This text was adapted by The Saylor Foundation under a Creative
Commons Attribution-NonCommercial-ShareAlike 3.0 License without
attribution as requested by the work’s original creator or licensee.

Saylor URL: http://www.saylor.org/books

Saylor.org
1

Preface
Our goal is to provide students with a textbook that is up to date and comprehensive in its coverage
of legal and regulatory issues—and organized to permit instructors to tailor the materials to their
particular approach. This book engages students by relating law to everyday events with which they
are already familiar (or with which they are familiarizing themselves in other business courses) and
by its clear, concise, and readable style. (An earlier business law text by authors Lieberman and
Siedel was hailed “the best written text in a very crowded field.”)
This textbook provides context and essential concepts across the entire range of legal issues with
which managers and business executives must grapple. The text provides the vocabulary and legal
acumen necessary for businesspeople to talk in an educated way to their customers, employees,
suppliers, government officials—and to their own lawyers.
Traditional publishers often create confusion among customers in the text selection process by
offering a huge array of publications. Once a text is selected, customers might still have to customize
the text to meet their needs. For example, publishers usually offer books that include either case
summaries or excerpted cases, but some instructors prefer to combine case summaries with a few
excerpted cases so that students can experience reading original material. Likewise, the manner in
which most conventional texts incorporate video is cumbersome because the videos are contained in
a separate library, which makes access more complicating for instructors and students.

Saylor URL: http://www.saylor.org/books

Saylor.org
2

Chapter 1

Introduction to Law and Legal Systems
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Distinguish different philosophies of law—schools of legal thought—and explain their relevance.

2.

Identify the various aims that a functioning legal system can serve.

3.

Explain how politics and law are related.

4.

Identify the sources of law and which laws have priority over other laws.

5.

Understand some basic differences between the US legal system and other legal systems.

Law has different meanings as well as different functions. Philosophers have considered issues of
justice and law for centuries, and several different approaches, or schools of legal thought, have
emerged. In this chapter, we will look at those different meanings and approaches and will consider
how social and political dynamics interact with the ideas that animate the various schools of legal
thought. We will also look at typical sources of “positive law” in the United States and how some of
those sources have priority over others, and we will set out some basic differences between the US
legal system and other legal systems.

Saylor URL: http://www.saylor.org/books

Saylor.org
3

1.1 What Is Law?
Law is a word that means different things at different times. Black’s Law Dictionary says that law is “a
body of rules of action or conduct prescribed by controlling authority, and having binding legal force. That
which must be obeyed and followed by citizens subject to sanctions or legal consequence is a law.”

[1]

Functions of the Law
In a nation, the law can serve to (1) keep the peace, (2) maintain the status quo, (3) preserve individual
rights, (4) protect minorities against majorities, (5) promote social justice, and (6) provide for orderly
social change. Some legal systems serve these purposes better than others. Although a nation ruled by an
authoritarian government may keep the peace and maintain the status quo, it may also oppress minorities
or political opponents (e.g., Burma, Zimbabwe, or Iraq under Saddam Hussein). Under colonialism,
European nations often imposed peace in countries whose borders were somewhat arbitrarily created by
those same European nations. Over several centuries prior to the twentieth century, empires were built by
Spain, Portugal, Britain, Holland, France, Germany, Belgium, and Italy. With regard to the functions of
the law, the empire may have kept the peace—largely with force—but it changed the status quo and
seldom promoted the native peoples’ rights or social justice within the colonized nation.
In nations that were former colonies of European nations, various ethnic and tribal factions have
frequently made it difficult for a single, united government to rule effectively. In Rwanda, for example,
power struggles between Hutus and Tutsis resulted in genocide of the Tutsi minority. (Genocide is the
deliberate and systematic killing or displacement of one group of people by another group. In 1948, the
international community formally condemned the crime of genocide.) In nations of the former Soviet
Union, the withdrawal of a central power created power vacuums that were exploited by ethnic leaders.
When Yugoslavia broke up, the different ethnic groups—Croats, Bosnians, and Serbians—fought bitterly
for home turf rather than share power. In Iraq and Afghanistan, the effective blending of different groups
of families, tribes, sects, and ethnic groups into a national governing body that shares power remains to be
seen.

Law and Politics
Saylor URL: http://www.saylor.org/books

Saylor.org
4

In the United States, legislators, judges, administrative agencies, governors, and presidents make law,
with substantial input from corporations, lobbyists, and a diverse group of nongovernment organizations
(NGOs) such as the American Petroleum Institute, the Sierra Club, and the National Rifle Association. In
the fifty states, judges are often appointed by governors or elected by the people. The process of electing
state judges has become more and more politicized in the past fifteen years, with growing campaign
contributions from those who would seek to seat judges with similar political leanings.
In the federal system, judges are appointed by an elected official (the president) and confirmed by other
elected officials (the Senate). If the president is from one party and the other party holds a majority of
Senate seats, political conflicts may come up during the judges’ confirmation processes. Such a division
has been fairly frequent over the past fifty years.
In most nation-states (as countries are called in international law), knowing who has power to make
and enforce the laws is a matter of knowing who has political power; in many places, the people or groups
that have military power can also command political power to make and enforce the laws. Revolutions are
difficult and contentious, but each year there are revolts against existing political-legal authority; an
aspiration for democratic rule, or greater “rights” for citizens, is a recurring theme in politics and law.

KEY TAKEAWAY
Law is the result of political action, and the political landscape is vastly different from nation to nation.
Unstable or authoritarian governments often fail to serve the principal functions of law.

EXERCISES
1.

Consider Burma (named Myanmar by its military rulers). What political rights do you have that the
average Burmese citizen does not?

2.

What is a nongovernment organization, and what does it have to do with government? Do you
contribute to (or are you active in) a nongovernment organization? What kind of rights do they
espouse, what kind of laws do they support, and what kind of laws do they oppose?

[1] Black’s Law Dictionary, 6th ed., s.v. “law.”
Saylor URL: http://www.saylor.org/books

Saylor.org
5

Saylor URL: http://www.saylor.org/books

Saylor.org
6

1.2 Schools of Legal Thought
LEARNING OBJECTIVES
1.

Distinguish different philosophies of law—schools of legal thought—and explain their relevance.

2.

Explain why natural law relates to the rights that the founders of the US political-legal system found
important.

3.

Describe legal positivism and explain how it differs from natural law.

4.

Differentiate critical legal studies and ecofeminist legal perspectives from both natural law and legal
positivist perspectives.

There are different schools (or philosophies) concerning what law is all about. Philosophy of law is also
called jurisprudence, and the two main schools are legal positivism and natural law. Although
there are others (see Section 1.2.3 "Other Schools of Legal Thought"), these two are the most influential in
how people think about the law.

Legal Positivism: Law as Sovereign Command
As legal philosopher John Austin concisely put it, “Law is the command of a sovereign.” Law is only law,
in other words, if it comes from a recognized authority and can be enforced by that authority,
or sovereign—such as a king, a president, or a dictator—who has power within a defined area or
territory. Positivism is a philosophical movement that claims that science provides the only knowledge
precise enough to be worthwhile. But what are we to make of the social phenomena of laws?
We could examine existing statutes—executive orders, regulations, or judicial decisions—in a fairly
precise way to find out what the law says. For example, we could look at the posted speed limits on most
US highways and conclude that the “correct” or “right” speed is no more than fifty-five miles per hour. Or
we could look a little deeper and find out how the written law is usually applied. Doing so, we might
conclude that sixty-one miles per hour is generally allowed by most state troopers, but that occasionally
someone gets ticketed for doing fifty-seven miles per hour in a fifty-five miles per hour zone. Either
approach is empirical, even if not rigorously scientific. The first approach, examining in a precise way
what the rule itself says, is sometimes known as the “positivist” school of legal thought. The second

Saylor URL: http://www.saylor.org/books

Saylor.org
7

approach—which relies on social context and the actual behavior of the principal actors who enforce the
law—is akin to the “legal realist” school of thought (see Section 1.2.3 "Other Schools of Legal Thought").
Positivism has its limits and its critics. New Testament readers may recall that King Herod, fearing the
birth of a Messiah, issued a decree that all male children below a certain age be killed. Because it was the
command of a sovereign, the decree was carried out (or, in legal jargon, the decree was “executed”).
Suppose a group seizes power in a particular place and commands that women cannot attend school and
can only be treated medically by women, even if their condition is life-threatening and women doctors are
few and far between. Suppose also that this command is carried out, just because it is the law and is
enforced with a vengeance. People who live there will undoubtedly question the wisdom, justice, or
goodness of such a law, but it is law nonetheless and is generally carried out. To avoid the law’s impact, a
citizen would have to flee the country entirely. During the Taliban rule in Afghanistan, from which this
example is drawn, many did flee.
The positive-law school of legal thought would recognize the lawmaker’s command as legitimate;
questions about the law’s morality or immorality would not be important. In contrast, the natural-law
school of legal thought would refuse to recognize the legitimacy of laws that did not conform to natural,
universal, or divine law. If a lawmaker issued a command that was in violation of natural law, a citizen
would be morally justified in demonstrating civil disobedience. For example, in refusing to give up her
seat to a white person, Rosa Parks believed that she was refusing to obey an unjust law.

Natural Law
The natural-law school of thought emphasizes that law should be based on a universal moral order.
Natural law was “discovered” by humans through the use of reason and by choosing between that which is
good and that which is evil. Here is the definition of natural law according to the Cambridge Dictionary of
Philosophy: “Natural law, also called the law of nature in moral and political philosophy, is an objective
norm or set of objective norms governing human behavior, similar to the positive laws of a human ruler,
but binding on all people alike and usually understood as involving a superhuman legislator.”

Saylor URL: http://www.saylor.org/books

[1]

Saylor.org
8

Both the US Constitution and the United Nations (UN) Charter have an affinity for the natural-law
outlook, as it emphasizes certain objective norms and rights of individuals and nations. The US
Declaration of Independence embodies a natural-law philosophy. The following short extract should
provide some sense of the deep beliefs in natural law held by those who signed the document.

The Unanimous Declaration of the Thirteen United States of America
July 4, 1776
When in the Course of human events, it becomes necessary for one people to dissolve the political bands
which have connected them with another, and to assume among the powers of the earth, the separate and
equal station to which the Laws of Nature and of Nature’s God entitle them, a decent respect to the
opinions of mankind requires that they should declare the causes which impel them to the separation.
We hold these truths to be self-evident, that all men are created equal, that they are endowed by their
Creator with certain unalienable Rights, that among these are Life, Liberty and the Pursuit of Happiness.
That to secure these rights, Governments are instituted among Men, deriving their just powers from the
consent of the governed.…
The natural-law school has been very influential in American legal thinking. The idea that certain rights,
for example, are “unalienable” (as expressed in the Declaration of Independence and in the writings of
John Locke) is consistent with this view of the law. Individuals may have “God-given” or “natural” rights
that government cannot legitimately take away. Government only by consent of the governed is a natural
outgrowth of this view.
Civil disobedience—in the tradition of Henry Thoreau, Mahatma Gandhi, or Martin Luther King Jr.—
becomes a matter of morality over “unnatural” law. For example, in his “Letter from Birmingham Jail,”
Martin Luther King Jr. claims that obeying an unjust law is not moral and that deliberately disobeying an
unjust law is in fact a moral act that expresses “the highest respect for law”: “An individual who breaks a
law that conscience tells him is unjust, and who willingly accepts the penalty of imprisonment in order to
arouse the conscience of the community over its injustice, is in reality expressing the highest respect for

Saylor URL: http://www.saylor.org/books

Saylor.org
9

law.…One who breaks an unjust law must do so openly, lovingly, and with a willingness to accept the
penalty.”

[2]

Legal positivists, on the other hand, would say that we cannot know with real confidence what “natural”
law or “universal” law is. In studying law, we can most effectively learn by just looking at what the written
law says, or by examining how it has been applied. In response, natural-law thinkers would argue that if
we care about justice, every law and every legal system must be held accountable to some higher standard,
however hard that may be to define.
It is easier to know what the law “is” than what the law “should be.” Equal employment laws, for example,
have specific statutes, rules, and decisions about racial discrimination. There are always difficult issues of
interpretation and decision, which is why courts will resolve differing views. But how can we know the
more fundamental “ought” or “should” of human equality? For example, how do we know that “all men
are created equal” (from the Declaration of Independence)? Setting aside for the moment questions about
the equality of women, or that of slaves, who were not counted as men with equal rights at the time of the
declaration—can the statement be empirically proven, or is it simply a matter of a priori knowledge? (A
priori means “existing in the mind prior to and independent of experience.”) Or is the statement about
equality a matter of faith or belief, not really provable either scientifically or rationally? The dialogue
between natural-law theorists and more empirically oriented theories of “what law is” will raise similar
questions. In this book, we will focus mostly on the law as it is, but not without also raising questions
about what it could or should be.

Other Schools of Legal Thought
The historical school of law believes that societies should base their legal decisions today on the examples
of the past. Precedent would be more important than moral arguments.
The legal realist school flourished in the 1920s and 1930s as a reaction to the historical school. Legal
realists pointed out that because life and society are constantly changing, certain laws and doctrines have
to be altered or modernized in order to remain current. The social context of law was more important to
legal realists than the formal application of precedent to current or future legal disputes. Rather than

Saylor URL: http://www.saylor.org/books

Saylor.org
10

suppose that judges inevitably acted objectively in applying an existing rule to a set of facts, legal realists
observed that judges had their own beliefs, operated in a social context, and would give legal decisions
based on their beliefs and their own social context.
The legal realist view influenced the emergence of the critical legal studies (CLS) school of thought. The
“Crits” believe that the social order (and the law) is dominated by those with power, wealth, and influence.
Some Crits are clearly influenced by the economist Karl Marx and also by distributive justice theory
(see Chapter 2 "Corporate Social Responsibility and Business Ethics"). The CLS school believes the
wealthy have historically oppressed or exploited those with less wealth and have maintained social control
through law. In so doing, the wealthy have perpetuated an unjust distribution of both rights and goods in
society. Law is politics and is thus not neutral or value-free. The CLS movement would use the law to
overturn the hierarchical structures of domination in the modern society.
Related to the CLS school, yet different, is the ecofeminist school of legal thought. This school
emphasizes—and would modify—the long-standing domination of men over both women and the rest of
the natural world. Ecofeminists would say that the same social mentality that leads to exploitation of
women is at the root of man’s exploitation and degradation of the natural environment. They would say
that male ownership of land has led to a “dominator culture,” in which man is not so much a steward of
the existing environment or those “subordinate” to him but is charged with making all that he controls
economically “productive.” Wives, children, land, and animals are valued as economic resources, and legal
systems (until the nineteenth century) largely conferred rights only to men with land. Ecofeminists would
say that even with increasing civil and political rights for women (such as the right to vote) and with some
nations’ recognizing the rights of children and animals and caring for the environment, the legacy of the
past for most nations still confirms the preeminence of “man” and his dominance of both nature and
women.

KEY TAKEAWAY
Each of the various schools of legal thought has a particular view of what a legal system is or what it should be.
The natural-law theorists emphasize the rights and duties of both government and the governed. Positive law
takes as a given that law is simply the command of a sovereign, the political power that those governed will

Saylor URL: http://www.saylor.org/books

Saylor.org
11

obey. Recent writings in the various legal schools of thought emphasize long-standing patterns of domination
of the wealthy over others (the CLS school) and of men over women (ecofeminist legal theory).

EXERCISES
1.

Vandana Shiva draws a picture of a stream in a forest. She says that in our society the stream is seen as
unproductive if it is simply there, fulfilling the need for water of women’s families and communities, until
engineers come along and tinker with it, perhaps damming it and using it for generating hydropower. The
same is true of a forest, unless it is replaced with a monoculture plantation of a commercial species. A
forest may very well be productive—protecting groundwater; creating oxygen; providing fruit, fuel, and
craft materials for nearby inhabitants; and creating a habitat for animals that are also a valuable resource.
She criticizes the view that if there is no monetary amount that can contribute to gross domestic product,
neither the forest nor the river can be seen as a productive resource. Which school of legal thought does
her criticism reflect?

2.

Anatole France said, “The law, in its majesty, forbids rich and poor alike from sleeping under bridges.”
Which school of legal thought is represented by this quote?

3.

Adolf Eichmann was a loyal member of the National Socialist Party in the Third Reich and worked hard
under Hitler’s government during World War II to round up Jewish people for incarceration—and
eventual extermination—at labor camps like Auschwitz and Buchenwald. After an Israeli “extraction
team” took him from Argentina to Israel, he was put on trial for “crimes against humanity.” His defense
was that he was “just following orders.” Explain why Eichmann was not an adherent of the natural-law
school of legal thought.

[1] Cambridge Dictionary of Philosophy, s.v. “natural law.”
[2] Martin Luther King Jr., “Letter from Birmingham Jail.”

Saylor URL: http://www.saylor.org/books

Saylor.org
12

1.3 Basic Concepts and Categories of US Positive Law
LEARNING OBJECTIVES
1.

In a general way, differentiate contract law from tort law.

2.

Consider the role of law in supporting ethical norms in our society.

3.

Understand the differing roles of state law and federal law in the US legal system.

4.

Know the difference between criminal cases and civil cases.

Most of what we discuss in this book is positive law—US positive law in particular. We will also consider
the laws and legal systems of other nations. But first, it will be useful to cover some basic concepts and
distinctions.

Law: The Moral Minimums in a Democratic Society
The law does not correct (or claim to correct) every wrong that occurs in society. At a minimum, it aims to
curb the worst kind of wrongs, the kinds of wrongs that violate what might be called the “moral
minimums” that a community demands of its members. These include not only violations of criminal law
(see Chapter 6 "Criminal Law") but also torts (see Chapter 7 "Introduction to Tort Law") and broken
promises (see Chapter 8 "Introduction to Contract Law"). Thus it may be wrong to refuse to return a
phone call from a friend, but that wrong will not result in a viable lawsuit against you. But if a phone (or
the Internet) is used to libel or slander someone, a tort has been committed, and the law may allow the
defamed person to be compensated.
There is a strong association between what we generally think of as ethical behavior and what the laws
require and provide. For example, contract law upholds society’s sense that promises—in general—should
be kept. Promise-breaking is seen as unethical. The law provides remedies for broken promises (in breach
of contract cases) but not for all broken promises; some excuses are accepted when it would be reasonable
to do so. For tort law, harming others is considered unethical. If people are not restrained by law from
harming one another, orderly society would be undone, leading to anarchy. Tort law provides for
compensation when serious injuries or harms occur. As for property law issues, we generally believe that
private ownership of property is socially useful and generally desirable, and it is generally protected (with

Saylor URL: http://www.saylor.org/books

Saylor.org
13

some exceptions) by laws. You can’t throw a party at my house without my permission, but my right to do
whatever I want on my own property may be limited by law; I can’t, without the public’s permission,
operate an incinerator on my property and burn heavy metals, as toxic ash may be deposited throughout
the neighborhood.

The Common Law: Property, Torts, and Contracts
Even before legislatures met to make rules for society, disputes happened and judges decided them. In
England, judges began writing down the facts of a case and the reasons for their decision. They often
resorted to deciding cases on the basis of prior written decisions. In relying on those prior decisions, the
judge would reason that since a current case was pretty much like a prior case, it ought to be decided the
same way. This is essentially reasoning by analogy. Thus the use of precedent in common-law cases
came into being, and a doctrine of stare decisis (pronounced STAR-ay-de-SIGH-sus) became accepted
in English courts. Stare decisis means, in Latin, “let the decision stand.”
Most judicial decisions that don’t apply legislative acts (known as statutes) will involve one of three areas
of law—property, contract, or tort. Property law deals with the rights and duties of those who can legally
own land (real property), how that ownership can be legally confirmed and protected, how property can
be bought and sold, what the rights of tenants (renters) are, and what the various kinds of “estates” in
land are (e.g., fee simple, life estate, future interest, easements, or rights of way). Contract law deals with
what kinds of promises courts should enforce. For example, should courts enforce a contract where one of
the parties was intoxicated, underage, or insane? Should courts enforce a contract where one of the
parties seemed to have an unfair advantage? What kind of contracts would have to be in writing to be
enforced by courts? Tort law deals with the types of cases that involve some kind of harm and or injury
between the plaintiff and the defendant when no contract exists. Thus if you are libeled or a competitor
lies about your product, your remedy would be in tort, not contract.
The thirteen original colonies had been using English common law for many years, and they continued to
do so after independence from England. Early cases from the first states are full of references to alreadydecided English cases. As years went by, many precedents were established by US state courts, so that

Saylor URL: http://www.saylor.org/books

Saylor.org
14

today a judicial opinion that refers to a seventeenth- or eighteenth-century English common-law case is
quite rare.
Courts in one state may look to common-law decisions from the courts of other states where the reasoning
in a similar case is persuasive. This will happen in “cases of first impression,” a fact pattern or situation
that the courts in one state have never seen before. But if the supreme court in a particular state has
already ruled on a certain kind of case, lower courts in that state will always follow the rule set forth by
their highest court.

State Courts and the Domain of State Law
In the early years of our nation, federal courts were not as active or important as state courts. States had
jurisdiction (the power to make and enforce laws) over the most important aspects of business life. The
power of state law has historically included governing the following kinds of issues and claims:
•

Contracts, including sales, commercial paper, letters of credit, and secured transactions

•

Torts

•

Property, including real property, bailments of personal property (such as when you check your
coat at a theater or leave your clothes with a dry cleaner), trademarks, copyrights, and the estates
of decedents (dead people)

•

Corporations

•

Partnerships

•

Domestic matters, including marriage, divorce, custody, adoption, and visitation

•

Securities law

•

Environmental law

•

Agency law, governing the relationship between principals and their agents.

•

Banking

•

Insurance

Over the past eighty years, however, federal law has become increasingly important in many of these
areas, including banking, securities, and environmental law.

Saylor URL: http://www.saylor.org/books

Saylor.org
15

Civil versus Criminal Cases
Most of the cases we will look at in this textbook are civil cases. Criminal cases are certainly of interest to
business, especially as companies may break criminal laws. A criminal case involves a governmental
decision—whether state or federal—to prosecute someone (named as a defendant) for violating society’s
laws. The law establishes a moral minimum and does so especially in the area of criminal laws; if you
break a criminal law, you can lose your freedom (in jail) or your life (if you are convicted of a capital
offense). In a civil action, you would not be sent to prison; in the worst case, you can lose property
(usually money or other assets), such as when Ford Motor Company lost a personal injury case and the
judge awarded $295 million to the plaintiffs or when Pennzoil won a $10.54 billion verdict against Texaco
(see Chapter 7 "Introduction to Tort Law").
Some of the basic differences between civil law and criminal law cases are illustrated in Table 1.1
"Differences between Civil and Criminal Cases".
Table 1.1 Differences between Civil and Criminal Cases

Civil Cases

Criminal Cases

Parties

Plaintiff brings case; defendant must answer or lose
by default

Prosecutor brings case; defendant may
remain silent

Proof

Preponderance of evidence

Beyond a reasonable doubt

Reason

To settle disputes peacefully, usually between
private parties

To maintain order in society
To punish the most blameworthy
To deter serious wrongdoing

Remedies Money damages (legal remedy)

Fines, jail, and forfeitures

Injunctions (equitable remedy)
Specific performance (equity)

Regarding plaintiffs and prosecutors, you can often tell a civil case from a criminal case by looking at the
caption of a case going to trial. If the government appears first in the caption of the case (e.g., U.S. v.
Lieberman, it is likely that the United States is prosecuting on behalf of the people. The same is true of
cases prosecuted by state district attorneys (e.g., State v. Seidel). But this is not a foolproof formula.

Saylor URL: http://www.saylor.org/books

Saylor.org
16

Governments will also bring civil actions to collect debts from or settle disputes with individuals,
corporations, or other governments. Thus U.S. v. Mayer might be a collection action for unpaid taxes,
or U.S. v. Canada might be a boundary dispute in the International Court of Justice. Governments can be
sued, as well; people occasionally sue their state or federal government, but they can only get a trial if the
government waives its sovereign immunity and allows such suits. Warner v. U.S., for example, could be a
claim for a tax refund wrongfully withheld or for damage caused to the Warner residence by a sonic boom
from a US Air Force jet flying overhead.

Substance versus Procedure
Many rules and regulations in law are substantive, and others are procedural. We are used to seeing laws
as substantive; that is, there is some rule of conduct or behavior that is called for or some action that is
proscribed (prohibited). The substantive rules tell us how to act with one another and with the
government. For example, all of the following are substantive rules of law and provide a kind of command
or direction to citizens:
•

Drive not more than fifty-five miles per hour where that speed limit is posted.

•

Do not conspire to fix prices with competitors in the US market.

•

Do not falsely represent the curative effects of your over-the-counter herbal remedy.

•

Do not drive your motor vehicle through an intersection while a red traffic signal faces the
direction you are coming from.

•

Do not discriminate against job applicants or employees on the basis of their race, sex, religion, or
national origin.

•

Do not discharge certain pollutants into the river without first getting a discharge permit.

In contrast, procedural laws are the rules of courts and administrative agencies. They tell us how to
proceed if there is a substantive-law problem. For example, if you drive fifty-three miles per hour in a
forty mile-per-hour zone on Main Street on a Saturday night and get a ticket, you have broken a
substantive rule of law (the posted speed limit). Just how and what gets decided in court is a matter of
procedural law. Is the police officer’s word final, or do you get your say before a judge? If so, who goes
first, you or the officer? Do you have the right to be represented by legal counsel? Does the hearing or trial

Saylor URL: http://www.saylor.org/books

Saylor.org
17

have to take place within a certain time period? A week? A month? How long can the state take to bring its
case? What kinds of evidence will be relevant? Radar? (Does it matter what kind of training the officer has
had on the radar device? Whether the radar device had been tested adequately?) The officer’s personal
observation? (What kind of training has he had, how is he qualified to judge the speed of a car, and other
questions arise.) What if you unwisely bragged to a friend at a party recently that you went a hundred
miles an hour on Main Street five years ago at half past three on a Tuesday morning? (If the prosecutor
knows of this and the “friend” is willing to testify, is it relevant to the charge of fifty-three in a forty-mileper-hour zone?)
In the United States, all state procedural laws must be fair, since the due process clause of the Fourteenth
Amendment directs that no state shall deprive any citizen of “life, liberty, or property,” without due
process of law. (The $200 fine plus court costs is designed to deprive you of property, that is, money, if
you violate the speed limit.) Federal laws must also be fair, because the Fifth Amendment to the US
Constitution has the exact same due process language as the Fourteenth Amendment. This suggests that
some laws are more powerful or important than others, which is true. The next section looks at various
types of positive law and their relative importance.

KEY TAKEAWAY
In most legal systems, like that in the United States, there is a fairly firm distinction between criminal law (for
actions that are offenses against the entire society) and civil law (usually for disputes between individuals or
corporations). Basic ethical norms for promise-keeping and not harming others are reflected in the civil law of
contracts and torts. In the United States, both the states and the federal government have roles to play, and
sometimes these roles will overlap, as in environmental standards set by both states and the federal
government.

EXERCISES
1. Jenna gets a ticket for careless driving after the police come to investigate a car accident she had with you
on Hanover Boulevard. Your car is badly damaged through no fault of your own. Is Jenna likely to face
criminal charges, civil charges, or both?

Saylor URL: http://www.saylor.org/books

Saylor.org
18

2. Jenna’s ticket says that she has thirty days in which to respond to the charges against her. The thirty days
conforms to a state law that sets this time limit. Is the thirty-day limit procedural law or substantive law?

Saylor URL: http://www.saylor.org/books

Saylor.org
19

1.4 Sources of Law and Their Priority
LEARNING OBJECTIVES
1.

Describe the different sources of law in the US legal system and the principal institutions that create
those laws.

2.

Explain in what way a statute is like a treaty, and vice versa.

3.

Explain why the Constitution is “prior” and has priority over the legislative acts of a majority, whether
in the US Congress or in a state legislature.

4.

Describe the origins of the common-law system and what common law means.

Sources of Law
In the United States today, there are numerous sources of law. The main ones are (1) constitutions—both
state and federal, (2) statutes and agency regulations, and (3) judicial decisions. In addition, chief
executives (the president and the various governors) can issue executive orders that have the effect of law.
In international legal systems, sources of law include treaties (agreements between states or countries)
and what is known as customary international law (usually consisting of judicial decisions from national
court systems where parties from two or more nations are in a dispute).
As you might expect, these laws sometimes conflict: a state law may conflict with a federal law, or a
federal law might be contrary to an international obligation. One nation’s law may provide one
substantive rule, while another nation’s law may provide a different, somewhat contrary rule to apply. Not
all laws, in other words, are created equal. To understand which laws have priority, it is essential to
understand the relationships between the various kinds of law.

Constitutions
Constitutions are the foundation for a state or nation’s other laws, providing the country’s legislative,
executive, and judicial framework. Among the nations of the world, the United States has the oldest
constitution still in use. It is difficult to amend, which is why there have only been seventeen amendments

Saylor URL: http://www.saylor.org/books

Saylor.org
20

following the first ten in 1789; two-thirds of the House and Senate must pass amendments, and threefourths of the states must approve them.
The nation’s states also have constitutions. Along with providing for legislative, executive, and judicial
functions, state constitutions prescribe various rights of citizens. These rights may be different from, and
in addition to, rights granted by the US Constitution. Like statutes and judicial decisions, a constitution’s
specific provisions can provide people with a “cause of action” on which to base a lawsuit (see Section
1.4.3 "Causes of Action, Precedent, and " on “causes of action”). For example, California’s constitution
provides that the citizens of that state have a right of privacy. This has been used to assert claims against
businesses that invade an employee’s right of privacy. In the case of Virginia Rulon-Miller, her employer,
International Business Machines (IBM), told her to stop dating a former colleague who went to work for a
competitor. When she refused, IBM terminated her, and a jury fined the company for $300,000 in
damages. As the California court noted, “While an employee sacrifices some privacy rights when he enters
the workplace, the employee’s privacy expectations must be balanced against the employer’s
interests.…[T]he point here is that privacy, like the other unalienable rights listed first in our
Constitution…is unquestionably a fundamental interest of our society.”

[1]

Statutes and Treaties in Congress
In Washington, DC, the federal legislature is known as Congress and has both a House of Representatives
and a Senate. The House is composed of representatives elected every two years from various districts in
each state. These districts are established by Congress according to population as determined every ten
years by the census, a process required by the Constitution. Each state has at least one district; the most
populous state (California) has fifty-two districts. In the Senate, there are two senators from each state,
regardless of the state’s population. Thus Delaware has two senators and California has two senators, even
though California has far more people. Effectively, less than 20 percent of the nation’s population can
send fifty senators to Washington.
Many consider this to be antidemocratic. The House of Representatives, on the other hand, is directly
proportioned by population, though no state can have less than one representative.

Saylor URL: http://www.saylor.org/books

Saylor.org
21

Each Congressional legislative body has committees for various purposes. In these committees, proposed
bills are discussed, hearings are sometimes held, and bills are either reported out (brought to the floor for
a vote) or killed in committee. If a bill is reported out, it may be passed by majority vote. Because of the
procedural differences between the House and the Senate, bills that have the same language when
proposed in both houses are apt to be different after approval by each body. A conference committee will
then be held to try to match the two versions. If the two versions differ widely enough, reconciliation of
the two differing versions into one acceptable to both chambers (House and Senate) is more difficult.
If the House and Senate can agree on identical language, the reconciled bill will be sent to the president
for signature or veto. The Constitution prescribes that the president will have veto power over any
legislation. But the two bodies can override a presidential veto with a two-thirds vote in each chamber.
In the case of treaties, the Constitution specifies that only the Senate must ratify them. When the Senate
ratifies a treaty, it becomes part of federal law, with the same weight and effect as a statute passed by the
entire Congress. The statutes of Congress are collected in codified form in the US Code. The code is
available online at http://uscode.house.gov.

Delegating Legislative Powers: Rules by Administrative Agencies
Congress has found it necessary and useful to create government agencies to administer various laws
(see Chapter 5 "Administrative Law"). The Constitution does not expressly provide for administrative
agencies, but the US Supreme Court has upheld the delegation of power to create federal agencies.
Examples of administrative agencies would include the Occupational Safety and Health Administration
(OSHA), the Environmental Protection Agency (EPA), and the Federal Trade Commission (FTC).
It is important to note that Congress does not have unlimited authority to delegate its lawmaking powers
to an agency. It must delegate its authority with some guidelines for the agency and cannot altogether
avoid its constitutional responsibilities (see Chapter 5 "Administrative Law").

Saylor URL: http://www.saylor.org/books

Saylor.org
22

Agencies propose rules in the Federal Register, published each working day of the year. Rules that are
formally adopted are published in the Code of Federal Regulations, or CFR, available online
athttp://www.access.gpo.gov/nara/cfr/cfr-table-search.html.

State Statutes and Agencies: Other Codified Law
Statutes are passed by legislatures and provide general rules for society. States have legislatures
(sometimes called assemblies), which are usually made up of both a senate and a house of representatives.
Like the federal government, state legislatures will agree on the provisions of a bill, which is then sent to
the governor (acting like the president for that state) for signature. Like the president, governors often
have a veto power. The process of creating and amending, or changing, laws is filled with political
negotiation and compromise.
On a more local level, counties and municipal corporations or townships may be authorized under a
state’s constitution to create or adopt ordinances. Examples of ordinances include local building codes,
zoning laws, and misdemeanors or infractions such as skateboarding or jaywalking. Most of the more
unusual laws that are in the news from time to time are local ordinances. For example, in Logan County,
Colorado, it is illegal to kiss a sleeping woman; in Indianapolis, Indiana, and Eureka, Nebraska, it is a
crime to kiss if you have a mustache. But reportedly, some states still have odd laws here and there.
Kentucky law proclaims that every person in the state must take a bath at least once a year, and failure to
do so is illegal.

Judicial Decisions: The Common Law
Common law consists of decisions by courts (judicial decisions) that do not involve interpretation of
statutes, regulations, treaties, or the Constitution. Courts make such interpretations, but many cases are
decided where there is no statutory or other codified law or regulation to be interpreted. For example, a
state court deciding what kinds of witnesses are required for a valid will in the absence of a rule (from a
statute) is making common law.
United States law comes primarily from the tradition of English common law. By the time England’s
American colonies revolted in 1776, English common-law traditions were well established in the colonial

Saylor URL: http://www.saylor.org/books

Saylor.org
23

courts. English common law was a system that gave written judicial decisions the force of law throughout
the country. Thus if an English court delivered an opinion as to what constituted the common-law crime
of burglary, other courts would stick to that decision, so that a common body of law developed throughout
the country. Common law is essentially shorthand for the notion that a common body of law, based on
past written decisions, is desirable and necessary.
In England and in the laws of the original thirteen states, common-law decisions defined crimes such as
arson, burglary, homicide, and robbery. As time went on, US state legislatures either adopted or modified
common-law definitions of most crimes by putting them in the form of codes or statutes. This legislative
ability—to modify or change common law into judicial law—points to an important phenomenon: the
priority of statutory law over common law. As we will see in the next section, constitutional law will have
priority over statutory law.

Priority of Laws
The Constitution as Preemptive Force in US Law
The US Constitution takes precedence over all statutes and judicial decisions that are inconsistent. For
example, if Michigan were to decide legislatively that students cannot speak ill of professors in statesponsored universities, that law would be void, since it is inconsistent with the state’s obligation under the
First Amendment to protect free speech. Or if the Michigan courts were to allow a professor to bring a
lawsuit against a student who had said something about him that was derogatory but not defamatory, the
state’s judicial system would not be acting according to the First Amendment. (As we will see in Chapter 7
"Introduction to Tort Law", free speech has its limits; defamation was a cause of action at the time the
First Amendment was added to the Constitution, and it has been understood that the free speech rights in
the First Amendment did not negate existing common law.)

Statutes and Cases
Statutes generally have priority, or take precedence, over case law (judicial decisions). Under commonlaw judicial decisions, employers could hire young children for difficult work, offer any wage they wanted,
and not pay overtime work at a higher rate. But various statutes changed that. For example, the federal

Saylor URL: http://www.saylor.org/books

Saylor.org
24

Fair Labor Standards Act (1938) forbid the use of oppressive child labor and established a minimum pay
wage and overtime pay rules.

Treaties as Statutes: The “Last in Time” Rule
A treaty or convention is considered of equal standing to a statute. Thus when Congress ratified the North
American Free Trade Agreement (NAFTA), any judicial decisions or previous statutes that were
inconsistent—such as quotas or limitations on imports from Mexico that were opposite to NAFTA
commitments—would no longer be valid. Similarly, US treaty obligations under the General Agreement
on Tariffs and Trade (GATT) and obligations made later through the World Trade Organization (WTO)
would override previous federal or state statutes.
One example of treaty obligations overriding, or taking priority over, federal statutes was the tunadolphin dispute between the United States and Mexico. The Marine Mammal Protection Act amendments
in 1988 spelled out certain protections for dolphins in the Eastern Tropical Pacific, and the United States
began refusing to allow the importation of tuna that were caught using “dolphin-unfriendly” methods
(such as purse seining). This was challenged at a GATT dispute panel in Switzerland, and the United
States lost. The discussion continued at the WTO under its dispute resolution process. In short, US
environmental statutes can be ruled contrary to US treaty obligations.
Under most treaties, the United States can withdraw, or take back, any voluntary limitation on its
sovereignty; participation in treaties is entirely elective. That is, the United States may “unbind” itself
whenever it chooses. But for practical purposes, some limitations on sovereignty may be good for the
nation. The argument goes something like this: if free trade in general helps the United States, then it
makes some sense to be part of a system that promotes free trade; and despite some temporary setbacks,
the WTO decision process will (it is hoped) provide far more benefits than losses in the long run. This
argument invokes utilitarian theory (that the best policy does the greatest good overall for society) and
David Ricardo’s theory of comparative advantage.
Ultimately, whether the United States remains a supporter of free trade and continues to participate as a
leader in the WTO will depend upon citizens electing leaders who support the process. Had Ross Perot

Saylor URL: http://www.saylor.org/books

Saylor.org
25

been elected in 1992, for example, NAFTA would have been politically (and legally) dead during his term
of office.

Causes of Action, Precedent, and Stare Decisis
No matter how wrong someone’s actions may seem to you, the only wrongs you can right in a court are
those that can be tied to one or more causes of action. Positive law is full of cases, treaties, statutes,
regulations, and constitutional provisions that can be made into a cause of action. If you have an
agreement with Harold Hill that he will purchase seventy-six trombones from you and he fails to pay for
them after you deliver, you will probably feel wronged, but a court will only act favorably on your
complaint if you can show that his behavior gives you a cause of action based on some part of your state’s
contract law. This case would give you a cause of action under the law of most states; unless Harold Hill
had some legal excuse recognized by the applicable state’s contract law—such as his legal incompetence,
his being less than eighteen years of age, his being drunk at the time the agreement was made, or his claim
that the instruments were trumpets rather than trombones or that they were delivered too late to be of use
to him—you could expect to recover some compensation for his breaching of your agreement with him.
An old saying in the law is that the law does not deal in trifles, or unimportant issues (in Latin, de minimis
non curat lex). Not every wrong you may suffer in life will be a cause to bring a court action. If you are
stood up for a Saturday night date and feel embarrassed or humiliated, you cannot recover anything in a
court of law in the United States, as there is no cause of action (no basis in the positive law) that you can
use in your complaint. If you are engaged to be married and your spouse-to-be bolts from the wedding
ceremony, there are some states that do provide a legal basis on which to bring a lawsuit. “Breach of
promise to marry” is recognized in several states, but most states have abolished this cause of action,
either by judicial decision or by legislation. Whether a runaway bride or groom gives rise to a valid cause
of action in the courts depends on whether the state courts still recognize and enforce this nowdisappearing cause of action.
Your cause of action is thus based on existing laws, including decided cases. How closely your case “fits”
with a prior decided case raises the question of precedent.

Saylor URL: http://www.saylor.org/books

Saylor.org
26

As noted earlier in this chapter, the English common-law tradition placed great emphasis on precedent
and what is called stare decisis. A court considering one case would feel obliged to decide that case in a
way similar to previously decided cases. Written decisions of the most important cases had been spread
throughout England (the common “realm”), and judges hoped to establish a somewhat predictable,
consistent group of decisions.
The English legislature (Parliament) was not in the practice of establishing detailed statutes on crimes,
torts, contracts, or property. Thus definitions and rules were left primarily to the courts. By their nature,
courts could only decide one case at a time, but in doing so they would articulate holdings, or general
rules, that would apply to later cases.
Suppose that one court had to decide whether an employer could fire an employee for no reason at all.
Suppose that there were no statutes that applied to the facts: there was no contract between the employer
and the employee, but the employee had worked for the employer for many years, and now a younger
person was replacing him. The court, with no past guidelines, would have to decide whether the employee
had stated a “cause of action” against the employer. If the court decided that the case was not legally
actionable, it would dismiss the action. Future courts would then treat similar cases in a similar way. In
the process, the court might make a holding that employers could fire employees for any reason or for no
reason. This rule could be applied in the future should similar cases come up.
But suppose that an employer fired an employee for not committing perjury (lying on the witness stand in
a court proceeding); the employer wanted the employee to cover up the company's criminal or unethical
act. Suppose that, as in earlier cases, there were no applicable statutes and no contract of employment.
Courts relying on a holding or precedent that “employers may fire employees for any reason or no reason”
might rule against an employee seeking compensation for being fired for telling the truth on the witness
stand. Or it might make an exception to the general rule, such as, “Employers may generally discharge
employees for any reason or for no reason without incurring legal liability; however, employers will incur
legal liability for firing an employee who refuses to lie on behalf of the employer in a court proceeding.”
In each case (the general rule and its exception), the common-law tradition calls for the court to explain
the reasons for its ruling. In the case of the general rule, “freedom of choice” might be the major reason.

Saylor URL: http://www.saylor.org/books

Saylor.org
27

In the case of the perjury exception, the efficiency of the judicial system and the requirements of
citizenship might be used as reasons. Because the court’s “reasons” will be persuasive to some and not to
others, there is inevitably a degree of subjectivity to judicial opinions. That is, reasonable people will
disagree as to the persuasiveness of the reasoning a court may offer for its decision.
Written judicial opinions are thus a good playing field for developing critical thinking skills by identifying
the issue in a case and examining the reasons for the court’s previous decision(s), or holding.
What has the court actually decided, and why? Remember that a court, especially the US Supreme Court,
is not only deciding one particular case but also setting down guidelines (in its holdings) for federal and
state courts that encounter similar issues. Note that court cases often raise a variety of issues or questions
to be resolved, and judges (and attorneys) will differ as to what the real issue in a case is. A holding is the
court’s complete answer to an issue that is critical to deciding the case and thus gives guidance to the
meaning of the case as a precedent for future cases.
Beyond the decision of the court, it is in looking at the court’s reasoning that you are most likely to
understand what facts have been most significant to the court and what theories (schools of legal thought)
each trial or appellate judge believes in. Because judges do not always agree on first principles (i.e., they
subscribe to different schools of legal thought), there are many divided opinions in appellate opinions and
in each US Supreme Court term.

KEY TAKEAWAY
There are different sources of law in the US legal system. The US Constitution is foundational; US statutory
and common law cannot be inconsistent with its provisions. Congress creates statutory law (with the signature
of the president), and courts will interpret constitutional law and statutory law. Where there is neither
constitutional law nor statutory law, the courts function in the realm of common law. The same is true of law
within the fifty states, each of which also has a constitution, or foundational law.
Both the federal government and the states have created administrative agencies. An agency only has the
power that the legislature gives it. Within the scope of that power, an agency will often create regulations
(see Chapter 5 "Administrative Law"), which have the same force and effect as statutes. Treaties are never
negotiated and concluded by states, as the federal government has exclusive authority over relations with

Saylor URL: http://www.saylor.org/books

Saylor.org
28

other nation-states. A treaty, once ratified by the Senate, has the same force and effect as a statute passed by
Congress and signed into law by the president.
Constitutions, statutes, regulations, treaties, and court decisions can provide a legal basis in the positive law.
You may believe you have been wronged, but for you to have a right that is enforceable in court, you must
have something in the positive law that you can point to that will support a cause of action against your
chosen defendant.

EXERCISES
1.

Give one example of where common law was overridden by the passage of a federal statute.

2.

How does common law change or evolve without any action on the part of a legislature?

3.

Lindsey Paradise is not selected for her sorority of choice at the University of Kansas. She has spent all her
time rushing that particular sorority, which chooses some of her friends but not her. She is disappointed
and angry and wants to sue the sorority. What are her prospects of recovery in the legal system? Explain.

[1] Rulon-Miller v. International Business Machines Corp., 162 Cal. App.3d 241, 255 (1984).

Saylor URL: http://www.saylor.org/books

Saylor.org
29

1.5 Legal and Political Systems of the World
LEARNING OBJECTIVE
1.

Describe how the common-law system differs from the civil-law system.

Other legal and political systems are very different from the US system, which came from English
common-law traditions and the framers of the US Constitution. Our legal and political traditions are
different both in what kinds of laws we make and honor and in how disputes are resolved in court.

Comparing Common-Law Systems with Other Legal Systems
The common-law tradition is unique to England, the United States, and former colonies of the British
Empire. Although there are differences among common-law systems (e.g., most nations do not permit
their judiciaries to declare legislative acts unconstitutional; some nations use the jury less frequently), all
of them recognize the use of precedent in judicial cases, and none of them relies on the comprehensive,
legislative codes that are prevalent in civil-law systems.

Civil-Law Systems
The main alternative to the common-law legal system was developed in Europe and is based in Roman
and Napoleonic law. A civil-law or code-law system is one where all the legal rules are in one or more
comprehensive legislative enactments. During Napoleon’s reign, a comprehensive book of laws—a code—
was developed for all of France. The code covered criminal law, criminal procedure, noncriminal law and
procedure, and commercial law. The rules of the code are still used today in France and in other
continental European legal systems. The code is used to resolve particular cases, usually by judges without
a jury. Moreover, the judges are not required to follow the decisions of other courts in similar cases. As
George Cameron of the University of Michigan has noted, “The law is in the code, not in the cases.” He
goes on to note, “Where several cases all have interpreted a provision in a particular way, the French
courts may feel bound to reach the same result in future cases, under the doctrine of jurisprudence
constante. The major agency for growth and change, however, is the legislature, not the courts.”

Saylor URL: http://www.saylor.org/books

Saylor.org
30

Civil-law systems are used throughout Europe as well as in Central and South America. Some nations in
Asia and Africa have also adopted codes based on European civil law. Germany, Holland, Spain, France,
and Portugal all had colonies outside of Europe, and many of these colonies adopted the legal practices
that were imposed on them by colonial rule, much like the original thirteen states of the United States,
which adopted English common-law practices.
One source of possible confusion at this point is that we have already referred to US civil law in contrast to
criminal law. But the European civil law covers both civil and criminal law.
There are also legal systems that differ significantly from the common-law and civil-law systems. The
communist and socialist legal systems that remain (e.g., in Cuba and North Korea) operate on very
different assumptions than those of either English common law or European civil law. Islamic and other
religion-based systems of law bring different values and assumptions to social and commercial relations.

KEY TAKEAWAY
Legal systems vary widely in their aims and in the way they process civil and criminal cases. Common-law
systems use juries, have one judge, and adhere to precedent. Civil-law systems decide cases without a jury,
often use three judges, and often render shorter opinions without reference to previously decided cases.

EXERCISE
1.

Use the Internet to identify some of the better-known nations with civil-law systems. Which Asian nations
came to adopt all or part of civil-law traditions, and why?

Saylor URL: http://www.saylor.org/books

Saylor.org
31

1.6 A Sample Case
Preliminary Note to Students
Title VII of the Civil Rights Act of 1964 is a federal statute that applies to all employers whose workforce
exceeds fifteen people. The text of Title VII says that
(a) it shall be an unlawful employment practice for an employer—
(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any
individual with respect to his compensation, terms, conditions, or privileges of employment, because of
such individual’s race, color, religion, sex, or natural origin.
At common law—where judges decide cases without reference to statutory guidance—employers were
generally free to hire and fire on any basis they might choose, and employees were generally free to work
for an employer or quit an employer on any basis they might choose (unless the employer and the
employee had a contract). This rule has been called “employment at will.” State and federal statutes that
prohibit discrimination on any basis (such as the prohibitions on discrimination because of race, color,
religion, sex, or national origin in Title VII) are essentially legislative exceptions to the common-law
employment-at-will rule.
In the 1970s, many female employees began to claim a certain kind of sex discrimination: sexual
harassment. Some women were being asked to give sexual favors in exchange for continued employment
or promotion (quid pro quo sexual harassment) or found themselves in a working environment that put
their chances for continued employment or promotion at risk. This form of sexual discrimination came to
be called “hostile working environment” sexual harassment.
Notice that the statute itself says nothing about sexual harassment but speaks only in broad terms about
discrimination “because of” sex (and four other factors). Having set the broad policy, Congress left it to
employees, employers, and the courts to fashion more specific rules through the process of civil litigation.
This is a case from our federal court system, which has a trial or hearing in the federal district court, an
appeal to the Sixth Circuit Court of Appeals, and a final appeal to the US Supreme Court. Teresa Harris,

Saylor URL: http://www.saylor.org/books

Saylor.org
32

having lost at both the district court and the Sixth Circuit Court of Appeals, here has petitioned for a writ
of certiorari (asking the court to issue an order to bring the case to the Supreme Court), a petition that is
granted less than one out of every fifty times. The Supreme Court, in other words, chooses its cases
carefully. Here, the court wanted to resolve a difference of opinion among the various circuit courts of
appeal as to whether or not a plaintiff in a hostile-working-environment claim could recover damages
without showing “severe psychological injury.”
Harris v. Forklift Systems
510 U.S. 17 (U.S. Supreme Court 1992)
JUDGES: O’CONNOR, J., delivered the opinion for a unanimous Court. SCALIA, J., and GINSBURG, J.,
filed concurring opinions.
JUSTICE O’CONNOR delivered the opinion of the Court.
In this case we consider the definition of a discriminatorily “abusive work environment” (also known as a
“hostile work environment”) under Title VII of the Civil Rights Act of 1964, 78 Stat. 253, as amended, 42
U.S.C. § 2000e et seq. (1988 ed., Supp. III).
I
Teresa Harris worked as a manager at Forklift Systems, Inc., an equipment rental company, from April
1985 until October 1987. Charles Hardy was Forklift’s president.
The Magistrate found that, throughout Harris’ time at Forklift, Hardy often insulted her because of her
gender and often made her the target of unwanted sexual innuendoes. Hardy told Harris on several
occasions, in the presence of other employees, “You’re a woman, what do you know” and “We need a man
as the rental manager”; at least once, he told her she was “a dumbass woman.” Again in front of others, he
suggested that the two of them “go to the Holiday Inn to negotiate [Harris’s] raise.” Hardy occasionally
asked Harris and other female employees to get coins from his front pants pocket. He threw objects on the
ground in front of Harris and other women, and asked them to pick the objects up. He made sexual
innuendoes about Harris’ and other women’s clothing.

Saylor URL: http://www.saylor.org/books

Saylor.org
33

In mid-August 1987, Harris complained to Hardy about his conduct. Hardy said he was surprised that
Harris was offended, claimed he was only joking, and apologized. He also promised he would stop, and
based on this assurance Harris stayed on the job. But in early September, Hardy began anew: While
Harris was arranging a deal with one of Forklift’s customers, he asked her, again in front of other
employees, “What did you do, promise the guy…some [sex] Saturday night?” On October 1, Harris
collected her paycheck and quit.
Harris then sued Forklift, claiming that Hardy’s conduct had created an abusive work environment for her
because of her gender. The United States District Court for the Middle District of Tennessee, adopting the
report and recommendation of the Magistrate, found this to be “a close case,” but held that Hardy’s
conduct did not create an abusive environment. The court found that some of Hardy’s comments
“offended [Harris], and would offend the reasonable woman,” but that they were not “so severe as to be
expected to seriously affect [Harris’s] psychological well-being. A reasonable woman manager under like
circumstances would have been offended by Hardy, but his conduct would not have risen to the level of
interfering with that person’s work performance.
“Neither do I believe that [Harris] was subjectively so offended that she suffered injury.…Although Hardy
may at times have genuinely offended [Harris], I do not believe that he created a working environment so
poisoned as to be intimidating or abusive to [Harris].”
In focusing on the employee’s psychological well-being, the District Court was following Circuit precedent.
See Rabidue v. Osceola Refining Co., 805 F.2d 611, 620 (CA6 1986), cert. denied, 481 U.S. 1041, 95 L. Ed.
2d 823, 107 S. Ct. 1983 (1987). The United States Court of Appeals for the Sixth Circuit affirmed in a brief
unpublished decision…reported at 976 F.2d 733 (1992).
We granted certiorari, 507 U.S. 959 (1993), to resolve a conflict among the Circuits on whether conduct,
to be actionable as “abusive work environment” harassment (no quid pro quo harassment issue is present
here), must “seriously affect [an employee’s] psychological well-being” or lead the plaintiff to “suffer
injury.” Compare Rabidue (requiring serious effect on psychological well-being); Vance v. Southern Bell
Telephone & Telegraph Co., 863 F.2d 1503, 1510 (CA11 1989) (same); and Downes v. FAA, 775 F.2d 288,

Saylor URL: http://www.saylor.org/books

Saylor.org
34

292 (CA Fed. 1985) (same), with Ellison v. Brady, 924 F.2d 872, 877–878 (CA9 1991) (rejecting such a
requirement).
II
Title VII of the Civil Rights Act of 1964 makes it “an unlawful employment practice for an employer…to
discriminate against any individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e2(a)(1). As we made clear in Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57 (1986), this language “is
not limited to ‘economic’ or ‘tangible’ discrimination. The phrase ‘terms, conditions, or privileges of
employment’ evinces a congressional intent ‘to strike at the entire spectrum of disparate treatment of men
and women’ in employment,” which includes requiring people to work in a discriminatorily hostile or
abusive environment. Id., at 64, quoting Los Angeles Dept. of Water and Power v. Manhart, 435 U.S. 702,
707, n.13, 55 L. Ed. 2d 657, 98 S. Ct. 1370 (1978). When the workplace is permeated with “discriminatory
intimidation, ridicule, and insult,” 477 U.S. at 65, that is “sufficiently severe or pervasive to alter the
conditions of the victim’s employment and create an abusive working environment,” Title VII is violated.
This standard, which we reaffirm today, takes a middle path between making actionable any conduct that
is merely offensive and requiring the conduct to cause a tangible psychological injury. As we pointed out
in Meritor, “mere utterance of an…epithet which engenders offensive feelings in an employee,” does not
sufficiently affect the conditions of employment to implicate Title VII. Conduct that is not severe or
pervasive enough to create an objectively hostile or abusive work environment—an environment that a
reasonable person would find hostile or abusive—is beyond Title VII’s purview. Likewise, if the victim
does not subjectively perceive the environment to be abusive, the conduct has not actually altered the
conditions of the victim’s employment, and there is no Title VII violation.
But Title VII comes into play before the harassing conduct leads to a nervous breakdown. A
discriminatorily abusive work environment, even one that does not seriously affect employees’
psychological well-being, can and often will detract from employees’ job performance, discourage
employees from remaining on the job, or keep them from advancing in their careers. Moreover, even
without regard to these tangible effects, the very fact that the discriminatory conduct was so severe or

Saylor URL: http://www.saylor.org/books

Saylor.org
35

pervasive that it created a work environment abusive to employees because of their race, gender, religion,
or national origin offends Title VII’s broad rule of workplace equality. The appalling conduct alleged in
Meritor, and the reference in that case to environments “‘so heavily polluted with discrimination as to
destroy completely the emotional and psychological stability of minority group workers,’” Id., at 66,
quoting Rogers v. EEOC, 454 F.2d 234, 238 (CA5 1971), cert. denied, 406 U.S. 957,32 L. Ed. 2d 343, 92 S.
Ct. 2058 (1972), merely present some especially egregious examples of harassment. They do not mark the
boundary of what is actionable.
We therefore believe the District Court erred in relying on whether the conduct “seriously affected
plaintiff’s psychological well-being” or led her to “suffer injury.” Such an inquiry may needlessly focus the
fact finder’s attention on concrete psychological harm, an element Title VII does not require. Certainly
Title VII bars conduct that would seriously affect a reasonable person’s psychological well-being, but the
statute is not limited to such conduct. So long as the environment would reasonably be perceived, and is
perceived, as hostile or abusive, Meritor, supra, at 67, there is no need for it also to be psychologically
injurious.
This is not, and by its nature cannot be, a mathematically precise test. We need not answer today all the
potential questions it raises, nor specifically address the Equal Employment Opportunity Commission’s
new regulations on this subject, see 58 Fed. Reg. 51266 (1993) (proposed 29 CFR §§ 1609.1, 1609.2); see
also 29 CFR § 1604.11 (1993). But we can say that whether an environment is “hostile” or “abusive” can be
determined only by looking at all the circumstances. These may include the frequency of the
discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere
offensive utterance; and whether it unreasonably interferes with an employee’s work performance. The
effect on the employee’s psychological well-being is, of course, relevant to determining whether the
plaintiff actually found the environment abusive. But while psychological harm, like any other relevant
factor, may be taken into account, no single factor is required.
III
Forklift, while conceding that a requirement that the conduct seriously affect psychological well-being is
unfounded, argues that the District Court nonetheless correctly applied the Meritor standard. We

Saylor URL: http://www.saylor.org/books

Saylor.org
36

disagree. Though the District Court did conclude that the work environment was not “intimidating or
abusive to [Harris],” it did so only after finding that the conduct was not “so severe as to be expected to
seriously affect plaintiff’s psychological well-being,” and that Harris was not “subjectively so offended that
she suffered injury,” ibid. The District Court’s application of these incorrect standards may well have
influenced its ultimate conclusion, especially given that the court found this to be a “close case.”
We therefore reverse the judgment of the Court of Appeals, and remand the case for further proceedings
consistent with this opinion.
So ordered.

Note to Students
This was only the second time that the Supreme Court had decided a sexual harassment case. Many
feminist legal studies scholars feared that the court would raise the bar and make hostile-workingenvironment claims under Title VII more difficult to win. That did not happen. When the question to be
decided is combined with the court’s decision, we get the holding of the case. Here, the question that the
court poses, plus its answer, yields a holding that “An employee need not prove severe psychological
injury in order to win a Title VII sexual harassment claim.” This holding will be true until such time as the
court revisits a similar question and answers it differently. This does happen, but happens rarely.

CASE QUESTIONS
1.

Is this a criminal case or a civil-law case? How can you tell?

2.

Is the court concerned with making a procedural rule here, or is the court making a statement about the
substantive law?

3.

Is this a case where the court is interpreting the Constitution, a federal statute, a state statute, or the
common law?

4.

In Harris v. Forklift, what if the trial judge does not personally agree that women should have any rights to
equal treatment in the workplace? Why shouldn’t that judge dismiss the case even before trial? Or should
the judge dismiss the case after giving the female plaintiff her day in court?

Saylor URL: http://www.saylor.org/books

Saylor.org
37

5.

What was the employer’s argument in this case? Do you agree or disagree with it? What if those who
legislated Title VII gave no thought to the question of seriousness of injury at all?

Saylor URL: http://www.saylor.org/books

Saylor.org
38

1.7 Summary and Exercises
Summary
There are differing conceptions of what law is and of what law should be. Laws and legal systems differ
worldwide. The legal system in the United States is founded on the US Constitution, which is itself
inspired by natural-law theory and the idea that people have rights that cannot be taken by government
but only protected by government. The various functions of the law are done well or poorly depending on
which nation-state you look at. Some do very well in terms of keeping order, while others do a better job
of allowing civil and political freedoms. Social and political movements within each nation greatly affect
the nature and quality of the legal system within that nation.
This chapter has familiarized you with a few of the basic schools of legal thought, such as natural law,
positive law, legal realism, and critical legal studies. It has also given you a brief background in common
law, including contracts, torts, and criminal law. The differences between civil and criminal cases,
substance and procedure, and the various sources of law have also been reviewed. Each source has a
different level of authority, starting with constitutions, which are primary and will negate any lower-court
laws that are not consistent with its principles and provisions. The basic differences between the common
law and civil law (continental, or European) systems of law are also discussed.

EXERCISES
1.

What is the common law? Where do the courts get the authority to interpret it and to change it?

2.

After World War II ended in 1945, there was an international tribunal at Nuremberg that prosecuted
various officials in Germany’s Third Reich who had committed “crimes against humanity.” Many of
them claim that they were simply “following orders” of Adolf Hitler and his chief lieutenants. What
law, if any, have they violated?

3.

What does stare decisis mean, and why is it so basic to common-law legal tradition?

4.

In the following situations, which source of law takes priority, and why?
a.

The state statute conflicts with the common law of that state.

b.

A federal statute conflicts with the US Constitution.

c.

A common-law decision in one state conflicts with the US Constitution.

Saylor URL: http://www.saylor.org/books

Saylor.org
39

d.

A federal statute conflicts with a state constitution.

SELF-TEST QUESTIONS
1.

The source of law that is foundational in the US legal system is

a.

the common law

b.

statutory law

c.

constitutional law

d.

administrative law
“Law is the command of a sovereign” represents what school of legal thought?

a.

civil law

b.

constitutional law

c.

natural law

d.

ecofeminist law

e.

positive law

3.

Which of the following kinds of law are most often found in state law rather than federal law?

a.

torts and contracts

b.

bankruptcy

c.

maritime law

d.

international law
Where was natural law discovered?

a.

in nature

b.

in constitutions and statutes

c.

in the exercise of human reason

d.

in the Wall Street Journal
Wolfe is a state court judge in California. In the case of Riddick v. Clouse, which involves a
contract dispute, Wolfe must follow precedent. She establishes a logical relationship between the
Riddick case and a case decided by the California Supreme Court, Zhu v. Patel Enterprises, Inc. She
compares the facts of Riddick to the facts in Zhu and to the extent the facts are similar, applies the
same rule to reach her decision. This is

a.

deductive reasoning

b.

faulty reasoning

c.

linear reasoning

Saylor URL: http://www.saylor.org/books

Saylor.org
40

d.

reasoning by analogy
Moore is a state court judge in Colorado. In the case of Cassidy v. Seawell, also a contract
dispute, there is no Colorado Supreme Court or court of appeals decision that sets forth a rule that
could be applied. However, the California case of Zhu v. Patel Enterprises, Inc. is “very close” on the
facts and sets forth a rule of law that could be applied to the Cassidy case. What process must Moore
follow in considering whether to use the Zhu case as precedent?

a.

Moore is free to decide the case any way he wants, but he may not look at decisions and reasons in
similar cases from other states.

b.

Moore must wait for the Colorado legislature and the governor to pass a law that addresses the issues
raised in the Cassidy case.

c.

Moore must follow the California case if that is the best precedent.

d.

Moore may follow the California case if he believes that it offers the best reasoning for a similar case.

SELF-TEST ANSWERS
1.

c

2.

e

3.

a

4.

c

5.

d

6.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
41

Chapter 2

Corporate Social Responsibility and Business Ethics
A great society is a society in which [leaders] of business think greatly about their functions.
-Alfred North Whitehead

LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Define ethics and explain the importance of good ethics for business people and business organizations.

2.

Understand the principal philosophies of ethics, including utilitarianism, duty-based ethics, and virtue
ethics.

3.

Distinguish between the ethical merits of various choices by using an ethical decision model.

4.

Explain the difference between shareholder and stakeholder models of ethical corporate governance.

5.

Explain why it is difficult to establish and maintain an ethical corporate culture in a business
organization.

Few subjects are more contentious or important as the role of business in society, particularly,
whether corporations have social responsibilities that are distinct from maximizing shareholder
value. While the phrase “business ethics” is not oxymoronic (i.e., a contradiction in terms), there is
plenty of evidence that businesspeople and firms seek to look out primarily for themselves. However,
business organizations ignore the ethical and social expectations of consumers, employees, the
media, nongovernment organizations (NGOs), government officials, and socially responsible
investors at their peril. Legal compliance alone no longer serves the long-term interests of many
companies, who find that sustainable profitability requires thinking about people and the planet as
well as profits.
This chapter has a fairly modest aim: to introduce potential businesspeople to the differences
between legal compliance and ethical excellence by reviewing some of the philosophical perspectives
that apply to business, businesspeople, and the role of business organizations in society.

Saylor URL: http://www.saylor.org/books

Saylor.org
42

2.1 What Is Ethics?
LEARNING OBJECTIVES
1.

Explain how both individuals and institutions can be viewed as ethical or unethical.

2.

Explain how law and ethics are different, and why a good reputation can be more important than
legal compliance.

Most of those who write about ethics do not make a clear distinction between ethics and morality.
The question of what is “right” or “morally correct” or “ethically correct” or “morally desirable” in
any situation is variously phrased, but all of the words and phrases are after the same thing: what act
is “better” in a moral or ethical sense than some other act? People sometimes speak of morality as
something personal but view ethics as having wider social implications. Others see morality as the
subject of a field of study, that field being ethics. Ethics would be morality as applied to any number
of subjects, including journalistic ethics, business ethics, or the ethics of professionals such as
doctors, attorneys, and accountants. We will venture a definition of ethics, but for our purposes,
ethics and morality will be used as equivalent terms.

People often speak about the ethics or morality of individuals and also about the morality or ethics of
corporations and nations. There are clearly differences in the kind of moral responsibility that we can
fairly ascribe to corporations and nations; we tend to see individuals as having a soul, or at least a
conscience, but there is no general agreement that nations or corporations have either. Still, our
ordinary use of language does point to something significant: if we say that some nations are “evil”
and others are “corrupt,” then we make moral judgments about the quality of actions undertaken by
the governments or people of that nation. For example, if North Korea is characterized by the US
president as part of an “axis of evil,” or if we conclude that WorldCom or Enron acted “unethically” in
certain respects, then we are making judgments that their collective actions are morally deficient.
In talking about morality, we often use the word good; but that word can be confusing. If we say that
Microsoft is a “good company,” we may be making a statement about the investment potential of
Microsoft stock, or their preeminence in the market, or their ability to win lawsuits or appeals or to
influence administrative agencies. Less likely, though possibly, we may be making a statement about

Saylor URL: http://www.saylor.org/books

Saylor.org
43

the civic virtue and corporate social responsibility of Microsoft. In the first set of judgments, we use
the word good but mean something other than ethical or moral; only in the second instance are we
using the word good in its ethical or moral sense.
A word such as good can embrace ethical or moral values but also nonethical values. If I like Daniel
and try to convince you what a “good guy” he is, you may ask all sorts of questions: Is he goodlooking? Well-off? Fun to be with? Humorous? Athletic? Smart? I could answer all of those questions
with a yes, yet you would still not know any of his moral qualities. But if I said that he was honest,
caring, forthright, and diligent, volunteered in local soup kitchens, or tithed to the church, many
people would see Daniel as having certain ethical or moral qualities. If I said that he keeps the
Golden Rule as well as anyone I know, you could conclude that he is an ethical person. But if I said
that he is “always in control” or “always at the top of his game,” you would probably not make
inferences or assumptions about his character or ethics.
There are three key points here:
1.

Although morals and ethics are not precisely measurable, people generally have similar reactions
about what actions or conduct can rightly be called ethical or moral.

2. As humans, we need and value ethical people and want to be around them.
3. Saying that someone or some organization is law-abiding does not mean the same as saying a
person or company is ethical.

Here is a cautionary note: for individuals, it is far from easy to recognize an ethical problem, have a
clear and usable decision-making process to deal it, and then have the moral courage to do what’s
right. All of that is even more difficult within a business organization, where corporate employees
vary in their motivations, loyalties, commitments, and character. There is no universally accepted
way for developing an organization where employees feel valued, respected, and free to openly
disagree; where the actions of top management are crystal clear; and where all the employees feel
loyal and accountable to one another.

Saylor URL: http://www.saylor.org/books

Saylor.org
44

Before talking about how ethics relates to law, we can conclude that ethics is the study of morality—
“right” and “wrong”—in the context of everyday life, organizational behaviors, and even how society
operates and is governed.

How Do Law and Ethics Differ?
There is a difference between legal compliance and moral excellence. Few would choose a professional
service, health care or otherwise, because the provider had a record of perfect legal compliance, or always
following the letter of the law. There are many professional ethics codes, primarily because people realize
that law prescribes only a minimum of morality and does not provide purpose or goals that can mean
excellent service to customers, clients, or patients.
Business ethicists have talked for years about the intersection of law and ethics. Simply put, what is legal
is not necessarily ethical. Conversely, what is ethical is not necessarily legal. There are lots of legal
maneuvers that are not all that ethical; the well-used phrase “legal loophole” suggests as much.
Here are two propositions about business and ethics. Consider whether they strike you as true or whether
you would need to know more in order to make a judgment.
•

Individuals and organizations have reputations. (For an individual, moral reputation is most
often tied to others’ perceptions of his or her character: is the individual honest, diligent, reliable,
fair, and caring? The reputation of an organization is built on the goodwill that suppliers,
customers, the community, and employees feel toward it. Although an organization is not a
person in the usual sense, the goodwill that people feel about the organization is based on their
perception of its better qualities by a variety of stakeholders: customers or clients, suppliers,
investors, employees, government officials).

•

The goodwill of an organization is to a great extent based on the actions it takes and on whether
the actions are favorably viewed. (This goodwill is usually specifically counted in the sale of a
business as an asset that the buyer pays for. While it is difficult to place a monetary value on
goodwill, a firm’s good reputation will generally call for a higher evaluation in the final accounting
before the sale. Legal troubles or a reputation for having legal troubles will only lessen the price

Saylor URL: http://www.saylor.org/books

Saylor.org
45

for a business and will even lessen the value of the company’s stock as bad legal news comes to the
public’s attention.)
Another reason to think about ethics in connection with law is that the laws themselves are meant to
express some moral view. If there are legal prohibitions against cheating the Medicare program, it is
because people (legislators or their agents) have collectively decided that cheating Medicare is wrong. If
there are legal prohibitions against assisting someone to commit suicide, it is because there has been a
group decision that doing so is immoral. Thus the law provides some important cues as to what society
regards as right or wrong.
Finally, important policy issues that face society are often resolved through law, but it is important to
understand the moral perspectives that underlie public debate—as, for example, in the continuing
controversies over stem-cell research, medical use of marijuana, and abortion. Some ethical perspectives
focus on rights, some on social utility, some on virtue or character, and some on social justice. People
consciously (or, more often, unconsciously) adopt one or more of these perspectives, and even if they
completely agree on the facts with an opponent, they will not change their views. Fundamentally, the
difference comes down to incompatible moral perspectives, a clash of basic values. These are hot-button
issues because society is divided, not so much over facts, but over basic values. Understanding the varied
moral perspectives and values in public policy debates is a clarifying benefit in following or participating
in these important discussions.

Why Should an Individual or a Business Entity Be Ethical?
The usual answer is that good ethics is good business. In the long run, businesses that pay attention to
ethics as well as law do better; they are viewed more favorably by customers. But this is a difficult claim to
measure scientifically, because “the long run” is an indistinct period of time and because there are as yet
no generally accepted criteria by which ethical excellence can be measured. In addition, life is still lived in
the short run, and there are many occasions when something short of perfect conduct is a lot more
profitable.

Saylor URL: http://www.saylor.org/books

Saylor.org
46

Some years ago, Royal Dutch/Shell (one of the world’s largest companies) found that it was in deep
trouble with the public for its apparent carelessness with the environment and human rights. Consumers
were boycotting and investors were getting frightened, so the company took a long, hard look at its ethic
of short-term profit maximization. Since then, changes have been made. The CEO told one group of
business ethicists that the uproar had taken them by surprise; they thought they had done everything
right, but it seemed there was a “ghost in the machine.” That ghost was consumers, NGOs, and the media,
all of whom objected to the company’s seeming lack of moral sensitivity.
The market does respond to unethical behavior. In Section 2.4 "Corporations and Corporate Governance",
you will read about the Sears Auto Centers case. The loss of goodwill toward Sears Auto Centers was real,
even though the total amount of money lost cannot be clearly accounted for. Years later, there are people
who will not go near a Sears Auto Center; the customers who lost trust in the company will never return,
and many of their children may avoid Sears Auto Centers as well.
The Arthur Andersen story is even more dramatic. A major accounting firm, Andersen worked closely
with Enron in hiding its various losses through creative accounting measures. Suspiciously, Andersen’s
Houston office also did some shredding around the clock, appearing to cover up what it was doing for
Enron. A criminal case based on this shredding resulted in a conviction, later overturned by the Supreme
Court. But it was too late. Even before the conviction, many clients had found other accounting firms that
were not under suspicion, and the Supreme Court’s reversal came too late to save the company. Even
without the conviction, Andersen would have lost significant market share.
The irony of Andersen as a poster child for overly aggressive accounting practices is that the man who
founded the firm built it on integrity and straightforward practices. “Think straight, talk straight” was the
company’s motto. Andersen established the company’s reputation for integrity over a hundred years ago
by refusing to play numbers games for a potentially lucrative client.
Maximizing profits while being legally compliant is not a very inspiring goal for a business. People in an
organization need some quality or excellence to strive for. By focusing on pushing the edge of what is
legal, by looking for loopholes in the law that would help create short-term financial gain, companies have

Saylor URL: http://www.saylor.org/books

Saylor.org
47

often learned that in the long term they are not actually satisfying the market, the shareholders, the
suppliers, or the community generally.

KEY TAKEAWAY
Legal compliance is not the same as acting ethically. Your reputation, individually or corporately, depends on
how others regard your actions. Goodwill is hard to measure or quantify, but it is real nonetheless and can
best be protected by acting ethically.

EXERCISES
1.

Think of a person who did something morally wrong, at least to your way of thinking. What was it? Explain
to a friend of yours—or a classmate—why you think it was wrong. Does your friend agree? Why or why
not? What is the basic principle that forms the basis for your judgment that it was wrong?

2.

Think of a person who did something morally right, at least to your way of thinking. (This is not a matter
of finding something they did well, like efficiently changing a tire, but something good.) What was it?
Explain to a friend of yours—or a classmate—why you think it was right. Does your friend agree? Why or
why not? What is the basic principle that forms the basis for your judgment that it was right?

3.

Think of an action by a business organization (sole proprietor, partnership, or corporation) that was legal
but still strikes you as wrong. What was it? Why do you think it was wrong?

4.

Think of an act by an individual or a corporation that is ethical but not legal. Compare your answer with
those of your classmates: were you more likely to find an example from individual action or corporate
action? Do you have any thoughts as to why?

Saylor URL: http://www.saylor.org/books

Saylor.org
48

2.2 Major Ethical Perspectives
LEARNING OBJECTIVES
1.

Describe the various major theories about ethics in human decision making.

2.

Begin considering how the major theories about ethics apply to difficult choices in life and business.

There are several well-respected ways of looking at ethical issues. Some of them have been around for
centuries. It is important to know that many who think a lot about business and ethics have deeply held
beliefs about which perspective is best. Others would recommend considering ethical problems from a
variety of different perspectives. Here, we take a brief look at (1) utilitarianism, (2) deontology, (3) social
justice and social contract theory, and (4) virtue theory. We are leaving out some important perspectives,
such as general theories of justice and “rights” and feminist thought about ethics and patriarchy.

Utilitarianism
Utilitarianism is a prominent perspective on ethics, one that is well aligned with economics and the
free-market outlook that has come to dominate much current thinking about business, management, and
economics. Jeremy Bentham is often considered the founder of utilitarianism, though John Stuart Mill
(who wrote On Liberty and Utilitarianism) and others promoted it as a guide to what is good.
Utilitarianism emphasizes not rules but results. An action (or set of actions) is generally deemed good or
right if it maximizes happiness or pleasure throughout society. Originally intended as a guide for
legislators charged with seeking the greatest good for society, the utilitarian outlook may also be practiced
individually and by corporations.
Bentham believed that the most promising way to obtain agreement on the best policies for a society
would be to look at the various policies a legislature could pass and compare the good and bad
consequences of each. The right course of action from an ethical point of view would be to choose the
policy that would produce the greatest amount of utility, or usefulness. In brief, the utilitarian principle
holds that an action is right if and only if the sum of utilities produced by that action is greater than the
sum of utilities from any other possible act.

Saylor URL: http://www.saylor.org/books

Saylor.org
49

This statement describes “act utilitarianism”—which action among various options will deliver the
greatest good to society? “Rule utilitarianism” is a slightly different version; it asks, what rule or principle,
if followed regularly, will create the greatest good?
Notice that the emphasis is on finding the best possible results and that the assumption is that we can
measure the utilities involved. (This turns out to be more difficult that you might think.) Notice also that
“the sum total of utilities” clearly implies that in doing utilitarian analysis, we cannot be satisfied if an act
or set of acts provides the greatest utility to us as individuals or to a particular corporation; the test is,
instead, whether it provides the greatest utility to society as a whole. Notice that the theory does not tell us
what kinds of utilities may be better than others or how much better a good today is compared with a
good a year from today.
Whatever its difficulties, utilitarian thinking is alive and well in US law and business. It is found in such
diverse places as cost-benefit analysis in administrative and regulatory rules and calculations,
environmental impact studies, the majority vote, product comparisons for consumer information,
marketing studies, tax laws, and strategic planning. In management, people will often employ a form of
utility reasoning by projecting costs and benefits for plan X versus plan Y. But the issue in most of these
cost-benefit analyses is usually (1) put exclusively in terms of money and (2) directed to the benefit of the
person or organization doing the analysis and not to the benefit of society as a whole.
An individual or a company that consistently uses the test “What’s the greatest good for me or the
company?” is not following the utilitarian test of the greatest good overall. Another common failing is to
see only one or two options that seem reasonable. The following are some frequent mistakes that people
make in applying what they think are utilitarian principles in justifying their chosen course of action:
1.

Failing to come up with lots of options that seem reasonable and then choosing the one that has
the greatest benefit for the greatest number. Often, a decision maker seizes on one or two
alternatives without thinking carefully about other courses of action. If the alternative does more
good than harm, the decision maker assumes it’s ethically okay.

2. Assuming that the greatest good for you or your company is in fact the greatest good for all—that
is, looking at situations subjectively or with your own interests primarily in mind.

Saylor URL: http://www.saylor.org/books

Saylor.org
50

3. Underestimating the costs of a certain decision to you or your company. The now-classic Ford
Pinto case demonstrates how Ford Motor Company executives drastically underestimated the
legal costs of not correcting a feature on their Pinto models that they knew could cause death or
injury. General Motors was often taken to task by juries that came to understand that the
company would not recall or repair known and dangerous defects because it seemed more
profitable not to. In 2010, Toyota learned the same lesson.
4. Underestimating the cost or harm of a certain decision to someone else or some other group of
people.
5.

Favoring short-term benefits, even though the long-term costs are greater.

6. Assuming that all values can be reduced to money. In comparing the risks to human health or
safety against, say, the risks of job or profit losses, cost-benefit analyses will often try to compare
apples to oranges and put arbitrary numerical values on human health and safety.

Rules and Duty: Deontology
In contrast to the utilitarian perspective, the deontological view presented in the writings of Immanuel
Kant purports that having a moral intent and following the right rules is a better path to ethical conduct
than achieving the right results. A deontologist like Kant is likely to believe that ethical action arises from
doing one’s duty and that duties are defined by rational thought. Duties, according to Kant, are not
specific to particular kinds of human beings but are owed universally to all human beings. Kant therefore
uses “universalizing“ as a form of rational thought that assumes the inherent equality of all human beings.
It considers all humans as equal, not in the physical, social, or economic sense, but equal before God,
whether they are male, female, Pygmy, Eskimoan, Islamic, Christian, gay, straight, healthy, sick, young, or
old.
For Kantian thinkers, this basic principle of equality means that we should be able to universalize any
particular law or action to determine whether it is ethical. For example, if you were to consider
misrepresenting yourself on a resume for a particular job you really wanted and you were convinced that
doing so would get you that job, you might be very tempted to do so. (What harm would it be? you might
ask yourself. When I have the job, I can prove that I was perfect for it, and no one is hurt, while both the

Saylor URL: http://www.saylor.org/books

Saylor.org
51

employer and I are clearly better off as a result!) Kantian ethicists would answer that your chosen course
of action should be a universal one—a course of action that would be good for all persons at all times.
There are two requirements for a rule of action to be universal: consistency and reversibility. Consider
reversibility: if you make a decision as though you didn’t know what role or position you would have after
the decision, you would more likely make an impartial one—you would more likely choose a course of
action that would be most fair to all concerned, not just you. Again, deontology requires that we put
duty first, act rationally, and give moral weight to the inherent equality of all human beings.
In considering whether to lie on your resume, reversibility requires you to actively imagine both that you
were the employer in this situation and that you were another well-qualified applicant who lost the job
because someone else padded his resume with false accomplishments. If the consequences of such an
exercise of the imagination are not appealing to you, your action is probably not ethical.
The second requirement for an action to be universal is the search for consistency. This is more abstract.
A deontologist would say that since you know you are telling a lie, you must be willing to say that lying, as
a general, universal phenomenon, is acceptable. But if everyone lied, then there would be no point to
lying, since no one would believe anyone. It is only because honesty works well for society as a whole and
is generally practiced that lying even becomes possible! That is, lying cannot be universalized, for it
depends on the preexistence of honesty.
Similar demonstrations can be made for actions such as polluting, breaking promises, and committing
most crimes, including rape, murder, and theft. But these are the easy cases for Kantian thinkers. In the
gray areas of life as it is lived, the consistency test is often difficult to apply. If breaking a promise would
save a life, then Kantian thought becomes difficult to apply. If some amount of pollution can allow
employment and the harm is minimal or distant, Kantian thinking is not all that helpful. Finally, we
should note that the well-known Golden Rule, “Do unto others as you would have them do unto you,”
emphasizes the easier of the two universalizing requirements: practicing reversibility (“How would I like it
if someone did this to me?”).

Social Justice Theory and Social Contract Theory

Saylor URL: http://www.saylor.org/books

Saylor.org
52

Social justice theorists worry about “distributive justice”—that is, what is the fair way to distribute goods
among a group of people? Marxist thought emphasizes that members of society should be given goods to
according to their needs. But this redistribution would require a governing power to decide who gets what
and when. Capitalist thought takes a different approach, rejecting any giving that is not voluntary. Certain
economists, such as the late Milton Friedman (see the sidebar in Section 2.4 "Corporations and Corporate
Governance") also reject the notion that a corporation has a duty to give to unmet needs in society,
believing that the government should play that role. Even the most dedicated free-market capitalist will
often admit the need for some government and some forms of welfare—Social Security, Medicare,
assistance to flood-stricken areas, help for AIDs patients—along with some public goods (such as defense,
education, highways, parks, and support of key industries affecting national security).
People who do not see the need for public goods (including laws, court systems, and the government
goods and services just cited) often question why there needs to be a government at all. One response
might be, “Without government, there would be no corporations.” Thomas Hobbes believed that people in
a “state of nature” would rationally choose to have some form of government. He called this
the social contract, where people give up certain rights to government in exchange for security and
common benefits. In your own lives and in this course, you will see an ongoing balancing act between
human desires for freedom and human desires for order; it is an ancient tension. Some commentators
also see a kind of social contract between corporations and society; in exchange for perpetual duration
and limited liability, the corporation has some corresponding duties toward society. Also, if a corporation
is legally a “person,” as the Supreme Court reaffirmed in 2010, then some would argue that if this
corporate person commits three felonies, it should be locked up for life and its corporate charter revoked!
Modern social contract theorists, such as Thomas Donaldson and Thomas Dunfee (Ties that Bind, 1999),
observe that various communities, not just nations, make rules for the common good. Your college or
school is a community, and there are communities within the school (fraternities, sororities, the folks
behind the counter at the circulation desk, the people who work together at the university radio station,
the sports teams, the faculty, the students generally, the gay and lesbian alliance) that have rules, norms,
or standards that people can buy into or not. If not, they can exit from that community, just as we are free
(though not without cost) to reject US citizenship and take up residence in another country.

Saylor URL: http://www.saylor.org/books

Saylor.org
53

Donaldson and Dunfee’s integrative social contracts theory stresses the importance of studying the rules
of smaller communities along with the larger social contracts made in states (such as Colorado or
California) and nation-states (such as the United States or Germany). Our Constitution can be seen as a
fundamental social contract.
It is important to realize that a social contract can be changed by the participants in a community, just as
the US Constitution can be amended. Social contract theory is thus dynamic—it allows for structural and
organic changes. Ideally, the social contract struck by citizens and the government allows for certain
fundamental rights such as those we enjoy in the United States, but it need not. People can give up
freedom-oriented rights (such as the right of free speech or the right to be free of unreasonable searches
and seizures) to secure order (freedom from fear, freedom from terrorism). For example, many citizens in
Russia now miss the days when the Kremlin was all powerful; there was less crime and more equality and
predictability to life in the Soviet Union, even if there was less freedom.
Thus the rights that people have—in positive law—come from whatever social contract exists in the
society. This view differs from that of the deontologists and that of the natural-law thinkers such as
Gandhi, Jesus, or Martin Luther King Jr., who believed that rights come from God or, in less religious
terms, from some transcendent moral order.
Another important movement in ethics and society is the communitarian outlook. Communitarians
emphasize that rights carry with them corresponding duties; that is, there cannot be a right without a
duty. Interested students may wish to explore the work of Amitai Etzioni. Etzioni was a founder of the
Communitarian Network, which is a group of individuals who have come together to bolster the moral,
social, and political environment. It claims to be nonsectarian, nonpartisan, and international in scope.
The relationship between rights and duties—in both law and ethics—calls for some explanations:
1.

If you have a right of free expression, the government has a duty to respect that right but can put
reasonable limits on it. For example, you can legally say whatever you want about the US
president, but you can’t get away with threatening the president’s life. Even if your criticisms are
strong and insistent, you have the right (and our government has the duty to protect your right) to

Saylor URL: http://www.saylor.org/books

Saylor.org
54

speak freely. In Singapore during the 1990s, even indirect criticisms—mere hints—of the political
leadership were enough to land you in jail or at least silence you with a libel suit.
2. Rights and duties exist not only between people and their governments but also between
individuals. Your right to be free from physical assault is protected by the law in most states, and
when someone walks up to you and punches you in the nose, your rights—as set forth in the
positive law of your state—have been violated. Thus other people have a duty to respect your
rights and to not punch you in the nose.
3. Your right in legal terms is only as good as your society’s willingness to provide legal remedies
through the courts and political institutions of society.
A distinction between basic rights and nonbasic rights may also be important. Basic rights may include
such fundamental elements as food, water, shelter, and physical safety. Another distinction is between
positive rights (the right to bear arms, the right to vote, the right of privacy) and negative rights (the right
to be free from unreasonable searches and seizures, the right to be free of cruel or unusual punishments).
Yet another is between economic or social rights (adequate food, work, and environment) and political or
civic rights (the right to vote, the right to equal protection of the laws, the right to due process).

Aristotle and Virtue Theory
Virtue theory, or virtue ethics, has received increasing attention over the past twenty years, particularly
in contrast to utilitarian and deontological approaches to ethics. Virtue theory emphasizes the value of
virtuous qualities rather than formal rules or useful results. Aristotle is often recognized as the first
philosopher to advocate the ethical value of certain qualities, or virtues, in a person’s character. As LaRue
Hosmer has noted, Aristotle saw the goal of human existence as the active, rational search for excellence,
and excellence requires the personal virtues of honesty, truthfulness, courage, temperance, generosity,
and high-mindedness. This pursuit is also termed “knowledge of the good” in Greek philosophy.

[1]

Aristotle believed that all activity was aimed at some goal or perceived good and that there must be some
ranking that we do among those goals or goods. Happiness may be our ultimate goal, but what does that
mean, exactly? Aristotle rejected wealth, pleasure, and fame and embraced reason as the distinguishing
feature of humans, as opposed to other species. And since a human is a reasoning animal, happiness must

Saylor URL: http://www.saylor.org/books

Saylor.org
55

be associated with reason. Thus happiness is living according to the active (rather than passive) use of
reason. The use of reason leads to excellence, and so happiness can be defined as the active, rational
pursuit of personal excellence, or virtue.
Aristotle named fourteen virtues: (1) courage, particularly in battle; (2) temperance, or moderation in
eating and drinking; (3) liberality, or spending money well; (4) magnificence, or living well; (5) pride, or
taking pleasure in accomplishments and stature; (6) high-mindedness, or concern with the noble rather
than the petty; (7) unnamed virtue, which is halfway between ambition and total lack of effort; (8)
gentleness, or concern for others; (9) truthfulness; (10) wit, or pleasure in group discussions; (11)
friendliness, or pleasure in personal conduct; (12) modesty, or pleasure in personal conduct; (13)
righteous indignation, or getting angry at the right things and in the right amounts; and (14) justice.
From a modern perspective, some of these virtues seem old-fashioned or even odd. Magnificence, for
example, is not something we commonly speak of. Three issues emerge: (1) How do we know what a virtue
is these days? (2) How useful is a list of agreed-upon virtues anyway? (3) What do virtues have to do with
companies, particularly large ones where various groups and individuals may have little or no contact
with other parts of the organization?
As to the third question, whether corporations can “have” virtues or values is a matter of lively debate. A
corporation is obviously not the same as an individual. But there seems to be growing agreement that
organizations do differ in their practices and that these practices are value driven. If all a company cares
about is the bottom line, other values will diminish or disappear. Quite a few books have been written in
the past twenty years that emphasize the need for businesses to define their values in order to be
competitive in today’s global economy.

[2]

As to the first two questions regarding virtues, a look at Michael Josephson’s core values may prove
helpful.

Josephson’s Core Values Analysis and Decision Process

Saylor URL: http://www.saylor.org/books

Saylor.org
56

Michael Josephson, a noted American ethicist, believes that a current set of core values has been
identified and that the values can be meaningfully applied to a variety of personal and corporate
decisions.
To simplify, let’s say that there are ethical and nonethical qualities among people in the United States.
When you ask people what kinds of qualities they admire in others or in themselves, they may say wealth,
power, fitness, sense of humor, good looks, intelligence, musical ability, or some other quality. They may
also value honesty, caring, fairness, courage, perseverance, diligence, trustworthiness, or integrity. The
qualities on the second list have something in common—they are distinctively ethical characteristics. That
is, they are commonly seen as moral or ethical qualities, unlike the qualities on the first list. You can be,
like the Athenian Alcibiades, brilliant but unprincipled, or, like some political leaders today, powerful but
dishonest, or wealthy but uncaring. You can, in short, have a number of admirable qualities (brilliance,
power, wealth) that are not per se virtuous. Just because Harold is rich or good-looking or has a good
sense of humor does not mean that he is ethical. But if Harold is honest and caring (whether he is rich or
poor, humorous or humorless), people are likely to see him as ethical.
Among the virtues, are any especially important? Studies from the Josephson Institute of Ethics in
Marina del Rey, California, have identified six core values in our society, values that almost everyone
agrees are important to them. When asked what values people hold dear, what values they wish to be
known by, and what values they wish others would exhibit in their actions, six values consistently turn up:
(1) trustworthiness, (2) respect, (3) responsibility, (4) fairness, (5) caring, and (6) citizenship.
Note that these values are distinctly ethical. While many of us may value wealth, good looks, and
intelligence, having wealth, good looks, and intelligence does not automatically make us virtuous in our
character and habits. But being more trustworthy (by being honest and by keeping promises) does make
us more virtuous, as does staying true to the other five core values.
Notice also that these six core values share something in common with other ethical values that are less
universally agreed upon. Many values taught in the family or in places of worship are not generally agreed
on, practiced, or admired by all. Some families and individuals believe strongly in the virtue of saving
money or in abstaining from alcohol or sex prior to marriage. Others clearly do not, or at least don’t act on

Saylor URL: http://www.saylor.org/books

Saylor.org
57

their beliefs. Moreover, it is possible to have and practice core ethical values even if you take on heavy
debt, knock down several drinks a night, or have frequent premarital sex. Some would dispute this, saying
that you can’t really lead a virtuous life if you get into debt, drink heavily, or engage in premarital sex. But
the point here is that since people do disagree in these areas, the ethical traits of thrift, temperance, and
sexual abstinence do not have the unanimity of approval that the six core values do.
The importance of an individual’s having these consistent qualities of character is well known. Often we
remember the last bad thing a person did far more than any or all previous good acts. For example, Eliot
Spitzer and Bill Clinton are more readily remembered by people for their last, worst acts than for any good
they accomplished as public servants. As for a company, its good reputation also has an incalculable value
that when lost takes a great deal of time and work to recover. Shell, Nike, and other companies have
discovered that there is a market for morality, however difficult to measure, and that not paying attention
to business ethics often comes at a serious price. In the past fifteen years, the career of ethics and
compliance officer has emerged, partly as a result of criminal proceedings against companies but also
because major companies have found that reputations cannot be recovered retroactively but must be
pursued proactively. For individuals, Aristotle emphasized the practice of virtue to the point where virtue
becomes a habit. Companies are gradually learning the same lesson.

KEY TAKEAWAY
Throughout history, people have pondered what it means “to do what is right.” Some of the main answers
have come from the differing perspectives of utilitarian thought; duty-based, or deontological, thought; social
contract theory; and virtue ethics.

EXERCISES
XYZ Motor Corporation begins to get customer complaints about two models of its automobiles. Customers
have had near-death experiences from sudden acceleration; they would be driving along a highway at normal
speed when suddenly the car would begin to accelerate, and efforts to stop the acceleration by braking fail to
work. Drivers could turn off the ignition and come to a safe stop, but XYZ does not instruct buyers of its cars to
do so, nor is this a common reaction among drivers who experience sudden acceleration.

Saylor URL: http://www.saylor.org/books

Saylor.org
58

Internal investigations of half a dozen accidents in US locations come to the conclusion that the accidents are
not being caused by drivers who mistake the gas pedal for the brake pedal. In fact, there appears to be a
possible flaw in both models, perhaps in a semiconductor chip, that makes sudden acceleration happen.
Interference by floor mats and poorly designed gas pedals do not seem to be the problem.
It is voluntary to report these incidents to the National Highway Traffic and Safety Administration (NHTSA), but
the company decides that it will wait awhile and see if there are more complaints. Recalling the two models so
that local dealers and their mechanics could examine them is also an option, but it would be extremely costly.
Company executives are aware that quarterly and annual profit-and-loss statements, on which their bonuses
depend, could be decisively worse with a recall. They decide that on a cost-benefit basis, it makes more sense
to wait until there are more accidents and more data. After a hundred or more accidents and nearly fifteen
fatalities, the company institutes a selective recall, still not notifying NHTSA, which has its own experts and the
authority to order XYZ to do a full recall of all affected models.
Experts have advised XYZ that standard failure-analysis methodology requires that the company obtain
absolutely every XYZ vehicle that has experienced sudden acceleration, using microscopic analysis of all critical
components of the electronic system. The company does not wish to take that advice, as it would be—as one
top executive put it—“too time-consuming and expensive.”
1.

Can XYZ’s approach to this problem be justified under utilitarian theory? If so, how? If not, why not?

2.

What would Kant advise XYZ to do? Explain.

3.

What would the “virtuous” approach be for XYZ in this situation?

[1] LaRue Tone Hosmer, Moral Leadership in Business (Chicago: Irwin Professional Publishing, 1994), 72.
[2] James O’Toole and Don Mayer, eds., Good Business: Exercising Effective and Ethical Leadership (London:
Routledge, 2010).

Saylor URL: http://www.saylor.org/books

Saylor.org
59

2.3 An Ethical Decision Model
LEARNING OBJECTIVE
1.

Understand one model for ethical decision making: a process to arrive at the most ethical option for
an individual or a business organization, using a virtue ethics approach combined with some elements
of stakeholder analysis and utilitarianism.

Josephson’s Core Values Model
Once you recognize that there is a decision that involves ethical judgment, Michael Josephson would first
have you ask as many questions as are necessary to get a full background on the relevant facts. Then,
assuming you have all the needed information, the decision process is as follows:
1.

Identify the stakeholders. That is, who are the potential gainers and losers in the various decisions
that might be made here?

2. Identify several likely or reasonable decisions that could be made.
3. Consider which stakeholders gain or lose with each decision.
4. Determine which decision satisfies the greatest number of core values.
5.

If there is no decision that satisfies the greatest number of core values, try to determine which
decision delivers the greatest good to the various stakeholders.

It is often helpful to identify who (or what group) is the most important stakeholder, and why. In Milton
Friedman’s view, it will always be the shareholders. In the view of John Mackey, the CEO of Whole Foods
Market, the long-term viability and profitability of the organization may require that customers come
first, or, at times, some other stakeholder group (see “Conscious Capitalism” in Section 2.4 "Corporations
and Corporate Governance").

The Core Values
Here are the core values and their subcomponents as developed by the Josephson Institute of Ethics.

Saylor URL: http://www.saylor.org/books

Saylor.org
60

Trustworthiness: Be honest—tell the truth, the whole truth, and nothing but the truth; be sincere,
forthright; don’t deceive, mislead, or be tricky with the truth; don’t cheat or steal, and don’t betray a
trust. Demonstrate integrity—stand up for what you believe, walk the walk as well as talking the talk; be
what you seem to be; show commitment and courage. Be loyal—stand by your family, friends, co-workers,
community, and nation; be discreet with information that comes into your hands; don’t spread rumors or
engage in harmful gossip; don’t violate your principles just to win friendship or approval; don’t ask a
friend to do something that is wrong. Keep promises—keep your word, honor your commitments, and pay
your debts; return what you borrow.
Respect: Judge people on their merits, not their appearance; be courteous, polite, appreciative, and
accepting of differences; respect others’ right to make decisions about their own lives; don’t abuse,
demean, mistreat anyone; don’t use, manipulate, exploit, or take advantage of others.
Responsibility: Be accountable—think about the consequences on yourself and others likely to be
affected before you act; be reliable; perform your duties; take responsibility for the consequences of your
choices; set a good example and don’t make excuses or take credit for other people’s work. Pursue
excellence: Do your best, don’t quit easily, persevere, be diligent, make all you do worthy of pride.
Exercise self-restraint—be disciplined, know the difference between what you have a right to do and what
is right to do.
Fairness: Treat all people fairly, be open-minded; listen; consider opposing viewpoints; be consistent;
use only appropriate considerations; don’t let personal feelings improperly interfere with decisions; don’t
take unfair advantage of mistakes; don’t take more than your fair share.
Caring: Show you care about others through kindness, caring, sharing, compassion, and empathy; treat
others the way you want to be treated; don’t be selfish, mean, cruel, or insensitive to others’ feelings.
Citizenship: Play by the rules, obey laws; do your share, respect authority, stay informed, vote, protect
your neighbors, pay your taxes; be charitable, help your community; protect the environment, conserve
resources.

Saylor URL: http://www.saylor.org/books

Saylor.org
61

When individuals and organizations confront ethical problems, the core values decision model offered by
Josephson generally works well (1) to clarify the gains and losses of the various stakeholders, which then
raises ethical awareness on the part of the decision maker and (2) to provide a fairly reliable guide as to
what the most ethical decision would be. In nine out of ten cases, step 5 in the decision process is not
needed.
That said, it does not follow that students (or managers) would necessarily act in accord with the results of
the core values decision process. There are many psychological pressures and organizational constraints
that place limits on people both individually and in organizations. These pressures and constraints tend to
compromise ideal or the most ethical solutions for individuals and for organizations. For a business, one
essential problem is that ethics can cost the organization money or resources, at least in the short term.
Doing the most ethical thing will often appear to be something that fails to maximize profits in the short
term or that may seem pointless because if you or your organization acts ethically, others will not, and
society will be no better off, anyway.

KEY TAKEAWAY
Having a step-by-step process to analyze difficult moral dilemmas is useful. One such process is offered here,
based on the core values of trustworthiness, caring, respect, fairness, responsibility, and citizenship.

EXERCISE
1.

Consider XYZ in the exercises for Section 2.2.5 "Josephson’s Core Values Analysis and Decision
Process" and use the core values decision-making model. What are XYZ’s options when they first notice
that two of their models are causing sudden acceleration incidents that put their customers at risk? Who
are the stakeholders? What options most clearly meet the criteria for each of the core values?

Saylor URL: http://www.saylor.org/books

Saylor.org
62

2.4 Corporations and Corporate Governance
LEARNING OBJECTIVES
1.

Explain the basic structure of the typical corporation and how the shareholders own the company
and elect directors to run it.

2.

Understand how the shareholder profit-maximization model is different from stakeholder theory.

3.

Discern and describe the ethical challenges for corporate cultures.

4.

Explain what conscious capitalism is and how it differs from stakeholder theory.

Legal Organization of the Corporation
Figure 2.1 Corporate Legal Structure

Figure 2.1 "Corporate Legal Structure", though somewhat oversimplified, shows the basic legal structure
of a corporation under Delaware law and the laws of most other states in the United States. Shareholders
elect directors, who then hire officers to manage the company. From this structure, some very basic
realities follow. Because the directors of a corporation do not meet that often, it’s possible for the officers
hired (top management, or the “C-suite”) to be selective of what the board knows about, and directors are
not always ready and able to provide the oversight that the shareholders would like. Nor does the law

Saylor URL: http://www.saylor.org/books

Saylor.org
63

require officers to be shareholders, so that officers’ motivations may not align with the best interests of the
company. This is the “agency problem” often discussed in corporate governance: how to get officers and
other top management to align their own interests with those of the shareholders. For example, a CEO
might trade insider information to the detriment of the company’s shareholders. Even board members are
susceptible to misalignment of interests; for example, board members might resist hostile takeover bids
because they would likely lose their perks (short for perquisites) as directors, even though the tender offer
would benefit stockholders. Among other attempted realignments, the use of stock options was an
attempt to make managers more attentive to the value of company stock, but the law of unintended
consequences was in full force; managers tweaked and managed earnings in the bubble of the 1990s bull
market, and “managing by numbers” became an epidemic in corporations organized under US corporate
law. The rights of shareholders can be bolstered by changes in state and federal law, and there have been
some attempts to do that since the late 1990s. But as owners, shareholders have the ultimate power to
replace nonperforming or underperforming directors, which usually results in changes at the C-suite level
as well.

Shareholders and Stakeholders
There are two main views about what the corporation’s duties are. The first view—maximizing profits—is
the prevailing view among business managers and in business schools. This view largely follows the idea
of Milton Friedman that the duty of a manager is to maximize return on investment to the owners. In
essence, managers’ legally prescribed duties are those that make their employment possible. In terms of
the legal organization of the corporation, the shareholders elect directors who hire managers, who have
legally prescribed duties toward both directors and shareholders. Those legally prescribed duties are a
reflection of the fact that managers are managing other people’s money and have a moral duty to act as a
responsible agent for the owners. In law, this is called the manager’s fiduciary duty. Directors have the
same duties toward shareholders. Friedman emphasized the primacy of this duty in his writings about
corporations and social responsibility.

Maximizing Profits: Milton Friedman

Saylor URL: http://www.saylor.org/books

Saylor.org
64

Economist Milton Friedman is often quoted as having said that the only moral duty a corporation has is to
make the most possible money, or to maximize profits, for its stockholders. Friedman’s beliefs are noted
at length (see sidebar on Friedman’s article from the New York Times), but he asserted in a now-famous
1970 article that in a free society, “there is one and only one social responsibility of business: to use its
resources and engage in activities designed to increase its profits as long as it stays within the rules of the
game, which is to say, engages in open and free competition without deception and fraud.” What follows is
a major portion of what Friedman had to say in 1970.

“The Social Responsibility of Business Is to Increase Its Profits”
Milton Friedman, New York Times Magazine, September 13, 1970
What does it mean to say that “business” has responsibilities? Only people can have responsibilities. A
corporation is an artificial person and in this sense may have artificial responsibilities, but “business” as a
whole cannot be said to have responsibilities, even in this vague sense.…
Presumably, the individuals who are to be responsible are businessmen, which means individual
proprietors or corporate executives.…In a free enterprise, private-property system, a corporate executive
is an employee of the owners of the business. He has direct responsibility to his employers. That
responsibility is to conduct the business in accordance with their desires, which generally will be to make
as much money as possible while conforming to the basic rules of the society, both those embodied in law
and those embodied in ethical custom.…
…[T]he manager is that agent of the individuals who own the corporation or establish the eleemosynary
institution, and his primary responsibility is to them…
Of course, the corporate executive is also a person in his own right. As a person, he may have other
responsibilities that he recognizes or assumes voluntarily—to his family, his conscience, his feeling of
charity, his church, his clubs, his city, his country. He may feel impelled by these responsibilities to devote
part of his income to causes he regards as worthy, to refuse to work for particular corporations, even to
leave his job…But in these respects he is acting as a principal, not an agent; he is spending his own money

Saylor URL: http://www.saylor.org/books

Saylor.org
65

or time or energy, not the money of his employers or the time or energy he has contracted to devote to
their purposes. If these are “social responsibilities,” they are the social responsibilities of individuals, not
of business.
What does it mean to say that the corporate executive has a “social responsibility” in his capacity as
businessman? If this statement is not pure rhetoric, it must mean that he has to act in some way that is
not in the interest of his employers. For example, that he is to refrain from increasing the price of the
product in order to contribute to the social objective of preventing inflation, even though a price increase
would be in the best interests of the corporation. Or that he is to make expenditures on reducing pollution
beyond the amount that is in the best interests of the corporation or that is required by law in order to
contribute to the social objective of improving the environment. Or that, at the expense of corporate
profits, he is to hire “hardcore” unemployed instead of better qualified available workmen to contribute to
the social objective of reducing poverty.
In each of these cases, the corporate executive would be spending someone else’s money for a general
social interest. Insofar as his actions…reduce returns to stockholders, he is spending their money. Insofar
as his actions raise the price to customers, he is spending the customers’ money. Insofar as his actions
lower the wages of some employees, he is spending their money.
This process raises political questions on two levels: principle and consequences. On the level of political
principle, the imposition of taxes and the expenditure of tax proceeds are governmental functions. We
have established elaborate constitutional, parliamentary, and judicial provisions to control these
functions, to assure that taxes are imposed so far as possible in accordance with the preferences and
desires of the public.…
Others have challenged the notion that corporate managers have no real duties except toward the owners
(shareholders). By changing two letters in shareholder, stakeholder theorists widened the range of people
and institutions that a corporation should pay moral consideration to. Thus they contend that a
corporation, through its management, has a set of responsibilities toward nonshareholder interests.

Stakeholder Theory
Saylor URL: http://www.saylor.org/books

Saylor.org
66

Stakeholders of a corporation include its employees, suppliers, customers, and the community.
Stakeholder is a deliberate play on the word shareholder, to emphasize that corporations have obligations
that extend beyond the bottom-line aim of maximizing profits. A stakeholder is anyone who most would
agree is significantly affected (positively or negatively) by the decision of another moral agent.
There is one vital fact about corporations: the corporation is a creation of the law. Without law (and
government), corporations would not have existence. The key concept for corporations is the legal fact of
limited liability. The benefit of limited liability for shareholders of a corporation meant that larger pools of
capital could be aggregated for larger enterprises; shareholders could only lose their investments should
the venture fail in any way, and there would be no personal liability and thus no potential loss of personal
assets other than the value of the corporate stock. Before New Jersey and Delaware competed to make
incorporation as easy as possible and beneficial to the incorporators and founders, those who wanted the
benefits of incorporation had to go to legislatures—usually among the states—to show a public purpose
that the company would serve.
In the late 1800s, New Jersey and Delaware changed their laws to make incorporating relatively easy.
These two states allowed incorporation “for any legal purpose,” rather than requiring some public
purpose. Thus it is government (and its laws) that makes limited liability happen through the corporate
form. That is, only through the consent of the state and armed with the charter granted by the state can a
corporation’s shareholders have limited liability. This is a right granted by the state, a right granted for
good and practical reasons for encouraging capital and innovation. But with this right comes a related
duty, not clearly stated at law, but assumed when a charter is granted by the state: that the corporate form
of doing business is legal because the government feels that it socially useful to do so.
Implicitly, then, there is a social contract between governments and corporations: as long as corporations
are considered socially useful, they can exist. But do they have explicit social responsibilities? Milton
Friedman’s position suggests that having gone along with legal duties, the corporation can ignore any
other social obligations. But there are others (such as advocates of stakeholder theory) who would say
that a corporation’s social responsibilities go beyond just staying within the law and go beyond the

Saylor URL: http://www.saylor.org/books

Saylor.org
67

corporation’s shareholders to include a number of other important stakeholders, those whose lives can be
affected by corporate decisions.
According to stakeholder theorists, corporations (and other business organizations) must pay attention
not only to the bottom line but also to their overall effect on the community. Public perception of a
company’s unfairness, uncaring, disrespect, or lack of trustworthiness often leads to long-term failure,
whatever the short-term successes or profits may be. A socially responsible corporation is likely to
consider the impact of its decisions on a wide range of stakeholders, not just shareholders. As Table 2.1
"The Stakes of Various Stakeholders" indicates, stakeholders have very different kinds of interests
(“stakes”) in the actions of a corporation.
Table 2.1 The Stakes of Various Stakeholders

Managers

Ownership

The value of the organization has a direct impact on the wealth of these
stakeholders.

Directors who
own stock
Shareholders
Salaried
managers
Creditors
Suppliers

Economic
Dependence

Stakeholders can be economically dependent without having ownership.
Each of these stakeholders relies on the corporation in some way for
financial well-being.

Employees
Local
communities
Communities

Social Interests

These stakeholders are not directly linked to the organization but have
an interest in making sure the organization acts in a socially responsible
manner.

Government
Media

Corporate Culture and Codes of Ethics
A corporation is a “person” capable of suing, being sued, and having rights and duties in our legal system.
(It is a legal or juridical person, not a natural person, according to our Supreme Court.) Moreover, many
corporations have distinct cultures and beliefs that are lived and breathed by its members. Often, the

Saylor URL: http://www.saylor.org/books

Saylor.org
68

culture of a corporation is the best defense against individuals within that firm who may be tempted to
break the law or commit serious ethical misdeeds.
What follows is a series of observations about corporations, ethics, and corporate culture.

Ethical Leadership Is Top-Down
People in an organization tend to watch closely what the top managers do and say. Regardless of
managers’ talk about ethics, employees quickly learn what speech or actions are in fact rewarded. If the
CEO is firm about acting ethically, others in the organization will take their cues from him or her. People
at the top tend to set the target, the climate, the beliefs, and the expectations that fuel behavior.

Accountability Is Often Weak
Clever managers can learn to shift blame to others, take credit for others’ work, and move on before
“funny numbers” or other earnings management tricks come to light.

[1]

Again, we see that the manager is

often an agent for himself or herself and will often act more in his or her self-interest than for the
corporate interest.

Killing the Messenger
Where organizations no longer function, inevitably some employees are unhappy. If they call attention to
problems that are being covered up by coworkers or supervisors, they bring bad news. Managers like to
hear good news and discourage bad news. Intentionally or not, those who told on others, or blew the
whistle, have rocked the boat and become unpopular with those whose defalcations they report on and
with the managers who don’t really want to hear the bad news. In many organizations, “killing the
messenger” solves the problem. Consider James Alexander at Enron Corporation, who was deliberately
shut out after bringing problems to CEO Ken Lay’s attention.

[2]

When Sherron Watkins sent Ken Lay a

letter warning him about Enron’s accounting practices, CFO Andrew Fastow tried to fire her.

[3]

Ethics Codes

Saylor URL: http://www.saylor.org/books

Saylor.org
69

Without strong leadership and a willingness to listen to bad news as well as good news, managers do not
have the feedback necessary to keep the organization healthy. Ethics codes have been put in place—partly
in response to federal sentencing guidelines and partly to encourage feedback loops to top management.
The best ethics codes are aspirational, or having an ideal to be pursued, not legalistic or compliance
driven. The Johnson & Johnson ethics code predated the Tylenol scare and the company’s oft-celebrated
corporate response.

[4]

The corporate response was consistent with that code, which was lived and

modeled by the top of the organization.
It’s often noted that a code of ethics is only as important as top management is willing to make it. If the
code is just a document that goes into a drawer or onto a shelf, it will not effectively encourage good
conduct within the corporation. The same is true of any kind of training that the company undertakes,
whether it be in racial sensitivity or sexual harassment. If the message is not continuously reinforced, or
(worse yet) if the message is undermined by management’s actions, the real message to employees is that
violations of the ethics code will not be taken seriously, or that efforts to stop racial discrimination or
sexual harassment are merely token efforts, and that the important things are profits and performance.
The ethics code at Enron seems to have been one of those “3-P” codes that wind up sitting on shelves—
“Print, Post, and Pray.” Worse, the Enron board twice suspended the code in 1999 to allow outside
partnerships to be led by a top Enron executive who stood to gain financially from them.

[5]

Ethics Hotlines and Federal Sentencing Guidelines
The federal sentencing guidelines were enacted in 1991. The original idea behind these guidelines was for
Congress to correct the lenient treatment often given to white-collar, or corporate, criminals. The
guidelines require judges to consider “aggravating and mitigating” factors in determining sentences and
fines. (While corporations cannot go to jail, its officers and managers certainly can, and the corporation
itself can be fined. Many companies will claim that it is one bad apple that has caused the problem; the
guidelines invite these companies to show that they are in fact tending their orchard well. They can show
this by providing evidence that they have (1) a viable, active code of ethics; (2) a way for employees to
report violations of law or the ethics code; and (3) an ethics ombudsman, or someone who oversees the
code.

Saylor URL: http://www.saylor.org/books

Saylor.org
70

In short, if a company can show that it has an ongoing process to root out wrongdoing at all levels of the
company, the judge is allowed to consider this as a major mitigating factor in the fines the company will
pay. Most Fortune 500 companies have ethics hotlines and processes in place to find legal and ethical
problems within the company.

Managing by the Numbers
If you manage by the numbers, there is a temptation to lie about those numbers, based on the need to get
stock price ever higher. At Enron, “15 percent a year or better earnings growth” was the mantra. Jeffrey
Pfeffer, professor of organizational behavior at Stanford University, observes how the belief that “stock
price is all that matters” has been hardwired into the corporate psyche. It dictates not only how people
judge the worth of their company but also how they feel about themselves and the work that they are
doing. And, over time, it has clouded judgments about what is acceptable corporate behavior.

[6]

Managing by Numbers: The Sears Auto Center Story
If winning is the most important thing in your life, then you must be prepared to do anything to win.
—Michael Josephson
Most people want to be winners or associate with winners. As humans, our desire to associate with those
who have status provides plenty of incentive to glorify winners and ignore losers. But if an individual, a
team, or a company does whatever it takes to win, then all other values are thrown out in the goal to win
at all costs. The desire of some people within Sears & Roebuck Company’s auto repair division to win by
gaining higher profits resulted in the situation portrayed here.
Sears Roebuck & Company has been a fixture in American retailing throughout the twentieth century. At
one time, people in rural America could order virtually anything (including a house) from Sears. Not
without some accuracy, the company billed itself as “the place where Americans shop.” But in 1992, Sears
was charged by California authorities with gross and deliberate fraud in many of its auto centers.

Saylor URL: http://www.saylor.org/books

Saylor.org
71

The authorities were alerted by a 50 percent increase in consumer complaints over a three-year period.
New Jersey’s division of consumer affairs also investigated Sears Auto Centers and found that all six
visited by investigators had recommended unnecessary repairs. California’s department of consumer
affairs found that Sears had systematically overcharged by an average of $223 for repairs and routinely
billed for work that was not done. Sears Auto Centers were the largest providers of auto repair services in
the state.
The scam was a variant on the old bait-and-switch routine. Customers received coupons in the mail
inviting them to take advantage of hefty discounts on brake jobs. When customers came in to redeem
their coupons, sales staffers would convince them to authorize additional repairs. As a management tool,
Sears had also established quotas for each of their sales representatives to meet.
Ultimately, California got Sears to settle a large number of lawsuits against it by threatening to revoke
Sears’ auto repair license. Sears agreed to distribute $50 coupons to nearly a million customers
nationwide who had obtained certain services between August 1, 1990, and January 31, 1992. Sears also
agreed to pay $3.5 million to cover the costs of various government investigations and to contribute $1.5
million annually to conduct auto mechanic training programs. It also agreed to abandon its repair service
quotas. The entire settlement cost Sears $30 million. Sears Auto Center sales also dropped about 15 to 20
percent after news of the scandal broke.
Note that in boosting sales by performing unnecessary services, Sears suffered very bad publicity. Losses
were incalculable. The short-term gains were easy to measure; long-term consequences seldom are. The
case illustrates a number of important lessons:
•

People generally choose short-term gains over potential long-term losses.

•

People often justify the harm to others as being minimal or “necessary” to achieve the desired
sales quota or financial goal.

•

In working as a group, we often form an “us versus them” mentality. In the Sears case, it is likely
that Sears “insiders” looked at customers as “outsiders,” effectively treating them (in Kantian
terms) as means rather than ends in themselves. In short, outsiders were used for the benefit of
insiders.

Saylor URL: http://www.saylor.org/books

Saylor.org
72

•

The long-term losses to Sears are difficult to quantify, while the short-term gains were easy to
measure and (at least for a brief while) quite satisfying financially.

•

Sears’ ongoing rip-offs were possible only because individual consumers lacked the relevant
information about the service being offered. This lack of information is a market failure, since
many consumers were demanding more of Sears Auto Center services than they would have (and
at a higher price) if relevant information had been available to them earlier. Sears, like other
sellers of goods and services, took advantage of a market system, which, in its ideal form, would
not permit such information distortions.

•

People in the organization probably thought that the actions they took were necessary.

Noting this last point, we can assume that these key people were motivated by maximizing profits and had
lost sight of other goals for the organization.
The emphasis on doing whatever is necessary to win is entirely understandable, but it is not ethical. The
temptation will always exist—for individuals, companies, and nations—to dominate or to win and to write
the history of their actions in a way that justifies or overlooks the harm that has been done. In a way, this
fits with the notion that “might makes right,” or that power is the ultimate measure of right and wrong.

Conscious Capitalism
One effort to integrate the two viewpoints of stakeholder theory and shareholder primacy is the conscious
capitalism movement. Companies that practice conscious capitalism embrace the idea that profit and
prosperity can and must go hand in hand with social justice and environmental stewardship. They operate
with a holistic or systems view. This means that they understand that all stakeholders are connected and
interdependent. They reject false trade-offs between stakeholder interests and strive for creative ways to
achieve win-win-win outcomes for all.

[7]

The “conscious business” has a purpose that goes beyond maximizing profits. It is designed to maximize
profits but is focused more on its higher purpose and does not fixate solely on the bottom line. To do so, it
focuses on delivering value to all its stakeholders, harmonizing as best it can the interests of consumers,
partners, investors, the community, and the environment. This requires that company managers take a

Saylor URL: http://www.saylor.org/books

Saylor.org
73

“servant leadership” role, serving as stewards to the company’s deeper purpose and to the company’s
stakeholders.
Conscious business leaders serve as such stewards, focusing on fulfilling the company’s purpose,
delivering value to its stakeholders, and facilitating a harmony of interests, rather than on personal gain
and self-aggrandizement. Why is this refocusing needed? Within the standard profit-maximizing model,
corporations have long had to deal with the “agency problem.” Actions by top-level managers—acting on
behalf of the company—should align with the shareholders, but in a culture all about winning and money,
managers sometimes act in ways that are self-aggrandizing and that do not serve the interests of
shareholders. Laws exist to limit such self-aggrandizing, but the remedies are often too little and too late
and often catch only the most egregious overreaching. Having a culture of servant leadership is a much
better way to see that a company’s top management works to ensure a harmony of interests.

[1] See Robert Jackall, Moral Mazes: The World of Corporate Managers (New York: Oxford University Press, 1988).
[2] John Schwartz, “An Enron Unit Chief Warned, and Was Rebuffed,” New York Times, February 20, 2002.
[3] Warren Bennis, “A Corporate Fear of Too Much Truth,” New York Times, February 17, 2002.
[4] University of Oklahoma Department of Defense Joint Course in Communication, Case Study: The Johnson &
Johnson Tylenol Crisis, accessed April 5, 2011.
[5] FindLaw, Report of Investigation by the Special Investigative Committee of the Board of Directors of Enron Corp.,
February 1, 2002, accessed April 5, 2011,http://news.findlaw.com/wsj/docs/enron/sicreport.
[6] Steven Pearlstein, “Debating the Enron Effect,” Washington Post, February 17, 2002.
[7] Milton Friedman, John Mackey, and T. J. Rodgers, “Rethinking the Social Responsibility of Business,”
Reason.com, October 2005,http://reason.com/archives/2005/10/01/rethinking-the-social-responsi.

Saylor URL: http://www.saylor.org/books

Saylor.org
74

2.5 Summary and Exercises
Summary
Doing good business requires attention to ethics as well as law. Understanding the long-standing
perspectives on ethics—utilitarianism, deontology, social contract, and virtue ethics—is helpful in sorting
out the ethical issues that face us as individuals and businesses. Each business needs to create or maintain
a culture of ethical excellence, where there is ongoing dialogue not only about the best technical practices
but also about the company’s ethical challenges and practices. A firm that has purpose and passion
beyond profitability is best poised to meet the needs of diverse stakeholders and can best position itself
for long-term, sustainable success for shareholders and other stakeholders as well.

EXERCISES
1.

Consider again Milton Friedman’s article.

a.

What does Friedman mean by “ethical custom”?

b.

If the laws of the society are limiting the company’s profitability, would the company be within its
rights to disobey the law?

c.

What if the law is “on the books,” but the company could count on a lack of enforcement from state
officials who were overworked and underpaid? Should the company limit its profits? Suppose that it
could save money by discharging a pollutant into a nearby river, adversely affecting fish and,
potentially, drinking water supplies for downstream municipalities. In polluting against laws that
aren’t enforced, is it still acting “within the rules of the game”? What if almost all other companies in
the industry were saving money by doing similar acts?
Consider again the Harris v. Forklift case at the end of Chapter 1 "Introduction to Law and Legal
Systems". The Supreme Court ruled that Ms. Harris was entitled to be heard again by the federal
district court, which means that there would be a trial on her claim that Mr. Hardy, owner of Forklift
Systems, had created a “hostile working environment” for Ms. Harris. Apart from the legal aspects,
did he really do anything unethical? How can you tell?
a.

Which of his actions, if any, were contrary to utilitarian thinking?

Saylor URL: http://www.saylor.org/books

Saylor.org
75

b.

If Kant were his second-in-command and advising him on ethical matters, would he have approved of
Mr. Hardy’s behavior? Why or why not?
Consider the behaviors alleged by Ms. Harris and assume for a moment that they are all true. In
terms of core values, which of these behaviors are not consistent with the core values Josephson
points to? Be specific.
Assume that Forklift Systems is a large public corporation and that the CEO engages in these
kinds of behaviors. Assume also that the board of directors knows about it. What action should the
board take, and why?
Assume that the year is 1963, prior to the passage of the Civil Rights Act of 1964 and the Title VII
provisions regarding equal employment opportunity that prohibit discrimination based on sex. So,
Mr. Hardy’s actions are not illegal, fraudulent, or deceitful. Assume also that he heads a large public
company and that there is a large amount of turnover and unhappiness among the women who work
for the company. No one can sue him for being sexist or lecherous, but are his actions consistent with
maximizing shareholder returns? Should the board be concerned?
Notice that this question is really a stand-in for any situation faced by a company today regarding its
CEO where the actions are not illegal but are ethically questionable. What would conscious capitalism
tell a CEO or a board to do where some group of its employees are regularly harassed or
disadvantaged by top management?

SELF-TEST QUESTIONS
1.

Milton Friedman would have been most likely to agree to which of the following statements?
a.

The purpose of the corporation is to find a path to sustainable corporate profits by paying careful

attention to key stakeholders.
b.

The business of business is business.

c.

The CEO and the board should have a single-minded focus on delivering maximum value to

shareholders of the business.
d.

All is fair in love, war, and business.
Milton Friedman meant (using the material quoted in this chapter) that companies should

Saylor URL: http://www.saylor.org/books

Saylor.org
76

a.

Find a path to sustainable profits by looking at the interconnected needs and desires of all the
stakeholders.

b.

Always remember that the business of business is business.

c.

Remind the CEO that he or she has one duty: to maximize shareholder wealth by any means possible.

d.

Maximize shareholder wealth by engaging in open competition without fraud or deceit.
What are some key drawbacks to utilitarian thinking at the corporate level?

a.

The corporation may do a cost-benefit analysis that puts the greatest good of the firm above all other
considerations.

b.

It is difficult to predict future consequences; decision makers in for-profit organizations will tend to
overestimate the upside of certain decisions and underestimate the downside.

c.

Short-term interests will be favored over long-term consequences.

d.

all of the above

e.

a and b only
Which ethical perspective would allow that under certain circumstances, it might be ethical to lie

to a liar?
a.

deontology

b.

virtue ethics

c.

utilitarianism

d.

all of the above
Under conscious capitalism,

a.

Virtue ethics is ignored.

b.

Shareholders, whether they be traders or long-term investors, are always the first and last
consideration for the CEO and the board.

c.

Maximizing profits comes from a focus on higher purposes and harmonizing the interests of various
stakeholders.

d.

Kantian duties take precedence over cost-benefit analyses.

SELF-TEST ANSWERS
1.

c

2.

d

3.

d

4.

c

Saylor URL: http://www.saylor.org/books

Saylor.org
77

5.

c

Saylor URL: http://www.saylor.org/books

Saylor.org
78

Chapter 3

Courts and the Legal Process
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Describe the two different court systems in the United States, and explain why some cases can
be filed in either court system.

2.

Explain the importance of subject matter jurisdiction and personal jurisdiction and know the
difference between the two.

3.

Describe the various stages of a civil action: from pleadings, to discovery, to trial, and to appeals.

4.

Describe two alternatives to litigation: mediation and arbitration.

In the United States, law and government are interdependent. The Constitution establishes the basic
framework of government and imposes certain limitations on the powers of government. In turn, the
various branches of government are intimately involved in making, enforcing, and interpreting the law.
Today, much of the law comes from Congress and the state legislatures. But it is in the courts that
legislation is interpreted and prior case law is interpreted and applied.
As we go through this chapter, consider the case of Harry and Kay Robinson. In which court should the
Robinsons file their action? Can the Oklahoma court hear the case and make a judgment that will be
enforceable against all of the defendants? Which law will the court use to come to a decision? Will it use
New York law, Oklahoma law, federal law, or German law?

Robinson v. Audi
Harry and Kay Robinson purchased a new Audi automobile from Seaway Volkswagen, Inc. (Seaway), in
Massena, New York, in 1976. The following year the Robinson family, who resided in New York, left that
state for a new home in Arizona. As they passed through Oklahoma, another car struck their Audi in the
rear, causing a fire that severely burned Kay Robinson and her two children. Later on, the Robinsons
brought a products-liability action in the District Court for Creek County, Oklahoma, claiming that their

Saylor URL: http://www.saylor.org/books

Saylor.org
79

injuries resulted from the defective design and placement of the Audi’s gas tank and fuel system. They
sued numerous defendants, including the automobile’s manufacturer, Audi NSU Auto Union
Aktiengesellschaft (Audi); its importer, Volkswagen of America, Inc. (Volkswagen); its regional
distributor, World-Wide Volkswagen Corp. (World-Wide); and its retail dealer, Seaway.
Should the Robinsons bring their action in state court or in federal court? Over which of the defendants
will the court have personal jurisdiction?

Saylor URL: http://www.saylor.org/books

Saylor.org
80

3.1 The Relationship between State and Federal Court Systems
in the United States
LEARNING OBJECTIVES
1.

Understand the different but complementary roles of state and federal court systems.

2.

Explain why it makes sense for some courts to hear and decide only certain kinds of cases.

3.

Describe the difference between a trial court and an appellate court.

Although it is sometimes said that there are two separate court systems, the reality is more complex.
There are, in fact, fifty-two court systems: those of the fifty states, the local court system in the District of
Columbia, and the federal court system. At the same time, these are not entirely separate; they all have
several points of contact.
State and local courts must honor both federal law and the laws of the other states. First, state courts must
honor federal law where state laws are in conflict with federal laws (under the supremacy clause of the
Constitution; see Chapter 4 "Constitutional Law and US Commerce"). Second, claims arising under
federal statutes can often be tried in the state courts, where the Constitution or Congress has not explicitly
required that only federal courts can hear that kind of claim. Third, under the full faith and credit clause,
each state court is obligated to respect the final judgments of courts in other states. Thus a contract
dispute resolved by an Arkansas court cannot be relitigated in North Dakota when the plaintiff wants to
collect on the Arkansas judgment in North Dakota. Fourth, state courts often must consider the laws of
other states in deciding cases involving issues where two states have an interest, such as when drivers
from two different states collide in a third state. Under these circumstances, state judges will consult their
own state’s case decisions involving conflicts of laws and sometimes decide that they must apply another
state’s laws to decide the case (see Table 3.1 "Sample Conflict-of-Law Principles").
As state courts are concerned with federal law, so federal courts are often concerned with state law and
with what happens in state courts. Federal courts will consider state-law-based claims when a case
involves claims using both state and federal law. Claims based on federal laws will permit the federal court
to take jurisdiction over the whole case, including any state issues raised. In those cases, the federal court
is said to exercise “pendent jurisdiction” over the state claims. Also, the Supreme Court will occasionally

Saylor URL: http://www.saylor.org/books

Saylor.org
81

take appeals from a state supreme court where state law raises an important issue of federal law to be
decided. For example, a convict on death row may claim that the state’s chosen method of execution using
the injection of drugs is unusually painful and involves “cruel and unusual punishment,” raising an Eighth
Amendment issue.
There is also a broad category of cases heard in federal courts that concern only state legal issues—
namely, cases that arise between citizens of different states. The federal courts are permitted to hear these
cases under their so-called diversity of citizenship jurisdiction (or diversity jurisdiction). A citizen of
New Jersey may sue a citizen of New York over a contract dispute in federal court, but if both were
citizens of New Jersey, the plaintiff would be limited to the state courts. The Constitution established
diversity jurisdiction because it was feared that local courts would be hostile toward people from other
states and that they would need separate courts. In 2009, nearly a third of all lawsuits filed in federal
court were based on diversity of citizenship. In these cases, the federal courts were applying state law,
rather than taking federal question jurisdiction, where federal law provided the basis for the lawsuit
or where the United States was a party (as plaintiff or defendant).
Why are there so many diversity cases in federal courts? Defense lawyers believe that there is sometimes a
“home-court advantage” for an in-state plaintiff who brings a lawsuit against a nonresident in his local
state court. The defense attorney is entitled to ask for removal to a federal court where there is diversity.
This fits with the original reason for diversity jurisdiction in the Constitution—the concern that judges in
one state court would favor the in-state plaintiff rather than a nonresident defendant. Another reason
there are so many diversity cases is that plaintiffs’ attorneys know that removal is common and that it will
move the case along faster by filing in federal court to begin with. Some plaintiffs’ attorneys also find
advantages in pursuing a lawsuit in federal court. Federal court procedures are often more efficient than
state court procedures, so that federal dockets are often less crowded. This means a case will get to trial
faster, and many lawyers enjoy the higher status that comes in practicing before the federal bench. In
some federal districts, judgments for plaintiffs may be higher, on average, than in the local state court. In
short, not only law but also legal strategy factor into the popularity of diversity cases in federal courts.

State Court Systems
Saylor URL: http://www.saylor.org/books

Saylor.org
82

The vast majority of civil lawsuits in the United States are filed in state courts. Two aspects of civil
lawsuits are common to all state courts: trials and appeals. A court exercising a trial function
has original jurisdiction—that is, jurisdiction to determine the facts of the case and apply the law to
them. A court that hears appeals from the trial court is said to have appellate jurisdiction—it must
accept the facts as determined by the trial court and limit its review to the lower court’s theory of the
applicable law.

Limited Jurisdiction Courts
In most large urban states and many smaller states, there are four and sometimes five levels of courts. The
lowest level is that of the limited jurisdiction courts. These are usually county or municipal courts with
original jurisdiction to hear minor criminal cases (petty assaults, traffic offenses, and breach of peace,
among others) and civil cases involving monetary amounts up to a fixed ceiling (no more than $10,000 in
most states and far less in many states). Most disputes that wind up in court are handled in the 18,000plus limited jurisdiction courts, which are estimated to hear more than 80 percent of all cases.
One familiar limited jurisdiction court is the small claims court, with jurisdiction to hear civil cases
involving claims for amounts ranging between $1,000 and $5,000 in about half the states and for
considerably less in the other states ($500 to $1,000). The advantage of the small claims court is that its
procedures are informal, it is often located in a neighborhood outside the business district, it is usually
open after business hours, and it is speedy. Lawyers are not necessary to present the case and in some
states are not allowed to appear in court.

General Jurisdiction Courts
All other civil and criminal cases are heard in the general trial courts, or courts of general jurisdiction.
These go by a variety of names: superior, circuit, district, or common pleas court (New York calls its
general trial court the supreme court). These are the courts in which people seek redress for incidents
such as automobile accidents and injuries, or breaches of contract. These state courts also prosecute those
accused of murder, rape, robbery, and other serious crimes. The fact finder in these general jurisdiction
courts is not a judge, as in the lower courts, but a jury of citizens.

Saylor URL: http://www.saylor.org/books

Saylor.org
83

Although courts of general jurisdiction can hear all types of cases, in most states more than half involve
family matters (divorce, child custody disputes, and the like). A third were commercial cases, and slightly
over 10 percent were devoted to car accident cases and other torts (as discussed in Chapter 7
"Introduction to Tort Law").
Most states have specialized courts that hear only a certain type of case, such as landlord-tenant disputes
or probate of wills. Decisions by judges in specialized courts are usually final, although any party
dissatisfied with the outcome may be able to get a new trial in a court of general jurisdiction. Because
there has been one trial already, this is known as a trial de novo. It is not an appeal, since the case
essentially starts over.

Appellate Courts
The losing party in a general jurisdiction court can almost always appeal to either one or two higher
courts. These intermediate appellate courts—usually called courts of appeal—have been established in
forty states. They do not retry the evidence, but rather determine whether the trial was conducted in a
procedurally correct manner and whether the appropriate law was applied. For example, the appellant
(the losing party who appeals) might complain that the judge wrongly instructed the jury on the meaning
of the law, or improperly allowed testimony of a particular witness, or misconstrued the law in question.
The appellee (who won in the lower court) will ask that the appellant be denied—usually this means that
the appellee wants the lower-court judgment affirmed. The appellate court has quite a few choices: it can
affirm, modify, reverse, or reverse and remand the lower court (return the case to the lower court for
retrial).
The last type of appeal within the state courts system is to the highest court, the state supreme court,
which is composed of a single panel of between five and nine judges and is usually located in the state
capital. (The intermediate appellate courts are usually composed of panels of three judges and are situated
in various locations around the state.) In a few states, the highest court goes by a different name: in New
York, it is known as the court of appeals. In certain cases, appellants to the highest court in a state have
the right to have their appeals heard, but more often the supreme court selects the cases it wishes to hear.
For most litigants, the ruling of the state supreme court is final. In a relatively small class of cases—those

Saylor URL: http://www.saylor.org/books

Saylor.org
84

in which federal constitutional claims are made—appeal to the US Supreme Court to issue
a writ of certiorari remains a possibility.

The Federal Court System
District Courts
The federal judicial system is uniform throughout the United States and consists of three levels. At the
first level are the federal district courts, which are the trial courts in the federal system. Every state has
one or more federal districts; the less populous states have one, and the more populous states (California,
Texas, and New York) have four. The federal court with the heaviest commercial docket is the US District
Court for the Southern District of New York (Manhattan). There are forty-four district judges and fifteen
magistrates in this district. The district judges throughout the United States commonly preside over all
federal trials, both criminal and civil.

Courts of Appeal
Cases from the district courts can then be appealed to the circuit courts of appeal, of which there are
thirteen (Figure 3.1 "The Federal Judicial Circuits"). Each circuit oversees the work of the district courts in
several states. For example, the US Court of Appeals for the Second Circuit hears appeals from district
courts in New York, Connecticut, and Vermont. The US Court of Appeals for the Ninth Circuit hears
appeals from district courts in California, Oregon, Nevada, Montana, Washington, Idaho, Arizona, Alaska,
Hawaii, and Guam. The US Court of Appeals for the District of Columbia Circuit hears appeals from the
district court in Washington, DC, as well as from numerous federal administrative agencies (see Chapter 5
"Administrative Law"). The US Court of Appeals for the Federal Circuit, also located in Washington, hears
appeals in patent and customs cases. Appeals are usually heard by three-judge panels, but sometimes
there will be a rehearing at the court of appeals level, in which case all judges sit to hear the case “en
banc.”
There are also several specialized courts in the federal judicial system. These include the US Tax Court,
the Court of Customs and Patent Appeals, and the Court of Claims.

Saylor URL: http://www.saylor.org/books

Saylor.org
85

United States Supreme Court
Overseeing all federal courts is the US Supreme Court, in Washington, DC. It consists of nine justices—the
chief justice and eight associate justices. (This number is not constitutionally required; Congress can
establish any number. It has been set at nine since after the Civil War.) The Supreme Court has selective
control over most of its docket. By law, the cases it hears represent only a tiny fraction of the cases that are
submitted. In 2008, the Supreme Court had numerous petitions (over 7,000, not including thousands of
petitions from prisoners) but heard arguments in only 87 cases. The Supreme Court does not sit in panels.
All the justices hear and consider each case together, unless a justice has a conflict of interest and must
withdraw from hearing the case.
Figure 3.1 The Federal Judicial Circuits

Federal judges—including Supreme Court justices—are nominated by the president and must be
confirmed by the Senate. Unlike state judges, who are usually elected and preside for a fixed term of years,
federal judges sit for life unless they voluntarily retire or are impeached.

Saylor URL: http://www.saylor.org/books

Saylor.org
86

KEY TAKEAWAY
Trial courts and appellate courts have different functions. State trial courts sometimes hear cases with federal
law issues, and federal courts sometimes hear cases with state law issues. Within both state and federal court
systems, it is useful to know the different kinds of courts and what cases they can decide.

EXERCISES
1.

Why all of this complexity? Why don’t state courts hear only claims based on state law, and federal courts
only federal-law-based claims?

2.

Why would a plaintiff in Iowa with a case against a New Jersey defendant prefer to have the case heard in
Iowa?

3.

James, a New Jersey resident, is sued by Jonah, an Iowa resident. After a trial in which James appears and
vigorously defends himself, the Iowa state court awards Jonah $136,750 dollars in damages for his tort
claim. In trying to collect from James in New Jersey, Jonah must have the New Jersey court certify the
Iowa judgment. Why, ordinarily, must the New Jersey court do so?

Saylor URL: http://www.saylor.org/books

Saylor.org
87

3.2 The Problem of Jurisdiction
LEARNING OBJECTIVES
1.

Explain the concept of subject matter jurisdiction and distinguish it from personal jurisdiction.

2.

Understand how and where the US Constitution provides a set of instructions as to what federal courts
are empowered by law to do.

3.

Know which kinds of cases must be heard in federal courts only.

4.

Explain diversity of citizenship jurisdiction and be able to decide whether a case is eligible for diversity
jurisdiction in the federal courts.

Jurisdiction is an essential concept in understanding courts and the legal system. Jurisdiction is a
combination of two Latin words: juris (law) and diction(to speak). Which court has the power “to speak
the law” is the basic question of jurisdiction.
There are two questions about jurisdiction in each case that must be answered before a judge will hear a
case: the question of subject matter jurisdiction and the question of personal jurisdiction. We will
consider the question of subject matter jurisdiction first, because judges do; if they determine, on the
basis of the initial documents in the case (the “pleadings”), that they have no power to hear and decide
that kind of case, they will dismiss it.

The Federal-State Balance: Federalism
State courts have their origins in colonial era courts. After the American Revolution, state courts
functioned (with some differences) much like they did in colonial times. The big difference after 1789 was
that state courts coexisted with federal courts. Federalism was the system devised by the nation’s
founders in which power is shared between states and the federal government. This sharing requires a
division of labor between the states and the federal government. It is Article III of the US Constitution
that spells out the respective spheres of authority (jurisdiction) between state and federal courts.
Take a close look at Article III of the Constitution. (You can find a printable copy of the Constitution
at http://www.findlaw.com.) Article III makes clear that federal courts are courts of limited power or
jurisdiction. Notice that the only kinds of cases federal courts are authorized to deal with have strong

Saylor URL: http://www.saylor.org/books

Saylor.org
88

federal connections. For example, federal courts have jurisdiction when a federal law is being used by the
plaintiff or prosecutor (a “federal question” case) or the case arises “in admiralty” (meaning that the
problem arose not on land but on sea, beyond the territorial jurisdiction of any state, or in navigable
waters within the United States). Implied in this list is the clear notion that states would continue to have
their own laws, interpreted by their own courts, and that federal courts were needed only where the issues
raised by the parties had a clear federal connection. The exception to this is diversity jurisdiction,
discussed later.
The Constitution was constructed with the idea that state courts would continue to deal with basic kinds
of claims such as tort, contract, or property claims. Since states sanction marriages and divorce, state
courts would deal with “domestic” (family) issues. Since states deal with birth and death records, it stands
to reason that paternity suits, probate disputes, and the like usually wind up in state courts. You wouldn’t
go to the federal building or courthouse to get a marriage license, ask for a divorce, or probate a will: these
matters have traditionally been dealt with by the states (and the thirteen original colonies before them).
Matters that historically get raised and settled in state court under state law include not only domestic and
probate matters but also law relating to corporations, partnerships, agency, contracts, property, torts, and
commercial dealings generally. You cannot get married or divorced in federal court, because federal
courts have no jurisdiction over matters that are historically (and are still) exclusively within the domain
of state law.
In terms of subject matter jurisdiction, then, state courts will typically deal with the kinds of disputes just
cited. Thus if you are Michigan resident and have an auto accident in Toledo with an Ohio resident and
you each blame each other for the accident, the state courts would ordinarily resolve the matter if the
dispute cannot otherwise be settled. Why state courts? Because when you blame one another and allege
that it’s the other person’s fault, you have the beginnings of a tort case, with negligence as a primary
element of the claim, and state courts have routinely dealt with this kind of claim, from British colonial
times through Independence and to the present. (See also Chapter 7 "Introduction to Tort Law"of this
text.) People have had a need to resolve this kind of dispute long before our federal courts were created,
and you can tell from Article III that the founders did not specify that tort or negligence claims should be
handled by the federal courts. Again, federal courts are courts of limited jurisdiction, limited to the kinds

Saylor URL: http://www.saylor.org/books

Saylor.org
89

of cases specified in Article III. If the case before the federal court does not fall within one of those
categories, the federal court cannot constitutionally hear the case because it does not have subject matter
jurisdiction.
Always remember: a court must have subject matter jurisdiction to hear and decide a case. Without it, a
court cannot address the merits of the controversy or even take the next jurisdictional step of figuring out
which of the defendants can be sued in that court. The question of which defendants are appropriately
before the court is a question of personal jurisdiction.
Because there are two court systems, it is important for a plaintiff to file in the right court to begin with.
The right court is the one that has subject matter jurisdiction over the case—that is, the power to hear and
decide the kind of case that is filed. Not only is it a waste of time to file in the wrong court system and be
dismissed, but if the dismissal comes after the filing period imposed by the
applicable statute of limitations, it will be too late to refile in the correct court system. Such cases will
be routinely dismissed, regardless of how deserving the plaintiff might be in his quest for justice. (The
plaintiff’s only remedy at that point would be to sue his lawyer for negligence for failing to mind the clock
and get to the right court in time!)

Exclusive Jurisdiction in Federal Courts
With two court systems, a plaintiff (or the plaintiff’s attorney, most likely) must decide whether to file a
case in the state court system or the federal court system. Federal courts have exclusive jurisdiction over
certain kinds of cases. The reason for this comes directly from the Constitution. Article III of the US
Constitution provides the following:
The judicial Power shall extend to all Cases, in Law and Equity, arising under this Constitution, the Laws
of the United States, and Treaties made, or which shall be made, under their Authority; to all Cases
affecting Ambassadors, other public Ministers and Consuls; to all Cases of admiralty and maritime
Jurisdiction; to Controversies to which the United States shall be a Party; to Controversies between two or
more States; between a State and Citizens of another State; between Citizens of different States; between

Saylor URL: http://www.saylor.org/books

Saylor.org
90

Citizens of the same State claiming Lands under Grants of different States, and between a State, or the
Citizens thereof, and foreign States, Citizens or Subjects.
By excluding diversity cases, we can assemble a list of the kinds of cases that can only be heard in federal
courts. The list looks like this:
1.

Suits between states. Cases in which two or more states are a party.

2. Cases involving ambassadors and other high-ranking public figures. Cases arising between
foreign ambassadors and other high-ranking public officials.
3. Federal crimes. Crimes defined by or mentioned in the US Constitution or those defined or
punished by federal statute. Such crimes include treason against the United States, piracy,
counterfeiting, crimes against the law of nations, and crimes relating to the federal government’s
authority to regulate interstate commerce. However, most crimes are state matters.
4. Bankruptcy. The statutory procedure, usually triggered by insolvency, by which a person is
relieved of most debts and undergoes a judicially supervised reorganization or liquidation for the
benefit of the person’s creditors.
5.

Patent, copyright, and trademark cases
a.

Patent. The exclusive right to make, use, or sell an invention for a specified period (usually
seventeen years), granted by the federal government to the inventor if the device or process is
novel, useful, and nonobvious.

b. Copyright. The body of law relating to a property right in an original work of authorship
(such as a literary, musical, artistic, photographic, or film work) fixed in any tangible medium
of expression, giving the holder the exclusive right to reproduce, adapt, distribute, perform,
and display the work.
c.

Trademark. A word, phrase, logo, or other graphic symbol used by a manufacturer or seller to
distinguish its product or products from those of others.

6. Admiralty. The system of laws that has grown out of the practice of admiralty courts: courts that
exercise jurisdiction over all maritime contracts, torts, injuries, and offenses.

Saylor URL: http://www.saylor.org/books

Saylor.org
91

7.

Antitrust. Federal laws designed to protect trade and commerce from restraining monopolies,
price fixing, and price discrimination.

8. Securities and banking regulation. The body of law protecting the public by regulating the
registration, offering, and trading of securities and the regulation of banking practices.
9. Other cases specified by federal statute. Any other cases specified by a federal statute where
Congress declares that federal courts will have exclusive jurisdiction.

Concurrent Jurisdiction
When a plaintiff takes a case to state court, it will be because state courts typically hear that kind of case
(i.e., there is subject matter jurisdiction). If the plaintiff’s main cause of action comes from a certain
state’s constitution, statutes, or court decisions, the state courts have subject matter jurisdiction over the
case. If the plaintiff’s main cause of action is based on federal law (e.g., Title VII of the Civil Rights Act of
1964), the federal courts have subject matter jurisdiction over the case. But federal courts will also have
subject matter jurisdiction over certain cases that have only a state-based cause of action; those cases are
ones in which the plaintiff(s) and the defendant(s) are from different states and the amount in
controversy is more than $75,000. State courts can have subject matter jurisdiction over certain cases that
have only a federal-based cause of action. The Supreme Court has now made clear that state courts
have concurrent jurisdiction of any federal cause of action unless Congress has given exclusive
jurisdiction to federal courts.
In short, a case with a federal question can be often be heard in either state or federal court, and a case
that has parties with a diversity of citizenship can be heard in state courts or in federal courts where the
tests of complete diversity and amount in controversy are met. (See Note 3.18 "Summary of Rules on
Subject Matter Jurisdiction".)
Whether a case will be heard in a state court or moved to a federal court will depend on the parties. If a
plaintiff files a case in state trial court where concurrent jurisdiction applies, a defendant may (or may
not) ask that the case be removed to federal district court.

Summary of Rules on Subject Matter Jurisdiction
Saylor URL: http://www.saylor.org/books

Saylor.org
92

1.

A court must always have subject matter jurisdiction, and personal jurisdiction over at least one
defendant, to hear and decide a case.

2. A state court will have subject matter jurisdiction over any case that is not required to be brought
in a federal court.
Some cases can only be brought in federal court, such as bankruptcy cases, cases involving federal
crimes, patent cases, and Internal Revenue Service tax court claims. The list of cases for exclusive
federal jurisdiction is fairly short. That means that almost any state court will have subject matter
jurisdiction over almost any kind of case. If it’s a case based on state law, a state court will always
have subject matter jurisdiction.
3. A federal court will have subject matter jurisdiction over any case that is either based on a federal
law (statute, case, or US Constitution)
OR
A federal court will have subject matter jurisdiction over any case based on state law where the
parties are (1) from different states and (2) the amount in controversy is at least $75,000.
(1) The different states requirement means that no plaintiff can have permanent residence in a
state where any defendant has permanent residence—there must be complete diversity of
citizenship as between all plaintiffs and defendants.
(2) The amount in controversy requirement means that a good-faith estimate of the amount the
plaintiff may recover is at least $75,000.
NOTE: For purposes of permanent residence, a corporation is considered a resident where it is
incorporated AND where it has a principal place of business.
4. In diversity cases, the following rules apply.
(1) Federal civil procedure rules apply to how the case is conducted before and during trial and
any appeals, but
(2) State law will be used as the basis for a determination of legal rights and responsibilities.

Saylor URL: http://www.saylor.org/books

Saylor.org
93

(a) This “choice of law” process is interesting but complicated. Basically, each state has its own set
of judicial decisions that resolve conflict of laws. For example, just because A sues B in a Texas
court, the Texas court will not necessarily apply Texas law. Anna and Bobby collide and suffer
serious physical injuries while driving their cars in Roswell, New Mexico. Both live in Austin, and
Bobby files a lawsuit in Austin. The court there could hear it (having subject matter jurisdiction
and personal jurisdiction over Bobby) but would apply New Mexico law, which governs motor
vehicle laws and accidents in New Mexico. Why would the Texas judge do that?
(b) The Texas judge knows that which state’s law is chosen to apply to the case can make a
decisive difference in the case, as different states have different substantive law standards. For
example, in a breach of contract case, one state’s version of the Uniform Commercial Code may be
different from another’s, and which one the court decides to apply is often exceedingly good for
one side and dismal for the other. In Anna v. Bobby, if Texas has one kind of comparative
negligence statute and New Mexico has a different kind of comparative negligence statute, who
wins or loses, or how much is awarded, could well depend on which law applies. Because both
were under the jurisdiction of New Mexico’s laws at the time, it makes sense to apply New Mexico
law.
(3) Why do some nonresident defendants prefer to be in federal court?
(a) In the state court, the judge is elected, and the jury may be familiar with or sympathetic to the
“local” plaintiff.
(b) The federal court provides a more neutral forum, with an appointed, life-tenured judge and a
wider pool of potential jurors (drawn from a wider geographical area).
(4) If a defendant does not want to be in state court and there is diversity, what is to be done?
(a) Make a motion for removal to the federal court.
(b) The federal court will not want to add to its caseload, or docket, but must take the case unless
there is not complete diversity of citizenship or the amount in controversy is less than $75,000.

Saylor URL: http://www.saylor.org/books

Saylor.org
94

To better understand subject matter jurisdiction in action, let’s take an example. Wile E. Coyote wants a
federal judge to hear his products-liability action against Acme, Inc., even though the action is based on
state law. Mr. Coyote’s attorney wants to “make a federal case” out of it, thinking that the jurors in the
federal district court’s jury pool will understand the case better and be more likely to deliver a “high value”
verdict for Mr. Coyote. Mr. Coyote resides in Arizona, and Acme is incorporated in the state of Delaware
and has its principal place of business in Chicago, Illinois. The federal court in Arizona can hear and
decide Mr. Coyote’s case (i.e., it has subject matter jurisdiction over the case) because of diversity of
citizenship. If Mr. Coyote was injured by one of Acme’s defective products while chasing a roadrunner in
Arizona, the federal district court judge would hear his action—using federal procedural law—and decide
the case based on the substantive law of Arizona on product liability.
But now change the facts only slightly: Acme is incorporated in Delaware but has its principal place of
business in Phoenix, Arizona. Unless Mr. Coyote has a federal law he is using as a basis for his claims
against Acme, his attempt to get a federal court to hear and decide the case will fail. It will fail because
there is not complete diversity of citizenship between the plaintiff and the defendant.

Robinson v. Audi
Now consider Mr. and Mrs. Robinson and their products-liability claim against Seaway Volkswagen and
the other three defendants. There is no federal products-liability law that could be used as a cause of
action. They are most likely suing the defendants using products-liability law based on common-law
negligence or common-law strict liability law, as found in state court cases. They were not yet Arizona
residents at the time of the accident, and their accident does not establish them as Oklahoma residents,
either. They bought the vehicle in New York from a New York–based retailer. None of the other
defendants is from Oklahoma.
They file in an Oklahoma state court, but how will they (their attorney or the court) know if the state court
has subject matter jurisdiction? Unless the case is required to be in a federal court (i.e., unless the federal
courts have exclusive jurisdiction over this kind of case), any state court system will have subject matter
jurisdiction, including Oklahoma’s state court system. But if their claim is for a significant amount of
money, they cannot file in small claims court, probate court, or any court in Oklahoma that does not have

Saylor URL: http://www.saylor.org/books

Saylor.org
95

statutory jurisdiction over their claim. They will need to file in a court of general jurisdiction. In short,
even filing in the right court system (state versus federal), the plaintiff must be careful to find the court
that has subject matter jurisdiction.
If they wish to go to federal court, can they? There is no federal question presented here (the claim is
based on state common law), and the United States is not a party, so the only basis for federal court
jurisdiction would be diversity jurisdiction. If enough time has elapsed since the accident and they have
established themselves as Arizona residents, they could sue in federal court in Oklahoma (or elsewhere),
but only if none of the defendants—the retailer, the regional Volkswagen company, Volkswagen of North
America, or Audi (in Germany) are incorporated in or have a principal place of business in Arizona. The
federal judge would decide the case using federal civil procedure but would have to make the appropriate
choice of state law. In this case, the choice of conflicting laws would most likely be Oklahoma, where the
accident happened, or New York, where the defective product was sold.
Table 3.1 Sample Conflict-of-Law Principles

Substantive Law Issue

Law to be Applied

Liability for injury caused by tortious conduct

State in which the injury was inflicted

Real property

State where the property is located

Personal Property: inheritance

Domicile of deceased (not location of property)

Contract: validity

State in which contract was made

Contract: breach

State in which contract was to be performed*

*Or, in many states, the state with the most significant contacts with the contractual activities
Note: Choice-of-law clauses in a contract will ordinarily be honored by judges in state and federal
courts.

Legal Procedure, Including Due Process and Personal Jurisdiction
In this section, we consider how lawsuits are begun and how the court knows that it has both subject
matter jurisdiction and personal jurisdiction over at least one of the named defendants.
The courts are not the only institutions that can resolve disputes. In Section 3.8 "Alternative Means of
Resolving Disputes", we will discuss other dispute-resolution forums, such as arbitration and mediation.

Saylor URL: http://www.saylor.org/books

Saylor.org
96

For now, let us consider how courts make decisions in civil disputes. Judicial decision making in the
context of litigation (civil lawsuits) is a distinctive form of dispute resolution.
First, to get the attention of a court, the plaintiff must make a claim based on existing laws. Second, courts
do not reach out for cases. Cases are brought to them, usually when an attorney files a case with the right
court in the right way, following the various laws that govern all civil procedures in a state or in the federal
system. (Most US states’ procedural laws are similar to the federal procedural code.)
Once at the court, the case will proceed through various motions (motions to dismiss for lack of
jurisdiction, for example, or insufficient service of process), the proofs (submission of evidence), and the
arguments (debate about the meaning of the evidence and the law) of contesting parties.
This is at the heart of the adversary system, in which those who oppose each other may attack the other’s
case through proofs and cross-examination. Every person in the United States who wishes to take a case
to court is entitled to hire a lawyer. The lawyer works for his client, not the court, and serves him as an
advocate, or supporter. The client’s goal is to persuade the court of the accuracy and justness of his
position. The lawyer’s duty is to shape the evidence and the argument—the line of reasoning about the
evidence—to advance his client’s cause and persuade the court of its rightness. The lawyer for the
opposing party will be doing the same thing, of course, for her client. The judge (or, if one is sitting, the
jury) must sort out the facts and reach a decision from this cross-fire of evidence and argument.
The method of adjudication—the act of making an order or judgment—has several important features.
First, it focuses the conflicting issues. Other, secondary concerns are minimized or excluded altogether.
Relevance is a key concept in any trial. The judge is required to decide the questions presented at the trial,
not to talk about related matters. Second, adjudication requires that the judge’s decision be reasoned, and
that is why judges write opinions explaining their decisions (an opinion may be omitted when the verdict
comes from a jury). Third, the judge’s decision must not only be reasoned but also be responsive to the
case presented: the judge is not free to say that the case is unimportant and that he therefore will ignore it.
Unlike other branches of government that are free to ignore problems pressing upon them,
judges mustdecide cases. (For example, a legislature need not enact a law, no matter how many people
petition it to do so.) Fourth, the court must respond in a certain way. The judge must pay attention to the

Saylor URL: http://www.saylor.org/books

Saylor.org
97

parties’ arguments and his decision must result from their proofs and arguments. Evidence that is not
presented and legal arguments that are not made cannot be the basis for what the judge decides. Also,
judges are bound by standards of weighing evidence: the burden of proof in a civil case is generally a
“preponderance of the evidence.”
In all cases, the plaintiff—the party making a claim and initiating the lawsuit (in a criminal case the
plaintiff is the prosecution)—has the burden of proving his case. If he fails to prove it, the defendant—the
party being sued or prosecuted—will win.
Criminal prosecutions carry the most rigorous burden of proof: the government must prove its case
against the defendant beyond a reasonable doubt. That is, even if it seems very likely that the defendant
committed the crime, as long as there remains some reasonable doubt—perhaps he was not clearly
identified as the culprit, perhaps he has an alibi that could be legitimate—the jury must vote to acquit
rather than convict.
By contrast, the burden of proof in ordinary civil cases—those dealing with contracts, personal injuries,
and most of the cases in this book—is a preponderance of the evidence, which means that the plaintiff’s
evidence must outweigh whatever evidence the defendant can muster that casts doubts on the plaintiff’s
claim. This is not merely a matter of counting the number of witnesses or of the length of time that they
talk: the judge in a trial without a jury (a bench trial), or the jury where one is impaneled, must apply the
preponderance of evidence test by determining which side has the greater weight of credible, relevant
evidence.
Adjudication and the adversary system imply certain other characteristics of courts. Judges must be
impartial; those with a personal interest in a matter must refuse to hear it. The ruling of a court, after all
appeals are exhausted, is final. This principle is known as res judicata (Latin for “the thing is decided”),
and it means that the same parties may not take up the same dispute in another court at another time.
Finally, a court must proceed according to a public set of formal procedural rules; a judge cannot make up
the rules as he goes along. To these rules we now turn.

How a Case Proceeds
Saylor URL: http://www.saylor.org/books

Saylor.org
98

Complaint and Summons
Beginning a lawsuit is simple and is spelled out in the rules of procedure by which each court system
operates. In the federal system, the plaintiff begins a lawsuit by filing a complaint—a document clearly
explaining the grounds for suit—with the clerk of the court. The court’s agent (usually a sheriff, for state
trial courts, or a US deputy marshal, in federal district courts) will then serve the defendant with the
complaint and a summons. The summons is a court document stating the name of the plaintiff and his
attorney and directing the defendant to respond to the complaint within a fixed time period.
The timing of the filing can be important. Almost every possible legal complaint is governed by a federal
or state statute of limitations, which requires a lawsuit to be filed within a certain period of time. For
example, in many states a lawsuit for injuries resulting from an automobile accident must be filed within
two years of the accident or the plaintiff forfeits his right to proceed. As noted earlier, making a correct
initial filing in a court that has subject matter jurisdiction is critical to avoiding statute of limitations
problems.

Jurisdiction and Venue
The place of filing is equally important, and there are two issues regarding location. The first is subject
matter jurisdiction, as already noted. A claim for breach of contract, in which the amount at stake is $1
million, cannot be brought in a local county court with jurisdiction to hear cases involving sums of up to
only $1,000. Likewise, a claim for copyright violation cannot be brought in a state superior court, since
federal courts have exclusive jurisdiction over copyright cases.
The second consideration is venue—the proper geographic location of the court. For example, every
county in a state might have a superior court, but the plaintiff is not free to pick any county. Again, a
statute will spell out to which court the plaintiff must go (e.g., the county in which the plaintiff resides or
the county in which the defendant resides or maintains an office).

Service of Process and Personal Jurisdiction

Saylor URL: http://www.saylor.org/books

Saylor.org
99

The defendant must be “served”—that is, must receive notice that he has been sued. Service can be done
by physically presenting the defendant with a copy of the summons and complaint. But sometimes the
defendant is difficult to find (or deliberately avoids the marshal or other process server). The rules spell
out a variety of ways by which individuals and corporations can be served. These include using US Postal
Service certified mail or serving someone already designated to receive service of process. A corporation
or partnership, for example, is often required by state law to designate a “registered agent” for purposes of
getting public notices or receiving a summons and complaint.
One of the most troublesome problems is service on an out-of-state defendant. The personal jurisdiction
of a state court over persons is clear for those defendants found within the state. If the plaintiff claims that
an out-of-state defendant injured him in some way, must the plaintiff go to the defendant’s home state to
serve him? Unless the defendant had some significant contact with the plaintiff’s state, the plaintiff may
indeed have to. For instance, suppose a traveler from Maine stopped at a roadside diner in Montana and
ordered a slice of homemade pie that was tainted and caused him to be sick. The traveler may not simply
return home and mail the diner a notice that he is suing it in a Maine court. But if out-of-state defendants
have some contact with the plaintiff’s state of residence, there might be grounds to bring them within the
jurisdiction of the plaintiff’s state courts. In Burger King v. Rudzewicz, Section 3.9 "Cases", the federal
court in Florida had to consider whether it was constitutionally permissible to exercise personal
jurisdiction over a Michigan franchisee.
Again, recall that even if a court has subject matter jurisdiction, it must also have personal jurisdiction
over each defendant against whom an enforceable judgment can be made. Often this is not a problem; you
might be suing a person who lives in your state or regularly does business in your state. Or a nonresident
may answer your complaint without objecting to the court’s “in personam” (personal) jurisdiction. But
many defendants who do not reside in the state where the lawsuit is filed would rather not be put to the
inconvenience of contesting a lawsuit in a distant forum. Fairness—and the due process clause of the
Fourteenth Amendment—dictates that nonresidents should not be required to defend lawsuits far from
their home base, especially where there is little or no contact or connection between the nonresident and
the state where a lawsuit is brought.

Saylor URL: http://www.saylor.org/books

Saylor.org
100

Summary of Rules on Personal Jurisdiction
1.

Once a court determines that it has subject matter jurisdiction, it must find at least one defendant
over which it is “fair” (i.e., in accord with due process) to exercise personal jurisdiction.

2. If a plaintiff sues five defendants and the court has personal jurisdiction over just one, the case
can be heard, but the court cannot make a judgment against the other four.
1.

But if the plaintiff loses against defendant 1, he can go elsewhere (to another state or
states) and sue defendants 2, 3, 4, or 5.

2. The court’s decision in the first lawsuit (against defendant 1) does not determine the
liability of the nonparticipating defendants.
This involves the principle of res judicata, which means that you can’t bring the same action
against the same person (or entity) twice. It’s like the civil side of double jeopardy. Res means
“thing,” and judicata means “adjudicated.” Thus the “thing” has been “adjudicated” and should
not be judged again. But, as to nonparticipating parties, it is not over. If you have a different case
against the same defendant—one that arises out of a completely different situation—that case is
not barred by res judicata.
3. Service of process is a necessary (but not sufficient) condition for getting personal jurisdiction
over a particular defendant (see rule 4).
1.

In order to get a judgment in a civil action, the plaintiff must serve a copy of the
complaint and a summons on the defendant.

2. There are many ways to do this.
•

The process server personally serves a complaint on the defendant.

•

The process server leaves a copy of the summons and complaint at the residence of
the defendant, in the hands of a competent person.

•

The process server sends the summons and complaint by certified mail, return
receipt requested.

•

The process server, if all other means are not possible, notifies the defendant by
publication in a newspaper having a minimum number of readers (as may be
specified by law).

Saylor URL: http://www.saylor.org/books

Saylor.org
101

4. In addition to successfully serving the defendant with process, a plaintiff must convince the court
that exercising personal jurisdiction over the defendant is consistent with due process and any
statutes in that state that prescribe the jurisdictional reach of that state (the so-called long-arm
statutes). The Supreme Court has long recognized various bases for judging whether such process
is fair.
1.

Consent. The defendant agrees to the court’s jurisdiction by coming to court, answering
the complaint, and having the matter litigated there.

2. Domicile. The defendant is a permanent resident of that state.
3. Event. The defendant did something in that state, related to the lawsuit, that makes it fair
for the state to say, “Come back and defend!”
4. Service of process within the state will effectively provide personal jurisdiction over the
nonresident.
Again, let’s consider Mrs. Robinson and her children in the Audi accident. She could file a lawsuit
anywhere in the country. She could file a lawsuit in Arizona after she establishes residency there. But
while the Arizona court would have subject matter jurisdiction over any products-liability claim (or any
claim that was not required to be heard in a federal court), the Arizona court would face an issue of “in
personam jurisdiction,” or personal jurisdiction: under the due process clause of the Fourteenth
Amendment, each state must extend due process to citizens of all of the other states. Because fairness is
essential to due process, the court must consider whether it is fair to require an out-of-state defendant to
appear and defend against a lawsuit that could result in a judgment against that defendant.
Almost every state in the United States has a statute regarding personal jurisdiction, instructing judges
when it is permissible to assert personal jurisdiction over an out-of-state resident. These are called longarm statutes. But no state can reach out beyond the limits of what is constitutionally permissible under
the Fourteenth Amendment, which binds the states with its proviso to guarantee the due process rights of
the citizens of every state in the union. The “minimum contacts” test in Burger King v.
Rudzewicz (Section 3.9 "Cases") tries to make the fairness mandate of the due process clause more
specific. So do other tests articulated in the case (such as “does not offend traditional notions of fair play
and substantial justice”). These tests are posed by the Supreme Court and heeded by all lower courts in

Saylor URL: http://www.saylor.org/books

Saylor.org
102

order to honor the provisions of the Fourteenth Amendment’s due process guarantees. These tests are in
addition to any state long-arm statute’s instructions to courts regarding the assertion of personal
jurisdiction over nonresidents.

Choice of Law and Choice of Forum Clauses
In a series of cases, the Supreme Court has made clear that it will honor contractual choices of parties in a
lawsuit. Suppose the parties to a contract wind up in court arguing over the application of the contract’s
terms. If the parties are from two different states, the judge may have difficulty determining which law to
apply (see Table 3.1 "Sample Conflict-of-Law Principles"). But if the contract says that a particular state’s
law will be applied if there is a dispute, then ordinarily the judge will apply that state’s law as a rule of
decision in the case. For example, Kumar Patel (a Missouri resident) opens a brokerage account with
Goldman, Sachs and Co., and the contractual agreement calls for “any disputes arising under this
agreement” to be determined “according to the laws of the state of New York.” When Kumar claims in a
Missouri court that his broker is “churning” his account, and, on the other hand, Goldman, Sachs claims
that Kumar has failed to meet his margin call and owes $38,568.25 (plus interest and attorney’s fees), the
judge in Missouri will apply New York law based on the contract between Kumar and Goldman, Sachs.
Ordinarily, a choice-of-law clause will be accompanied by a choice-of-forum clause. In a choice-of-forum
clause, the parties in the contract specify which court they will go to in the event of a dispute arising under
the terms of contract. For example, Harold (a resident of Virginia) rents a car from Alamo at the Denver
International Airport. He does not look at the fine print on the contract. He also waives all collision and
other insurance that Alamo offers at the time of his rental. While driving back from Telluride Bluegrass
Festival, he has an accident in Idaho Springs, Colorado. His rented Nissan Altima is badly damaged. On
returning to Virginia, he would like to settle up with Alamo, but his insurance company and Alamo cannot
come to terms. He realizes, however, that he has agreed to hear the dispute with Alamo in a specific court
in San Antonio, Texas. In the absence of fraud or bad faith, any court in the United States is likely to
uphold the choice-of-form clause and require Harold (or his insurance company) to litigate in San
Antonio, Texas.

Saylor URL: http://www.saylor.org/books

Saylor.org
103

KEY TAKEAWAY
There are two court systems in the United States. It is important to know which system—the state court
system or the federal court system—has the power to hear and decide a particular case. Once that is
established, the Constitution compels an inquiry to make sure that no court extends its reach unfairly to outof-state residents. The question of personal jurisdiction is a question of fairness and due process to
nonresidents.

EXERCISES
1.

The Constitution specifies that federal courts have exclusive jurisdiction over admiralty claims. Mr. and
Mrs. Shute have a claim against Carnival Cruise lines for the negligence of the cruise line. Mrs. Shute
sustained injuries as a result of the company’s negligence. Mr. and Mrs. Shute live in the state of
Washington. Can they bring their claim in state court? Must they bring their claim in federal court?

2.

Congress passed Title VII of the Civil Rights Act of 1964. In Title VII, employers are required not to
discriminate against employees on the basis of race, color, sex, religion, or national origin. In passing Title
VII, Congress did not require plaintiffs to file only in federal courts. That is, Congress made no statement
in Title VII that federal courts had “exclusive jurisdiction” over Title VII claims. Mrs. Harris wishes to sue
Forklift Systems, Inc. of Nashville, Tennessee, for sexual harassment under Title VII. She has gone through
the Equal Employment Opportunity Commission process and has a right-to-sue letter, which is required
before a Title VII action can be brought to court. Can she file a complaint that will be heard by a state
court?

3.

Mrs. Harris fails to go to the Equal Employment Opportunity Commission to get her right-to-sue letter
against Forklift Systems, Inc. She therefore does not have a viable Title VII cause of action against Forklift.
She does, however, have her rights under Tennessee’s equal employment statute and various court
decisions from Tennessee courts regarding sexual harassment. Forklift is incorporated in Tennessee and
has its principal place of business in Nashville. Mrs. Harris is also a citizen of Tennessee. Explain why, if she
brings her employment discrimination and sexual harassment lawsuit in a federal court, her lawsuit will
be dismissed for lack of subject matter jurisdiction.

4.

Suppose Mr. and Mrs. Robinson find in the original paperwork with Seaway Volkswagen that there is a
contractual agreement with a provision that says “all disputes arising between buyer and Seaway
Volkswagen will be litigated, if at all, in the county courts of Westchester County, New York.” Will the

Saylor URL: http://www.saylor.org/books

Saylor.org
104

Oklahoma court take personal jurisdiction over Seaway Volkswagen, or will it require the Robinsons to
litigate their claim in New York?

Saylor URL: http://www.saylor.org/books

Saylor.org
105

3.3 Motions and Discovery
LEARNING OBJECTIVES
1.

Explain how a lawsuit can be dismissed prior to any trial.

2.

Understand the basic principles and practices of discovery before a trial.

The early phases of a civil action are characterized by many different kinds of motions and a complex
process of mutual fact-finding between the parties that is known as discovery. A lawsuit will start with
the pleadings (complaint and answer in every case, and in some cases a counterclaim by the defendant
against the plaintiff and the plaintiff’s reply to the defendant’s counterclaim). After the pleadings, the
parties may make various motions, which are requests to the judge. Motions in the early stages of a
lawsuit usually aim to dismiss the lawsuit, to have it moved to another venue, or to compel the other party
to act in certain ways during the discovery process.

Initial Pleadings, and Motions to Dismiss
The first papers filed in a lawsuit are called the pleadings. These include the plaintiff’s complaint and then
(usually after thirty or more days) the answer or response from the defendant. The answer may be
coupled with a counterclaim against the plaintiff. (In effect, the defendant becomes the plaintiff for the
claims she has against the original plaintiff.) The plaintiff may reply to any counterclaim by the defendant.
State and federal rules of civil procedure require that the complaint must state the nature of the plaintiff’s
claim, the jurisdiction of the court, and the nature of the relief that is being asked for (usually an award of
money, but sometimes an injunction, or a declaration of legal rights). In an answer, the defendant will
often deny all the allegations of the complaint or will admit to certain of its allegations and deny others.
A complaint and subsequent pleadings are usually quite general and give little detail. Cases can be decided
on the pleadings alone in the following situations: (1) If the defendant fails to answer the complaint, the
court can enter a default judgment, awarding the plaintiff what he seeks. (2) The defendant can move to
dismiss the complaint on the grounds that the plaintiff failed to “state a claim on which relief can be
granted,” or on the basis that there is no subject matter jurisdiction for the court chosen by the plaintiff,
or on the basis that there is no personal jurisdiction over the defendant. The defendant is saying, in effect,

Saylor URL: http://www.saylor.org/books

Saylor.org
106

that even if all the plaintiff’s allegations are true, they do not amount to a legal claim that can be heard by
the court. For example, a claim that the defendant induced a woman to stop dating the plaintiff (a socalled alienation of affections cause of action) is no longer actionable in US state courts, and any court will
dismiss the complaint without any further proceedings. (This type of dismissal is occasionally still called a
demurrer.)
A third kind of dismissal can take place on a motion for summary judgment. If there is no triable
question of fact or law, there is no reason to have a trial. For example, the plaintiff sues on a promissory
note and, at deposition (an oral examination under oath), the defendant admits having made no payment
on the note and offers no excuse that would be recognizable as a reason not to pay. There is no reason to
have a trial, and the court should grant summary judgment.

Discovery
If there is a factual dispute, the case will usually involve some degree of discovery, where each party tries
to get as much information out of the other party as the rules allow. Until the 1940s, when discovery
became part of civil procedure rules, a lawsuit was frequently a game in which each party hid as much
information as possible and tried to surprise the other party in court.
Beginning with a change in the Federal Rules of Civil Procedure adopted by the Supreme Court in 1938
and subsequently followed by many of the states, the parties are entitled to learn the facts of the case
before trial. The basic idea is to help the parties determine what the evidence might be, who the potential
witnesses are, and what specific issues are relevant. Discovery can proceed by several methods. A party
may serve an interrogatory on his adversary—a written request for answers to specific questions. Or a
party may depose the other party or a witness. A deposition is a live question-and-answer session at which
the witness answers questions put to him by one of the parties’ lawyers. His answers are recorded
verbatim and may be used at trial. Each party is also entitled to inspect books, documents, records, and
other physical items in the possession of the other. This is a broad right, as it is not limited to just
evidence that is admissible at trial. Discovery of physical evidence means that a plaintiff may inspect a
company’s accounts, customer lists, assets, profit-and-loss statements, balance sheets, engineering and
quality-control reports, sales reports, and virtually any other document.

Saylor URL: http://www.saylor.org/books

Saylor.org
107

The lawyers, not the court, run the discovery process. For example, one party simply makes a written
demand, stating the time at which the deposition will take place or the type of documents it wishes to
inspect and make copies of. A party unreasonably resisting discovery methods (whether depositions,
written interrogatories, or requests for documents) can be challenged, however, and judges are often
brought into the process to push reluctant parties to make more disclosure or to protect a party from
irrelevant or unreasonable discovery requests. For example, the party receiving the discovery request can
apply to the court for a protective order if it can show that the demand is for privileged material (e.g., a
party’s lawyers’ records are not open for inspection) or that the demand was made to harass the opponent.
In complex cases between companies, the discovery of documents can run into tens of millions of pages
and can take years. Depositions can consume days or even weeks of an executive’s time.

KEY TAKEAWAY
Many cases never get to trial. They are disposed of by motions to dismiss or are settled after extensive
discovery makes clear to the parties the strengths and weaknesses of the parties to the dispute.

EXERCISES
1.

Mrs. Robinson (in the Volkswagen Audi case) never establishes residency in Arizona, returns to New York,
and files her case in federal district court in New York, alleging diversity jurisdiction. Assume that the
defendants do not want to have the case heard in federal court. What motion will they make?

2.

Under contributory negligence, the negligence of any plaintiff that causes or contributes to the injuries a
plaintiff complains of will be grounds for dismissal. Suppose that in discovery, Mr. Ferlito in Ferlito v.
Johnson & Johnson (Section 3.9 "Cases") admits that he brought the cigarette lighter dangerously close to
his costume, saying, “Yes, you could definitely say I was being careless; I had a few drinks under my belt.”
Also, Mrs. Ferlito admits that she never reads product instructions from manufacturers. If the case is
brought in a state where contributory negligence is the law, on what basis can Johnson & Johnson have
the case dismissed before trial?

Saylor URL: http://www.saylor.org/books

Saylor.org
108

3.4 The Pretrial and Trial Phase
LEARNING OBJECTIVES
1.

Understand how judges can push parties into pretrial settlement.

2.

Explain the meaning and use of directed verdicts.

3.

Distinguish a directed verdict from a judgment n.o.v. (“notwithstanding the verdict”).

After considerable discovery, one of the parties may believe that there is no triable issue of law or fact for
the court to consider and may file a motion with the court for summary judgment. Unless it is very clear,
the judge will deny a summary judgment motion, because that ends the case at the trial level; it is a “final
order” in the case that tells the plaintiff “no” and leaves no room to bring another lawsuit against the
defendant for that particular set of facts (res judicata). If the plaintiff successfully appeals a summary
judgment motion, the case will come back to the trial court.
Prior to the trial, the judge may also convene the parties in an effort to investigate the possibilities of
settlement. Usually, the judge will explore the strengths and weaknesses of each party’s case with the
attorneys. The parties may decide that it is more prudent or efficient to settle than to risk going to trial.

Pretrial Conference
At various times during the discovery process, depending on the nature and complexity of the case, the
court may hold a pretrial conference to clarify the issues and establish a timetable. The court may also
hold a settlement conference to see if the parties can work out their differences and avoid trial altogether.
Once discovery is complete, the case moves on to trial if it has not been settled. Most cases are settled
before this stage; perhaps 85 percent of all civil cases end before trial, and more than 90 percent of
criminal prosecutions end with a guilty plea.

Trial
At trial, the first order of business is to select a jury. (In a civil case of any consequence, either party can
request one, based on the Sixth Amendment to the US Constitution.) The judge and sometimes the
lawyers are permitted to question the jurors to be sure that they are unbiased. This questioning is known

Saylor URL: http://www.saylor.org/books

Saylor.org
109

as the voir dire (pronounced vwahr-DEER). This is an important process, and a great deal of thought goes
into selecting the jury, especially in high-profile cases. A jury panel can be as few as six persons, or as
many as twelve, with alternates selected and sitting in court in case one of the jurors is unable to continue.
In a long trial, having alternates is essential; even in shorter trials, most courts will have at least two
alternate jurors.
In both criminal and civil trials, each side has opportunities to challenge potential jurors for cause. For
example, in the Robinsons’ case against Audi, the attorneys representing Audi will want to know if any
prospective jurors have ever owned an Audi, what their experience has been, and if they had a similar
problem (or worse) with their Audi that was not resolved to their satisfaction. If so, the defense attorney
could well believe that such a juror has a potential for a bias against her client. In that case, she could use
a challenge for cause, explaining to the judge the basis for her challenge. The judge, at her discretion,
could either accept the for-cause reason or reject it.
Even if an attorney cannot articulate a for-cause reason acceptable to the judge, he may use one of several
peremptory challenges that most states (and the federal system) allow. A trial attorney with many years of
experience may have a sixth sense about a potential juror and, in consultation with the client, may decide
to use a peremptory challenge to avoid having that juror on the panel.
After the jury is sworn and seated, the plaintiff’s lawyer makes an opening statement, laying out the
nature of the plaintiff’s claim, the facts of the case as the plaintiff sees them, and the evidence that the
lawyer will present. The defendant’s lawyer may also make an opening statement or may reserve his right
to do so at the end of the plaintiff’s case.
The plaintiff’s lawyer then calls witnesses and presents the physical evidence that is relevant to her proof.
The direct testimony at trial is usually far from a smooth narration. The rules of evidence (that govern the
kinds of testimony and documents that may be introduced at trial) and the question-and-answer format
tend to make the presentation of evidence choppy and difficult to follow.
Anyone who has watched an actual televised trial or a television melodrama featuring a trial scene will
appreciate the nature of the trial itself: witnesses are asked questions about a number of issues that may

Saylor URL: http://www.saylor.org/books

Saylor.org
110

or may not be related, the opposing lawyer will frequently object to the question or the form in which it is
asked, and the jury may be sent from the room while the lawyers argue at the bench before the judge.
After direct testimony of each witness is over, the opposing lawyer may conduct cross-examination. This
is a crucial constitutional right; in criminal cases it is preserved in the Constitution’s Sixth Amendment
(the right to confront one’s accusers in open court). The formal rules of direct testimony are then relaxed,
and the cross-examiner may probe the witness more informally, asking questions that may not seem
immediately relevant. This is when the opposing attorney may become harsh, casting doubt on a witness’s
credibility, trying to trip her up and show that the answers she gave are false or not to be trusted. This use
of cross-examination, along with the requirement that the witness must respond to questions that are at
all relevant to the questions raised by the case, distinguishes common-law courts from those of
authoritarian regimes around the world.
Following cross-examination, the plaintiff’s lawyer may then question the witness again: this is called
redirect examination and is used to demonstrate that the witness’s original answers were accurate and to
show that any implications otherwise, suggested by the cross-examiner, were unwarranted. The crossexaminer may then engage the witness in re-cross-examination, and so on. The process usually stops after
cross-examination or redirect.
During the trial, the judge’s chief responsibility is to see that the trial is fair to both sides. One big piece of
that responsibility is to rule on the admissibility of evidence. A judge may rule that a particular question is
out of order—that is, not relevant or appropriate—or that a given document is irrelevant. Where the
attorney is convinced that a particular witness, a particular question, or a particular document (or part
thereof) is critical to her case, she may preserve an objection to the court’s ruling by saying “exception,” in
which case the court stenographer will note the exception; on appeal, the attorney may cite any number of
exceptions as adding up to the lack of a fair trial for her client and may request a court of appeals to order
a retrial.
For the most part, courts of appeal will not reverse and remand for a new trial unless the trial court
judge’s errors are “prejudicial,” or “an abuse of discretion.” In short, neither party is entitled to a perfect

Saylor URL: http://www.saylor.org/books

Saylor.org
111

trial, but only to a fair trial, one in which the trial judge has made only “harmless errors” and not
prejudicial ones.
At the end of the plaintiff’s case, the defendant presents his case, following the same procedure just
outlined. The plaintiff is then entitled to present rebuttal witnesses, if necessary, to deny or argue with the
evidence the defendant has introduced. The defendant in turn may present “surrebuttal” witnesses.
When all testimony has been introduced, either party may ask the judge for a directed verdict—a
verdict decided by the judge without advice from the jury. This motion may be granted if the plaintiff has
failed to introduce evidence that is legally sufficient to meet her burden of proof or if the defendant has
failed to do the same on issues on which she has the burden of proof. (For example, the plaintiff alleges
that the defendant owes him money and introduces a signed promissory note. The defendant cannot show
that the note is invalid. The defendant must lose the case unless he can show that the debt has been paid
or otherwise discharged.)
The defendant can move for a directed verdict at the close of the plaintiff’s case, but the judge will usually
wait to hear the entire case until deciding whether to do so. Directed verdicts are not usually granted,
since it is the jury’s job to determine the facts in dispute.
If the judge refuses to grant a directed verdict, each lawyer will then present a closing argument to the
jury (or, if there is no jury, to the judge alone). The closing argument is used to tie up the loose ends, as
the attorney tries to bring together various seemingly unrelated facts into a story that will make sense to
the jury.
After closing arguments, the judge will instruct the jury. The purpose of jury instruction is to explain to
the jurors the meaning of the law as it relates to the issues they are considering and to tell the jurors what
facts they must determine if they are to give a verdict for one party or the other. Each lawyer will have
prepared a set of written instructions that she hopes the judge will give to the jury. These will be tailored
to advance her client’s case. Many a verdict has been overturned on appeal because a trial judge has
wrongly instructed the jury. The judge will carefully determine which instructions to give and often will
use a set of pattern instructions provided by the state bar association or the supreme court of the state.

Saylor URL: http://www.saylor.org/books

Saylor.org
112

These pattern jury instructions are often safer because they are patterned after language that appellate
courts have used previously, and appellate courts are less likely to find reversible error in the instructions.
After all instructions are given, the jury will retire to a private room and discuss the case and the answers
requested by the judge for as long as it takes to reach a unanimous verdict. Some minor cases do not
require a unanimous verdict. If the jury cannot reach a decision, this is called a hung jury, and the case
will have to be retried. When a jury does reach a verdict, it delivers it in court with both parties and their
lawyers present. The jury is then discharged, and control over the case returns to the judge. (If there is no
jury, the judge will usually announce in a written opinion his findings of fact and how the law applies to
those facts. Juries just announce their verdicts and do not state their reasons for reaching them.)

Posttrial Motions
The losing party is allowed to ask the judge for a new trial or for a judgment notwithstanding the verdict
(often called a judgment n.o.v., from the Latinnon obstante veredicto). A judge who decides that a
directed verdict is appropriate will usually wait to see what the jury’s verdict is. If it is favorable to the
party the judge thinks should win, she can rely on that verdict. If the verdict is for the other party, he can
grant the motion for judgment n.o.v. This is a safer way to proceed because if the judge is reversed on
appeal, a new trial is not necessary. The jury’s verdict always can be restored, whereas without a jury
verdict (as happens when a directed verdict is granted before the case goes to the jury), the entire case
must be presented to a new jury. Ferlito v. Johnson & Johnson (Section 3.9 "Cases") illustrates the
judgment n.o.v. process in a case where the judge allowed the case to go to a jury that was overly
sympathetic to the plaintiffs.
Rule 50(b) of the Federal Rules of Civil Procedure provides the authorization for federal judges making a
judgment contrary to the judgment of the jury. Most states have a similar rule.
Rule 50(b) says,
Whenever a motion for a directed verdict made at the close of all the evidence is denied or for any reason
is not granted, the court is deemed to have submitted the action to the jury subject to a later
determination of the legal questions raised by the motion. Not later than 10 days after entry of judgment,

Saylor URL: http://www.saylor.org/books

Saylor.org
113

a party who has moved for a directed verdict may move to have the verdict and any judgment entered
thereon set aside and to have judgment entered in accordance with the party’s motion for a directed
verdict.…[A] new trial may be prayed for in the alternative. If a verdict was returned the court may allow
the judgment to stand or may reopen the judgment and either order a new trial or direct the entry of
judgment as if the requested verdict had been directed.

KEY TAKEAWAY
The purpose of a trial judge is to ensure justice to all parties to the lawsuit. The judge presides, instructs the
jury, and may limit who testifies and what they testify about what. In all of this, the judge will usually commit
some errors; occasionally these will be the kinds of errors that seriously compromise a fair trial for both
parties. Errors that do seriously compromise a fair trial for both parties are prejudicial, as opposed to
harmless. The appeals court must decide whether any errors of the trial court judge are prejudicial or not.
If a judge directs a verdict, that ends the case for the party who hasn’t asked for one; if a judge grants
judgment n.o.v., that will take away a jury verdict that one side has worked very hard to get. Thus a judge
must be careful not to unduly favor one side or the other, regardless of his or her sympathies.

EXERCISES
1.

What if there was not a doctrine of res judicata? What would the legal system be like?

2.

Why do you think cross-examination is a “right,” as opposed to a “good thing”? What kind of judicial
system would not allow cross-examination of witnesses as a matter of right?

Saylor URL: http://www.saylor.org/books

Saylor.org
114

3.5 Judgment, Appeal, and Execution
LEARNING OBJECTIVES
1.

Understand the posttrial process—how appellate courts process appeals.

2.

Explain how a court’s judgment is translated into relief for the winning party.

Judgment or Order
At the end of a trial, the judge will enter an order that makes findings of fact (often with the help of a jury)
and conclusions of law. The judge will also make a judgment as to what relief or remedy should be given.
Often it is an award of money damages to one of the parties. The losing party may ask for a new trial at
this point or within a short period of time following. Once the trial judge denies any such request, the
judgment—in the form of the court’s order—is final.

Appeal
If the loser’s motion for a new trial or a judgment n.o.v. is denied, the losing party may appeal but must
ordinarily post a bond sufficient to ensure that there are funds to pay the amount awarded to the winning
party. In an appeal, the appellant aims to show that there was some prejudicial error committed by the
trial judge. There will be errors, of course, but the errors must be significant (i.e., not harmless). The basic
idea is for an appellate court to ensure that a reasonably fair trial was provided to both sides. Enforcement
of the court’s judgment—an award of money, an injunction—is usually stayed (postponed) until the
appellate court has ruled. As noted earlier, the party making the appeal is called the appellant, and the
party defending the judgment is the appellee (or in some courts, the petitioner and the respondent).
During the trial, the losing party may have objected to certain procedural decisions by the judge. In
compiling a record on appeal, the appellant needs to show the appellate court some examples of mistakes
made by the judge—for example, having erroneously admitted evidence, having failed to admit proper
evidence that should have been admitted, or having wrongly instructed the jury. The appellate court must
determine if those mistakes were serious enough to amount to prejudicial error.

Saylor URL: http://www.saylor.org/books

Saylor.org
115

Appellate and trial procedures are different. The appellate court does not hear witnesses or accept
evidence. It reviews the record of the case—the transcript of the witnesses’ testimony and the documents
received into evidence at trial—to try to find a legal error on a specific request of one or both of the
parties. The parties’ lawyers prepare briefs (written statements containing the facts in the case), the
procedural steps taken, and the argument or discussion of the meaning of the law and how it applies to
the facts. After reading the briefs on appeal, the appellate court may dispose of the appeal without
argument, issuing a written opinion that may be very short or many pages. Often, though, the appellate
court will hear oral argument. (This can be months, or even more than a year after the briefs are filed.)
Each lawyer is given a short period of time, usually no more than thirty minutes, to present his client’s
case. The lawyer rarely gets a chance for an extended statement because he is usually interrupted by
questions from the judges. Through this exchange between judges and lawyers, specific legal positions can
be tested and their limits explored.
Depending on what it decides, the appellate court will affirm the lower court’s
judgment, modify it, reverse it, or remand it to the lower court for retrial or other action directed by the
higher court. The appellate court itself does not take specific action in the case; it sits only to rule on
contested issues of law. The lower court must issue the final judgment in the case. As we have already
seen, there is the possibility of appealing from an intermediate appellate court to the state supreme court
in twenty-nine states and to the US Supreme Court from a ruling from a federal circuit court of appeal. In
cases raising constitutional issues, there is also the possibility of appeal to the Supreme Court from the
state courts.
Like trial judges, appellate judges must follow previous decisions, or precedent. But not every previous
case is a precedent for every court. Lower courts must respect appellate court decisions, and courts in one
state are not bound by decisions of courts in other states. State courts are not bound by decisions of
federal courts, except on points of federal law that come from federal courts within the state or from a
federal circuit in which the state court sits. A state supreme court is not bound by case law in any other
state. But a supreme court in one state with a type of case it has not previously dealt with may find
persuasive reasoning in decisions of other state supreme courts.

Saylor URL: http://www.saylor.org/books

Saylor.org
116

Federal district courts are bound by the decisions of the court of appeals in their circuit, but decisions by
one circuit court are not precedents for courts in other circuits. Federal courts are also bound by decisions
of the state supreme courts within their geographic territory in diversity jurisdiction cases. All courts are
bound by decisions of the US Supreme Court, except the Supreme Court itself, which seldom reverses
itself but on occasion has overturned its own precedents.
Not everything a court says in an opinion is a precedent. Strictly speaking, only the exact holding is
binding on the lower courts. A holding is the theory of the law that applies to the particular circumstances
presented in a case. The courts may sometimes declare what they believe to be the law with regard to
points that are not central to the case being decided. These declarations are called dicta (the
singular, dictum), and the lower courts do not have to give them the same weight as holdings.

Judgment and Order
When a party has no more possible appeals, it usually pays up voluntarily. If not voluntarily, then the
losing party’s assets can be seized or its wages or other income garnished to satisfy the judgment. If the
final judgment is an injunction, failure to follow its dictates can lead to a contempt citation, with a fine or
jail time imposed.

KEY TAKEAWAY
The process of conducting a civil trial has many aspects, starting with pleadings and continuing with motions,
discovery, more motions, pretrial conferences, and finally the trial itself. At all stages, the rules of civil
procedure attempt to give both sides plenty of notice, opportunity to be heard, discovery of relevant
information, cross-examination, and the preservation of procedural objections for purposes of appeal. All of
these rules and procedures are intended to provide each side with a fair trial.

EXERCISES
1.

Mrs. Robinson has a key witness on auto safety that the judge believes is not qualified as an expert. The
judge examines the witness while the jury is in the jury room and disqualifies him from testifying. The jury
does not get to hear this witness. Her attorney objects. She loses her case. What argument would you
expect Mrs. Robinson’s attorney to make in an appeal?

Saylor URL: http://www.saylor.org/books

Saylor.org
117

2.

Why don’t appellate courts need a witness box for witnesses to give testimony under oath?

3.

A trial judge in Nevada is wondering whether to enforce a surrogate motherhood contract. Penelope Barr,
of Reno, Nevada, has contracted with Reuben and Tina Goldberg to bear the in vitro fertilized egg of Mrs.
Goldberg. After carrying the child for nine months, Penelope gives birth, but she is reluctant to give up the
child, even though she was paid $20,000 at the start of the contract and will earn an additional $20,000
on handing over the baby to the Goldbergs. (Barr was an especially good candidate for surrogate
motherhood: she had borne two perfect children and at age 28 drinks no wine, does not smoke or use
drugs of any kind, practices yoga, and maintains a largely vegetarian diet with just enough meat to meet
the needs of the fetus within.)
The Goldbergs have asked the judge for an order compelling Penelope to give up the baby, who was five
days old when the lawsuit was filed. The baby is now a month old as the judge looks in vain for guidance
from any Nevada statute, federal statute, or any prior case in Nevada that addressed the issue of
surrogate motherhood. He does find several well-reasoned cases, one from New Jersey, one from
Michigan, and one from Oregon. Are any of these “precedent” that he must follow? May he adopt the
reasoning of any of these courts, if he should find that reasoning persuasive?

Saylor URL: http://www.saylor.org/books

Saylor.org
118

3.6 When Can Someone Bring a Lawsuit?
LEARNING OBJECTIVES
1.

Explain the requirements for standing to bring a lawsuit in US courts.

2.

Describe the process by which a group or class of plaintiffs can be certified to file a class action case.

Almost anyone can bring a lawsuit, assuming they have the filing fee and the help of an attorney. But the
court may not hear it, for a number of reasons. There may be no case or controversy, there may be no law
to support the plaintiff’s claim, it may be in the wrong court, too much time might have lapsed (a statute
of limitations problem), or the plaintiff may not have standing.

Case or Controversy: Standing to Sue
Article III of the US Constitution provides limits to federal judicial power. For some cases, the Supreme
Court has decided that it has no power to adjudicate because there is no “case or controversy.” For
example, perhaps the case has settled or the “real parties in interest” are not before the court. In such a
case, a court might dismiss the case on the grounds that the plaintiff does not have “standing” to sue.
For example, suppose you see a sixteen-wheel moving van drive across your neighbor’s flower bed,
destroying her beloved roses. You have enjoyed seeing her roses every summer, for years. She is forlorn
and tells you that she is not going to raise roses there anymore. She also tells you that she has decided not
to sue, because she has made the decision to never deal with lawyers if at all possible. Incensed, you
decide to sue on her behalf. But you will not have standing to sue because your person or property was not
directly injured by the moving van. Standing means that only the person whose interests are directly
affected has the legal right to sue.
The standing doctrine is easy to understand in straightforward cases such as this but is often a fairly
complicated matter. For example, can fifteen or more state attorneys general bring a lawsuit for a
declaratory judgment that the health care legislation passed in 2010 is unconstitutional? What particular
injury have they (or the states) suffered? Are they the best set of plaintiffs to raise this issue? Time—and
the Supreme Court—will tell.

Saylor URL: http://www.saylor.org/books

Saylor.org
119

Class Actions
Most lawsuits concern a dispute between two people or between a person and a company or other
organization. But it can happen that someone injures more than one person at the same time. A driver
who runs a red light may hit another car carrying one person or many people. If several people are injured
in the same accident, they each have the right to sue the driver for the damage that he caused them. Could
they sue as a group? Usually not, because the damages would probably not be the same for each person,
and different facts would have to be proved at the trial. Plus, the driver of the car that was struck might
have been partially to blame, so the defendant’s liability toward him might be different from his liability
toward the passengers.
If, however, the potential plaintiffs were all injured in the same way and their injuries were identical, a
single lawsuit might be a far more efficient way of determining liability and deciding financial
responsibility than many individual lawsuits.
How could such a suit be brought? All the injured parties could hire the same lawyer, and she could
present a common case. But with a group numbering more than a handful of people, it could become
overwhelmingly complicated. So how could, say, a million stockholders who believed they were cheated by
a corporation ever get together to sue?
Because of these types of situations, there is a legal procedure that permits one person or a small group of
people to serve as representatives for all others. This is the class action. The class action is provided for in
the Federal Rules of Civil Procedure (Rule 23) and in the separate codes of civil procedure in the states.
These rules differ among themselves and are often complex, but in general anyone can file a class action in
an appropriate case, subject to approval of the court. Once the class is “certified,” or judged to be a legally
adequate group with common injuries, the lawyers for the named plaintiffs become, in effect, lawyers for
the entire class.
Usually a person who doesn’t want to be in the class can decide to leave. If she does, she will not be
included in an eventual judgment or settlement. But a potential plaintiff who is included in the class

Saylor URL: http://www.saylor.org/books

Saylor.org
120

cannot, after a final judgment is awarded, seek to relitigate the issue if she is dissatisfied with the
outcome, even though she did not participate at all in the legal proceeding.

KEY TAKEAWAY
Anyone can file a lawsuit, with or without the help of an attorney, but only those lawsuits where a plaintiff has
standing will be heard by the courts. Standing has become a complicated question and is used by the courts to
ensure that civil cases heard are being pursued by those with tangible and particular injuries. Class actions are
a way of aggregating claims that are substantially similar and arise out of the same facts and circumstances.

EXERCISE
1.

Fuchs Funeral Home is carrying the body of Charles Emmenthaler to its resting place at Forest Lawn
Cemetery. Charles’s wife, Chloe, and their two children, Chucky and Clarice, are following the hearse
when the coffin falls on the street, opens, and the body of Charles Emmenthaler falls out. The wife and
children are shocked and aggrieved and later sue in civil court for damages. Assume that this is a viable
cause of action based on “negligent infliction of emotional distress” in the state of California and that
Charles’s brother, sister-in-law, and multiple cousins also were in the funeral procession and saw what
happened. The brother of Charles, Kingston Emmenthaler, also sees his brother’s body on the street, but
his wife, their three children, and some of Charles’s other cousins do not.
Charles was actually emotionally closest to Kingston’s oldest son, Nestor, who was studying abroad at the
time of the funeral and could not make it back in time. He is as emotionally distraught at his uncle’s
passing as anyone else in the family and is especially grieved over the description of the incident and the
grainy video shot by one of the cousins on his cell phone. Who has standing to sue Fuchs Funeral Home,
and who does not?

Saylor URL: http://www.saylor.org/books

Saylor.org
121

3.7 Relations with Lawyers
LEARNING OBJECTIVES
1.

Understand the various ways that lawyers charge for services.

2.

Describe the contingent fee system in the United States.

3.

Know the difference between the American rule and the British rule with regard to who pays
attorneys’ fees.

Legal Fees
Lawyers charge for their services in one of three different ways: flat rate, hourly rate, and contingent fee.
A flat rate is used usually when the work is relatively routine and the lawyer knows in advance
approximately how long it will take her to do the job. Drawing a will or doing a real estate closing are
examples of legal work that is often paid a flat rate. The rate itself may be based on a percentage of the
worth of the matter—say, 1 percent of a home’s selling price.
Lawyers generally charge by the hour for courtroom time and for ongoing representation in commercial
matters. Virtually every sizable law firm bills its clients by hourly rates, which in large cities can range
from $300 for an associate’s time to $500 and more for a senior partner’s time.
A contingent fee is one that is paid only if the lawyer wins—that is, it is contingent, or depends upon, the
success of the case. This type of fee arrangement is used most often in personal injury cases (e.g.,
automobile accidents, products liability, and professional malpractice). Although used quite often, the
contingent fee is controversial. Trial lawyers justify it by pointing to the high cost of preparing for such
lawsuits. A typical automobile accident case can cost at least ten thousand dollars to prepare, and a
complicated products-liability case can cost tens of thousands of dollars. Few people have that kind of
money or would be willing to spend it on the chance that they might win a lawsuit. Corporate and
professional defendants complain that the contingent fee gives lawyers a license to go big game hunting,
or to file suits against those with deep pockets in the hopes of forcing them to settle.

Saylor URL: http://www.saylor.org/books

Saylor.org
122

Trial lawyers respond that the contingent fee arrangement forces them to screen cases and weed out cases
that are weak, because it is not worth their time to spend the hundreds of hours necessary on such cases if
their chances of winning are slim or nonexistent.

Costs
In England and in many other countries, the losing party must pay the legal expenses of the winning
party, including attorneys’ fees. That is not the general rule in this country. Here, each party must pay
most of its own costs, including (and especially) the fees of lawyers. (Certain relatively minor costs, such
as filing fees for various documents required in court, are chargeable to the losing side, if the judge
decides it.) This type of fee structure is known as the American rule (in contrast to the British rule).
There are two types of exceptions to the American rule. By statute, Congress and the state legislatures
have provided that the winning party in particular classes of cases may recover its full legal costs from the
loser—for example, the federal antitrust laws so provide and so does the federal Equal Access to Justice
Act. The other exception applies to litigants who either initiate lawsuits in bad faith, with no expectation
of winning, or who defend them in bad faith, in order to cause the plaintiff great expense. Under these
circumstances, a court has the discretion to award attorneys’ fees to the winner. But this rule is not
infinitely flexible, and courts do not have complete freedom to award attorneys’ fees in any amount, but
only "reasonable" attorney's fees.

KEY TAKEAWAY
Litigation is expensive. Getting a lawyer can be costly, unless you get a lawyer on a contingent fee. Not all legal
systems allow contingent fees. In many legal systems, the loser pays attorneys’ fees for both parties.

EXERCISES
1.

Mrs. Robinson’s attorney estimates that they will recover a million dollars from Volkswagen in the Audi
lawsuit. She has Mrs. Robinson sign a contract that gives her firm one-third of any recovery after the
firm’s expenses are deducted. The judge does in fact award a million dollars, and the defendant pays. The
firm’s expenses are $100,000. How much does Mrs. Robinson get?

2.

Harry Potter brings a lawsuit against Draco Malfoy in Chestershire, England, for slander, a form of
defamation. Potter alleges that Malfoy insists on calling him a mudblood. Ron Weasley testifies, as does

Saylor URL: http://www.saylor.org/books

Saylor.org
123

Neville Chamberlain. But Harry loses, because the court has no conception of wizardry and cannot make
sense of the case at all. In dismissing the case, however, who (under English law) will bear the costs of the
attorneys who have brought the case for Potter and defended the matter for Malfoy?

Saylor URL: http://www.saylor.org/books

Saylor.org
124

3.8 Alternative Means of Resolving Disputes
LEARNING OBJECTIVES
1.

Understand how arbitration and mediation are frequently used alternatives to litigation.

2.

Describe the differences between arbitration and mediation.

3.

Explain why arbitration is final and binding.

Disputes do not have to be settled in court. No law requires parties who have a legal dispute to seek
judicial resolution if they can resolve their disagreement privately or through some other public forum. In
fact, the threat of a lawsuit can frequently motivate parties toward private negotiation. Filing a lawsuit
may convince one party that the other party is serious. Or the parties may decide that they will come to
terms privately rather than wait the three or four years it can frequently take for a case to move up on the
court calendar.

Arbitration
Beginning around 1980, a movement toward alternative dispute resolution began to gain force throughout
the United States. Bar associations, other private groups, and the courts themselves wanted to find
quicker and cheaper ways for litigants and potential litigants to settle certain types of quarrels than
through the courts. As a result, neighborhood justice centers or dispute resolution centers have sprung up
in communities. These are where people can come for help in settling disputes, of both civil and criminal
nature, that should not consume the time and money of the parties or courts in lengthy proceedings.
These alternative forums use a variety of methods, including arbitration, mediation, and conciliation, to
bring about agreement or at least closure of the dispute. These methods are not all alike, and their
differences are worth noting.
Arbitration is a type of adjudication. The parties use a private decision maker, the arbitrator, and the rules
of procedure are considerably more relaxed than those that apply in the courtroom. Arbitrators might be
retired judges, lawyers, or anyone with the kind of specialized knowledge and training that would be
useful in making a final, binding decision on the dispute. In a contractual relationship, the parties can
decide even before a dispute arises to use arbitration when the time comes. Or parties can decide after a
dispute arises to use arbitration instead of litigation. In a predispute arbitration agreement (often part of a
larger contract), the parties can spell out the rules of procedure to be used and the method for choosing

Saylor URL: http://www.saylor.org/books

Saylor.org
125

the arbitrator. For example, they may name the specific person or delegate the responsibility of choosing
to some neutral person, or they may each designate a person and the two designees may jointly pick a
third arbitrator.
Many arbitrations take place under the auspices of the American Arbitration Association, a private
organization headquartered in New York, with regional offices in many other cities. The association uses
published sets of rules for various types of arbitration (e.g., labor arbitration or commercial arbitration);
parties who provide in contracts for arbitration through the association are agreeing to be bound by the
association’s rules. Similarly, the National Association of Securities Dealers provides arbitration services
for disputes between clients and brokerage firms. International commercial arbitration often takes place
through the auspices of the International Chamber of Commerce. A multilateral agreement known as the
Convention on the Recognition and Enforcement of Arbitral Awards provides that agreements to
arbitrate—and arbitral awards—will be enforced across national boundaries.
Arbitration has two advantages over litigation. First, it is usually much quicker, because the arbitrator
does not have a backlog of cases and because the procedures are simpler. Second, in complex cases, the
quality of the decision may be higher, because the parties can select an arbitrator with specialized
knowledge.
Under both federal and state law, arbitration is favored, and a decision rendered by an arbitrator is
binding by law and may be enforced by the courts. The arbitrator’s decision is final and binding, with very
few exceptions (such as fraud or manifest disregard of the law by the arbitrator or panel of arbitrators).
Saying that arbitration is favored means that if you have agreed to arbitration, you can’t go to court if the
other party wants you to arbitrate. Under the Federal Arbitration Act, the other party can go to court and
get a stay against your litigation and also get an order compelling you to go to arbitration.

Mediation
Unlike adjudication, mediation gives the neutral party no power to impose a decision. The mediator is a
go-between who attempts to help the parties negotiate a solution. The mediator will communicate the
parties’ positions to each other, will facilitate the finding of common ground, and will suggest outcomes.
But the parties have complete control: they may ignore the recommendations of the mediator entirely,
settle in their own way, find another mediator, agree to binding arbitration, go to court, or forget the
whole thing!

Saylor URL: http://www.saylor.org/books

Saylor.org
126

KEY TAKEAWAY
Litigation is not the only way to resolve disputes. Informal negotiation between the disputants usually comes
first, but both mediation and arbitration are available. Arbitration, though, is final and binding. Once you agree
to arbitrate, you will have a final, binding arbitral award that is enforceable through the courts, and courts will
almost never allow you to litigate after you have agreed to arbitrate.

EXERCISES
1.

When Mrs. Robinson buys her Audi from Seaway, there is a paragraph in the bill of sale, which both the
dealer and Mrs. Robinson sign, that says, “In the event of any complaint by customer/buyer against
Seaway regarding the vehicle purchased herein, such complaint shall not be litigated, but may only be
arbitrated under the rules of the American Arbitration Association and in accordance with New York law.”
Mrs. Robinson did not see the provision, doesn’t like it, and wants to bring a lawsuit in Oklahoma against
Seaway. What result?

2.

Hendrik Koster (Netherlands) contracts with Automark, Inc. (a US company based in Illinois) to supply
Automark with a large quantity of valve cap gauges. He does, and Automark fails to pay. Koster thinks he
is owed $66,000. There is no agreement to arbitrate or mediate. Can Koster make Automark mediate or
arbitrate?

3.

Suppose that there is an agreement between Koster and Automark to arbitrate. It says, “The parties agree
to arbitrate any dispute arising under this agreement in accordance with the laws of the Netherlands and
under the auspices of the International Chamber of Commerce’s arbitration facility.” The International
Chamber of Commerce has arbitration rules and will appoint an arbitrator or arbitral panel in the event
the parties cannot agree on an arbitrator. The arbitration takes place in Geneva. Koster gets an arbitral
award for $66,000 plus interest. Automark does not participate in any way. Will a court in Illinois enforce
the arbitral award?

Saylor URL: http://www.saylor.org/books

Saylor.org
127

3.9 Cases
Burger King v. Rudzewicz
Burger King Corp. v. Rudzewicz
471 U.S. 462 (U.S. Supreme Court 1985)

Summary
Burger King Corp. is a Florida corporation with principal offices in Miami. It principally conducts
restaurant business through franchisees. The franchisees are licensed to use Burger King’s trademarks
and service marks in standardized restaurant facilities. Rudzewicz is a Michigan resident who, with a
partner (MacShara) operated a Burger King franchise in Drayton Plains, Michigan. Negotiations for
setting up the franchise occurred in 1978 largely between Rudzewicz, his partner, and a regional office of
Burger King in Birmingham, Michigan, although some deals and concessions were made by Burger King
in Florida. A preliminary agreement was signed in February of 1979. Rudzewicz and MacShara assumed
operation of an existing facility in Drayton Plains and MacShara attended prescribed management
courses in Miami during the four months following Feb. 1979.
Rudzewicz and MacShara bought $165,000 worth of restaurant equipment from Burger King’s Davmor
Industries division in Miami. But before the final agreements were signed, the parties began to disagree
over site-development fees, building design, computation of monthly rent, and whether Rudzewicz and
MacShara could assign their liabilities to a corporation they had formed. Negotiations took place between
Rudzewicz, MacShara, and the Birmingham regional office; but Rudzewicz and MacShara learned that the
regional office had limited decision-making power and turned directly to Miami headquarters for their
concerns. The final agreement was signed by June 1979 and provided that the franchise relationship was
governed by Florida law, and called for payment of all required fees and forwarding of all relevant notices
to Miami headquarters.
The Drayton Plains restaurant did fairly well at first, but a recession in late 1979 caused the franchisees to
fall far behind in their monthly payments to Miami. Notice of default was sent from Miami to Rudzewicz,

Saylor URL: http://www.saylor.org/books

Saylor.org
128

who nevertheless continued to operate the restaurant as a Burger King franchise. Burger King sued in
federal district court for the southern district of Florida. Rudzewicz contested the court’s personal
jurisdiction over him, since he had never been to Florida.
The federal court looked to Florida’s long arm statute and held that it did have personal jurisdiction over
the non-resident franchisees, and awarded Burger King a quarter of a million dollars in contract damages
and enjoined the franchisees from further operation of the Drayton Plains facility. Franchisees appealed
to the 11th Circuit Court of Appeals and won a reversal based on lack of personal jurisdiction. Burger King
petitioned the Supreme Ct. for a writ of certiorari.
Justice Brennan delivered the opinion of the court.
The Due Process Clause protects an individual’s liberty interest in not being subject to the binding
judgments of a forum with which he has established no meaningful “contacts, ties, or relations.”
International Shoe Co. v. Washington. By requiring that individuals have “fair warning that a particular
activity may subject [them] to the jurisdiction of a foreign sovereign,” the Due Process Clause “gives a
degree of predictability to the legal system that allows potential defendants to structure their primary
conduct with some minimum assurance as to where that conduct will and will not render them liable to
suit.”…
Where a forum seeks to assert specific jurisdiction over an out-of-state defendant who has not consented
to suit there, this “fair warning” requirement is satisfied if the defendant has “purposefully directed” his
activities at residents of the forum, and the litigation results from alleged injuries that “arise out of or
relate to” those activities, Thus “[t]he forum State does not exceed its powers under the Due Process
Clause if it asserts personal jurisdiction over a corporation that delivers its products into the stream of
commerce with the expectation that they will be purchased by consumers in the forum State” and those
products subsequently injure forum consumers. Similarly, a publisher who distributes magazines in a
distant State may fairly be held accountable in that forum for damages resulting there from an allegedly
defamatory story.…

Saylor URL: http://www.saylor.org/books

Saylor.org
129

…[T]he constitutional touchstone remains whether the defendant purposefully established “minimum
contacts” in the forum State.…In defining when it is that a potential defendant should “reasonably
anticipate” out-of-state litigation, the Court frequently has drawn from the reasoning of Hanson v.
Denckla, 357 U.S. 235, 253 (1958):
The unilateral activity of those who claim some relationship with a nonresident defendant cannot satisfy
the requirement of contact with the forum State. The application of that rule will vary with the quality and
nature of the defendant’s activity, but it is essential in each case that there be some act by which the
defendant purposefully avails itself of the privilege of conducting activities within the forum State, thus
invoking the benefits and protections of its laws.
This “purposeful availment” requirement ensures that a defendant will not be haled into a jurisdiction
solely as a result of “random,” “fortuitous,” or “attenuated” contacts, or of the “unilateral activity of
another party or a third person,” [Citations] Jurisdiction is proper, however, where the contacts
proximately result from actions by the defendant himself that create a “substantial connection” with the
forum State. [Citations] Thus where the defendant “deliberately” has engaged in significant activities
within a State, or has created “continuing obligations” between himself and residents of the forum, he
manifestly has availed himself of the privilege of conducting business there, and because his activities are
shielded by “the benefits and protections” of the forum’s laws it is presumptively not unreasonable to
require him to submit to the burdens of litigation in that forum as well.
Jurisdiction in these circumstances may not be avoided merely because the defendant did not physically
enter the forum State. Although territorial presence frequently will enhance a potential defendant’s
affiliation with a State and reinforce the reasonable foreseeability of suit there, it is an inescapable fact of
modern commercial life that a substantial amount of business is transacted solely by mail and wire
communications across state lines, thus obviating the need for physical presence within a State in which
business is conducted. So long as a commercial actor’s efforts are “purposefully directed” toward residents
of another State, we have consistently rejected the notion that an absence of physical contacts can defeat
personal jurisdiction there.

Saylor URL: http://www.saylor.org/books

Saylor.org
130

Once it has been decided that a defendant purposefully established minimum contacts within the forum
State, these contacts may be considered in light of other factors to determine whether the assertion of
personal jurisdiction would comport with “fair play and substantial justice.” International Shoe Co. v.
Washington, 326 U.S., at 320. Thus courts in “appropriate case[s]” may evaluate “the burden on the
defendant,” “the forum State’s interest in adjudicating the dispute,” “the plaintiff’s interest in obtaining
convenient and effective relief,” “the interstate judicial system’s interest in obtaining the most efficient
resolution of controversies,” and the “shared interest of the several States in furthering fundamental
substantive social policies.” These considerations sometimes serve to establish the reasonableness of
jurisdiction upon a lesser showing of minimum contacts than would otherwise be required. [Citations]
Applying these principles to the case at hand, we believe there is substantial record evidence supporting
the District Court’s conclusion that the assertion of personal jurisdiction over Rudzewicz in Florida for the
alleged breach of his franchise agreement did not offend due process.…
In this case, no physical ties to Florida can be attributed to Rudzewicz other than MacShara’s brief
training course in Miami. Rudzewicz did not maintain offices in Florida and, for all that appears from the
record, has never even visited there. Yet this franchise dispute grew directly out of “a contract which had a
substantial connection with that State.” Eschewing the option of operating an independent local
enterprise, Rudzewicz deliberately “reach[ed] out beyond” Michigan and negotiated with a Florida
corporation for the purchase of a long-term franchise and the manifold benefits that would derive from
affiliation with a nationwide organization. Upon approval, he entered into a carefully structured 20-year
relationship that envisioned continuing and wide-reaching contacts with Burger King in Florida. In light
of Rudzewicz’ voluntary acceptance of the long-term and exacting regulation of his business from Burger
King’s Miami headquarters, the “quality and nature” of his relationship to the company in Florida can in
no sense be viewed as “random,” “fortuitous,” or “attenuated.” Rudzewicz’ refusal to make the
contractually required payments in Miami, and his continued use of Burger King’s trademarks and
confidential business information after his termination, caused foreseeable injuries to the corporation in
Florida. For these reasons it was, at the very least, presumptively reasonable for Rudzewicz to be called to
account there for such injuries.

Saylor URL: http://www.saylor.org/books

Saylor.org
131

…Because Rudzewicz established a substantial and continuing relationship with Burger King’s Miami
headquarters, received fair notice from the contract documents and the course of dealing that he might be
subject to suit in Florida, and has failed to demonstrate how jurisdiction in that forum would otherwise be
fundamentally unfair, we conclude that the District Court’s exercise of jurisdiction pursuant to Fla. Stat.
48.193(1)(g) (Supp. 1984) did not offend due process. The judgment of the Court of Appeals is accordingly
reversed, and the case is remanded for further proceedings consistent with this opinion.
It is so ordered.

CASE QUESTIONS
1.

Why did Burger King sue in Florida rather than in Michigan?

2.

If Florida has a long-arm statute that tells Florida courts that it may exercise personal jurisdiction over
someone like Rudzewicz, why is the court talking about the due process clause?

3.

Why is this case in federal court rather than in a Florida state court?

4.

If this case had been filed in state court in Florida, would Rudzewicz be required to come to Florida?
Explain.

Ferlito v. Johnson & Johnson
Ferlito v. Johnson & Johnson Products, Inc.
771 F. Supp. 196 (U.S. District Ct., Eastern District of Michigan 1991)
Gadola, J.
Plaintiffs Susan and Frank Ferlito, husband and wife, attended a Halloween party in 1984 dressed as
Mary (Mrs. Ferlito) and her little lamb (Mr. Ferlito). Mrs. Ferlito had constructed a lamb costume for her
husband by gluing cotton batting manufactured by defendant Johnson & Johnson Products (“JJP”) to a
suit of long underwear. She had also used defendant’s product to fashion a headpiece, complete with ears.
The costume covered Mr. Ferlito from his head to his ankles, except for his face and hands, which were
blackened with Halloween paint. At the party Mr. Ferlito attempted to light his cigarette by using a butane
lighter. The flame passed close to his left arm, and the cotton batting on his left sleeve ignited. Plaintiffs

Saylor URL: http://www.saylor.org/books

Saylor.org
132

sued defendant for injuries they suffered from burns which covered approximately one-third of Mr.
Ferlito’s body.
Following a jury verdict entered for plaintiffs November 2, 1989, the Honorable Ralph M. Freeman
entered a judgment for plaintiff Frank Ferlito in the amount of $555,000 and for plaintiff Susan Ferlito in
the amount of $ 70,000. Judgment was entered November 7, 1989. Subsequently, on November 16, 1989,
defendant JJP filed a timely motion for judgment notwithstanding the verdict pursuant to Fed.R.Civ.P.
50(b) or, in the alternative, for new trial. Plaintiffs filed their response to defendant’s motion December
18, 1989; and defendant filed a reply January 4, 1990. Before reaching a decision on this motion, Judge
Freeman died. The case was reassigned to this court April 12, 1990.
MOTION FOR JUDGMENT NOTWITHSTANDING THE VERDICT
Defendant JJP filed two motions for a directed verdict, the first on October 27, 1989, at the close of
plaintiffs’ proofs, and the second on October 30, 1989, at the close of defendant’s proofs. Judge Freeman
denied both motions without prejudice. Judgment for plaintiffs was entered November 7, 1989; and
defendant’s instant motion, filed November 16, 1989, was filed in a timely manner.
The standard for determining whether to grant a j.n.o.v. is identical to the standard for evaluating a
motion for directed verdict:
In determining whether the evidence is sufficient, the trial court may neither weigh the evidence, pass on
the credibility of witnesses nor substitute its judgment for that of the jury. Rather, the evidence must be
viewed in the light most favorable to the party against whom the motion is made, drawing from that
evidence all reasonable inferences in his favor. If after reviewing the evidence…the trial court is of the
opinion that reasonable minds could not come to the result reached by the jury, then the motion for
j.n.o.v. should be granted.
To recover in a “failure to warn” product liability action, a plaintiff must prove each of the following four
elements of negligence: (1) that the defendant owed a duty to the plaintiff, (2) that the defendant violated
that duty, (3) that the defendant’s breach of that duty was a proximate cause of the damages suffered by
the plaintiff, and (4) that the plaintiff suffered damages.

Saylor URL: http://www.saylor.org/books

Saylor.org
133

To establish a prima facie case that a manufacturer’s breach of its duty to warn was a proximate cause of
an injury sustained, a plaintiff must present evidence that the product would have been used differently
had the proffered warnings been given.

[1]

[Citations omitted] In the absence of evidence that a warning

would have prevented the harm complained of by altering the plaintiff’s conduct, the failure to warn
cannot be deemed a proximate cause of the plaintiff’s injury as a matter of law. [In accordance with
procedure in a diversity of citizenship case, such as this one, the court cites Michigan case law as the basis
for its legal interpretation.]
…
A manufacturer has a duty “to warn the purchasers or users of its product about dangers associated with
intended use.” Conversely, a manufacturer has no duty to warn of a danger arising from an unforeseeable
misuse of its product. [Citation] Thus, whether a manufacturer has a duty to warn depends on whether
the use of the product and the injury sustained by it are foreseeable. Gootee v. Colt Industries Inc., 712
F.2d 1057, 1065 (6th Cir. 1983); Owens v. Allis-Chalmers Corp., 414 Mich. 413, 425, 326 N.W.2d 372
(1982). Whether a plaintiff’s use of a product is foreseeable is a legal question to be resolved by the court.
Trotter, supra. Whether the resulting injury is foreseeable is a question of fact for the jury.

[2]

Thomas v.

International Harvester Co., 57 Mich. App. 79, 225 N.W.2d 175 (1974).
In the instant action no reasonable jury could find that JJP’s failure to warn of the flammability of cotton
batting was a proximate cause of plaintiffs’ injuries because plaintiffs failed to offer any evidence to
establish that a flammability warning on JJP’s cotton batting would have dissuaded them from using the
product in the manner that they did.
Plaintiffs repeatedly stated in their response brief that plaintiff Susan Ferlito testified that “she would
never again use cotton batting to make a costume…However, a review of the trial transcript reveals that
plaintiff Susan Ferlito never testified that she would never again use cotton batting to make a costume.
More importantly, the transcript contains no statement by plaintiff Susan Ferlito that a flammability
warning on defendant JJP’s product would have dissuaded her from using the cotton batting to construct
the costume in the first place. At oral argument counsel for plaintiffs conceded that there was no
testimony during the trial that either plaintiff Susan Ferlito or her husband, plaintiff Frank J. Ferlito,

Saylor URL: http://www.saylor.org/books

Saylor.org
134

would have acted any different if there had been a flammability warning on the product’s package. The
absence of such testimony is fatal to plaintiffs’ case; for without it, plaintiffs have failed to prove
proximate cause, one of the essential elements of their negligence claim.
In addition, both plaintiffs testified that they knew that cotton batting burns when it is exposed to flame.
Susan Ferlito testified that she knew at the time she purchased the cotton batting that it would burn if
exposed to an open flame. Frank Ferlito testified that he knew at the time he appeared at the Halloween
party that cotton batting would burn if exposed to an open flame. His additional testimony that he would
not have intentionally put a flame to the cotton batting shows that he recognized the risk of injury of
which he claims JJP should have warned. Because both plaintiffs were already aware of the danger, a
warning by JJP would have been superfluous. Therefore, a reasonable jury could not have found that
JJP’s failure to provide a warning was a proximate cause of plaintiffs’ injuries.
The evidence in this case clearly demonstrated that neither the use to which plaintiffs put JJP’s product
nor the injuries arising from that use were foreseeable. Susan Ferlito testified that the idea for the
costume was hers alone. As described on the product’s package, its intended uses are for cleansing,
applying medications, and infant care. Plaintiffs’ showing that the product may be used on occasion in
classrooms for decorative purposes failed to demonstrate the foreseeability of an adult male encapsulating
himself from head to toe in cotton batting and then lighting up a cigarette.
ORDER
NOW, THEREFORE, IT IS HEREBY ORDERED that defendant JJP’s motion for judgment
notwithstanding the verdict is GRANTED.
IT IS FURTHER ORDERED that the judgment entered November 2, 1989, is SET ASIDE.
IT IS FURTHER ORDERED that the clerk will enter a judgment in favor of the defendant JJP.

CASE QUESTIONS

Saylor URL: http://www.saylor.org/books

Saylor.org
135

1.

The opinion focuses on proximate cause. As we will see in Chapter 7 "Introduction to Tort Law", a
negligence case cannot be won unless the plaintiff shows that the defendant has breached a duty and
that the defendant’s breach has actually and proximately caused the damage complained of. What,
exactly, is the alleged breach of duty by the defendant here?

2.

Explain why Judge Gadola reasoning that JJP had no duty to warn in this case. After this case, would they
then have a duty to warn, knowing that someone might use their product in this way?

[1] By “prima facie case,” the court means a case in which the plaintiff has presented all the basic elements of the
cause of action alleged in the complaint. If one or more elements of proof are missing, then the plaintiff has fallen
short of establishing a prima facie case, and the case should be dismissed (usually on the basis of a directed
verdict).
[2] Note the division of labor here: questions of law are for the judge, while questions of “fact” are for the jury.
Here, “foreseeability” is a fact question, while the judge retains authority over questions of law. The division
between questions of fact and questions of law is not an easy one, however.

Saylor URL: http://www.saylor.org/books

Saylor.org
136

Chapter 4

Constitutional Law and US Commerce
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Explain the historical importance and basic structure of the US Constitution.

2.

Know what judicial review is and what it represents in terms of the separation of powers
between the executive, legislative, and judicial branches of government.

3.

Locate the source of congressional power to regulate the economy under the Constitution, and
explain what limitations there are to the reach of congressional power over interstate
commerce.

4.

Describe the different phases of congressional power over commerce, as adjudged by the US
Supreme Court over time.

5.

Explain what power the states retain over commerce, and how the Supreme Court may
sometimes limit that power.

6.

Describe how the Supreme Court, under the supremacy clause of the Constitution, balances state
and federal laws that may be wholly or partly in conflict.

7.

Explain how the Bill of Rights relates to business activities in the United States.

The US Constitution is the foundation for all of US law. Business and commerce are directly affected
by the words, meanings, and interpretations of the Constitution. Because it speaks in general terms,
its provisions raise all kinds of issues for scholars, lawyers, judges, politicians, and commentators.
For example, arguments still rage over the nature and meaning of “federalism,” the concept that
there is shared governance between the states and the federal government. The US Supreme Court is
the ultimate arbiter of those disputes, and as such it has a unique role in the legal system. It has
assumed the power of judicial review, unique among federal systems globally, through which it can
strike down federal or state statutes that it believes violate the Constitution and can even void the
president’s executive orders if they are contrary to the Constitution’s language. No knowledgeable
citizen or businessperson can afford to be ignorant of its basic provisions.

Saylor URL: http://www.saylor.org/books

Saylor.org
137

4.1 Basic Aspects of the US Constitution
LEARNING OBJECTIVES
1.

Describe the American values that are reflected in the US Constitution.

2.

Know what federalism means, along with separation of powers.

3.

Explain the process of amending the Constitution and why judicial review is particularly significant.

The Constitution as Reflecting American Values
In the US, the one document to which all public officials and military personnel pledge their unswerving
allegiance is the Constitution. If you serve, you are asked to “support and defend” the Constitution
“against all enemies, foreign and domestic.” The oath usually includes a statement that you swear that this
oath is taken freely, honestly, and without “any purpose of evasion.” This loyalty oath may be related to a
time—fifty years ago—when “un-American” activities were under investigation in Congress and the press;
the fear of communism (as antithetical to American values and principles) was paramount. As you look at
the Constitution and how it affects the legal environment of business, please consider what basic values it
may impart to us and what makes it uniquely American and worth defending “against all enemies, foreign
and domestic.”
In Article I, the Constitution places the legislature first and prescribes the ways in which representatives
are elected to public office. Article I balances influence in the federal legislature between large states and
small states by creating a Senate in which the smaller states (by population) as well as the larger states
have two votes. In Article II, the Constitution sets forth the powers and responsibilities of the branch—the
presidency—and makes it clear that the president should be the commander in chief of the armed forces.
Article II also gives states rather than individuals (through the Electoral College) a clear role in the
election process. Article III creates the federal judiciary, and the Bill of Rights, adopted in 1791, makes
clear that individual rights must be preserved against activities of the federal government. In general, the
idea of rights is particularly strong.

Saylor URL: http://www.saylor.org/books

Saylor.org
138

The Constitution itself speaks of rights in fairly general terms, and the judicial interpretation of various
rights has been in flux. The “right” of a person to own another person was notably affirmed by the
Supreme Court in the Dred Scottdecision in 1857.

[1]

The “right” of a child to freely contract for long,

tedious hours of work was upheld by the court in Hammer v. Dagenhart in 1918. Both decisions were
later repudiated, just as the decision that a woman has a “right” to an abortion in the first trimester of
pregnancy could later be repudiated if Roe v. Wade is overturned by the Supreme Court.

[2]

General Structure of the Constitution
Look at the Constitution. Notice that there are seven articles, starting with Article I (legislative powers),
Article II (executive branch), and Article III (judiciary). Notice that there is no separate article for
administrative agencies. The Constitution also declares that it is “the supreme Law of the Land” (Article
VI). Following Article VII are the ten amendments adopted in 1791 that are referred to as the Bill of
Rights. Notice also that in 1868, a new amendment, the Fourteenth, was adopted, requiring states to
provide “due process” and “equal protection of the laws” to citizens of the United States.

Federalism
The partnership created in the Constitution between the states and the federal government is
called federalism. The Constitution is a document created by the states in which certain powers are
delegated to the national government, and other powers are reserved to the states. This is made explicit in
the Tenth Amendment.

Separation of Powers and Judicial Review
Because the Founding Fathers wanted to ensure that no single branch of the government, especially the
executive branch, would be ascendant over the others, they created various checks and balances to ensure
that each of the three principal branches had ways to limit or modify the power of the others. This is
known as the separation of powers. Thus the president retains veto power, but the House of
Representatives is entrusted with the power to initiate spending bills.

Saylor URL: http://www.saylor.org/books

Saylor.org
139

Power sharing was evident in the basic design of Congress, the federal legislative branch. The basic power
imbalance was between the large states (with greater population) and the smaller ones (such as
Delaware). The smaller ones feared a loss of sovereignty if they could be outvoted by the larger ones, so
the federal legislature was constructed to guarantee two Senate seats for every state, no matter how small.
The Senate was also given great responsibility in ratifying treaties and judicial nominations. The net effect
of this today is that senators from a very small number of states can block treaties and other important
legislation. The power of small states is also magnified by the Senate’s cloture rule, which currently
requires sixty out of one hundred senators to vote to bring a bill to the floor for an up-or-down vote.
Because the Constitution often speaks in general terms (with broad phrases such as “due process” and
“equal protection”), reasonable people have disagreed as to how those terms apply in specific cases. The
United States is unique among industrialized democracies in having a Supreme Court that reserves for
itself that exclusive power to interpret what the Constitution means. The famous case of Marbury v.
Madison began that tradition in 1803, when the Supreme Court had marginal importance in the new
republic. The decision in Bush v. Gore, decided in December of 2000, illustrates the power of the court to
shape our destiny as a nation. In that case, the court overturned a ruling by the Florida Supreme Court
regarding the way to proceed on a recount of the Florida vote for the presidency. The court’s ruling was
purportedly based on the “equal protection of the laws” provision in the Fourteenth Amendment.
From Marbury to the present day, the Supreme Court has articulated the view that the US Constitution
sets the framework for all other US laws, whether statutory or judicially created. Thus any statute (or
portion thereof) or legal ruling (judicial or administrative) in conflict with the Constitution is not
enforceable. And as the Bush v. Gore decision indicates, the states are not entirely free to do what they
might choose; their own sovereignty is limited by their union with the other states in a federal sovereign.
If the Supreme Court makes a “bad decision” as to what the Constitution means, it is not easily
overturned. Either the court must change its mind (which it seldom does) or two-thirds of Congress and
three-fourths of the states must make an amendment (Article V).
Because the Supreme Court has this power of judicial review, there have been many arguments about how
it should be exercised and what kind of “philosophy” a Supreme Court justice should have. President

Saylor URL: http://www.saylor.org/books

Saylor.org
140

Richard Nixon often said that a Supreme Court justice should “strictly construe” the Constitution and not
add to its language. Finding law in the Constitution was “judicial activism” rather than “judicial restraint.”
The general philosophy behind the call for “strict constructionist” justices is that legislatures make laws in
accord with the wishes of the majority, and so unelected judges should not make law according to their
own views and values. Nixon had in mind the 1960s Warren court, which “found” rights in the
Constitution that were not specifically mentioned—the right of privacy, for example. In later years, critics
of the Rehnquist court would charge that it “found” rights that were not specifically mentioned, such as
the right of states to be free from federal antidiscrimination laws. See, for example, Kimel v. Florida
Board of Regents, or the Citizens United v. Federal Election Commission case (Section 4.6.5), which held
that corporations are “persons” with “free speech rights” that include spending unlimited amounts of
money in campaign donations and political advocacy.

[3]

Because Roe v. Wade has been so controversial, this chapter includes a seminal case on “the right of
privacy,” Griswold v. Connecticut, Section 4.6.1. Was the court was correct in recognizing a “right of
privacy” in Griswold? This may not seem like a “business case,” but consider: the manufacture and
distribution of birth control devices is a highly profitable (and legal) business in every US state. Moreover,
Griswold illustrates another important and much-debated concept in US constitutional law: substantive
due process (see Section 4.5.3 "Fifth Amendment"). The problem of judicial review and its proper scope is
brought into sharp focus in the abortion controversy. Abortion became a lucrative service business
after Roe v. Wade was decided in 1973. That has gradually changed, with state laws that have limited
rather than overruled Roe v. Wade and with persistent antiabortion protests, killings of abortion doctors,
and efforts to publicize the human nature of the fetuses being aborted. The key here is to understand that
there is no explicit mention in the Constitution of any right of privacy. As Justice Harry Blackmun argued
in his majority opinion in Roe v. Wade,
The Constitution does not explicitly mention any right of privacy. In a line of decisions, however, the
Court has recognized that a right of personal privacy or a guarantee of certain areas or zones of privacy,
does exist under the Constitution.…[T]hey also make it clear that the right has some extension to activities
relating to marriage…procreation…contraception…family relationships…and child rearing and

Saylor URL: http://www.saylor.org/books

Saylor.org
141

education.…The right of privacy…is broad enough to encompass a woman’s decision whether or not to
terminate her pregnancy.
In short, justices interpreting the Constitution wield quiet yet enormous power through judicial review. In
deciding that the right of privacy applied to a woman’s decision to abort in the first trimester, the
Supreme Court did not act on the basis of a popular mandate or clear and unequivocal language in the
Constitution, and it made illegal any state or federal legislative or executive action contrary to its
interpretation. Only a constitutional amendment or the court’s repudiation of Roe v. Wade as a precedent
could change that interpretation.

KEY TAKEAWAY
The Constitution gives voice to the idea that people have basic rights and that a civilian president is also the
commander in chief of the armed forces. It gives instructions as to how the various branches of government
must share power and also tries to balance power between the states and the federal government. It does not
expressly allow for judicial review, but the Supreme Court’s ability to declare what laws are (or are not)
constitutional has given the judicial branch a kind of power not seen in other industrialized democracies.

EXERCISES
1.

Suppose the Supreme Court declares that Congress and the president cannot authorize the indefinite
detention of terrorist suspects without a trial of some sort, whether military or civilian. Suppose also that
the people of the United States favor such indefinite detention and that Congress wants to pass a law
rebuking the court’s decision. What kind of law would have to be passed, by what institutions, and by
what voting percentages?

2.

When does a prior decision of the Supreme Court deserve overturning? Name one decision of the
Supreme Court that you think is no longer “good law.” Does the court have to wait one hundred years to
overturn its prior case precedents?

[1] In Scott v. Sanford (the Dred Scott decision), the court states that Scott should remain a slave, that as a slave he
is not a citizen of the United States and thus not eligible to bring suit in a federal court, and that as a slave he is
personal property and thus has never been free.

Saylor URL: http://www.saylor.org/books

Saylor.org
142

[2] Roe v. Wade, 410 US 113 (1973).
[3] Kimel v. Florida Board of Regents, 528 US 62 (2000).

Saylor URL: http://www.saylor.org/books

Saylor.org
143

4.2 The Commerce Clause
LEARNING OBJECTIVES
1.

Name the specific clause through which Congress has the power to regulate commerce. What,
specifically, does this clause say?

2.

Explain how early decisions of the Supreme Court interpreted the scope of the commerce clause and
how that impacted the legislative proposals and programs of Franklin Delano Roosevelt during the
Great Depression.

3.

Describe both the wider use of the commerce clause from World War II through the 1990s and the
limitations the Supreme Court imposed in Lopezand other cases.

First, turn to Article I, Section 8. The commerce clause gives Congress the exclusive power to make
laws relating to foreign trade and commerce and to commerce among the various states. Most of the
federally created legal environment springs from this one clause: if Congress is not authorized in the
Constitution to make certain laws, then it acts unconstitutionally and its actions may be ruled
unconstitutional by the Supreme Court. Lately, the Supreme Court has not been shy about ruling acts of
Congress unconstitutional.
Here are the first five parts of Article I, Section 8, which sets forth the powers of the federal legislature.
The commerce clause is in boldface. It is short, but most federal legislation affecting business depends on
this very clause:

Section 8
[Clause 1] The Congress shall have Power To lay and collect Taxes, Duties, Imposts and Excises, to pay the
Debts and provide for the common Defence and general Welfare of the United States; but all Duties,
Imposts and Excises shall be uniform throughout the United States;
[Clause 2] To borrow Money on the credit of the United States;
[Clause 3] To regulate Commerce with foreign Nations, and among the several States, and
with the Indian Tribes;

Saylor URL: http://www.saylor.org/books

Saylor.org
144

[Clause 4] To establish a uniform Rule of Naturalization, and uniform Laws on the subject of
Bankruptcies throughout the United States;
[Clause 5] To coin Money, regulate the Value thereof, and of foreign Coin, and fix the Standard of Weights
and Measures;

Early Commerce Clause Cases
For many years, the Supreme Court was very strict in applying the commerce clause: Congress could only
use it to legislate aspects of the movement of goods from one state to another. Anything else was deemed
local rather than national. For example, In Hammer v. Dagenhart, decided in 1918, a 1916 federal statute
had barred transportation in interstate commerce of goods produced in mines or factories employing
children under fourteen or employing children fourteen and above for more than eight hours a day. A
complaint was filed in the US District Court for the Western District of North Carolina by a father in his
own behalf and on behalf of his two minor sons, one under the age of fourteen years and the other
between fourteen and sixteen years, who were employees in a cotton mill in Charlotte, North Carolina.
The father’s lawsuit asked the court to enjoin (block) the enforcement of the act of Congress intended to
prevent interstate commerce in the products of child labor.
The Supreme Court saw the issue as whether Congress had the power under the commerce clause to
control interstate shipment of goods made by children under the age of fourteen. The court found that
Congress did not. The court cited several cases that had considered what interstate commerce could be
constitutionally regulated by Congress. In Hipolite Egg Co. v. United States, the Supreme Court had
sustained the power of Congress to pass the Pure Food and Drug Act, which prohibited the introduction
into the states by means of interstate commerce impure foods and drugs.

[1]

In Hoke v. United States, the

Supreme Court had sustained the constitutionality of the so-called White Slave Traffic Act of 1910,
whereby the transportation of a woman in interstate commerce for the purpose of prostitution was
forbidden. In that case, the court said that Congress had the power to protect the channels of interstate
commerce: “If the facility of interstate transportation can be taken away from the demoralization of
lotteries, the debasement of obscene literature, the contagion of diseased cattle or persons, the impurity of

Saylor URL: http://www.saylor.org/books

Saylor.org
145

food and drugs, the like facility can be taken away from the systematic enticement to, and the enslavement
in prostitution and debauchery of women, and, more insistently, of girls.”

[2]

In each of those instances, the Supreme Court said, “[T]he use of interstate transportation was necessary
to the accomplishment of harmful results.” In other words, although the power over interstate
transportation was to regulate, that could only be accomplished by prohibiting the use of the facilities of
interstate commerce to effect the evil intended. But in Hammer v. Dagenhart, that essential element was
lacking. The law passed by Congress aimed to standardize among all the states the ages at which children
could be employed in mining and manufacturing, while the goods themselves are harmless. Once the
labor is done and the articles have left the factory, the “labor of their production is over, and the mere fact
that they were intended for interstate commerce transportation does not make their production subject to
federal control under the commerce power.”
In short, the early use of the commerce clause was limited to the movement of physical goods between
states. Just because something might enter the channels of interstate commerce later on does not make it
a fit subject for national regulation. The production of articles intended for interstate commerce is a
matter of local regulation. The court therefore upheld the result from the district and circuit court of
appeals; the application of the federal law was enjoined. Goods produced by children under the age of
fourteen could be shipped anywhere in the United States without violating the federal law.

From the New Deal to the New Frontier and the Great Society:1930s–1970
During the global depression of the 1930s, the US economy saw jobless rates of a third of all workers, and
President Roosevelt’s New Deal program required more active federal legislation. Included in the New
Deal program was the recognition of a “right” to form labor unions without undue interference from
employers. Congress created the National Labor Relations Board (NLRB) in 1935 to investigate and to
enjoin employer practices that violated this right.
In NLRB v. Jones & Laughlin Steel Corporation, a union dispute with management at a large steelproducing facility near Pittsburgh, Pennsylvania, became a court case. In this case, the NLRB had charged
the Jones & Laughlin Steel Corporation with discriminating against employees who were union members.

Saylor URL: http://www.saylor.org/books

Saylor.org
146

The company’s position was that the law authorizing the NLRB was unconstitutional, exceeding
Congress’s powers. The court held that the act was narrowly constructed so as to regulate industrial
activities that had the potential to restrict interstate commerce. The earlier decisions under the commerce
clause to the effect that labor relations had only an indirect effect on commerce were effectively reversed.
Since the ability of employees to engage in collective bargaining (one activity protected by the act) is “an
essential condition of industrial peace,” the national government was justified in penalizing corporations
engaging in interstate commerce that “refuse to confer and negotiate” with their workers. This was,
however, a close decision, and the switch of one justice made this ruling possible. Without this switch, the
New Deal agenda would have been effectively derailed.

The Substantial Effects Doctrine: World War II to the 1990s
Subsequent to NLRB v. Jones & Laughlin Steel Corporation, Congress and the courts generally accepted
that even modest impacts on interstate commerce were “reachable” by federal legislation. For example,
the case of Wickard v. Filburn, from 1942, represents a fairly long reach for Congress in regulating what
appear to be very local economic decisions (Section 4.6.2).
Wickard established that “substantial effects” in interstate commerce could be very local indeed! But
commerce clause challenges to federal legislation continued. In the 1960s, the Civil Rights Act of 1964 was
challenged on the ground that Congress lacked the power under the commerce clause to regulate what
was otherwise fairly local conduct. For example, Title II of the act prohibited racial discrimination in
public accommodations (such as hotels, motels, and restaurants), leading to the famous case
of Katzenbach v. McClung(1964).
Ollie McClung’s barbeque place in Birmingham, Alabama, allowed “colored” people to buy takeout at the
back of the restaurant but not to sit down with “white” folks inside. The US attorney sought a court order
to require Ollie to serve all races and colors, but Ollie resisted on commerce clause grounds: the federal
government had no business regulating a purely local establishment. Indeed, Ollie did not advertise
nationally, or even regionally, and had customers only from the local area. But the court found that some
42 percent of the supplies for Ollie’s restaurant had moved in the channels of interstate commerce. This
was enough to sustain federal regulation based on the commerce clause.

Saylor URL: http://www.saylor.org/books

[3]

Saylor.org
147

For nearly thirty years following, it was widely assumed that Congress could almost always find some
interstate commerce connection for any law it might pass. It thus came as something of a shock in 1995
when the Rehnquist court decided U.S. v. Lopez. Lopez had been convicted under a federal law that
prohibited possession of firearms within 1,000 feet of a school. The law was part of a twenty-year trend
(roughly 1970 to 1990) for senators and congressmen to pass laws that were tough on crime. Lopez’s
lawyer admitted that Lopez had had a gun within 1,000 feet of a San Antonio school yard but challenged
the law itself, arguing that Congress exceeded its authority under the commerce clause in passing this
legislation. The US government’s Solicitor General argued on behalf of the Department of Justice to the
Supreme Court that Congress was within its constitutional rights under the commerce clause because
education of the future workforce was the foundation for a sound economy and because guns at or near
school yards detracted from students’ education. The court rejected this analysis, noting that with the
government’s analysis, an interstate commerce connection could be conjured from almost anything.
Lopez went free because the law itself was unconstitutional, according to the court.
Congress made no attempt to pass similar legislation after the case was decided. But in passing
subsequent legislation, Congress was often careful to make a record as to why it believed it was addressing
a problem that related to interstate commerce. In 1994, Congress passed the Violence Against Women Act
(VAWA), having held hearings to establish why violence against women on a local level would impair
interstate commerce. In 1994, while enrolled at Virginia Polytechnic Institute (Virginia Tech), Christy
Brzonkala alleged that Antonio Morrison and James Crawford, both students and varsity football players
at Virginia Tech, had raped her. In 1995, Brzonkala filed a complaint against Morrison and Crawford
under Virginia Tech’s sexual assault policy. After a hearing, Morrison was found guilty of sexual assault
and sentenced to immediate suspension for two semesters. Crawford was not punished. A second hearing
again found Morrison guilty. After an appeal through the university’s administrative system, Morrison’s
punishment was set aside, as it was found to be “excessive.” Ultimately, Brzonkala dropped out of the
university. Brzonkala then sued Morrison, Crawford, and Virginia Tech in federal district court, alleging
that Morrison’s and Crawford’s attack violated 42 USC Section 13981, part of the VAWA), which provides
a federal civil remedy for the victims of gender-motivated violence. Morrison and Crawford moved to
dismiss Brzonkala’s suit on the ground that Section 13981’s civil remedy was unconstitutional. In

Saylor URL: http://www.saylor.org/books

Saylor.org
148

dismissing the complaint, the district court found that that Congress lacked authority to enact Section
13981 under either the commerce clause or the Fourteenth Amendment, which Congress had explicitly
identified as the sources of federal authority for the VAWA. Ultimately, the court of appeals affirmed, as
did the Supreme Court.
The Supreme Court held that Congress lacked the authority to enact a statute under the commerce clause
or the Fourteenth Amendment because the statute did not regulate an activity that substantially affected
interstate commerce nor did it redress harm caused by the state. Chief Justice William H. Rehnquist
wrote for the court that “under our federal system that remedy must be provided by the Commonwealth of
Virginia, and not by the United States.” Dissenting, Justice Stephen G. Breyer argued that the majority
opinion “illustrates the difficulty of finding a workable judicial Commerce Clause touchstone.” Justice
David H. Souter, dissenting, noted that VAWA contained a “mountain of data assembled by
Congress…showing the effects of violence against women on interstate commerce.”
The absence of a workable judicial commerce clause touchstone remains. In 1996, California voters
passed the Compassionate Use Act, legalizing marijuana for medical use. California’s law conflicted with
the federal Controlled Substances Act (CSA), which banned possession of marijuana. After the Drug
Enforcement Administration (DEA) seized doctor-prescribed marijuana from a patient’s home, a group of
medical marijuana users sued the DEA and US Attorney General John Ashcroft in federal district court.
The medical marijuana users argued that the CSA—which Congress passed using its constitutional power
to regulate interstate commerce—exceeded Congress’s commerce clause power. The district court ruled
against the group, but the Ninth Circuit Court of Appeals reversed and ruled the CSA unconstitutional
because it applied to medical marijuana use solely within one state. In doing so, the Ninth Circuit relied
on U.S. v. Lopez (1995) and U.S. v. Morrison (2000) to say that using medical marijuana did not
“substantially affect” interstate commerce and therefore could not be regulated by Congress.
But by a 6–3 majority, the Supreme Court held that the commerce clause gave Congress authority to
prohibit the local cultivation and use of marijuana, despite state law to the contrary. Justice John Paul
Stevens argued that the court’s precedents established Congress’s commerce clause power to regulate
purely local activities that are part of a “class of activities” with a substantial effect on interstate

Saylor URL: http://www.saylor.org/books

Saylor.org
149

commerce. The majority argued that Congress could ban local marijuana use because it was part of such a
class of activities: the national marijuana market. Local use affected supply and demand in the national
marijuana market, making the regulation of intrastate use “essential” to regulating the drug’s national
market.
Notice how similar this reasoning is to the court’s earlier reasoning in Wickard v. Filburn (Section 4.6.2).
In contrast, the court’s conservative wing was adamant that federal power had been exceeded. Justice
Clarence Thomas’s dissent in Gonzalez v. Raich stated that Raich’s local cultivation and consumption of
marijuana was not “Commerce…among the several States.” Representing the “originalist” view that the
Constitution should mostly mean what the Founders meant it to mean, he also said that in the early days
of the republic, it would have been unthinkable that Congress could prohibit the local cultivation,
possession, and consumption of marijuana.

KEY TAKEAWAY
The commerce clause is the basis on which the federal government regulates interstate economic activity. The
phrase “interstate commerce” has been subject to differing interpretations by the Supreme Court over the
past one hundred years. There are certain matters that are essentially local or intrastate, but the range of
federal involvement in local matters is still considerable.

EXERCISES
1.

Why would Congress have power under the Civil Rights Act of 1964 to require restaurants and hotels to
not discriminate against interstate travelers on the basis of race, color, sex, religion, or national origin?
Suppose the Holiday Restaurant near I-80 in Des Moines, Iowa, has a sign that says, “We reserve the right
to refuse service to any Muslim or person of Middle Eastern descent.” Suppose also that the restaurant is
very popular locally and that only 40 percent of its patrons are travelers on I-80. Are the owners of the
Holiday Restaurant in violation of the Civil Rights Act of 1964? What would happen if the owners resisted
enforcement by claiming that Title II of the act (relating to “public accommodations” such as hotels,
motels, and restaurants) was unconstitutional?

2.

If the Supreme Court were to go back to the days of Hammer v. Dagenhart and rule that only goods and
services involving interstate movement could be subject to federal law, what kinds of federal programs

Saylor URL: http://www.saylor.org/books

Saylor.org
150

might be lacking a sound basis in the commerce clause? “Obamacare”? Medicare? Homeland security?
Social Security? What other powers are granted to Congress under the Constitution to legislate for the
general good of society?

[1] Hipolite Egg Co. v. United States, 220 US 45 (1911).
[2] Hoke v. United States, 227 US 308 (1913).
[3] Katzenbach v. McClung, 379 US 294 (1964).

Saylor URL: http://www.saylor.org/books

Saylor.org
151

4.3 Dormant Commerce Clause
LEARNING OBJECTIVES
1.

Understand that when Congress does not exercise its powers under the commerce clause, the
Supreme Court may still limit state legislation that discriminates against interstate commerce or
places an undue burden on interstate commerce.

2.

Distinguish between “discrimination” dormant-commerce-clause cases and “undue burden”
dormant-commerce-clause cases.

Congress has the power to legislate under the commerce clause and often does legislate. For example,
Congress might say that trucks moving on interstate highways must not be more than seventy feet in
length. But if Congress does not exercise its powers and regulate in certain areas (such as the size and
length of trucks on interstate highways), states may make their own rules. States may do so under the socalled historic police powers of states that were never yielded up to the federal government.
These police powers can be broadly exercised by states for purposes of health, education, welfare, safety,
morals, and the environment. But the Supreme Court has reserved for itself the power to determine when
state action is excessive, even when Congress has not used the commerce clause to regulate. This power is
claimed to exist in the dormant commerce clause.
There are two ways that a state may violate the dormant commerce clause. If a state passes a law that is an
“undue burden” on interstate commerce or that “discriminates” against interstate commerce, it will be
struck down. Kassel v. Consolidated Freightways, in Section 4.7 "Summary and Exercises", is an example
of a case where Iowa imposed an undue burden on interstate commerce by prohibiting double trailers on
its highways.

[1]

Iowa’s prohibition was judicially declared void when the Supreme Court judged it to be an

undue burden.
Discrimination cases such as Hunt v. Washington Apple Advertising Commission (Section 4.6 "Cases")
pose a different standard. The court has been fairly inflexible here: if one state discriminates in its
treatment of any article of commerce based on its state of origin, the court will strike down the law. For
example, in Oregon Waste Systems v. Department of Environmental Quality,the state wanted to place a

Saylor URL: http://www.saylor.org/books

Saylor.org
152

slightly higher charge on waste coming from out of state.

[2]

The state’s reasoning was that in-state

residents had already contributed to roads and other infrastructure and that tipping fees at waste facilities
should reflect the prior contributions of in-state companies and residents. Out-of-state waste handlers
who wanted to use Oregon landfills objected and won their dormant commerce clause claim that Oregon’s
law discriminated “on its face” against interstate commerce. Under the Supreme Court’s rulings, anything
that moves in channels of interstate commerce is “commerce,” even if someone is paying to get rid of
something instead of buying something.
Thus the states are bound by Supreme Court decisions under the dormant commerce clause to do nothing
that differentiates between articles of commerce that originate from within the state from those that
originate elsewhere. If Michigan were to let counties decide for themselves whether to take garbage from
outside of the county or not, this could also be a discrimination based on a place of origin outside the
state. (Suppose, for instance, each county were to decide not to take waste from outside the county; then
all Michigan counties would effectively be excluding waste from outside of Michigan, which is
discriminatory.)

[3]

The Supreme Court probably would uphold any solid waste requirements that did not differentiate on the
basis of origin. If, for example, all waste had to be inspected for specific hazards, then the law would apply
equally to in-state and out-of-state garbage. Because this is the dormant commerce clause, Congress could
still act (i.e., it could use its broad commerce clause powers) to say that states are free to keep out-of-state
waste from coming into their own borders. But Congress has declined to do so. What follows is a
statement from one of the US senators from Michigan, Carl Levin, in 2003, regarding the significant
amounts of waste that were coming into Michigan from Toronto, Canada.

Dealing with Unwelcome Waste
Senator Carl Levin, January 2003
Michigan is facing an intolerable situation with regard to the importation of waste from other states and
Canada.

Saylor URL: http://www.saylor.org/books

Saylor.org
153

Canada is the largest source of waste imports to Michigan. Approximately 65 truckloads of waste come in
to Michigan per day from Toronto alone, and an estimated 110–130 trucks come in from Canada each day.
This problem isn’t going to get any better. Ontario’s waste shipments are growing as the Toronto area
signs new contracts for waste disposal here and closes its two remaining landfills. At the beginning of
1999, the Toronto area was generating about 2.8 million tons of waste annually, about 700,000 tons of
which were shipped to Michigan. By early this year, barring unforeseen developments, the entire 2.8
million tons will be shipped to Michigan for disposal.
Why can’t Canada dispose of its trash in Canada? They say that after 20 years of searching they have not
been able to find a suitable Ontario site for Toronto’s garbage. Ontario has about 345,000 square miles
compared to Michigan’s 57,000 square miles. With six times the land mass, that argument is laughable.
The Michigan Department of Environmental Quality estimates that, for every five years of disposal of
Canadian waste at the current usage volume, Michigan is losing a full year of landfill capacity. The
environmental impacts on landfills, including groundwater contamination, noise pollution and foul odors,
are exacerbated by the significant increase in the use of our landfills from sources outside of Michigan.
I have teamed up with Senator Stabenow and Congressman Dingell to introduce legislation that would
strengthen our ability to stop shipments of waste from Canada.
We have protections contained in a 17 year-old international agreement between the U.S. and Canada
called the Agreement Concerning the Transboundary Movement of Hazardous Waste. The U.S. and
Canada entered into this agreement in 1986 to allow the shipment of hazardous waste across the
U.S./Canadian border for treatment, storage or disposal. In 1992, the two countries decided to add
municipal solid waste to the agreement. To protect both countries, the agreement requires notification of
shipments to the importing country and it also provides that the importing country may withdraw consent
for shipments. Both reasons are evidence that these shipments were intended to be limited. However, the
agreement’s provisions have not been enforced by the United States.
Canada could not export waste to Michigan without the 1986 agreement, but the U.S. has not
implemented the provisions that are designed to protect the people of Michigan. Although those of us that

Saylor URL: http://www.saylor.org/books

Saylor.org
154

introduced this legislation believe that the Environmental Protection Agency has the authority to enforce
this agreement, they have not done so. Our bill would require the EPA [Environmental Protection Agency]
to enforce the agreement.
In order to protect the health and welfare of the citizens of Michigan and our environment, we must
consider the impact of the importation of trash on state and local recycling efforts, landfill capacity, air
emissions, road deterioration resulting from increased vehicular traffic and public health and the
environment.
Our bill would require the EPA to consider these factors in determining whether to accept imports of trash
from Canada. It is my strong view that such a review should lead the EPA to say “no” to the status quo of
trash imports.

KEY TAKEAWAY
Where Congress does not act pursuant to its commerce clause powers, the states are free to legislate on
matters of commerce under their historic police powers. However, the Supreme Court has set limits on such
powers. Specifically, states may not impose undue burdens on interstate commerce and may not discriminate
against articles in interstate commerce.

EXERCISES
1.

Suppose that the state of New Jersey wishes to limit the amount of hazardous waste that enters into its
landfills. The general assembly in New Jersey passes a law that specifically forbids any hazardous waste
from entering into the state. All landfills are subject to tight regulations that will allow certain kinds of
hazardous wastes originating in New Jersey to be put in New Jersey landfills but that impose significant
criminal fines on landfill operators that accept out-of-state hazardous waste. The Baldessari Brothers
Landfill in Linden, New Jersey, is fined for taking hazardous waste from a New York State transporter and
appeals that ruling on the basis that New Jersey’s law is unconstitutional. What is the result?

2.

The state of Arizona determines through its legislature that trains passing through the state cannot be
longer than seventy cars. There is some evidence that in Eastern US states longer trains pose some safety
hazards. There is less evidence that long trains are a problem in Western states. Several major railroads

Saylor URL: http://www.saylor.org/books

Saylor.org
155

find the Arizona legislation costly and burdensome and challenge the legislation after applied-for permits
for longer trains are denied. What kind of dormant commerce clause challenge is this, and what would it
take for the challenge to be successful?

[1] Kassell v. Consolidated Freightways, 450 US 662 (1981).
[2] Oregon Waste Systems v. Department of Environmental Quality, 511 US 93 (1994).
[3] Fort Gratiot Sanitary Landfill v. Michigan Dep’t of Natural Resources, 504 US 353 (1992).

Saylor URL: http://www.saylor.org/books

Saylor.org
156

4.4 Preemption: The Supremacy Clause
LEARNING OBJECTIVES
1.

Understand the role of the supremacy clause in the balance between state and federal power.

2.

Give examples of cases where state legislation is preempted by federal law and cases where state
legislation is not preempted by federal law.

When Congress does use its power under the commerce clause, it can expressly state that it wishes to have
exclusive regulatory authority. For example, when Congress determined in the 1950s to promote nuclear
power (“atoms for peace”), it set up the Nuclear Regulatory Commission and provided a limitation of
liability for nuclear power plants in case of a nuclear accident. The states were expressly told to stay out of
the business of regulating nuclear power or the movement of nuclear materials. Thus Rochester,
Minnesota, or Berkeley, California, could declare itself a nuclear-free zone, but the federal government
would have preempted such legislation. If Michigan wished to set safety standards at Detroit Edison’s
Fermi II nuclear reactor that were more stringent than the federal Nuclear Regulatory Commission’s
standards, Michigan’s standards would be preempted and thus be void.
Even where Congress does not expressly preempt state action, such action may be impliedly pre-empted.
States cannot constitutionally pass laws that interfere with the accomplishment of the purposes of the
federal law. Suppose, for example, that Congress passes a comprehensive law that sets standards for
foreign vessels to enter the navigable waters and ports of the United States. If a state creates a law that
sets standards that conflict with the federal law or sets standards so burdensome that they interfere with
federal law, the doctrine of preemption will (in accordance with the supremacy clause) void the state
law or whatever parts of it are inconsistent with federal law.
But Congress can allow what might appear to be inconsistencies; the existence of federal statutory
standards does not always mean that local and state standards cannot be more stringent. If California
wants cleaner air or water than other states, it can set stricter standards—nothing in the Clean Water Act
or Clean Air Act forbids the state from setting stricter pollution standards. As the auto industry well
knows, California has set stricter standards for auto emissions. Since the 1980s, most automakers have

Saylor URL: http://www.saylor.org/books

Saylor.org
157

made both a federal car and a California car, because federal Clean Air Act emissions restrictions do not
preempt more rigorous state standards.
Large industries and companies actually prefer regulation at the national level. It is easier for a large
company or industry association to lobby in Washington, DC, than to lobby in fifty different states.
Accordingly, industry often asks Congress to put preemptive language into its statutes. The tobacco
industry is a case in point.
The cigarette warning legislation of the 1960s (where the federal government required warning labels on
cigarette packages) effectively preempted state negligence claims based on failure to warn. When the
family of a lifetime smoker who had died sued in New Jersey court, one cause of action was the company’s
failure to warn of the dangers of its product. The Supreme Court reversed the jury’s award based on the
federal preemption of failure to warn claims under state law.

[1]

The Supremacy Clause
Article VI
This Constitution, and the Laws of the United States which shall be made in Pursuance thereof; and all
Treaties made, or which shall be made, under the Authority of the United States, shall be the supreme
Law of the Land; and the Judges in every State shall be bound thereby, any Thing in the Constitution or
Laws of any State to the Contrary notwithstanding.
The preemption doctrine derives from the supremacy clause of the Constitution, which states that the
“Constitution and the Laws of the United States…shall be the supreme Law of the Land…any Thing in the
Constitutions or Laws of any State to the Contrary notwithstanding.” This means of course, that
any federal law—even a regulation of a federal agency—would control over any conflicting state law.
Preemption can be either express or implied. When Congress chooses to expressly preempt state law, the
only question for courts becomes determining whether the challenged state law is one that the federal law
is intended to preempt. Implied preemption presents more difficult issues. The court has to look beyond
the express language of federal statutes to determine whether Congress has “occupied the field” in which

Saylor URL: http://www.saylor.org/books

Saylor.org
158

the state is attempting to regulate, or whether a state law directly conflicts with federal law, or whether
enforcement of the state law might frustrate federal purposes.
Federal “occupation of the field” occurs, according to the court in Pennsylvania v. Nelson (1956), when
there is “no room” left for state regulation. Courts are to look to the pervasiveness of the federal scheme of
regulation, the federal interest at stake, and the danger of frustration of federal goals in making the
determination as to whether a challenged state law can stand.
In Silkwood v. Kerr-McGee (1984), the court, voting 5–4, found that a $10 million punitive damages
award (in a case litigated by famed attorney Gerry Spence) against a nuclear power plant was not
impliedly preempted by federal law. Even though the court had recently held that state regulation of the
safety aspects of a federally licensed nuclear power plant was preempted, the court drew a different
conclusion with respect to Congress’s desire to displace state tort law—even though the tort actions might
be premised on a violation of federal safety regulations.
Cipollone v. Liggett Group (1993) was a closely watched case concerning the extent of an express
preemption provision in two cigarette labeling laws of the 1960s. The case was a wrongful death action
brought against tobacco companies on behalf of Rose Cipollone, a lung cancer victim who had started
smoking cigarette in the 1940s. The court considered the preemptive effect on state law of a provision that
stated, “No requirement based on smoking and health shall be imposed under state law with respect to
the advertising and promotion of cigarettes.” The court concluded that several types of state tort actions
were preempted by the provision but allowed other types to go forward.

KEY TAKEAWAY
In cases of conflicts between state and federal law, federal law will preempt (or control) state law because of
the supremacy clause. Preemption can be express or implied. In cases where preemption is implied, the court
usually finds that compliance with both state and federal law is not possible or that a federal regulatory
scheme is comprehensive (i.e., “occupies the field”) and should not be modified by state actions.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
159

1.

For many years, the United States engaged in discussions with friendly nations as to the reciprocal use of
ports and harbors. These discussions led to various multilateral agreements between the nations as to the
configuration of oceangoing vessels and how they would be piloted. At the same time, concern over oil
spills in Puget Sound led the state of Washington to impose fairly strict standards on oil tankers and
requirements for the training of oil tanker pilots. In addition, Washington’s state law imposed many other
requirements that went above and beyond agreed-upon requirements in the international agreements
negotiated by the federal government. Are the Washington state requirements preempted by federal
law?

2.

The Federal Arbitration Act of 1925 requires that all contracts for arbitration be treated as any other
contract at common law. Suppose that the state of Alabama wishes to protect its citizens from a variety of
arbitration provisions that they might enter into unknowingly. Thus the legislation provides that all
predispute arbitration clauses be in bold print, that they be of twelve-point font or larger, that they be
clearly placed within the first two pages of any contract, and that they have a separate signature line
where the customer, client, or patient acknowledges having read, understood, and signed the arbitration
clause in addition to any other signatures required on the contract. The legislation does preserve the right
of consumers to litigate in the event of a dispute arising with the product or service provider; that is, with
this legislation, consumers will not unknowingly waive their right to a trial at common law. Is the Alabama
law preempted by the Federal Arbitration Act?

[1] Cippolone v. Liggett Group, 505 US 504 (1993).

Saylor URL: http://www.saylor.org/books

Saylor.org
160

4.5 Business and the Bill of Rights
LEARNING OBJECTIVES
1.

Understand and describe which articles in the Bill of Rights apply to business activities and how they
apply.

2.

Explain the application of the Fourteenth Amendment—including the due process clause and the
equal protection clause—to various rights enumerated in the original Bill of Rights.

We have already seen the Fourteenth Amendment’s application in Burger King v. Rudzewicz (Section 3.9
"Cases"). In that case, the court considered whether it was constitutionally correct for a court to assert
personal jurisdiction over a nonresident. The states cannot constitutionally award a judgment against a
nonresident if doing so would offend traditional notions of fair play and substantial justice. Even if the
state’s long-arm statute would seem to allow such a judgment, other states should not give it full faith and
credit (see Article V of the Constitution). In short, a state’s long-arm statute cannot confer personal
jurisdiction that the state cannot constitutionally claim.
The Bill of Rights (the first ten amendments to the Constitution) was originally meant to apply to federal
actions only. During the twentieth century, the court began to apply selected rights to state action as well.
So, for example, federal agents were prohibited from using evidence seized in violation of the Fourth
Amendment, but state agents were not, until Mapp v. Ohio (1960), when the court applied the guarantees
(rights) of the Fourth Amendment to state action as well. In this and in similar cases, the Fourteenth
Amendment’s due process clause was the basis for the court’s action. The due process clause commanded
that states provide due process in cases affecting the life, liberty, or property of US citizens, and the court
saw in this command certain “fundamental guarantees” that states would have to observe. Over the years,
most of the important guarantees in the Bill of Rights came to apply to state as well as federal action. The
court refers to this process as selective incorporation.
Here are some very basic principles to remember:
1.

The guarantees of the Bill of Rights apply only to state and federal government action. They do
not limit what a company or person in the private sector may do. For example, states may not

Saylor URL: http://www.saylor.org/books

Saylor.org
161

impose censorship on the media or limit free speech in a way that offends the First Amendment,
but your boss (in the private sector) may order you not to talk to the media.
2. In some cases, a private company may be regarded as participating in “state action.” For example,
a private defense contractor that gets 90 percent of its business from the federal government has
been held to be public for purposes of enforcing the constitutional right to free speech (the
company had a rule barring its employees from speaking out in public against its corporate
position). It has even been argued that public regulation of private activity is sufficient to convert
the private into public activity, thus subjecting it to the requirements of due process. But the
Supreme Court rejected this extreme view in 1974 when it refused to require private power
companies, regulated by the state, to give customers a hearing before cutting off electricity for
failure to pay the bill.

[1]

3. States have rights, too. While “states rights” was a battle cry of Southern states before the Civil
War, the question of what balance to strike between state sovereignty and federal union has never
been simple. In Kimel v. Florida, for example, the Supreme Court found in the words of the
Eleventh Amendment a basis for declaring that states may not have to obey certain federal
statutes.

First Amendment
In part, the First Amendment states that “Congress shall make no law…abridging the freedom of speech,
or of the press.” The Founding Fathers believed that democracy would work best if people (and the press)
could talk or write freely, without governmental interference. But the First Amendment was also not
intended to be as absolute as it sounded. Oliver Wendell Holmes’s famous dictum that the law does not
permit you to shout “Fire!” in a crowded theater has seldom been answered, “But why not?” And no one in
1789 thought that defamation laws (torts for slander and libel) had been made unconstitutional.
Moreover, because the apparent purpose of the First Amendment was to make sure that the nation had a
continuing, vigorous debate over matters political, political speech has been given the highest level of
protection over such other forms of speech as (1) “commercial speech,” (2) speech that can and should be
limited by reasonable “time, place, and manner” restrictions, or (3) obscene speech.

Saylor URL: http://www.saylor.org/books

Saylor.org
162

Because of its higher level of protection, political speech can be false, malicious, mean-spirited, or even a
pack of lies. A public official in the United States must be prepared to withstand all kinds of false
accusations and cannot succeed in an action for defamation unless the defendant has acted with “malice”
and “reckless disregard” of the truth. Public figures, such as CEOs of the largest US banks, must also be
prepared to withstand accusations that are false. In any defamation action, truth is a defense, but a
defamation action brought by a public figure or public official must prove that the defendant not only has
his facts wrong but also lies to the public in a malicious way with reckless disregard of the truth.
Celebrities such as Lindsay Lohan and Jon Stewart have the same burden to go forward with a defamation
action. It is for this reason that the National Enquirer writes exclusively about public figures, public
officials, and celebrities; it is possible to say many things that aren’t completely true and still have the
protection of the First Amendment.
Political speech is so highly protected that the court has recognized the right of people to support political
candidates through campaign contributions and thus promote the particular viewpoints and speech of
those candidates. Fearing the influence of money on politics, Congress has from time to time placed
limitations on corporate contributions to political campaigns. But the Supreme Court has had mixed
reactions over time. Initially, the court recognized the First Amendment right of a corporation to donate
money, subject to certain limits.

[2]

In another case, Austin v. Michigan Chamber of Commerce (1990), the

Michigan Campaign Finance Act prohibited corporations from using treasury money for independent
expenditures to support or oppose candidates in elections for state offices. But a corporation could make
such expenditures if it set up an independent fund designated solely for political purposes. The law was
passed on the assumption that “the unique legal and economic characteristics of corporations necessitate
some regulation of their political expenditures to avoid corruption or the appearance of corruption.”
The Michigan Chamber of Commerce wanted to support a candidate for Michigan’s House of
Representatives by using general funds to sponsor a newspaper advertisement and argued that as a
nonprofit organization, it was not really like a business firm. The court disagreed and upheld the Michigan
law. Justice Marshall found that the chamber was akin to a business group, given its activities, linkages
with community business leaders, and high percentage of members (over 75 percent) that were business
corporations. Furthermore, Justice Marshall found that the statute was narrowly crafted and

Saylor URL: http://www.saylor.org/books

Saylor.org
163

implemented to achieve the important goal of maintaining integrity in the political process. But as you
will see in Citizens United v. Federal Election Commission (Section 4.6 "Cases"), Austin was overruled;
corporations are recognized as “persons” with First Amendment political speech rights that cannot be
impaired by Congress or the states without some compelling governmental interest with restrictions on
those rights that are “narrowly tailored.”

Fourth Amendment
The Fourth Amendment says, “all persons shall be secure in their persons, houses, papers, and effects
from unreasonable searches and seizures, and no warrants shall issue, but upon probable cause, before a
magistrate and upon Oath, specifically describing the persons to be searched and places to be seized.”
The court has read the Fourth Amendment to prohibit only those government searches or seizures that
are “unreasonable.” Because of this, businesses that are in an industry that is “closely regulated” can be
searched more frequently and can be searched without a warrant. In one case, an auto parts dealer at a
junkyard was charged with receiving stolen auto parts. Part of his defense was to claim that the search
that found incriminating evidence was unconstitutional. But the court found the search reasonable,
because the dealer was in a “closely regulated industry.”
In the 1980s, Dow Chemical objected to an overflight by the US Environmental Protection Agency (EPA).
The EPA had rented an airplane to fly over the Midland, Michigan, Dow plant, using an aerial mapping
camera to photograph various pipes, ponds, and machinery that were not covered by a roof. Because the
court’s precedents allowed governmental intrusions into “open fields,” the EPA search was ruled
constitutional. Because the literal language of the Fourth Amendment protected “persons, houses, papers,
and effects,” anything searched by the government in “open fields” was reasonable. (The court’s opinion
suggested that if Dow had really wanted privacy from governmental intrusion, it could have covered the
pipes and machinery that were otherwise outside and in open fields.)
Note again that constitutional guarantees like the Fourth Amendment apply to governmental action. Your
employer or any private enterprise is not bound by constitutional limits. For example, if drug testing of all
employees every week is done by government agency, the employees may have a cause of action to object

Saylor URL: http://www.saylor.org/books

Saylor.org
164

based on the Fourth Amendment. However, if a private employer begins the same kind of routine drug
testing, employees have no constitutional arguments to make; they can simply leave that employer, or
they may pursue whatever statutory or common-law remedies are available.

Fifth Amendment
The Fifth Amendment states, “No person shall be…deprived of life, liberty, or property, without due
process of law; nor shall private property be taken for public use, without just compensation.”
The Fifth Amendment has three principal aspects: procedural due process, the takings clause,
and substantive due process. In terms of procedural due process, the amendment prevents
government from arbitrarily taking the life of a criminal defendant. In civil lawsuits, it is also
constitutionally essential that the proceedings be fair. This is why, for example, the defendant in Burger
King v. Rudzewicz had a serious constitutional argument, even though he lost.
The takings clause of the Fifth Amendment ensures that the government does not take private property
without just compensation. In the international setting, governments that take private property engage in
what is called expropriation. The standard under customary international law is that when governments
do that, they must provide prompt, adequate, and effective compensation. This does not always happen,
especially where foreign owners’ property is being expropriated. The guarantees of the Fifth Amendment
(incorporated against state action by the Fourteenth Amendment) are available to property owners where
state, county, or municipal government uses the power of eminent domain to take private property for
public purposes. Just what is a public purpose is a matter of some debate. For example, if a city were to
condemn economically viable businesses or neighborhoods to construct a baseball stadium with public
money to entice a private enterprise (the baseball team) to stay, is a public purpose being served?
In Kelo v. City of New London, Mrs. Kelo and other residents fought the city of New London, in its
attempt to use powers of eminent domain to create an industrial park and recreation area that would have
Pfizer & Co. as a principal tenant.

[3]

The city argued that increasing its tax base was a sufficient public

purpose. In a very close decision, the Supreme Court determined that New London’s actions did not
violate the takings clause. However, political reactions in various states resulted in a great deal of new

Saylor URL: http://www.saylor.org/books

Saylor.org
165

state legislation that would limit the scope of public purpose in eminent domain takings and provide
additional compensation to property owners in many cases.
In addition to the takings clause and aspects of procedural due process, the Fifth Amendment is also the
source of what is called substantive due process. During the first third of the twentieth century, the
Supreme Court often nullified state and federal laws using substantive due process. In 1905, for example,
inLochner v. New York, the Supreme Court voided a New York statute that limited the number of hours
that bakers could work in a single week. New York had passed the law to protect the health of employees,
but the court found that this law interfered with the basic constitutional right of private parties to freely
contract with one another. Over the next thirty years, dozens of state and federal laws were struck down
that aimed to improve working conditions, secure social welfare, or establish the rights of unions.
However, in 1934, during the Great Depression, the court reversed itself and began upholding the kinds of
laws it had struck down earlier.
Since then, the court has employed a two-tiered analysis of substantive due process claims. Under the first
tier, legislation on economic matters, employment relations, and other business affairs is subject to
minimal judicial scrutiny. This means that a law will be overturned only if it serves no rational
government purpose. Under the second tier, legislation concerning fundamental liberties is subject to
“heightened judicial scrutiny,” meaning that a law will be invalidated unless it is “narrowly tailored to
serve a significant government purpose.”
The Supreme Court has identified two distinct categories of fundamental liberties. The first category
includes most of the liberties expressly enumerated in the Bill of Rights. Through a process known as
selective incorporation, the court has interpreted the due process clause of the Fourteenth Amendment to
bar states from denying their residents the most important freedoms guaranteed in the first ten
amendments to the federal Constitution. Only the Third Amendment right (against involuntary
quartering of soldiers) and the Fifth Amendment right to be indicted by a grand jury have not been made
applicable to the states. Because these rights are still not applicable to state governments, the Supreme
Court is often said to have “selectively incorporated” the Bill of Rights into the due process clause of the
Fourteenth Amendment.

Saylor URL: http://www.saylor.org/books

Saylor.org
166

The second category of fundamental liberties includes those liberties that are not expressly stated in the
Bill of Rights but that can be seen as essential to the concepts of freedom and equality in a democratic
society. These unstated liberties come from Supreme Court precedents, common law, moral philosophy,
and deeply rooted traditions of US legal history. The Supreme Court has stressed that he
word liberty cannot be defined by a definitive list of rights; rather, it must be viewed as a rational
continuum of freedom through which every aspect of human behavior is protected from arbitrary
impositions and random restraints. In this regard, as the Supreme Court has observed, the due process
clause protects abstract liberty interests, including the right to personal autonomy, bodily integrity, selfdignity, and self-determination.
These liberty interests often are grouped to form a general right to privacy, which was first recognized
in Griswold v. Connecticut (Section 4.6.1), where the Supreme Court struck down a state statute
forbidding married adults from using, possessing, or distributing contraceptives on the ground that the
law violated the sanctity of the marital relationship. According to Justice Douglas’s plurality opinion, this
penumbra of privacy, though not expressly mentioned in the Bill of Rights, must be protected to establish
a buffer zone or breathing space for those freedoms that are constitutionally enumerated.
But substantive due process has seen fairly limited use since the 1930s. During the 1990s, the Supreme
Court was asked to recognize a general right to die under the doctrine of substantive due process.
Although the court stopped short of establishing such a far-reaching right, certain patients may exercise a
constitutional liberty to hasten their deaths under a narrow set of circumstances. In Cruzan v. Missouri
Department of Health, the Supreme Court ruled that the due process clause guarantees the right of
competent adults to make advanced directives for the withdrawal of life-sustaining measures should they
become incapacitated by a disability that leaves them in a persistent vegetative state.

[4]

Once it has been

established by clear and convincing evidence that a mentally incompetent and persistently vegetative
patient made such a prior directive, a spouse, parent, or other appropriate guardian may seek to terminate
any form of artificial hydration or nutrition.

Fourteenth Amendment: Due Process and Equal Protection Guarantees

Saylor URL: http://www.saylor.org/books

Saylor.org
167

The Fourteenth Amendment (1868) requires that states treat citizens of other states with due process.
This can be either an issue of procedural due process (as in Section 3.9 "Cases", Burger King v.
Rudzewicz) or an issue of substantive due process. For substantive due process, consider what happened
in an Alabama court not too long ago.

[5]

The plaintiff, Dr. Ira Gore, bought a new BMW for $40,000 from a dealer in Alabama. He later discovered
that the vehicle’s exterior had been slightly damaged in transit from Europe and had therefore been
repainted by the North American distributor prior to his purchase. The vehicle was, by best estimates,
worth about 10 percent less than he paid for it. The distributor, BMW of North America, had routinely
sold slightly damaged cars as brand new if the damage could be fixed for less than 3 percent of the cost of
the car. In the trial, Dr. Gore sought $4,000 in compensatory damages and also punitive damages. The
Alabama trial jury considered that BMW was engaging in a fraudulent practice and wanted to punish the
defendant for a number of frauds it estimated at somewhere around a thousand nationwide. The jury
awarded not only the $4,000 in compensatory damages but also $4 million in punitive damages, which
was later reduced to $2 million by the Alabama Supreme Court. On appeal to the US Supreme Court, the
court found that punitive damages may not be “grossly excessive.” If they are, then they violate
substantive due process. Whatever damages a state awards must be limited to what is reasonably
necessary to vindicate the state’s legitimate interest in punishment and deterrence.
“Equal protection of the laws” is a phrase that originates in the Fourteenth Amendment, adopted in 1868.
The amendment provides that no state shall “deny to any person within its jurisdiction the equal
protection of the laws.” This is the equal protection clause. It means that, generally speaking,
governments must treat people equally. Unfair classifications among people or corporations will not be
permitted. A well-known example of unfair classification would be race discrimination: requiring white
children and black children to attend different public schools or requiring “separate but equal” public
services, such as water fountains or restrooms. Yet despite the clear intent of the 1868 amendment,
“separate but equal” was the law of the land until Brown v. Board of Education (1954).

[6]

Governments make classifications every day, so not all classifications can be illegal under the equal
protection clause. People with more income generally pay a greater percentage of their income in taxes.

Saylor URL: http://www.saylor.org/books

Saylor.org
168

People with proper medical training are licensed to become doctors; people without that training cannot
be licensed and commit a criminal offense if they do practice medicine. To know what classifications are
permissible under the Fourteenth Amendment, we need to know what is being classified. The court has
created three classifications, and the outcome of any equal protection case can usually be predicted by
knowing how the court is likely to classify the case:
•

Minimal scrutiny: economic and social relations. Government actions are usually upheld if there
is a rational basis for them.

•

Intermediate scrutiny: gender. Government classifications are sometimes upheld.

•

Strict scrutiny: race, ethnicity, and fundamental rights. Classifications based on any of these are
almost never upheld.

Under minimal scrutiny for economic and social regulation, laws that regulate economic or social issues
are presumed valid and will be upheld if they are rationally related to legitimate goals of government. So,
for example, if the city of New Orleans limits the number of street vendors to some rational number (more
than one but fewer than the total number that could possibly fit on the sidewalks), the local ordinance
would not be overturned as a violation of equal protection.
Under intermediate scrutiny, the city of New Orleans might limit the number of street vendors who are
men. For example, suppose that the city council decreed that all street vendors must be women, thinking
that would attract even more tourism. A classification like this, based on sex, will have to meet a sterner
test than a classification resulting from economic or social regulation. A law like this would have to
substantially relate to important government objectives. Increasingly, courts have nullified government
sex classifications as societal concern with gender equality has grown. (See Shannon Faulkner’s case
against The Citadel, an all-male state school.)

[7]

Suppose, however, that the city of New Orleans decided that no one of Middle Eastern heritage could
drive a taxicab or be a street vendor. That kind of classification would be examined with strict scrutiny to
see if there was any compelling justification for it. As noted, classifications such as this one are almost
never upheld. The law would be upheld only if it were necessary to promote a compelling state interest.
Very few laws that have a racial or ethnic classification meet that test.

Saylor URL: http://www.saylor.org/books

Saylor.org
169

The strict scrutiny test will be applied to classifications involving racial and ethnic criteria as well as
classifications that interfere with a fundamental right. In Palmore v. Sidoti, the state refused to award
[8]

custody to the mother because her new spouse was racially different from the child. This practice was
declared unconstitutional because the state had made a racial classification; this was presumptively
invalid, and the government could not show a compelling need to enforce such a classification through its
law. An example of government action interfering with a fundamental right will also receive strict
scrutiny. When New York State gave an employment preference to veterans who had been state residents
at the time of entering the military, the court declared that veterans who were new to the state were less
likely to get jobs and that therefore the statute interfered with the right to travel, which was deemed a
fundamental right.

[9]

KEY TAKEAWAY
The Bill of Rights, through the Fourteenth Amendment, largely applies to state actions. The Bill of Rights has
applied to federal actions from the start. Both the Bill of Rights and the Fourteenth Amendment apply to
business in various ways, but it is important to remember that the rights conferred are rights against
governmental action and not the actions of private enterprise.

EXERCISES
1.

John Hanks works at ProLogis. The company decides to institute a drug-testing policy. John is a good and
longtime employee but enjoys smoking marijuana on the weekends. The drug testing will involve urine
samples and, semiannually, a hair sample. It is nearly certain that the drug-testing protocol that ProLogis
proposes will find that Hanks is a marijuana user. The company has made it clear that it will have zero
tolerance for any kind of nonprescribed controlled substances. John and several fellow employees wish to
go to court to challenge the proposed testing as “an unreasonable search and seizure.” Can he possibly
succeed?

2.

Larry Reed, majority leader in the Senate, is attacked in his reelection campaign by a series of ads
sponsored by a corporation (Global Defense, Inc.) that does not like his voting record. The corporation is
upset that Reed would not write a special provision that would favor Global Defense in a defense
appropriations bill. The ads run constantly on television and radio in the weeks immediately preceding
election day and contain numerous falsehoods. For example, in order to keep the government running

Saylor URL: http://www.saylor.org/books

Saylor.org
170

financially, Reed found it necessary to vote for a bill that included a last-minute rider that defunded a
small government program for the handicapped, sponsored by someone in the opposing party that
wanted to privatize all programs for the handicapped. The ad is largely paid for by Global Defense and
depicts a handicapped child being helped by the existing program and large letters saying “Does Larry
Reed Just Not Care?” The ad proclaims that it is sponsored by Citizens Who Care for a Better Tomorrow. Is
this protected speech? Why or why not? Can Reed sue for defamation? Why or why not?

[1] Jackson v. Metropolitan Edison Co., 419 US 345 (1974).
[2] Buckley v. Valeo, 424 US 1 (1976).
[3] Kelo v. City of New London, 545 US 469 (2005).
[4] Cruzan v. Missouri Department of Health, 497 US 261 (1990).
[5] BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996)
[6] Plessy v. Ferguson, 163 US 537 (1896).
[7] United States v. Virginia, 518 US 515 (1996).
[8] Palmore v. Sidoti, 466 US 429 (1984).
[9] Atty. Gen. of New York v. Soto-Lopez, 476 US 898 (1986).

Saylor URL: http://www.saylor.org/books

Saylor.org
171

4.6 Cases
Griswold v. Connecticut
Griswold v. Connecticut
381 U.S. 479 (U.S. Supreme Court 1965)
A nineteenth-century Connecticut law made the use, possession, or distribution of birth control devices
illegal. The law also prohibited anyone from giving information about such devices. The executive
director and medical director of a planned parenthood association were found guilty of giving out such
information to a married couple that wished to delay having children for a few years. The directors
were fined $100 each.
They appealed throughout the Connecticut state court system, arguing that the state law violated
(infringed) a basic or fundamental right of privacy of a married couple: to live together and have sex
together without the restraining power of the state to tell them they may legally have intercourse but
not if they use condoms or other birth control devices. At each level (trial court, court of appeals, and
Connecticut Supreme Court), the Connecticut courts upheld the constitutionality of the convictions.
Plurality Opinion by Justice William O. Douglass
We do not sit as a super legislature to determine the wisdom, need, and propriety of laws that touch
economic problems, business affairs, or social conditions. The [Connecticut] law, however, operates
directly on intimate relation of husband and wife and their physician’s role in one aspect of that relation.
[Previous] cases suggest that specific guarantees in the Bill of Rights have penumbras, formed by
emanations from those guarantees that help give them life and substance.…Various guarantees create
zones of privacy. The right of association contained in the penumbra of the First Amendment is one.…The
Third Amendment in its prohibition against the quartering of soldiers “in any house” in time of peace
without the consent of the owner is another facet of that privacy. The Fourth Amendment explicitly
affirms the “right of the people to be secure in their persons, houses, papers and effects, against
unreasonable searches and seizures.” The Fifth Amendment in its Self-Incrimination Clause enables the

Saylor URL: http://www.saylor.org/books

Saylor.org
172

citizen to create a zone of privacy which the government may not force him to surrender to his detriment.
The Ninth Amendment provides: “The enumeration in the Constitution, of certain rights, shall not be
construed to deny or disparage others retained by the people.”
The Fourth and Fifth Amendments were described…as protection against all governmental invasions “of
the sanctity of a man’s home and the privacies of life.” We recently referred in Mapp v. Ohio…to the
Fourth Amendment as creating a “right to privacy, no less important than any other right carefully and
particularly reserved to the people.”
[The law in question here], in forbidding the use of contraceptives rather than regulating their
manufacture or sale, seeks to achieve its goals by having a maximum destructive impact on [the marital]
relationship. Such a law cannot stand.…Would we allow the police to search the sacred precincts of
marital bedrooms for telltale signs of the use of contraceptives? The very idea is repulsive to the notions of
privacy surrounding the marital relationship.
We deal with a right of privacy older than the Bill of Rights—older than our political parties, older than
our school system. Marriage is a coming together for better or for worse, hopefully enduring, and intimate
to the degree of being sacred. It is an association that promotes a way of life, not causes; a harmony in
living, not political faiths; a bilateral loyalty, not commercial or social projects. Yet it is an association for
as noble a purpose as any involved in our prior decisions.
Mr. Justice Stewart, whom Mr. Justice Black joins, dissenting.
Since 1879 Connecticut has had on its books a law which forbids the use of contraceptives by anyone. I
think this is an uncommonly silly law. As a practical matter, the law is obviously unenforceable, except in
the oblique context of the present case. As a philosophical matter, I believe the use of contraceptives in the
relationship of marriage should be left to personal and private choice, based upon each individual’s moral,
ethical, and religious beliefs. As a matter of social policy, I think professional counsel about methods of
birth control should be available to all, so that each individual’s choice can be meaningfully made. But we
are not asked in this case to say whether we think this law is unwise, or even asinine. We are asked to hold
that it violates the United States Constitution. And that I cannot do.

Saylor URL: http://www.saylor.org/books

Saylor.org
173

In the course of its opinion the Court refers to no less than six Amendments to the Constitution: the First,
the Third, the Fourth, the Fifth, the Ninth, and the Fourteenth. But the Court does not say which of these
Amendments, if any, it thinks is infringed by this Connecticut law.
…
As to the First, Third, Fourth, and Fifth Amendments, I can find nothing in any of them to invalidate this
Connecticut law, even assuming that all those Amendments are fully applicable against the States. It has
not even been argued that this is a law “respecting an establishment of religion, or prohibiting the free
exercise thereof.” And surely, unless the solemn process of constitutional adjudication is to descend to the
level of a play on words, there is not involved here any abridgment of “the freedom of speech, or of the
press; or the right of the people peaceably to assemble, and to petition the Government for a redress of
grievances.” No soldier has been quartered in any house. There has been no search, and no seizure.
Nobody has been compelled to be a witness against himself.
The Court also quotes the Ninth Amendment, and my Brother Goldberg’s concurring opinion relies
heavily upon it. But to say that the Ninth Amendment has anything to do with this case is to turn
somersaults with history. The Ninth Amendment, like its companion the Tenth, which this Court held
“states but a truism that all is retained which has not been surrendered,” United States v. Darby, 312 U.S.
100, 124, was framed by James Madison and adopted by the States simply to make clear that the adoption
of the Bill of Rights did not alter the plan that the Federal Government was to be a government of express
and limited powers, and that all rights and powers not delegated to it were retained by the people and the
individual States. Until today no member of this Court has ever suggested that the Ninth Amendment
meant anything else, and the idea that a federal court could ever use the Ninth Amendment to annul a law
passed by the elected representatives of the people of the State of Connecticut would have caused James
Madison no little wonder.
What provision of the Constitution, then, does make this state law invalid? The Court says it is the right of
privacy “created by several fundamental constitutional guarantees.” With all deference, I can find no such
general right of privacy in the Bill of Rights, in any other part of the Constitution, or in any case ever
before decided by this Court.

Saylor URL: http://www.saylor.org/books

Saylor.org
174

At the oral argument in this case we were told that the Connecticut law does not “conform to current
community standards.” But it is not the function of this Court to decide cases on the basis of community
standards. We are here to decide cases “agreeably to the Constitution and laws of the United States.” It is
the essence of judicial duty to subordinate our own personal views, our own ideas of what legislation is
wise and what is not. If, as I should surely hope, the law before us does not reflect the standards of the
people of Connecticut, the people of Connecticut can freely exercise their true Ninth and Tenth
Amendment rights to persuade their elected representatives to repeal it. That is the constitutional way to
take this law off the books.

CASE QUESTIONS
1.

Which opinion is the strict constructionist opinion here—Justice Douglas’s or that of Justices Stewart
and Black?

2.

What would have happened if the Supreme Court had allowed the Connecticut Supreme Court
decision to stand and followed Justice Black’s reasoning? Is it likely that the citizens of Connecticut
would have persuaded their elected representatives to repeal the law challenged here?

Wickard v. Filburn
Wickard v. Filburn
317 U.S. 111 (U.S. Supreme Court 1942)
Mr. Justice Jackson delivered the opinion of the Court.
Mr. Filburn for many years past has owned and operated a small farm in Montgomery County, Ohio,
maintaining a herd of dairy cattle, selling milk, raising poultry, and selling poultry and eggs. It has been
his practice to raise a small acreage of winter wheat, sown in the Fall and harvested in the following July;
to sell a portion of the crop; to feed part to poultry and livestock on the farm, some of which is sold; to use
some in making flour for home consumption; and to keep the rest for the following seeding.
His 1941 wheat acreage allotment was 11.1 acres and a normal yield of 20.1 bushels of wheat an acre. He
sowed, however, 23 acres, and harvested from his 11.9 acres of excess acreage 239 bushels, which under

Saylor URL: http://www.saylor.org/books

Saylor.org
175

the terms of the Act as amended on May 26, 1941, constituted farm marketing excess, subject to a penalty
of 49 cents a bushel, or $117.11 in all.
The general scheme of the Agricultural Adjustment Act of 1938 as related to wheat is to control the
volume moving in interstate and foreign commerce in order to avoid surpluses and shortages and the
consequent abnormally low or high wheat prices and obstructions to commerce. [T]he Secretary of
Agriculture is directed to ascertain and proclaim each year a national acreage allotment for the next crop
of wheat, which is then apportioned to the states and their counties, and is eventually broken up into
allotments for individual farms.
It is urged that under the Commerce Clause of the Constitution, Article I, § 8, clause 3, Congress does not
possess the power it has in this instance sought to exercise. The question would merit little consideration
since our decision in United States v. Darby, 312 U.S. 100, sustaining the federal power to regulate
production of goods for commerce, except for the fact that this Act extends federal regulation to
production not intended in any part for commerce but wholly for consumption on the farm.

Kassel v. Consolidated Freightways Corp.
Kassel v. Consolidated Freightways Corp.
450 U.S. 662 (U.S. Supreme Court 1981)
JUSTICE POWELL announced the judgment of the Court and delivered an opinion, in which JUSTICE
WHITE, JUSTICE BLACKMUN, and JUSTICE STEVENS joined.
The question is whether an Iowa statute that prohibits the use of certain large trucks within the State
unconstitutionally burdens interstate commerce.

I
Appellee Consolidated Freightways Corporation of Delaware (Consolidated) is one of the largest common
carriers in the country: it offers service in 48 States under a certificate of public convenience and necessity
issued by the Interstate Commerce Commission. Among other routes, Consolidated carries commodities

Saylor URL: http://www.saylor.org/books

Saylor.org
176

through Iowa on Interstate 80, the principal east-west route linking New York, Chicago, and the west
coast, and on Interstate 35, a major north-south route.
Consolidated mainly uses two kinds of trucks. One consists of a three-axle tractor pulling a 40-foot twoaxle trailer. This unit, commonly called a single, or “semi,” is 55 feet in length overall. Such trucks have
long been used on the Nation’s highways. Consolidated also uses a two-axle tractor pulling a single-axle
trailer which, in turn, pulls a single-axle dolly and a second single-axle trailer. This combination, known
as a double, or twin, is 65 feet long overall. Many trucking companies, including Consolidated,
increasingly prefer to use doubles to ship certain kinds of commodities. Doubles have larger capacities,
and the trailers can be detached and routed separately if necessary. Consolidated would like to use 65-foot
doubles on many of its trips through Iowa.
The State of Iowa, however, by statute, restricts the length of vehicles that may use its highways. Unlike all
other States in the West and Midwest, Iowa generally prohibits the use of 65-foot doubles within its
borders.
…
Because of Iowa’s statutory scheme, Consolidated cannot use its 65-foot doubles to move commodities
through the State. Instead, the company must do one of four things: (i) use 55-foot singles; (ii) use 60-foot
doubles; (iii) detach the trailers of a 65-foot double and shuttle each through the State separately; or (iv)
divert 65-foot doubles around Iowa. Dissatisfied with these options, Consolidated filed this suit in the
District Court averring that Iowa’s statutory scheme unconstitutionally burdens interstate commerce.
Iowa defended the law as a reasonable safety measure enacted pursuant to its police power. The State
asserted that 65-foot doubles are more dangerous than 55-foot singles and, in any event, that the law
promotes safety and reduces road wear within the State by diverting much truck traffic to other states.
In a 14-day trial, both sides adduced evidence on safety and on the burden on interstate commerce
imposed by Iowa’s law. On the question of safety, the District Court found that the “evidence clearly
establishes that the twin is as safe as the semi.” 475 F.Supp. 544, 549 (SD Iowa 1979). For that reason,
“there is no valid safety reason for barring twins from Iowa’s highways because of their

Saylor URL: http://www.saylor.org/books

Saylor.org
177

configuration.…The evidence convincingly, if not overwhelmingly, establishes that the 65-foot twin is as
safe as, if not safer than, the 60-foot twin and the 55-foot semi.…”
“Twins and semis have different characteristics. Twins are more maneuverable, are less sensitive to wind,
and create less splash and spray. However, they are more likely than semis to jackknife or upset. They can
be backed only for a short distance. The negative characteristics are not such that they render the twin less
safe than semis overall. Semis are more stable, but are more likely to ‘rear-end’ another vehicle.”
In light of these findings, the District Court applied the standard we enunciated in Raymond Motor
Transportation, Inc. v. Rice, 434 U.S. 429 (1978), and concluded that the state law impermissibly
burdened interstate commerce: “[T]he balance here must be struck in favor of the federal interests.
The total effect of the law as a safety measure in reducing accidents and casualties is so slight and
problematical that it does not outweigh the national interest in keeping interstate commerce free from
interferences that seriously impede it.”
The Court of Appeals for the Eighth Circuit affirmed. 612 F.2d 1064 (1979). It accepted the District Court’s
finding that 65-foot doubles were as safe as 55-foot singles. Id. at 1069. Thus, the only apparent safety
benefit to Iowa was that resulting from forcing large trucks to detour around the State, thereby reducing
overall truck traffic on Iowa’s highways. The Court of Appeals noted that this was not a constitutionally
permissible interest. It also commented that the several statutory exemptions identified above, such as
those applicable to border cities and the shipment of livestock, suggested that the law, in effect, benefited
Iowa residents at the expense of interstate traffic. Id. at 1070-1071. The combination of these exemptions
weakened the presumption of validity normally accorded a state safety regulation. For these reasons, the
Court of Appeals agreed with the District Court that the Iowa statute unconstitutionally burdened
interstate commerce.
Iowa appealed, and we noted probable jurisdiction. 446 U.S. 950 (1980). We now affirm.

II
It is unnecessary to review in detail the evolution of the principles of Commerce Clause adjudication. The
Clause is both a “prolific ‘ of national power and an equally prolific source of conflict with legislation of the

Saylor URL: http://www.saylor.org/books

Saylor.org
178

state[s].” H. P. Hood & Sons, Inc. v. Du Mond, 336 U.S. 525, 336 U.S. 534 (1949). The Clause permits
Congress to legislate when it perceives that the national welfare is not furthered by the independent
actions of the States. It is now well established, also, that the Clause itself is “a limitation upon state power
even without congressional implementation.” Hunt v. Washington Apple Advertising Comm’n, 432 U.S.
333 at 350 (1977). The Clause requires that some aspects of trade generally must remain free from
interference by the States. When a State ventures excessively into the regulation of these aspects of
commerce, it “trespasses upon national interests,” Great A&P Tea Co. v. Cottrell, 424 U.S. 366, 424 U.S.
373 (1976), and the courts will hold the state regulation invalid under the Clause alone.
The Commerce Clause does not, of course, invalidate all state restrictions on commerce. It has long been
recognized that, “in the absence of conflicting legislation by Congress, there is a residuum of power in the
state to make laws governing matters of local concern which nevertheless in some measure affect
interstate commerce or even, to some extent, regulate it.” Southern Pacific Co. v. Arizona, 325 U.S. 761
(1945).
The extent of permissible state regulation is not always easy to measure. It may be said with confidence,
however, that a State’s power to regulate commerce is never greater than in matters traditionally of local
concern. Washington Apple Advertising Comm’n, supra at 432 U.S. 350. For example, regulations that
touch upon safety—especially highway safety—are those that “the Court has been most reluctant to
invalidate.” Raymond, supra at 434 U.S. 443 (and other cases cited). Indeed, “if safety justifications are
not illusory, the Court will not second-guess legislative judgment about their importance in comparison
with related burdens on interstate commerce.” Raymond, supra at 434 U.S. at 449. Those who would
challenge such bona fide safety regulations must overcome a “strong presumption of validity.” Bibb v.
Navajo Freight Lines, Inc., 359 U.S. 520 at (1959).
But the incantation of a purpose to promote the public health or safety does not insulate a state law from
Commerce Clause attack. Regulations designed for that salutary purpose nevertheless may further the
purpose so marginally, and interfere with commerce so substantially, as to be invalid under the
Commerce Clause. In the Court’s recent unanimous decision in Raymond we declined to “accept the
State’s contention that the inquiry under the Commerce Clause is ended without a weighing of the

Saylor URL: http://www.saylor.org/books

Saylor.org
179

asserted safety purpose against the degree of interference with interstate commerce.” This “weighing” by a
court requires—and indeed the constitutionality of the state regulation depends on—“a sensitive
consideration of the weight and nature of the state regulatory concern in light of the extent of the burden
imposed on the course of interstate commerce.” Id. at 434 U.S. at 441; accord, Pike v. Bruce Church, Inc.,
397 U.S. 137 at 142 (1970);Bibb, supra, at 359 U.S. at 525-530.

III
Applying these general principles, we conclude that the Iowa truck length limitations unconstitutionally
burden interstate commerce.
In Raymond Motor Transportation, Inc. v. Rice, the Court held that a Wisconsin statute that precluded
the use of 65-foot doubles violated the Commerce Clause. This case is Raymond revisited. Here, as
in Raymond, the State failed to present any persuasive evidence that 65-foot doubles are less safe than 55foot singles. Moreover, Iowa’s law is now out of step with the laws of all other Midwestern and Western
States. Iowa thus substantially burdens the interstate flow of goods by truck. In the absence of
congressional action to set uniform standards, some burdens associated with state safety regulations must
be tolerated. But where, as here, the State’s safety interest has been found to be illusory, and its
regulations impair significantly the federal interest in efficient and safe interstate transportation, the state
law cannot be harmonized with the Commerce Clause.

A
Iowa made a more serious effort to support the safety rationale of its law than did Wisconsin in Raymond,
but its effort was no more persuasive. As noted above, the District Court found that the “evidence clearly
establishes that the twin is as safe as the semi.” The record supports this finding. The trial focused on a
comparison of the performance of the two kinds of trucks in various safety categories. The evidence
showed, and the District Court found, that the 65-foot double was at least the equal of the 55-foot single in
the ability to brake, turn, and maneuver. The double, because of its axle placement, produces less splash
and spray in wet weather. And, because of its articulation in the middle, the double is less susceptible to
dangerous “off-tracking,” and to wind.

Saylor URL: http://www.saylor.org/books

Saylor.org
180

None of these findings is seriously disputed by Iowa. Indeed, the State points to only three ways in which
the 55-foot single is even arguably superior: singles take less time to be passed and to clear intersections;
they may back up for longer distances; and they are somewhat less likely to jackknife.
The first two of these characteristics are of limited relevance on modern interstate highways. As the
District Court found, the negligible difference in the time required to pass, and to cross intersections, is
insignificant on 4-lane divided highways, because passing does not require crossing into oncoming traffic
lanes, Raymond, 434 U.S. at 444, and interstates have few, if any, intersections. The concern over backing
capability also is insignificant, because it seldom is necessary to back up on an interstate. In any event, no
evidence suggested any difference in backing capability between the 60-foot doubles that Iowa permits
and the 65-foot doubles that it bans. Similarly, although doubles tend to jackknife somewhat more than
singles, 65-foot doubles actually are less likely to jackknife than 60-foot doubles.
Statistical studies supported the view that 65-foot doubles are at least as safe overall as 55-foot singles and
60-foot doubles. One such study, which the District Court credited, reviewed Consolidated’s comparative
accident experience in 1978 with its own singles and doubles. Each kind of truck was driven 56 million
miles on identical routes. The singles were involved in 100 accidents resulting in 27 injuries and one
fatality. The 65-foot doubles were involved in 106 accidents resulting in 17 injuries and one fatality. Iowa’s
expert statistician admitted that this study provided “moderately strong evidence” that singles have a
higher injury rate than doubles. Another study, prepared by the Iowa Department of Transportation at the
request of the state legislature, concluded that “[s]ixty-five foot twin trailer combinations have not been
shown by experiences in other states to be less safe than 60-foot twin trailer
combinations or conventional tractor-semitrailers.”
In sum, although Iowa introduced more evidence on the question of safety than did Wisconsin
in Raymond, the record as a whole was not more favorable to the State.

B
Consolidated, meanwhile, demonstrated that Iowa’s law substantially burdens interstate commerce.
Trucking companies that wish to continue to use 65-foot doubles must route them around Iowa or detach

Saylor URL: http://www.saylor.org/books

Saylor.org
181

the trailers of the doubles and ship them through separately. Alternatively, trucking companies must use
the smaller 55-foot singles or 65-foot doubles permitted under Iowa law. Each of these options engenders
inefficiency and added expense. The record shows that Iowa’s law added about $12.6 million each year to
the costs of trucking companies.
Consolidated alone incurred about $2 million per year in increased costs.
In addition to increasing the costs of the trucking companies (and, indirectly, of the service to
consumers), Iowa’s law may aggravate, rather than, ameliorate, the problem of highway accidents. Fiftyfive-foot singles carry less freight than 65-foot doubles. Either more small trucks must be used to carry the
same quantity of goods through Iowa or the same number of larger trucks must drive longer distances to
bypass Iowa. In either case, as the District Court noted, the restriction requires more highway miles to be
driven to transport the same quantity of goods. Other things being equal, accidents are proportional to
distance traveled. Thus, if 65-foot doubles are as safe as 55-foot singles, Iowa’s law tends to increase the
number of accidents and to shift the incidence of them from Iowa to other States.

[IV. Omitted]
V
In sum, the statutory exemptions, their history, and the arguments Iowa has advanced in support of its
law in this litigation all suggest that the deference traditionally accorded a State’s safety judgment is not
warranted. See Raymond, supra at 434 U.S. at 444-447. The controlling factors thus are the findings of
the District Court, accepted by the Court of Appeals, with respect to the relative safety of the types of
trucks at issue, and the substantiality of the burden on interstate commerce.
Because Iowa has imposed this burden without any significant countervailing safety interest, its statute
violates the Commerce Clause. The judgment of the Court of Appeals is affirmed.
It is so ordered.

CASE QUESTIONS
Saylor URL: http://www.saylor.org/books

Saylor.org
182

1.

Under the Constitution, what gives Iowa the right to make rules regarding the size or configuration of
trucks upon highways within the state?

2.

Did Iowa try to exempt trucking lines based in Iowa, or was the statutory rule nondiscriminatory as to
the origin of trucks that traveled on Iowa highways?

3.

Are there any federal size or weight standards noted in the case? Is there any kind of truck size or
weight that could be limited by Iowa law, or must Iowa simply accept federal standards or, if none,
impose no standards at all?

Hunt v. Washington Apple Advertising Commission
Hunt v. Washington Apple Advertising Commission
432 U.S. 33 (U.S. Supreme Court 1977)
MR. CHIEF JUSTICE BURGER delivered the opinion of the Court.
In 1973, North Carolina enacted a statute which required, inter alia, all closed containers of apples sold,
offered for sale, or shipped into the State to bear “no grade other than the applicable U.S. grade or
standard.”…Washington State is the Nation’s largest producer of apples, its crops accounting for
approximately 30% of all apples grown domestically and nearly half of all apples shipped in closed
containers in interstate commerce. [Because] of the importance of the apple industry to the State, its
legislature has undertaken to protect and enhance the reputation of Washington apples by establishing a
stringent, mandatory inspection program [that] requires all apples shipped in interstate commerce to be
tested under strict quality standards and graded accordingly. In all cases, the Washington State grades
[are] the equivalent of, or superior to, the comparable grades and standards adopted by the [U.S. Dept. of]
Agriculture (USDA).
[In] 1972, the North Carolina Board of Agriculture adopted an administrative regulation, unique in the 50
States, which in effect required all closed containers of apples shipped into or sold in the State to display
either the applicable USDA grade or a notice indicating no classification. State grades were expressly
prohibited. In addition to its obvious consequence—prohibiting the display of Washington State apple
grades on containers of apples shipped into North Carolina—the regulation presented the Washington

Saylor URL: http://www.saylor.org/books

Saylor.org
183

apple industry with a marketing problem of potentially nationwide significance. Washington apple
growers annually ship in commerce approximately 40 million closed containers of apples, nearly 500,000
of which eventually find their way into North Carolina, stamped with the applicable Washington State
variety and grade. [Compliance] with North Carolina’s unique regulation would have required
Washington growers to obliterate the printed labels on containers shipped to North Carolina, thus giving
their product a damaged appearance. Alternatively, they could have changed their marketing practices to
accommodate the needs of the North Carolina market, i.e., repack apples to be shipped to North Carolina
in containers bearing only the USDA grade, and/or store the estimated portion of the harvest destined for
that market in such special containers. As a last resort, they could discontinue the use of the preprinted
containers entirely. None of these costly and less efficient options was very attractive to the industry.
Moreover, in the event a number of other States followed North Carolina’s lead, the resultant inability to
display the Washington grades could force the Washington growers to abandon the State’s expensive
inspection and grading system which their customers had come to know and rely on over the 60-odd
years of its existence.…
Unsuccessful in its attempts to secure administrative relief [with North Carolina], the Commission
instituted this action challenging the constitutionality of the statute. [The] District Court found that the
North Carolina statute, while neutral on its face, actually discriminated against Washington State growers
and dealers in favor of their local counterparts [and] concluded that this discrimination [was] not justified
by the asserted local interest—the elimination of deception and confusion from the marketplace—arguably
furthered by the [statute].
…
[North Carolina] maintains that [the] burdens on the interstate sale of Washington apples were far
outweighed by the local benefits flowing from what they contend was a valid exercise of North Carolina’s
[police powers]. Prior to the statute’s enactment,…apples from 13 different States were shipped into North
Carolina for sale. Seven of those States, including [Washington], had their own grading systems which,
while differing in their standards, used similar descriptive labels (e.g., fancy, extra fancy, etc.). This
multiplicity of inconsistent state grades [posed] dangers of deception and confusion not only in the North

Saylor URL: http://www.saylor.org/books

Saylor.org
184

Carolina market, but in the Nation as a whole. The North Carolina statute, appellants claim, was enacted
to eliminate this source of deception and confusion. [Moreover], it is contended that North Carolina
sought to accomplish this goal of uniformity in an evenhanded manner as evidenced by the fact that its
statute applies to all apples sold in closed containers in the State without regard to their point of origin.
[As] the appellants properly point out, not every exercise of state authority imposing some burden on the
free flow of commerce is invalid, [especially] when the State acts to protect its citizenry in matters
pertaining to the sale of foodstuffs. By the same token, however, a finding that state legislation furthers
matters of legitimate local concern, even in the health and consumer protection areas, does not end the
inquiry. Rather, when such state legislation comes into conflict with the Commerce Clause’s overriding
requirement of a national “common market,” we are confronted with the task of effecting an
accommodation of the competing national and local interests. We turn to that task.
As the District Court correctly found, the challenged statute has the practical effect of not only burdening
interstate sales of Washington apples, but also discriminating against them. This discrimination takes
various forms. The first, and most obvious, is the statute’s consequence of raising the costs of doing
business in the North Carolina market for Washington apple growers and dealers, while leaving those of
their North Carolina counterparts unaffected. [This] disparate effect results from the fact that North
Carolina apple producers, unlike their Washington competitors, were not forced to alter their marketing
practices in order to comply with the statute. They were still free to market their wares under the USDA
grade or none at all as they had done prior to the statute’s enactment. Obviously, the increased costs
imposed by the statute would tend to shield the local apple industry from the competition of Washington
apple growers and dealers who are already at a competitive disadvantage because of their great distance
from the North Carolina market.
Second, the statute has the effect of stripping away from the Washington apple industry the competitive
and economic advantages it has earned for itself through its expensive inspection and grading system. The
record demonstrates that the Washington apple-grading system has gained nationwide acceptance in the
apple trade. [The record] contains numerous affidavits [stating a] preference [for] apples graded under
the Washington, as opposed to the USDA, system because of the former’s greater consistency, its

Saylor URL: http://www.saylor.org/books

Saylor.org
185

emphasis on color, and its supporting mandatory inspections. Once again, the statute had no similar
impact on the North Carolina apple industry and thus operated to its benefit.
Third, by prohibiting Washington growers and dealers from marketing apples under their State’s grades,
the statute has a leveling effect which insidiously operates to the advantage of local apple producers.
[With] free market forces at work, Washington sellers would normally enjoy a distinct market advantage
vis-à-vis local producers in those categories where the Washington grade is superior. However, because of
the statute’s operation, Washington apples which would otherwise qualify for and be sold under the
superior Washington grades will now have to be marketed under their inferior USDA counterparts. Such
“downgrading” offers the North Carolina apple industry the very sort of protection against competing outof-state products that the Commerce Clause was designed to prohibit. At worst, it will have the effect of an
embargo against those Washington apples in the superior grades as Washington dealers withhold them
from the North Carolina market. At best, it will deprive Washington sellers of the market premium that
such apples would otherwise command.
Despite the statute’s facial neutrality, the Commission suggests that its discriminatory impact on
interstate commerce was not an unintended by-product, and there are some indications in the record to
that effect. The most glaring is the response of the North Carolina Agriculture Commissioner to the
Commission’s request for an exemption following the statute’s passage in which he indicated that before
he could support such an exemption, he would “want to have the sentiment from our apple
producers since they were mainly responsible for this legislation being passed.” [Moreover], we find it
somewhat suspect that North Carolina singled out only closed containers of apples, the very means by
which apples are transported in commerce, to effectuate the statute’s ostensible consumer protection
purpose when apples are not generally sold at retail in their shipping containers. However, we need not
ascribe an economic protection motive to the North Carolina Legislature to resolve this case; we conclude
that the challenged statute cannot stand insofar as it prohibits the display of Washington State grades
even if enacted for the declared purpose of protecting consumers from deception and fraud in the
marketplace.
…

Saylor URL: http://www.saylor.org/books

Saylor.org
186

Finally, we note that any potential for confusion and deception created by the Washington grades was not
of the type that led to the statute’s enactment. Since Washington grades are in all cases equal or superior
to their USDA counterparts, they could only “deceive” or “confuse” a consumer to his benefit, hardly a
harmful result.
In addition, it appears that nondiscriminatory alternatives to the outright ban of Washington State grades
are readily available. For example, North Carolina could effectuate its goal by permitting out-of-state
growers to utilize state grades only if they also marked their shipments with the applicable USDA label. In
that case, the USDA grade would serve as a benchmark against which the consumer could evaluate the
quality of the various state grades.…
[The court affirmed the lower court’s holding that the North Carolina statute was unconstitutional.]

CASE QUESTIONS
1.

Was the North Carolina law discriminatory on its face? Was it, possibly, an undue burden on interstate
commerce? Why wouldn’t it be?

2.

What evidence was there of discriminatory intent behind the North Carolina law? Did that evidence
even matter? Why or why not?

Citizens United v. Federal Election Commission
Citizens United v. Federal Election Commission
588 U.S. ____; 130 S.Ct. 876 (U.S. Supreme Court 2010)
Justice Kennedy delivered the opinion of the Court.
Federal law prohibits corporations and unions from using their general treasury funds to make
independent expenditures for speech defined as an “electioneering communication” or for speech
expressly advocating the election or defeat of a candidate. 2 U.S.C. §441b. Limits on electioneering
communications were upheld in McConnell v. Federal Election Comm’n, 540 U.S. 93, 203–209 (2003).
The holding of McConnell rested to a large extent on an earlier case, Austin v. Michigan Chamber of

Saylor URL: http://www.saylor.org/books

Saylor.org
187

Commerce, 494 U.S. 652 (1990).Austin had held that political speech may be banned based on the
speaker’s corporate identity.
In this case we are asked to reconsider Austin and, in effect, McConnell. It has been noted that
“Austin was a significant departure from ancient First Amendment principles,” Federal Election Comm’n
v. Wisconsin Right to Life, Inc., 551 U.S. 449, 490 (2007) (WRTL) (Scalia, J., concurring in part and
concurring in judgment). We agree with that conclusion and hold that stare decisis does not compel the
continued acceptance of Austin. The Government may regulate corporate political speech through
disclaimer and disclosure requirements, but it may not suppress that speech altogether. We turn to the
case now before us.

I
A
Citizens United is a nonprofit corporation. It has an annual budget of about $12 million. Most of its funds
are from donations by individuals; but, in addition, it accepts a small portion of its funds from for-profit
corporations.
In January 2008, Citizens United released a film entitled Hillary: The Movie. We refer to the film
as Hillary. It is a 90-minute documentary about then-Senator Hillary Clinton, who was a candidate in the
Democratic Party’s 2008 Presidential primary elections. Hillary mentions Senator Clinton by name and
depicts interviews with political commentators and other persons, most of them quite critical of Senator
Clinton.…
In December 2007, a cable company offered, for a payment of $1.2 million, to make Hillary available on a
video-on-demand channel called “Elections ’08.”…Citizens United was prepared to pay for the video-ondemand; and to promote the film, it produced two 10-second ads and one 30-second ad for Hillary. Each
ad includes a short (and, in our view, pejorative) statement about Senator Clinton, followed by the name
of the movie and the movie’s Website address. Citizens United desired to promote the video-on-demand
offering by running advertisements on broadcast and cable television.

Saylor URL: http://www.saylor.org/books

Saylor.org
188

B
Before the Bipartisan Campaign Reform Act of 2002 (BCRA), federal law prohibited—and still does
prohibit—corporations and unions from using general treasury funds to make direct contributions to
candidates or independent expenditures that expressly advocate the election or defeat of a candidate,
through any form of media, in connection with certain qualified federal elections.…BCRA §203 amended
§441b to prohibit any “electioneering communication” as well. An electioneering communication is
defined as “any broadcast, cable, or satellite communication” that “refers to a clearly identified candidate
for Federal office” and is made within 30 days of a primary or 60 days of a general election. §434(f)(3)(A).
The Federal Election Commission’s (FEC) regulations further define an electioneering communication as
a communication that is “publicly distributed.” 11 CFR §100.29(a)(2) (2009). “In the case of a candidate
for nomination for President…publicly distributed means” that the communication “[c]an be received by
50,000 or more persons in a State where a primary election…is being held within 30 days.” 11 CFR
§100.29(b)(3)(ii). Corporations and unions are barred from using their general treasury funds for express
advocacy or electioneering communications. They may establish, however, a “separate segregated fund”
(known as a political action committee, or PAC) for these purposes. 2 U.S.C. §441b(b)(2). The moneys
received by the segregated fund are limited to donations from stockholders and employees of the
corporation or, in the case of unions, members of the union. Ibid.

C
Citizens United wanted to make Hillary available through video-on-demand within 30 days of the 2008
primary elections. It feared, however, that both the film and the ads would be covered by §441b’s ban on
corporate-funded independent expenditures, thus subjecting the corporation to civil and criminal
penalties under §437g. In December 2007, Citizens United sought declaratory and injunctive relief against
the FEC. It argued that (1) §441b is unconstitutional as applied to Hillary; and (2) BCRA’s disclaimer and
disclosure requirements, BCRA §§201 and 311, are unconstitutional as applied to Hillary and to the three
ads for the movie.
The District Court denied Citizens United’s motion for a preliminary injunction, and then granted the
FEC’s motion for summary judgment.

Saylor URL: http://www.saylor.org/books

Saylor.org
189

…
The court held that §441b was facially constitutional under McConnell, and that §441b was constitutional
as applied to Hillary because it was “susceptible of no other interpretation than to inform the electorate
that Senator Clinton is unfit for office, that the United States would be a dangerous place in a President
Hillary Clinton world, and that viewers should vote against her.” 530 F. Supp. 2d, at 279. The court also
rejected Citizens United’s challenge to BCRA’s disclaimer and disclosure requirements. It noted that “the
Supreme Court has written approvingly of disclosure provisions triggered by political speech even though
the speech itself was constitutionally protected under the First Amendment.” Id. at 281.

II
[Omitted: the court considers whether it is possible to reject the BCRA without declaring certain
provisions unconstitutional. The court concludes it cannot find a basis to reject the BCRA that does not
involve constitutional issues.]

III
The First Amendment provides that “Congress shall make no law…abridging the freedom of speech.”
Laws enacted to control or suppress speech may operate at different points in the speech process.…The
law before us is an outright ban, backed by criminal sanctions. Section 441b makes it a felony for all
corporations—including nonprofit advocacy corporations—either to expressly advocate the election or
defeat of candidates or to broadcast electioneering communications within 30 days of a primary election
and 60 days of a general election. Thus, the following acts would all be felonies under §441b: The Sierra
Club runs an ad, within the crucial phase of 60 days before the general election, that exhorts the public to
disapprove of a Congressman who favors logging in national forests; the National Rifle Association
publishes a book urging the public to vote for the challenger because the incumbent U.S. Senator supports
a handgun ban; and the American Civil Liberties Union creates a Web site telling the public to vote for a
Presidential candidate in light of that candidate’s defense of free speech. These prohibitions are classic
examples of censorship.

Saylor URL: http://www.saylor.org/books

Saylor.org
190

Section 441b is a ban on corporate speech notwithstanding the fact that a PAC created by a corporation
can still speak. PACs are burdensome alternatives; they are expensive to administer and subject to
extensive regulations. For example, every PAC must appoint a treasurer, forward donations to the
treasurer promptly, keep detailed records of the identities of the persons making donations, preserve
receipts for three years, and file an organization statement and report changes to this information within
10 days.
And that is just the beginning. PACs must file detailed monthly reports with the FEC, which are due at
different times depending on the type of election that is about to occur.…
PACs have to comply with these regulations just to speak. This might explain why fewer than 2,000 of the
millions of corporations in this country have PACs. PACs, furthermore, must exist before they can speak.
Given the onerous restrictions, a corporation may not be able to establish a PAC in time to make its views
known regarding candidates and issues in a current campaign.
Section 441b’s prohibition on corporate independent expenditures is thus a ban on speech. As a
“restriction on the amount of money a person or group can spend on political communication during a
campaign,” that statute “necessarily reduces the quantity of expression by restricting the number of issues
discussed, the depth of their exploration, and the size of the audience reached.” Buckley v. Valeo, 424 U.S.
1 at 19 (1976).…
Speech is an essential mechanism of democracy, for it is the means to hold officials accountable to the
people. See Buckley, supra, at 14–15 (“In a republic where the people are sovereign, the ability of the
citizenry to make informed choices among candidates for office is essential.”) The right of citizens to
inquire, to hear, to speak, and to use information to reach consensus is a precondition to enlightened selfgovernment and a necessary means to protect it. The First Amendment “‘has its fullest and most urgent
application’ to speech uttered during a campaign for political office.”
For these reasons, political speech must prevail against laws that would suppress it, whether by design or
inadvertence. Laws that burden political speech are “subject to strict scrutiny,” which requires the

Saylor URL: http://www.saylor.org/books

Saylor.org
191

Government to prove that the restriction “furthers a compelling interest and is narrowly tailored to
achieve that interest.”
…
The Court has recognized that First Amendment protection extends to corporations. This protection has
been extended by explicit holdings to the context of political speech. Under the rationale of these
precedents, political speech does not lose First Amendment protection “simply because its source is a
corporation.” Bellotti, supra, at 784. The Court has thus rejected the argument that political speech of
corporations or other associations should be treated differently under the First Amendment simply
because such associations are not “natural persons.”
The purpose and effect of this law is to prevent corporations, including small and nonprofit corporations,
from presenting both facts and opinions to the public. This makes Austin’s antidistortion rationale all the
more an aberration. “[T]he First Amendment protects the right of corporations to petition legislative and
administrative bodies.” Bellotti, 435 U.S., at 792, n. 31.…
Even if §441b’s expenditure ban were constitutional, wealthy corporations could still lobby elected
officials, although smaller corporations may not have the resources to do so. And wealthy individuals and
unincorporated associations can spend unlimited amounts on independent expenditures. See, e.g., WRTL,
551 U.S., at 503–504 (opinion of Scalia, J.) (“In the 2004 election cycle, a mere 24 individuals contributed
an astounding total of $142 million to [26 U.S.C. §527 organizations]”). Yet certain disfavored
associations of citizens—those that have taken on the corporate form—are penalized for engaging in the
same political speech.
When Government seeks to use its full power, including the criminal law, to command where a person
may get his or her information or what distrusted source he or she may not hear, it uses censorship to
control thought. This is unlawful. The First Amendment confirms the freedom to think for ourselves.
What we have said also shows the invalidity of other arguments made by the Government. For the most
part relinquishing the anti-distortion rationale, the Government falls back on the argument that corporate
political speech can be banned in order to prevent corruption or its appearance.…

Saylor URL: http://www.saylor.org/books

Saylor.org
192

When Congress finds that a problem exists, we must give that finding due deference; but Congress may
not choose an unconstitutional remedy. If elected officials succumb to improper influences from
independent expenditures; if they surrender their best judgment; and if they put expediency before
principle, then surely there is cause for concern. We must give weight to attempts by Congress to seek to
dispel either the appearance or the reality of these influences. The remedies enacted by law, however,
must comply with the First Amendment; and, it is our law and our tradition that more speech, not less, is
the governing rule. An outright ban on corporate political speech during the critical preelection period is
not a permissible remedy. Here Congress has created categorical bans on speech that are asymmetrical to
preventing quid pro quo corruption.
Our precedent is to be respected unless the most convincing of reasons demonstrates that adherence to it
puts us on a course that is sure error. “Beyond workability, the relevant factors in deciding whether to
adhere to the principle of stare decisis include the antiquity of the precedent, the reliance interests at
stake, and of course whether the decision was well reasoned.” [citing prior cases]
These considerations counsel in favor of rejecting Austin, which itself contravened this Court’s earlier
precedents in Buckley and Bellotti. “This Court has not hesitated to overrule decisions offensive to the
First Amendment.” WRTL, 551 U.S., at 500 (opinion of Scalia, J.). “[S]tare decisis is a principle of policy
and not a mechanical formula of adherence to the latest decision.”Helvering v. Hallock, 309 U.S. 106 at
119 (1940).
Austin is undermined by experience since its announcement. Political speech is so ingrained in our
culture that speakers find ways to circumvent campaign finance laws. See, e.g., McConnell, 540 U.S., at
176–177 (“Given BCRA’s tighter restrictions on the raising and spending of soft money, the incentives…to
exploit [26 U.S.C. §527] organizations will only increase”). Our Nation’s speech dynamic is changing, and
informative voices should not have to circumvent onerous restrictions to exercise their First Amendment
rights. Speakers have become adept at presenting citizens with sound bites, talking points, and scripted
messages that dominate the 24-hour news cycle. Corporations, like individuals, do not have monolithic
views. On certain topics corporations may possess valuable expertise, leaving them the best equipped to
point out errors or fallacies in speech of all sorts, including the speech of candidates and elected officials.

Saylor URL: http://www.saylor.org/books

Saylor.org
193

Rapid changes in technology—and the creative dynamic inherent in the concept of free expression—
counsel against upholding a law that restricts political speech in certain media or by certain speakers.
Today, 30-second television ads may be the most effective way to convey a political message. Soon,
however, it may be that Internet sources, such as blogs and social networking Web sites, will provide
citizens with significant information about political candidates and issues. Yet, §441b would seem to ban a
blog post expressly advocating the election or defeat of a candidate if that blog were created with
corporate funds. The First Amendment does not permit Congress to make these categorical distinctions
based on the corporate identity of the speaker and the content of the political speech.
Due consideration leads to this conclusion: Austin should be and now is overruled. We return to the
principle established in Buckley and Bellotti that the Government may not suppress political speech on
the basis of the speaker’s corporate identity. No sufficient governmental interest justifies limits on the
political speech of nonprofit or for-profit corporations.

[IV. Omitted]
V
When word concerning the plot of the movie Mr. Smith Goes to Washington reached the circles of
Government, some officials sought, by persuasion, to discourage its distribution. See Smoodin,
“Compulsory” Viewing for Every Citizen: Mr. Smith and the Rhetoric of Reception, 35 Cinema Journal 3,
19, and n. 52 (Winter 1996) (citing Mr. Smith Riles Washington, Time, Oct. 30, 1939, p. 49); Nugent,
Capra’s Capitol Offense, N. Y. Times, Oct. 29, 1939, p. X5. Under Austin, though, officials could have done
more than discourage its distribution—they could have banned the film. After all, it, like Hillary, was
speech funded by a corporation that was critical of Members of Congress. Mr. Smith Goes to
Washington may be fiction and caricature; but fiction and caricature can be a powerful force.
Modern day movies, television comedies, or skits on YouTube.com might portray public officials or public
policies in unflattering ways. Yet if a covered transmission during the blackout period creates the
background for candidate endorsement or opposition, a felony occurs solely because a corporation, other
than an exempt media corporation, has made the “purchase, payment, distribution, loan, advance,

Saylor URL: http://www.saylor.org/books

Saylor.org
194

deposit, or gift of money or anything of value” in order to engage in political speech. 2 U.S.C.
§431(9)(A)(i). Speech would be suppressed in the realm where its necessity is most evident: in the public
dialogue preceding a real election. Governments are often hostile to speech, but under our law and our
tradition it seems stranger than fiction for our Government to make this political speech a crime. Yet this
is the statute’s purpose and design.
Some members of the public might consider Hillary to be insightful and instructive; some might find it to
be neither high art nor a fair discussion on how to set the Nation’s course; still others simply might
suspend judgment on these points but decide to think more about issues and candidates. Those choices
and assessments, however, are not for the Government to make. “The First Amendment underwrites the
freedom to experiment and to create in the realm of thought and speech. Citizens must be free to use new
forms, and new forums, for the expression of ideas. The civic discourse belongs to the people, and the
Government may not prescribe the means used to conduct it.” McConnell,supra, at 341 (opinion of
Kennedy, J.).
The judgment of the District Court is reversed with respect to the constitutionality of 2 U.S.C. §441b’s
restrictions on corporate independent expenditures. The case is remanded for further proceedings
consistent with this opinion.
It is so ordered.

CASE QUESTIONS
1.

What does the case say about disclosure? Corporations have a right of free speech under the First
Amendment and may exercise that right through unrestricted contributions of money to political parties
and candidates. Can the government condition that right by requiring that the parties and candidates
disclose to the public the amount and origin of the contribution? What would justify such a disclosure
requirement?

2.

Are a corporation’s contributions to political parties and candidates tax deductible as a business expense?
Should they be?

3.

How is the donation of money equivalent to speech? Is this a strict construction of the Constitution to
hold that it is?

Saylor URL: http://www.saylor.org/books

Saylor.org
195

4.

Based on the Court’s description of the Austin case, what purpose do you think the Austin court was
trying to achieve by limiting corporate campaign contributions? Was that purpose consistent (or
inconsistent) with anything in the Constitution, or is the Constitution essentially silent on this issue?

Saylor URL: http://www.saylor.org/books

Saylor.org
196

4.7 Summary and Exercises
Summary
The US. Constitution sets the framework for all other laws of the United States, at both the federal and the
state level. It creates a shared balance of power between states and the federal government (federalism)
and shared power among the branches of government (separation of powers), establishes individual rights
against governmental action (Bill of Rights), and provides for federal oversight of matters affecting
interstate commerce and commerce with foreign nations. Knowing the contours of the US legal system is
not possible without understanding the role of the US Constitution.
The Constitution is difficult to amend. Thus when the Supreme Court uses its power of judicial review to
determine that a law is unconstitutional, it actually shapes what the Constitution means. New meanings
that emerge must do so by the process of amendment or by the passage of time and new appointments to
the court. Because justices serve for life, the court changes its philosophical outlook slowly.
The Bill of Rights is an especially important piece of the Constitutional framework. It provides legal
causes of action for infringements of individual rights by government, state or federal. Through the due
process clause of the Fifth Amendment and the Fourteenth Amendment, both procedural and (to some
extent) substantive due process rights are given to individuals.

EXERCISES
1.

For many years, the Supreme Court believed that “commercial speech” was entitled to less
protection than other forms of speech. One defining element of commercial speech is that its
dominant theme is to propose a commercial transaction. This kind of speech is protected by the First
Amendment, but the government is permitted to regulate it more closely than other forms of speech.
However, the government must make reasonable distinctions, must narrowly tailor the rules
restricting commercial speech, and must show that government has a legitimate goal that the law
furthers.

Saylor URL: http://www.saylor.org/books

Saylor.org
197

Edward Salib owned a Winchell’s Donut House in Mesa, Arizona. To attract customers, he displayed
large signs in store windows. The city ordered him to remove the signs because they violated the
city’s sign code, which prohibited covering more than 30 percent of a store’s windows with signs.
Salib sued, claiming that the sign code violated his First Amendment rights. What was the result, and
why?
2.

Jennifer is a freshman at her local public high school. Her sister, Jackie, attends a nearby private high
school. Neither school allows them to join its respective wrestling team; only boys can wrestle at
either school. Do either of them have a winning case based on the equal protection clause of the
Fourteenth Amendment?

3.

The employees of the US Treasury Department that work the border crossing between the United
States and Mexico learned that they will be subject to routine drug testing. The customs bureau,
which is a division of the treasury department, announces this policy along with its reasoning: since
customs agents must routinely search for drugs coming into the United States, it makes sense that
border guards must themselves be completely drug-free. Many border guards do not use drugs, have
no intention of using drugs, and object to the invasion of their privacy. What is the constitutional
basis for their objection?

4.

Happy Time Chevrolet employs Jim Bydalek as a salesman. Bydalek takes part in a Gay Pride March in
Los Angeles, is interviewed by a local news camera crew, and reports that he is gay and proud of it.
His employer is not, and he is fired. Does he have any constitutional causes of action against his
employer?

5.

You begin work at the Happy-Go-Lucky Corporation on Halloween. On your second day at work, you
wear a political button on your coat, supporting your choice for US senator in the upcoming election.
Your boss, who is of a different political persuasion, looks at the button and says, “Take that stupid
button off or you’re fired.” Has your boss violated your constitutional rights?

6.

David Lucas paid $975,000 for two residential parcels on the Isle of Palms near Charleston, South
Carolina. His intention was to build houses on them. Two years later, the South Carolina legislature
passed a statute that prohibited building beachfront properties. The purpose was to leave the dunes
system in place to mitigate the effects of hurricanes and strong storms. The South Carolina Coastal
Commission created the rules and regulations with substantial input from the community and from

Saylor URL: http://www.saylor.org/books

Saylor.org
198

experts and with protection of the dune system primarily in mind. People had been building on the
shoreline for years, with harmful results to localities and the state treasury. When Lucas applied for
permits to build two houses near the shoreline, his permits were rejected. He sued, arguing that the
South Carolina legislation had effectively “taken” his property. At trial, South Carolina conceded that
because of the legislation, Lucas’s property was effectively worth zero. Has there been a taking under
the Fifth Amendment (as incorporated through the Fourteenth Amendment), and if so, what should
the state owe to Lucas? Suppose that Lucas could have made an additional $1 million by building a
house on each of his parcels. Is he entitled to recover his original purchase price or his potential
profits?

SELF-TEST QUESTIONS
1.

Harvey filed a suit against the state of Colorado, claiming that a Colorado state law violates the
commerce clause. The court will agree if the statute
a.

places an undue burden on interstate commerce

b.

promotes the public health, safety, morals, or general welfare of Colorado

c.

regulates economic activities within the state’s borders

d.

a and b

e.

b and c

The state legislature in Maine enacts a law that directly conflicts with a federal law. Mapco
Industries, located in Portland, Maine, cannot comply with both the state and the federal law.
a. Because of federalism, the state law will have priority, as long as Maine is using its police
powers.
b. Because there’s a conflict, both laws are invalid; the state and the federal government will
have to work out a compromise of some sort.
c. The federal law preempts the state law.
d. Both laws govern concurrently.
Hannah, who lives in Ada, is the owner of Superior Enterprises, Inc. She believes that certain
actions in the state of Ohio infringe on her federal constitutional rights, especially those found in
the Bill of Rights. Most of these rights apply to the states under
a. the supremacy clause

Saylor URL: http://www.saylor.org/books

Saylor.org
199

b. the protection clause
c. the due process clause of the Fourteenth Amendment
d. the Tenth Amendment
Minnesota enacts a statute that bans all advertising that is in “bad taste,” “vulgar,” or
“indecent.” In Michigan, Aaron Calloway and his brother, Clarence “Cab” Calloway, create unique
beer that they decide to call Old Fart Ale. In their marketing, the brothers have a label in which an
older man in a dirty T-shirt is sitting in easy chair, looking disheveled and having a three-day
growth of stubble on his chin. It appears that the man is in the process of belching. He is also
holding a can of Old Fart Ale. The Minnesota liquor commission orders all Minnesota restaurants,
bars, and grocery stores to remove Old Fart Ale from their shelves. The state statute and the
commission’s order are likely to be held by a court to be
a. a violation of the Tenth Amendment
b. a violation of the First Amendment
c. a violation of the Calloways’ right to equal protection of the laws
d. a violation of the commerce clause, since only the federal laws can prevent an article of
commerce from entering into Minnesota’s market
Raunch Unlimited, a Virginia partnership, sells smut whenever and wherever it can. Some of its
material is “obscene” (meeting the Supreme Court’s definition under Miller v. California) and
includes child pornography. North Carolina has a statute that criminalizes obscenity. What are
possible results if a store in Raleigh, North Carolina, carries Raunch merchandise?
a. The partners could be arrested in North Carolina and may well be convicted.
b. The materials in Raleigh may be the basis for a criminal conviction.
c. The materials are protected under the First Amendment’s right of free speech.
d. The materials are protected under state law.
e. a and b

SELF-TEST ANSWERS
1.

a

2.

c

3.

c

4.

b

Saylor URL: http://www.saylor.org/books

Saylor.org
200

5.

e

Saylor URL: http://www.saylor.org/books

Saylor.org
201

Chapter 5

Administrative Law
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Understand the purpose served by federal administrative agencies.

2.

Know the difference between executive branch agencies and independent agencies.

3.

Understand the political control of agencies by the president and Congress.

4.

Describe how agencies make rules and conduct hearings.

5.

Describe how courts can be used to challenge administrative rulings.

From the 1930s on, administrative agencies, law, and procedures have virtually remade our
government and much of private life. Every day, business must deal with rules and decisions of state
and federal administrative agencies. Informally, such rules are often called regulations, and they
differ (only in their source) from laws passed by Congress and signed into law by the president. The
rules created by agencies are voluminous: thousands of new regulations pour forth each year. The
overarching question of whether there is too much regulation—or the wrong kind of regulation—of
our economic activities is an important one but well beyond the scope of this chapter, in which we
offer an overview of the purpose of administrative agencies, their structure, and their impact on
business.

Saylor URL: http://www.saylor.org/books

Saylor.org
202

5.1 Administrative Agencies: Their Structure and Powers
LEARNING OBJECTIVES
1.

Explain the reasons why we have federal administrative agencies.

2.

Explain the difference between executive branch agencies and independent agencies.

3.

Describe the constitutional issue that questions whether administrative agencies could have authority
to make enforceable rules that affect business.

Why Have Administrative Agencies?
The US Constitution mentions only three branches of government: legislative, executive, and judicial
(Articles I, II, and III). There is no mention of agencies in the Constitution, even though federal agencies
are sometimes referred to as “the fourth branch of government.” The Supreme Court has recognized the
legitimacy of federal administrative agencies to make rules that have the same binding effect as
statutes by Congress.
Most commentators note that having agencies with rule-making power is a practical necessity: (1)
Congress does not have the expertise or continuity to develop specialized knowledge in various areas (e.g.,
communications, the environment, aviation). (2) Because of this, it makes sense for Congress to set forth
broad statutory guidance to an agency and delegate authority to the agency to propose rules that further
the statutory purposes. (3) As long as Congress makes this delegating guidance sufficiently clear, it is not
delegating improperly. If Congress’s guidelines are too vague or undefined, it is (in essence) giving away
its constitutional power to some other group, and this it cannot do.

Why Regulate the Economy at All?
The market often does not work properly, as economists often note. Monopolies, for example, happen in
the natural course of human events but are not always desirable. To fix this, well-conceived and
objectively enforced competition law (what is called antitrust law in the United States) is needed.
Negative externalities must be “fixed,” as well. For example, as we see in tort law (Chapter 7 "Introduction
to Tort Law"), people and business organizations often do things that impose costs (damages) on others,

Saylor URL: http://www.saylor.org/books

Saylor.org
203

and the legal system will try—through the award of compensatory damages—to make fair adjustments. In
terms of the ideal conditions for a free market, think of tort law as the legal system’s attempt to
compensate for negative externalities: those costs imposed on people who have not voluntarily consented
to bear those costs.
In terms of freedoms to enter or leave the market, the US constitutional guarantees of equal protection
can prevent local, state, and federal governments from imposing discriminatory rules for commerce that
would keep minorities, women, and gay people from full participation in business. For example, if the
small town of Xenophobia, Colorado, passed a law that required all business owners and their employees
to be Christian, heterosexual, and married, the equal protection clause (as well as numerous state and
federal equal opportunity employment laws) would empower plaintiffs to go to court and have the law
struck down as unconstitutional.
Knowing that information is power, we will see many laws administered by regulatory agencies that seek
to level the playing field of economic competition by requiring disclosure of the most pertinent
information for consumers (consumer protection laws), investors (securities laws), and citizens (e.g., the
toxics release inventory laws in environmental law).

Ideal Conditions for a Free Market
1.

There are many buyers and many sellers, and none of them has a substantial share of the market.

2. All buyers and sellers in the market are free to enter the market or leave it.
3. All buyers and all sellers have full and perfect knowledge of what other buyers and sellers are up to,
including knowledge of prices, quantity, and quality of all goods being bought or sold.
4. The goods being sold in the market are similar enough to each other that participants do not have
strong preferences as to which seller or buyer they deal with.
5.

The costs and benefits of making or using the goods that are exchanged in the market are borne only
by those who buy or sell those goods and not by third parties or people “external” to the market
transaction. (That is, there are no “externalities.”)

6. All buyers and sellers are utility maximizers; each participant in the market tries to get as much as
possible for as little as possible.

Saylor URL: http://www.saylor.org/books

Saylor.org
204

7.

There are no parties, institutions, or governmental units regulating the price, quantity, or quality of
any of the goods being bought and sold in the market.

In short, some forms of legislation and regulation are needed to counter a tendency toward consolidation
of economic power and discriminatory attitudes toward certain individuals and groups (Chapter 30
"Employment Law") and to insist that people and companies clean up their own messes and not hide
information that would empower voluntary choices in the free market.
But there are additional reasons to regulate. For example, in economic systems, it is likely for natural
monopolies to occur. These are where one firm can most efficiently supply all of the good or service.
Having duplicate (or triplicate) systems for supplying electricity, for example, would be inefficient, so
most states have a public utilities commission to determine both price and quality of service. This is direct
regulation.
Sometimes destructive competition can result if there is no regulation. Banking and insurance are good
examples of this. Without government regulation of banks (setting standards and methods), open and
fierce competition would result in widespread bank failures. That would erode public confidence in banks
and business generally. The current situation (circa 2011) of six major banks that are “too big to fail” is,
however, an example of destructive noncompetition.
Other market imperfections can yield a demand for regulation. For example, there is a need to regulate
frequencies for public broadcast on radio, television, and other wireless transmissions (for police, fire,
national defense, etc.). Many economists would also list an adequate supply of public goods as something
that must be created by government. On its own, for example, the market would not provide public goods
such as education, a highway system, lighthouses, a military for defense.
True laissez-faire capitalism—a market free from any regulation—would not try to deal with market
imperfections and would also allow people to freely choose products, services, and other arrangements
that historically have been deemed socially unacceptable. These would include making enforceable
contracts for the sale and purchase of persons (slavery), sexual services, “street drugs” such as heroin or

Saylor URL: http://www.saylor.org/books

Saylor.org
205

crack cocaine, votes for public office, grades for this course in business law, and even marriage
partnership.
Thus the free market in actual terms—and not in theory—consists of commerce legally constrained by
what is economically desirable and by what is socially desirable as well. Public policy objectives in the
social arena include ensuring equal opportunity in employment, protecting employees from unhealthy or
unsafe work environments, preserving environmental quality and resources, and protecting consumers
from unsafe products. Sometimes these objectives are met by giving individuals statutory rights that can
be used in bringing a complaint (e.g., Title VII of the Civil Rights Act of 1964, for employment
discrimination), and sometimes they are met by creating agencies with the right to investigate and
monitor and enforce statutory law and regulations created to enforce such law (e.g., the Environmental
Protection Agency, for bringing a lawsuit against a polluting company).

History of Federal Agencies
Through the commerce clause in the US Constitution, Congress has the power to regulate trade between
the states and with foreign nations. The earliest federal agency therefore dealt with trucking and railroads,
to literally set the rules of the road for interstate commerce. The first federal agency, the Interstate
Commerce Commission (ICC), was created in 1887. Congress delegated to the ICC the power to enforce
federal laws against railroad rate discrimination and other unfair pricing practices. By the early part of
this century, the ICC gained the power to fix rates. From the 1970s through 1995, however, Congress
passed deregulatory measures, and the ICC was formally abolished in 1995, with its powers transferred to
the Surface Transportation Board.
Beginning with the Federal Trade Commission (FTC) in 1914, Congress has created numerous other
agencies, many of them familiar actors in American government. Today more than eighty-five federal
agencies have jurisdiction to regulate some form of private activity. Most were created since 1930, and
more than a third since 1960. A similar growth has occurred at the state level. Most states now have
dozens of regulatory agencies, many of them overlapping in function with the federal bodies.

Classification of Agencies
Saylor URL: http://www.saylor.org/books

Saylor.org
206

Independent agencies are different from federal executive departments and other executive agencies by
their structural and functional characteristics. Most executive departments have a single director,
administrator, or secretary appointed by the president of the United States. Independent agencies almost
always have a commission or board consisting of five to seven members who share power over the agency.
The president appoints the commissioners or board subject to Senate confirmation, but they often serve
with staggered terms and often for longer terms than a usual four-year presidential term. They cannot be
removed except for “good cause.” This means that most presidents will not get to appoint all the
commissioners of a given independent agency. Most independent agencies have a statutory requirement
of bipartisan membership on the commission, so the president cannot simply fill vacancies with members
of his own political party.
In addition to the ICC and the FTC, the major independent agencies are the Federal Communications
Commission (1934), Securities and Exchange Commission (1934), National Labor Relations Board (1935),
and Environmental Protection Agency (1970). See Note 5.4 "Ideal Conditions for a Free Market" in the
sidebar.
By contrast, members of executive branch agencies serve at the pleasure of the president and are therefore
far more amenable to political control. One consequence of this distinction is that the rules that
independent agencies promulgate may not be reviewed by the president or his staff—only Congress may
directly overrule them—whereas the White House or officials in the various cabinet departments may
oversee the work of the agencies contained within them (unless specifically denied the power by
Congress).

Powers of Agencies
Agencies have a variety of powers. Many of the original statutes that created them, like the Federal
Communications Act, gave them licensing power. No party can enter into the productive activity covered
by the act without prior license from the agency—for example, no utility can start up a nuclear power
plant unless first approved by the Nuclear Regulatory Commission. In recent years, the move toward
deregulation of the economy has led to diminution of some licensing power. Many agencies also have the
authority to set the rates charged by companies subject to the agency’s jurisdiction. Finally, the agencies

Saylor URL: http://www.saylor.org/books

Saylor.org
207

can regulate business practices. The FTC has general jurisdiction over all business in interstate commerce
to monitor and root out “unfair acts” and “deceptive practices.” The Securities and Exchange Commission
(SEC) oversees the issuance of corporate securities and other investments and monitors the practices of
the stock exchanges.
Unlike courts, administrative agencies are charged with the responsibility of carrying out a specific
assignment or reaching a goal or set of goals. They are not to remain neutral on the various issues of the
day; they must act. They have been given legislative powers because in a society growing ever more
complex, Congress does not know how to legislate with the kind of detail that is necessary, nor would it
have the time to approach all the sectors of society even if it tried. Precisely because they are to do what
general legislative bodies cannot do, agencies are specialized bodies. Through years of experience in
dealing with similar problems they accumulate a body of knowledge that they can apply to accomplish
their statutory duties.
All administrative agencies have two different sorts of personnel. The heads, whether a single
administrator or a collegial body of commissioners, are political appointees and serve for relatively
limited terms. Below them is a more or less permanent staff—the bureaucracy. Much policy making
occurs at the staff level, because these employees are in essential control of gathering facts and presenting
data and argument to the commissioners, who wield the ultimate power of the agencies.

The Constitution and Agencies
Congress can establish an agency through legislation. When Congress gives powers to an agency, the
legislation is known as an enabling act. The concept that Congress can delegate power to an agency is
known as the delegation doctrine. Usually, the agency will have all three kinds of power: executive,
legislative, and judicial. (That is, the agency can set the rules that business must comply with, can
investigate and prosecute those businesses, and can hold administrative hearings for violations of those
rules. They are, in effect, rule maker, prosecutor, and judge.) Because agencies have all three types of
governmental powers, important constitutional questions were asked when Congress first created them.
The most important question was whether Congress was giving away its legislative power. Was the

Saylor URL: http://www.saylor.org/books

Saylor.org
208

separation of powers violated if agencies had power to make rules that were equivalent to legislative
statutes?
In 1935, in Schechter Poultry Corp. v. United States, the Supreme Court overturned the National
Industrial Recovery Act on the ground that the congressional delegation of power was too broad.

[1]

Under

the law, industry trade groups were granted the authority to devise a code of fair competition for the
entire industry, and these codes became law if approved by the president. No administrative body was
created to scrutinize the arguments for a particular code, to develop evidence, or to test one version of a
code against another. Thus it was unconstitutional for the Congress to transfer all of its legislative powers
to an agency. In later decisions, it was made clear that Congress could delegate some of its legislative
powers, but only if the delegation of authority was not overly broad.
Still, some congressional enabling acts are very broad, such as the enabling legislation for the
Occupational Safety and Health Administration (OSHA), which is given the authority to make rules to
provide for safe and healthful working conditions in US workplaces. Such a broad initiative power gives
OSHA considerable discretion. But, as noted in Section 5.2 "Controlling Administrative Agencies", there
are both executive and judicial controls over administrative agency activities, as well as ongoing control by
Congress through funding and the continuing oversight of agencies, both in hearings and through
subsequent statutory amendments.

KEY TAKEAWAY
Congress creates administrative agencies through enabling acts. In these acts, Congress must delegate
authority by giving the agency some direction as to what it wants the agency to do. Agencies are usually given
broad powers to investigate, set standards (promulgating regulations), and enforce those standards. Most
agencies are executive branch agencies, but some are independent.

EXERCISES
1.

Explain why Congress needs to delegate rule-making authority to a specialized agency.

2.

Explain why there is any need for interference in the market by means of laws or regulations.

Saylor URL: http://www.saylor.org/books

Saylor.org
209

[1] Schechter Poultry Corp. v. United States, 295 US 495 (1935).

Saylor URL: http://www.saylor.org/books

Saylor.org
210

5.2 Controlling Administrative Agencies
LEARNING OBJECTIVES
1.

Understand how the president controls administrative agencies.

2.

Understand how Congress controls administrative agencies.

3.

Understand how the courts can control administrative agencies.

During the course of the past seventy years, a substantial debate has been conducted, often in shrill terms,
about the legitimacy of administrative lawmaking. One criticism is that agencies are “captured” by the
industry they are directed to regulate. Another is that they overregulate, stifling individual initiative and
the ability to compete. During the 1960s and 1970s, a massive outpouring of federal law created many new
agencies and greatly strengthened the hands of existing ones. In the late 1970s during the Carter
administration, Congress began to deregulate American society, and deregulation increased under the
Reagan administration. But the accounting frauds of WorldCom, Enron, and others led to the SarbanesOxley Act of 2002, and the financial meltdown of 2008 has led to reregulation of the financial sector. It
remains to be seen whether the Deepwater Horizon oil blowout of 2010 will lead to more environmental
regulations or a rethinking on how to make agencies more effective regulators.
Administrative agencies are the focal point of controversy because they are policy-making bodies,
incorporating facets of legislative, executive, and judicial power in a hybrid form that fits uneasily at best
in the framework of American government (see Figure 5.1 "Major Administrative Agencies of the United
States"). They are necessarily at the center of tugging and hauling by the legislature, the executive branch,
and the judiciary, each of which has different means of exercising political control over them. In early
1990, for example, the Bush administration approved a Food and Drug Administration regulation that
limited disease-prevention claims by food packagers, reversing a position by the Reagan administration in
1987 permitting such claims.
Figure 5.1 Major Administrative Agencies of the United States

Saylor URL: http://www.saylor.org/books

Saylor.org
211

Legislative Control
Congress can always pass a law repealing a regulation that an agency promulgates. Because this is a timeconsuming process that runs counter to the reason for creating administrative bodies, it happens rarely.
Another approach to controlling agencies is to reduce or threaten to reduce their appropriations. By
retaining ultimate control of the purse strings, Congress can exercise considerable informal control over
regulatory policy.

Executive Control
The president (or a governor, for state agencies) can exercise considerable control over agencies that are
part of his cabinet departments and that are not statutorily defined as independent. Federal agencies,
moreover, are subject to the fiscal scrutiny of the Office of Management and Budget (OMB), subject to the
direct control of the president. Agencies are not permitted to go directly to Congress for increases in

Saylor URL: http://www.saylor.org/books

Saylor.org
212

budget; these requests must be submitted through the OMB, giving the president indirect leverage over
the continuation of administrators’ programs and policies.

Judicial Review of Agency Actions
Administrative agencies are creatures of law and like everyone else must obey the law. The courts have
jurisdiction to hear claims that the agencies have overstepped their legal authority or have acted in some
unlawful manner.
Courts are unlikely to overturn administrative actions, believing in general that the agencies are better
situated to judge their own jurisdiction and are experts in rulemaking for those matters delegated to them
by Congress. Some agency activities are not reviewable, for a number of reasons. However, after a
business (or some other interested party) has exhausted all administrative remedies, it may seek judicial
review of a final agency decision. The reviewing court is often asked to strike down or modify agency
actions on several possible bases (see Section 5.5.2 "Strategies for Obtaining Judicial Review" on
“Strategies for Obtaining Judicial Review”).

KEY TAKEAWAY
Administrative agencies are given unusual powers: to legislate, investigate, and adjudicate. But these powers
are limited by executive and legislative controls and by judicial review.

EXERCISES
1.

Find the website of the Consumer Product Safety Commission (CPSC). Identify from that site a product
that has been banned by the CPSC for sale in the United States. What reasons were given for its exclusion
from the US market?

2.

What has Congress told the CPSC to do in its enabling act? Is this a clear enough mandate to guide the
agency? What could Congress do if the CPSC does something that may be outside of the scope of its
powers? What can an affected business do?

Saylor URL: http://www.saylor.org/books

Saylor.org
213

5.3 The Administrative Procedure Act
LEARNING OBJECTIVES
1.

Understand why the Administrative Procedure Act was needed.

2.

Understand how hearings are conducted under the act.

3.

Understand how the act affects rulemaking by agencies.

In 1946, Congress enacted the Administrative Procedure Act (APA). This fundamental statute
detailed for all federal administrative agencies how they must function when they are deciding cases or
issuing regulations, the two basic tasks of administration. At the state level, the Model State
Administrative Procedure Act, issued in 1946 and revised in 1961, has been adopted in twenty-eight states
and the District of Columbia; three states have adopted the 1981 revision. The other states have statutes
that resemble the model state act to some degree.

Trial-Type Hearings
Deciding cases is a major task of many agencies. For example, the Federal Trade Commission (FTC) is
empowered to charge a company with having violated the Federal Trade Commission Act. Perhaps a seller
is accused of making deceptive claims in its advertising. Proceeding in a manner similar to a court, staff
counsel will prepare a case against the company, which can defend itself through its lawyers. The case is
tried before an administrative law judge (ALJ), formerly known as an administrative hearing
examiner. The change in nomenclature was made in 1972 to enhance the prestige of ALJs and more
accurately reflect their duties. Although not appointed for life as federal judges are, the ALJ must be free
of assignments inconsistent with the judicial function and is not subject to supervision by anyone in the
agency who carries on an investigative or prosecutorial function.
The accused parties are entitled to receive notice of the issues to be raised, to present evidence, to argue,
to cross-examine, and to appear with their lawyers. Ex parte (eks PAR-tay) communications—contacts
between the ALJ and outsiders or one party when both parties are not present—are prohibited. However,
the usual burden-of-proof standard followed in a civil proceeding in court does not apply: the ALJ is not
bound to decide in favor of that party producing the more persuasive evidence. The rule in most

Saylor URL: http://www.saylor.org/books

Saylor.org
214

administrative proceedings is “substantial evidence,” evidence that is not flimsy or weak, but is not
necessarily overwhelming evidence, either. The ALJ in most cases will write an opinion. That opinion is
not the decision of the agency, which can be made only by the commissioners or agency head. In effect,
the ALJ’s opinion is appealed to the commission itself.
Certain types of agency actions that have a direct impact on individuals need not be filtered through a fullscale hearing. Safety and quality inspections (grading of food, inspection of airplanes) can be made on the
spot by skilled inspectors. Certain licenses can be administered through tests without a hearing (a test for
a driver’s license), and some decisions can be made by election of those affected (labor union elections).

Rulemaking
Trial-type hearings generally impose on particular parties liabilities based on past or present facts.
Because these cases will serve as precedents, they are a partial guide to future conduct by others. But they
do not directly apply to nonparties, who may argue in a subsequent case that their conduct does not fit
within the holding announced in the case. Agencies can affect future conduct far more directly by
announcing rules that apply to all who come within the agency’s jurisdiction.
The acts creating most of the major federal agencies expressly grant them authority to engage in
rulemaking. This means, in essence, authority to legislate. The outpouring of federal regulations has been
immense. The APA directs agencies about to engage in rulemaking to give notice in the
Federal Register of their intent to do so. The Federal Register is published daily, Monday through
Friday, in Washington, DC, and contains notice of various actions, including announcements of proposed
rulemaking and regulations as adopted. The notice must specify the time, place, and nature of the
rulemaking and offer a description of the proposed rule or the issues involved. Any interested person or
organization is entitled to participate by submitting written “data, views or arguments.” Agencies are not
legally required to air debate over proposed rules, though they often do so.
The procedure just described is known as “informal” rulemaking. A different procedure is required for
“formal” rulemaking, defined as those instances in which the enabling legislation directs an agency to

Saylor URL: http://www.saylor.org/books

Saylor.org
215

make rules “on the record after opportunity for an agency hearing.” When engaging in formal rulemaking,
agencies must hold an adversary hearing.
Administrative regulations are not legally binding unless they are published. Agencies must publish in
the Federal Register the text of final regulations, which ordinarily do not become effective until thirty
days later. Every year the annual output of regulations is collected and reprinted in the
Code of Federal Regulations (CFR), a multivolume paperback series containing all federal rules and
regulations keyed to the fifty titles of the US Code (the compilation of all federal statutes enacted by
Congress and grouped according to subject).

KEY TAKEAWAY
Agencies make rules that have the same effect as laws passed by Congress and the president. But such rules
(regulations) must allow for full participation by interested parties. The Administrative Procedure Act (APA)
governs both rulemaking and the agency enforcement of regulations, and it provides a process for fair
hearings.

EXERCISES
1.

Go to http://www.regulations.gov/search/Regs/home.html#home. Browse the site. Find a topic that
interests you, and then find a proposed regulation. Notice how comments on the proposed rule are
invited.

2.

Why would there be a trial by an administrative agency? Describe the process.

Saylor URL: http://www.saylor.org/books

Saylor.org
216

5.4 Administrative Burdens on Business Operations
LEARNING OBJECTIVES
1.

Describe the paperwork burden imposed by administrative agencies.

2.

Explain why agencies have the power of investigation, and what limits there are to that power.

3.

Explain the need for the Freedom of Information Act and how it works in the US legal system.

The Paperwork Burden
The administrative process is not frictionless. The interplay between government agency and private
enterprise can burden business operations in a number of ways. Several of these are noted in this section.
Deciding whether and how to act are not decisions that government agencies reach out of the blue. They
rely heavily on information garnered from business itself. Dozens of federal agencies require corporations
to keep hundreds of types of records and to file numerous periodic reports. The Commission on Federal
Paperwork, established during the Ford administration to consider ways of reducing the paperwork
burden, estimated in its final report in 1977 that the total annual cost of federal paperwork amounted to
$50 billion and that the 10,000 largest business enterprises spent $10 billion annually on paperwork
alone. The paperwork involved in licensing a single nuclear power plant, the commission said, costs
upward of $15 million.
Not surprisingly, therefore, businesses have sought ways of avoiding requests for data. Since the 1940s,
the Federal Trade Commission (FTC) has collected economic data on corporate performance from
individual companies for statistical purposes. As long as each company engages in a single line of
business, data are comparable. When the era of conglomerates began in the 1970s, with widely divergent
types of businesses brought together under the roof of a single corporate parent, the data became useless
for purposes of examining the competitive behavior of different industries. So the FTC ordered dozens of
large companies to break out their economic information according to each line of business that they
carried on. The companies resisted, but the US Court of Appeals for the District of Columbia Circuit,
where much of the litigation over federal administrative action is decided, directed the companies to

Saylor URL: http://www.saylor.org/books

Saylor.org
217

comply with the commission’s order, holding that the Federal Trade Commission Act clearly permits the
agency to collect information for investigatory purposes.

[1]

In 1980, responding to cries that businesses, individuals, and state and local governments were being
swamped by federal demands for paperwork, Congress enacted the Paperwork Reduction Act. It gives
power to the federal Office of Management and Budget (OMB) to develop uniform policies for
coordinating the gathering, storage, and transmission of all the millions of reports flowing in each year to
the scores of federal departments and agencies requesting information. These reports include tax and
Medicare forms, financial loan and job applications, questionnaires of all sorts, compliance reports, and
tax and business records. The OMB was given the power also to determine whether new kinds of
information are needed. In effect, any agency that wants to collect new information from outside must
obtain the OMB’s approval.

Inspections
No one likes surprise inspections. A section of the Occupational Safety and Health Act of 1970 empowers
agents of the Occupational Safety and Health Administration (OSHA) to search work areas for safety
hazards and for violations of OSHA regulations. The act does not specify whether inspectors are required
to obtain search warrants, required under the Fourth Amendment in criminal cases. For many years, the
government insisted that surprise inspections are not unreasonable and that the time required to obtain a
warrant would defeat the surprise element. The Supreme Court finally ruled squarely on the issue in 1978.
In Marshall v. Barlow’s, Inc., the court held that no less than private individuals, businesses are entitled
to refuse police demands to search the premises unless a court has issued a search warrant.

[2]

But where a certain type of business is closely regulated, surprise inspections are the norm, and no
warrant is required. For example, businesses with liquor licenses that might sell to minors are subject to
both overt and covert inspections (e.g., an undercover officer may “search” a liquor store by sending an
underage patron to the store). Or a junkyard that specializes in automobiles and automobile parts may
also be subject to surprise inspections, on the rationale that junkyards are highly likely to be active in the
resale of stolen autos or stolen auto parts.

Saylor URL: http://www.saylor.org/books

[3]

Saylor.org
218

It is also possible for inspections to take place without a search warrant and without the permission of the
business. For example, the Environmental Protection Agency (EPA) wished to inspect parts of the Dow
Chemical facility in Midland, Michigan, without the benefit of warrant. When they were refused, agents of
the EPA obtained a fairly advanced aerial mapping camera and rented an airplane to fly over the Dow
facility. Dow went to court for a restraining order against the EPA and a request to have the EPA turn over
all photographs taken. But the Supreme Court ruled that the areas photographed were “open fields” and
not subject to the protections of the Fourth Amendment.

[4]

Access to Business Information in Government Files
In 1966, Congress enacted the Freedom of Information Act (FOIA), opening up to the citizenry many of
the files of the government. (The act was amended in 1974 and again in 1976 to overcome a tendency of
many agencies to stall or refuse access to their files.) Under the FOIA, any person has a legally enforceable
right of access to all government documents, with nine specific exceptions, such as classified military
intelligence, medical files, and trade secrets and commercial or financial information if “obtained from a
person and privileged or confidential.” Without the trade-secret and financial-information exemptions,
business competitors could, merely by requesting it, obtain highly sensitive competitive information
sitting in government files.
A federal agency is required under the FOIA to respond to a document request within ten days. But in
practice, months or even years may pass before the government actually responds to an FOIA request.
Requesters must also pay the cost of locating and copying the records. Moreover, not all documents are
available for public inspection. Along with the trade-secret and financial-information exemptions, the
FOIA specifically exempts the following:
•

records required by executive order of the president to be kept secret in the interest of national
defense or public policy

•

records related solely to the internal personnel rules and practice of an agency

•

records exempted from disclosure by another statute

•

interagency memos or decisions reflecting the deliberative process

Saylor URL: http://www.saylor.org/books

Saylor.org
219

•

personnel files and other files that if disclosed, would constitute an unwarranted invasion of
personal privacy

•

information compiled for law enforcement purposes

•

geological information concerning wells

Note that the government may provide such information but is not required to provide such information;
it retains discretion to provide information or not.
Regulated companies are often required to submit confidential information to the government. For these
companies, submitting such information presents a danger under the FOIA of disclosure to competitors.
To protect information from disclosure, the company is well advised to mark each document as privileged
and confidential so that government officials reviewing it for a FOIA request will not automatically
disclose it. Most agencies notify a company whose data they are about to disclose. But these practices are
not legally required under the FOIA.

KEY TAKEAWAY
Government agencies, in order to do their jobs, collect a great deal of information from businesses. This can
range from routine paperwork (often burdensome) to inspections, those with warrants and those without.
Surprise inspections are allowed for closely regulated industries but are subject to Fourth Amendment
requirements in general. Some information collected by agencies can be accessed using the Freedom of
Information Act.

EXERCISES
1.

Give two examples of a closely regulated industry. Explain why some warrantless searches would be
allowed.

2.

Find out why FOIA requests often take months or years to accomplish.

[1] In re FTC Line of Business Report Litigation, 595 F.2d 685 (D.C. Cir. 1978).
[2] Marshall v. Barlow’s, Inc., 436 US 307 (1978).
[3] New York v. Burger, 482 US 691 (1987).

Saylor URL: http://www.saylor.org/books

Saylor.org
220

[4] Dow Chemical Co. v. United States Environmental Protection Agency, 476 US 227 (1986).

Saylor URL: http://www.saylor.org/books

Saylor.org
221

5.5 The Scope of Judicial Review
LEARNING OBJECTIVES
1.

Describe the “exhaustion of remedies” requirement.

2.

Detail various strategies for obtaining judicial review of agency rules.

3.

Explain under what circumstances it is possible to sue the government.

Neither an administrative agency’s adjudication nor its issuance of a regulation is necessarily final. Most
federal agency decisions are appealable to the federal circuit courts. To get to court, the appellant must
overcome numerous complex hurdles. He or she must have standing—that is, be in some sense directly
affected by the decision or regulation. The case must be ripe for review; administrative remedies such as
further appeal within the agency must have been exhausted.

Exhaustion of Administrative Remedies
Before you can complain to court about an agency’s action, you must first try to get the agency to
reconsider its action. Generally, you must have asked for a hearing at the hearing examiner level, there
must have been a decision reached that was unfavorable to you, and you must have appealed the decision
to the full board. The full board must rule against you, and only then will you be heard by a court. The
broadest exception to this exhaustion of administrative remedies requirement is if the agency had
no authority to issue the rule or regulation in the first place, if exhaustion of remedies would be
impractical or futile, or if great harm would happen should the rule or regulation continue to apply. Also,
if the agency is not acting in good faith, the courts will hear an appeal without exhaustion.

Strategies for Obtaining Judicial Review
Once these obstacles are cleared, the court may look at one of a series of claims. The appellant might
assert that the agency’s action was ultra vires (UL-truh VI-reez)—beyond the scope of its authority as set
down in the statute. This attack is rarely successful. A somewhat more successful claim is that the agency
did not abide by its own procedures or those imposed upon it by the Administrative Procedure Act.

Saylor URL: http://www.saylor.org/books

Saylor.org
222

In formal rulemaking, the appellant also might insist that the agency lacked substantial evidence for the
determination that it made. If there is virtually no evidence to support the agency’s findings, the court
may reverse. But findings of fact are not often overturned by the courts.
Likewise, there has long been a presumption that when an agency issues a regulation, it has the authority
to do so: those opposing the regulation must bear a heavy burden in court to upset it. This is not a
surprising rule, for otherwise courts, not administrators, would be the authors of regulations.
Nevertheless, regulations cannot exceed the scope of the authority conferred by Congress on the agency.
In an important 1981 case before the Supreme Court, the issue was whether the secretary of labor, acting
through the Occupational Health and Safety Administration (OSHA), could lawfully issue a standard
limiting exposure to cotton dust in the workplace without first undertaking a cost-benefit analysis. A
dozen cotton textile manufacturers and the American Textile Manufacturers Institute, representing 175
companies, asserted that the cotton dust standard was unlawful because it did not rationally relate the
benefits to be derived from the standard to the costs that the standard would impose. See Section 5.6
"Cases", American Textile Manufacturers Institute v. Donovan.
In summary, then, an individual or a company may (after exhaustion of administrative remedies)
challenge agency action where such action is the following:
•

not in accordance with the agency’s scope of authority

•

not in accordance with the US Constitution or the Administrative Procedure Act

•

not in accordance with the substantial evidence test

•

unwarranted by the facts

•

arbitrary, capricious, an abuse of discretion, or otherwise not in accord with the law

Section 706 of the Administrative Procedure Act sets out those standards. While it is difficult to show that
an agency’s action is arbitrary and capricious, there are cases that have so held. For example, after the
Reagan administration set aside a Carter administration rule from the National Highway Traffic and
Safety Administration on passive restraints in automobiles, State Farm and other insurance companies
challenged the reversal as arbitrary and capricious. Examining the record, the Supreme Court found that
the agency had failed to state enough reasons for its reversal and required the agency to review the record

Saylor URL: http://www.saylor.org/books

Saylor.org
223

and the rule and provide adequate reasons for its reversal. State Farm and other insurance companies
thus gained a legal benefit by keeping an agency rule that placed costs on automakers for increased
passenger safety and potentially reducing the number of injury claims from those it had insured.

[1]

Suing the Government
In the modern administrative state, the range of government activity is immense, and administrative
agencies frequently get in the way of business enterprise. Often, bureaucratic involvement is wholly
legitimate, compelled by law; sometimes, however, agencies or government officials may overstep their
bounds, in a fit of zeal or spite. What recourse does the private individual or company have?
Mainly for historical reasons, it has always been more difficult to sue the government than to sue private
individuals or corporations. For one thing, the government has long had recourse to the doctrine of
sovereign immunity as a shield against lawsuits. Yet in 1976, Congress amended the Administrative
Procedure Act to waive any federal claim to sovereign immunity in cases of injunctive or other
nonmonetary relief. Earlier, in 1946, in the Federal Tort Claims Act, Congress had waived sovereign
immunity of the federal government for most tort claims for money damages, although the act contains
several exceptions for specific agencies (e.g., one cannot sue for injuries resulting from fiscal operations of
the Treasury Department or for injuries stemming from activities of the military in wartime). The act also
contains a major exception for claims “based upon [an official’s] exercise or performance or the failure to
exercise or perform a discretionary function or duty.” This exception prevents suits against parole boards
for paroling dangerous criminals who then kill or maim in the course of another crime and suits against
officials whose decision to ship explosive materials by public carrier leads to mass deaths and injuries
following an explosion en route.

[2]

In recent years, the Supreme Court has been stripping away the traditional immunity enjoyed by many
government officials against personal suits. Some government employees—judges, prosecutors,
legislators, and the president, for example—have absolute immunity against suit for official actions. But
many public administrators and government employees have at best a qualified immunity. Under a
provision of the Civil Rights Act of 1871 (so-called Section 1983 actions), state officials can be sued in
federal court for money damages whenever “under color of any state law” they deprive anyone of his

Saylor URL: http://www.saylor.org/books

Saylor.org
224

rights under the Constitution or federal law. In Bivens v. Six Unknown Federal Narcotics Agents, the
Supreme Court held that federal agents may be sued for violating the plaintiff’s Fourth Amendment rights
[3]

against an unlawful search of his home. Subsequent cases have followed this logic to permit suits for
violations of other constitutional provisions. This area of the law is in a state of flux, and it is likely to
continue to evolve.
Sometimes damage is done to an individual or business because the government has given out erroneous
information. For example, suppose that Charles, a bewildered, disabled navy employee, is receiving a
federal disability annuity. Under the regulations, he would lose his pension if he took a job that paid him
in each of two succeeding years more than 80 percent of what he earned in his old navy job. A few years
later, Congress changed the law, making him ineligible if he earned more than 80 percent in anyone year.
For many years, Charles earned considerably less than the ceiling amount. But then one year he got the
opportunity to make some extra money. Not wishing to lose his pension, he called an employee relations
specialist in the US Navy and asked how much he could earn and still keep his pension. The specialist
gave him erroneous information over the telephone and then sent him an out-of-date form that said
Charles could safely take on the extra work. Unfortunately, as it turned out, Charles did exceed the salary
limit, and so the government cut off his pension during the time he earned too much. Charles sues to
recover his lost pension. He argues that he relied to his detriment on false information supplied by the
navy and that in fairness the government should be estopped from denying his claim.
Unfortunately for Charles, he will lose his case. In Office of Personnel Management v. Richmond, the
Supreme Court reasoned that it would be unconstitutional to permit recovery.

[4]

The appropriations

clause of Article I says that federal money can be paid out only through an appropriation made by law.
The law prevented this particular payment to be made. If the court were to make an exception, it would
permit executive officials in effect to make binding payments, even though unauthorized, simply by
misrepresenting the facts. The harsh reality, therefore, is that mistakes of the government are generally
held against the individual, not the government, unless the law specifically provides for recompense (as,
for example, in the Federal Tort Claims Act just discussed).

KEY TAKEAWAY
Saylor URL: http://www.saylor.org/books

Saylor.org
225

After exhausting administrative remedies, there are numerous grounds for seeking judicial review of an
agency’s order or of a final rule. While courts defer to agencies to some degree, an agency must follow its own
rules, comply with the Administrative Procedure Act, act within the scope of its delegated authority, avoid
acting in an arbitrary manner, and make final rules that are supported by substantial evidence.

EXERCISES
1.

Why would US courts require that someone seeking judicial review of an agency order first exhaust
administrative remedies?

2.

On the Internet, find a case where someone has successfully sued the US government under the Federal
Tort Claims Act. What kind of case was it? Did the government argue sovereign immunity? Does sovereign
immunity even make sense to you?

[1] Motor Vehicle Manufacturers’ Assn. v. State Farm Mutual Ins., 463 US 29 (1983).
[2] Dalehite v. United States, 346 US 15 (1953).
[3] Bivens v. Six Unknown Federal Narcotics Agents, 403 US 388 (1971).
[4] Office of Personnel Management v. Richmond, 110 S. Ct. 2465 (1990).

Saylor URL: http://www.saylor.org/books

Saylor.org
226

5.6 Cases
Marshall v. Barlow’s, Inc.
Marshall v. Barlow’s, Inc.
436 U.S. 307 (U.S. Supreme Court 1978)
MR. JUSTICE WHITE delivered the opinion of the Court.
Section 8(a) of the Occupational Safety and Health Act of 1970 (OSHA or Act) empowers agents of the
Secretary of Labor (Secretary) to search the work area of any employment facility within the Act’s
jurisdiction. The purpose of the search is to inspect for safety hazards and violations of OSHA regulations.
No search warrant or other process is expressly required under the Act.
On the morning of September 11, 1975, an OSHA inspector entered the customer service area of Barlow’s,
Inc., an electrical and plumbing installation business located in Pocatello, Idaho. The president and
general manager, Ferrol G. “Bill” Barlow, was on hand; and the OSHA inspector, after showing his
credentials, informed Mr. Barlow that he wished to conduct a search of the working areas of the business.
Mr. Barlow inquired whether any complaint had been received about his company. The inspector
answered no, but that Barlow’s, Inc., had simply turned up in the agency’s selection process. The inspector
again asked to enter the nonpublic area of the business; Mr. Barlow’s response was to inquire whether the
inspector had a search warrant.
The inspector had none. Thereupon, Mr. Barlow refused the inspector admission to the employee area of
his business. He said he was relying on his rights as guaranteed by the Fourth Amendment of the United
States Constitution.
Three months later, the Secretary petitioned the United States District Court for the District of Idaho to
issue an order compelling Mr. Barlow to admit the inspector. The requested order was issued on
December 30, 1975, and was presented to Mr. Barlow on January 5, 1976. Mr. Barlow again refused
admission, and he sought his own injunctive relief against the warrantless searches assertedly permitted
by OSHA.…The Warrant Clause of the Fourth Amendment protects commercial buildings as well as

Saylor URL: http://www.saylor.org/books

Saylor.org
227

private homes. To hold otherwise would belie the origin of that Amendment, and the American colonial
experience.
An important forerunner of the first 10 Amendments to the United States Constitution, the Virginia Bill of
Rights, specifically opposed “general warrants, whereby an officer or messenger may be commanded to
search suspected places without evidence of a fact committed.” The general warrant was a recurring point
of contention in the Colonies immediately preceding the Revolution. The particular offensiveness it
engendered was acutely felt by the merchants and businessmen whose premises and products were
inspected for compliance with the several parliamentary revenue measures that most irritated the
colonists.…
***
This Court has already held that warrantless searches are generally unreasonable, and that this rule
applies to commercial premises as well as homes. In Camara v. Municipal Court, we held:
[E]xcept in certain carefully defined classes of cases, a search of private property without proper consent
is ‘unreasonable’ unless it has been authorized by a valid search warrant.
On the same day, we also ruled: As we explained in Camara, a search of private houses is presumptively
unreasonable if conducted without a warrant. The businessman, like the occupant of a residence, has a
constitutional right to go about his business free from unreasonable official entries upon his private
commercial property. The businessman, too, has that right placed in jeopardy if the decision to enter and
inspect for violation of regulatory laws can be made and enforced by the inspector in the field without
official authority evidenced by a warrant. These same cases also held that the Fourth Amendment
prohibition against unreasonable searches protects against warrantless intrusions during civil as well as
criminal investigations. The reason is found in the “basic purpose of this Amendment…[which] is to
safeguard the privacy and security of individuals against arbitrary invasions by governmental officials.” If
the government intrudes on a person’s property, the privacy interest suffers whether the government’s
motivation is to investigate violations of criminal laws or breaches of other statutory or regulatory
standards.…

Saylor URL: http://www.saylor.org/books

Saylor.org
228

[A]n exception from the search warrant requirement has been recognized for “pervasively regulated
business[es],” United States v. Biswell, 406 U.S. 311, 316 (1972), and for “closely regulated” industries
“long subject to close supervision and inspection,” Colonnade Catering Corp. v. United States, 397 U.S.
72, 74, 77 (1970). These cases are indeed exceptions, but they represent responses to relatively unique
circumstances. Certain industries have such a history of government oversight that no reasonable
expectation of privacy could exist for a proprietor over the stock of such an enterprise. Liquor
(Colonnade) and firearms (Biswell) are industries of this type when an entrepreneur embarks upon such a
business, he has voluntarily chosen to subject himself to a full arsenal of governmental regulation.
***
The clear import of our cases is that the closely regulated industry of the type involved
in Colonnade and Biswell is the exception. The Secretary would make it the rule. Invoking the WalshHealey Act of 1936, 41 U.S.C. § 35 et seq., the Secretary attempts to support a conclusion that all
businesses involved in interstate commerce have long been subjected to close supervision of employee
safety and health conditions. But…it is quite unconvincing to argue that the imposition of minimum
wages and maximum hours on employers who contracted with the Government under the Walsh-Healey
Act prepared the entirety of American interstate commerce for regulation of working conditions to the
minutest detail. Nor can any but the most fictional sense of voluntary consent to later searches be found in
the single fact that one conducts a business affecting interstate commerce. Under current practice and
law, few businesses can be conducted without having some effect on interstate commerce.
***
The critical fact in this case is that entry over Mr. Barlow’s objection is being sought by a Government
agent. Employees are not being prohibited from reporting OSHA violations. What they observe in their
daily functions is undoubtedly beyond the employer’s reasonable expectation of privacy. The Government
inspector, however, is not an employee. Without a warrant he stands in no better position than a member
of the public. What is observable by the public is observable, without a warrant, by the Government
inspector as well. The owner of a business has not, by the necessary utilization of employees in his
operation, thrown open the areas where employees alone are permitted to the warrantless scrutiny of

Saylor URL: http://www.saylor.org/books

Saylor.org
229

Government agents. That an employee is free to report, and the Government is free to use, any evidence of
noncompliance with OSHA that the employee observes furnishes no justification for federal agents to
enter a place of business from which the public is restricted and to conduct their own warrantless search.
***
[The District Court judgment is affirmed.]

CASE QUESTIONS
1.

State, as briefly and clearly as possible, the argument that Barlow’s is making in this case.

2.

Why would some industries or businesses be “closely regulated”? What are some of those businesses?

3.

The Fourth Amendment speaks of “people” being secure in their “persons, houses, papers, and effects.”
Why would the Fourth Amendment apply to a business, which is not in a “house”?

4.

If the Fourth Amendment does not distinguish between closely regulated industries and those that are
not, why does the court do so?

American Textile Manufacturers Institute v. Donovan
American Textile Manufacturers Institute v. Donovan
452 U.S. 490 (1981)
JUSTICE BRENNAN delivered the opinion of the Court.
Congress enacted the Occupational Safety and Health Act of 1970 (Act) “to assure so far as possible every
working man and woman in the Nation safe and healthful working conditions.…“The Act authorizes the
Secretary of Labor to establish, after notice and opportunity to comment, mandatory nationwide
standards governing health and safety in the workplace. In 1978, the Secretary, acting through the
Occupational Safety and Health Administration (OSHA), promulgated a standard limiting occupational
exposure to cotton dust, an airborne particle byproduct of the preparation and manufacture of cotton
products, exposure to which produces a “constellation of respiratory effects” known as “byssinosis.” This
disease was one of the expressly recognized health hazards that led to passage of the Act.

Saylor URL: http://www.saylor.org/books

Saylor.org
230

Petitioners in these consolidated cases representing the interests of the cotton industry, challenged the
validity of the “Cotton Dust Standard” in the Court of Appeals for the District of Columbia Circuit
pursuant to § 6 (f) of the Act, 29 U.S.C. § 655 (f). They contend in this Court, as they did below, that the
Act requires OSHA to demonstrate that its Standard reflects a reasonable relationship between the costs
and benefits associated with the Standard. Respondents, the Secretary of Labor and two labor
organizations, counter that Congress balanced the costs and benefits in the Act itself, and that the Act
should therefore be construed not to require OSHA to do so. They interpret the Act as mandating that
OSHA enact the most protective standard possible to eliminate a significant risk of material health
impairment, subject to the constraints of economic and technological feasibility.
The Court of Appeals held that the Act did not require OSHA to compare costs and benefits.
We granted certiorari, 449 U.S. 817 (1980), to resolve this important question, which was presented but
not decided in last Term’s Industrial Union Dept. v. American Petroleum Institute, 448 U.S. 607 (1980),
and to decide other issues related to the Cotton Dust Standard.
***
Not until the early 1960’s was byssinosis recognized in the United States as a distinct occupational hazard
associated with cotton mills. In 1966, the American Conference of Governmental Industrial Hygienists
(ACGIH), a private organization, recommended that exposure to total cotton dust be limited to a
“threshold limit value” of 1,000 micrograms per cubic meter of air (1,000 g/m3.) averaged over an 8-hour
workday. See 43 Fed. Reg. 27351, col. 1 (1978). The United States Government first regulated exposure to
cotton dust in 1968, when the Secretary of Labor, pursuant to the Walsh-Healey Act, 41 U.S.C. 35 (e),
promulgated airborne contaminant threshold limit values, applicable to public contractors, that included
the 1,000 g/m3 limit for total cotton dust. 34 Fed. Reg. 7953 (1969). Following passage of the Act in 1970,
the 1,000 g/m3. standard was adopted as an “established Federal standard” under 6 (a) of the Act, 84 Stat.
1593, 29 U.S.C. 655 (a), a provision designed to guarantee immediate protection of workers for the period
between enactment of the statute and promulgation of permanent standards.

Saylor URL: http://www.saylor.org/books

Saylor.org
231

That same year, the Director of the National Institute for Occupational Safety and Health (NIOSH),
pursuant to the Act, 29 U.S.C. §§ 669(a)(3), 671 (d)(2), submitted to the Secretary of Labor a
recommendation for a cotton dust standard with a permissible exposure limit (PEL) that “should be set at
the lowest level feasible, but in no case at an environmental concentration as high as 0.2 mg lint-free
cotton dust/cu m,” or 200 g/m3. of lint-free respirable dust. Several months later, OSHA published an
Advance Notice of Proposed Rulemaking, 39 Fed.Reg. 44769 (1974), requesting comments from
interested parties on the NIOSH recommendation and other related matters. Soon thereafter, the Textile
Worker’s Union of America, joined by the North Carolina Public Interest Research Group, petitioned the
Secretary, urging a more stringent PEL of 100 g/m3.
On December 28, 1976, OSHA published a proposal to replace the existing federal standard on cotton dust
with a new permanent standard, pursuant to § 6(b)(5) of the Act, 29 U.S.C. § 655(b)(5). 41 Fed.Reg.
56498. The proposed standard contained a PEL of 200 g/m3 of vertical elutriated lint-free respirable
cotton dust for all segments of the cotton industry. Ibid. It also suggested an implementation strategy for
achieving the PEL that relied on respirators for the short term and engineering controls for the long-term.
OSHA invited interested parties to submit written comments within a 90-day period.
***
The starting point of our analysis is the language of the statute itself. Section 6(b)(5) of the Act, 29 U.S.C.
§ 655(b)(5) (emphasis added), provides:
The Secretary, in promulgating standards dealing with toxic materials or harmful physical agents under
this subsection, shall set the standard which most adequately assures, to the extent feasible, on the
basis of the best available evidence, that no employee will suffer material impairment of health or
functional capacity even if such employee has regular exposure to the hazard dealt with by such standard
for the period of his working life. Although their interpretations differ, all parties agree that the phrase “to
the extent feasible” contains the critical language in § 6(b)(5) for purposes of these cases.
The plain meaning of the word “feasible” supports respondents’ interpretation of the statute. According to
Webster’s Third New International Dictionary of the English Language 831 (1976), “feasible” means

Saylor URL: http://www.saylor.org/books

Saylor.org
232

“capable of being done, executed, or effected.” In accord, the Oxford English Dictionary 116 (1933)
(“Capable of being done, accomplished or carried out”); Funk & Wagnalls New “Standard” Dictionary of
the English Language 903 (1957) (“That may be done, performed or effected”). Thus, § 6(b)(5) directs the
Secretary to issue the standard that “most adequately assures…that no employee will suffer material
impairment of health,” limited only by the extent to which this is “capable of being done.” In effect then,
as the Court of Appeals held, Congress itself defined the basic relationship between costs and benefits, by
placing the “benefit” of worker health above all other considerations save those making attainment of this
“benefit” unachievable. Any standard based on a balancing of costs and benefits by the Secretary that
strikes a different balance than that struck by Congress would be inconsistent with the command set forth
in § 6(b)(5). Thus, cost-benefit analysis by OSHA is not required by the statute because feasibility analysis
is.
When Congress has intended that an agency engage in cost-benefit analysis, it has clearly indicated such
intent on the face of the statute. One early example is the Flood Control Act of 1936, 33 U.S.C. § 701:
[T]he Federal Government should improve or participate in the improvement of navigable waters or their
tributaries, including watersheds thereof, for flood control purposes if the benefits to whomsoever
they may accrue are in excess of the estimated costs, and if the lives and social security of people
are otherwise adversely affected. (emphasis added)
A more recent example is the Outer Continental Shelf Lands Act Amendments of 1978, providing that
offshore drilling operations shall use the best available and safest technologies which the Secretary
determines to be economically feasible, wherever failure of equipment would have a significant effect on
safety, health, or the environment, except where the Secretary determines that theincremental benefits
are clearly insufficient to justify the incremental costs of using such technologies.
These and other statutes demonstrate that Congress uses specific language when intending that an agency
engage in cost-benefit analysis. Certainly in light of its ordinary meaning, the word “feasible” cannot be
construed to articulate such congressional intent. We therefore reject the argument that Congress
required cost-benefit analysis in § 6(b)(5).

Saylor URL: http://www.saylor.org/books

Saylor.org
233

CASE QUESTIONS
1.

What is byssinosis? Why should byssinosis be anything that the textile companies are responsible for,
ethically or legally? If it is well-known that textile workers get cotton dust in their systems and develop
brown lung, don’t they nevertheless choose to work there and assume the risk of all injuries?

2.

By imposing costs on the textile industry, what will be the net effect on US textile manufacturing jobs?

3.

How is byssinosis a “negative externality” that is not paid for by either the manufacturer or the consumer
of textile products? How should the market, to be fair and efficient, adjust for these negative
externalities other than by setting a reasonable standard that shares the burden between manufacturers
and their employees? Should all the burden be on the manufacturer?

Saylor URL: http://www.saylor.org/books

Saylor.org
234

5.7 Summary and Exercises
Summary
Administrative rules and regulations constitute the largest body of laws that directly affect business.
These regulations are issued by dozens of federal and state agencies that regulate virtually every aspect of
modern business life, including the natural environment, corporate finance, transportation,
telecommunications, energy, labor relations, and trade practices. The administrative agencies derive their
power to promulgate regulations from statutes passed by Congress or state legislatures.
The agencies have a variety of powers. They can license companies to carry on certain activities or prohibit
them from doing so, lay down codes of conduct, set rates that companies may charge for their services,
and supervise various aspects of business.

EXERCISES
1.

The Equal Employment Opportunity Commission seeks data about the racial composition of Terrific
Textiles’ labor force. Terrific refuses on the grounds that inadvertent disclosure of the numbers might
cause certain “elements” to picket its factories. The EEOC takes Terrific to court to get the data. What is
the result?

2.

In order to police the profession, the state legislature has just passed a law permitting the State Plumbers’
Association the power to hold hearings to determine whether a particular plumber has violated the
plumbing code of ethics, written by the association. Sam, a plumber, objects to the convening of a hearing
when he is accused by Roger, a fellow plumber, of acting unethically by soliciting business from Roger’s
customers. Sam goes to court, seeking to enjoin the association’s disciplinary committee from holding the
hearing. What is the result? How would you argue Sam’s case? The association’s case?

3.

Assume that the new president of the United States was elected overwhelmingly by pledging in his
campaign to “do away with bureaucrats who interfere in your lives.” The day he takes the oath of office
he determines to carry out his pledge. Discuss which of the following courses he may lawfully follow: (a)
Fire all incumbent commissioners of federal agencies in order to install new appointees. (b) Demand that
all pending regulations being considered by federal agencies be submitted to the White House for review

Saylor URL: http://www.saylor.org/books

Saylor.org
235

and redrafting, if necessary. (c) Interview potential nominees for agency positions to determine whether
their regulatory philosophy is consistent with his.
4.

Dewey owned a mine in Wisconsin. He refused to allow Department of Labor agents into the mine to
conduct warrantless searches to determine whether previously found safety violations had been
corrected. The Federal Mine Safety and Health Amendments Act of 1977 authorizes four warrantless
inspections per year. Is the provision for warrantless inspections by this agency constitutional?

5.

[1]

In determining the licensing requirements for nuclear reactors, the Nuclear Regulatory Commission (NRC)
adopted a zero-release assumption: that the permanent storage of certain nuclear waste would have no
significant environmental impact and that potential storage leakages should not be a factor discussed in
the appropriate environmental impact statement (EIS) required before permitting construction of a
nuclear power plant. This assumption is based on the NRC’s belief that technology would be developed to
isolate the wastes from the environment, and it was clear from the record that the NRC had “digested a
massive material and disclosed all substantial risks” and had considered that the zero-release assumption
was uncertain. There was a remote possibility of contamination by water leakage into the storage facility.
An environmental NGO sued, asserting that the NRC had violated the regulations governing the EIS by
arbitrarily and capriciously ignoring the potential contamination. The court of appeals agreed, and the
power plant appealed. Had the NRC acted arbitrarily and capriciously?

[2]

SELF-TEST QUESTIONS
1.

Most federal administrative agencies are created by
a.

an executive order by the president

b.

a Supreme Court decision

c.

the passage of enabling legislation by Congress, signed by the president

d.

a and c
The Federal Trade Commission, like most administrative

agencies of the federal government, is part of
a.

the executive branch of government

b.

the legislative branch of government

c.

the judicial branch of government

d.

the administrative branch of government

Saylor URL: http://www.saylor.org/books

Saylor.org
236

In the Clean Water Act, Congress sets broad guidelines, but it
is the Environmental Protection Agency that proposes rules to regulate industrial discharges.
Where do proposed rules originally appear?
a.

in the Congressional record

b.

in the Federal Register

c.

in the Code of Federal Regulations

d.

in the United States code service
The legal basis for all administrative law, including regulations

of the Federal Trade Commission, is found in
a.

the Administrative Procedure Act

b.

the US Constitution

c.

the commerce clause

d.

none of the above
The Federal Trade Commission, like other administrative

agencies, has the power to
a.

issue proposed rules

b.

undertake investigations of firms that may have violated FTC regulations

c.

prosecute firms that have violated FTC regulations

d.

none of the above

e.

all of the above

SELF-TEST ANSWERS
1.

c

2.

a

3.

b

4.

b

5.

e

[1] Donovan v. Dewey, 452 US 594 (1981).
[2] Baltimore Gas and Electric Co. v. Natural Resources Defense Council Inc., 462 US 87 (1983).

Saylor URL: http://www.saylor.org/books

Saylor.org
237

Chapter 6

Criminal Law
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Explain how criminal law differs from civil law.

2.

Categorize the various types of crimes and define the most serious felonies.

3.

Discuss and question the criminal “intent” of a corporation.

4.

Explain basic criminal procedure and the rights of criminal defendants.

At times, unethical behavior by businesspeople can be extreme enough that society will respond by
criminalizing certain kinds of activities. Ponzi schemes, arson, various kinds of fraud, embezzlement,
racketeering, foreign corrupt practices, tax evasion, and insider trading are just a few. A corporation
can face large fines, and corporate managers can face both fines and jail sentences for violating
criminal laws. This chapter aims to explain how criminal law differs from civil law, to discuss various
types of crimes, and to relate the basic principles of criminal procedure.

Saylor URL: http://www.saylor.org/books

Saylor.org
238

6.1 The Nature of Criminal Law
Criminal law is the most ancient branch of the law. Many wise observers have tried to define and explain
it, but the explanations often include many complex and subtle distinctions. A traditional criminal law
course would include a lot of discussions on criminal intent, the nature of criminal versus civil
responsibility, and the constitutional rights accorded the accused. But in this chapter, we will consider
only the most basic aspects of intent, responsibility, and constitutional rights.
Unlike civil actions, where plaintiffs seek compensation or other remedies for themselves, crimes involve
“the state” (the federal government, a state government, or some subunit of state government). This is
because crimes involve some “harm to society” and not just harm to certain individuals. But “harm to
society” is not always evident in the act itself. For example, two friends of yours at a party argue, take the
argument outside, and blows are struck; one has a bloody nose and immediately goes home. The crimes of
assault and battery have been committed, even though no one else knows about the fight and the friends
later make up. By contrast, suppose a major corporation publicly announces that it is closing operations in
your community and moving operations to Southeast Asia. There is plenty of harm to society as the plant
closes down and no new jobs take the place of the company’s jobs. Although the effects on society are
greater in the second example, only the first example is a crime.
Crimes are generally defined by legislatures, in statutes; the statutes describe in general terms the nature
of the conduct they wish to criminalize. For government punishment to be fair, citizens must have clear
notice of what is criminally prohibited. Ex post facto laws—laws created “after the fact” to punish an act
that was legal at the time—are expressly prohibited by the US Constitution. Overly vague statutes can also
be struck down by courts under a constitutional doctrine known as “void for vagueness.”
What is considered a crime will also vary from society to society and from time to time. For example,
while cocaine use was legal in the United States at one time, it is now a controlled substance, and
unauthorized use is now a crime. Medical marijuana was not legal fifty years ago when its use began to
become widespread, and in some states its use or possession was a felony. Now, some states make it legal
to use or possess it under some circumstances. In the United States, you can criticize and make jokes

Saylor URL: http://www.saylor.org/books

Saylor.org
239

about the president of the United States without committing a crime, but in many countries it is a serious
criminal act to criticize a public official.
Attitudes about appropriate punishment for crimes will also vary considerably from nation to nation.
Uganda has decreed long prison sentences for homosexuals and death to repeat offenders. In Saudi
Arabia, the government has proposed to deliberately paralyze a criminal defendant who criminally
assaulted someone and unintentionally caused the victim’s paralysis. Limits on punishment are set in the
United States through the Constitution’s prohibition on “cruel or unusual punishments.”
It is often said that ignorance of the law is no excuse. But there are far too many criminal laws for anyone
to know them all. Also, because most people do not actually read statutes, the question of “criminal
intent” comes up right away: if you don’t know that the legislature has made driving without a seat belt
fastened a misdemeanor, you cannot have intended to harm society. You might even argue that there is no
harm to anyone but yourself!
The usual answer to this is that the phrase “ignorance of the law is no excuse” means that society (through
its elected representatives) gets to decide what is harmful to society, not you. Still, you may ask, “Isn’t it
my choice whether to take the risk of failing to wear a seat belt? Isn’t this a victimless crime? Where is the
harm to society?” A policymaker or social scientist may answer that your injuries, statistically, are
generally going to be far greater if you don’t wear one and that your choice may actually impose costs on
society. For example, you might not have enough insurance, so that a public hospital will have to take care
of your head injuries, injuries that would likely have been avoided by your use of a seat belt.
But, as just noted, it is hard to know the meaning of some criminal laws. Teenagers hanging around the
sidewalks on Main Street were sometimes arrested for “loitering.” The constitutional void-for-vagueness
doctrine has led the courts to overturn statutes that are not clear. For example, “vagrancy” was long held
to be a crime, but US courts began some forty years ago to overturn vagrancy and “suspicious person”
statutes on the grounds that they are too vague for people to know what they are being asked not to do.
This requirement that criminal statutes not be vague does not mean that the law always defines crimes in
ways that can be easily and clearly understood. Many statutes use terminology developed by the common-

Saylor URL: http://www.saylor.org/books

Saylor.org
240

law courts. For example, a California statute defines murder as “the unlawful killing of a human being,
with malice aforethought.” If no history backed up these words, they would be unconstitutionally vague.
But there is a rich history of judicial decisions that provides meaning for much of the arcane language like
“malice aforethought” strewn about in the statute books.
Because a crime is an act that the legislature has defined as socially harmful, the parties involved cannot
agree among themselves to forget a particular incident, such as a barroom brawl, if the authorities decide
to prosecute. This is one of the critical distinctions between criminal and civil law. An assault is both a
crime and a tort. The person who was assaulted may choose to forgive his assailant and not to sue him for
damages. But he cannot stop the prosecutor from bringing an indictment against the assailant. (However,
because of crowded dockets, a victim that declines to press charges may cause a busy prosecutor to choose
to not to bring an indictment.)
A crime consists of an act defined as criminal—an actus reus—and the requisite “criminal intent.”
Someone who has a burning desire to kill a rival in business or romance and who may actually intend to
murder but does not act on his desire has not committed a crime. He may have a “guilty mind”—the
translation of the Latin phrase mens rea—but he is guilty of no crime. A person who is forced to commit a
crime at gunpoint is not guilty of a crime, because although there was an act defined as criminal—an actus
reus—there was no criminal intent.

KEY TAKEAWAY
Crimes are usually defined by statute and constitute an offense against society. In each case, there must be
both an act and some mens rea (criminal intent).

EXERCISES
1.

Other than deterring certain kinds of conduct, what purpose does the criminal law serve?

2.

Why is ignorance of the law no excuse? Why shouldn’t it be an excuse, when criminal laws can be
complicated and sometimes ambiguous?

Saylor URL: http://www.saylor.org/books

Saylor.org
241

6.2 Types of Crimes
LEARNING OBJECTIVES
1.

Categorize various types of crimes.

2.

Name and define the major felonies in criminal law.

3.

Explain how white-collar crime differs from other crimes.

4.

Define a variety of white-collar crimes.

Most classifications of crime turn on the seriousness of the act. In general, seriousness is defined by the
nature or duration of the punishment set out in the statute. A felony is a crime punishable (usually) by
imprisonment of more than one year or by death. (Crimes punishable by death are sometimes known as
capital crimes; they are increasingly rare in the United States.) The major felonies include murder, rape,
kidnapping, armed robbery, embezzlement, insider trading, fraud, and racketeering. All other crimes are
usually known as misdemeanors, petty offenses, or infractions. Another way of viewing crimes is by the
type of social harm the statute is intended to prevent or deter, such as offenses against the person,
offenses against property, and white-collar crime.

Offenses against the Person
Homicide
Homicide is the killing of one person by another. Not every killing is criminal. When the law permits one
person to kill another—for example, a soldier killing an enemy on the battlefield during war, or a killing in
self-defense—the death is considered the result of justifiable homicide. An excusable homicide, by
contrast, is one in which death results from an accident in which the killer is not at fault.
All other homicides are criminal. The most severely punished form is murder, defined as homicide
committed with “malice aforethought.” This is a term with a very long history. Boiled down to its
essentials, it means that the defendant had the intent to kill. A killing need not be premeditated for any
long period of time; the premeditation might be quite sudden, as in a bar fight that escalates in that
moment when one of the fighters reaches for a knife with the intent to kill.

Saylor URL: http://www.saylor.org/books

Saylor.org
242

Sometimes a homicide can be murder even if there is no intent to kill; an intent to inflict great bodily
harm can be murder if the result is the death of another person. A killing that takes place while a felony
(such as armed robbery) is being committed is also murder, whether or not the killer intended any harm.
This is the so-called felony murder rule. Examples are the accidental discharge of a gun that kills an
innocent bystander or the asphyxiation death of a fireman from smoke resulting from a fire set by an
arsonist. The felony murder rule is more significant than it sounds, because it also applies to the
accomplices of one who does the killing. Thus the driver of a getaway car stationed a block away from the
scene of the robbery can be convicted of murder if a gun accidentally fires during the robbery and
someone is killed. Manslaughter is an act of killing that does not amount to murder. Voluntary
manslaughter is an intentional killing, but one carried out in the “sudden heat of passion” as the result of
some provocation. An example is a fight that gets out of hand. Involuntary manslaughter entails a lesser
degree of willfulness; it usually occurs when someone has taken a reckless action that results in death
(e.g., a death resulting from a traffic accident in which one driver recklessly runs a red light).

Assault and Battery
Ordinarily, we would say that a person who has struck another has “assaulted” him. Technically, that is
a battery—the unlawful application of force to another person. The force need not be violent. Indeed, a
man who kisses a woman is guilty of a battery if he does it against her will. The other person may consent
to the force. That is one reason why surgeons require patients to sign consent forms, giving the doctor
permission to operate. In the absence of such a consent, an operation is a battery. That is also why football
players are not constantly being charged with battery. Those who agree to play football agree to submit to
the rules of the game, which of course include the right to tackle. But the consent does not apply to all acts
of physical force: a hockey player who hits an opponent over the head with his stick can be prosecuted for
the crime of battery.
Criminal assault is an attempt to commit a battery or the deliberate placing of another in fear of
receiving an immediate battery. If you throw a rock at a friend, but he manages to dodge it, you have
committed an assault. Some states limit an assault to an attempt to commit a battery by one who has a
“present ability” to do so. Pointing an unloaded gun and threatening to shoot would not be an assault, nor,

Saylor URL: http://www.saylor.org/books

Saylor.org
243

of course, could it be a battery. The modem tendency, however, is to define an assault as an attempt to
commit a battery by one with an apparentability to do so.
Assault and battery may be excused. For example, a bar owner (or her agent, the bouncer) may use
reasonable force to remove an unruly patron. If the use of force is excessive, the bouncer can be found
guilty of assault and battery, and a civil action could arise against the bar owner as well.

Offenses against Property
Theft: Larceny, Robbery, Embezzlement, False Pretenses
The concept of theft is familiar enough. Less familiar is the way the law has treated various aspects of the
act of stealing. Criminal law distinguishes among many different crimes that are popularly known as theft.
Many technical words have entered the language—burglary, larceny, robbery—but are often used
inaccurately. Brief definitions of the more common terms are discussed here.
The basic crime of stealing personal property is larceny. By its old common-law definition, still in use
today, larceny is the wrongful “taking and carrying away of the personal property of another with intent to
steal the same.”
The separate elements of this offense have given rise to all kinds of difficult cases. Take the theft of fruit,
for example, with regard to the essential element of “personal property.” If a man walking through an
orchard plucks a peach from a tree and eats it, he is not guilty of larceny because he has not taken away
personal property (the peach is part of the land, being connected to the tree). But if he picks up a peach
lying on the ground, he is guilty of larceny. Or consider the element of “taking” or “carrying away.”
Sneaking into a movie theater without paying is not an act of larceny (though in most states it is a criminal
act). Taking electricity by tapping into the power lines of an electric utility was something that baffled
judges late in the nineteenth century because it was not clear whether electricity is a “something” that can
be taken. Modern statutes have tended to make clear that electricity can be the object of larceny. Or
consider the element of an “intent to steal the same.” If you borrow your friend’s BMW without his
permission in order to go to the grocery store, intending to return it within a few minutes and then do

Saylor URL: http://www.saylor.org/books

Saylor.org
244

return it, you have not committed larceny. But if you meet another friend at the store who convinces you
to take a long joyride with the car and you return hours later, you may have committed larceny.
A particular form of larceny is robbery, which is defined as larceny from a person by means of violence
or intimidation.
Larceny involves the taking of property from the possession of another. Suppose that a person legitimately
comes to possess the property of another and wrongfully appropriates it—for example, an automobile
mechanic entrusted with your car refuses to return it, or a bank teller who is entitled to temporary
possession of cash in his drawer takes it home with him. The common law had trouble with such cases
because the thief in these cases already had possession; his crime was in assuming ownership. Today,
such wrongful conversion, known as embezzlement, has been made a statutory offense in all states.
Statutes against larceny and embezzlement did not cover all the gaps in the law. A conceptual problem
arises in the case of one who is tricked into giving up his title to property. In larceny and embezzlement,
the thief gains possession or ownership without any consent of the owner or custodian of the property.
Suppose, however, that an automobile dealer agrees to take his customer’s present car as a trade-in. The
customer says that he has full title to the car. In fact, the customer is still paying off an installment loan
and the finance company has an interest in the old car. If the finance company repossesses the car, the
customer—who got a new car at a discount because of his false representation—cannot be said to have
taken the new car by larceny or embezzlement. Nevertheless, he tricked the dealer into selling, and the
dealer will have lost the value of the repossessed car. Obviously, the customer is guilty of a criminal act;
the statutes outlawing it refer to this trickery as the crime of false pretenses, defined as obtaining
ownership of the property of another by making untrue representations of fact with intent to defraud.
A number of problems have arisen in the judicial interpretation of false-pretense statutes. One concerns
whether the taking is permanent or only temporary. The case of State v. Mills (Section 6.7 "Cases") shows
the subtle questions that can be presented and the dangers inherent in committing “a little fraud.”
In the Mills case, the claim was that a mortgage instrument dealing with one parcel of land was used
instead for another. This is a false representation of fact. Suppose, by contrast, that a person

Saylor URL: http://www.saylor.org/books

Saylor.org
245

misrepresents his state of mind: “I will pay you back tomorrow,” he says, knowing full well that he does
not intend to. Can such a misrepresentation amount to false pretenses punishable as a criminal offense?
In most jurisdictions it cannot. A false-pretense violation relates to a past event or existing fact, not to a
statement of intention. If it were otherwise, anyone failing to pay a debt might find himself facing criminal
prosecution, and business would be less prone to take risks.
The problem of proving intent is especially difficult when a person has availed himself of the services of
another without paying. A common example is someone leaving a restaurant without paying for the meal.
In most states, this is specifically defined in the statutes as theft of services.

Receiving Stolen Property
One who engages in receiving stolen property with knowledge that it is stolen is guilty of a felony or
misdemeanor, depending on the value of the property. The receipt need not be personal; if the property is
delivered to a place under the control of the receiver, then he is deemed to have received it. “Knowledge”
is construed broadly: not merely actual knowledge, but (correct) belief and suspicion (strong enough not
to investigate for fear that the property will turn out to have been stolen) are sufficient for conviction.

Forgery
Forgery is false writing of a document of legal significance (or apparent legal significance!) with intent to
defraud. It includes the making up of a false document or the alteration of an existing one. The writing
need not be done by hand but can be by any means—typing, printing, and so forth. Documents commonly
the subject of forgery are negotiable instruments (checks, money orders, and the like), deeds, receipts,
contracts, and bills of lading. The forged instrument must itself be false, not merely contain a falsehood. If
you fake your neighbor’s signature on one of his checks made out to cash, you have committed forgery.
But if you sign a check of your own that is made out to cash, knowing that there is no money in your
checking account, the instrument is not forged, though the act may be criminal if done with the intent to
defraud.
The mere making of a forged instrument is unlawful. So is the “uttering” (or presentation) of such an
instrument, whether or not the one uttering it actually forged it. The usual example of a false signature is

Saylor URL: http://www.saylor.org/books

Saylor.org
246

by no means the only way to commit forgery. If done with intent to defraud, the backdating of a
document, the modification of a corporate name, or the filling in of lines left blank on a form can all
constitute forgery.

Extortion
Under common law, extortion could only be committed by a government official, who corruptly
collected an unlawful fee under color of office. A common example is a salaried building inspector who
refuses to issue a permit unless the permittee pays him. Under modern statutes, the crime of extortion has
been broadened to include the wrongful collection of money or something else of value by anyone by
means of a threat (short of a threat of immediate physical violence, for such a threat would make the
demand an act of robbery). This kind of extortion is usually called blackmail. The blackmail threat
commonly is to expose some fact of the victim’s private life or to make a false accusation about him.

Offenses against Habitation and Other Offenses
Burglary
Burglary is not a crime against property. It is defined as “the breaking and entering of the dwelling of
another in the nighttime with intent to commit a felony.” The intent to steal is not an issue: a man who
sneaks into a woman’s home intent on raping her has committed a burglary, even if he does not carry out
the act. The student doing critical thinking will no doubt notice that the definition provides plenty of room
for argument. What is “breaking”? (The courts do not require actual destruction; the mere opening of a
closed door, even if unlocked, is enough.) What is entry? When does night begin? What kind of intent?
Whose dwelling? Can a landlord burglarize the dwelling of his tenant? (Yes.) Can a person burglarize his
own home? (No.)

Arson
Under common law, arson was the malicious burning of the dwelling of another. Burning one’s own
house for purposes of collecting insurance was not an act of arson under common law. The statutes today

Saylor URL: http://www.saylor.org/books

Saylor.org
247

make it a felony intentionally to set fire to any building, whether or not it is a dwelling and whether or not
the purpose is to collect insurance.

Bribery
Bribery is a corrupt payment (or receipt of such a payment) for official action. The payment can be in
cash or in the form of any goods, intangibles, or services that the recipient would find valuable. Under
common law, only a public official could be bribed. In most states, bribery charges can result from the
bribe of anyone performing a public function.
Bribing a public official in government procurement (contracting) can result in serious criminal charges.
Bribing a public official in a foreign country to win a contract can result in charges under the Foreign
Corrupt Practices Act.

Perjury
Perjury is the crime of giving a false oath, either orally or in writing, in a judicial or other official
proceeding (lies made in proceedings other than courts are sometimes termed “false swearing”). To be
perjurious, the oath must have been made corruptly—that is, with knowledge that it was false or without
sincere belief that it was true. An innocent mistake is not perjury. A statement, though true, is perjury if
the maker of it believes it to be false. Statements such as “I don’t remember” or “to the best of my
knowledge” are not sufficient to protect a person who is lying from conviction for perjury. To support a
charge of perjury, however, the false statement must be “material,” meaning that the statement is relevant
to whatever the court is trying to find out.

White-Collar Crime
White-collar crime, as distinguished from “street crime,” refers generally to fraud-related acts carried
out in a nonviolent way, usually connected with business. Armed bank robbery is not a white-collar crime,
but embezzlement by a teller or bank officer is. Many white-collar crimes are included within the statutory
definitions of embezzlement and false pretenses. Most are violations of state law. Depending on how they
are carried out, many of these same crimes are also violations of federal law.

Saylor URL: http://www.saylor.org/books

Saylor.org
248

Any act of fraud in which the United States postal system is used or which involves interstate phone calls
or Internet connections is a violation of federal law. Likewise, many different acts around the buying and
selling of securities can run afoul of federal securities laws. Other white-collar crimes include tax fraud;
price fixing; violations of food, drug, and environmental laws; corporate bribery of foreign companies;
and—the newest form—computer fraud. Some of these are discussed here; others are covered in later
chapters.

Mail and Wire Fraud
Federal law prohibits the use of the mails or any interstate electronic communications medium for the
purpose of furthering a “scheme or artifice to defraud.” The statute is broad, and it is relatively easy for
prosecutors to prove a violation. The law also bans attempts to defraud, so the prosecutor need not show
that the scheme worked or that anyone suffered any losses. “Fraud” is broadly construed: anyone who
uses the mails or telephone to defraud anyone else of virtually anything, not just of money, can be
convicted under the law. In one case, a state governor was convicted of mail fraud when he took bribes to
influence the setting of racing dates. The court’s theory was that he defrauded the citizenry of its right to
his “honest and faithful services” as governor.

[1]

Violations of the Food and Drug Act
The federal Food, Drug, and Cosmetic Act prohibits any person or corporation from sending into
interstate commerce any adulterated or misbranded food, drug, cosmetics, or related device. For example,
in a 2010 case, Allergen had to pay a criminal fine for marketing Botox as a headache or pain reliever, a
use that had not been approved by the Food and Drug Administration. Unlike most criminal statutes,
willfulness or deliberate misconduct is not an element of the act. As the United States v. Park case
(Section 6.7 "Cases") shows, an executive can be held criminally liable even though he may have had no
personal knowledge of the violation.

Environmental Crimes
Many federal environmental statutes have criminal provisions. These include the Federal Water Pollution
Control Act (commonly called the Clean Water Act); the Rivers and Harbors Act of 1899 (the Refuse Act);

Saylor URL: http://www.saylor.org/books

Saylor.org
249

the Clean Air Act; the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA); the Toxic Substances
Control Act (TSCA); and the Resource Conservation and Recovery Act (RCRA). Under the Clean Water
Act, for example, wrongful discharge of pollutants into navigable waters carries a fine ranging from
$2,500 to $25,000 per day and imprisonment for up to one year. “Responsible corporate officers” are
specifically included as potential defendants in criminal prosecutions under the act. They can include
officers who have responsibility over a project where subcontractors and their employees actually caused
the discharge.

[2]

Violations of the Foreign Corrupt Practices Act
As a byproduct of Watergate, federal officials at the Securities and Exchange Commission and the Internal
Revenue Service uncovered many instances of bribes paid by major corporations to officials of foreign
governments to win contracts with those governments. Congress responded in 1977 with the Foreign
Corrupt Practices Act, which imposed a stringent requirement that the disposition of assets be accurately
and fairly accounted for in a company’s books and records. The act also made illegal the payment of bribes
to foreign officials or to anyone who will transmit the money to a foreign official to assist the payor (the
one offering and delivering the money) in getting business.

Violations of the Racketeering Influenced and Corrupt Organizations Act
In 1970 Congress enacted the Racketeering Influenced and Corrupt Organizations Act (RICO), aimed at
ending organized crime’s infiltration into legitimate business. The act tells courts to construe its language
broadly “to effectuate its remedial purpose,” and many who are not part of organized crime have been
successfully prosecuted under the act. It bans a “pattern of racketeering,” defined as the commission of at
least two acts within ten years of any of a variety of already-existing crimes, including mail, wire, and
securities fraud. The act thus makes many types of fraud subject to severe penalties.

Computer Crime
Computer crime generally falls into four categories: (1) theft of money, financial instruments, or
property; (2) misappropriation of computer time; (3) theft of programs; and (4) illegal acquisition of
information. The main federal statutory framework for many computer crimes is the Computer Fraud and

Saylor URL: http://www.saylor.org/books

Saylor.org
250

Abuse Act (CFAA; see Table 6.1 "Summary of Provisions of the Computer Fraud and Abuse Act").
Congress only prohibited computer fraud and abuse where there was a federal interest, as where
computers of the government were involved or where the crime was interstate in nature.
Table 6.1 Summary of Provisions of the Computer Fraud and Abuse Act

Obtaining national security information

Sec. (a)(1)

10 years maximum (20 years second offense)

Trespassing in a government computer

Sec. (a)(3)

1 year (5)

Compromising the confidentiality of a computer

Sec. (a)(2)

1 year (10)

Accessing a computer to defraud and obtain value Sec. (a)4

5 years (10)

Intentional access and reckless damage

(a)(5)(A)(ii) 5 years (20)

Trafficking in passwords

(a)(6)

1 year (10)

KEY TAKEAWAY
Offenses can be against persons, against property, or against public policy (as when you bribe a public official,
commit perjury, use public goods such as the mails or the Internet to commit fraud, or commit other whitecollar crimes).

EXERCISES
1.

Which does more serious harm to society: street crimes or white-collar crimes?

2.

Why are various crimes so difficult to define precisely?

3.

Hungry Harold goes by the home of Juanita Martinez. Juanita has just finished baking a cherry pie and sets
it in the open windowsill to cool. Harold smells the pie from the sidewalk. It is twilight; while still light, the
sun has officially set. Harold reaches into the window frame and removes the pie. Technically, has Harold
committed burglary? What are the issues here based on the definition of burglary?

4.

What is fraud? How is it different from dishonesty? Is being dishonest a criminal offense? If so, have you
been a criminal already today?

[1] United States v. Isaacs, 493 F.2d 1124 (7th Cir. 1974), cert. denied, 417 US 976 (1974).
[2] U.S. v. Hanousek, 176 F.3d 1116 (9th Cir. 1999).

Saylor URL: http://www.saylor.org/books

Saylor.org
251

6.3 The Nature of a Criminal Act
LEARNING OBJECTIVES
1.

Understand how it is possible to commit a criminal act without actually doing anything that you think
might be criminal.

2.

Analyze and explain the importance of intention in criminal law and criminal prosecutions.

3.

Explain how a corporation can be guilty of a crime, even though it is a corporation’s agents that
commit the crime.

To be guilty of a crime, you must have acted. Mental desire or intent to do so is insufficient. But what
constitutes an act? This question becomes important when someone begins to commit a crime, or does so
in association with others, or intends to do one thing but winds up doing something else.

Attempt
It is not necessary to commit the intended crime to be found guilty of a criminal offense. An attempt to
commit the crime is punishable as well, though usually not as severely. For example, Brett points a gun at
Ashley, intending to shoot her dead. He pulls the trigger but his aim is off, and he misses her heart by four
feet. He is guilty of an attempt to murder. Suppose, however, that earlier in the day, when he was
preparing to shoot Ashley, Brett had been overheard in his apartment muttering to himself of his
intention, and that a neighbor called the police. When they arrived, he was just snapping his gun into his
shoulder holster.
At that point, courts in most states would not consider him guilty of an attempt because he had not passed
beyond the stage of preparation. After having buttoned his jacket he might have reconsidered and put the
gun away. Determining when the accused has passed beyond mere preparation and taken an actual step
toward perpetrating the crime is often difficult and is usually for the jury to decide.

Impossibility
What if a defendant is accused of attempting a crime that is factually impossible? For example, suppose
that men believed they were raping a drunken, unconscious woman, and were later accused of attempted

Saylor URL: http://www.saylor.org/books

Saylor.org
252

rape, but defended on the grounds of factual impossibility because the woman was actually dead at the
time sexual intercourse took place? Or suppose that a husband intended to poison his wife with
strychnine in her coffee, but put sugar in the coffee instead? The “mens rea” or criminal intent was there,
but the act itself was not criminal (rape requires a live victim, and murder by poisoning requires the use of
poison). States are divided on this, but thirty-seven states have ruled out factual impossibility as a defense
to the crime of attempt.
Legal impossibility is different, and is usually acknowledged as a valid defense. If the defendant completes
all of his intended acts, but those acts do not fulfill all the required elements of a crime, there could be a
successful “impossibility” defense. If Barney (who has poor sight), shoots at a tree stump, thinking it is his
neighbor, Ralph, intending to kill him, has he committed an attempt? Many courts would hold that he has
not. But the distinction between factual impossibility and legal impossibility is not always clear, and the
trend seems to be to punish the intended attempt.

Conspiracy
Under both federal and state laws, it is a separate offense to work with others toward the commission of a
crime. When two or more people combine to carry out an unlawful purpose, they are engaged in a
conspiracy. The law of conspiracy is quite broad, especially when it is used by prosecutors in connection
with white-collar crimes. Many people can be swept up in the net of conspiracy, because it is unnecessary
to show that the actions they took were sufficient to constitute either the crime or an attempt. Usually, the
prosecution needs to show only (1) an agreement and (2) a single overt act in furtherance of the
conspiracy. Thus if three people agree to rob a bank, and if one of them goes to a store to purchase a gun
to be used in the holdup, the three can be convicted of conspiracy to commit robbery. Even the purchase
of an automobile to be used as the getaway car could support a conspiracy conviction.
The act of any one of the conspirators is imputed to the other members of the conspiracy. It does not
matter, for instance, that only one of the bank robbers fired the gun that killed a guard. All can be
convicted of murder. That is so even if one of the conspirators was stationed as a lookout several blocks
away and even if he specifically told the others that his agreement to cooperate would end “just as soon as
there is shooting.”

Saylor URL: http://www.saylor.org/books

Saylor.org
253

Agency and Corporations
A person can be guilty of a crime if he acts through another. Again, the usual reason for “imputing” the
guilt of the actor to another is that both were engaged in a conspiracy. But imputation of guilt is not
limited to a conspiracy. The agent may be innocent even though he participates. A corporate officer
directs a junior employee to take a certain bag and deliver it to the officer’s home. The employee
reasonably believes that the officer is entitled to the bag. Unbeknownst to the employee, the bag contains
money that belongs to the company, and the officer wishes to keep it. This is not a conspiracy. The
employee is not guilty of larceny, but the officer is, because the agent’s act is imputed to him.
Since intent is a necessary component of crime, an agent’s intent cannot be imputed to his principal if the
principal did not share the intent. The company president tells her sales manager, “Go make sure our
biggest customer renews his contract for next year”—by which she meant, “Don’t ignore our biggest
customer.” Standing before the customer’s purchasing agent, the sales manager threatens to tell the
purchasing agent’s boss that the purchasing agent has been cheating on his expense account, unless he
signs a new contract. The sales manager could be convicted of blackmail, but the company president could
not.
Can a corporation be guilty of a crime? For many types of crimes, the guilt of individual employees may be
imputed to the corporation. Thus the antitrust statutes explicitly state that the corporation may be
convicted and fined for violations by employees. This is so even though the shareholders are the ones who
ultimately must pay the price—and who may have had nothing to do with the crime nor the power to stop
it. The law of corporate criminal responsibility has been changing in recent years. The tendency is to hold
the corporation liable under criminal law if the act has been directed by a responsible officer or group
within the corporation (the president or board of directors).

KEY TAKEAWAY
Although proving the intent to commit a crime (the mens rea) is essential, the intent can be established by
inference (circumstantially). Conspirators may not actually commit a crime, for example, but in preparing for a
criminal act, they may be guilty of the crime of conspiracy. Certain corporate officers, as well, may not be

Saylor URL: http://www.saylor.org/books

Saylor.org
254

directly committing criminal acts but may be held criminally responsible for acts of their agents and
contractors.

EXERCISES
1.

Give an example of how someone can intend to commit a crime but fail to commit one.

2.

Describe a situation where there is a conspiracy to commit a crime without the crime actually taking
place.

3.

Create a scenario based on current events where a corporation could be found guilty of committing a
crime even though the CEO, the board of directors, and the shareholders have not themselves done a
criminal act.

Saylor URL: http://www.saylor.org/books

Saylor.org
255

6.4 Responsibility
LEARNING OBJECTIVES
1.

Explain why criminal law generally requires that the defendant charged with a crime have criminal
"intent."

2.

Know and explain the possible excuses relating to responsibility that are legally recognized by courts,
including lack of capacity.

In General
The mens rea requirement depends on the nature of the crime and all the circumstances surrounding the
act. In general, though, the requirement means that the accused must in some way have intended the
criminal consequences of his act. Suppose, for example, that Charlie gives Gabrielle a poison capsule to
swallow. That is the act. If Gabrielle dies, is Charlie guilty of murder? The answer depends on what his
state of mind was. Obviously, if he gave it to her intending to kill her, the act was murder.
What if he gave it to her knowing that the capsule was poison but believing that it would only make her
mildly ill? The act is still murder, because we are all liable for the consequences of any intentional act that
may cause harm to others. But suppose that Gabrielle had asked Harry for aspirin, and he handed her two
pills that he reasonably believed to be aspirin (they came from the aspirin bottle and looked like aspirin)
but that turned out to be poison, the act would not be murder, because he had neither intent nor a state of
knowledge from which intent could be inferred.
Not every criminal law requires criminal intent as an ingredient of the crime. Many regulatory codes
dealing with the public health and safety impose strict requirements. Failure to adhere to such
requirements is a violation, whether or not the violator had mens rea. The United States v.
Park case, Section 6.7 "Cases", a decision of the US Supreme Court, shows the different considerations
involved in mens rea.

Excuses That Limit or Overcome Responsibility
Mistake of Fact and Mistake of Law
Saylor URL: http://www.saylor.org/books

Saylor.org
256

Ordinarily, ignorance of the law is not an excuse. If you believe that it is permissible to turn right on a red
light but the city ordinance prohibits it, your belief, even if reasonable, does not excuse your violation of
the law. Under certain circumstances, however, ignorance of law will be excused. If a statute imposes
criminal penalties for an action taken without a license, and if the government official responsible for
issuing the license formally tells you that you do not need one (though in fact you do), a conviction for
violating the statute cannot stand. In rare cases, a lawyer’s advice, contrary to the statute, will be held to
excuse the client, but usually the client is responsible for his attorney’s mistakes. Otherwise, as it is said,
the lawyer would be superior to the law.
Ignorance or mistake of fact more frequently will serve as an excuse. If you take a coat from a restaurant,
believing it to be yours, you cannot be convicted of larceny if it is not. Your honest mistake of fact negates
the requisite intent. In general, the rule is that a mistaken belief of fact will excuse criminal responsibility
if (1) the belief is honestly held, (2) it is reasonable to hold it, and (3) the act would not have been criminal
if the facts were as the accused supposed them to have been.

Entrapment
One common technique of criminal investigation is the use of an undercover agent or decoy—the
policeman who poses as a buyer of drugs from a street dealer or the elaborate “sting” operations in which
ostensibly stolen goods are “sold” to underworld “fences.” Sometimes these methods are the only way by
which certain kinds of crime can be rooted out and convictions secured.
But a rule against entrapment limits the legal ability of the police to play the role of criminals. The police
are permitted to use such techniques to detect criminal activity; they are not permitted to do so to
instigate crime. The distinction is usually made between a person who intends to commit a crime and one
who does not. If the police provide the former with an opportunity to commit a criminal act—the sale of
drugs to an undercover agent, for example—there is no defense of entrapment. But if the police knock on
the door of one not known to be a drug user and persist in a demand that he purchase drugs from them,
finally overcoming his will to resist, a conviction for purchase and possession of drugs can be overturned
on the ground of entrapment.

Saylor URL: http://www.saylor.org/books

Saylor.org
257

Other Excuses
A number of other circumstances can limit or excuse criminal liability. These include compulsion (a gun
pointed at one’s head by a masked man who apparently is unafraid to use the weapon and who demands
that you help him rob a store), honest consent of the “victim” (the quarterback who is tackled), adherence
to the requirements of legitimate public authority lawfully exercised (a policeman directs a towing
company to remove a car parked in a tow-away zone), the proper exercise of domestic authority (a parent
may spank a child, within limits), and defense of self, others, property, and habitation. Each of these
excuses is a complex subject in itself.

Lack of Capacity
A further defense to criminal prosecution is the lack of mental capacity to commit the crime. Infants and
children are considered incapable of committing a crime; under common law any child under the age of
seven could not be prosecuted for any act. That age of incapacity varies from state to state and is now
usually defined by statutes. Likewise, insanity or mental disease or defect can be a complete defense.
Intoxication can be a defense to certain crimes, but the mere fact of drunkenness is not ordinarily
sufficient.

KEY TAKEAWAY
In the United States, some crimes can be committed by not following strict regulatory requirements for
health, safety, or the environment. The law does provide excuses from criminal liability for mistakes of fact,
entrapment, and lack of capacity.

EXERCISES
1.

Describe several situations in which compulsion, consent, or other excuses take away criminal liability.

2.

Your employee is drunk on the job and commits the crime of assault and battery on a customer. He claims
lack of capacity as an excuse. Should the courts accept this excuse? Why or why not?

Saylor URL: http://www.saylor.org/books

Saylor.org
258

6.5 Procedure
LEARNING OBJECTIVES
1.

Describe the basic steps in pretrial criminal procedure that follow a government's determination to arrest
someone for an alleged criminal act.

2.

Describe the basic elements of trial and posttrial criminal procedure.

The procedure for criminal prosecutions is complex. Procedures will vary from state to state. A criminal
case begins with an arrest if the defendant is caught in the act or fleeing from the scene; if the defendant is
not caught, a warrant for the defendant’s arrest will issue. The warrant is issued by a judge or a magistrate
upon receiving a complaint detailing the charge of a specific crime against the accused. It is not enough
for a police officer to go before a judge and say, “I’d like you to arrest Bonnie because I think she’s just
murdered Clyde.” She must supply enough information to satisfy the magistrate that there is probable
cause (reasonable grounds) to believe that the accused committed the crime. The warrant will be issued to
any officer or agency that has power to arrest the accused with warrant in hand.
The accused will be brought before the magistrate for a preliminary hearing. The purpose of the hearing is
to determine whether there is sufficient reason to hold the accused for trial. If so, the accused can be sent
to jail or be permitted to make bail. Bail is a sum of money paid to the court to secure the defendant’s
attendance at trial. If he fails to appear, he forfeits the money. Constitutionally, bail can be withheld only
if there is reason to believe that the accused will flee the jurisdiction.
Once the arrest is made, the case is in the hands of the prosecutor. In the fifty states, prosecution is a
function of the district attorney’s office. These offices are usually organized on a county-by-county basis.
In the federal system, criminal prosecution is handled by the office of the US attorney, one of whom is
appointed for every federal district.
Following the preliminary hearing, the prosecutor must either file aninformation (a document stating the
crime of which the person being held is accused) or ask the grand jury for an indictment. The grand jury
consists of twenty-three people who sit to determine whether there is sufficient evidence to warrant a
prosecution. It does not sit to determine guilt or innocence. The indictment is the grand jury’s formal

Saylor URL: http://www.saylor.org/books

Saylor.org
259

declaration of charges on which the accused will be tried. If indicted, the accused formally becomes a
defendant.
The defendant will then be arraigned, that is, brought before a judge to answer the accusation in the
indictment. The defendant may plead guilty or not guilty. If he pleads not guilty, the case will be tried
before a jury (sometimes referred to as a petit jury). The jury cannot convict unless it finds the defendant
guiltybeyond a reasonable doubt.
The defendant might have pleaded guilty to the offense or to a lesser charge (often referred to as a “lesser
included offense”—simple larceny, for example, is a lesser included offense of robbery because the
defendant may not have used violence but nevertheless stole from the victim). Such a plea is usually
arranged through plea bargaining with the prosecution. In return for the plea, the prosecutor promises to
recommend to the judge that the sentence be limited. The judge most often, but not always, goes along
with the prosecutor’s recommendation.
The defendant is also permitted to file a plea of nolo contendere (no contest) in prosecutions for certain
crimes. In so doing, he neither affirms nor denies his guilt. He may be sentenced as though he had
pleaded guilty, although usually a nolo plea is the result of a plea bargain. Why plead nolo? In some
offenses, such as violations of the antitrust laws, the statutes provide that private plaintiffs may use a
conviction or a guilty plea as proof that the defendant violated the law. This enables a plaintiff to prove
liability without putting on witnesses or evidence and reduces the civil trial to a hearing about the
damages to plaintiff. The nolo plea permits the defendant to avoid this, so that any plaintiff will have to
not only prove damages but also establish civil liability.
Following a guilty plea or a verdict of guilt, the judge will impose a sentence after presentencing reports
are written by various court officials (often, probation officers). Permissible sentences are spelled out in
statutes, though these frequently give the judge a range within which to work (e.g., twenty years to life).
The judge may sentence the defendant to imprisonment, a fine, or both, or may decide to suspend
sentence (i.e., the defendant will not have to serve the sentence as long as he stays out of trouble).

Saylor URL: http://www.saylor.org/books

Saylor.org
260

Sentencing usually comes before appeal. As in civil cases, the defendant, now convicted, has the right to
take at least one appeal to higher courts, where issues of procedure and constitutional rights may be
argued.

KEY TAKEAWAY
Criminal procedure in US courts is designed to provide a fair process to both criminal defendants and to
society. The grand jury system, prosecutorial discretion, plea bargains, and appeals for lack of a fair trial are all
part of US criminal procedure.

EXERCISES
1.

Harold is charged with the crime of assault with a deadly weapon with intent to kill or inflict serious bodily
injury. It is a more serious crime than simple assault. Harold’s attorney wants the prosecutor to give
Harold a break, but Harold is guilty of at least simple assault and may also have had the intent to kill.
What is Harold’s attorney likely to do?

2.

Kumar was driving his car, smoking marijuana, and had an accident with another vehicle. The other driver
was slightly injured. When the officer arrived, she detected a strong odor of marijuana in Kumar’s car and
a small amount of marijuana in the glove compartment. The other driver expects to bring a civil action
against Kumar for her injuries after Kumar’s criminal case. What should Kumar plead in the criminal
case—careless driving or driving under the influence?

Saylor URL: http://www.saylor.org/books

Saylor.org
261

6.6 Constitutional Rights of the Accused
LEARNING OBJECTIVES
1.

Describe the most significant constitutional rights of defendants in US courts, and name the source of
these rights.

2.

Explain the Exclusionary rule and the reason for its existence.

Search and Seizure
The rights of those accused of a crime are spelled out in four of the ten constitutional amendments that
make up the Bill of Rights (Amendments Four, Five, Six, and Eight). For the most part, these
amendments have been held to apply to both the federal and the state governments. The Fourth
Amendment says in part that “the right of the people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures, shall not be violated.” Although there are numerous
and tricky exceptions to the general rule, ordinarily the police may not break into a person’s house or
confiscate his papers or arrest him unless they have a warrant to do so. This means, for instance, that a
policeman cannot simply stop you on a street corner and ask to see what is in your pockets (a power the
police enjoy in many other countries), nor can your home be raided without probable cause to believe that
you have committed a crime. What if the police do search or seize unreasonably?
The courts have devised a remedy for the use at trial of the fruits of an unlawful search or seizure.
Evidence that is unconstitutionally seized is excluded from the trial. This is the so-called exclusionary
rule, first made applicable in federal cases in 1914 and brought home to the states in 1961.
The exclusionary ruleis highly controversial, and there are numerous exceptions to it. But it remains
generally true that the prosecutor may not use evidence willfully taken by the police in violation of
constitutional rights generally, and most often in the violation of Fourth Amendment rights. (The fruits of
a coerced confession are also excluded.)

Double Jeopardy
The Fifth Amendment prohibits the government from prosecuting a person twice for the same offense.
The amendment says that no person shall be “subject for the same offence to be twice put in jeopardy of

Saylor URL: http://www.saylor.org/books

Saylor.org
262

life or limb.” If a defendant is acquitted, the government may not appeal. If a defendant is convicted and
his conviction is upheld on appeal, he may not thereafter be reprosecuted for the same crime.

Self-Incrimination
The Fifth Amendment is also the source of a person’s right against self-incrimination (no person “shall be
compelled in any criminal case to be a witness against himself”). The debate over the limits of this right
has given rise to an immense literature. In broadest outline, the right against self-incrimination means
that the prosecutor may not call a defendant to the witness stand during trial and may not comment to the
jury on the defendant’s failure to take the stand. Moreover, a defendant’s confession must be excluded
from evidence if it was not voluntarily made (e.g., if the police beat the person into giving a confession).
In Miranda v. Arizona, the Supreme Court ruled that no confession is admissible if the police have not
first advised a suspect of his constitutional rights, including the right to have a lawyer present to advise
him during the questioning.

[1]

These so-called Miranda warnings have prompted scores of follow-up cases

that have made this branch of jurisprudence especially complex.

Speedy Trial
The Sixth Amendment tells the government that it must try defendants speedily. How long a delay is too
long depends on the circumstances in each case. In 1975, Congress enacted the Speedy Trial Act to give
priority to criminal cases in federal courts. It requires all criminal prosecutions to go to trial within
seventy-five days (though the law lists many permissible reasons for delay).

Cross-Examination
The Sixth Amendment also says that the defendant shall have the right to confront witnesses against him.
No testimony is permitted to be shown to the jury unless the person making it is present and subject to
cross-examination by the defendant’s counsel.

Assistance of Counsel
The Sixth Amendment guarantees criminal defendants the right to have the assistance of defense counsel.
During the eighteenth century and before, the British courts frequently refused to permit defendants to

Saylor URL: http://www.saylor.org/books

Saylor.org
263

have lawyers in the courtroom during trial. The right to counsel is much broader in this country, as the
result of Supreme Court decisions that require the state to pay for a lawyer for indigent defendants in
most criminal cases.

Cruel and Unusual Punishment
Punishment under the common law was frequently horrifying. Death was a common punishment for
relatively minor crimes. In many places throughout the world, punishments still persist that seem cruel
and unusual, such as the practice of stoning someone to death. The guillotine, famously in use during and
after the French Revolution, is no longer used, nor are defendants put in stocks for public display and
humiliation. In pre-Revolutionary America, an unlucky defendant who found himself convicted could face
brutal torture before death.
The Eighth Amendment banned these actions with the words that “cruel and unusual punishments [shall
not be] inflicted.” Virtually all such punishments either never were enacted or have been eliminated from
the statute books in the United States. Nevertheless, the Eighth Amendment has become a source of
controversy, first with the Supreme Court’s ruling in 1976 that the death penalty, as haphazardly applied
in the various states, amounted to cruel and unusual punishment. Later Supreme Court opinions have
made it easier for states to administer the death penalty. As of 2010, there were 3,300 defendants on
death row in the United States. Of course, no corporation is on death row, and no corporation’s charter
has ever been revoked by a US state, even though some corporations have repeatedly been indicted and
convicted of criminal offenses.

Presumption of Innocence
The most important constitutional right in the US criminal justice system is the presumption of
innocence. The Supreme Court has repeatedly cautioned lower courts in the United States that juries must
be properly instructed that the defendant is innocent until proven guilty. This is the origin of the “beyond
all reasonable doubt” standard of proof and is an instruction given to juries in each criminal case. The
Fifth Amendment notes the right of “due process” in federal proceedings, and the Fourteenth Amendment
requires that each state provide “due process” to defendants.

Saylor URL: http://www.saylor.org/books

Saylor.org
264

KEY TAKEAWAY
The US Constitution provides several important protections for criminal defendants, including a prohibition on
the use of evidence that has been obtained by unconstitutional means. This would include evidence seized in
violation of the Fourth Amendment and confessions obtained in violation of the Fifth Amendment.

EXERCISES
1.

Do you think it is useful to have a presumption of innocence in criminal cases? What if there were not a
presumption of innocence in criminal cases?

2.

Do you think public humiliation, public execution, and unusual punishments would reduce the amount of
crime? Why do you think so?

3.

“Due process” is another phrase for “fairness.” Why should the public show fairness toward criminal
defendants?

[1] Miranda v. Arizona, 384 US 436 (1966).

Saylor URL: http://www.saylor.org/books

Saylor.org
265

6.7 Cases
False Pretenses
State v. Mills
96 Ariz. 377, 396 P.2d 5 (Ariz. 1964)
LOCKWOOD, VICE CHIEF JUSTICE
Defendants appeal from a conviction on two counts of obtaining money by false pretenses in violation of
AR.S. §§ 13-661.A3. and 13-663.A1. The material facts, viewed “…in the light most favorable to sustaining
the conviction,” are as follows: Defendant William Mills was a builder and owned approximately 150
homes in Tucson in December, 1960. Mills conducted his business in his home. In 1960 defendant
Winifred Mills, his wife, participated in the business generally by answering the telephone, typing, and
receiving clients who came to the office.
In December 1960, Mills showed the complainant, Nathan Pivowar, a house at 1155 Knox Drive and
another at 1210 Easy Street, and asked Pivowar if he would loan money on the Knox Drive house. Pivowar
did not indicate at that time whether he would agree to such a transaction. Later in the same month
Nathan Pivowar told the defendants that he and his brother, Joe Pivowar, would loan $5,000 and $4,000
on the two houses. Three or four days later Mrs. Mills, at Pivowar’s request, showed him these homes
again.
Mills had prepared two typed mortgages for Pivowar. Pivowar objected to the wording, so in Mills’ office
Mrs. Mills retyped the mortgages under Pivowar’s dictation. After the mortgages had been recorded on
December 31, 1960, Pivowar gave Mills a bank check for $5,791.87, some cash, and a second mortgage
formerly obtained from Mills in the approximate sum of $3,000. In exchange Mills gave Pivowar two
personal notes in the sums of $5,250.00 and $4,200.00 and the two mortgages as security for the loan.
Although the due date for Mills’ personal notes passed without payment being made, the complainant did
not present the notes for payment, did not demand that they be paid, and did not sue upon them. In 1962
the complainant learned that the mortgages which he had taken as security in the transaction were not

Saylor URL: http://www.saylor.org/books

Saylor.org
266

first mortgages on the Knox Drive and Easy Street properties. These mortgages actually covered two
vacant lots on which there were outstanding senior mortgages. On learning this, Pivowar signed a
complaint charging the defendants with the crime of theft by false pretenses.
On appeal defendants contend that the trial court erred in denying their motion to dismiss the
information. They urge that a permanent taking of property must be proved in order to establish the
crime of theft. Since the complainant had the right to sue on the defendants’ notes, the defendants assert
that complainant cannot be said to have been deprived of his property permanently. Defendants
misconceive the elements of the crime of theft by false pretenses. Stated in a different form, their
argument is that although the complainant has parted with his cash, a bank check, and a second
mortgage, the defendants intend to repay the loan.
Defendants admit that the proposition of law which they assert is a novel one in this jurisdiction.
Respectable authority in other states persuades us that their contention is without merit. A creditor has a
right to determine for himself whether he wishes to be a secured or an unsecured creditor. In the former
case, he has a right to know about the security. If he extends credit in reliance upon security which is
falsely represented to be adequate, he has been defrauded even if the debtor intends to repay the debt. His
position is now that of an unsecured creditor. At the very least, an unreasonable risk of loss has been
forced upon him by reason of the deceit. This risk which he did not intend to assume has been imposed
upon him by the intentional act of the debtor, and such action constitutes an intent to defraud.
***
The cases cited by defendants in support of their contention are distinguishable from the instant case in
that they involved theft by larceny. Since the crime of larceny is designed to protect a person’s possessory
interest in property whereas the crime of false pretenses protects one’s title interest, the requirement of a
permanent deprivation is appropriate to the former. Accordingly, we hold that an intent to repay a loan
obtained on the basis of a false representation of the security for the loan is no defense.
***
Affirmed in part, reversed in part, and remanded for resentencing.

Saylor URL: http://www.saylor.org/books

Saylor.org
267

CASE QUESTIONS
1.

False pretenses is a crime of obtaining ownership of property of another by making untrue
representations of fact with intent to defraud. What were the untrue representations of fact made by
Mills?

2.

Concisely state the defendant’s argument as to why Pivowar has not been deprived of any property.

3.

If Pivowar had presented the notes and Mills had paid, would a crime have been committed?

White-Collar Crimes
United States v. Park
421 U.S. 658 (1975)
MR. CHIEF JUSTICE BURGER delivered the opinion of the Court.
We granted certiorari to consider whether the jury instructions in the prosecution of a corporate officer
under § 301 (k) of the Federal Food, Drug, and Cosmetic Act, 52 Stat. 1042, as amended, 21 U.S.C. § 331
(k), were appropriate under United States v. Dotterweich, 320 U.S. 277 (1943). Acme Markets, Inc., is a
national retail food chain with approximately 36,000 employees, 874 retail outlets, 12 general
warehouses, and four special warehouses. Its headquarters, including the office of the president,
respondent Park, who is chief executive officer of the corporation, are located in Philadelphia,
Pennsylvania. In a five-count information filed in the United States District Court for the District of
Maryland, the Government charged Acme and respondent with violations of the Federal Food, Drug, and
Cosmetic Act. Each count of the information alleged that the defendants had received food that had been
shipped in interstate commerce and that, while the food was being held for sale in Acme’s Baltimore
warehouse following shipment in interstate commerce, they caused it to be held in a building accessible to
rodents and to be exposed to contamination by rodents. These acts were alleged to have resulted in the
food’s being adulterated within the meaning of 21 U.S.C. §§ 342 (a)(3) and (4), in violation of 21 U.S.C. §
331 (k).

Saylor URL: http://www.saylor.org/books

Saylor.org
268

Acme pleaded guilty to each count of the information. Respondent pleaded not guilty. The evidence at
trial demonstrated that in April 1970 the Food and Drug Administration (FDA) advised respondent by
letter of insanitary conditions in Acme’s Philadelphia warehouse. In 1971 the FDA found that similar
conditions existed in the firm’s Baltimore warehouse. An FDA consumer safety officer testified concerning
evidence of rodent infestation and other insanitary conditions discovered during a 12-day inspection of
the Baltimore warehouse in November and December 1971. He also related that a second inspection of the
warehouse had been conducted in March 1972. On that occasion the inspectors found that there had been
improvement in the sanitary conditions, but that “there was still evidence of rodent activity in the building
and in the warehouses and we found some rodent-contaminated lots of food items.”
The Government also presented testimony by the Chief of Compliance of the FDA’s Baltimore office, who
informed respondent by letter of the conditions at the Baltimore warehouse after the first inspection.
There was testimony by Acme’s Baltimore division vice president, who had responded to the letter on
behalf of Acme and respondent and who described the steps taken to remedy the insanitary conditions
discovered by both inspections. The Government’s final witness, Acme’s vice president for legal affairs
and assistant secretary, identified respondent as the president and chief executive officer of the company
and read a bylaw prescribing the duties of the chief executive officer. He testified that respondent
functioned by delegating “normal operating duties” including sanitation, but that he retained “certain
things, which are the big, broad, principles of the operation of the company and had “the responsibility of
seeing that they all work together.”
At the close of the Government’s case in chief, respondent moved for a judgment of acquittal on the
ground that “the evidence in chief has shown that Mr. Park is not personally concerned in this Food and
Drug violation.” The trial judge denied the motion, stating that United States v. Dotterweich, 320 U.S. 277
(1943), was controlling.
Respondent was the only defense witness. He testified that, although all of Acme’s employees were in a
sense under his general direction, the company had an “organizational structure for responsibilities for
certain functions” according to which different phases of its operation were “assigned to individuals who,
in turn, have staff and departments under them.” He identified those individuals responsible for

Saylor URL: http://www.saylor.org/books

Saylor.org
269

sanitation, and related that upon receipt of the January 1972 FDA letter, he had conferred with the vice
president for legal affairs, who informed him that the Baltimore division vice president “was investigating
the situation immediately and would be taking corrective action and would be preparing a summary of the
corrective action to reply to the letter.” Respondent stated that he did not “believe there was anything [he]
could have done more constructively than what [he] found was being done.”
On cross-examination, respondent conceded that providing sanitary conditions for food offered for sale to
the public was something that he was “responsible for in the entire operation of the company” and he
stated that it was one of many phases of the company that he assigned to “dependable subordinates.”
Respondent was asked about and, over the objections of his counsel, admitted receiving, the April 1970
letter addressed to him from the FDA regarding insanitary conditions at Acme’s Philadelphia warehouse.
He acknowledged that, with the exception of the division vice president, the same individuals had
responsibility for sanitation in both Baltimore and Philadelphia. Finally, in response to questions
concerning the Philadelphia and Baltimore incidents, respondent admitted that the Baltimore problem
indicated the system for handling sanitation “wasn’t working perfectly” and that as Acme’s chief executive
officer he was “responsible for any result which occurs in our company.”
At the close of the evidence, respondent’s renewed motion for a judgment of acquittal was denied. The
relevant portion of the trial judge’s instructions to the jury challenged by respondent is set out in the
margin. Respondent’s counsel objected to the instructions on the ground that they failed fairly to reflect
our decision in United States v. Dotterweich supra, and to define “‘responsible relationship.’” The trial
judge overruled the objection. The jury found respondent guilty on all counts of the information, and he
was subsequently sentenced to pay a fine of $50 on each count. The Court of Appeals reversed the
conviction and remanded for a new trial.
***
The question presented by the Government’s petition for certiorari in United States v. Dotterweich, and
the focus of this Court’s opinion, was whether the manager of a corporation, as well as the corporation
itself, may be prosecuted under the Federal Food, Drug, and Cosmetic Act of 1938 for the introduction of
misbranded and adulterated articles into interstate commerce. In Dotterweich, a jury had disagreed as to

Saylor URL: http://www.saylor.org/books

Saylor.org
270

the corporation, a jobber purchasing drugs from manufacturers and shipping them in interstate
commerce under its own label, but had convicted Dotterweich, the corporation’s president and general
manager. The Court of Appeals reversed the conviction on the ground that only the drug dealer, whether
corporation or individual, was subject to the criminal provisions of the Act, and that where the dealer was
a corporation, an individual connected therewith might be held personally only if he was operating the
corporation as his ‘alter ego.’
In reversing the judgment of the Court of Appeals and reinstating Dotterweich’s conviction, this Court
looked to the purposes of the Act and noted that they “touch phases of the lives and health of people
which, in the circumstances of modern industrialism, are largely beyond self-protection. It observed that
the Act is of “a now familiar type” which “dispenses with the conventional requirement for criminal
conduct-awareness of some wrongdoing: In the interest of the larger good it puts the burden of acting at
hazard upon a person otherwise innocent but standing in responsible relation to a public danger. Central
to the Court’s conclusion that individuals other than proprietors are subject to the criminal provisions of
the Act was the reality that the only way in which a corporation can act is through the individuals, who act
on its behalf.
***
The Court recognized that, because the Act dispenses with the need to prove “consciousness of
wrongdoing,” it may result in hardship even as applied to those who share “responsibility in the business
process resulting in” a violation.…The rule that corporate employees who have “a responsible share in the
furtherance of the transaction which the statute outlaws” are subject to the criminal provisions of the Act
was not formulated in a vacuum. Cf. Morissette v. United States, 342 U.S. 246, 258 (1952). Cases under
the Federal Food and Drugs Act of 1906 reflected the view both that knowledge or intent were not
required to be proved in prosecutions under its criminal provisions, and that responsible corporate agents
could be subjected to the liability thereby imposed.
***

Saylor URL: http://www.saylor.org/books

Saylor.org
271

The rationale of the interpretation given the Act in Dotterweich…has been confirmed in our subsequent
cases. Thus, the Court has reaffirmed the proposition that the public interest in the purity of its food is so
great as to warrant the imposition of the highest standard of care on distributors.
Thus Dotterweich and the cases which have followed reveal that in providing sanctions which reach and
touch the individuals who execute the corporate mission—and this is by no means necessarily confined to
a single corporate agent or employee—the Act imposes not only a positive duty to seek out and remedy
violations when they occur but also, and primarily, a duty to implement measures that will insure that
violations will not occur. The requirements of foresight and vigilance imposed on responsible corporate
agents are beyond question demanding, and perhaps onerous, but they are no more stringent than the
public has a right to expect of those who voluntarily assume positions of authority in business enterprises
whose services and products affect the health and well-being of the public that supports them.
***
Reading the entire charge satisfies us that the jury’s attention was adequately focused on the issue of
respondent’s authority with respect to the conditions that formed the basis of the alleged violations.
Viewed as a whole, the charge did not permit the jury to find guilt solely on the basis of respondent’s
position in the corporation; rather, it fairly advised the jury that to find guilt it must find respondent “had
a responsible relation to the situation,” and “by virtue of his position…had…authority and responsibility”
to deal with the situation.
The situation referred to could only be “food…held in unsanitary conditions in a warehouse with the result
that it consisted, in part, of filth or…may have been contaminated with filth.”
Our conclusion that the Court of Appeals erred in its reading of the jury charge suggests as well our
disagreement with that court concerning the admissibility of evidence demonstrating that respondent was
advised by the FDA in 1970 of insanitary conditions in Acme’s Philadelphia warehouse. We are satisfied
that the Act imposes the highest standard of care and permits conviction of responsible corporate officials
who, in light of this standard of care, have the power to prevent or correct violations of its provisions.
***

Saylor URL: http://www.saylor.org/books

Saylor.org
272

Reversed.

CASE QUESTIONS
1.

Did Park have criminal intent to put adulterated food into commerce? If not, how can Park’s conduct
be criminalized?

2.

To get a conviction, what does the prosecutor have to show, other than that Park was the CEO of
Acme and therefore responsible for what his company did or didn’t do?

Saylor URL: http://www.saylor.org/books

Saylor.org
273

6.8 Summary and Exercises
Summary
Criminal law is that branch of law governing offenses against society. Most criminal law requires a specific
intent to commit the prohibited act (although a very few economic acts, made criminal by modern
legislation, dispense with the requirement of intent). In this way, criminal law differs from much of civil
law—for example, from the tort of negligence, in which carelessness, rather than intent, can result in
liability.
Major crimes are known as felonies. Minor crimes are known as misdemeanors. Most people have a
general notion about familiar crimes, such as murder and theft. But conventional knowledge does not
suffice for understanding technical distinctions among related crimes, such as larceny, robbery, and false
pretenses. These distinctions can be important because an individual can be found guilty not merely for
committing one of the acts defined in the criminal law but also for attempting or conspiring to commit
such an act. It is usually easier to convict someone of attempt or conspiracy than to convict for the main
crime, and a person involved in a conspiracy to commit a felony may find that very little is required to put
him into serious trouble.
Of major concern to the business executive is white-collar crime, which encompasses a host of offenses,
including bribery, embezzlement, fraud, restraints of trade, and computer crime. Anyone accused of crime
should know that they always have the right to consult with a lawyer and should always do so.

EXERCISES
1.

Bill is the chief executive of a small computer manufacturing company that desperately needs funds to
continue operating. One day a stranger comes to Bill to induce him to take part in a cocaine smuggling
deal that would net Bill millions of dollars. Unbeknownst to Bill, the stranger is an undercover policeman.
Bill tells the stranger to go away. The stranger persists, and after five months of arguing and cajoling, the
stranger wears down Bill’s will to resist. Bill agrees to take delivery of the cocaine and hands over a down

Saylor URL: http://www.saylor.org/books

Saylor.org
274

payment of $10,000 to the undercover agent, who promptly arrests him for conspiracy to violate the
narcotics laws. What defenses does Bill have?
2.

You are the manager of a bookstore. A customer becomes irritated at having to stand in line and begins to
shout at the salesclerk for refusing to wait on him. You come out of your office and ask the customer to
calm down. He shouts at you. You tell him to leave. He refuses. So you and the salesclerk pick him up and
shove him bodily out the door. He calls the police to have you arrested for assault. Should the police
arrest you? Assuming that they do, how would you defend yourself in court?

3.

Marilyn is arrested for arson against a nuclear utility, a crime under both state and federal law. She is
convicted in state court and sentenced to five years in jail. Then the federal government decides to
prosecute her for the same offense. Does she have a double-jeopardy defense against the federal
prosecution?

4.

Tectonics, a US corporation, is bidding on a project in Nigeria, and its employee wins the bid by secretly
giving $100,000 to the Nigerian public official that has the most say about which company will be
awarded the contract. The contract is worth $80 million, and Tectonics expects to make at least $50
million on the project. Has a crime under US law been committed?

5.

Suppose that the CEO of Tectonics, Ted Nelson, is not actually involved in bribery of the Nigerian public
official Adetutu Adeleke. Instead, suppose that the CFO, Jamie Skillset, is very accomplished at insulating
both top management and the board of directors from some of the “operational realities” within the
company. Skillset knows that Whoopi Goldmine, a Nigerian employee of Tectonics, has made the deal
with Adeleke and secured the contract for Tectonics. Is it possible that Nelson, as well as Skillset, can be
found guilty of a crime?

6.

You have graduated from college and, after working hard for ten years, have scraped enough money
together to make a down payment on a forty-acre farm within driving distance to the small city where
you work in Colorado. In town at lunch one day, you run into an old friend from high school, Hayley Mills,
who tells you that she is saving her money to start a high-end consignment shop in town. You allow her to
have a room in your house for a few months until she has enough money to go into business. Over the
following weeks, however, you realize that old acquaintances from high school are stopping by almost
daily for short visits. When you bring this up to Hayley, she admits that many old friends are now relying
on her for marijuana. She is not a licensed caregiver in Colorado and is clearly violating the law. Out of

Saylor URL: http://www.saylor.org/books

Saylor.org
275

loyalty, you tell her that she has three weeks to move out, but you do not prevent her from continuing
sales while she is there. What crime have you committed?
7.

The Center Art Galleries—Hawaii sells artwork, and much of it involves art by the famous surrealist
painter Salvador Dali. The federal government suspected the center of selling forged Dali artwork and
obtained search warrants for six locations controlled by the center. The warrants told the executing
officer to seize any items that were “evidence of violations of federal criminal law.” The warrants did not
describe the specific crime suspected, nor did the warrants limit the seizure of items solely to Dali artwork
or suspected Dali forgeries. Are these search warrants valid?

[1]

SELF-TEST QUESTIONS
1.

Jared has made several loans to debtors who have declared bankruptcy. These are unsecured
claims. Jared “doctors” the documentation to show amounts owed that are higher than the
debtors actually owe. Later, Jared is charged with the federal criminal offense of filing false claims.
The standard (or “burden”) of proof that the US attorney must meet in the prosecution is

a.

beyond all doubt

b.

beyond a reasonable doubt

c.

clear and convincing evidence

d.

a preponderance of the evidence
Jethro, a businessman who resides in Atlanta, creates a disturbance at a local steakhouse and is
arrested for being drunk and disorderly. Drunk and disorderly is a misdemeanor under Georgia
law. A misdemeanor is a crime punishable by imprisonment for up to

a.

one year

b.

two years

c.

five years

d.

none of the above
Yuan is charged with a crime. To find him guilty, the prosecutor must show

a.

actus reus and mens rea

b.

mens rea only

c.

the performance of a prohibited act

d.

none of the above

Saylor URL: http://www.saylor.org/books

Saylor.org
276

Kira works for Data Systems Ltd. and may be liable for larceny if she steals
a.

a competitor’s trade secrets

b.

company computer time

c.

the use of Data Systems’ Internet for personal business

d.

any of the above
Candace is constructing a new office building that is near its completion. She offers Paul $500 to
overlook certain things that are noncompliant with the city’s construction code. Paul accepts the
money and overlooks the violations. Later, Candace is charged with the crime of bribery. This
occurred when

a.

Candace offered the bribe.

b.

Paul accepted the bribe.

c.

Paul overlooked the violations.

d.

none of the above

SELF-TEST ANSWERS
1.

b

2.

a

3.

a

4.

d

5.

a

[1] Center Art Galleries—Hawaii, Inc. v. United States, 875 F.2d 747 (9th Cir. 1989).

Saylor URL: http://www.saylor.org/books

Saylor.org
277

Chapter 7

Introduction to Tort Law
LEARNING OBJECTIVES
After reading this chapter, you should be able to do the following:
1.

Know why most legal systems have tort law.

2.

Identify the three kinds of torts.

3.

Show how tort law relates to criminal law and contract law.

4.

Understand negligent torts and defenses to claims of negligence.

5.

Understand strict liability torts and the reasons for them in the US legal system.

In civil litigation, contract and tort claims are by far the most numerous. The law attempts to adjust
for harms done by awarding damages to a successful plaintiff who demonstrates that the defendant
was the cause of the plaintiff’s losses. Torts can be intentional torts, negligent torts, or strict liability
torts. Employers must be aware that in many circumstances, their employees may create liability in
tort. This chapter explains the different kind of torts, as well as available defenses to tort claims.

Saylor URL: http://www.saylor.org/books

Saylor.org
278

7.1 Purpose of Tort Laws
LEARNING OBJECTIVES
1.

Explain why a sound market system requires tort law.

2.

Define a tort and give two examples.

3.

Explain the moral basis of tort liability.

4.

Understand the purposes of damage awards in tort.

Definition of Tort
The term tort is the French equivalent of the English word wrong. The word tortis also derived from the
Latin word tortum, which means twisted or crooked or wrong, in contrast to the word rectum, which
means straight (rectitude uses that Latin root). Thus conduct that is twisted or crooked and not straight is
a tort. The term was introduced into the English law by the Norman jurists.
Long ago, tort was used in everyday speech; today it is left to the legal system. A judge will instruct a jury
that a tort is usually defined as a wrong for which the law will provide a remedy, most often in the form of
money damages. The law does not remedy all “wrongs.” The preceding definition of tort does not reveal
the underlying principles that divide wrongs in the legal sphere from those in the moral sphere. Hurting
someone’s feelings may be more devastating than saying something untrue about him behind his back; yet
the law will not provide a remedy for saying something cruel to someone directly, while it may provide a
remedy for "defaming" someone, orally or in writing, to others.
Although the word is no longer in general use, tort suits are the stuff of everyday headlines. More and
more people injured by exposure to a variety of risks now seek redress (some sort of remedy through the
courts). Headlines boast of multimillion-dollar jury awards against doctors who bungled operations,
against newspapers that libeled subjects of stories, and against oil companies that devastate entire
ecosystems. All are examples of tort suits.
The law of torts developed almost entirely in the common-law courts; that is, statutes passed by
legislatures were not the source of law that plaintiffs usually relied on. Usually, plaintiffs would rely on the
common law (judicial decisions). Through thousands of cases, the courts have fashioned a series of rules

Saylor URL: http://www.saylor.org/books

Saylor.org
279

that govern the conduct of individuals in their noncontractual dealings with each other. Through
contracts, individuals can craft their own rights and responsibilities toward each other. In the absence of
contracts, tort law holds individuals legally accountable for the consequences of their actions. Those who
suffer losses at the hands of others can be compensated.
Many acts (like homicide) are both criminal and tortious. But torts and crimes are different, and the
difference is worth noting. A crime is an act against the people as a whole. Society punishes the murderer;
it does not usually compensate the family of the victim. Tort law, on the other hand, views the death as a
private wrong for which damages are owed. In a civil case, the tort victim or his family, not the state,
brings the action. The judgment against a defendant in a civil tort suit is usually expressed in monetary
terms, not in terms of prison times or fines, and is the legal system’s way of trying to make up for the
victim’s loss.

Kinds of Torts
There are three kinds of torts: intentional torts, negligent torts, and strict liability torts. Intentional torts
arise from intentional acts, whereas unintentional torts often result from carelessness (e.g., when a
surgical team fails to remove a clamp from a patient’s abdomen when the operation is finished). Both
intentional torts and negligent torts imply some fault on the part of the defendant. In strict liability torts,
by contrast, there may be no fault at all, but tort law will sometimes require a defendant to make up for
the victim’s losses even where the defendant was not careless and did not intend to do harm.

Dimensions of Tort Liability
There is a clear moral basis for recovery through the legal system where the defendant has been careless
(negligent) or has intentionally caused harm. Using the concepts that we are free and autonomous beings
with basic rights, we can see that when others interfere with either our freedom or our autonomy, we will
usually react negatively. As the old saying goes, “Your right to swing your arm ends at the tip of my nose.”
The law takes this even one step further: under intentional tort law, if you frighten someone by swinging
your arms toward the tip of her nose, you may have committed the tort of assault, even if there is no actual
touching (battery).

Saylor URL: http://www.saylor.org/books

Saylor.org
280

Under a capitalistic market system, rational economic rules also call for no negative externalities. That is,
actions of individuals, either alone or in concert with others, should not negatively impact third parties.
The law will try to compensate third parties who are harmed by your actions, even as it knows that a
money judgment cannot actually mend a badly injured victim.
Figure 7.1 Dimensions of Tort Liability

Dimensions of Tort: Fault
Tort principles can be viewed along different dimensions. One is the fault dimension. Like criminal law,
tort law requires a wrongful act by a defendant for the plaintiff to recover. Unlike criminal law, however,
there need not be a specific intent. Since tort law focuses on injury to the plaintiff, it is less concerned than
criminal law about the reasons for the defendant’s actions. An innocent act or a relatively innocent one
may still provide the basis for liability. Nevertheless, tort law—except for strict liability—relies on
standards of fault, or blameworthiness.
The most obvious standard is willful conduct. If the defendant (often called the tortfeasor—i.e., the one
committing the tort) intentionally injures another, there is little argument about tort liability. Thus all

Saylor URL: http://www.saylor.org/books

Saylor.org
281

crimes resulting in injury to a person or property (murder, assault, arson, etc.) are also torts, and the
plaintiff may bring a separate lawsuit to recover damages for injuries to his person, family, or property.
Most tort suits do not rely on intentional fault. They are based, rather, on negligent conduct that in the
circumstances is careless or poses unreasonable risks of causing damage. Most automobile accident and
medical malpractice suits are examples of negligence suits.
The fault dimension is a continuum. At one end is the deliberate desire to do injury. The middle ground is
occupied by careless conduct. At the other end is conduct that most would consider entirely blameless, in
the moral sense. The defendant may have observed all possible precautions and yet still be held liable.
This is called strict liability. An example is that incurred by the manufacturer of a defective product that is
placed on the market despite all possible precautions, including quality-control inspection. In many
states, if the product causes injury, the manufacturer will be held liable.

Dimensions of Tort: Nature of Injury
Tort liability varies by the type of injury caused. The most obvious type is physical harm to the person
(assault, battery, infliction of emotional distress, negligent exposure to toxic pollutants, wrongful death)
or property (trespass, nuisance, arson, interference with contract). Mental suffering can be redressed if it
is a result of physical injury (e.g., shock and depression following an automobile accident). A few states
now permit recovery for mental distress alone (a mother’s shock at seeing her son injured by a car while
both were crossing the street). Other protected interests include a person’s reputation (injured by
defamatory statements or writings), privacy (injured by those who divulge secrets of his personal life), and
economic interests (misrepresentation to secure an economic advantage, certain forms of unfair
competition).

Dimensions of Tort: Excuses
A third element in the law of torts is the excuse for committing an apparent wrong. The law does not
condemn every act that ultimately results in injury.

Saylor URL: http://www.saylor.org/books

Saylor.org
282

One common rule of exculpation is assumption of risk. A baseball fan who sits along the third base line
close to the infield assumes the risk that a line drive foul ball may fly toward him and strike him. He will
not be permitted to complain in court that the batter should have been more careful or that management
should have either warned him or put up a protective barrier.
Another excuse is negligence of the plaintiff. If two drivers are careless and hit each other on the highway,
some states will refuse to permit either to recover from the other. Still another excuse is consent: two
boxers in the ring consent to being struck with fists (but not to being bitten on the ear).

Damages
Since the purpose of tort law is to compensate the victim for harm actually done, damages are usually
measured by the extent of the injury. Expressed in money terms, these include replacement of property
destroyed, compensation for lost wages, reimbursement for medical expenses, and dollars that are
supposed to approximate the pain that is suffered. Damages for these injuries are called
compensatory damages.
In certain instances, the courts will permit an award of punitive damages. As the word punitive implies,
the purpose is to punish the defendant’s actions. Because a punitive award (sometimes called exemplary
damages) is at odds with the general purpose of tort law, it is allowable only in aggravated situations. The
law in most states permits recovery of punitive damages only when the defendant has deliberately
committed a wrong with malicious intent or has otherwise done something outrageous.
Punitive damages are rarely allowed in negligence cases for that reason. But if someone sets out
intentionally and maliciously to hurt another person, punitive damages may well be appropriate. Punitive
damages are intended not only to punish the wrongdoer, by exacting an additional and sometimes heavy
payment (the exact amount is left to the discretion of jury and judge), but also to deter others from similar
conduct. The punitive damage award has been subject to heavy criticism in recent years in cases in which
it has been awarded against manufacturers. One fear is that huge damage awards on behalf of a multitude
of victims could swiftly bankrupt the defendant. Unlike compensatory damages, punitive damages are
taxable.

Saylor URL: http://www.saylor.org/books

Saylor.org
283

KEY TAKEAWAY
There are three kinds of torts, and in two of them (negligent torts and strict liability torts), damages are
usually limited to making the victim whole through an enforceable judgment for money damages. These
compensatory damages awarded by a court accomplish only approximate justice for the injuries or property
damage caused by a tortfeasor. Tort laws go a step further toward deterrence, beyond compensation to the
plaintiff, in occasionally awarding punitive damages against a defendant. These are almost always in cases
where an intentional tort has been committed.

EXERCISES
1.

Why is deterrence needed for intentional torts (where punitive damages are awarded) rather than
negligent torts?

2.

Why are costs imposed on others without their consent problematic for a market economy? What if the
law did not try to reimpose the victim’s costs onto the tortfeasor? What would a totally nonlitigious
society be like?

Saylor URL: http://www.saylor.org/books

Saylor.org
284

7.2 Intentional Torts
LEARNING OBJECTIVES
1.

Distinguish intentional torts from other kinds of torts.

2.

Give three examples of an intentional tort—one that causes injury to a person, one that causes injury
to property, and one that causes injury to a reputation.

The analysis of most intentional torts is straightforward and parallels the substantive crimes already
discussed in Chapter 6 "Criminal Law". When physical injury or damage to property is caused, there is
rarely debate over liability if the plaintiff deliberately undertook to produce the harm. Certain other
intentional torts are worth noting for their relevance to business.

Assault and Battery
One of the most obvious intentional torts is assault and battery. Both criminal law and tort law serve to
restrain individuals from using physical force on others. Assault is (1) the threat of immediate harm or
offense of contact or (2) any act that would arouse reasonable apprehension of imminent harm. Battery is
unauthorized and harmful or offensive physical contact with another person that causes injury.
Often an assault results in battery, but not always. In Western Union Telegraph Co. v. Hill, for example,
the defendant did not touch the plaintiff’s wife, but the case presented an issue of possible assault even
without an actual battery; the defendant employee attempted to kiss a customer across the countertop,
couldn't quite reach her, but nonetheless created actionable fear (or, as the court put it, “apprehension”)
on the part of the plaintiff's wife. It is also possible to have a battery without an assault. For example, if
someone hits you on the back of the head with an iron skillet and you didn’t see it coming, there is a
battery but no assault. Likewise, if Andrea passes out from drinking too much at the fraternity party and a
stranger (Andre) kisses her on the lips while she is passed out, she would not be aware of any threat of
offensive contact and would have no apprehension of any harm. Thus there has been no tort of assault,
but she could allege the tort of battery. (The question of what damages, if any, would be an interesting
argument.)

Saylor URL: http://www.saylor.org/books

Saylor.org
285

Under the doctrine of transferred intent, if Draco aims his wand at Harry but Harry ducks just in time and
the impact is felt by Hermione instead, English law (and American law) would transfer Draco’s intent
from the target to the actual victim of the act. Thus Hermione could sue Draco for battery for any damages
she had suffered.

False Imprisonment
The tort of false imprisonment originally implied a locking up, as in a prison, but today it can occur if a
person is restrained in a room or a car or even if his or her movements are restricted while walking down
the street. People have a right to be free to go as they please, and anyone who without cause deprives
another of personal freedom has committed a tort. Damages are allowed for time lost, discomfort and
resulting ill health, mental suffering, humiliation, loss of reputation or business, and expenses such as
attorneys’ fees incurred as a result of the restraint (such as a false arrest). But as the case of Lester v.
Albers Super Markets, Inc. (Section 7.5 "Cases") shows, the defendant must be shown to have restrained
the plaintiff in order for damages to be allowed.

Intentional Infliction of Emotional Distress
Until recently, the common-law rule was that there could be no recovery for acts, even though
intentionally undertaken, that caused purely mental or emotional distress. For a case to go to the jury, the
courts required that the mental distress result from some physical injury. In recent years, many courts
have overthrown the older rule and now recognize the so-called new tort. In an employment context,
however, it is rare to find a case where a plaintiff is able to recover. The most difficult hurdle is proving
that the conduct was “extreme” or “outrageous.”
In an early California case, bill collectors came to the debtor’s home repeatedly and threatened the
debtor’s pregnant wife. Among other things, they claimed that the wife would have to deliver her child in
prison. The wife miscarried and had emotional and physical complications. The court found that the
behavior of the collection company’s two agents was sufficiently outrageous to prove the tort of
intentional infliction of emotional distress. In Roche v. Stern (New York), the famous cable television talk
show host Howard Stern had tastelessly discussed the remains of Deborah Roche, a topless dancer and

Saylor URL: http://www.saylor.org/books

Saylor.org
286

cable access television host.

[1]

The remains had been brought to Stern’s show by a close friend of Roche,

Chaunce Hayden, and a number of crude comments by Stern and Hayden about the remains were
videotaped and broadcast on a national cable television station. Roche’s sister and brother sued Howard
Stern and Infinity broadcasting and were able to get past the defendant’s motion to dismiss to have a jury
consider their claim.
A plaintiff’s burden in these cases is to show that the mental distress is severe. Many states require that
this distress must result in physical symptoms such as nausea, headaches, ulcers, or, as in the case of the
pregnant wife, a miscarriage. Other states have not required physical symptoms, finding that shame,
embarrassment, fear, and anger constitute severe mental distress.

Trespass and Nuisance
Trespass is intentionally going on land that belongs to someone else or putting something on someone
else’s property and refusing to remove it. This part of tort law shows how strongly the law values the rights
of property owners. The right to enjoy your property without interference from others is also found in
common law of nuisance. There are limits to property owners’ rights, however. In Katko v. Briney, for
example, the plaintiff was injured by a spring gun while trespassing on the defendant’s property.

[2]

The

defendant had set up No Trespassing signs after ten years of trespassing and housebreaking events, with
the loss of some household items. Windows had been broken, and there was “messing up of the property
in general.” The defendants had boarded up the windows and doors in order to stop the intrusions and
finally had set up a shotgun trap in the north bedroom of the house. One defendant had cleaned and oiled
his 20-gauge shotgun and taken it to the old house where it was secured to an iron bed with the barrel
pointed at the bedroom door. “It was rigged with wire from the doorknob to the gun’s trigger so would fire
when the door was opened.” The angle of the shotgun was adjusted to hit an intruder in the legs. The
spring could not be seen from the outside, and no warning of its presence was posted.
The plaintiff, Katko, had been hunting in the area for several years and considered the property
abandoned. He knew it had long been uninhabited. He and a friend had been to the house and found
several old bottles and fruit jars that they took and added to their collection of antiques. When they made
a second trip to the property, they entered by removing a board from a porch window. When the plaintiff

Saylor URL: http://www.saylor.org/books

Saylor.org
287

opened the north bedroom door, the shotgun went off and struck him in the right leg above the ankle
bone. Much of his leg was blown away. While Katko knew he had no right to break and enter the house
with intent to steal bottles and fruit jars, the court held that a property owner could not protect an
unoccupied boarded-up farmhouse by using a spring gun capable of inflicting death or serious injury.
In Katko, there is an intentional tort. But what if someone trespassing is injured by the negligence of the
landowner? States have differing rules about trespass and negligence. In some states, a trespasser is only
protected against the gross negligence of the landowner. In other states, trespassers may be owed the duty
of due care on the part of the landowner. The burglar who falls into a drained swimming pool, for
example, may have a case against the homeowner unless the courts or legislature of that state have made
it clear that trespassers are owed the limited duty to avoid gross negligence. Or a very small child may
wander off his own property and fall into a gravel pit on a nearby property and suffer death or serious
injury; if the pit should (in the exercise of due care) have been filled in or some barrier erected around it,
then there was negligence. But if the state law holds that the duty to trespassers is only to avoid gross
negligence, the child’s family would lose, unless the state law makes an exception for very young
trespassers. In general, guests, licensees, and invitees are owed a duty of due care; a trespasser may not be
owed such a duty, but states have different rules on this.

Intentional Interference with Contractual Relations
Tortious interference with a contract can be established by proving four elements:
1.

There was a contract between the plaintiff and a third party.

2. The defendant knew of the contract.
3. The defendant improperly induced the third party to breach the contract or made performance of
the contract impossible.
4. There was injury to the plaintiff.
In a famous case of contract interference, Texaco was sued by Pennzoil for interfering with an agreement
that Pennzoil had with Getty Oil. After complicated negotiations between Pennzoil and Getty, a takeover
share price was struck, a memorandum of understanding was signed, and a press release announced the

Saylor URL: http://www.saylor.org/books

Saylor.org
288

agreement in principle between Pennzoil and Getty. Texaco’s lawyers, however, believed that Getty oil was
“still in play,” and before the lawyers for Pennzoil and Getty could complete the paperwork for their
agreement, Texaco announced it was offering Getty shareholders an additional $12.50 per share over
what Pennzoil had offered.
Texaco later increased its offer to $228 per share, and the Getty board of directors soon began dealing
with Texaco instead of Pennzoil. Pennzoil decided to sue in Texas state court for tortious interference with
a contract. After a long trial, the jury returned an enormous verdict against Texaco: $7.53 billion in actual
damages and $3 billion in punitive damages. The verdict was so large that it would have bankrupted
Texaco. Appeals from the verdict centered on an obscure rule of the Securities and Exchange Commission
(SEC), Rule 10(b)-13, and Texaco’s argument was based on that rule and the fact that the contract had not
been completed. If there was no contract, Texaco could not have legally interfered with one. After the SEC
filed a brief that supported Texaco’s interpretation of the law, Texaco agreed to pay $3 billion to Pennzoil
to dismiss its claim of tortious interference with a contract.

Malicious Prosecution
Malicious prosecution is the tort of causing someone to be prosecuted for a criminal act, knowing that
there was no probable cause to believe that the plaintiff committed the crime. The plaintiff must show that
the defendant acted with malice or with some purpose other than bringing the guilty to justice. A mere
complaint to the authorities is insufficient to establish the tort, but any official proceeding will support the
claim—for example, a warrant for the plaintiff’s arrest. The criminal proceeding must terminate in the
plaintiff’s favor in order for his suit to be sustained.
A majority of US courts, though by no means all, permit a suit for wrongful civil proceedings. Civil
litigation is usually costly and burdensome, and one who forces another to defend himself against baseless
accusations should not be permitted to saddle the one he sues with the costs of defense. However,
because, as a matter of public policy, litigation is favored as the means by which legal rights can be
vindicated—indeed, the Supreme Court has even ruled that individuals have a constitutional right to
litigate—the plaintiff must meet a heavy burden in proving his case. The mere dismissal of the original
lawsuit against the plaintiff is not sufficient proof that the suit was unwarranted. The plaintiff in a suit for

Saylor URL: http://www.saylor.org/books

Saylor.org
289

wrongful civil proceedings must show that the defendant (who was the plaintiff in the original suit) filed
the action for an improper purpose and had no reasonable belief that his cause was legally or factually
well grounded.

Defamation
Defamation is injury to a person’s good name or reputation. In general, if the harm is done through the
spoken word—one person to another, by telephone, by radio, or on television—it is called slander. If the
defamatory statement is published in written form, it is called libel.
The Restatement (Second) of Torts defines a defamatory communication as one that “so tends to harm the
reputation of another as to lower him in the estimation of the community or to deter third persons from
associating or dealing with him.”

[3]

A statement is not defamatory unless it is false. Truth is an absolute defense to a charge of libel or slander.
Moreover, the statement must be “published”—that is, communicated to a third person. You cannot be
libeled by one who sends you a letter full of false accusations and scurrilous statements about you unless a
third person opens it first (your roommate, perhaps). Any living person is capable of being defamed, but
the dead are not. Corporations, partnerships, and other forms of associations can also be defamed, if the
statements tend to injure their ability to do business or to garner contributions.
The statement must have reference to a particular person, but he or she need not be identified by name. A
statement that “the company president is a crook” is defamatory, as is a statement that “the major
network weathermen are imposters.” The company president and the network weathermen could show
that the words were aimed at them. But statements about large groups will not support an action for
defamation (e.g., “all doctors are butchers” is not defamatory of any particular doctor).
The law of defamation is largely built on strict liability. That a person did not intend to defame is
ordinarily no excuse; a typographical error that converts a true statement into a false one in a newspaper,
magazine, or corporate brochure can be sufficient to make out a case of libel. Even the exercise of due care
is usually no excuse if the statement is in fact communicated. Repeating a libel is itself a libel; a libel
cannot be justified by showing that you were quoting someone else. Though a plaintiff may be able to

Saylor URL: http://www.saylor.org/books

Saylor.org
290

prove that a statement was defamatory, he is not necessarily entitled to an award of damages. That is
because the law contains a number of privileges that excuse the defamation.
Publishing false information about another business’s product constitutes the tort of slander of quality, or
trade libel. In some states, this is known as the tort of product disparagement. It may be difficult to
establish damages, however. A plaintiff must prove that actual damages proximately resulted from the
slander of quality and must show the extent of the economic harm as well.

Absolute Privilege
Statements made during the course of judicial proceedings are absolutely privileged, meaning that they
cannot serve as the basis for a defamation suit. Accurate accounts of judicial or other proceedings are
absolutely privileged; a newspaper, for example, may pass on the slanderous comments of a judge in
court. “Judicial” is broadly construed to include most proceedings of administrative bodies of the
government. The Constitution exempts members of Congress from suits for libel or slander for any
statements made in connection with legislative business. The courts have constructed a similar privilege
for many executive branch officials.

Qualified Privilege
Absolute privileges pertain to those in the public sector. A narrower privilege exists for private citizens. In
general, a statement that would otherwise be actionable is held to be justified if made in a reasonable
manner and for a reasonable purpose. Thus you may warn a friend to beware of dealing with a third
person, and if you had reason to believe that what you said was true, you are privileged to issue the
warning, even though false. Likewise, an employee may warn an employer about the conduct or character
of a fellow or prospective employee, and a parent may complain to a school board about the competence
or conduct of a child’s teacher. There is a line to be drawn, however, and a defendant with nothing but an
idle interest in the matter (an “officious intermeddler”) must take the risk that his information is wrong.
In 1964, the Supreme Court handed down its historic decision in New York Times v. Sullivan, holding
that under the First Amendment a libel judgment brought by a public official against a newspaper cannot
stand unless the plaintiff has shown “actual malice,” which in turn was defined as “knowledge that [the

Saylor URL: http://www.saylor.org/books

Saylor.org
291

[4]

statement] was false or with a reckless disregard of whether it was false or not.” In subsequent cases, the
court extended the constitutional doctrine further, applying it not merely to government officials but
to public figures, people who voluntarily place themselves in the public eye or who involuntarily find
themselves the objects of public scrutiny. Whether a private person is or is not a public figure is a difficult
question that has so far eluded rigorous definition and has been answered only from case to case. A CEO
of a private corporation ordinarily will be considered a private figure unless he puts himself in the public
eye—for example, by starring in the company’s television commercials.

Invasion of Privacy
The right of privacy—the right “to be let alone”—did not receive judicial recognition until the twentieth
century, and its legal formulation is still evolving. In fact there is no single right of privacy. Courts and
commentators have discerned at least four different types of interests: (1) the right to control the
appropriation of your name and picture for commercial purposes, (2) the right to be free of intrusion on
your “personal space” or seclusion, (3) freedom from public disclosure of embarrassing and intimate facts
of your personal life, and (4) the right not to be presented in a “false light.”

Appropriation of Name or Likeness
The earliest privacy interest recognized by the courts was appropriation of name or likeness: someone else
placing your photograph on a billboard or cereal box as a model or using your name as endorsing a
product or in the product name. A New York statute makes it a misdemeanor to use the name, portrait, or
picture of any person for advertising purposes or for the purposes of trade (business) without first
obtaining written consent. The law also permits the aggrieved person to sue and to recover damages for
unauthorized profits and also to have the court enjoin (judicially block) any further unauthorized use of
the plaintiff’s name, likeness, or image. This is particularly useful to celebrities.
Because the publishing and advertising industries are concentrated heavily in New York, the statute plays
an important part in advertising decisions made throughout the country. Deciding what “commercial” or
“trade” purposes are is not always easy. Thus a newsmagazine may use a baseball player’s picture on its

Saylor URL: http://www.saylor.org/books

Saylor.org
292

cover without first obtaining written permission, but a chocolate manufacturer could not put the player’s
picture on a candy wrapper without consent.

Personal Space
One form of intrusion upon a person’s solitude—trespass—has long been actionable under common law.
Physical invasion of home or other property is not a new tort. But in recent years, the notion of intrusion
has been broadened considerably. Now, taking photos of someone else with your cell phone in a locker
room could constitute invasion of the right to privacy. Reading someone else’s mail or e-mail could also
constitute an invasion of the right to privacy. Photographing someone on a city street is not tortious, but
subsequent use of the photograph could be. Whether the invasion is in a public or private space, the
amount of damages will depend on how the image or information is disclosed to others.

Public Disclosure of Embarassing Facts
Circulation of false statements that do injury to a person are actionable under the laws of defamation.
What about true statements that might be every bit as damaging—for example, disclosure of someone’s
income tax return, revealing how much he earned? The general rule is that if the facts are truly private
and of no “legitimate” concern to the public, then their disclosure is a violation of the right to privacy. But
a person who is in the public eye cannot claim the same protection.

False Light
A final type of privacy invasion is that which paints a false picture in a publication. Though false, it might
not be libelous, since the publication need contain nothing injurious to reputation. Indeed, the publication
might even glorify the plaintiff, making him seem more heroic than he actually is. Subject to the First
Amendment requirement that the plaintiff must show intent or extreme recklessness, statements that put
a person in a false light, like a fictionalized biography, are actionable.

KEY TAKEAWAY
There are many kinds of intentional torts. Some of them involve harm to the physical person or to his or her
property, reputation or feelings, or economic interests. In each case of intentional tort, the plaintiff must show

Saylor URL: http://www.saylor.org/books

Saylor.org
293

that the defendant intended harm, but the intent to harm does not need to be directed at a particular person
and need not be malicious, as long as the resulting harm is a direct consequence of the defendant’s actions.

EXERCISES
1.

Name two kinds of intentional torts that could result in damage to a business firm’s bottom line.

2.

Name two kinds of intentional torts that are based on protection of a person’s property.

3.

Why are intentional torts more likely to result in a verdict not only for compensatory damages but also for
punitive damages?

[1] Roche v. Stern, 675 N.Y.S.2d 133 (1998).
[2] Katko v. Briney, 183 N.W.2d 657 (Iowa 1971).
[3] Restatement (Second) of Torts, Section 559 (1965).
[4] Times v. Sullivan, 376 US 254 (1964).

Saylor URL: http://www.saylor.org/books

Saylor.org
294

7.3 Negligence
LEARNING OBJECTIVES
1.

Understand how the duty of due care relates to negligence.

2.

Distinguish between actual and proximate cause.

3.

Explain the primary defenses to a claim of negligence.

Elements of Negligence
Physical harm need not be intentionally caused. A pedestrian knocked over by an automobile does not
hurt less because the driver intended no wrong but was merely careless. The law imposes a duty of care on
all of us in our everyday lives. Accidents caused by negligence are actionable.
Determining negligence is not always easy. If a driver runs a red light, we can say that he is negligent
because a driver must always be careful to ascertain whether the light is red and be able to stop if it is.
Suppose that the driver was carrying a badly injured person to a nearby hospital and that after slowing
down at an intersection, went through a red light, blowing his horn, whereupon a driver to his right,
seeing him, drove into the intersection anyway and crashed into him. Must one always stop at a red light?
Is proof that the light was red always proof of negligence? Usually, but not always: negligence is an
abstract concept that must always be applied to concrete and often widely varying sets of circumstances.
Whether someone was or was not negligent is almost always a question of fact for a jury to decide. Rarely
is it a legal question that a judge can settle.
The tort of negligence has four elements: (1) a duty of due care that the defendant had, (2)
the breach of the duty of due care, (3) connection between cause and injury, and (4) actual damage or loss.
Even if a plaintiff can prove each of these aspects, the defendant may be able to show that the law excuses
the conduct that is the basis for the tort claim. We examine each of these factors below.

Standard of Care
Not every unintentional act that causes injury is negligent. If you brake to a stop when you see a child dart
out in front of your car, and if the noise from your tires gives someone in a nearby house a heart attack,
you have not acted negligently toward the person in the house. The purpose of the negligence standard is

Saylor URL: http://www.saylor.org/books

Saylor.org
295

to protect others against the risk of injury that foreseeably would ensue from unreasonably dangerous
conduct.
Given the infinite variety of human circumstances and conduct, no general statement of a reasonable
standard of care is possible. Nevertheless, the law has tried to encapsulate it in the form of the famous
standard of “the reasonable man.” This fictitious person “of ordinary prudence” is the model that juries
are instructed to compare defendants with in assessing whether those defendants have acted negligently.
Analysis of this mythical personage has baffled several generations of commentators. How much
knowledge must he have of events in the community, of technology, of cause and effect? With what
physical attributes, courage, or wisdom is this nonexistent person supposedly endowed? If the defendant
is a person with specialized knowledge, like a doctor or an automobile designer, must the jury also treat
the “reasonable man” as having this knowledge, even though the average person in the community will
not? (Answer: in most cases, yes.)
Despite the many difficulties, the concept of the reasonable man is one on which most negligence cases
ultimately turn. If a defendant has acted “unreasonably under the circumstances” and his conduct posed
an unreasonable risk of injury, then he is liable for injury caused by his conduct. Perhaps in most
instances, it is not difficult to divine what the reasonable man would do. The reasonable man stops for
traffic lights and always drives at reasonable speeds, does not throw baseballs through windows, performs
surgical operations according to the average standards of the medical profession, ensures that the floors of
his grocery store are kept free of fluids that would cause a patron to slip and fall, takes proper precautions
to avoid spillage of oil from his supertanker, and so on. The "reasonable man" standard imposes hindsight
on the decisions and actions of people in society; the circumstances of life are such that courts may
sometimes impose a standard of due care that many people might not find reasonable.

Duty of Care and Its Breach
The law does not impose on us a duty to care for every person. If the rule were otherwise, we would all, in
this interdependent world, be our brothers’ keepers, constantly unsure whether any action we took might
subject us to liability for its effect on someone else. The law copes with this difficulty by limiting the
number of people toward whom we owe a duty to be careful.

Saylor URL: http://www.saylor.org/books

Saylor.org
296

In general, the law imposes no obligation to act in a situation to which we are strangers. We may pass the
drowning child without risking a lawsuit. But if we do act, then the law requires us to act carefully. The
law of negligence requires us to behave with due regard for the foreseeable consequences of our actions in
order to avoid unreasonable risks of injury.
During the course of the twentieth century, the courts have constantly expanded the notion of
“foreseeability,” so that today many more people are held to be within the zone of injury than was once the
case. For example, it was once believed that a manufacturer or supplier owed a duty of care only to
immediate purchasers, not to others who might use the product or to whom the product might be resold.
This limitation was known as the rule of privity. And users who were not immediate purchasers were said
not to be in privity with a supplier or manufacturer. In 1916, Judge Benjamin N. Cardozo, then on the
New York Court of Appeals, penned an opinion in a celebrated case that exploded the theory of privity,
though it would take half a century before the last state—Mississippi in 1966—would fall in line.
Determining a duty of care can be a vexing problem. Physicians, for example, are bound by principles of
medical ethics to respect the confidences of their patients. Suppose a patient tells a psychiatrist that he
intends to kill his girlfriend. Does the physician then have a higher legal duty to warn prospective victim?
The California Supreme Court has said yes.

[1]

Establishing a breach of the duty of due care where the defendant has violated a statute or municipal
ordinance is eased considerably with the doctrine of negligence per se, a doctrine common to all US state
courts. If a legislative body sets a minimum standard of care for particular kinds of acts to protect a
certain set of people from harm and a violation of that standard causes harm to someone in that set, the
defendant is negligent per se. If Harvey is driving sixty-five miles per hour in a fifty-five-mile-per-hour
zone when he crashes into Haley’s car and the police accident report establishes that or he otherwise
admits to going ten miles per hour over the speed limit, Haley does not have to prove that Harvey has
breached a duty of due care. She will only have to prove that the speeding was an actual and proximate
cause of the collision and will also have to prove the extent of the resulting damages to her.

Causation: Actual Cause and Proximate Cause

Saylor URL: http://www.saylor.org/books

Saylor.org
297

“For want of a nail, the kingdom was lost,” as the old saying has it. Virtually any cause of an injury can be
traced to some preceding cause. The problem for the law is to know when to draw the line between causes
that are immediate and causes too remote for liability reasonably to be assigned to them. In tort theory,
there are two kinds of causes that a plaintiff must prove: actual cause and proximate
cause. Actual cause (causation in fact) can be found if the connection between the defendant’s act and the
plaintiff’s injuries passes the “but for” test: if an injury would not have occurred “but for” the defendant’s
conduct, then the defendant is the cause of the injury. Still, this is not enough causation to create liability.
The injuries to the plaintiff must also be foreseeable, or not “too remote,” for the defendant’s act to create
liability. This is proximate cause: a cause that is not too remote or unforseeable.
Suppose that the person who was injured was not one whom a reasonable person could have expected to
be harmed. Such a situation was presented in one of the most famous US tort cases, Palsgraf v. Long
Island Railroad (Section 7.5 "Cases"), which was decided by Judge Benjamin Cardozo. Although Judge
Cardozo persuaded four of his seven brethren to side with his position, the closeness of the case
demonstrates the difficulty that unforeseeable consequences and unforeseeable plaintiffs present.

Damages
For a plaintiff to win a tort case, she must allege and prove that she was injured. The fear that she might
be injured in the future is not a sufficient basis for a suit. This rule has proved troublesome in medical
malpractice and industrial disease cases. A doctor’s negligent act or a company’s negligent exposure of a
worker to some form of contamination might not become manifest in the body for years. In the meantime,
the tort statute of limitations might have run out, barring the victim from suing at all. An increasing
number of courts have eased the plaintiff’s predicament by ruling that the statute of limitations does not
begin to run until the victim discovers that she has been injured or contracted a disease.
The law allows an exception to the general rule that damages must be shown when the plaintiff stands in
danger of immediate injury from a hazardous activity. If you discover your neighbor experimenting with
explosives in his basement, you could bring suit to enjoin him from further experimentation, even though
he has not yet blown up his house—and yours.

Problems of Proof
Saylor URL: http://www.saylor.org/books

Saylor.org
298

The plaintiff in a tort suit, as in any other, has the burden of proving his allegations.
He must show that the defendant took the actions complained of as negligent, demonstrate the
circumstances that make the actions negligent, and prove the occurrence and extent of injury. Factual
issues are for the jury to resolve. Since it is frequently difficult to make out the requisite proof, the law
allows certain presumptions and rules of evidence that ease the plaintiff’s task, on the ground that without
them substantial injustice would be done. One important rule goes by the Latin phrase res ipsa loquitur,
meaning “the thing speaks for itself.” The best evidence is always the most direct evidence: an eyewitness
account of the acts in question. But eyewitnesses are often unavailable, and in any event they frequently
cannot testify directly to the reasonableness of someone’s conduct, which inevitably can only be inferred
from the circumstances.
In many cases, therefore, circumstantial evidence (evidence that is indirect) will be the only evidence or
will constitute the bulk of the evidence. Circumstantial evidence can often be quite telling: though no one
saw anyone leave the building, muddy footprints tracing a path along the sidewalk are fairly conclusive.
Res ipsa loquitur is a rule of circumstantial evidence that permits the jury to draw an inference of
negligence. A common statement of the rule is the following: “There must be reasonable evidence of
negligence but where the thing is shown to be under the management of the defendant or his servants,
and the accident is such as in the ordinary course of things does not happen if those who have the
management use proper care, it affords reasonable evidence, in the absence of explanation by the
defendants, that the accident arose from want of care.”

[2]

If a barrel of flour rolls out of a factory window and hits someone, or a soda bottle explodes, or an airplane
crashes, courts in every state permit juries to conclude, in the absence of contrary explanations by the
defendants, that there was negligence. The plaintiff is not put to the impossible task of explaining
precisely how the accident occurred. A defendant can always offer evidence that he acted reasonably—for
example, that the flour barrel was securely fastened and that a bolt of lightning, for which he was not
responsible, broke its bands, causing it to roll out the window. But testimony by the factory employees
that they secured the barrel, in the absence of any further explanation, will not usually serve to rebut the
inference. That the defendant was negligent does not conclude the inquiry or automatically entitle the

Saylor URL: http://www.saylor.org/books

Saylor.org
299

plaintiff to a judgment. Tort law provides the defendant with several excuses, some of which are discussed
briefly in the next section.

Excuses
There are more excuses (defenses) than are listed here, but contributory negligence or comparative
negligence, assumption of risk, and act of God are among the principal defenses that will completely or
partially excuse the negligence of the defendant.

Contributory and Comparative Negligence
Under an old common-law rule, it was a complete defense to show that the plaintiff in a negligence suit
was himself negligent. Even if the plaintiff was only mildly negligent, most of the fault being chargeable to
the defendant, the court would dismiss the suit if the plaintiff’s conduct contributed to his injury. In a few
states today, this rule of contributory negligence is still in effect. Although referred to as negligence, the
rule encompasses a narrower form than that with which the defendant is charged, because the plaintiff’s
only error in such cases is in being less careful of himself than he might have been, whereas the defendant
is charged with conduct careless toward others. This rule was so manifestly unjust in many cases that
most states, either by statute or judicial decision, have changed to some version
of comparative negligence. Under the rule of comparative negligence, damages are apportioned according
to the defendant’s degree of culpability. For example, if the plaintiff has sustained a $100,000 injury and
is 20 percent responsible, the defendant will be liable for $80,000 in damages.

Assumption of Risk
Risk of injury pervades the modern world, and plaintiffs should not win a lawsuit simply because they
took a risk and lost. The law provides, therefore, that when a person knowingly takes a risk, he or she
must suffer the consequences.
The assumption of risk doctrine comes up in three ways. The plaintiff may have formally agreed with the
defendant before entering a risky situation that he will relieve the defendant of liability should injury
occur. (“You can borrow my car if you agree not to sue me if the brakes fail, because they’re worn and I
haven’t had a chance to replace them.”) Or the plaintiff may have entered into a relationship with the

Saylor URL: http://www.saylor.org/books

Saylor.org
300

defendant knowing that the defendant is not in a position to protect him from known risks (the fan who is
hit by a line drive in a ballpark). Or the plaintiff may act in the face of a risky situation known in advance
to have been created by the defendant’s negligence (failure to leave, while there was an opportunity to do
so, such as getting into an automobile when the driver is known to be drunk).
The difficulty in many cases is to determine the dividing line between subjectivity and objectivity. If the
plaintiff had no actual knowledge of the risk, he cannot be held to have assumed it. On the other hand, it is
easy to claim that you did not appreciate the danger, and the courts will apply an objective standard of
community knowledge (a “but you should have known” test) in many situations. When the plaintiff has no
real alternative, however, assumption of risk fails as a defense (e.g., a landlord who negligently fails to
light the exit to the street cannot claim that his tenants assumed the risk of using it).
At the turn of the century, courts applied assumption of risk in industrial cases to bar relief to workers
injured on the job. They were said to assume the risk of dangerous conditions or equipment. This rule has
been abolished by workers’ compensation statutes in most states.

Act of God
Technically, the rule that no one is responsible for an “act of God,” or force majeure as it is sometimes
called, is not an excuse but a defense premised on a lack of causation. If a force of nature caused the harm,
then the defendant was not negligent in the first place. A marina, obligated to look after boats moored at
its dock, is not liable if a sudden and fierce storm against which no precaution was possible destroys
someone’s vessel. However, if it is foreseeable that harm will flow from a negligent condition triggered by
a natural event, then there is liability. For example, a work crew failed to remove residue explosive gas
from an oil barge. Lightning hit the barge, exploded the gas, and injured several workmen. The plaintiff
recovered damages against the company because the negligence consisted in the failure to guard against
any one of a number of chance occurrences that could ignite the gas.

[3]

Vicarious Liability
Liability for negligent acts does not always end with the one who was negligent. Under certain
circumstances, the liability is imputed to others. For example, an employer is responsible for the

Saylor URL: http://www.saylor.org/books

Saylor.org
301

negligence of his employees if they were acting in the scope of employment. This rule of vicarious liability
is often calledrespondeat superior, meaning that the higher authority must respond to claims brought
against one of its agents. Respondeat superior is not limited to the employment relationship but extends
to a number of other agency relationships as well.
Legislatures in many states have enacted laws that make people vicariously liable for acts of certain people
with whom they have a relationship, though not necessarily one of agency. It is common, for example, for
the owner of an automobile to be liable for the negligence of one to whom the owner lends the car. Socalled dram shop statutes place liability on bar and tavern owners and others who serve too much alcohol
to one who, in an intoxicated state, later causes injury to others. In these situations, although the injurious
act of the drinker stemmed from negligence, the one whom the law holds vicariously liable (the bartender)
is not himself necessarily negligent—the law is holding him strictly liable, and to this concept we now
turn.

KEY TAKEAWAY
The most common tort claim is based on the negligence of the defendant. In each negligence claim, the
plaintiff must establish by a preponderance of the evidence that (1) the defendant had a duty of due care, (2)
the defendant breached that duty, (3) that the breach of duty both actually and approximately has caused
harm to the plaintiff, and (4) that the harm is measurable in money damages.
It is also possible for the negligence of one person to be imputed to another, as in the case of respondeat
superior, or in the case of someone who loans his automobile to another driver who is negligent and causes
injury. There are many excuses (defenses) to claims of negligence, including assumption of risk and
comparative negligence. In those few jurisdictions where contributory negligence has not been modified to
comparative negligence, plaintiffs whose negligence contributes to their own injuries will be barred from any
recovery.

EXERCISES
1.

Explain the difference between comparative negligence and contributory negligence.

2.

How is actual cause different from probable cause?

3.

What is an example of assumption of risk?

4.

How does res ipsa loquitur help a plaintiff establish a case of negligence?

Saylor URL: http://www.saylor.org/books

Saylor.org
302

[1] Tarasoff v. Regents of University of California, 551 P.2d 334 (Calif. 1976).
[2] Scott v. London & St. Katherine Docks Co., 3 H. & C. 596, 159 Eng.Rep. 665 (Q.B. 1865).
[3] Johnson v. Kosmos Portland Cement Co., 64 F.2d 193 (6th Cir. 1933).

Saylor URL: http://www.saylor.org/books

Saylor.org
303

7.4 Strict Liability
LEARNING OBJECTIVES
1.

Understand how strict liability torts differ from negligent torts.

2.

Understand the historical origins of strict liability under common law.

3.

Be able to apply strict liability concepts to liability for defective products.

4.

Distinguish strict liability from absolute liability, and understand the major defenses to a lawsuit in
products-liability cases.

Historical Basis of Strict Liability: Animals and Ultrahazardous Activities
To this point, we have considered principles of liability that in some sense depend upon the “fault” of the
tortfeasor. This fault is not synonymous with moral blame.
Aside from acts intended to harm, the fault lies in a failure to live up to a standard of reasonableness or
due care. But this is not the only basis for tort liability. Innocent mistakes can be a sufficient basis. As we
have already seen, someone who unknowingly trespasses on another’s property is liable for the damage
that he does, even if he has a reasonable belief that the land is his. And it has long been held that someone
who engages in ultrahazardous (or sometimes, abnormally dangerous) activities is liable for damage that
he causes, even though he has taken every possible precaution to avoid harm to someone else.
Likewise, the owner of animals that escape from their pastures or homes and damage neighboring
property may be liable, even if the reason for their escape was beyond the power of the owner to stop (e.g.,
a fire started by lightning that burns open a barn door). In such cases, the courts invoke the principle of
strict liability, or, as it is sometimes called, liability without fault. The reason for the rule is explained
in Klein v. Pyrodyne Corporation (Section 7.5 "Cases").

Strict Liability for Products
Because of the importance of products liability, this text devotes an entire chapter to it (Chapter 17
"Products Liability"). Strict liability may also apply as a legal standard for products, even those that are
not ultrahazardous. In some national legal systems, strict liability is not available as a cause of action to
plaintiffs seeking to recover a judgment of products liability against a manufacturer, wholesaler,

Saylor URL: http://www.saylor.org/books

Saylor.org
304

distributor, or retailer. (Some states limit liability to the manufacturer.) But it is available in the United
States and initially was created by a California Supreme Court decision in the 1962 case of Greenman v.
Yuba Power Products, Inc.
In Greenman, the plaintiff had used a home power saw and bench, the Shopsmith, designed and
manufactured by the defendant. He was experienced in using power tools and was injured while using the
approved lathe attachment to the Shopsmith to fashion a wooden chalice. The case was decided on the
premise that Greenman had done nothing wrong in using the machine but that the machine had a defect
that was “latent” (not easily discoverable by the consumer). Rather than decide the case based on
warranties, or requiring that Greenman prove how the defendant had been negligent, Justice Traynor
found for the plaintiff based on the overall social utility of strict liability in cases of defective products.
According to his decision, the purpose of such liability is to ensure that the “cost of injuries resulting from
defective products is borne by the manufacturers…rather than by the injured persons who are powerless
to protect themselves.”
Today, the majority of US states recognize strict liability for defective products, although some states limit
strict liability actions to damages for personal injuries rather than property damage. Injured plaintiffs
have to prove the product caused the harm but do not have to prove exactly how the manufacturer was
careless. Purchasers of the product, as well as injured guests, bystanders, and others with no direct
relationship with the product, may sue for damages caused by the product.
The Restatement of the Law of Torts, Section 402(a), was originally issued in 1964. It is a widely accepted
statement of the liabilities of sellers of goods for defective products. The Restatement specifies six
requirements, all of which must be met for a plaintiff to recover using strict liability for a product that the
plaintiff claims is defective:
1.

The product must be in a defective condition when the defendant sells it.

2. The defendant must normally be engaged in the business of selling or otherwise distributing the
product.
3. The product must be unreasonably dangerous to the user or consumer because of its defective
condition.

Saylor URL: http://www.saylor.org/books

Saylor.org
305

4. The plaintiff must incur physical harm to self or to property by using or consuming the product.
5.

The defective condition must be the proximate cause of the injury or damage.

6. The goods must not have been substantially changed from the time the product was sold to the
time the injury was sustained.
Section 402(a) also explicitly makes clear that a defendant can be held liable even though the defendant
has exercised “all possible care.” Thus in a strict liability case, the plaintiff does not need to show “fault”
(or negligence).
For defendants, who can include manufacturers, distributors, processors, assemblers, packagers, bottlers,
retailers, and wholesalers, there are a number of defenses that are available, including assumption of risk,
product misuse and comparative negligence, commonly known dangers, and the knowledgeable-user
defense. We have already seen assumption of risk and comparative negligence in terms of negligence
actions; the application of these is similar in products-liability actions.
Under product misuse, a plaintiff who uses a product in an unexpected and unusual way will not recover
for injuries caused by such misuse. For example, suppose that someone uses a rotary lawn mower to trim
a hedge and that after twenty minutes of such use loses control because of its weight and suffers serious
cuts to his abdomen after dropping it. Here, there would be a defense of product misuse, as well as
contributory negligence. Consider the urban (or Internet) legend of Mervin Gratz, who supposedly put his
Winnebago on autopilot to go back and make coffee in the kitchen, then recovered millions after his
Winnebago turned over and he suffered serious injuries. There are multiple defenses to this alleged
action; these would include the defenses of contributory negligence, comparative negligence, and product
misuse. (There was never any such case, and certainly no such recovery; it is not known who started this
legend, or why.)
Another defense against strict liability as a cause of action is the knowledgeable user defense. If the
parents of obese teenagers bring a lawsuit against McDonald’s, claiming that its fast-food products are
defective and that McDonald’s should have warned customers of the adverse health effects of eating its
products, a defense based on the knowledgeable user is available. In one case, the court found that the
high levels of cholesterol, fat, salt, and sugar in McDonald’s food is well known to users. The court stated,

Saylor URL: http://www.saylor.org/books

Saylor.org
306

“If consumers know (or reasonably should know) the potential ill health effects of eating at McDonald’s,
they cannot blame McDonald’s if they, nonetheless, choose to satiate their appetite with a surfeit of
supersized McDonald’s products.”

[1]

KEY TAKEAWAY
Common-law courts have long held that certain activities are inherently dangerous and that those who cause
damage to others by engaging in those activities will be held strictly liable. More recently, courts in the United
States have applied strict liability to defective products. Strict liability, however, is not absolute liability, as
there are many defenses available to defendants in lawsuits based on strict liability, such as comparative
negligence and product abuse.

EXERCISES
1.

Someone says, “Strict liability means that you’re liable for whatever you make, no matter what the
consumer does with your product. It’s a crazy system.” Respond to and refute this statement.

2.

What is the essential difference between strict liability torts and negligent torts? Should the US legal
system even allow strict liability torts? What reasons seem persuasive to you?

[1] Pellman v. McDonald’s Corp., 237 F.2d 512 (S.D.N.Y. 2003).

Saylor URL: http://www.saylor.org/books

Saylor.org
307

7.5 Cases
Intentional Torts: False Imprisonment
Lester v. Albers Super Markets, Inc.
94 Ohio App. 313, 114 N.E.2d 529 (Ohio 1952)
Facts: The plaintiff, carrying a bag of rolls purchased at another store, entered the defendant’s grocery
store to buy some canned fruit. Seeing her bus outside, she stepped out of line and put the can on the
counter. The store manager intercepted her and repeatedly demanded that she submit the bag to be
searched. Finally she acquiesced; he looked inside and said she could go. She testified that several people
witnessed the scene, which lasted about fifteen minutes, and that she was humiliated. The jury awarded
her $800. She also testified that no one laid a hand on her or made a move to restrain her from leaving by
any one of numerous exits.
***
MATTHEWS, JUDGE.
As we view the record, it raises the fundamental question of what is imprisonment. Before any need for a
determination of illegality arises there must be proof of imprisonment. In 35 Corpus Juris Secundum
(C.J.S.), False Imprisonment, § II, pages 512–13, it is said: “Submission to the mere verbal direction of
another, unaccompanied by force or by threats of any character, cannot constitute a false imprisonment,
and there is no false imprisonment where an employer interviewing an employee declines to terminate the
interview if no force or threat of force is used and false imprisonment may not be predicated on a person’s
unfounded belief that he was restrained.”
Many cases are cited in support of the text.
***
In Fenn v. Kroger Grocery & Baking Co., Mo. Sup., 209 S.W. 885, 887, the court said:

Saylor URL: http://www.saylor.org/books

Saylor.org
308

A case was not made out for false arrest. The plaintiff said she was intercepted as she started to leave the
store; that Mr. Krause stood where she could not pass him in going out. She does not say that he made any
attempt to intercept her. She says he escorted her back to the desk, that he asked her to let him see the
change.
…She does not say that she went unwillingly…Evidence is wholly lacking to show that she was detained by
force or threats. It was probably a disagreeable experience, a humiliating one to her, but she came out
victorious and was allowed to go when she desired with the assurance of Mr. Krause that it was all right.
The demurrer to the evidence on both counts was properly sustained.
The result of the cases is epitomized in 22 Am.Jur. 368, as follows:
A customer or patron who apparently has not paid for what he has received may be detained for a
reasonable time to investigate the circumstances, but upon payment of the demand, he has the
unqualified right to leave the premises without restraint, so far as the proprietor is concerned, and it is
false imprisonment for a private individual to detain one for an unreasonable time, or under unreasonable
circumstances, for the purpose of investigating a dispute over the payment of a bill alleged to be owed by
the person detained for cash services.
***
For these reasons, the judgment is reversed and final judgment entered for the defendant-appellant.

CASE QUESTIONS
1.

The court begins by saying what false imprisonment is not. What is the legal definition of false
imprisonment?

2.

What kinds of detention are permissible for a store to use in accosting those that may have been
shoplifting?

3.

Jody broke up with Jeremy and refused to talk to him. Jeremy saw Jody get into her car near the business
school and parked right behind her so she could not move. He then stood next to the driver’s window for
fifteen minutes, begging Jody to talk to him. She kept saying, “No, let me leave!” Has Jeremy committed
the tort of false imprisonment?

Saylor URL: http://www.saylor.org/books

Saylor.org
309

Negligence: Duty of Due Care
Whitlock v. University of Denver
744 P.2d 54 (Supreme Court of Colorado1987)
On June 19, 1978, at approximately 10:00 p.m., plaintiff Oscar Whitlock suffered a paralyzing injury while
attempting to complete a one-and-three-quarters front flip on a trampoline. The injury rendered him a
quadriplegic. The trampoline was owned by the Beta Theta Pi fraternity (the Beta house) and was situated
on the front yard of the fraternity premises, located on the University campus. At the time of his injury,
Whitlock was twenty years old, attended the University of Denver, and was a member of the Beta house,
where he held the office of acting house manager. The property on which the Beta house was located was
leased to the local chapter house association of the Beta Theta Pi fraternity by the defendant University of
Denver.
Whitlock had extensive experience jumping on trampolines. He began using trampolines in junior high
school and continued to do so during his brief tenure as a cadet at the United States Military Academy at
West Point, where he learned to execute the one-and-three-quarters front flip. Whitlock testified that he
utilized the trampoline at West Point every other day for a period of two months. He began jumping on
the trampoline owned by the Beta house in September of 1977. Whitlock recounted that in the fall and
spring prior to the date of his injury, he jumped on the trampoline almost daily. He testified further that
prior to the date of his injury, he had successfully executed the one-and-three-quarters front flip between
seventy-five and one hundred times.
During the evening of June 18 and early morning of June 19, 1978, Whitlock attended a party at the Beta
house, where he drank beer, vodka and scotch until 2:00 a.m. Whitlock then retired and did not awaken
until 2:00 p.m. on June 19. He testified that he jumped on the trampoline between 2:00 p.m. and 4:00
p.m., and again at 7:00 p.m. At 10:00 p.m., the time of the injury, there again was a party in progress at
the Beta house, and Whitlock was using the trampoline with only the illumination from the windows of
the fraternity house, the outside light above the front door of the house, and two street lights in the area.
As Whitlock attempted to perform the one-and-three-quarters front flip, he landed on the back of his
head, causing his neck to break.

Saylor URL: http://www.saylor.org/books

Saylor.org
310

Whitlock brought suit against the manufacturer and seller of the trampoline, the University, the Beta
Theta Pi fraternity and its local chapter, and certain individuals in their capacities as representatives of
the Beta Theta Pi organizations. Whitlock reached settlements with all of the named defendants except
the University, so only the negligence action against the University proceeded to trial. The jury returned a
verdict in favor of Whitlock, assessing his total damages at $ 7,300,000. The jury attributed twenty-eight
percent of causal negligence to the conduct of Whitlock and seventy-two percent of causal negligence to
the conduct of the University. The trial court accordingly reduced the amount of the award against the
University to $ 5,256,000.
The University moved for judgment notwithstanding the verdict, or, in the alternative, a new trial. The
trial court granted the motion for judgment notwithstanding the verdict, holding that as a matter of law,
no reasonable jury could have found that the University was more negligent than Whitlock, and that the
jury’s monetary award was the result of sympathy, passion or prejudice.
A panel of the court of appeals reversed…by a divided vote. Whitlock v. University of Denver, 712 P.2d
1072 (Colo. App. 1985). The court of appeals held that the University owed Whitlock a duty of due care to
remove the trampoline from the fraternity premises or to supervise its use.…The case was remanded to
the trial court with orders to reinstate the verdict and damages as determined by the jury. The University
then petitioned for certiorari review, and we granted that petition.

II.
A negligence claim must fail if based on circumstances for which the law imposes no duty of care upon the
defendant for the benefit of the plaintiff. [Citations] Therefore, if Whitlock’s judgment against the
University is to be upheld, it must first be determined that the University owed a duty of care to take
reasonable measures to protect him against the injury that he sustained.
Whether a particular defendant owes a legal duty to a particular plaintiff is a question of law. [Citations]
“The court determines, as a matter of law, the existence and scope of the duty—that is, whether the
plaintiff’s interest that has been infringed by the conduct of the defendant is entitled to legal protection.”
[Citations] In Smith v. City & County of Denver, 726 P.2d 1125 (Colo. 1986), we set forth several factors to
be considered in determining the existence of duty in a particular case:

Saylor URL: http://www.saylor.org/books

Saylor.org
311

Whether the law should impose a duty requires consideration of many factors including, for example, the
risk involved, the foreseeability and likelihood of injury as weighed against the social utility of the actor’s
conduct, the magnitude of the burden of guarding against injury or harm, and the consequences of placing
the burden upon the actor.
…A court’s conclusion that a duty does or does not exist is “an expression of the sum total of those
considerations of policy which lead the law to say that the plaintiff is [or is not] entitled to protection.”
…
We believe that the fact that the University is charged with negligent failure to act rather than negligent
affirmative action is a critical factor that strongly militates against imposition of a duty on the University
under the facts of this case. In determining whether a defendant owes a duty to a particular plaintiff, the
law has long recognized a distinction between action and a failure to act—“that is to say, between active
misconduct working positive injury to others [misfeasance] and passive inaction or a failure to take steps
to protect them from harm [nonfeasance].” W. Keeton, § 56, at 373. Liability for nonfeasance was slow to
receive recognition in the law. “The reason for the distinction may be said to lie in the fact that by
‘misfeasance’ the defendant has created a new risk of harm to the plaintiff, while by ‘nonfeasance’ he has
at least made his situation no worse, and has merely failed to benefit him by interfering in his
affairs.” Id. TheRestatement (Second) of Torts § 314 (1965) summarizes the law on this point as follows:
The fact that an actor realizes or should realize that action on his part is necessary for another’s aid or
protection does not of itself impose upon him a duty to take such action.
Imposition of a duty in all such cases would simply not meet the test of fairness under contemporary
standards.
In nonfeasance cases the existence of a duty has been recognized only during the last century in situations
involving a limited group of special relationships between parties. Such special relationships are
predicated on “some definite relation between the parties, of such a character that social policy justifies
the imposition of a duty to act.” W. Keeton, § 56, at 374. Special relationships that have been recognized
by various courts for the purpose of imposition of a duty of care include common carrier/passenger,

Saylor URL: http://www.saylor.org/books

Saylor.org
312

innkeeper/guest, possessor of land/invited entrant, employer/employee, parent/child, and
hospital/patient. See Restatement (Second) of Torts § 314 A (1965); 3 Harper and James, § 18.6, at 722–
23. The authors of the Restatement (Second) of Torts § 314 A, comment b (1965), state that “the law
appears…to be working slowly toward a recognition of the duty to aid or protect in any relation of
dependence or of mutual dependence.”
…

III.
The present case involves the alleged negligent failure to act, rather than negligent action. The plaintiff
does not complain of any affirmative action taken by the University, but asserts instead that the
University owed to Whitlock the duty to assure that the fraternity’s trampoline was used only under
supervised conditions comparable to those in a gymnasium class, or in the alternative to cause the
trampoline to be removed from the front lawn of the Beta house.…If such a duty is to be recognized, it
must be grounded on a special relationship between the University and Whitlock. According to the
evidence, there are only two possible sources of a special relationship out of which such a duty could arise
in this case: the status of Whitlock as a student at the University, and the lease between the University and
the fraternity of which Whitlock was a member. We first consider the adequacy of the student-university
relationship as a possible basis for imposing a duty on the University to control or prohibit the use of the
trampoline, and then examine the provisions of the lease for that same purpose.

A.
The student-university relationship has been scrutinized in several jurisdictions, and it is generally agreed
that a university is not an insurer of its students’ safety. [Citations] The relationship between a university
and its students has experienced important change over the years. At one time, college administrators and
faculties stood in loco parentis to their students, which created a special relationship “that imposed a duty
on the college to exercise control over student conduct and, reciprocally, gave the students certain rights
of protection by the college.” Bradshaw, 612 F.2d at 139. However, in modern times there has evolved a
gradual reapportionment of responsibilities from the universities to the students, and a corresponding
departure from the in loco parentis relationship. Id. at 139–40. Today, colleges and universities are

Saylor URL: http://www.saylor.org/books

Saylor.org
313

regarded as educational institutions rather than custodial ones. Beach, 726 P.2d at 419 (contrasting
colleges and universities with elementary and high schools).
…
…By imposing a duty on the University in this case, the University would be encouraged to exercise more
control over private student recreational choices, thereby effectively taking away much of the
responsibility recently recognized in students for making their own decisions with respect to private
entertainment and personal safety. Such an allocation of responsibility would “produce a repressive and
inhospitable environment, largely inconsistent with the objectives of a modern college
education.” Beach, 726 P.2d at 419.
The evidence demonstrates that only in limited instances has the University attempted to impose
regulations or restraints on the private recreational pursuits of its students, and the students have not
looked to the University to assure the safety of their recreational choices. Nothing in the University’s
student handbook, which contains certain regulations concerning student conduct, reflects an effort by
the University to control the risk-taking decisions of its students in their private recreation.…Indeed,
fraternity and sorority self-governance with minimal supervision appears to have been fostered by the
University.
…
Aside from advising the Beta house on one occasion to put the trampoline up when not in use, there is no
evidence that the University officials attempted to assert control over trampoline use by the fraternity
members. We conclude from this record that the University’s very limited actions concerning safety of
student recreation did not give Whitlock or the other members of campus fraternities or sororities any
reason to depend upon the University for evaluation of the safety of trampoline use.…Therefore, we
conclude that the student-university relationship is not a special relationship of the type giving rise to a
duty of the University to take reasonable measures to protect the members of fraternities and sororities
from risks of engaging in extra-curricular trampoline jumping.

Saylor URL: http://www.saylor.org/books

Saylor.org
314

The plaintiff asserts, however, that we should recognize a duty of the University to take affirmative action
to protect fraternity members because of the foreseeability of the injury, the extent of the risks involved in
trampoline use, the seriousness of potential injuries, and the University’s superior knowledge concerning
these matters. The argument in essence is that a duty should spring from the University’s natural interest
in the welfare and safety of its students, its superior knowledge of the nature and degree of risk involved
in trampoline use, and its knowledge of the use of trampolines on the University campus. The evidence
amply supports a conclusion that trampoline use involves risks of serious injuries and that the potential
for an injury such as that experienced by Whitlock was foreseeable. It shows further that prior injuries
resulting from trampoline accidents had been reported to campus security and to the student clinic, and
that University administrators were aware of the number and severity of trampoline injuries nationwide.
The record, however, also establishes through Whitlock’s own testimony that he was aware of the risk of
an accident and injury of the very nature that he experienced.…
We conclude that the relationship between the University and Whitlock was not one of dependence with
respect to the activities at issue here, and provides no basis for the recognition of a duty of the University
to take measures for protection of Whitlock against the injury that he suffered.

B.
We next examine the lease between the University and the fraternity to determine whether a special
relationship between the University and Whitlock can be predicated on that document. The lease was
executed in 1929, extends for a ninety-nine year term, and gives the fraternity the option to extend the
term for another ninety-nine years. The premises are to be occupied and used by the fraternity “as a
fraternity house, clubhouse, dormitory and boarding house, and generally for religious, educational, social
and fraternal purposes.” Such occupation is to be “under control of the tenant.” (emphasis added) The
annual rental at all times relevant to this case appears from the record to be one dollar. The University has
the obligation to maintain the grounds and make necessary repairs to the building, and the fraternity is to
bear the cost of such maintenance and repair.
…

Saylor URL: http://www.saylor.org/books

Saylor.org
315

We conclude that the lease, and the University’s actions pursuant to its rights under the lease, provide no
basis of dependence by the fraternity members upon which a special relationship can be found to exist
between the University and the fraternity members that would give rise to a duty upon the University to
take affirmative action to assure that recreational equipment such as a trampoline is not used under
unsafe conditions.

IV.
Considering all of the factors presented, we are persuaded that under the facts of this case the University
of Denver had no duty to Whitlock to eliminate the private use of trampolines on its campus or to
supervise that use. There exists no special relationship between the parties that justifies placing a duty
upon the University to protect Whitlock from the well-known dangers of using a trampoline. Here, a
conclusion that a special relationship existed between Whitlock and the University sufficient to warrant
the imposition of liability for nonfeasance would directly contravene the competing social policy of
fostering an educational environment of student autonomy and independence.
We reverse the judgment of the court of appeals and return this case to that court with directions to
remand it to the trial court for dismissal of Whitlock’s complaint against the University.

CASE QUESTIONS
1.

How are comparative negligence numbers calculated by the trial court? How can the jury say that the
university is 72 percent negligent and that Whitlock is 28 percent negligent?

2.

Why is this not an assumption of risk case?

3.

Is there any evidence that Whitlock was contributorily negligent? If not, why would the court engage in
comparative negligence calculations?

Negligence: Proximate Cause
Palsgraf v. Long Island R.R.
248 N.Y. 339,162 N.E. 99 (N.Y. 1928)
CARDOZO, Chief Judge

Saylor URL: http://www.saylor.org/books

Saylor.org
316

Plaintiff was standing on a platform of defendant’s railroad after buying a ticket to go to Rockaway Beach.
A train stopped at the station, bound for another place. Two men ran forward to catch it. One of the men
reached the platform of the car without mishap, though the train was already moving. The other man,
carrying a package, jumped aboard the car, but seemed unsteady as if about to fall. A guard on the car,
who had held the door open, reached forward to help him in, and another guard on the platform pushed
him from behind. In this act, the package was dislodged, and fell upon the rails. It was a package of small
size, about fifteen inches long, and was covered by a newspaper. In fact it contained fireworks, but there
was nothing in its appearance to give notice of its contents. The fireworks when they fell exploded. The
shock of· the explosion threw down some scales at the other end of the platform many feet away. The
scales struck the plaintiff, causing injuries for which she sues.
The conduct of the defendant’s guard, if a wrong in its relation to the holder of the package, was not a
wrong in its relation to the plaintiff, standing far away. Relatively to her it was not negligence at all.
Nothing in the situation gave notice that the falling package had in it the potency of peril to persons thus
removed. Negligence is not actionable unless it involves the invasion of a legally protected interest, the
violation of a right. “Proof of negligence in the air, so to speak, will not do.…If no hazard was apparent to
the eye of ordinary vigilance, an act innocent and harmless, at least to outward seeming, with reference to
her, did not take to itself the quality of a tort because it happened to be a wrong, though apparently not
one involving the risk of bodily insecurity, with reference to someone else.…The plaintiff sues in her own
right for a wrong personal to her, and not as the vicarious beneficiary of a breach of duty to another.
A different conclusion will involve us, and swiftly too, in a maze of contradictions. A guard stumbles over
a package which has been left upon a platform.
It seems to be a bundle of newspapers. It turns out to be a can of dynamite. To the eye of ordinary
vigilance, the bundle is abandoned waste, which may be kicked or trod on with impunity. Is a passenger at
the other end of the platform protected by the law against the unsuspected hazard concealed beneath the
waste? If not, is the result to be any different, so far as the distant passenger is concerned, when the guard
stumbles over a valise which a truckman or a porter has left upon the walk?…The orbit of the danger as
disclosed to the eye of reasonable vigilance would be the orbit of the duty. One who jostles one’s neighbor
in a crowd does not invade the rights of others standing at the outer fringe when the unintended contact

Saylor URL: http://www.saylor.org/books

Saylor.org
317

casts a bomb upon the ground. The wrongdoer as to them is the man who carries the bomb, not the one
who explodes it without suspicion of the danger. Life will have to be made over, and human nature
transformed, before prevision so extravagant can be accepted as the norm of conduct, the customary
standard to which behavior must conform.
The argument for the plaintiff is built upon the shifting meanings of such words as “wrong” and
“wrongful” and shares their instability. For what the plaintiff must show is a “wrong” to herself; i.e., a
violation of her own right, and not merely a “wrong” to someone else, nor conduct “wrongful” because
unsocial, but not a “wrong” to anyone. We are told that one who drives at reckless speed through a
crowded city street is guilty of a negligent act and therefore of a wrongful one, irrespective of the
consequences.
Negligent the act is, and wrongful in the sense that it is unsocial, but wrongful and unsocial in relation to
other travelers, only because the eye of vigilance perceives the risk of damage. If the same act were to be
committed on a speedway or a race course, it would lose its wrongful quality. The risk reasonably to be
perceived defines the duty to be obeyed, and risk imports relation; it is risk to another or to others within
the range of apprehension. This does not mean, of course, that one who launches a destructive force is
always relieved of liability, if the force, though known to be destructive, pursues an unexpected
path.…Some acts, such as shooting are so imminently dangerous to anyone who may come within reach of
the missile however unexpectedly, as to impose a duty of prevision not far from that of an insurer. Even
today, and much oftener in earlier stages of the law, one acts sometimes at one’s peril.…These cases aside,
wrong-is defined in terms of the natural or probable, at least when unintentional.…Negligence, like risk, is
thus a term of relation.
Negligence in the abstract, apart from things related, is surely not a tort, if indeed it is understandable at
all.…One who seeks redress at law does not make out a cause of action by showing without more that
there has been damage to his person. If the harm was not willful, he must show that the act as to him had
possibilities of danger so many and apparent as to entitle him to be protected against the doing of it
though the harm was unintended.
***

Saylor URL: http://www.saylor.org/books

Saylor.org
318

The judgment of the Appellate Division and that of the Trial Term should be reversed, and the complaint
dismissed, with costs in all courts.

CASE QUESTIONS
1.

Is there actual cause in this case? How can you tell?

2.

Why should Mrs. Palsgraf (or her insurance company) be made to pay for injuries that were caused by the
negligence of the Long Island Rail Road?

3.

How is this accident not foreseeable?

Klein v. Pyrodyne Corporation
Klein v. Pyrodyne Corporation
810 P.2d 917 (Supreme Court of Washington 1991)
Pyrodyne Corporation (Pyrodyne) is a licensed fireworks display company that contracted to display
fireworks at the Western Washington State Fairgrounds in Puyallup, Washington, on July 4,1987. During
the fireworks display, one of the mortar launchers discharged a rocket on a horizontal trajectory parallel
to the earth. The rocket exploded near a crowd of onlookers, including Danny Klein. Klein’s clothing was
set on fire, and he suffered facial burns and serious injury to his eyes. Klein sued Pyrodyne for strict
liability to recover for his injuries. Pyrodyne asserted that the Chinese manufacturer of the fireworks was
negligent in producing the rocket and therefore Pyrodyne should not be held liable. The trial court applied
the doctrine of strict liability and held in favor of Klein. Pyrodyne appealed.
Section 519 of the Restatement (Second) of Torts provides that any party carrying on an “abnormally
dangerous activity” is strictly liable for ensuing damages. The public display of fireworks fits this
definition. The court stated: “Any time a person ignites rockets with the intention of sending them aloft to
explode in the presence of large crowds of people, a high risk of serious personal injury or property
damage is created. That risk arises because of the possibility that a rocket will malfunction or be
misdirected.” Pyrodyne argued that its liability was cut off by the Chinese manufacturer’s negligence. The
court rejected this argument, stating, “Even if negligence may properly be regarded as an intervening
cause, it cannot function to relieve Pyrodyne from strict liability.”

Saylor URL: http://www.saylor.org/books

Saylor.org
319

The Washington Supreme Court held that the public display of fireworks is an abnormally dangerous
activity that warrants the imposition of strict liability.
Affirmed.

CASE QUESTIONS
1.

Why would certain activities be deemed ultrahazardous or abnormally dangerous so that strict liability is
imposed?

2.

If the activities are known to be abnormally dangerous, did Klein assume the risk?

3.

Assume that the fireworks were negligently manufactured in China. Should Klein’s only remedy be against
the Chinese company, as Pyrodyne argues? Why or why not?

Saylor URL: http://www.saylor.org/books

Saylor.org
320

7.6 Summary and Exercises
Summary
The principles of tort law pervade modern society because they spell out the duties of care that we owe
each other in our private lives. Tort law has had a significant impact on business because modern
technology poses significant dangers and the modern market is so efficient at distributing goods to a wide
class of consumers.
Unlike criminal law, tort law does not require the tortfeasor to have a specific intent to commit the act for
which he or she will be held liable to pay damages. Negligence—that is, carelessness—is a major factor in
tort liability. In some instances, especially in cases involving injuries caused by products, a no-fault
standard called strict liability is applied.
What constitutes a legal injury depends very much on the circumstances. A person can assume a risk or
consent to the particular action, thus relieving the person doing the injury from tort liability. To be liable,
the tortfeasor must be the proximate cause of the injury, not a remote cause. On the other hand, certain
people are held to answer for the torts of another—for example, an employer is usually liable for the torts
of his employees, and a bartender might be liable for injuries caused by someone to whom he sold too
many drinks. Two types of statutes—workers’ compensation and no-fault automobile insurance—have
eliminated tort liability for certain kinds of accidents and replaced it with an immediate insurance
payment plan.
Among the torts of particular importance to the business community are wrongful death and personal
injury caused by products or acts of employees, misrepresentation, defamation, and interference with
contractual relations.

EXERCISES
1.

What is the difference in objectives between tort law and criminal law?

2.

A woman fell ill in a store. An employee put the woman in an infirmary but provided no medical care for
six hours, and she died. The woman’s family sued the store for wrongful death. What arguments could

Saylor URL: http://www.saylor.org/books

Saylor.org
321

the store make that it was not liable? What arguments could the family make? Which seem the stronger
arguments? Why?
3.

The signals on a railroad crossing are defective. Although the railroad company was notified of the
problem a month earlier, the railroad inspector has failed to come by and repair them. Seeing the all-clear
signal, a car drives up and stalls on the tracks as a train rounds the bend. For the past two weeks the car
had been stalling, and the driver kept putting off taking the car to the shop for a tune-up. As the train
rounds the bend, the engineer is distracted by a conductor and does not see the car until it is too late to
stop. Who is negligent? Who must bear the liability for the damage to the car and to the train?

4.

Suppose in the Katko v. Briney case (Section 7.2 "Intentional Torts") that instead of setting such a device,
the defendants had simply let the floor immediately inside the front door rot until it was so weak that
anybody who came in and took two steps straight ahead would fall through the floor and to the cellar.
Will the defendant be liable in this case? What if they invited a realtor to appraise the place and did not
warn her of the floor? Does it matter whether the injured person is a trespasser or an invitee?

5.

Plaintiff’s husband died in an accident, leaving her with several children and no money except a valid
insurance policy by which she was entitled to $5,000. Insurance Company refused to pay, delaying and
refusing payment and meanwhile “inviting” Plaintiff to accept less than $5,000, hinting that it had a
defense. Plaintiff was reduced to accepting housing and charity from relatives. She sued the insurance
company for bad-faith refusal to settle the claim and for the intentional infliction of emotional distress.
The lower court dismissed the case. Should the court of appeals allow the matter to proceed to trial?

SELF-TEST QUESTIONS
1.

Catarina falsely accuses Jeff of stealing from their employer. The statement is defamatory only if
a.

a third party hears it

b.

Nick suffers severe emotional distress as a result

c.

the statement is the actual and proximate cause of his distress

d.

the statement is widely circulated in the local media and on Twitter
Garrett files a suit against Colossal Media Corporation for defamation. Colossal has said that

Garrett is a “sleazy, corrupt public official” (and provided some evidence to back the claim). To
win his case, Garrett will have to show that Colossal acted with

Saylor URL: http://www.saylor.org/books

Saylor.org
322

a. malice
b. ill will
c. malice aforethought
d. actual malice
Big Burger begins a rumor, using social media, that the meat in Burger World is partly composed
of ground-up worms. The rumor is not true, as Big Burger well knows. Its intent is to get some
customers to shift loyalty from Burger World to Big Burger. Burger World’s best cause of action
would be
a.

trespass on the case

b.

nuisance

c.

product disparagement

d.

intentional infliction of emotional distress
Wilfred Phelps, age 65, is driving his Nissan Altima down Main Street when he suffers the first
seizure of his life. He loses control of his vehicle and runs into three people on the sidewalk.
Which statement is true?

a.

He is liable for an intentional tort.

b.

He is liable for a negligent tort.

c.

He is not liable for a negligent tort.

d.

He is liable under strict liability, because driving a car is abnormally dangerous.
Jonathan carelessly bumps into Amanda, knocking her to the ground. He has committed the tort
of negligence

a.

only if Amanda is injured

b.

only if Amanda is not injured

c.

whether or not Amanda is injured

SELF-TEST ANSWERS
1.

a

2.

d

3.

c

4.

c

5.

a

Saylor URL: http://www.saylor.org/books

Saylor.org
323

Chapter 8

Introduction to Contract Law
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Why and how contract law has developed

2.

What a contract is

3.

What topics will be discussed in the contracts chapter of this book

4.

What the sources of contract law are

5.

How contracts are classified (basic taxonomy)

Saylor URL: http://www.saylor.org/books

Saylor.org
324

8.1 General Perspectives on Contracts
LEARNING OBJECTIVES
1.

Explain contract law’s cultural roots: how it has evolved as capitalism has evolved.

2.

Understand that contracts serve essential economic purposes.

3.

Define contract.

4.

Understand the basic issues in contract law.

The Role of Contracts in Modern Society
Contract is probably the most familiar legal concept in our society because it is so central to the essence of
our political, economic, and social life. In common parlance, contract is used interchangeably
with agreement, bargain, undertaking, or deal. Whatever the word, the concept it embodies is our notion
of freedom to pursue our own lives together with others. Contract is central because it is the means by
which a free society orders what would otherwise be a jostling, frenetic anarchy.
So commonplace is the concept of contract—and our freedom to make contracts with each other—that it is
difficult to imagine a time when contracts were rare, when people’s everyday associations with one
another were not freely determined. Yet in historical terms, it was not so long ago that contracts were
rare, entered into if at all by very few: that affairs should be ordered based on mutual assent was mostly
unknown. In primitive societies and in feudal Europe, relationships among people were largely fixed;
traditions spelled out duties that each person owed to family, tribe, or manor. People were born into an
ascribed position—a status (not unlike the caste system still existing in India)—and social mobility was
limited. Sir Henry Maine, a nineteenth-century British historian, wrote that “the movement of the
progressive societies has…been a movement from status to contract.”

[1]

This movement was not

accidental—it developed with the emerging industrial order. From the fifteenth to the nineteenth century,
England evolved into a booming mercantile economy, with flourishing trade, growing cities, an expanding
monetary system, the commercialization of agriculture, and mushrooming manufacturing. With this
evolution, contract law was created of necessity.
Contract law did not develop according to a conscious plan, however. It was a response to changing
conditions, and the judges who created it frequently resisted, preferring the imagined quieter pastoral life

Saylor URL: http://www.saylor.org/books

Saylor.org
325

of their forefathers. Not until the nineteenth century, in both the United States and England, did a fullfledged law of contracts arise together with, and help create, modern capitalism.
Modern capitalism, indeed, would not be possible without contract law. So it is that in planned
economies, like those of the former Soviet Union and precapitalistic China, the contract did not determine
the nature of an economic transaction. That transaction was first set forth by the state’s planning
authorities; only thereafter were the predetermined provisions set down in a written contract. Modern
capitalism has demanded new contract regimes in Russia and China; the latter adopted its Revised
Contract Law in 1999.
Contract law may be viewed economically as well as culturally. In An Economic Analysis of Law, Judge
Richard A. Posner (a former University of Chicago law professor) suggests that contract law performs
three significant economic functions. First, it helps maintain incentives for individuals to exchange goods
and services efficiently. Second, it reduces the costs of economic transactions because its very existence
means that the parties need not go to the trouble of negotiating a variety of rules and terms already
spelled out. Third, the law of contracts alerts the parties to troubles that have arisen in the past, thus
making it easier to plan the transactions more intelligently and avoid potential pitfalls.

[2]

The Definition of Contract
As usual in the law, the legal definition of contract is formalistic. The Restatement (Second) of Contracts
(Section 1) says, “A contract is a promise or a set of promises for the breach of which the law gives a
remedy, or the performance of which the law in some way recognizes as a duty.” Similarly, the Uniform
Commercial Code says, “‘Contract’ means the total legal obligation which results from the parties’
agreement as affected by this Act and any other applicable rules of law.”

[3]

As operational definitions,

these two are circular; in effect, a contract is defined as an agreement that the law will hold the parties to.
Most simply, a contract is a legally enforceable promise. This implies that not every promise or agreement
creates a binding contract; if every promise did, the simple definition set out in the preceding sentence
would read, “A contract is a promise.” But—again—a contract is not simply a promise: it is a legally
enforceable promise. The law takes into account the way in which contracts are made, by whom they are

Saylor URL: http://www.saylor.org/books

Saylor.org
326

made, and for what purposes they are made. For example, in many states, a wager is unenforceable, even
though both parties “shake” on the bet. We will explore these issues in the chapters to come.

Overview of the Contracts Chapter
Although contract law has many wrinkles and nuances, it consists of four principal inquiries, each of
which will be taken up in subsequent chapters:
1.

Did the parties create a valid contract? Four elements are necessary for a valid contract:
a.

Mutual assent (i.e., offer and acceptance), Chapter 9 "The Agreement"

b. Real assent (no duress, undue influence, misrepresentation, mistake, or
incapacity), Chapter 10 "Real Assent"
c.

Consideration, Chapter 11 "Consideration"

d. Legality, Chapter 12 "Legality"
2. What does the contract mean, and is it in the proper form to carry out this meaning? Sometimes
contracts need to be in writing (or evidenced by some writing), or they can’t be enforced.
Sometimes it isn’t clear what the contract means, and a court has to figure that out. These
problems are taken up inChapter 13 "Form and Meaning".
3. Do persons other than the contracting parties have rights or duties under the contract? Can the
right to receive a benefit from the contract be assigned, and can the duties be delegated so that a
new person is responsible? Can persons not a party to the contract sue to enforce its terms? These
questions are addressed in Chapter 14 "Third-Party Rights".
4. How do contractual duties terminate, and what remedies are available if a party has breached the
contract? These issues are taken up in Chapter 15 "Discharge of Obligations" and Chapter 16
"Remedies".
Together, the answers to these four basic inquiries determine the rights and obligations of contracting
parties.

KEY TAKEAWAY
Contract law developed when the strictures of feudalism dissipated, when a person’s position in society came
to be determined by personal choice (by mutual agreement) and not by status (by how a person was born).

Saylor URL: http://www.saylor.org/books

Saylor.org
327

Capitalism and contract law have developed together, because having choices in society means that people
decide and agree to do things with and to each other, and those agreements bind the parties; the agreements
must be enforceable.

EXERCISES
1.

Why is contract law necessary in a society where a person’s status is not predetermined by birth?

2.

Contract law serves some economic functions. What are they?

[1] Sir Henry Maine, Ancient Law (1869), 180–82.
[2] Richard A. Posner, Economic Analysis of Law (New York: Aspen, 1973).
[3] Uniform Commercial Code, Section 1-201(11).

Saylor URL: http://www.saylor.org/books

Saylor.org
328

8.2 Sources of Contract Law
LEARNING OBJECTIVES
1.

Understand that contract law comes from two sources: judges (cases) and legislation.

2.

Know what the Restatement of Contracts is.

3.

Recognize the Convention on Contracts for the International Sale of Goods.

The most important sources of contract law are state case law and state statutes (though there are also
many federal statutes governing how contracts are made by and with the federal government).

Case Law
Law made by judges is called case law. Because contract law was made up in the common-law courtroom
by individual judges as they applied rules to resolve disputes before them, it grew over time to formidable
proportions. By the early twentieth century, tens of thousands of contract disputes had been submitted to
the courts for resolution, and the published opinions, if collected in one place, would have filled dozens of
bookshelves. Clearly this mass of material was too unwieldy for efficient use. A similar problem also had
developed in the other leading branches of the common law.
Disturbed by the profusion of cases and the resulting uncertainty of the law, a group of prominent
American judges, lawyers, and law teachers founded the American Law Institute (ALI) in 1923 to attempt
to clarify, simplify, and improve the law. One of the ALI’s first projects, and ultimately one of its most
successful, was the drafting of the Restatement of the Law of Contracts, completed in 1932. A revision—
the Restatement (Second) of Contracts—was undertaken in 1964 and completed in 1979. Hereafter,
references to “the Restatement” pertain to the Restatement (Second) of Contracts.
The Restatements—others exist in the fields of torts, agency, conflicts of laws, judgments, property,
restitution, security, and trusts—are detailed analyses of the decided cases in each field. These analyses
are made with an eye to discerning the various principles that have emerged from the courts, and to the
maximum extent possible, the Restatements declare the law as the courts have determined it to be. The
Restatements, guided by a reporter (the director of the project) and a staff of legal scholars, go through

Saylor URL: http://www.saylor.org/books

Saylor.org
329

several so-called tentative drafts—sometimes as many as fifteen or twenty—and are screened by various
committees within the ALI before they are eventually published as final documents.
The Restatement (Second) of Contracts won prompt respect in the courts and has been cited in
innumerable cases. The Restatements are not authoritative, in the sense that they are not actual judicial
precedents; but they are nevertheless weighty interpretive texts, and judges frequently look to them for
guidance. They are as close to “black letter” rules of law as exist anywhere in the American common-law
legal system.
Common law, case law (the terms are synonymous), governs contracts for the sale of real estate and
services. “Services” refer to acts or deeds (like plumbing, drafting documents, driving a car) as opposed to
the sale of property.

Statutory Law: The Uniform Commercial Code
Common-law contract principles govern contracts for real estate and services. Because of the historical
development of the English legal system, contracts for the sale of goods came to be governed by a different
body of legal rules. In its modern American manifestation, that body of rules is an important statute: the
Uniform Commercial Code (UCC), especially Article 2, which deals with the sale of goods.

History of the UCC
A bit of history is in order. Before the UCC was written, commercial law varied, sometimes greatly, from
state to state. This first proved a nuisance and then a serious impediment to business as the American
economy became nationwide during the twentieth century. Although there had been some uniform laws
concerned with commercial deals—including the Uniform Sales Act, first published in 1906—few were
widely adopted and none nationally. As a result, the law governing sales of goods, negotiable instruments,
warehouse receipts, securities, and other matters crucial to doing business in an industrial market
economy was a crazy quilt of untidy provisions that did not mesh well from state to state.
The UCC is a model law developed by the ALI and the National Conference of Commissioners on Uniform
State Laws; it has been adopted in one form or another by the legislatures in all fifty states, the District of

Saylor URL: http://www.saylor.org/books

Saylor.org
330

Columbia, and the American territories. It is a “national” law not enacted by Congress—it is not federal
law but uniform state law.
Initial drafting of the UCC began in 1942 and was ten years in the making, involving the efforts of
hundreds of practicing lawyers, law teachers, and judges. A final draft, promulgated by the ALI, was
endorsed by the American Bar Association and published in 1951. Various revisions followed in different
states, threatening the uniformity of the UCC. The ALI responded by creating a permanent editorial board
to oversee future revisions. In one or another of its various revisions, the UCC has been adopted in whole
or in part in all American jurisdictions. The UCC is now a basic law of relevance to every business and
business lawyer in the United States, even though it is not entirely uniform because different states have
adopted it at various stages of its evolution—an evolution that continues still.

Organization of the UCC
The UCC consists of nine major substantive articles; each deals with separate though related subjects. The
articles are as follows:
•

Article 1: General Provisions

•

Article 2: Sales

•

Article 2A: Leases

•

Article 3: Commercial Paper

•

Article 4: Bank Deposits and Collections

•

Article 4A: Funds Transfers

•

Article 5: Letters of Credit

•

Article 6: Bulk Transfers

•

Article 7: Warehouse Receipts, Bills of Lading, and Other Documents of Title

•

Article 8: Investment Securities

•

Article 9: Secured Transactions

Article 2 deals only with the sale of goods, which the UCC defines as “all things…which are movable at the
time of identification to the contract for sale other than the money in which the price is to be paid.”

Saylor URL: http://www.saylor.org/books

[1]

The

Saylor.org
331

only contracts and agreements covered by Article 2 are those relating to the present or future sale of
goods.
Article 2 is divided in turn into six major parts: (1) Form, Formation, and Readjustment of Contract; (2)
General Obligation and Construction of Contract; (3) Title, Creditors, and Good Faith Purchasers; (4)
Performance; (5) Breach, Repudiation, and Excuse; and (6) Remedies.
Figure 8.1 Sources of Law

International Sales Law
The Convention on Contracts for the International Sale of Goods
A Convention on Contracts for the International Sale of Goods (CISG)was approved in 1980 at a
diplomatic conference in Vienna. (A convention is a preliminary agreement that serves as the basis for a
formal treaty.) The CISG has been adopted by more than forty countries, including the United States.
The CISG is significant for three reasons. First, it is a uniform law governing the sale of goods—in effect,
an international Uniform Commercial Code. The major goal of the drafters was to produce a uniform law
acceptable to countries with different legal, social, and economic systems. Second, although provisions in
the CISG are generally consistent with the UCC, there are significant differences. For instance, under the
CISG, consideration (discussed in Chapter 11 "Consideration") is not required to form a contract, and
there is no Statute of Frauds (a requirement that certain contracts be evidenced by a writing). Third, the
CISG represents the first attempt by the US Senate to reform the private law of business through its treaty
powers, for the CISG preempts the UCC. The CISG is not mandatory: parties to an international contract
for the sale of goods may choose to have their agreement governed by different law, perhaps the UCC, or

Saylor URL: http://www.saylor.org/books

Saylor.org
332

perhaps, say, Japanese contract law. The CISG does not apply to contracts for the sale of (1) ships or
aircraft, (2) electricity, or (3) goods bought for personal, family, or household use, nor does it apply (4)
where the party furnishing the goods does so only incidentally to the labor or services part of the contract.

KEY TAKEAWAY
Judges have made contract law over several centuries by deciding cases that create, extend, or change the
developing rules affecting contract formation, performance, and enforcement. The rules from the cases have
been abstracted and organized in the Restatements of Contracts. To facilitate interstate commerce, contract
law for many commercial transactions—especially the sale of goods—not traditionally within the purview of
judges has been developed by legal scholars and presented for the states to adopt as the Uniform Commercial
Code. There is an analogous Convention on Contracts for the International Sale of Goods, to which the United
States is a party.

EXERCISES
1.

How do judges make contract law?

2.

What is the Restatement of the Law of Contracts, and why was it necessary?

3.

Why was the Uniform Commercial Code developed, and by whom?

4.

Who adopts the UCC as governing law?

5.

What is the Convention on Contracts for the International Sale of Goods?

[1] Uniform Commercial Code, Section 2-105.

Saylor URL: http://www.saylor.org/books

Saylor.org
333

8.3 Basic Taxonomy of Contracts
LEARNING OBJECTIVES
1.

Understand that contracts are classified according to the criteria of explicitness, mutuality,
enforceability, and degree of completion and that some noncontract promises are nevertheless
enforceable under the doctrine of promissory estoppel.

2.

Keep your eyes (and ears) alert to the use of suffixes (word endings) in legal terminology that express
relationships between parties.

Some contracts are written, some oral; some are explicit, some not. Because contracts can be formed,
expressed, and enforced in a variety of ways, a taxonomy of contracts has developed that is useful in
grouping together like legal consequences. In general, contracts are classified along four different
dimensions: explicitness, mutuality, enforceability, and degree of completion. Explicitness is the degree to
which the agreement is manifest to those not party to it. Mutuality takes into account whether promises
are given by two parties or only one. Enforceability is the degree to which a given contract is binding.
Completion considers whether the contract is yet to be performed or whether the obligations have been
fully discharged by one or both parties. We will examine each of these concepts in turn.

Explicitness
Express Contract
An express contract is one in which the terms are spelled out directly. The parties to an express contract,
whether it is written or oral, are conscious that they are making an enforceable agreement. For example,
an agreement to purchase your neighbor’s car for $5,500 and to take title next Monday is an express
contract.

Implied Contract (Implied in Fact)
An implied contract is one that is inferred from the actions of the parties. When parties have not
discussed terms, an implied contract exists if it is clear from the conduct of both parties that they intended
there be one. A delicatessen patron who asks for a turkey sandwich to go has made a contract and is

Saylor URL: http://www.saylor.org/books

Saylor.org
334

obligated to pay when the sandwich is made. By ordering the food, the patron is implicitly agreeing to the
price, whether posted or not.
The distinction between express and implied contracts has received a degree of notoriety in the so-called
palimony cases, in which one member of an unmarried couple seeks a division of property after a longstanding live-together relationship has broken up. When a married couple divorces, their legal marriage
contract is dissolved, and financial rights and obligations are spelled out in a huge body of domestic
relations statutes and judicial decisions. No such laws exist for unmarried couples. However, about onethird of the states recognize common-law marriage, under which two people are deemed to be married if
they live together with the intent to be married, regardless of their failure to have obtained a license or
gone through a ceremony. Although there is no actual contract of marriage (no license), their behavior
implies that the parties intended to be treated as if they were married.

Quasi-Contract
A quasi-contract (implied in law) is—unlike both express and implied contracts, which embody an actual
agreement of the parties—an obligation said to be “imposed by law” in order to avoid unjust enrichment of
one person at the expense of another. A quasi-contract is not a contract at all; it is a fiction that the courts
created to prevent injustice. Suppose, for example, that the local lumberyard mistakenly delivers a load of
lumber to your house, where you are repairing your deck. It was a neighbor on the next block who ordered
the lumber, but you are happy to accept the load for free; since you never talked to the lumberyard, you
figure you need not pay the bill. Although it is true there is no contract, the law implies a contract for the
value of the material: of course you will have to pay for what you got and took. The existence of this
implied contract does not depend on the intention of the parties.

Mutuality
Bilateral Contract
The typical contract is one in which the parties make mutual promises. Each is both promisor and
promisee; that is, each pledges to do something, and each is the recipient of such a pledge. This type of
contract is called a bilateral contract.

Saylor URL: http://www.saylor.org/books

Saylor.org
335

Unilateral Contract
Mutual promises are not necessary to constitute a contract. Unilateral contracts, in which one party
performs an act in exchange for the other party’s promise, are equally valid. An offer of a reward—for
catching a criminal or for returning a lost cat—is an example of a unilateral contract: there is an offer on
one side, and the other side accepts by taking the action requested.
Figure 8.2 Bilateral and Unilateral Contracts

Enforceability
Void
Not every agreement between two people is a binding contract. An agreement that is lacking one of the
legal elements of a contract is said to be avoid contract—that is, not a contract at all. An agreement that is
illegal—for example, a promise to commit a crime in return for a money payment—is void. Neither party
to a void “contract” may enforce it.

Voidable
By contrast, a voidable contract is one that may become unenforceable by one party but can be enforced
by the other. For example, a minor (any person under eighteen, in most states) may “avoid” a contract
with an adult; the adult may not enforce the contract against the minor if the minor refuses to carry out
the bargain. But the adult has no choice if the minor wishes the contract to be performed. (A contract may
be voidable by both parties if both are minors.)

Saylor URL: http://www.saylor.org/books

Saylor.org
336

Ordinarily, the parties to a voidable contract are entitled to be restored to their original condition.
Suppose you agree to buy your seventeen-year-old neighbor’s car. He delivers it to you in exchange for
your agreement to pay him next week. He has the legal right to terminate the deal and recover the car, in
which case you will of course have no obligation to pay him. If you have already paid him, he still may
legally demand a return to the status quo ante (previous state of affairs). You must return the car to him;
he must return the cash to you.
A voidable contract remains a valid contract until it is voided. Thus a contract with a minor remains in
force unless the minor decides he or she does not wish to be bound by it. When the minor reaches
majority, he or she may “ratify” the contract—that is, agree to be bound by it—in which case the contract
will no longer be voidable and will thereafter be fully enforceable.

Unenforceable
An unenforceable contract is one that some rule of law bars a court from enforcing. For example, Tom
owes Pete money, but Pete has waited too long to collect it and the statute of limitations has run out. The
contract for repayment is unenforceable and Pete is out of luck, unless Tom makes a new promise to pay
or actually pays part of the debt. (However, if Pete is holding collateral as security for the debt, he is
entitled to keep it; not all rights are extinguished because a contract is unenforceable.) A debt becomes
unenforceable, too, when the debtor declares bankruptcy.
A bit more on enforceability is in order. A promise or what seems to be a promise is usually enforceable
only if it is otherwise embedded in the elements necessary to make that promise a contract. Those
elements are mutual assent, real assent, consideration, capacity, and legality. Sometimes, though, people
say things that seem like promises, and on which another person relies. In the early twentieth century,
courts began, in some circumstances, to recognize that insisting on the existence of the traditional
elements of contract to determine whether a promise is enforceable could work an injustice where there
has been reliance. Thus developed the equitable doctrine of promissory estoppel, which has become an
important adjunct to contract law. The Restatement (Section 90) puts it this way: “A promise which the
promisor should reasonably expect to induce action or forbearance on the party of the promisee or a third

Saylor URL: http://www.saylor.org/books

Saylor.org
337

person and which does induce such action or forbearance is binding if injustice can be avoided only by
enforcement of the promise. The remedy granted for breach may be limited as justice requires.”
To be “estopped” means to be prohibited from denying now the validity of a promise you made before.
The doctrine has an interesting background. In 1937, High Trees House Ltd. (a British corporation) leased
a block of London apartments from Central London Properties. As World War II approached, vacancy
rates soared because people left the city. In 1940 the parties agreed to reduce the rent rates by half, but no
term was set for how long the reduction would last. By mid-1945, as the war was ending, occupancy was
again full, and Central London sued for the full rental rates from June on. The English court, under Judge
Alfred Thompson Denning (1899–1999), had no difficulty finding that High Trees owed the full amount
once full occupancy was again achieved, but Judge Denning went on. In an aside (called a dicta—a
statement “by the way”—that is, not necessary as part of the decision), he mused about what would have
happened if in 1945 Central London had sued for the full-occupancy rate back to 1940. Technically, the
1940 amendment to the 1937 contract was not binding on Central London—it lacked consideration—and
Central London could have reached back to demand full-rate payment. But Judge Denning said that High
Trees would certainly have relied on Central London’s promise that a reduced-rate rent would be
acceptable, and that would have been enough to bind it, to prevent it from acting inconsistently with the
promise. He wrote, “The courts have not gone so far as to give a cause of action in damages for the breach
of such a promise, but they have refused to allow the party making it to act inconsistently with it.”

[1]

In the years since, though, courts have gone so far as to give a cause of action in damages for various
noncontract promises. Contract protects agreements; promissory estoppel protects reliance, and that’s a
significant difference. The law of contracts continues to evolve.

Degree of Completion
An agreement consisting of a set of promises is called an executory contract before any promises are
carried out. Most executory contracts are enforceable. If John makes an agreement to deliver wheat to
Humphrey and does so, the contract is called a partially executed contract: one side has performed, the
other has not. When John pays for the wheat, the contract is fully performed. A contract that has been
carried out fully by both parties is called an executed contract.

Saylor URL: http://www.saylor.org/books

Saylor.org
338

Terminology: Suffixes Expressing Relationships
Although not really part of the taxonomy of contracts (i.e., the orderly classification of the subject), an
aspect of contractual—indeed, legal—terminology should be highlighted here. Suffixes (the end syllables
of words) in the English language are used to express relationships between parties in legal terminology.
Here are examples:
•

Offeror. One who makes an offer.

•

Offeree. One to whom an offer is made.

•

Promisor. One who makes a promise.

•

Promisee. One to whom a promise is made.

•

Obligor. One who makes and has an obligation.

•

Obligee. One to whom an obligation is made.

•

Transferor. One who makes a transfer.

•

Transferee. One to whom a transfer is made.

KEY TAKEAWAY
Contracts are described and thus defined on the basis of four criteria: explicitness (express, implied, or quasicontracts), mutuality (bilateral or unilateral), enforceability (void, voidable, unenforceable), and degree of
completion (executory, partially executed, executed). Legal terminology in English often describes
relationships between parties by the use of suffixes, to which the eye and ear must pay attention.

EXERCISES
1.

Able writes to Baker: “I will mow your lawn for $20.” If Baker accepts, is this an express or implied
contract?

2.

Able telephones Baker: “I will mow your lawn for $20.” Is this an express or implied contract?

3.

What is the difference between a void contract and a voidable one?

4.

Carr staples this poster to a utility pole: “$50 reward for the return of my dog, Argon.” Describe this in
contractual terms regarding explicitness, mutuality, enforceability, and degree of completion.

5.

Is a voidable contract always unenforceable?

Saylor URL: http://www.saylor.org/books

Saylor.org
339

6.

Contractor bids on a highway construction job, incorporating Guardrail Company’s bid into its overall bid
to the state. Contractor cannot accept Guardrail’s offer until it gets the nod from the state. Contractor
gets the nod from the state, but before it can accept Guardrail’s offer, the latter revokes it. Usually a
person can revoke an offer any time before it is accepted. Can Guardrail revoke its offer in this case?

[1] Central London Property Trust Ltd. v. High Trees House Ltd. (1947) KB 130.

Saylor URL: http://www.saylor.org/books

Saylor.org
340

8.4 Cases
Explicitness: Implied Contract
Roger’s Backhoe Service, Inc. v. Nichols
681 N.W.2d 647 (Iowa 2004)
Carter, J.
Defendant, Jeffrey S. Nichols, is a funeral director in Muscatine.…In early 1998 Nichols decided to build a
crematorium on the tract of land on which his funeral home was located. In working with the Small
Business Administration, he was required to provide drawings and specifications and obtain estimates for
the project. Nichols hired an architect who prepared plans and submitted them to the City of Muscatine
for approval. These plans provided that the surface water from the parking lot would drain onto the
adjacent street and alley and ultimately enter city storm sewers. These plans were approved by the city.
Nichols contracted with Roger’s [Backhoe Service, Inc.] for the demolition of the foundation of a building
that had been razed to provide room for the crematorium and removal of the concrete driveway and
sidewalk adjacent to that foundation. Roger’s completed that work and was paid in full.
After construction began, city officials came to the jobsite and informed Roger’s that the proposed
drainage of surface water onto the street and alley was unsatisfactory. The city required that an effort be
made to drain the surface water into a subterranean creek, which served as part of the city’s storm sewer
system. City officials indicated that this subterranean sewer system was about fourteen feet below the
surface of the ground.…Roger’s conveyed the city’s mandate to Nichols when he visited the jobsite that
same day.
It was Nichols’ testimony at trial that, upon receiving this information, he advised…Roger’s that he was
refusing permission to engage in the exploratory excavation that the city required. Nevertheless, it
appears without dispute that for the next three days Roger’s did engage in digging down to the
subterranean sewer system, which was located approximately twenty feet below the surface. When the
underground creek was located, city officials examined the brick walls in which it was encased and

Saylor URL: http://www.saylor.org/books

Saylor.org
341

determined that it was not feasible to penetrate those walls in order to connect the surface water drainage
with the underground creek. As a result of that conclusion, the city reversed its position and once again
gave permission to drain the surface water onto the adjacent street and alley.
[T]he invoices at issue in this litigation relate to charges that Roger’s submitted to Nichols for the three
days of excavation necessary to locate the underground sewer system and the cost for labor and materials
necessary to refill the excavation with compactable materials and attain compaction by means of a
tamping process.…The district court found that the charges submitted on the…invoices were fair and
reasonable and that they had been performed for Nichols’ benefit and with his tacit approval.…
The court of appeals…concluded that a necessary element in establishing an implied-in-fact contract is
that the services performed be beneficial to the alleged obligor. It concluded that Roger’s had failed to
show that its services benefited Nichols.…
In describing the elements of an action on an implied contract, the court of appeals stated in [Citation],
that the party seeking recovery must show:
(1) the services were carried out under such circumstances as to give the recipient reason to understand:
(a) they were performed for him and not some other person, and
(b) they were not rendered gratuitously, but with the expectation of compensation from the recipient; and
(2) the services were beneficial to the recipient.
In applying the italicized language in [Citation] to the present controversy, it was the conclusion of the
court of appeals that Roger’s’ services conferred no benefit on Nichols. We disagree. There was substantial
evidence in the record to support a finding that, unless and until an effort was made to locate the
subterranean sewer system, the city refused to allow the project to proceed. Consequently, it was
necessary to the successful completion of the project that the effort be made. The fact that examination of
the brick wall surrounding the underground creek indicated that it was unfeasible to use that source of
drainage does not alter the fact that the project was stalemated until drainage into the underground creek

Saylor URL: http://www.saylor.org/books

Saylor.org
342

was fully explored and rejected. The district court properly concluded that Roger’s’ services conferred a
benefit on Nichols.…
Decision of court of appeals vacated; district court judgment affirmed.

CASE QUESTIONS
1.

What facts must be established by a plaintiff to show the existence of an implied contract?

2.

What argument did Nichols make as to why there was no implied contract here?

3.

How would the facts have to be changed to make an express contract?

Mutuality of Contract: Unilateral Contract
SouthTrust Bank v. Williams
775 So.2d 184 (Ala. 2000)
Cook, J.
SouthTrust Bank (“SouthTrust”) appeals from an order denying its motion to compel arbitration of an
action against it by checking-account customers Mark Williams and Bessie Daniels. We reverse and
remand.
Daniels and Williams began their relationship with SouthTrust in 1981 and 1995, respectively, by
executing checking-account “signature cards.” The signature card each customer signed contained a
“change-in-terms” clause. Specifically, when Daniels signed her signature card, she “agree[d] to be subject
to the Rules and Regulations as may now or hereafter be adopted by the Bank.” (Emphasis
added.)…[Later,] SouthTrust added paragraph 33 to the regulations:…
ARBITRATION OF DISPUTES. You and we agree that the transactions in your account involve
‘commerce’ under the Federal Arbitration Act (‘FAA’). ANY CONTROVERSY OR CLAIM BETWEEN YOU
AND US…WILL BE SETTLED BY BINDING ARBITRATION UNDER THE FAA.…
This action…challenges SouthTrust’s procedures for paying overdrafts, and alleges that SouthTrust
engages in a “uniform practice of paying the largest check(s) before paying multiple smaller checks…[in
order] to generate increased service charges for [SouthTrust] at the expense of [its customers].”

Saylor URL: http://www.saylor.org/books

Saylor.org
343

SouthTrust filed a “motion to stay [the] lawsuit and to compel arbitration.” It based its motion on
paragraph 33 of the regulations. [T]he trial court…entered an order denying SouthTrust’s motion to
compel arbitration. SouthTrust appeals.…
Williams and Daniels contend that SouthTrust’s amendment to the regulations, adding paragraph 33, was
ineffective because, they say, they did not expressly assent to the amendment. In other words, they object
to submitting their claims to arbitration because, they say, when they opened their accounts, neither the
regulations nor any other relevant document contained an arbitration provision. They argue that “mere
failure to object to the addition of a material term cannot be construed as an acceptance of it.”…They
contend that SouthTrust could not unilaterally insert an arbitration clause in the regulations and make it
binding on depositors like them.
SouthTrust, however, referring to its change-of-terms clause insists that it “notified” Daniels and Williams
of the amendment in January 1997 by enclosing in each customer’s “account statement” a complete copy
of the regulations, as amended. Although it is undisputed that Daniels and Williams never affirmatively
assented to these amended regulations, SouthTrust contends that their assent was evidenced by their
failure to close their accounts after they received notice of the amendments.…Thus, the disposition of this
case turns on the legal effect of Williams and Daniels’s continued use of the accounts after the regulations
were amended.
Williams and Daniels argue that “[i]n the context of contracts between merchants [under the UCC], a
written confirmation of an acceptance may modify the contract unless it adds a material term, and
arbitration clauses are material terms.”…
Williams and Daniels concede—as they must—…that Article 2 governs “transactions in goods,” and,
consequently, that it is not applicable to the transactions in this case. Nevertheless, they argue:
It would be astonishing if a Court were to consider the addition of an arbitration clause a material
alteration to a contract between merchants, who by definition are sophisticated in the trade to which the
contract applies, but not hold that the addition of an arbitration clause is a material alteration pursuant to
a change-of-terms clause in a contract between one sophisticated party, a bank, and an entire class of less
sophisticated parties, its depositors.…

Saylor URL: http://www.saylor.org/books

Saylor.org
344

In response, SouthTrust states that “because of the ‘at-will’ nature of the relationship, banks by necessity
must contractually reserve the right to amend their deposit agreements from time to time.” In so stating,
SouthTrust has precisely identified the fundamental difference between the transactions here and those
transactions governed by [Article 2].
Contracts for the purchase and sale of goods are essentially bilateral and executory in nature. See
[Citation] “An agreement whereby one party promises to sell and the other promises to buy a thing at a
later time…is a bilateral promise of sale or contract to sell”.…“[A] unilateral contract results from an
exchange of a promise for an act; a bilateral contract results from an exchange of promises.”…Thus, “in a
unilateral contract, there is no bargaining process or exchange of promises by parties as in a bilateral
contract.” [Citation] “[O]nly one party makes an offer (or promise) which invites performance by another,
and performance constitutes both acceptance of that offer and consideration.” Because “a ‘unilateral
contract’ is one in which no promisor receives promise as consideration for his promise,” only one party is
bound.…The difference is not one of semantics but of substance; it determines the rights and
responsibilities of the parties, including the time and the conditions under which a cause of action accrues
for a breach of the contract.
This case involves at-will, commercial relationships, based upon a series of unilateral transactions. Thus,
it is more analogous to cases involving insurance policies, such as [Citations]. The common thread
running through those cases was the amendment by one of the parties to a business relationship of a
document underlying that relationship—without the express assent of the other party—to require the
arbitration of disputes arising after the amendment.…
The parties in [the cited cases], like Williams and Daniels in this case, took no action that could be
considered inconsistent with an assent to the arbitration provision. In each case, they continued the
business relationship after the interposition of the arbitration provision. In doing so, they implicitly
assented to the addition of the arbitration provision.…
Reversed and remanded.

CASE QUESTIONS
1.

Why did the plaintiffs think they should not be bound by the arbitration clause?

Saylor URL: http://www.saylor.org/books

Saylor.org
345

2.

The court said this case involved a unilateral contract. What makes it that, as opposed to a bilateral
contract?

3.

What should the plaintiffs have done if they didn’t like the arbitration requirement?

Unilateral Contract and At-Will Employment
Woolley v. Hoffmann-La Roche, Inc.
491 A.2d 1257 (N.J. 1985)
Wilntz, C. J.
Plaintiff, Richard Woolley, was hired by defendant, Hoffmann-La Roche, Inc., in October 1969, as an
Engineering Section Head in defendant’s Central Engineering Department at Nutley. There was no
written employment contract between plaintiff and defendant. Plaintiff began work in mid-November
1969. Sometime in December, plaintiff received and read the personnel manual on which his claims are
based.
[The company’s personnel manual had eight pages;] five of the eight pages are devoted to “termination.”
In addition to setting forth the purpose and policy of the termination section, it defines “the types of
termination” as “layoff,” “discharge due to performance,” “discharge, disciplinary,” “retirement” and
“resignation.” As one might expect, layoff is a termination caused by lack of work, retirement a
termination caused by age, resignation a termination on the initiative of the employee, and discharge due
to performance and discharge, disciplinary, are both terminations for cause. There is no category set forth
for discharge without cause. The termination section includes “Guidelines for discharge due to
performance,” consisting of a fairly detailed procedure to be used before an employee may be fired for
cause. Preceding these definitions of the five categories of termination is a section on “Policy,” the first
sentence of which provides: “It is the policy of Hoffmann-La Roche to retain to the extent consistent with
company requirements, the services of all employees who perform their duties efficiently and effectively.”
In 1976, plaintiff was promoted, and in January 1977 he was promoted again, this latter time to Group
Leader for the Civil Engineering, the Piping Design, the Plant Layout, and the Standards and Systems
Sections. In March 1978, plaintiff was directed to write a report to his supervisors about piping problems

Saylor URL: http://www.saylor.org/books

Saylor.org
346

in one of defendant’s buildings in Nutley. This report was written and submitted to plaintiff’s immediate
supervisor on April 5, 1978. On May 3, 1978, stating that the General Manager of defendant’s Corporate
Engineering Department had lost confidence in him, plaintiff’s supervisors requested his resignation.
Following this, by letter dated May 22, 1978, plaintiff was formally asked for his resignation, to be
effective July 15, 1978.
Plaintiff refused to resign. Two weeks later defendant again requested plaintiff’s resignation, and told him
he would be fired if he did not resign. Plaintiff again declined, and he was fired in July.
Plaintiff filed a complaint alleging breach of contract.…The gist of plaintiff’s breach of contract claim is
that the express and implied promises in defendant’s employment manual created a contract under which
he could not be fired at will, but rather only for cause, and then only after the procedures outlined in the
manual were followed. Plaintiff contends that he was not dismissed for good cause, and that his firing was
a breach of contract.
Defendant’s motion for summary judgment was granted by the trial court, which held that the
employment manual was not contractually binding on defendant, thus allowing defendant to terminate
plaintiff’s employment at will. The Appellate Division affirmed. We granted certification.
The employer’s contention here is that the distribution of the manual was simply an expression of the
company’s “philosophy” and therefore free of any possible contractual consequences. The former
employee claims it could reasonably be read as an explicit statement of company policies intended to be
followed by the company in the same manner as if they were expressed in an agreement signed by both
employer and employees.…
This Court has long recognized the capacity of the common law to develop and adapt to current
needs.…The interests of employees, employers, and the public lead to the conclusion that the common law
of New Jersey should limit the right of an employer to fire an employee at will.
In order for an offer in the form of a promise to become enforceable, it must be accepted. Acceptance will
depend on what the promisor bargained for: he may have bargained for a return promise that, if given,
would result in a bilateral contract, both promises becoming enforceable. Or he may have bargained for

Saylor URL: http://www.saylor.org/books

Saylor.org
347

some action or nonaction that, if given or withheld, would render his promise enforceable as a unilateral
contract. In most of the cases involving an employer’s personnel policy manual, the document is prepared
without any negotiations and is voluntarily distributed to the workforce by the employer. It seeks no
return promise from the employees. It is reasonable to interpret it as seeking continued work from the
employees, who, in most cases, are free to quit since they are almost always employees at will, not simply
in the sense that the employer can fire them without cause, but in the sense that they can quit without
breaching any obligation. Thus analyzed, the manual is an offer that seeks the formation of a unilateral
contract—the employees’ bargained-for action needed to make the offer binding being their continued
work when they have no obligation to continue.
The unilateral contract analysis is perfectly adequate for that employee who was aware of the manual and
who continued to work intending that continuation to be the action in exchange for the employer’s
promise; it is even more helpful in support of that conclusion if, but for the employer’s policy manual, the
employee would have quit. See generally M. Petit, “Modern Unilateral Contracts,” 63 Boston Univ. Law
Rev. 551 (1983) (judicial use of unilateral contract analysis in employment cases is widespread).
…All that this opinion requires of an employer is that it be fair. It would be unfair to allow an employer to
distribute a policy manual that makes the workforce believe that certain promises have been made and
then to allow the employer to renege on those promises. What is sought here is basic honesty: if the
employer, for whatever reason, does not want the manual to be capable of being construed by the court as
a binding contract, there are simple ways to attain that goal. All that need be done is the inclusion in a
very prominent position of an appropriate statement that there is no promise of any kind by the employer
contained in the manual; that regardless of what the manual says or provides, the employer promises
nothing and remains free to change wages and all other working conditions without having to consult
anyone and without anyone’s agreement; and that the employer continues to have the absolute power to
fire anyone with or without good cause.
Reversed and remanded for trial.

CASE QUESTIONS
1.

What did Woolley do to show his acceptance of the terms of employment offered to him?

Saylor URL: http://www.saylor.org/books

Saylor.org
348

2.

In part of the case not included here, the court notes that Mr. Woolley died “before oral arguments on
this case.” How can there be any damages if the plaintiff has died? Who now has any case to pursue?

3.

The court here is changing the law of employment in New Jersey. It is making case law, and the rule here
articulated governs similar future cases in New Jersey. Why did the court make this change? Why is it
relevant that the court says it would be easy for an employer to avoid this problem?

Saylor URL: http://www.saylor.org/books

Saylor.org
349

8.5 Summary and Exercises
Summary
Contract law developed as the status-centered organization of feudal society faded and people began to
make choices about how they might order their lives. In the capitalistic system, people make choices about
how to interact with others, and—necessarily—those choices expressed as promises must be binding and
enforceable.
The two fundamental sources of contract law are (1) the common law as developed in the state courts and
as summarized in the Restatement (Second) of Contracts and (2) the Uniform Commercial Code for the
sale of goods. In general, the UCC is more liberal than the common law in upholding the existence of a
contract.
Types of contracts can be distinguished by four criteria: (1) express and implied, including quasi-contracts
implied by law; (2) bilateral and unilateral; (3) enforceable and unenforceable; and (4) completed
(executed) and uncompleted (executory). To understand contract law, it is necessary to master these
distinctions and their nuances.

EXERCISES
1.
a.

Mr. and Mrs. Smith, an elderly couple, had no relatives. When Mrs. Smith became ill, the Smiths
asked a friend, Henrietta, to help with various housekeeping chores, including cleaning and
cooking. Although the Smiths never promised to pay her, Henrietta performed the chores for
eighteen months. Henrietta now claims that she is entitled to the reasonable value of the services
performed. Is she correct? Explain.

b.

Assume instead that the Smiths asked Mrs. Smith’s sister, Caroline, who lived nearby, to help with
the housekeeping. After eighteen months, Caroline claims she is entitled to the reasonable value
of the services performed. Is she correct? Explain.

Saylor URL: http://www.saylor.org/books

Saylor.org
350

A letter from Bridge Builders Inc. to the Allied Steel Company stated, “We offer to purchase 10,000 tons of
No. 4 steel pipe at today’s quoted price for delivery two months from today. Your acceptance must be
received in five days.” Does Bridge Builders intend to create a bilateral or a unilateral contract? Why?
Roscoe’s barber persuaded him to try a new hair cream called Sansfree, which the barber applied to
Roscoe’s hair and scalp. The next morning Roscoe had a very unpleasant rash along his hairline. Upon
investigation he discovered that the rash was due to an improper chemical compound in Sansfree. If
Roscoe filed a breach of contract action against the barber, would the case be governed by the Uniform
Commercial Code or common law? Explain.
Rachel entered into a contract to purchase a 2004 Dodge from Hanna, who lived in the neighboring
apartment. When a dispute arose over the terms of the contract, Hanna argued that, because neither she
nor Rachel was a merchant, the dispute should be decided under general principles of common law.
Rachel, on the other hand, argued that Hanna was legally considered to be a merchant because she sold
the car for profit and that, consequently, the sale was governed by the Uniform Commercial Code. Who is
correct? Explain.
Lee and Michelle decided to cohabit. When they set up house, Michelle gave up her career, and Lee
promised to share his earnings with her on a fifty-fifty basis. Several years later they ended their
relationship, and when Lee failed to turn over half of his earnings, Michelle filed suit on the basis of Lee’s
promise. What kind of contract would Michelle allege that Lee had breached? Explain.
Harry and Wilma were divorced in 2008, and Harry was ordered in the divorce decree to pay his ex-wife
$10,000. In 2009 and 2010 Harry was hospitalized, incurring $3,000 in bills. He and Wilma discussed the
matter, and Wilma agreed to pay the bill with her own money, even though Harry still owed her $5,000
from the divorce decree. When Harry died in late 2010, Wilma made a claim against his estate for $8,000
(the $3,000 in medical bills and the $5,000 from the decree), but the estate was only willing to pay the
$5,000 from the decree, claiming she had paid the hospital bill voluntarily and had no contract for
repayment. Is the estate correct? Explain.
Louie, an adult, entered into a contract to sell a case of scotch whiskey to Leroy, a minor. Is the contract
void or voidable? Explain.

Saylor URL: http://www.saylor.org/books

Saylor.org
351

James Mann owned a manufacturing plant that assembled cell phones. A CPA audit determined
that several phones were missing. Theft by one or more of the workers was suspected.
Accordingly, under Mann’s instructions, the following sign was placed in the employees’ cafeteria:
Reward. We are missing phones. I want all employees to watch for thievery. A reward of $500 will
be paid for information given by any employee that leads to the apprehension of employee
thieves.
—James Mann
Waldo, a plant employee, read the notice and immediately called Mann, stating, “I accept your
offer. I promise to watch other employees and provide you with the requested information.” Has
a contract been formed? Explain.
Almost every day Sally took a break at lunch and went to the International News Stand—a magazine
store—to browse the newspapers and magazines and chat with the owner, Conrad. Often she bought a
magazine. One day she went there, browsed a bit, and took a magazine off the rack. Conrad was busy with
three customers. Sally waved the magazine at Conrad and left the store with it. What kind of a contract, if
any, was created?
Joan called Devon Sand & Gravel and ordered two “boxes” (dump-truck loads) of gravel to be spread on
her rural driveway by the “shoot and run” method: the tailgate is partially opened, the dump-truck bed is
lifted, and the truck moves down the driveway spreading gravel as it goes. The driver mistakenly graveled
the driveway of Joan’s neighbor, Watson, instead of Joan’s. Is Devon entitled to payment by Watson?
Explain.

SELF-TEST QUESTIONS
1.

An implied contract

a.

must be in writing

b.

is one in which the terms are spelled out

c.

is one inferred from the actions of the parties

d.

is imposed by law to avoid an unjust result

e.

may be avoided by one party
The Convention on Contracts for the International Sale of Goods is

a.

an annual meeting of international commercial purchasing agents.

Saylor URL: http://www.saylor.org/books

Saylor.org
352

b.

contract law used in overseas US federal territories

c.

a customary format or template for drafting contracts

d.

a kind of treaty setting out international contract law, to which the United States is a party

e.

the organization that develops uniform international law
An unenforceable contract is

a.

void, not a contract at all

b.

one that a court will not enforce for either side because of a rule of law

c.

unenforceable by one party but enforceable by the other

d.

one that has been performed by one party but not the other

e.

too indefinite to be valid
Betty Baker found a bicycle apparently abandoned near her house. She took it home and spent
$150 repairing and painting it, after which Carl appeared and proved his ownership of it. Under
what theory is Betty able to get reimbursed for her expenditures?

a.

express contract

b.

implied contract

c.

apparent or quasi-contract

d.

executory contract

e.

none: she will not get reimbursed
Alice discusses with her neighbor Bob her plan to hire Woodsman to cut three trees on her side
of their property line, mentioning that she can get a good deal because Woodsman is now
between jobs. Bob says, “Oh, don’t do that. My brother is going to cut some trees on my side, and
he can do yours too for free.” Alice agrees. But Bob’s brother is preoccupied and never does the
job. Three weeks later Alice discovers Woodsman’s rates have risen prohibitively. Under what
theory does Alice have a cause of action against Bob?

a.

express contract

b.

promissory estoppel

c.

quasi-contract

d.

implied contract

e.

none: she has no cause of action against Bob

SELF-TEST ANSWERS
1.

c

Saylor URL: http://www.saylor.org/books

Saylor.org
353

2.

d

3.

c

4.

c

5.

b

Saylor URL: http://www.saylor.org/books

Saylor.org
354

Chapter 9

The Agreement
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What a contract offer is, and what proposals are not offers

2.

How an offer is communicated

3.

How definite the offer needs to be

4.

How long an offer is good for

5.

How an offer is accepted, who can accept it, and when acceptance is effective

In this chapter, we begin the first of the four broad inquiries of contract law mentioned in Chapter 8
"Introduction to Contract Law": Did the parties create a valid contract? The answer is not always
obvious; the range of factors that must be taken into account can be large, and their relationships
subtle. Since businesspeople frequently conduct contract negotiations without the assistance of a
lawyer, it is important to attend to the nuances in order to avoid legal trouble at the outset. Whether
a contract has been formed depends in turn on whether
1.

the parties reached an agreement (the focus of this chapter);

2. consideration was present;
3. the agreement was legal; and
4. the parties entered into the contract of their own free will, with knowledge of the facts, and with
the capacity to make a contract.

Factors 2, 3, and 4 are the subjects of subsequent chapters.

Saylor URL: http://www.saylor.org/books

Saylor.org
355

9.1 The Agreement in General
LEARNING OBJECTIVES
1.

Recognize that not all agreements or promises are contracts.

2.

Understand that whether a contract exists is based on an objective analysis of the parties’ interaction,
not on a subjective one.

The Significance of Agreement
The core of a legal contract is the agreement between the parties. This is not a necessary ingredient; in
Communist nations, contracts were (or are, in the few remaining Communist countries) routinely
negotiated between parties who had the terms imposed on them. But in the West, and especially in the
United States, agreement is of the essence. That is not merely a matter of convenience; it is at the heart of
our philosophical and psychological beliefs. As the great student of contract law Samuel Williston put it,
“It was a consequence of the emphasis laid on the ego and the individual will that the formation of a
contract should seem impossible unless the wills of the parties concurred. Accordingly we find at the end
of the eighteenth century, and the beginning of the nineteenth century, the prevalent idea that there must
be a “meeting of the minds” (a new phrase) in order to form a contract.”

[1]

Although agreements may take any form, including unspoken conduct between the parties, they are
[2]

usually structured in terms of an offer and an acceptance. These two components will be the focus of our
discussion. Note, however, that not every agreement, in the broadest sense of the word, need consist of an
offer and an acceptance, and that it is entirely possible, therefore, for two persons to reach agreement
without forming a contract. For example, people may agree that the weather is pleasant or that it would be
preferable to go out for Chinese food rather than to see a foreign film; in neither case has a contract been
formed. One of the major functions of the law of contracts is to sort out those agreements that are legally
binding—those that are contracts—from those that are not.

The Objective Test
In interpreting agreements, courts generally apply an objective standard(outwardly, as an observer would
interpret; not subjectively). The Restatement (Second) of Contracts defines agreement as a

Saylor URL: http://www.saylor.org/books

Saylor.org
356

“manifestation of mutual assent by two or more persons to one another.”

[3]

The Uniform Commercial

Code defines agreement as “the bargain of the parties in fact as found in their language or by implication
from other circumstances including course of dealing or usage of trade or course of performance.”

[4]

The

critical question is what the parties said or did, not what they thought they said or did, or not what
impression they thought they were making.
The distinction between objective and subjective standards crops up occasionally when one person claims
he spoke in jest. The vice president of a company that manufactured punchboards, used in gambling,
testified to the Washington State Game Commission that he would pay $100,000 to anyone who found a
“crooked board.” Barnes, a bartender, who had purchased two boards that were crooked some time
before, brought one to the company office and demanded payment. The company refused, claiming that
the statement was made in jest (the audience at the commission hearing had laughed when the offer was
made). The court disagreed, holding that it was reasonable to interpret the pledge of $100,000 as a means
of promoting punchboards:
[I]f the jest is not apparent and a reasonable hearer would believe that an offer was being made, then the
speaker risks the formation of a contract which was not intended. It is the objective manifestations of the
offeror that count and not secret, unexpressed intentions. If a party’s words or acts, judged by a
reasonable standard, manifest an intention to agree in regard to the matter in question, that agreement is
established, and it is immaterial what may be the real but unexpressed state of the party’s mind on the
subject.

[5]

Lucy v. Zehmer (Section 9.4.1 "Objective Intention" at the end of the chapter) illustrates that a party’s real
state of mind must be expressed to the other party, rather than in an aside to one’s spouse.

KEY TAKEAWAY
Fundamentally, a contract is a legally binding “meeting of the minds” between the parties. It is not the
unexpressed intention in the minds of the parties that determines whether there was “a meeting.” The test is
objective: how would a reasonable person interpret the interaction?

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
357

1.

For the purposes of determining whether a party had a contractual intention, why do courts employ an
objective rather than a subjective test?

2.

What is the relationship between “the emphasis laid on the ego and the individual will” in modern times
(Williston) and the concept of the contractual agreement?

[1] Samuel Williston, “Freedom of Contract,” Cornell Law Quarterly 6 (1921), 365.
[2] Uniform Commercial Code, Section 2-204(1).
[3] Uniform Commercial Code, Section 3.
[4] Uniform Commercial Code, Section 1-201(3).
[5] Barnes v. Treece, 549 P.2d 1152 (Wash. App. 1976).

Saylor URL: http://www.saylor.org/books

Saylor.org
358

9.2 The Offer
LEARNING OBJECTIVES
1.

Know the definition of offer.

2.

Recognize that some proposals are not offers.

3.

Understand the three essentials of an offer: intent, communication, and definiteness.

4.

Know when an offer expires and can no longer be accepted.

Offer and acceptance may seem to be straightforward concepts, as they are when two people meet face-toface. But in a commercial society, the ways of making offers and accepting them are nearly infinite. A
retail store advertises its merchandise in the newspaper. A seller makes his offer by mail or over the
Internet. A telephone caller states that his offer will stand for ten days. An offer leaves open a crucial term.
An auctioneer seeks bids. An offeror gives the offeree a choice. All these situations can raise tricky
questions, as can corresponding situations involving acceptances.

The Definition of Offer
The Restatement defines offer as “the manifestation of willingness to enter into a bargain, so made as to
justify another person in understanding that his assent to that bargain is invited and will conclude
it.”

[1]

Two key elements are implicit in that definition: the offer must be communicated, and it must be

definite. Before considering these requirements, we examine the threshold question of whether an offer
was intended. Let us look at proposals that may look like, but are not, offers.

Proposals That Are Not Offers
Advertisements
Most advertisements, price quotations, and invitations to bid are not construed as offers. A notice in the
newspaper that a bicycle is on sale for $800 is normally intended only as an invitation to the public to
come to the store to make a purchase. Similarly, a statement that a seller can “quote” a unit price to a
prospective purchaser is not, by itself, of sufficient definiteness to constitute an offer; quantity, time of
delivery, and other important factors are missing from such a statement. Frequently, in order to avoid
construction of a statement about price and quantity as an offer, a seller or buyer may say, “Make me an

Saylor URL: http://www.saylor.org/books

Saylor.org
359

offer.” Such a statement obviously suggests that no offer has yet been made. This principle usually applies
to invitations for bids (e.g., from contractors on a building project). Many forms used by sales
representatives as contracts indicate that by signing, the customer is making an offer to be accepted by the
home office and is not accepting an offer made by the sales representative.
Although advertisements, price quotations, and the like are generally not offers, the facts in each case are
important. Under the proper circumstances, an advertised statement can be construed as an offer, as
shown in the well-known Lefkowitz case (Section 9.4.2 "Advertisements as Offers" at the end of the
chapter), in which the offended customer acted as his own lawyer and pursued an appeal to the Minnesota
Supreme Court against a Minneapolis department store that took back its advertised offer.
Despite the common-law rule that advertisements are normally to be considered invitations rather than
offers, legislation and government regulations may offer redress. For many years, retail food stores have
been subject to a rule, promulgated by the Federal Trade Commission (FTC), that goods advertised as
“specials” must be available and must be sold at the price advertised. It is unlawful for a retail chain not to
have an advertised item in each of its stores and in sufficient quantity, unless the advertisement
specifically states how much is stocked and which branch stores do not carry it. Many states have enacted
consumer protection statutes that parallel the FTC rule.

Invitations to Bid
Invitations to bid are also not generally construed as offers. An auctioneer does not make offers but
solicits offers from the crowd: “May I have an offer?—$500? $450? $450! I have an offer for $450. Do I
hear $475? May I have an offer?”

Communication
A contract is an agreement in which each party assents to the terms of the other party. Without mutual
assent there cannot be a contract, and this implies that the assent each person gives must be with
reference to that of the other. If Toni places several alternative offers on the table, only one of which can
be accepted, and invites Sandy to choose, no contract is formed if Sandy says merely, “I accept your
terms.” Sandy must specify which offer she is assenting to.

Saylor URL: http://www.saylor.org/books

Saylor.org
360

From this general proposition, it follows that no contract can be legally binding unless an offer is in fact
communicated to the offeree. If you write an e-mail to a friend with an offer to sell your car for a certain
sum and then get distracted and forget to send it, no offer has been made. If your friend coincidentally emails you the following day and says that she wants to buy your car and names the same sum, no contract
has been made. Her e-mail to you is not an acceptance, since she did not know of your offer; it is, instead,
an offer or an invitation to make an offer. Nor would there have been a contract if you had sent your
communication and the two e-mails crossed in cyberspace. Both e-mails would be offers, and for a valid
contract to be formed, it would still be necessary for one of you to accept the other’s offer. An offer is not
effective until it is received by the offeree (and that’s also true of a revocation of the offer, and a rejection
of the offer by the offeree).
The requirement that an offer be communicated does not mean that every term must be communicated.
You call up your friend and offer to sell him your car. You tell him the price and start to tell him that you
will throw in the snow tires but will not pay for a new inspection, and that you expect to keep the car
another three weeks. Impatiently, he cuts you off and says, “Never mind about all that; I’ll accept your
offer on whatever terms you want.” You and he have a contract.
These principles apply to unknown offers of reward. An offer of a reward constitutes a unilateral contract
that can be made binding only by performing the task for which the reward is offered. Suppose that
Bonnie posts on a tree a sign offering a reward for returning her missing dog. If you saw the sign, found
the dog, and returned it, you would have fulfilled the essentials of the offer. But if you chanced upon the
dog, read the tag around its neck, and returned it without ever having been aware that a reward was
offered, then you have not responded to the offer, even if you acted in the hope that the owner would
reward you. There is no contractual obligation.
In many states, a different result follows from an offer of a reward by a governmental entity. Commonly,
local ordinances provide that a standing reward of, say, $1,000 will be paid to anyone providing
information that leads to the arrest and conviction of arsonists. To collect the reward, it is not necessary
for a person who does furnish local authorities with such information to know that a reward ordinance
exists. In contract terms, the standing reward is viewed as a means of setting a climate in which people
will be encouraged to act in certain ways in the expectation that they will earn unknown rewards. It is also

Saylor URL: http://www.saylor.org/books

Saylor.org
361

possible to view the claim to a reward as noncontractual; the right to receive it is guaranteed, instead, by
the local ordinance.
Although a completed act called for by an unknown private offer does not give rise to a contract, partial
performance usually does. Suppose Apex Bakery posts a notice offering a one-week bonus to all bakers
who work at least six months in the kitchen. Charlene works two months before discovering the notice on
the bulletin board. Her original ignorance of the offer will not defeat her claim to the bonus if she
continues working, for the offer serves as an inducement to complete the performance called for.

Definiteness
The common law reasonably requires that an offer spell out the essential proposed terms with
sufficient definiteness—certainty of terms that enables a court to order enforcement or measure damages
in the event of a breach. As it has often been put, “The law does not make contracts for the parties; it
merely enforces the duties which they have undertaken” (Simpson, 1965, p. 19). Thus a supposed promise
to sell “such coal as the promisor may wish to sell” is not an enforceable term because the seller, the coal
company, undertakes no duty to sell anything unless it wishes to do so. Essential terms certainly include
price and the work to be done. But not every omission is fatal; for example, as long as a missing term can
be fixed by referring to some external standard—such as “no later than the first frost”—the offer is
sufficiently definite.
In major business transactions involving extensive negotiations, the parties often sign a preliminary
“agreement in principle” before a detailed contract is drafted. These preliminary agreements may be
definite enough to create contract liability even though they lack many of the terms found in a typical
contract. For example, in a famous 1985 case, a Texas jury concluded that an agreement made “in
principle” between the Pennzoil Company and the Getty Oil Company and not entirely finished was
binding and that Texaco had unlawfully interfered with their contract. As a result, Texaco was held liable
for over $10 billion, which was settled for $3 billion after Texaco went into bankruptcy.
Offers that state alternatives are definitive if each alternative is definite. David offers Sheila the
opportunity to buy one of two automobiles at a fixed price, with delivery in two months and the choice of
vehicle left to David. Sheila accepts. The contract is valid. If one of the cars is destroyed in the interval

Saylor URL: http://www.saylor.org/books

Saylor.org
362

before delivery, David is obligated to deliver the other car. Sometimes, however, what appears to be an
offer in the alternative may be something else. Charles makes a deal to sell his business to Bernie. As part
of the bargain, Charles agrees not to compete with Bernie for the next two years, and if he does, to pay
$25,000. Whether this is an alternative contract depends on the circumstances and intentions of the
parties. If it is, then Charles is free to compete as long as he pays Bernie $25,000. On the other hand, the
intention might have been to prevent Charles from competing in any event; hence a court could order
payment of the $25,000 as damages for a breach and still order Charles to refrain from competition until
the expiration of the two-year period.

The UCC Approach
The Uniform Commercial Code (UCC) is generally more liberal in its approach to definiteness than is the
common law—at least as the common law was interpreted in the heyday of classical contract doctrine.
Section 2-204(3) states the rule: “Even though one or more terms are left open, a contract for sale does
not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain
basis for giving an appropriate remedy.”
The drafters of the UCC sought to give validity to as many contracts as possible and grounded that validity
on the intention of the parties rather than on formalistic requirements. As the official comment to Section
2-204(3) notes, “If the parties intend to enter into a binding agreement, this subsection recognizes that
agreement as valid in law, despite missing terms, if there is any reasonably certain basis for granting a
remedy.…Commercial standards on the point of ‘indefiniteness’ are intended to be applied.” Other
sections of the UCC spell out rules for filling in such open provisions as price, performance, and
remedies.

[2]

One of these sections, Section 2-306(1), provides that a contract term under which a buyer agrees to
purchase the seller’s entire output of goods (an “outputs contract”) or a seller agrees to meet all the
buyer’s requirements (a “requirements” or “needs” contract) means output or requirements that occur in
good faith. A party to such a contract cannot offer or demand a quantity that is “unreasonably
disproportionate” to a stated estimate or past quantities.

Duration of Offer
Saylor URL: http://www.saylor.org/books

Saylor.org
363

An offer need not be accepted on the spot. Because there are numerous ways of conveying an offer and
numerous contingencies that may be part of the offer’s subject matter, the offeror might find it necessary
to give the offeree considerable time to accept or reject the offer. By the same token, an offer cannot
remain open forever, so that once given, it never lapses and cannot be terminated. The law recognizes
seven ways by which the offer can expire (besides acceptance, of course): revocation, rejection by the
offeree, counteroffer, acceptance with counteroffer, lapse of time, death or insanity of a person or
destruction of an essential term, and illegality. We will examine each of these in turn.

Revocation
People are free to make contracts and, in general, to revoke them.

Revocability
The general rule, both in common law and under the UCC, is that the offeror may revoke his or her offer
at any time before acceptance, even if the offer states that it will remain open for a specified period of
time. Neil offers Arlene his car for $5,000 and promises to keep the offer open for ten days. Two days
later, Neil calls Arlene to revoke the offer. The offer is terminated, and Arlene’s acceptance thereafter,
though within the ten days, is ineffective. But if Neil had sent hisrevocation (the taking back of an offer
before it is accepted) by mail, and if Arlene, before she received it, had telephoned her acceptance, there
would be a contract, since revocation is effective only when the offeree actually receives it. There is an
exception to this rule for offers made to the public through newspaper or like advertisements. The offeror
may revoke a public offering by notifying the public by the same means used to communicate the offer. If
no better means of notification is reasonably available, the offer is terminated even if a particular offeree
had no actual notice.
Revocation may be communicated indirectly. If Arlene had learned from a friend that Neil had sold his car
to someone else during the ten-day period, she would have had sufficient notice. Any attempt to accept
Neil’s offer would have been futile.

Irrevocable Offers

Saylor URL: http://www.saylor.org/books

Saylor.org
364

Not every type of offer is revocable. One type of offer that cannot be revoked is the option contract (the
promisor explicitly agrees for consideration to limit his right to revoke). Arlene tells Neil that she cannot
make up her mind in ten days but that she will pay him $25 to hold the offer open for thirty days. Neil
agrees. Arlene has an option to buy the car for $5,000; if Neil should sell it to someone else during the
thirty days, he will have breached the contract with Arlene. Note that the transactions involving Neil and
Arlene consist of two different contracts. One is the promise of a thirty-day option for the promise of $25.
It is this contract that makes the option binding and is independent of the original offer to sell the car for
$5,000. The offer can be accepted and made part of an independent contract during the option period.
Partial performance of a unilateral contract creates an option. Although the option is not stated explicitly,
it is recognized by law in the interests of justice. Otherwise, an offeror could induce the offeree to go to
expense and trouble without ever being liable to fulfill his or her part of the bargain. Before the offeree
begins to carry out the contract, the offeror is free to revoke the offer. But once performance begins, the
law implies an option, allowing the offeree to complete performance according to the terms of the offer. If,
after a reasonable time, the offeree does not fulfill the terms of the offer, then it may be revoked.

Revocability under the UCC
The UCC changes the common-law rule for offers by merchants. Under Section 2-205, a firm offer (a
written and signed promise by a merchant to hold an offer to buy or sell goods for some period of time) is
irrevocable. That is, an option is created, but no consideration is required. The offer must remain open for
the time period stated or, if no time period is given, for a reasonable period of time, which may not exceed
three months.

Irrevocability by Law
By law, certain types of offers may not be revoked (statutory irrevocability), despite the absence of
language to that effect in the offer itself. One major category of such offers is that of the contractor
submitting a bid to a public agency. The general rule is that once the period of bidding opens, a bidder on
a public contract may not withdraw his or her bid unless the contracting authority consents. The
contractor who purports to withdraw is awarded the contract based on the original bid and may be sued
for damages for nonperformance.

Saylor URL: http://www.saylor.org/books

Saylor.org
365

Rejection by the Offeree
Rejection (a manifestation of refusal to agree to the terms of an offer) of the offer is effective when the
offeror receives it. A subsequent change of mind by the offeree cannot revive the offer. Donna calls Chuck
to reject Chuck’s offer to sell his lawn mower. Chuck is then free to sell it to someone else. If Donna
changes her mind and calls Chuck back to accept after all, there still is no contract, even if Chuck has
made no further effort to sell the lawn mower. Having rejected the original offer, Donna, by her second
call, is not accepting but making an offer to buy. Suppose Donna had written Chuck to reject, but on
changing her mind, decided to call to accept before the rejection letter arrived. In that case, the offer
would have been accepted.

Counteroffer
A counteroffer, a response that varies the terms of an offer, is a rejection. Jones offers Smith a small
parcel of land for $10,000 and says the offer will remain open for one month. Smith responds ten days
later, saying he will pay $5,000. Jones’s original offer has thereby been rejected. If Jones now declines
Smith’s counteroffer, may Smith bind Jones to his original offer by agreeing to pay the full $10,000? He
may not, because once an original offer is rejected, all the terms lapse. However, an inquiry by Smith as to
whether Jones would consider taking less is not a counteroffer and would not terminate the offer.

Acceptance with Counteroffer
This is not really an acceptance at all but is a counteroffer: an acceptance that changes the terms of the
offer is a counteroffer and terminates the offer. The common law imposes a mirror image rule: the
acceptance must match the offer in all its particulars or the offer is rejected. However, if an acceptance
that requests a change or an addition to the offer does not require the offeror’s assent, then the acceptance
is valid. The broker at Friendly Real Estate offers you a house for $320,000. You accept but include in
your acceptance “the vacant lot next door.” Your acceptance is a counteroffer, which serves to terminate
the original offer. If, instead, you had said, “It’s a deal, but I’d prefer it with the vacant lot next door,” then
there is a contract because you are not demanding that the broker abide by your request. If you had said,
“It’s a deal, and I’d also like the vacant lot next door,” you have a contract, because the request for the lot
is a separate offer, not a counteroffer rejecting the original proposal.

Saylor URL: http://www.saylor.org/books

Saylor.org
366

The UCC and Counteroffers
The UCC is more liberal than the common law in allowing contracts to be formed despite counteroffers
and in incorporating the counteroffers into the contracts. This UCC provision is necessary because the use
of routine forms for contracts is very common, and if the rule were otherwise, much valuable time would
be wasted by drafting clauses tailored to the precise wording of the routine printed forms. A buyer and a
seller send out documents accompanying or incorporating their offers and acceptances, and the
provisions in each document rarely correspond precisely. Indeed, it is often the case that one side’s form
contains terms favorable to it but inconsistent with terms on the other side’s form. Section 2-207 of the
UCC attempts to resolve this “battle of the forms” by providing that additional terms or conditions in an
acceptance operate as such unless the acceptance is conditioned on the offeror’s consent to the new or
different terms. The new terms are construed as offers but are automatically incorporated in any contract
between merchants for the sale of goods unless “(a) the offer expressly limits acceptance to the terms of
the offer; (b) [the terms] materially alter it; or (c) notification of objection to them has already been given
or is given within a reasonable time after notice of them is received.”
An example of terms that become part of the contract without being expressly agreed to are clauses
providing for interest payments on overdue bills. Examples of terms that would materially alter the
contract and hence need express approval are clauses that negate the standard warranties that sellers give
buyers on their merchandise.
Frequently, parties use contract provisions to prevent the automatic introduction of new terms. A typical
seller’s provision is as follows:
Amendments
Any modification of this document by the Buyer, and all additional or different terms included in Buyer’s
purchase order or any other document responding to this offer, are hereby objected to. BY ORDERING
THE GOODS HERE FOR SHIPMENT, BUYER AGREES TO ALL THE TERMS AND CONDITIONS
CONTAINED ON BOTH SIDES OF THIS DOCUMENT.

Saylor URL: http://www.saylor.org/books

Saylor.org
367

Section 2-207 of the UCC, liberalizing the mirror image rule, is pervasive, covering all sorts of contracts,
from those between industrial manufacturers to those between friends.

Lapse of Time
Offers are not open-ended; they lapse after some period of time. An offer may contain its own specific
time limitation—for example, “until close of business today.”
In the absence of an expressly stated time limit, the common-law rule is that the offer expires at the end of
a “reasonable” time. Such a period is a factual question in each case and depends on the particular
circumstances, including the nature of the service or property being contracted for, the manner in which
the offer is made, and the means by which the acceptance is expected to be made. Whenever the contract
involves a speculative transaction—the sale of securities or land, for instance—the time period will depend
on the nature of the security and the risk involved. In general, the greater the risk to the seller, the shorter
the period of time. Karen offers to sell Gary a block of oil stocks that are fluctuating rapidly hour by hour.
Gary receives the offer an hour before the market closes; he accepts by fax two hours after the market has
opened the next morning and after learning that the stock has jumped up significantly. The time period
has lapsed if Gary was accepting a fixed price that Karen set, but it may still be open if the price is market
price at time of delivery. (Under Section 41 of the Restatement, an offer made by mail is “seasonably
accepted if an acceptance is mailed at any time before midnight on the day on which the offer is
received.”)
For unilateral contracts, both the common law and the UCC require the offeree to notify the offeror that
he has begun to perform the terms of the contract. Without notification, the offeror may, after a
reasonable time, treat the offer as having lapsed.

Death or Insanity of the Offeror
The death or insanity of the offeror prior to acceptance terminates the offer; the offer is said to die with
the offeror. (Notice, however, that the death of a party to a contract does not necessarily terminate the
contract: the estate of a deceased person may be liable on a contract made by the person before death.)

Destruction of Subject Matter Essential to the Offer
Saylor URL: http://www.saylor.org/books

Saylor.org
368

Destruction of something essential to the contract also terminates the offer. You offer to sell your car, but
the car is destroyed in an accident before your offer is accepted; the offer is terminated.

Postoffer Illegality
A statute making unlawful the object of the contract will terminate the offer if the statute takes effect after
the offer was made. Thus an offer to sell a quantity of herbal weight-loss supplements will terminate if the
Food and Drug Administration outlaws the sale of such supplements.

KEY TAKEAWAY
An offer is a manifestation of willingness to enter into a contract, effective when received. It must be
communicated to the offeree, be made intentionally (according to an objective standard), and be definite
enough to determine a remedy in case of breach. An offer terminates in one of seven ways: revocation before
acceptance (except for option contracts, firm offers under the UCC, statutory irrevocability, and unilateral
offers where an offeree has commenced performance); rejection; counteroffer; acceptance with counteroffer;
lapse of time (as stipulated or after a reasonable time); death or insanity of the offeror before acceptance or
destruction of subject matter essential to the offer; and postoffer illegality.

EXERCISES
1.

Why is it said an offer is a “manifestation” of willingness to enter into a contract? How could willingness
be “manifested”?

2.

Which kind of standard is used to determine whether a person has made an offer—subjective or
objective?

3.

If Sandra posts a written notice offering “to the kitchen staff at Coldwater Bay (Alaska) transportation to
Seattle at the end of the fishing season,” and if David, one of the maintenance workers, says to her, “I
accept your offer of transportation to Seattle,” is there a contract?

4.

What are the seven ways an offer can terminate?

[1] Restatement (Second) of Contracts, Section 24.
[2] Chiefly, Uniform Commercial Code, Sections 2-305 through 2-310.

Saylor URL: http://www.saylor.org/books

Saylor.org
369

9.3 The Acceptance
LEARNING OBJECTIVES
1.

Define acceptance.

2.

Understand who may accept an offer.

3.

Know when the acceptance is effective.

4.

Recognize when silence is acceptance.

General Definition of Acceptance
To result in a legally binding contract, an offer must be accepted by the offeree. Just as the law helps
define and shape an offer and its duration, so the law governs the nature and manner of acceptance. The
Restatement defines acceptance of an offer as “a manifestation of assent to the terms thereof made by the
[1]

offeree in a manner invited or required by the offer.” The assent may be either by the making of a mutual
promise or by performance or partial performance. If there is doubt about whether the offer requests a
return promise or a return act, the Restatement, Section 32, provides that the offeree may accept with
either a promise or performance. The Uniform Commercial Code (UCC) also adopts this view; under
Section 2-206(1)(a), “an offer to make a contract shall be construed as inviting acceptance in any manner
and by any medium reasonable in the circumstances” unless the offer unambiguously requires a certain
mode of acceptance.

Who May Accept?
The identity of the offeree is usually clear, even if the name is unknown. The person to whom a promise is
made is ordinarily the person whom the offeror contemplates will make a return promise or perform the
act requested. But this is not invariably so. A promise can be made to one person who is not expected to
do anything in return. The consideration necessary to weld the offer and acceptance into a legal contract
can be given by a third party. Under the common law, whoever is invited to furnish consideration to the
offeror is the offeree, and only an offeree may accept an offer. A common example is sale to a minor.
George promises to sell his automobile to Bartley, age seventeen, if Bartley’s father will promise to pay
$3,500 to George. Bartley is the promisee (the person to whom the promise is made) but not the offeree;
Bartley cannot legally accept George’s offer. Only Bartley’s father, who is called on to pay for the car, can

Saylor URL: http://www.saylor.org/books

Saylor.org
370

accept, by making the promise requested. And notice what might seem obvious: a promise to perform as
requested in the offer is itself a binding acceptance.

When Is Acceptance Effective?
As noted previously, an offer, a revocation of the offer, and a rejection of the offer are not effective until
received. The same rule does not always apply to the acceptance.

Instantaneous Communication
Of course, in many instances the moment of acceptance is not in question: in face-to-face deals or
transactions negotiated by telephone, the parties extend an offer and accept it instantaneously during the
course of the conversation. But problems can arise in contracts negotiated through correspondence.

Stipulations as to Acceptance
One common situation arises when the offeror stipulates the mode of acceptance (e.g., return mail, fax, or
carrier pigeon). If the offeree uses the stipulated mode, then the acceptance is deemed effective when sent.
Even though the offeror has no knowledge of the acceptance at that moment, the contract has been
formed. Moreover, according to the Restatement, Section 60, if the offeror says that the offer can be
accepted only by the specified mode, that mode must be used. (It is said that “the offeror is the master of
the offer.”)
If the offeror specifies no particular mode, then acceptance is effective when transmitted, as long as the
offeree uses a reasonable method of acceptance. It is implied that the offeree can use the same means used
by the offeror or a means of communication customary to the industry.

The “Mailbox Rule”
The use of the postal service is customary, so acceptances are considered effective when mailed,
regardless of the method used to transmit the offer. Indeed, the so-called mailbox rule has a lineage
tracing back more than one hundred years to the English courts.

Saylor URL: http://www.saylor.org/books

[2]

Saylor.org
371

The mailbox rule may seem to create particular difficulties for people in business, since the acceptance is
effective even though the offeror is unaware of the acceptance, and even if the letter is lost and never
arrives. But the solution is the same as the rationale for the rule. In contracts negotiated through
correspondence, there will always be a burden on one of the parties. If the rule were that the acceptance is
not effective until received by the offeror, then the offeree would be on tenterhooks, rather than the other
way around, as is the case with the present rule. As between the two, it seems fairer to place the burden on
the offeror, since he or she alone has the power to fix the moment of effectiveness. All the offeror need do
is specify in the offer that acceptance is not effective until received.
In all other cases—that is, when the offeror fails to specify the mode of acceptance and the offeree uses a
mode that is not reasonable—acceptance is deemed effective only when received.

Acceptance “Outruns” Rejection
When the offeree sends a rejection first and then later transmits a superseding acceptance, the “effective
when received” rule also applies. Suppose a seller offers a buyer two cords of firewood and says the offer
will remain open for a week. On the third day, the buyer writes the seller, rejecting the offer. The following
evening, the buyer rethinks his firewood needs, and on the morning of the fifth day, he sends an e-mail
accepting the seller’s terms. The previously mailed letter arrives the following day. Since the letter had not
yet been received, the offer had not been rejected. For there to be a valid contract, the e-mailed acceptance
must arrive before the mailed rejection. If the e-mail were hung up in cyberspace, although through no
fault of the buyer, so that the letter arrived first, the seller would be correct in assuming the offer was
terminated—even if the e-mail arrived a minute later. In short, where “the acceptance outruns the
rejection” the acceptance is effective. See Figure 9.1.
Figure 9.1

Saylor URL: http://www.saylor.org/books

Saylor.org
372

When Is Communication Effective?

Electronic Communications
Electronic communications have, of course, become increasingly common. Many contracts are negotiated
by e-mail, accepted and “signed” electronically. Generally speaking, this does not change the rules. The
Uniform Electronic Transactions Act (UETA) was promulgated (i.e., disseminated for states to adopt) in
1999. It is one of a number of uniform acts, like the Uniform Commercial Code. As of June 2010, fortyseven states and the US Virgin Islands had adopted the statute. The introduction to the act provides that
“the purpose of the UETA is to remove barriers to electronic commerce by validating and effectuating
electronic records and signatures.”
a.

[3]

In general, the UETA provides the following:

A record or signature may not be denied legal effect or enforceability solely because it is in
electronic form.

b. A contract may not be denied legal effect or enforceability solely because an electronic record was
used in its formation.
c.

If a law requires a record to be in writing, an electronic record satisfies the law.

d. If a law requires a signature, an electronic signature satisfies the law.
The UETA, though, doesn’t address all the problems with electronic contracting. Clicking on a computer
screen may constitute a valid acceptance of a contractual offer, but only if the offer is clearly
communicated. In Specht v. Netscape Communications Corp., customers who had downloaded a free
online computer program complained that it effectively invaded their privacy by inserting into their

Saylor URL: http://www.saylor.org/books

Saylor.org
373

machines “cookies”; they wanted to sue, but the defendant said they were bound to arbitration.

[4]

They

had clicked on the Download button, but hidden below it were the licensing terms, including the
arbitration clause. The federal court of appeals held that there was no valid acceptance. The court said,
“We agree with the district court that a reasonably prudent Internet user in circumstances such as these
would not have known or learned of the existence of the license terms before responding to defendants’
invitation to download the free software, and that defendants therefore did not provide reasonable notice
of the license terms. In consequence, the plaintiffs’ bare act of downloading the software did not
unambiguously manifest assent to the arbitration provision contained in the license terms.”
If a faxed document is sent but for some reason not received or not noticed, the emerging law is that the
mailbox rule does not apply. A court would examine the circumstances with care to determine the reason
for the nonreceipt or for the offeror’s failure to notice its receipt. A person has to have fair notice that his
or her offer has been accepted, and modern communication makes the old-fashioned mailbox rule—that
acceptance is effective upon dispatch—problematic.

[5]

Silence as Acceptance
General Rule: Silence Is Not Acceptance
Ordinarily, for there to be a contract, the offeree must make some positive manifestation of assent to the
offeror’s terms. The offeror cannot usually word his offer in such a way that the offeree’s failure to
respond can be construed as an acceptance.

Exceptions
The Restatement, Section 69, gives three situations, however, in which silence can operate as an
acceptance. The first occurs when the offeree avails himself of services proffered by the offeror, even
though he could have rejected them and had reason to know that the offeror offered them expecting
compensation. The second situation occurs when the offer states that the offeree may accept without
responding and the offeree, remaining silent, intends to accept. The third situation is that of previous
dealings, in which only if the offeree intends not to accept is it reasonable to expect him to say so.

Saylor URL: http://www.saylor.org/books

Saylor.org
374

As an example of the first type of acceptance by silence, assume that a carpenter happens by your house
and sees a collapsing porch. He spots you in the front yard and points out the deterioration. “I’m a
professional carpenter,” he says, “and between jobs. I can fix that porch for you. Somebody ought to.” You
say nothing. He goes to work. There is an implied contract, with the work to be done for the carpenter’s
usual fee.
To illustrate the second situation, suppose that a friend has left her car in your garage. The friend sends
you a letter in which she offers you the car for $4,000 and adds, “If I don’t hear from you, I will assume
that you have accepted my offer.” If you make no reply, with the intention of accepting the offer, a
contract has been formed.
The third situation is illustrated by Section 9.4.3 "Silence as Acceptance", a well-known decision made by
Justice Oliver Wendell Holmes Jr. when he was sitting on the Supreme Court of Massachusetts.

KEY TAKEAWAY
Without an acceptance of an offer, no contract exists, and once an acceptance is made, a contract is formed. If
the offeror stipulates how the offer should be accepted, so be it. If there is no stipulation, any reasonable
means of communication is good. Offers and revocations are usually effective upon receipt, while an
acceptance is effective on dispatch. The advent of electronic contracting has caused some modification of the
rules: courts are likely to investigate the facts surrounding the exchange of offer and acceptance more
carefully than previously. But the nuances arising because of the mailbox rule and acceptance by silence still
require close attention to the facts.

EXERCISES
1.

Rudy puts this poster, with a photo of his dog, on utility poles around his neighborhood: “$50 reward for
the return of my lost dog.” Carlene doesn’t see the poster, but she finds the dog and, after looking at the
tag on its collar, returns the dog to Rudy. As she leaves his house, her eye falls on one of the posters, but
Rudy declines to pay her anything. Why is Rudy correct that Carlene has no legal right to the reward?

2.

How has the UCC changed the common law’s mirror image rule, and why?

3.

When is an offer generally said to be effective? A rejection of an offer? A counteroffer?

4.

How have modern electronic communications affected the law of offer and acceptance?

Saylor URL: http://www.saylor.org/books

Saylor.org
375

5.

When is silence considered an acceptance?

[1] Restatement (Second) of Contracts, Section 24.
[2] Adams v. Lindsell, 1 Barnewall & Alderson 681 (K.B. 1818).
[3] The National Conference of Commissioners on Uniform State Laws, Uniform Electronic Transactions Act
(1999) (Denver: National Conference of Commissioners on Uniform State Laws, 1999), accessed March 29,
2011,http://www.law.upenn.edu/bll/archives/ulc/fnact99/1990s/ueta99.pdf.
[4] Specht v. Netscape Communications Corp., 306 F.3d 17 (2d Cir. 2002).
[5] See, for example, Clow Water Systems Co. v. National Labor Relations Board, 92 F.3d 441 (6th Cir. 1996).

Saylor URL: http://www.saylor.org/books

Saylor.org
376

9.4 Cases
Objective Intention
Lucy v. Zehmer
84 S.E.2d 516 (Va. 1954)
Buchanan, J.
This suit was instituted by W. O. Lucy and J. C. Lucy, complainants, against A. H. Zehmer and Ida S.
Zehmer, his wife, defendants, to have specific performance of a contract by which it was alleged the
Zehmers had sold to W. O. Lucy a tract of land owned by A. H. Zehmer in Dinwiddie county containing
471.6 acres, more or less, known as the Ferguson farm, for $50,000. J. C. Lucy, the other complainant, is
a brother of W. O. Lucy, to whom W. O. Lucy transferred a half interest in his alleged purchase.
The instrument sought to be enforced was written by A. H. Zehmer on December 20, 1952, in these words:
“We hereby agree to sell to W. O. Lucy the Ferguson farm complete for $50,000.00, title satisfactory to
buyer,” and signed by the defendants, A. H. Zehmer and Ida S. Zehmer.
The answer of A. H. Zehmer admitted that at the time mentioned W. O. Lucy offered him $50,000 cash
for the farm, but that he, Zehmer, considered that the offer was made in jest; that so thinking, and both he
and Lucy having had several drinks, he wrote out “the memorandum” quoted above and induced his wife
to sign it; that he did not deliver the memorandum to Lucy, but that Lucy picked it up, read it, put it in his
pocket, attempted to offer Zehmer $5 to bind the bargain, which Zehmer refused to accept, and realizing
for the first time that Lucy was serious, Zehmer assured him that he had no intention of selling the farm
and that the whole matter was a joke. Lucy left the premises insisting that he had purchased the farm.…
In his testimony Zehmer claimed that he “was high as a Georgia pine,” and that the transaction “was just a
bunch of two doggoned drunks bluffing to see who could talk the biggest and say the most.” That claim is
inconsistent with his attempt to testify in great detail as to what was said and what was done.…
If it be assumed, contrary to what we think the evidence shows, that Zehmer was jesting about selling his
farm to Lucy and that the transaction was intended by him to be a joke, nevertheless the evidence shows

Saylor URL: http://www.saylor.org/books

Saylor.org
377

that Lucy did not so understand it but considered it to be a serious business transaction and the contract
to be binding on the Zehmers as well as on himself. The very next day he arranged with his brother to put
up half the money and take a half interest in the land. The day after that he employed an attorney to
examine the title. The next night, Tuesday, he was back at Zehmer’s place and there Zehmer told him for
the first time, Lucy said, that he wasn’t going to sell and he told Zehmer, “You know you sold that place
fair and square.” After receiving the report from his attorney that the title was good he wrote to Zehmer
that he was ready to close the deal.
Not only did Lucy actually believe, but the evidence shows he was warranted in believing, that the contract
represented a serious business transaction and a good faith sale and purchase of the farm.
In the field of contracts, as generally elsewhere, “We must look to the outward expression of a person as
manifesting his intention rather than to his secret and unexpressed intention. The law imputes to a person
an intention corresponding to the reasonable meaning of his words and acts.”
At no time prior to the execution of the contract had Zehmer indicated to Lucy by word or act that he was
not in earnest about selling the farm. They had argued about it and discussed its terms, as Zehmer
admitted, for a long time. Lucy testified that if there was any jesting it was about paying $50,000 that
night. The contract and the evidence show that he was not expected to pay the money that night. Zehmer
said that after the writing was signed he laid it down on the counter in front of Lucy. Lucy said Zehmer
handed it to him. In any event there had been what appeared to be a good faith offer and a good faith
acceptance, followed by the execution and apparent delivery of a written contract. Both said that Lucy put
the writing in his pocket and then offered Zehmer $5 to seal the bargain. Not until then, even under the
defendants’ evidence, was anything said or done to indicate that the matter was a joke. Both of the
Zehmers testified that when Zehmer asked his wife to sign he whispered that it was a joke so Lucy
wouldn’t hear and that it was not intended that he should hear.
The mental assent of the parties is not requisite for the formation of a contract. If the words or other acts
of one of the parties have but one reasonable meaning, his undisclosed intention is immaterial except
when an unreasonable meaning which he attaches to his manifestations is known to the other party.

Saylor URL: http://www.saylor.org/books

Saylor.org
378

“* * * The law, therefore, judges of an agreement between two persons exclusively from those expressions
of their intentions which are communicated between them. * * *.” [Citation]
An agreement or mutual assent is of course essential to a valid contract but the law imputes to a person an
intention corresponding to the reasonable meaning of his words and acts. If his words and acts, judged by
a reasonable standard, manifest an intention to agree, it is immaterial what may be the real but
unexpressed state of his mind.
So a person cannot set up that he was merely jesting when his conduct and words would warrant a
reasonable person in believing that he intended a real agreement.
Whether the writing signed by the defendants and now sought to be enforced by the complainants was the
result of a serious offer by Lucy and a serious acceptance by the defendants, or was a serious offer by Lucy
and an acceptance in secret jest by the defendants, in either event it constituted a binding contract of sale
between the parties.…
Reversed and remanded.

CASE QUESTIONS
1.

What objective evidence was there to support the defendants’ contention that they were just kidding
when they agreed to sell the farm?

2.

Suppose the defendants really did think the whole thing was a kind of joke. Would that make any
difference?

3.

As a matter of public policy, why does the law use an objective standard to determine the seriousness of
intention, instead of a subjective standard?

4.

It’s 85 degrees in July and 5:00 p.m., quitting time. The battery in Mary’s car is out of juice, again. Mary
says, “Arrgh! I will sell this stupid car for $50!” Jason, walking to his car nearby, whips out his checkbook
and says, “It’s a deal. Leave your car here. I’ll give you a ride home and pick up your car after you give me
the title.” Do the parties have a contract?

Advertisements as Offers
Lefkowitz v. Great Minneapolis Surplus Store

Saylor URL: http://www.saylor.org/books

Saylor.org
379

86 N.W.2d 689 (Minn. 1957)
Murphy, Justice.
This is an appeal from an order of the Municipal Court of Minneapolis denying the motion of the
defendant for amended findings of fact, or, in the alternative, for a new trial. The order for judgment
awarded the plaintiff the sum of $138.50 as damages for breach of contract.
This case grows out of the alleged refusal of the defendant to sell to the plaintiff a certain fur piece which it
had offered for sale in a newspaper advertisement. It appears from the record that on April 6, 1956, the
defendant published the following advertisement in a Minneapolis newspaper:
Saturday 9 A.M. Sharp
3 Brand New Fur Coats Worth to $100.00
First Come
First Served
$1 Each
[The $100 coat would be worth about $800 in 2010 dollars.] On April 13, the defendant again published
an advertisement in the same newspaper as follows:
Saturday 9 A.M.
2 Brand New Pastel Mink 3-Skin Scarfs
Selling for. $89.50
Out they go Saturday. Each…$1.00
1 Black Lapin Stole Beautiful, worth $139.50…$1.00
First Come First Served

Saylor URL: http://www.saylor.org/books

Saylor.org
380

The record supports the findings of the court that on each of the Saturdays following the publication of the
above-described ads the plaintiff was the first to present himself at the appropriate counter in the
defendant’s store and on each occasion demanded the coat and the stole so advertised and indicated his
readiness to pay the sale price of $1. On both occasions, the defendant refused to sell the merchandise to
the plaintiff, stating on the first occasion that by a “house rule” the offer was intended for women only and
sales would not be made to men, and on the second visit that plaintiff knew defendant’s house rules.
The trial court properly disallowed plaintiff’s claim for the value of the fur coats since the value of these
articles was speculative and uncertain. The only evidence of value was the advertisement itself to the effect
that the coats were “Worth to $100.00,” how much less being speculative especially in view of the price for
which they were offered for sale. With reference to the offer of the defendant on April 13, 1956, to sell the
“1 Black Lapin Stole * * * worth $139.50 * * *” the trial court held that the value of this article was
established and granted judgment in favor of the plaintiff for that amount less the $1 quoted purchase
price.
1.

The defendant contends that a newspaper advertisement offering items of merchandise for sale at a
named price is a “unilateral offer” which may be withdrawn without notice. He relies upon authorities
which hold that, where an advertiser publishes in a newspaper that he has a certain quantity or
quality of goods which he wants to dispose of at certain prices and on certain terms, such
advertisements are not offers which become contracts as soon as any person to whose notice they may
come signifies his acceptance by notifying the other that he will take a certain quantity of them. Such
advertisements have been construed as an invitation for an offer of sale on the terms stated, which
offer, when received, may be accepted or rejected and which therefore does not become a contract of
sale until accepted by the seller; and until a contract has been so made, the seller may modify or
revoke such prices or terms. [Citations]

…On the facts before us we are concerned with whether the advertisement constituted an offer, and, if so,
whether the plaintiff’s conduct constituted an acceptance.

Saylor URL: http://www.saylor.org/books

Saylor.org
381

There are numerous authorities which hold that a particular advertisement in a newspaper or circular
letter relating to a sale of articles may be construed by the court as constituting an offer, acceptance of
which would complete a contract. [Citations]
The test of whether a binding obligation may originate in advertisements addressed to the general public
is “whether the facts show that some performance was promised in positive terms in return for something
requested.” 1 Williston, Contracts (Rev. ed.) s 27.
The authorities above cited emphasize that, where the offer is clear, definite, and explicit, and leaves
nothing open for negotiation, it constitutes an offer, acceptance of which will complete the contract.…
Whether in any individual instance a newspaper advertisement is an offer rather than an invitation to
make an offer depends on the legal intention of the parties and the surrounding circumstances. [Citations]
We are of the view on the facts before us that the offer by the defendant of the sale of the Lapin fur was
clear, definite, and explicit, and left nothing open for negotiation. The plaintiff having successfully
managed to be the first one to appear at the seller’s place of business to be served, as requested by the
advertisement, and having offered the stated purchase price of the article, he was entitled to performance
on the part of the defendant. We think the trial court was correct in holding that there was in the conduct
of the parties a sufficient mutuality of obligation to constitute a contract of sale.
2. The defendant contends that the offer was modified by a “house rule” to the effect that only women
were qualified to receive the bargains advertised. The advertisement contained no such restriction.
This objection may be disposed of briefly by stating that, while an advertiser has the right at any time
before acceptance to modify his offer, he does not have the right, after acceptance, to impose new or
arbitrary conditions not contained in the published offer. [Citations]
Affirmed.

CASE QUESTIONS
1.

If the normal rule is that display advertisements in newspapers and the like are not offers, but rather
invitations to make an offer, why was this different? Why did the court hold that this was an offer?

2.

What is the rationale for the rule that a display ad is usually not an offer?

Saylor URL: http://www.saylor.org/books

Saylor.org
382

3.

If a newspaper display advertisement reads, “This offer is good for two weeks,” is it still only an invitation
to make an offer, or is it an offer?

4.

Is a listing by a private seller for the sale of a trailer on Craigslist or in the weekly classified advertisements
an offer or an invitation to make an offer?

Silence as Acceptance
Hobbs v.Massasoit Whip Co.
33 N.E. 495 (Mass. 1893)
Holmes, J.
This is an action for the price of eel skins sent by the plaintiff to the defendant, and kept by the defendant
some months, until they were destroyed. It must be taken that the plaintiff received no notice that the
defendant declined to accept the skins. The case comes before us on exceptions to an instruction to the
jury that, whether there was any prior contract or not, if skins are sent to the defendant, and it sees fit,
whether it has agreed to take them or not, to lie back, and to say nothing, having reason to suppose that
the man who has sent them believes that it is taking them, since it says nothing about it, then, if it fails to
notify, the jury would be warranted in finding for the plaintiff.
Standing alone, and unexplained, this proposition might seem to imply that one stranger may impose a
duty upon another, and make him a purchaser, in spite of himself, by sending goods to him, unless he will
take the trouble, and bear the expense, of notifying the sender that he will not buy. The case was argued
for the defendant on that interpretation. But, in view of the evidence, we do not understand that to have
been the meaning of the judge and we do not think that the jury can have understood that to have been his
meaning. The plaintiff was not a stranger to the defendant, even if there was no contract between them.
He had sent eel skins in the same way four or five times before, and they had been accepted and paid for.
On the defendant’s testimony, it was fair to assume that if it had admitted the eel skins to be over 22
inches in length, and fit for its business, as the plaintiff testified and the jury found that they were, it
would have accepted them; that this was understood by the plaintiff; and, indeed, that there was a
standing offer to him for such skins.

Saylor URL: http://www.saylor.org/books

Saylor.org
383

In such a condition of things, the plaintiff was warranted in sending the defendant skins conforming to
the requirements, and even if the offer was not such that the contract was made as soon as skins
corresponding to its terms were sent, sending them did impose on the defendant a duty to act about them;
and silence on its part, coupled with a retention of the skins for an unreasonable time, might be found by
the jury to warrant the plaintiff in assuming that they were accepted, and thus to amount to an
acceptance. [Citations] The proposition stands on the general principle that conduct which imports
acceptance or assent is acceptance or assent, in the view of the law, whatever may have been the actual
state of mind of the party—a principle sometimes lost sight of in the cases. [Citations]
Exceptions overruled.

CASE QUESTIONS
1.

What is an eel, and why would anybody make a whip out of its skin?

2.

Why did the court here deny the defendant’s assertion that it never accepted the plaintiff’s offer?

3.

If it reasonably seems that silence is acceptance, does it make any difference what the offeree really
intended?

Saylor URL: http://www.saylor.org/books

Saylor.org
384

9.5 Summary and Exercises
Summary
Whether a legally valid contract was formed depends on a number of factors, including whether the
parties reached agreement, whether consideration was present, and whether the agreement was legal.
Agreement may seem like an intuitive concept, but intuition is not a sufficient guide to the existence of
agreement in legal terms. The most common way of examining an agreement for legal sufficiency is by
determining whether a valid offer and acceptance were made.
An offer is a manifestation of willingness to enter into a bargain such that it would be reasonable for
another individual to conclude that assent to the offer would complete the bargain. Offers must be
communicated and must be definite; that is, they must spell out terms to which the offeree can assent.
An important aspect of the offer is its duration. An offer can expire in any one of several ways: (1)
rejection, (2) counteroffer, (3) acceptance with counteroffer, (4) lapse of time, (5) death or insanity of the
offeror or destruction of an essential term, (6) illegality, and (7) revocation. No understanding of
agreement is complete without a mastery of these conditions.
To constitute an agreement, an offer must be accepted.
The offeree must manifest his assent to the terms of the offer in a manner invited or required by the offer.
Complications arise when an offer is accepted indirectly through correspondence. Although offers and
revocations of offers are not effective until received, an acceptance is deemed accepted when sent if the
offeree accepts in the manner specified by the offeror. But the nuances that arise because of the mailbox
rule and acceptance by silence require close attention to the circumstances of each agreement.

EXERCISES
1.

Sarah’s student apartment was unfurnished. She perused Doug’s List, an online classified ad service (for
nonmerchants), and saw this advertisement: “Moving. For sale: a very nice brown leather couch, almost
new, $600.” There was an accompanying photo and contact information. Sarah e-mailed the contact,
saying she wanted to buy the couch. Does Sarah have a contract with the seller? Explain.

Saylor URL: http://www.saylor.org/books

Saylor.org
385

2.

Seller called Buyer on the telephone and offered to sell his used stereo. Buyer agreed to buy it without
asking the price. The next day Buyer changed her mind and attempted to back out of the agreement. Do
the parties have a contract? Explain.

3.

On August 1, Ernie wrote to Elsie offering to sell Elsie his car for $7,600, and he promised to hold the offer
open for ten days. On August 4 Ernie changed his mind; he sent Elsie a letter revoking the offer. On
August 5 Elsie e-mailed Ernie, accepting the offer. Ernie’s letter of revocation arrived on August 6. Is there
a contract? Explain.

4.

On August 1 Grover visited a local electronics shop to purchase a new television. He saw one he liked but
wasn’t sure if he could afford the $750. The store owner agreed to write up and sign an offer stating that
it would be held open for ten days, which he did. On August 2 the owner changed his mind and sent
Grover an e-mail revoking the offer, which Grover received immediately. On August 3 Grover sent a reply
e-mail accepting the original offer. Is there a contract? Explain.
5.

Acme Corporation sent the following letter, here set out in its entirety:
January 2, 2012
Acme Corporation
We hereby offer you 100 Acme golden widgets, size 6. This offer will be good for 10 days.
[Signed] Roberta Acme
Owner, Acme Corporation
Is this offer irrevocable for the time stated? Explain.

6.

On November 26, Joe wrote to Kate offering to purchase a farm that she owned. Upon receiving the letter
on November 28, Kate immediately sent Joe a letter of acceptance. However, shortly after mailing the
letter, Kate had second thoughts and called Joe to advise him that she was rejecting his offer. The call was
made before Joe received the letter of acceptance. Has a contract been formed? Why?

7.

On a busy day just before April 15, Albert Accountant received a call from a local car dealer. The dealer
said, “Hi, Mr. Accountant. Now, while you have income from doing clients’ taxes, I have an excellent offer
for you. You can buy a new Buick Century automobile completely loaded for $36,000. Al, I know you’re
busy. If I don’t hear from you by the end of the day, I’ll assume you want the car.” Albert, distracted, did

Saylor URL: http://www.saylor.org/books

Saylor.org
386

not respond immediately, and the dealer hung up. Then followed an exhausting day of working with
anxiety-ridden tax clients. Albert forgot about the conversation. Two days later a statement arrived from
the dealer, with instructions on how Albert should pick up the car at the dealership. Is there a contract?
Explain.
8.

Mr. and Mrs. Mitchell, the owners of a small secondhand store, attended an auction where they bought a
used safe for $50. The safe, part of the Sumstad estate, had a locked compartment inside, a fact the
auctioneer mentioned. After they bought the safe, the Mitchells had a locksmith open the interior
compartment; it contained $32,000 in cash. The locksmith called the police, who impounded the safe, and
a lawsuit ensued between the Mitchells and the Sumstad estate to determine the ownership of the cash.
Who should get it, and why?

9.

Ivan Mestrovic, an internationally renowned artist, and his wife lived for years in a house in Indiana. Ivan
died in 1982. His widow remained in the house for some years; upon her death the contents of the house
were willed to her children. When the Wilkens bought the house from the estate, it was very cluttered. A
bank representative (the executor of the estate) said, “You can clean it yourself and keep whatever items
you want, or we—as executor of Mrs. Mestrovic’s estate—will hire a rubbish removal service to dispose
of it.” The Wilkens opted to clean it up themselves, and amid the mess, behind sofas and in odd closets,
were six apparently valuable paintings by Mestrovic. The estate claimed them; the Wilkens claimed them.
Who gets the paintings, and why?

10. David Kidd’s dog bit Mikaila Sherrod. On June 14, 2010, the Kidds offered to settle for $32,000. On July 12
the Sherrods sued the Kidds. On July 20 the Kidds bumped their offer up to $34,000. The suit was subject
to mandatory arbitration, which proceeded on April 28, 2011. On May 5 the arbitrator awarded the
Sherrods $25,000. On May 9 the Sherrods wrote to the Kidds and purported to accept their last offer of
$34,000, made the year before. The Sherrods’ attorney moved to enforce that purported $34,000
“settlement agreement.” The court concluded that the offer was properly accepted because it had not
been withdrawn and entered judgment against the Kidds for $34,000. The Kidds appealed. What result
should obtain on appeal, and why?

[1]

SELF-TEST QUESTIONS
1.

In interpreting agreements for the purpose of establishing whether a valid contract exists, courts
generally apply

Saylor URL: http://www.saylor.org/books

Saylor.org
387

a.

subjective standards

b.

objective standards

c.

either a subjective or an objective standard

d.

none of the above
A valid offer must be

a.

written

b.

written and intended

c.

communicated by letter

d.

communicated and definite
An offer

a.

must specify time, place, and manner of acceptance

b.

must be accepted immediately to be valid

c.

need not be accepted immediately

d.

can only be accepted by the same means it was made
An offer generally

a.

is rejected by a counteroffer

b.

can be revoked if the offeror changes his or her mind

c.

can lapse after a reasonable period of time

d.

involves all of the above
An acceptance is generally considered effective

a.

when a letter is received by the offeror

b.

when a letter is mailed

c.

when the offeree is silent

d.

only when the acceptance is transmitted in writing

SELF-TEST ANSWERS
1.

b

2.

d

3.

c

4.

d

5.

b

Saylor URL: http://www.saylor.org/books

Saylor.org
388

[1] Sherrod ex rel. Cantone v. Kidd, 155 P.3d 976 (Wash. Ct. App., 2007).

Saylor URL: http://www.saylor.org/books

Saylor.org
389

Chapter 10

Real Assent
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Contracts require “a meeting of the minds” between competent parties, and if there is no such
“meeting,” the agreement is usually voidable.

2.

Parties must enter the contract voluntarily, without duress or undue influence.

3.

Misrepresentation or fraud, when proven, vitiates a contract.

4.

A mistake may make a contract voidable.

5.

Parties to a contract must have capacity—that is, not labor under infancy, intoxication, or insanity.

We turn to the second of the four requirements for a valid contract. In addition to manifestation of
assent, a party’s assent must be real; he or she must consent to the contract freely, with adequate
knowledge, and must have capacity. The requirement of real assent raises the following major
questions:
1.

Did the parties enter into the contract of their own free will, or was one forced to agree under
duress or undue influence?

2. Did the parties enter into the contract with full knowledge of the facts, or was one or both led to
the agreement through fraud or mistake?
3. Did both parties have the capacity to make a contract?

Saylor URL: http://www.saylor.org/books

Saylor.org
390

10.1 Duress and Undue Influence
LEARNING OBJECTIVES
1.

Recognize that if a person makes an agreement under duress (being forced to enter a contract against
his or her will), the agreement is void.

2.

Understand what undue influence is and what the typical circumstances are when it arises to make a
contract voidable.

Duress
When a person is forced to do something against his or her will, that person is said to have been the victim
of duress—compulsion. There are two types of duress: physical duress and duress by improper threat. A
contract induced by physical violence is void.

Physical Duress
If a person is forced into entering a contract on threat of physical bodily harm, he or she is the victim
of physical duress. It is defined by the Restatement (Second) of Contracts in Section 174: “If conduct that
appears to be a manifestation of assent by a party who does not intend to engage in that conduct is
physically compelled by duress, the conduct is not effective as a manifestation of assent.”
Comment (a) to Section 174 provides in part, “This Section involves an application of that principle to
those relatively rare situations in which actual physical force has been used to compel a party to appear
to assent to a contract.…The essence of this type of duress is that a party is compelled by physical force to
do an act that he has no intention of doing. He is, it is sometimes said, ‘a mere mechanical instrument.’
The result is that there is no contract at all, or a ‘void contract’ as distinguished from a voidable one”
(emphasis added).
The Restatement is undoubtedly correct that there are “relatively rare situations in which actual physical
force” is used to compel assent to a contract. Extortion is a crime.

Duress by Threat

Saylor URL: http://www.saylor.org/books

Saylor.org
391

The second kind of duress is duress by threat; it is more common than physical duress. Here the
perpetrator threatens the victim, who feels there is no reasonable alternative but to assent to the contract.
It renders the contract voidable. This rule contains a number of elements.
First, the threat must be improper. Second, there must be no reasonable alternative. If, for example, a
supplier threatens to hold up shipment of necessary goods unless the buyer agrees to pay more than the
contract price, this would not be duress if the buyer could purchase identical supplies from someone else.
Third, the test for inducement is subjective. It does not matter that the person threatened is unusually
timid or that a reasonable person would not have felt threatened. The question is whether the threat in
fact induced assent by the victim. Such facts as the victim’s belief that the threatener had the ability to
carry out the threat and the length of time between the threat and assent are relevant in determining
whether the threat did prompt the assent.
There are many types of improper threats that might induce a party to enter into a contract: threats to
commit a crime or a tort (e.g., bodily harm or taking of property), to instigate criminal prosecution, to
instigate civil proceedings when a threat is made in bad faith, to breach a “duty of good faith and fair
dealing under a contract with the recipient,” or to disclose embarrassing details about a person’s private
life.
Jack buys a car from a local used-car salesman, Mr. Olson, and the next day realizes he bought a lemon.
He threatens to break windows in Olson’s showroom if Olson does not buy the car back for $2,150, the
purchase price. Mr. Olson agrees. The agreement is voidable, even though the underlying deal is fair, if
Olson feels he has no reasonable alternative and is frightened into agreeing. Suppose Jack knows that
Olson has been tampering with his cars’ odometers, a federal offense, and threatens to have Olson
prosecuted if he will not repurchase the car. Even though Olson may be guilty, this threat makes the
repurchase contract voidable, because it is a misuse for personal ends of a power (to go to the police)
given each of us for other purposes. If these threats failed, suppose Jack then tells Olson, “I’m going to
haul you into court and sue your pants off.” If Jack means he will sue for his purchase price, this is not an
improper threat, because everyone has the right to use the courts to gain what they think is rightfully
theirs. But if Jack meant that he would fabricate damages done him by a (falsely) claimed odometer

Saylor URL: http://www.saylor.org/books

Saylor.org
392

manipulation, that would be an improper threat. Although Olson could defend against the suit, his
reputation would suffer in the meantime from his being accused of odometer tampering.
A threat to breach a contract that induces the victim to sign a new contract could be improper. Suppose
that as part of the original purchase price, Olson agrees to make all necessary repairs and replace all failed
parts for the first ninety days. At the end of one month, the transmission dies, and Jack demands a
replacement. Olson refuses to repair the car unless Jack signs a contract agreeing to buy his next car from
Olson. Whether this threat is improper depends on whether Jack has a reasonable alternative; if a
replacement transmission is readily available and Jack has the funds to pay for it, he might have an
alternative in suing Olson in small claims court for the cost. But if Jack needs the car immediately and he
is impecunious, then the threat would be improper and the contract voidable. A threat to breach a
contract is not necessarily improper, however. It depends on whether the new contract is fair and
equitable because of unanticipated circumstances. If, for example, Olson discovers that he must purchase
a replacement transmission at three times the anticipated cost, his threat to hold up work unless Jack
agrees to pay for it might be reasonable.

Undue Influence
The Restatement of Contracts (Second) characterizes undue influence as “unfair persuasion.”

[1]

It is a

milder form of duress than physical harm or threats. The unfairness does not lie in any
misrepresentation; rather, it occurs when the victim is under the domination of the persuader or is one
who, in view of the relationship between them, is warranted in believing that the persuader will act in a
manner detrimental to the victim’s welfare if the victim fails to assent. It is the improper use of trust or
power to deprive a person of free will and substitute instead another’s objective. Usually the fact pattern
involves the victim being isolated from receiving advice except from the persuader. Falling within this rule
are situations where, for example, a child takes advantage of an infirm parent, a doctor takes advantage of
an ill patient, or a lawyer takes advantage of an unknowledgeable client. If there has been undue
influence, the contract is voidable by the party who has been unfairly persuaded. Whether the relationship
is one of domination and the persuasion is unfair is a factual question. The answer hinges on a host of
variables, including “the unfairness of the resulting bargain, the unavailability of independent advice, and
the susceptibility of the person persuaded.”

Saylor URL: http://www.saylor.org/books

[2]

See Section 10.5.1 "Undue Influence",Hodge v. Shea.

Saylor.org
393

KEY TAKEAWAY
A contract induced by physical duress—threat of bodily harm—is void; a contract induced by improper
threats—another type of duress—is voidable. Voidable also are contracts induced by undue influence, where
a weak will is overborne by a stronger one.

EXERCISES
1.

What are the two types of duress?

2.

What are the elements necessary to support a claim of undue influence?

[1] Restatement (Second) of Contracts, Section 177.
[2] Restatement (Second) of Contracts, Section 177(b).

Saylor URL: http://www.saylor.org/books

Saylor.org
394

10.2 Misrepresentation
LEARNING OBJECTIVES
1.

Understand the two types of misrepresentation: fraudulent and nonfraudulent.

2.

Distinguish between fraudulent misrepresentation in the execution and fraudulent misrepresentation
in the inducement.

3.

Know the elements necessary to prove fraudulent and nonfraudulent misrepresentation.

4.

Recognize the remedies for misrepresentation.

General Description
The two types of misrepresentation are fraudulent and nonfraudulent. Within the former are fraud in the
execution and fraud in the inducement. Within the latter are negligent misrepresentation and innocent
misrepresentation.
Misrepresentation is a statement of fact that is not consistent with the truth. If misrepresentation is
intentional, it is fraudulent misrepresentation; if it is not intentional, it is nonfraudulent
misrepresentation, which can be either negligent or innocent.
In further taxonomy, courts distinguish between fraud in the execution and fraud in the
inducement. Fraud in the execution is defined by the Restatement as follows: “If a misrepresentation as to
the character or essential terms of a proposed contract induces conduct that appears to be a manifestation
of assent by one who neither knows nor has reasonable opportunity to know of the character or essential
terms of the proposed contract, his conduct is not effective as a manifestation of assent.”

[1]

For example,

Alphonse and Gaston decide to sign a written contract incorporating terms to which they have agreed. It is
properly drawn up, and Gaston reads it and approves it. Before he can sign it, however, Alphonse
shrewdly substitutes a different version to which Gaston has not agreed. Gaston signs the substitute
version. There is no contract. There has been fraud in the execution.
Fraud in the inducement is more common. It involves some misrepresentation about the subject of the
contract that induces assent. Alphonse tells Gaston that the car Gaston is buying from Alphonse has just
been overhauled—which pleases Gaston—but it has not been. This renders the contract voidable.

Saylor URL: http://www.saylor.org/books

Saylor.org
395

Fraudulent Misrepresentation
Necessary to proving fraudulent misrepresentation (usually just “fraud,” though technically “fraud” is the
crime and “fraudulent misrepresentation” is the civil wrong) is a misstatement of fact that is intentionally
made and justifiably relied upon.

Misstatement of Fact
Again, generally, any statement not in accord with the facts (a fact is something amenable to testing as
true) is a misrepresentation. Falsity does not depend on intent. A typist’s unnoticed error in a letter
(inadvertently omitting the word “not,” for example, or transposing numbers) can amount to a
misrepresentation on which the recipient may rely (it is not fraudulent misrepresentation). A half-truth
can amount to a misrepresentation, as, for example, when the seller of a hotel says that the income is from
both permanent and transient guests but fails to disclose that the bulk of the income is from single-night
stopovers by seamen using the hotel as a brothel.

[2]

Concealment
Another type of misrepresentation is concealment. It is an act that is equivalent to a statement that the
facts are to the contrary and that serves to prevent the other party from learning the true statement of
affairs; it is hiding the truth. A common example is painting over defects in a building—by concealing the
defects, the owner is misrepresenting the condition of the property. The act of concealment need not be
direct; it may consist of sidetracking the other party from gaining necessary knowledge by, for example,
convincing a third person who has knowledge of the defect not to speak. Concealment is always a
misrepresentation.

Nondisclosure
A more passive type of concealment is nondisclosure. Although generally the law imposes no obligation
on anyone to speak out, nondisclosure of a fact can operate as a misrepresentation under certain
circumstances. This occurs, for example, whenever the other party has erroneous information, or, as Reed
v. King (Section 10.5.2 "Misrepresentation by Concealment") shows, where the nondisclosure amounts to

Saylor URL: http://www.saylor.org/books

Saylor.org
396

a failure to act in good faith, or where the party who conceals knows or should know that the other side
cannot, with reasonable diligence, discover the truth.
In a remarkable 1991 case out of New York, a New York City stockbroker bought an old house upstate
(basically anyplace north of New York City) in the village of Nyack, north of New York City, and then
wanted out of the deal when he discovered—the defendant seller had not told him—that it was “haunted.”
The court summarized the facts: “Plaintiff, to his horror, discovered that the house he had recently
contracted to purchase was widely reputed to be possessed by poltergeists [ghosts], reportedly seen by
defendant seller and members of her family on numerous occasions over the last nine years. Plaintiff
promptly commenced this action seeking rescission of the contract of sale. Supreme Court reluctantly
dismissed the complaint, holding that plaintiff has no remedy at law in this jurisdiction.”
The high court of New York ruled he could rescind the contract because the house was “haunted as a
matter of law”: the defendant had promoted it as such on village tours and in Reader’s Digest. She had
concealed it, and no reasonable buyer’s inspection would have revealed the “fact.” The dissent basically
hooted, saying, “The existence of a poltergeist is no more binding upon the defendants than it is upon this
court.”

[3]

Statement Made False by Subsequent Events
If a statement of fact is made false by later events, it must be disclosed as false. For example, in idle
chatter one day, Alphonse tells Gaston that he owns thirty acres of land. In fact, Alphonse owns only
twenty-seven, but he decided to exaggerate a little. He meant no harm by it, since the conversation had no
import. A year later, Gaston offers to buy the “thirty acres” from Alphonse, who does not correct the
impression that Gaston has. The failure to speak is a nondisclosure—presumably intentional, in this
situation—that would allow Gaston to rescind a contract induced by his belief that he was purchasing
thirty acres.

Statements of Opinion

Saylor URL: http://www.saylor.org/books

Saylor.org
397

An opinion, of course, is not a fact; neither is sales puffery. For example, the statements “In my opinion
this apple is very tasty” and “These apples are the best in the county” are not facts; they are not expected
to be taken as true. Reliance on opinion is hazardous and generally not considered justifiable.
If Jack asks what condition the car is in that he wishes to buy, Mr. Olson’s response of “Great!” is not
ordinarily a misrepresentation. As the Restatement puts it: “The propensity of sellers and buyers to
exaggerate the advantages to the other party of the bargains they promise is well recognized, and to some
extent their assertions must be discounted.”

[4]

Vague statements of quality, such as that a product is

“good,” ought to suggest nothing other than that such is the personal judgment of the opinion holder.
Despite this general rule, there are certain exceptions that justify reliance on opinions and effectively
make them into facts. Merely because someone is less astute than the one with whom she is bargaining
does not give rise to a claim of justifiable reliance on an unwarranted opinion. But if the person is
inexperienced and susceptible or gullible to blandishments, the contract can be voided, as illustrated
in Vokes v. Arthur Murray, Inc. in Section 10.5.3 "Misrepresentation by Assertions of Opinion".

Misstatement of Law
Incorrect assertions of law usually do not give rise to any relief, but sometimes they do. An assertion that
“the city has repealed the sales tax” or that a court has cleared title to a parcel of land is a statement of
fact; if such assertions are false, they are governed by the same rules that govern misrepresentations of
fact generally. An assertion of the legal consequences of a given set of facts is generally an opinion on
which the recipient relies at his or her peril, especially if both parties know or assume the same facts.
Thus, if there is a lien on a house, the seller’s statement that “the courts will throw it out, you won’t be
bothered by it” is an opinion. A statement that “you can build a five-unit apartment on this property” is
not actionable because, at common law, people are supposed to know what the local and state laws are,
and nobody should rely on a layperson’s statement about the law. However, if the statement of law is
made by a lawyer or real estate broker, or some other person on whom a layperson may justifiably rely,
then it may be taken as a fact and, if untrue, as the basis for a claim of misrepresentation. (Assertions
about foreign laws are generally held to be statements of fact, not opinion.)

Assertions of Intention
Saylor URL: http://www.saylor.org/books

Saylor.org
398

Usually, assertions of intention are not considered facts. The law allows considerable leeway in the
honesty of assertions of intention. The Restatement talks in terms of “a misrepresentation of
intention…consistent with reasonable standards of fair dealing.”

[5]

The right to misstate intentions is

useful chiefly in the acquisition of land; the cases permit buyers to misrepresent the purpose of the
acquisition so as not to arouse the suspicion of the seller that the land is worth considerably more than his
asking price. To be a misrepresentation that will permit rescission, an assertion of intention must be false
at the time made; that is, the person asserting an intention must not then have intended it. That later he
or she does not carry out the stated intention is not proof that there was no intention at the time asserted.
Moreover, to render a contract voidable, the false assertion of intention must be harmful in some way to
other interests of the recipient. Thus, in the common example, the buyer of land tells the seller that he
intends to build a residence on the lot, but he actually intends to put up a factory and has lied because he
knows that otherwise the seller will not part with it because her own home is on an adjacent lot. The
contract is voidable by the seller. So a developer says, as regards the picturesque old barn on the property,
“I’ll sure try to save it,” but after he buys the land he realizes it would be very expensive (and in the way),
so he does not try to save it. No misrepresentation.

Intentionally Made Misrepresentation
The second element necessary to prove fraud is that the misrepresentation was intentionally made. A
misrepresentation is intentionally made “if the maker intends his assertion to induce a party to manifest
his assent and the maker (a) knows or believes that the assertion is not in accord with the facts, or (b)
does not have the confidence that he states or implies in the truth of the assertion, or (c) knows that he
does not have the basis that he states or implies for the assertion.”

[6]

The question of intent often has practical consequences in terms of the remedy available to the plaintiff. If
the misrepresentation is fraudulent, the plaintiff may, as an alternative to avoiding the contract, recover
damages. Some of this is discussed in Section 10.2.4 "Remedies" and more fully in Chapter 16 "Remedies",
where we see that some states would force the plaintiff to elect one of these two remedies, whereas other
states would allow the plaintiff to pursue both remedies (although only one type of recovery would
eventually be allowed). If the misrepresentation is not intentional, then the common law allowed the
plaintiff only the remedy of rescission. But the Uniform Commercial Code (UCC), Section 2-721, allows

Saylor URL: http://www.saylor.org/books

Saylor.org
399

both remedies in contracts for the sale of goods, whether the misrepresentation is fraudulent or not, and
does not require election of remedies.

Reliance
The final element necessary to prove fraud is reliance by the victim. He or she must show that the
misrepresentation induced assent—that is, he or she relied on it. The reliance need not be solely on the
false assertion; the defendant cannot win the case by demonstrating that the plaintiff would have assented
to the contract even without the misrepresentation. It is sufficient to avoid the contract if the plaintiff
weighed the assertion as one of the important factors leading him to make the contract, and he believed it
to be true. The person who asserts reliance to avoid a contract must have acted in good faith and
reasonably in relying on the false assertion. Thus if the victim failed to read documents given him that
truly stated the facts, he cannot later complain that he relied on a contrary statement, as, for example,
when the purchaser of a car dealership was told the inventory consisted of new cars, but the supporting
papers, receipt of which he acknowledged, clearly stated how many miles each car had been driven. If Mr.
Olson tells Jack that the car Jack is interested in is “a recognized classic,” and if Jack doesn’t care a whit
about that but buys the car because he likes its tail fins, he will have no case against Mr. Olson when he
finds out the car is not a classic: it didn’t matter to him, and he didn’t rely on it.
Ordinarily, the person relying on a statement need not verify it independently. However, if verification is
relatively easy, or if the statement is one that concerns matters peculiarly within the person’s purview, he
or she may not be held to have justifiably relied on the other party’s false assertion. Moreover, usually the
rule of reliance applies to statements about past events or existing facts, not about the occurrence of
events in the future.

Nonfraudulent Misrepresentation
Nonfraudulent misrepresentation may also be grounds for some relief. There are two types: negligent
misrepresentation and innocent misrepresentation.

Negligent Misrepresentation

Saylor URL: http://www.saylor.org/books

Saylor.org
400

Where representation is caused by carelessness, it isnegligent misrepresentation. To prove it, a plaintiff
must show a negligent misstatement of fact that is material and justifiably relied upon.

Negligent
As an element of misrepresentation, “negligent” here means the party who makes the representation was
careless. A potential buyer of rural real estate asks the broker if the neighborhood is quiet. The broker
assures her it is. In fact, the neighbors down the road have a whole kennel of hunting hounds that bark a
lot. The broker didn’t know that; she just assumed the neighborhood was quiet. That is negligence: failure
to use appropriate care.

Misstatement of Fact
Whether a thing is a fact may be subject to the same general analysis used in discussing fraudulent
misrepresentation. (A person could negligently conceal a fact, or negligently give an opinion, as in legal
malpractice.)

Materiality
A material misrepresentation is one that “would be likely to induce a reasonable person to manifest his
assent” or that “the maker knows…would be likely to induce the recipient to do so.”

[7]

An honestly

mistaken statement that the house for sale was built in 1922 rather than 1923 would not be the basis for
avoiding the contract because it is not material unless the seller knew that the buyer had sentimental or
other reasons for purchasing a house built in 1922.
We did not mention materiality as an element of fraud; if the misrepresentation is fraudulent, the victim
can avoid the contract, no matter the significance of the misrepresentation. So although materiality is not
technically required for fraudulent misrepresentation, it is usually a crucial factor in determining whether
the plaintiff did rely. Obviously, the more immaterial the false assertion, the less likely it is that the victim
relied on it to his detriment. This is especially the case when the defendant knows that he does not have
the basis that he states for an assertion but believes that the particular point is unimportant and therefore
immaterial. And of course it is usually not worth the plaintiff’s while to sue over an immaterial fraudulent
misrepresentation. Consequently, for practical purposes, materiality is an important consideration in

Saylor URL: http://www.saylor.org/books

Saylor.org
401

most cases. Reed v. King (Section 10.5.2 "Misrepresentation by Concealment") discusses materiality (as
well as nondisclosure).

Justifiable Reliance
The issues here for negligent misrepresentation are the same as those set out for fraudulent
misrepresentation.
Negligent misrepresentation implies culpability and is usually treated the same as fraudulent
misrepresentation; if the representation is not fraudulent, however, it cannot be the basis for rescission
unless it is also material.

Innocent Misrepresentation
The elements necessary to prove innocent misrepresentation are, reasonably enough, based on what we’ve
looked at so far, as follows: an innocent misstatement of fact that is material and justifiably relied upon.
It is not necessary here to go over the elements in detail. The issues are the same as previously discussed,
except now the misrepresentation is innocent. The plaintiffs purchased the defendants’ eighteen-acre
parcel on the defendants’ representation that the land came with certain water rights for irrigation, which
they believed was true. It was not true. The plaintiffs were entitled to rescission on the basis of innocent
misrepresentation.

[8]

Remedies
Remedies will be taken up in Chapter 16 "Remedies", but it is worth noting the difference between
remedies for fraudulent misrepresentation and remedies for nonfraudulent misrepresentation.
Fraudulent misrepresentation has traditionally given the victim the right to rescind the contract promptly
(return the parties to the before-contract status)or affirm it and bring an action for damages caused by the
[9]

fraud, but not both. The UCC (Section 2-721) has rejected the “election of remedies” doctrine; it allows
cumulative damages, such that the victim can both return the goods and sue for damages. And this is the
modern trend for fraudulent misrepresentation: victims may first seek damages, and if that does not make

Saylor URL: http://www.saylor.org/books

Saylor.org
402

them whole, they may seek rescission.

[10]

In egregious cases of fraud where the defendant has undertaken

a pattern of such deceit, the rare civil remedy of punitive damages may be awarded against the defendant.
One further note: the burden of proof for fraudulent misrepresentation is that it must be proved not just
“by a preponderance of the evidence,” as in the typical civil case, but rather “by clear, cogent, and
convincing evidence”; the fact finder must believe the claim of fraud is very probably true.

[11]

KEY TAKEAWAY
Misrepresentation may be of two types: fraudulent (in the execution or in the inducement) and nonfraudulent
(negligent or innocent). Each type has different elements that must be proved, but in general there must be a
misstatement of fact by some means that is intentionally made (for fraud), material (for nonfraudulent), and
justifiably relied upon.

EXERCISES
1.

Distinguish between fraudulent misrepresentation and nonfraudulent misrepresentation, between fraud
in the execution and fraud in the inducement, and between negligent and innocent misrepresentation.

2.

List the elements that must be shown to prove the four different types of misrepresentation noted in
Exercise 1.

3.

What is the difference between the traditional common-law approach to remedies for fraud and the
UCC’s approach?

[1] Restatement (Second) of Contracts, Section 163.
[2] Ikeda v. Curtis, 261 P.2d 684 (Wash. 1951).
[3] Stambovsky v. Ackley, 169 A.D.2d 254 (N.Y. 1991).
[4] Restatement (Second) of Contracts, Section 168(d).
[5] Restatement (Second) of Contracts, Section 171(1).
[6] Restatement (Second) of Contracts, Section 162(1).
[7] Restatement (Second) of Contracts, Section 162(2).
[8] Lesher v. Strid, 996 P.2d 988 (Or. Ct. App. 2000).
[9] Merritt v. Craig, 753 A.2d 2 (Md. Ct. App. 2000).
[10] Ehrman v. Mann, 979 So.2d 1011 (Fla. Ct. App. 2008).

Saylor URL: http://www.saylor.org/books

Saylor.org
403

[11] Kirkham v. Smith, 23 P.3d 10 (Wash. Ct. App. 2001).

Saylor URL: http://www.saylor.org/books

Saylor.org
404

10.3 Mistake
LEARNING OBJECTIVES
1.

Recognize under what circumstances a person may be relieved of a unilateral mistake.

2.

Recognize when a mutual mistake will be grounds for relief, and the types of mutual mistakes.

In discussing fraud, we have considered the ways in which trickery by the other party makes a contract
void or voidable. We now examine the ways in which the parties might “trick” themselves by making
assumptions that lead them mistakenly to believe that they have agreed to something they have not. A
mistake is “a belief about a fact that is not in accord with the truth.”

[1]

Mistake by One Party
Unilateral Mistake
Where one party makes a mistake, it is a unilateral mistake. The rule: ordinarily, a contract is not voidable
because one party has made a mistake about the subject matter (e.g., the truck is not powerful enough to
haul the trailer; the dress doesn’t fit).

Exceptions
If one side knows or should know that the other has made a mistake, he or she may not take advantage of
it. A person who makes the mistake of not reading a written document will usually get no relief, nor will
relief be afforded to one whose mistake is caused by negligence (a contractor forgets to add in the cost of
insulation) unless the negligent party would suffer unconscionable hardship if the mistake were not
corrected. Courts will allow the correction of drafting errors in a contract (“reformation”) in order to make
the contract reflect the parties’ intention.

[2]

Mutual Mistake
In the case of mutual mistake—both parties are wrong about the subject of the contract—relief may be
granted.

Saylor URL: http://www.saylor.org/books

Saylor.org
405

The Restatement sets out three requirements for successfully arguing mutual mistake.

[3]

The party

seeking to avoid the contract must prove that
1.

the mistake relates to a “basic assumption on which the contract was made,”

2. the mistake has a material effect on the agreed exchange of performances,
3. the party seeking relief does not bear the risk of the mistake.
Basic assumption is probably clear enough. In the famous “cow case,” the defendant sold the plaintiff a
cow—Rose of Abalone—believed by both to be barren and thus of less value than a fertile cow (a promising
young dairy cow in 2010 might sell for $1,800).

[4]

Just before the plaintiff was to take Rose from the

defendant’s barn, the defendant discovered she was “large with calf”; he refused to go on with the
contract. The court held this was a mutual mistake of fact—“a barren cow is substantially a different
creature than a breeding one”—and ruled for the defendant. That she was infertile was “a basic
assumption,” but—for example—that hay would be readily available to feed her inexpensively was not, and
had hay been expensive, that would not have vitiated the contract.

Material Effect on the Agreed-to Exchange of Performance
“Material effect on the agreed-to exchange of performance” means that because of the mutual mistake,
there is a significant difference between the value the parties thought they were exchanging compared
with what they would exchange if the contract were performed, given the standing facts. Again, in the cow
case, had the seller been required to go through with the deal, he would have given up a great deal more
than he anticipated, and the buyer would have received an unagreed-to windfall.

Party Seeking Relief Does Not Bear the Risk of the Mistake
Assume a weekend browser sees a painting sitting on the floor of an antique shop. The owner says, “That
old thing? You can have it for $100.” The browser takes it home, dusts it off, and hangs it on the wall. A
year later a visitor, an expert in art history, recognizes the hanging as a famous lost El Greco worth $1
million. The story is headlined; the antique dealer is chagrined and claims the contract for sale should be
voided because both parties mistakenly thought they were dickering over an “old, worthless” painting. The
contract is valid. The owner is said to bear the risk of mistake because he contracted with conscious

Saylor URL: http://www.saylor.org/books

Saylor.org
406

awareness of his ignorance: he knew he didn’t know what the painting’s possible value might be, but he
didn’t feel it worthwhile to have it appraised. He gambled it wasn’t worth much, and lost.

KEY TAKEAWAY
A mistake may be unilateral, in which case no relief will be granted unless the other side knows of the mistake
and takes advantage of it. A mistake may be mutual, in which case relief may be granted if it is about a basic
assumption on which the contract was made, if the mistake has a material effect on the agreed-to exchange,
and if the person adversely affected did not bear the risk of the mistake.

EXERCISES
1.

Why is relief usually not granted for unilateral mistakes? When is relief granted for them?

2.

If there is a mutual mistake, what does the party seeking relief have to show to avoid the contract?

[1] Restatement (Second) of Contracts, Section 151.
[2] Sikora v. Vanderploeg, 212 S.W.3d 277 (Tenn. Ct. App. 2006).
[3] Restatement (Second) of Contracts, Section 152.
[4] Sherwood v. Walker, 33 N.W. 919 (1887).

Saylor URL: http://www.saylor.org/books

Saylor.org
407

10.4 Capacity
LEARNING OBJECTIVES
1.

Understand that infants may avoid their contracts, with limitations.

2.

Understand that insane or intoxicated people may avoid their contracts, with limitations.

3.

Understand the extent to which contracts made by mentally ill persons are voidable, void, or
effectively enforceable.

4.

Recognize that contracts made by intoxicated persons may be voidable.

A contract is a meeting of minds. If someone lacks mental capacity to understand what he is assenting
to—or that he is assenting to anything—it is unreasonable to hold him to the consequences of his act. At
common law there are various classes of people who are presumed to lack the requisite capacity. These
include infants (minors), the mentally ill, and the intoxicated.

Minors (or “Infants”)
The General Rule
The general rule is this: minors (or more legalistically “infants”) are in most states persons younger than
seventeen years old; they can avoid their contracts, up to and within a reasonable time after reaching
majority, subject to some exceptions and limitations. The rationale here is that infants do not stand on an
equal footing with adults, and it is unfair to require them to abide by contracts made when they have
immature judgment.
The words minor and infant are mostly synonymous, but not exactly, necessarily. In a state where the
legal age to drink alcohol is twenty-one, a twenty-year-old would be a minor, but not an infant, because
infancy is under eighteen. A seventeen-year-old may avoid contracts (usually), but an eighteen-year-old,
while legally bound to his contracts, cannot legally drink alcohol. Strictly speaking, the better term for one
who may avoid his contracts is infant, even though, of course, in normal speaking we think of an infant as
a baby.
The age of majority (when a person is no longer an infant or a minor) was lowered in all states except
Mississippi during the 1970s (to correspond to the Twenty-Sixth Amendment, ratified in 1971,

Saylor URL: http://www.saylor.org/books

Saylor.org
408

guaranteeing the right to vote at eighteen) from twenty-one to either eighteen or nineteen. Legal rights for
those under twenty-one remain ambiguous, however. Although eighteen-year-olds may assent to binding
contracts, not all creditors and landlords believe it, and they may require parents to cosign. For those
under twenty-one, there are also legal impediments to holding certain kinds of jobs, signing certain kinds
of contracts, marrying, leaving home, and drinking alcohol. There is as yet no uniform set of rules.
The exact day on which the disability of minority vanishes also varies. The old common-law rule put it on
the day before the twenty-first birthday. Many states have changed this rule so that majority commences
on the day of the eighteenth birthday.
An infant’s contract is voidable, not void. An infant wishing to avoid the contract need do nothing positive
to disaffirm. The defense of infancy to a lawsuit is sufficient; although the adult cannot enforce the
contract, the infant can (which is why it is said to be voidable, not void).

Exceptions and Complications
There are exceptions and complications here. We call out six of them.

Necessities
First, as an exception to the general rule, infants are generally liable for the reasonable cost of necessities
(for the reason that denying them the right to contract for necessities would harm them, not protect
them). At common law, a necessity was defined as food, medicine, clothing, or shelter. In recent years,
however, the courts have expanded the concept, so that in many states today, necessities include property
and services that will enable the infant to earn a living and to provide for those dependent on him. If the
contract is executory, the infant can simply disaffirm. If the contract has been executed, however, the
infant must face more onerous consequences. Although he will not be required to perform under the
contract, he will be liable under a theory of “quasi-contract” for the reasonable value of the necessity.
In Gastonia Personnel Corp. v. Rogers, an emancipated infant, nineteen years old (before the age of
minority was reduced), needed employment; he contracted with a personnel company to find him a job,
for which it would charge him a fee.

[1]

The company did find him a job, and when he attempted to

disaffirm his liability for payment on the grounds of infancy, the North Carolina court ruled against him,

Saylor URL: http://www.saylor.org/books

Saylor.org
409

holding that the concepts of necessities “should be enlarged to include such…services as are reasonable
and necessary to enable the infant to earn the money required to provide the necessities of life for
himself” and his dependents.

Nonvoidable Contracts
Second, state statutes variously prohibit disaffirmation for such contracts as insurance, education or
medical care, bonding agreements, stocks, or bank accounts. In addition, an infant will lose her power to
avoid the contract if the rights of third parties intervene. Roberta, an infant, sells a car to Oswald; Oswald,
in turn, shortly thereafter sells it to Byers, who knows nothing of Roberta. May Roberta—still an infant—
recover it from Byers? No: the rights of the third party have intervened. To allow the infant seller recovery
in this situation would undermine faith in commercial transactions.

Misrepresentation of Age
A third exception involves misrepresentation of age. Certainly, that the adult reasonably believed the
infant was an adult is of no consequence in a contract suit. In many states, an infant may misrepresent his
age and disaffirm in accordance with the general rule. But it depends. If an infant affirmatively lies about
his age, the trend is to deny disaffirmation. A Michigan statute, for instance, prohibits an infant from
disaffirming if he has signed a “separate instrument containing only the statement of age, date of signing
and the signature.” And some states estop him from claiming to be an infant even if he less expressly
falsely represented himself as an adult. Estoppel is a refusal by the courts on equitable grounds to allow a
person to escape liability on an otherwise valid defense; unless the infant can return the consideration, the
contract will be enforced. It is a question of fact how far a nonexpress (an implied) misrepresentation will
be allowed to go before it is considered so clearly misleading as to range into the prohibited area. Some
states hold the infant liable for damages for the tort of misrepresentation, but others do not. As William
Prosser, the noted torts scholar, said of cases paying no attention to an infant’s lying about his age, “The
effect of the decisions refusing to recognize tort liability for misrepresentation is to create a privileged
class of liars who are a great trouble to the business world.”

[2]

Ratification

Saylor URL: http://www.saylor.org/books

Saylor.org
410

Fourth, when the infant becomes an adult, she has two choices: she may ratify the contract or disaffirm it.
She may ratify explicitly; no further consideration is necessary. She may also do so by implication—for
instance, by continuing to make payments or retaining goods for an unreasonable period of time. If the
child has not disaffirmed the contract while still an infant, she may do so within a reasonable time after
reaching majority; what is a “reasonable time” depends on the circumstances.

Duty to Return Consideration Received
Fifth, in most cases of disavowal, the infant’s only obligation is to return the goods (if he still has them) or
repay the consideration (unless it has been dissipated); he does not have to account for what he wasted,
consumed, or damaged during the contract. But since the age of majority has been lowered to eighteen or
nineteen, when most young people have graduated from high school, some courts require, if appropriate
to avoid injustice to the adult, that the infant account for what he got. (In Dodson v. Shrader, the supreme
court of Tennessee held that an infant would—if the contract was fair—have to pay for the pickup truck he
bought and wrecked.)

[3]

Tort Connected with a Contract
Sixth, the general rule is that infants are liable for their torts (e.g., assault, trespass, nuisance, negligence)
unless the tort suit is only an indirect method of enforcing a contract. Henry, age seventeen, holds himself
out to be a competent mechanic. He is paid $500 to overhaul Baker’s engine, but he does a careless job
and the engine is seriously damaged. He offers to return the $500 but disaffirms any further contractual
liability. Can Baker sue him for his negligence, a tort? No, because such a suit would be to enforce the
contract.

Persons Who Are Mentally Ill or Intoxicated
Mentally Ill Persons
The general rule is that a contract made by person who is mentally ill is voidable by the person when she
regains her sanity, or, as appropriate, by a guardian. If, though, a guardian has been legally appointed for
a person who is mentally ill, any contract made by the mentally ill person is void, but may nevertheless be

Saylor URL: http://www.saylor.org/books

Saylor.org
411

ratified by the ward (the incompetent person who is under a guardianship) upon regaining sanity or by
the guardian.

[4]

However, if the contract was for a necessity, the other party may have a valid claim against the estate of
the one who is mentally ill in order to prevent unjust enrichment. In other cases, whether a court will
enforce a contract made with a person who is mentally ill depends on the circumstances. Only if the
mental illness impairs the competence of the person in the particular transaction can the contract be
avoided; the test is whether the person understood the nature of the business at hand. Upon avoidance,
the mentally ill person must return any property in her possession. And if the contract was fair and the
other party had no knowledge of the mental illness, the court has the power to order other relief.

Intoxicated Persons
If a person is so drunk that he has no awareness of his acts, and if the other person knows this, there is no
contract. The intoxicated person is obligated to refund the consideration to the other party unless he
dissipated it during his drunkenness. If the other person is unaware of his intoxicated state, however, an
offer or acceptance of fair terms manifesting assent is binding.
If a person is only partially inebriated and has some understanding of his actions, “avoidance depends on
a showing that the other party induced the drunkenness or that the consideration was inadequate or that
the transaction departed from the normal pattern of similar transactions; if the particular transaction is
one which a reasonably competent person might have made, it cannot be avoided even though entirely
executory.”

[5]

A person who was intoxicated at the time he made the contract may nevertheless

subsequently ratify it. Thus where Mervin Hyland, several times involuntarily committed for alcoholism,
executed a promissory note in an alcoholic stupor but later, while sober, paid the interest on the past-due
note, he was denied the defense of intoxication; the court said he had ratified his contract.

[6]

In any event,

intoxicated is a disfavored defense on public policy grounds.

KEY TAKEAWAY
Infants may generally disaffirm their contracts up to majority and within a reasonable time afterward, but the
rule is subject to some exceptions and complications: necessities, contracts made nonvoidable by statute,

Saylor URL: http://www.saylor.org/books

Saylor.org
412

misrepresentation of age, extent of duty to return consideration, ratification, and a tort connected with the
contract are among these exceptions.
Contracts made by insane or intoxicated people are voidable when the person regains competency. A contract
made by a person under guardianship is void, but the estate will be liable for necessities. A contract made
while insane or intoxicated may be ratified.

EXERCISES
1.

Ivar, an infant, bought a used car—not a necessity—for $9,500. Seller took advantage of Ivar’s infancy:
the car was really worth only $5,500. Can Ivar keep the car but disclaim liability for the $4,000 difference?

2.

If Ivar bought the car and it was a necessity, could he disclaim liability for the $4,000?

3.

Alice Ace found her adult son’s Christmas stocking; Mrs. Ace herself had made it fifty years before. It was
considerably deteriorated. Isabel, sixteen, handy with knitting, agreed to reknit it for $100, which Mrs.
Ace paid in advance. Isabel, regrettably, lost the stocking. She returned the $100 to Mrs. Ace, who was
very upset. May Mrs. Ace now sue Isabel for the loss of the stocking (conversion) and emotional distress?

4.

Why is voluntary intoxication a disfavored defense?

[1] Gastonia Personnel Corp. v. Rogers, 172 S.E.2d 19 (N.C. 1970).
[2] William L. Prosser, Handbook of the Law of Torts, 4th ed. (St. Paul, MN: West, 1971), 999.
[3] Dodson v. Shrader, 824 S.W.2d 545 (Tenn. 1992).
[4] Restatement (Second) of Contracts, Section 13.
[5] Restatement (Second) of Contracts, Section 16(b).
[6] First State Bank of Sinai v. Hyland, 399 N.W.2d 894 (S.D. 1987).

Saylor URL: http://www.saylor.org/books

Saylor.org
413

10.5 Cases
Undue Influence
Hodge v. Shea
168 S.E.2d 82 (S.C. 1969)
Brailsford, J.
In this equitable action the circuit court decreed specific performance of a contract for the sale of land,
and the defendant has appealed. The plaintiff is a physician, and the contract was prepared and executed
in his medical office on August 19, 1965. The defendant had been plaintiff’s patient for a number of years.
On the contract date, he was seventy-five years of age, was an inebriate of long standing, and was afflicted
by grievous chronic illnesses, including arteriosclerosis, cirrhosis of the liver, neuritises, arthritis of the
spine and hip and varicose veins of the legs. These afflictions and others required constant medication
and frequent medical attention, and rendered him infirm of body and mind, although not to the point of
incompetency to contract.
During the period immediately before and after August 19, 1965, George A. Shea, the defendant, was
suffering a great deal of pain in his back and hip and was having difficulty in voiding. He was attended
professionally by the plaintiff, Dr. Joseph Hodge, either at the Shea home, at the doctor’s office or in the
hospital at least once each day from August 9 through August 26, 1965, except for August 17. The contract
was signed during the morning of August 19. One of Dr. Hodge’s frequent house calls was made on the
afternoon of that day, and Mr. Shea was admitted to the hospital on August 21, where he remained until
August 25.
Mr. Shea was separated from his wife and lived alone. He was dependent upon Dr. Hodge for house calls,
which were needed from time to time. His relationship with his physician, who sometimes visited him as a
friend and occasionally performed non-professional services for him, was closer than ordinarily arises
from that of patient and physician.…

Saylor URL: http://www.saylor.org/books

Saylor.org
414

“Where a physician regularly treats a chronically ill person over a period of two years, a confidential
relationship is established, raising a presumption that financial dealings between them are fraudulent.”
[Citation]
A 125 acre tract of land near Mr. Shea’s home, adjacent to land which was being developed as residential
property, was one of his most valuable and readily salable assets. In 1962, the developer of this contiguous
land had expressed to Mr. Shea an interest in it at $1000.00 per acre. A firm offer of this amount was
made in November, 1964, and was refused by Mr. Shea on the advice of his son-in-law that the property
was worth at least $1500.00 per acre. Negotiations between the developer and Mr. Ransdell commenced
at that time and were in progress when Mr. Shea, at the instance of Dr. Hodge and without consulting Mr.
Ransdell or anyone else, signed the contract of August 19, 1965. Under this contract Dr. Hodge claims the
right to purchase twenty choice acres of the 125 acre tract for a consideration calculated by the circuit
court to be the equivalent of $361.72 per acre. The market value of the land on the contract date has been
fixed by an unappealed finding of the master at $1200.00 per acre.…
The consideration was expressed in the contract between Dr. Hodge and Mr. Shea as follows:
The purchase price being (Cadillac Coupe DeVille 6600) & $4000.00 Dollars, on the following terms: Dr.
Joseph Hodge to give to Mr. George Shea a new $6600 coupe DeVille Cadillac which is to be registered in
name of Mr. George A. Shea at absolutely no cost to him. In return, Mr. Shea will give to Dr. Joe Hodge
his 1964 Cadillac coupe DeVille and shall transfer title of this vehicle to Dr. Hodge. Further, Dr. Joseph
Hodge will pay to Mr. George A. Shea the balance of $4000.00 for the 20 acres of land described above
subject to survey, title check, less taxes on purchase of vehicle.
Dr. Hodge was fully aware of Mr. Shea’s financial troubles, the liens on his property and his son-in-law’s
efforts in his behalf. He was also aware of his patient’s predilection for new Cadillacs. Although he was not
obligated to do so until the property was cleared of liens, which was not accomplished until the following
June, Dr. Hodge hastened to purchase a 1965 Cadillac Coupe DeVille and delivered it to Mr. Shea on the
day after his discharge from the hospital on August 25, 1965. If he acted in haste in an effort to fortify
what he must have realized was a dubious contract, he has so far succeeded.…

Saylor URL: http://www.saylor.org/books

Saylor.org
415

The case at hand is attended by gross inadequacy of consideration, serious impairment of the grantor’s
mentality from age, intemperance and disease, and a confidential relationship between the grantee and
grantor. Has the strong presumption of vitiating unfairness arising from this combination of
circumstances been overcome by the evidence? We must conclude that it has not. The record is devoid of
any evidence suggesting a reason, compatible with fairness, for Mr. Shea’s assent to so disadvantageous a
bargain. Disadvantageous not only because of the gross disparity between consideration and value, but
because of the possibility that the sale would impede the important negotiations in which Mr. Ransdell
was engaged. Unless his memory failed him, Mr. Shea knew that his son-in-law expected to sell the 125
acre tract for about $1500.00 per acre as an important step toward raising sufficient funds to satisfy the
tax and judgment liens against the Shea property. These circumstances furnish strong evidence that Mr.
Shea’s assent to the contract, without so much as notice to Mr. Ransdell, was not the product of a
deliberate Exercise of an informed judgment.…
Finally, on this phase of the case, it would be naive not to recognize that the 1965 Cadillac was used to
entice a highly susceptible old man into a hard trade. Mr. Shea was fatuously fond of new Cadillacs, but
was apparently incapable of taking care of one. His own 1964 model (he had also had a 1963 model) had
been badly abused. According to Dr. Hodge, it ‘smelled like a toilet. * * * had several fenders bumped,
bullet holes in the top and the car was just filthy * * *. It was a rather foul car.’…Knowing the condition of
Mr. Shea’s car, his financial predicament and the activities of his son-in-law in his behalf, Dr. Hodge used
the new automobile as a means of influencing Mr. Shea to agree to sell. The means was calculated to
becloud Mr. Shea’s judgment, and, under the circumstances, its use was unfair.…
Reversed and remanded.

CASE QUESTIONS
1.

Why is it relevant that Mr. Shea was separated from his wife and lived alone?

2.

Why is it relevant that it was his doctor who convinced him to sell the real estate?

3.

Why did the doctor offer the old man a Cadillac as part of the deal?

4.

Generally speaking, if you agree to sell your real estate for less than its real value, that’s just a unilateral
mistake and the courts will grant no relief. What’s different here?

Misrepresentation by Concealment
Saylor URL: http://www.saylor.org/books

Saylor.org
416

Reed v. King
193 Cal. Rptr. 130 (Calif. Ct. App. 1983)
Blease, J.
In the sale of a house, must the seller disclose it was the site of a multiple murder? Dorris Reed purchased
a house from Robert King. Neither King nor his real estate agents (the other named defendants) told Reed
that a woman and her four children were murdered there ten years earlier. However, it seems “truth will
come to light; murder cannot be hid long.” (Shakespeare, Merchant of Venice, Act II, Scene II.) Reed
learned of the gruesome episode from a neighbor after the sale. She sues seeking rescission and damages.
King and the real estate agent defendants successfully demurred to her first amended complaint for
failure to state a cause of action. Reed appeals the ensuing judgment of dismissal. We will reverse the
judgment.

Facts
We take all issuable facts pled in Reed’s complaint as true. King and his real estate agent knew about the
murders and knew the event materially affected the market value of the house when they listed it for sale.
They represented to Reed the premises were in good condition and fit for an “elderly lady” living alone.
They did not disclose the fact of the murders. At some point King asked a neighbor not to inform Reed of
that event. Nonetheless, after Reed moved in neighbors informed her no one was interested in purchasing
the house because of the stigma. Reed paid $76,000, but the house is only worth $65,000 because of its
past.…

Discussion
Does Reed’s pleading state a cause of action? Concealed within this question is the nettlesome problem of
the duty of disclosure of blemishes on real property which are not physical defects or legal impairments to
use.
Numerous cases have found non-disclosure of physical defects and legal impediments to use of real
property are material. [Citation] However, to our knowledge, no prior real estate sale case has faced an

Saylor URL: http://www.saylor.org/books

Saylor.org
417

issue of non-disclosure of the kind presented here. Should this variety of ill-repute be required to be
disclosed? Is this a circumstance where “non-disclosure of the fact amounts to a failure to act in good faith
and in accordance with reasonable standards of fair dealing [?]” (Rest.2d Contracts, § 161, subd. (b).)
The paramount argument against an affirmative conclusion is it permits the camel’s nose of unrestrained
irrationality admission to the tent. If such an “irrational” consideration is permitted as a basis of
rescission the stability of all conveyances will be seriously undermined. Any fact that might disquiet the
enjoyment of some segment of the buying public may be seized upon by a disgruntled purchaser to void a
bargain. In our view, keeping this genie in the bottle is not as difficult a task as these arguments assume.
We do not view a decision allowing Reed to survive a demurrer in these unusual circumstances as
endorsing the materiality of facts predicating peripheral, insubstantial, or fancied harms.
The murder of innocents is highly unusual in its potential for so disturbing buyers they may be unable to
reside in a home where it has occurred. This fact may foreseeably deprive a buyer of the intended use of
the purchase. Murder is not such a common occurrence that buyers should be charged with anticipating
and discovering this disquieting possibility. Accordingly, the fact is not one for which a duty of inquiry
and discovery can sensibly be imposed upon the buyer.
Reed alleges the fact of the murders has a quantifiable effect on the market value of the premises. We
cannot say this allegation is inherently wrong and, in the pleading posture of the case, we assume it to be
true. If information known or accessible only to the seller has a significant and measureable effect on
market value and, as is alleged here, the seller is aware of this effect, we see no principled basis for making
the duty to disclose turn upon the character of the information. Physical usefulness is not and never has
been the sole criterion of valuation. Stamp collections and gold speculation would be insane activities if
utilitarian considerations were the sole measure of value.
Reputation and history can have a significant effect on the value of realty. “George Washington slept here”
is worth something, however physically inconsequential that consideration may be. Ill-repute or “bad will”
conversely may depress the value of property. Failure to disclose such a negative fact where it will have a
forseeably depressing effect on income expected to be generated by a business is tortuous. [Citation] Some
cases have held that unreasonablefears of the potential buying public that a gas or oil pipeline may

Saylor URL: http://www.saylor.org/books

Saylor.org
418

rupture may depress the market value of land and entitle the owner to incremental compensation in
eminent domain.
Whether Reed will be able to prove her allegation the decade-old multiple murder has a significant effect
on market value we cannot determine. If she is able to do so by competent evidence she is entitled to a
favorable ruling on the issues of materiality and duty to disclose. Her demonstration of objective tangible
harm would still the concern that permitting her to go forward will open the floodgates to rescission on
subjective and idiosyncratic grounds.…
The judgment is reversed.

CASE QUESTIONS
1.

Why is it relevant that the plaintiff was “an elderly lady living alone”?

2.

How did Mrs. Reed find out about the gruesome fact here?

3.

Why did the defendants conceal the facts?

4.

What is the concern about opening “floodgates to rescission on subjective and idiosyncratic grounds”?

5.

Why did George Washington sleep in so many places during the Revolutionary War?

6.

Did Mrs. Reed get to rescind her contract and get out of the house as a result of this case?

Misrepresentation by Assertions of Opinion
Vokes v. Arthur Murray, Inc.
212 S.2d. 906 (Fla. 1968)
Pierce, J.
This is an appeal by Audrey E. Vokes, plaintiff below, from a final order dismissing with prejudice, for
failure to state a cause of action, her fourth amended complaint, hereinafter referred to as plaintiff’s
complaint.
Defendant Arthur Murray, Inc., a corporation, authorizes the operation throughout the nation of dancing
schools under the name of “Arthur Murray School of Dancing” through local franchised operators, one of
whom was defendant J. P. Davenport whose dancing establishment was in Clearwater.

Saylor URL: http://www.saylor.org/books

Saylor.org
419

Plaintiff Mrs. Audrey E. Vokes, a widow of 51 years and without family, had a yen to be “an accomplished
dancer” with the hopes of finding “new interest in life.” So, on February 10, 1961, a dubious fate, with the
assist of a motivated acquaintance, procured her to attend a “dance party” at Davenport’s “School of
Dancing” where she whiled away the pleasant hours, sometimes in a private room, absorbing his
accomplished sales technique, during which her grace and poise were elaborated upon and her rosy future
as “an excellent dancer” was painted for her in vivid and glowing colors. As an incident to this interlude,
he sold her eight 1/2-hour dance lessons to be utilized within one calendar month therefrom, for the sum
of $14.50 cash in hand paid, obviously a baited “come-on.”
Thus she embarked upon an almost endless pursuit of the terpsichorean art during which, over a period of
less than sixteen months, she was sold fourteen “dance courses” totaling in the aggregate 2302 hours of
dancing lessons for a total cash outlay of $31,090.45 [about $220,000 in 2010 dollars] all at Davenport’s
dance emporium. All of these fourteen courses were evidenced by execution of a written “Enrollment
Agreement-Arthur Murray’s School of Dancing” with the addendum in heavy black print, “No one will be
informed that you are taking dancing lessons. Your relations with us are held in strict confidence”, setting
forth the number of “dancing lessons” and the “lessons in rhythm sessions” currently sold to her from
time to time, and always of course accompanied by payment of cash of the realm.
These dance lesson contracts and the monetary consideration therefore of over $31,000 were procured
from her by means and methods of Davenport and his associates which went beyond the unsavory, yet
legally permissible, perimeter of “sales puffing” and intruded well into the forbidden area of undue
influence, the suggestion of falsehood, the suppression of truth, and the free Exercise of rational
judgment, if what plaintiff alleged in her complaint was true. From the time of her first contact with the
dancing school in February, 1961, she was influenced unwittingly by a constant and continuous barrage of
flattery, false praise, excessive compliments, and panegyric encomiums, to such extent that it would be
not only inequitable, but unconscionable, for a Court exercising inherent chancery power to allow such
contracts to stand.
She was incessantly subjected to overreaching blandishment and cajolery. She was assured she had “grace
and poise”; that she was “rapidly improving and developing in her dancing skill”; that the additional
lessons would “make her a beautiful dancer, capable of dancing with the most accomplished dancers”;

Saylor URL: http://www.saylor.org/books

Saylor.org
420

that she was “rapidly progressing in the development of her dancing skill and gracefulness”, etc., etc. She
was given “dance aptitude tests” for the ostensible purpose of “determining” the number of remaining
hours of instructions needed by her from time to time.
At one point she was sold 545 additional hours of dancing lessons to be entitled to an award of the
“Bronze Medal” signifying that she had reached “the Bronze Standard”, a supposed designation of dance
achievement by students of Arthur Murray, Inc.…At another point, while she still had over 1,000 unused
hours of instruction she was induced to buy 151 additional hours at a cost of $2,049.00 to be eligible for a
“Student Trip to Trinidad”, at her own expense as she later learned.…
Finally, sandwiched in between other lesser sales promotions, she was influenced to buy an additional 481
hours of instruction at a cost of $6,523.81 in order to “be classified as a Gold Bar Member, the ultimate
achievement of the dancing studio.”
All the foregoing sales promotions, illustrative of the entire fourteen separate contracts, were procured by
defendant Davenport and Arthur Murray, Inc., by false representations to her that she was improving in
her dancing ability, that she had excellent potential, that she was responding to instructions in dancing
grace, and that they were developing her into a beautiful dancer, whereas in truth and in fact she did not
develop in her dancing ability, she had no “dance aptitude,” and in fact had difficulty in “hearing that
musical beat.” The complaint alleged that such representations to her “were in fact false and known by the
defendant to be false and contrary to the plaintiff’s true ability, the truth of plaintiff’s ability being fully
known to the defendants, but withheld from the plaintiff for the sole and specific intent to deceive and
defraud the plaintiff and to induce her in the purchasing of additional hours of dance lessons.” It was
averred that the lessons were sold to her “in total disregard to the true physical, rhythm, and mental
ability of the plaintiff.” In other words, while she first exulted that she was entering the “spring of her life”,
she finally was awakened to the fact there was “spring” neither in her life nor in her feet.
The complaint prayed that the Court decree the dance contracts to be null and void and to be cancelled,
that an accounting be had, and judgment entered against, the defendants “for that portion of the
$31,090.45 not charged against specific hours of instruction given to the plaintiff.” The Court held the
complaint not to state a cause of action and dismissed it with prejudice. We disagree and reverse.

Saylor URL: http://www.saylor.org/books

Saylor.org
421

It is true that “generally a misrepresentation, to be actionable, must be one of fact rather than of opinion.”
[Citations] But this rule has significant qualifications, applicable here. It does not apply where there is a
fiduciary relationship between the parties, or where there has been some artifice or trick employed by the
representor, or where the parties do not in general deal at “arm’s length” as we understand the phrase, or
where the representee does not have equal opportunity to become apprised of the truth or falsity of the
fact represented. [Citation] As stated by Judge Allen of this Court in [Citation]:
“* * * A statement of a party having * * * superior knowledge may be regarded as a statement of fact
although it would be considered as opinion if the parties were dealing on equal terms.”…
In [Citation] it was said that “* * * what is plainly injurious to good faith ought to be considered as a fraud
sufficient to impeach a contract.”… [Reversed.]

CASE QUESTIONS
1.

What was the motivation of the “motivated acquaintance” in this case?

2.

Why is it relevant that Mrs. Vokes was a “widow of 51 years and without family”?

3.

How did the defendant J. P. Davenport entice her into spending a lot of money on dance lessons?

4.

What was the defendants’ defense as to why they should not be liable for misrepresentation, and why
was that defense not good?

5.

Would you say the court here is rather condescending to Mrs. Vokes, all things considered?

Mutual Mistake
Konic International Corporation v. Spokane Computer Services, Inc.,
708 P.2d 932 (Idaho 1985)
The magistrate found the following facts. David Young, an employee of Spokane Computer, was instructed
by his employer to investigate the possibility of purchasing a surge protector, a device which protects
computers from damaging surges of electrical current. Young’s investigation turned up several units
priced from $50 to $200, none of which, however, were appropriate for his employer’s needs. Young then
contacted Konic. After discussing Spokane Computer’s needs with a Konic engineer, Young was referred
to one of Konic’s salesmen. Later, after deciding on a certain unit, Young inquired as to the price of the

Saylor URL: http://www.saylor.org/books

Saylor.org
422

selected item. The salesman responded, “fifty-six twenty.” The salesman meant $5,620. Young in turn
thought $56.20.
The salesman for Konic asked about Young’s authority to order the equipment and was told that Young
would have to get approval from one of his superiors. Young in turn prepared a purchase order for $56.20
and had it approved by the appropriate authority. Young telephoned the order and purchase order
number to Konic who then shipped the equipment to Spokane Computer. However, because of internal
processing procedures of both parties the discrepancy in prices was not discovered immediately. Spokane
Computer received the surge protector and installed it in its office. The receipt and installation of the
equipment occurred while the president of Spokane Computer was on vacation. Although the president’s
father, who was also chairman of the board of Spokane Computer, knew of the installation, he only
inquired as to what the item was and who had ordered it. The president came back from vacation the day
after the surge protector had been installed and placed in operation and was told of the purchase. He
immediately ordered that power to the equipment be turned off because he realized that the equipment
contained parts which alone were worth more than $56 in value. Although the president then told Young
to verify the price of the surge protector, Young failed to do so. Two weeks later, when Spokane Computer
was processing its purchase order and Konic’s invoice, the discrepancy between the amount on the invoice
and the amount on the purchase order was discovered. The president of Spokane Computer then
contacted Konic, told Konic that Young had no authority to order such equipment, that Spokane
Computer did not want the equipment, and that Konic should remove it. Konic responded that Spokane
Computer now owned the equipment and if the equipment was not paid for, Konic would sue for the
price. Spokane Computer refused to pay and this litigation ensued.
Basically what is involved here is a failure of communication between the parties. A similar failure to
communicate arose over 100 years ago in the celebrated case of Raffles v. Wichelhaus, [Citation] which
has become better known as the case of the good ship “Peerless.” In Peerless, the parties agreed on a sale
of cotton which was to be delivered from Bombay by the ship “Peerless.” In fact, there were two ships
named “Peerless” and each party, in agreeing to the sale, was referring to a different ship. Because the
sailing time of the two ships was materially different, neither party was willing to agree to shipment by the
“other” Peerless. The court ruled that, because each party had a different ship in mind at the time of the

Saylor URL: http://www.saylor.org/books

Saylor.org
423

contract, there was in fact no binding contract. ThePeerless rule later was incorporated into section 71 of
the Restatement of Contracts and has now evolved into section 20 of Restatement (Second) of Contracts
(1981). Section 20 states in part:
(1) There is no manifestation of mutual assent to an exchange if the parties attach materially different
meanings to their manifestations and
(a) neither knows or has reason to know the meaning attached by the other.
Comment (c) to Section 20 further explains that “even though the parties manifest mutual assent to the
same words of agreement, there may be no contract because of a material difference of understanding as
to the terms of the exchange.” Another authority, Williston, discussing situations where a mistake will
prevent formation of a contract, agrees that “where a phrase of contract…is reasonably capable of different
interpretations…there is no contract.” [Citation]
In the present case, both parties attributed different meanings to the same term, “fifty-six twenty.” Thus,
there was no meeting of the minds of the parties. With a hundred fold difference in the two prices,
obviously price was a material term. Because the “fifty-six twenty” designation was a material term
expressed in an ambiguous form to which two meanings were obviously applied, we conclude that no
contract between the parties was ever formed. Accordingly, we do not reach the issue of whether Young
had authority to order the equipment.
[Affirmed.]

CASE QUESTIONS
1.

Why is it reasonable to say that no contract was made in this case?

2.

A discrepancy in price of one hundred times is, of course, enormous. How could such an egregious
mistake have occurred by both parties? In terms of running a sensible business, how could this kind of
mistake be avoided before it resulted in expensive litigation?

Saylor URL: http://www.saylor.org/books

Saylor.org
424

10.6 Summary and Exercises
Summary
No agreement is enforceable if the parties did not enter into it (1) of their own free will, (2) with adequate
knowledge of the terms, and (3) with the mental capacity to appreciate the relationship.
Contracts coerced through duress will void a contract if actually induced through physical harm and will
make the contract voidable if entered under the compulsion of many types of threats. The threat must be
improper and leave no reasonable alternative, but the test is subjective—that is, what did the person
threatened actually fear, not what a more reasonable person might have feared.
Misrepresentations may render an agreement void or voidable. Among the factors to be considered are
whether the misrepresentation was deliberate and material; whether the promisee relied on the
misrepresentation in good faith; whether the representation was of fact, opinion, or intention; and
whether the parties had a special relationship.
Similarly, mistaken beliefs, not induced by misrepresentations, may suffice to avoid the bargain. Some
mistakes on one side only make a contract voidable. More often, mutual mistakes of facts will show that
there was no meeting of the minds.
Those who lack capacity are often entitled to avoid contract liability. Although it is possible to state the
general rule, many exceptions exist—for example, in contracts for necessities, infants will be liable for the
reasonable value of the goods purchased.

EXERCISES
1.

Eulrich, an auto body mechanic who had never operated a business, entered into a Snap-On Tools
franchise agreement. For $22,000 invested from his savings and the promise of another $22,000 from the
sale of inventory, he was provided a truck full of tools. His job was to drive around his territory and sell
them. The agreement allowed termination by either party; if Eulrich terminated, he was entitled to resell
to Snap-On any new tools he had remaining. When he complained that his territory was not profitable,
his supervisors told him to work it harder, that anybody could make money with Snap-On’s marketing

Saylor URL: http://www.saylor.org/books

Saylor.org
425

system. (In fact, the evidence was the system made money for the supervisors and little for dealers;
dealers quickly failed and were replaced by new recruits.) Within several months Eulrich was out of
money and desperate. He tried to “check in” his truck to get money to pay his household bills and
uninsured medical bills for his wife; the supervisors put him off for weeks. On the check-in day, the
exhausted Eulrich’s supervisors berated him for being a bad businessman, told him no check would be
forthcoming until all the returned inventory was sold, and presented him with a number of papers to sign,
including a “Termination Agreement” whereby he agreed to waive any claims against Snap-On; he was
not aware that was what he had signed. He sued to rescind the contract and for damages. The defendants
held up the waiver as a defense. Under what theory might Eulrich recover?
2.

[1]

Chauncey, a college student, worked part-time in a restaurant. After he had worked for several months,
the owner of the restaurant discovered that Chauncey had stolen $2,000 from the cash register. The
owner called Chauncey’s parents and told them that if they did not sign a note for $2,000, he would
initiate criminal proceedings against Chauncey. The parents signed and delivered the note to the owner
but later refused to pay. May the owner collect on the note? Why?

3.

A restaurant advertised a steak dinner that included a “juicy, great-tasting steak, a fresh crisp salad, and a
warm roll.” After reading the ad, Clarence visited the restaurant and ordered the steak dinner. The steak
was dry, the lettuce in the salad was old and limp with brown edges, and the roll was partly frozen. May
Clarence recover from the restaurant on the basis of misrepresentation? Why?

4.

Bert purchased Ernie’s car. Before selling the car, Ernie had stated to Bert, “This car runs well and is
reliable. Last week I drove the car all the way from Seattle to San Francisco to visit my mother and back
again to Seattle.” In fact, Ernie was not telling the truth: he had driven the car to San Francisco to visit his
paramour, not his mother. Upon discovery of the truth, may Bert avoid the contract? Why?

5.

Randolph enrolled in a business law class and purchased a new business law textbook from the local
bookstore. He dropped the class during the first week and sold the book to his friend Scott. Before
making the sale, Randolph told Scott that he had purchased the book new and had owned it for one
week. Unknown to either Randolph or Scott, the book was in fact a used one. Scott later discovered some
underlining in the middle of the book and attempted to avoid the contract. Randolph refused to refund
the purchase price, claiming that he had not intentionally deceived his friend. May Scott avoid the
contract? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
426

6.

Langstraat was seventeen when he purchased a motorcycle. When applying for insurance, he signed a
“Notice of Rejection,” declining to purchase uninsured motorist coverage. He was involved in an accident
with an uninsured motorist and sought to disaffirm his rejection of the uninsured motorist coverage on
the basis of infancy. May he do so?

7.

Waters was attracted to Midwest Supply by its advertisements for doing federal income taxes. The ads
stated “guaranteed accurate tax preparation.” Waters inquired about amending past returns to obtain
refunds. Midwest induced him to apply for and receive improper refunds. When Waters was audited, he
was required to pay more taxes, and the IRS put tax liens on his wages and bank accounts. In fact,
Midwest hired people with no knowledge about taxes at all; if a customer inquired about employees’
qualifications, Midwest’s manual told the employees to say, “Midwest has been preparing taxes for
twenty years.” The manual also instructed office managers never to refer to any employee as a
“specialist” or “tax expert,” but never to correct any news reporters or commentators if they referred to
employees as such. What cause of action has Waters, and for what remedies?
8.

Mutschler Grain Company (later Jamestown Farmers Elevator) agreed to sell General Mills 30,000
bushels of barley at $1.22 per bushel. A dispute arose: Mutschler said that transportation was to
be by truck but that General Mills never ordered any trucks to pick up the grain; General Mills said
the grain was to be shipped by rail (railcars were in short supply). Nine months later, after
Mutschler had delivered only about one-tenth the contracted amount, the price of barley was
over $3.00 per bushel. Mutschler defaulted on, and then repudiated, the contract. Fred Mutschler
then received this telephone call from General Mills: “We’re General Mills, and if you don’t deliver
this grain to us, why we’ll have a battery of lawyers in there tomorrow morning to visit you, and
then we are going to the North Dakota Public Service (Commission); we’re going to the
Minneapolis Grain Exchange and we’re going to the people in Montana and there will be no more
Mutschler Grain Company. We’re going to take your license.”
Mutchsler then shipped 22,000 bushels of barley at the $1.22 rate and sued General Mills for the
difference between that price and the market price of over $3.00. Summary judgment issued for
General Mills. Upon what basis might Mutschler Grain appeal?

Saylor URL: http://www.saylor.org/books

Saylor.org
427

9.

Duke decided to sell his car. The car’s muffler had a large hole in it, and as a result, the car made a loud
noise. Before showing the car to potential buyers, Duke patched the hole with muffler tape to quiet it.
Perry bought the car after test-driving it. He later discovered the faulty muffler and sought to avoid the
contract, claiming fraud. Duke argued that he had not committed fraud because Perry had not asked
about the muffler and Duke had made no representation of fact concerning it. Is Duke correct? Decide
and explain.

10. At the end of the term at college, Jose, talking in the library with his friend Leanne, said, “I’ll sell you my
business law notes for $25.” Leanne agreed and paid him the money. Jose then realized he’d made a
mistake in that he had offered his notes when he meant to offer his book. Leanne didn’t want the book;
she had a book. She wanted the notes. Would Leanne have a cause of action against Jose if he refused to
deliver the notes? Decide and explain.

SELF-TEST QUESTIONS
1.

2.

3.

Misrepresentation that does not go to the core of a contract is
a.

fraud in the execution

b.

fraud in the inducement

c.

undue influence

d.

an example of mistake

In order for a misrepresentation to make a contract voidable,
a.

it must have been intentional

b.

the party seeking to void must have relied on the misrepresentation

c.

it must always be material

d.

none of the above is required

A mistake by one party will not invalidate a contract unless
a.

the other party knew of the mistake

b.

the party making the mistake did not read the contract closely

c.

the parties to the contract had never done business before

d.

the party is mistaken about the law

Saylor URL: http://www.saylor.org/books

Saylor.org
428

Upon reaching the age of majority, a person who entered into a contract to purchase goods
while a minor may
a.

ratify the contract and keep the goods without paying for them

b.

disaffirm the contract and keep the goods without paying for them

c.

avoid paying for the goods by keeping them without ratifying or disaffirming the contract

d.

none of these

Seller does not disclose to Buyer that the foundation of a house is infested with termites. Upon
purchasing the house and remodeling part of the basement, Buyer discovers the termites. Has
Buyer a cause of action against Seller?
a.

yes

b.

no

SELF-TEST ANSWERS
1.

a

2.

d

3.

a

4.

e

5.

b

[1] Eulrich v. Snap-On Tools Corp., 853 P.2d 1350 (Or. Ct. App. 1993).

Saylor URL: http://www.saylor.org/books

Saylor.org
429

Chapter 11

Consideration
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What “consideration” is in contract law, what it is not, and what purposes it serves

2.

How the sufficiency of consideration is determined

3.

In what common situations an understanding of consideration is important

4.

What promises are enforceable without consideration

Saylor URL: http://www.saylor.org/books

Saylor.org
430

11.1 General Perspectives on Consideration
LEARNING OBJECTIVES
1.

Understand what “consideration” is in contract law.

2.

Recognize what purposes the doctrine serves.

3.

Understand how the law determines whether consideration exists.

4.

Know the elements of consideration.

The Purpose of Consideration
This chapter continues our inquiry into whether the parties created a valid contract. In Chapter 9 "The
Agreement", we saw that the first requisite of a valid contract is an agreement: offer and acceptance. In
this chapter, we assume that agreement has been reached and concentrate on one of its crucial aspects:
the existence of consideration. Which of the following, if any, is a contract?
a.

Betty offers to give a book to Lou. Lou accepts.

b. Betty offers Lou the book in exchange for Lou’s promise to pay twenty-five dollars. Lou accepts.
c.

Betty offers to give Lou the book if Lou promises to pick it up at Betty’s house. Lou agrees.

In American law, only the second situation is a binding contract, because only that contract
contains consideration, a set of mutual promises in which each party agrees to give up something to the
benefit of the other. This chapter will explore the meaning and rationale of that statement.
The question of what constitutes a binding contract has been answered differently throughout history and
in other cultures. For example, under Roman law, a contract without consideration was binding if certain
formal requirements were met. And in the Anglo-American tradition, the presence of a seal—the wax
impression affixed to a document—was once sufficient to make a contract binding without any other
consideration. The seal is no longer a substitute for consideration, although in some states it creates a
presumption of consideration; in forty-nine states, the Uniform Commercial Code (UCC) has abolished
the seal on contracts for the sale of goods. (Louisiana has not adopted UCC Article 2.)
Whatever its original historical purposes, and however apparently arcane, the doctrine of consideration
serves some still-useful purposes. It provides objective evidence for asserting that a contract exists; it

Saylor URL: http://www.saylor.org/books

Saylor.org
431

distinguishes between enforceable and unenforceable bargains; and it is a check against rash,
unconsidered action, against thoughtless promise making.

[1]

A Definition of Consideration
Consideration is said to exist when the promisor receives some benefit for his promise and the promisee
gives up something in return; it is the bargained-for price you pay for what you get. That may seem simple
enough. But as with much in the law, the complicating situations are never very far away. The
“something” that is promised or delivered cannot be just anything, such as a feeling of pride, warmth,
amusement, or friendship; it must be something known as alegal detriment—an act, forbearance, or a
promise of such from the promisee. The detriment need not be an actual detriment; it may in fact be a
benefit to the promisee, or at least not a loss. The detriment to one side is usually alegal benefit to the
other, but the detriment to the promisee need not confer a tangible benefit on the promisor; the promisee
can agree to forego something without that something being given to the promisor. Whether
consideration is legally sufficient has nothing to do with whether it is morally or economically adequate to
make the bargain a fair one. Moreover, legal consideration need not even be certain; it can be a promise
contingent on an event that may never happen. Consideration is a legal concept, and it centers on the
giving up of a legal right or benefit.
Consideration has two elements. The first, as just outlined, is whether the promisee has incurred a legal
detriment—given up something, paid some “price,” though it may be, for example, the promise to do
something, like paint a house. (Some courts—although a minority—take the view that a bargained-for
legal benefit to the promisor is sufficient consideration.) The second element is whether the legal
detriment was bargained for: did the promisor specifically intend the act, forbearance, or promise in
return for his promise? Applying this two-pronged test to the three examples given at the outset of the
chapter, we can easily see why only in the second is there legally sufficient consideration. In the first, Lou
incurred no legal detriment; he made no pledge to act or to forbear from acting, nor did he in fact act or
forbear from acting. In the third example, what might appear to be such a promise is not really so. Betty
made a promise on a condition that Lou comes to her house; the intent clearly is to make a gift.

KEY TAKEAWAY
Saylor URL: http://www.saylor.org/books

Saylor.org
432

Consideration is—with some exceptions—a required element of a contract. It is the bargained-for giving up of
something of legal value for something in return. It serves the purposes of making formal the intention to
contract and reducing rash promise making.

EXERCISES
1.

Alice promises to give her neighbor a blueberry bush; the neighbor says, “Thank you!” Subsequently, Alice
changes her mind. Is she bound by her promise?

2.

Why, notwithstanding its relative antiquity, does consideration still serve some useful purposes?

3.

Identify the exchange of consideration in this example: A to B, “I will pay you $800 if you paint my
garage.” B to A, “Okay, I’ll paint your garage for $800.”

[1] Lon L. Fuller, “Consideration and Form,” Columbia Law Review 41 (1941): 799.

Saylor URL: http://www.saylor.org/books

Saylor.org
433

11.2 Legal Sufficiency
LEARNING OBJECTIVES
1.

Know in general what “legal sufficiency” means when examining consideration.

2.

Recognize how the concept operates in such common situations as threat of litigation, and accord
and satisfaction.

3.

Understand why illusory promises are unenforceable, and how courts deal with needs, outputs, and
exclusive dealings contracts.

The Concept of Legal Sufficiency
As suggested in Section 11.1 "General Perspectives on Consideration", what is required in contract is the
exchange of a legal detriment and a legal benefit; if that happens, the consideration is said to
have legal sufficiency.

Actual versus Legal Detriment
Suppose Phil offers George $500 if George will quit smoking for one year. Is Phil’s promise binding?
Because George is presumably benefiting by making and sticking to the agreement—surely his health will
improve if he gives up smoking—how can his act be considered a legal detriment? The answer is that there
is forbearance on George’s part: George is legally entitled to smoke, and by contracting not to, he suffers a
loss of his legal right to do so. This is a legal detriment; consideration does not require an actual
detriment.

Adequacy of Consideration
Scrooge offers to buy Caspar’s motorcycle, worth $700, for $10 and a shiny new fountain pen (worth $5).
Caspar agrees. Is this agreement supported by adequate consideration? Yes, because both have agreed to
give up something that is theirs: Scrooge, the cash and the pen; Caspar, the motorcycle. Courts are not
generally concerned with the economic adequacy of the consideration but instead with whether it is
present. As Judge Richard A. Posner puts it, “To ask whether there is consideration is simply to inquire
whether the situation is one of exchange and a bargain has been struck. To go further and ask whether the
consideration is adequate would require the court to do what…it is less well equipped to do than the

Saylor URL: http://www.saylor.org/books

Saylor.org
434

parties—decide whether the price (and other essential terms) specified in the contract are
reasonable.”

[1]

In short, “courts do not inquire into the adequacy of consideration.”

Of course, normally, parties to contracts will not make such a one-sided deal as Scrooge and Caspar’s. But
there is a common class of contracts in which nominal consideration—usually one dollar—is recited in
printed forms. Usually these are option contracts, in which “in consideration of one dollar in hand paid
and receipt of which is hereby acknowledged” one party agrees to hold open the right of the other to make
a purchase on agreed terms. The courts will enforce these contracts if the dollar is intended “to support a
short-time option proposing an exchange on fair terms.”

[2]

If, however, the option is for an unreasonably

long period of time and the underlying bargain is unfair (the Restatement gives as an example a ten-year
option permitting the optionee to take phosphate rock from a widow’s land at a per-ton payment of only
one-fourth the prevailing rate), then the courts are unlikely to hold that the nominal consideration makes
the option irrevocable.
Because the consideration on such option contracts is nominal, its recital in the written instrument is
usually a mere formality, and it is frequently never paid; in effect, the recital of nominal consideration is
false. Nevertheless, the courts will enforce the contract—precisely because the recital has become a
formality and nobody objects to the charade. Moreover, it would be easy enough to upset an option based
on nominal consideration by falsifying oral testimony that the dollar was never paid or received. In a
contest between oral testimonies where the incentive to lie is strong and there is a written document
clearly incorporating the parties’ agreement, the courts prefer the latter. However, asSection 11.4.1
"Consideration for an Option", Board of Control of Eastern Michigan University v. Burgess,
demonstrates, the state courts are not uniform on this point, and it is a safe practice always to deliver the
consideration, no matter how nominal.

Applications of the Legal Sufficiency Doctrine
This section discusses several common circumstances where the issue of whether the consideration
proffered (offered up) is adequate.

Threat of Litigation: Covenant Not to Sue

Saylor URL: http://www.saylor.org/books

Saylor.org
435

Because every person has the legal right to file suit if he or she feels aggrieved, a promise to refrain from
going to court is sufficient consideration to support a promise of payment or performance. In Dedeaux v.
Young, Dedeaux purchased property and promised to make certain payments to Young, the broker.

[3]

But

Dedeaux thereafter failed to make these payments, and Young threatened suit; had he filed papers in
court, the transfer of title could have been blocked. To keep Young from suing, Dedeaux promised to pay a
5 percent commission if Young would stay out of court. Dedeaux later resisted paying on the ground that
he had never made such a promise and that even if he had, it did not amount to a contract because there
was no consideration from Young. The court disagreed, holding that the evidence supported Young’s
contention that Dedeaux had indeed made such a promise and upholding Young’s claim for the
commission because “a request to forbear to exercise a legal right has been generally accepted as sufficient
consideration to support a contract.” If Young had had no grounds to sue—for example, if he had
threatened to sue a stranger, or if it could be shown that Dedeaux had no obligation to him originally—
then there would have been no consideration because Young would not have been giving up a legal right.
A promise to forebear suing in return for settlement of a dispute is called
a covenant not to sue (covenant is another word for agreement).

Accord and Satisfaction Generally
Frequently, the parties to a contract will dispute the meaning of its terms and conditions, especially the
amount of money actually due. When the dispute is genuine (and not the unjustified attempt of one party
to avoid paying a sum clearly due), it can be settled by the parties’ agreement on a fixed sum as the
amount due. This second agreement, which substitutes for the disputed first agreement, is called an
accord, and when the payment or other term is discharged, the completed second contract is known as
anaccord and satisfaction. A suit brought for an alleged breach of the original contract could be defended
by citing the later accord and satisfaction.
An accord is a contract and must therefore be supported by consideration. Suppose Jan owes Andy
$7,000, due November 1. On November 1, Jan pays only $3,500 in exchange for Andy’s promise to release
Jan from the remainder of the debt. Has Andy (the promisor) made a binding promise? He has not,
because there is no consideration for the accord. Jan has incurred no detriment; she has received
something (release of the obligation to pay the remaining $3,500), but she has given up nothing. But if

Saylor URL: http://www.saylor.org/books

Saylor.org
436

Jan and Andy had agreed that Jan would pay the $3,500 on October 25, then there would be
consideration; Jan would have incurred a legal detriment by obligating herself to make a payment earlier
than the original contract required her to. If Jan had paid the $3,500 on November 11 and had given Andy
something else agreed to—a pen, a keg of beer, a peppercorn—the required detriment would also be
present.
Let’s take a look at some examples of the accord and satisfaction principle. The dispute that gives rise to
the parties’ agreement to settle by an accord and satisfaction may come up in several typical ways: where
there is an unliquidated debt; a disputed debt; an “in-full-payment check” for less than what the creditor
claims is due; unforeseen difficulties that give rise to a contract modification, or a novation; or a
composition among creditors. But no obligation ever arises—and no real legal dispute can arise—where a
person promises a benefit if someone will do that which he has a preexisting obligation to, or where a
person promises a benefit to someone not to do that which the promisee is already disallowed from doing,
or where one makes an illusory promise.

Settling an Unliquidated Debt
An unliquidated debt is one that is uncertain in amount. Such debts frequently occur when people consult
professionals in whose offices precise fees are rarely discussed, or where one party agrees, expressly or by
implication, to pay the customary or reasonable fees of the other without fixing the exact amount. It is
certain that a debt is owed, but it is not certain how much. (Aliquidated debt, on the other hand, is one
that is fixed in amount, certain. A debt can be liquidated by being written down in unambiguous terms—
“IOU $100”—or by being mathematically ascertainable—$1 per pound of ice ordered and 60 pounds
delivered; hence the liquidated debt is $60.)
Here is how the matter plays out: Assume a patient goes to the hospital for a gallbladder operation. The
cost of the operation has not been discussed beforehand in detail, although the cost in the metropolitan
area is normally around $8,000. After the operation, the patient and the surgeon agree on a bill of
$6,000. The patient pays the bill; a month later the surgeon sues for another $2,000. Who wins? The
patient: he has forgone his right to challenge the reasonableness of the fee by agreeing to a fixed amount
payable at a certain time. The agreement liquidating the debt is an accord and is enforceable. If, however,

Saylor URL: http://www.saylor.org/books

Saylor.org
437

the patient and the surgeon had agreed on an $8,000 fee before the operation, and if the patient
arbitrarily refused to pay this liquidated debt unless the surgeon agreed to cut her fee in half, then the
surgeon would be entitled to recover the other half in a lawsuit, because the patient would have given no
consideration—given up nothing, “suffered no detriment”—for the surgeon’s subsequent agreement to cut
the fee.

Settling a Disputed Debt
A disputed debt arises where the parties did agree on (liquidated) the price or fee but subsequently get
into a dispute about its fairness, and then settle. When this dispute is settled, the parties have given
consideration to an agreement to accept a fixed sum as payment for the amount due. Assume that in the
gallbladder case the patient agrees in advance to pay $8,000. Eight months after the operation and as a
result of nausea and vomiting spells, the patient undergoes a second operation; the surgeons discover a
surgical sponge embedded in the patient’s intestine. The patient refuses to pay the full sum of the original
surgeon’s bill; they settle on $6,000, which the patient pays. This is a binding agreement because
subsequent facts arose to make legitimate the patient’s quarrel over his obligation to pay the full bill. As
long as the dispute is based in fact and is not trumped up, as long as the promisee is acting in good faith,
then consideration is present when a disputed debt is settled.

The “In-Full-Payment” Check Situation
To discharge his liquidated debt for $8,000 to the surgeon, the patient sends a check for $6,000 marked
“payment in full.” The surgeon cashes it. There is no dispute. May the surgeon sue for the remaining
$2,000? This may appear to be an accord: by cashing the check, the surgeon seems to be agreeing with
the patient to accept the $6,000 in full payment. But consideration is lacking. Because the surgeon is
owed more than the face amount of the check, she causes the patient no legal detriment by accepting the
check. If the rule were otherwise, debtors could easily tempt hard-pressed creditors to accept less than the
amount owed by presenting immediate cash. The key to the enforceability of a “payment in full” legend is
the character of the debt. If unliquidated, or if there is a dispute, then “payment in full” can serve as
accord and satisfaction when written on a check that is accepted for payment by a creditor. But if the debt
is liquidated and undisputed, there is no consideration when the check is for a lesser amount. (However, it

Saylor URL: http://www.saylor.org/books

Saylor.org
438

is arguable that if the check is considered to be an agreement modifying a sales contract, no consideration
is necessary under Uniform Commercial Code (UCC) Section 2-209.)

Unforeseen Difficulties
An unforeseen difficulty arising after a contract is made may be resolved by an accord and satisfaction,
too. Difficulties that no one could foresee can sometimes serve as catalyst for a further promise that may
appear to be without consideration but that the courts will enforce nevertheless. Suppose Peter contracts
to build Jerry a house for $390,000. While excavating, Peter unexpectedly discovers quicksand, the
removal of which will cost an additional $10,000. To ensure that Peter does not delay, Jerry promises to
pay Peter $10,000 more than originally agreed. But when the house is completed, Jerry reneges on his
promise. Is Jerry liable? Logically perhaps not: Peter has incurred no legal detriment in exchange for the
$10,000; he had already contracted to build the house. But most courts would allow Peter to recover on
the theory that the original contract was terminated, or modified, either by mutual agreement or by an
implied condition that the original contract would be discharged if unforeseen difficulties developed. In
short, the courts will enforce the parties’ own mutual recognition that the unforeseen conditions had
made the old contract unfair. The parties either have modified their original contract (which requires
consideration at common law) or have given up their original contract and made a new one (called
a novation).
It is a question of fact whether the new circumstance is new and difficult enough to make a preexisting
obligation into an unforeseen difficulty. Obviously, if Peter encounters only a small pocket of quicksand—
say two gallons’ worth—he would have to deal with it as part of his already-agreed-to job. If he encounters
as much quicksand as would fill an Olympic-sized swimming pool, that’s clearly unforeseen, and he
should get extra to deal with it. Someplace between the two quantities of quicksand there is enough of the
stuff so that Peter’s duty to remove it is outside the original agreement and new consideration would be
needed in exchange for its removal.

Creditors’ Composition
A creditors’ composition may give rise to debt settlement by an accord and satisfaction. It is an agreement
whereby two or more creditors of a debtor consent to the debtor’s paying them pro rata shares of the debt

Saylor URL: http://www.saylor.org/books

Saylor.org
439

due in full satisfaction of their claims. A composition agreement can be critically important to a business
in trouble; through it, the business might manage to stave off bankruptcy. Even though the share accepted
is less than the full amount due and is payable after the due date so that consideration appears to be
lacking, courts routinely enforce these agreements. The promise of each creditor to accept a lesser share
than that owed in return for getting something is taken as consideration to support the promises of the
others. A debtor has $3,000 on hand. He owes $3,000 each to A, B, and C. A, B, and C agree to accept
$1,000 each and discharge the debtor. Each creditor has given up $2,000 but in return has at least
received something, the $1,000. Without the composition, one might have received the entire amount
owed her, but the others would have received nothing.

Preexisting Duty
Not amenable to settlement by an accord and satisfaction is the situation where a party has
a preexisting duty and he or she is offered a benefit to discharge it. When the only consideration offered
the promisor is an act or promise to act to carry out a preexisting duty, there is no valid contract.
As Denney v. Reppert(Section 11.4.2 "Consideration: Preexisting Obligation") makes clear, the promisee
suffers no legal detriment in promising to undertake that which he is already obligated to do. Where a
person is promised a benefit not to do that which he is already disallowed from doing, there is no
consideration. David is sixteen years old; his uncle promises him $50 if he will refrain from smoking. The
promise is not enforceable: legally, David already must refrain from smoking, so he has promised to give
up nothing to which he had a legal right. As noted previously, the difficulty arises where it is unclear
whether a person has a preexisting obligation or whether such unforeseen difficulties have arisen as to
warrant the recognition that the parties have modified the contract or entered into a novation. What if
Peter insists on additional payment for him to remove one wheelbarrow full of quicksand from the
excavation? Surely that’s not enough “unforeseen difficulty.” How much quicksand is enough?

Illusory Promises
Not every promise is a pledge to do something. Sometimes it is anillusory promise, where the terms of the
contract really bind the promisor to give up nothing, to suffer no detriment. For example, Lydia offers to
pay Juliette $10 for mowing Lydia’s lawn. Juliette promises to mow the lawn if she feels like it. May

Saylor URL: http://www.saylor.org/books

Saylor.org
440

Juliette enforce the contract? No, because Juliette has incurred no legal detriment; her promise is illusory,
since by doing nothing she still falls within the literal wording of her promise. The doctrine that such
bargains are unenforceable is sometimes referred to as the rule of mutuality of obligation: if one party to a
contract has not made a binding obligation, neither is the other party bound. Thus if A contracts to hire B
for a year at $6,000 a month, reserving the right to dismiss B at any time (an “option to cancel” clause),
and B agrees to work for a year, A has not really promised anything; A is not bound to the agreement, and
neither is B.
The illusory promise presents a special problem in agreements for exclusive dealing, outputs, and needs
contracts.

Exclusive Dealing Agreement
In an exclusive dealing agreement, one party (the franchisor) promises to deal solely with the other party
(the franchisee)—for example, a franchisor-designer agrees to sell all of her specially designed clothes to a
particular department store (the franchisee). In return, the store promises to pay a certain percentage of
the sales price to the designer. On closer inspection, it may appear that the store’s promise is illusory: it
pays the designer only if it manages to sell dresses, but it may sell none. The franchisor-designer may
therefore attempt to back out of the deal by arguing that because the franchisee is not obligated to do
anything, there was no consideration for her promise to deal exclusively with the store.
Courts, however, have upheld exclusive dealing contracts on the theory that the franchisee has an
obligation to use reasonable efforts to promote and sell the product or services. This obligation may be
spelled out in the contract or implied by its terms. In the classic statement of this concept, Judge
Benjamin N. Cardozo, then on the New York Court of Appeals, in upholding such a contract, declared:
It is true that [the franchisee] does not promise in so many words that he will use reasonable efforts to
place the defendant’s endorsements and market her designs. We think, however, that such a promise is
fairly to be implied. The law has outgrown its primitive stage of formalism when the precise word was the
sovereign talisman, and every slip was fatal. It takes a broader view today. A promise may be lacking, and
yet the whole writing may be “instinct with an obligation,” imperfectly expressed.…His promise to pay the

Saylor URL: http://www.saylor.org/books

Saylor.org
441

defendant one-half of the profits and revenues resulting from the exclusive agency and to render accounts
monthly was a promise to use reasonable efforts to bring profits and revenues into existence.

[4]

The UCC follows the same rule. In the absence of language specifically delineating the seller’s or buyer’s
duties, an exclusive dealing contract under Section 2-306(2) imposes “an obligation by the seller to use
best efforts to supply the goods and by the buyer to use best efforts to promote their sale.”

Outputs Contracts and Needs Contracts
A similar issue arises with outputs contracts and needs contracts. In anoutputs contract, the seller—say a
coal company—agrees to sell its entire yearly output of coal to an electric utility. Has it really agreed to
produce and sell any coal at all? What if the coal-mine owner decides to shut down production to take a
year’s vacation—is that a violation of the agreement? Yes. The law imposes upon the seller here a duty to
produce and sell a reasonable amount. Similarly, if the electric utility contracted to buy all its
requirements of coal from the coal company—a needs contract—could it decide to stop operation entirely
and take no coal? No, it is required to take a reasonable amount.

KEY TAKEAWAY
Courts do not inquire into the adequacy of consideration, but (with some exceptions) do require the promisor
to incur a legal detriment (the surrender of any legal right he or she possesses—to give up something) in order
to receive the bargained-for benefit. The surrender of the right to sue is a legal detriment, and the issue arises
in analyzing various kinds of dispute settlement agreements (accord and satisfaction): the obligation to pay
the full amount claimed by a creditor on a liquidated debt, an unliquidated debt, and a disputed debt. Where
unforeseen difficulties arise, an obligor will be entitled to additional compensation (consideration) to resolve
them either because the contract is modified or because the parties have entered into a novation, but no
additional consideration is owing to one who performs a preexisting obligation or forbears from performing
that which he or she is under a legal duty not to perform. If a promisor gives an illusory promise, he or she
gives no consideration and no contract is formed; but exclusive dealing agreements, needs contracts, and
outputs contracts are not treated as illusory.

EXERCISES
1.

What is meant by “legally sufficient” consideration?

Saylor URL: http://www.saylor.org/books

Saylor.org
442

2.

Why do courts usually not “inquire into the adequacy of consideration”?

3.

How can it be said there is consideration in the following instances: (a) settlement of an unliquidated
debt? (b) settlement of a disputed debt? (c) a person agreeing to do more than originally contracted for
because of unforeseen difficulties? (d) a creditor agreeing with other creditors for each of them to accept
less than they are owed from the debtor?

4.

Why is there no consideration where a person demands extra compensation for that which she is already
obligated to do, or for forbearing to do that which she already is forbidden from doing?

5.

What is the difference between a contract modification and a novation?

6.

How do courts resolve the problem that a needs or outputs contract apparently imposes no detriment—
no requirement to pass any consideration to the other side—on the promisor?

[1] Richard A. Posner, Economic Analysis of Law (New York: Aspen, 1973), 46.
[2] Restatement (Second) of Contracts, Section 87(b).
[3] Dedeaux v. Young, 170 So.2d 561 (1965).
[4] Otis F. Wood v. Lucy, Lady Duff-Gordon, 118 N.E. 214 (1917).

Saylor URL: http://www.saylor.org/books

Saylor.org
443

11.3 Promises Enforceable without Consideration
LEARNING OBJECTIVE
1.

Understand the exceptions to the requirement of consideration.

For a variety of policy reasons, courts will enforce certain types of promises even though consideration
may be absent. Some of these are governed by the Uniform Commercial Code (UCC); others are part of
the established common law.

Promises Enforceable without Consideration at Common Law
Past Consideration
Ordinarily, past consideration is not sufficient to support a promise. By past consideration, the courts
mean an act that could have served as consideration if it had been bargained for at the time but that was
not the subject of a bargain. For example, Mrs. Ace’s dog Fluffy escapes from her mistress’s condo at dusk.
Robert finds Fluffy, sees Mrs. Ace, who is herself out looking for her pet, and gives Fluffy to her. She says,
“Oh, thank you for finding my dear dog. Come by my place tomorrow morning and I’ll give you fifty
dollars as a reward.” The next day Robert stops by Mrs. Ace’s condo, but she says, “Well, I don’t know.
Fluffy soiled the carpet again last night. I think maybe a twenty-dollar reward would be plenty.” Robert
cannot collect the fifty dollars. Even though Mrs. Ace might have a moral obligation to pay him and honor
her promise, there was no consideration for it. Robert incurred no legal detriment; his contribution—
finding the dog—was paid out before her promise, and his past consideration is invalid to support a
contract. There was no bargained-for exchange.
However, a valid consideration, given in the past to support a promise, can be the basis for another, later
contract under certain circumstances. These occur when a person’s duty to act for one reason or another
has become no longer binding. If the person then makes a new promise based on the unfulfilled past duty,
the new promise is binding without further consideration. Three types of cases follow.

Promise Revived after Statute of Limitations Has Passed

Saylor URL: http://www.saylor.org/books

Saylor.org
444

A statute of limitations is a law requiring a lawsuit to be filed within a specified period of years. For
example, in many states a contract claim must be sued on within six years; if the plaintiff waits longer
than that, the claim will be dismissed, regardless of its merits. When the time period set forth in the
statute of limitations has lapsed, the statute is said to have “run.” If a debtor renews a promise to pay or
acknowledges a debt after the running of a statute of limitations, then under the common law the promise
is binding, although there is no consideration in the usual sense. In many states, this promise or
acknowledgment must be in writing and signed by the debtor. Also, in many states, the courts will imply a
promise or acknowledgment if the debtor makes a partial payment after the statute has run.

Voidable Duties
Some promises that might otherwise serve as consideration are voidable by the promisor, for a variety of
reasons, including infancy, fraud, duress, or mistake. But a voidable contract does not automatically
become void, and if the promisor has not avoided the contract but instead thereafter renews his promise,
it is binding. For example, Mr. Melvin sells his bicycle to Seth, age thirteen. Seth promises to pay Mr.
Melvin one hundred dollars. Seth may repudiate the contract, but he does not. When he turns eighteen, he
renews his promise to pay the one hundred dollars. This promise is binding. (However, a promise made
up to the time he turned eighteen would not be binding, since he would still have been a minor.)

Promissory Estoppel
We examined the meaning of this forbidding phrase in Chapter 8 "Introduction to Contract Law" (recall
the English High Trees case). It represents another type of promise that the courts will enforce without
consideration. Simply stated,promissory estoppel means that the courts will stop the promisor from
claiming that there was no consideration. The doctrine of promissory estoppel is invoked in the interests
of justice when three conditions are met: (1) the promise is one that the promisor should reasonably
expect to induce the promisee to take action or forbear from taking action of a definite and substantial
character; (2) the action or forbearance is taken; and (3) injustice can be avoided only by enforcing the
promise. (The complete phraseology is “promissory estoppel with detrimental reliance.”)
Timko served on the board of trustees of a school. He recommended that the school purchase a building
for a substantial sum of money, and to induce the trustees to vote for the purchase, he promised to help

Saylor URL: http://www.saylor.org/books

Saylor.org
445

with the purchase and to pay at the end of five years the purchase price less the down payment. At the end
of four years, Timko died. The school sued his estate, which defended on the ground that there was no
consideration for the promise. Timko was promised or given nothing in return, and the purchase of the
building was of no direct benefit to him (which would have made the promise enforceable as a unilateral
contract). The court ruled that under the three-pronged promissory estoppel test, Timko’s estate was
liable.

[1]

Cases involving pledges of charitable contributions have long been troublesome to courts. Recognizing the
necessity to charitable institutions of such pledges, the courts have also been mindful that a mere pledge
of money to the general funds of a hospital, university, or similar institution does not usually induce
substantial action but is, rather, simply a promise without consideration. When the pledge does prompt a
charitable institution to act, promissory estoppel is available as a remedy. In about one-quarter of the
states, another doctrine is available for cases involving simple pledges: the “mutual promises” theory,
whereby the pledges of many individuals are taken as consideration for each other and are binding against
each promisor. This theory was not available to the plaintiff in Timko because his was the only promise.

Moral Obligation
The Restatement allows, under some circumstances, the enforcement of past-consideration contracts. It
provides as follows in Section 86, “Promise for Benefit Received”:
A promise made in recognition of a benefit previously received by the promisor from the promisee is
binding to the extent necessary to prevent injustice.
A promise is not binding under Subsection (1)
if the promisee conferred the benefit as a gift or for other reasons the promisor has not been unjustly
enriched; or
to the extent that its value is disproportionate to the benefit.

Promises Enforceable without Consideration by Statute

Saylor URL: http://www.saylor.org/books

Saylor.org
446

We have touched on several common-law exceptions to the consideration requirement. Some also are
provided by statute.

Under the UCC
The UCC permits one party to discharge, without consideration, a claim or right arising out of an alleged
breach of contract by the other party. This is accomplished by delivering to the other party a signed
written waiver orrenunciation.

[2]

This provision applies to any contract governed by the UCC and is not

limited to the sales provisions of Article 2.
The UCC also permits a party to discharge the other side without consideration when there is no breach,
and it permits parties to modify their Article 2 contract without consideration.

[3]

The official comments to

the UCC section add the following: “However, modifications made thereunder must meet the test of good
faith imposed by this Act. The effective use of bad faith to escape performance on the original contract
terms is barred, and the extortion of a “modification” without legitimate commercial reason is ineffective
as a violation of the duty of good faith.”
Seller agrees to deliver a ton of coal within seven days. Buyer needs the coal sooner and asks Seller to
deliver within four days. Seller agrees. This promise is binding even though Seller received no additional
consideration beyond the purchase price for the additional duty agreed to (the duty to get the coal to
Buyer sooner than originally agreed). The UCC allows a merchant’s firm offer, signed, in writing, to bind
the merchant to keep the offer to buy or sell open without consideration.

[4]

This is the UCC’s equivalent of

a common-law option, which, as you recall, does require consideration.
Section 1-207 of the UCC allows a party a reservation of rights while performing a contract. This section
raises a difficult question when a debtor issues an in-full-payment check in payment of a disputed debt. As
noted earlier in this chapter, because under the common law the creditor’s acceptance of an in-fullpayment check in payment of a disputed debt constitutes an accord and satisfaction, the creditor cannot
collect an amount beyond the check. But what if the creditor, in cashing the check, reserves the right
(under Section 1-207) to sue for an amount beyond what the debtor is offering? The courts are split on the
issue: regarding the sale of goods governed by the UCC, some courts allow the creditor to sue for the
unpaid debt notwithstanding the check being marked “paid in full,” and others do not.

Saylor URL: http://www.saylor.org/books

Saylor.org
447

Bankruptcy
Bankruptcy is, of course, federal statutory law. The rule here regarding a promise to pay after the
obligation is discharged is similar to that governing statutes of limitations. Traditionally, a promise to
repay debts after a bankruptcy court has discharged them makes the debtor liable once again. This
traditional rule gives rise to potential abuse; after undergoing the rigors of bankruptcy, a debtor could be
badgered by creditors into reaffirmation, putting him in a worse position than before, since he must wait
six years before being allowed to avail himself of bankruptcy again.
The federal Bankruptcy Act includes certain procedural protections to ensure that the debtor knowingly
enters into a reaffirmation of his debt. Among its provisions, the law requires the debtor to have
reaffirmed the debt before the debtor is discharged in bankruptcy; he then has sixty days to rescind his
reaffirmation. If the bankrupt party is an individual, the law also requires that a court hearing be held at
which the consequences of his reaffirmation must be explained, and reaffirmation of certain consumer
debts is subject to court approval if the debtor is not represented by an attorney.

International Contracts
Contracts governed by the Convention on Contracts for the International Sale of Goods (as mentioned
in Chapter 8 "Introduction to Contract Law") do not require consideration to be binding.

KEY TAKEAWAY
There are some exceptions to the consideration requirement. At common law, past consideration doesn’t
count, but no consideration is necessary in these cases: where a promise barred by the statute of limitations is
revived, where a voidable duty is reaffirmed, where there has been detrimental reliance on a promise (i.e.,
promissory estoppel), or where a court simply finds the promisor has a moral obligation to keep the promise.
Under statutory law, the UCC has several exceptions to the consideration requirement. No consideration is
needed to revive a debt discharged in bankruptcy, and none is called for under the Convention on Contracts
for the International Sale of Goods.

EXERCISES
1.

Melba began work for Acme Company in 1975 as a filing clerk. Thirty years later she had risen to be
comptroller. At a thirty-year celebration party, her boss, Mr. Holder, said, “Melba, I hope you work here

Saylor URL: http://www.saylor.org/books

Saylor.org
448

for a long time, and you can retire at any time, but if you decide to retire, on account of your years of
good service, the company will pay you a monthly pension of $2,000.” Melba continued to work for
another two years, then retired. The company paid the pension for three years and then, in an economic
downturn, stopped. When Melba sued, the company claimed it was not obligated to her because the
pension was of past consideration. What will be the result?
2.

What theories are used to enforce charitable subscriptions?

3.

What are the elements necessary for the application of the doctrine of promissory estoppel?

4.

Under what circumstances does the Restatement employ moral obligation as a basis for enforcing an
otherwise unenforceable contract?

5.

Promises unenforceable because barred by bankruptcy or by the running of the statute of limitations can
be revived without further consideration. What do the two circumstances have in common?

6.

Under the UCC, when is no consideration required where it would be in equivalent situations at common
law?

[1] Estate of Timko v. Oral Roberts Evangelistic Assn., 215 N.W.2d 750 (Mich. App. 1974).
[2] Uniform Commercial Code, Section 1-107.
[3] Uniform Commercial Code, Sections 2-209(4) and 2-209(1).
[4] Uniform Commercial Code, Section 2-205.

Saylor URL: http://www.saylor.org/books

Saylor.org
449

11.4 Cases
Consideration for an Option
Board of Control of Eastern Michigan University v. Burgess
206 N.W.2d 256 (Mich. 1973)
Burns, J.
On February 15, 1966, defendant signed a document which purported to grant to plaintiff a 60-day option
to purchase defendant’s home. That document, which was drafted by plaintiff’s agent, acknowledged
receipt by defendant of “One and no/100 ($1.00) Dollar and other valuable consideration.” Plaintiff
concedes that neither the one dollar nor any other consideration was ever paid or even tendered to
defendant. On April 14, 1966, plaintiff delivered to defendant written notice of its intention to exercise the
option. On the closing date defendant rejected plaintiff’s tender of the purchase price. Thereupon, plaintiff
commenced this action for specific performance.
At trial defendant claimed that the purported option was void for want of consideration, that any
underlying offer by defendant had been revoked prior to acceptance by plaintiff, and that the agreed
purchase price was the product of fraud and mutual mistake. The trial judge concluded that no fraud was
involved, and that any mutual mistake was not material. He also held that defendant’s acknowledgment of
receipt of consideration bars any subsequent contention to the contrary. Accordingly, the trial judge
entered judgment for plaintiff.
Options for the purchase of land, if based on valid consideration, are contracts which may be specifically
enforced. [Citations] Conversely, that which purports to be an option, but which is not based on valid
consideration, is not a contract and will not be enforced. [Citations] One dollar is valid consideration for
an option to purchase land, provided the dollar is paid or at least tendered. [Citations] In the instant case
defendant received no consideration for the purported option of February 15, 1966.

Saylor URL: http://www.saylor.org/books

Saylor.org
450

A written acknowledgment of receipt of consideration merely creates a rebuttable presumption that
consideration has, in fact, passed. Neither the parol evidence rule nor the doctrine of estoppel bars the
presentation of evidence to contradict any such acknowledgment. [Citation]
It is our opinion that the document signed by defendant on February 15, 1966, is not an enforceable
option, and that defendant is not barred from so asserting.
The trial court premised its holding to the contrary on Lawrence v. McCalmont…(1844). That case is
significantly distinguishable from the instant case. Mr. Justice Story held that ‘(t)he guarantor
acknowledged the receipt of one dollar, and is now estopped to deny it.’ However, in reliance upon the
guaranty substantial credit had been extended to the guarantor’s sons. The guarantor had received
everything she bargained for, save one dollar. In the instant case defendant claims that she never received
any of the consideration promised her.
That which purports to be an option for the purchase of land, but which is not based on valid
consideration, is a simple offer to sell the same land. [Citation] An option is a contract collateral to an
offer to sell whereby the offer is made irrevocable for a specified period. [Citation] Ordinarily, an offer is
revocable at the will of the offeror. Accordingly, a failure of consideration affects only the collateral
contract to keep the offer open, not the underlying offer.
A simple offer may be revoked for any reason or for no reason by the offeror at any time prior to its
acceptance by the offeree. [Citation] Thus, the question in this case becomes, ‘Did defendant effectively
revoke her offer to sell before plaintiff accepted that offer?’…
Defendant testified that within hours of signing the purported option she telephoned plaintiff’s agent and
informed him that she would not abide by the option unless the purchase price was increased. Defendant
also testified that when plaintiff’s agent delivered to her on April 14, 1966, plaintiff’s notice of its intention
to exercise the purported option, she told him that ‘the option was off’.
Plaintiff’s agent testified that defendant did not communicate to him any dissatisfaction until sometime in
July, 1966.

Saylor URL: http://www.saylor.org/books

Saylor.org
451

If defendant is telling the truth, she effectively revoked her offer several weeks before plaintiff accepted
that offer, and no contract of sale was created. If plaintiff’s agent is telling the truth, defendant’s offer was
still open when plaintiff accepted that offer, and an enforceable contract was created. The trial judge
thought it unnecessary to resolve this particular dispute. In light of our holding the dispute must be
resolved.
An appellate court cannot assess the credibility of witnesses. We have neither seen nor heard them testify.
[Citation] Accordingly, we remand this case to the trial court for additional findings of fact based on the
record already before the court.…
Reversed and remanded for proceedings consistent with this opinion. Costs to defendant.

CASE QUESTIONS
1.

Why did the lower court decide the option given by the defendant was valid?

2.

Why did the appeals court find the option invalid?

3.

The case was remanded. On retrial, how could the plaintiff (the university) still win?

4.

It was not disputed that the defendant signed the purported option. Is it right that she should get out of it
merely because she didn’t really get the $1.00?

Consideration: Preexisting Obligation
Denney v. Reppert
432 S.W.2d 647 (Ky. 1968)
R. L. Myre, Sr., Special Commissioner.
The sole question presented in this case is which of several claimants is entitled to an award for
information leading to the apprehension and conviction of certain bank robbers.…
On June 12th or 13th, 1963, three armed men entered the First State Bank, Eubank, Kentucky, and with a
display of arms and threats robbed the bank of over $30,000 [about $208,000 in 2010 dollars]. Later in
the day they were apprehended by State Policemen Garret Godby, Johnny Simms and Tilford Reppert,

Saylor URL: http://www.saylor.org/books

Saylor.org
452

placed under arrest, and the entire loot was recovered. Later all of the prisoners were convicted and
Garret Godby, Johnny Simms and Tilford Reppert appeared as witnesses at the trial.
The First State Bank of Eubank was a member of the Kentucky Bankers Association which provided and
advertised a reward of $500.00 for the arrest and conviction of each bank robber. Hence the outstanding
reward for the three bank robbers was $1,500.00 [about $11,000 in 2010 dollars]. Many became
claimants for the reward and the Kentucky State Bankers Association being unable to determine the
merits of the claims for the reward asked the circuit court to determine the merits of the various claims
and to adjudge who was entitled to receive the reward or share in it. All of the claimants were made
defendants in the action.
At the time of the robbery the claimants Murrell Denney, Joyce Buis, Rebecca McCollum and Jewell
Snyder were employees of the First State Bank of Eubank and came out of the grueling situation with
great credit and glory. Each one of them deserves approbation and an accolade. They were vigilant in
disclosing to the public and the peace officers the details of the crime, and in describing the culprits, and
giving all the information that they possessed that would be useful in capturing the robbers. Undoubtedly,
they performed a great service. It is in the evidence that the claimant Murrell Denney was conspicuous
and energetic in his efforts to make known the robbery, to acquaint the officers as to the personal
appearance of the criminals, and to give other pertinent facts.
The first question for determination is whether the employees of the robbed bank are eligible to receive or
share in the reward. The great weight of authority answers in the negative. [Citation] states the rule
thusly:
‘To the general rule that, when a reward is offered to the general public for the performance of some
specified act, such reward may be claimed by any person who performs such act, is the exception of
agents, employees and public officials who are acting within the scope of their employment or official
duties. * * *.’…
At the time of the robbery the claimants Murrell Denney, Joyce Buis, Rebecca McCollum, and Jewell
Snyder were employees of the First State Bank of Eubank. They were under duty to protect and conserve
the resources and moneys of the bank, and safeguard every interest of the institution furnishing them

Saylor URL: http://www.saylor.org/books

Saylor.org
453

employment. Each of these employees exhibited great courage, and cool bravery, in a time of stress and
danger. The community and the county have recompensed them in commendation, admiration and high
praise, and the world looks on them as heroes. But in making known the robbery and assisting in
acquainting the public and the officers with details of the crime and with identification of the robbers,
they performed a duty to the bank and the public, for which they cannot claim a reward.
The claims of Corbin Reynolds, Julia Reynolds, Alvie Reynolds and Gene Reynolds also must fail.
According to their statements they gave valuable information to the arresting officers. However, they did
not follow the procedure as set forth in the offer of reward in that they never filed a claim with the
Kentucky Bankers Association. It is well established that a claimant of a reward must comply with the
terms and conditions of the offer of reward. [Citation]
State Policemen Garret Godby, Johnny Simms and Tilford Reppert made the arrest of the bank robbers
and captured the stolen money. All participated in the prosecution. At the time of the arrest, it was the
duty of the state policemen to apprehend the criminals. Under the law they cannot claim or share in the
reward and they are interposing no claim to it.
This leaves the defendant, Tilford Reppert the sole eligible claimant. The record shows that at the time of
the arrest he was a deputy sheriff in Rockcastle County, but the arrest and recovery of the stolen money
took place in Pulaski County. He was out of his jurisdiction, and was thus under no legal duty to make the
arrest, and is thus eligible to claim and receive the reward. In [Citation] it was said:
‘It is * * * well established that a public officer with the authority of the law to make an arrest may accept
an offer of reward or compensation for acts or services performed outside of his bailiwick or not within
the scope of his official duties. * * *.’…
It is manifest from the record that Tilford Reppert is the only claimant qualified and eligible to receive the
reward. Therefore, it is the judgment of the circuit court that he is entitled to receive payment of the
$1,500.00 reward now deposited with the Clerk of this Court.
The judgment is affirmed.

CASE QUESTIONS
Saylor URL: http://www.saylor.org/books

Saylor.org
454

1.

Why did the Bankers Association put the resolution of this matter into the court’s hands?

2.

Several claimants came forward for the reward; only one person got it. What was the difference between
the person who got the reward and those who did not?

Consideration: Required for Contract Modification
Gross v. Diehl Specialties International, Inc.
776 S.W.2d 879 (Missouri Ct. App. 1989)
Smith, J.
Plaintiff appeals from a jury verdict and resultant judgment for defendant in a breach of employment
contract case.…
Plaintiff was employed under a fifteen year employment contract originally executed in 1977 between
plaintiff and defendant. Defendant, at that time called Dairy Specialties, Inc., was a company in the
business of formulating ingredients to produce non-dairy products for use by customers allergic to cow’s
milk. Plaintiff successfully formulated [Vitamite]…for that usage.
Thereafter, on August 24, 1977, plaintiff and defendant corporation entered into an employment contract
employing plaintiff as general manager of defendant for fifteen years. Compensation was established at
$14,400 annually plus cost of living increases. In addition, when 10% of defendant’s gross profits
exceeded the annual salary, plaintiff would receive an additional amount of compensation equal to the
difference between his compensation and 10% of the gross profits for such year. On top of that plaintiff
was to receive a royalty for the use of each of his inventions and formulae of 1% of the selling price of all of
the products produced by defendant using one or more of plaintiff’s inventions or formulae during the
term of the agreement. That amount was increased to 2% of the selling price following the term of the
agreement. The contract further provided that during the term of the agreement the inventions and
formulae would be owned equally by plaintiff and defendant and that following the term of the agreement
the ownership would revert to plaintiff. During the term of the agreement defendant had exclusive rights
to use of the inventions and formulae and after the term of agreement a non-exclusive right of use.

Saylor URL: http://www.saylor.org/books

Saylor.org
455

At the time of the execution of the contract, sales had risen from virtually nothing in 1976 to $750,000
annually from sales of Vitamite and a chocolate flavored product formulated by plaintiff called Chocolite.
[Dairy’s owner] was in declining health and in 1982 desired to sell his company. At that time yearly sales
were $7,500,000. [Owner] sold the company to the Diehl family enterprises for 3 million dollars.
Prior to sale Diehl insisted that a new contract between plaintiff and defendant be executed or Diehl
would substantially reduce the amount to be paid for [the company]. A new contract was executed August
24, 1982. It reduced the expressed term of the contract to 10 years, which provided the same expiration
date as the prior contract. It maintained the same base salary of $14,400 effective September 1982,
thereby eliminating any cost of living increases incurred since the original contract. The 10% of gross
profit provision remained the same. The new contract provided that plaintiff’s inventions and formula
were exclusively owned by defendant during the term of the contract and after its termination. The 1%
royalty during the term of the agreement remained the same, but no royalties were provided for after the
term of the agreement. No other changes were made in the agreement. Plaintiff received no compensation
for executing the new contract. He was not a party to the sale of the company by [Owner] and received
nothing tangible from that sale.
After the sale plaintiff was given the title and responsibilities of president of defendant with additional
duties but no additional compensation. In 1983 and 1984 the business of the company declined severely
and in October 1984, plaintiff’s employment with defendant was terminated by defendant. This suit
followed.…
We turn now to the court’s holding that the 1982 agreement was the operative contract. Plaintiff contends
this holding is erroneous because there existed no consideration for the 1982 agreement. We agree. A
modification of a contract constitutes the making of a new contract and such new contract must be
supported by consideration. [Citation] Where a contract has not been fully performed at the time of the
new agreement, the substitution of a new provision, resulting in a modification of the obligations
on both sides, for a provision in the old contract still unperformed is sufficient consideration for the new
contract. While consideration may consist of either a detriment to the promisee or a benefit to the
promisor, a promise to carry out an already existing contractual duty does not constitute consideration.
[Citation]

Saylor URL: http://www.saylor.org/books

Saylor.org
456

Under the 1982 contract defendant assumed no detriment it did not already have. The term of the
contract expired on the same date under both contracts. Defendant undertook no greater obligations than
it already had. Plaintiff on the other hand received less than he had under the original contract. His base
pay was reduced back to its amount in 1977 despite the provision in the 1977 contract for cost of living
adjustments. He lost his equal ownership in his formulae during the term of the agreement and his
exclusive ownership after the termination of the agreement. He lost all royalties after termination of the
agreement and the right to use and license the formulae subject to defendant’s right to non-exclusive use
upon payment of royalties. In exchange for nothing, defendant acquired exclusive ownership of the
formulae during and after the agreement, eliminated royalties after the agreement terminated, turned its
non-exclusive use after termination into exclusive use and control, and achieved a reduction in plaintiff’s
base salary. Defendant did no more than promise to carry out an already existing contractual duty. There
was no consideration for the 1982 agreement.
Defendant asserts that consideration flowed to plaintiff because the purchase of defendant by the Diehls
might not have occurred without the agreement and the purchase provided plaintiff with continued
employment and a financially viable employer. There is no evidence to support this contention. Plaintiff
had continued employment with the same employer under the 1977 agreement. Nothing in the 1982
agreement provided for any additional financial protection to plaintiff. The essence of defendant’s
position is that [the owner] received more from his sale of the company because of the new agreement
than he would have without it. We have difficulty converting [the owner’s] windfall into a benefit to
plaintiff.
[Remanded to determine how much plaintiff should receive.]

CASE QUESTIONS
1.

Why did the court determine that Plaintiff’s postemployment benefits should revert to those in his
original contract instead being limited to those in the modified contract?

2.

What argument did Defendant make as to why the terms of the modified contract should be valid?

Saylor URL: http://www.saylor.org/books

Saylor.org
457

11.5 Summary and Exercises
Summary
Most agreements—including contract modification at common law (but not under the Uniform
Commercial Code [UCC])—are not binding contracts in the absence of what the law terms
“consideration.” Consideration is usually defined as a “legal detriment”—an act, forbearance, or a
promise. The act can be the payment of money, the delivery of a service, or the transfer of title to property.
Consideration is a legal concept in that it centers on the giving up of a legal right or benefit.
An understanding of consideration is important in many commonplace situations, including those in
which (1) a debtor and a creditor enter into an accord that is later disputed, (2) a duty is preexisting, (3) a
promise is illusory, and (4) creditors agree to a composition.
Some promises are enforceable without consideration. These include certain promises under the UCC and
other circumstances, including (1) contracts barred by the statute of limitations, (2) promises by a
bankrupt to repay debts, and (3) situations in which justice will be served by invoking the doctrine of
promissory estoppel. Determining whether an agreement should be upheld despite the lack of
consideration, technically defined, calls for a diligent assessment of the factual circumstances.

EXERCISES
1.

Hornbuckle purchased equipment from Continental Gin (CG) for $6,300. However, after some of the
equipment proved defective, Hornbuckle sent CG a check for $4,000 marked “by endorsement this check
is accepted in full payment,” and CG endorsed and deposited the check. May CG force Hornbuckle to pay
the remaining $2,300? Why?

2.

Joseph Hoffman alleged that Red Owl Stores promised him that it would build a store building in Chilton,
Wisconsin, and stock it with merchandise for Hoffman to operate in return for Hoffman’s investment of
$18,000. The size, cost, design, and layout of the store building was not discussed, nor were the terms of
the lease as to rent, maintenance, and purchase options. Nevertheless, in reliance on Red Owl’s promise,
the Hoffmans sold their bakery and grocery store business, purchased the building site in Chilton, and
rented a residence there for the family. The deal was never consummated: a dispute arose, Red Owl did

Saylor URL: http://www.saylor.org/books

Saylor.org
458

not build the store, and it denied liability to Hoffman on the basis that its promise to him was too
indefinite with respect to all details for a contract to have resulted. Is Hoffman entitled to some relief? On
what theory?
3.

Raquel contracted to deliver one hundred widgets to Sam on December 15, for which he would pay
$4,000. On November 25, Sam called her and asked if she could deliver the widgets on December 5.
Raquel said she could, and she promised delivery on that day. Is her promise binding? Why?

4.

Richard promised to have Darlene’s deck awning constructed by July 10. On June 20, Darlene called him
and asked if he could get the job done by July 3, in time for Independence Day. Richard said he could, but
he failed to do so, and Darlene had to rent two canopies at some expense. Darlene claims that because
Richard breached his promise, he is liable for the cost of awning rental. Is she correct—was his promise
binding? Why?

5.

Seller agreed to deliver gasoline to Buyer at $3.15 per gallon over a period of one year. By the sixth
month, gasoline had increased in price over a dollar a gallon. Although Seller had gasoline available for
sale, he told Buyer the price would have to increase by that much or he would be unable to deliver. Buyer
agreed to the increase, but when billed, refused to pay the additional amount. Is Buyer bound by the
promise? Explain.

6.

Montbanks’s son, Charles, was seeking an account executive position with Dobbs, Smith & Fogarty, Inc., a
large brokerage firm. Charles was independent and wished no interference by his well-known father. The
firm, after several weeks’ deliberation, decided to hire Charles. They made him an offer on April 12, 2010,
and Charles accepted. Montbanks, unaware that his son had been hired and concerned that he might not
be, mailed a letter to Dobbs on April 13 in which he promised to give the brokerage firm $150,000 in
commission business if the firm would hire his son. The letter was received by Dobbs, and the firm wishes
to enforce it against Montbanks. May Dobbs enforce the promise? Why?

7.

In 1869, William E. Story promised his nephew, William E. Story II (then sixteen years old), $5,000 (about
$120,000 in today’s money) if “Willie” would abstain from drinking alcohol, smoking, swearing, and
playing cards or billiards for money until the nephew reached twenty-one years of age. All of these were
legally permissible activities for the teenager at that time in New York State. Willie accepted his uncle’s
promise and did refrain from the prohibited acts until he turned twenty-one. When the young man asked
for the money, his uncle wrote to him that he would honor the promise but would rather wait until Willie

Saylor URL: http://www.saylor.org/books

Saylor.org
459

was older before delivering the money, interest added on. Willie agreed. Subsequently, Willie assigned
the right to receive the money to one Hamer (Willie wanted the money sooner), and Story I died without
making any payment. The estate, administered by Franklin Sidway, refused to pay, asserting there was no
binding contract due to lack of consideration: the boy suffered no “detriment,” and the uncle got no
benefit. The trial court agreed with the estate, and the plaintiff appealed. Should the court on appeal
affirm or reverse? Explain.
8.

Harold Pearsall and Joe Alexander were friends for over twenty-five years. About twice a week, they
bought what they called a package: a half-pint of vodka, orange juice, two cups, and two lottery tickets.
They went to Alexander’s house to watch TV, drink screwdrivers, and scratch the lottery tickets. The two
had been sharing tickets and screwdrivers since the Washington, DC, lottery began. On the evening in
issue, Pearsall bought the package and asked Alexander, “Are you in on it?” Alexander said yes. Pearsall
asked for his half of the purchase price, but Alexander had no money. A few hours later, Alexander,
having come by some funds of his own, bought another package. He handed one ticket to Pearsall, and
they both scratched the tickets; Alexander’s was a $20,000 winner. When Pearsall asked for his share,
Alexander refused to give him anything. Are the necessary elements of offer, acceptance, and
consideration present here so as to support Pearsall’s assertion the parties had a contract?

9.

Defendant, Lee Taylor, had assaulted his wife, who took refuge in the house of Plaintiff, Harrington. The
next day, Taylor gained access to the house and began another assault upon his wife. Mrs. Taylor knocked
him down with an axe and was on the point of cutting his head open or decapitating him while he was
lying on the floor when Plaintiff intervened and caught the axe as it was descending. The blow intended
for Defendant fell upon Harrington’s hand, mutilating it badly, but saving Defendant’s life. Subsequently,
Defendant orally promised to pay Plaintiff her damages but, after paying a small sum, failed to pay
anything more. Is Harrington entitled to enforce Taylor’s entire promise?

10. White Sands Forest Products (Defendant) purchased logging equipment from Clark Corporation (Plaintiff)
under an installment contract that gave Plaintiff the right to repossess and resell the equipment if
Defendant defaulted on the contract. Defendant did default and agreed to deliver the equipment to
Plaintiff if Plaintiff would then discharge Defendant from further obligation. Plaintiff accepted delivery
and resold the equipment, but the sale left a deficiency (there was still money owing by Defendant).

Saylor URL: http://www.saylor.org/books

Saylor.org
460

Plaintiff then sued for the deficiency, and Defendant set up as a defense the accord and satisfaction. Is
the defense good?

SELF-TEST QUESTIONS
1.

Consideration

a.

can consist of a written acknowledgment of some benefit received, even if in fact the benefit is
not delivered

b.

cannot be nominal in amount

c.

is a bargained-for act, forbearance, or promise from the promisee

d.

is all of the above
An example of valid consideration is a promise

a.

by a seventeen-year-old to refrain from drinking alcohol

b.

to refrain from going to court

c.

to cook dinner if the promisor can get around to it

d.

to repay a friend for the four years of free legal advice he had provided
An unliquidated debt is a debt

a.

one is not able to pay

b.

not yet paid

c.

of uncertain amount

d.

that is unenforceable debt
The rule that if one party to a contract has not made a binding obligation, the other party is not
bound is called

a.

revocation

b.

mutuality of obligation

c.

accord and satisfaction

d.

estoppel
Examples of promises enforceable without consideration include

a.

an agreement modifying a sales contract

b.

a promise to pay a debt after the statute of limitations has run

Saylor URL: http://www.saylor.org/books

Saylor.org
461

c.

a debtor’s promise to repay a debt that has been discharged in bankruptcy

d.

all of the above

SELF-TEST ANSWERS
1.

c

2.

b

3.

c

4.

b

5.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
462

Chapter 12

Legality
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The types of contracts (bargains) that are deemed illegal

2.

How courts deal with disputes concerning illegal contracts

3.

Under what circumstances courts will enforce otherwise illegal contracts

Saylor URL: http://www.saylor.org/books

Saylor.org
463

12.1 General Perspectives on Illegality
LEARNING OBJECTIVES
1.

Understand why courts refuse to enforce illegal agreements.

2.

Recognize the rationale behind exceptions to the rule.

We have discussed the requirements of mutual assent, real assent, and consideration. We now turn to the
fourth of the five requirements for a valid contract: the legality of the underlying bargain. The basic rule is
that courts will not enforce an illegal bargain. (The term illegal bargain is better than illegal
contract because a contract is by definition a legal agreement, but the latter terminology prevails in
common usage.) Why should this be? Why should the courts refuse to honor contracts made privately by
people who presumably know what they are doing—for example, a wager on the World Series or a
championship fight? Two reasons are usually given. One is that refusal to enforce helps discourage
unlawful behavior; the other is that honoring such contracts would demean the judiciary. Are these
reasons valid? Yes and no, in the opinion of one contracts scholar:
[D]enying relief to parties who have engaged in an illegal transaction…helps to effectuate the public policy
involved by discouraging the conduct that is disapproved. Mere denial of contractual and quasicontractual remedy [however] rarely has a substantial effect in discouraging illegal conduct. A man who is
hired to perform a murder is not in the least deterred by the fact that the courts are not open to him to
collect his fee. Such a man has other methods of enforcement, and they are in fact more effective than
legal process. The same is true in varying degrees where less heinous forms of illegal conduct are involved.
Even in the matter of usury it was found that mere denial of enforcement was of little value in the effort to
eliminate the loan shark. And restraints of trade were not curbed to an appreciable extent until contracts
in restraint of trade were made criminal.
In most instances, then, the protection of the good name of the judicial institution must provide the
principal reason for the denial of a remedy to one who has trafficked in the forbidden. This is, moreover, a
very good reason. The first duty of an institution is to preserve itself, and if the courts to any appreciable
extent busied themselves with “justice among thieves,” the community…would be shocked and the courts
[1]

would be brought into disrepute.

Saylor URL: http://www.saylor.org/books

Saylor.org
464

Strictly enforced, the rule prohibiting courts from ordering the parties to honor illegal contracts is harsh.
It means that a promisee who has already performed under the contract can neither obtain performance
of the act for which he bargained nor recover the money he paid or the value of the performance he made.
The court will simply leave the parties where it finds them, meaning that one of the parties will have
received an uncompensated benefit.
Not surprisingly, the severity of the rule against enforcement has led courts to seek ways to moderate its
impact, chiefly by modifying it according to the principle of restitution. In general, restitution requires
that one who has conferred a benefit or suffered a loss should not unfairly be denied compensation.
Pursuing this notion, the courts have created several exceptions to the general rule. Thus a party who is
excusably ignorant that his promise violates public policy and a party who is not equally in the wrong may
recover. Likewise, when a party “would otherwise suffer a forfeiture that is disproportionate in relation to
[2]

the contravention of public policy involved,” restitution will be allowed. Other exceptions exist when the
party seeking restitution withdraws from the transaction contemplated in the contract before the illegal
purpose has been carried out and when “allowing the claim would put an end to a continuing situation
that is contrary to the public interest.”

[3]

An example of the latter situation occurs when two bettors place

money in the hands of a stakeholder. If the wager is unlawful, the loser of the bet has the right to recover
his money from the stakeholder before it is paid out to the winner.
Though by and large courts enforce contracts without considering the worth or merits of the bargain they
incorporate, freedom of contract can conflict with other public policies. Tensions arise between the desire
to let people pursue their own ends and the belief that certain kinds of conduct should not be encouraged.
Thus a patient may agree to be treated by an herbalist, but state laws prohibit medical care except by
licensed physicians. Law and public policies against usury, gambling, obstructing justice, bribery, corrupt
influence, perjury, restraint of trade, impairment of domestic relations, and fraud all significantly affect
the authority and willingness of courts to enforce contracts.
In this chapter, we will consider two types of illegality: (1) that which results from a bargain that violates a
statute and (2) that which the courts deem contrary to public policy, even though not expressly set forth in
statutes.

Saylor URL: http://www.saylor.org/books

Saylor.org
465

KEY TAKEAWAY
Courts refuse to enforce illegal bargains notwithstanding the basic concept of freedom to contract because
they do not wish to reward illegal behavior or sully themselves with adjudication of that which is forbidden to
undertake. However, fairness sometimes compels courts to make exceptions.

EXERCISES
1.

Why is illegal contract a contradiction in terms?

2.

Why do courts refuse to enforce contracts (or bargains) made by competent adults if the contracts harm
no third party but are illegal?

[1] Harold C. Havighurst, review of Corbin on Contracts, by Arthur L. Corbin, Yale Law Journal 61 (1952): 1143,
1144–45.
[2] Restatement (Second) of Contracts, Section 197(b).
[3] Restatement (Second) of Contracts, Section 197(b).

Saylor URL: http://www.saylor.org/books

Saylor.org
466

12.2 Agreements in Violation of Statute
LEARNING OBJECTIVES
1.

Understand that various types of bargains may be made illegal by statute, including gambling, some
service-for-fee agreements involving unlicensed practitioners, and usury.

2.

Recognize that while gambling contracts are often illegal, some agreements that might appear to
involve gambling are not.

Overview
Any bargain that violates the criminal law—including statutes that govern extortion, robbery,
embezzlement, forgery, some gambling, licensing, and consumer credit transactions—is illegal. Thus
determining whether contracts are lawful may seem to be an easy enough task. Clearly, whenever the
statute itself explicitly forbids the making of the contract or the performance agreed upon, the bargain
(such as a contract to sell drugs) is unlawful. But when the statute does not expressly prohibit the making
of the contract, courts examine a number of factors, as discussed in Section 12.5.1 "Extension of Statutory
Illegality Based on Public Policy" involving the apparently innocent sale of a jewelry manufacturing firm
whose real business was making marijuana-smoking paraphernalia.

Types of Bargains Made Illegal by Statute
Gambling Contracts
All states have regulations affecting gambling (wagering) contracts because gambling tends to be an
antiutilitarian activity most attractive to those who can least afford it, because gambling tends to reinforce
fatalistic mind-sets fundamentally incompatible with capitalism and democracy, because gambling can be
addictive, and because gambling inevitably attracts criminal elements lured by readily available money.
With the spread of antitax enthusiasms over the last thirty-some years, however, some kinds of gambling
have been legalized and regulated, including state-sponsored lotteries. Gambling is betting on an outcome
of an event over which the bettors have no control where the purpose is to play with the risk.
But because the outcome is contingent on events that lie outside the power of the parties to control does
not transform a bargain into a wager. For example, if a gardener agrees to care for the grounds of a

Saylor URL: http://www.saylor.org/books

Saylor.org
467

septuagenarian for life in return for an advance payment of $10,000, the uncertainty of the date of the
landowner’s death does not make the deal a wager. The parties have struck a bargain that accurately
assesses, to the satisfaction of each, the risks of the contingency in question. Likewise, the fact that an
agreement is phrased in the form of a wager does not make it one. Thus a father says to his daughter, “I’ll
bet you can’t get an A in organic chemistry. If you do, I’ll give you $50.” This is a unilateral contract, the
consideration to the father being the daughter’s achieving a good grade, a matter over which she has
complete control.
Despite the general rule against enforcing wagers, there are exceptions, most statutory but some rooted in
the common law. The common law permits the sale or purchase of securities: Sally invests $6,000 in
stock in Acme Company, hoping the stock will increase in value, though she has no control over the firm’s
management. It is not called gambling; it is considered respectable risk taking in the capitalist system, or
“entrepreneurialism.” (It really is gambling, though, similar to horse-race gambling.) But because there
are speculative elements to some agreements, they are subject to state and federal regulation.
Insurance contracts are also speculative, but unless one party has no insurable interest (a concern for the
person or thing insured) in the insured, the contract is not a wager. Thus if you took out a life insurance
contract on the life of someone whose name you picked out of the phone book, the agreement would be
void because you and the insurance company would have been gambling on a contingent event. (You bet
that the person would die within the term of the policy, the insurance company that she would not.) If,
however, you insure your spouse, your business partner, or your home, the contingency does not make the
policy a wagering agreement because you will have suffered a direct loss should it occur, and the
agreement, while compensating for a possible loss, does not create a new risk just for the “game.”

Sunday Contracts
At common law, contracts entered into on Sundays, as well as other commercial activities, were valid and
enforceable. But a separate, religious tradition that traces to the Second Commandment frowned on work
performed on “the Lord’s Day.” In 1781 a New Haven city ordinance banning Sunday work was printed on
blue paper, and since that time such laws have been known as blue laws. The first statewide blue law was
enacted in the United States in 1788; it prohibited travel, work, sports and amusements, and the carrying

Saylor URL: http://www.saylor.org/books

Saylor.org
468

on of any business or occupation on Sundays. The only exceptions in most states throughout most of the
nineteenth century were mutual promises to marry and contracts of necessity or charity. As the Puritan
fervor wore off, and citizens were, more and more, importuned to consider themselves “consumers” in a
capitalistic economic system, the laws have faded in importance and are mostly repealed, moribund, or
unenforced. Washington State, up until 2008, completely prohibited hard alcohol sales on Sunday, and all
liquor stores were closed, but subsequently the state—desperate for tax revenue—relaxed the prohibition.

Usury
A usury statute is one that sets the maximum allowable interest that may be charged on a loan; usury is
charging illegal interest rates. Formerly, such statutes were a matter of real importance because the
penalty levied on the lender—ranging from forfeiture of the interest, or of both the principal and the
interest, or of some part of the principal—was significant. But usury laws, like Sunday contract laws, have
been relaxed to accommodate an ever-more-frenzied consumer society. There are a number of
transactions to which the laws do not apply, varying by state: small consumer loans, pawn shop loans,
payday loans, and corporate loans. In Marquette v. First Omaha Service Corp., the Supreme Court ruled
that a national bank could charge the highest interest rate allowed in its home state to customers living
anywhere in the United States, including states with restrictive interest caps.

[1]

Thus it was that in 1980

Citibank moved its credit card headquarters from cosmopolitan New York City to the somewhat less
cosmopolitan Sioux Falls, South Dakota. South Dakota had recently abolished its usury laws, and so, as
far as credit-card interest rates, the sky was the limit. That appealed to Citibank and a number of other
financial institutions, and to the state: it became a major player in the US financial industry, garnering
many jobs.

[2]

Licensing Statutes
To practice most professions and carry on the trade of an increasing number of occupations, states require
that providers of services possess licenses—hairdressers, doctors, plumbers, real estate brokers, and egg
inspectors are among those on a long list. As sometimes happens, though, a person may contract for the
services of one who is unlicensed either because he is unqualified and carrying on his business without a
license or because for technical reasons (e.g., forgetting to mail in the license renewal application) he does

Saylor URL: http://www.saylor.org/books

Saylor.org
469

not possess a license at the moment. Robin calls Paul, a plumber, to install the pipes for her new kitchen.
Paul, who has no license, puts in all the pipes and asks to be paid. Having discovered that Paul is
unlicensed, Robin refuses to pay. May Paul collect?
To answer the question, a three-step analysis is necessary. First, is a license required? Some occupations
may be performed without a license (e.g., lawn mowing). Others may be performed with or without
certain credentials, the difference lying in what the professional may tell the public. (For instance, an
accountant need not be a certified public accountant to carry on most accounting functions.) Let us
assume that the state requires everyone who does any sort of plumbing for pay to have a valid license.
The second step is to determine whether the licensing statute explicitly bars recovery by someone who has
performed work while unlicensed. Some do; many others contain no specific provision on the point.
Statutes that do bar recovery must of course govern the courts when they are presented with the question.
If the statute is silent, courts must, in the third step of the analysis, distinguish between “regulatory” and
“revenue” licenses. A regulatory license is intended to protect the public health, safety, and welfare. To
obtain these licenses, the practitioner of the art must generally demonstrate his or her abilities by taking
some sort of examination, like the bar exam for lawyers or the medical boards for doctors. A plumber’s or
electrician’s licensing requirement might fall into this category. A revenue license generally requires no
such examination and is imposed for the sake of raising revenue and to ensure that practitioners register
their address so they can be found if a disgruntled client wants to serve them legal papers for a lawsuit.
Some revenue licenses, in addition to requiring registration, require practitioners to demonstrate that
they have insurance. A license to deliver milk, open to anyone who applies and pays the fee, would be an
example of a revenue license. (In some states, plumbing licenses are for revenue purposes only.)
Generally speaking, failure to hold a regulatory license bars recovery, but the absence of a revenue or
registration license does not—the person may obtain the license and then move to recover. See Section
12.5.2 "Unlicensed Practitioner Cannot Collect Fee" for an example of a situation in which the state statute
demands practitioners be licensed.

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
470

Gambling, interest rates, and Sunday contracts are among the types of contracts that have, variously, been
subject to legislative illegality. Laws may require certain persons to have licenses in order to practice a trade
or profession. Whether an unlicensed person is barred from recovering a fee for service depends on the
language of the statute and the purpose of the requirement: if it is a mere revenue-raising or registration
statute, recovery will often be allowed. If the practitioner is required to prove competency, no recovery is
possible for an unlicensed person.

EXERCISES
1.

List the typical kinds of contracts made illegal by statute.

2.

Why are some practitioners completely prohibited from collecting a fee for service if they don’t have a
license, and others allowed to collect the fee after they get the license?

3.

If no competency test is required, why do some statutes require the practitioner to be licensed?

[1] Marquette v. First Omaha Service Corp., 439 US 299 (1978).
[2] See Thomas M. Reardon, “T. M. Reardon’s first-hand account of Citibank’s move to South
Dakota,” NorthWestern Financial Review, September 15, 2004, accessed March 1,
2011, http://www.highbeam.com/doc/1P3-708279811.html. Mr. Reardon was a member of the South Dakota
Bankers’ Association.

Saylor URL: http://www.saylor.org/books

Saylor.org
471

12.3 Bargains Made Illegal by Common Law
LEARNING OBJECTIVE
1.

Understand what contracts or bargains have been declared illegal by courts.

Overview
Public policy is expressed by courts as well as legislatures. In determining whether to enforce a contract
where there is no legislative dictate, courts must ordinarily balance the interests at stake. To strike the
proper balance, courts must weigh the parties’ expectations, the forfeitures that would result from denial
of enforcement, and the public interest favoring enforcement against these factors: the strength of the
policy, whether denying enforcement will further the policy, the seriousness and deliberateness of the
violation, and how direct the connection is between the misconduct and the contractual term to be
enforced.

[1]

Types of Bargains Made Illegal by Common Law
Common-Law Restraint of Trade
One of the oldest public policies evolved by courts is the common-law prohibition against restraint of
trade. From the early days of industrialism, the courts took a dim view of ostensible competitors who
agreed among themselves to fix prices or not to sell in each other’s territories. Since 1890, with the
enactment of the Sherman Act, the law of restraint of trade has been absorbed by federal and state
antitrust statutes. But the common-law prohibition still exists. Though today it is concerned almost
exclusively with promises not to compete in sales of businesses and employment contracts, it can arise in
other settings. For example, George’s promise to Arthur never to sell the parcel of land that Arthur is
selling to him is void because it unreasonably restrains trade in the land.
The general rule is one of reason: not every restraint of trade is unlawful; only unreasonable ones are. As
the Restatement puts it, “Every promise that relates to business dealings or to a professional or other
gainful occupation operates as a restraint in the sense that it restricts the promisor’s future activity. Such
a promise is not, however, unenforceable, unless the restraint that it imposes is unreasonably detrimental
to the smooth operation of a freely competitive private economy.”

Saylor URL: http://www.saylor.org/books

[2]

An agreement that restrains trade

Saylor.org
472

will be construed as unreasonable unless it is ancillary to a legitimate business interest and is no greater
than necessary to protect the legitimate interest. Restraint-of-trade cases usually arise in two settings: (1)
the sale of a business and an attendant agreement not to compete with the purchasers and (2) an
employee’s agreement not to compete with the employer should the employee leave for any reason.

Sale of a Business
A first common area where a restraint-of-trade issue may arise is with the sale of a business. Regina sells
her lingerie store to Victoria and promises not to establish a competing store in town for one year. Since
Victoria is purchasing Regina’s goodwill (the fact that customers are used to shopping at her store), as
well as her building and inventory, there is clearly a property interest to be protected. And the
geographical limitation (“in town”) is reasonable if that is where the store does business. But if Regina had
agreed not to engage in any business in town, or to wait ten years before opening up a new store, or not to
open up a new store anywhere within one hundred miles of town, she could avoid the noncompetition
terms of the contract because the restraint in each case (nature, duration, and geographic area of
restraint) would have been broader than necessary to protect Victoria’s interest. Whether the courts will
uphold an agreement not to compete depends on all the circumstances of the particular case, as the
Connecticut barber in Section 12.5.3 "Unconscionability"discovered.

Employment Noncompete Agreements
A second common restraint-of-trade issue arises with regard tononcompete agreements in employment
contracts. As a condition of employment by the research division of a market research firm, Bruce, a
product analyst, is required to sign an agreement in which he promises, for a period of one year after
leaving the company, not to “engage, directly or indirectly, in any business competing with the company
and located within fifty miles of the company’s main offices.” The principal reason recited in the
agreement for this covenant not to compete is that by virtue of the employment, Bruce will come to learn a
variety of internal secrets, including client lists, trade or business secrets, reports, confidential business
discussions, ongoing research, publications, computer programs, and related papers. Is this agreement a
lawful restraint of trade?

Saylor URL: http://www.saylor.org/books

Saylor.org
473

Here both the property interest of the employer and the extent of the restraint are issues. Certainly an
employer has an important competitive interest in seeing that company information not walk out the door
with former employees. Nevertheless, a promise by an employee not to compete with his or her former
employer is scrutinized carefully by the courts, and an injunction (an order directing a person to stop
doing what he or she should not do) will be issued cautiously, partly because the prospective employee is
usually confronted with a contract of adhesion (take it or leave it) and is in a weak bargaining position
compared to the employer, and partly because an injunction might cause the employee’s unemployment.
Many courts are not enthusiastic about employment noncompete agreements. The California Business
and Professions Code provides that “every contract by which anyone is restrained from engaging in a
lawful profession, trade, or business of any kind is to that extent void.”

[3]

As a result of the statute, and to

promote entrepreneurial robustness, California courts typically interpret the statute broadly and refuse to
enforce noncompete agreements. Other states are less stingy, and employers have attempted to avoid the
strictures of no-enforcement state rulings by providing that their employment contracts will be
interpreted according to the law of a state where noncompetes are favorably viewed.
If a covenant not to compete is ruled unlawful, the courts can pursue one of three courses by way of
remedy. A court can refuse to enforce the entire covenant, freeing the employee to compete thenceforth.
The court could delete from the agreement only that part that is unreasonable and enforce the remainder
(the “blue pencil” rule). In some states, the courts have moved away from this rule and have actually taken
to rewriting the objectionable clause themselves. Since the parties intended that there be some form of
restriction on competition, a reasonable modification would achieve a more just result.

[4]

Unconscionable Contracts
Courts may refuse to enforce unconscionable contracts, those that are very one-sided, unfair, the product
of unequal bargaining power, or oppressive; a court may find the contract divisible and enforce only the
parts that are not unconscionable.
The common-law rule is reflected in Section 208 of the Restatement: “If a contract or term thereof is
unconscionable at the time the contract is made a court may refuse to enforce the contract, or may enforce

Saylor URL: http://www.saylor.org/books

Saylor.org
474

the remainder of the contract without the unconscionable term, or may so limit the application of any
unconscionable term as to avoid any unconscionable result.”
And the Uniform Commercial Code (UCC) (again, of course, a statute, not common law) provides a
similar rule in Section 2-302(1): “If the court as a matter of law finds the contract or any clause of the
contract to have been unconscionable at the time it was made the court may refuse to enforce the contract,
or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the
application of any unconscionable clause as to avoid any unconscionable result.”
Unconscionable is not defined in the Restatement or the UCC, but cases have given gloss to the meaning,
as in Section 12.5.3 "Unconscionability", Williams v. Walker-Thomas Furniture Co., a well-known early
interpretation of the section by the DC Court of Appeals.
Unconscionability may arise procedurally or substantively. A term is procedurally unconscionable if it is
imposed upon the “weaker” party because of fine or inconspicuous print, unexpected placement in the
contract, lack of opportunity to read the term, lack of education or sophistication that precludes
understanding, or lack of equality of bargaining power. Substantive unconscionability arises where the
affected terms are oppressive and harsh, where the term deprives a party of any real remedy for breach.
Most often—but not always—courts find unconscionable contracts in the context of consumer transactions
rather than commercial transactions. In the latter case, the assumption is that the parties tend to be
sophisticated businesspeople able to look out for their own contract interests.

Exculpatory Clauses
The courts have long held that public policy disfavors attempts to contract out of tort
liability. Exculpatory clauses that exempt one party from tort liability to the other for harm caused
intentionally or recklessly are unenforceable without exception. A contract provision that exempts a party
from tort liability for negligence is unenforceable under two general circumstances: (1) when it “exempts
an employer from liability to an employee for injury in the course of his employment” or (2) when it
exempts one charged with a duty of public service and who is receiving compensation from liability to one
to whom the duty is owed.

[5]

Contract terms with offensive exculpatory clauses may be considered

somewhat akin to unconscionability.

Saylor URL: http://www.saylor.org/books

Saylor.org
475

Put shortly, exculpatory clauses are OK if they are reasonable. Put not so shortly, exculpatory clauses will
generally be held valid if (1) the agreement does not involve a business generally thought suitable for
public regulation (a twenty-kilometer bicycle race, for example, is probably not one thought generally
suitable for public regulation, whereas a bus line is); (2) the party seeking exculpation is not performing a
business of great importance to the public or of practical necessity for some members of the public; (3) the
party does not purport to be performing the service to just anybody who comes along (unlike the bus
line); (4) the parties are dealing at arms’ length, able to bargain about the contract; (5) the person or
property of the purchaser is not placed under control of the seller, subject to his or his agent’s
carelessness; or (6) the clause is conspicuous and clear.

[6]

Obstructing the Administration of Justice or Violating a Public Duty
It is well established under common law that contracts that would interfere with the administration of
justice or that call upon a public official to violate a public duty are void and unenforceable. Examples of
such contracts are numerous: to conceal or compound a crime, to pay for the testimony of a witness in
court contingent on the court’s ruling, to suppress evidence by paying a witness to leave the state, or to
destroy documents. Thus, in an unedifying case in Arkansas, a gambler sued a circuit court judge to
recover $1,675 allegedly paid to the judge as protection money, and the Arkansas Supreme Court affirmed
the dismissal of the suit, holding, “The law will not aid either party to the alleged illegal and void
contract…‘but will leave them where it finds them, if they have been equally cognizant of the
illegality.’”

[7]

Also in this category are bribes, agreements to obstruct or delay justice (jury tampering,

abuse of the legal process), and the like.

Family Relations
Another broad area in which public policy intrudes on private contractual arrangements is that of
undertakings between couples, either prior to or during marriage. Marriage is quintessentially a
relationship defined by law, and individuals have limited ability to change its scope through legally
enforceable contracts. Moreover, marriage is an institution that public policy favors, and agreements that
unreasonably restrain marriage are void. Thus a father’s promise to pay his twenty-one-year-old daughter
$100,000 if she refrains from marrying for ten years would be unenforceable. However, a promise in

Saylor URL: http://www.saylor.org/books

Saylor.org
476

apostnuptial (after marriage) agreement that if the husband predeceases the wife, he will provide his wife
with a fixed income for as long as she remains unmarried is valid because the offer of support is related to
the need. (Upon remarriage, the need would presumably be less pressing.) Property settlements before,
during, or upon the breakup of a marriage are generally enforceable, since property is not considered to
be an essential incident of marriage. But agreements in the form of property arrangements that tend to be
detrimental to marriage are void—for example, a prenuptial (premarital) contract in which the wife-to-be
agrees on demand of the husband-to-be to leave the marriage and renounce any claims upon the
husband-to-be at any time in the future in return for which he will pay her $100,000. Separation
agreements are not considered detrimental to marriage as long as they are entered after or in
contemplation of immediate separation; but a separation agreement must be “fair” under the
circumstances, and judges may review them upon challenge. Similarly, child custody agreements are not
left to the whim of the parents but must be consistent with the best interest of the child, and the courts
retain the power to examine this question.
The types of contracts or bargains that might be found illegal are innumerable, limited only by the
ingenuity of those who seek to overreach.

KEY TAKEAWAY
Courts will not enforce contracts that are, broadly speaking, contrary to public policy. These include some
noncompete agreements, exculpatory clauses, unconscionable bargains, contracts to obstruct the public
process or justice, and contracts interfering with family relations.

EXERCISES
1.

Why are employment noncompete agreements viewed less favorably than sale-of-business noncompete
agreements?

2.

Can a person by contract exculpate herself from liability for gross negligence? For ordinary negligence?

3.

A parking lot agreement says the parking lot is “not responsible for loss of contents or damage to the
vehicle.” Is that acceptable? Explain.

4.

A valet parking lot agreement—where the car owner gives the keys to the attendant who parks the car—
has the same language as that for the lot in Exercise 3. Is that acceptable? Explain.

Saylor URL: http://www.saylor.org/books

Saylor.org
477

[1] Restatement (Second) of Contracts, Section 178.
[2] Restatement (Second) of Contracts, Section 186(a).
[3] California Business and Professions Code, Section 16600.
[4] Raimondo v. Van Vlerah, 325 N.E.2d 544 (Ohio 1975).
[5] Restatement (Second) of Contracts, Section 195.
[6] Henrioulle v. Marin Ventures, Inc., 573 P.2d 465 (Calif. 1978).
[7] Womack v. Maner, 301 S.W.2d 438 (Ark. 1957).

Saylor URL: http://www.saylor.org/books

Saylor.org
478

12.4 Effect of Illegality and Exceptions
LEARNING OBJECTIVES
1.

Recognize that courts will not enforce illegal bargains.

2.

Know that there are exceptions to that rule.

Effect of Illegality
The general rule is this: courts will not enforce illegal bargains. The parties are left where the court found
them, and no relief is granted: it’s a hands-off policy. The illegal agreement is void, and that a wrongdoer
has benefited to the other’s detriment does not matter.
For example, suppose a specialty contractor, statutorily required to have a license, constructs a waterslide
for Plaintiff, when the contractor knew or should have known he was unlicensed. Plaintiff discovers the
impropriety and refuses to pay the contractor $80,000 remaining on the deal. The contractor will not get
paid.

[1]

In another example, a man held himself out to be an architect in a jurisdiction requiring that

architects pass a test to be licensed. He was paid $80,000 to design a house costing $900,000. The
project was late and over budget, and the building violated relevant easement building-code rules. The
unlicensed architect was not allowed to keep his fee.

[2]

Exceptions
As always in the law, there are exceptions. Of relevance here are situations where a court might permit
one party to recover: party withdrawing before performance, party protected by statute, party not equally
at fault, excusable ignorance, and partial illegality.

Party Withdrawing before Performance
Samantha and Carlene agree to bet on a soccer game and deliver their money to the stakeholder.
Subsequently, but before the payout, Carlene decides she wants out; she can get her money from the
stakeholder. Ralph hires Jacob for $5,000 to arrange a bribe of a juror. Ralph has a change of heart; he
can get his money from Jacob.

Party Protected by Statute
Saylor URL: http://www.saylor.org/books

Saylor.org
479

An airline pilot, forbidden by federal law from working overtime, nevertheless does so; she would be
entitled to payment for the overtime worked. Securities laws forbid the sale or purchase of unregistered
offerings—such a contract is illegal; the statute allows the purchaser rescission (return of the money paid).
An attorney (apparently unwittingly) charged his client beyond what the statute allowed for procuring for
the client a government pension; the pensioner could get the excess from the attorney.

Party Not Equally at Fault
One party induces another to make an illegal contract by undue influence, fraud, or duress; the victim can
recover the consideration conveyed to the miscreant if possible.

Excusable Ignorance
A woman agrees to marry a man not knowing that he is already married; bigamy is illegal, the marriage is
void, and she may sue him for damages. A laborer is hired to move sealed crates, which contain
marijuana; it is illegal to ship, sell, or use marijuana, but the laborer is allowed payment for his services.

Partial Illegality
A six-page employment contract contains two paragraphs of an illegal noncompete agreement. The illegal
part is thrown out, but the legal parts are enforceable.

KEY TAKEAWAY
There are a number of exceptions to the general rule that courts give no relief to either party to an illegal
contract. The rule may be relaxed in cases where justice would be better served than by following the stricture
of hands off.

EXERCISES
1.

When, in general, will a court allow a party relief from an illegal contract (or bargain)?

2.

A and B engage in a game of high-stakes poker under circumstances making the game illegal in the
jurisdiction. A owes B $5,000 when A loses. When A does not pay, B sues. Does B get the money? What if
A had paid B the $5,000 and then sued to get it back?

[1] Pacific Custom Pools, Inc. v. Turner Construction, 94 Cal. Rptr. 2d 756 (Calif. 2000).

Saylor URL: http://www.saylor.org/books

Saylor.org
480

[2] Ransburg v. Haase, 586 N.E. 2d 1295 (Ill. Ct. App. 1992).

Saylor URL: http://www.saylor.org/books

Saylor.org
481

12.5 Cases
Extension of Statutory Illegality Based on Public Policy
Bovard v. American Horse Enterprises
247 Cal. Rptr. 340 (Calif. 1988)
[Bovard sued Ralph and American Horse Enterprises (a corporation) to recover on promissory notes that
were signed when Ralph purchased the corporation, ostensibly a jewelry-making business. The trial court
dismissed Bovard’s complaint.]
Puglia, J.
The court found that the corporation predominantly produced paraphernalia used to smoke marijuana
[roach clips and bongs] and was not engaged significantly in jewelry production, and that Bovard had
recovered the corporate machinery through self-help [i.e., he had repossessed it]. The parties do not
challenge these findings. The court acknowledged that the manufacture of drug paraphernalia was not
itself illegal in 1978 when Bovard and Ralph contracted for the sale of American Horse Enterprises, Inc.
However, the court concluded a public policy against the manufacture of drug paraphernalia was implicit
in the statute making the possession, use and transfer of marijuana unlawful. The trial court held the
consideration for the contract was contrary to the policy of express law, and the contract was therefore
illegal and void. Finally, the court found the parties were in pari delicto [equally at fault] and thus with
respect to their contractual dispute should be left as the court found them.
The trial court concluded the consideration for the contract was contrary to the policy of the law as
expressed in the statute prohibiting the possession, use and transfer of marijuana. Whether a contract is
contrary to public policy is a question of law to be determined from the circumstances of the particular
case. Here, the critical facts are not in dispute. Whenever a court becomes aware that a contract is illegal,
it has a duty to refrain from entertaining an action to enforce the contract. Furthermore the court will not
permit the parties to maintain an action to settle or compromise a claim based on an illegal contract.…

Saylor URL: http://www.saylor.org/books

Saylor.org
482

[There are several] factors to consider in analyzing whether a contract violates public policy: “Before
labeling a contract as being contrary to public policy, courts must carefully inquire into the nature of the
conduct, the extent of public harm which may be involved, and the moral quality of the conduct of the
parties in light of the prevailing standards of the community [Citations]”
These factors are more comprehensively set out in the Restatement Second of Contracts section 178:
(1) A promise or other term of an agreement is unenforceable on grounds of public policy if legislation
provides that it is unenforceable or the interest in its enforcement is clearly outweighed in the
circumstances by a public policy against the enforcement of such terms.
(2) In weighing the interest in the enforcement of a term, account is taken of
(a) the parties’ justified expectations,
(b) any forfeiture that would result if enforcement were denied, and
(c) any special public interest in the enforcement of the particular term.
(3) In weighing a public policy against enforcement of a term, account is taken of
(a) the strength of that policy as manifested by legislation or judicial decisions,
(b) the likelihood that a refusal to enforce the term will further that policy,
(c) the seriousness of any misconduct involved and the extent to which it was deliberate, and
(d) the directness of the connection between that misconduct and the term.
Applying the Restatement test to the present circumstances, we conclude the interest in enforcing this
contract is very tenuous. Neither party was reasonably justified in expecting the government would not
eventually act to geld American Horse Enterprises, a business harnessed to the production of
paraphernalia used to facilitate the use of an illegal drug. Moreover, although voidance of the contract
imposed a forfeiture on Bovard, he did recover the corporate machinery, the only assets of the business
which could be used for lawful purposes, i.e., to manufacture jewelry. Thus, the forfeiture was

Saylor URL: http://www.saylor.org/books

Saylor.org
483

significantly mitigated if not negligible. Finally, there is no special public interest in the enforcement of
this contract, only the general interest in preventing a party to a contract from avoiding a debt.
On the other hand, the Restatement factors favoring a public policy against enforcement of this contract
are very strong. As we have explained, the public policy against manufacturing paraphernalia to facilitate
the use of marijuana is strongly implied in the statutory prohibition against the possession, use, etc., of
marijuana, a prohibition which dates back at least to 1929.…Obviously, refusal to enforce the instant
contract will further that public policy not only in the present circumstances but by serving notice on
manufacturers of drug paraphernalia that they may not resort to the judicial system to protect or advance
their business interests. Moreover, it is immaterial that the business conducted by American Horse
Enterprises was not expressly prohibited by law when Bovard and Ralph made their agreement since both
parties knew that the corporation’s products would be used primarily for purposes which were expressly
illegal. We conclude the trial court correctly declared the contract contrary to the policy of express law and
therefore illegal and void.

CASE QUESTIONS
1.

Why did the court think it was significant that Bovard had repossessed the jewelry-making equipment?

2.

What did Bovard want in this case?

3.

If it was not illegal to make bongs and roach clips, why did the court determine that this contract should
not be enforced?

Unlicensed Practitioner Cannot Collect Fee
Venturi & Company v. Pacific Malibu Development Corp.
172 Cal.App.4th 1417 (Calif. Ct. App. 2009)
Rubin, J.
In June 2003, plaintiff Venturi & Company LLC and defendant Pacific Malibu Development Corp. entered
into a contract involving development of a high-end resort on undeveloped property on the Bahamian
island of Little Exuma. Under the contract, plaintiff agreed to serve as a financial advisor and find

Saylor URL: http://www.saylor.org/books

Saylor.org
484

financing for the Little Exuma project.…[P]laintiff was entitled to some payment under the contract even
if plaintiff did not secure financing for the project [called a success fee].
After signing the contract, plaintiff contacted more than 60 potential sources of financing for the
project.…[I]n the end, defendants did not receive financing from any source that plaintiff had identified.
Defendants terminated the contract in January 2005. Two months earlier, however, defendants had
signed a [financing agreement] with the Talisker Group. Plaintiff was not involved in defendants’
negotiations with the Talisker Group.…Nevertheless, plaintiff claimed the contract’s provision for a
success fee entitled plaintiff to compensation following the [agreement]. When defendants refused to pay
plaintiff’s fee, plaintiff sued defendants for the fee and for the reasonable value of plaintiff’s services.
Defendants moved for summary judgment. They argued plaintiff had provided the services of a real estate
broker by soliciting financing for the Little Exuma project yet did not have a broker’s license. Thus,
defendants asserted…the Business and Professions Code barred plaintiff from receiving any compensation
as an unlicensed broker.…Plaintiff opposed summary judgment. It argued that one of its managing
principals, Jane Venturi, had a real estate sales license and was employed by a real estate broker (whom
plaintiff did not identify) when defendants had signed their term sheet with the Talisker Group, the
document that triggered plaintiff’s right to a fee.
The court entered summary judgment for defendants. The court found plaintiff had acted as a real estate
broker when working on the Little Exuma project. The court pointed, however, to plaintiff’s lack of
evidence that Jane Venturi’s unnamed broker had employed or authorized her to work on the
project.…[Summary judgment was issued in favor of defendants, denying plaintiff any recovery.] This
appeal followed.
The court correctly ruled plaintiff could not receive compensation for providing real estate broker services
to defendants because plaintiff was not a licensed broker. (Section 11136 [broker’s license required to
collect compensation for broker services].) But decisions such as Lindenstadt [Citation] establish that the
court erred in denying plaintiff compensation to the extent plaintiff’s services were not those of a real
estate broker. In Lindenstadt, the parties entered into 25 to 30 written agreements in which the plaintiff
promised to help the defendant find businesses for possible acquisition. After the plaintiff found a number

Saylor URL: http://www.saylor.org/books

Saylor.org
485

of such businesses, the defendant refused to compensate the plaintiff. The defendant cited the plaintiff’s
performance of broker’s services without a license as justifying its refusal to pay. On appeal, the appellate
court rejected the defendant’s sweeping contention that the plaintiff’s unlicensed services
for somebusiness opportunities meant the plaintiff could not receive compensation forany business
opportunity. Rather, the appellate court directed the trial court to examine individually each business
opportunity to determine whether the plaintiff acted as an unlicensed broker for that transaction or
instead provided only services for which it did not need a broker’s license.
Likewise here, the contract called for plaintiff to provide a range of services, some apparently requiring a
broker’s license, others seemingly not. Moreover, and more to the point, plaintiff denied having been
involved in arranging, let alone negotiating, defendants’ placement of Securities with the Talisker Group
for which plaintiff claimed a “success fee” under the contract’s provision awarding it a fee even if it had no
role in procuring the financing. Thus, triable issues existed involving the extent to which plaintiff provided
either unlicensed broker services or, alternatively, non-broker services for which it did not need a license.
(Accord: [Citation] [severability allowed partial enforcement of personal manager employment contract
when license required for some, but not all, services rendered under the contract].)
[T]he contract here…envisioned plaintiff directing its efforts toward many potential sources of financing.
As to some of those sources, plaintiff may have crossed the line into performing broker services. But for
other sources, plaintiff may have provided only financial and marketing advice for which it did not need a
broker’s license. (See, e.g. [Citation] [statute barring unlicensed contractor from receiving fees for some
services did not prohibit recovery for work not within scope of licensing statute].) And finally, as to the
Talisker Group, plaintiff may have provided even less assistance than financial and marketing advice,
given that plaintiff denied involvement with the group. Whether plaintiff crossed the line into providing
broker services is thus a triable issue of fact that we cannot resolve on summary judgment.
…Plaintiff…did not have a broker’s license, and therefore was not entitled to compensation for broker’s
services. Plaintiff contends it was properly licensed because one of its managers, Jane Venturi, obtained a
real estate sales license in February 2004. Thus, she, and plaintiff claims by extension itself, were licensed
when defendants purportedly breached the contract by refusing to pay plaintiff months later for the
Talisker Group placement. Jane Venturi’s sales license was not, however, sufficient; only a licensed broker

Saylor URL: http://www.saylor.org/books

Saylor.org
486

may provide broker services. A sales license does not permit its holder to represent another unless the
salesperson acts under a broker’s authority.
The judgment for defendants is vacated, and the trial court is directed to enter a new order denying
defendants’ motion for summary judgment.…

CASE QUESTIONS
1.

Why did the plaintiff think it should be entitled to full recovery under the contract, including for services
rendered as a real estate broker? Why did the court deny that?

2.

Even if the plaintiff were not a real estate broker, why would that mean it could not recover for real
estate services provided to the defendant?

3.

The appeals court remanded the case; what did it suggest the plaintiff should recover on retrial?

Unconscionability
Williams v. Walker-Thomas Furniture Co.
350 F.2d 445 (D.C. Ct. App. 1965)
Wright, J.
Appellee, Walker-Thomas Furniture Company, operates a retail furniture store in the District of
Columbia. During the period from 1957 to 1962 each appellant in these cases purchased a number of
household items from Walker-Thomas, for which payment was to be made in installments. The terms of
each purchase were contained in a printed form contract which set forth the value of the purchased item
and purported to lease the item to appellant for a stipulated monthly rent payment. The contract then
provided, in substance, that title would remain in Walker-Thomas until the total of all the monthly
payments made equaled the stated value of the item, at which time appellants could take title. In the event
of a default in the payment of any monthly installment, Walker-Thomas could repossess the item.
The contract further provided that ‘the amount of each periodical installment payment to be made by
(purchaser) to the Company under this present lease shall be inclusive of and not in addition to the
amount of each installment payment to be made by (purchaser) under such prior leases, bills or accounts;
and all payments now and hereafter made by (purchaser) shall be credited pro rata on all outstanding

Saylor URL: http://www.saylor.org/books

Saylor.org
487

leases, bills and accounts due the Company by (purchaser) at the time each such payment is made.’ The
effect of this rather obscure provision was to keep a balance due on every item purchased until the balance
due on all items, whenever purchased, was liquidated. As a result, the debt incurred at the time of
purchase of each item was secured by the right to repossess all the items previously purchased by the
same purchaser, and each new item purchased automatically became subject to a security interest arising
out of the previous dealings.
On May 12, 1962, appellant Thorne purchased an item described as a daveno, three tables, and two lamps,
having total stated value of $391.11 [about $2,800 in 2011 dollars]. Shortly thereafter, he defaulted on his
monthly payments and appellee sought to replevy [repossess] all the items purchased since the first
transaction in 1958. Similarly, on April 17, 1962, appellant Williams bought a stereo set of stated value of
$514.95 [about $3,600 in 2011 dollars]. She too defaulted shortly thereafter, and appellee sought to
replevy all the items purchased since December, 1957. The Court of General Sessions granted judgment
for appellee. The District of Columbia Court of Appeals affirmed, and we granted appellants’ motion for
leave to appeal to this court.
Appellants’ principal contention, rejected by both the trial and the appellate courts below, is that these
contracts, or at least some of them, are unconscionable and, hence, not enforceable. [In its opinion the
lower court said:]
The record reveals that prior to the last purchase appellant had reduced the balance in her account to
$164. The last purchase, a stereo set, raised the balance due to $678. Significantly, at the time of this and
the preceding purchases, appellee was aware of appellant’s financial position. The reverse side of the
stereo contract listed the name of appellant’s social worker and her $218 monthly stipend from the
government. Nevertheless, with full knowledge that appellant had to feed, clothe and support both herself
and seven children on this amount, appellee sold her a $514 stereo set.
We cannot condemn too strongly appellee’s conduct. It raises serious questions of sharp practice and
irresponsible business dealings. A review of the legislation in the District of Columbia affecting retail sales
and the pertinent decisions of the highest court in this jurisdiction disclose, however, no ground upon
which this court can declare the contracts in question contrary to public policy. We note that were the

Saylor URL: http://www.saylor.org/books

Saylor.org
488

Maryland Retail Installment Sales Act…or its equivalent, in force in the District of Columbia, we could
grant appellant appropriate relief. We think Congress should consider corrective legislation to protect the
public from such exploitive contracts as were utilized in the case at bar.
We do not agree that the court lacked the power to refuse enforcement to contracts found to be
unconscionable. In other jurisdictions, it has been held as a matter of common law that unconscionable
contracts are not enforceable. While no decision of this court so holding has been found, the notion that
an unconscionable bargain should not be given full enforcement is by no means novel.…
Since we have never adopted or rejected such a rule, the question here presented is actually one of first
impression.…[W]e hold that where the element of unconscionability is present at the time a contract is
made, the contract should not be enforced.
Unconscionability has generally been recognized to include an absence of meaningful choice on the part of
one of the parties together with contract terms which are unreasonably favorable to the other party.
Whether a meaningful choice is present in a particular case can only be determined by consideration of all
the circumstances surrounding the transaction. In many cases the meaningfulness of the choice is negated
by a gross inequality of bargaining power. The manner in which the contract was entered is also relevant
to this consideration. Did each party to the contract, considering his obvious education or lack of it, have a
reasonable opportunity to understand the terms of the contract, or were the important terms hidden in a
maze of fine print and minimized by deceptive sales practices? Ordinarily, one who signs an agreement
without full knowledge of its terms might be held to assume the risk that he has entered a one-sided
bargain. But when a party of little bargaining power, and hence little real choice, signs a commercially
unreasonable contract with little or no knowledge of its terms, it is hardly likely that his consent, or even
an objective manifestation of his consent, was ever given to all the terms. In such a case the usual rule that
the terms of the agreement are not to be questioned should be abandoned and the court should consider
whether the terms of the contract are so unfair that enforcement should be withheld.…
In determining reasonableness or fairness, the primary concern must be with the terms of the contract
considered in light of the circumstances existing when the contract was made. The test is not simple, nor
can it be mechanically applied. The terms are to be considered ‘in the light of the general commercial

Saylor URL: http://www.saylor.org/books

Saylor.org
489

background and the commercial needs of the particular trade or case.’ Corbin suggests the test as being
whether the terms are ‘so extreme as to appear unconscionable according to the mores and business
practices of the time and place.’ We think this formulation correctly states the test to be applied in those
cases where no meaningful choice was exercised upon entering the contract. So ordered.
Danaher, J. (dissenting):
[The lower] court…made no finding that there had actually been sharp practice. Rather the appellant
seems to have known precisely where she stood.
There are many aspects of public policy here involved. What is a luxury to some may seem an outright
necessity to others. Is public oversight to be required of the expenditures of relief funds? A washing
machine, e.g., in the hands of a relief client might become a fruitful source of income. Many relief clients
may well need credit, and certain business establishments will take long chances on the sale of items,
expecting their pricing policies will afford a degree of protection commensurate with the risk. Perhaps a
remedy when necessary will be found within the provisions of the D.C. “Loan Shark” law, [Citation].
I mention such matters only to emphasize the desirability of a cautious approach to any such problem,
particularly since the law for so long has allowed parties such great latitude in making their own contracts.
I dare say there must annually be thousands upon thousands of installment credit transactions in this
jurisdiction, and one can only speculate as to the effect the decision in these cases will have.

CASE QUESTIONS
1.

Did the court here say that cross-collateral contracts are necessarily unconscionable?

2.

Why is it relevant that the plaintiff had seven children and was on welfare?

3.

Why did the defendant have a cross-collateral clause in the contract? What would happen if no such
clauses were allowed?

4.

What are the elements of unconscionability that the court articulates?

Saylor URL: http://www.saylor.org/books

Saylor.org
490

12.6 Summary and Exercises
Summary
In general, illegal contracts are unenforceable. The courts must grapple with two types of illegalities: (1)
statutory violations and (2) violations of public policy not expressly declared unlawful by statute. The
former include gambling contracts, contracts with unlicensed professionals, and Sunday contracts.
Contracts that violate public policy include many types of covenants not to compete. No general rule for
determining their legality can be given, except to say that the more rigid their restrictions against working
or competing, the less likely they will withstand judicial scrutiny. Other types of agreements that may
violate public policy and hence are unenforceable include provisions that waive tort liability and contracts
that interfere with family relationships.
The exceptions to the rule that illegal agreements will not be enforced and that courts leave the parties
where they are generally involve situations where the hands-off approach would lead to an unfair result:
where the parties are not equally at fault, where one is excusably ignorant or withdraws before
performance, or where one is protected by a statute. A court may sometimes divide a contract, enforcing
the legal part and not the illegal part.

EXERCISES
1.

Henrioulle was an unemployed widower with two children who received public assistance from the Marin
County (California) Department of Social Services. There was a shortage of housing for low-income
residents in Marin County. He entered into a lease agreement on a printed form by which the landlord
disclaimed any liability for any injury sustained by the tenants anywhere on the property. Henrioulle
fractured his wrist when he tripped on a rock on the common stairs in the apartment building. The
landlord had been having a hard time keeping the area clean. Is the disclaimer valid? Explain.

2.

Albert Bennett, an amateur cyclist, entered a bicycle race sponsored by the United States Cycling
Federation. He signed a release exculpating the federation for liability: “I further understand that
serious accidents occasionally occur during bicycle racing and that participants in bicycle racing
occasionally sustain mortal or serious personal injuries, and/or property damage, as a consequence
thereof. Knowing the risks of bicycle racing, nevertheless I hereby agree to assume those risks and to

Saylor URL: http://www.saylor.org/books

Saylor.org
491

release and hold harmless all the persons or entities mentioned above who (through negligence or
carelessness) might otherwise be liable to me (or my heirs or assigns) for damages.”
During the race, Bennett was hit by an automobile that had been allowed on the otherwise
blocked-off street by agents of the defendant. Bennett sued; the trial court dismissed the case on
summary judgment. Bennett appealed. What was the decision on appeal?
3.

Ramses owned an industrial supply business. He contracted to sell the business to Tut. Clause VI of
their Agreement of Sale provided as follows: “In further consideration for the purchase, Ramses
agrees that he shall not compete, either directly or indirectly, in the same business as is conducted by
the corporation in its established territory.”
Two months after the sale, Ramses opened a competing business across the street from the
business now owned by Tut, who brought suit, asking the court to close Ramses’s business on the
basis of Clause VI. What should the court decide? Why?

4.

After taking a business law class at State U, Elke entered into a contract to sell her business law book to a
classmate, Matthew, for $45. As part of the same contract, she agreed to prepare a will for Matthew’s
mother for an additional $110. Elke prepared the will and sent the book to Matthew, but he refused to
pay her. Is she entitled to any payment? Explain.

5.

Elmo, a door-to-door salesman, entered into a contract to sell the Wilson family $320 worth of household
products on credit. The Wilsons later learned that Elmo had failed to purchase a city license to make
door-to-door sales and refused to pay him. May Elmo collect from the Wilsons? Why?

6.

Gardner purchased from Singer a sewing machine ($700) and three vacuums (about $250 each), one after
the other, on Singer’s “1 to 36 month plan.” Gardner defaulted after paying a total of $400 on account,
and Singer sued to repossess all the purchases. Gardner defended by claiming the purchase plan was
unconscionable and pointed to the Williams case (Section 12.5.3 "Unconscionability") as controlling law
(that cross-collateral contracts are unconscionable). The trial court ruled for Gardner; Singer appealed.
What was the result on appeal?

7.

Blubaugh leased a large farm combine from John Deere Leasing by signing an agreement printed on very
lightweight paper. The back side of the form was “written in such fine, light print as to be nearly
illegible.…The court was required to use a magnifying glass.” And the wording was “unreasonably

Saylor URL: http://www.saylor.org/books

Saylor.org
492

complex,” but it contained terms much in John Deere’s favor. When Blubaugh defaulted, John Deere
repossessed the combine, sold it for more than he had paid, and sued him for additional sums in
accordance with the default clauses on the back side of the lease. Blubaugh defended by asserting the
clauses were unconscionable. Is this a case of procedural, substantive, or no unconscionability? Decide.
8.

Sara Hohe, a fifteen-year-old junior at Mission Bay High School in San Diego, was injured during a campus
hypnotism show sponsored by the PTSA as a fund-raiser for the senior class. Hypnotism shows had been
held annually since 1980, and Sara had seen the previous year’s show. She was selected at random from a
group of many volunteers. Her participation in the “Magic of the Mind Show” was conditioned on signing
two release forms. Hohe’s father signed a form entitled “Mission Bay High School PTSA Presents Dr. Karl
Santo.” Hohe and her father both signed a form titled “Karl Santo Hypnotist,” releasing Santo and the
school district from all liability. During the course of the show, while apparently hypnotized, Hohe slid
from her chair and also fell to the floor about six times and was injured. She, through her father, then
sued the school district. The Hohes claimed the release was contrary to public policy; the trial court
dismissed the suit on summary judgment. Was the release contrary to public policy? Decide.

9.

In 1963 the Southern Railway Company was disturbed by an order issued by the Interstate Commerce
Commission, a federal agency, which would adversely affect the firm’s profit by some $13 million [about
$90 million in 2011 dollars]. Southern hired a lawyer, Robert Troutman, who was a friend of President
John F. Kennedy, to lobby the president that the latter might convince the attorney general, Robert
Kennedy, to back Southern’s position in a lawsuit against the ICC. It worked; Southern won. Southern then
refused to pay Troutman’s bill in the amount of $200,000 [about $14 million in 2011 dollars] and moved
for summary judgment dismissing Troutman’s claim, asserting—among other things—that contracts
whereby one person is hired to use his influence with a public official are illegal bargains. Should
summary judgment issue? Decide.

10. Buyer, representing himself to be experienced in timber negotiations, contracted to buy the timber on
Seller’s land. The first $11,500 would go to Buyer, the next $2,000 would go to Seller, and the rest would
be divided fifty-fifty after costs of removal of the timber. Buyer said the timber would be worth $18,000–
$20,000. When Seller discovered the timber was in fact worth more than $50,000, he sued, claiming the
contract was unconscionable. How should the court rule?

SELF-TEST QUESTIONS
Saylor URL: http://www.saylor.org/books

Saylor.org
493

1.

Gambling contracts are

a.

always unenforceable

b.

enforceable if written

c.

in effect enforceable in certain situations involving the sale of securities

d.

always enforceable when made with insurance companies
In State X, plumbers must purchase a license but do not have to pass an examination. This is an
example of

a.

a regulatory license

b.

a revenue license

c.

both a and b

d.

neither a nor b
A contract to pay a lobbyist to influence a public official is generally illegal.

a.

true

b.

false

2.

Exculpatory clauses are sometimes enforceable when they relieve someone from liability for

a.

an intentional act

b.

recklessness

c.

negligence

d.

all of the above
An employee’s promise not to compete with the employer after leaving the company

a.

is never enforceable because it restrains trade

b.

is always enforceable if in writing

c.

is always enforceable

d.

is enforceable if related to the employer’s property interests

SELF-TEST ANSWERS
1.

c

2.

b

3.

b

Saylor URL: http://www.saylor.org/books

Saylor.org
494

4.

c

5.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
495

Chapter 13

Form and Meaning
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What kinds of contracts must be evidenced by some writing under the Statute of Frauds, what
the exceptions to the requirements are, and what satisfies a writing requirement

2.

What effect prior or contemporaneous “side” agreements have on a written contract

3.

How a contract is to be interpreted if its meaning is disputed

In four chapters, we have focused on the question of whether the parties created a valid contract and
have examined the requirements of (1) agreement (offer and acceptance), (2) real consent (free will,
knowledge, and capacity), (3) consideration, and (4) legality. Assuming that these requirements have
been met, we now turn to the form and meaning of the contract itself. Does the contract have to be in
a written form, and—if there is a dispute—what does the contract mean?

Saylor URL: http://www.saylor.org/books

Saylor.org
496

13.1 The Statute of Frauds
LEARNING OBJECTIVES
1.

Know which contracts are required to be evidenced by some writing to be enforceable.

2.

Understand the exceptions to that requirement.

3.

Recognize what the writing requirement means.

4.

Understand the effect of noncompliance with the Statute of Frauds.

Overview of the Statute of Frauds
The general rule is this: a contract need not be in writing to be enforceable. An oral agreement to pay a
high-fashion model $2 million to pose for photographs is as binding as if the language of the deal were
printed on vellum and signed in the presence of twenty bishops. For three centuries, however, a large
exception grew up around the Statute of Frauds, first enacted in England in 1677 under the formal name
“An Act for the Prevention of Frauds and Perjuries.” TheStatute of Frauds requires that some contracts be
evidenced by a writing, signed by the party to be bound. The English statute’s two sections dealing with
contracts read as follows:
[Sect. 4]…no action shall be brought
1.

whereby to charge any executor or administrator upon any special promise, to answer damages out of
his own estate;

2. or whereby to charge the defendant upon any special promise to answer for the debt, default or
miscarriages of another person;
3. or to charge any person upon any agreement made upon consideration of marriage;
4. or upon any contract or sale of lands, tenements or hereditaments, or any interest in or concerning
them;
5.

or upon any agreement that is not to be performed within the space of one year from the making
thereof;

Saylor URL: http://www.saylor.org/books

Saylor.org
497

unless the agreement upon which such action shall be brought, or some memorandum or note thereof,
shall be in writing, and signed by the party to be charged therewith, or some other person thereunto by
him lawfully authorized.
[Sect. 17]…no contract for the sale of any goods, wares and merchandizes, for the price of ten pounds
sterling or upwards, shall be allowed to be good, except the buyer shall accept part of the goods so sold,
and actually receive the same, or give something in earnest to bind the bargain or in part of payment, or
that some note or memorandum in writing of the said bargain be made and signed by the parties to be
charged by such contract, or their agents thereunto lawfully authorized.
As may be evident from the title of the act and its language, the general purpose of the law is to provide
evidence, in areas of some complexity and importance, that a contract was actually made. To a lesser
degree, the law serves to caution those about to enter a contract and “to create a climate in which parties
often regard their agreements as tentative until there is a signed writing.”

[1]

Notice, of course, that this is

a statute; it is a legislative intrusion into the common law of contracts. The name of the act is somewhat
unfortunate: insofar as it deals with fraud at all, it does not deal with fraud as we normally think of it. It
tries to avoid the fraud that occurs when one person attempts to impose on another a contract that never
was agreed to.
The Statute of Frauds has been enacted in form similar to the seventeenth-century act in every state but
Maryland and New Mexico, where judicial decisions have given it legal effect, and Louisiana. With minor
exceptions in Minnesota, Wisconsin, North Carolina, and Pennsylvania, the laws all embrace the same
categories of contracts that are required to be in writing. Early in the twentieth century, Section 17 was
replaced by a section of the Uniform Sales Act, and this in turn has now been replaced by provisions in the
Uniform Commercial Code (UCC).
Figure 13.1 Contracts Required to Be in Writing

Saylor URL: http://www.saylor.org/books

Saylor.org
498

However ancient, the Statute of Frauds is alive and well in the United States. Today it is used as a
technical defense in many contract actions, often with unfair results: it can be used by a person to wriggle
out of an otherwise perfectly fine oral contract (it is said then to be used “as a sword instead of a shield”).
Consequently, courts interpret the law strictly and over the years have enunciated a host of exceptions—
making what appears to be simple quite complex. Indeed, after more than half a century of serious
scholarly criticism, the British Parliament repealed most of the statute in 1954. As early as 1885, a British
judge noted that “in the vast majority of cases [the statute’s] operation is simply to enable a man to break
a promise with impunity because he did not write it down with sufficient formality.” A proponent of the
repeal said on the floor of the House of Commons that “future students of law will, I hope, have their
labours lightened by the passage of this measure.” In the United States, students have no such reprieve
from the Statute of Frauds, to which we now turn for examination.

Types of Contracts Required in Writing and the Exceptions
Promises to Pay the Debt of Another
The rule: a promise to pay the debt of another person must be evidenced by some writing if it is a
“collateral promise of suretyship (or ‘guaranty’).” A collateral promise is one secondary or ancillary to
some other promise. Asurety or guarantor (the terms are essentially synonymous) is one who promises to
perform upon the default of another. Consider this:
A and B agree to pay C.

Saylor URL: http://www.saylor.org/books

Saylor.org
499

Here, both A and B are making a direct promise to pay C. Although A is listed first, both are promising to
pay C. Now consider this:
B agrees to pay C if A does not.
Here it is clear that there must be another agreement somewhere for A to pay C, but that is not contained
in this promise. Rather, B is making an agreement with C that is collateral—on the side—to the promise A
is making to C. Sometimes the other agreement somewhere for A to pay C is actually in the same
document as B’s promise to pay C if A does not. That does not make B’s promise a direct promise as
opposed to a collateral one.
Suppose Lydia wishes to purchase on credit a coat at Miss Juliette’s Fine Furs. Juliette thinks Lydia’s
creditworthiness is somewhat shaky. So Lydia’s friend Jessica promises Miss Juliette’s that if the store
will extend Lydia credit, Jessica will pay whatever balance is due should Lydia default. Jessica is a surety
for Lydia, and the agreement is subject to the Statute of Frauds; an oral promise will not be
enforceable.

[2]

Suppose Jessica very much wants Lydia to have the coat, so she calls the store and says,

“Send Lydia the fur, and I will pay for it.” This agreement does not create a suretyship, because Jessica is
primarily liable: she is making a direct promise to pay. To fall within the Statute of Frauds, the surety
must back the debt of another person to a third-party promisee (also known as the obligee of the principal
debtor). The “debt,” incidentally, need not be a money obligation; it can be any contractual duty. If Lydia
had promised to work as a cashier on Saturdays at Miss Juliette’s in return for the coat, Jessica could
become surety to that obligation by agreeing to work in Lydia’s place if she failed to show up. Such a
promise would need to be in writing to be enforceable.
The exception: the main purpose doctrine. The main purpose doctrine is a major exception to the surety
provision of the Statute of Frauds. It holds that if the promisor’s principal reason for acting as surety is to
secure her own economic advantage, then the agreement is not bound by the Statute of Frauds writing
requirement. Suppose, in the previous example, that Jessica is really the one who wants the fur coat but
cannot, for reasons of prudence, let it be known that she has bought one. So she proposes that Lydia “buy”
it for her and that she will guarantee Lydia’s payments. Since the main purpose of Jessica’s promise is to
advance her own interests, an oral agreement is binding. Normally, the main purpose rule comes into play

Saylor URL: http://www.saylor.org/books

Saylor.org
500

when the surety desires a financial advantage to herself that cannot occur unless she provides some
security. For example, the board chairman of a small company, who also owns all the voting stock, might
guarantee a printer that if his company defaulted in paying the bill for desperately needed catalogs, he
would personally pay the bill. If his main purpose in giving the guarantee was to get the catalogues printed
in order to stave off bankruptcy, and thus to preserve his own interest in the company, he would be bound
by an oral agreement.

[3]

The same principle can be used to bind other creditors to oral agreements, as the

bank discovered in Section 13.4.1 "The Statute of Frauds’ Main Purpose Doctrine" (Wilson Floors).

Agreements of Executor or Administrator
The rule: the promise by an executor or administrator of an estate to answer personally for the debt or
other duty of the deceased is analogous to the surety provision—it must be evidenced by some writing if it
is to be enforced over an objection by the would-be obligor. For an agreement to be covered by the statute,
there must have been an obligation before the decedent’s death. Thus if the executor arranges for a
funeral and guarantees payment should the estate fail to pay the fee, an oral contract is binding, because
there was no preexisting obligation. If, however, the decedent has made his own arrangements and signed
a note obligating his estate to pay, the executor’s promise to guarantee payment would be binding only if
written.
The exception: the main purpose exception to the surety provision applies to this section of the Statute
of Frauds as well as to the “promises to pay the debts of another” section, noted earlier.

The Marriage Provision
The rule: if any part of the marriage or the promise to marry consists also of a promise to exchange some
consideration, the Statute of Frauds requires that part to be evidenced by some writing.

[4]

Mutual

promises to marry are not within the rule. John and Sally exchange promises to marry; the promise would
not be unenforceable for failure to be evidenced by some writing. (Of course courts are very unlikely to
force anybody to keep a promise to marry; the point is, the Statute of Frauds doesn’t apply). But if Sally
understands John to say, “If you marry me, I will deed to you my property in the Catskill Mountains,” the
part about the property would need to be evidenced by some writing to be enforced over John’s denial.
The Statute of Frauds governs such promises regardless of who makes them. Suppose John’s father had

Saylor URL: http://www.saylor.org/books

Saylor.org
501

said, “If you marry Sally and settle down, I will give you $1 million,” and John agrees and marries Sally.
The father’s promise is not enforceable unless written, if he denies it.
Sometimes couples—especially rich people like movie stars—execute written property settlement
agreements to satisfy the statute, stipulating how their assets will be treated upon marriage or upon
divorce or death. If done before marriage, they are called prenuptial (premarital) agreements; if after
marriage, postnuptial (after marriage) agreements (“prenupts” and “postnupts” in lawyer lingo).
The exception: there is no “named” exception here, but courts are free to make equitable adjustments of
property of the marriage to avoid an injustice.
The factors to be considered in the division of the marital estate are set forth at [Citation], which states,
inter alia [among other things], that the court shall finally and equitably apportion the property of the
parties, however and whenever acquired. The statute vests wide discretion in the district court. [Citation].
The court is free to adopt any reasonable valuation of marital property which is supported by the
record.

[5]

Contracts Affecting an Interest in Real Estate
The rule: almost all contracts involving an interest in real estate are subject to the Statute of Frauds. “An
interest in land” is a broad description, including the sale, mortgaging, and leasing of real property
(including homes and buildings); profits from the land; the creation of easements; and the establishment
of other interests through restrictive covenants and agreements concerning use. Short-term leases, usually
for a term of one year or less, are exempt from the provision.
The exception: the part performance doctrine. The name here is a misnomer, because it is a doctrine of
reliance, and the acts taken in reliance on the contract are not necessarily partial performances under it.
As in all such cases, the rationale is that it is unjust not to give the promisee specific performance if he or
she acted in reasonable reliance on the contract and the promisor has continued to manifest assent to its
terms. An oral contract to sell land is not binding simply because the buyer has paid the purchase price;
payment is not by itself reliance, and if the seller refuses to transfer title, the buyer may recover the
purchase price. However, if the buyer has taken possession and made improvements on the property,

Saylor URL: http://www.saylor.org/books

Saylor.org
502

courts will usually say the case is out of the statute, and the party claiming an oral contract can attempt to
prove the existence of the oral contract.

The One-Year Rule
The rule: any agreement that cannot be performed within one year from its making must be evidenced
by some writing to be enforceable. The purpose of this part is perhaps more obvious than most of the
statute’s provisions: memories fade regarding the terms of oral contracts made long ago; people die;
disputes are not uncommon. Notice the critical time frame is not how long it will take to perform the
contract, but how long from the time it is made until performance is complete. If a contract is made on
January 1 for a house to be constructed starting on June 1 and to be completed on February 1 of the next
year, the performance will be completed in eight months from the time it was begun, but thirteen months
from the time the contract was made. It falls within the statute.
The exception: the possibility test. The statute’s one-year rule has been universally interpreted to mean
a contract that is impossible to be fully performed within one year; if there is even the slightest chance of
carrying out the agreement completely within the year, an oral contract is enforceable. Thus an oral
agreement to pay a sum of money on a date thirteen months hence is within the statute and not
enforceable, but one calling for payment “within thirteen months” would be enforceable, since it is
possible under the latter contract to pay in less than a year. Because in many cases strict application of the
statute would dictate harsh results, the courts often strain for an interpretation that finds it possible to
perform the agreement within the year. Courts will even hold that because any person may die within the
year, a contract without a fixed term may be fully performed in under a year and does not, therefore, fall
within the statute.

Under the UCC
The rule: contracts for the sale of goods in an amount greater than $500 must be evidenced by some
writing to be enforceable. Section 2-201 of the UCC requires all contracts for the sale of goods for the price
of $500 or more to be in writing, but oral agreements for the sale of goods valued at less than $500 are
fully enforceable without exception.

Saylor URL: http://www.saylor.org/books

Saylor.org
503

Other Writing Requirements
In addition to these requirements, the UCC provides that agreements for the sale of securities (e.g., most
stocks and bonds) usually need to be evidenced by a writing, and agreements for property not included in
[6]

the sales or securities articles of the UCC that exceed $5,000 in value need to be so evidenced. Included
here would be intangible property such as rights to royalties and to mortgage payments, and other rights
created by contract. And in many states, other statutes require a writing for several different kinds of
contracts. These include agreements to pay commissions to real estate brokers, to make a will, to pay
debts already discharged in bankruptcy, to arbitrate rather than litigate, to make loans, and to make
installment contracts.

Exceptions under the UCC
There are four exceptions to the UCC’s Statute of Frauds requirement that are relevant here.

The Ten-Day-Reply Doctrine
This provides that, as between merchants, if an oral agreement is reached and one party sends the other a
written statement confirming it, the other party has ten days to object in writing or the agreement is
enforceable.

[7]

“Specially Manufactured Goods”
This exception provides that a seller who has manufactured goods to the buyer’s specifications or who has
made “either a substantial beginning of their manufacture or commitments for their procurement” will
not be stuck if the buyer repudiates, assuming that the goods are unsuitable for sale to others.

[8]

The “Admission” Exception
This exception arises—reasonably enough—when the party against whom enforcement is sought admits in
testimony or legal papers that a contract was in fact made.

[9]

However, the admission will not permit

enforcement of all claimed terms of the contract; enforcement is limited to the quantity of goods
admitted.

Saylor URL: http://www.saylor.org/books

Saylor.org
504

The “Payment or Delivery and Acceptance” Exception
The UCC provides that an oral contract for goods in excess of $500 will be upheld if payment has already
been made and accepted, or if the goods have been received and accepted.

[10]

Sufficiency of the Required Writing
At Common Law
We have been careful not to say “the contract needs to be in writing.” We have said, “a contractual
intention must be evidenced by some writing, signed by the party to be bound.” A signed contract is not
required. What is required in most states, following the wording of the original statute, is that there be at
least some memorandum or note concerning the agreement—a logical consequence of the statute’s
purpose to evidence the making of the contract. The words need not appear in a formal document; they
are sufficient in any form in a will, or on a check or receipt, or in longhand on the back of an envelope—so
long as the document is signed by the party to be charged (i.e., the party being sued on the contract).
Although the writing need not contain every term, it must recite the subject matter of the contract. It need
not do so, however, in terms comprehensible to those who were not party to the negotiations; it is enough
if it is understandable in context. A written agreement to buy a parcel of land is usually sufficiently
definitive if it refers to the parcel in such a way that it could be mistaken for no other—for example,
“seller’s land in Tuscaloosa,” assuming that the seller owned only one parcel there. Beyond the subject
matter, the essential terms of promises to be performed must be written out; all details need not be. If an
essential term is missing, it cannot be enforced, unless it can be inferred or imposed by rule of law. A
written contract for the sale of land containing every term but the time for payment, which the parties
orally agreed would be upon delivery of the deed, is sufficient. (A contract that omitted the selling price
would not be.)
The parties must be named in the writing in a manner sufficient to identify them. Their whole names need
not be given if initials or some other reference makes it inescapable that the writing does concern the
actual parties. Reference to the agent of a party identifies the party. Possession of the writing may even be
sufficient: if a seller gives a memorandum of an oral agreement for the sale of his land, stating all the

Saylor URL: http://www.saylor.org/books

Saylor.org
505

terms, to the buyer, the latter may seek specific performance even though the writing omits to name or
describe him or his agent.

[11]

In a few states, consideration for the promise must be stated in writing, even if the consideration has
already been given. Consequently, written contracts frequently contain such language as “for value
received.” But in most states, failure to refer to consideration already given is unnecessary: “the prevailing
view is that error or omission in the recital of past events does not affect the sufficiency of a
memorandum.”

[12]

The situation is different, however, when the consideration is a return promise yet to

be performed. Usually the return promise is an essential term of the agreement, and failure to state it will
vitiate the writing.

Under the UCC
In contracts for the sale of goods, the writing must be signed by the party to be charged, and the parties
must be sufficiently identified.

[13]

But consideration, including the selling price, need not be set forth for

the memorandum to meet the requirements of the UCC (“a writing is not insufficient because it omits or
incorrectly states a term agreed upon”), though obviously it makes sense to do so whenever possible. By
contrast, UCC Sections 1-206 and 3-319 concerning intangible personal property and investment
securities require “a defined or stated price.”

Electronic Communications
One of the primary purposes of the Electronic Signatures in Global and National Commerce Act, S. 761,
popularly referred to as ESign, is to repeal state law requirements for written instruments as they apply to
electronic agreements and to make almost anything reasonably indicative of a signature good enough
electronically.

[14]

It provides the following:

Notwithstanding any statute, regulation, or other rule of law [other than subsequent parts of this same
statute], with respect to any transactions in or affecting interstate or foreign commerce—
1.

a signature, contract, or other record relating to such transaction may not be denied legal effect,
validity or enforceability solely because it is in electronic form; and

Saylor URL: http://www.saylor.org/books

Saylor.org
506

2. a contract relating to such transaction may not be denied legal effect, validity or enforceability solely
because an electronic signature or electronic record was used in its formation.…
The term “transaction” means an action or set of actions relating to the conduct of a business, consumer
or commercial affairs between two or more persons, including any of the following types of conduct—
1.

the sale, lease, exchange, or other disposition of [personal property and intangibles]

2. the sale, lease, exchange or other disposition of any interest in real property, or any combination
thereof.
The term “electronic signature” means an electronic sound, symbol, or process, attached to or logically
associated with a contract or other record and executed or adopted by a person with the intent to sign the
record.

Effect of Noncompliance and Exceptions; Oral Rescission
The basic rule is that contracts governed by the Statute of Frauds are unenforceable if they are not
sufficiently written down. If the agreement contains several promises, the unenforceability of one will
generally render the others unenforceable also.
The Statute of Frauds can work injustices. In addition to the exceptions already noted, there are some
general exceptions.

Full Performance
First, certainly, if the contract has been performed fully by both sides, its unenforceability under the
statute is moot. Having fulfilled its function (neither side having repudiated the contract), the agreement
cannot be rescinded on the ground that it should have been, but was not, reduced to writing.

Detrimental Reliance
Second, some relief may be granted to one who has relied on an oral contract to her detriment (similar to
the part performance doctrine mentioned already). For a partially performed contract unenforceable
under the Statute of Frauds, restitution may be available. Suppose George agrees orally to landscape

Saylor URL: http://www.saylor.org/books

Saylor.org
507

Arthur’s fifteen acres, in return for which George is to receive title to one acre at the far end of the lot.
George is not entitled to the acre if Arthur defaults, but he may recover for the reasonable value of the
services he has performed up to the time of repudiation. Somewhat related, if one side has reasonably and
foreseeably relied upon a promise in such a way that injustice can only be avoided by enforcing it, some
courts will use promissory estoppel to preclude the necessity of a writing, but the connection between the
alleged oral contract and the detrimental reliance must be convincing.

Oral Rescission
Third, most contracts required to be in writing may be rescinded orally. The new agreement is treated in
effect as a modification of the old one, and since a complete rescission will not usually trigger any action
the statute requires to be in writing, the rescission becomes effective in the absence of any signed
memorandum.
Some agreements, however, may not be rescinded orally. Those that by their terms preclude oral
rescission are an obvious class. Under the UCC, certain agreements for the sale of goods may not be orally
rescinded, depending on the circumstances. For instance, if title has already passed to the buyer under a
written agreement that satisfies the statute, the contract can be rescinded only by a writing. Contracts for
the sale of land are another class of agreements that generally may not be orally rescinded. If title has
already been transferred, or if there has been a material change of position in reliance on the contract,
oral agreements to rescind are unenforceable. But a contract that remains wholly executory, even though
enforceable because in writing, may be rescinded orally in most states.

Contract Modification
Fourth, contracts governed by the Statute of Frauds may be modified orally if the resulting contract, taken
as a whole, falls outside the statute. The same rule applies under the UCC.

[15]

Thus a written contract for

the sale of a new bicycle worth $1,200 may be orally modified by substituting the sale of a used bicycle
worth $450, but not by substituting the sale of a used bike worth $600. The modified contract effectively
rescinds the original contract.

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
508

The Statute of Frauds, an ancient legislative intrusion into common-law contracts, requires that certain
contracts be evidenced by some writing, signed by the party to be bound, to be enforceable. Among those
affected by the statute are contracts for an interest in real estate, contracts that by their terms cannot be
performed within one year, contracts whereby one person agrees to pay the debt of another, contracts
involving the exchange of consideration upon promise to marry (except mutual promises to marry), and,
under the UCC, contracts in an amount greater than $500. For each contract affected by the statute, there are
various exceptions intended to prevent the statute from being used to avoid oral contracts when it is very
likely such were in fact made.
The writing need not be a contract; anything in writing, signed by the person to be bound, showing adequate
contractual intention will take the matter out of the statute and allow a party to attempt to show the
existence of the oral contract.
There may be relief under restitution or promissory estoppel. Contracts affected by the statute can usually be
orally rescinded. Any contract can be modified or rescinded; if the new oral contract as modified does not fall
within the statute, the statute does not apply.

EXERCISES
1.

What is the purpose of the Statute of Frauds?

2.

What common-law contracts are affected by it, and what are the exceptions?

3.

How does the UCC deal with the Statute of Frauds?

4.

How is the requirement of the statute satisfied?

5.

Contracts can always be modified. How does the Statute of Frauds play with contract modification?

[1] Restatement (Second) of Contracts, Chapter 5, statutory note.
[2] Of course, if Jessica really did orally promise Miss Juliette’s to pay in case Lydia didn’t, it would be bad faith to
lie about it. The proper course for Jessica is not to say, “Ha, ha, I promised, but it was only oral, so I’m not bound.”
Jessica should say, “I raise the Statute of Frauds as a defense.”
[3] Stuart Studio, Inc. v. National School of Heavy Equipment, Inc., 214 S.E.2d 192 (N.C. 1975).
[4] Restatement (Second) of Contracts, Section 125.
[5] In re Marriage of Rada, 402, 869 P.2d 254 (Mont. 1994).

Saylor URL: http://www.saylor.org/books

Saylor.org
509

[6] Uniform Commercial Code, Sections 8-319 and 1-206.
[7] Uniform Commercial Code, Section 2-201(2).
[8] Uniform Commercial Code, Section 2-201(3)(a).
[9] Uniform Commercial Code, Section 2-201(3)(b).
[10] Uniform Commercial Code, Section 2-20l(3)(c).
[11] Restatement (Second) of Contracts, Section 207(f).
[12] Restatement (Second) of Contracts, Section 207(h).
[13] Uniform Commercial Code, Section 2-210(1).
[14] Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 96, 106th Congress (2000).
[15] Uniform Commercial Code, Section 2-209(3).

Saylor URL: http://www.saylor.org/books

Saylor.org
510

13.2 The Parol Evidence Rule
LEARNING OBJECTIVES
1.

Understand the purpose and operation of the parol evidence rule, including when it applies and when
it does not.

2.

Know how the Uniform Commercial Code (UCC) deals with evidence to show a contract’s meaning.

The Purpose of the Rule
Unlike Minerva sprung forth whole from the brow of Zeus in Greek mythology, contracts do not appear at
a stroke memorialized on paper. Almost invariably, negotiations of some sort precede the concluding of a
deal. People write letters, talk by telephone, meet face-to-face, send e-mails, and exchange thoughts and
views about what they want and how they will reciprocate. They may even lie and cajole in duplicitous
ways, making promises they know they cannot or will not keep in order not to kill the contract talks. In
the course of these discussions, they may reach tentative agreements, some of which will ultimately be
reflected in the final contract, some of which will be discarded along the way, and some of which perhaps
will not be included in the final agreement but will nevertheless not be contradicted by it. Whether any
weight should be given to these prior agreements is a problem that frequently arises.

Parol Evidence at Common-Law
The Rule
The rule at common law is this: a written contract intended to be the parties’ complete understanding
discharges all prior or contemporaneous promises, statements, or agreements that add to, vary, or conflict
with it.
The parol evidence rule (parol means oral; it is related to parliament andparly—talking) is a substantive
rule of law that operates to bar the introduction of evidence intended to show that the parties had agreed
to something different from what they finally arrived at and wrote down. It applies to prior written as well
as oral discussions that don’t make it into the final written agreement. Though its many apparent
exceptions make the rule seem difficult to apply, its purposes are simple: to give freedom to the parties to

Saylor URL: http://www.saylor.org/books

Saylor.org
511

negotiate without fear of being held to the consequences of asserting preliminary positions, and to give
finality to the contract.
The rule applies to all written contracts, whether or not the Statute of Frauds requires them to be in
writing. The Statute of Frauds gets to whether there was a contract at all; the parol evidence rule says,
granted there was a written contract, does it express the parties’ understanding? But the rule is concerned
only with events that transpired before the contract in dispute was signed. It has no bearing on
agreements reached subsequently that may alter the terms of an existing contract.

The Exemptions and Exceptions
Despite its apparent stringency, the parol evidence rule does not negate all prior agreements or
statements, nor preclude their use as evidence. A number of situations fall outside the scope of the rule
and hence are not technically exceptions to it, so they are better phrased as exemptions (something not
within the scope of a rule).

Not an Integrated Contract
If the parties never intended the written contract to be their full understanding—if they intended it to be
partly oral—then the rule does not apply. If the document is fully integrated, no extrinsic evidence will be
permitted to modify the terms of the agreement, even if the modification is in addition to the existing
terms, rather than a contradiction of them. If the contract is partially integrated, prior consistent
additional terms may be shown. It is the duty of the party who wants to exclude the parol evidence to
show the contract was intended to be integrated. That is not always an easy task. To prevent a party later
from introducing extrinsic evidence to show that there were prior agreements, the contract itself can
recite that there were none. Here, for example, is the final clause in the National Basketball Association
Uniform Player Contract: “This agreement contains the entire agreement between the parties and there
are no oral or written inducements, promises or agreements except as contained herein.” Such a clause is
known as a merger clause.

Void or Voidable Contracts

Saylor URL: http://www.saylor.org/books

Saylor.org
512

Parol evidence is admissible to show the existence of grounds that would cause the contract to be void.
Such grounds include illegality, fraud, duress, mistake, and lack of consideration. And parol evidence is
allowed to show evidence of lack of contractual capacity. Evidence of infancy, incompetency, and so on
would not change the terms of the contract at all but would show it was voidable or void.

Contracts Subject to a Condition Precedent
When the parties orally agree that a written contract is contingent on the occurrence of an event or some
other condition (a condition precedent), the contract is not integrated and the oral agreement may be
introduced. The classic case is that of an inventor who sells in a written contract an interest in his
invention. Orally, the inventor and the buyer agree that the contract is to take effect only if the buyer’s
engineer approves the invention. (The contract was signed in advance of approval so that the parties
would not need to meet again.) The engineer did not approve it, and in a suit for performance, the court
permitted the evidence of the oral agreement because it showed “that in fact there never was any
agreement at all.”

[1]

Note that the oral condition does not contradict a term of the written contract; it

negates it. The parol evidence rule will not permit evidence of an oral agreement that is inconsistent with
a written term, for as to that term the contract is integrated.

Untrue Recital or Errors
The parol evidence rule does not prevent a showing that a fact stated in a contract is untrue. The rule
deals with prior agreements; it cannot serve to choke off inquiry into the facts. Thus the parol evidence
rule will not bar a showing that one of the parties is a minor, even if the contract recites that each party is
over eighteen. Nor will it prevent a showing that a figure in the contract had a typographical error—for
example, a recital that the rate charged will be the plumber’s “usual rate of $3 per hour” when both parties
understood that the usual rate was in fact $30 per hour. A court would allow reformation(correction) of
such errors.

Ambiguity
To enforce a contract, its terms must be understood, so parol evidence would be allowed, but a claim of
ambiguity cannot be used to alter, vary, or change the contract’s meaning.

Saylor URL: http://www.saylor.org/books

Saylor.org
513

Postcontract Modification
Ordinarily, an additional consistent oral term may be shown only if the contract was partially integrated.
The parol evidence rule bars evidence of such a term if the contract was fully integrated. However, when
there is additional consideration for the term orally agreed, it lies outside the scope of the
integrated contract and may be introduced. In effect, the law treats each separate consideration as
creating a new contract; the integrated written document does not undercut the separate oral agreement,
as long as they are consistent. Buyer purchases Seller’s business on a contract; as part of the agreement,
Seller agrees to stay on for three weeks to help Buyer “learn the ropes.” Buyer realizes she is not yet
prepared to go on her own. She and Seller then agree that Seller will stay on as a salaried employee for five
more weeks. Buyer cannot use the parol evidence rule to preclude evidence of the new agreement: it is a
postcontract modification supported by new consideration. Similarly, parties could choose to rescind a
previously made contract, and the parol evidence rule would not bar evidence of that.

The UCC Approach
Under Section 2-202 of the UCC, a course of dealing, a usage of trade, or a course of performance can be
introduced as evidence to explain or supplement any written contract for the sale of goods.
A course of dealing is defined as “a sequence of previous conduct between the parties to a particular
transaction which is fairly to be regarded as establishing a common basis of understanding for
interpreting their expressions and other conduct.” A usage of trade is “any practice or method of dealing
having such regularity of observance in a place, vocation or trade as to justify an expectation that it will be
observed with respect to the transaction in question.” A course of performance is the conduct of a party in
response to a contract that calls for repeated action (e.g., a purchase agreement for a factory’s monthly
output, or an undertaking to wash a neighbor’s car weekly).

KEY TAKEAWAY
The parol evidence rule is intended to preserve “the four corners” of the contract: it generally prohibits the
introduction of contemporaneous oral or written elements of negotiation that did not get included in the
written contract, subject to a number of exemptions.

Saylor URL: http://www.saylor.org/books

Saylor.org
514

The UCC allows evidence of course of dealing, course of performance, or usage of trade to give meaning to the
contract.

EXERCISES
1.

What is the purpose of the parol evidence rule?

2.

How does it operate to crystallize the intention of the contracting parties?

3.

To what kinds of contract issues does the rule not apply?

4.

What “help” does the UCC give to fleshing out the parties’ contractual understanding?

[1] Pym v. Campbell, 119 Eng. Rep. 903 (Q.B. 1856).

Saylor URL: http://www.saylor.org/books

Saylor.org
515

13.3 Interpretation of Agreements: Practicalities versus
Legalities
LEARNING OBJECTIVES
1.

Understand the purpose of contractual interpretation.

2.

Know the tools courts use to interpret contracts.

3.

Recognize that in everyday life, businesspeople tolerate oral contracts or poorly written ones, but a
writing remains useful.

The General Problem and the Purpose of Contractual Interpretation
The General Problem
As any reader knows, the meaning of words depends in part on context and in part on the skill and care of
the writer. As Justice Oliver Wendell Holmes Jr. once succinctly noted, “A word is not a crystal,
transparent and unchanged; it is the skin of a living thought and may vary greatly in color and content
according to the circumstances and the time in which it is used.”

[1]

Words and phrases can be ambiguous,

either when they stand alone or when they take on a different coloration from words and phrases near
them. A writer can be careless and contradict himself without intending to; people often read hurriedly
and easily miss errors that a more deliberate perusal might catch. Interpretation difficulties can arise for
any of a number of reasons: a form contract might contain language that is inconsistent with provisions
specifically annexed; the parties might use jargon that is unclear; they might forget to incorporate a
necessary term; assumptions about prior usage or performance, unknown to outsiders like judges, might
color their understanding of the words they do use. Because ambiguities do arise, courts are frequently
called on to give content to the words on paper.

The Basic Rule of Interpretation
Courts attempt to give meaning to the parties’ understanding when they wrote the contract.
The intention of the parties governs, and if their purpose in making the contract is known or can be
ascertained from all the circumstances, it will be given great weight in determining the meaning of an
obscure, murky, or ambiguous provision or a pattern of conduct. A father tells the college bookstore that

Saylor URL: http://www.saylor.org/books

Saylor.org
516

in consideration of its supplying his daughter, a freshman, with books for the coming year, he will
guarantee payment of up to $350. His daughter purchases books totaling $400 the first semester, and he
pays the bill. Midway through the second semester, the bookstore presents him with a bill for an
additional $100, and he pays that. At the end of the year, he refuses to pay a third bill for $150. A court
could construe his conduct as indicating a purpose to ensure that his daughter had whatever books she
needed, regardless of cost, and interpret the contract to hold him liable for the final bill.

Tools of Interpretation
The policy of uncovering purpose has led to a number of tools of judicial interpretation:
•

More specific terms or conduct are given more weight than general terms or unremarkable conduct.
Thus a clause that is separately negotiated and added to a contract will be counted as more significant
than a standard term in a form contract.

•

A writing is interpreted as a whole, without undue attention to one clause.

•

Common words and terms are given common meaning; technical terms are given their technical
meaning.

•

In the range of language and conduct that helps in interpretation, the courts prefer the following
items in the order listed: express terms, course of performance, course of dealing, and usage of trade.

•

If an amount is given in words and figures that differ, the words control.

•

Writing controls over typing; typing controls over printed forms.

•

Ambiguities are construed against the party that wrote the contract.

In this chapter, we have considered a set of generally technical legal rules that spell out the consequences
of contracts that are wholly or partially oral or that, if written, are ambiguous or do not contain every term
agreed upon. These rules fall within three general headings: the Statute of Frauds, the parol evidence rule,
and the rules of interpretation. Obviously, the more attention paid to the contract before it is formally
agreed to, the fewer the unforeseen consequences. In general, the conclusion is inescapable that a written
contract will avoid a host of problems. Writing down an agreement is not always sensible or practical, but
it can probably be done more often than it is. Writing almost fifty years ago—and it is still true—a law
professor studying business practices noted the following:

Saylor URL: http://www.saylor.org/books

Saylor.org
517

Businessmen often prefer to rely on “a man’s word” in a brief letter, a handshake or “common honesty
and decency”—even when the transaction involves exposure to serious risks. Seven lawyers from law firms
with business practices were interviewed. Five thought that businessmen often entered contracts with
only a minimal degree of advanced planning. They complained that businessmen desire to “keep it simple
and avoid red tape” even where large amounts of money and significant risks are involved.…Another said
that businessmen when bargaining often talk only in pleasant generalities, think they have a contract, but
fail to reach agreement on any of the hard, unpleasant questions until forced to do so by a lawyer.

[2]

Written contracts do not, to be sure, guarantee escape from disputes and litigation. Sometimes
ambiguities are not seen; sometimes they are necessary if the parties are to reach an agreement at all.
Rather than back out of the deal, it may be worth the risk to one or both parties deliberately to go along
with an ambiguous provision and hope that it never arises to be tested in a dispute that winds up in court.
Nevertheless, it is generally true that a written contract has at least three benefits over oral ones, even
those that by law are not required to be in writing. (1) The written contract usually avoids ambiguity. (2) It
can serve both as a communications device and as a device for the allocation of power, especially within
large companies. By alerting various divisions to its formal requirements, the contract requires the sales,
design, quality-control, and financial departments to work together. By setting forth requirements that
the company must meet, it can place the power to take certain actions in the hands of one division or
another. (3) Finally, should a dispute later arise, the written contract can immeasurably add to proof both
of the fact that a contract was agreed to and of what its terms were.

KEY TAKEAWAY
It is not uncommon for the meaning of a contract to be less than entirely clear. When called upon to interpret
the meaning of a contract, courts try to give it the meaning the parties intended when they made it. Various
tools of interpretation are used.
Businesspeople usually do not like to seem overbearing; they do not wish to appear untrusting; they often
dislike unpleasantries. Therefore it is not uncommon for even big deals to be sealed with a handshake. But it’s
a trade-off, because a written contract has obvious benefits, too.

EXERCISES
Saylor URL: http://www.saylor.org/books

Saylor.org
518

1.

Why do courts fairly frequently have to interpret the meaning of contracts?

2.

What is the purpose of contractual interpretation?

3.

What tools do the courts use in interpreting contracts?

4.

What is the social “cost” of insisting upon a written contract in a business setting? What are the benefits
of the contract?

[1] Towne v. Eisner, 245 US 418, 425 (1917).
[2] Stewart Macaulay, “Non-contractual Relations in Business: A Preliminary Study,”American Sociological
Review 28, no. 1 (1963): 58–59.

Saylor URL: http://www.saylor.org/books

Saylor.org
519

13.4 Cases
The Statute of Frauds’ Main Purpose Doctrine
Wilson Floors Co. v. Sciota Park, Ltd., and Unit, Inc.
377 N.E.2d 514 (1978)
Sweeny, J.
In December of 1971, Wilson Floors Company (hereinafter “Wilson”) entered into a contract with Unit,
Inc. (hereinafter “Unit”), a Texas corporation to furnish and install flooring materials for “The Cliffs”
project, a development consisting of new apartments and an office building to be located in Columbus,
Ohio. Unit…was the general manager for the project. The Pittsburgh National Bank (hereinafter the
bank), as the construction lender for the project, held mortgages on The Cliffs property security for
construction loans which the bank had made to Unit.
As the work progressed on the project Unit fell behind in making payments to Wilson for its completed
work in the spring of 1973. At that time, the project was approximately two-thirds completed, the first
mortgage money of seven million dollars having been fully dispersed by the bank to Unit. Appellant
[Wilson] thereupon stopped work in May of 1973 and informed Unit that it would not continue until
payments were forthcoming. On May 15, 1973, the bank conducted a meeting with the subcontractors in
The Cliffs project, including Wilson.
At the meeting, the bank sought to determine whether it would be beneficial at that stage of the project to
lend more money to Unit, foreclose on the mortgage and hire a new contractor to complete the work, or
do nothing. Subcontractors were requested to furnish the bank an itemized account of what Unit owed
them, and a cost estimate of future services necessary to complete their job contracts. Having reviewed
the alternatives, the bank determined that it would be in its best interest to provide additional financing
for the project. The bank reasoned that to foreclose on the mortgage and hire a new contractor at this
stage of construction would result in higher costs.

Saylor URL: http://www.saylor.org/books

Saylor.org
520

There is conflicting testimony in regard to whether the bank made assurances to Wilson at this meeting
that it would be paid for all work to be rendered on the project. However, after the May meeting, Wilson,
along with the other subcontractors, did return to work.
Payments from Unit again were not forthcoming, resulting in a second work stoppage. The bank then
arranged another meeting to be conducted on June 28, 1973.
At this second meeting, there is conflicting testimony concerning the import of the statements made by
the bank representative to the subcontractors. The bank representative who spoke at the meeting testified
at trial that he had merely advised the subcontractors that adequate funds would be available to complete
the job. However, two representatives of Wilson, also in attendance at the meeting, testified that the bank
representative had assured Wilson that if it returned to work, it would be paid.
After the meeting, Wilson returned to work and continued to submit its progress billings to Unit for
payment. Upon completion of its portion of The Cliffs project, Wilson submitted its final invoice of
$15,584.50 to Unit. This amount was adjusted downward to $15,443.06 upon agreement of Unit and
Wilson. However, Wilson was not paid this amount.
As a result of nonpayment, Wilson filed suit…against Unit and the bank to recover the $15,443.06 [about
$60,700 in 2010 dollars]. On September 26, 1975, Wilson and Unit stipulated that judgment for the sum
of $15,365.84, plus interest, be entered against Unit. When Unit failed to satisfy the judgment, appellant
proceeded with its action against the bank. [The trial court decided in favor of Wilson, but the
intermediate appellate court reversed the trial court decision.]…[The Ohio statute of frauds provides]:
No action shall be brought whereby to charge the defendant, upon a special promise, to answer for the
debt, default, or miscarriage of another person…unless the agreement…or some memorandum thereof, is
in writing and signed by the party to be charged.…
In paragraph one of Crawford v. Edison [an 1887 Ohio case], however, this court stated:
When the leading object of the promisor is, not to answer for another, but to subserve some pecuniary or
business purpose of his own, involving a benefit to himself…his promise is not within the statute of frauds,

Saylor URL: http://www.saylor.org/books

Saylor.org
521

although it may be in form a promise to pay the debt of another and its performance may incidentally
have the effect of extinguishing that liability.…
So long as the promisor undertakes to pay the subcontractor whatever his services are worth irrespective
of what he may owe the general contractor and so long as the main purpose of the promisor is to further
his own business or pecuniary interest, the promise is enforceable.…
The facts in the instant case reflect that the bank made its guarantee to Wilson to subserve its own
business interest of reducing costs to complete the project. Clearly, the bank induced Wilson to remain on
the job and rely on its credit for future payments. To apply the statute of frauds and hold that the bank
had no contractual duty to Wilson despite its oral guarantees would not prevent the wrong which the
statute’s enactment was to prevent, but would in reality effectuate a wrong.
Therefore, this court affirms the finding of the Court of Common Pleas that the verbal agreement made by
the bank is enforceable by Wilson, and reverses the judgment of the Court of Appeals.

CASE QUESTIONS
1.

The exception to the Statute of Frauds in issue here is the main purpose doctrine. How does this doctrine
relate to the concept of promissory estoppel?

2.

What was the main purpose behind the bank’s purported promise?

The Statute of Frauds’ One-Year Rule
Iacono v. Lyons
16 S.W.3d 92 (Texas Ct. App. 2000)
O’Connor, J.
Mary Iacono, the plaintiff below and appellant here, appeals from a take-nothing summary judgment
rendered in favor of Carolyn Lyons, the defendant below and appellee here. We reverse and remand.
The plaintiff [Iacono] and defendant [Lyons] had been friends for almost 35 years. In late 1996, the
defendant invited the plaintiff to join her on a trip to Las Vegas, Nevada. There is no dispute that the
defendant paid all the expenses for the trip, including providing money for gambling.

Saylor URL: http://www.saylor.org/books

Saylor.org
522

The plaintiff contended she was invited to Las Vegas by the defendant because the defendant thought the
plaintiff was lucky. Sometime before the trip, the plaintiff had a dream about winning on a Las Vegas slot
machine. The plaintiff’s dream convinced her to go to Las Vegas, and she accepted the defendant’s offer to
split “50-50” any gambling winnings.
In February 1997, the plaintiff and defendant went to Las Vegas. They started playing the slot machines at
Caesar’s Palace. The plaintiff contends that, after losing $47, the defendant wanted to leave to see a show.
The plaintiff begged the defendant to stay, and the defendant agreed on the condition that she (the
defendant) put the coins into the machines because doing so took the plaintiff too long. (The plaintiff, who
suffers from advanced rheumatoid arthritis, was in a wheelchair.) The plaintiff agreed, and took the
defendant to a dollar slot machine that looked like the machine in her dream. The machine did not pay on
the first try. The plaintiff then said, “Just one more time,” and the defendant looked at the plaintiff and
said, “This one’s for you, Puddin.”
The slot machine paid $1,908,064. The defendant refused to share the winnings with the plaintiff, and
denied they had an agreement to split any winnings. The defendant told Caesar’s Palace she was the sole
winner and to pay her all the winnings.
The plaintiff sued the defendant for breach of contract. The defendant moved for summary judgment on
the grounds that any oral agreement was unenforceable under the statute of frauds or was voidable for
lack of consideration. The trial court rendered summary judgment in favor of the defendant.…
[Regarding the “consideration” argument:] The defendant asserted the agreement, if any, was voidable
because there was no consideration. The defendant contended the plaintiff’s only contribution was the
plaintiff’s dream of success in Las Vegas and her “luck.” The plaintiff asserted the defendant bargained
with her to go to Las Vegas in return for intangibles that the defendant thought the plaintiff offered (good
luck and the realization of the dream). The plaintiff said she gave up her right to remain in Houston in
return for the agreement to split any winnings. The plaintiff also asserted the agreement was an exchange
of promises.
…The plaintiff alleged she promised to share one-half of her winnings with the defendant in exchange for
the defendant’s promise to share one-half of her winnings with the plaintiff. These promises, if made,

Saylor URL: http://www.saylor.org/books

Saylor.org
523

represent the respective benefits and detriments, or the bargained for exchange, necessary to satisfy the
consideration requirement. See [Citation] (when no other consideration is shown, mutual obligations by
the parties to the agreement will furnish sufficient consideration to constitute a binding
contract).…[Regarding the Statute of Frauds argument:] The defendant asserted the agreement, if any,
was unenforceable under the statute of frauds because it could not be performed within one year. There is
no dispute that the winnings were to be paid over a period of 20 years.…
[The statute] does not apply if the contract, from its terms, could possibly be performed within a year—
however improbable performance within one year may be. [Citations] [It bars] only oral contracts that
cannot be completed within one year. [Citation] (If the agreement, either by its terms or by the nature of
the required acts, cannot be performed within one year, it falls within the statute of frauds and must be in
writing).
To determine the applicability of the statute of frauds with indefinite contracts, this Court may use any
reasonably clear method of ascertaining the intended length of performance. [Citation] The method is
used to determine the parties’ intentions at the time of contracting. The fact that the entire performance
within one year is not required, or expected, will not bring an agreement within the
statute. See [Citations].
Assuming without deciding that the parties agreed to share their gambling winnings, such an agreement
possibly could have been performed within one year. For example, if the plaintiff and defendant had won
$200, they probably would have received all the money in one pay-out and could have split the winnings
immediately. Therefore, the defendant was not entitled to summary judgment based on her affirmative
defense of the statute of frauds.
We reverse the trial court’s judgment and remand for further proceedings.

CASE QUESTIONS
1.

The defendant contended there was no consideration to support her alleged promise to split the winnings
fifty-fifty. What consideration did the court find here?

Saylor URL: http://www.saylor.org/books

Saylor.org
524

2.

The defendant contended that the Statute of Frauds’ one-year rule prohibited the plaintiff from
attempting to prove the existence of the alleged oral contract to split the winnings. What reasoning did
the court give here as to why the statute did not apply?

3.

After this case, the court remanded the matter to the lower court. What has to happen there before
plaintiff gets her money?

The Parol Evidence Rule: Postcontract Modification
Hampden Real Estate, Inc. v. Metropolitan Management Group, Inc.
142 Fed. Appx. 600 (Fed. Ct. App. Pa. 2005)
Cowen, J.
[The court has jurisdiction based on diversity of citizenship.]
Hampden Real Estate sold Metropolitan Management a residential property pursuant to an Agreement of
Sale (the “Sale Agreement”). The Sale Agreement provided that the property would be sold for $3.7
million, that Metropolitan would assume Hampden’s mortgage on the building, and that Hampden would
receive a credit in the amount of $120,549.78—the amount being held in escrow pursuant to the mortgage
(the “Escrow Account Credit”).
Between the execution of the Sale Agreement and the closing, the parties negotiated certain adjustments
to the purchase price to compensate for required repairs. During these negotiations, the parties reviewed
a draft and final Settlement Statement (the “Settlement Statement”), prepared by the closing agent, which
did not list the Escrow Account Credit among the various debits and credits. A few weeks after the closing,
Hampden demanded payment of the Escrow Account Credit.
Following Metropolitan’s refusal to pay the Escrow Account Credit, Hampden filed a complaint claiming
breach of contract, unjust enrichment, and conversion. Metropolitan brought counterclaims for breach of
contract, unjust enrichment, and fraudulent or negligent misrepresentation. Hampden brought a partial
motion for summary judgment as to the breach of contract claim, which was granted and its unjust
enrichment and conversion claims were dismissed as moot.…

Saylor URL: http://www.saylor.org/books

Saylor.org
525

The District Court correctly determined that the threshold issue is the role of the Settlement Statement,
“based on both the intent of the parties and the custom and usage of the document.” However, the Court
refused to consider extrinsic or parol evidence to determine the intent of the parties, reasoning that the
parol evidence rule precluded such consideration absent ambiguity in the written contract. We find that
the District Court misapplied the rule. The parol evidence rule seeks to preserve the integrity of written
agreements by precluding the introduction of contemporaneous or prior declarations to alter the meaning
of written agreements. [Citation] The rule does not apply, however, where a party seeks to introduce
evidence of subsequent oral modifications. See [Citation:] a “written agreement may be modified by a
subsequent written or oral agreement and this modification may be shown by writings or by words or by
conduct or by all three. In such a situation the parol evidence rule is inapplicable.” Here, the parol
evidence rule does not preclude testimony regarding the parties’ intention to alter the final purchase price
by executing a Settlement Statement, after the execution of the Sale Agreement, which omitted the Escrow
Account Credit.
The cases cited by Hampden are not to the contrary as each involved the admissibility of prior
negotiations to demonstrate misrepresentations made in the inducement of the contract. As example, the
court in [Citation], held that “[i]f a party contends that a writing is not an accurate expression of the
agreement between the parties, and that certain provisions were omitted therefrom, the parol evidence
rule does not apply.” (Permitting the introduction of parol evidence to establish that the contract omitted
provisions which appellees represented would be included in the writing).…
The District Court further held that the integration clause contained in the written contract supports the
conclusion that the Settlement Statement, which mentioned neither the Escrow Account Credit nor that it
was amending the Sale Agreement, is not a modification of the Sale Agreement. The Court explained that
the outcome might be different if the Settlement Statement mentioned “the escrow credit but provided
different details, but as the [Settlement Statement] in this case simply ignored the escrow credit, and both
parties agree that there were no oral discussions regarding the escrow credit, the [Settlement Statement]
cannot be said to modify the escrow credit provision in the Agreement of Sale.” We disagree.
It is well-settled law in Pennsylvania that a “written contract which is not for the sale of goods may be
modified orally, even when the contract provides that modifications may only be made in writing.”

Saylor URL: http://www.saylor.org/books

Saylor.org
526

[Citition] “The modification may be accomplished either by words or conduct,” [Citation] demonstrating
that the parties intended to waive the requirement that amendments be made in writing. [Citation] An
oral modification of a written contract must be proven by “clear, precise and convincing evidence.”
[Citation] Viewing the evidence in the light most favorable to Metropolitan, we find that the District Court
erred in concluding that there was insufficient evidence in the record to raise a genuine issue of material
fact as to whether the parties intended to orally modify the Sale Agreement. Metropolitan introduced a
Settlement Statement which omitted the Escrow Account Credit, while listing all other debits and credits
and submitted an affidavit from its President who “reviewed the Draft Settlement Statement and
understood that the Escrow Account Credit had been omitted as part of the ongoing negotiations between
the parties concerning the amount of the credit to which Metropolitan was entitled” due to the poor
condition of the property.
Accordingly, the District Court erred in granting summary judgment in favor of Hampden. At a minimum,
there was a triable issue of fact concerning whether the Settlement Statement was intended to modify the
prior written Sale Agreement and serve as the final and binding manifestation of the purchase price.
Specifically, whether the parties intended to exclude the Escrow Account Credit from the purchase price
as part of the negotiations to address Hampden’s failure to maintain the property.
[Reversed and remanded.]

CASE QUESTIONS
1.

The contract had an integration clause. Why didn’t that bar admission of the subsequent oral
modification to the contract?

2.

What rule of law was the plaintiff relying on in support of its contention that the original agreement
should stand?

3.

What rule of law was the defendant relying on in support of its contention that the original agreement
had been modified?

4.

According to the defendant, how had the original agreement been modified, and why?

Saylor URL: http://www.saylor.org/books

Saylor.org
527

13.5 Summary and Exercises
Summary
In an economic system mostly governed by contract, parties may not only make the kinds of deals they
wish but may make them in any form they wish—with some significant exceptions. The most significant
issue of form in contract law is whether the contract must be written or may be oral and still be
enforceable. The question can be answered by paying close attention to the Statute of Frauds and court
decisions interpreting it. In general, as we have seen, the following types of contracts must be in writing:
interests in real property, promises to pay the debt of another, certain agreements of executors and
administrators, performances that cannot be completed within one year, sale of goods for $500 or more,
and sale of securities. There are exceptions to all these rules.
Another significant rule that permeates contract law is the parol evidence rule: prior statements,
agreements, or promises, whether oral or written, made during the negotiation process are often
discharged by a subsequent written agreement. No matter what you were promised before you signed on
the dotted line, you are stuck if you sign an integrated agreement without the promise. Again, of course,
exceptions lie in wait for the unwary: Is the agreement only partially integrated? Are there grounds to
invalidate the entire agreement? Is the contract subject to an oral condition? Is a fact recited in the
contract untrue?
Contracts are not always clear and straightforward. Often they are murky and ambiguous. Interpreting
them when the parties disagree is for the courts. To aid them in the task, the courts over the years have
developed a series of guidelines such as these: Does the agreement have a plain meaning on its face? If
there is an ambiguity, against whom should it be construed? Are there usages of trade or courses of
dealing or performance that would help explain the terms?

EXERCISES
1.

Plaintiff’s and Defendant’s cars crashed. Plaintiff hired an attorney, who negotiated with Defendant’s
insurance adjuster. Plaintiff’s attorney claimed he and the adjuster reached an oral settlement, but the
insurance company refused to honor it and filed for summary judgment, raising the Statute of Frauds’

Saylor URL: http://www.saylor.org/books

Saylor.org
528

suretyship provision as a defense: a promise by one person (the insurance company here) to pay the
debts of another (the insured) must be evidenced by some writing, and there was no writing. Is the
defense good? Explain.
2.

Plaintiff Irma Kozlowski cohabited with Defendant Thaddeus Kozlowski for fifteen years without marriage.
She repeatedly asked him specifically about her financial situation should he predecease her, and he
assured her—she said—that he would arrange to provide for her for the rest of her life. She had provided
the necessary household services and emotional support to permit him to successfully pursue his business
career; she had performed housekeeping, cleaning, and shopping services and had run the household and
raised the children, her own as well as his. When they separated and she was “literally forced out of the
house,” she was sixty-three years old and had no means or wherewithal for survival. When she sued, he
raised the Statute of Frauds’ one-year rule as a defense. Is the defense good?

3.

[1]

Carlson purchased a parcel of real estate that was landlocked. Carlson called his neighbor, Peterson, and
asked if he could use an abandoned drive on Peterson’s property to travel to his (Carlson’s) property from
the highway. Peterson said, “Sure, anytime.” Later the two became engaged in a dispute, and Peterson
blocked the drive. May Carlson enforce Peterson’s promise that he could use the drive “anytime”? Why?

4.

Silverman, who was elderly and somewhat disabled, lived alone on a farm. Silverman called Burch and
said, “Burch, if you will move in with me and help me take care of the farm, it will be yours when I die.”
Burch did as Silverman requested and on Silverman’s death two years later, claimed the farm on the basis
of their oral agreement, but the estate resisted. Is Burch entitled to the farm? Why?

5.

On February 12, Sally was hired to manage a company for a period of one year. She reported for work on
February 26 but was fired two weeks later. She sued the owner of the company for breach of their oneyear oral contract. May she recover? Why?

6.

Baker entered into an oral contract to sell her car to Clyde for $8,600. She delivered the car to Clyde;
Clyde inspected it, found no problems, kept it for three days, but then refused to pay and now wants to
return the car. Is the contract enforceable? Why?

7.

Wayne, a building contractor, built a new house and offered it for sale. A young couple accepted the
offer, and the parties entered into an oral agreement covering all the terms of sale. The couple later tried
to back out of the agreement. Wayne filed suit, and during the trial, the couple admitted making the
contract. Is the contract enforceable? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
529

8.

Plaintiff leased commercial space from Defendant for a florist shop. After the lease was signed, Plaintiff
learned that the county code allowed only one freestanding sign on the property, and one was already
up, advertising Defendant’s business. Plaintiff claimed Defendant breached the lease by not providing
them space for a sign; Defendant pointed to the lease, paragraph 16 of which provided that “Tenant shall
not erect or install any sign…without written consent of the Landlord.” But Plaintiff claimed Defendant
said during negotiations he could have a sign, evidence Defendant objected to based on the parol
evidence rule. Defendant admitted that during negotiations he told Plaintiff that despite paragraph 16, he
could have a sign (but not freestanding); that despite language in the lease requiring renovation plans to
be in writing, they did not have to be. Defendant also testified that the written form lease he used was
not drafted specifically for this property, and that although the lease required attachments of exhibits,
there were no attachments. Is Plaintiff barred by the parol evidence rule from showing that Defendant
said he could have a freestanding sign?

9.

On March 1, 2010, Milton talked to Harriet and, as Harriet claimed, said, “I will hire you as sales manager
for one year at a salary of $57,000. You start next Monday, March 8.” Harriet agreed. Four months later
Milton discharged Harriet and she sued, claiming breach of employment contract. Is the alleged contract
enforceable?

10. Al Booth’s Inc. sued Boyd-Scarp (a contractor) and James Rathmann for nonpayment following delivery of
various appliances to Rathmann’s new home being built by Boyd-Scarp. Booth’s was aware that BoydScarp was having financial problems and allegedly contacted Rathmann prior to delivery, asking him to
guarantee payment. Evidence was adduced that Rathmann orally promised to pay in the event the builder
did not and that the goods were then delivered. Rathmann denied any such promise, raising the Statute
of Frauds, and Al Booth’s sued. Will Al Booth’s prevail?

SELF-TEST QUESTIONS
1.

As a general rule
a.

contracts do not have to be in writing to be enforceable

b.

contracts that can be performed in one year must be in writing

c.

all oral contracts are unenforceable

d.

a suretyship agreement need not be in writing to be enforceable
An exception to the UCC Statute of Frauds provision is

Saylor URL: http://www.saylor.org/books

Saylor.org
530

a.

the one-year rule

b.

the reply doctrine

c.

executor agreements

d.

all of the above
Rules that require certain contracts to be in writing are found in

a.

state statutory law

b.

the UCC

c.

the Statute of Frauds

d.

all of the above
The parol evidence rule

a.

applies only when contracts must be in writing

b.

does not apply to real estate contracts

c.

states that a written contract discharges all prior or contemporaneous promises that add to,
vary, or conflict with it

d.

is designed to hold parties to promises they made during negotiations
A merger clause

a.

is required when goods are sold for $500 or more

b.

is used when two parcels of real estate are sold in the same contract

c.

invalidates a contract for the sale of securities

d.

evidences an intention that the written contract is the parties’ full understanding

SELF-TEST ANSWERS
1.

a

2.

b

3.

d

4.

c

5.

d

[1] Kozlowski v. Kozlowski, 395 A.2d 913 (N.J. 1978).

Saylor URL: http://www.saylor.org/books

Saylor.org
531

Chapter 14

Third-Party Rights
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How an assignment of contract rights is made and how it operates

2.

What a delegation of duties is and how it operates

3.

Under what circumstances a person not a party to a contract can enforce it

To this point, we have focused on the rights and duties of the two parties to the contract. In this
chapter, we turn our attention to contracts in which outsiders acquire rights or duties or both. Three
types of outsiders merit examination:
1.

Assignees (outsiders who acquire rights after the contract is made)

2. Delegatees (outsiders who acquire duties after the contract is made)
3. Third-party beneficiaries (outsiders who acquire rights when the original contract is made)

Saylor URL: http://www.saylor.org/books

Saylor.org
532

14.1 Assignment of Contract Rights
LEARNING OBJECTIVES
1.

Understand what an assignment is and how it is made.

2.

Recognize the effect of the assignment.

3.

Know when assignments are not allowed.

4.

Understand the concept of assignor’s warranties.

The Concept of a Contract Assignment
Contracts create rights and duties. By an assignment, an obligee (one who has the right to receive a
contract benefit) transfers a right to receive a contract benefit owed by the obligor (the one who has a duty
to perform) to a third person (assignee); the obligee then becomes an assignor (one who makes an
assignment).
The Restatement (Second) of Contracts defines an assignment of a right as “a manifestation of the
assignor’s intention to transfer it by virtue of which the assignor’s right to performance by the obligor is
extinguished in whole or in part and the assignee acquires the right to such performance.”

[1]

The one who

makes the assignment is both an obligee and a transferor. The assignee acquires the right to receive the
contractual obligations of the promisor, who is referred to as the obligor (see Figure 14.1 "Assignment of
Rights"). The assignor may assign any right unless (1) doing so would materially change the obligation of
the obligor, materially burden him, increase his risk, or otherwise diminish the value to him of the
original contract; (2) statute or public policy forbids the assignment; or (3) the contract itself precludes
assignment. The common law of contracts and Articles 2 and 9 of the Uniform Commercial Code (UCC)
govern assignments. Assignments are an important part of business financing, such as factoring.
Afactor is one who purchases the right to receive income from another.
Figure 14.1 Assignment of Rights

Saylor URL: http://www.saylor.org/books

Saylor.org
533

Method of Assignment
Manifesting Assent
To effect an assignment, the assignor must make known his intention to transfer the rights to the third
person. The assignor’s intention must be that the assignment is effective without need of any further
action or any further manifestation of intention to make the assignment. In other words, the assignor
must intend and understand himself to be making the assignment then and there; he is not promising to
make the assignment sometime in the future.
Under the UCC, any assignments of rights in excess of $5,000 must be in writing, but otherwise,
assignments can be oral and consideration is not required: the assignor could assign the right to the
assignee for nothing (not likely in commercial transactions, of course). Mrs. Franklin has the right to
receive $750 a month from the sale of a house she formerly owned; she assigns the right to receive the
money to her son Jason, as a gift. The assignment is good, though such a gratuitous assignment is usually
revocable, which is not the case where consideration has been paid for an assignment.

Acceptance and Revocation
For the assignment to become effective, the assignee must manifest his acceptance under most
circumstances. This is done automatically when, as is usually the case, the assignee has given
consideration for the assignment (i.e., there is a contract between the assignor and the assignee in which

Saylor URL: http://www.saylor.org/books

Saylor.org
534

the assignment is the assignor’s consideration), and then the assignment is not revocable without the
assignee’s consent. Problems of acceptance normally arise only when the assignor intends the assignment
as a gift. Then, for the assignment to be irrevocable, either the assignee must manifest his acceptance or
the assignor must notify the assignee in writing of the assignment.

Notice
Notice to the obligor is not required, but an obligor who renders performance to the assignor without
notice of the assignment (that performance of the contract is to be rendered now to the assignee) is
discharged. Obviously, the assignor cannot then keep the consideration he has received; he owes it to the
assignee. But if notice is given to the obligor and she performs to the assignor anyway, the assignee can
recover from either the obligor or the assignee, so the obligor could have to perform twice, as in Exercise 2
at the chapter’s end, Aldana v. Colonial Palms Plaza. Of course, an obligor who receives notice of the
assignment from the assignee will want to be sure the assignment has really occurred. After all, anybody
could waltz up to the obligor and say, “I’m the assignee of your contract with the bank. From now on, pay
me the $500 a month, not the bank.” The obligor is entitled to verification of the assignment.

Effect of Assignment
General Rule
An assignment of rights effectively makes the assignee stand in the shoes of the assignor. He gains all the
rights against the obligor that the assignor had, but no more. An obligor who could avoid the assignor’s
attempt to enforce the rights could avoid a similar attempt by the assignee. Likewise, under UCC Section
9-318(1), the assignee of an account is subject to all terms of the contract between the debtor and the
creditor-assignor. Suppose Dealer sells a car to Buyer on a contract where Buyer is to pay $300 per month
and the car is warranted for 50,000 miles. If the car goes on the fritz before then and Dealer won’t fix it,
Buyer could fix it for, say, $250 and deduct that $250 from the amount owed Dealer on the next
installment (called a setoff). Now, if Dealer assigns the contract to Assignee, Assignee stands in Dealer’s
shoes, and Buyer could likewise deduct the $250 from payment to Assignee.

Exceptions
Saylor URL: http://www.saylor.org/books

Saylor.org
535

The “shoe rule” does not apply to two types of assignments. First, it is inapplicable to the sale of a
negotiable instrument to a holder in due course. Second, the rule may be waived: under the UCC and at
common law, the obligor may agree in the original contract not to raise defenses against the assignee that
could have been raised against the assignor.

[2]

While a waiver of defenses makes the assignment more

marketable from the assignee’s point of view, it is a situation fraught with peril to an obligor, who may
sign a contract without understanding the full import of the waiver. Under the waiver rule, for example, a
farmer who buys a tractor on credit and discovers later that it does not work would still be required to pay
a credit company that purchased the contract; his defense that the merchandise was shoddy would be
unavailing (he would, as used to be said, be “having to pay on a dead horse”).
For that reason, there are various rules that limit both the holder in due course and the waiver rule.
Certain defenses, the so-called real defenses (infancy, duress, and fraud in the execution, among others),
may always be asserted. Also, the waiver clause in the contract must have been presented in good faith,
and if the assignee has actual notice of a defense that the buyer or lessee could raise, then the waiver is
ineffective. Moreover, in consumer transactions, the UCC’s rule is subject to state laws that protect
consumers (people buying things used primarily for personal, family, or household purposes), and many
states, by statute or court decision, have made waivers of defenses ineffective in
suchconsumer transactions. Federal Trade Commission regulations also affect the ability of many sellers
to pass on rights to assignees free of defenses that buyers could raise against them. Because of these
various limitations on the holder in due course and on waivers, the “shoe rule” will not govern in
consumer transactions and, if there are real defenses or the assignee does not act in good faith, in
business transactions as well.

When Assignments Are Not Allowed
The general rule—as previously noted—is that most contract rights are assignable. But there are
exceptions. Five of them are noted here.

Material Change in Duties of the Obligor
When an assignment has the effect of materially changing the duties that the obligor must perform, it is
ineffective. Changing the party to whom the obligor must make a payment is not a material change of duty

Saylor URL: http://www.saylor.org/books

Saylor.org
536

that will defeat an assignment, since that, of course, is the purpose behind most assignments. Nor will a
minor change in the duties the obligor must perform defeat the assignment.
Several residents in the town of Centerville sign up on an annual basis with the Centerville Times to
receive their morning paper. A customer who is moving out of town may assign his right to receive the
paper to someone else within the delivery route. As long as the assignee pays for the paper, the
assignment is effective; the only relationship the obligor has to the assignee is a routine delivery in
exchange for payment. Obligors can consent in the original contract, however, to a subsequent assignment
of duties. Here is a clause from the World Team Tennis League contract: “It is mutually agreed that the
Club shall have the right to sell, assign, trade and transfer this contract to another Club in the League, and
the Player agrees to accept and be bound by such sale, exchange, assignment or transfer and to faithfully
perform and carry out his or her obligations under this contract as if it had been entered into by the Player
and such other Club.” Consent is not necessary when the contract does not involve a personal
relationship.

Assignment of Personal Rights
When it matters to the obligor who receives the benefit of his duty to perform under the contract, then the
receipt of the benefit is a personal right that cannot be assigned. For example, a student seeking to earn
pocket money during the school year signs up to do research work for a professor she admires and with
whom she is friendly. The professor assigns the contract to one of his colleagues with whom the student
does not get along. The assignment is ineffective because it matters to the student (the obligor) who the
person of the assignee is. An insurance company provides auto insurance covering Mohammed Kareem, a
sixty-five-year-old man who drives very carefully. Kareem cannot assign the contract to his seventeenyear-old grandson because it matters to the insurance company who the person of its insured is. Tenants
usually cannot assign (sublet) their tenancies without the landlord’s permission because it matters to the
landlord who the person of their tenant is. Section 14.4.1 "Nonassignable Rights", Nassau Hotel Co. v.
Barnett & Barse Corp., is an example of the nonassignability of a personal right.

Assignment Forbidden by Statute or Public Policy

Saylor URL: http://www.saylor.org/books

Saylor.org
537

Various federal and state laws prohibit or regulate some contract assignment. The assignment of future
wages is regulated by state and federal law to protect people from improvidently denying themselves
future income because of immediate present financial difficulties. And even in the absence of statute,
public policy might prohibit some assignments.

Contracts That Prohibit Assignment
Assignability of contract rights is useful, and prohibitions against it are not generally favored. Many
contracts contain general language that prohibits assignment of rights or of “the contract.” Both the
Restatement and UCC Section 2-210(3) declare that in the absence of any contrary circumstances, a
provision in the agreement that prohibits assigning “the contract” bars “only the delegation to the
assignee of the assignor’s performance.”

[3]

In other words, unless the contract specifically prohibits

assignment of any of its terms, a party is free to assign anything except his or her own duties.
Even if a contractual provision explicitly prohibits it, a right to damages for breach of the whole contract is
assignable under UCC Section 2-210(2) in contracts for goods. Likewise, UCC Section 9-318(4) invalidates
any contract provision that prohibits assigning sums already due or to become due. Indeed, in some
states, at common law, a clause specifically prohibiting assignment will fail. For example, the buyer and
the seller agree to the sale of land and to a provision barring assignment of the rights under the contract.
The buyer pays the full price, but the seller refuses to convey. The buyer then assigns to her friend the
right to obtain title to the land from the seller. The latter’s objection that the contract precludes such an
assignment will fall on deaf ears in some states; the assignment is effective, and the friend may sue for the
title.

Future Contracts
The law distinguishes between assigning future rights under an existing contract and assigning rights that
will arise from a future contract. Rights contingent on a future event can be assigned in exactly the same
manner as existing rights, as long as the contingent rights are already incorporated in a contract. Ben has
a long-standing deal with his neighbor, Mrs. Robinson, to keep the latter’s walk clear of snow at twenty
dollars a snowfall. Ben is saving his money for a new printer, but when he is eighty dollars shy of the
purchase price, he becomes impatient and cajoles a friend into loaning him the balance. In return, Ben

Saylor URL: http://www.saylor.org/books

Saylor.org
538

assigns his friend the earnings from the next four snowfalls. The assignment is effective. However, a right
that will arise from a future contract cannot be the subject of a present assignment.

Partial Assignments
An assignor may assign part of a contractual right, but only if the obligor can perform that part of his
contractual obligation separately from the remainder of his obligation. Assignment of part of a payment
due is always enforceable. However, if the obligor objects, neither the assignor nor the assignee may sue
him unless both are party to the suit. Mrs. Robinson owes Ben one hundred dollars. Ben assigns fifty
dollars of that sum to his friend. Mrs. Robinson is perplexed by this assignment and refuses to pay until
the situation is explained to her satisfaction. The friend brings suit against Mrs. Robinson. The court
cannot hear the case unless Ben is also a party to the suit. This ensures all parties to the dispute are
present at once and avoids multiple lawsuits.

Successive Assignments
It may happen that an assignor assigns the same interest twice (see Figure 14.2 "Successive
Assignments"). With certain exceptions, the first assignee takes precedence over any subsequent assignee.
One obvious exception is when the first assignment is ineffective or revocable. A subsequent assignment
has the effect of revoking a prior assignment that is ineffective or revocable. Another exception: if in good
faith the subsequent assignee gives consideration for the assignment and has no knowledge of the prior
assignment, he takes precedence whenever he obtains payment from, performance from, or a judgment
against the obligor, or whenever he receives some tangible evidence from the assignor that the right has
been assigned (e.g., a bank deposit book or an insurance policy).
Some states follow the different English rule: the first assignee to give notice to the obligor has priority,
regardless of the order in which the assignments were made. Furthermore, if the assignment falls within
the filing requirements of UCC Article 9 (see Chapter 33 "Secured Transactions and Suretyship"), the first
assignee to file will prevail.
Figure 14.2 Successive Assignments

Saylor URL: http://www.saylor.org/books

Saylor.org
539

Assignor’s Warranties
An assignor has legal responsibilities in making assignments. He cannot blithely assign the same interests
pell-mell and escape liability. Unless the contract explicitly states to the contrary, a person who assigns a
right for value makes certain assignor’s warranties to the assignee: that he will not upset the assignment,
that he has the right to make it, and that there are no defenses that will defeat it. However, the assignor
does not guarantee payment; assignment does not by itself amount to a warranty that the obligor is
solvent or will perform as agreed in the original contract. Mrs. Robinson owes Ben fifty dollars. Ben
assigns this sum to his friend. Before the friend collects, Ben releases Mrs. Robinson from her obligation.
The friend may sue Ben for the fifty dollars. Or again, if Ben represents to his friend that Mrs. Robinson
owes him (Ben) fifty dollars and assigns his friend that amount, but in fact Mrs. Robinson does not owe
Ben that much, then Ben has breached his assignor’s warranty. The assignor’s warranties may be express
or implied.

KEY TAKEAWAY
Generally, it is OK for an obligee to assign the right to receive contractual performance from the obligor to a
third party. The effect of the assignment is to make the assignee stand in the shoes of the assignor, taking all
the latter’s rights and all the defenses against nonperformance that the obligor might raise against the
assignor. But the obligor may agree in advance to waive defenses against the assignee, unless such waiver is
prohibited by law.
There are some exceptions to the rule that contract rights are assignable. Some, such as personal rights, are
not circumstances where the obligor’s duties would materially change, cases where assignability is forbidden
by statute or public policy, or, with some limits, cases where the contract itself prohibits assignment. Partial

Saylor URL: http://www.saylor.org/books

Saylor.org
540

assignments and successive assignments can happen, and rules govern the resolution of problems arising from
them.
When the assignor makes the assignment, that person makes certain warranties, express or implied, to the
assignee, basically to the effect that the assignment is good and the assignor knows of no reason why the
assignee will not get performance from the obligor.

EXERCISES
1.

If Able makes a valid assignment to Baker of his contract to receive monthly rental payments from
Tenant, how is Baker’s right different from what Able’s was?

2.

Able made a valid assignment to Baker of his contract to receive monthly purchase payments from Carr,
who bought an automobile from Able. The car had a 180-day warranty, but the car malfunctioned within
that time. Able had quit the auto business entirely. May Carr withhold payments from Baker to offset the
cost of needed repairs?

3.

Assume in the case in Exercise 2 that Baker knew Able was selling defective cars just before his (Able’s)
withdrawal from the auto business. How, if at all, does that change Baker’s rights?

4.

Why are leases generally not assignable? Why are insurance contracts not assignable?

[1] Restatement (Second) of Contracts, Section 317(1).
[2] Uniform Commercial Code, Section 9-206.
[3] Restatement (Second) of Contracts, Section 322.

Saylor URL: http://www.saylor.org/books

Saylor.org
541

14.2 Delegation of Duties
LEARNING OBJECTIVES
1.

Know what a delegation of duty is.

2.

Recognize how liability remains on the delegator following a delegation.

3.

Understand what duties may not be delegated.

Basic Rules Regarding Delegation
General Rule
To this point, we have been considering the assignment of the assignor’s rights (usually, though not solely,
to money payments). But in every contract, a right connotes a corresponding duty, and these may be
delegated. A delegation is the transfer to a third party of the duty to perform under a contract. The one
who delegates is the delegator. Because most obligees are also obligors, most assignments of rights will
simultaneously carry with them the delegation of duties. Unless public policy or the contract itself bars the
delegation, it is legally enforceable.
In most states, at common law, duties must be expressly delegated. Under Uniform Commercial Code
(UCC) Section 2-210(4) and in a minority of states at common law (as illustrated in Section 14.4.2
"Assignment Includes Delegation",Rose v. Vulcan Materials Co.), an assignment of “the contract” or of
“all my rights under the contract” is not only an assignment of rights but also a delegation of duties to be
performed; by accepting the assignment, thedelegatee (one to whom the delegation is made) implies a
promise to perform the duties. (See Figure 14.3 "Delegation of Duties")
Figure 14.3 Delegation of Duties

Saylor URL: http://www.saylor.org/books

Saylor.org
542

Effect on Obligor
An obligor who delegates a duty (and becomes a delegator) does not thereby escape liability for
performing the duty himself. The obligee of the duty may continue to look to the obligor for performance
unless the original contract specifically provides for substitution by delegation. This is a big difference
between assignment of contract rights and delegation of contract duties: in the former, the assignor is
discharged (absent breach of assignor’s warranties); in the latter, the delegator remains liable. The obligee
(again, the one to whom the duty to perform flows) may also, in many cases, look to the delegatee,
because the obligee becomes an intended beneficiary of the contract between the obligor and the
delegatee, as discussed in Section 14.3 "Third-Party Beneficiaries". Of course, the obligee may
subsequently agree to accept the delegatee and discharge the obligor from any further responsibility for
performing the duty. A contract among three persons having this effect is called a novation; it is a new
contract. Fred sells his house to Lisa, who assumes his mortgage. Fred, in other words, has delegated the
duty to pay the bank to Lisa. If Lisa defaults, Fred continues to be liable to the bank, unless in the original
mortgage agreement a provision specifically permitted any purchaser to be substituted without recourse
to Fred, or unless the bank subsequently accepts Lisa and discharges Fred.

Nondelegable Duties
Personal Services
Personal services are not delegable. If the contract is such that the promisee expects the obligor personally
to perform the duty, the obligor may not delegate it. Suppose the Catskill Civic Opera Association hires a

Saylor URL: http://www.saylor.org/books

Saylor.org
543

famous singer to sing in its production of Carmen and the singer delegates the job to her understudy. The
delegation is ineffective, and performance by the understudy does not absolve the famous singer of
liability for breach.
Many duties may be delegated, however. Indeed, if they could not be delegated, much of the world’s work
would not get done. If you hire a construction company and an architect to design and build your house to
certain specifications, the contractor may in turn hire individual craftspeople—plumbers, electricians, and
the like—to do these specialized jobs, and as long as they are performed to specification, the contract
terms will have been met. If you hired an architecture firm, though, you might not be contracting for the
specific services of a particular individual in that firm.

Public Policy
Public policy may prohibit certain kinds of delegations. A public official, for example, may not delegate
the duties of her office to private citizens, although various statutes generally permit the delegation of
duties to her assistants and subordinates.

Delegations Barred by Contract
As we have already noted, the contract itself may bar assignment. The law generally disfavors restricting
the right to assign a benefit, but it will uphold a contract provision that prohibits delegation of a duty.
Thus, as we have seen, UCC Section 2-210(3) states that in a contract for sale of goods, a provision against
assigning “the contract” is to be construed only as a prohibition against delegating the duties.

KEY TAKEAWAY
The duty to perform a contractual obligation may usually be delegated to a third party. Such delegation,
however, does not discharge the delegator, who remains liable on the contract absent a novation.
Some duties may not be delegated: personal services cannot be, and public policy or the contract itself may
bar delegation.

EXERCISES
1.

What is the difference between an assignment and a delegation?

2.

Under what circumstances is the delegator discharged from liability on the contract?

Saylor URL: http://www.saylor.org/books

Saylor.org
544

14.3 Third-Party Beneficiaries
LEARNING OBJECTIVES
1.

Know what a third-party beneficiary is, and what the types of such beneficiaries are.

2.

Recognize the rights obtained by third-party beneficiaries.

3.

Understand when the public might be a third-party beneficiary of government contracts.

The fundamental issue with third-party beneficiaries gets to this: can a person who is not a party to a
contract sue to enforce its terms?

The General Rule
The general rule is this: persons not a party to a contract cannot enforce its terms; they are said to
lack privity, a private, face-to-face relationship with the contracting parties. But if the persons are
intended to benefit from the performance of a contract between others, then they can enforce it: they are
intended beneficiaries.

Two Types of Third-Party Beneficiaries
In the vocabulary of the Restatement, a third person whom the parties to the contract intend to benefit is
an intended beneficiary—that is, one who is entitled under the law of contracts to assert a right arising
from a contract to which he or she is not a party. There are two types of intended beneficiaries.

Creditor Beneficiary
A creditor beneficiary is one to whom the promisor agrees to pay a debt of the promisee. For example, a
father is bound by law to support his child. If the child’s uncle (the promisor) contracts with the father
(the promisee) to furnish support for the child, the child is a creditor beneficiary and could sue the uncle.
Or again, suppose Customer pays Ace Dealer for a new car, and Ace delegates the duty of delivery to Beta
Dealer. Ace is now a debtor: he owes Customer something: a car. Customer is a creditor; she is owed
something: a car. When Beta performs under his delegated contract with Ace, Beta is discharging the debt
Ace owes to Customer. Customer is a creditor beneficiary of Dealers’ contract and could sue either one for

Saylor URL: http://www.saylor.org/books

Saylor.org
545

nondelivery. She could sue Ace because she made a contract with him, and she could sue Beta because—
again—she was intended to benefit from the performance of Dealers’ agreement.

Donee Beneficiary
The second type of intended beneficiary is a donee beneficiary. When the promisee is not indebted to the
third person but intends for him or her to have the benefit of the promisor’s performance, the third
person is a donee beneficiary (and the promise is sometimes called a gift promise). For example, an
insurance company (the promisor) promises to its policyholder (the promisee), in return for a premium,
to pay $100,000 to his wife on his death; this makes the wife a donee beneficiary (see Figure 14.1
"Assignment of Rights"). The wife could sue to enforce the contract although she was not a party to it. Or
if Able makes a contract with Woodsman for the latter to cut the trees in Able’s backyard as a Christmas
gift to Able’s uphill Neighbor (so that Neighbor will have a view), Neighbor could sue Woodsman for
breach of the contract.
If a person is not an intended beneficiary—not a creditor or donee beneficiary—then he or she is said to be
only an incidental beneficiary, and that person has no rights. So if Able makes the contract with
Woodsman not to benefit Neighbor but for Able’s own benefit, the fact that the tree removal would benefit
Neighbor does not make Neighbor an intended beneficiary.
The beneficiary’s rights are always limited by the terms of the contract. A failure by the promisee to
perform his part of the bargain will terminate the beneficiary’s rights if the promisee’s lapse terminates
his own rights, absent language in the contract to the contrary. If Able makes the contract as a gift to
Neighbor but doesn’t make the required down payment to Woodsman, Neighbor’s claim fails. In a suit by
the beneficiary, the promisor may avail himself of any defense he could have asserted against the
promisee. Woodsman may defend himself against Neighbor’s claim that Woodsman did not do the whole
job by showing that Able didn’t make full payment for the work.

Modification of the Beneficiary’s Rights
Conferring rights on an intended beneficiary is relatively simple. Whether his rights can be modified or
extinguished by subsequent agreement of the promisor and promisee is a more troublesome issue. The

Saylor URL: http://www.saylor.org/books

Saylor.org
546

general rule is that the beneficiary’s rights may be altered as long as there has been
novesting of rights (the rights have not taken effect). The time at which the beneficiary’s rights vest differs
among jurisdictions: some say immediately, some say when the beneficiary assents to the receipt of the
contract right, some say the beneficiary’s rights don’t vest until she has detrimentally relied on the right.
The Restatement says that unless the contract provides that its terms cannot be changed without the
beneficiary’s consent, the parties may change or rescind the benefit unless the beneficiary has sued on the
promise, has detrimentally relied, or has assented to the promise at the request of one of the
parties.

[1]

Some contracts provide that the benefit never vests; for example, standard insurance policies

today reserve to the insured the right to substitute beneficiaries, to borrow against the policy, to assign it,
and to surrender it for cash.

Government Contracts
The general rule is that members of the public are only incidental beneficiaries of contracts made by the
government with a contractor to do public works. It is not illogical to see a contract between the
government and a company pledged to perform a service on behalf of the public as one creating rights in
particular members of the public, but the consequences of such a view could be extremely costly because
everyone has some interest in public works and government services.
A restaurant chain, hearing that the county was planning to build a bridge that would reroute commuter
traffic, might decide to open a restaurant on one side of the bridge; if it let contracts for construction only
to discover that the bridge was to be delayed or canceled, could it sue the county’s contractor? In general,
the answer is that it cannot. A promisor under contract to the government is not liable for the
consequential damages to a member of the public arising from its failure to perform (or from a faulty
performance) unless the agreement specifically calls for such liability or unless the promisee (the
government) would itself be liable and a suit directly against the promisor would be consistent with the
contract terms and public policy. When the government retains control over litigation or settlement of
claims, or when it is easy for the public to insure itself against loss, or when the number and amount of
claims would be excessive, the courts are less likely to declare individuals to be intended beneficiaries. But
the service to be provided can be so tailored to the needs of particular persons that it makes sense to view
them as intended beneficiaries—in the case, for example, of a service station licensed to perform

Saylor URL: http://www.saylor.org/books

Saylor.org
547

emergency road repairs, as in Section 14.4.3 "Third party Beneficiaries and Foreseeable
Damages", Kornblut v. Chevron Oil Co.

KEY TAKEAWAY
Generally, a person who is not a party to a contract cannot sue to enforce its terms. The exception is if the
person is an intended beneficiary, either a creditor beneficiary or a donee beneficiary. Such third parties can
enforce the contract made by others but only get such rights as the contract provides, and beneficiaries are
subject to defenses that could be made against their benefactor.
The general rule is that members of the public are not intended beneficiaries of contracts made by the
government, but only incidental beneficiaries.

EXERCISES
1.

What are the two types of intended beneficiaries?

2.

Smith contracted to deliver a truck on behalf of Truck Sales to Byers, who had purchased it from Truck
Sales. Smith was entitled to payment by Byers for the delivery. The truck was defective. May Byers
withhold payment from Smith to offset the repair costs?

3.

Why is the public not usually considered an intended beneficiary of contracts made by the government?

[1] Restatement (Second) of Contracts, Section 311.

Saylor URL: http://www.saylor.org/books

Saylor.org
548

14.4 Cases
Nonassignable Rights
Nassau Hotel Co. v. Barnett & Barse Corporation
147 N.Y.S. 283 (1914)
McLaughlin, J.
Plaintiff owns a hotel at Long Beach, L. I., and on the 21st of November, 1912, it entered into a written
agreement with the individual defendants Barnett and Barse to conduct the same for a period of
years.…Shortly after this agreement was signed, Barnett and Barse organized the Barnett & Barse
Corporation with a capital stock of $10,000, and then assigned the agreement to it. Immediately following
the assignment, the corporation went into possession and assumed to carry out its terms. The plaintiff
thereupon brought this action to cancel the agreement and to recover possession of the hotel and
furniture therein, on the ground that the agreement was not assignable. [Summary judgment in favor of
the plaintiff, defendant corporation appeals.]
The only question presented is whether the agreement was assignable. It provided, according to the
allegations of the complaint, that the plaintiff leased the property to Barnett and Barse with all its
equipment and furniture for a period of three years, with a privilege of five successive renewals of three
years each. It expressly provided:
‘That said lessees…become responsible for the operation of the said hotel and for the upkeep and
maintenance thereof and of all its furniture and equipment in accordance with the terms of this
agreement and the said lessees shall have the exclusive possession, control and management thereof. * * *
The said lessees hereby covenant and agree that they will operate the said hotel at all times in a first-class
business-like manner, keep the same open for at least six (6) months of each year, * * *’ and ‘in lieu of
rental the lessor and lessees hereby covenant and agree that the gross receipts of such operation shall be,
as received, divided between the parties hereto as follows: (a) Nineteen per cent. (19%) to the lessor. * * *
In the event of the failure of the lessees well and truly to perform the covenants and agreements herein
contained,’ they should be liable in the sum of $50,000 as liquidated damages. That ‘in consideration and

Saylor URL: http://www.saylor.org/books

Saylor.org
549

upon condition that the said lessees shall well and faithfully perform all the covenants and agreements by
them to be performed without evasion or delay the said lessor for itself and its successors, covenants and
agrees that the said lessees, their legal representatives and assigns may at all times during said term and
the renewals thereof peaceably have and enjoy the said demised premises.’ And that ‘this agreement shall
inure to the benefit of and bind the respective parties hereto, their personal representatives, successors
and assigns.’
The complaint further alleges that the agreement was entered into by plaintiff in reliance upon the
financial responsibility of Barnett and Barse, their personal character, and especially the experience of
Barnett in conducting hotels; that, though he at first held a controlling interest in the Barnett & Barse
Corporation, he has since sold all his stock to the defendant Barse, and has no interest in the corporation
and no longer devotes any time or attention to the management or operation of the hotel.
…[C]learly…the agreement in question was personal to Barnett and Barse and could not be assigned by
them without the plaintiff’s consent. By its terms the plaintiff not only entrusted them with the care and
management of the hotel and its furnishings—valued, according to the allegations of the complaint, at
more than $1,000,000—but agreed to accept as rental or compensation a percentage of the gross receipts.
Obviously, the receipts depended to a large extent upon the management, and the care of the property
upon the personal character and responsibility of the persons in possession. When the whole agreement is
read, it is apparent that the plaintiff relied, in making it, upon the personal covenants of Barnett and
Barse. They were financially responsible. As already said, Barnett had had a long and successful
experience in managing hotels, which was undoubtedly an inducing cause for plaintiff’s making the
agreement in question and for personally obligating them to carry out its terms.
It is suggested that because there is a clause in the agreement to the effect that it should ‘inure to the
benefit of and bind the respective parties hereto, their personal representatives and assigns,’ that Barnett
and Barse had a right to assign it to the corporation. But the intention of the parties is to be gathered, not
from one clause, but from the entire instrument [Citation] and when it is thus read it clearly appears that
Barnett and Barse were to personally carry out the terms of the agreement and did not have a right to
assign it. This follows from the language used, which shows that a personal trust or confidence was
reposed by the plaintiff in Barnett and Barse when the agreement was made.

Saylor URL: http://www.saylor.org/books

Saylor.org
550

In [Citation] it was said: “Rights arising out of contract cannot be transferred if they…involve a relation of
personal confidence such that the party whose agreement conferred those rights must have intended them
to be exercised only by him in whom he actually confided.”
This rule was applied in [Citation] the court holding that the plaintiff—the assignee—was not only
technically, but substantially, a different entity from its predecessor, and that the defendant was not
obliged to entrust its money collected on the sale of the presses to the responsibility of an entirely
different corporation from that with which it had contracted, and that the contract could not be assigned
to the plaintiff without the assent of the other party to it.
The reason which underlies the basis of the rule is that a party has the right to the benefit contemplated
from the character, credit, and substance of him with whom he contracts, and in such case he is not bound
to recognize…an assignment of the contract.
The order appealed from, therefore, is affirmed.

CASE QUESTIONS
1.

The corporation created to operate the hotel was apparently owned and operated by the same two men
the plaintiff leased the hotel to in the first place. What objection would the plaintiff have to the corporate
entity—actually, of course, a legal fiction—owning and operating the hotel?

2.

The defendants pointed to the clause about the contract inuring to the benefit of the parties “and
assigns.” So the defendants assigned the contract. How could that not be allowed by the contract’s own
terms?

3.

What is the controlling rule of law upon which the outcome here depends?

Assignment Includes Delegation
Rose v. Vulcan Materials Co.
194 S.E.2d 521 (N.C. 1973)
Huskins, J.

Saylor URL: http://www.saylor.org/books

Saylor.org
551

…Plaintiff [Rose], after leasing his quarry to J. E. Dooley and Son, Inc., promised not to engage in the
rock-crushing business within an eight-mile radius of [the city of] Elkin for a period of ten years. In return
for this promise, J. E. Dooley and Son, Inc., promised, among other things, to furnish plaintiff stone f.o.b.
the quarry site at Cycle, North Carolina, at stipulated prices for ten years.…
By a contract effective 23 April 1960, Vulcan Materials Company, a corporation…, purchased the stone
quarry operations and the assets and obligations of J. E. Dooley and Son, Inc.…[Vulcan sent Rose a letter,
part of which read:]
Mr. Dooley brought to us this morning the contracts between you and his companies, copies of which are
attached. This is to advise that Vulcan Materials Company assumes all phases of these contracts and
intends to carry out the conditions of these contracts as they are stated.
In early 1961 Vulcan notified plaintiff that it would no longer sell stone to him at the prices set out in [the
agreement between Rose and Dooley] and would thereafter charge plaintiff the same prices charged all of
its other customers for stone. Commencing 11 May 1961, Vulcan raised stone prices to the plaintiff to a
level in excess of the prices specified in [the Rose-Dooley agreement].
At the time Vulcan increased the prices of stone to amounts in excess of those specified in [the RoseDooley contract], plaintiff was engaged in his ready-mix cement business, using large quantities of stone,
and had no other practical source of supply. Advising Vulcan that he intended to sue for breach of
contract, he continued to purchase stone from Vulcan under protest.…
The total of these amounts over and above the prices specified in [the Rose-Dooley contract] is
$25,231.57, [about $152,000 in 2010 dollars] and plaintiff seeks to recover said amount in this action.
The [Rose-Dooley] agreement was an executory bilateral contract under which plaintiff’s promise not to
compete for ten years gained him a ten-year option to buy stone at specified prices. In most states, the
assignee of an executory bilateral contract is not liable to anyone for the nonperformance of the assignor’s
duties thereunder unless he expressly promises his assignor or the other contracting party to perform, or
‘assume,’ such duties.…These states refuse to imply a promise to perform the duties, but if the assignee
expressly promises his assignor to perform, he is liable to the other contracting party on a third-party

Saylor URL: http://www.saylor.org/books

Saylor.org
552

beneficiary theory. And, if the assignee makes such a promise directly to the other contracting party upon
a consideration, of course he is liable to him thereon. [Citation]
A minority of states holds that the assignee of an executory bilateral contract under a general assignment
becomes not only assignee of the rights of the assignor but also delegatee of his duties; and that, absent a
showing of contrary intent, the assignee impliedly promises the assignor that he will perform the duties so
delegated. This rule is expressed in Restatement, Contracts, s 164 (1932) as follows:
(1) Where a party under a bilateral contract which is at the time wholly or partially executory on both
sides purports to assign the whole contract, his action is interpreted, in the absence of circumstances
showing a contrary intention, as an assignment of the assignor’s rights under the contract and a
delegation of the performance of the assignor’s duties.
(2) Acceptance by the assignee of such an assignment is interpreted, in the absence of circumstances
showing a contrary intention, as both an assent to become an assignee of the assignor’s rights and as a
promise to the assignor to assume the performance of the assignor’s duties.’ (emphasis
added)
We…adopt the Restatement rule and expressly hold that the assignee under a general assignment of an
executory bilateral contract, in the absence of circumstances showing a contrary intention, becomes the
delegatee of his assignor’s duties and impliedly promises his assignor that he will perform such duties.
The rule we adopt and reaffirm here is regarded as the more reasonable view by legal scholars and
textwriters. Professor Grismore says:
It is submitted that the acceptance of an assignment in this form does presumptively import a tacit
promise on the part of the assignee to assume the burdens of the contract, and that this presumption
should prevail in the absence of the clear showing of a contrary intention. The presumption seems
reasonable in view of the evident expectation of the parties. The assignment on its face indicates an intent
to do more than simply to transfer the benefits assured by the contract. It purports to transfer the contract
as a whole, and since the contract is made up of both benefits and burdens both must be intended to be

Saylor URL: http://www.saylor.org/books

Saylor.org
553

included.…Grismore, Is the Assignee of a Contract Liable for the Nonperformance of Delegated Duties? 18
Mich.L.Rev. 284 (1920).
In addition, with respect to transactions governed by the Uniform Commercial Code, an assignment of a
contract in general terms is a delegation of performance of the duties of the assignor, and its acceptance
by the assignee constitutes a promise by him to perform those duties. Our holding in this case maintains a
desirable uniformity in the field of contract liability.
We further hold that the other party to the original contract may sue the assignee as a third-party
beneficiary of his promise of performance which he impliedly makes to his assignor, under the rule above
laid down, by accepting the general assignment. Younce v. Lumber Co., [Citation] (1908), holds that
where the assignee makes an express promise of performance to his assignor, the other contracting party
may sue him for breach thereof. We see no reason why the same result should not obtain where the
assignee breaches his promise of performance implied under the rule of Restatement s 164. ‘That the
assignee is liable at the suit of the third party where he expressly assumes and promises to perform
delegated duties has already been decided in a few cases (citing Younce). If an express promise will
support such an action it is difficult to see why a tacit promise should not have the same effect.’ Grismore,
supra. Parenthetically, we note that such is the rule under the Uniform Commercial Code, [2-210].
We now apply the foregoing principles to the case at hand. The contract of 23 April 1960, between
defendant and J. E. Dooley and Son, Inc., under which, as stipulated by the parties, ‘the defendant
purchased the assets and obligations of J. E. Dooley and Son, Inc.,’ was a general assignment of all the
assets and obligations of J. E. Dooley and Son, Inc., including those under [the Rose-Dooley contract].
When defendant accepted such assignment it thereby became delegatee of its assignor’s duties under it
and impliedly promised to perform such duties.
When defendant later failed to perform such duties by refusing to continue sales of stone to plaintiff at the
prices specified in [the Rose-Dooley contract], it breached its implied promise of performance and
plaintiff was entitled to bring suit thereon as a third-party beneficiary.
The decision…is reversed with directions that the case be certified to the Superior Court of Forsyth County
for reinstatement of the judgment of the trial court in accordance with this opinion.

Saylor URL: http://www.saylor.org/books

Saylor.org
554

CASE QUESTIONS
1.

Why did Rose need the crushed rock from the quarry he originally leased to Dooley?

2.

What argument did Vulcan make as to why it should not be liable to sell crushed rock to Rose at the price
set out in the Rose-Dooley contract?

3.

What rule did the court here announce in deciding that Vulcan was required to sell rock at the price set
out in the Rose-Dooley contract? That is, what is the controlling rule of law in this case?

Third party Beneficiaries and Foreseeable Damages
Kornblut v. Chevron Oil Co.
62 A.D.2d 831 (N.Y. 1978)
Hopkins, J.
The plaintiff-respondent has recovered a judgment after a jury trial in the sum of $519,855.98 [about $1.9
million in 2010 dollars] including interest, costs and disbursements, against Chevron Oil Company
(Chevron) and Lawrence Ettinger, Inc. (Ettinger) (hereafter collectively referred to as defendants) for
damages arising from the death and injuries suffered by Fred Kornblut, her husband. The case went to the
jury on the theory that the decedent was the third-party beneficiary of a contract between Chevron and
the New York State Thruway Authority and a contract between Chevron and Ettinger.
On the afternoon of an extremely warm day in early August, 1970 the decedent was driving northward on
the New York State Thruway. Near Sloatsburg, New York, at about 3:00 p.m., his automobile sustained a
flat tire. At the time the decedent was accompanied by his wife and 12-year-old son. The decedent waited
for assistance in the 92 degree temperature.
After about an hour a State Trooper, finding the disabled car, stopped and talked to the decedent. The
trooper radioed Ettinger, which had the exclusive right to render service on the Thruway under an
assignment of a contract between Chevron and the Thruway Authority. Thereafter, other State Troopers
reported the disabled car and the decedent was told in each instance that he would receive assistance
within 20 minutes.

Saylor URL: http://www.saylor.org/books

Saylor.org
555

Having not received any assistance by 6:00 p.m., the decedent attempted to change the tire himself. He
finally succeeded, although he experienced difficulty and complained of chest pains to the point that his
wife and son were compelled to lift the flat tire into the trunk of the automobile. The decedent drove the
car to the next service area, where he was taken by ambulance to a hospital; his condition was later
diagnosed as a myocardial infarction. He died 28 days later.
Plaintiff sued, inter alia, Chevron and Ettinger alleging in her complaint causes of action sounding in
negligence and breach of contract. We need not consider the issue of negligence, since the Trial Judge
instructed the jury only on the theory of breach of contract, and the plaintiff has recovered damages for
wrongful death and the pain and suffering only on that theory.
We must look, then, to the terms of the contract sought to be enforced. Chevron agreed to provide “rapid
and efficient roadside automotive service on a 24-hour basis from each gasoline service station facility for
the areas…when informed by the authority or its police personnel of a disabled vehicle on the Thruway”.
Chevron’s vehicles are required “to be used and operated in such a manner as will produce adequate
service to the public, as determined in the authority’s sole judgment and discretion”. Chevron specifically
covenanted that it would have “sufficient roadside automotive service vehicles, equipment and personnel
to provide roadside automotive service to disabled vehicles within a maximum of thirty (30) minutes from
the time a call is assigned to a service vehicle, subject to unavoidable delays due to extremely adverse
weather conditions or traffic conditions.”…
In interpreting the contract, we must bear in mind the circumstances under which the parties bargained.
The New York Thruway is a limited access toll highway, designed to move traffic at the highest legal
speed, with the north and south lanes separated by green strips. Any disabled vehicle on the road
impeding the flow of traffic may be a hazard and inconvenience to the other users. The income realized
from tolls is generated from the expectation of the user that he will be able to travel swiftly and smoothly
along the Thruway. Consequently, it is in the interest of the authority that disabled vehicles will be
repaired or removed quickly to the end that any hazard and inconvenience will be minimized. Moreover,
the design and purpose of the highway make difficult, if not impossible, the summoning of aid from
garages not located on the Thruway. The movement of a large number of vehicles at high speed creates a
risk to the operator of a vehicle who attempts to make his own repairs, as well as to the other users. These

Saylor URL: http://www.saylor.org/books

Saylor.org
556

considerations clearly prompted the making of contracts with service organizations which would be
located at points near in distance and time on the Thruway for the relief of distressed vehicles.
Thus, it is obvious that, although the authority had an interest in making provision for roadside calls
through a contract, there was also a personal interest of the user served by the contract. Indeed, the
contract provisions regulating the charges for calls and commanding refunds be paid directly to the user
for overcharges, evince a protection and benefit extended to the user only. Hence, in the event of an
overcharge, the user would be enabled to sue on the contract to obtain a recovery.…Here the contract
contemplates an individual benefit for the breach running to the user.…
By choosing the theory of recovery based on contract, it became incumbent on the plaintiff to show that
the injury was one which the defendants had reason to foresee as a probable result of the breach, under
the ancient doctrine of Hadley v Baxendale [Citation], and the cases following it…in distinction to the
requirement of proximate cause in tort actions.…
The death of the decedent on account of his exertion in the unusual heat of the midsummer day in
changing the tire cannot be said to have been within the contemplation of the contracting parties as a
reasonably foreseeable result of the failure of Chevron or its assignee to comply with the contract.…
The case comes down to this, then, in our view: though the decedent was the intended beneficiary to sue
under certain provisions of the contract—such as the rate specified for services to be rendered—he was not
the intended beneficiary to sue for consequential damages arising from personal injury because of a
failure to render service promptly. Under these circumstances, the judgment must be reversed and the
complaint dismissed, without costs or disbursements.
[Martuscello, J., concurred in the result but opined that the travelling public was not an intended
beneficiary of the contract.]

CASE QUESTIONS
1.

Chevron made two arguments as to why it should not be liable for Mr. Kornblut’s death. What were they?

2.

Obviously, when Chevron made the contract with the New York State Thruway Authority, it did not know
Mr. Kornblut was going to be using the highway. How could he, then, be an intended beneficiary of the
contract?

Saylor URL: http://www.saylor.org/books

Saylor.org
557

3.

Why was Chevron not found liable for Mr. Kornblut’s death when, clearly, had it performed the contract
properly, he would not have died?

Saylor URL: http://www.saylor.org/books

Saylor.org
558

14.5 Summary and Exercises
Summary
The general rule that the promisee may assign any right has some exceptions—for example, when the
promisor’s obligation would be materially changed. Of course the contract itself may prohibit assignment,
and sometimes statutes preclude it. Knowing how to make the assignment effective and what the
consequences of the assignment are on others is worth mastering. When, for example, does the assignee
not stand in the assignor’s shoes? When may a future right be assigned?
Duties, as well as rights, may be transferred to third parties. Most rights (promises) contained in contracts
have corresponding duties (also expressed as promises). Often when an entire contract is assigned, the
duties go with it; the transferee is known, with respect to the duties, as the delegatee. The transferor
himself does not necessarily escape the duty, however. Moreover, some duties are nondelegable, such as
personal promises and those that public policy require to be carried out by a particular official. Without
the ability to assign rights and duties, much of the modern economy would grind to a halt.
The parties to a contract are not necessarily the only people who acquire rights or duties under it. One
major category of persons acquiring rights is third-party beneficiaries. Only intended beneficiaries acquire
rights under the contract, and these are of two types: creditor and donee beneficiaries. The rules for
determining whether rights have been conferred are rather straightforward; determining whether rights
can subsequently be modified or extinguished is more troublesome. Generally, as long as the contract
does not prohibit change and as long as the beneficiary has not relied on the promise, the change may be
made.

EXERCISES
1.

The Dayton Country Club offered its members various social activities. Some members were entitled, for
additional payment, to use the golf course, a coveted amenity. Golfing memberships could not be
transferred except upon death or divorce, and there was a long waiting list in this special category; if a
person at the top of the list declined, the next in line was eligible. Golfing membership rules were drawn
up by a membership committee. Magness and Redman were golfing members. They declared bankruptcy,

Saylor URL: http://www.saylor.org/books

Saylor.org
559

and the bankruptcy trustee sought, in order to increase the value of their debtors’ estates, to assume and
sell the golfing memberships to members on the waiting list, other club members, or the general public,
provided the persons joined the club. The club asserted that under relevant state law, it was “excused
from rendering performance to an entity other than the debtor”—that is, it could not be forced to accept
strangers as members. Can these memberships be assigned?
2.

Tenant leased premises in Landlord’s shopping center, agreeing in the lease “not to assign, mortgage,
pledge, or encumber this lease in whole or in part.” Under the lease, Tenant was entitled to a
construction allowance of up to $11,000 after Tenant made improvements for its uses. Prior to the
completion of the improvements, Tenant assigned its right to receive the first $8,000 of the construction
allowance to Assignee, who, in turn, provided Tenant $8,000 to finance the construction. Assignee
notified Landlord of the assignment, but when the construction was complete, Landlord paid Tenant
anyway; when Assignee complained, Landlord pointed to the nonassignment clause. Assignee sued
Landlord. Who wins?

3.

[1]

Marian contracted to sell her restaurant to Billings for $400,000. The contract provided that Billings would
pay $100,000 and sign a note for the remainder. Billings sold the restaurant to Alice, who agreed to
assume responsibility for the balance due on the note held by Marian. But Alice had difficulties and
declared bankruptcy. Is Billings still liable on the note to Marian?

4.

Yellow Cab contracted with the Birmingham Board of Education to transport physically handicapped
students. The contract provided, “Yellow Cab will transport the physically handicapped students of
the School System…and furnish all necessary vehicles and personnel and will perform all
maintenance and make all repairs to the equipment to keep it in a safe and efficient operating
condition at all times.”
Yellow Cab subcontracted with Metro Limousine to provide transportation in connection with its
contract with the board. Thereafter, Metro purchased two buses from Yellow Cab to use in
transporting the students. DuPont, a Metro employee, was injured when the brakes on the bus
that he was driving failed, causing the bus to collide with a tree. DuPont sued Yellow Cab, alleging
that under its contract with the board, Yellow Cab had a nondelegable duty to properly maintain
the bus so as to keep it in a safe operating condition; that that duty flowed to him as an intended

Saylor URL: http://www.saylor.org/books

Saylor.org
560

third-party beneficiary of the contract; and that Yellow Cab had breached the contract by failing to
properly maintain the bus. Who wins?
5.

[2]

Joan hired Groom to attend to her herd of four horses at her summer place in the high desert. The job
was too much for Groom, so he told Tony that he (Groom) would pay Tony, who claimed expertise in
caring for horses, to take over the job. Tony neglected the horses in hot weather, and one of them
needed veterinarian care for dehydration. Is Groom liable?

6.

Rensselaer Water Company contracted with the city to provide water for business, domestic, and firehydrant purposes. While the contract was in effect, a building caught on fire; the fire spread to Plaintiff’s
(Moch Co.’s) warehouse, destroying it and its contents. The company knew of the fire but was unable to
supply adequate water pressure to put it out. Is the owner of the warehouse able to maintain a claim
against the company for the loss?

7.

Rusty told Alice that he’d do the necessary overhaul on her classic car for $5,000 during the month of
May, and that when the job was done, she should send the money to his son, Jim, as a graduation
present. He confirmed the agreement in writing and sent a copy to Jim. Subsequently, Rusty changed his
mind. What right has Jim?

8.

Fox Brothers agreed to convey to Clayton Canfield Lot 23 together with a one-year option to purchase Lot
24 in a subdivision known as Fox Estates. The agreement contained no prohibitions, restrictions, or
limitations against assignments. Canfield paid the $20,000 and took title to Lot 23 and the option to Lot
24. Canfield thereafter assigned his option rights in Lot 24 to the Scotts. When the Scotts wanted to
exercise the option, Fox Brothers refused to convey the property to them. The Scotts then brought suit
for specific performance. Who wins?

9.

Rollins sold Byers, a businessperson, a flatbed truck on a contract; Rollins assigned the contract to Frost,
and informed Byers of the assignment. Rollins knew the truck had problems, which he did not reveal to
Byers. When the truck needed $3,200 worth of repairs and Rollins couldn’t be found, Byers wanted to
deduct that amount from payments owed to Frost, but Frost insisted he had a right to payment. Upon
investigation, Byers discovered that four other people in the state had experienced similar situations with
Rollins and with Frost as Rollins’s assignee. What recourse has Byers?

10. Merchants and resort owners in the San Juan Islands in Washington State stocked extra supplies, some
perishable, in anticipation of the flood of tourists over Labor Day. They suffered inconvenience and

Saylor URL: http://www.saylor.org/books

Saylor.org
561

monetary damage due to the union’s Labor Day strike of the state ferry system, in violation of its
collective bargaining agreement with the state and of a temporary restraining order. The owners sued the
union for damages for lost profits, attorney fees, and costs, claiming the union should be liable for
intentional interference with contractual relations (the owners’ relations with their would-be customers).
Do the owners have a cause of action?

SELF-TEST QUESTIONS
1.

A creditor beneficiary is

a.

the same as a donee beneficiary

b.

a third-party beneficiary

c.

an incidental beneficiary

d.

none of the above

2.

Assignments are not allowed

a.

for rights that will arise from a future contract

b.

when they will materially change the duties that the obligor must perform

c.

where they are forbidden by public policy

d.

for any of the above
When an assignor assigns the same interest twice,

a.

the subsequent assignee generally takes precedence

b.

the first assignee generally takes precedence

c.

the first assignee always takes precedence

d.

the assignment violates public policy
Factoring

a.

is an example of delegation of duties

b.

involves using an account receivable as collateral for a loan

c.

involves the purchase of a right to receive income from another

d.

is all of the above
Personal promises

a.

are always delegable

Saylor URL: http://www.saylor.org/books

Saylor.org
562

b.

are generally not delegable

c.

are delegable if not prohibited by public policy

d.

are delegable if not barred by the contract

SELF-TEST ANSWERS
1.

b

2.

d

3.

b

4.

c

5.

b

[1] Aldana v. Colonial Palms Plaza, Inc., 591 So.2d 953 (Fla. Ct. App., 1991).
[2] DuPont v. Yellow Cab Co. of Birmingham, Inc., 565 So.2d 190 (Ala. 1990).

Saylor URL: http://www.saylor.org/books

Saylor.org
563

Chapter 15

Discharge of Obligations
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

What is meant by discharge of contract obligations

2.

How contract obligations are discharged

Saylor URL: http://www.saylor.org/books

Saylor.org
564

15.1 Discharge of Contract Duties
LEARNING OBJECTIVES
1.

Understand how performance, partial performance, or no performance may discharge contractual
obligations.

2.

Recognize what rights accrue to the nonbreaching party when the other side announces, before the
time for performance, that performance will not be forthcoming—anticipatory breach.

3.

Understand the concept of the right to adequate assurances, and the consequences if no such
assurances are forthcoming.

A person is liable to perform agreed-to contract duties until or unless he or she is discharged. If the
person fails to perform without being discharged, liability for damages arises. Here we deal with the
second-to-the-last of the four broad themes of contract law: how contract duties are discharged.

Discharge by Performance (or Nonperformance) of the Duty
A contract can be discharged by complete performance or material nonperformance of the contractual
duty. Note, in passing, that the modern trend at common law (and explicit under the Uniform
Commercial Code [UCC], Section 1-203) is that the parties have a good-faith duty to perform to each
other. There is in every contract “an implied covenant of good faith” (honesty in fact in the transaction)
that the parties will deal fairly, keep their promises, and not frustrate the other party’s reasonable
expectations of what was given and what received.

Full Performance
Full performance of the contractual obligation discharges the duty. If Ralph does a fine job of plumbing
Betty’s new bathroom, she pays him. Both are discharged.

Nonperformance, Material Breach
If Ralph doesn’t do any work at all on Betty’s bathroom, or almost none, then Betty owes him nothing.
She—the nonbreaching party—is discharged, and Ralph is liable for breach of contract.

Saylor URL: http://www.saylor.org/books

Saylor.org
565

Under UCC Section 2-106(4), a party that ends a contract breached by the other party is said to have
effected a cancellation. The cancelling party retains the right to seek a remedy for breach of the whole
contract or any unperformed obligation. The UCC distinguishes cancellation from termination, which
occurs when either party exercises a lawful right to end the contract other than for breach. When a
contract is terminated, all executory duties are discharged on both sides, but if there has been a partial
breach, the right to seek a remedy survives.

[1]

Substantial Performance
Logically, anything less than full performance, even a slight deviation from what is owed, is sufficient to
prevent the duty from being discharged and can amount to a breach of contract. So if Ralph does all the
plumbing for Betty’s new bathroom except hook up the toilet feed, he has not really “plumbed the new
bathroom.” He has only plumbed part of it. At classic common law, that was it: either you did the thing
you promised completely or you had materially breached. But under modern theories, an ameliorative
doctrine has developed, called substantial performance: if one side has substantially, but not completely,
performed, so that the other side has received a benefit, the nonbreaching party owes something for the
value received. The Restatement (Second) of Contracts puts it this way:

[2]

Substantial Performance.
In an important category of disputes over failure of performance, one party asserts the right to payment
on the ground that he has completed his performance, while the other party refuses to pay on the ground
that there is an uncured material failure of performance.…In such cases it is common to state the issue…in
terms of whether there has been substantial performance.…If there has been substantial although not full
performance, the building contractor has a claim for the unpaid balance and the owner has a claim only
for damages. If there has not been substantial performance, the building contractor has no claim for the
unpaid balance, although he may have a claim in restitution.
The contest here is between the one who claims discharge by the other’s material breach and the one who
asserts there has been substantial performance. What constitutes substantial performance is a question of
fact, as illustrated in Section 15.2.1 "Substantial Performance; Conditions Precedent", TA Operating Corp.
v. Solar Applications Engineering, Inc. The doctrine has no applicability where the breaching party

Saylor URL: http://www.saylor.org/books

Saylor.org
566

willfully failed to follow the contract, as where a plumber substitutes a different faucet for the one
ordered; installation of the incorrect faucet is a breach, even if it is of equal or greater value than the one
ordered.
Under the UCC, there is no such thing as substantial performance. Section 2-601 requires that the goods
delivered according to the contract be the exact things ordered—that there be a perfect tender (unless the
parties agree otherwise).

Anticipatory Breach and Demand for Reasonable Assurances
When a promisor announces before the time his performance is due that he will not perform, he is said to
have committed ananticipatory breach (or repudiation). Of course a person cannot fail to perform a duty
before performance is due, but the law allows the promisee to treat the situation as a material breach that
gives rise to a claim for damages and discharges the obligee from performing duties required of him under
the contract. The common-law rule was first recognized in the well-known 1853 British case Hochster v.
De La Tour. In April, De La Tour hired Hochster as his courier, the job to commence in June. In May, De
La Tour changed his mind and told Hochster not to bother to report for duty. Before June, Hochster
secured an appointment as courier to Lord Ashburton, but that job was not to begin until July. Also in
May, Hochster sued De La Tour, who argued that he should not have to pay Hochster because Hochster
had not stood ready and willing to begin work in June, having already agreed to work for Lord Ashburton.
The court ruled for the plaintiff Hochster:
[I]t is surely much more rational, and more for the benefit of both parties, that, after the renunciation of
the agreement by the defendant, the plaintiff should be at liberty to consider himself absolved from any
future performance of it, retaining his right to sue for any damage he has suffered from the breach of it.
Thus, instead of remaining idle and laying out money in preparations which must be useless, he is at
liberty to seek service under another employer, which would go in mitigation of the damages to which he
would otherwise be entitled for a breach of the contract. It seems strange that the defendant, after
renouncing the contract, and absolutely declaring that he will never act under it, should be permitted to
object that faith is given to his assertion, and that an opportunity is not left to him of changing his mind.

Saylor URL: http://www.saylor.org/books

[3]

Saylor.org
567

Another type of anticipatory breach consists of any voluntary act by a party that destroys, or seriously
impairs, that party’s ability to perform the promise made to the other side. If a seller of land, having
agreed to sell a lot to one person at a date certain, sells it instead to a third party before that time, there is
an anticipatory breach. If Carpenter announces in May that instead of building Owner’s deck in July, as
agreed, he is going on a trip to Europe, there is an anticipatory breach. In the first instance, there would
be no point to showing up at the lawyer’s office when the date arrives to await the deed, so the law gives a
right to sue when the land is sold to the other person. In the second instance, there would be no point to
waiting until July, when indeed Carpenter does not do the job, so the law gives the right to sue when the
future nonperformance is announced.
These same general rules prevail for contracts for the sale of goods under UCC Section 2-610.
Related to the concept of anticipatory breach is the idea that the obligee has a right to demand reasonable
assurances from the obligor that contractual duties will be performed. If the obligee makes such
ademand for reasonable assurances and no adequate assurances are forthcoming, the obligee may assume
that the obligor will commit an anticipatory breach, and consider it so. That is, after making the contract,
the obligee may come upon the disquieting news that the obligor’s ability to perform is shaky. A change in
financial condition occurs, an unknown claimant to rights in land appears, a labor strike arises, or any of a
number of situations may crop up that will interfere with the carrying out of contractual duties. Under
such circumstances, the obligee has the right to a demand for reasonable assurance that the obligor will
perform as contractually obligated. The general reason for such a rule is given in UCC Section 2-609(1),
which states that a contract “imposes an obligation on each party that the other’s expectation of receiving
due performance will not be impaired.” Moreover, an obligee would be foolish not to make alternative
arrangements, if possible, when it becomes obvious that his original obligor will be unable to perform.
The obligee must have reasonable grounds to believe that the obligor will breach. The fear must be that of
a failure of performance that would amount to a total breach; a minor defect that can be cured and that at
most would give rise to an offset in price for damages will not generally support a demand for assurances.
Under UCC Section 2-609(1), the demand must be in writing, but at common law the demand may be oral
if it is reasonable in view of the circumstances. If the obligor fails within a reasonable time to give

Saylor URL: http://www.saylor.org/books

Saylor.org
568

adequate assurance, the obligee may treat the failure to do so as an anticipatory repudiation, or she may
wait to see if the obligor might change his mind and perform.

KEY TAKEAWAY
Contracts can be discharged by performance: complete performance discharges both sides; material breach
discharges the breaching party, who has a right to claim damages; substantial performance obligates the
promisee to pay something for the benefit conferred but is a breach. A party may demand reasonable
assurances of performance, which, if not forthcoming, may be treated as an anticipatory breach (or
repudiation).

EXERCISES
1.

What types of performance discharge a contractual obligation?

2.

Under the UCC, what is the difference between cancellation and termination of a contract?

3.

What is an anticipatory breach, and under what circumstances can a party claim it?

Saylor URL: http://www.saylor.org/books

Saylor.org
569

Discharge by Conditions
LEARNING OBJECTIVES
1.

Understand the concept of conditions in a contract.

2.

Recognize that conditions can be classified on the basis of how they are created, their effect on the
duty to perform, the essentialness of timely performance, or performance to someone’s satisfaction.

Usually contracts consist of an exchange of promises—a pledge or commitment by each party that
somebody will or will not do something. Andy’s promise to cut Anne’s lawn “over the weekend” in return
for Anne’s promise to pay twenty-five dollars is a commitment to have the lawn mowed by Sunday night
or Monday morning. Andy’s promise “not to tell anyone what I saw you doing Saturday night” in return
for Anne’s promise to pay one hundred dollars is a commitment that an event (the revealing of a secret)
will not occur. These promises are known as independent or absolute or unconditional, because their
performance does not depend on any outside event. Such promises, if contractually binding, create a
present duty to perform (or a duty to perform at the time stated).
However, it is common that the obligation to perform a contract is conditioned (or conditional).
A condition is an event the happening or nonhappening of which gives rise to a duty to perform (or
discharges a duty to perform). Conditions may be express or implied; they may also be precedent,
concurrent, subsequent, or to the satisfaction of a party.

Conditions Classified Based on How They Are Created
Express conditions are stated in words in the contract, orally or written. Andy promises to mow Anne’s
lawn “provided it doesn’t rain.” “Provided it doesn’t rain” is an express condition. If rain comes, there is
no duty to cut the lawn, and Andy’s failure to do so is not a breach of promise. Express conditions are
usually introduced by language such as “provided that,” “if,” “when,” “assuming that,” “as soon as,”
“after,” and the like. Implied conditions are unexpressed but understood to be part of the contract. If Mr.
Olson guarantees Jack’s used car for ninety days, it is implied that his obligation to fix any defects doesn’t
arise until Jack lets him know the car is defective. If Ralph is hired to plumb Betty’s new bathroom, it is
implied that Betty’s duty to pay is conditioned on Ralph’s completion of the job.

Saylor URL: http://www.saylor.org/books

Saylor.org
570

Conditions Classified Based on Their Effect on Duty to Perform
A condition precedent is a term in a contract (express or implied) that requires performance only in the
event something else happens first. Jack will buy a car from Mr. Olson if Jack gets financing. “If Jack gets
financing” is a condition precedent. A concurrent condition arises when the duty to perform the contract
is simultaneous: the promise of a landowner to transfer title to the purchaser and the purchaser to tender
payment to the seller. The duty of each to perform is conditioned on the performance by the other. (As a
practical matter, of course, somebody has to make the first move, proffering deed or tendering the check.)
A condition that terminates an already existing duty of performance is known as a condition subsequent.
Ralph agrees to do preventive plumbing maintenance on Deborah Dairy’s milking equipment for as long
as David Dairy, Deb’s husband, is stationed overseas. When David returns, Ralph’s obligation to do the
maintenance (and Deb’s duty to pay him) terminates.

Condition of Timeliness
If, as often occurs, it does not matter a great deal whether a contract is performed exactly on time, failure
to do so is not a material breach, and the promisee has to accept the performance and deduct any losses
caused by the delay. If, though, it makes a difference to the promisee whether the promisor acts on time,
then it is said that “time is of the essence.” Time as a condition can be made explicit in a clause reciting
that time is of the essence. If there is no express clause, the courts will read it in when the purpose of the
contract was clearly to provide for performance at or by a certain time, and the promisee will gain little
from late performance. But even express clauses are subject to a rule of reason, and if the promisor would
suffer greatly by enforcement of the clause (and the promisee would suffer only slightly or not at all from a
refusal to invoke it), the courts will generally excuse the untimely performance, as long as it was
completed within a reasonable time. A builder’s failure to finish a house by July 1 will not discharge the
buyer’s obligation to pay if the house is finished a week or even a month later, although the builder will be
liable to the buyer for expenses incurred because of the lateness (storage charges for furniture, costs for
housing during the interim, extra travel, and the like).

Condition That a Party Must Be Satisfied

Saylor URL: http://www.saylor.org/books

Saylor.org
571

“You must be satisfied or your money back” is a common advertisement. A party to a contract can require
that he need not pay or otherwise carry out his undertaking unless satisfied by the obligor’s performance,
or unless a third party is satisfied by the performance.
Parties may contract to perform to one side’s personal satisfaction. Andy tells Anne, a prospective client,
that he will cut her hair better than her regular hairdresser, and that if she is not satisfied, she need not
pay him. Andy cuts her hair, but Anne frowns and says, “I don’t like it.” Assume that Andy’s work is
excellent. Whether Anne must pay depends on the standard for judging to be employed—a standard of
objective or subjective satisfaction. The objective standard is that which would satisfy the reasonable
purchaser. Most courts apply this standard when the contract involves the performance of a mechanical
job or the sale of a machine whose performance is capable of objective measurement. So even if the
obligee requires performance to his “personal satisfaction,” the courts will hold that the obligor has
performed if the service performed or the goods produced are in fact satisfactory. By contrast, if the goods
or services contracted for involve personal judgment and taste, the duty to pay will be discharged if the
obligee states personal (subjective) dissatisfaction. No reason at all need be given, but it must be for a
good-faith reason, not just to escape payment.
The duty to make a contract payment may be conditioned on the satisfaction of a third party. Building
contracts frequently make the purchaser’s duty to pay conditional on the builder’s receipt of an architect’s
certificate of compliance with all contractual terms; road construction contracts often require that the
work be done “to the satisfaction of the County Engineer.” These conditions can be onerous. The builder
has already erected the structure and cannot “return” what he has done. Nevertheless, because the
purchaser wants assurance that the building (obviously a major purchase) or road meets his
specifications, the courts will hold the contractor to the condition unless it is impossible to provide a
certificate (e.g., architect may have died) or the architect has acted in bad faith, or the purchaser has
somehow prevented the certificate from issuing. The third party’s refusal to issue a certificate needs to be
reasonable.

KEY TAKEAWAY
Parties may, expressly or implicitly, condition the requirement for contractual performance on the happening
or nonhappening of an event, or on timeliness. They may condition performance on satisfaction to one of the

Saylor URL: http://www.saylor.org/books

Saylor.org
572

parties to the contract or to the satisfaction of a third party; in any event, dissatisfaction must be in good
faith.

EXERCISES
1.

What is “conditioned” by a condition in a contract?

2.

What conditions are based on how they are made?

3.

What conditions are based on their effect on the duty of performance?

4.

What typical situations involve performance to a party’s satisfaction?

Saylor URL: http://www.saylor.org/books

Saylor.org
573

Discharge by Agreement of the Parties
LEARNING OBJECTIVE
1.

Recognize that there are various ways the parties may agree between themselves to terminate mutual
obligations under the contract.

Parties are free to agree to almost any contract they want, and they are free to agree to end the contract
whenever they want. There are several ways this is done.

Mutual Rescission
The parties may agree to give up the duties to perform, called mutual rescission. This may be by a formal
written release saying the obligor is discharged upon delivery of the writing or upon occurrence of a
condition. Or an obligation may be discharged by a contract not to sue about it.
The Restatement terms this an agreement of rescission.

[4]

An agreement to rescind will be given effect

even though partial performance has been made or one or both parties have a claim for partial breach.
The agreement need not be in writing or even expressed in words. By their actions, such as failure to take
steps to perform or enforce, the parties may signal their mutual intent to rescind. Andy starts to mow
Anne’s lawn as they agreed. He begins the job, but it is unbearably hot. She sees how uncomfortable he is
and readily agrees with him when he says, “Why don’t we just forget the whole thing?” Andy’s duty to
finish mowing is discharged, as is Anne’s duty to pay Andy, either for the whole job or for the part he has
done.
Business executives live by contracts, but they do not necessarily die by them. A sociologist who studied
business behavior under contract discovered a generation ago—and it is still valid—that in the great
majority of cases in which one party wishes to “cancel an order,” the other party permits it without
renegotiation, even though the cancellation amounts to a repudiation of a contract. As one lawyer was
quoted as saying,
Often business[people] do not feel they have “a contract”—rather they have an “order.” They speak of
“cancelling the order” rather than “breaching our contract.” When I began practice I referred to order
cancellations as breaches of contract, but my clients objected since they do not think of cancellation as

Saylor URL: http://www.saylor.org/books

Saylor.org
574

wrong. Most clients, in heavy industry at least, believe that there is a right to cancel as part of the buyerseller relationship. There is a widespread attitude that one can back out of any deal within some very
vague limits. Lawyers are often surprised by this attitude.

[5]

This attitude is understandable. People who depend for their economic survival on continuing
relationships will be loath to react to every change in plans with a lawsuit. The legal consequences of most
of these cancellations are an agreement of rescission. Under UCC Section 2-720, the use of a word like
“cancellation” or “rescission” does not by itself amount to a renunciation of the right to sue for breach of a
provision that occurred before the rescission. If the parties mean to discharge each other fully from all
duties owed, they must say so explicitly. Actions continue to speak more loudly than words, however, and
in law, so can inactions. Legal rights under contracts may be lost by both parties if they fail to act; by
abandoning their claims, they can affect rescission.

Waiver
A second means of discharge is by waiver, whereby a party voluntarily gives up a right she has under a
contract but doesn’t give up the entire right to performance by the other side. Tenant is supposed to pay
rent on the first of the month, but because his employer pays on the tenth, Tenant pays Landlady on that
day. If Landlady accepts the late payment without objection, she has waived her right to insist on payment
by the first of the month, unless the lease provides that no waiver occurs from the acceptance of any late
payments. SeeSection 15.2.2 "Waiver of Contract Rights; Nonwaiver Provisions", Minor v. Chase Auto
Finance Corporation. A “waiver” is permission to deviate from the contract; a “release” means to let go of
the whole thing.

Substituted Agreement
Discharge by substituted agreement is a third way of mutual rescission. The parties may enter into
a novation, either a new contract or one whereby a new person is substituted for the original obligor, and
the latter is discharged. If Mr. Olson is obligated to deliver a car to Jack, Jack and Mr. Olson may agree
that Dewey Dealer should deliver the car to Jack instead of Mr. Olson; the latter is discharged by this
novation. A substituted agreement may also simply replace the original one between the original parties.

Saylor URL: http://www.saylor.org/books

Saylor.org
575

Accord and Satisfaction
Discharge by accord and satisfaction is a fourth way of mutual rescission. Here the parties to a contract
(usually a disputed one) agree to substitute some performance different from what was originally agreed,
and once this new agreement is executed, the original contract (as well as the more recent accord) is
satisfied. But before then, the original agreement is only suspended: if the obligor does not satisfy the
accord, the other side can sue on the original obligation or on the accord.

KEY TAKEAWAY
Parties to a contract may agree to give it up. This may be by mutual rescission, release, waiver, novation,
substituted agreement, or accord and satisfaction.

EXERCISES
1.

How does mutual rescission discharge a common-law contract without apparent new consideration?

2.

What is the difference between a substituted agreement and a novation?

3.

What happens if the parties negotiate an accord and satisfaction and one side fails to perform it?

4.

If an obligee accepts performance from the obligor that deviates from the contract, under what
circumstances can the obligee nevertheless insist on strict compliance in the future?

Saylor URL: http://www.saylor.org/books

Saylor.org
576

Discharge When Performance Becomes Impossible or Very Difficult
LEARNING OBJECTIVE
1.

Recognize that there are several circumstances when performance of the contract becomes variously
impossible, very difficult, or useless, and that these may give rise to discharge.

There are at least five circumstances in which parties may be discharged from contractual obligations
because performance is impossible, difficult, or useless.

Overview
Every contract contains some element of risk: the buyer may run out of money before he can pay; the
seller may run out of goods before he can deliver; the cost of raw materials may skyrocket, throwing off
the manufacturer’s fine financial calculations. Should the obligor’s luck run out, he is stuck with the
consequences—or, in the legal phrase, his liability is strict: he must either perform or risk paying damages
for breach of contract, even if his failure is due to events beyond his control. Of course, an obligor can
always limit his liability through the contract itself. Instead of obligating himself to deliver one million
units, he can restrict his obligation to “one million units or factory output, whichever is less.” Instead of
guaranteeing to finish a job by a certain date, he can agree to use his “best efforts” to do so. Similarly,
damages in the event of breach can be limited. A party can even include a clause canceling the contract in
the event of an untoward happening. But if these provisions are absent, the obligor is generally held to the
terms of his bargain.
Exceptions include the concepts of impossibility, impracticability, and frustration of purpose.

Impossibility
If performance is impossible, the duty is discharged. The categories here are death or incapacity of a
personal services contractor, destruction of a thing necessary for performance, and performance
prohibited by government order.

Death or Incapacity of a Personal Services Contractor

Saylor URL: http://www.saylor.org/books

Saylor.org
577

If Buyer makes a contract to purchase a car and dies before delivery, Buyer’s estate could be held liable; it
is not impossible (for the estate) to perform. The estate of a painter hired to do a portrait cannot be sued
for damages because the painter died before she could complete the work.

Destruction or Deterioration of a Thing Necessary for Performance
When a specific object is necessary for the obligor’s performance, its destruction or deterioration making
its use impracticable (or its failure to come into existence) discharges the obligor’s duty. Diane’s Dyers
contracts to buy the annual wool output of the Sheepish Ranch, but the sheep die of an epidemic disease
before they can be shorn. Since the specific thing for which the contract was made has been destroyed,
Sheepish is discharged from its duty to supply Diane’s with wool, and Diane’s has no claim against the
Ranch. However, if the contract had called for a quantity of wool, without specifying that it was to be from
Sheepish’s flock, the duty would not be discharged; since wool is available on the open market, Sheepish
could buy that and resell it to Diane’s.

Performance Prohibited by Government Regulation or Order
When a government promulgates a rule after a contract is made, and the rule either bars performance or
will make it impracticable, the obligor’s duty is discharged. An obligor is not required to break the law and
risk the consequences. Financier Bank contracts to sell World Mortgage Company certain collateralized
loan instruments. The federal government, in a bank reform measure, prohibits such sales. The contract is
discharged. If the Supreme Court later declared the prohibition unconstitutional, World Mortgage’s duty
to buy (or Financier Bank’s to sell) would not revive.

Impracticability
Less entirely undoable than impossibility, but still grounds for discharge, are common-law
impracticability and its relative, commercial impracticability.

Common-Law Impracticability
Impracticability is said to exist when there is a radical departure from the circumstances that the parties
reasonably contemplated would exist at the time they entered into the contract; on such facts, the courts

Saylor URL: http://www.saylor.org/books

Saylor.org
578

might grant relief. They will do so when extraordinary circumstances (often called “acts of God” or “force
majeure”) make it unjust to hold a party liable for performance. Although the justification for judicial
relief could be found in an implied condition in all contracts that extraordinary events shall not occur, the
Restatement eschews so obvious a bootstrap logic and adopts the language of UCC Section 2-615(a),
which states that the crux of the analysis is whether the nonoccurrence of the extraordinary circumstance
was “a basic assumption on which the contract was made.”

[6]

If it was—if, that is, the parties assumed that

the circumstance would not occur—then the duty is discharged if the circumstance later does occur.
In one well-known case, Autry v. Republic Productions, the famous cowboy movie star Gene Autry had a
contract to perform to the defendant. He was drafted into the army in 1942; it was temporarily, at least,
impossible for him to perform his movie contractual obligations incurred prior to his service. When he
was discharged in 1945, he sued to be relieved of the prewar obligations. The court took notice that there
had been a long interruption in Autry’s career and of “the great decrease in the purchasing power of the
dollar”—postwar inflation—and determined that to require him to perform under the old contract’s terms
would work a “substantial hardship” on him. A world war is an extraordinary circumstance. The
temporary impossibility had transformed into impracticability.

[7]

Impracticability refers to the performance, not to the party doing it. Only if the performance is
impracticable is the obligor discharged. The distinction is between “the thing cannot be done” and “I
cannot do it.” The former refers to that which is objectively impracticable, and the latter to that which is
subjectively impracticable. That a duty is subjectively impracticable does not excuse it if the circumstances
that made the duty difficult are not extraordinary. A buyer is liable for the purchase price of a house, and
his inability to raise the money does not excuse him or allow him to escape from a suit for damages when
the seller tenders the deed.

[8]

If Andy promises to transport Anne to the football stadium for ten dollars,

he cannot wriggle out of his agreement because someone smashed into his car (rendering it inoperable) a
half hour before he was due to pick her up. He could rent a car or take her in a taxi, even though that will
cost considerably more than the sum she agreed to pay him. But if the agreement was that he would
transport her in his car, then the circumstances make his performance objectively impracticable—the
equivalent of impossible—and he is excused.

Commercial Impracticability
Saylor URL: http://www.saylor.org/books

Saylor.org
579

[9]

This common-law concept of impracticability has been adopted by the UCC. When performance cannot
be undertaken except with extreme difficulty or at highly unreasonable expense, it might be excused on
the theory ofcommercial impracticability. However, “impracticable” (the action is impossible) is not the
same as “impractical” (the action would yield an insufficient return or would have little practical value).
The courts allow a considerable degree of fluctuation in market prices, inflation, weather, and other
economic and natural conditions before holding that an extraordinary circumstance has occurred. A
manufacturer that based its selling price on last year’s costs for raw materials could not avoid its contracts
by claiming that inflation within the historical range had made it difficult or unprofitable to meet its
commitments. Examples of circumstances that could excuse might be severe limitations of supply due to
war, embargo, or a natural disaster. Thus a shipowner who contracted with a purchaser to carry goods to a
foreign port would be excused if an earthquake destroyed the harbor or if war broke out and the military
authorities threatened to sink all vessels that entered the harbor. But if the shipowner had planned to
steam through a canal that is subsequently closed when a hostile government seizes it, his duty is not
discharged if another route is available, even if the route is longer and consequently more expensive.

Frustration of Purpose
If the parties made a basic assumption, express or implied, that certain circumstances would not arise, but
they do arise, then a party is discharged from performing his duties if his principal purpose in making the
contract has been “substantially frustrated.” This is not a rule of objective impossibility. It operates even
though the parties easily might be able to carry out their contractual duties.
The frustration of purpose doctrine comes into play when circumstances make the value of one party’s
performance virtually worthless to the other. This rule does not permit one party to escape a contract
simply because he will make less money than he had planned or because one potential benefit of the
contract has disappeared. The purpose that is frustrated must be the core of the contract, known and
understood by both parties, and the level of frustration must be severe; that is, the value of the contract to
the party seeking to be discharged must be destroyed or nearly destroyed.
The classic illustration of frustration of purpose is the litigation that gave birth to the rule: the so-called
coronation cases. In 1901, when King Edward VII was due to be crowned following the death of Queen
Victoria, a parade route was announced for the coronation. Scores of people rented rooms in buildings

Saylor URL: http://www.saylor.org/books

Saylor.org
580

that lined the streets of the route to watch the grand spectacle. But the king fell ill, and the procession was
canceled. Many expectant viewers failed to pay, and the building owners took them to court; many lessees
who had paid took the owners to court to seek refunds. The court declared that the lessees were not liable
because the purpose of the contract had been frustrated by the king’s illness.
Supervening government regulations (though here different from illegality), floods that destroy buildings
in which an event was to take place, and business failures may all contribute to frustration of purpose. But
there can be no general rule: the circumstances of each case are determinative. Suppose, for example, that
a manufacturer agrees to supply a crucial circuit board to a computer maker who intends to sell his
machine and software to the government for use in the international space station’s ventilation systems.
After the contract is made but before the circuit boards are delivered, the government decides to scrap
that particular space station module. The computer manufacturer writes the circuit board maker,
canceling the contract. Whether the manufacturer is discharged depends on the commercial prospects for
the computer and the circuit board. If the circuit board can be used only in the particular computer, and it
in turn is only of use on the space station, the duty to take the boards is discharged. But if the computer
can be sold elsewhere, or the circuit boards can be used in other computers that the manufacturer makes,
it is liable for breach of contract, since its principal purpose—selling computers—is not frustrated.
As before, the parties can provide in the contract that the duty is absolute and that no supervening event
shall give rise to discharge by reason of frustration of purpose.

KEY TAKEAWAY
The obligations to perform under a contract cannot be dismissed lightly, but a person’s duty to perform a
contract duty may be discharged if it becomes impossible or very difficult to do it. This includes impossibility,
common-law impracticability, commercial impracticability under the UCC, and frustration of purpose.

EXERCISES
1.

If it is possible to perform a contract, why might a party be excused because of frustration of purpose?

2.

What is the difference between impractical and impracticable?

3.

How would supervening government regulation be different from supervening illegality?

Saylor URL: http://www.saylor.org/books

Saylor.org
581

Other Methods of Discharge
LEARNING OBJECTIVES
1.

Recognize when alteration, power of avoidance, the statute of limitations, and bankruptcy discharge
parties from contracts.

2.

In addition to performance (or lack of it), agreement of the parties, the happening or nonhappening of
conditions, and variations on the theme of impossibility, there are several other ways contract duties
may be discharged.

Cancellation, Destruction, or Surrender
An obligee may unilaterally discharge the obligor’s duty toward him by canceling, destroying, or
surrendering the written document embodying the contract or other evidence of the duty. No
consideration is necessary; in effect, the obligee is making a gift of the right that he possesses. No
particular method of cancellation, destruction, or surrender is necessary, as long as the obligee manifests
his intent that the effect of his act is to discharge the duty. The entire document can be handed over to the
obligor with the words, “Here, you don’t owe me anything.” The obligee can tear the paper into pieces and
tell the obligor that he has done so because he does not want anything more. Or he can mutilate the
signatures or cross out the writing.

Power of Avoidance
A contractual duty can be discharged if the obligor can avoid the contract. As discussed in Chapter 10
"Real Assent", a contract is either void or can be avoided if one of the parties lacked capacity (infancy,
insanity); if there has been duress, undue influence, misrepresentation, or mistake; or the contract is
determined to be unconscionable. Where a party has a power of avoidance and exercises it, that party is
discharged from further obligation.

Statute of Limitations
When an obligor has breached a contract, the obligee has the right to sue in court for a remedy. But that
right does not last forever. Every state has statutes of limitations that establish time periods within which
the suit must be brought (different time periods are spelled out for different types of legal wrongs:

Saylor URL: http://www.saylor.org/books

Saylor.org
582

contract breach, various types of torts, and so on). The time period for contract actions under most
statutes of limitations ranges between two and six years. The UCC has a fouryear statute of limitations.

[10]

The period begins to run from the day on which the suit could have been

filed in court—for example, from the moment of contract breach. An obligee who waits until after the
statute has run—that is, does not seek legal relief within the period prescribed by the statute of
limitations—is barred from going to court thereafter (unless she is under some incapacity like infancy),
but the obligor is not thereby discharged. The effect is simply that the obligee has no legal remedy. If the
parties have a continuing relationship, the obligee might be able to recoup—for example, by applying a
payment for another debt to the one barred by the statute, or by offsetting a debt the obligee owes to the
obligor.

Bankruptcy
Under the federal bankruptcy laws as discussed in Chapter 35 "Bankruptcy", certain obligations are
discharged once a court declares a debtor to be bankrupt. The law spells out the particular types of debts
that are canceled upon bankruptcy.

KEY TAKEAWAY
Contract duties may be discharged by cancellation, destruction, or surrender of the written contract; by the
running of the statute of limitations; or by bankruptcy.

[1] Uniform Commercial Code, Section 2-106(3).
[2] Restatement (Second) of Contracts, Section 237(d).
[3] Hochster v. De La Tour, 2 Ellis & Blackburn 678 (Q.B. 1853).
[4] Restatement (Second) of Contracts, Section 283.
[5] Stewart Macaulay, “Non-contractual Relations in Business: A Preliminary Study,”American Sociological
Review 28, no. 1 (1963): 55, 61.
[6] Restatement (Second) of Contracts, Section 261.
[7] Autry v. Republic Productions, 180 P.2d 144 (Calif. 1947).
[8] Christy v. Pilkinton, 273 S.W.2d 533 (Ark. 1954).
[9] Uniform Commercial Code, Section 2-615.

Saylor URL: http://www.saylor.org/books

Saylor.org
583

[10] Uniform Commercial Code, Section 2-725.

Saylor URL: http://www.saylor.org/books

Saylor.org
584

15.2 Cases
Substantial Performance; Conditions Precedent
TA Operating Corp. v. Solar Applications Engineering, Inc.
191 S.W.3d 173 (Tex. Ct. App. 2005)
TA Operating Corporation, a truck stop travel center company, contracted with Solar Applications
Engineering, Inc. to construct a prototype multi-use truck stop in San Antonio for a fixed price of
$3,543,233.…
[When the project was near] completion, TA sent Solar a “punch list” of items that needed to be finished
to complete the building. Solar disputed several items on the list and delivered a response to TA listing the
items Solar would correct.…Solar began work on the punch list items and filed a lien affidavit [a property
that carries a lien can be forced into sale by the creditor in order to collect what is owed] against the
project on October 2, 2000 in the amount of $472,392.77. TA understood the lien affidavit to be a request
for final payment.
On October 18, 2000, TA sent notice to Solar that Solar was in default for not completing the punch list
items, and for failing to keep the project free of liens. TA stated in the letter that Solar was not entitled to
final payment until it completed the remainder of the punch list items and provided documentation that
liens filed against the project had been paid.…Solar acknowledged at least two items on the punch list had
not been completed, and submitted a final application for payment in the amount of $472,148,77.…TA
refused to make final payment, however, contending that Solar had not complied with section 14.07 of the
contract, which expressly made submission of a [lien-release] affidavit a condition precedent to final
payment:…
The final Application for Payment shall be accompanied by:…complete and legally effective releases or
waivers…of all lien rights arising out of or liens filed in connection with the work.
Although Solar did not comply with this condition precedent to final payment, Solar sued TA for breach of
contract under the theory of substantial performance.…TA [asserts that] the doctrine of substantial

Saylor URL: http://www.saylor.org/books

Saylor.org
585

performance does not excuse Solar’s failure to comply with an express condition precedent to final
payment.…
The first issue we must resolve is whether the doctrine of substantial performance excuses the breach of
an express condition precedent to final payment that is unrelated to completion of the building. TA
acknowledges that Solar substantially performed its work on the project, but contends its duty to pay was
not triggered until Solar pleaded or proved it provided TA with documentation of complete and legally
effective releases or waivers of all liens filed against the project.…TA contends that when the parties have
expressly conditioned final payment on submission of [a liens-release] affidavit, the owner’s duty to pay is
not triggered until the contractor pleads or proves it complied with the condition precedent.
Solar contends that although it did not submit [a liens-release] affidavit in accordance with the contract, it
may still recover under the contract pursuant to the substantial performance doctrine. Solar argues that to
hold otherwise would bring back the common law tradition that the only way for a contractor to recover
under a contract is full, literal performance of the contract’s terms.…
While the common law did at one time require strict compliance with the terms of a contract, this rule has
been modified for building or construction contracts by the doctrine of substantial performance.
“Substantial performance” was defined by the Texas [court] in [Citation]:
To constitute substantial compliance the contractor must have in good faith intended to comply with the
contract, and shall have substantially done so in the sense that the defects are not pervasive, do not
constitute a deviation from the general plan contemplated for the work, and are not so essential that the
object of the parties in making the contract and its purpose cannot without difficulty, be accomplished by
remedying them. Such performance permits only such omissions or deviation from the contract as are
inadvertent and unintentional, are not due to bad faith, do not impair the structure as a whole, and are
remediable without doing material damage to other parts of the building in tearing down and
reconstructing.
…The doctrine of substantial performance recognizes that the contractor has not completed construction,
and therefore is in breach of the contract. Under the doctrine, however, the owner cannot use the
contractor’s failure to complete the work as an excuse for non-payment. “By reason of this rule a

Saylor URL: http://www.saylor.org/books

Saylor.org
586

contractor who has in good faith substantially performed a building contract is permitted to sue under the
contract, substantial performance being regarded as full performance, so far as a condition precedent to a
right to recover thereunder is concerned.” [Citation]…
Solar argues that by agreeing substantial performance occurred, TA acknowledged that Solar was in “full
compliance” with the contract and any express conditions to final payment did not have to be met.
[Citation]: “[a] finding that a contract has been substantially completed is the legal equivalent of full
compliance, less any offsets for remediable defects.” Solar argues that TA may not expressly provide for
substantial performance in its contract and also insist on strict compliance with the conditions precedent
to final payment. We disagree. While the substantial performance doctrine permits contractors to sue
under the contract, it does not ordinarily excuse the non-occurrence of an express condition precedent:
The general acceptance of the doctrine of substantial performance does not mean that the parties may not
expressly contract for literal performance of the contract terms.…Stated otherwise, if the terms of an
agreement make full or strict performance an express condition precedent to recovery, then substantial
performance will not be sufficient to enable recovery under the contract.
15 Williston on Contracts § 44.53 (4th Ed.2000) (citing Restatement (Second) of Contracts, § 237, cmt. d
(1981)).…
TA, seeking protection from double liability and title problems, expressly conditioned final payment on
Solar’s submission of a [liens-release] affidavit. Solar did not dispute that it was contractually obligated to
submit the affidavit as a condition precedent to final payment, and it was undisputed at trial that
$246,627.82 in liens had been filed against the project. Though the doctrine of substantial performance
permitted Solar to sue under the contract, Solar did not plead or prove that it complied with the express
condition precedent to final payment. Had Solar done so, it would have been proper to award Solar the
contract balance minus the cost of remediable defects. While we recognize the harsh results occasioned
from Solar’s failure to perform this express condition precedent, we recognize that parties are free to
contract as they choose and may protect themselves from liability by requesting literal performance of
their conditions for final payment.…

Saylor URL: http://www.saylor.org/books

Saylor.org
587

[T]he trial court erred in awarding Solar the contract balance [as] damages, and we render judgment that
Solar take nothing on its breach of contract claim.

CASE QUESTIONS
1.

Why did Solar believe it was entitled to the contract balance here?

2.

Why did the court determine that Solar should not have been awarded the contract damages that it
claimed, even though it substantially complied?

3.

How has the common law changed in regard to demanding strict compliance with a contract?

Waiver of Contract Rights; Nonwaiver Provisions
Minor v. Chase Auto Finance Corporation
—S.W.3d——, 2010 WL 2006401 (Ark. 2010)
Sheffield, J.
We have been asked to determine whether non-waiver and no-unwritten-modifications clauses in a
[contract] preclude a creditor from waiving future strict compliance with the agreement by accepting late
payments.…
Appellant Mose Minor (Minor) entered into a Simple Interest Motor Vehicle Contract and Security
Agreement with Appellee Chase Auto Finance Corporation (Chase) to finance the purchase of a 2003
Toyota Tundra. By the terms of the agreement, Minor was to make sixty-six payments of $456.99 on the
fourteenth of each month.…The agreement also included the following relevant provisions:
G. Default: If you…default in the performance of any promise you make in this contract or any other
contract you have with us, including, but not limited to, failing to make any payments when due, or
become insolvent, or file any proceeding under the U.S. Bankruptcy Code,…we may at our option and
without notice or demand (1) declare all unpaid sums immediately due and payable subject to any right of
reinstatement as required by law (2) file suit against you for all unpaid sums (3) take immediate
possession of the vehicle (4) exercise any other legal or equitable remedy.…Our remedies are cumulative
and taking of any action shall not be a waiver or prohibit us from pursuing any other remedy. You agree
that upon your default we shall be entitled to recover from you our reasonable collection costs, including,

Saylor URL: http://www.saylor.org/books

Saylor.org
588

but not limited to, any attorney’s fee. In addition, if we repossess the vehicle, you grant to us and our
agents permission to enter upon any premises where the vehicle is located. Any repossession will be
performed peacefully.…
J. Other Agreements of Buyer:…(2) You agree that if we accept moneys in sums less than those due or
make extensions of due dates of payments under this contract, doing so will not be a waiver of any later
right to enforce the contract terms as written.…(12) All of the agreements between us and you are set forth
in this contract and no modification of this contract shall be valid unless it is made in writing and signed
by you and us.…
K. Delay in Enforcement: We can delay or waive enforcement of any of our rights under this contract
without losing them.
Minor’s first payment was late, as were several subsequent payments. At times he failed to make any
payment for months. Chase charged a late fee for each late payment, and sent several letters requesting
payment and offering to assist Minor with his account. Chase also warned Minor that continued failure to
make payments would result in Chase exercising its legal options available under the agreement,
including repossession of the vehicle.…At one point, Minor fell so far behind in his payments that Chase
was on the verge of repossessing the vehicle. However…the parties agreed to a two-month extension of the
agreement.…The extension agreement indicated that all other terms and conditions of the original
contract would remain the same.
On November 2, 2004, Minor filed for Chapter 7 "Introduction to Tort Law"bankruptcy [after which]
Chase sent Minor a letter acknowledging that Minor’s debt to Chase had been discharged in bankruptcy.
The letter further stated that Chase still had a valid lien on the vehicle, and if Minor wished to keep the
vehicle, he would have to continue to make payments to Chase. Otherwise, Chase would repossess the
vehicle.…
On September 28, 2006, a repossession agent…arrived at Minor’s home some time in the afternoon to
repossess the vehicle.…[Notwithstanding Minor’s insistence that the agent stop] the agent removed
Minor’s possessions from the vehicle and towed it away. Chase sold the vehicle. The amount of the
purchase price was reflected on Minor’s account.…

Saylor URL: http://www.saylor.org/books

Saylor.org
589

On January 7, 2008, Minor filed a complaint against Chase [alleging] that, during the course of the
contract, the parties had altered the provisions of the contract regarding Chase’s right to repossess the
vehicle and Chase had waived the right to strictly enforce the repossession clause. Minor further claimed
that the repossession agent committed trespass and repossessed the vehicle forcibly, without Minor’s
permission, and through trickery and deceit, in violation of [state law]. Also, Minor asserted that he was
not in default on his payments, pursuant to the repayment schedule, at the time Chase authorized
repossession. Therefore, according to Minor, Chase committed conversion, and breached the Arkansas
Deceptive Trade Practices Act [Citation], and enhanced by Arkansas Code Annotated section 4-88-202,
because Minor is an elderly person. Minor sought compensatory and punitive damages.…
After hearing these arguments, the circuit court ruled that Minor had presented no evidence that the
conduct of Chase or the repossession agent constituted grounds for punitive damages; that by the express
terms of the contract Chase’s acceptance of late payments did not effect a waiver of its rights in the future;
that at the time of repossession, Minor was behind in his payments and in breach of the contract; that
Chase had the right under the contract to repossess the vehicle and did not commit conversion; and that
there was no evidence to support a claim that Chase had violated the Arkansas Deceptive Trade Practices
Act.…
[W]e affirm our previous decisions that when a contract does not contain a non-waiver and a nounwritten-modification provision and the creditor has established a course of dealing in accepting late
payments from the debtor, the creditor waives its right to insist on strict compliance with the contract and
must give notice to the debtor that it will no longer accept late payments before it can declare default of
the debt. However, we announce today that, if a contract includes non-waiver and no-unwrittenmodification clauses, the creditor, in accepting late payments, does not waive its right under the contract
to declare default of the debt, and need not give notice that it will enforce that right in the event of future
late payments.…
In arriving at this conclusion, we adhere to the principle that “a [contract] is effective according to its
terms between the parties.”…We have long held that non-waiver clauses are legal and
valid. See [Citations] Also, [the Arkansas UCC 2-209(2)] declares that no-unwritten-modification
provisions are binding.

Saylor URL: http://www.saylor.org/books

Saylor.org
590

We acknowledge that there is a difference of opinion amongst the courts in other jurisdictions over the
effect of non-waiver and no-unwritten-modification clauses.…
We concur with the Supreme Court of Indiana’s decision in [Citation], that a rule providing that nonwaiver clauses could themselves be waived by the acceptance of late payments is “illogical, since the very
conduct which the [non-waiver] clause is designed to permit[,] acceptance of late payment[,] is turned
around to constitute waiver of the clause permitting the conduct.” We also agree that the approach of
jurisdictions that require creditors who have accepted late payments in the past to notify debtors that they
expect strict compliance in the future, despite the existence of a non-waiver provision in the contract, is
not “sound.” Such a rule, we recognize, “begs the question of validity of the non-waiver clause.” Finally,
our holding is in line with the Indiana Supreme Court’s ruling that it would enforce the provisions of the
contract, since the parties had agreed to them, and that it would not require the creditor to give notice,
because the non-waiver clause placed the [creditor] in the same position as one who had never accepted a
late payment. [Citations]…
Certified question answered; remanded to court of appeals.

CASE QUESTIONS
1.

What is a nonwaiver clause?

2.

Why did Mose think his late payments were not grounds for repossession of his truck?

3.

Why would a creditor accept late payments instead of immediately repossessing the collateral?

4.

Why did Mose lose?

Impossibility as a Defense
Parker v. Arthur Murray, Inc.
295 N.E.2d 487 (Ill. Ct. App. 1973)
Stamos, J.
The operative facts are not in dispute. In November, 1959 plaintiff went to the Arthur Murray Studio in
Oak Park to redeem a certificate entitling him to three free dancing lessons. At that time he was a 37 yearold college-educated bachelor who lived alone in a one-room attic apartment in Berwyn, Illinois. During

Saylor URL: http://www.saylor.org/books

Saylor.org
591

the free lessons the instructor told plaintiff he had ‘exceptional potential to be a fine and accomplished
dancer’ and generally encouraged further participation. Plaintiff thereupon signed a contract for 75 hours
of lessons at a cost of $1000. At the bottom of the contract were the bold-type words, ‘NONCANCELABLE, NEGOTIABLE CONTRACT.’ This initial encounter set the pattern for the future
relationship between the parties. Plaintiff attended lessons regularly. He was praised and encouraged
regularly by the instructors, despite his lack of progress. Contract extensions and new contracts for
additional instructional hours were executed. Each written extension contained the bold-type words,
‘NON-CANCELABLE CONTRACT,’ and each written contract contained the bold-type words, ‘NONCANCELABLE NEGOTIABLE CONTRACT.’ Some of the agreements also contained the bold-type
statement, ‘I UNDERSTAND THAT NO REFUNDS WILL BE MADE UNDER THE TERMS OF THIS
CONTRACT.’
On September 24, 1961 plaintiff was severely injured in an automobile collision, rendering him incapable
of continuing his dancing lessons. At that time he had contracted for a total of 2734 hours of lessons, for
which he had paid $24,812.80 [about $176,000 in 2010 dollars]. Despite written demand defendants
refused to return any of the money, and this suit in equity ensued. At the close of plaintiff’s case the trial
judge dismissed the fraud count (Count II), describing the instructors’ sales techniques as merely ‘a
matter of pumping salesmanship.’ At the close of all the evidence a decree was entered under Count I in
favor of plaintiff for all prepaid sums, plus interest, but minus stipulated sums attributable to completed
lessons.
Plaintiff was granted rescission on the ground of impossibility of performance. The applicable legal
doctrine is expressed in the Restatement of Contracts, s 459, as follows:
A duty that requires for its performance action that can be rendered only by the promisor or some other
particular person is discharged by his death or by such illness as makes the necessary action by him
impossible or seriously injurious to his health, unless the contract indicates a contrary intention or there
is contributing fault on the part of the person subject to the duty.…
Defendants do not deny that the doctrine of impossibility of performance is generally applicable to the
case at bar. Rather they assert that certain contract provisions bring this case within the Restatement’s

Saylor URL: http://www.saylor.org/books

Saylor.org
592

limitation that the doctrine is inapplicable if ‘the contract indicates a contrary intention.’ It is contended
that such bold type phrases as ‘NON-CANCELABLE CONTRACT,’ ‘NON-CANCELABLE NEGOTIABLE
CONTRACT’ and ‘I UNDERSTAND THAT NO REFUNDS WILL BE MADE UNDER THE TERMS OF
THIS CONTRACT’ manifested the parties’ mutual intent to waive their respective rights to invoke the
doctrine of impossibility. This is a construction which we find unacceptable. Courts engage in the
construction and interpretation of contracts with the sole aim of determining the intention of the parties.
We need rely on no construction aids to conclude that plaintiff never contemplated that by signing a
contract with such terms as ‘NON-CANCELABLE’ and ‘NO REFUNDS’ he was waiving a remedy expressly
recognized by Illinois courts. Were we also to refer to established tenets of contractual construction, this
conclusion would be equally compelled. An ambiguous contract will be construed most strongly against
the party who drafted it. [Citation] Exceptions or reservations in a contract will, in case of doubt or
ambiguity, be construed least favorably to the party claiming the benefit of the exceptions or reservations.
Although neither party to a contract should be relieved from performance on the ground that good
business judgment was lacking, a court will not place upon language a ridiculous construction. We
conclude that plaintiff did not waive his right to assert the doctrine of impossibility.
Plaintiff’s Count II, which alleged fraud and sought punitive damages, was dismissed by the trial judge at
the close of plaintiff’s case. It is contended on appeal that representations to plaintiff that he had
‘exceptional potential to be a fine and accomplished dancer,’ that he had ‘exceptional potential’ and that
he was a ‘natural born dancer’ and a ‘terrific dancer’ fraudulently induced plaintiff to enter into the
contracts for dance lessons.
Generally, a mere expression of opinion will not support an action for fraud. [Citation] In addition,
misrepresentations, in order to constitute actionable fraud, must pertain to present or pre-existing facts,
rather than to future or contingent events, expectations or probabilities. [Citation] Whether particular
language constitutes speculation, opinion or averment of fact depends upon all the attending facts and
circumstances of the case. [Citation] Mindful of these rules, and after carefully considering the
representations made to plaintiff, and taking into account the business relationship of the parties as well
as the educational background of plaintiff, we conclude that the instructors’ representations did not
constitute fraud. The trial court correctly dismissed Count II. We affirm.

Saylor URL: http://www.saylor.org/books

Saylor.org
593

Affirmed.

CASE QUESTIONS
1.

Why is it relevant that the plaintiff was “a bachelor who lived alone in a one-room attic apartment”?

2.

The contract here contained a “no cancellation” clause; how did the court construe the contract to allow
cancellation?

3.

Plaintiff lost on his claim of fraud (unlike Mrs. Vokes in the similar case inChapter 10 "Real Assent" against
another franchisee of Arthur Murray, Inc.). What defense was successful?

4.

What is the controlling rule of law here?

Saylor URL: http://www.saylor.org/books

Saylor.org
594

15.3 Summary and Exercises
Summary
The law of contracts has various rules to determine whether obligations have been discharged. Of course,
if both parties have fully performed the contract, duties will have terminated. But many duties are subject
to conditions, including conditions precedent and subsequent, conditions requiring approval of the
promisee or someone else, and clauses that recite time to be of the essence.
A contract obligation may be discharged if the promisor has not received the benefit of the promisee’s
obligation. In some cases, failure to carry out the duty completely will discharge the corresponding
obligation (material breach); in other cases, the substantial performance doctrine will require the other
party to act.
A contract may have terminated because one of the parties tells the other in advance that he will not carry
out his obligations; this is called anticipatory breach. The right to adequate assurance allows one party to
determine whether the contract will be breached by the other party.
There are other events, too, that may excuse performance: impracticability (including the UCC rules
governing impracticability in contracts for the sale of goods), death or incapacity of the obligor,
destruction of the thing necessary for the performance, government prohibition, frustration of purpose,
and power of avoidance.
Finally, note that not all obligations are created by contract, and the law has rules to deal with discharge
of duties in general. Thus, in the appropriate cases, the obligee may cancel or surrender a written contract,
may enter into an accord, may agree to rescind the agreement, or may release the obligor. Or the obligor
may show a material alteration in the contract, may become bankrupt, or may plead the statute of
limitations—that is, plead that the obligee waited too long to sue. Or the parties may, by word or deed,
mutually abandon the agreement. In all these ways, duties may be discharged.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
595

1.

Theresa hired Contractor to construct a large office building. Theresa’s duty to pay Contractor was
conditioned on receipt of a statement from her architect that the building complied with the terms of the
contract. Contractor completed the building but used the wrong color fixtures in the bathrooms. The
architect refused to approve the work, but under state law, Contractor was considered to have
substantially performed the contract. Is he entitled to payment, less damages for the improper fixtures?
Explain.

2.

In early 1987, Larry McLanahan submitted a claim to Farmers Insurance for theft of his 1985 Lamborghini
while it was on consignment for sale in the Los Angeles area. The car had sustained extensive damage,
which McLanahan had his mechanic document. The insurance policy contained this language: “Allow us to
inspect and appraise the damaged vehicle before its repair or disposal.” But after considerable delay by
Farmers, McLanahan sold the car to a cash buyer without notifying Farmers. He then sued Farmers for its
refusal to pay for damages to his car. Upon what legal theory did Farmers get a summary judgment in its
favor?

3.

Plaintiff sold a tavern to Defendants. Several months later, Defendants began to experience severe
problems with the septic tank system. They informed Plaintiff of the problem and demanded the return
of their purchase money. Plaintiff refused. Defendants took no formal action against Plaintiff at that time,
and they continued to operate the tavern and make their monthly payments under the contract. Some
months later, Defendants met with state officials from the Departments of Environmental Quality, Health,
and Liquor Control Commission. The officials warned Defendants that because of the health hazards
posed by the septic tank problems, Defendants’ licenses might not be renewed. As a result, Defendants
decided to close the tavern and attempt to reopen when the septic tank was repaired. Defendants
advertised a going-out-of-business sale. The purpose of the sale was to deplete the tavern’s inventory
before closing. Plaintiff learned about the sale and discovered that Defendants had removed certain
personal property from the tavern. He sued the Defendants, claiming, among other things, that they had
anticipatorily breached their contract with him, though he was receiving payments on time. Did the
Defendants’ actions amount to an anticipatory breach?

4.

[1]

Julius, a manufacturer of neckties, contracted to supply neckties to a wholesaler. When Julius’s factory
burned, he failed to supply any, and the wholesaler sued. Is Julius excused from performance by
impossibility?

Saylor URL: http://www.saylor.org/books

Saylor.org
596

5.

The Plaintiff (a development corporation) contracted to buy Defendant’s property for $1.8 million. A term
in the contract read: “The sale…shall be closed at the office of Community Title Company on May 16th at
10:00 am.…Time is of the essence in this contract.” Defendant appeared at the office at 10:00 a.m. on the
day designated, but the Plaintiff’s agent was not there. Defendant waited for twenty minutes, then left.
Plaintiff’s agent arrived at 10:30 a.m. and announced that he would not have funds for payment until 1:30
p.m., but Defendant refused to return; she had already made other arrangements to finance her purchase
of other real estate. Plaintiff sued Defendant for specific performance. Who wins, and why?

6.

A contract between the Koles and Parker-Yale provided for completion of the Koles’s condominium unit
within 180 days. It also authorized the Koles to make written changes in the plans and specifications.
Construction was not completed within the 180-day period, and the Koles, prior to completion, sent a
letter to Parker-Yale rescinding the contract. Were the Koles within their rights to rescind the contract?

7.

Plaintiff contracted to buy Defendant’s commercial property for $1,265,000. Under the terms of the
agreement, Defendant paid $126,000 as an earnest-money deposit, which would be retained by Plaintiff
as liquidated damages if Defendant failed to close by the deadline. Tragically, Defendant’s husband died
four days before the closing deadline, and she was not able to close by the deadline. She was relying on
her husband’s business to assist her in obtaining the necessary financing to complete the purchase, and
after his death, she was not able to obtain it. Plaintiff sued for the $126,000; Defendant argued that the
purpose of the contract was frustrated due to the untimely death of her husband. Is this a good
argument?

8.

Buyer contracted to buy Seller’s house for $290,000; the contract included a representation by Buyer
“that he has sufficient cash available to complete this purchase.” Buyer was a physician who practiced
with his uncle. He had received assurances from his uncle of a loan of $200,000 in order to finance the
purchase. Shortly after the contract was executed, the uncle was examined by a cardiologist, who found
his coronary arteries to be dangerously clogged. As a result, the uncle immediately had triple bypass
surgery. After the operation, he told Buyer that his economic future was now uncertain and that
therefore it was impossible for him to finance the house purchase. Meanwhile, Seller, who did not know
of Buyer’s problem, committed herself to buy a house in another state and accepted employment there
as well. Buyer was unable to close; Seller sued. Buyer raised as a defense impossibility or impracticability
of performance. Is the defense good?

Saylor URL: http://www.saylor.org/books

Saylor.org
597

9.

Pursuant to a contract for the repair and renovation of a swimming pool owned by Defendant (City of Fort
Lauderdale), Plaintiff commenced the work, which included resurfacing the inside of the pool, and had
progressed almost to completion. Overnight, vandals damaged the work Plaintiff had done inside the
pool, requiring that part of the work be redone. Plaintiff proceeded to redo the work and billed
Defendant, who paid the contract price but refused to pay for the additional work required to repair the
damage. Did the damage constitute destruction of subject matter discharging Plaintiff from his obligation
to complete the job without getting paid extra?

10. Apache Plaza (the landlord) leased space to Midwest Savings to construct a bank building in Apache’s
shopping mall, based on a prototype approved by Apache. Midwest constructed the building and used it
for twelve years until it was destroyed by a tornado. Midwest submitted plans for a new building to
Apache, but Apache rejected the plans because the new building was larger and had less glass than the
old building or the prototype. Midwest built it anyway. Its architect claimed that certain changes in the
structure of the new building were required by new regulations and building codes, but he admitted that
a building of the stipulated size could have been constructed in compliance with the applicable codes.
Apache claimed $210,000 in damages over the term of the lease because the new building consumed
more square feet of mall space and required more parking. Midwest claimed it had substantially complied
[2]

with the lease requirements. Is this a good defense?

SELF-TEST QUESTIONS
1.

A condition precedent

a.

is a condition that terminates a duty

b.

is always within the control of one of the parties

c.

is an event giving rise to performance

d.

is a condition that follows performance
If Al and Betty have an executory contract, and if Betty tells Al that she will not be fulfilling her
side of the bargain,

a.

Al must wait until the date of performance to see if Betty in fact performs

b.

Al can sue immediately for full contract damages

c.

Al can never sue because the contract was executory when Betty notified him of
nonperformance

Saylor URL: http://www.saylor.org/books

Saylor.org
598

d.

none of the above
Jack contracts with Anne to drive her to the airport Wednesday afternoon in his specially
designed stretch limousine. On Wednesday morning Jack’s limousine is hit by a drunken driver,
and Jack is unable to drive Anne. This is an example of

a.

impossibility of performance

b.

frustration of purpose

c.

discharge by merger

d.

none of the above
Jack is ready and willing to drive Anne to the airport. But Anne’s flight is cancelled, and she
refuses to pay. This is an example of

a.

impracticability of performance

b.

frustration of purpose

c.

discharge of merger

d.

none of the above
Rescission is

a.

the discharge of one party to a contract through substitution of a third person

b.

an agreement to settle for substitute performance

c.

a mutual agreement between parties to a contract to discharge each other’s contractual duties

d.

none of the above

SELF-TEST ANSWERS
1.

c

2.

b

3.

a

4.

b

5.

c

[1] Crum v. Grant, 692 P.2d 147 (Or. App., 1984).
[2] Apache Plaza, Ltd. v. Midwest Sav. Ass’n, 456 N.W.2d 729 (Minn. App. 1990).

Saylor URL: http://www.saylor.org/books

Saylor.org
599

Chapter 16

Remedies
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The basic theory of contract remedies, and why courts don’t just order the promisor to perform as
promised

2.

The interests that are protected by contract remedies

3.

The types of legal remedies

4.

The types of equitable remedies

5.

The limitations on remedies

We come at last to the question of remedies. A valid agreement has been made, the promisor’s duties
have not been discharged; he or she has breached the contract. When one party has failed to
perform, what are the rights of the parties? Or when the contract has been avoided because of
incapacity or misrepresentation and the like, what are the rights of the parties after disaffirmance?
These questions form the focus of this chapter.

Saylor URL: http://www.saylor.org/books

Saylor.org
600

16.1 Theory of Contract Remedies
LEARNING OBJECTIVES
1.

Understand the basic purpose of remedies.

2.

Recognize that there are two general categories of remedies: legal and equitable.

3.

See that courts do not simply order obligors to keep their promise but instead allow them to breach
and the nonbreaching party to have remedies for that breach.

Purpose of Remedies
The fundamental purpose of remedies in noncriminal cases is not to punish the breaching party but—if
possible—to put the nonbreaching party in the position he or she would have been in had there been no
breach. Or, as is said, the purpose is to make the nonbreaching party whole.
There are two general categories of remedies—legal and equitable. In the category of legal remedies
are damages. Damages are money paid by one party to another; there are several types of damages. In the
category of equitable remedies are these three: specific performance, which means a person is ordered to
deliver a unique thing (land or a unique personal property, such as a painting or an antique
car); injunction, a judicial order directing a person to stop doing what he or she should not do (such as
competing with a former employer in violation of a noncompete agreement); and restitution, which
means putting the parties back into the position they were in before the contract was made.

Parties Have the Power—but Not the Right—to Breach
In view of the importance given to the intention of the parties in forming and interpreting contracts, it
may seem surprising that the remedy for every breach is not a judicial order that the obligor carry out his
or her undertakings. But it is not. Of course, some duties cannot be performed after a breach, because
time and circumstances will have altered their purpose and rendered many worthless. Still, there are
numerous occasions on which it would be theoretically possible for courts to order the parties to carry out
their contracts, yet the courts will not do it. In 1897, Justice Oliver Wendell Holmes Jr. declared in a
famous line that “the duty to keep a contract at common law means a prediction that you must pay
damages if you do not keep it.” By that, he meant simply that the common law looks more toward

Saylor URL: http://www.saylor.org/books

Saylor.org
601

compensating the promisee for his or her loss than toward compelling the promisor to perform. Indeed,
the law of remedies often provides the parties with an incentive to break the contract. In short, the
promisor has a choice: perform or pay.
The logic of this position is clear in many typical cases. The computer manufacturer orders specially
designed circuit boards, then discovers before the circuits are made that a competitor has built a better
machine and destroyed his market. The manufacturer cancels the order. It would make little economic
sense for the circuit board maker to fabricate the boards if they could not be used elsewhere. A damage
remedy to compensate the maker for out-of-pocket loss or lost profits is sensible; a judicial decree forcing
the computer manufacturer to pay for and take delivery of the boards would be wasteful.
In general and if possible, the fundamental purpose of contract remedies is to put the nonbreaching party
in the position it would have been in had there been no breach.

KEY TAKEAWAY
Remedies are intended to make the nonbreaching party whole. The two categories of remedies for breach of
contract are legal and equitable. In the legal category are damages; in the equitable category are specific
performance, injunctions, and restitution. The law does not force a party to perform; he or she always has the
power (though not the right) to breach, and may do so if it is economically more advantageous to breach and
suffer the consequence than to perform. Remedies, though, are not (usually) intended to punish the
breaching party.

EXERCISES
1.

Remedies are not supposed to punish the breaching party, generally. In what circumstances might
punishment be a remedy, and what is that called?

2.

What is the difference between legal and equitable remedies?

3.

Why shouldn’t people be forced to perform as they contracted, instead of giving them the power to
breach and then be required to pay damages?

Saylor URL: http://www.saylor.org/books

Saylor.org
602

16.2 Promisee’s Interests Protected by Contract
LEARNING OBJECTIVE
1.

Understand that the nonbreaching party to a contract has certain expectations that contract remedies
seek to fulfill to make the nonbreaching party whole.

Contract remedies serve to protect three different interests: an expectation interest, a reliance
interest, and a restitution interest. A promisee will have one of these and may have two or all three.
An expectation interest is the benefit for which the promisee bargained, and the remedy is to put him
in a position as good as that which he would have been in had the contract been performed.
A reliance interest is the loss suffered by relying on the contract and taking actions consistent with the
expectation that the other party will abide by it; the remedy is reimbursement that restores the
promisee to his position before the contract was made. A restitution interestis that which restores to
the promisee any benefit he conferred on the promisor. These interests do not dictate the outcome
according to a rigid formula; circumstances and the nature of the contract, as usual, will play a large
role. But in general, specific performance is a remedy that addresses the expectation interest,
monetary damages address all three interests, and, not surprisingly, restitution addresses the
restitution interest.
Consider some simple examples. A landowner repudiates an executory contract with a builder to
construct a garage on her property for $100,000. The builder had anticipated a $10,000 profit (the
garage would have cost him $90,000 to build). What can he expect to recover in a lawsuit against the
owner? The court will not order the garage to be built; such an order would be wasteful, since the
owner no longer wants it and may not be able to pay for it. Instead, the court will look to the builder’s
three possible interests. Since the builder has not yet started his work, he has given the owner
nothing, and therefore has no restitution interest. Nor has he any reliance interest, since we are
assuming that he has not paid out any money for supplies, hired a work crew, or advanced money to
subcontractors. But he anticipated a profit, and so he has an expectation interest of $10,000.
Now suppose that the builder had dug out the foundation and poured concrete, at a cost of $15,000.
His expectation interest has become $25,000 (the difference between $100,000 and $75,000, the

Saylor URL: http://www.saylor.org/books

Saylor.org
603

money he will save by not having to finish the job). His reliance interest is $15,000, because this is
the amount he has already spent. He may also have a restitution interest, depending on how much
the foundation of the house is worth to the owner. (The value could be more or less than the sum of
money actually expended to produce the foundation; for example, the builder might have had to pay
his subcontractors for a greater share of the job than they had completed, and those sums therefore
would not be reflected in the worth of the foundation.)
Normally, the promisee will choose which of the three interests to pursue. As is to be expected, the
choice hinges on the circumstances of the case, his feelings, and the amount at stake.

KEY TAKEAWAY
A nonbreaching party might have one or more interests that the law seeks to realize: expectation, reliance,
and restitution.

EXERCISES
1.

What is the expectation interest? The reliance interest? The restitution interest?

2.

How are these concepts useful in understanding contract remedies?

Saylor URL: http://www.saylor.org/books

Saylor.org
604

16.3 Legal Remedies: Damages
LEARNING OBJECTIVES
1.

Understand what is meant when it is said that damages are a legal remedy (as opposed to an
equitable remedy).

2.

Understand the names and purposes of the six types of remedies.

3.

Know when liquidated damages will be allowed.

4.

Recognize the circumstances that might allow punitive damages.

Overview
The promisee, whom we will hereafter refer to as the nonbreaching party, has the right to damages (a
money award), if that is required to make her whole, whenever the other party has breached the contract,
unless, of course, the contract itself or other circumstances suspend or discharge that right.
Damages refers to money paid by one side to the other; it is a legal remedy. For historical and political
reasons in the development of the English legal system, the courts of law were originally only able to grant
monetary relief. If a petitioner wanted something other than money, recourse to a separate system of
equity was required. The courtrooms and proceedings for each were separate. That actual separation is
long gone, but the distinction is still recognized; a judge may be said to be “sitting in law” or “sitting in
equity,” or a case may involve requests for both money and some action. We take up the legal remedies of
damages first.

Types of Damages
There are six different types of damages: compensatory, incidental, consequential, nominal, liquidated,
and (sometimes) punitive.

Compensatory Damages
Damages paid to directly compensate the nonbreaching party for the value of what was not done or
performed are compensatory damages. Sometimes calculating that value of the promisor’s performance is
easy—for example, when the nonbreaching party has ascertainable costs and profits, as in the case of the
builder who would have earned $10,000 profit on a $100,000 house. When the performance is a service,

Saylor URL: http://www.saylor.org/books

Saylor.org
605

a useful measure of loss is what it would cost to substitute performance by someone else. But the
calculation is frequently difficult, especially when the performance is a service that is not easily
duplicated. If Rembrandt breached a contract to paint your portrait, the loss could not be measured
simply by inquiring how much Van Gogh would charge to do the same thing. Nevertheless, in theory,
whatever net value would ultimately have been conferred on the nonbreaching party is the proper
measure of compensatory damages. An author whose publisher breaches its contract to publish the book
and who cannot find another publisher is entitled to lost royalties (if ascertainable) plus the value that
would have accrued from her enhanced reputation.
Since the nonbreaching party usually has obligations under the contract also, a breach by the other party
discharges his duty to perform and may result in savings. Or he may have made substitute arrangements
and realized at least a partial profit on the substitution. Or, as in the case of the builder, he may have
purchased goods intended for the job that can be used elsewhere. In all these situations, the losses he has
avoided—savings, profits, or value of goods—are subtracted from the losses incurred to arrive at the net
damages. The nonbreaching party may recover his actual losses, not more. Suppose an employer breaches
a contract with a prospective employee who was to begin work for a year at a salary of $35,000. The
employee quickly finds other, similar work at a salary of $30,000. Aside from whatever he might have had
to spend searching for the job (incidental damages), his compensatory damages are limited to $5,000, the
difference between what he would have earned and what he is earning.
Lost volume can be a troublesome problem in calculating damages. This problem arises when the
nonbreaching party, a supplier of goods or services, enters a second contract when the buyer repudiates.
The question is whether the second contract is a substituted performance or an additional one. If it is
substituted, damages may be little or nothing; if additional, the entire expectation interest may be
recovered. An automobile dealer contracts to sell a car in his inventory. Shortly before the deal is closed,
the buyer calls up and repudiates the contract. The dealer then sells the car to someone else. If the dealer
can show that he could have sold an identical car to the second purchaser regardless of what the first
purchaser did, then the second sale stands on its own and cannot be used to offset the net profit
recoverable from the first purchaser. The factual inquiry in lost volume cases is whether the nonbreaching
party would have engaged in the second transaction if the breach had never occurred.

Saylor URL: http://www.saylor.org/books

Saylor.org
606

Incidental Damages
In addition to compensatory damages, the nonbreaching party may recoverincidental damages. Incidental
loss includes expenditures that the nonbreaching party incurs in attempting to minimize the loss that
flows from the breach. To arrange for substitute goods or services, the nonbreaching party might have to
pay a premium or special fees to locate another supplier or source of work.

Consequential Damages
A consequential loss is addressed with consequential damages. These are damages incurred by the
nonbreaching party without action on his part because of the breach. For example, if Ralph does a poor
job of plumbing Betty’s bathroom and the toilet leaks, damaging the floor, the downstairs ceiling, and the
downstairs rug, Ralph would owe for those loses in consequential damages. Or, again, lost sales stemming
from a failure to fix a manufacturer’s machine in time or physical and property injury due to a defective
machine sold by the promisor would be addressed with consequential damages. Note, however, that one
obvious, and often large, expenditure occasioned by a breach—namely, legal expenses in bringing a
lawsuit to remedy the particular breach—is not an element of damages, unless the contract explicitly
states that it is, and cannot be charged to the defendant. There is one situation, however, in which legal
costs can be added to damages: when the breach causes the nonbreaching party to be involved in a lawsuit
with someone else. Consequential damages will not be allowed if those damages are not foreseeable. This
issue is taken up in Section 16.5 "Limitations on Contract Remedies".

Nominal Damages
In the situation where there has been a breach but the nonbreaching party has really suffered no loss or
cannot prove what his loss is, he is entitled tonominal damages. Ricardo contracts to buy a new car from a
dealer; the dealer breaches the contract. Ricardo finds and buys the same car from another dealer at the
same price that the first one was to sell it for. Ricardo has suffered nominal damages: five dollars,
perhaps.

Liquidated Damages

Saylor URL: http://www.saylor.org/books

Saylor.org
607

Precisely because damages are sometimes difficult to assess, the parties themselves may specify how
much should be paid in the event of a breach. Courts will enforce a liquidated damages provision as long
as the actual amount of damages is difficult to ascertain (in which case proof of it is simply made at trial)
and the sum is reasonable in light of the expected or actual harm. If the liquidated sum is unreasonably
large, the excess is termed a penalty and is said to be against public policy and unenforceable. Section
16.6.2 "Liquidated Damages", Watson v. Ingram, illustrates liquidated damages.

Punitive Damages
Punitive damages are those awarded for the purpose of punishing a defendant in a civil action, in which
criminal sanctions are of course unavailable. They are proper in cases in which the defendant has acted
willfully and maliciously and are thought to deter others from acting similarly. Since the purpose of
contract law is compensation, not punishment, punitive damages have not traditionally been awarded,
with one exception—when the breach of contract is also a tort for which punitive damages may be
recovered. Punitive damages are permitted in the law of torts (in all but four states) when the behavior is
malicious or willful (reckless conduct causing physical harm, deliberate defamation of one’s character, a
knowingly unlawful taking of someone’s property), and some kinds of contract breach are also tortious.
For example, when a creditor holding collateral as security under a contract for a loan sells the collateral
to a good-faith purchaser for value even though the debtor was not in default, he has breached the
contract and committed the tort of conversion; punitive damages may be awarded, assuming the behavior
was willful and not merely mistaken.
Punitive damages are not fixed by law. The judge or jury may award at its discretion whatever sum is
believed necessary to redress the wrong or deter like conduct in the future. This means that a richer
person may be slapped with much heavier punitive damages than a poorer one in the appropriate case.
But the judge in all cases may remit (reduce) some or all of a punitive damage award if he or she considers
it excessive.

KEY TAKEAWAY
As the purpose of contract remedies is, in general, to make the nonbreaching party whole, the law allows
several types of damages (money paid) to reflect the losses suffered by the nonbreaching party.
Compensatory damages compensate for the special loss suffered; consequential damages compensate for the

Saylor URL: http://www.saylor.org/books

Saylor.org
608

foreseeable consequences of the breach; incidental damages compensate for the costs of keeping any more
damages from occurring; nominal damages are awarded if the actual amount cannot be shown or there are
no actual damages; liquidated damages are agreed to in advance where the actual amount is difficult to
ascertain, and they are allowed if not a penalty; and punitive damages may sometimes be allowed if the
breaching party’s behavior is an egregious tort, an outrage.

EXERCISES
1.

What is the difference between a legal remedy and an equitable remedy?

2.

What types of remedies are there, and what purpose does each serve?

3.

What must be shown if liquidated damages are to be allowed?

4.

Under what circumstances may punitive damages be allowed?

Saylor URL: http://www.saylor.org/books

Saylor.org
609

16.4 Equitable Remedies
LEARNING OBJECTIVES
1.

Know when equitable (as opposed to legal) remedies will be allowed.

2.

Understand the different types of equitable remedies: specific performance, injunction, and
restitution.

Overview
Really the only explanation for the differences between law and equity is to be found in the history and
politics of England dating to the twelfth century, but in practical terms, the distinctions are notable. First,
juries are not used in equitable cases. Second, equity relies less on precedent and more on the sense that
justice should be served. Third, and of most significance, where what is sought by the nonbreaching party
is not money—that is, where there is no adequate legal remedy—equity may afford relief. In equity a
person may get a judge to order the breaching party to deliver some actual property, or to stop doing
something that he should not do, or to return the consideration the nonbreaching party gave so as to
return the parties to the precontract status (specific performance, injunction, and restitution,
respectively).

Types of Remedies in Equity
There are three types of equitable remedies: specific performance, injunction, and restitution.

Specific Performance
Specific performance is a judicial order to the promisor that he undertake the performance to which
he obligated himself in a contract. Specific performance is an alternative remedy to damages and may be
issued at the discretion of the court, subject to a number of exceptions. Emily signs a contract to sell
Charlotte a gold samovar, a Russian antique of great sentimental value because it once belonged to
Charlotte’s mother. Emily then repudiates the contract while still executory. A court may properly grant
Charlotte an order of specific performance against Emily.

Saylor URL: http://www.saylor.org/books

Saylor.org
610

Once students understand the basic idea of specific performance, they often want to pounce upon it as the
solution to almost any breach of contract. It seems reasonable that the nonbreaching party could ask a
court to simply require the promisor to do what she promised she would. But specific performance is a
very limited remedy: it is only available for breach of contract to sell a unique item, that is, a unique item
of personal property (the samovar), or a parcel of real estate (all real estate is unique). But if the item is
not unique, so that the nonbreaching party can go out and buy another one, then the legal remedy of
money damages will solve the problem. And specific performance will never be used to force a person to
perform services against his will, which would be involuntary servitude. A person may be forced to stop
doing that which he should not do (injunction), but not forced to do what he will not do.

Injunction
An injunction is the second type of equitable remedy available in contract (it is also available in tort). It
is a court order directing a person to stop doing that which she should not do. For example, if an employer
has a valid noncompete contract with an employee, and the employee, in breach of that contract,
nevertheless undertakes to compete with his former employer, a court may enjoin (issue an order of
injunction), directing the former employee to stop such competition. A promise by a person not to do
something—in this example, not to compete—is called a negative covenant (a covenant is a promise in a
contract, itself a contract). Or if Seller promises to give Buyer the right of first refusal on a parcel of real
estate or a unique work of art, but Seller, in breach of a written promise, offers the thing to a third party, a
court may enjoin Seller from selling it to the third party. If a person violates an injunction, he may be held
in contempt of court and put in jail for a while. Madison Square Garden v. Carnera Corporation, Section
16.6.3 "Injunctions and Negative Covenants", is a classic case involving injunctions for breach of contract.

Restitution
The third type of equitable relief is restitution. Restitution is a remedy applicable to several different
types of cases: those in which the contract was avoided because of incapacity or misrepresentation, those
in which the other party breached, and those in which the party seeking restitution breached. As the word
implies, restitution is a restoring to one party of what he gave to the other. Therefore, only to the extent
that the injured party conferred a benefit on the other party may the injured party be awarded restitution.

Saylor URL: http://www.saylor.org/books

Saylor.org
611

The point is, a person who breaches a contract should not suffer a punishment, and the nonbreaching
party should not be unjustly enriched.

Total Nonperformance by Breaching Party
The nonbreaching party is always entitled to restitution in the event of total breach by nonperformance or
repudiation, unless both parties have performed all duties except for payment by the other party of a
definite sum of money for the injured party’s performance.

[1]

Calhoun, a contractor, agrees to build

$3,000 worth of fences for only $2,000 and completes the construction. Arlene, the landowner, refuses to
pay. Calhoun’s only right is to get the $2,000; he does not have a restitution right to $2,500, the market
price of his services (or $3,000, the amount by which her property increased in value); he is entitled,
instead, only to $2,000, his contract price. Had Arlene repudiated prior to completion, however, Calhoun
would then have been entitled to restitution based either on the market price of the work or on the
amount by which he enhanced her property. If the one party breaches, the nonbreaching party is generally
entitled to restitution of property that can be returned. Arlene gives Calhoun a valuable Ming vase in
return for his promise to construct the fences. Upon Calhoun’s breach, Arlene is entitled to specific
restitution of the vase.
Measuring restitution interest can be problematic. The courts have considerable discretion to award
either what it would have cost to hire someone else to do the work that the nonbreaching party performed
(generally, the market price of the service) or the value that was added to the property of the party in
breach by virtue of the claimant’s performance. Calhoun, the contractor, agrees to construct ten fences
around Arlene’s acreage at the market price of $25,000. After erecting three, Calhoun has performed
services that would cost $7,500, market value. Assume that he has increased the value of Arlene’s grounds
by $8,000. If Arlene repudiated, there are two measures of Calhoun’s restitution interest: $8,000, the
value by which the property was enhanced, or $7,500, the amount it would have cost Arlene to hire
someone else to do the work. Which measure to use depends on who repudiated the contract and for what
reason. In some cases, the enhancement of property or wealth measurement could lead to an award vastly
exceeding the market price for the service. In such cases, the smaller measure is used. For a doctor
performing lifesaving operations on a patient, restitution would recover only the market value of the
doctor’s services—not the monetary value of the patient’s life.

Saylor URL: http://www.saylor.org/books

Saylor.org
612

Part Performance and Then Breach
A party who has substantially performed and then breached is entitled to restitution of a benefit conferred
on the injured party, if the injured party has refused (even though justifiably) to complete his own
performance owing to the other’s breach. Since the party in breach is liable to the injured party for
damages for loss, this rule comes into play only when the benefit conferred is greater than the amount the
nonbreaching party has lost. Arlene agrees to sell her property to Calhoun for $120,000, and Calhoun
makes a partial payment of $30,000. He then repudiates. Arlene turns around and sells the property to a
third party for $110,000. Calhoun—the breaching party—can get his money back, less the damages Arlene
suffered as a result of his breach. He gets $30,000 minus the $10,000 loss Arlene incurred. He gets
$20,000 in restitution. Otherwise Arlene would be enriched by Calhoun’s breach: she’d get $140,000 in
total for real estate worth $120,000. But if he gets $20,000 of his $30,000 back, she receives $110,000
from the third party and $10,000 from Calhoun, so she gets $120,000 total (plus, we hope, incidental
damages, at least).

Restitution in Other Cases
Upon repudiation of an oral contract governed by the Statute of Frauds, the nonbreaching party is not
entitled to her expectation interest, but she may recover in restitution unless the purpose of the statute
would be frustrated. When one party avoids a contract owing to lack of capacity, mistake,
misrepresentation, duress, or the like, she is entitled to restitution for benefit conferred on the other
party. Restitution is also available if a contract duty is discharged or never arises because (1) performance
was impracticable, (2) the purpose of the contract was frustrated, (3) a condition did not occur, or (4) a
beneficiary disclaimed his benefit.

KEY TAKEAWAY
Equitable remedies for breach of contract are available when legal remedies won’t make the nonbreaching
party whole. The equitable remedies are specific performance (an order directing a person to deliver to the
buyer the unique thing the seller contracted to sell), injunction (an order directing a person to stop doing that
which he should not do), and restitution (the return by one party of the benefit conferred on him when the
contract is not performed, to the extent necessary to avoid imposing a penalty on the breaching party).

Saylor URL: http://www.saylor.org/books

Saylor.org
613

EXERCISES
1.

Buyer contracts to buy a 1941 four-door Cadillac convertible from Seller for $75,000. Seller, having found
a Third Party who will pay $85,000 for the car, refuses to sell to Buyer. What is Buyer’s remedy?

2.

Assume Third Party had paid the $85,000 and Seller was ordered to sell to Buyer. What is Third Party’s
remedy?

3.

Professor Smith contracts to teach business law at State University for the academic year. After the first
term is over, she quits. Can State University get an order of specific performance or an injunction
requiring Professor Smith to return for the second term?

4.

Now suppose that the reason Professor Smith quit work at State University is because she got a better job
at Central University, fifteen miles away. Can State University get an injunction prohibiting her from
teaching at Central University?

[1] Restatement (Second) of Contracts, Section 373.

Saylor URL: http://www.saylor.org/books

Saylor.org
614

16.5 Limitations on Contract Remedies
LEARNING OBJECTIVES
1.

Understand that there are various rules that limit recovery for the nonbreaching party in a contract
case.

2.

Know how these concepts serve to limit contract remedies: foreseeability, mitigation of damages,
certainty of damages, loss of power of avoidance, election of remedies, and agreement of the parties.

Overview
We have observed that the purpose of remedies in contract law is, where possible, to put the nonbreaching
party in as good a position as he would have been in had there been no breach. There are, however,
several limitations or restrictions affecting when a person can claim remedies, in both law (damages) and
equity. Of course the contract itself may—if not unconscionable—limit remedies. Beyond that, the
nonbreaching party must be able to articulate with some degree of certainty what her damages are; the
damages must be foreseeable; the nonbreaching party must have made a reasonable effort to mitigate the
damages; she must sometime elect to go with one remedy and forgo another; she cannot seek to avoid a
contract if she has lost the power to do so. We turn to these points.

Foreseeability
If the damages that flow from a breach of contract lack foreseeability, they will not be recoverable.
Failures to act, like acts themselves, have consequences. As the old fable has it, “For want of a nail, the
kingdom was lost.” To put a nonbreaching party in the position he would have been in had the contract
been carried out could mean, in some cases, providing compensation for a long chain of events. In many
cases, that would be unjust, because a person who does not anticipate a particular event when making a
contract will not normally take steps to protect himself (either through limiting language in the contract
or through insurance). The law is not so rigid; a loss is not compensable to the nonbreaching party unless
the breaching party, at the time the contract was made, understood the loss was foreseeable as a probable
result of his breach.

Saylor URL: http://www.saylor.org/books

Saylor.org
615

Of course, the loss of the contractual benefit in the event of breach is always foreseeable. A company that
signs an employment contract with a prospective employee knows full well that if it breaches, the
employee will have a legitimate claim to lost salary. But it might have no reason to know that the
employee’s holding the job for a certain length of time was a condition of his grandfather’s gift of $1
million.
The leading case, perhaps the most studied case, in all the common law is Hadley v. Baxendale, decided
in England in 1854. Joseph and Jonah Hadley were proprietors of a flour mill in Gloucester. In May 1853,
the shaft of the milling engine broke, stopping all milling. An employee went to Pickford and Company, a
common carrier, and asked that the shaft be sent as quickly as possible to a Greenwich foundry that would
use the shaft as a model to construct a new one. The carrier’s agent promised delivery within two days.
But through an error, the shaft was shipped by canal rather than by rail and did not arrive in Greenwich
for seven days. The Hadleys sued Joseph Baxendale, managing director of Pickford, for the profits they
lost because of the delay. In ordering a new trial, the Court of Exchequer ruled that Baxendale was not
liable because he had had no notice that the mill was stopped:
Where two parties have made a contract which one of them has broken, the damages which the other
party ought to receive in respect of such breach of contract should be such as may fairly and reasonably be
considered either arising naturally, i.e., according to the usual course of things, from such breach of
contract itself, or such as may reasonably be supposed to have been in the contemplation of both parties,
at the time they made the contract, as the probable result of the breach of it.

[1]

Thus when the party in breach has not known and has had no reason to know that the contract entailed a
special risk of loss, the burden must fall on the nonbreaching party. As we have seen, damages
attributable to losses that flow from events that do not occur in the ordinary course of events are known as
consequential or special damages. The exact amount of a loss need not be foreseeable; it is the nature of
the event that distinguishes between claims for ordinary or consequential damages. A repair shop agrees
to fix a machine that it knows is intended to be resold. Because it delays, the sale is lost. The repair shop,
knowing why timeliness of performance was important, is liable for the lost profit, as long as it was
reasonable. It would not be liable for an extraordinary profit that the seller could have made because of
circumstances peculiar to the particular sale unless they were disclosed.

Saylor URL: http://www.saylor.org/books

Saylor.org
616

The special circumstances need not be recited in the contract. It is enough for the party in breach to have
actual knowledge of the loss that would occur through his breach. Moreover, the parol evidence rule
(Chapter 13 "Form and Meaning") does not bar introduction of evidence bearing on the party’s knowledge
before the contract was signed. So the lesson to a promisee is that the reason for the terms he bargains for
should be explained to the promisor—although too much explanation could kill a contract. A messenger
who is paid five dollars to deliver a letter across town is not likely to undertake the mission if he is told in
advance that his failure for any reason to deliver the letter will cost the sender $1 million, liability to be
placed on the messenger.
Actual knowledge is not the only criterion, because the standard of foreseeability is objective, not
subjective. That means that if the party had reason to know—if a reasonable person would have
understood—that a particular loss was probable should he breach, then he is liable for damages. What one
has reason to know obviously depends on the circumstances of the case, the parties’ prior dealings, and
industry custom. A supplier selling to a middleman should know that the commodity will be resold and
that delay or default may reduce profits, whereas delay in sale to an end user might not. If it was
foreseeable that the breach might cause the nonbreaching party to be sued, the other party is liable for
legal fees and a resulting judgment or the cost of a settlement.
Even though the breaching party may have knowledge, the courts will not always award full consequential
damages. In the interests of fairness, they may impose limitations if such an award would be manifestly
unfair. Such cases usually crop up when the parties have dealt informally and there is a considerable
disproportion between the loss caused and the benefit the nonbreaching party had agreed to confer on the
party who breached. The messenger may know that a huge sum of money rides on his prompt delivery of a
letter across town, but unless he explicitly contracted to bear liability for failure to deliver, it is unlikely
that the courts would force him to ante up $1 million when his fee for the service was only five dollars.
EBWS, LLC v. Britly Corp., Section 16.6.1 "Consequential Damages", is a case that represents a modern
application of the rule of Hadley v. Baxendale on the issue of foreseeability of consequential damages.

Mitigation of Damages

Saylor URL: http://www.saylor.org/books

Saylor.org
617

Contract law encourages the nonbreaching party to avoid loss wherever possible; this is
called mitigation of damages. The concept is a limitation on damages in law. So there can be no recovery if
the nonbreaching party had an opportunity to avoid or limit losses and failed to take advantage of it. Such
an opportunity exists as long as it does not impose, in the Restatement’s words, an “undue risk, burden or
humiliation.”

[2]

The effort to mitigate need not be successful. As long as the nonbreaching party makes a

reasonable, good-faith attempt to mitigate his losses, damages are recoverable.
Mitigation crops up in many circumstances. Thus a nonbreaching party who continues to perform after
notice that the promisor has breached or will breach may not recover for expenses incurred in continuing
to perform. And losses from the use of defective goods delivered in breach of contract are not
compensable if the nonbreaching party knew before use that they were defective. Often the nonbreaching
party can make substitute arrangements—find a new job or a new employee, buy substitute goods or sell
them to another buyer—and his failure to do so will limit the amount of damages he will recover from the
party who breaches. Under the general rule, failure to mitigate when possible permits the promisor to
deduct from damages the amount of the loss that the nonbreaching party could have avoided. When there
is a readily ascertainable market price for goods, damages are equal to the difference between the contract
price and the market price.
A substitute transaction is not just any possible arrangement; it must be suitable under the circumstances.
Factors to be considered include the similarity, time, and place of performance, and whether the
difference between the contracted-for and substitute performances can be measured and compensated. A
prospective employee who cannot find substitute work within her field need not mitigate by taking a job
in a wholly different one. An advertising salesperson whose employment is repudiated need not mitigate
by taking a job as a taxi driver. When the only difference between the original and the substitute
performances is price, the nonbreaching party must mitigate, even if the substitute performer is the
original promisor.
The nonbreaching party must mitigate in timely fashion, but each case is different. If it is clear that the
promisor has unconditionally repudiated before performance is due, the nonbreaching party must begin
to mitigate as soon as practicable and should not wait until the day performance is due to look for an
alternative.

Saylor URL: http://www.saylor.org/books

Saylor.org
618

As long as the nonbreaching party makes a reasonable effort to mitigate, the success of that effort is not an
issue in assessing damages. If a film producer’s original cameraman breaches the contract, and if the
producer had diligently searched for a substitute cameraman, who cost $150 extra per week and it later
came to light that the producer could have hired a cameraman for $100, the company is entitled
nevertheless to damages based on the higher figure. Shirley MacLaine v. Twentieth Century-Fox
Corporation, Section 16.6.4 "Limitation on Damages: Mitigation of Damages", is a well-known case
involving mitigation of damages.

Certainty of Damages
A party can recover only that amount of damage in law which can be proved with reasonable certainty.
Especially troublesome in this regard are lost profits and loss of goodwill. Alf is convinced that next spring
the American public will be receptive to polka-dotted belts with his name monogrammed in front. He
arranges for a garment factory to produce 300,000 such belts, but the factory, which takes a large deposit
from him in advance, misplaces the order and does not produce the belts in time for the selling season.
When Alf discovers the failure, he cannot raise more money to go elsewhere, and his project fails. He
cannot recover damages for lost profits because the number is entirely speculative; no one can prove how
much he would have made, if anything. He can, instead, seek restitution of the monies advanced. If he had
rented a warehouse to store the belts, he would also be able to recover his reliance interest.
Proof of lost profits is not always difficult: a seller can generally demonstrate the profit he would have
made on the sale to the buyer who has breached. The problem is more difficult, as Alf’s case demonstrates,
when it is the seller who has breached. A buyer who contracts for but does not receive raw materials,
supplies, and inventory cannot show definitively how much he would have netted from the use he planned
to make of them. But he is permitted to prove how much money he has made in the past under similar
circumstances, and he may proffer financial and market data, surveys, and expert testimony to support
his claim. When proof of profits is difficult or impossible, the courts may grant a nonmonetary award,
such as specific performance.

Loss of Power of Avoidance

Saylor URL: http://www.saylor.org/books

Saylor.org
619

You will recall that there are several circumstances when a person may avoid a contract: duress, undue
influence, misrepresentation (fraudulent, negligent, or innocent), or mistake. But a party may lose the
right to avoid, and thus the right to any remedy, in several ways.

Delay
If a party is the victim of fraud, she must act promptly to rescind at common law, or she will lose the right
and her remedy will be limited to damages in tort. (This is discussed a bit more in Section 16.5.7 "Election
of Remedies".)

Affirmation
An infant who waits too long to disaffirm (again, delay) will have ratified the contract, as will one who—
notwithstanding being the victim of duress, undue influence, mistake, or any other grounds for
avoidance—continues to operate under the contract with full knowledge of his right to avoid. Of course the
disability that gave rise to the power of avoidance must have passed before affirmation works.

Rights of Third Parties
The intervening rights of third parties may terminate the power to avoid. For example, Michelle, a minor,
sells her watch to Betty Buyer. Up to and within a reasonable time after reaching majority, Michelle could
avoid—disaffirm—the contract. But if, before that time, Betty sells the watch to a third party, Michelle
cannot get it back from the third party. Similarly, Salvador Seller sells his car to Bill Buyer, who pays for it
with a bad check. If the check bounces, Salvador can rescind the deal—Bill’s consideration (the money
represented by the check) has failed: Salvador could return the check and get his car back. But if, before
the check from Bill bounces, Bill in turn sells the car to Pat Purchaser, Salvador cannot avoid the contract.
Pat gets to keep the car. There are some exceptions to this rule.

Agreement of the Parties Limiting Remedies
Certainly it is the general rule that parties are free to enter into any kind of a contract they want, so long as
it is not illegal or unconscionable. The inclusion into the contract of a liquidated damages clause—
mentioned previously—is one means by which the parties may make an agreement affecting damages. But

Saylor URL: http://www.saylor.org/books

Saylor.org
620

beyond that, as we saw in Chapter 12 "Legality", it is very common for one side to limit its liability, or for
one side to agree that it will pursue only limited remedies against the other in case of breach. Such agreeto limitations on the availability of remedies are generally OK provided they are conspicuous, bargainedfor, and not unconscionable. In consumer transactions, courts are more likely to find a contracted-for
limitation of remedies unconscionable than in commercial transactions, and under the Uniform
Commercial Code (UCC) there are further restrictions on contractual remedy limitations.
For example, Juan buys ten bags of concrete to make a counter and stand for his expensive new barbecue.
The bags have this wording in big print: “Attention. Our sole liability in case this product is defective will
be to provide you with a like quantity of nondefective material. We will not be liable for any other
damages, direct or indirect, express or implied.” That’s fine. If the concrete is defective, the concrete top
breaks, and Juan’s new barbecue is damaged, he will get nothing but some new bags of good concrete. He
could have shopped around to find somebody who would deliver concrete with no limitation on liability.
As it is, his remedies are limited by the agreement he entered into.

Election of Remedies
At Common Law
Another limitation on remedies—at common law—is the concept ofelection of remedies. The nature of a
loss resulting from a contract breach may be such as to entitle one party to a choice among two or more
means to redress the grievance, where the choices are mutually exclusive.
At classic common law, a person who was defrauded had an election of remedies: she could, immediately
upon discovering the fraud, rescind, or she could retain the item (real estate or personal property) and
attempt to remedy the fraudulently defective performance by suing for damages, but not both. Buyer
purchases real estate from Seller for $300,000 and shortly discovers that Seller fraudulently
misrepresented the availability of water. Buyer spends $60,000 trying to drill wells. Finally he gives up
and sues Seller for fraud, seeking $360,000. Traditionally at common law, he would not get it. He should
have rescinded upon discovery of the fraud. Now he can only get $60,000 in damages in tort.

[3]

The

purpose of the election of remedies doctrine is to prevent the victim of fraud from getting a double
recovery, but it has come under increasing criticism. Here is one court’s observation: “A host of

Saylor URL: http://www.saylor.org/books

Saylor.org
621

commentators support elimination of the election of remedies doctrine. A common theme is that the
doctrine substitutes labels and formalism for inquiry into whether double recovery results in fact. The
rigid doctrine goes to the other extreme, actually resulting in the under compensation of fraud victims and
the protection of undeserving wrongdoers.”

[4]

Under the UCC
The doctrine of election of remedy has been rejected by the UCC, which means that the remedies are
cumulative in nature. According to Section 2-703(1): “Whether the pursuit of one remedy bars another
depends entirely on the facts of the individual case.” UCC, Section 2-721, provides that neither demand for
rescission of the contract in the case of misrepresentation or fraud, nor the return or rejection of goods,
bars a claim for damages or any other remedy permitted under the UCC for nonfraudulent breach.

Tort versus Contract
Frequently a contract breach may also amount to tortious conduct. A physician warrants her treatment as
perfectly safe but performs the operation negligently, scarring the patient for life. The patient could sue
for malpractice (tort) or for breach of warranty (contract). The choice involves at least four
considerations:
1.

Statute of limitations. Most statutes of limitations prescribe longer periods for contract than for tort
actions.

2. Allowable damages. Punitive damages are more often permitted in tort actions, and certain kinds of
injuries are compensable in tort but not in contract suits—for example, pain and suffering.
3. Expert testimony. In most cases, the use of experts would be the same in either tort or contract suits,
but in certain contract cases, the expert witness could be dispensed with, as, for example, in a contract
case charging that the physician abandoned the patient.
4. Insurance coverage. Most policies do not cover intentional torts, so a contract theory that avoids the
element of willfulness would provide the plaintiff with a surer chance of recovering money damages.

Legal versus Extralegal Remedies

Saylor URL: http://www.saylor.org/books

Saylor.org
622

A party entitled to a legal remedy is not required to pursue it. Lawsuits are disruptive not merely to the
individuals involved in the particular dispute but also to the ongoing relationships that may have grown
up around the parties, especially if they are corporations or other business enterprises. Buyers must
usually continue to rely on their suppliers, and sellers on their buyers. Not surprisingly, therefore, many
businesspeople refuse to file suits even though they could, preferring to settle their disputes privately or
even to ignore claims that they might easily press. Indeed, the decision whether or not to sue is not one for
the lawyer but for the client, who must analyze a number of pros and cons, many of them not legal ones at
all.

KEY TAKEAWAY
There are several limitations on the right of an aggrieved party to get contract remedies for a breach besides
any limitations fairly agreed to by the parties. The damages suffered by the nonbreaching party must be
reasonably foreseeable. The nonbreaching party must make a reasonable effort to mitigate damages, or the
amount awarded will be reduced by the damages that could have been avoided. The party seeking damages
must be able to explain within reason how much loss he has suffered as a result of the breach. If he cannot
articulate with any degree of certainty—if the damages are really speculative—he will be entitled to nominal
damages and that’s all. There are circumstances in which a party who could have got out of a contractual
obligation—avoided it—loses the power to do so, and her remedy of avoidance is lost. Not infrequently, a
person will enter into a contract for services or goods that contains a limitation on her right to damages in
case the other side breaches. That’s all right unless the limitation is unconscionable. Sometimes parties are
required to make an election of remedies: to choose among two or more possible bases of recovery. If the
remedies are really mutually exclusive and one is chosen, the aggrieved party loses the right to pursue the
others. And of course a person is always free not to pursue any remedy at all for breach of contract; that may
be strategically or economically smart in some circumstances.

EXERCISES
1.

When one party to a contract breaches, what duty, if any, is then imposed on the other party?

2.

A chef who has never owned her own restaurant sues a contractor who failed to finish building the chef’s
first restaurant on time. She presents evidence of the profits made by similar restaurants that have been
in business for some time. Is this good evidence of the damages she has suffered by the delay? To what
damages is she entitled?

Saylor URL: http://www.saylor.org/books

Saylor.org
623

3.

Rebecca, seventeen years and ten months old, buys a party dress for $300. She wears it to the junior
prom but determines it doesn’t look good on her. She puts it in her closet and forgets about it until six
months later, when she decides to return it to the store. Is she now entitled to the remedy of rescission?

4.

What is the difference between rescission and restitution?

5.

Why are parties sometimes required to make an election of remedies?

[1] Hadley v. Baxendale (1854), 9 Ex. 341, 354, 156 Eng.Rep. 145, 151.
[2] Restatement (Second) of Contracts, Section 350.
[3] Merritt v. Craig, 746 A.2d 923 (Md. 2000).
[4] Head & Seemann, Inc. v. Gregg, 311 N.W.2d 667 (Wis. App. 1981).

Saylor URL: http://www.saylor.org/books

Saylor.org
624

16.6 Cases
Consequential Damages
EBWS, LLC v. Britly Corp.
928 A.2d 497 (Vt. 2007)
Reiber, C.J.
The Ransom family owns Rock Bottom Farm in Strafford, Vermont, where Earl Ransom owns a dairy
herd and operates an organic dairy farm. In 2000, the Ransoms decided to build a creamery on-site to
process their milk and formed EBWS, LLC to operate the dairy-processing plant and to market the plant’s
products. In July 2000, Earl Ransom, on behalf of EBWS, met with Britly’s president to discuss building
the creamery.…In January 2001, EBWS and Britly entered into a contract requiring Britly to construct a
creamery building for EBWS in exchange for $160,318.…The creamery was substantially completed by
April 15, 2001, and EBWS moved in soon afterward. On June 5, 2001, EBWS notified Britly of alleged
defects in construction. [EBWS continued to use the creamery pending the necessity to vacate it for three
weeks when repairs were commenced].
On September 12, 2001, EBWS filed suit against Britly for damages resulting from defective design and
construction.…
Following a three-day trial, the jury found Britly had breached the contract and its express warranty, and
awarded EBWS: (1) $38,020 in direct damages, and (2) $35,711 in consequential damages.…
…The jury’s award to EBWS included compensation for both direct and consequential damages that
EBWS claimed it would incur while the facility closed for repairs. Direct damages [i.e., compensatory
damages] are for “losses that naturally and usually flow from the breach itself,” and it is not necessary that
the parties actually considered these damages. [Citation]. In comparison, special or consequential
damages “must pass the tests of causation, certainty and foreseeability, and, in addition, be reasonably
supposed to have been in the contemplation of both parties at the time they made the contract.”

Saylor URL: http://www.saylor.org/books

Saylor.org
625

…The court ruled that EBWS could not recover for lost profits because it was not a going concern at the
time the contract was entered into, and profits were too speculative. The court concluded, however, that
EBWS could submit evidence of other business losses, including future payment for unused milk and staff
wages.…
At trial, Huyffer, the CEO of EBWS, testified that during a repairs closure the creamery would be required
to purchase milk from adjacent Rock Bottom Farm, even though it could not process this milk. She
admitted that such a requirement was self-imposed as there was no written output contract between
EBWS and the farm to buy milk. In addition, Huyffer testified that EBWS would pay its employees during
the closure even though EBWS has no written contract to pay its employees when they are not working.
The trial court allowed these elements of damages to be submitted to the jury, and the jury awarded
EBWS consequential damages for unused milk and staff wages.
On appeal, Britly contends that because there is no contractual or legal obligation for EBWS to purchase
milk or pay its employees, these are not foreseeable damages. EBWS counters that it is common
knowledge that cows continue to produce milk, even if the processing plant is not working, and thus it is
foreseeable that this loss would occur. We conclude that these damages are not the foreseeable result of
Britly’s breach of the construction contract and reverse the award.…
[W]e conclude that…it is not reasonable to expect Britly to foresee that its failure to perform under the
contract would result in this type of damages. While we are sympathetic to EBWS’s contention that the
cows continue to produce milk, even when the plant is closed down, this fact alone is not enough to
demonstrate that buying and dumping milk is a foreseeable result of Britly’s breach of the construction
contract. Here, the milk was produced by a separate and distinct entity, Rock Bottom Farm, which sold
the milk to EBWS.…
Similarly, EBWS maintained no employment agreements with its employees obligating it to pay wages
during periods of closure for repairs, dips in market demand, or for any other reason. Any losses EBWS
might suffer in the future because it chooses to pay its employees during a plant closure for repairs would
be a voluntary expense and not in Britly’s contemplation at the time it entered the construction contract.
It is not reasonable to expect Britly to foresee losses incurred as a result of agreements that are informal in

Saylor URL: http://www.saylor.org/books

Saylor.org
626

nature and carry no legal obligation on EBWS to perform. “[P]arties are not presumed to know the
condition of each other’s affairs nor to take into account contracts with a third party that is not
communicated.” [Citation] While it is true that EBWS may have business reasons to pay its employees
even without a contractual obligation, for example, to ensure employee loyalty, no evidence was
introduced at trial by EBWS to support a sound rationale for such considerations. Under these
circumstances, this business decision is beyond the scope of what Britly could have reasonably foreseen as
damages for its breach of contract.…
In addition, the actual costs of the wages and milk are uncertain.…[T]he the milk and wages here are
future expenses, for which no legal obligation was assumed by EBWS, and which are separate from the
terms of the parties’ contract. We note that at the time of the construction contract EBWS had not yet
begun to operate as a creamery and had no history of buying milk or paying employees. See [Citation]
(explaining that profits for a new business are uncertain and speculative and not recoverable). Thus, both
the cost of the milk and the number and amount of wages of future employees that EBWS might pay in
the event of a plant closure for repairs are uncertain.
Award for consequential damages is reversed.…

CASE QUESTIONS
1.

Why, according to EBWS’s CEO, would EBWS be required to purchase milk from adjacent Rock Bottom
Farm, even though it could not process this milk?

2.

Surely it is well known in Vermont dairy country that dairy farmers can’t simply stop milking cows when
no processing plant is available to take the milk—the cows will soon stop producing. Why was EBWS then
not entitled to those damages which it will certainly suffer when the creamery is down for repairs?

3.

Britly (the contractor) must have known EBWS had employees that would be idled when the creamery
shut down for repairs. Why was it not liable for their lost wages?

4.

What could EBWS have done at the time of contracting to protect itself against the damages it would
incur in the event the creamery suffered downtime due to faulty construction?

Liquidated Damages
Watson v. Ingram

Saylor URL: http://www.saylor.org/books

Saylor.org
627

881 P.2d 247 (Wash. 1994)
Johnson, J.
…In the summer of 1990, Wayne Watson offered to buy James Ingram’s Bellingham home for $355,000,
with a $15,000 [about $24,000 in 2010 dollars] earnest money deposit.…
Under the agreement, the entire amount of the purchase price was due in cash on or before December 3,
1990.…The agreement required Watson to pay a $15,000 earnest money deposit into escrow at Kelstrup
Realty, and provided that “[i]n the event of default by Buyer, earnest money shall be forfeited to Seller as
liquidated damages, unless Seller elects to seek actual damages or specific performance. Lastly, the
agreement contained a provision entitled “BUYER’S REPRESENTATIONS,” which stated, “Buyer
represents that buyer has sufficient funds available to close this sale in accordance with this agreement,
and is not relying on any contingent source of funds unless otherwise set forth in this agreement”.…
On November 10, 1990, Watson sent a written proposal to Ingram seeking to modify the original
agreement. The proposed modification would have allowed Watson to defer paying $54,000 of the
$355,000 sale price for between 6 and 12 months after the scheduled December closing date. In exchange,
Ingram would receive a second lien position on certain real estate Watson owned.
According to Ingram, the November 10 proposal was the first time he realized Watson did not have
financing readily available for the purchase of the house. Ingram notified Watson on November 12, 1990,
that he would not agree to modify the original agreement and intended to strictly enforce its terms.
Ingram was involved in a child custody suit in California and wanted to move to that state as soon as
possible.…[Further efforts by Ingram to sell to third parties and by Watson to get an extension from
Ingram failed.]
In September 1991, Ingram finally sold the house to a third party for $355,000, the same price that
Watson had agreed to pay in December 1990.
Ingram and Watson each sought to recover Watson’s $15,000 earnest money held in escrow. On
December 4, 1990, Ingram wrote to Kelstrup Realty, indicating he was entitled to the $15,000 earnest

Saylor URL: http://www.saylor.org/books

Saylor.org
628

money in escrow because Watson had defaulted. In January 1991, Watson filed this action to recover the
earnest money, alleging it amounted to a penalty and Ingram had suffered no actual damages.…
The trial court found the earnest money “was clearly intended by both parties to be non-refundable” if
Watson defaulted and determined $15,000 was “a reasonable forecast by [Ingram and Watson] of
damages that would be incurred by [Ingram] if [Watson] failed to complete the purchase”. The court
entered judgment in favor of Ingram for the amount of the earnest money plus interest. The court also
awarded Ingram his attorney fees pursuant to the parties’ agreement. The Court of Appeals, Division One,
affirmed. Watson now appeals to this court.
This case presents a single issue for review: whether the parties’ contract provision requiring Watson to
forfeit a $15,000 nonrefundable earnest money deposit is enforceable as liquidated damages. Liquidated
damages clauses are favored in Washington, and courts will uphold them if the sums involved do not
amount to a penalty or are otherwise unlawful. [Citation] To determine whether liquidated damages
clauses are enforceable, Washington courts have applied a 2-part test from the Restatement of
Contracts.…Liquidated damages clauses are upheld if the following two factors are satisfied:
First, the amount fixed must be a reasonable forecast of just compensation for the harm that is caused by
the breach. Second, the harm must be such that it is incapable or very difficult of ascertainment.
The question before this court is whether this test is to be applied as of the time of contract formation
(prospectively) or as of the time of trial (retrospectively). We have previously held, the “[r]easonableness
of the forecast will be judged as of the time the contract was entered”. [Citations]
In contrast, a prior Division One opinion relied upon by Petitioner held the reasonableness of the estimate
of damages and the difficulty of ascertainment of harm should be measured as of the time of trial, and
earnest money agreements should not be enforceable as liquidated damages if the nonbreaching party
does not suffer actual damage. [Citations]
We…adopt the date of contract formation as the proper timeframe for evaluating the Restatement test.
The prospective approach concentrates on whether the liquidated sum represents a reasonable prediction

Saylor URL: http://www.saylor.org/books

Saylor.org
629

of the harm to the seller if the buyer breaches the agreement, and ignores actual damages except as
evidence of the reasonableness of the estimate of potential damage.
We believe this approach better fulfills the underlying purposes of liquidated damages clauses and gives
greater weight to the parties’ expectations. Liquidated damages permit parties to allocate business and
litigation risks. Even if the estimates of damages are not exact, parties can allocate and quantify those
risks and can negotiate adjustments to the contract price in light of the allocated risks. Under the
prospective approach, courts will enforce the parties’ allocation of risk so long as the forecasts appear
reasonable when made. [Citations]
In addition to permitting parties to allocate risks, liquidated damages provisions lend certainty to the
parties’ agreements and permit parties to resolve disputes efficiently in the event of a breach. Rather than
litigating the amount of actual damages, the nonbreaching party must only establish the reasonableness of
the agreement. The prospective approach permits parties to rely on their stipulated amounts without
having to precisely establish damages at trial. In contrast, if the reasonableness of the amount is judged
retrospectively, against the damage actually suffered, the “parties must fully litigate (at great expense and
delay) that which they sought not to litigate.” [Citation].
Petitioner argues the prospective approach treats buyers unfairly because it permits sellers to retain
earnest money deposits even when the seller suffers no actual damage, and this violates the principle that
contract damages should be compensatory only. He further contends that by evaluating parties’ liquidated
damages agreements against actual damages established at trial, courts can most effectively determine
whether such agreements were reasonable and fair.
We disagree. As this court has previously explained, “[w]e are loath to interfere with the rights of parties
to contract as they please between themselves [Citations] It is not the role of the court to enforce contracts
so as to produce the most equitable result. The parties themselves know best what motivations and
considerations influenced their bargaining, and, while, “[t]he bargain may be an unfortunate one for the
delinquent party,…it is not the duty of courts of common law to relieve parties from the consequences of
their own improvidence…” [Citations]

Saylor URL: http://www.saylor.org/books

Saylor.org
630

The retrospective approach fails to give proper weight to the parties’ negotiations. At the time of contract
formation, unpredictable market fluctuations and variations in possible breaches make it nearly
impossible for contracting parties to predict “precisely or within a narrow range the amount of damages
that would flow from breach.” [Citations]. However, against this backdrop of uncertainty, the negotiated
liquidated damages sum represents the parties’ best estimate of the value of the breach and permits the
parties to allocate and incorporate these risks in their negotiations. Under the prospective approach, a
court will uphold the parties’ agreed upon liquidated sum so long as the amount represents a reasonable
attempt to compensate the nonbreaching party. On the other hand, if the reasonableness of a liquidated
damages provision is evaluated under a retrospective approach, the parties cannot confidently rely on
their agreement because the liquidated sum will not be enforced if, at trial, it is not a close approximation
of the damage suffered or if no actual damages are proved.…
Having adopted the date of contract formation as the proper timeframe for evaluating the Restatement
test, the Restatement’s second requirement loses independent significance. The central inquiry is whether
the specified liquidated damages were reasonable at the time of contract formation.…
We also agree with the Court of Appeals that in the context of real estate agreements, a requirement that
damages be difficult to prove at trial would undermine the very purposes of the liquidated damage
provision: “certainty, assurance that the contract will be performed, and avoidance of litigation”.
[Citation] It would “encourage litigation in virtually every case in which the sale did not close, regardless
of whether the earnest money deposit was a reasonable estimate of the seller’s damages.” [Citation]
In sum, so long as the agreed upon earnest money agreement, viewed prospectively, is a reasonable
prediction of potential damage suffered by the seller, the agreement should be enforced “without regard to
the retrospective calculation of actual damages or the ease with which they may be proved”. The
prospective difficulty of estimating potential damage is a factor to be used in assessing the reasonableness
of the earnest money agreement…
The decision of the Court of Appeals is affirmed.

CASE QUESTIONS

Saylor URL: http://www.saylor.org/books

Saylor.org
631

1.

What does the court here mean when it says that liquidated damages clauses allow the parties to
“allocate and incorporate the risks [of the transaction] in their negotiations”?

2.

Why is it relevant that the plaintiff Ingram was engaged in a child-custody dispute and wanted to move to
California as soon as possible?

3.

What, in plain language, is the issue here?

4.

How does the court’s resolution of the issue seem to the court the better analysis?

5.

Why did the plaintiff get to keep the $15,000 when he really suffered no damages?

6.

Express the controlling rule of law out of this case.

Injunctions and Negative Covenants
Madison Square Garden Corporation v. Carnera
52 F.2d 47 (2d Cir. Ct. App. 1931)
Chase, J.
On January 13, 1931, the plaintiff and defendant by their duly authorized agents entered into the following
agreement in writing:
1. Carnera agrees that he will render services as a boxer in his next contest (which contest, hereinafter
called the ‘First Contest.’…
9. Carnera shall not, pending the holding of the First Contest, render services as a boxer in any major
boxing contest, without the written permission of the Garden in each case had and obtained. A major
contest is understood to be one with Sharkey, Baer, Campolo, Godfrey, or like grade heavyweights, or
heavyweights who shall have beaten any of the above subsequent to the date hereof. If in any boxing
contest engaged in by Carnera prior to the holding of the First Contest, he shall lose the same, the Garden
shall at its option, to be exercised by a two weeks’ notice to Carnera in writing, be without further liability
under the terms of this agreement to Carnera. Carnera shall not render services during the continuance of
the option referred to in paragraph 8 hereof for any person, firm or corporation other than the Garden.
Carnera shall, however, at all times be permitted to engage in sparring exhibitions in which no decision is

Saylor URL: http://www.saylor.org/books

Saylor.org
632

rendered and in which the heavy weight championship title is not at stake, and in which Carnera boxes
not more than four rounds with any one opponent.’…
Thereafter the defendant, without the permission of the plaintiff, written or otherwise, made a contract to
engage in a boxing contest with the Sharkey mentioned in paragraph 9 of the agreement above quoted,
and by the terms thereof the contest was to take place before the first contest mentioned in the
defendant’s contract with the plaintiff was to be held.
The plaintiff then brought this suit to restrain the defendant from carrying out his contract to box
Sharkey, and obtained the preliminary injunction order, from which this appeal was taken. Jurisdiction is
based on diversity of citizenship and the required amount is involved.
The District Court has found on affidavits which adequately show it that the defendant’s services are
unique and extraordinary. A negative covenant in a contract for such personal services is enforceable by
injunction where the damages for a breach are incapable of ascertainment. [Citations]
The defendant points to what is claimed to be lack of consideration for his negative promise, in that the
contract is inequitable and contains no agreement to employ him. It is true that there is no promise in so
many words to employ the defendant to box in a contest with Stribling or Schmeling, but the agreement
read as a whole binds the plaintiff to do just that, provided either Stribling or Schmeling becomes the
contestant as the result of the match between them and can be induced to box the defendant. The
defendant has agreed to ‘render services as a boxer’ for the plaintiff exclusively, and the plaintiff has
agreed to pay him a definite percentage of the gate receipts as his compensation for so doing. The promise
to employ the defendant to enable him to earn the compensation agreed upon is implied to the same force
and effect as though expressly stated. [Citations] The fact that the plaintiff’s implied promise is
conditioned, with respect to the contest with the winner of the Stribling-Schmeling match, upon the
consent of that performer, does not show any failure of consideration for the defendant’s promise,
[Citation].
As we have seen, the contract is valid and enforceable. It contains a restrictive covenant which may be
given effect. Whether a preliminary injunction shall be issued under such circumstances rests in the

Saylor URL: http://www.saylor.org/books

Saylor.org
633

sound discretion of the court. [Citation] The District Court, in its discretion, did issue the preliminary
injunction.…
Order affirmed.

CASE QUESTIONS
1.

Why did the plaintiff not want the defendant to engage in any boxing matches until and except the ones
arranged by the plaintiff?

2.

What assertion did the defendant make as to why his promise was not enforceable? Why wasn’t that
argument accepted by the court?

3.

If the defendant had refused to engage in a boxing match arranged by the plaintiff, would a court force
him to do what he had promised?

Limitation on Damages: Mitigation of Damages
Shirley MacLaine Parker v. Twentieth Century-Fox Film Corporation
474 P.2d 689 (Cal. 1970)
Burke, Justice.
Defendant Twentieth Century-Fox Film Corporation appeals from a summary judgment granting to
plaintiff the recovery of agreed compensation under a written contract for her services as an actress in a
motion picture. As will appear, we have concluded that the trial court correctly ruled in plaintiff’s favor
and that the judgment should be affirmed.
Plaintiff is well known as an actress.…Under the contract, dated August 6, 1965, plaintiff was to play the
female lead in defendant’s contemplated production of a motion picture entitled “Bloomer Girl.” The
contract provided that defendant would pay plaintiff a minimum “guaranteed compensation” of
$53,571.42 per week for 14 weeks commencing May 23, 1966, for a total of $750,000 [about $5,048,000
in 2010 dollars]. Prior to May 1966 defendant decided not to produce the picture and by a letter dated
April 4, 1966, it notified plaintiff of that decision and that it would not “comply with our obligations to you
under” the written contract.

Saylor URL: http://www.saylor.org/books

Saylor.org
634

By the same letter and with the professed purpose “to avoid any damage to you,” defendant instead
offered to employ plaintiff as the leading actress in another film tentatively entitled “Big Country, Big
Man” (hereinafter, “Big Country”). The compensation offered was identical, as were 31 of the 34
numbered provisions or articles of the original contract. Unlike “Bloomer Girl,” however, which was to
have been a musical production, “Big Country” was a dramatic “western type” movie. “Bloomer Girl” was
to have been filmed in California; “Big Country” was to be produced in Australia. Also, certain terms in the
proffered contract varied from those of the original. Plaintiff was given one week within which to accept;
she did not and the offer lapsed. Plaintiff then commenced this action seeking recovery of the agreed
guaranteed compensation.
The complaint sets forth two causes of action. The first is for money due under the contract; the second,
based upon the same allegations as the first, is for damages resulting from defendant’s breach of contract.
Defendant in its answer admits the existence and validity of the contract, that plaintiff complied with all
the conditions, covenants and promises and stood ready to complete the performance, and that defendant
breached and “anticipatorily repudiated” the contract. It denies, however, that any money is due to
plaintiff either under the contract or as a result of its breach, and pleads as an affirmative defense to both
causes of action plaintiff’s allegedly deliberate failure to mitigate damages, asserting that she
unreasonably refused to accept its offer of the leading role in “Big Country.”
Plaintiff moved for summary judgment…[T]he motion was granted…for $750,000 plus interest…in
plaintiff’s favor. This appeal by defendant followed.…
The general rule is that the measure of recovery by a wrongfully discharged employee is the amount of
salary agreed upon for the period of service, less the amount which the employer affirmatively proves the
employee has earned or with reasonable effort might have earned from other employment. [Citation]
However, before projected earnings from other employment opportunities not sought or accepted by the
discharged employee can be applied in mitigation, the employer must show that the other employment
was comparable, or substantially similar, to that of which the employee has been deprived; the employee’s
rejection of or failure to seek other available employment of a different or inferior kind may not be
resorted to in order to mitigate damages. [Citations]

Saylor URL: http://www.saylor.org/books

Saylor.org
635

In the present case defendant has raised no issue of reasonableness of efforts by plaintiff to obtain other
employment; the sole issue is whether plaintiff’s refusal of defendant’s substitute offer of “Big Country”
may be used in mitigation. Nor, if the “Big Country” offer was of employment different or inferior when
compared with the original “Bloomer Girl” employment, is there an issue as to whether or not plaintiff
acted reasonably in refusing the substitute offer. Despite defendant’s arguments to the contrary, no case
cited or which our research has discovered holds or suggests that reasonableness is an element of a
wrongfully discharged employee’s option to reject, or fail to seek, different or inferior employment lest the
possible earnings therefrom be charged against him in mitigation of damages.
Applying the foregoing rules to the record in the present case, with all intendments in favor of the party
opposing the summary judgment motion—here, defendant—it is clear that the trial court correctly ruled
that plaintiff’s failure to accept defendant’s tendered substitute employment could not be applied in
mitigation of damages because the offer of the “Big Country” lead was of employment both different and
inferior, and that no factual dispute was presented on that issue. The mere circumstance that “Bloomer
Girl” was to be a musical review calling upon plaintiff’s talents as a dancer as well as an actress, and was to
be produced in the City of Los Angeles, whereas “Big Country” was a straight dramatic role in a “Western
Type” story taking place in an opal mine in Australia, demonstrates the difference in kind between the two
employments; the female lead as a dramatic actress in a western style motion picture can by no stretch of
imagination be considered the equivalent of or substantially similar to the lead in a song-and-dance
production.
Additionally, the substitute “Big Country” offer proposed to eliminate or impair the director and
screenplay approvals accorded to plaintiff under the original “Bloomer Girl” contract, and thus
constituted an offer of inferior employment. No expertise or judicial notice is required in order to hold
that the deprivation or infringement of an employee’s rights held under an original employment contract
converts the available “other employment” relied upon by the employer to mitigate damages, into inferior
employment which the employee need not seek or accept. [Citation]
In view of the determination that defendant failed to present any facts showing the existence of a factual
issue with respect to its sole defense—plaintiff’s rejection of its substitute employment offer in mitigation
of damages—we need not consider plaintiff’s further contention that for various reasons, including the

Saylor URL: http://www.saylor.org/books

Saylor.org
636

provisions of the original contract set forth in footnote 1, Ante, plaintiff was excused from attempting to
mitigate damages.
The judgment is affirmed.

CASE QUESTIONS
1.

Why did Ms. MacLaine refuse to accept the employment opportunity offered by the defendant?

2.

Why did the defendant think it should not be liable for any damages as a result of its admitted breach of
the original contract?

3.

Who has the burden of proof on mitigation issues—who has to show that no mitigation occurred?

4.

Express the controlling rule of law out of this case.

Saylor URL: http://www.saylor.org/books

Saylor.org
637

16.7 Summary and Exercises
Summary
Contract remedies serve to protect three different interests: an expectation interest (the benefit bargained
for), a reliance interest (loss suffered by relying on the contract), and a restitution interest (benefit
conferred on the promisor). In broad terms, specific performance addresses the expectation interest,
monetary damages address all three, and restitution addresses the restitution interest.
The two general categories of remedies are legal and equitable. In the former category are compensatory,
consequential, incidental, nominal, liquated, and (rarely) punitive damages. In the latter category—if legal
remedies are inadequate—are specific performance, injunction, and restitution.
There are some limitations or restrictions on the availability of damages: they must pass the tests of
foreseeability and certainty. They must be reasonably mitigated, if possible. And liquidated damages must
be reasonable—not a penalty. In some situations, a person can lose the remedy of rescission—the power to
avoid a contract—when the rights of third parties intervene. In some cases a person is required to make an
election of remedies: to choose one remedy among several, and when the one is chosen, the others are not
available any more.

EXERCISES
1.

Owner of an auto repair shop hires Contractor to remodel his shop but does not mention that two days
after the scheduled completion date, Owner is to receive five small US Army personnel carrier trucks for
service, with a three-week deadline to finish the job and turn the trucks over to the army. The contract
between Owner and the army has a liquidated damages clause calling for $300 a day for every day trucks
are not operable after the deadline. Contractor is five days late in finishing the remodel. Can Owner claim
the $1,500 as damages against Contractor as a consequence of the latter’s tardy completion of the
contract? Explain.

2.

Inventor devised an electronic billiard table that looked like a regular billiard table, but when balls
dropped into the pocket, various electronic lights and scorekeeping devices activated. Inventor
contracted with Contractor to manufacture ten prototypes and paid him $50,000 in advance, on a total
owing of $100,000 ($10,000 for each completed table). After the tables were built to accommodate

Saylor URL: http://www.saylor.org/books

Saylor.org
638

electronic fittings, Inventor repudiated the contract. Contractor broke the ten tables up, salvaged $1,000
of wood for other billiard tables, and used the rest for firewood. The ten intact tables, without
electronics, could have been sold for $500 each ($5,000 total). Contractor then sued Inventor for the
profit Contractor would have made had Inventor not breached. To what, if anything, is Contractor entitled
by way of damages and why?
3.

Calvin, a promising young basketball and baseball player, signed a multiyear contract with a professional
basketball team after graduating from college. After playing basketball for one year, he decided he would
rather play baseball and breached his contract with the basketball team. What remedy could the team
seek?

4.

Theresa leased a one-bedroom apartment from Landlady for one year at $500 per month. After three
months, she vacated the apartment. A family of five wanted to rent the apartment, but Landlady refused.
Three months later—six months into what would have been Theresa’s term—Landlady managed to rent
the apartment to Tenant for $400 per month. How much does Theresa owe, and why?

5.

Plaintiff, a grocery store, contracted with Defendant, a burglar alarm company, for Defendant to
send guards to Plaintiff's premises and to notify the local police if the alarm was activated. The
contract had this language: “It is agreed that the Contractor is not an insurer, that the payments here
are based solely on the value of the service in the maintenance of the system described, that it is
impracticable and extremely difficult to fix the actual damages, if any, which may proximately result
from a failure to perform its services, and in case of failure to perform such services and a resulting
loss, its liability shall be limited to $500 as liquidated damages, and not as a penalty, and this liability
shall be exclusive.”
A burglary took place and the alarm was activated, but Defendant failed to respond promptly. The
burglars left with $330,000. Is the liquidated damages clause—the limitation on Plaintiff’s right to
recover—valid?

6.

The decedent, father of the infant Plaintiff, was killed in a train accident. Testimony showed he was a
good and reliable man. Through a representative, the decedent’s surviving child, age five, recovered
judgment against the railroad (Defendant). Defendant objected to expert testimony that inflation would
probably continue at a minimum annual rate of 5 percent for the next thirteen years (until the boy

Saylor URL: http://www.saylor.org/books

Saylor.org
639

attained his majority), which was used to calculate the loss in support money caused by the father’s
death. The calculations, Defendant said, were unreasonably speculative and uncertain, and damages must
be proven with reasonable certainty. Is the testimony valid?
7.

Plaintiff produced and directed a movie for Defendant, but contrary to their agreement, Plaintiff was not
given screen credit in the edited film (his name was not shown). The film was screened successfully for
nearly four years. Plaintiff then sued (1) for damages for loss of valuable publicity or advertising because
his screen credits were omitted for the years and (2) for an injunction against future injuries. The jury
awarded Plaintiff $25,000 on the first count. On the second count, the court held Plaintiff should be able
to “modify the prints in his personal possession to include his credits.” But Plaintiff appealed, claiming
that Defendant still had many unmodified prints in its possession and that showing those films would
cause future damages. What remedy is available to Plaintiff?

8.

[1]

In 1929 Kerr Steamship Company, Inc. (Plaintiff), delivered to Defendant, the Radio Corporation of
America (RCA), a fairly long telegram—in code—to be transmitted to Manila, Philippine Islands, with
instructions about loading one of Kerr’s ships. By mistake, the telegraph was mislaid and not delivered. As
a result of the failure to transmit it, the cargo was not loaded and the freight was lost in an amount of
$6,675.29 [about $84,000 in 2010 dollars], profit that would have been earned if the message had been
carried. Plaintiff said that because the telegram was long and because the sender was a ship company,
RCA personnel should have known it was important information dealing with shipping and therefore RCA
should be liable for the consequential damages flowing from the failure to send it. Is RCA liable?

9.

Defendant offered to buy a house from Plaintiff. She represented, verbally and in writing, that she had
$15,000 to $20,000 of equity in another house and would pay this amount to Plaintiff after selling it. She
knew, however, that she had no such equity. Relying on these intentionally fraudulent representations,
Plaintiff accepted Defendant’s offer to buy, and the parties entered into a land contract. After taking
occupancy, Defendant failed to make any of the contract payments. Plaintiff’s investigation then revealed
the fraud. Based on the fraud, Plaintiff sought rescission, ejectment, and recovery for five months of lost
use of the property and out-of-pocket expenses. Defendant claimed that under the election of remedies
doctrine, Plaintiff seller could not both rescind the contract and get damages for its breach. How should
the court rule?

Saylor URL: http://www.saylor.org/books

Saylor.org
640

10. Buyers contracted to purchase a house being constructed by Contractor. The contract contained this
clause: “Contractor shall pay to the owners or deduct from the total contract price $100.00 per day as
liquidated damages for each day after said date that the construction is not completed and accepted by
the Owners and Owners shall not arbitrarily withhold acceptance.” Testimony established the rental value
of the home at $400–$415 per month. Is the clause enforceable?

SELF-TEST QUESTIONS
1.

Contract remedies protect

a.

a restitution interest

b.

a reliance interest

c.

an expectation interest

d.

all of the above
A restitution interest is

a.

the benefit for which the promisee bargained

b.

the loss suffered by relying on the contract

c.

that which restores any benefit one party conferred on the other

d.

none of the above
When breach of contract caused no monetary loss, the plaintiff is entitled to

a.

special damages

b.

nominal damages

c.

consequential damages

d.

no damages
Damages attributable to losses that flow from events that do not occur in the ordinary course of
events are

a.

incidental damages

b.

liquidated damages

c.

consequential damages

d.

punitive damages
Restitution is available

Saylor URL: http://www.saylor.org/books

Saylor.org
641

a.

when the contract was avoided because of incapacity

b.

when the other party breached

c.

when the party seeking restitution breached

d.

all of the above

SELF-TEST ANSWERS
1.

d

2.

c

3.

b

4.

c

5.

d

[1] Tamarind Lithography Workshop v. Sanders, 193 Cal. Rptr. 409 (Calif. Ct. App., 1983).

Saylor URL: http://www.saylor.org/books

Saylor.org
642

Chapter 17

Products Liability
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How products-liability law allocates the costs of a consumer society

2.

How warranty theory works in products liability, and what its limitations are

3.

How negligence theory works, and what its problems are

4.

How strict liability theory works, and what its limitations are

5.

What efforts are made to reform products-liability law, and why

Saylor URL: http://www.saylor.org/books

Saylor.org
643

17.1 Introduction: Why Products-Liability Law Is Important
LEARNING OBJECTIVES
1.

Understand why products-liability law underwent a revolution in the twentieth century.

2.

Recognize that courts play a vital role in policing the free enterprise system by adjudicating how the
true costs of modern consumer culture are allocated.

3.

Know the names of the modern causes of action for products-liability cases.

In previous chapters, we discussed remedies generally. In this chapter, we focus specifically on remedies
available when a defective product causes personal injury or other damages. Products liability describes a
type of claim, not a separate theory of liability. Products liability has strong emotional overtones—ranging
from the prolitigation position of consumer advocates to the conservative perspective of the
manufacturers.

History of Products-Liability Law
The theory of caveat emptor—let the buyer beware—that pretty much governed consumer law from the
early eighteenth century until the early twentieth century made some sense. A horse-drawn buggy is a
fairly simple device: its workings are apparent; a person of average experience in the 1870s would know
whether it was constructed well and made of the proper woods. Most foodstuffs 150 years ago were grown
at home and “put up” in the home kitchen or bought in bulk from a local grocer, subject to inspection and
sampling; people made home remedies for coughs and colds and made many of their own clothes. Houses
and furnishings were built of wood, stone, glass, and plaster—familiar substances. Entertainment was a
book or a piano. The state of technology was such that the things consumed were, for the most part,
comprehensible and—very important—mostly locally made, which meant that the consumer who suffered
damages from a defective product could confront the product’s maker directly. Local reputation is a
powerful influence on behavior.
The free enterprise system confers great benefits, and no one can deny that: materialistically, compare the
image sketched in the previous paragraph with circumstances today. But those benefits come with a cost,
and the fundamental political issue always is who has to pay. Consider the following famous passage from
Upton Sinclair’s great novel The Jungle. It appeared in 1906. He wrote it to inspire labor reform; to his

Saylor URL: http://www.saylor.org/books

Saylor.org
644

dismay, the public outrage focused instead on consumer protection reform. Here is his description of the
sausage-making process in a big Chicago meatpacking plant:
There was never the least attention paid to what was cut up for sausage; there would come all the way
back from Europe old sausage that had been rejected, and that was moldy and white—it would be dosed
with borax and glycerin, and dumped into the hoppers, and made over again for home consumption.
There would be meat that had tumbled out on the floor, in the dirt and sawdust, where the workers had
tramped and spit uncounted billions of consumption germs. There would be meat stored in great piles in
rooms; and the water from leaky roofs would drip over it, and thousands of rats would race about on it. It
was too dark in these storage places to see well, but a man could run his hand over these piles of meat and
sweep off handfuls of the dried dung of rats. These rats were nuisances, and the packers would put
poisoned bread out for them; they would die, and then rats, bread, and meat would go into the hoppers
together. This is no fairy story and no joke; the meat would be shoveled into carts, and the man who did
the shoveling would not trouble to lift out a rat even when he saw one—there were things that went into
the sausage in comparison with which a poisoned rat was a tidbit. There was no place for the men to wash
their hands before they ate their dinner, and so they made a practice of washing them in the water that
was to be ladled into the sausage. There were the butt-ends of smoked meat, and the scraps of corned
beef, and all the odds and ends of the waste of the plants, that would be dumped into old barrels in the
cellar and left there.
Under the system of rigid economy which the packers enforced, there were some jobs that it only paid to
do once in a long time, and among these was the cleaning out of the waste barrels. Every spring they did
it; and in the barrels would be dirt and rust and old nails and stale water—and cartload after cartload of it
would be taken up and dumped into the hoppers with fresh meat, and sent out to the public’s breakfast.
Some of it they would make into “smoked” sausage—but as the smoking took time, and was therefore
expensive, they would call upon their chemistry department, and preserve it with borax and color it with
gelatin to make it brown. All of their sausage came out of the same bowl, but when they came to wrap it
they would stamp some of it “special,” and for this they would charge two cents more a pound.

[1]

It became clear from Sinclair’s exposé that associated with the marvels of then-modern meatpacking and
distribution methods was food poisoning: a true cost became apparent. When the true cost of some

Saylor URL: http://www.saylor.org/books

Saylor.org
645

money-making enterprise (e.g., cigarettes) becomes inescapably apparent, there are two possibilities.
First, the legislature can in some way mandate that the manufacturer itself pay the cost; with the
meatpacking plants, that would be the imposition of sanitary food-processing standards. Typically,
Congress creates an administrative agency and gives the agency some marching orders, and then the
agency crafts regulations dictating as many industry-wide reform measures as are politically possible.
Second, the people who incur damages from the product (1) suffer and die or (2) access the machinery of
the legal system and sue the manufacturer. If plaintiffs win enough lawsuits, the manufacturer’s insurance
company raises rates, forcing reform (as with high-powered muscle cars in the 1970s); the business goes
bankrupt; or the legislature is pressured to act, either for the consumer or for the manufacturer.
If the industry has enough clout to blunt—by various means—a robust proconsumer legislative response
so that government regulation is too lax to prevent harm, recourse is had through the legal system. Thus
for all the talk about the need for tort reform (discussed later in this chapter), the courts play a vital role in
policing the free enterprise system by adjudicating how the true costs of modern consumer culture are
allocated.
Obviously the situation has improved enormously in a century, but one does not have to look very far to
find terrible problems today. Consider the following, which occurred in 2009–10:
•

In the United States, Toyota recalled 412,000 passenger cars, mostly the Avalon model, for steering
problems that reportedly led to three accidents.

•

Portable baby recliners that are supposed to help fussy babies sleep better were recalled after the
death of an infant: the Consumer Product Safety Commission announced the recall of 30,000 Nap
Nanny recliners made by Baby Matters of Berwyn, Pennsylvania.

•

More than 70,000 children and teens go to the emergency room each year for injuries and
complications from medical devices. Contact lenses are the leading culprit, the first detailed national
estimate suggests.

•

Smith and Noble recalled 1.3 million Roman shades and roller shades after a child was nearly
strangled: the Consumer Product Safety Commission says a five-year-old boy in Tacoma, Washington,
was entangled in the cord of a roller shade in May 2009.

Saylor URL: http://www.saylor.org/books

[2]

Saylor.org
646

•

The Consumer Product Safety Commission reported that 4,521 people were killed in the United States
in consumer-product-related incidences in 2009, and millions of people visited hospital emergency
rooms from consumer-product-related injuries.

•

[3]

Reports about the possibility that cell-phone use causes brain cancer continue to be hotly debated.
Critics suggest that the studies minimizing the risk were paid for by cell-phone manufacturers.

[4]

Products liability can also be a life-or-death matter from the manufacturer’s perspective. In 2009,
Bloomberg BusinessWeek reported that the costs of product safety for manufacturing firms can be
enormous: “Peanut Corp., based in Lynchberg, Va., has been driven into bankruptcy since health officials
linked tainted peanuts to more than 600 illnesses and nine deaths. Mattel said the first of several toy
recalls it announced in 2007 cut its quarterly operating income by $30 million. Earlier this decade, Ford
Motor spent roughly $3 billion replacing 10.6 million potentially defective Firestone tires.”

[5]

Businesses

complain, with good reason, about the expenses associated with products-liability problems.

Current State of the Law
Although the debate has been heated and at times simplistic, the problem of products liability is complex
and most of us regard it with a high degree of ambivalence. We are all consumers, after all, who profit
greatly from living in an industrial society. In this chapter, we examine the legal theories that underlie
products-liability cases that developed rapidly in the twentieth century to address the problems of
product-caused damages and injuries in an industrial society.
In the typical products-liability case, three legal theories are asserted—a contract theory and two tort
theories. The contract theory is warranty, governed by the UCC, and the two tort theories
are negligence and strict products liability, governed by the common law. See Figure 17.1 "Major Products
Liability Theories".
Figure 17.1 Major Products Liability Theories

Saylor URL: http://www.saylor.org/books

Saylor.org
647

KEY TAKEAWAY
As products became increasingly sophisticated and potentially dangerous in the twentieth century, and as the
separation between production and consumption widened, products liability became a very important issue
for both consumers and manufacturers. Millions of people every year are adversely affected by defective
products, and manufacturers and sellers pay huge amounts for products-liability insurance and damages. The
law has responded with causes of action that provide a means for recovery for products-liability damages.

EXERCISES
1.

How does the separation of production from consumption affect products-liability issues?

2.

What other changes in production and consumption have caused the need for the development of
products-liability law?

3.

How can it be said that courts adjudicate the allocation of the costs of a consumer-oriented economy?

[1] Upton Sinclair, The Jungle (New York: Signet Classic, 1963), 136.
[2] FindLaw, AP reports.
[3] US Consumer Product Safety Commission, 2009 Report to the President and the Congress, accessed March 1,
2011,http://www.cpsc.gov/cpscpub/pubs/reports/2009rpt.pdf.
[4] Matt Hamblen, “New Study Warns of Cell Phone Dangers,” Computerworld US, August 9, 2009, accessed March
1, 2011, http://news.techworld.com/personal-tech/3200539/new-study-warns-of-cell-phone-dangers.
[5] Michael Orey, “Taking on Toy Safety,” BusinessWeek, March 6, 2009, accessed March 1,
2011,http://www.businessweek.com/managing/content/mar2009/ca2009036_271002.htm.

Saylor URL: http://www.saylor.org/books

Saylor.org
648

17.1 Introduction: Why Products-Liability Law Is Important
LEARNING OBJECTIVES
1.

Understand why products-liability law underwent a revolution in the twentieth century.

2.

Recognize that courts play a vital role in policing the free enterprise system by adjudicating how the
true costs of modern consumer culture are allocated.

3.

Know the names of the modern causes of action for products-liability cases.

In previous chapters, we discussed remedies generally. In this chapter, we focus specifically on remedies
available when a defective product causes personal injury or other damages. Products liability describes a
type of claim, not a separate theory of liability. Products liability has strong emotional overtones—ranging
from the prolitigation position of consumer advocates to the conservative perspective of the
manufacturers.

History of Products-Liability Law
The theory of caveat emptor—let the buyer beware—that pretty much governed consumer law from the
early eighteenth century until the early twentieth century made some sense. A horse-drawn buggy is a
fairly simple device: its workings are apparent; a person of average experience in the 1870s would know
whether it was constructed well and made of the proper woods. Most foodstuffs 150 years ago were grown
at home and “put up” in the home kitchen or bought in bulk from a local grocer, subject to inspection and
sampling; people made home remedies for coughs and colds and made many of their own clothes. Houses
and furnishings were built of wood, stone, glass, and plaster—familiar substances. Entertainment was a
book or a piano. The state of technology was such that the things consumed were, for the most part,
comprehensible and—very important—mostly locally made, which meant that the consumer who suffered
damages from a defective product could confront the product’s maker directly. Local reputation is a
powerful influence on behavior.
The free enterprise system confers great benefits, and no one can deny that: materialistically, compare the
image sketched in the previous paragraph with circumstances today. But those benefits come with a cost,
and the fundamental political issue always is who has to pay. Consider the following famous passage from
Upton Sinclair’s great novel The Jungle. It appeared in 1906. He wrote it to inspire labor reform; to his

Saylor URL: http://www.saylor.org/books

Saylor.org
649

dismay, the public outrage focused instead on consumer protection reform. Here is his description of the
sausage-making process in a big Chicago meatpacking plant:
There was never the least attention paid to what was cut up for sausage; there would come all the way
back from Europe old sausage that had been rejected, and that was moldy and white—it would be dosed
with borax and glycerin, and dumped into the hoppers, and made over again for home consumption.
There would be meat that had tumbled out on the floor, in the dirt and sawdust, where the workers had
tramped and spit uncounted billions of consumption germs. There would be meat stored in great piles in
rooms; and the water from leaky roofs would drip over it, and thousands of rats would race about on it. It
was too dark in these storage places to see well, but a man could run his hand over these piles of meat and
sweep off handfuls of the dried dung of rats. These rats were nuisances, and the packers would put
poisoned bread out for them; they would die, and then rats, bread, and meat would go into the hoppers
together. This is no fairy story and no joke; the meat would be shoveled into carts, and the man who did
the shoveling would not trouble to lift out a rat even when he saw one—there were things that went into
the sausage in comparison with which a poisoned rat was a tidbit. There was no place for the men to wash
their hands before they ate their dinner, and so they made a practice of washing them in the water that
was to be ladled into the sausage. There were the butt-ends of smoked meat, and the scraps of corned
beef, and all the odds and ends of the waste of the plants, that would be dumped into old barrels in the
cellar and left there.
Under the system of rigid economy which the packers enforced, there were some jobs that it only paid to
do once in a long time, and among these was the cleaning out of the waste barrels. Every spring they did
it; and in the barrels would be dirt and rust and old nails and stale water—and cartload after cartload of it
would be taken up and dumped into the hoppers with fresh meat, and sent out to the public’s breakfast.
Some of it they would make into “smoked” sausage—but as the smoking took time, and was therefore
expensive, they would call upon their chemistry department, and preserve it with borax and color it with
gelatin to make it brown. All of their sausage came out of the same bowl, but when they came to wrap it
they would stamp some of it “special,” and for this they would charge two cents more a pound.

[1]

It became clear from Sinclair’s exposé that associated with the marvels of then-modern meatpacking and
distribution methods was food poisoning: a true cost became apparent. When the true cost of some

Saylor URL: http://www.saylor.org/books

Saylor.org
650

money-making enterprise (e.g., cigarettes) becomes inescapably apparent, there are two possibilities.
First, the legislature can in some way mandate that the manufacturer itself pay the cost; with the
meatpacking plants, that would be the imposition of sanitary food-processing standards. Typically,
Congress creates an administrative agency and gives the agency some marching orders, and then the
agency crafts regulations dictating as many industry-wide reform measures as are politically possible.
Second, the people who incur damages from the product (1) suffer and die or (2) access the machinery of
the legal system and sue the manufacturer. If plaintiffs win enough lawsuits, the manufacturer’s insurance
company raises rates, forcing reform (as with high-powered muscle cars in the 1970s); the business goes
bankrupt; or the legislature is pressured to act, either for the consumer or for the manufacturer.
If the industry has enough clout to blunt—by various means—a robust proconsumer legislative response
so that government regulation is too lax to prevent harm, recourse is had through the legal system. Thus
for all the talk about the need for tort reform (discussed later in this chapter), the courts play a vital role in
policing the free enterprise system by adjudicating how the true costs of modern consumer culture are
allocated.
Obviously the situation has improved enormously in a century, but one does not have to look very far to
find terrible problems today. Consider the following, which occurred in 2009–10:
•

In the United States, Toyota recalled 412,000 passenger cars, mostly the Avalon model, for steering
problems that reportedly led to three accidents.

•

Portable baby recliners that are supposed to help fussy babies sleep better were recalled after the
death of an infant: the Consumer Product Safety Commission announced the recall of 30,000 Nap
Nanny recliners made by Baby Matters of Berwyn, Pennsylvania.

•

More than 70,000 children and teens go to the emergency room each year for injuries and
complications from medical devices. Contact lenses are the leading culprit, the first detailed national
estimate suggests.

•

Smith and Noble recalled 1.3 million Roman shades and roller shades after a child was nearly
strangled: the Consumer Product Safety Commission says a five-year-old boy in Tacoma, Washington,
was entangled in the cord of a roller shade in May 2009.

Saylor URL: http://www.saylor.org/books

[2]

Saylor.org
651

•

The Consumer Product Safety Commission reported that 4,521 people were killed in the United States
in consumer-product-related incidences in 2009, and millions of people visited hospital emergency
rooms from consumer-product-related injuries.

•

[3]

Reports about the possibility that cell-phone use causes brain cancer continue to be hotly debated.
Critics suggest that the studies minimizing the risk were paid for by cell-phone manufacturers.

[4]

Products liability can also be a life-or-death matter from the manufacturer’s perspective. In 2009,
Bloomberg BusinessWeek reported that the costs of product safety for manufacturing firms can be
enormous: “Peanut Corp., based in Lynchberg, Va., has been driven into bankruptcy since health officials
linked tainted peanuts to more than 600 illnesses and nine deaths. Mattel said the first of several toy
recalls it announced in 2007 cut its quarterly operating income by $30 million. Earlier this decade, Ford
Motor spent roughly $3 billion replacing 10.6 million potentially defective Firestone tires.”

[5]

Businesses

complain, with good reason, about the expenses associated with products-liability problems.

Current State of the Law
Although the debate has been heated and at times simplistic, the problem of products liability is complex
and most of us regard it with a high degree of ambivalence. We are all consumers, after all, who profit
greatly from living in an industrial society. In this chapter, we examine the legal theories that underlie
products-liability cases that developed rapidly in the twentieth century to address the problems of
product-caused damages and injuries in an industrial society.
In the typical products-liability case, three legal theories are asserted—a contract theory and two tort
theories. The contract theory is warranty, governed by the UCC, and the two tort theories
are negligence and strict products liability, governed by the common law. See Figure 17.1 "Major Products
Liability Theories".
Figure 17.1 Major Products Liability Theories

Saylor URL: http://www.saylor.org/books

Saylor.org
652

KEY TAKEAWAY
As products became increasingly sophisticated and potentially dangerous in the twentieth century, and as the
separation between production and consumption widened, products liability became a very important issue
for both consumers and manufacturers. Millions of people every year are adversely affected by defective
products, and manufacturers and sellers pay huge amounts for products-liability insurance and damages. The
law has responded with causes of action that provide a means for recovery for products-liability damages.

EXERCISES
1.

How does the separation of production from consumption affect products-liability issues?

2.

What other changes in production and consumption have caused the need for the development of
products-liability law?

3.

How can it be said that courts adjudicate the allocation of the costs of a consumer-oriented economy?

[1] Upton Sinclair, The Jungle (New York: Signet Classic, 1963), 136.
[2] FindLaw, AP reports.
[3] US Consumer Product Safety Commission, 2009 Report to the President and the Congress, accessed March 1,
2011,http://www.cpsc.gov/cpscpub/pubs/reports/2009rpt.pdf.
[4] Matt Hamblen, “New Study Warns of Cell Phone Dangers,” Computerworld US, August 9, 2009, accessed March
1, 2011, http://news.techworld.com/personal-tech/3200539/new-study-warns-of-cell-phone-dangers.
[5] Michael Orey, “Taking on Toy Safety,” BusinessWeek, March 6, 2009, accessed March 1,
2011,http://www.businessweek.com/managing/content/mar2009/ca2009036_271002.htm.

Saylor URL: http://www.saylor.org/books

Saylor.org
653

17.2 Warranties
LEARNING OBJECTIVES
1.

Recognize a UCC express warranty and how it is created.

2.

Understand what is meant under the UCC by implied warranties, and know the main types of implied
warranties: merchantability, fitness for a particular purpose, and title.

3.

Know that there are other warranties: against infringement and as may arise from usage of the trade.

4.

See that there are difficulties with warranty theory as a cause of action for products liability; a federal
law has addressed some of these.

The UCC governs express warranties and various implied warranties, and for many years it was the only
statutory control on the use and meanings of warranties. In 1975, after years of debate, Congress passed
and President Gerald Ford signed into law the Magnuson-Moss Act, which imposes certain requirements
on manufacturers and others who warrant their goods. We will examine both the UCC and the MagnusonMoss Act.

Types of Warranties
Express Warranties
An express warranty is created whenever the seller affirms that the product will perform in a certain
manner. Formal words such as “warrant” or “guarantee” are not necessary. A seller may create an express
warranty as part of the basis for the bargain of sale by means of (1) an affirmation of a fact or promise
relating to the goods, (2) a description of the goods, or (3) a sample or model. Any of these will create an
express warranty that the goods will conform to the fact, promise, description, sample, or model. Thus a
seller who states that “the use of rustproof linings in the cans would prevent discoloration and
adulteration of the Perform solution” has given an express warranty, whether he realized it or
not.

[1]

Claims of breach of express warranty are, at base, claims of misrepresentation.

But the courts will not hold a manufacturer to every statement that could conceivably be interpreted to be
an express warranty. Manufacturers and sellers constantly “puff” their products, and the law is content to
let them inhabit that gray area without having to make good on every claim. UCC 2-313(2) says that “an

Saylor URL: http://www.saylor.org/books

Saylor.org
654

affirmation merely of the value of the goods or a statement purporting to be merely the seller’s opinion or
commendation of the goods does not create a warranty.” Facts do.
It is not always easy, however, to determine the line between an express warranty and a piece of puffery. A
salesperson who says that a strawberry huller is “great” has probably puffed, not warranted, when it turns
out that strawberries run through the huller look like victims of a massacre. But consider the classic cases
of the defective used car and the faulty bull. In the former, the salesperson said the car was in “A-1 shape”
and “mechanically perfect.” In the latter, the seller said not only that the bull calf would “put the buyer on
the map” but that “his father was the greatest living dairy bull.” The car, carrying the buyer’s sevenmonth-old child, broke down while the buyer was en route to visit her husband in the army during World
War II. The court said that the salesperson had made an express warranty.

[2]

The bull calf turned out to be

sterile, putting the farmer on the judicial rather than the dairy map. The court said the seller’s spiel was
trade talk, not a warranty that the bull would impregnate cows.

[3]

Is there any qualitative difference between these decisions, other than the quarter century that separates
them and the different courts that rendered them? Perhaps the most that can be said is that the more
specific and measurable the statement’s standards, the more likely it is that a court will hold the seller to a
warranty, and that a written statement is easier to construe as a warranty than an oral one. It is also
possible that courts look, if only subliminally, at how reasonable the buyer was in relying on the
statement, although this ought not to be a strict test. A buyer may be unreasonable in expecting a car to
get 100 miles to the gallon, but if that is what the seller promised, that ought to be an enforceable
warranty.
The CISG (Article 35) provides, “The seller must deliver goods which are of the quantity,
quality and description required by the contract and which are contained or packaged in
the manner required by the contract. [And the] goods must possess the qualities of goods
which the seller has held out to the buyer as a sample or model.”

Implied Warranties
Express warranties are those over which the parties dickered—or could have. Express warranties go to the
essence of the bargain. An implied warranty, by contrast, is one that circumstances alone, not specific

Saylor URL: http://www.saylor.org/books

Saylor.org
655

language, compel reading into the sale. In short, an implied warranty is one created by law, acting from an
impulse of common sense.

Implied Warranty of Merchantability
Section 2-314 of the UCC lays down the fundamental rule that goods carry an
implied warranty of merchantability if sold by a merchant-seller. What is merchantability? Section 2314(2) of the UCC says that merchantable goods are those that conform at least to the following six
characteristics:
1.

Pass without objection in the trade under the contract description

2. In the case of fungible goods, are of fair average quality within the description
3. Are fit for the ordinary purposes for which such goods are used
4. Run, within the variations permitted by the agreement, of even kind, quality, and quantity within each
unit and among all units involved
5.

Are adequately contained, packaged, and labeled as the agreement may require

6. Conform to the promise or affirmations of fact made on the container or label if any
For the purposes of Section 2-314(2)(c) of the UCC, selling and serving food or drink for consumption on
or off the premises is a sale subject to the implied warranty of merchantability—the food must be “fit for
the ordinary purposes” to which it is put. The problem is common: you bite into a cherry pit in the cherryvanilla ice cream, or you choke on the clam shells in the chowder. Is such food fit for the ordinary
purposes to which it is put? There are two schools of thought. One asks whether the food was natural as
prepared. This view adopts the seller’s perspective. The other asks what the consumer’s reasonable
expectation was.
The first test is sometimes said to be the “natural-foreign” test. If the substance in the soup is natural to
the substance—as bones are to fish—then the food is fit for consumption. The second test, relying on
reasonable expectations, tends to be the more commonly used test.
The Convention provides (Article 35) that “unless otherwise agreed, the goods sold are fit
for the purposes for which goods of the same description would ordinarily be used.”

Saylor URL: http://www.saylor.org/books

Saylor.org
656

Fitness for a Particular Purpose
Section 2-315 of the UCC creates another implied warranty. Whenever a seller, at the time she contracts to
make a sale, knows or has reason to know that the buyer is relying on the seller’s skill or judgment to
select a product that is suitable for the particular purpose the buyer has in mind for the goods to be sold,
there is an implied warranty that the goods are fit for that purpose. For example, you go to a hardware
store and tell the salesclerk that you need a paint that will dry overnight because you are painting your
front door and a rainstorm is predicted for the next day. The clerk gives you a slow-drying oil-based paint
that takes two days to dry. The store has breached an implied warranty of fitness for particular purpose.
Note the distinction between “particular” and “ordinary” purposes. Paint is made to color and when dry to
protect a surface. That is its ordinary purpose, and had you said only that you wished to buy paint, no
implied warranty of fitness would have been breached. It is only because you had a particular purpose in
mind that the implied warranty arose. Suppose you had found a can of paint in a general store and told
the same tale, but the proprietor had said, “I don’t know enough about that paint to tell you anything
beyond what’s on the label; help yourself.” Not every seller has the requisite degree of skill and knowledge
about every product he sells to give rise to an implied warranty. Ultimately, each case turns on its
particular circumstances: “The Convention provides (Article 35): [The goods must be] fit for
any particular purpose expressly or impliedly made known to the seller at the time of the
conclusion of the contract, except where the circumstances show that the buyer did not
rely, or that it was unreasonable for him to rely, on the seller’s skill and judgment.”

Other Warranties
Article 2 contains other warranty provisions, though these are not related specifically to products liability.
Thus, under UCC, Section 2-312, unless explicitly excluded, the seller warrants he is conveying good
title that is rightfully his and that the goods are transferred free of any security interest or other lien or
encumbrance. In some cases (e.g., a police auction of bicycles picked up around campus and never
claimed), the buyer should know that the seller does not claim title in himself, nor that title will
necessarily be good against a third party, and so subsection (2) excludes warranties in these

Saylor URL: http://www.saylor.org/books

Saylor.org
657

circumstances. But the circumstances must be so obvious that no reasonable person would suppose
otherwise.
In Menzel v. List, an art gallery sold a painting by Marc Chagall that it purchased in Paris.

[4]

The painting

had been stolen by the Germans when the original owner was forced to flee Belgium in the 1930s. Now in
the United States, the original owner discovered that a new owner had the painting and successfully sued
for its return. The customer then sued the gallery, claiming that it had breached the implied warranty of
title when it sold the painting. The court agreed and awarded damages equal to the appreciated value of
the painting. A good-faith purchaser who must surrender stolen goods to their true owner has a claim for
breach of the implied warranty of title against the person from whom he bought the goods.
A second implied warranty, related to title, is that the merchant-seller warrants the goods are free of any
rightful claim by a third person that the seller has infringed his rights (e.g., that a gallery has not
infringed a copyright by selling a reproduction). This provision only applies to a seller who regularly deals
in goods of the kind in question. If you find an old print in your grandmother’s attic, you do not warrant
when you sell it to a neighbor that it is free of any valid infringement claims.
A third implied warranty in this context involves the course of dealing or usage of trade. Section 2-314(3)
of the UCC says that unless modified or excluded implied warranties may arise from a course of dealing or
usage of trade. If a certain way of doing business is understood, it is not necessary for the seller to state
explicitly that he will abide by the custom; it will be implied. A typical example is the obligation of a dog
dealer to provide pedigree papers to prove the dog’s lineage conforms to the contract.

Problems with Warranty Theory
In General
It may seem that a person asserting a claim for breach of warranty will have a good chance of success
under an express warranty or implied warranty theory of merchantability or fitness for a particular
purpose. In practice, though, claimants are in many cases denied recovery. Here are four general
problems:
•

The claimant must prove that there was a sale.

Saylor URL: http://www.saylor.org/books

Saylor.org
658

•

The sale was of goods rather than real estate or services.

•

The action must be brought within the four-year statute of limitations under Article 2-725, when the
tender of delivery is made, not when the plaintiff discovers the defect.

•

Under UCC, Section 2-607(3)(a) and Section 2A-516(3)(a), which covers leases, the claimant who fails
to give notice of breach within a reasonable time of having accepted the goods will see the suit
dismissed, and few consumers know enough to do so, except when making a complaint about a
purchase of spoiled milk or about paint that wouldn’t dry.

In addition to these general problems, the claimant faces additional difficulties stemming directly from
warranty theory, which we take up later in this chapter.

Exclusion or Modification of Warranties
The UCC permits sellers to exclude or disclaim warranties in whole or in part. That’s reasonable, given
that the discussion here is about contract, and parties are free to make such contracts as they see fit. But a
number of difficulties can arise.

Exclusion of Express Warranties
The simplest way for the seller to exclude express warranties is not to give them. To be sure, Section 2316(1) of the UCC forbids courts from giving operation to words in fine print that negate or limit express
warranties if doing so would unreasonably conflict with express warranties stated in the main body of the
contract—as, for example, would a blanket statement that “this contract excludes all warranties express or
implied.” The purpose of the UCC provision is to prevent customers from being surprised by unbargainedfor language.

Exclusion of Implied Warranties in General
Implied warranties can be excluded easily enough also, by describing the product with language such as
“as is” or “with all faults.” Nor is exclusion simply a function of what the seller says. The buyer who has
either examined or refused to examine the goods before entering into the contract may not assert an
implied warranty concerning defects an inspection would have revealed.

Saylor URL: http://www.saylor.org/books

Saylor.org
659

The Convention provides a similar rule regarding a buyer’s rights when he has failed to
inspect the goods (Article 35): “The seller is not liable…for any lack of conformity of the
goods if at the time of the conclusion of the contract the buyer knew or could not have been
unaware of such lack of conformity.”

Implied Warranty of Merchantability
Section 2-316(2) of the UCC permits the seller to disclaim or modify the implied warranty of
merchantability, as long as the statement actually mentions “merchantability” and, if it is written, is
“conspicuous.” Note that the disclaimer need not be in writing, and—again—all implied warranties can be
excluded as noted.

Implied Warranty of Fitness
Section 2-316(2) of the UCC permits the seller also to disclaim or modify an implied warranty of fitness.
This disclaimer or modification must be in writing, however, and must be conspicuous. It need not
mention fitness explicitly; general language will do. The following sentence, for example, is sufficient to
exclude all implied warranties of fitness: “There are no warranties that extend beyond the description on
the face of this contract.”
Here is a standard disclaimer clause found in a Dow Chemical Company agreement: “Seller warrants that
the goods supplied here shall conform to the description stated on the front side hereof, that it will convey
good title, and that such goods shall be delivered free from any lawful security interest, lien, or
encumbrance. SELLER MAKES NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE. NOR IS THERE ANY OTHER EXPRESS OR IMPLIED WARRANTY.”

Conflict between Express and Implied Warranties
Express and implied warranties and their exclusion or limitation can often conflict. Section 2-317 of the
UCC provides certain rules for deciding which should prevail. In general, all warranties are to be
construed as consistent with each other and as cumulative. When that assumption is unreasonable, the
parties’ intention governs the interpretation, according to the following rules: (a) exact or technical
specifications displace an inconsistent sample or model or general language of description; (b) a sample

Saylor URL: http://www.saylor.org/books

Saylor.org
660

from an existing bulk displaces inconsistent general language of description; (c) express warranties
displace inconsistent implied warranties other than an implied warranty of fitness for a particular
purpose. Any inconsistency among warranties must always be resolved in favor of the implied warranty of
fitness for a particular purpose. This doesn’t mean that warranty cannot be limited or excluded altogether.
The parties may do so. But in cases of doubt whether it or some other language applies, the implied
warranty of fitness will have a superior claim.

The Magnuson-Moss Act and Phantom Warranties
After years of debate over extending federal law to regulate warranties, Congress enacted the MagnusonMoss Federal Trade Commission Warranty Improvement Act (more commonly referred to as the
Magnuson-Moss Act) and President Ford signed it in 1975. The act was designed to clear up confusing and
misleading warranties, where—as Senator Magnuson put it in introducing the bill—“purchasers of
consumer products discover that their warranty may cover a 25-cent part but not the $100 labor charge or
that there is full coverage on a piano so long as it is shipped at the purchaser’s expense to the
factory.…There is a growing need to generate consumer understanding by clearly and conspicuously
disclosing the terms and conditions of the warranty and by telling the consumer what to do if his
guaranteed product becomes defective or malfunctions.” The Magnuson-Moss Act only applies to
consumer products (for household and domestic uses); commercial purchasers are presumed to be
knowledgeable enough not to need these protections, to be able to hire lawyers, and to be able to include
the cost of product failures into the prices they charge.
The act has several provisions to meet these consumer concerns; it regulates the content of warranties and
the means of disclosing those contents. The act gives the Federal Trade Commission (FTC) the authority
to promulgate detailed regulations to interpret and enforce it. Under FTC regulations, any written
warranty for a product costing a consumer more than ten dollars must disclose in a single document and
in readily understandable language the following nine items of information:
1.

The identity of the persons covered by the warranty, whether it is limited to the original purchaser or
fewer than all who might come to own it during the warranty period.

Saylor URL: http://www.saylor.org/books

Saylor.org
661

2. A clear description of the products, parts, characteristics, components, or properties covered, and
where necessary for clarity, a description of what is excluded.
3. A statement of what the warrantor will do if the product fails to conform to the warranty, including
items or services the warranty will pay for and, if necessary for clarity, what it will not pay for.
4. A statement of when the warranty period starts and when it expires.
5.

A step-by-step explanation of what the consumer must do to realize on the warranty, including the
names and addresses of those to whom the product must be brought.

6. Instructions on how the consumer can be availed of any informal dispute resolution mechanism
established by the warranty.
7.

Any limitations on the duration of implied warranties—since some states do not permit such
limitations, the warranty must contain a statement that any limitations may not apply to the
particular consumer.

8. Any limitations or exclusions on relief, such as consequential damages—as above, the warranty must
explain that some states do not allow such limitations.
9. The following statement: “This warranty gives you specific legal rights, and you may also have other
rights which vary from state to state.”
In addition to these requirements, the act requires that the warranty be labeled either a full or limited
warranty. A full warranty means (1) the defective product or part will be fixed or replaced for free,
including removal and reinstallation; (2) it will be fixed within a reasonable time; (3) the consumer need
not do anything unreasonable (like shipping the piano to the factory) to get warranty service; (4) the
warranty is good for anyone who owns the product during the period of the warranty; (5) the consumer
gets money back or a new product if the item cannot be fixed within a reasonable number of attempts. But
the full warranty may not cover the whole product: it may cover only the hard drive in the computer, for
example; it must state what parts are included and excluded. A limited warranty is less inclusive. It may
cover only parts, not labor; it may require the consumer to bring the product to the store for service; it
may impose a handling charge; it may cover only the first purchaser. Both full and limited warranties may
exclude consequential damages.

Saylor URL: http://www.saylor.org/books

Saylor.org
662

Disclosure of the warranty provisions prior to sale is required by FTC regulations; this can be done in a
number of ways. The text of the warranty can be attached to the product or placed in close conjunction to
it. It can be maintained in a binder kept in each department or otherwise easily accessible to the
consumer. Either the binders must be in plain sight or signs must be posted to call the prospective buyer’s
attention to them. A notice containing the text of the warranty can be posted, or the warranty itself can be
printed on the product’s package or container.
Phantom warranties are addressed by the Magnuson-Moss Act. As we have seen, the UCC permits the
seller to disclaim implied warranties. This authority often led sellers to give what were called phantom
warranties—that is, the express warranty contained disclaimers of implied warranties, thus leaving the
consumer with fewer rights than if no express warranty had been given at all. In the words of the
legislative report of the act, “The bold print giveth, and the fine print taketh away.” The act abolished
these phantom warranties by providing that if the seller gives a written warranty, whether express or
implied, he cannot disclaim or modify implied warranties. However, a seller who gives a limited warranty
can limit implied warranties to the duration of the limited warranty, if the duration is reasonable.
A seller’s ability to disclaim implied warranties is also limited by state law in two ways. First, by
amendment to the UCC or by separate legislation, some states prohibit disclaimers whenever consumer
products are sold.

[5]

Second, the UCC at 2-302 provides that unconscionable contracts or clauses will not

be enforced. UCC 2-719(3) provides that limitation of damages for personal injury in the sale of
“consumer goods is prima facie unconscionable, but limitation of damages where the loss is commercial is
not.” (Unconscionability was discussed in Chapter 12 "Legality".)
A first problem with warranty theory, then, is that it’s possible to disclaim or limit the warranty. The worst
abuses of manipulative and tricky warranties are eliminated by the Magnuson-Moss Act, but there are
several other reasons that warranty theory is not the panacea for claimants who have suffered damages or
injuries as a result of defective products.

Privity
A second problem with warranty law (after exclusion and modification of warranties) is that of privity.
Privity is the legal term for the direct connection between the seller and buyer, the two contracting parties.

Saylor URL: http://www.saylor.org/books

Saylor.org
663

For decades, the doctrine of privity has held that one person can sue another only if they are in privity.
That worked well in the days when most commerce was local and the connection between seller and buyer
was immediate. But in a modern industrial (or postindustrial) economy, the product is transported
through a much larger distribution system, as depicted in Figure 17.2 "Chain of Distribution". Two
questions arise: (1) Is the manufacturer or wholesaler (as opposed to the retailer) liable to the buyer under
warranty theory? and (2) May the buyer’s family or friends assert warranty rights?
Figure 17.2 Chain of Distribution

Horizontal Privity
Suppose Carl Consumer buys a new lamp for his family’s living room. The lamp is defective: Carl gets a
serious electrical shock when he turns it on. Certainly Carl would be covered by the implied warranty of
merchantability: he’s in direct privity with the seller. But what if Carl’s spouse Carlene is injured? She
didn’t buy the lamp; is she covered? Or suppose Carl’s friend David, visiting for an afternoon, gets zapped.
Is David covered? This gets to horizontal privity, noncontracting parties who suffer damages from
defective goods, such as nonbuyer users, consumers, and bystanders. Horizontal privity determines to

Saylor URL: http://www.saylor.org/books

Saylor.org
664

whose benefit the warranty “flows”—who can sue for its breach. In one of its rare instances of
nonuniformity, the UCC does not dictate the result. It gives the states three choices, labeled in Section 2318 as Alternatives A, B, and C.
Alternative A says that a seller’s warranty extends “to any natural person who is in the family or
household of his buyer or who is a guest in his home” provided (1) it is reasonable to expect the person
suffering damages to use, consume, or be affected by the goods and (2) the warranty extends only to
damages for personal injury.
Alternative B “extends to any natural person who may reasonably be expected to use, consume, or be
affected by the goods, and who is injured in person by breach of the warranty.” It is less restrictive than
the first alternative: it extends protection to people beyond those in the buyer’s home. For example, what
if Carl took the lamp to a neighbor’s house to illuminate a poker table: under Alternative B, anybody at the
neighbor’s house who suffered injury would be covered by the warranty. But this alternative does not
extend protection to organizations; “natural person” means a human being.
Alternative C is the same as B except that it applies not only to any “natural person” but “to any person
who is injured by breach of the warranty.” This is the most far-reaching alternative because it provides
redress for damage toproperty as well as for personal injury, and it extends protection to corporations
and other institutional buyers.
One may incidentally note that having three different alternatives for when third-party nonpurchasers can
sue a seller or manufacturer for breach of warranty gives rise to unintended consequences. First, different
outcomes are produced among jurisdictions, including variations in the common law. Second, the great
purpose of the Uniform Commercial Code in promoting national uniformity is undermined. Third, battles
over choice of law—where to file the lawsuit—are generated.
UCC, Section 2A-216, provides basically the same alternatives as applicable to the leasing of goods.

Vertical Privity
The traditional rule was that remote selling parties were not liable: lack of privity was a defense by the
manufacturer or wholesaler to a suit by a buyer with whom these entities did not themselves contract. The

Saylor URL: http://www.saylor.org/books

Saylor.org
665

buyer could recover damages from the retailer but not from the original manufacturer, who after all made
the product and who might be much more financially able to honor the warranty. The UCC takes no
position here, but over the last fifty years the judicial trend has been to abolish
this vertical privity requirement. (SeeFigure 17.2 "Chain of Distribution"; the entities in the distribution
chain are those in vertical privity to the buyer.) It began in 1958, when the Michigan Supreme Court
overturned the old theory in an opinion written by Justice John D. Voelker (who also wrote the
novel Anatomy of a Murder, under the pen name Robert Traver).

[6]

Contributory Negligence, Comparative Negligence, and Assumption of Risk
After disclaimers and privity issues are resolved, other possible impediments facing the plaintiff in a
products-liability warranty case are issues of assumption of the risk, contributory negligence, and
comparative negligence (discussed inChapter 7 "Introduction to Tort Law" on torts).
Courts uniformly hold that assumption of risk is a defense for sellers against a claim of breach of
warranty, while there is a split of authority over whether comparative and contributory negligence are
defenses. However, the courts’ use of this terminology is often conflicting and confusing. The ultimate
question is really one of causation: was the seller’s breach of the warranty the cause of the plaintiff’s
damages?
The UCC is not markedly helpful in clearing away the confusion caused by years of discussion of
assumption of risk and contributory negligence. Section 2-715(2)(b) of the UCC says that among the forms
of consequential damage for which recovery can be sought is “injury to person or
property proximatelyresulting from any breach of warranty” (emphasis added). But “proximately” is a
troublesome word. Indeed, ultimately it is a circular word: it means nothing more than that the defendant
must have been a direct enough cause of the damages that the courts will impose liability. Comment 5 to
this section says, “Where the injury involved follows the use of goods without discovery of the defect
causing the damage, the question of ‘proximate’ turns on whether it was reasonable for the buyer to use
the goods without such inspection as would have revealed the defects. If it was not reasonable for him to
do so, or if he did in fact discover the defect prior to his use, the injury would not proximately result from
the breach of warranty.”

Saylor URL: http://www.saylor.org/books

Saylor.org
666

Obviously if a sky diver buys a parachute and then discovers a few holes in it, his family would not likely
prevail in court when they sued to recover for his death because the parachute failed to function after he
jumped at 5,000 feet. But the general notion that it must have been reasonable for a buyer to use goods
without inspection can make a warranty case difficult to prove.

KEY TAKEAWAY
A first basis of recovery in products-liability theory is breach of warranty. There are two types of warranties:
express and implied. Under the implied category are three major subtypes: the implied warranty of
merchantability (only given by merchants), the implied warranty of fitness for a particular purpose, and the
implied warranty of title. There are a number of problems with the use of warranty theory: there must have
been a sale of the goods; the plaintiff must bring the action within the statute of limitations; and the plaintiff
must notify the seller within a reasonable time. The seller may—within the constraints of the Magnuson-Moss
Act—limit or exclude express warranties or limit or exclude implied warranties. Privity, or lack of it, between
buyer and seller has been significantly eroded as a limitation in warranty theory, but lack of privity may still
affect the plaintiff’s recovery; the plaintiff’s assumption of the risk in using defective goods may preclude
recovery.

EXERCISES
1.

What are the two main types of warranties and the important subtypes?

2.

Who can make each type of warranty?

3.

What general problems does a plaintiff have in bringing a products-liability warranty case?

4.

What problems are presented concerning exclusion or manipulative express warranties, and how does
the Magnuson-Moss Act address them?

5.

How are implied warranties excluded?

6.

What is the problem of lack of privity, and how does modern law deal with it?

[1] Rhodes Pharmacal Co. v. Continental Can Co., 219 N.E.2d 726 (Ill. 1976).
[2] Wat Henry Pontiac Co. v. Bradley, 210 P.2d 348 (Okla. 1949).
[3] Frederickson v. Hackney, 198 N.W. 806 (Minn. 1924).
[4] Menzel v. List, 246 N.E.2d 742 (N.Y. 1969).

Saylor URL: http://www.saylor.org/books

Saylor.org
667

[5] A number of states have special laws that limit the use of the UCC implied warranty disclaimer rules in
consumer sales. Some of these appear in amendments to the UCC and others are in separate statutes. The
broadest approach is that of the nine states that prohibit the disclaimer of implied warranties in consumer sales
(Massachusetts, Connecticut, Maine, Vermont, Maryland, the District of Columbia, West Virginia, Kansas,
Mississippi, and, with respect to personal injuries only, Alabama). There is a difference in these states whether the
rules apply to manufacturers as well as retailers.
[6] Spence v. Three Rivers Builders & Masonry Supply, Inc., 90 N.W.2d 873 (Mich. 1958).

Saylor URL: http://www.saylor.org/books

Saylor.org
668

17.3 Negligence
LEARNING OBJECTIVES
1.

Recognize how the tort theory of negligence may be of use in products-liability suits.

2.

Understand why negligence is often not a satisfactory cause of action in such suits: proof of it may be
difficult, and there are powerful defenses to claims of negligence.

Negligence is the second theory raised in the typical products-liability case. It is a tort theory (as
compared to breach of warranty, which is of course a contract theory), and it does have this advantage
over warranty theory: privity is never relevant. A pedestrian is struck in an intersection by a car whose
brakes were defectively manufactured. Under no circumstances would breach of warranty be a useful
cause of action for the pedestrian—there is no privity at all. Negligence is considered in detail in
the Chapter 7 "Introduction to Tort Law" on torts; it basically means lack of due care.

Typical Negligence Claims: Design Defects and Inadequate Warnings
Negligence theory in products liability is most useful in two types of cases: defective design and defective
warnings.

Design Defects
Manufacturers can be, and often are, held liable for injuries caused by products that were defectively
designed. The question is whether the designer used reasonable care in designing a product reasonably
safe for its foreseeable use. The concern over reasonableness and standards of care are elements of
negligence theory.
Defective-design cases can pose severe problems for manufacturing and safety engineers. More safety
means more cost. Designs altered to improve safety may impair functionality and make the product less
desirable to consumers. At what point safety comes into reasonable balance with performance, cost, and
desirability (see Figure 17.3 "The Reasonable Design Balance") is impossible to forecast accurately, though
some factors can be taken into account. For example, if other manufacturers are marketing comparable
products whose design are intrinsically safer, the less-safe products are likely to lose a test of
reasonableness in court.

Saylor URL: http://www.saylor.org/books

Saylor.org
669

Figure 17.3 The Reasonable Design Balance

Warning Defects
We noted that a product may be defective if the manufacturer failed to warn the user of potential dangers.
Whether a warning should have been affixed is often a question of what is reasonably foreseeable, and the
failure to affix a warning will be treated as negligence. The manufacturer of a weed killer with poisonous
ingredients is certainly acting negligently when it fails to warn the consumer that the contents are
potentially lethal.
The law governing the necessity to warn and the adequacy of warnings is complex. What is reasonable
turns on the degree to which a product is likely to be misused and, as the disturbing Laaperi case (Section
17.6.3 "Failure to Warn") illustrates, whether the hazard is obvious.

Problems with Negligence Theory
Negligence is an ancient cause of action and, as was discussed in the torts chapter, it carries with it a
number of well-developed defenses. Two categories may be mentioned: common-law defenses and
preemption.

Common-Law Defenses against Negligence
Among the problems confronting a plaintiff with a claim of negligence in products-liability suits (again,
these concepts are discussed in the torts chapter) are the following:
•

Proving negligence at all: just because a product is defective does not necessarily prove the
manufacturer breached a duty of care.

Saylor URL: http://www.saylor.org/books

Saylor.org
670

•

Proximate cause: even if there was some negligence, the plaintiff must prove her damages flowed
proximately from that negligence.

•

Contributory and comparative negligence: the plaintiff’s own actions contributed to the damages.

•

Subsequent alteration of the product: generally the manufacturer will not be liable if the product has
been changed.

•

Misuse or abuse of the product: using a lawn mower to trim a hedge or taking too much of a drug are
examples.

•

Assumption of the risk: knowingly using the product in a risky way.

Preemption
Preemption (or “pre-emption”) is illustrated by this problem: suppose there is a federal standard
concerning the product, and the defendant manufacturer meets it, but the standard is not really very
protective. (It is not uncommon, of course, for federal standard makers of all types to be significantly
influenced by lobbyists for the industries being regulated by the standards.) Is it enough for the
manufacturer to point to its satisfaction of the standard so that such satisfaction preempts (takes over)
any common-law negligence claim? “We built the machine to federal standards: we can’t be liable. Our
compliance with the federal safety standard is an affirmative defense.”
Preemption is typically raised as a defense in suits about (1) cigarettes, (2) FDA-approved medical devices,
(3) motor-boat propellers, (4) pesticides, and (5) motor vehicles. This is a complex area of law. Questions
inevitably arise as to whether there was federal preemption, express or implied. Sometimes courts find
preemption and the consumer loses; sometimes the courts don’t find preemption and the case goes
forward. According to one lawyer who works in this field, there has been “increasing pressure on both the
regulatory and congressional fronts to preempt state laws.” That is, the usual defendants (manufacturers)
push Congress and the regulatory agencies to state explicitly in the law that the federal standards preempt
and defeat state law.

[1]

KEY TAKEAWAY
Negligence is a second possible cause of action for products-liability claimants. A main advantage is that no
issues of privity are relevant, but there are often problems of proof; there are a number of robust commonlaw defenses, and federal preemption is a recurring concern for plaintiffs’ lawyers.

Saylor URL: http://www.saylor.org/books

Saylor.org
671

EXERCISES
1.

What two types of products-liability cases are most often brought under negligence?

2.

How could it be said that merely because a person suffers injury as the result of a defective product,
proof of negligence is not necessarily made?

3.

What is “preemption” and how is it used as a sword to defeat products-liability plaintiffs?

[1] C. Richard Newsome and Andrew F. Knopf, “Federal Preemption: Products Lawyers Beware,” Florida Justice
Association Journal, July 27, 2007, accessed March 1,
2011,http://www.newsomelaw.com/resources/articles/federal-preemption-products-lawyers-beware.

Saylor URL: http://www.saylor.org/books

Saylor.org
672

17.4 Strict Liability in Tort
LEARNING OBJECTIVES
1.

Know what “strict products liability” means and how it differs from the other two products-liability
theories.

2.

Understand the basic requirements to prove strict products liability.

3.

See what obstacles to recovery remain with this doctrine.

The warranties grounded in the Uniform Commercial Code (UCC) are often ineffective in assuring
recovery for a plaintiff’s injuries. The notice requirements and the ability of a seller to disclaim the
warranties remain bothersome problems, as does the privity requirement in those states that continue to
adhere to it.
Negligence as a products-liability theory obviates any privity problems, but negligence comes with a
number of familiar defenses and with the problems of preemption.
To overcome the obstacles, judges have gone beyond the commercial statutes and the ancient concepts of
negligence. They have fashioned a tort theory of products liability based on the principle of strict
products liability. One court expressed the rationale for the development of the concept as follows:
“The rule of strict liability for defective products is an example of necessary paternalism judicially shifting
risk of loss by application of tort doctrine because [the UCC] scheme fails to adequately cover the
situation. Judicial paternalism is to loss shifting what garlic is to a stew—sometimes necessary to give full
flavor to statutory law, always distinctly noticeable in its result, overwhelmingly counterproductive if
excessive, and never an end in itself.”

[1]

Paternalism or not, strict liability has become a very important

legal theory in products-liability cases.

Strict Liability Defined
The formulation of strict liability that most courts use is Section 402A of the Restatement of Torts
(Second), set out here in full:

Saylor URL: http://www.saylor.org/books

Saylor.org
673

(1) One who sells any product in a defective condition unreasonably dangerous to the user or consumer or
to his property is subject to liability for physical harm thereby caused to the ultimate user or consumer, or
to his property, if
(a) the seller is engaged in the business of selling such a product, and
(b) it is expected to and does reach the user or consumer without substantial change in the condition in
which it is sold.
(2) This rule applies even though
(a) the seller has exercised all possible care in the preparation and sale of his product, and
(b) the user or consumer has not bought the product from or entered into any contractual relation with
the seller.
Section 402A of the Restatement avoids the warranty booby traps. It states a rule of law not governed by
the UCC, so limitations and exclusions in warranties will not apply to a suit based on the Restatement
theory. And the consumer is under no obligation to give notice to the seller within a reasonable time of
any injuries. Privity is not a requirement; the language of the Restatement says it applies to “the user or
consumer,” but courts have readily found that bystanders in various situations are entitled to bring
actions under Restatement, Section 402A. The formulation of strict liability, though, is limited to physical
harm. Many courts have held that a person who suffers economic loss must resort to warranty law.
Strict liability avoids some negligence traps, too. No proof of negligence is required. See Figure 17.4
"Major Difference between Warranty and Strict Liability".
Figure 17.4 Major Difference between Warranty and Strict Liability

Saylor URL: http://www.saylor.org/books

Saylor.org
674

Section 402A Elements
Product in a Defective Condition
Sales of goods but not sales of services are covered under the Restatement, Section 402A. Furthermore,
the plaintiff will not prevail if the product was safe for normal handling and consumption when sold. A
glass soda bottle that is properly capped is not in a defective condition merely because it can be broken if
the consumer should happen to drop it, making the jagged glass dangerous. Chocolate candy bars are not
defective merely because you can become ill by eating too many of them at once. On the other hand, a
seller would be liable for a product defectively packaged, so that it could explode or deteriorate and
change its chemical composition. A product can also be in a defective condition if there is danger that
could come from an anticipated wrongful use, such as a drug that is safe only when taken in limited doses.
Under those circumstances, failure to place an adequate dosage warning on the container makes the
product defective.
The plaintiff bears the burden of proving that the product is in a defective condition, and this burden can
be difficult to meet. Many products are the result of complex feats of engineering. Expert witnesses are
necessary to prove that the products were defectively manufactured, and these are not always easy to
come by. This difficulty of proof is one reason why many cases raise the failure to warn as the dispositive
issue, since in the right case that issue is far easier to prove. The Anderson case (detailed in the exercises
at the end of this chapter) demonstrates that the plaintiff cannot prevail under strict liability merely
because he was injured. It is not the fact of injury that is dispositive but the defective condition of the
product.

Unreasonably Dangerous
Saylor URL: http://www.saylor.org/books

Saylor.org
675

The product must be not merely dangerous but unreasonably dangerous. Most products have
characteristics that make them dangerous in certain circumstances. As the Restatement commentators
note, “Good whiskey is not unreasonably dangerous merely because it will make some people drunk, and
is especially dangerous to alcoholics; but bad whiskey, containing a dangerous amount of fuel oil, is
unreasonably dangerous.…Good butter is not unreasonably dangerous merely because, if such be the case,
it deposits cholesterol in the arteries and leads to heart attacks; but bad butter, contaminated with
poisonous fish oil, is unreasonably dangerous.”

[2]

Under Section 402A, “the article sold must be

dangerous to an extent beyond that which would be contemplated by the ordinary consumer who
purchases it, with the ordinary knowledge common to the community as to its characteristics. ”
Even high risks of danger are not necessarily unreasonable. Some products are unavoidably unsafe; rabies
vaccines, for example, can cause dreadful side effects. But the disease itself, almost always fatal, is worse.
A product is unavoidably unsafe when it cannot be made safe for its intended purpose given the present
state of human knowledge. Because important benefits may flow from the product’s use, its producer or
seller ought not to be held liable for its danger.
However, the failure to warn a potential user of possible hazards can make a product defective under
Restatement, Section 402A, whether unreasonably dangerous or even unavoidably unsafe. The dairy
farmer need not warn those with common allergies to eggs, because it will be presumed that the person
with an allergic reaction to common foodstuffs will be aware of them. But when the product contains an
ingredient that could cause toxic effects in a substantial number of people and its danger is not widely
known (or if known, is not an ingredient that would commonly be supposed to be in the product), the lack
of a warning could make the product unreasonably dangerous within the meaning of Restatement, Section
402A. Many of the suits brought by asbestos workers charged exactly this point; “The utility of an
insulation product containing asbestos may outweigh the known or foreseeable risk to the insulation
workers and thus justify its marketing. The product could still be unreasonably dangerous, however, if
unaccompanied by adequate warnings. An insulation worker, no less than any other product user, has a
right to decide whether to expose himself to the risk.”

[3]

This rule of law came to haunt the Manville

Corporation: it was so burdened with lawsuits, brought and likely to be brought for its sale of asbestos—a
known carcinogen—that it declared Chapter 11 bankruptcy in 1982 and shucked its liability.

Saylor URL: http://www.saylor.org/books

[4]

Saylor.org
676

Engaged in the Business of Selling
Restatement, Section 402A(1)(a), limits liability to sellers “engaged in the business of selling such a
product.” The rule is intended to apply to people and entities engaged in business, not to casual one-time
sellers. The business need not be solely in the defective product; a movie theater that sells popcorn with a
razor blade inside is no less liable than a grocery store that does so. But strict liability under this rule does
not attach to a private individual who sells his own automobile. In this sense, Restatement, Section 402A,
is analogous to the UCC’s limitation of the warranty of merchantability to the merchant.
The requirement that the defendant be in the business of selling gets to the rationale for the whole
concept of strict products liability: businesses should shoulder the cost of injuries because they are in the
best position to spread the risk and distribute the expense among the public. This same policy has been
the rationale for holding bailors and lessors liable for defective equipment just as if they had been
sellers.

[5]

Reaches the User without Change in Condition
Restatement, Section 402A(1)(b), limits strict liability to those defective products that are expected to and
do reach the user or consumer without substantial change in the condition in which the products are sold.
A product that is safe when delivered cannot subject the seller to liability if it is subsequently mishandled
or changed. The seller, however, must anticipate in appropriate cases that the product will be stored;
faulty packaging or sterilization may be the grounds for liability if the product deteriorates before being
used.

Liability Despite Exercise of All Due Care
Strict liability applies under the Restatement rule even though “the seller has exercised all possible care in
the preparation and sale of his product.” This is the crux of “strict liability” and distinguishes it from the
conventional theory of negligence. It does not matter how reasonably the seller acted or how exemplary is
a manufacturer’s quality control system—what matters is whether the product was defective and the user
injured as a result. Suppose an automated bottle factory manufactures 1,000 bottles per hour under
exacting standards, with a rigorous and costly quality-control program designed to weed out any bottles

Saylor URL: http://www.saylor.org/books

Saylor.org
677

showing even an infinitesimal amount of stress. The plant is “state of the art,” and its computerized
quality-control operation is the best in the world. It regularly detects the one out of every 10,000 bottles
that analysis has shown will be defective. Despite this intense effort, it proves impossible to weed out
every defective bottle; one out of one million, say, will still escape detection. Assume that a bottle, filled
with soda, finds its way into a consumer’s home, explodes when handled, sends glass shards into his eye,
and blinds him. Under negligence, the bottler has no liability; under strict liability, the bottler will be
liable to the consumer.

Liability without Contractual Relation
Under Restatement, Section 402A(2)(b), strict liability applies even though the user has not purchased
the product from the seller nor has the user entered into any contractual relation with the seller. In short,
privity is abolished and the injured user may use the theory of strict liability against manufacturers and
wholesalers as well as retailers. Here, however, the courts have varied in their approaches; the trend has
been to allow bystanders recovery. The Restatement explicitly leaves open the question of the bystander’s
right to recover under strict liability.

Problems with Strict Liability
Strict liability is liability without proof of negligence and without privity. It would seem that strict liability
is the “holy grail” of products-liability lawyers: the complete answer. Well, no, it’s not the holy grail. It is
certainly true that 402A abolishes the contractual problems of warranty. Restatement, Section 402A,
Comment m, says,
The rule stated in this Section is not governed by the provisions of the Uniform Commercial Code, as to
warranties; and it is not affected by limitations on the scope and content of warranties, or by limitation to
“buyer” and “seller” in those statutes. Nor is the consumer required to give notice to the seller of his injury
within a reasonable time after it occurs, as provided by the Uniform Act. The consumer’s cause of action
does not depend upon the validity of his contract with the person from whom he acquires the product, and
it is not affected by any disclaimer or other agreement, whether it be between the seller and his immediate
buyer, or attached to and accompanying the product into the consumer’s hands. In short, “warranty” must

Saylor URL: http://www.saylor.org/books

Saylor.org
678

be given a new and different meaning if it is used in connection with this Section. It is much simpler to
regard the liability here stated as merely one of strict liability in tort.
Inherent in the Restatement’s language is the obvious point that if the product has been altered, losses
caused by injury are not the manufacturer’s liability. Beyond that there are still some limitations to strict
liability.

Disclaimers
Comment m specifically says the cause of action under Restatement, Section 402A, is not affected by
disclaimer. But in nonconsumer cases, courts have allowed clear and specific disclaimers. In 1969, the
Ninth Circuit observed: “InKaiser Steel Corp. the [California Supreme Court] court upheld the dismissal
of a strict liability action when the parties, dealing from positions of relatively equal economic strength,
contracted in a commercial setting to limit the defendant’s liability. The court went on to hold that in this
situation the strict liability cause of action does not apply at all. In reaching this conclusion, the court
in Kaiserreasoned that strict liability ‘is designed to encompass situations in which the principles of sales
warranties serve their purpose “fitfully at best.”’ [Citation]” It concluded that in such commercial settings
the UCC principles work well and “to apply the tort doctrines of products liability will displace the
statutory law rather than bring out its full flavor.”

[6]

Plaintiff’s Conduct
Conduct by the plaintiff herself may defeat recovery in two circumstances.

Assumption of Risk
Courts have allowed the defense of assumption of the risk in strict products-liability cases. A plaintiff
assumes the risk of injury, thus establishing defense to claim of strict products liability, when he is aware
the product is defective, knows the defect makes the product unreasonably dangerous, has reasonable
opportunity to elect whether to expose himself to the danger, and nevertheless proceeds to make use of
the product. The rule makes sense.

Misuse or Abuse of the Product
Saylor URL: http://www.saylor.org/books

Saylor.org
679

Where the plaintiff does not know a use of the product is dangerous but nevertheless uses for an incorrect
purpose, a defense arises, but only if such misuse was not foreseeable. If it was, the manufacturer should
warn against that misuse. In Eastman v. Stanley Works, a carpenter used a framing hammer to drive
[7]

masonry nails; the claw of the hammer broke off, striking him in the eye. He sued. The court held that
while a defense does exist “where the product is used in a capacity which is unforeseeable by the
manufacturer and completely incompatible with the product’s design…misuse of a product suggests a use
which was unanticipated or unexpected by the product manufacturer, or unforeseeable and unanticipated
[but] it was not the case that reasonable minds could only conclude that appellee misused the [hammer].
Though the plaintiff’s use of the hammer might have been unreasonable, unreasonable use is not a
defense to a strict product-liability action or to a negligence action.”

Limited Remedy
The Restatement says recovery under strict liability is limited to “physical harm thereby caused to the
ultimate user or consumer, or to his property,” but not other losses and not economic losses. In Atlas Air
v. General Electric, a New York court held that the “economic loss rule” (no recovery for economic losses)
barred strict products-liability and negligence claims by the purchaser of a used airplane against the
airplane engine manufacturer for damage to the plane caused by an emergency landing necessitated by
engine failure, where the purchaser merely alleged economic losses with respect to the plane itself, and
not damages for personal injury (recovery for damage to the engine was allowed).

[8]

But there are exceptions. In Duffin v. Idaho Crop Imp. Ass’n, the court recognized that a party generally
owes no duty to exercise due care to avoid purely economic loss, but if there is a “special relationship”
[9]

between the parties such that it would be equitable to impose such a duty, the duty will be imposed. “In
other words, there is an extremely limited group of cases where the law of negligence extends its
protections to a party’s economic interest.”

The Third Restatement
The law develops. What seemed fitting in 1964 when the Restatement (Second) announced the state of the
common-law rules for strict liability in Section 402A seemed, by 1997, not to be tracking common law
entirely closely. The American Law Institute came out with the Restatement (Third) in that year. The

Saylor URL: http://www.saylor.org/books

Saylor.org
680

Restatement changes some things. Most notably it abolishes the “unreasonably dangerous” test and
substitutes a “risk-utility test.” That is, a product is not defective unless its riskiness outweighs its utility.
More important, the Restatement (Third), Section 2, now requires the plaintiff to provide a reasonable
alternative design to the product in question. In advancing a reasonable alternative design, the plaintiff is
not required to offer a prototype product. The plaintiff must only show that the proposed alternative
design exists and is superior to the product in question. The Restatement (Third) also makes it more
difficult for plaintiffs to sue drug companies successfully. One legal scholar commented as follows on the
Restatement (Third):
The provisions of the Third Restatement, if implemented by the courts, will establish a degree of fairness
in the products liability arena. If courts adopt the Third Restatement’s elimination of the “consumer
expectations test,” this change alone will strip juries of the ability to render decisions based on potentially
subjective, capricious and unscientific opinions that a particular product design is unduly dangerous
based on its performance in a single incident. More important, plaintiffs will be required to propose a
reasonable alternative design to the product in question. Such a requirement will force plaintiffs to prove
that a better product design exists other than in the unproven and untested domain of their experts’
imaginations.

[10]

Of course some people put more faith in juries than is evident here. The new Restatement has been
adopted by a few jurisdictions and some cases the adopting jurisdictions incorporate some of its ideas, but
courts appear reluctant to abandon familiar precedent.

KEY TAKEAWAY
Because the doctrines of breach of warranty and negligence did not provide adequate relief to those suffering
damages or injuries in products-liability cases, beginning in the 1960s courts developed a new tort theory:
strict products liability, restated in the Second Restatement, section 402A. Basically the doctrine says that if
goods sold are unreasonably dangerous or defective, the merchant-seller will be liable for the immediate
property loss and personal injuries caused thereby. But there remain obstacles to recovery even under this
expanded concept of liability: disclaimers of liability have not completely been dismissed, the plaintiff’s
conduct or changes to the goods may limit recovery, and—with some exceptions—the remedies available are
limited to personal injury (and damage to the goods themselves); economic loss is not recoverable. Almost

Saylor URL: http://www.saylor.org/books

Saylor.org
681

forty years of experience with the Second Restatement’s section on strict liability has seen changes in the law,
and the Third Restatement introduces those, but it has not been widely accepted yet.

EXERCISES
1.

What was perceived to be inadequate about warranty and negligence theories that necessitated the
development of strict liability?

2.

Briefly describe the doctrine.

3.

What defects in goods render their sellers strictly liable?

4.

Who counts as a liable seller?

5.

What obstacles does a plaintiff have to overcome here, and what limitations are there to recovery?

[1] Kaiser Steel Corp. v. Westinghouse Electric Corp., 127 Cal. Rptr. 838 (Cal. 1976).
[2] Restatement (Second) of Contracts, Section 402A(i).
[3] Borel v. Fibreboard Paper Products Corp., 493 F.Zd 1076 (5th Cir. 1973).
[4] In re Johns-Manville Corp., 36 R.R. 727 (So. Dist. N.Y. 1984).
[5] Martin v. Ryder Rental, Inc., 353 A.2d 581 (Del. 1976).
[6] Idaho Power Co. v. Westinghouse Electric Corp., 596 F.2d 924, 9CA (1979).
[7] Eastman v. Stanley Works, 907 N.E.2d 768 (Ohio App. 2009).
[8] Atlas Air v. General Electric, 16 A.D.3d 444 (N.Y.A.D. 2005).
[9] Duffin v. Idaho Crop Imp. Ass’n, 895 P.2d 1195 (Idaho 1995).
[10] Quinlivan Wexler LLP, “The 3rd Restatement of Torts—Shaping the Future of Products Liability Law,” June 1,
1999, accessed March 1, 2011,http://library.findlaw.com/1999/Jun/1/127691.html.

Saylor URL: http://www.saylor.org/books

Saylor.org
682

17.5 Tort Reform
LEARNING OBJECTIVES
1.

See why tort reform is advocated, why it is opposed, and what interests take each side.

2.

Understand some of the significant state reforms in the last two decades.

3.

Know what federal reforms have been instituted.

The Cry for Reform
In 1988, The Conference Board published a study that resulted from a survey of more than 500 chief
executive officers from large and small companies regarding the effects of products liability on their firms.
The study concluded that US companies are less competitive in international business because of these
effects and that products-liability laws must be reformed. The reform effort has been under way ever
since, with varying degrees of alarms and finger-pointing as to who is to blame for the “tort crisis,” if there
even is one. Business and professional groups beat the drums for tort reform as a means to guarantee
“fairness” in the courts as well as spur US economic competitiveness in a global marketplace, while
plaintiffs’ attorneys and consumer advocates claim that businesses simply want to externalize costs by
denying recovery to victims of greed and carelessness.
Each side vilifies the other in very unseemly language: probusiness advocates call consumer-oriented
states “judicial hell-holes” and complain of “well-orchestrated campaign[s] by tort lawyer lobbyists and
allies to undo years of tort reform at the state level,”
“scant evidence” of any tort abuse.

[2]

[1]

while pro-plaintiff interests claim that there is

It would be more amusing if it were not so shrill and partisan.

Perhaps the most one can say with any certainty is that peoples’ perception of reality is highly colored by
their self-interest. In any event, there have been reforms (or, as the detractors say, “deforms”).

State Reforms
Prodded by astute lobbying by manufacturing and other business trade associations, state legislatures
responded to the cries of manufacturers about the hardships that the judicial transformation of the
products-liability lawsuit ostensibly worked on them. Most state legislatures have enacted at least one of
some three dozen “reform” proposal pressed on them over the last two decades. Some of these measures

Saylor URL: http://www.saylor.org/books

Saylor.org
683

do little more than affirm and clarify case law. Among the most that have passed in several states are
outlined in the next sections.

Statutes of Repose
Perhaps nothing so frightens the manufacturer as the occasional reports of cases involving products that
were fifty or sixty years old or more at the time they injured the plaintiff. Many states have addressed this
problem by enacting the so-called statute of repose. This statute establishes a time period, generally
ranging from six to twelve years; the manufacturer is not liable for injuries caused by the product after
this time has passed.

State-of-the-Art Defense
Several states have enacted laws that prevent advances in technology from being held against the
manufacturer. The fear is that a plaintiff will convince a jury a product was defective because it did not use
technology that was later available. Manufacturers have often failed to adopt new advances in technology
for fear that the change will be held against them in a products-liability suit. These new statutes declare
that a manufacturer has a valid defense if it would have been technologically impossible to have used the
new and safer technology at the time the product was manufactured.

Failure to Warn
Since it is often easier to prove that an injury resulted because the manufacturer failed to warn against a
certain use than it is to prove an injury was caused by a defective design, manufacturers are subjected to a
considerable degree of hindsight. Some of the state statutes limit the degree to which the failure to warn
can be used to connect the product and the injury. For example, the manufacturer has a valid defense if it
would have been impossible to foresee that the consumer might misuse the product in a certain way.

Comparative Fault for Consumer Misuse
Contributory negligence is generally not a defense in a strict liability action, while assumption of risk is. In
states that have enacted so-called comparative fault statutes, the user’s damages are pegged to the
percentage of responsibility for the injury that the defendant bears. Thus if the consumer’s misuse of the

Saylor URL: http://www.saylor.org/books

Saylor.org
684

product is assessed as having been 20 percent responsible for the accident (or for the extent of the
injuries), the consumer is entitled to only 80 percent of damages, the amount for which the defendant
manufacturer is responsible.

Criminal Penalties
Not all state reform is favorable to manufacturers. Under the California Corporate Criminal Liability Act,
which took effect twenty years ago, companies and managers must notify a state regulatory agency if they
know that a product they are selling in California has a safety defect, and the same rule applies under
certain federal standards, as Toyota executives were informed by their lawyers following alarms about
sudden acceleration in some Toyota automobiles. Failure to provide notice may result in corporate and
individual criminal liability.

Federal Reform
Piecemeal reform of products-liability law in each state has contributed to the basic lack of uniformity
from state to state, giving it a crazy-quilt effect. In the nineteenth century, this might have made little
difference, but today most manufacturers sell in the national market and are subjected to the varying
requirements of the law in every state. For years there has been talk in and out of Congress of enacting a
federal products-liability law that would include reforms adopted in many states, as discussed earlier. So
far, these efforts have been without much success.
Congressional tort legislation is not the only possible federal action to cope with products-related injuries.
In 1972, Congress created the Consumer Product Safety Commission (CPSC) and gave the commission
broad power to act to prevent unsafe consumer products. The CPSC can issue mandatory safety standards
governing design, construction, contents, performance, packaging, and labeling of more than 10,000
consumer products. It can recall unsafe products, recover costs on behalf of injured consumers, prosecute
those who violate standards, and require manufacturers to issue warnings on hazardous products. It also
regulates four federal laws previously administered by other departments: the Flammable Fabrics Act, the
Hazardous Substances Act, the Poison Prevention Packaging Act, and the Refrigerator Safety Act. In its
early years, the CPSC issued standards for bicycles, power mowers, television sets, architectural glass,
extension cords, book matches, pool slides, and space heaters. But the list of products is long, and the

Saylor URL: http://www.saylor.org/books

Saylor.org
685

CPSC’s record is mixed: it has come under fire for being short on regulation and for taking too long to
promulgate the relatively few safety standards it has issued in a decade.

KEY TAKEAWAY
Business advocates claim the American tort system—products-liability law included—is broken and corrupted
by grasping plaintiffs’ lawyers; plaintiffs’ lawyers say businesses are greedy and careless and need to be
smacked into recognition of its responsibilities to be more careful. The debate rages on, decade after decade.
But there have been some reforms at the state level, and at the federal level the Consumer Product Safety Act
sets out standards for safe products and requires recalls for defective ones. It is regularly castigated for (1)
being officious and meddling or (2) being too timid.

EXERCISES
1.

Why is it so difficult to determine if there really is a “tort crisis” in the United States?

2.

What reforms have been made to state tort law?

3.

What federal legislation affects consumer safety?

[1] American Tort Reform Association website, accessed March 1, 2011,http://www.atra.org.
[2] http://www.shragerlaw.com/html/legal_rights.html.

Saylor URL: http://www.saylor.org/books

Saylor.org
686

17.6 Cases
Implied Warranty of Merchantability and the Requirement of a “Sale”
Sheeskin v. Giant Food, Inc.
318 A.2d 874 (Md. App. 1974)
Davidson, J.
Every Friday for over two years Nathan Seigel, age 73, shopped with his wife at a Giant Food Store. This
complex products liability case is before us because on one of these Fridays, 23 October 1970, Mr. Seigel
was carrying a six-pack carton of Coca-Cola from a display bin at the Giant to a shopping cart when one or
more of the bottles exploded. Mr. Seigel lost his footing, fell to the floor and was injured.
In the Circuit Court for Montgomery County, Mr. Seigel sued both the Giant Food, Inc., and the
Washington Coca-Cola Bottling Company, Inc., for damages resulting from their alleged negligence and
breach of an implied warranty. At the conclusion of the trial Judge Walter H. Moorman directed a verdict
in favor of each defendant.…
In an action based on breach of warranty it is necessary for the plaintiff to show the existence of the
warranty, the fact that the warranty was broken and that the breach of warranty was the proximate cause
of the loss sustained. [UCC] 2-314.…The retailer, Giant Food, Inc., contends that appellant failed to prove
that an implied warranty existed between himself and the retailer because he failed to prove that there
was a sale by the retailer to him or a contract of sale between the two. The retailer maintains that there
was no sale or contract of sale because at the time the bottles exploded Mr. Seigel had not yet paid for
them. We do not agree.
[UCC] 2-314(1) states in pertinent part:
Unless excluded or modified, a warranty that the goods shall be merchantable is implied in a contract
for their sale if the seller is a merchant with respect to goods of that kind.

Saylor URL: http://www.saylor.org/books

[1]

(emphasis added)

Saylor.org
687

Thus, in order for the implied warranties of 2-314 to be applicable there must be a “contract for sale.” In
Maryland it has been recognized that neither a completed ‘sale’ nor a fully executed contract for sale is
required. It is enough that there be in existence an executory contract for sale.…
Here, the plaintiff has the burden of showing the existence of the warranty by establishing that at the time
the bottles exploded there was a contract for their sale existing between himself and the Giant. [Citation]
Mr. Titus, the manager of the Giant, testified that the retailer is a “self-service” store in which “the only
way a customer can buy anything is to select it himself and take it to the checkout counter.” He stated that
there are occasions when a customer may select an item in the store and then change his mind and put the
item back. There was no evidence to show that the retailer ever refused to sell an item to a customer once
it had been selected by him or that the retailer did not consider himself bound to sell an item to the
customer after the item had been selected. Finally, Mr. Titus said that an employee of Giant placed the
six-pack of Coca-Cola selected by Mr. Seigel on the shelf with the purchase price already stamped upon it.
Mr. Seigel testified that he picked up the six-pack with the intent to purchase it.
We think that there is sufficient evidence to show that the retailer’s act of placing the bottles upon the
shelf with the price stamped upon the six-pack in which they were contained manifested an intent to offer
them for sale, the terms of the offer being that it would pass title to the goods when Mr. Seigel presented
them at the check-out counter and paid the stated price in cash. We also think that the evidence is
sufficient to show that Mr. Seigel’s act of taking physical possession of the goods with the intent to
purchase them manifested an intent to accept the offer and a promise to take them to the checkout
counter and pay for them there.
[UCC] 2-206 provides in pertinent part:
(1) Unless otherwise unambiguously indicated by the language or circumstances
(a) An offer to make a contract shall be construed as inviting acceptance in any manner and by any
medium reasonable in the circumstances.…
The Official Comment 1 to this section states:

Saylor URL: http://www.saylor.org/books

Saylor.org
688

Any reasonable manner of acceptance is intended to be regarded as available unless the offeror has made
quite clear that it will not be acceptable.
In our view the manner by which acceptance was to be accomplished in the transaction herein involved
was not indicated by either language or circumstances. The seller did not make it clear that acceptance
could not be accomplished by a promise rather than an act. Thus it is equally reasonable under the terms
of this specific offer that acceptance could be accomplished in any of three ways: 1) by the act of delivering
the goods to the check-out counter and paying for them; 2) by the promise to pay for the goods as
evidenced by their physical delivery to the check-out counter; and 3) by the promise to deliver the goods
to the check-out counter and to pay for them there as evidenced by taking physical possession of the goods
by their removal from the shelf.
The fact that customers, having once selected goods with the intent to purchase them, are permitted by
the seller to return them to the shelves does not preclude the possibility that a selection of the goods, as
evidenced by taking physical possession of them, could constitute a reasonable mode of acceptance.
Section 2-106(3) provides:
“Termination” occurs when either party pursuant to a power created by agreement or law puts an end to
the contract otherwise then for its breach. On “termination” all obligations which are still executory on
both sides are discharged but any right based on prior breach or performance survives.
Here the evidence that the retailer permits the customer to “change his mind” indicates only an
agreement between the parties to permit the consumer to end his contract with the retailer irrespective of
a breach of the agreement by the retailer. It does not indicate that an agreement does not exist prior to the
exercise of this option by the consumer.…
Here Mr. Seigel testified that all of the circumstances surrounding his selection of the bottles were
normal; that the carton in which the bottles came was not defective; that in lifting the carton from the
shelf and moving it toward his basket the bottles neither touched nor were touched by anything other than
his hand; that they exploded almost instantaneously after he removed them from the shelf; and that as a
result of the explosion he fell injuring himself. It is obvious that Coca-Cola bottles which would break
under normal handling are not fit for the ordinary use for which they were intended and that the

Saylor URL: http://www.saylor.org/books

Saylor.org
689

relinquishment of physical control of such a defective bottle to a consumer constitutes a breach of
warranty. Thus the evidence was sufficient to show that when the bottles left the retailer’s control they did
not conform to the representations of the warranty of merchantability, and that this breach of the
warranty was the cause of the loss sustained.…
[Judgment in favor of Giant Foods is reversed and the case remanded for a new trial. Judgment in favor of
the bottler is affirmed because the plaintiff failed to prove that the bottles were defective when they were
delivered to the retailer.]

CASE QUESTIONS
1.

What warranty did the plaintiff complain was breached here?

2.

By displaying the soda pop, the store made an offer to its customers. How did the court say such offers
might be accepted?

3.

Why did the court get into the discussion about “termination” of the contract?

4.

What is the controlling rule of law applied in this case?

Strict Liability and Bystanders
Embs v. Pepsi-Cola Bottling Co. of Lexington, Kentucky, Inc.
528 S.W.2d 703 (Ky. 1975)
Jukowsky, J.
On the afternoon of July 25, 1970 plaintiff-appellant entered the self-service retail store operated by the
defendant-appellee, Stamper’s Cash Market, Inc., for the purpose of “buying soft drinks for the kids.” She
went to an upright soft drink cooler, removed five bottles and placed them in a carton. Unnoticed by her, a
carton of Seven-Up was sitting on the floor at the edge of the produce counter about one foot from where
she was standing. As she turned away from the cooler she heard an explosion that sounded “like a
shotgun.” When she looked down she saw a gash in her leg, pop on her leg, green pieces of a bottle on the
floor and the Seven-Up carton in the midst of the debris. She did not kick or otherwise come into contact
with the carton of Seven-Up prior to the explosion. Her son, who was with her, recognized the green
pieces of glass as part of a Seven-Up bottle.

Saylor URL: http://www.saylor.org/books

Saylor.org
690

She was immediately taken to the hospital by Mrs. Stamper, a managing agent of the store. Mrs. Stamper
told her that a Seven-Up bottle had exploded and that several bottles had exploded that week. Before
leaving the store Mrs. Stamper instructed one of her children to clean up the mess. Apparently, all of the
physical evidence went out with the trash. The location of the Seven-Up carton immediately before the
explosion was not a place where such items were ordinarily kept.…
When she rested her case, the defendants-appellees moved for a directed verdict in their favor. The trial
court granted the motion on the grounds that the doctrine of strict product liability in tort does not extend
beyond users and consumers and that the evidence was insufficient to permit an inference by a reasonably
prudent man that the bottle was defective or if it was, when it became so.
In [Citation] we adopted the view of strict product liability in tort expressed in Section 402 A of the
American Law Institute’s Restatement of Torts 2d.

402 A. Special Liability of Seller of Product for Physical Harm to User or
Consumer
(1) One who sells any product in a defective condition unreasonably dangerous to the user or to his
property is subject to liability for physical harm thereby caused to the ultimate user or consumer, or to his
property, if
(a) the seller is engaged in the business of selling such a product, and
(b) it is expected to and does reach the user or consumer without substantial change in the condition in
which it was sold.
(2) The rule stated in Subsection (1) applies although
(a) the seller has exercised all possible care in the preparation and sale of his product, and
(b) the user or consumer has not bought the product from or entered into any contractual relation with
the seller.

Saylor URL: http://www.saylor.org/books

Saylor.org
691

Comment f on that section makes it abundantly clear that this rule applies to any person engaged in the
business of supplying products for use or consumption, including any manufacturer of such a product and
any wholesale or retail dealer or distributor.
Comment c points out that on whatever theory, the justification for the rule has been said to be that the
seller, by marketing his product for use and consumption, has undertaken and assumed a special
responsibility toward any member of the consuming public who may be injured by it; that the public has
the right to and does expect that reputable sellers will stand behind their goods; that public policy
demands that the burden of accidental injuries caused by products intended for consumption be placed
upon those who market them, and be treated as a cost of production against which liability insurance can
be obtained; and that the consumer of such products is entitled to the maximum of protection at the
hands of someone, and the proper persons to afford it are those who market the products.
The caveat to the section provides that the Institute expresses no opinion as to whether the rule may not
apply to harm to persons other than users or consumers. Comment on caveat o states the Institute
expresses neither approval nor disapproval of expansion of the rule to permit recovery by casual
bystanders and others who may come in contact with the product, and admits there may be no essential
reason why such plaintiffs should not be brought within the scope of protection afforded, other than they
do not have the same reasons for expecting such protection as the consumer who buys a marketed
product, and that the social pressure which has been largely responsible for the development of the rule
has been a consumer’s pressure, and there is not the same demand for the protection of casual
strangers.…
The caveat articulates the essential point: Once strict liability is accepted, bystander recovery is fait
accompli.
Our expressed public policy will be furthered if we minimize the risk of personal injury and property
damage by charging the costs of injuries against the manufacturer who can procure liability insurance and
distribute its expense among the public as a cost of doing business; and since the risk of harm from
defective products exists for mere bystanders and passersby as well as for the purchaser or user, there is
no substantial reason for protecting one class of persons and not the other. The same policy requires us to

Saylor URL: http://www.saylor.org/books

Saylor.org
692

maximize protection for the injured third party and promote the public interest in discouraging the
marketing of products having defects that are a menace to the public by imposing strict liability upon
retailers and wholesalers in the distributive chain responsible for marketing the defective product which
injures the bystander. The imposition of strict liability places no unreasonable burden upon sellers
because they can adjust the cost of insurance protection among themselves in the course of their
continuing business relationship.
We must not shirk from extending the rule to the manufacturer for fear that the retailer or middleman
will be impaled on the sword of liability without regard to fault. Their liability was already established
under Section 402 A of the Restatement of Torts 2d. As a matter of public policy the retailer or
middleman as well as the manufacturer should be liable since the loss for injuries resulting from defective
products should be placed on those members of the marketing chain best able to pay the loss, who can
then distribute such risk among themselves by means of insurance and indemnity agreements.
[Citation]…
The result which we reach does not give the bystander a “free ride.” When products and consumers are
considered in the aggregate, bystanders, as a class, purchase most of the same products to which they are
exposed as bystanders. Thus, as a class, they indirectly subsidize the liability of the manufacturer,
middleman and retailer and in this sense do pay for the insurance policy tied to the product.…
For the sake of clarity we restate the extension of the rule. The protections of Section 402 A of the
Restatement of Torts 2d extend to bystanders whose injury from the defective product is reasonably
foreseeable.…
The judgment is reversed and the cause is remanded to the Clark Circuit Court for further proceedings
consistent herewith.
Stephenson, J. (dissenting):
I respectfully dissent from the majority opinion to the extent that it subjects the seller to liability. Every
rule of law in my mind should have a rational basis. I see none here.

Saylor URL: http://www.saylor.org/books

Saylor.org
693

Liability of the seller to the user, or consumer, is based upon warranty. Restatement, Second, Torts s
403A. To extend this liability to injuries suffered by a bystander is to depart from any reasonable basis
and impose liability by judicial fiat upon an otherwise innocent defendant. I do not believe that the
expression in the majority opinion which justifies this rule for the reason that the seller may procure
liability insurance protection is a valid legal basis for imposing liability without fault. I respectfully
dissent.

CASE QUESTIONS
1.

Why didn’t the plaintiff here use warranty as a theory of recovery, as Mr. Seigel did in the previous case?

2.

The court offers a rationale for the doctrine of strict products liability. What is it?

3.

Restatement, Section 402A, by its terms extends protection “to the ultimate user or consumer,” but Mrs.
Embs [plaintiff-appellant] was not that. What rationale did the court give for expanding the protection
here?

4.

Among the entities in the vertical distribution chain—manufacturer, wholesaler, retailer—who is liable
under this doctrine?

5.

What argument did Judge Stephenson have in dissent? Is it a good one?

6.

What is the controlling rule of law developed in this case?

Failure to Warn
Laaperi v. Sears, Roebuck & Co., Inc.
787 F.2d 726 C.A.1 (Mass. 1986)
Campbell, J.
In March 1976, plaintiff Albin Laaperi purchased a smoke detector from Sears. The detector,
manufactured by the Pittway Corporation, was designed to be powered by AC (electrical) current. Laaperi
installed the detector himself in one of the two upstairs bedrooms in his home.
Early in the morning of December 27, 1976, a fire broke out in the Laaperi home. The three boys in one of
the upstairs bedrooms were killed in the blaze. Laaperi’s 13-year-old daughter Janet, who was sleeping in

Saylor URL: http://www.saylor.org/books

Saylor.org
694

the other upstairs bedroom, received burns over 12 percent of her body and was hospitalized for three
weeks.
The uncontroverted testimony at trial was that the smoke detector did not sound an alarm on the night of
the fire. The cause of the fire was later found to be a short circuit in an electrical cord that was located in a
cedar closet in the boys’ bedroom. The Laaperi home had two separate electrical circuits in the upstairs
bedrooms: one which provided electricity to the outlets and one which powered the lighting fixtures. The
smoke detector had been connected to the outlet circuit, which was the circuit that shorted and cut off.
Because the circuit was shorted, the AC-operated smoke detector received no power on the night of the
fire. Therefore, although the detector itself was in no sense defective (indeed, after the fire the charred
detector was tested and found to be operable), no alarm sounded.
Laaperi brought this diversity action against defendants Sears and Pittway, asserting negligent design,
negligent manufacture, breach of warranty, and negligent failure to warn of inherent dangers. The parties
agreed that the applicable law is that of Massachusetts. Before the claims went to the jury, verdicts were
directed in favor of defendants on all theories of liability other than failure to warn.…
Laaperi’s claim under the failure to warn theory was that he was unaware of the danger that the very short
circuit which might ignite a fire in his home could, at the same time, incapacitate the smoke detector. He
contended that had he been warned of this danger, he would have purchased a battery-powered smoke
detector as a back-up or taken some other precaution, such as wiring the detector to a circuit of its own, in
order better to protect his family in the event of an electrical fire.
The jury returned verdicts in favor of Laaperi in all four actions on the failure to warn claim. The jury
assessed damages in the amount of $350,000 [$1,050,000, or about $3,400,000 in 2010 dollars] each of
the three actions brought on behalf of the deceased sons, and $750,000 [about $2,500,000 in 2010
dollars] in the action brought on behalf of Janet Laaperi. The defendants’ motions for directed verdict and
judgment notwithstanding the verdict were denied, and defendants appealed.
Defendants ask us to declare that the risk that an electrical fire could incapacitate an AC-powered smoke
detector is so obvious that the average consumer would not benefit from a warning. This is not a trivial
argument; in earlier—some might say sounder—days, we might have accepted it.… Our sense of the

Saylor URL: http://www.saylor.org/books

Saylor.org
695

current state of the tort law in Massachusetts and most other jurisdictions, however, leads us to conclude
that, today, the matter before us poses a jury question; that “obviousness” in a situation such as this would
be treated by the Massachusetts courts as presenting a question of fact, not of law. To be sure, it would be
obvious to anyone that an electrical outage would cause this smoke detector to fail. But the average
purchaser might not comprehend the specific danger that a fire-causing electrical problem can
simultaneously knock out the circuit into which a smoke detector is wired, causing the detector to fail at
the very moment it is needed. Thus, while the failure of a detector to function as the result of an electrical
malfunction due, say, to a broken power line or a neighborhood power outage would, we think, be obvious
as a matter of law, the failure that occurred here, being associated with the very risk—fire—for which the
device was purchased, was not, or so a jury could find.…
Finally, defendants contend that the award of $750,000 [$2.5 million in 2010 dollars] in damages to
Janet Laaperi was excessive, and should have been overturned by the district court.…
Janet Laaperi testified that on the night of the fire, she woke up and smelled smoke. She woke her friend
who was sleeping in her room, and they climbed out to the icy roof of the house. Her father grabbed her
from the roof and took her down a ladder. She was taken to the hospital. Although she was in “mild
distress,” she was found to be “alert, awake, [and] cooperative.” Her chest was clear. She was diagnosed as
having first and second degree burns of her right calf, both buttocks and heels, and her left lower back, or
approximately 12 percent of her total body area. She also suffered from a burn of her tracheobronchial
mucosa (i.e., the lining of her airway) due to smoke inhalation, and multiple superficial lacerations on her
right hand.
The jury undoubtedly, and understandably, felt a great deal of sympathy for a young girl who, at the age of
13, lost three brothers in a tragic fire. But by law the jury was only permitted to compensate her for those
damages associated with her own injuries. Her injuries included fright and pain at the time of and after
the fire, a three-week hospital stay, some minor discomfort for several weeks after discharge, and a
permanent scar on her lower back. Plaintiff has pointed to no cases, and we have discovered none, in
which such a large verdict was sustained for such relatively minor injuries, involving no continuing
disability.

Saylor URL: http://www.saylor.org/books

Saylor.org
696

The judgments in favor of Albin Laaperi in his capacity as administrator of the estates of his three sons are
affirmed. In the action on behalf of Janet Laaperi, the verdict of the jury is set aside, the judgment of the
district court vacated, and the cause remanded to that court for a new trial limited to the issue of
damages.

CASE QUESTIONS
1.

The “C.A. 1” under the title of the case means it is a US Court of Appeals case from the First Circuit in
Massachusetts. Why is this case in federal court?

2.

Why does the court talk about its “sense of the current state of tort law in Massachusetts” and how this
case “would be treated by the Massachusetts courts,” as if it were not in the state at all but somehow
outside?

3.

What rule of law is in play here as to the defendants’ liability?

4.

This is a tragic case—three boys died in a house fire. Speaking dispassionately—if not heartlessly—
though, did the fire actually cost Mr. Laaperi, or did he lose $3.4 million (in 2010 dollars) as the result of
his sons’ deaths? Does it make sense that he should become a millionaire as a result? Who ends up paying
this amount? (The lawyers’ fees probably took about half.)

5.

Is it likely that smoke-alarm manufactures and sellers changed the instructions as a result of this case?

[1] Uniform Commercial Code, Section 2-316.

Saylor URL: http://www.saylor.org/books

Saylor.org
697

17.7 Summary and Exercises
Summary
Products liability describes a type of claim—for injury caused by a defective product—and not a separate
theory of liability. In the typical case, three legal doctrines may be asserted: (1) warranty, (2) negligence,
and (3) strict liability.
If a seller asserts that a product will perform in a certain manner or has certain characteristics, he has
given an express warranty, and he will be held liable for damages if the warranty is breached—that is, if
the goods do not live up to the warranty. Not every conceivable claim is an express warranty; the courts
permit a certain degree of “puffing.”
An implied warranty is one created by law. Goods sold by a merchant-seller carry an implied warranty of
merchantability, meaning that they must possess certain characteristics, such as being of average quality
for the type described and being fit for the ordinary purposes for which they are intended.
An implied warranty of fitness for a particular purpose is created whenever a seller knows or has reason to
know that the buyer is relying on the seller’s knowledge and skill to select a product for the buyer’s
particular purposes.
Under UCC Article 2, the seller also warrants that he is conveying good title and that the goods are free of
any rightful claim by a third person.
UCC Article 2 permits sellers to exclude or disclaim warranties in whole or in part. Thus a seller may
exclude express warranties. He may also disclaim many implied warranties—for example, by noting that
the sale is “as is.” The Magnuson-Moss Act sets out certain types of information that must be included in
any written warranty. The act requires the manufacturer or seller to label the warranty as either “full” or
“limited” depending on what types of defects are covered and what the customer must do to obtain repair
or replacement. The act also abolishes “phantom warranties.”

Saylor URL: http://www.saylor.org/books

Saylor.org
698

Privity once stood as a bar to recovery in suits brought by those one or more steps removed in the
distribution chain from the party who breached a warranty. But the nearly universal trend in the state
courts has been to abolish privity as a defense.
Because various impediments stand in the way of warranty suits, courts have adopted a tort theory of
strict liability, under which a seller is liable for injuries resulting from the sale of any product in a
defective condition if it is unreasonably dangerous to the user or consumer. Typical issues in strict liability
cases are these: Is the defendant a seller engaged in the business of selling? Was the product sold in a
defective condition? Was it unreasonably dangerous, either on its face or because of a failure to warn? Did
the product reach the consumer in an unchanged condition? Strict liability applies regardless of how
careful the seller was and regardless of his lack of contractual relation with the consumer or user.
Manufacturers can also be held liable for negligence—most often for faulty design of products and
inadequate warnings about the hazards of using the product.
The products-liability revolution prompted many state legislatures to enact certain laws limiting to some
degree the manufacturer’s responsibility for defective products. These laws include statutes of repose and
provide a number of other defenses.

EXERCISES
1.

Ralph’s Hardware updated its accounting system and agreed to purchase a computer system from a
manufacturer, Bits and Bytes (BB). During contract negotiations, BB’s sales representative promised that
the system was “A-1” and “perfect.” However, the written contract, which the parties later signed,
disclaimed all warranties, express and implied. After installation the computer produced only random
numbers and letters, rather than the desired accounting information. Is BB liable for breaching an express
warranty? Why?

2.

Kate owned a small grocery store. One day John went to the store and purchased a can of chip dip that
was, unknown to Kate or John, adulterated. John became seriously ill after eating the dip and sued Kate
for damages on the grounds that she breached an implied warranty of merchantability. Is Kate liable?
Why?

3.

Carrie visited a neighborhood store to purchase some ham, which a salesperson cut by machine in the
store. The next day she made a ham sandwich. In eating the sandwich, Carrie bit into a piece of cartilage

Saylor URL: http://www.saylor.org/books

Saylor.org
699

in the ham. As a result, Carrie lost a tooth, had to undergo root canal treatments, and must now wear a
full-coverage crown to replace the tooth. Is the store liable for the damage? Why?
4.

Clarence, a business executive, decided to hold a garage sale. At the sale, his neighbor Betty mentioned to
Clarence that she was the catcher on her city-league baseball team and was having trouble catching
knuckleball pitches, which required a special catcher’s mitt. Clarence pulled an old mitt from a pile of
items that were on sale and said, “Here, try this.” Betty purchased the mitt but discovered during her next
game that it didn’t work. Has Clarence breached an express or implied warranty? Why?

5.

Sarah purchased several elegant picture frames to hang in her dorm room. She also purchased a package
of self-sticking hangers. Late one evening, while Sarah was studying business law in the library, the
hangers came loose and her frames came crashing to the floor. After Sarah returned to her room and
discovered the rubble, she examined the box in which the hangers were packaged and found the
following language: “There are no warranties except for the description on this package and specifically
there is NO IMPLIED WARRANTY OF MERCHANTABILITY.” Assuming the hangers are not of fair, average,
ordinary quality, would the hanger company be liable for breaching an implied warranty of
merchantability? Why?

6.

A thirteen-year-old boy received a Golfing Gizmo—a device for training novice golfers—as a gift from his
mother. The label on the shipping carton and the cover of the instruction booklet urged players to “drive
the ball with full power” and further stated: “COMPLETELY SAFE BALL WILL NOT HIT PLAYER.” But while
using the device, the boy was hit in the eye by the ball. Should lack of privity be a defense to the
manufacturer? The manufacturer argued that the Gizmo was a “completely safe” training device only
when the ball is hit squarely, and—the defendant argued—plaintiffs could not reasonably expect the
Gizmo to be “completely safe” under all circumstances, particularly those in which the player hits beneath
the ball. What legal argument is this, and is it valid?

7.

A bank repossessed a boat and sold it to Donald. During the negotiations with Donald, Donald stated that
he wanted to use the boat for charter service in Florida. The bank officers handling the sale made no
representations concerning the boat during negotiations. Donald later discovered that the boat was
defective and sued the bank for breach of warranty. Is the bank liable? Why?

8.

Tom Anderson, the produce manager at the Thriftway Market in Pasco, Washington, removed a box of
bananas from the top of a stack of produce. When he reached for a lug of radishes that had been under

Saylor URL: http://www.saylor.org/books

Saylor.org
700

the bananas, a six-inch spider—Heteropoda venatoria, commonly called a banana spider—leaped from
some wet burlap onto his left hand and bit him. Nine months later he died of heart failure. His wife
brought an action against Associated Grocers, parent company of Thriftway Market, on theories of (1)
strict products liability under Restatement, Section 402(a); (2) breach of the implied warranty of
merchantability; and (3) negligence. The trial court ruled against the plaintiff on all three theories. Was
that a correct ruling? Explain.
9.

A broken water pipe flooded a switchboard at RCA’s office. The flood tripped the switchboard circuit
breakers and deactivated the air-conditioning system. Three employees were assigned to fix it: an
electrical technician with twelve years on-the-job training, a licensed electrician, and an electrical
engineer with twenty years of experience who had studied power engineering in college. They switched
on one of the circuit breakers, although the engineer said he knew that one was supposed to test the
operation of a wet switchboard before putting it back into use. There was a “snap” and everyone ran
from the room up the stairs and a “big ball of fire” came after them up the stairs. The plaintiffs argued
that the manufacturer of the circuit breaker had been negligent in failing to give RCA adequate warnings
about the circuit breakers. How should the court rule, and on what theory should it rule?

10. Plaintiff’s business was to convert vans to RVs, and for this purpose it had used a 3M adhesive to laminate
carpeting to the van walls. This adhesive, however, failed to hold the fabric in place in hot weather, so
Plaintiff approached Northern Adhesive Co., a manufacturer of adhesives, to find a better one. Plaintiff
told Northern why it wanted the adhesive, and Northern—Defendant—sent several samples to Plaintiff to
experiment with. Northern told Plaintiff that one of the adhesives, Adhesive 7448, was “a match” for the
3M product that previously failed. Plaintiff tested the samples in a cool plant and determined that
Adhesive 7448 was better than the 3M product. Defendant had said nothing except that “what they
would ship would be like the sample. It would be the same chemistry.” Plaintiff used the adhesive during
the fall and winter; by spring complaints of delamination came in: Adhesive 7448 failed just as the 3M
product had. Over 500 vans had to be repaired. How should the court rule on Plaintiff’s claims of breach
of (1) express warranty, (2) implied warranty of merchantability, and (3) implied warranty of fitness for a
particular purpose?

SELF-TEST QUESTIONS
1.

In a products-liability case

Saylor URL: http://www.saylor.org/books

Saylor.org
701

a.

only tort theories are typically asserted

b.

both tort and contract theories are typically asserted

c.

strict liability is asserted only when negligence is not asserted

d.

breach of warranty is not asserted along with strict liability

An implied warranty of merchantability
a.

is created by an express warranty

b.

is created by law

c.

is impossible for a seller to disclaim

d.

can be disclaimed by a seller only if the disclaimer is in writing
A possible defense to breach of warranty is

a.

lack of privity

b.

absence of an express warranty

c.

disclaimer of implied warranties

d.

all of the above
Under the strict liability rule in Restatement, Section 402A, the seller is liable for all injuries
resulting from a product

a.

even though all possible care has been exercised

b.

regardless of the lack of a contract with the user

c.

in both of the above situations

d.

in none of the above situations
An individual selling her car could be liable

a.

for breaching the implied warranty of merchantability

b.

under the strict liability theory

c.

for breaching the implied warranty of fitness

d.

under two of the above

SELF-TEST ANSWERS
1.

b

2.

b

Saylor URL: http://www.saylor.org/books

Saylor.org
702

3.

d

4.

c

5.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
703

Chapter 18

Intellectual Property
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The principal kinds of intellectual property

2.

The difference between patents and trade secrets, and why a company might choose to rely on
trade secrets rather than obtain a patent

3.

What copyrights are, how to obtain them, and how they differ from trademarks

4.

Why some “marks” may not be eligible for trademark protection, and how to obtain trademark
protection for those that are

Few businesses of any size could operate without being able to protect their rights to a particular type
of intangible personal property: intellectual property. The major forms of intellectual property are
patents, copyrights, and trademarks. Unlike tangible personal property (machines, inventory) or real
property (land, office buildings), intellectual property is formless. It is the product of the human
intellect that is embodied in the goods and services a company offers and by which the company is
known.
A patent is a grant from government that gives an inventor the exclusive right to make, use, and sell
an invention for a period of twenty years from the date of filing the application for a patent.
A copyright is the right to exclude others from using or marketing forms of expression. A trademark is
the right to prevent others from using a company’s product name, slogan, or identifying design.
Other forms of intellectual property are trade secrets (particular kinds of information of commercial
use to a company that created it) and right of publicity (the right to exploit a person’s name or
image). Note that the property interest protected in each case is not the tangible copy of the
invention or writing—not the machine with a particular serial number or the book lying on
someone’s shelf—but the invention or words themselves. That is why intellectual property is said to
be intangible: it is a right to exclude any others from gaining economic benefit from your own

Saylor URL: http://www.saylor.org/books

Saylor.org
704

intellectual creation. In this chapter, we examine how Congress, the courts, and the Patent and
Trademark Office have worked to protect the major types of intellectual property.

Saylor URL: http://www.saylor.org/books

Saylor.org
705

18.1 Patents
LEARNING OBJECTIVES
1.

Explain why Congress would grant exclusive monopolies (patents) for certain periods of time.

2.

Describe what kinds of things may be patentable and what kinds of things may not be patentable.

3.

Explain the procedures for obtaining a patent, and how patent rights may be an issue where the
invention is created by an employee.

4.

Understand who can sue for patent infringement, on what basis, and with what potential remedies.

Source of Authority and Duration
Patent and copyright law are federal, enacted by Congress under the power given by Article I of the
Constitution “to promote the Progress of Science and useful Arts, by securing for limited Times to Authors
and Inventors the exclusive Right to their respective Writings and Discoveries.” Under current law, a
patent gives an inventor exclusive rights to make, use, or sell an invention for twenty years. (If the patent
is a design patent—protecting the appearance rather than the function of an item—the period is fourteen
years.) In return for this limited monopoly, the inventor must fully disclose, in papers filed in the US
Patent and Trademark Office (PTO), a complete description of the invention.

Patentability
What May Be Patented
The patent law says that “any new and useful process, machine, manufacture, or composition of matter, or
any new and useful improvement thereof” may be patented.

[1]

A process is a “process, art or method, and
[2]

includes a new use of a known process, machine, manufacture, composition of matter, or material.” A
process for making rolled steel, for example, qualifies as a patentable process under the statute.
A machine is a particular apparatus for achieving a certain result or carrying out a distinct process—
lathes, printing presses, motors, and the cotton gin are all examples of the hundreds of thousands of
machines that have received US patents since the first Patent Act in 1790. A manufacture is an article or a
product, such as a television, an automobile, a telephone, or a lightbulb. A composition of matter is a new
arrangement of elements so that the resulting compound, such as a metal alloy, is not found in nature.

Saylor URL: http://www.saylor.org/books

Saylor.org
706

InCommissioner of Patents v. Chakrabarty,

[3]

the Supreme Court said that even living organisms—in

particular, a new “genetically engineered” bacterium that could “eat” oil spills—could be patented.
The Chakrabarty decision has spawned innovation: a variety of small biotechnology firms have attracted
venture capitalists and other investors.
According to the PTO, gene sequences are patentable subject matter, provided they are isolated from their
natural state and processed in a way that separates them from other molecules naturally occurring with
them. Gene patenting, always controversial, generated new controversy when the PTO issued a patent to
Human Genome Sciences, Inc. for a gene found to serve as a platform from which the AIDS virus can
infect cells of the body. Critics faulted the PTO for allowing “ownership” of a naturally occurring human
gene and for issuing patents without requiring a showing of the gene’s utility. New guidelines from the
PTO followed in 2000; these focused on requiring the applicant to make a strong showing on the utility
aspect of patentability and somewhat diminished the rush of biotech patent requests.
There are still other categories of patentable subjects. An improvement is an alteration of a process,
machine, manufacture, or composition of matter that satisfies one of the tests for patentability given later
in this section. New, original ornamental designs for articles of manufacture are patentable (e.g., the
shape of a lamp); works of art are not patentable but are protected under the copyright law. New varieties
of cultivated or hybridized plants are also patentable, as are genetically modified strains of soybean, corn,
or other crops.

What May Not Be Patented
Many things can be patented, but not (1) the laws of nature, (2) natural phenomena, and (3) abstract
ideas, including algorithms (step-by-step formulas for accomplishing a specific task).
One frequently asked question is whether patents can be issued for computer software. The PTO was
reluctant to do so at first, based on the notion that computer programs were not “novel”—the software
program either incorporated automation of manual processes or used mathematical equations (which
were not patentable). But in 1998, the Supreme Court held in Diamond v. Diehr

[4]

that patents could be

obtained for a process that incorporated a computer program if the process itself was patentable.

Saylor URL: http://www.saylor.org/books

Saylor.org
707

A business process can also be patentable, as the US Court of Appeals for the Federal Circuit ruled in 1998
in State Street Bank and Trust v. Signature Financial Group, Inc.

[5]

Signature Financial had a patent for

a computerized accounting system that determined share prices through a series of mathematical
calculations that would help manage mutual funds. State Street sued to challenge that patent. Signature
argued that its model and process was protected, and the court of appeals upheld it as a “practical
application of a mathematical, algorithm, formula, or calculation,” because it produces a “useful, concrete
and tangible result.” Since State Street, many other firms have applied for business process patents. For
example, Amazon.com obtained a business process patent for its “one-click” ordering system, a method of
processing credit-card orders securely. (But see Amazon.com v. Barnesandnoble.com,

[6]

in which the

court of appeals rejected Amazon’s challenge to Barnesandnoble.com using its Express Land one-click
ordering system.)

Tests for Patentability
Just because an invention falls within one of the categories of patentable subjects, it is not necessarily
patentable. The Patent Act and judicial interpretations have established certain tests that must first be
met. To approve a patent application, the PTO (as part of the Department of Commerce) will require that
the invention, discovery, or process be novel, useful, and nonobvious in light of current technology.
Perhaps the most significant test of patentability is that of obviousness. The act says that no invention
may be patented “if the differences between the subject matter sought to be patented and the prior art are
such that the subject matter as a whole would have been obvious at the time the invention was made to a
person having ordinary skill in the art to which said subject matter pertains.” This provision of the law has
produced innumerable court cases, especially over improvement patents, when those who wish to use an
invention on which a patent has been issued have refused to pay royalties on the grounds that the
invention was obvious to anyone who looked.

Procedures for Obtaining a Patent
In general, the United States (unlike many other countries) grants a patent right to the first person to
invent a product or process rather than to the first person to file for a patent on that product or process.
As a practical matter, however, someone who invents a product or process but does not file immediately

Saylor URL: http://www.saylor.org/books

Saylor.org
708

should keep detailed research notes or other evidence that would document the date of invention. An
inventor who fails to apply for a patent within a year of that date would forfeit the rights granted to an
inventor who had published details of the invention or offered it for sale. But until the year has passed, the
PTO may not issue a patent to X if Y has described the invention in a printed publication here or abroad
or the invention has been in public use or on sale in this country.
An inventor cannot obtain a patent automatically; obtaining a patent is an expensive and time-consuming
process, and the inventor will need the services of a patent attorney, a highly specialized practitioner. The
attorney will help develop the required specification, a description of the invention that gives enough
detail so that one skilled in the art will be able to make and use the invention. After receiving an
application, a PTO examiner will search the records and accept or reject the claim. Usually, the attorney
will negotiate with the examiner and will rewrite and refine the application until it is accepted. A rejection
may be appealed, first to the PTO’s Board of Appeals and then, if that fails, to the federal district court in
the District of Columbia or to the US Court of Appeals for the Federal Circuit, the successor court to the
old US Court of Customs and Patent Appeals.
Once a patent application has been filed, the inventor or a company to which she has assigned the
invention may put the words “patent pending” on the invention. These words have no legal effect. Anyone
is free to make the invention as long as the patent has not yet been issued. But they do put others on
notice that a patent has been applied for. Once the patent has been granted, infringers may be sued even if
the infringed has made the product and offered it for sale before the patent was granted.
In today’s global market, obtaining a US patent is important but is not usually sufficient protection. The
inventor will often need to secure patent protection in other countries as well. Under the Paris Convention
for the Protection of Industrial Property (1883), parties in one country can file for patent or trademark
protection in any of the other member countries (172 countries as of 2011). The World Trade
Organization’s Agreement on Trade-Related Aspects of Intellectual Property Rights (TRIPS) established
standards for protecting intellectual property rights (patents, trademarks, and copyrights) and provides
that each member nation must have laws that protect intellectual property rights with effective access to
judicial systems for pursuing civil and criminal penalties for violations of such rights.

Saylor URL: http://www.saylor.org/books

Saylor.org
709

Patent Ownership
The patent holder is entitled to make and market the invention and to exclude others from doing so.
Because the patent is a species of property, it may be transferred. The inventor may assign part or all of
his interest in the patent or keep the property interest and license others to manufacture or use the
invention in return for payments known as royalties. The license may be exclusive with one licensee, or
the inventor may license many to exploit the invention. One important limitation on the inventor’s right
to the patent interest is the so-called shop right. This is a right created by state courts on equitable
grounds giving employers a nonexclusive royalty-free license to use any invention made by an employee
on company time and with company materials. The shop right comes into play only when a company has
no express or implied understanding with its employees. Most corporate laboratories have contractual
agreements with employees about who owns the invention and what royalties will be paid.

Infringement and Invalidity Suits
Suits for patent infringement can arise in three ways: (1) the patent holder may seek damages and an
injunction against the infringer in federal court, requesting damages for royalties and lost profits as well;
(2) even before being sued, the accused party may take the patent holder to court under the federal
Declaratory Judgment Act, seeking a court declaration that the patent is invalid; (3) the patent holder may
sue a licensee for royalties claimed to be due, and the licensee may counterclaim that the patent is invalid.
Such a suit, if begun in state court, may be removed to federal court.
In a federal patent infringement lawsuit, the court may grant the winning party reimbursement for
attorneys’ fees and costs. If the infringement is adjudged to be intentional, the court can triple the amount
of damages awarded. Prior to 2006, courts were typically granting permanent injunctions to prevent
future infringement. Citing eBay, Inc. v. Merc Exchange, LLC,

[7]

the Supreme Court ruled that patent

holders are not automatically entitled to a permanent injunction against infringement during the life of
the patent. Courts have the discretion to determine whether justice requires a permanent injunction, and
they may conclude that the public interest and equitable principles may be better satisfied with
compensatory damages only.

Saylor URL: http://www.saylor.org/books

Saylor.org
710

Proving infringement can be a difficult task. Many companies employ engineers to “design around” a
patent product—that is, to seek ways to alter the product to such an extent that the substitute product no
longer consists of enough of the elements of the invention safeguarded by the patent. However, infringing
products, processes, or machines need not be identical; as the Supreme Court said in Sanitary
Refrigerator Co. v. Winers,

[8]

“one device is an infringement of another…if two devices do the same work

in substantially the same way, and accomplish substantially the same result…even though they differ in
name, form, or shape.” This is known as the doctrine of equivalents. In an infringement suit, the court
must choose between these two extremes: legitimate “design around” and infringement through some
equivalent product.
An infringement suit can often be dangerous because the defendant will almost always assert in its answer
that the patent is invalid. The plaintiff patent holder thus runs the risk that his entire patent will be taken
away from him if the court agrees. In ruling on validity, the court may consider all the tests, such as prior
art and obviousness, discussed in Section 18.1.2 "Patentability" and rule on these independently of the
conclusions drawn by the PTO.

Patent Misuse
Although a patent is a monopoly granted to the inventor or his assignee or licensee, the monopoly power
is legally limited. An owner who misuses the patent may find that he will lose an infringement suit. One
common form of misuse is to tie the patented good to some unpatented one—for example, a patented
movie projector that will not be sold unless the buyer agrees to rent films supplied only by the
manufacturer of the movie projector, or a copier manufacturer that requires buyers to purchase plain
paper from it. Various provisions of the federal antitrust laws, including, specifically, Section 3 of the
Clayton Act, outlaw certain kinds of tying arrangements. Another form of patent misuse is a provision in
the licensing agreement prohibiting the manufacturer from also making competing products. Although
the courts have held against several other types of misuse, the general principle is that the owner may not
use his patent to restrain trade in unpatented goods.

KEY TAKEAWAY
Many different “things” are patentable, include gene sequences, business processes, and any other “useful
invention.” The US Patent and Trademark Office acts on initial applications and may grant a patent to an

Saylor URL: http://www.saylor.org/books

Saylor.org
711

applicant. The patent, which allows a limited-time monopoly, is for twenty years. The categories of patentable
things include processes, machines, manufactures, compositions of matter, and improvements. Ideas, mental
processes, naturally occurring substances, methods of doing business, printed matter, and scientific principles
cannot be patented. Patent holders may sue for infringement and royalties from an infringer user.

EXERCISES
1.

Calera, Inc. discovers a way to capture carbon dioxide emissions at a California power plant and use them
to make cement. This is a win for the power company, which needs to reduce its carbon dioxide
emissions, and a win for Calera. Calera decides to patent this invention. What kind of patent would this
be? A machine? A composition of matter? A manufacture?

2.

In your opinion, what is the benefit of allowing companies to isolate genetic material and claim a patent?
What kind of patent would this be? A machine? A composition of matter? A manufacture?

3.

How could a “garage inventor,” working on her own, protect a patentable invention while yet
demonstrating it to a large company that could bring the invention to market?

[1] 35 United States Code, Section 101.
[2] 35 United States Code, Section 101.
[3] Commissioner of Patents v. Chakrabarty, 444 U.S. 1028 (1980).
[4] Diamond v. Diehr, 450 U.S. 175 (1981).
[5] State Street Bank and Trust v. Signature Financial Group, Inc., 149 F.3d 1368 (Fed. Cir. 1998).
[6] Amazon.com v. Barnesandnoble.com, Inc., 239 F.3d 1343 (Fed. Cir. 2001).
[7] eBay, Inc. v. Merc Exchange, LLC, 546 U.S. 388 (2006).
[8] Sanitary Refrigerator Co. v. Winers, 280 U.S. 30 (1929).

Saylor URL: http://www.saylor.org/books

Saylor.org
712

18.2 Trade Secrets
LEARNING OBJECTIVES
1.

Describe the difference between trade secrets and patents, and explain why a firm might prefer
keeping a trade secret rather than obtaining a patent.

2.

Understand the dimensions of corporate espionage and the impact of the federal Economic Espionage
Act.

Definition of Trade Secrets
A patent is an invention publicly disclosed in return for a monopoly. A trade secret is a means to a
monopoly that a company hopes to maintain by preventing public disclosure. Why not always take out a
patent? There are several reasons. The trade secret might be one that is not patentable, such as a customer
list or an improvement that does not meet the tests of novelty or nonobviousness. A patent can be
designed around; but if the trade secret is kept, its owner will be the exclusive user of it. Patents are
expensive to obtain, and the process is extremely time consuming. Patent protection expires in twenty
years, after which anyone is free to use the invention, but a trade secret can be maintained for as long as
the secret is kept.
However, a trade secret is valuable only so long as it is kept secret. Once it is publicly revealed, by
whatever means, anyone is free to use it. The critical distinction between a patent and a trade secret is
this: a patent gives its owner the right to enjoin anyone who infringes it from making use of it, whereas a
trade secret gives its “owner” the right to sue only the person who improperly took it or revealed it.
According to the Restatement of Torts, Section 757, Comment b, a trade secret may consist of
any formula, pattern, device or compilation of information which is used in one’s business, and which
gives him an opportunity to obtain an advantage over competitors who do not know or use it. It may be a
formula for a chemical compound, a process of manufacturing, treating or preserving materials, a pattern
for a machine or other device, or a list of customers.…A trade secret is a process or device for continuous
use in the operation of a business. Generally it relates to the production of goods, as, for example, a
machine or formula for the production of an article.

Saylor URL: http://www.saylor.org/books

Saylor.org
713

Other types of trade secrets are customer information, pricing data, marketing methods, sources of
supply, and secret technical know-how.

Elements of Trade Secrets
To be entitled to protection, a trade secret must be (1) original and (2) secret.

Originality
The trade secret must have a certain degree of originality, although not as much as would be necessary to
secure a patent. For example, a principle or technique that is common knowledge does not become a
protectable trade secret merely because a particular company taught it to one of its employees who now
wants to leave to work for a competitor.

Secrecy
Some types of information are obviously secret, like the chemical formula that is jealously guarded
through an elaborate security system within the company. But other kinds of information might not be
secret, even though essential to a company’s business. For instance, a list of suppliers that can be devised
easily by reading through the telephone directory is not secret. Nor is a method secret simply because
someone develops and uses it, if no steps are taken to guard it. A company that circulates a product
description in its catalog may not claim a trade secret in the design of the product if the description
permits someone to do “reverse engineering.” A company that hopes to keep its processes and designs
secret should affirmatively attempt to do so—for example, by requiring employees to sign a nondisclosure
agreement covering the corporate trade secrets with which they work. However, a company need not go to
every extreme to guard a trade secret.
Trade-secrets espionage has become a big business. To protect industrial secrets, US corporations spend
billions on security arrangements. The line between competitive intelligence gathering and espionage can
sometimes be difficult to draw. The problem is by no means confined to the United States; companies and
nations all over the world have become concerned about theft of trade secrets to gain competitive
advantage, and foreign governments are widely believed to be involved in espionage and cyberattacks.

Saylor URL: http://www.saylor.org/books

Saylor.org
714

Economic Espionage Act
The Economic Espionage Act (EEA) of 1996 makes the theft or misappropriation of a trade secret a
federal crime. The act is aimed at protecting commercial information rather than classified national
defense information. Two sorts of activities are criminalized. The first section of the act

[1]

criminalizes the

misappropriation of trade secrets (including conspiracy to misappropriate trade secrets and the
subsequent acquisition of such misappropriated trade secrets) with the knowledge or intent that the theft
will benefit a foreign power. Penalties for violation are fines of up to US$500,000 per offense and
imprisonment of up to fifteen years for individuals, and fines of up to US$10 million for organizations.
The second section

[2]

criminalizes the misappropriation of trade secrets related to or included in a

product that is produced for or placed in interstate (including international) commerce, with the
knowledge or intent that the misappropriation will injure the owner of the trade secret. Penalties for
violation are imprisonment for up to ten years for individuals (no fines) and fines of up to US$5 million
for organizations.
In addition to these specific penalties, the fourth section of the EEA

[3]

also requires criminal forfeiture of

(1) any proceeds of the crime and property derived from proceeds of the crime and (2) any property used,
or intended to be used, in commission of the crime.
The EEA authorizes civil proceedings by the Department of Justice to enjoin violations of the act but does
not create a private cause of action. This means that anyone believing they have been victimized must go
through the US attorney general in order to obtain an injunction.
The EEA is limited to the United States and has no extraterritorial application unless (1) the offender is a
US company or a citizen operating from abroad against a US company or (2) an act in furtherance of the
espionage takes place in the United States. Other nations lack such legislation, and some may actively
support industrial espionage using both their national intelligence services. The US Office of the National
Counterintelligence Executive publishes an annual report, mandated by the US Congress, on foreign
economic collection and industrial espionage, which outlines these espionage activities of many foreign
nations.

Saylor URL: http://www.saylor.org/books

Saylor.org
715

Right of Employees to Use Trade Secrets
A perennial source of lawsuits in the trade secrets arena is the employee who is hired away by a
competitor, allegedly taking trade secrets along with him. Companies frequently seek to prevent piracy by
requiring employees to sign confidentiality agreements. An agreement not to disclose particular trade
secrets learned or developed on the job is generally enforceable. Even without an agreement, an employer
can often prevent disclosure under principles of agency law. Sections 395 and 396 of the Restatement
(Second) of Agency suggest that it is an actionable breach of duty to disclose to third persons information
given confidentially during the course of the agency. However, every person is held to have a right to earn
a living. If the rule were strictly applied, a highly skilled person who went to another company might be
barred from using his knowledge and skills. The courts do not prohibit people from using elsewhere the
general knowledge and skills they developed on the job. Only specific trade secrets are protected.
To get around this difficulty, some companies require their employees to sign agreements not to compete.
But unless the agreements are limited in scope and duration to protect a company against only specific
misuse of trade secrets, they are unenforceable.

KEY TAKEAWAY
Trade secrets, if they can be kept, have indefinite duration and thus greater potential value than patents.
Trade secrets can be any formula, pattern, device, process, or compilation of information to be used in a
business. Customer information, pricing data, marketing methods, sources of supply, and technical know-how
could all be trade secrets. State law has protected trade secrets, and federal law has provided criminal
sanctions for theft of trade secrets. With the importance of digitized information, methods of theft now
include computer hacking; theft of corporate secrets is a burgeoning global business that often involves
cyberattacks.

EXERCISES
1.

Wu Dang, based in Hong Kong, hacks into the Hewlett-Packard database and “steals” plans and
specifications for HP’s latest products. The HP server is located in the United States. He sells this
information to a Chinese company in Shanghai. Has he violated the US Economic Espionage Act?

2.

What are the advantages of keeping a formula as a trade secret rather than getting patent protection?

Saylor URL: http://www.saylor.org/books

Saylor.org
716

[1] Economic Espionage Act, 18 United States Code, Section 1831(a) (1996)
[2] Economic Espionage Act, 18 United States Code, Section 1832 (1996).
[3] Economic Espionage Act, 18 United States Code, Section 1834 (1996).

Saylor URL: http://www.saylor.org/books

Saylor.org
717

18.3 Copyright
LEARNING OBJECTIVES
1.

Describe and explain copyrights, how to obtain one, and how they differ from trademarks.

2.

Explain the concept of fair use and describe its limits.

Definition and Duration
Copyright is the legal protection given to “authors” for their “writings.” Copyright law is federal; like
patent law, its source lies in the Constitution. Copyright protects the expression of ideas in some tangible
form, but it does not protect the ideas themselves. Under the 1976 Copyright Act as amended, a copyright
in any work created after January 1, 1978, begins when the work is fixed in tangible form—for example,
when a book is written down or a picture is painted—and generally lasts for the life of the author plus 70
years after his or her death. This is similar to copyright protection in many countries, but in some
countries, the length of copyright protection is the life of the author plus 50 years. For copyrights owned
by publishing houses, done as works for hire, common copyright expires 95 years from the date of
publication or 120 years from the date of creation, whichever is first. For works created before 1978, such
as many of Walt Disney’s movies and cartoons, the US Sonny Bono Copyright Term Extension Act of 1998
provided additional protection of up to 95 years from publication date. Thus works created in 1923 by
Disney would not enter the public domain until 2019 or after, unless the copyright had expired prior to
1998 or unless the Disney company released the work into the public domain. In general, after expiration
of the copyright, the work enters thepublic domain.
In 1989, the United States signed the Berne Convention, an international copyright treaty. This law
eliminated the need to place the symbol © or the word Copyright or the abbreviation Copr. on the work
itself. Copyrights can be registered with the US Copyright Office in Washington, DC.

Protected Expression
The Copyright Act protects a variety of “writings,” some of which may not seem written at all. These
include literary works (books, newspapers, and magazines), music, drama, choreography, films, art,

Saylor URL: http://www.saylor.org/books

Saylor.org
718

sculpture, and sound recordings. Since copyright covers the expression and not the material or physical
object, a book may be copyrighted whether it is on paper, microfilm, tape, or computer disk.

Rights Protected by the Copyright Act
Preventing Copying
A copyright gives its holder the right to prevent others from copying his or her work. The copyright holder
has the exclusive right to reproduce the work in any medium (paper, film, sound recording), to perform it
(e.g., in the case of a play), or to display it (a painting or film). A copyright also gives its holder the
exclusive right to prepare derivative works based on the copyrighted work. Thus a playwright could not
adapt to the stage a novelist’s book without the latter’s permission.

Fair Use
One major exception to the exclusivity of copyrights is the fair use doctrine. Section 107 of the Copyright
Act provides as follows:
Fair use of a copyrighted work, including such use by reproduction in copies or phonorecords or by any
other means specified by section 106 of the copyright, for purposes such as criticism, comment, news
reporting, teaching (including multiple copies for classroom use), scholarship, or research, is not an
infringement of copyright. In determining whether the use made of a work in any particular case is a fair
use, the factors to be considered shall include–
(1) the purpose and character of the use, including whether such use is of a commercial nature or is for
nonprofit educational purposes;
(2) the nature of the copyrighted work;
(3) the amount and substantiality of the portion used in relation to the copyrighted work as a whole; and
(4) the effect of the use upon the potential market for or value of the copyrighted work.

[1]

These are broad guidelines. Accordingly, any copying could be infringement, and fair use could become a
question of fact on a case-by-case basis. In determining fair use, however, courts have often considered

Saylor URL: http://www.saylor.org/books

Saylor.org
719

the fourth factor (effect of the use upon the potential market for the copyrighted work) to be the most
important.
Clear examples of fair use would be when book reviewers or writers quote passages from copyrighted
books. Without fair use, most writing would be useless because it could not readily be discussed. But the
doctrine of fair use grew more troublesome with the advent of plain-paper copiers and is now even more
troublesome with electronic versions of copyrighted materials that are easily copied and distributed. The
1976 act took note of the new copier technology, listing “teaching (including multiple copies for classroom
use)” as one application of fair use. The Copyright Office follows guidelines specifying just how far the
copying may go—for example, multiple copies of certain works may be made for classroom use, but copies
may not be used to substitute for copyrighted anthologies.

Infringement
Verbatim use of a copyrighted work is easily provable. The more difficult question arises when the
copyrighted work is altered in some way. As in patent law, the standard is one of substantial similarity.

Copyrightability Standards
To be subject to copyright, the writing must be “fixed” in some “tangible medium of expression.” A
novelist who composes a chapter of her next book in her mind and tells it to a friend before putting it on
paper could not stop the friend from rushing home, writing it down, and selling it (at least the federal
copyright law would offer no protection; some states might independently offer a legal remedy, however).
The work also must be creative, at least to a minimal degree. Words and phrases, such as names, titles,
and slogans, are not copyrightable; nor are symbols or designs familiar to the public. But an author who
contributes her own creativity—like taking a photograph of nature—may copyright the resulting work,
even if the basic elements of the composition were not of her making.
Finally, the work must be “original,” which means simply that it must have originated with the author.
The law does not require that it be novel or unique. This requirement was summarized pithily by Judge
Learned Hand: “If by some magic a man who had never known it were to compose anew Keats’s Ode on a
Grecian Urn, he would be an author, and, if he copyrighted it, others might not copy that poem, though

Saylor URL: http://www.saylor.org/books

Saylor.org
720

they might of course copy Keats’s.”

[2]

Sometimes the claim is made that a composer, for example, just

happened to compose a tune identical or strikingly similar to a copyrighted song; rather than assume the
unlikely coincidence that Judge Hand hypothesized, the courts will look for evidence that the alleged
copier had access to the copyrighted song. If he did—for example, the song was frequently played on the
air—he cannot defend the copying with the claim that it was unconscious, because the work would not
then have been original.
Section 102 of the Copyright Act excludes copyright protection for any “idea, procedure, process, system,
method of operation, concept, principle, or discovery, regardless of the form in which it is described,
explained, illustrated, or embodied.”

[3]

Einstein copyrighted books and monographs he wrote on the theory of relativity, but he could not
copyright the famous formula E = mc2, nor could he prevent others from writing about the theory. But he
could protect the particular way in which his ideas were expressed. In general, facts widely known by the
public are not copyrightable, and mathematical calculations are not copyrightable. Compilations of facts
may be copyrightable, if the way that they are coordinated or arranged results in a work that shows some
originality. For example, compiled information about yachts listed for sale may qualify for copyright
protection.

[4]

One of the most troublesome recent questions concerning expression versus ideas is whether a computer
program may be copyrighted. After some years of uncertainty, the courts have accepted the
copyrightability of computer programs.

[5]

Now the courts are wrestling with the more difficult question of

the scope of protection: what constitutes an “idea” and what constitutes its mere “expression” in a
program.
How far the copyright law will protect particular software products is a hotly debated topic, sparked by a
federal district court’s ruling in 1990 that the “look and feel” of Lotus 1-2-3’s menu system is
copyrightable and was in fact infringed by Paperback Software’s VP-Planner, a competing
spreadsheet.

[6]

The case has led some analysts to “fear that legal code, rather than software code, is

emerging as the factor that will determine which companies and products will dominate the 1990s.”

[7]

Who May Obtain a Copyright?
Saylor URL: http://www.saylor.org/books

Saylor.org
721

With one important exception, only the author may hold the initial copyright, although the author may
assign it or license any one or more of the rights conveyed by the copyright. This is a simple principle
when the author has written a book or painted a picture. But the law is unclear in the case of a motion
picture or a sound recording. Is the author the script writer, the producer, the performer, the director, the
engineer, or someone else? As a practical matter, all parties involved spell out their rights by contract.
The exception, which frequently covers the difficulties just enumerated, is for works for hire. Any person
employed to write—a journalist or an advertising jingle writer, for example—is not the “author.” For
purposes of the statute, the employer is the author and may take out the copyright. When the employee is
in fact an “independent contractor” and the work in question involves any one of nine types (book,
movies, etc.) spelled out in the Copyright Act, the employer and the creator must spell out their
entitlement to the copyright in a written agreement.

[8]

Obtaining a Copyright
Until 1978, a work could not be copyrighted unless it was registered in the Copyright Office or was
published and unless each copy of the work carried a copyright notice, consisting of the word Copyright,
the abbreviation Copr., or the common symbol ©, together with the date of first publication and the name
of the copyright owner. Under the 1976 act, copyright became automatic whenever the work was fixed in a
tangible medium of expression (e.g., words on paper, images on film or videotape, sound on tape or
compact disc), even if the work remained unpublished or undistributed. However, to retain copyright
protection, the notice had to be affixed once the work was “published” and copies circulated to the public.
After the United States entered the Berne Convention, an international treaty governing copyrights,
Congress enacted the Berne Implementation Act, declaring that, effective in 1989, notice, even after
publication, was no longer required.
Notice does, however, confer certain benefits. In the absence of notice, a copyright holder loses the right
to receive statutory damages (an amount stated in the Copyright Act and not required to be proved) if
someone infringes the work. Also, although it is no longer required, an application and two copies of the
work (for deposit in the Library of Congress) filed with the Copyright Office, in Washington, DC, will
enable the copyright holder to file suit should the copyright be infringed. Unlike patent registration, which

Saylor URL: http://www.saylor.org/books

Saylor.org
722

requires elaborate searching of Patent and Trademark Office (PTO) records, copyright registration does
not require a reading of the work to determine whether it is an original creation or an infringement of
someone else’s prior work. But copyright registration does not immunize the holder from an infringement
suit. If a second work has been unlawfully copied from an earlier work, the second author’s copyright will
not bar the infringed author from collecting damages and obtaining an injunction.

Computer Downloads and the Digital Millennium Copyright Act
The ubiquity of the Internet and the availability of personal computers with large capacities have greatly
impacted the music business. Sharing of music files took off in the late 1990s with Napster, which lost a
legal battle on copyright and had to cease doing business. By providing the means by which individuals
could copy music that had been purchased, major record labels were losing substantial profits. Grokster, a
privately owned software company based in the West Indies, provided peer-to-peer file sharing from 2001
to 2005 until the US Supreme Court’s decision in MGM Studios, Inc. v. Grokster, Ltd.

[9]

For computers with the Microsoft operating system, the Court disallowed the peer-to-peer file sharing,
even though Grokster claimed it did not violate any copyright laws because no files passed through its
computers. (Grokster had assigned certain user computers as “root supernodes” that acted as music hubs
for the company and was not directly involved in controlling any specific music-file downloads.)
Grokster had argued, based on Sony v. Universal Studios,

[10]

that the sale of its copying equipment (like

the Betamax videocassette recorders at issue in that case) did not constitute contributory infringement “if
the product is widely used for legitimate, unobjectionable purposes.” Plaintiffs successfully argued that
the Sony safe-harbor concept requires proof that the noninfringing use is the primary use in terms of the
product’s utility.
The Digital Millennium Copyright Act (DMCA), passed into law in 1998, implements two 1996 treaties of
the World Intellectual Property Organization. It criminalizes production and sale of devices or services
intended to get around protective measures that control access to copyrighted works. In addition, the
DMCA heightens the penalties for copyright infringement on the Internet. The DMCA amended Title 17 of
the United States Code to extend the reach of copyright, while limiting the liability of the providers of
online services for copyright infringement by their users.

Saylor URL: http://www.saylor.org/books

Saylor.org
723

KEY TAKEAWAY
Copyright is the legal protection given to “authors” for their “writings.” It protects ideas in fixed, tangible
form, not ideas themselves. Copyright protection can extend as long as 120 years from the date of creation or
publication. Expression found in literary works, music, drama, film, art, sculpture, sound recordings, and the
like may be copyrighted. The fair use doctrine limits the exclusivity of copyright in cases where scholars,
critics, or teachers use only selected portions of the copyrighted material in a way that is unlikely to affect the
potential market for or value of the copyrighted work.

EXERCISES
1.

Explain how a list could be copyrightable.

2.

An author wrote a novel, Brunch at Bruno’s, in 1961. She died in 1989, and her heirs now own the
copyright. When do the rights of the heirs come to an end? That is, when does Brunch at Bruno’s enter
the public domain?

3.

Keith Bradsher writes a series of articles on China for the New York Times and is paid for doing so.
Suppose he wants to leave the employ of the Times and be a freelance writer. Can he compile his best
articles into a book, Changing Times in China, and publish it without the New York Times’s permission?
Does it matter that he uses the word Times in his proposed title?

4.

What kind of file sharing of music is now entirely legal? Shaunese Collins buys a Yonder Mountain String
Band CD at a concert at Red Rocks in Morrison, Colorado. With her iMac, she makes a series of CDs for
her friends. She does this six times. Has she committed six copyright violations?

[1] 17 United States Code, Section 107.
[2] Sheldon v. Metro-Goldwyn Pictures Corp., 81 F.2d 49 (2d Cir. 1936).
[3] 17 United States Code, Section 102.
[4] BUC International Corp. v. International Yacht Council, Ltd., 489 F.3d 1129 (11th Cir. 2007).
[5] Apple Computer, Inc. v. Franklin Computer Corp., 714 F.2d 1240 (3d Cir. 1983).
[6] Lotus Development Corp. v. Paperback Software International, 740 F.Supp. 37 (D. Mass. 1990).
[7] Peter H. Lewis, “When Computing Power Is Generated by the Lawyers,” New York Times, July 22 1990.
[8] Community for Creative Non-Violence v. Reid, 109 S.Ct. 2166 (1989).
[9] MGM Studios, Inc. v. Grokster, Ltd., 545 U.S. 913 (2005).

Saylor URL: http://www.saylor.org/books

Saylor.org
724

[10] Sony v. Universal Studios, 464 U.S. 417 (1984).

Saylor URL: http://www.saylor.org/books

Saylor.org
725

18.4 Trademarks
LEARNING OBJECTIVES
1.

Understand what a trademark is and why it deserves protection.

2.

Know why some “marks” may not be eligible for trademark protection, and how to obtain trademark
protection for those that are.

3.

Explain what “blurring” and “tarnishment” are and what remedies are available to the holder of the
mark.

Definitions of Trademarks
A trademark is defined in the federal Lanham Act of 1946 as “any word, name, symbol, or device or any
combination thereof adopted and used by a manufacturer or merchant to identify his goods and
distinguish them from goods manufactured or sold by others.”

[1]

Examples of well-known trademarks are Coca-Cola, Xerox, and Apple. Aservice mark is used in the sale or
advertising of services to identify the services of one person and distinguish them from the services of
others. Examples of service marks are McDonald’s, BP, and Hilton. Acertification mark is used in
connection with many products “to certify regional or other origin, material, mode of manufacture,
quality, accuracy or other characteristics of such goods or services or that the work or labor on the goods
or services was performed by members of a union or other organization.” Examples are the Good
Housekeeping Seal of Approval and UL (Underwriters Laboratories, Inc., approval mark). Unlike other
forms of trademark, the owner of the certification mark (e.g., Good Housekeeping, or the Forest
Stewardship Council’s FSC mark) is not the owner of the underlying product.

Extent of Trademark Protection
Kinds of Marks
Trademarks and other kinds of marks may consist of words and phrases, pictures, symbols, shapes,
numerals, letters, slogans, and sounds. Trademarks are a part of our everyday world: the sounds of a radio
or television network announcing itself (NBC, BBC), the shape of a whiskey bottle (Haig & Haig’s Pinch
Bottle), a series of initials (GE, KPMG, IBM), or an animal’s warning growl (MGM’s lion).

Saylor URL: http://www.saylor.org/books

Saylor.org
726

Limitations on Marks
Although trademarks abound, the law limits the subjects that may fall into one of the defined categories.
Not every word or shape or symbol will be protected in an infringement action. To qualify for protection, a
trademark must be used to identify and distinguish. The courts employ a four-part test: (1) Is the mark so
arbitrary and fanciful that it merits the widest protection? (2) Is it “suggestive” enough to warrant
protection without proof of secondary meaning? (3) Is it “descriptive,” warranting protection if secondary
meaning is proved? (4) Is the mark generic and thus unprotectable?
These tests do not have mechanical answers; they call for judgment. Some marks are wholly fanciful,
clearly identify origin of goods, and distinguish them from others—Kodak, for example. Other marks may
not be so arbitrary but may nevertheless be distinctive, either when adopted or as a result of advertising—
for example, Crest, as the name of a toothpaste.
Marks that are merely descriptive of the product are entitled to protection only if it can be shown that the
mark has acquired secondary meaning. This term reflects a process of identification on the mark in the
public mind with the originator of the product. Holiday Inn was initially deemed too descriptive: an inn
where people might go on holiday. But over time, travelers came to identify the source of the Great Sign
and the name Holiday Inn as the Holiday Inn Corporation in Memphis, and secondary meaning was
granted. Holiday Inn could thus protect its mark against other innkeepers, hoteliers, and such; however,
the trademark protection for the words Holiday Inn was limited to the corporation’s hotel and motel
business, and no other.
Certain words and phrases may not qualify at all for trademark protection. These include generic terms
like “straw broom” (for a broom made of straw) and ordinary words like “fast food.” In one case, a federal
appeals court held that the word “Lite” is generic and cannot be protected by a beer manufacturer to
describe a low-calorie brew.

[2]

Donald Trump’s effort to trademark “You’re fired!” and Paris Hilton’s

desire to trademark “That’s hot!” were also dismissed as being generic.
Deceptive words will not be accepted for registration. Thus the US Patent and Trademark Office (PTO)
denied registration to the word Vynahyde because it suggested that the plastic material to which it was
applied came from animal skin. Geographic terms are descriptive words and may not be used as protected

Saylor URL: http://www.saylor.org/books

Saylor.org
727

trademarks unless they have acquired a secondary meaning, such as Hershey when used for chocolates.
(Hershey’s chocolates are made in Hershey, Pennsylvania.) A design that reflects a common style cannot
be protected in a trademark to exclude other similar designs in the same tradition. Thus the courts have
ruled that a silverware pattern that is a “functional feature” of the “baroque style” does not qualify for
trademark protection. Finally, the Lanham Act denies federal registration to certain marks that fall within
categories of words and shapes, including the following: the flag; the name, portrait, or signature of any
living person without consent, or of a deceased US president during the lifetime of his widow; and
immoral, deceptive, or scandalous matter (in an earlier era, the phrase “Bubby Trap” for brassieres was
denied registration).

Dilution, Tarnishment, and Blurring
Under the federal Trademark Dilution Act of 1995, companies with marks that dilute the value of a senior
mark may be liable for damages. The act provides that owners of marks of significant value have property
rights that should not be eroded, blurred, tarnished, or diluted in any way by another. But as a plaintiff,
the holder of the mark must show (1) that it is a famous mark, (2) that the use of a similar mark is
commercial, and (3) that such use causes dilution of the distinctive quality of the mark. Thus a T-shirt
maker who promotes a red-and-white shirt bearing the mark Buttweiser may be liable to Anheuser-Busch,
or a pornographic site called Candyland could be liable to Parker Brothers, the board game company.
Interesting cases have already been brought under this act, including a case brought by Victoria’s Secret
against a small adult store in Kentucky called Victor’s Little Secret. Notice that unlike most prior
trademark law, the purpose is not to protect the consumer from confusion as to the source or origin of the
goods or services being sold; for example, no one going to the Candyland site would think that Parker
Brothers was the source.

Acquiring Trademark Rights
For the first time in more than forty years, Congress, in 1988, changed the way in which trademarks can
be secured. Under the Lanham Act, the fundamental means of obtaining a trademark was through use.
The manufacturer or distributor actually must have placed the mark on its product—or on related
displays, labels, shipping containers, advertisements, and the like—and then have begun selling the

Saylor URL: http://www.saylor.org/books

Saylor.org
728

product. If the product was sold in interstate commerce, the trademark was entitled to protection under
the Lanham Act (or if not, to protection under the common law of the state in which the product was
sold).
Under the Trademark Law Revision Act of 1988, which went into effect in 1989, trademarks can be
obtained in advance by registering with the PTO an intention to use the mark within six months (the
applicant can gain extensions of up to thirty more months to put the mark into use). Once obtained, the
trademark will be protected for ten years (before the 1988 revision, a federal trademark remained valid
for twenty years); if after that time the mark is still being used, the registration can be renewed. Obtaining
a trademark registration lies between obtaining patents and obtaining copyrights in difficulty. The PTO
will not routinely register a trademark; it searches its records to ensure that the mark meets several
statutory tests and does not infringe another mark. Those who feel that their own marks would be hurt by
registration of a proposed mark may file an opposition proceeding with the PTO. Until 1990, the office
received about 77,000 applications each year. With the change in procedure, some experts predicted that
applications would rise by 30 percent.
In many foreign countries, use need not be shown to obtain trademark registration. It is common for
some people in these countries to register marks that they expect to be valuable so that they can sell the
right to use the mark to the company that established the mark’s value. Companies that expect to market
abroad should register their marks early.

Loss of Rights
Trademark owners may lose their rights if they abandon the mark, if a patent or copyright expires on
which the mark is based, or if the mark becomes generic. A mark is abandoned if a company goes out of
business and ceases selling the product. Some marks are based on design patents; when the patent
expires, the patent holder will not be allowed to extend the patent’s duration by arguing that the design or
name linked with the design is a registrable trademark.
The most widespread difficulty that a trademark holder faces is the prospect of too much success: if a
trademark comes to stand generically for the product itself, it may lose exclusivity in the mark. Famous

Saylor URL: http://www.saylor.org/books

Saylor.org
729

examples are aspirin, escalator, and cellophane. The threat is a continual one. Trademark holders can
protect themselves from their marks’ becoming generic in several ways.
1.

Use a descriptive term along with the trademark. Look on a jar of Vaseline and you will see that the
label refers to the contents as Vaseline petroleum jelly.

2. Protest generic use of the mark in all publications by writing letters and taking out advertisements.
3. Always put the words Trademark, Registered Trademark, or the symbol ® (meaning “registered”)
next to the mark itself, which should be capitalized.

KEY TAKEAWAY
Trademark protection is federal, under the Lanham Act. Branding of corporate logos, names, and products is
essential to business success, and understanding trademarks is pivotal to branding. A “mark” must be
distinctive, arbitrary, or fanciful to merit protection: this means that it must not be generic or descriptive.
Marks can be words, symbols, pictures, slogans, sounds, phrases, and even shapes. In the United States, rights
to marks are obtained by registration and intent to use in commerce and must be renewed every ten years.

EXERCISES
1.

How will Google protect its trademark, assuming that people begin using “google” as a verb substitute for
“Internet search,” just like people began using the word “cellophane” for all brands of plastic wrap?

2.

Do a small amount of web searching and find out what “trade dress” protection is, and how it differs from
trademark protection.

3.

LexisNexis is a brand for a database collection offered by Mead Data Central. Lexus is a high-end
automobile. Can Lexus succeed in getting Mead Data Central to stop using “Lexis” as a mark?

[1] 15 United States Code, Section 1127.
[2] Miller Brewing Co. v. Falstaff Brewing Corp., 655 F.2d 5 (1st Cir. 1981).

Saylor URL: http://www.saylor.org/books

Saylor.org
730

18.5 Cases
Fair Use in Copyright
Elvis Presley Enterprises et al. v. Passport Video et al.
349 F.3d 622 (9th Circuit Court of Appeals, 2003)
TALLMAN, CIRCUIT JUDGE:
Plaintiffs are a group of companies and individuals holding copyrights in various materials relating to
Elvis Presley. For example, plaintiff SOFA Entertainment, Inc., is the registered owner of several Elvis
appearances on The Ed Sullivan Show. Plaintiff Promenade Trust owns the copyright to two television
specials featuring Elvis: The Elvis 1968 Comeback Special and Elvis Aloha from Hawaii.…Many Plaintiffs
are in the business of licensing their copyrights. For example, SOFA Entertainment charges $10,000 per
minute for use of Elvis’ appearances on The Ed Sullivan Show.
Passport Entertainment and its related entities (collectively “Passport”) produced and sold The Definitive
Elvis, a 16-hour video documentary about the life of Elvis Presley. The Definitive Elvis sold for $99 at
retail. Plaintiffs allege that thousands of copies were sent to retail outlets and other distributors. On its
box, The Definitive Elvis describes itself as an all-encompassing, in-depth look at the life and career of a
man whose popularity is unrivaled in the history of show business and who continues to attract millions
of new fans each year.…
The Definitive Elvis uses Plaintiffs’ copyrighted materials in a variety of ways. With the video footage, the
documentary often uses shots of Elvis appearing on television while a narrator or interviewee talks over
the film. These clips range from only a few seconds in length to portions running as long as 30 seconds. In
some instances, the clips are the subject of audio commentary, while in other instances they would more
properly be characterized as video “filler” because the commentator is discussing a subject different from
or more general than Elvis’ performance on a particular television show. But also significant is the
frequency with which the copyrighted video footage is used. The Definitive Elvisemploys these clips, in
many instances, repeatedly. In total, at least 5% to 10% of The Definitive Elvis uses Plaintiffs’ copyrighted
materials.

Saylor URL: http://www.saylor.org/books

Saylor.org
731

Use of the video footage, however, is not limited to brief clips.…Thirty-five percent of his appearances
on The Ed Sullivan Show is replayed, as well as three minutes from The 1968 Comeback Special.
***
Plaintiffs sued Passport for copyright infringement.…Passport, however, asserts that its use of the
copyrighted materials was “fair use” under 17 U.S.C. § 107. Plaintiffs moved for a preliminary injunction,
which was granted by the district court after a hearing. The district court found that Passport’s use of
Plaintiffs’ copyrighted materials was likely not fair use. The court enjoined Passport from selling or
distributing The Definitive Elvis. Passport timely appeals.
***
We first address the purpose and character of Passport’s use of Plaintiffs’ copyrighted materials. Although
not controlling, the fact that a new use is commercial as opposed to non-profit weighs against a finding of
fair use. Harper & Row Publishers, Inc. v. Nation Enters., 471 U.S. 539, 562, 85 L. Ed. 2d 588, 105 S.Ct.
2218 (1985). And the degree to which the new user exploits the copyright for commercial gain—as
opposed to incidental use as part of a commercial enterprise—affects the weight we afford commercial
nature as a factor. More importantly for the first fair-use factor, however, is the “transformative” nature of
the new work. Specifically, we ask “whether the new work…merely supersedes the objects of the original
creation, or instead adds something new, with a further purpose or different character, altering the first
with new expression, meaning, or message.…” The more transformative a new work, the less significant
other inquiries, such as commercialism, become.
***
The district court below found that the purpose and character of The Definitive Elvis will likely weigh
against a finding of fair use. We cannot say, based on this record, that the district court abused its
discretion.
First, Passport’s use, while a biography, is clearly commercial in nature. But more significantly, Passport
seeks to profit directly from the copyrights it uses without a license. One of the most salient selling points
on the box of The Definitive Elvis is that “Every Film and Television Appearance is represented.” Passport

Saylor URL: http://www.saylor.org/books

Saylor.org
732

is not advertising a scholarly critique or historical analysis, but instead seeks to profit at least in part from
the inherent entertainment value of Elvis’ appearances on such shows as The Steve Allen Show, The Ed
Sullivan Show, andThe 1968 Comeback Special. Passport’s claim that this is scholarly research containing
biographical comments on the life of Elvis is not dispositive of the fair use inquiry.
Second, Passport’s use of Plaintiffs’ copyrights is not consistently transformative. True, Passport’s use of
many of the television clips is transformative because the clips play for only a few seconds and are used
for reference purposes while a narrator talks over them or interviewees explain their context in Elvis’
career. But voice-overs do not necessarily transform a work.…
It would be impossible to produce a biography of Elvis without showing some of his most famous
television appearances for reference purposes. But some of the clips are played without much
interruption, if any. The purpose of showing these clips likely goes beyond merely making a reference for
a biography, but instead serves the same intrinsic entertainment value that is protected by Plaintiffs’
copyrights.
***
The third factor is the amount and substantiality of the portion used in relation to the copyrighted work as
a whole. This factor evaluates both the quantity of the work taken and the quality and importance of the
portion taken. Regarding the quantity, copying “may not be excused merely because it is insubstantial
with respect to the infringing work.” Harper & Row, 471 U.S. at 565 (emphasis in original). But if the
amount used is substantial with respect to the infringing work, it is evidence of the value of the copyrighted work.
Passport’s use of clips from television appearances, although in most cases of short duration, were
repeated numerous times throughout the tapes. While using a small number of clips to reference an event
for biographical purposes seems fair, using a clip over and over will likely no longer serve a biographical
purpose. Additionally, some of the clips were not short in length. Passport’s use of Elvis’ appearance
on The Steve Allen Show plays for over a minute and many more clips play for more than just a few
seconds.

Saylor URL: http://www.saylor.org/books

Saylor.org
733

Additionally, although the clips are relatively short when compared to the entire shows that are
copyrighted, they are in many instances the heart of the work. What makes these copyrighted works
valuable is Elvis’ appearance on the shows, in many cases singing the most familiar passages of his most
popular songs. Plaintiffs are in the business of licensing these copyrights. Taking key portions extracts the
most valuable part of Plaintiffs’ copyrighted works. With respect to the photographs, the entire picture is
often used. The music, admittedly, is usually played only for a few seconds.
***
The last, and “undoubtedly the single most important” of all the factors, is the effect the use will have on
the potential market for and value of the copyrighted works. Harper & Row, 471 U.S. at 566. We must
“consider not only the extent of market harm caused by the particular actions of the alleged infringer, but
also whether unrestricted and widespread conduct of the sort engaged in by the defendant…would result
in a substantially adverse impact on the potential market for the original.” Campbell, 510 U.S. at 590. The
more transformative the new work, the less likely the new work’s use of copyrighted materials will affect
the market for the materials. Finally, if the purpose of the new work is commercial in nature, “the
likelihood [of market harm] may be presumed.” A&M Records, 239 F.3d at 1016 (quoting Sony, 464 U.S.
at 451).
The district court found that Passport’s use of Plaintiffs’ copyrighted materials likely does affect the
market for those materials. This conclusion was not clearly erroneous.
First, Passport’s use is commercial in nature, and thus we can assume market harm. Second, Passport has
expressly advertised that The Definitive Elviscontains the television appearances for which Plaintiffs
normally charge a licensing fee. If this type of use became wide-spread, it would likely undermine the
market for selling Plaintiffs’ copyrighted material. This conclusion, however, does not apply to the music
and still photographs. It seems unlikely that someone in the market for these materials would
purchase The Definitive Elvisinstead of a properly licensed product. Third, Passport’s use of the television
appearances was, in some instances, not transformative, and therefore these uses are likely to affect the
market because they serve the same purpose as Plaintiffs’ original works.
***

Saylor URL: http://www.saylor.org/books

Saylor.org
734

We emphasize that our holding today is not intended to express how we would rule were we examining
the case ab initio as district judges. Instead, we confine our review to whether the district court abused its
discretion when it weighed the four statutory fair-use factors together and determined that Plaintiffs
would likely succeed on the merits. Although we might view this case as closer than the district court saw
it, we hold there was no abuse of discretion in the court’s decision to grant Plaintiffs’ requested relief.
AFFIRMED.

CASE QUESTIONS
1.

How would you weigh the four factors in this case? If the trial court had found fair use, would the appeals
court have overturned its ruling?

2.

Why do you think that the fourth factor is especially important?

3.

What is the significance of the discussion on “transformative” aspects of the defendant’s product?

Trademark Infringement and Dilution
Playboy Enterprises v. Welles
279 F.3d 796 (9th Circuit Court of Appeals, 2001)
T. G. NELSON, Circuit Judge:
Terri Welles was on the cover of Playboy in 1981 and was chosen to be the Playboy Playmate of the Year
for 1981. Her use of the title “Playboy Playmate of the Year 1981,” and her use of other trademarked terms
on her website are at issue in this suit. During the relevant time period, Welles’ website offered
information about and free photos of Welles, advertised photos for sale, advertised memberships in her
photo club, and promoted her services as a spokesperson. A biographical section described Welles’
selection as Playmate of the Year in 1981 and her years modeling for PEI. The site included a disclaimer
that read as follows: “This site is neither endorsed, nor sponsored, nor affiliated with Playboy Enterprises,
Inc. PLAYBOY tm PLAYMATE OF THE YEAR tm AND PLAYMATE OF THE MONTH tm are registered
trademarks of Playboy Enterprises, Inc.”
Wells used (1) the terms “Playboy ”and “Playmate” in the metatags of the website; (2) the phrase
“Playmate of the Year 1981” on the masthead of the website; (3) the phrases “Playboy Playmate of the Year

Saylor URL: http://www.saylor.org/books

Saylor.org
735

1981” and “Playmate of the Year 1981” on various banner ads, which may be transferred to other websites;
and (4) the repeated use of the abbreviation “PMOY ’81” as the watermark on the pages of the website.
PEI claimed that these uses of its marks constituted trademark infringement, dilution, false designation of
origin, and unfair competition. The district court granted defendants’ motion for summary judgment. PEI
appeals the grant of summary judgment on its infringement and dilution claims. We affirm in part and
reverse in part.
A. Trademark Infringement
Except for the use of PEI’s protected terms in the wallpaper of Welles’ website, we conclude that Welles’
uses of PEI’s trademarks are permissible, nominative uses. They imply no current sponsorship or
endorsement by PEI. Instead, they serve to identify Welles as a past PEI “Playmate of the Year.”
We articulated the test for a permissible, nominative use in New Kids On The Block v. New America
Publishing, Inc. The band, New Kids On The Block, claimed trademark infringement arising from the use
of their trademarked name by several newspapers. The newspapers had conducted polls asking which
member of the band New Kids On The Block was the best and most popular. The papers’ use of the
trademarked term did not fall within the traditional fair use doctrine. Unlike a traditional fair use
scenario, the defendant newspaper was using the trademarked term to describe not its own product, but
the plaintiff’s. Thus, the factors used to evaluate fair use were inapplicable. The use was nonetheless
permissible, we concluded, based on its nominative nature.
We adopted the following test for nominative use:
First, the product or service in question must be one not readily identifiable without use of the trademark;
second, only so much of the mark or marks may be used as is reasonably necessary to identify the product
or service; and third, the user must do nothing that would, in conjunction with the mark, suggest
sponsorship or endorsement by the trademark holder.
We group the uses of PEI’s trademarked terms into three for the purpose of applying the test for
nominative use.
1. Headlines and banner advertisements.

Saylor URL: http://www.saylor.org/books

Saylor.org
736

...
The district court properly identified Welles’ situation as one which must… be excepted. No descriptive
substitute exists for PEI’s trademarks in this context.…Just as the newspapers in New Kids could only
identify the band clearly by using its trademarked name, so can Welles only identify herself clearly by
using PEI’s trademarked title.
The second part of the nominative use test requires that “only so much of the mark or marks may be used
as is reasonably necessary to identify the product or service[.]” New Kids provided the following examples
to explain this element: “[A] soft drink competitor would be entitled to compare its product to Coca-Cola
or Coke, but would not be entitled to use Coca-Cola’s distinctive lettering.” Similarly, in a past case, an
auto shop was allowed to use the trademarked term “Volkswagen” on a sign describing the cars it
repaired, in part because the shop “did not use Volkswagen’s distinctive lettering style or color scheme,
nor did he display the encircled ‘VW’ emblem.” Welles’ banner advertisements and headlines satisfy this
element because they use only the trademarked words, not the font or symbols associated with the
trademarks.
The third element requires that the user do “nothing that would, in conjunction with the mark, suggest
sponsorship or endorsement by the trademark holder.” As to this element, we conclude that aside from
the wallpaper, which we address separately, Welles does nothing in conjunction with her use of the marks
to suggest sponsorship or endorsement by PEI. The marks are clearly used to describe the title she
received from PEI in 1981, a title that helps describe who she is. It would be unreasonable to assume that
the Chicago Bulls sponsored a website of Michael Jordan’s simply because his name appeared with the
appellation “former Chicago Bull.” Similarly, in this case, it would be unreasonable to assume that PEI
currently sponsors or endorses someone who describes herself as a “Playboy Playmate of the Year in
1981.” The designation of the year, in our case, serves the same function as the “former” in our example. It
shows that any sponsorship or endorsement occurred in the past.
For the foregoing reasons, we conclude that Welles’ use of PEI’s marks in her headlines and banner
advertisements is a nominative use excepted from the law of trademark infringement.
2. Metatags

Saylor URL: http://www.saylor.org/books

Saylor.org
737

Welles includes the terms “playboy” and “playmate” in her metatags. Metatags describe the contents of a
website using keywords. Some search engines search metatags to identify websites relevant to a search.
Thus, when an internet searcher enters “playboy” or “playmate” into a search engine that uses metatags,
the results will include Welles’ site. Because Welles’ metatags do not repeat the terms extensively, her site
will not be at the top of the list of search results. Applying the three-factor test for nominative use, we
conclude that the use of the trademarked terms in Welles’ metatags is nominative.
As we discussed above with regard to the headlines and banner advertisements, Welles has no practical
way of describing herself without using trademarked terms. In the context of metatags, we conclude that
she has no practical way of identifying the content of her website without referring to PEI’s trademarks.
...
Precluding their use would have the unwanted effect of hindering the free flow of information on the
internet, something which is certainly not a goal of trademark law. Accordingly, the use of trademarked
terms in the metatags meets the first part of the test for nominative use.…We conclude that the metatags
satisfy the second and third elements of the test as well. The metatags use only so much of the marks as
reasonably necessary and nothing is done in conjunction with them to suggest sponsorship or
endorsement by the trademark holder. We note that our decision might differ if the metatags listed the
trademarked term so repeatedly that Welles’ site would regularly appear above PEI’s in searches for one
of the trademarked terms.
3. Wallpaper/watermark.
The background, or wallpaper, of Welles’ site consists of the repeated abbreviation “PMOY ’81,” which
stands for “Playmate of the Year 1981.” Welles’ name or likeness does not appear before or after “PMOY
’81.” The pattern created by the repeated abbreviation appears as the background of the various pages of
the website. Accepting, for the purposes of this appeal, that the abbreviation “PMOY” is indeed entitled to
protection, we conclude that the repeated, stylized use of this abbreviation fails the nominative use test.
The repeated depiction of “PMOY ‘81” is not necessary to describe Welles. “Playboy Playmate of the Year
1981” is quite adequate. Moreover, the term does not even appear to describe Welles—her name or

Saylor URL: http://www.saylor.org/books

Saylor.org
738

likeness do not appear before or after each “PMOY ’81.” Because the use of the abbreviation fails the first
prong of the nominative use test, we need not apply the next two prongs of the test.
Because the defense of nominative use fails here, and we have already determined that the doctrine of fair
use does not apply, we remand to the district court. The court must determine whether trademark law
protects the abbreviation “PMOY,” as used in the wallpaper.
B. Trademark Dilution [At this point, the court considers and rejects PEI’s claim for trademark dilution.]
Conclusion
For the foregoing reasons, we affirm the district court’s grant of summary judgment as to PEI’s claims for
trademark infringement and trademark dilution, with the sole exception of the use of the abbreviation
“PMOY.” We reverse as to the abbreviation and remand for consideration of whether it merits protection
under either an infringement or a dilution theory.

CASE QUESTIONS
1.

Do you agree with the court’s decision that there is no dilution here?

2.

If PMOY is not a registered trademark, why does the court discuss it?

3.

What does “nominative use” mean in the context of this case?

4.

In business terms, why would PEI even think that it was losing money, or could lose money, based on
Welles’s use of its identifying marks?

Saylor URL: http://www.saylor.org/books

Saylor.org
739

18.6 Summary and Exercises
Summary
The products of the human mind are at the root of all business, but they are legally protectable only to a
certain degree. Inventions that are truly novel may qualify for a twenty-year patent; the inventor may then
prohibit anyone from using the art (machine, process, manufacture, and the like) or license it on his own
terms. A business may sue a person who improperly gives away its legitimate trade secrets, but it may not
prevent others from using the unpatented trade secret once publicly disclosed. Writers or painters,
sculptors, composers, and other creative artists may generally protect the expression of their ideas for the
duration of their lives plus seventy years, as long as the ideas are fixed in some tangible medium. That
means that they may prevent others from copying their words (or painting, etc.), but they may not prevent
anyone from talking about or using their ideas. Finally, one who markets a product or service may protect
its trademark or service or other mark that is distinctive or has taken on a secondary meaning, but may
lose it if the mark becomes the generic term for the goods or services.

EXERCISES
1.

Samuel Morse filed claims in the US Patent Office for his invention of the telegraph and also for the “use
of the motive power of the electric or galvanic current…however developed, for marking or printing
intelligible characters, signs or letters at any distances.” For which claim, if any, was he entitled to a
patent? Why?

2.

In 1957, an inventor dreamed up and constructed a certain new kind of computer. He kept his invention a
secret. Two years later, another inventor who conceived the same machine filed a patent application. The
first inventor, learning of the patent application, filed for his own patent in 1963. Who is entitled to the
patent, assuming that the invention was truly novel and not obvious? Why?

3.

A large company discovered that a small company was infringing one of its patents. It wrote the small
company and asked it to stop. The small company denied that it was infringing. Because of personnel
changes in the large company, the correspondence file was lost and only rediscovered eight years later.
The large company sued. What would be the result? Why?

4.

Clifford Witter was a dance instructor at the Arthur Murray Dance Studios in Cleveland. As a condition of
employment, he signed a contract not to work for a competitor. Subsequently, he was hired by the Fred

Saylor URL: http://www.saylor.org/books

Saylor.org
740

Astaire Dancing Studios, where he taught the method that he had learned at Arthur Murray. Arthur
Murray sued to enforce the noncompete contract. What would be result? What additional information, if
any, would you need to know to decide the case?
5.

Greenberg worked for Buckingham Wax as its chief chemist, developing chemical formulas for products
by testing other companies’ formulas and modifying them. Brite Products bought Buckingham’s goods
and resold them under its own name. Greenberg went to work for Brite, where he helped Brite make
chemicals substantially similar to the ones it had been buying from Buckingham. Greenberg had never
made any written or oral commitment to Buckingham restricting his use of the chemical formulas he
developed. May Buckingham stop Greenberg from working for Brite? May it stop him from working on
formulas learned while working at Buckingham? Why?

SELF-TEST QUESTIONS
1.

Which of the following cannot be protected under patent, copyright, or trademark law?
a.

a synthesized molecule

b.

a one-line book title

c.

a one-line advertising jingle

d.

a one-word company name

Which of the following does not expire by law?
a.

a closely guarded trade secret not released to the public

b.

a patent granted by the US Patent and Trademark Office

c.

a copyright registered in the US Copyright Office

d.

a federal trademark registered under the Lanham Act
A sculptor casts a marble statue of a three-winged bird. To protect against copying, the sculptor
can obtain which of the following?

a.

a patent

b.

a trademark

c.

a copyright

d.

none of the above

Saylor URL: http://www.saylor.org/books

Saylor.org
741

A stock analyst discovers a new system for increasing the value of a stock portfolio. He may
protect against use of his system by other people by securing
a.

a patent

b.

a copyright

c.

a trademark

d.

none of the above
A company prints up its customer list for use by its sales staff. The cover page carries a notice
that says “confidential.” A rival salesman gets a copy of the list. The company can sue to recover
the list because the list is

a.

patented

b.

copyrighted

c.

a trade secret

d.

none of the above

SELF-TEST ANSWERS
1.

b

2.

a

3.

c

4.

d

5.

c

Saylor URL: http://www.saylor.org/books

Saylor.org
742

Chapter 19

Insurance
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The basic terms and distinctions in the law of insurance

2.

The basic types of insurance for property, liability, and life

3.

The basic defenses to claims against insurance companies by the insured: representation,
concealment, and warranties

We conclude our discussions about property with a focus on insurance law, not only because
insurance is a means of compensating an owner for property losses but also because the insurance
contract itself represents a property right. In this chapter, we begin by examining regulation of the
insurance industry. We then look at legal issues relating to specific types of insurance. Finally, we
examine defenses that insurance companies might raise to avoid making payments under insurance
policies.

Saylor URL: http://www.saylor.org/books

Saylor.org
743

19.1 Definitions and Types of Insurance
LEARNING OBJECTIVES
1.

Know the basic types of insurance for individuals.

2.

Name and describe the various kinds of business insurance.

Certain terms are usefully defined at the outset. Insurance is a contract of reimbursement. For
example, it reimburses for losses from specified perils, such as fire, hurricane, and earthquake.
An insurer is the company or person who promises to reimburse. The insured (sometimes called the
assured) is the one who receives the payment, except in the case of life insurance, where payment
goes to the beneficiary named in the life insurance contract. The premium is the consideration paid
by the insured—usually annually or semiannually—for the insurer’s promise to reimburse. The
contract itself is called the policy. The events insured against are known as risks or perils.
Regulation of insurance is left mainly in the hands of state, rather than federal, authorities. Under
the McCarran-Ferguson Act, Congress exempted state-regulated insurance companies from the
federal antitrust laws. Every state now has an insurance department that oversees insurance rates,
policy standards, reserves, and other aspects of the industry. Over the years, these departments have
come under fire in many states for being ineffective and “captives” of the industry. Moreover, large
insurers operate in all states, and both they and consumers must contend with fifty different state
regulatory schemes that provide very different degrees of protection. From time to time, attempts
have been made to bring insurance under federal regulation, but none have been successful.
We begin with an overview of the types of insurance, from both a consumer and a business
perspective. Then we examine in greater detail the three most important types of insurance:
property, liability, and life.

Public and Private Insurance
Sometimes a distinction is made between public and private insurance. Public (or social) insurance
includes Social Security, Medicare, temporary disability insurance, and the like, funded through

Saylor URL: http://www.saylor.org/books

Saylor.org
744

government plans. Private insurance plans, by contrast, are all types of coverage offered by private
corporations or organizations. The focus of this chapter is private insurance.

Types of Insurance for the Individual
Life Insurance
Life insurance provides for your family or some other named beneficiaries on your death. Two general
types are available: term insurance provides coverage only during the term of the policy and pays off only
on the insured’s death; whole-life insurance provides savings as well as insurance and can let the insured
collect before death.

Health Insurance
Health insurance covers the cost of hospitalization, visits to the doctor’s office, and prescription
medicines. The most useful policies, provided by many employers, are those that cover 100 percent of the
costs of being hospitalized and 80 percent of the charges for medicine and a doctor’s services. Usually, the
policy will contain a deductible amount; the insurer will not make payments until after the deductible
amount has been reached. Twenty years ago, the deductible might have been the first $100 or $250 of
charges; today, it is often much higher.

Disability Insurance
A disability policy pays a certain percentage of an employee’s wages (or a fixed sum) weekly or monthly if
the employee becomes unable to work through illness or an accident. Premiums are lower for policies with
longer waiting periods before payments must be made: a policy that begins to pay a disabled worker
within thirty days might cost twice as much as one that defers payment for six months.

Homeowner’s Insurance
A homeowner’s policy provides insurance for damages or losses due to fire, theft, and other named perils.
No policy routinely covers all perils. The homeowner must assess his needs by looking to the likely risks in
his area—earthquake, hailstorm, flooding, and so on. Homeowner’s policies provide for reduced coverage
if the property is not insured for at least 80 percent of its replacement costs. In inflationary times, this

Saylor URL: http://www.saylor.org/books

Saylor.org
745

requirement means that the owner must adjust the policy limits upward each year or purchase a rider that
automatically adjusts for inflation. Where property values have dropped substantially, the owner of a
home (or a commercial building) might find savings in lowering the policy’s insured amount.

Automobile Insurance
Automobile insurance is perhaps the most commonly held type of insurance. Automobile policies are
required in at least minimum amounts in all states. The typical automobile policy covers liability for
bodily injury and property damage, medical payments, damage to or loss of the car itself, and attorneys’
fees in case of a lawsuit.

Other Liability Insurance
In this litigious society, a person can be sued for just about anything: a slip on the walk, a harsh and
untrue word spoken in anger, an accident on the ball field. A personal liability policy covers many types of
these risks and can give coverage in excess of that provided by homeowner’s and automobile insurance.
Such umbrella coverage is usually fairly inexpensive, perhaps $250 a year for $1 million in liability.

Types of Business Insurance
Workers’ Compensation
Almost every business in every state must insure against injury to workers on the job. Some may do this
through self-insurance—that is, by setting aside certain reserves for this contingency. Most smaller
businesses purchase workers’ compensation policies, available through commercial insurers, trade
associations, or state funds.

Automobile Insurance
Any business that uses motor vehicles should maintain at least a minimum automobile insurance policy
on the vehicles, covering personal injury, property damage, and general liability.

Property Insurance

Saylor URL: http://www.saylor.org/books

Saylor.org
746

No business should take a chance of leaving unprotected its buildings, permanent fixtures, machinery,
inventory, and the like. Various property policies cover damage or loss to a company’s own property or to
property of others stored on the premises.

Malpractice Insurance
Professionals such as doctors, lawyers, and accountants will often purchase malpractice insurance to
protect against claims made by disgruntled patients or clients. For doctors, the cost of such insurance has
been rising over the past thirty years, largely because of larger jury awards against physicians who are
negligent in the practice of their profession.

Business Interruption Insurance
Depending on the size of the business and its vulnerability to losses resulting from damage to essential
operating equipment or other property, a company may wish to purchase insurance that will cover loss of
earnings if the business operations are interrupted in some way—by a strike, loss of power, loss of raw
material supply, and so on.

Liability Insurance
Businesses face a host of risks that could result in substantial liabilities. Many types of policies are
available, including policies for owners, landlords, and tenants (covering liability incurred on the
premises); for manufacturers and contractors (for liability incurred on all premises); for a company’s
products and completed operations (for liability that results from warranties on products or injuries
caused by products); for owners and contractors (protective liability for damages caused by independent
contractors engaged by the insured); and for contractual liability (for failure to abide by performances
required by specific contracts).
Some years ago, different types of individual and business coverage had to be purchased separately and
often from different companies. Today, most insurance is available on a package basis, through single
policies that cover the most important risks. These are often called multiperil policies.

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
747

Although insurance is a need for every US business, and many businesses operate in all fifty states, regulation
of insurance has remained at the state level. There are several forms of public insurance (Social Security,
disability, Medicare) and many forms of private insurance. Both individuals and businesses have significant
needs for various types of insurance, to provide protection for health care, for their property, and for legal
claims made against them by others.

EXERCISES
1.

Theresa Conley is joining the accounting firm of Hunter and Patton in Des Moines, Iowa. She is a certified
public accountant. What kind of insurance will she (or the firm, on her behalf) need to buy because of her
professional activities?

2.

Nate Johnson has just signed a franchise agreement with Papa Luigi’s Pizza and will be operating his own
Papa Luigi’s store in Lubbock, Texas. The franchise agreement requires that he personally contract for “all
necessary insurance” for the successful operation of the franchise. He expects to have twelve employees,
five full-time and seven part-time (the delivery people), at his location, which will be on a busy boulevard
in Lubbock and will offer take-out only. Pizza delivery employees will be using their own automobiles to
deliver orders. What kinds of insurance will be “necessary”?

Saylor URL: http://www.saylor.org/books

Saylor.org
748

19.2 Property Insurance, Liability Insurance, and Life Insurance
LEARNING OBJECTIVES
1.

Distinguish and define the basic types of insurance for property, liability, and life.

2.

Explain the concepts of subrogation and assignment.

We turn now to a more detailed discussion of the law relating to the three most common types of
insurance: property, liability, and life insurance.

Property Insurance
It is sometimes said that property is the foundation for a system of free market capitalism. If so, then
protecting property is a necessary part of being part of that system, whether as an individual or as a
business entity.

Coverage
As we have noted, property insurance provides coverage for real and personal property owned by a
business or an individual. Property insurance is also part of automobile policies covering damage to the
car caused by an accident (collision coverage) or by other events such as vandalism or fire (comprehensive
coverage). Different levels of coverage are available. For example, many basic homeowners’ policies cover
damage resulting from the following types of perils only: fire and lightning, windstorm and hail,
explosions, riots and civil commotions, aircraft and vehicular accidents, smoke, vandalism and malicious
mischief, theft, and breakage of glass that is part of a building.
A broader policy, known as broad coverage, also includes these perils: falling objects; weight of ice, snow,
and sleet; collapse of buildings; sudden and accidental damage to heating systems; accidental discharge
from plumbing, heating, or air-conditioning systems; freezing of heating, plumbing, and air conditioning
systems; and sudden and accidental injury from excess currents to electrical appliances and wiring. Even
with the broadest form of coverage, known as comprehensive, which covers all perils except for certain
named exclusions, the homeowner can be left without protection. For example, comprehensive policies do
not usually cover damage resulting from flooding, earthquakes, war, or nuclear radiation. The homeowner
can purchase separate coverage for these perils but usually at a steep premium.

Saylor URL: http://www.saylor.org/books

Saylor.org
749

Insurable Interest in Property
To purchase property insurance, the would-be insured must have aninsurable interest in the property.
Insurable interest is a real and substantial interest in specific property such that a loss to the insured
would ensue if the property were damaged. You could not, for instance, take out an insurance policy on a
motel down the block with which you have no connection. If a fire destroyed it, you would suffer no
economic loss. But if you helped finance the motel and had an investment interest in it, you would be
permitted to place an insurance policy on it. This requirement of an insurable interest stems from the
public policy against wagering. If you could insure anything, you would in effect be betting on an accident.
To insure property, therefore, you must have a legal interest and run the risk of a pecuniary loss. Any legal
interest is sufficient: a contractual right to purchase, for instance, or the right of possession (a bailee may
insure). This insurable interest must exist both at the time you take out the policy and at the time the loss
occurs. Moreover, coverage is limited to the extent of the interest. As a mortgagee, you could ensure only
for the amount still due.
Prior to the financial meltdown of 2008, many investment banks took insurance against possible losses
from collateralized debt obligations (CDOs) and other financial products based on subprime loans. The
principal insurer was American International Group, Inc. (AIG), which needed a US government bailout
when the risks covered by AIG turned out to be riskier than AIG’s models had projected.

Subrogation
Figure 19.1 Subrogation

Saylor URL: http://www.saylor.org/books

Saylor.org
750

Subrogation is the substitution of one person for another in pursuit of a legal claim. When an insured is
entitled to recover under a policy for property damage, the insurer is said to be subrogated to the
insured’s right to sue any third party who caused the damage. For example, a wrecking company
negligently destroys an insured’s home, mistaking it for the building it was hired to tear down. The
insured has a cause of action against the wrecking company. If the insured chooses instead to collect
against a homeowner’s policy, the insurance company may sue the wrecking company in the insured’s
place to recover the sum it was obligated to pay out under the policy (see Figure 19.1 "Subrogation").

Assignment
Assignment is the transfer of any property right to another. In property insurance, a distinction is made
between assignment of the coverage and assignment of the proceeds. Ordinarily, the insured may not
assign the policy itself without the insurer’s permission—that is, he may not commit the insurer to insure
someone else. But the insured may assign any claims against the insurer—for example, the proceeds not
yet paid out on a claim for a house that has already burned down.

Intentional Losses
Insurance is a means of spreading risk. It is economically feasible because not every house burns down
and not every car is stolen. The number that do burn down or that are stolen can be calculated and the
premium set accordingly. Events that will certainly happen, like ordinary wear and tear and the

Saylor URL: http://www.saylor.org/books

Saylor.org
751

destruction of property through deliberate acts such as arson, must be excluded from such calculations.
The injury must result from accidental, not deliberate, causes.

Coinsurance Clause
Most commercial property policies contain a so-called coinsurance clause, which requires the insured to
maintain insurance equal to a specified percentage of the property value. It is often 80 percent but may be
higher or lower. If the property owner insures for less than that percentage, the recovery will be reduced.
In effect, the owner becomes a coinsurer with the insurance company. The usual formula establishes the
proportion that the insurer must pay by calculating the ratio of (1) the amount of insurance actually taken
to (2) the coinsurance percentage multiplied by the total dollar value of the property. Suppose a fire
causes $160,000 damage to a plant worth $1,000,000. The plant should have been insured for 80 percent
($800,000), but the insured took out only a $500,000 policy. He will recover only $100,000. To see why,
multiply the total damages of $160,000 by the coinsurance proportion of five-eighths ($500,000 of
insurance on the required minimum of $800,000). Five-eighths of $160,000 equals $100,000, which
would be the insured’s recovery where the policy has a coinsurance clause.

Liability Insurance
Liability insurance has taken on great importance for both individuals and businesses in contemporary
society. Liability insurance covers specific types of legal liabilities that a homeowner, driver, professional,
business executive, or business itself might incur in the round of daily activities. A business is always at
risk in sending products into the marketplace. Doctors, accountants, real estate brokers, insurance agents,
and lawyers should obtain liability insurance to cover the risk of being sued for malpractice. A prudent
homeowner will acquire liability insurance as part of homeowner’s policy and a supplemental umbrella
policy that insures for liability in excess of a limit of, say, $100,000 in the regular homeowner’s policy.
And businesses, professionals, and individuals typically acquire liability insurance for driving-related
activities as part of their automobile insurance. In all cases, liability policies cover not only any settlement
or award that might ultimately have to be paid but also the cost of lawyers and related expenses in
defending any claims.

Saylor URL: http://www.saylor.org/books

Saylor.org
752

Liability insurance is similar in several respects to property insurance and is often part of the same
package policy. As with property insurance, subrogation is allowed with liability insurance, but
assignment of the policy is not allowed (unless permission of the insurer is obtained), and intentional
losses are not covered. For example, an accountant who willfully helps a client conceal fraud will not
recover from his malpractice insurance policy if he is found guilty of participating in the fraud.

No-Fault Trends
The major legal development of the century relating to liability insurance has been the elimination of
liability in the two areas of greatest exposure: in the workplace and on the highway. In the next unit on
agency law, we discuss the no-fault system of workers’ compensation, under which a worker receives
automatic benefits for workplace injuries and gives up the right to sue the employer under common-law
theories of liability. Here we will look briefly at the other major type of no-fault system: recovery for
damages stemming from motor vehicle accidents.
“No-fault” means that recovery for damages in an accident no longer depends on who was at fault in
causing it. A motorist will file a claim to recover his actual damages (medical expenses, income loss)
directly from his own insurer. The no-fault system dispenses with the costly and uncertain tort system of
having to prove negligence in court. Many states have adopted one form or another of no-fault automobile
insurance, but even in these states the car owner must still carry other insurance. Some no-fault systems
have a dollar “threshold” above which a victim may sue for medical expenses or other losses. Other states
use a “verbal threshold,” which permits suits for “serious” injury, defined variously as “disfigurement,”
“fracture,” or “permanent disability.” These thresholds have prevented no-fault from working as
efficiently as theory predicts. Inflation has reduced the power of dollar thresholds (in some states as low
as $200) to deter lawsuits, and the verbal thresholds have standards that can only be defined in court, so
much litigation continues.
No state has adopted a “pure” no-fault system. A pure no-fault system trades away entirely the right to sue
in return for the prompt payment of “first-party” insurance benefits—that is, payment by the victim’s own
insurance company instead of traditional “third-party” coverage, in which the victim collects from the
defendant’s insurance company.

Saylor URL: http://www.saylor.org/books

Saylor.org
753

Among the criticisms of no-fault insurance is the argument that it fails to strengthen the central purpose
of the tort system: to deter unsafe conduct that causes accidents. No-fault lessens, it is said, the incentive
to avoid accidents. In any event, no-fault automobile insurance has been a major development in the
insurance field since 1970 and seems destined to be a permanent fixture of insurance law.

Life Insurance
Insurable Interest
The two types of life insurance mentioned in Section 19.1.2 "Types of Insurance for the Individual", term
and whole-life policies, are important both to individuals and to businesses (insurance for key
employees). As with property insurance, whoever takes out a life insurance policy on a person’s life must
have an insurable interest. Everyone has an insurable interest in his own life and may name whomever he
pleases as beneficiary; the beneficiary need not have an insurable interest. But the requirement of
insurable interest restricts those who may take out insurance on someone else’s life. A spouse or children
have an insurable interest in a spouse or parent. Likewise, a parent has an insurable interest in any minor
child. That means that a wife, for example, may take out a life insurance policy on her husband without
his consent. But she could not take out a policy on a friend or neighbor. As long as the insurable interest
existed when the policy was taken out, the owner may recover when the insured dies, even if the insurable
interest no longer exists. Thus a divorced wife who was married when the policy was obtained may collect
when her ex-husband dies as long as she maintained the payments. Likewise, an employer has an
insurable interest in his key employees and partners; such insurance policies help to pay off claims of a
partner’s estate and thus prevent liquidation of the business.

Subrogation
Unlike property insurance, life insurance does not permit subrogation. The insurer must pay the claim
when the insured dies and may not step into the shoes of anyone entitled to file a wrongful death claim
against a person who caused the death. Of course, if the insured died of natural causes, there would be no
one to sue anyway.

Change of Beneficiary and Assignment
Saylor URL: http://www.saylor.org/books

Saylor.org
754

Unless the insured reserves the right to change beneficiaries, his or her initial designation is irrevocable.
These days, however, most policies do reserve the right if certain formalities are observed, including
written instructions to the insurer’s home office to make the change and endorsement of the policy. The
insured may assign the policy, but the beneficiary has priority to collect over the assignee if the right to
change beneficiaries has not been reserved. If the policy permits beneficiaries to be changed, then the
assignee will have priority over the original beneficiary.

Intentional Losses
Two types of intentional losses are especially important in life insurance: suicide and murder of the
insured by the beneficiary.

Suicide
In a majority of states, in the absence of a suicide clause in the policy, when an insured commits suicide,
the insurer need not pay out if the policy is payable to the insured’s estate. However, if the policy is
payable to a third person (e.g., the insured’s company), payment will usually be allowed. And if an insured
kills himself while insane, all states require payment, whether to the estate or a third party. Most life
insurance policies today have a provision that explicitly excepts suicide from coverage for a limited period,
such as two years, after the policy is issued. In other words, if the insured commits suicide within the first
two years, the insurer will refund the premiums to his estate but will not pay the policy amount. After two
years, suicide is treated as any other death would be.

Murder
Under the law in every state, a beneficiary who kills the insured in order to collect the life insurance is
barred from receiving it. But the invocation of that rule does not absolve the insurer of liability to pay the
policy amount. An alternate beneficiary must be found. Sometimes the policy will name contingent
beneficiaries, and many, but not all, states require the insurer to pay the contingent beneficiaries. When
there are no contingent beneficiaries or the state law prohibits paying them, the insurer will pay the
insured’s estate. Not every killing is murder; the critical question is whether the beneficiary intended his
conduct to eliminate the insured in order to collect the insurance.

Saylor URL: http://www.saylor.org/books

Saylor.org
755

The willful, unlawful, and felonious killing of the insured by the person named as beneficiary in a life
policy results in the forfeiture of all rights of such person therein. It is unnecessary that there should be an
express exception in the contract of insurance forbidding a recovery in favor of such a person in such an
event. On considerations of public policy, the death of the insured, willfully and intentionally caused by
the beneficiary of the policy, is an excepted risk so far as the person thus causing the death is concerned.

KEY TAKEAWAY
Many kinds of insurance are available for individuals and businesses. For individuals, life insurance,
homeowner’s insurance, and automobile insurance are common, with health insurance considered essential
but often expensive. Businesses with sufficient employees will obtain workers’ compensation insurance,
property insurance, and liability insurance, and auto insurance for any employees driving company vehicles.
Insurance companies will often pay a claim for their insured and take over the insured’s claim against a third
party.
Liability insurance is important for individuals, companies, and licensed professionals. A trend toward no-fault
in liability insurance is seen in claims for work-related injuries (workers’ compensation) and in automobile
insurance. Life insurance is common for most families and for businesses that want to protect against the loss
of key employees.

EXERCISES
1.

Helen Caldicott raises a family and then begins a career as a caterer. As her business grows, she hires
several employees and rents space near downtown that has a retail space, parking, and a garage for the
three vehicles that bear her business’s name. What kinds of insurance does Helen need for her business?

2.

One of Helen’s employees, Bob Zeek, is driving to a catered event when another car fails to stop at a red
light and severely injures Bob and nearly totals the van Bob was driving. The police issue a ticket for
careless and reckless driving to the other driver, who pleads guilty to the offense. The other driver is
insured, but Helen’s automobile insurance carrier goes ahead and pays for the damages to the company
vehicle. What will her insurance company likely do next?

3.

The health insurance provider for Helen’s employees pays over $345,000 of Bob’s medical and
hospitalization bills. What will Helen’s insurance company likely do next?

Saylor URL: http://www.saylor.org/books

Saylor.org
756

4.

Many homeowners live on floodplains but have homeowner’s insurance nonetheless. Must insurance
companies write such policies? Do homeowners on floodplains pay more in premiums? If insurance
companies are convinced that global climate change is happening, with rising sea levels and stronger
storms, can they simply avoid writing policies for homes and commercial buildings in coastal areas?

Saylor URL: http://www.saylor.org/books

Saylor.org
757

19.3 Insurer’s Defenses
LEARNING OBJECTIVES
1.

Understand the principal defenses available to insurers when claims are made.

2.

Recognize that despite these defenses, insurance companies must act in good faith.

Types of Defenses
It is a common perception that because insurance contracts are so complex, many insureds who believe
they are covered end up with uninsured losses. In other words, the large print giveth, and the small print
taketh away. This perception is founded, to some extent, on the use by insurance companies of three
common defenses, all of which relate to a duty of good faith on the part of the insured: (1) representation,
(2) concealment, and (3) warranties.

Representation
A representation is a statement made by someone seeking an insurance policy—for example, a statement
that the applicant did (or did not) consult a doctor for any illness during the previous five years. An
insurer has grounds to avoid the contract if the applicant makes a false representation. The
misrepresentation must have been material; that is, a false description of a person’s hair coloring should
not defeat a claim under an automobile accident policy. But a false statement, even if innocent, about a
material fact—for instance, that no one in the family uses the car to go to work, when unbeknownst to the
applicant, his wife uses the car to commute to a part-time job she hasn’t told him about—will at the
insurer’s option defeat a claim by the insured to collect under the policy. The accident need not have
arisen out of the misrepresentation to defeat the claim. In the example given, the insurance company
could refuse to pay a claim for any accident in the car, even one occurring when the car was driven by the
husband to go to the movies, if the insurer discovered that the car was used in a manner in which the
insured had declared it was not used. This chapter’s case, Mutual Benefit Life Insurance Co. v. JMR
Electronics Corp., (see Section 19.4.1 "Misrepresentation to Insurer"), illustrates what happens when an
insured misrepresents his smoking habits.

Concealment
Saylor URL: http://www.saylor.org/books

Saylor.org
758

An insured is obligated to volunteer to the insurer all material facts that bear on insurability. The failure
of an insured to set forth such information is aconcealment, which is, in effect, the mirror image of a false
representation. But the insured must have had a fraudulent intent to conceal the material facts. For
example, if the insured did not know that gasoline was stored in his basement, the insurer may not refuse
to pay out on a fire insurance policy.

Warranties
Many insurance policies covering commercial property will contain warranties. For example, a policy may
have a warranty that the insured bank has installed or will install a particular type of burglar alarm
system. Until recently, the rule was strictly enforced: any breach of a warranty voided the contract, even if
the breach was not material. A nonmaterial breach might be, for example, that the bank obtained the
alarm system from a manufacturer other than the one specified, even though the alarm systems are
identical. In recent years, courts or legislatures have relaxed the application of this rule. But a material
breach still remains absolute grounds for the insurer to avoid the contract and refuse to pay.

Incontestable Clause
In life insurance cases, the three common defenses often are unavailable to the insurer because of the socalled incontestable clause. This states that if the insured has not died during a specified period of time in
which the life insurance policy has been in effect (usually two years), then the insurer may not refuse to
pay even if it is later discovered that the insured committed fraud in applying for the policy. Few nonlife
policies contain an incontestable clause; it is used in life insurance because the effect on many families
would be catastrophic if the insurer claimed misrepresentation or concealment that would be difficult to
disprove years later when the insured himself would no longer be available to give testimony about his
intentions or knowledge.

Requirement of Insurer’s Good Faith
Like the insured, the insurer must act in good faith. Thus defenses may be unavailable to an insurer who
has waived them or acted in such a manner as to create an estoppel. Suppose that when an insured seeks
to increase the amount on his life insurance policy, the insurance company learns that he lied about his

Saylor URL: http://www.saylor.org/books

Saylor.org
759

age on his original application. Nevertheless, the company accepts his application for an increase. The
insured then dies, and the insurer refuses to pay his wife any sum. A court would hold that the insurer had
waived its right to object, since it could have cancelled the policy when it learned of the misrepresentation.
Finally, an insurer that acts in bad faith by denying a claim that it knows it should pay may find itself open
to punitive damage liability.

KEY TAKEAWAY
Some claims by insured parties can be legally denied by insurance companies where the insured has made a
material misrepresentation. Some claims can be legally denied if the insured has deliberately concealed
important matters in applying for insurance coverage. Because insurance coverage is by contract, courts often
strictly construe the contract language, and if the language does not cover the insured, the courts will typically
not bend the language of the contract to help the insured.

EXERCISES
1.

Amir Labib gets a reduced rate from his auto insurance company because he represents in his application
that he commutes less than ten miles a day to work. Three years later, he and his wife buy a new
residence, farther away from work, and he begins a fifteen-mile-a-day commute. The rate would be
raised if he were to mention this to his insurance company. The insurance company sees that he has a
different address, because they are mailing invoices to his new home. But the rate remains the same.
Amir has a serious accident on a vacation to Yellowstone National Park, and his automobile is totaled. His
insurance policy is a no-fault policy as it relates to coverage for vehicle damage. Is the insurance company
within its rights to deny any payment on his claim? How so, or why not?

2.

In 2009, Peter Calhoun gets a life insurance policy from Northwest Mutual Life Insurance Company, and
the death benefit is listed as $250,000. The premiums are paid up when he dies in 2011 after a getaway
car being chased by the police slams into his car at fifty miles per hour on a street in suburban Chicago.
The life insurance company gets information that he smoked two packs of cigarettes a day, whereas in his
application in 2009, he said he smoked only one pack a day. In fact, he had smoked about a pack and a
half every day since 1992. Is the insurance company within its rights to deny any payment on his claim?
How so, or why not?

Saylor URL: http://www.saylor.org/books

Saylor.org
760

19.4 Case
Misrepresentation to Insurer
Mutual Benefit Life Insurance Co. v. JMR Electronics Corp.
848 F.2d 30 (2nd Cir. 1988)
PER CURIAM
JMR Electronics Corporation (“JMR”) appeals from a judgment of the District Court for the Southern
District of New York (Robert W. Sweet, Judge) ordering rescission of a life insurance policy issued by
plaintiff-appellant The Mutual Benefit Life Insurance Company (“Mutual”) and dismissing JMR’s
counterclaim for the policy’s proceeds. Judge Sweet ruled that a misrepresentation made in the policy
application concerning the insured’s history of cigarette smoking was material as a matter of law.
Appellant contends that the misrepresentation was not material because Mutual would have provided
insurance—albeit at a higher premium rate—even if the insured’s smoking history had been disclosed. We
agree with the District Court that summary judgment was appropriate and therefore affirm.
The basic facts are not in dispute. On June 24, 1985, JMR submitted an application to Mutual for a $
250,000 “key man” life insurance policy on the life of its president, Joseph Gaon, at the non-smoker’s
discounted premium rate. Mutual’s 1985 Ratebook provides: “The Non-Smoker rates are available when
the proposed insured is at least 20 years old and has not smoked a cigarette for at least twelve months
prior to the date of the application.” Question 13 of the application inquired about the proposed insured’s
smoking history. Question 13(a) asked, “Do you smoke cigarettes? How many a day?” Gaon answered this
question, “No.” Question 13(b) asked, “Did you ever smoke cigarettes? “ Gaon again answered, “No.”
Based on these representations, Mutual issued a policy on Gaon’s life at the non-smoker premium rate.
Gaon died on June 22, 1986, within the period of contestability contained in policy, see N.Y. Ins. Law §
3203 (a)(3) (McKinney 1985). Upon routine investigation of JMR’s claim for proceeds under the policy,
Mutual discovered that the representations made in the insurance application concerning Gaon’s smoking
history were untrue. JMR has stipulated that, at the time the application was submitted, Gaon in fact “had
been smoking one-half of a pack of cigarettes per day for a continuous period of not less than 10 years.”

Saylor URL: http://www.saylor.org/books

Saylor.org
761

Mutual brought this action seeking a declaration that the policy is void. Judge Sweet granted Mutual’s
motion for summary judgment, dismissed JMR’s counterclaim for the proceeds of the policy, and ordered
rescission of the insurance policy and return of JMR’s premium payments, with interest.
Under New York law, which governs this diversity suit, “it is the rule that even an innocent
misrepresentation as to [the applicant’s medical history], if material, is sufficient to allow the insurer to
avoid the contract of insurance or defeat recovery thereunder.” Process Plants Corp. v. Beneficial
National Life Insurance Co., 366 N.E.2d 1361 (1977). A “misrepresentation” is defined by statute as a false
“statement as to past or present fact, made to the insurer…at or before the making of the insurance
contract as an inducement to the making thereof.” N.Y. Ins. Law § 3105(a) (McKinney 1985). A
misrepresentation is “material” if “knowledge by the insurer of the facts misrepresented would have led to
a refusal by the insurer to make such contract.” Id. § 3105(b).…
In the present case JMR has stipulated that Gaon’s smoking history was misrepresented in the insurance
application. However, JMR disputes that this misrepresentation is material as a matter of law. JMR
argues that under New York law a misrepresentation is not material unless the insurer can demonstrate
that, had the applicant provided complete and accurate information, coverage either would have been
refused or at the very least withheld pending a more detailed underwriting examination. In JMR’s view
summary judgment was inappropriate on the facts of this case because a jury could reasonably have found
that even “had appellee been aware of Gaon’s smoking history, a policy at the smoker’s premium rate
would have been issued.” JMR takes the position that the appropriate remedy in this situation is to permit
recovery under the policy in the amount that the premium actually paid would have purchased for a
smoker.
We agree with Judge Sweet that this novel theory is without basis in New York law. The plain language of
the statutory definition of “materiality,” found in section 3105(b), permits avoidance of liability under the
policy where “knowledge by the insurer of the facts misrepresented would have led to a refusal by the
insurer to make such contract.” (emphasis added) Moreover, numerous courts have observed that the
materiality inquiry under New York law is made with respect to the particular policy issued in reliance
upon the misrepresentation.

Saylor URL: http://www.saylor.org/books

Saylor.org
762

***
There is no doubt that Mutual was induced to issue the non-smoker, discounted-premium policy to JMR
precisely as a result of the misrepresentations made by Gaon concerning his smoking history. That Mutual
might not have refused the risk on any terms had it known the undisclosed facts is irrelevant. Most risks
are insurable at some price. The purpose of the materiality inquiry is not to permit the jury to rewrite the
terms of the insurance agreement to conform to the newly disclosed facts but to make certain that the risk
insured was the risk covered by the policy agreed upon. If a fact is material to the risk, the insurer may
avoid liability under a policy if that fact was misrepresented in an application for that policy whether or
not the parties might have agreed to some other contractual arrangement had the critical fact been
disclosed. As observed by Judge Sweet, a contrary result would reward the practice of misrepresenting
facts critical to the underwriter’s task because the unscrupulous (or merely negligent) applicant “would
have everything to gain and nothing to lose” from making material misrepresentations in his application
for insurance. Such a claimant could rest assured not only that he may demand full coverage should he
survive the contestability period, N.Y. Ins. Law § 3203 (a)(3), but that even in the event of a contested
claim, he would be entitled to the coverage that he might have contracted for had the necessary
information been accurately disclosed at the outset. New York law does not permit this anomalous result.
The judgment of the District Court is affirmed.

CASE QUESTIONS
1.

When you read this case, did you assume that Gaon died from lung cancer or some other smoking-related
cause? Does the court actually say that?

2.

Can you reasonably infer from the facts here that Gaon himself filled out the form and signed it? That is,
can you know with some degree of certainty that he lied to the insurance company? Would it make any
difference if he merely signed a form that his secretary filled out? Why or why not?

3.

What if Gaon died of causes unrelated to smoking (e.g., he was in a fatal automobile accident), and the
insurance company was looking for ways to deny the claim? Does the court’s opinion and language still
seem reasonable (e.g., the statement “there is no doubt that Mutual was induced to issue the nonsmoker, discounted-premium policy to JMR precisely as a result of the misrepresentations made by Gaon
concerning his smoking history”)?

Saylor URL: http://www.saylor.org/books

Saylor.org
763

4.

If Gaon had accurately disclosed his smoking history, is it clear that the insurance company would have
refused to write any policy at all? Why is this question important? Do you agree with the court that the
question is irrelevant?

Saylor URL: http://www.saylor.org/books

Saylor.org
764

19.5 Summary and Exercises
Summary
Insurance is an inescapable cost of doing business in a modern economy and an important service for any
individual with dependents or even a modest amount of property. Most readers of this book will someday
purchase automobile, homeowner’s, and life insurance, and many readers will deal with insurance in the
course of a business career.
Most insurance questions are governed by contract law, since virtually all insurance is voluntary and
entered into through written agreements. This means that the insured must pay careful attention to the
wording of the policies to determine what is excluded from coverage and to ensure that he makes no
warranties that he cannot keep and no misrepresentations or concealments that will void the contract. But
beyond contract law, some insurance law principles—such as insurable interest and subrogation rights—
are important to bear in mind. Defenses available to an insurance company may be based upon
representation, concealment, or warranties, but an insurer that is overzealous in denying coverage may
find itself subject to punitive damages.

EXERCISES
1.

Martin and Williams, two business partners, agreed that each would insure his life for the benefit of the
other. On his application for insurance, Martin stated that he had never had any heart trouble when in
fact he had had a mild heart attack some years before. Martin’s policy contained a two-year incontestable
clause. Three years later, after the partnership had been dissolved but while the policy was still in force,
Martin’s car was struck by a car being negligently driven by Peters. Although Martin’s injuries were
superficial, he suffered a fatal heart attack immediately after the accident—an attack, it was established,
that was caused by the excitement. The insurer has refused to pay the policy proceeds to Williams. Does
the insurer have a valid defense based on Martin’s misrepresentation? Explain.

2.

In Exercise 1, was it necessary for Williams to have an insurable interest in Martin’s life to recover under
the policy? Why?

3.

In Exercise 1, if Williams had taken out the policy rather than Martin, could the insurer defend the claim
on the ground that at the time of Martin’s death, Williams had no insurable interest? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
765

4.

If Williams had no insurable interest, would the incontestable clause prevent the company from asserting
this defense? Why?

5.

If the insurer pays Williams’s claim, may it recover from Peters? Why?

6.

Skidmore Trucking Company decided to expand its operations into the warehousing field. After examining
several available properties, it decided to purchase a carbarn for $100,000 from a local bus company and
to convert it into a warehouse. The standard contract for a real estate purchase was signed by the parties.
The contract obligated Skidmore to pay the seller on an apportioned basis for the prepaid premiums on
the existing fire insurance policy ($100,000 extended coverage). The policy expired two years and one
month from the closing date. At the closing, the seller duly assigned the fire insurance policy to Skidmore
in return for the payment of the apportioned amount of the prepaid premiums, but Skidmore failed to
notify the insurance company of the change in ownership. Skidmore took possession of the premises and,
after extensive renovation, began to use the building as a warehouse. Soon afterward, one of Skidmore’s
employees negligently dropped a lighted cigarette into a trash basket and started a fire that totally
destroyed the building. Was the assignment of the policy to Skidmore valid? Why?

7.

In Exercise 6, assuming the assignment is valid, would the insurer be obligated to pay for the loss resulting
from the employee’s negligence? Why?

SELF-TEST QUESTIONS
1.

The substitution of one person for another in pursuit of a legal claim is called
a.

assignment

b.

coinsurance

c.

subrogation

d.

none of the above
Most insurance questions are covered by

a.

tort law

b.

criminal law

c.

constitutional law

d.

contract law
Common defenses used by insurance companies include

Saylor URL: http://www.saylor.org/books

Saylor.org
766

a.

concealment

b.

false representation

c.

breach of warranty

d.

all of the above
A coinsurance clause

a.

requires the insured to be insured by more than one policy

b.

requires the insured to maintain insurance equal to a certain percentage of the property’s value

c.

allows another beneficiary to be substituted for the insured

d.

is none of the above

2.

Property insurance typically covers

a.

ordinary wear and tear

b.

damage due to theft

c.

intentional losses

d.

damage due to earthquakes

SELF-TEST ANSWERS
1.

c

2.

d

3.

d

4.

b

5.

b

Saylor URL: http://www.saylor.org/books

Saylor.org
767

Chapter 20

Relationships between Principal and Agent
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

Why agency is important, what an agent is, and the types of agents

2.

What an independent contractor is

3.

The duties owed by the agent to the principal

4.

The duties owed by the principal to the agent

Saylor URL: http://www.saylor.org/books

Saylor.org
768

20.1 Introduction to Agency and the Types of Agents
LEARNING OBJECTIVES
1.

Understand why agency law is important.

2.

Recognize the recurring legal issues in agency law.

3.

Know the types of agents.

4.

Understand how the agency relationship is created.

Introduction to Agency Law
Why Is Agency Law Important, and What Is an Agent?
An agent is a person who acts in the name of and on behalf of another, having been given and assumed
some degree of authority to do so. Most organized human activity—and virtually all commercial activity—
is carried on through agency. No corporation would be possible, even in theory, without such a concept.
We might say “General Motors is building cars in China,” for example, but we can’t shake hands with
General Motors. “The General,” as people say, exists and works through agents. Likewise, partnerships
and other business organizations rely extensively on agents to conduct their business. Indeed, it is not an
exaggeration to say that agency is the cornerstone of enterprise organization. In a partnership each
partner is a general agent, while under corporation law the officers and all employees are agents of the
corporation.
The existence of agents does not, however, require a whole new law of torts or contracts. A tort is no less
harmful when committed by an agent; a contract is no less binding when negotiated by an agent. What
does need to be taken into account, though, is the manner in which an agent acts on behalf of his principal
and toward a third party.

Recurring Issues in Agency Law
Several problematic fact scenarios recur in agency, and law has developed in response.

John Alden

Saylor URL: http://www.saylor.org/books

Saylor.org
769

Consider John Alden (1599–1687), one of the most famous agents in American literature. He is said to
have been the first person from the Mayflower to set foot on Plymouth Rock in 1620; he was a carpenter,
a cooper (barrel maker), and a diplomat. His agency task—of interest here—was celebrated in Henry
Wadsworth Longfellow’s “The Courtship of Miles Standish.” He was to woo Priscilla Mullins (d. 1680),
“the loveliest maiden of Plymouth,” on behalf of Captain Miles Standish, a valiant soldier who was too shy
to propose marriage. Standish turned to John Alden, his young and eloquent protégé, and beseeched
Alden to speak on his behalf, unaware that Alden himself was in love with Priscilla. Alden accepted his
captain’s assignment, despite the knowledge that he would thus lose Priscilla for himself, and sought out
the lady. But Alden was so tongue-tied that his vaunted eloquence fell short, turned Priscilla cold toward
the object of Alden’s mission, and eventually led her to turn the tables in one of the most famous lines in
American literature and poetry: “Why don’t you speak for yourself, John?” John eventually did: the two
were married in 1623 in Plymouth.

Recurring Issues in Agency
Let’s analyze this sequence of events in legal terms—recognizing, of course, that this example is an
analogy and that the law, even today, would not impose consequences on Alden for his failure to carry out
Captain Standish’s wishes. Alden was the captain’s agent: he was specifically authorized to speak in his
name in a manner agreed on, toward a specified end, and he accepted the assignment in consideration of
the captain’s friendship. He had, however, a conflict of interest. He attempted to carry out the assignment,
but he did not perform according to expectations. Eventually, he wound up with the prize himself. Here
are some questions to consider, the same questions that will recur throughout the discussion of agency:
•

How extensive was John’s authority? Could he have made promises to Priscilla on the captain’s
behalf—for example, that Standish would have built her a fine house?

•

Could he, if he committed a tort, have imposed liability on his principal? Suppose, for example, that
he had ridden at breakneck speed to reach Priscilla’s side and while en route ran into and injured a
pedestrian on the road. Could the pedestrian have sued Standish?

•

Suppose Alden had injured himself on the journey. Would Standish be liable to Alden?

•

Is Alden liable to Standish for stealing the heart of Priscilla—that is, for taking the “profits” of the
enterprise for himself?

Saylor URL: http://www.saylor.org/books

Saylor.org
770

As these questions suggest, agency law often involves three parties—the principal, the agent, and a third
party. It therefore deals with three different relationships: between principal and agent, between principal
and third party, and between agent and third party. These relationships can be summed up in a simple
diagram (see Figure 20.1 "Agency Relationships").
Figure 20.1 Agency Relationships

In this chapter, we will consider the principal-agent side of the triangle. In the next chapter we will turn to
relationships involving third parties.

Types of Agents
There are five types of agents.

General Agent
The general agent possesses the authority to carry out a broad range of transactions in the name and on
behalf of the principal. The general agent may be the manager of a business or may have a more limited
but nevertheless ongoing role—for example, as a purchasing agent or as a life insurance agent authorized

Saylor URL: http://www.saylor.org/books

Saylor.org
771

to sign up customers for the home office. In either case, the general agent has authority to alter the
principal’s legal relationships with third parties. One who is designated a general agent has the authority
to act in any way required by the principal’s business. To restrict the general agent’s authority, the
principal must spell out the limitations explicitly, and even so the principal may be liable for any of the
agent’s acts in excess of his authority.
Normally, the general agent is a business agent, but there are circumstances under which an individual
may appoint a general agent for personal purposes. One common form of a personal general agent is the
person who holds another’s power of attorney. This is a delegation of authority to another to act in his
stead; it can be accomplished by executing a simple form, such as the one shown inFigure 20.2 "General
Power of Attorney". Ordinarily, the power of attorney is used for a special purpose—for example, to sell
real estate or securities in the absence of the owner. But a person facing a lengthy operation and
recuperation in a hospital might give a general power of attorney to a trusted family member or friend.
Figure 20.2 General Power of Attorney

Saylor URL: http://www.saylor.org/books

Saylor.org
772

Special Agent
The special agent is one who has authority to act only in a specifically designated instance or in a
specifically designated set of transactions. For example, a real estate broker is usually a special agent hired
to find a buyer for the principal’s land. Suppose Sam, the seller, appoints an agent Alberta to find a buyer
for his property. Alberta’s commission depends on the selling price, which, Sam states in a letter to her,
“in any event may be no less than $150,000.” If Alberta locates a buyer, Bob, who agrees to purchase the
property for $160,000, her signature on the contract of sale will not bind Sam. As a special agent, Alberta
had authority only to find a buyer; she had no authority to sign the contract.

Agency Coupled with an Interest
An agent whose reimbursement depends on his continuing to have the authority to act as an agent is said
to have an agency coupled with an interest if he has a property interest in the business. A literary or
author’s agent, for example, customarily agrees to sell a literary work to a publisher in return for a
percentage of all monies the author earns from the sale of the work. The literary agent also acts as a
collection agent to ensure that his commission will be paid. By agreeing with the principal that the agency
is coupled with an interest, the agent can prevent his own rights in a particular literary work from being
terminated to his detriment.

Subagent
To carry out her duties, an agent will often need to appoint her own agents. These appointments may or
may not be authorized by the principal. An insurance company, for example, might name a general agent
to open offices in cities throughout a certain state. The agent will necessarily conduct her business
through agents of her own choosing. These agents are subagents of the principal if the general agent had
the express or implied authority of the principal to hire them. For legal purposes, they are agents of both
the principal and the principal’s general agent, and both are liable for the subagent’s conduct although
normally the general agent agrees to be primarily liable (see Figure 20.3 "Subagent").
Figure 20.3 Subagent

Saylor URL: http://www.saylor.org/books

Saylor.org
773

Servant
The final category of agent is the servant. Until the early nineteenth century, any employee whose work
duties were subject to an employer’s control was called a servant; we would not use that term so broadly
in modern English. The Restatement (Second) of Agency, Section 2, defines a servant as “an agent
employed by a master [employer] to perform service in his affairs whose physical conduct in the
performance of the service is controlled or is subject to the right to control by the master.”

Independent Contractor

Saylor URL: http://www.saylor.org/books

Saylor.org
774

Not every contract for services necessarily creates a master-servant relationship. There is an important
distinction made between the status of a servant and that of an independent contractor. According to the
Restatement (Second) of Agency, Section 2, “an independent contractor is a person who contracts with
another to do something for him but who is not controlled by the other nor subject to the other’s right to
control with respect to his physical conduct in the performance of the undertaking.” As the name implies,
the independent contractor is legally autonomous. A plumber salaried to a building contractor is an
employee and agent of the contractor. But a plumber who hires himself out to repair pipes in people’s
homes is an independent contractor. If you hire a lawyer to settle a dispute, that person is not your
employee or your servant; she is an independent contractor. The terms “agent” and “independent
contractor” are not necessarily mutually exclusive. In fact, by definition, “… an independent contractor is
an agent in the broad sense of the term in undertaking, at the request of another, to do something for the
other. As a general rule the line of demarcation between an independent contractor and a servant is not
clearly drawn.”

[1]

This distinction between agent and independent contractor has important legal consequences for
taxation, workers’ compensation, and liability insurance. For example, employers are required to withhold
income taxes from their employees’ paychecks. But payment to an independent contractor, such as the
plumber for hire, does not require such withholding. Deciding who is an independent contractor is not
always easy; there is no single factor or mechanical answer. In Robinson v. New York Commodities Corp.,
an injured salesman sought workers’ compensation benefits, claiming to be an employee of the New York
Commodities Corporation.

[2]

But the state workmen’s compensation board ruled against him, citing a

variety of factors. The claimant sold canned meats, making rounds in his car from his home. The company
did not establish hours for him, did not control his movements in any way, and did not reimburse him for
mileage or any other expenses or withhold taxes from its straight commission payments to him. He
reported his taxes on a form for the self-employed and hired an accountant to prepare it for him. The
court agreed with the compensation board that these facts established the salesman’s status as an
independent contractor.
The factual situation in each case determines whether a worker is an employee or an independent
contractor. Neither the company nor the worker can establish the worker’s status by agreement. As the

Saylor URL: http://www.saylor.org/books

Saylor.org
775

North Dakota Workmen’s Compensation Bureau put it in a bulletin to real estate brokers, “It has come to
the Bureau’s attention that many employers are requiring that those who work for them sign ‘independent
contractor’ forms so that the employer does not have to pay workmen’s compensation premiums for his
employees. Such forms are meaningless if the worker is in fact an employee.” Vizcaino v. Microsoft
Corporation, discussed in Section 20.3.2 "Employee versus Independent Contractor", examines the
distinction.
In addition to determining a worker’s status for tax and compensation insurance purposes, it is
sometimes critical for decisions involving personal liability insurance policies, which usually exclude from
coverage accidents involving employees of the insureds. General Accident Fire & Life Assurance Corp v.
Pro Golf Association

[3]

involved such a situation. The insurance policy in question covered members of

the Professional Golfers Association. Gerald Hall, a golf pro employed by the local park department, was
afforded coverage under the policy, which excluded “bodily injury to any employee of the insured arising
out of and in the course of his employment by the insured.” That is, no employee of Hall’s would be
covered (rather, any such person would have coverage under workers’ compensation statutes). Bradley
Martin, age thirteen, was at the golf course for junior league play. At Hall’s request, he agreed to retrieve
or “shag” golf balls to be hit during a lesson Hall was giving; he was—as Hall put it—to be compensated
“either through golf instructions or money or hotdogs or whatever.” During the course of the lesson, a golf
ball hit by Hall hit young Martin in the eye. If Martin was an employee, the insurance company would be
liable; if he was not an employee, the insurance company would not liable. The trial court determined he
was not an employee. The evidence showed: sometimes the boys who “shagged” balls got paid, got golfing
instructions, or got food, so the question of compensation was ambiguous. Martin was not directed in how
to perform (the admittedly simple) task of retrieving golf balls, no control was exercised over him, and no
equipment was required other than a bag to collect the balls: “We believe the evidence is susceptible of
different inferences.…We cannot say that the decision of the trial court is against the manifest weight of
the evidence.”

Creation of the Agency Relationship
The agency relationship can be created in two ways: by agreement (expressly) or by operation of law
(constructively or impliedly).

Saylor URL: http://www.saylor.org/books

Saylor.org
776

Agency Created by Agreement
Most agencies are created by contract. Thus the general rules of contract law covered in Chapter 8
"Introduction to Contract Law" through Chapter 16 "Remedies" govern the law of agency. But agencies
can also be created without contract, by agreement. Therefore, three contract principles are especially
important: the first is the requirement for consideration, the second for a writing, and the third concerns
contractual capacity.

Consideration
Agencies created by consent—agreement—are not necessarily contractual. It is not uncommon for one
person to act as an agent for another without consideration. For example, Abe asks Byron to run some
errands for him: to buy some lumber on his account at the local lumberyard. Such
agratuitous agency gives rise to no different results than the more common contractual agency.

Formalities
Most oral agency contracts are legally binding; the law does not require that they be reduced to writing. In
practice, many agency contracts are written to avoid problems of proof. And there are situations where an
agency contract must be in writing: (1) if the agreed-on purpose of the agency cannot be fulfilled within
one year or if the agency relationship is to last more than one year; (2) in many states, an agreement to
pay a commission to a real estate broker; (3) in many states, authority given to an agent to sell real estate;
and (4) in several states, contracts between companies and sales representatives.
Even when the agency contract is not required to be in writing, contracts that agents make with third
parties often must be in writing. Thus Section 2-201 of the Uniform Commercial Code specifically requires
contracts for the sale of goods for the price of five hundred dollars or more to be in writing and “signed by
the party against whom enforcement is sought or by his authorized agent.”

Capacity
A contract is void or voidable when one of the parties lacks capacity to make one. If both principal and
agent lack capacity—for example, a minor appoints another minor to negotiate or sign an agreement—

Saylor URL: http://www.saylor.org/books

Saylor.org
777

there can be no question of the contract’s voidability. But suppose only one or the other lacks capacity.
Generally, the law focuses on the principal. If the principal is a minor or otherwise lacks capacity, the
contract can be avoided even if the agent is fully competent. There are, however, a few situations in which
the capacity of the agent is important. Thus a mentally incompetent agent cannot bind a principal.

Agency Created by Operation of Law
Most agencies are made by contract, but agency also may arise impliedly or apparently.

Implied Agency
In areas of social need, courts have declared an agency to exist in the absence of an agreement. The agency
relationship then is said to have been implied “by operation of law.” Children in most states may purchase
necessary items—food or medical services—on the parent’s account. Long-standing social policy deems it
desirable for the head of a family to support his dependents, and the courts will put the expense on the
family head in order to provide for the dependents’ welfare. The courts achieve this result by supposing
the dependent to be the family head’s agent, thus allowing creditors to sue the family head for the debt.
Implied agencies also arise where one person behaves as an agent would and the “principal,” knowing that
the “agent” is behaving so, acquiesces, allowing the person to hold himself out as an agent. Such are the
basic facts in Weingart v. Directoire Restaurant, Inc. in Section 20.3.1 "Creation of Agency: Liability of
Parent for Contracts Made by “Agent” Child".

Apparent Agency
Suppose Arthur is Paul’s agent, employed through October 31. On November 1, Arthur buys materials at
Lumber Yard—as he has been doing since early spring—and charges them to Paul’s account. Lumber Yard,
not knowing that Arthur’s employment terminated the day before, bills Paul. Will Paul have to pay? Yes,
because the termination of the agency was not communicated to Lumber Yard. It appeared that Arthur
was an authorized agent. This issue is discussed further in Chapter 21 "Liability of Principal and Agent;
Termination of Agency".

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
778

An agent is one who acts on behalf of another. Many transactions are conducted by agents so acting. All
corporate transactions, including those involving governmental organizations, are so conducted because
corporations cannot themselves actually act; they are legal fictions. Agencies may be created expressly,
impliedly, or apparently. Recurring issues in agency law include whether the “agent” really is such, the scope
of the agent’s authority, and the duties among the parties. The five types of agents include: general agent,
special agent, subagent, agency coupled with an interest, and servant (or employee). The independent
contractor is not an employee; her activities are not specifically controlled by her client, and the client is not
liable for payroll taxes, Social Security, and the like. But it is not uncommon for an employer to claim workers
are independent contractors when in fact they are employees, and the cases are often hard-fought on the
facts.

EXERCISES
1.

Why is agency law especially important in the business and government context?

2.

What are the five types of agents?

3.

What distinguishes an employee from an independent contractor?

4.

Why do employers frequently try to pass off employees as independent contractors?

[1] 1. Flick v. Crouch, 434 P.2d 256, 260 (OK, 1967).
[2] Robinson v. New York Commodities Corp., 396 N.Y.S.2d 725, App. Div. (1977).
[3] General Accident Fire & Life Assurance Corp v. Pro Golf Association, 352 N.E.2d 441 (Ill. App. 1976).

Saylor URL: http://www.saylor.org/books

Saylor.org
779

20.2 Duties between Agent and Principal
LEARNING OBJECTIVES
1.

Understand that the agent owes the principal two types of duties: a special duty—the fiduciary
duty—and other general duties as recognized in agency law.

2.

Recognize that the principal owes the agent duties: contract, tort, and workers’ compensation.

Agent’s Duty to Principal
The agent owes the principal duties in two categories: the fiduciary duty and a set of general duties
imposed by agency law. But these general duties are not unique to agency law; they are duties owed by any
employee to the employer.

Fiduciary Duty
In a nonagency contractual situation, the parties’ responsibilities terminate at the border of the contract.
There is no relationship beyond the agreement. This literalist approach is justified by the more general
principle that we each should be free to act unless we commit ourselves to a particular course.
But the agency relationship is more than a contractual one, and the agent’s responsibilities go beyond the
border of the contract. Agency imposes a higher duty than simply to abide by the contract terms. It
imposes a fiduciary duty. The law infiltrates the contract creating the agency relationship and reverses the
general principle that the parties are free to act in the absence of agreement. As a fiduciary of the
principal, the agent stands in a position of special trust. His responsibility is to subordinate his selfinterest to that of his principal. The fiduciary responsibility is imposed by law. The absence of any clause
in the contract detailing the agent’s fiduciary duty does not relieve him of it. The duty contains several
aspects.

Duty to Avoid Self-Dealing
A fiduciary may not lawfully profit from a conflict between his personal interest in a transaction and his
principal’s interest in that same transaction. A broker hired as a purchasing agent, for instance, may not

Saylor URL: http://www.saylor.org/books

Saylor.org
780

sell to his principal through a company in which he or his family has a financial interest. The penalty for
breach of fiduciary duty is loss of compensation and profit and possible damages for breach of trust.

Duty to Preserve Confidential Information
To further his objectives, a principal will usually need to reveal a number of secrets to his agent—how
much he is willing to sell or pay for property, marketing strategies, and the like. Such information could
easily be turned to the disadvantage of the principal if the agent were to compete with the principal or
were to sell the information to those who do. The law therefore prohibits an agent from using for his own
purposes or in ways that would injure the interests of the principal, information confidentially given or
acquired. This prohibition extends to information gleaned from the principal though unrelated to the
agent’s assignment: “[A]n agent who is told by the principal of his plans, or who secretly examines books
or memoranda of the employer, is not privileged to use such information at his principal’s
expense.”

[1]

Nor may the agent use confidential information after resigning his agency. Though he is free,

in the absence of contract, to compete with his former principal, he may not use information learned in
the course of his agency, such as trade secrets and customer lists. Section 20.3.3 "Breach of Fiduciary
Duty", Bacon v. Volvo Service Center, Inc., deals with an agent’s breach of the duty of confidentiality.

Other Duties
In addition to fiduciary responsibility (and whatever special duties may be contained in the specific
contract) the law of agency imposes other duties on an agent. These duties are not necessarily unique to
agents: a nonfiduciary employee could also be bound to these duties on the right facts.

Duty of Skill and Care
An agent is usually taken on because he has special knowledge or skills that the principal wishes to tap.
The agent is under a legal duty to perform his work with the care and skill that is “standard in the locality
for the kind of work which he is employed to perform” and to exercise any special skills, if these are
greater or more refined than those prevalent among those normally employed in the community. In short,
the agent may not lawfully do a sloppy job.

[2]

Duty of Good Conduct
Saylor URL: http://www.saylor.org/books

Saylor.org
781

In the absence of an agreement, a principal may not ordinarily dictate how an agent must live his private
life. An overly fastidious florist may not instruct her truck driver to steer clear of the local bar on his way
home from delivering flowers at the end of the day. But there are some jobs on which the personal habits
of the agent may have an effect. The agent is not at liberty to act with impropriety or notoriety, so as to
bring disrepute on the business in which the principal is engaged. A lecturer at an antialcohol clinic may
be directed to refrain from frequenting bars. A bank cashier who becomes known as a gambler may be
fired.

Duty to Keep and Render Accounts
The agent must keep accurate financial records, take receipts, and otherwise act in conformity to standard
business practices.

Duty to Act Only as Authorized
This duty states a truism but is one for which there are limits. A principal’s wishes may have been stated
ambiguously or may be broad enough to confer discretion on the agent. As long as the agent acts
reasonably under the circumstances, he will not be liable for damages later if the principal ultimately
repudiates what the agent has done: “Only conduct which is contrary to the principal’s manifestations to
him, interpreted in light of what he has reason to know at the time when he acts,…subjects the agent to
liability to the principal.”

[3]

Duty Not to Attempt the Impossible or Impracticable
The principal says to the agent, “Keep working until the job is done.” The agent is not obligated to go
without food or sleep because the principal misapprehended how long it would take to complete the job.
Nor should the agent continue to expend the principal’s funds in a quixotic attempt to gain business, sign
up customers, or produce inventory when it is reasonably clear that such efforts would be in vain.

Duty to Obey
As a general rule, the agent must obey reasonable directions concerning the manner of performance.
What is reasonable depends on the customs of the industry or trade, prior dealings between agent and

Saylor URL: http://www.saylor.org/books

Saylor.org
782

principal, and the nature of the agreement creating the agency. A principal may prescribe uniforms for
various classes of employees, for instance, and a manufacturing company may tell its sales force what
sales pitch to use on customers. On the other hand, certain tasks entrusted to agents are not subject to the
principal’s control; for example, a lawyer may refuse to permit a client to dictate courtroom tactics.

Duty to Give Information
Because the principal cannot be every place at once—that is why agents are hired, after all—much that is
vital to the principal’s business first comes to the attention of agents. If the agent has actual notice or
reason to know of information that is relevant to matters entrusted to him, he has a duty to inform the
principal. This duty is especially critical because information in the hands of an agent is, under most
circumstances, imputed to the principal, whose legal liabilities to third persons may hinge on receiving
information in timely fashion. Service of process, for example, requires a defendant to answer within a
certain number of days; an agent’s failure to communicate to the principal that a summons has been
served may bar the principal’s right to defend a lawsuit. The imputation to the principal of knowledge
possessed by the agent is strict: even where the agent is acting adversely to the principal’s interests—for
example, by trying to defraud his employer—a third party may still rely on notification to the agent, unless
the third party knows the agent is acting adversely.

“Shop Rights” Doctrine
In Grip Nut Co. v. Sharp, Sharp made a deal with Grip Nut Company that in return for a salary and
bonuses as company president, he would assign to the company any inventions he made.

[4]

When the five-

year employment contract expired, Sharp continued to serve as chief executive officer, but no new
contract was negotiated concerning either pay or rights to inventions. During the next ten years, Sharp
invented a number of new products and developed new machinery to manufacture them; patent rights
went to the company. However, he made one invention with two other employees and they assigned the
patent to him. A third employee invented a safety device and also assigned the patent to Sharp. At one
time, Sharp’s son invented a leakproof bolt and a process to manufacture it; these, too, were assigned to
Sharp. These inventions were developed in the company’s plants at its expense.

Saylor URL: http://www.saylor.org/books

Saylor.org
783

When Sharp died, his family claimed the rights to the inventions on which Sharp held assignments and
sued the company, which used the inventions, for patent infringement. The family reasoned that after the
expiration of the employment contract, Sharp was employed only in a managerial capacity, not as an
inventor. The court disagreed and invoked the shop rights doctrine, under which an invention “developed
and perfected in [a company’s] plant with its time, materials, and appliances, and wholly at its expense”
may be used by the company without payment of royalties: “Because the servant uses his master’s time,
facilities and materials to attain a concrete result, the employer is entitled to use that which embodies his
own property and to duplicate it as often as he may find occasion to employ similar appliances in his
business.” The company would have been given complete ownership of the patents had there been an
express or implied (e.g., the employee is hired to make inventions) contract to this effect between Sharp
and the company.

Principal’s Duty to Agent
In this category, we may note that the principal owes the agent duties in contract, tort, and—statutorily—
workers’ compensation law.

Contract Duties
The fiduciary relationship of agent to principal does not run in reverse—that is, the principal is not the
agent’s fiduciary. Nevertheless, the principal has a number of contractually related obligations toward his
agent.

General Contract Duties
These duties are analogues of many of the agent’s duties that we have just examined. In brief, a principal
has a duty “to refrain from unreasonably interfering with [an agent’s] work.”

[5]

The principal is allowed,

however, to compete with the agent unless the agreement specifically prohibits it. The principal has a duty
to inform his agent of risks of physical harm or pecuniary loss that inhere in the agent’s performance of
assigned tasks. Failure to warn an agent that travel in a particular neighborhood required by the job may
be dangerous (a fact unknown to the agent but known to the principal) could under common law subject
the principal to a suit for damages if the agent is injured while in the neighborhood performing her job. A

Saylor URL: http://www.saylor.org/books

Saylor.org
784

principal is obliged to render accounts of monies due to agents; a principal’s obligation to do so depends
on a variety of factors, including the degree of independence of the agent, the method of compensation,
and the customs of the particular business. An agent’s reputation is no less valuable than a principal’s,
and so an agent is under no obligation to continue working for one who sullies it.

Employment at Will
Under the traditional “employment-at-will” doctrine, an employee who is not hired for a specific period
can be fired at any time, for any reason (except bad reasons: an employee cannot be fired, for example, for
reporting that his employer’s paper mill is illegally polluting groundwater). This doctrine has been much
criticized.

Duty to Indemnify
Agents commonly spend money pursuing the principal’s business. Unless the agreement explicitly
provides otherwise, the principal has a duty to indemnify or reimburse the agent. A familiar form of
indemnity is the employee expense account.

Tort and Workers’ Compensation Duties
The employer owes the employee—any employee, not just agents—certain statutorily imposed tort and
workers’ compensation duties.

Background to Workers’ Compensation
Andy, who works in a dynamite factory, negligently stores dynamite in the wrong shed. Andy warns his
fellow employee Bill that he has done so. Bill lights up a cigarette near the shed anyway, a spark lands on
the ground, the dynamite explodes, and Bill is injured. May Bill sue his employer to recover damages? At
common law, the answer would be no—three times no. First, the “fellow-servant” rule would bar recovery
because the employer was held not to be responsible for torts committed by one employee against
another. Second, Bill’s failure to heed Andy’s warning and his decision to smoke near the dynamite
amounted to contributory negligence. Hence even if the dynamite had been negligently stored by the
employer rather than by a fellow employee, the claim would have been dismissed. Third, the courts might

Saylor URL: http://www.saylor.org/books

Saylor.org
785

have held that Bill had “assumed the risk”: since he was aware of the dangers, it would not be fair to
saddle the employer with the burden of Bill’s actions.
The three common-law rules just mentioned ignited intense public fury by the turn of the twentieth
century. In large numbers of cases, workers who were mutilated or killed on the job found themselves and
their families without recompense. Union pressure and grass roots lobbying led
toworkers’ compensation acts—statutory enactments that dramatically overhauled the law of torts as it
affected employees.

The System in General
Workers’ compensation is a no-fault system. The employee gives up the right to sue the employer (and, in
some states, other employees) and receives in exchange predetermined compensation for a job-related
injury, regardless of who caused it. This trade-off was felt to be equitable to employer and employee: the
employee loses the right to seek damages for pain and suffering—which can be a sizable portion of any
jury award—but in return he can avoid the time-consuming and uncertain judicial process and assure
himself that his medical costs and a portion of his salary will be paid—and paid promptly. The employer
must pay for all injuries, even those for which he is blameless, but in return he avoids the risk of losing a
big lawsuit, can calculate his costs actuarially, and can spread the risks through insurance.
Most workers’ compensation acts provide 100 percent of the cost of a worker’s hospitalization and
medical care necessary to cure the injury and relieve him from its effects. They also provide for payment
of lost wages and death benefits. Even an employee who is able to work may be eligible to receive
compensation for specific injuries. Part of the table of benefits for specific injuries under the Kansas
statute is shown in Note 20.16 "Kansas Workers’ Compensation Benefits for Specific Injuries".

Kansas Workers’ Compensation Benefits for Specific Injuries
Article 5.—Workers’ Compensation
44-510d. Compensation for certain permanent partial disabilities; schedule. If there is an award of
permanent disability as a result of the injury there shall be a presumption that disability existed

Saylor URL: http://www.saylor.org/books

Saylor.org
786

immediately after the injury and compensation is to be paid for not to exceed the number of weeks
allowed in the following schedule:
(1) For loss of a thumb, 60 weeks.
(2) For the loss of a first finger, commonly called the index finger, 37 weeks.
(3) For the loss of a second finger, 30 weeks.
(4) For the loss of a third finger, 20 weeks.
(5) For the loss of a fourth finger, commonly called the little finger, 15 weeks.
(6) Loss of the first phalange of the thumb or of any finger shall be considered to be equal to the loss of
1/2 of such thumb or finger, and the compensation shall be 1/2 of the amount specified above. The loss of
the first phalange and any part of the second phalange of any finger, which includes the loss of any part of
the bone of such second phalange, shall be considered to be equal to the loss of 2/3 of such finger and the
compensation shall be 2/3 of the amount specified above. The loss of the first phalange and any part of
the second phalange of a thumb which includes the loss of any part of the bone of such second phalange,
shall be considered to be equal to the loss of the entire thumb. The loss of the first and second phalanges
and any part of the third proximal phalange of any finger, shall be considered as the loss of the entire
finger. Amputation through the joint shall be considered a loss to the next higher schedule.
(7) For the loss of a great toe, 30 weeks.
(8) For the loss of any toe other than the great toe, 10 weeks.
(9) The loss of the first phalange of any toe shall be considered to be equal to the loss of 1/2 of such toe
and the compensation shall be 1/2 of the amount above specified.
(10) The loss of more than one phalange of a toe shall be considered to be equal to the loss of the entire
toe.
(11) For the loss of a hand, 150 weeks.
(12) For the loss of a forearm, 200 weeks.

Saylor URL: http://www.saylor.org/books

Saylor.org
787

(13) For the loss of an arm, excluding the shoulder joint, shoulder girdle, shoulder musculature or any
other shoulder structures, 210 weeks, and for the loss of an arm, including the shoulder joint, shoulder
girdle, shoulder musculature or any other shoulder structures, 225 weeks.
(14) For the loss of a foot, 125 weeks.
(15) For the loss of a lower leg, 190 weeks.
(16) For the loss of a leg, 200 weeks.
(17) For the loss of an eye, or the complete loss of the sight thereof, 120 weeks.
Source:http://www.kslegislature.org/li/statute/044_000_0000_chapter/044_005_0000_article/044_
005_0010d_section/044_005_0010d_k/.
The injured worker is typically entitled to two-thirds his or her average pay, not to exceed some specified
maximum, for two hundred weeks. If the loss is partial (like partial loss of sight), the recovery is decreased
by the percentage still usable.

Coverage
Although workers’ compensation laws are on the books of every state, in two states—New Jersey and
Texas—they are not compulsory. In those states the employer may decline to participate, in which event
the employee must seek redress in court. But in those states permitting an employer election, the old
common-law defenses (fellow-servant rule, contributory negligence, and assumption of risk) have been
statutorily eliminated, greatly enhancing an employee’s chances of winning a suit. The incentive is
therefore strong for employers to elect workers’ compensation coverage.
Those frequently excluded are farm and domestic laborers and public employees; public employees,
federal workers, and railroad and shipboard workers are covered under different but similar laws. The
trend has been to include more and more classes of workers. Approximately half the states now provide
coverage for household workers, although the threshold of coverage varies widely from state to state.
Some use an earnings test; other states impose an hours threshold. People who fall within the domestic

Saylor URL: http://www.saylor.org/books

Saylor.org
788

category include maids, baby-sitters, gardeners, and handymen but generally not plumbers, electricians,
and other independent contractors.

Paying for Workers’ Compensation
There are three general methods by which employers may comply with workers’ compensation laws. First,
they may purchase employer’s liability and workers’ compensation policies through private commercial
insurance companies. These policies consist of two major provisions: payment by the insurer of all claims
filed under workers’ compensation and related laws (such as occupational disease benefits) and coverage
of the costs of defending any suits filed against the employer, including any judgments awarded. Since
workers’ compensation statutes cut off the employee’s right to sue, how can such a lawsuit be filed? The
answer is that there are certain exceptions to the ban: for instance, a worker may sue if the employer
deliberately injures an employee.
The second method of compliance with workers’ compensation laws is to insure through a state fund
established for the purpose. The third method is to self-insure. The laws specify conditions under which
companies may resort to self-insurance, and generally only the largest corporations qualify to do so. In
short, workers’ compensation systems create a tax on employers with which they are required (again, in
most states) to buy insurance. The amount the employer has to pay for the insurance depends on the
number and seriousness of claims made—how dangerous the work is. For example, Washington State’s
2011 proposed hourly rates for employers to purchase insurance include these items: for egg and poultry
farms, $1.16 per hour; shake and shingle mills, $18.06 per hour; asphalt paving, $2.87 per hour; lawn care
maintenance, $1.22 per hour; plastic products manufacturing, $0.87 per hour; freight handling, $1.81 per
hour; supermarkets, $0.76; restaurants, $0.43; entertainers and dancers, $7.06; colleges and universities,
$0.31.

[6]

Recurring Legal Issues
There are a number of legal issues that recur in workers’ compensation cases. The problem is, from the
employer’s point of view, that the cost of buying insurance is tied to the number of claims made. The
employer therefore has reason to assert the injured employee is not eligible for compensation. Recurring
legal issues include the following:

Saylor URL: http://www.saylor.org/books

Saylor.org
789

•

Is the injury work related? As a general rule, on-the-job injuries are covered no matter what their
relationship to the employee’s specific duties. Although injuries resulting from drunkenness or
fighting are not generally covered, there are circumstances under which they will be, as Section 20.3.2
"Employee versus Independent Contractor" shows.

•

Is the injured person an employee? Courts are apt to be liberal in construing statutes to include those
who might not seem to be employed. In Betts v. Ann Arbor Public Schools, a University of Michigan
student majoring in physical education was a student teacher in a junior high school.

[7]

During a four-

month period, he taught two physical education courses. On the last day of his student teaching, he
walked into the locker room and thirty of his students grabbed him and tossed him into the swimming
pool. This was traditional, but he “didn’t feel like going in that morning” and put up a struggle that
ended with a whistle on an elastic band hitting him in the eye, which he subsequently lost as a result
of the injury. He filed a workers’ compensation claim. The school board argued that he could not be
classified as an employee because he received no pay. Since he was injured by students—not
considered agents of the school—he would probably have been unsuccessful in filing a tort suit; hence
the workers’ compensation claim was his only chance of recompense. The state workers’
compensation appeal board ruled against the school on the ground that payment in money was not
required: “Plaintiff was paid in the form of training, college credits towards graduation, and meeting
of the prerequisites of a state provisional certificate.” The state supreme court affirmed the award.
•

How palpable must the “injury” be? A difficult issue is whether a worker is entitled to compensation
for psychological injury, including cumulative trauma. Until the 1970s, insurance companies and
compensation boards required physical injury before making an award. Claims that job stresses led to
nervous breakdowns or other mental disorders were rejected. But most courts have liberalized the
definition of injury and now recognize that psychological trauma can be real and that job stress can
bring it on, as shown by the discussion of Wolfe v. Sibley, Lindsay & Curr Co. in Section 20.3.4
"Workers’ Compensation: What “Injuries” Are Compensable?".

KEY TAKEAWAY
The agent owes the principal two categories of duties: fiduciary and general. The fiduciary duty is the duty to
act always in the interest of the principal; the duty here includes that to avoid self-dealing and to preserve
confidential information. The general duty owed by the agent encompasses the sorts of obligations any

Saylor URL: http://www.saylor.org/books

Saylor.org
790

employee might have: the duty of skill and care, of good conduct, to keep and render accounts, to not
attempt the impossible or impracticable, to obey, and to give information. The shop rights doctrine provides
that inventions made by an employee using the employer’s resources and on the employer’s time belong to
the employer.
The principal owes the agent duties too. These may be categorized as contract and tort duties. The contract
duties are to warn the agent of hazards associated with the job, to avoid interfering with the agent’s
performance of his job, to render accounts of money due the agent, and to indemnify the agent for business
expenses according to their agreement. The tort duty owed by the principal to the agent—employee—is
primarily the statutorily imposed duty to provide workers’ compensation for injuries sustained on the job. In
reaction to common-law defenses that often exonerated the employer from liability for workers’ injuries, the
early twentieth century saw the rise of workers’ compensation statutes. These require the employer to
provide no-fault insurance coverage for any injury sustained by the employee on the job. Because the
employer’s insurance costs are claims rated (i.e., the cost of insurance depends on how many claims are
made), the employer scrutinizes claims. A number of recurring legal issues arise: Is the injury work related? Is
the injured person an employee? What constitutes an “injury”?

EXERCISES
1.

Judge Learned Hand, a famous early-twentieth-century jurist (1872–1961), said, “The fiduciary duty is not
the ordinary morals of the marketplace.” How does the fiduciary duty differ from “the ordinary morals of
the marketplace”? Why does the law impose a fiduciary duty on the agent?

2.

What are the nonfiduciary duties owed by the agent to the principal?

3.

What contract duties are owed by the principal to the agent?

4.

Why were workers’ compensation statutes adopted in the early twentieth century?

5.

How do workers’ compensation statutes operate, and how are the costs paid for?

[1] Restatement (Second) of Agency, Section 395.
[2] Restatement (Second) of Agency, Section 379.
[3] Restatement (Second) of Agency, Section 383.
[4] Grip Nut Co. v. Sharp, 150 F.2d 192 (7th Cir. 1945).

Saylor URL: http://www.saylor.org/books

Saylor.org
791

[5] Restatement (Second) of Agency, Section 434.
[6] Washington State Department of Labor & Industries, Rates for Workers’ Compensation, Proposed 2011
Rates,http://www.lni.wa.gov/ClaimsIns/Insurance/RatesRisk/Check/RatesHistory.
[7] Betts v. Ann Arbor Public Schools, 271 N.W.2d 498 (Mich. 1978).

Saylor URL: http://www.saylor.org/books

Saylor.org
792

20.3 Cases
Creation of Agency: Liability of Parent for Contracts Made by “Agent” Child
Weingart v. Directoire Restaurant, Inc.
333 N.Y.S.2d 806 (N.Y., 1972)
KASSEL, J.
The issue here is whether defendant restaurant by permitting an individual to park patrons’ cars thereby
held him out as its “employee” for such purposes. Admittedly, this individual, one Buster Douglas, is not
its employee in the usual sense but with the knowledge of defendant, he did station himself in front of its
restaurant, wore a doorman’s uniform and had been parking its customers’ autos. The parties stipulated
that if he were held to be defendant’s employee, this created a bailment between the parties [and the
“employer” would have to rebut a presumption of negligence if the customer’s property was not returned
to the customer].
On April 20, 1968, at about 10 P.M., plaintiff drove his 1967 Cadillac Coupe de Ville to the door of the
Directoire Restaurant at 160 East 48th Street in Manhattan. Standing in front of the door was Buster
Douglas, dressed in a self-supplied uniform, comprised of a regular doorman’s cap and matching jacket.
Plaintiff gave the keys to his vehicle to Douglas and requested that he park the car. He gave Douglas a
$1.00 tip and received a claim check. Plaintiff then entered defendant’s restaurant, remained there for
approximately 45 minutes and when he departed, Douglas was unable to locate the car which was never
returned to plaintiff.
At the time of this occurrence, the restaurant had been open for only nine days, during which time
plaintiff had patronized the restaurant on at least one prior occasion.
Defendant did not maintain any sign at its entrance or elsewhere that it would provide parking for its
customers (nor, apparently, any sign warning to the contrary).
Buster Douglas parked cars for customers of defendant’s restaurant and at least three or four other
restaurants on the block. He stationed himself in front of each restaurant during the course of an evening

Saylor URL: http://www.saylor.org/books

Saylor.org
793

and was so engaged during the evening of April 20, 1968. Defendant clearly knew of and did not object to
Douglas’ activities outside its restaurant. Defendant’s witness testified at an examination before trial:
Q. Did anybody stand outside your restaurant in any capacity whatsoever?
A. There was a man out there parking cars for the block, but he was in no way connected with us or
anything like that. He parked cars for the Tamburlaine and also for the Chateau Madrid, Nepentha and a
few places around the block.
Q. Did you know that this gentleman was standing outside your restaurant?
A. Yes, I knew he was there.
Q. How did you know that he was standing outside your restaurant?
A. Well, I knew the man’s face because I used to work in a club on 55th Street and he was there. When we
first opened up here, we didn’t know if we would have a doorman or have parking facilities or what we
were going to do at that time. We just let it hang and I told this Buster, Buster was his name, that you are a
free agent and you do whatever you want to do. I am tending bar in the place and what you do in the street
is up to you, I will not stop you, but we are not hiring you or anything like that, because at that time, we
didn’t know what we were going to use the parking lot or get a doorman and put on a uniform or what.
These facts establish to the court’s satisfaction that, although Douglas was not an actual employee of the
restaurant, defendant held him out as its authorized agent or “employee” for the purpose of parking its
customers’ cars, by expressly consenting to his standing, in uniform, in front of its door to receive
customers, to park their cars and issue receipts therefor—which services were rendered without charge to
the restaurant’s customers, except for any gratuity paid to Douglas. Clearly, under these circumstances,
apparent authority has been shown and Douglas acted within the scope of this authority.
Plaintiff was justified in assuming that Douglas represented the restaurant in providing his services and
that the restaurant had placed him there for the convenience of its customers. A restaurateur knows that
this is the impression created by allowing a uniformed attendant to so act. Facility in parking is often a
critical consideration for a motorist in selecting a restaurant in midtown Manhattan, and the Directoire

Saylor URL: http://www.saylor.org/books

Saylor.org
794

was keenly aware of this fact as evidenced by its testimony that the management was looking into various
other possibilities for solving customers’ parking problems.
There was no suitable disclaimer posted outside the restaurant that it had no parking facilities or that
entrusting one’s car to any person was at the driver’s risk. It is doubtful that any prudent driver would
entrust his car to a strange person on the street, if he thought that the individual had no authorization
from the restaurant or club or had no connection with it, but was merely an independent operator with
questionable financial responsibility.
The fact that Douglas received no compensation directly from defendant is not material. Each party
derived a benefit from the arrangement: Douglas being willing to work for gratuities from customers, and
the defendant, at no cost to itself, presenting the appearance of providing the convenience of free parking
and doorman services to its patrons. In any case, whatever private arrangements existed between the
restaurant and Douglas were never disclosed to the customers.
Even if such person did perform these services for several restaurants, it does not automatically follow
that he is a freelance entrepreneur, since a shared employee working for other small or moderately sized
restaurants in the area would seem a reasonable arrangement, in no way negating the authority of the
attendant to act as doorman and receive cars for any one of these places individually.
The case most analogous to the instant one is Klotz v. El Morocco [Citation, 1968], and plaintiff here
relies on it. That case similarly involved the theft of a car parked by a uniformed individual standing in
front of defendant’s restaurant who, although not employed by it, parked vehicles for its patrons with the
restaurant’s knowledge and consent. Defendant here attempts to distinguish this case principally upon the
ground that the parties in El Morocco stipulated that the ‘doorman’ was an agent or employee of the
defendant acting within the scope of his authority. However, the judge made an express finding to that
effect: ‘* * * there was sufficient evidence in plaintiff’s case on which to find DiGiovanni, the man in the
uniform, was acting within the scope of his authority as agent of defendant.” Defendant here also points to
the fact that in Klotz DiGiovanni placed patrons’ car keys on a rack inside El Morocco; however, this is
only one fact to be considered in finding a bailment and is, to me, more relevant to the issue of the degree
of care exercised.

Saylor URL: http://www.saylor.org/books

Saylor.org
795

When defendant’s agent failed to produce plaintiff’s automobile, a presumption of negligence arose which
now requires defendant to come forward with a sufficient explanation to rebut this presumption.
[Citation] The matter should be set down for trial on the issues of due care and of damages.

CASE QUESTIONS
1.

Buster Douglas was not the restaurant’s employee. Why did the court determine his negligence could
nevertheless be imputed to the restaurant?

2.

The plaintiff in this case relied on Klotz, very similar in facts, in which the car-parking attendant was found
to be an employee. The defendant, necessarily, needed to argue that the cases were not very similar.
What argument did the defendant make? What did the court say about that argument?

3.

The restaurant here is a bailee—it has rightful possession of the plaintiff’s (bailor’s) property, the car. If
the car is not returned to the plaintiff a rebuttable presumption of negligence arises. What does that
mean?

Employee versus Independent Contractor
Vizcaino v. Microsoft Corp.
97 F.3d 1187 (9th Cir. 1996)
Reinhardt, J.
Large corporations have increasingly adopted the practice of hiring temporary employees or
independent contractors as a means of avoiding payment of employee benefits, and thereby increasing
their profits. This practice has understandably led to a number of problems, legal and otherwise. One of
the legal issues that sometimes arises is exemplified by this lawsuit. The named plaintiffs, who were
classified by Microsoft as independent contractors, seek to strip that label of its protective covering and
to obtain for themselves certain benefits that the company provided to all of its regular or permanent
employees. After certifying the named plaintiffs as representatives of a class of “common-law
employees,” the district court granted summary judgment to Microsoft on all counts. The
plaintiffs…now appeal as to two of their claims: a) the claim…that they are entitled to savings benefits
under Microsoft’s Savings Plus Plan (SPP); and b) that…they are entitled to stock-option benefits under

Saylor URL: http://www.saylor.org/books

Saylor.org
796

Microsoft’s Employee Stock Purchase Plan (ESPP). In both cases, the claims are based on their
contention that they are common-law employees.
Microsoft, one of the country’s fastest growing and most successful corporations and the world’s largest
software company, produces and sells computer software internationally. It employs a core staff of
permanent employees. It categorizes them as “regular employees” and offers them a wide variety of
benefits, including paid vacations, sick leave, holidays, short-term disability, group health and life
insurance, and pensions, as well as the two benefits involved in this appeal. Microsoft supplements its
core staff of employees with a pool of individuals to whom it refuses to pay fringe benefits. It previously
classified these individuals as “independent contractors” or “freelancers,” but prior to the filing of the
action began classifying them as “temporary agency employees.” Freelancers were hired when Microsoft
needed to expand its workforce to meet the demands of new product schedules. The company did not, of
course, provide them with any of the employee benefits regular employees receive.
The plaintiffs…performed services as software testers, production editors, proofreaders, formatters and
indexers. Microsoft fully integrated the plaintiffs into its workforce: they often worked on teams along
with regular employees, sharing the same supervisors, performing identical functions, and working the
same core hours. Because Microsoft required that they work on site, they received admittance card keys,
office equipment and supplies from the company.
Freelancers and regular employees, however, were not without their obvious distinctions. Freelancers
wore badges of a different color, had different electronic-mail addresses, and attended a less formal
orientation than that provided to regular employees. They were not permitted to assign their work to
others, invited to official company functions, or paid overtime wages. In addition, they were not paid
through Microsoft’s payroll department. Instead, they submitted invoices for their services, documenting
their hours and the projects on which they worked, and were paid through the accounts receivable
department.
The plaintiffs were told when they were hired that, as freelancers, they would not be eligible for benefits.
None has contended that Microsoft ever promised them any benefits individually. All eight named
plaintiffs signed [employment agreements] when first hired by Microsoft or soon thereafter. [One]

Saylor URL: http://www.saylor.org/books

Saylor.org
797

included a provision that states that the undersigned “agrees to be responsible for all federal and state
taxes, withholding, social security, insurance and other benefits.” The [other one] states that “as an
Independent Contractor to Microsoft, you are self-employed and are responsible to pay all your own
insurance and benefits.” Eventually, the plaintiffs learned of the various benefits being provided to regular
employees from speaking with them or reading various Microsoft publications concerning employee
benefits.
In 1989 and 1990, the Internal Revenue Service (IRS)[,]…applying common-law principles defining the
employer-employee relationship, concluded that Microsoft’s freelancers were not independent contractors
but employees for withholding and employment tax purposes, and that Microsoft would thereafter be
required to pay withholding taxes and the employer’s portion of Federal Insurance Contribution Act
(FICA) tax. Microsoft agreed.…
After learning of the IRS rulings, the plaintiffs sought various employee benefits, including those now at
issue: the ESPP and SPP benefits. The SPP…is a cash or deferred salary arrangement under § 401k of the
Internal Revenue Code that permits Microsoft’s employees to save and invest up to fifteen percent of their
income through tax-deferred payroll deductions.…Microsoft matches fifty percent of the employee’s
contribution in any year, with [a maximum matching contribution]. The ESPP…permits employees to
purchase company stock [with various rules].
Microsoft rejected the plaintiffs’ claims for benefits, maintaining that they were independent contractors
who were personally responsible for all their own benefits.…
The plaintiffs brought this action, challenging the denial of benefits.
Microsoft contends that the extrinsic evidence, including the [employment agreements], demonstrates its
intent not to provide freelancers or independent contractors with employee benefits[.]…We have no doubt
that the company did not intend to provide freelancers or independent contractors with employee
benefits, and that if the plaintiffs had in fact been freelancers or independent contractors, they would not
be eligible under the plan. The plaintiffs, however, were not freelancers or independent contractors. They
were common-law employees, and the question is what, if anything, Microsoft intended with respect to
persons who were actually common-law employees but were not known to Microsoft to be such. The fact

Saylor URL: http://www.saylor.org/books

Saylor.org
798

that Microsoft did not intend to provide benefits to persons who it thought were freelancers or
independent contractors sheds little or no light on that question.…
Microsoft’s argument, drawing a distinction between common-law employees on the basis of the manner
in which they were paid, is subject to the same vice as its more general argument. Microsoft regarded the
plaintiffs as independent contractors during the relevant period and learned of their common-lawemployee status only after the IRS examination. They were paid through the accounts receivable
department rather than the payroll department because of Microsoft’s mistaken view as to their legal
status. Accordingly, Microsoft cannot now contend that the fact that they were paid through the accounts
receivable department demonstrates that the company intended to deny them the benefits received by all
common-law employees regardless of their actual employment status. Indeed, Microsoft has pointed to no
evidence suggesting that it ever denied eligibility to any employees, whom it understood to be commonlaw employees, by paying them through the accounts receivable department or otherwise.
We therefore construe the ambiguity in the plan against Microsoft and hold that the plaintiffs are eligible
to participate under the terms of the SPP.
[Next, regarding the ESPP] we hold that the plaintiffs…are covered by the specific provisions of the ESPP.
We apply the “objective manifestation theory of contracts,” which requires us to “impute an intention
corresponding to the reasonable meaning of a person’s words and acts.” [Citation] Through its
incorporation of the tax code provision into the plan, Microsoft manifested an objective intent to make all
common-law employees, and hence the plaintiffs, eligible for participation. The ESPP specifically
provides:
It is the intention of the Company to have the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Internal Revenue Code of 1954. The provisions of the Plan shall, accordingly, be
construed so as to extend and limit participation in a manner consistent with the requirements of that
Section of the Code. (emphasis added)
[T]he ESPP, when construed in a manner consistent with the requirements of § 423, extends participation
to all common-law employees not covered by one of the express exceptions set forth in the plan.
Accordingly, we find that the ESPP, through its incorporation of § 423, expressly extends eligibility for

Saylor URL: http://www.saylor.org/books

Saylor.org
799

participation to the plaintiff class and affords them the same options to acquire stock in the corporation as
all other employees.
Microsoft next contends that the [employment agreements] signed by the plaintiffs render them ineligible
to participate in the ESPP. First, the label used in the instruments signed by the plaintiffs does not control
their employment status. Second, the employment instruments, if construed to exclude the plaintiffs from
receiving ESPP benefits, would conflict with the plan’s express incorporation of § 423. Although Microsoft
may have generally intended to exclude individuals who were in fact independent contractors, it could
not, consistent with its express intention to extend participation in the ESPP to all common-law
employees, have excluded the plaintiffs. Indeed, such an exclusion would defeat the purpose of including §
423 in the plan, because the exclusion of common-law employees not otherwise accepted would result in
the loss of the plan’s tax qualification.
Finally, Microsoft maintains that the plaintiffs are not entitled to ESPP benefits because the terms of the
plan were never communicated to them and they were therefore unaware of its provisions when they
performed their employment services.…In any event, to the extent that knowledge of an offer of benefits is
a prerequisite, it is probably sufficient that Microsoft publicly promulgated the plan. In [Citation], the
plaintiff was unaware of the company’s severance plan until shortly before his termination. The Oklahoma
Supreme Court concluded nonetheless that publication of the plan was “the equivalent of constructive
knowledge on the part of all employees not specifically excluded.”
We are not required to rely, however, on the [this] analysis or even on Microsoft’s own unwitting
concession. There is a compelling reason, implicit in some of the preceding discussion, that requires us to
reject the company’s theory that the plaintiffs’ entitlement to ESPP benefits is defeated by their previous
lack of knowledge regarding their rights. It is “well established” that an optionor may not rely on an
optionee’s failure to exercise an option when he has committed any act or failed to perform any duty
“calculated to cause the optionee to delay in exercising the right.” [Citation] “[T]he optionor may not
make statements or representations calculated to cause delay, [or] fail to furnish [necessary]
information.…” Similarly, “[I]t is a principle of fundamental justice that if a promisor is himself the cause
of the failure of performance, either of an obligation due him or of a condition upon which his own
liability depends, he cannot take advantage of the failure.” [Citation]…

Saylor URL: http://www.saylor.org/books

Saylor.org
800

Applying these principles, we agree with the magistrate judge, who concluded that Microsoft, which
created a benefit to which the plaintiffs were entitled, could not defend itself by arguing that the plaintiffs
were unaware of the benefit, when its own false representations precluded them from gaining that
knowledge. Because Microsoft misrepresented both the plaintiffs’ actual employment status and their
eligibility to participate in the ESPP, it is responsible for their failure to know that they were covered by
the terms of the offer. It may not now take advantage of that failure to defeat the plaintiffs’ rights to ESPP
benefits. Thus, we reject Microsoft’s final argument.
Conclusion
For the reasons stated, the district court’s grant of summary judgment in favor of Microsoft and denial of
summary judgment in favor of the plaintiffs is REVERSED and the case REMANDED for the
determination of any questions of individual eligibility for benefits that may remain following issuance of
this opinion and for calculation of the damages or benefits due the various class members.

CASE QUESTIONS
1.

In a 1993 Wall Street Journal article, James Bovard asserted that the IRS “is carrying out a sweeping
campaign to slash the number of Americans permitted to be self-employed—and to punish the
companies that contract with them…IRS officials indicate that more than half the nation’s self-employed
should no longer be able to work for themselves.” Why did Microsoft want these employees to “be able
to work for themselves”?

2.

Why did the employees accept employment as independent contractors?

3.

It seems unlikely that the purpose of the IRS’s campaign was really to keep people from working for
themselves, despite Mr. Bovard’s assumption. What was the purpose of the campaign?

4.

Why did the IRS and the court determine that these “independent contractors” were in fact employees?

Breach of Fiduciary Duty
Bacon v. Volvo Service Center, Inc.
597 S.E.2d 440 (Ga. App. 2004)
Smith, J.

Saylor URL: http://www.saylor.org/books

Saylor.org
801

[This appeal is] taken in an action that arose when two former employees left an existing business and
began a new, competing business.…Bacon and Johnson, two former employees of Volvo Service Center,
Inc. (VSC), and the new company they formed, South Gwinnett Volvo Service, Ltd. (SGVS), appeal from
the trial court’s denial of their motion for judgment notwithstanding the jury’s verdict in favor of VSC.…
VSC filed suit against appellants, alleging a number of claims arising from the use by Bacon, who had
been a service technician at VSC, of VSC’s customer list, and his soliciting Johnson, a service writer, and
another VSC employee to join SGVS. SGVS moved for a directed verdict on certain claims at the close of
plaintiff’s evidence and at the close of the case, which motions were denied. The jury was asked to respond
to specific interrogatories, and it found for VSC and against all three appellants on VSC’s claim for
misappropriation of trade secrets. The jury also found for plaintiff against Bacon for breach of fiduciary
duty,…tortious interference with business relations, employee piracy, and conversion of corporate assets.
The jury awarded VSC attorney fees, costs, and exemplary damages stemming from the claim for
misappropriation of trade secrets. Judgment was entered on the jury’s verdict, and appellants’ motion for
j.n.o.v. was denied. This appeal ensued. We find that VSC did not meet its burden of proof as to the claims
for misappropriation of trade secrets, breach of fiduciary duty, or employee piracy, and the trial court
should have granted appellants’ motion for j.n.o.v.
Construed to support the jury’s verdict, the evidence of record shows that Bacon was a technician at VSC
when he decided to leave and open a competing business. Before doing so, he printed a list of VSC’s
customers from one of VSC’s two computers. Computer access was not password restricted, was easy to
use, and was used by many employees from time to time.
About a year after he left VSC, Bacon gave Johnson and another VSC employee an offer of employment at
his new Volvo repair shop, which was about to open. Bacon and Johnson advertised extensively, and the
customer list was used to send flyers to some VSC customers who lived close to the new shop’s location.
These activities became the basis for VSC’s action against Bacon, Johnson, and their new shop, SGVS.…
1. The Georgia Trade Secrets Act of 1990, [Citation], defines a “trade secret” as
information, without regard to form, including, but not limited to,…a list of actual or potential customers
or suppliers which is not commonly known by or available to the public and which information:

Saylor URL: http://www.saylor.org/books

Saylor.org
802

(A) Derives economic value, actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value from its disclosure or
use; and
(B) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.
If an employer does not prove both prongs of this test, it is not entitled to protection under the Act. Our
Supreme Court held in [Citation, 1991] for instance, that information was not a trade secret within the
meaning of the Act because no evidence showed that the employer “made reasonable efforts under the
circumstances…to maintain the confidentiality of the information it sought to protect.”
While a client list may be subject to confidential treatment under the Georgia Trade Secrets Act, the
information itself is not inherently confidential. Customers are not trade secrets. Confidentiality is
afforded only where the customer list is not generally known or ascertainable from other sources and was
the subject of reasonable efforts to maintain its secrecy.…
Here, VSC took no precautions to maintain the confidentiality of its customer list. The information was on
both computers, and it was not password-protected. Moreover, the same information was available to the
technicians through the repair orders, which they were permitted to retain indefinitely while Bacon was
employed there. Employees were not informed that the information was confidential. Neither Bacon nor
Johnson was required to sign a confidentiality agreement as part of his employment.
Because no evidence was presented from which the jury could have concluded that VSC took any steps,
much less reasonable ones, to protect the confidentiality of its customer list, a material requirement for
trade secret status was not satisfied. The trial court should have granted appellants’ motion for j.n.o.v.
2. To prove tortious interference with business relations, “a plaintiff must show defendant: (1) acted
improperly and without privilege, (2) acted purposely and with malice with the intent to injure, (3)
induced a third party or parties not to enter into or continue a business relationship with the plaintiff, and
(4) caused plaintiff financial injury.” [Citation] But “[f]air competition is always legal.” [Citations] Unless
an employee has executed a valid non-compete or non-solicit covenant, he is not barred from soliciting
customers of his former employer on behalf of a new employer. [Citation]

Saylor URL: http://www.saylor.org/books

Saylor.org
803

No evidence was presented that Bacon acted “improperly,” that any of VSC’s former customers switched
to SGVS because of any improper act by Bacon, or that these customers would have continued to
patronize VSC but for Bacon’s solicitations. Therefore, it was impossible for a jury to calculate VSC’s
financial damage, if any existed.
3. With regard to VSC’s claim for breach of fiduciary duty, “[a]n employee breaches no fiduciary duty to
the employer simply by making plans to enter a competing business while he is still employed. Even
before the termination of his agency, he is entitled to make arrangements to compete and upon
termination of employment immediately compete.” [Citation] He cannot solicit customers for a rival
business or do other, similar acts in direct competition with his employer’s business before his
employment ends. But here, no evidence was presented to rebut the evidence given by Bacon and Johnson
that they engaged in no such practices before their employment with VSC ended. Even assuming,
therefore, that a fiduciary relationship existed, no evidence was presented showing that it was breached.
4. The same is true for VSC’s claim for employee piracy. The evidence simply does not show that any
employees of VSC were solicited for SGVS before Bacon left VSC’s employ.…
Judgment reversed.

CASE QUESTIONS
1.

Why was it determined that the defendants were not liable for any breach of trade secrecy?

2.

What would have been necessary to show tortious interference with business relations?

3.

The evidence was lacking that there was any breach of fiduciary duty. What would have been necessary
to show that?

4.

What is “employee piracy”? Why was it not proven?

Workers’ Compensation: What “Injuries” Are Compensable?
Wolfe v. Sibley, Lindsay & Curr Co.
330 N.E.2d 603 (N.Y. 1975)
Wachtler, J.

Saylor URL: http://www.saylor.org/books

Saylor.org
804

This appeal involves a claim for workmen’s compensation benefits for the period during which the
claimant was incapacitated by severe depression caused by the discovery of her immediate supervisor’s
body after he had committed suicide.
The facts as adduced at a hearing before the Workmen’s Compensation Board are uncontroverted. The
claimant, Mrs. Diana Wolfe, began her employment with the respondent department store, Sibley,
Lindsay & Curr Co. in February, 1968. After working for some time as an investigator in the security
department of the store she became secretary to Mr. John Gorman, the security director. It appears from
the record that as head of security, Mr. Gorman was subjected to intense pressure, especially during the
Christmas holidays. Mrs. Wolfe testified that throughout the several years she worked at Sibley’s Mr.
Gorman reacted to this holiday pressure by becoming extremely agitated and nervous. She noted,
however, that this anxiety usually disappeared when the holiday season was over. Unfortunately, Mr.
Gorman’s nervous condition failed to abate after the 1970 holidays.…
Despite the fact that he followed Mrs. Wolfe’s advice to see a doctor, Mr. Gorman’s mental condition
continued to deteriorate. On one occasion he left work at her suggestion because he appeared to be so
nervous. This condition persisted until the morning of June 9, 1971 when according to the claimant, Mr.
Gorman looked much better and even smiled and ‘tousled her hair’ when she so remarked.
A short time later Mr. Gorman called her on the intercom and asked her to call the police to room 615.
Mrs. Wolfe complied with this request and then tried unsuccessfully to reach Mr. Gorman on the
intercom. She entered his office to find him lying in a pool of blood caused by a self-inflicted gunshot
wound in the head. Mrs. Wolfe became extremely upset and was unable to continue working that day.
She returned to work for one week only to lock herself in her office to avoid the questions of her fellow
workers. Her private physician perceiving that she was beset by feelings of guilt referred her to a
psychiatrist and recommended that she leave work, which she did. While at home she ruminated about
her guilt in failing to prevent the suicide and remained in bed for long periods of time staring at the
ceiling. The result was that she became unresponsive to her husband and suffered a weight loss of 20
pounds. Her psychiatrist, Dr. Grinols diagnosed her condition as an acute depressive reaction.

Saylor URL: http://www.saylor.org/books

Saylor.org
805

After attempting to treat her in his office Dr. Grinols realized that the severity of her depression mandated
hospitalization. Accordingly, the claimant was admitted to the hospital on July 9, 1971 where she
remained for two months during which time she received psychotherapy and medication. After she was
discharged, Dr. Grinols concluded that there had been no substantial remission in her depression and
ruminative guilt and so had her readmitted for electroshock treatment. These treatments lasted for three
weeks and were instrumental in her recovery. She was again discharged and, in mid-January, 1972,
resumed her employment with Sibley, Lindsay & Curr.
Mrs. Wolfe’s claim for workmen’s compensation was granted by the referee and affirmed by the
Workmen’s Compensation Board. On appeal the Appellate Division reversed citing its opinions in
[Citations], [concluding]…that mental injury precipitated solely by psychic trauma is not compensable as
a matter of law. We do not agree with this conclusion.
Workmen’s compensation, as distinguished from tort liability which is essentially based on fault, is
designed to shift the risk of loss of earning capacity caused by industrial accidents from the worker to
industry and ultimately the consumer. In light of its beneficial and remedial character the Workmen’s
Compensation Law should be construed liberally in favor of the employee [Citation].
Liability under the act is predicated on accidental injury arising out of and in the course of
employment.…Applying these concepts to the case at bar we note that there is no issue raised concerning
the causal relationship between the occurrence and the injury. The only testimony on this matter was
given by Dr. Grinols who stated unequivocally that the discovery of her superior’s body was the competent
producing cause of her condition. Nor is there any question as to the absence of physical impact.
Accordingly, the focus of our inquiry is whether or not there has been an accidental injury within the
meaning of the Workmen’s Compensation Law.
Since there is no statutory definition of this term we turn to the relevant decisions. These may be divided
into three categories: (1) psychic trauma which produces physical injury, (2) physical impact which
produces psychological injury, and (3) psychic trauma which produces psychological injury. As to the first
class our court has consistently recognized the principle that an injury caused by emotional stress or
shock may be accidental within the purview of the compensation law. [Citation] Cases falling into the

Saylor URL: http://www.saylor.org/books

Saylor.org
806

second category have uniformly sustained awards to those incurring nervous or psychological disorders as
a result of physical impact [Citation]. As to those cases in the third category the decisions are not as
clear.…
We hold today that psychological or nervous injury precipitated by psychic trauma is compensable to the
same extent as physical injury. This determination is based on two considerations. First, as noted in the
psychiatric testimony there is nothing in the nature of a stress or shock situation which ordains physical
as opposed to psychological injury. The determinative factor is the particular vulnerability of an individual
by virtue of his physical makeup. In a given situation one person may be susceptible to a heart attack
while another may suffer a depressive reaction. In either case the result is the same—the individual is
incapable of functioning properly because of an accident and should be compensated under the
Workmen’s Compensation Law.
Secondly, having recognized the reliability of identifying psychic trauma as a causative factor of injury in
some cases and the reliability by identifying psychological injury as a resultant factor in other cases, we
see no reason for limiting recovery in the latter instance to cases involving physical impact. There is
nothing talismanic about physical impact.
We would note in passing that this analysis reflects the view of the majority of jurisdictions in this country
and England. [Citations]…
Accordingly, the order appealed from should be reversed and the award to the claimant reinstated, with
costs.

CASE QUESTIONS
1.

Why did the appeals court deny workers’ compensation benefits for Wolfe?

2.

On what reasoning did the New York high court reverse?

3.

There was a dissent in this case (not included here). Judge Breitel noted that the evidence was that Mrs.
Wolfe had a psychological condition such that her trauma “could never have occurred unless she, to begin
with, was extraordinarily vulnerable to severe shock at or away from her place of employment or one
produced by accident or injury to those close to her in employment or in her private life.” The judge
worried that “one can easily call up a myriad of commonplace occupational pursuits where employees are

Saylor URL: http://www.saylor.org/books

Saylor.org
807

often exposed to the misfortunes of others which may in the mentally unstable evoke precisely the
symptoms which this claimant suffered.” He concluded, “In an era marked by examples of overburdening
of socially desirable programs with resultant curtailment or destruction of such programs, a realistic
assessment of impact of doctrine is imperative. An overburdening of the compensation system by
injudicious and open-ended expansion of compensation benefits, especially for costly, prolonged, and
often only ameliorative psychiatric care, cannot but threaten its soundness or that of the enterprises
upon which it depends.” What is the concern here?

Saylor URL: http://www.saylor.org/books

Saylor.org
808

20.4 Summary and Exercises
Summary
An agent is one who acts on behalf of another. The law recognizes several types of agents, including (1) the
general agent, one who possesses authority to carry out a broad range of transactions in the name of and
on behalf of the principal; (2) the special agent, one with authority to act only in a specifically designated
instance or set of transactions; (3) the agent whose agency is coupled with an interest, one who has a
property interest in addition to authority to act as an agent; (4) the subagent, one appointed by an agent
with authority to do so; and (5) the servant (“employee” in modern English), one whose physical conduct
is subject to control of the principal.
A servant should be distinguished from an independent contractor, whose work is not subject to the
control of the principal. The difference is important for purposes of taxation, workers’ compensation, and
liability insurance.
The agency relationship is usually created by contract, and sometimes governed by the Statute of Frauds,
but some agencies are created by operation of law.
An agent owes his principal the highest duty of loyalty, that of a fiduciary. The agent must avoid selfdealing, preserve confidential information, perform with skill and care, conduct his personal life so as not
to bring disrepute on the business for which he acts as agent, keep and render accounts, and give
appropriate information to the principal.
Although the principal is not the agent’s fiduciary, the principal does have certain obligations toward the
agent—for example, to refrain from interfering with the agent’s work and to indemnify. The employer’s
common-law tort liability toward his employees has been replaced by the workers’ compensation system,
under which the employee gives up the right to sue for damages in return for prompt payment of medical
and job-loss expenses. Injuries must have been work related and the injured person must have been an
employee. Courts today allow awards for psychological trauma in the absence of physical injury.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
809

1.

A woman was involved in an automobile accident that resulted in the death of a passenger in her car.
After she was charged with manslaughter, her attorney agreed to work with her insurance company’s
claims adjuster in handling the case. As a result of the agreement, the woman gave a statement about the
accident to the claims adjuster. When the prosecuting attorney demanded to see the statement, the
woman’s attorney refused on the grounds that the claims adjuster was his—the attorney’s—agent, and
therefore the statement was covered by the attorney-client privilege. Is the attorney correct? Why?

2.

A local hotel operated under a franchise agreement with a major hotel chain. Several customers charged
the banquet director of the local hotel with misconduct and harassment. They sued the hotel chain (the
franchisor) for acts committed by the local hotel (the franchisee), claiming that the franchisee was the
agent of the franchisor. Is an agency created under these circumstances? Why?

3.

A principal hired a mortgage banking firm to obtain a loan commitment of $10,000,000 from an insurance
company for the construction of a shopping center. The firm was promised a fee of $50,000 for obtaining
the commitment. The firm was successful in arranging for the loan, and the insurance company, without
the principal’s knowledge, agreed to pay the firm a finder’s fee. The principal then refused to pay the firm
the promised $50,000, and the firm brought suit to recover the fee. May the firm recover the fee? Why?

4.

Based on his experience working for the CIA, a former CIA agent published a book about certain CIA
activities in South Vietnam. The CIA did not approve of the publication of the book although, as a
condition of his employment, the agent had agreed not to publish any information relating to the CIA
without specific approval of the agency. The government brought suit against the agent, claiming that all
the agent’s profits from publishing the book should go to the government. Assuming that the government
suffered only nominal damages because the agent published no classified information, will the
government prevail? Why?

5.

Upon graduation from college, Edison was hired by a major chemical company. During the time when he
was employed by the company, Edison discovered a synthetic oil that could be manufactured at a very
low cost. What rights, if any, does Edison’s employer have to the discovery? Why?

6.

A US company hired MacDonald to serve as its resident agent in Bolivia. MacDonald entered into a
contract to sell cars to Bolivia and personally guaranteed performance of the contract as required by
Bolivian law. The cars delivered to Bolivia were defective, and Bolivia recovered a judgment of $83,000
from MacDonald. Must the US company reimburse MacDonald for this amount? Explain.

Saylor URL: http://www.saylor.org/books

Saylor.org
810

7.

According to the late Professor William L. Prosser, “The theory underlying the workmen’s compensation
acts never has been stated better than in the old campaign slogan, ‘The cost of the product should bear
the blood of the workman.’” What is meant by this statement?

8.

An employee in a Rhode Island foundry inserted two coins in a coin-operated coffee machine in the
company cafeteria. One coin stuck in the machine, and the worker proceeded to “whack” the machine
with his right arm. The arm struck a grate near the machine, rupturing the biceps muscle and causing a 10
percent loss in the use of the arm. Is the worker entitled to workers’ compensation? Explain.

9.

Paulson engaged Arthur to sell Paul’s restored 1948 Packard convertible to Byers for $23,000. A few days
later, Arthur saw an advertisement showing that Collector was willing to pay $30,000 for a 1948 Packard
convertible in “restored” condition. Arthur sold the car to Byers, and subsequently Paulson learned of
Collector’s interest. What rights, if any, has Paulson against Arthur?

SELF-TEST QUESTIONS
1.

One who has authority to act only in a specifically designated instance or in a specifically
designated set of transactions is called
a.

a subagent

b.

a general agent

c.

a special agent

d.

none of the above

An agency relationship may be created by
a.

contract

b.

operation of law

c.

an oral agreement

d.

all of the above
An agent’s duty to the principal includes

a.

the duty to indemnify

b.

the duty to warn of special dangers

c.

the duty to avoid self dealing

d.

all of the above

Saylor URL: http://www.saylor.org/books

Saylor.org
811

A person whose work is not subject to the control of the principal, but who arranges to perform
a job for him is called
a.

a subagent

b.

a servant

c.

a special agent

d.

an independent contractor
An employer’s liability for employees’ on-the-job injuries is generally governed by

a.

tort law

b.

the workers’ compensation system

c.

Social Security

d.

none of the above

SELF-TEST ANSWERS
1. c
2. d
3. c
4. d
5. b

Saylor URL: http://www.saylor.org/books

Saylor.org
812

Chapter 21

Liability of Principal and Agent; Termination of Agency
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The principal’s liability in contract

2.

The principal’s liability in tort

3.

The principal’s criminal liability

4.

The agent’s personal liability in tort and contract

5.

How agency relationships are terminated

In Chapter 20 "Relationships between Principal and Agent" we considered the relationships between
agent and principal. Now we turn to relationships between third parties and the principal or agent.
When the agent makes a contract for his principal or commits a tort in the course of his work, is the
principal liable? What is the responsibility of the agent for torts committed and contracts entered
into on behalf of his principal? How may the relationship be terminated so that the principal or agent
will no longer have responsibility toward or liability for the acts of the other? These are the questions
addressed in this chapter.

Saylor URL: http://www.saylor.org/books

Saylor.org
813

21.1 Principal’s Contract Liability
LEARNING OBJECTIVES
1.

Understand that the principal’s liability depends on whether the agent was authorized to make the
contract.

2.

Recognize how the agent’s authority is acquired: expressly, impliedly, or apparently.

3.

Know that the principal may also be liable—even if the agent had no authority—if the principal ratifies
the agent’s contract after the fact.

Principal’s Contract Liability Requires That Agent Had Authority
The key to determining whether a principal is liable for contracts made by his agent is authority: was the
agent authorized to negotiate the agreement and close the deal? Obviously, it would not be sensible to
hold a contractor liable to pay for a whole load of lumber merely because a stranger wandered into the
lumberyard saying, “I’m an agent for ABC Contractors; charge this to their account.” To be liable, the
principal must have authorized the agent in some manner to act in his behalf, and that authorization must
be communicated to the third party by the principal.

Types of Authority
There are three types of authority: express, implied, and apparent (see Figure 21.1 "Types of Authority").
We will consider each in turn.

Express Authority
The strongest form of authority is that which is expressly granted, often in written form. The principal
consents to the agent’s actions, and the third party may then rely on the document attesting to the agent’s
authority to deal on behalf of the principal. One common form of express authority is the standard
signature card on file with banks allowing corporate agents to write checks on the company’s credit. The
principal bears the risk of any wrongful action of his agent, as demonstrated in Allen A. Funt Productions,
[1]

Inc. v. Chemical Bank. Allen A. Funt submitted to his bank through his production company various
[2]

certificates permitting his accountant to use the company’s checking accounts. In fact, for several years
the accountant embezzled money from the company by writing checks to himself and depositing them in

Saylor URL: http://www.saylor.org/books

Saylor.org
814

his own account. The company sued its bank, charging it with negligence, apparently for failing to monitor
the amount of money taken by the accountant. But the court dismissed the negligence complaint, citing a
state statute based on the common-law agency principle that a third party is entitled to rely on the express
authorization given to an agent; in this case, the accountant drew checks on the account within the
monetary limits contained in the signature cards on file with the bank. Letters of introduction and work
orders are other types of express authority.
Figure 21.1 Types of Authority

Implied Authority
Not every detail of an agent’s work can be spelled out. It is impossible to delineate step-by-step the duties
of a general agent; at best, a principal can set forth only the general nature of the duties that the agent is
to perform. Even a special agent’s duties are difficult to describe in such detail as to leave him without
discretion. If express authority were the only valid kind, there would be no efficient way to use an agent,
both because the effort to describe the duties would be too great and because the third party would be
reluctant to deal with him.
But the law permits authority to be “implied” by the relationship of the parties, the nature and customs of
the business, the circumstances surrounding the act in question, the wording of the agency contract, and

Saylor URL: http://www.saylor.org/books

Saylor.org
815

the knowledge that the agent has of facts relevant to the assignment. The general rule is that the agent has
implied or “incidental” authority to perform acts incidental to or reasonably necessary to carrying out the
transaction. Thus if a principal instructs her agent to “deposit a check in the bank today,” the agent has
authority to drive to the bank unless the principal specifically prohibits the agent from doing so.
The theory of implied authority is especially important to business in the realm of the business manager,
who may be charged with running the entire business operation or only a small part of it. In either event,
the business manager has a relatively large domain of implied authority. He can buy goods and services;
hire, supervise, and fire employees; sell or junk inventory; take in receipts and pay debts; and in general,
direct the ordinary operations of the business. The full extent of the manager’s authority depends on the
circumstances—what is customary in the particular industry, in the particular business, and among the
individuals directly concerned.
On the other hand, a manager does not have implicit authority to undertake unusual or extraordinary
actions on behalf of his principal. In the absence of express permission, an agent may not sell part of the
business, start a new business, change the nature of the business, incur debt (unless borrowing is integral
to the business, as in banking, for example), or move the business premises. For example, the owner of a
hotel appoints Andy manager; Andy decides to rename the hotel and commissions an artist to prepare a
new logo for the hotel’s stationery. Andy has no implied authority to change the name or to commission
the artist, though he does have implied authority to engage a printer to replenish the stationery supply—
and possibly to make some design changes in the letterhead.
Even when there is no implied authority, in an emergency the agent may act in ways that would in the
normal course require specific permission from the principal. If unforeseen circumstances arise and it is
impracticable to communicate with the principal to find out what his wishes would be, the agent may do
what is reasonably necessary in order to prevent substantial loss to his principal. During World War II,
Eastern Wine Corporation marketed champagne in a bottle with a diagonal red stripe that infringed the
trademark of a French producer. The French company had granted licenses to an American importer to
market its champagne in the United States. The contract between producer and importer required the
latter to notify the French company whenever a competitor appeared to be infringing its rights and to
recommend steps by which the company could stop the infringement. The authority to institute suit was

Saylor URL: http://www.saylor.org/books

Saylor.org
816

not expressly conferred, and ordinarily the right to do so would not be inferred. Because France was under
German occupation, however, the importer was unable to communicate with the producer, its principal.
The court held that the importer could file suit to enjoin Eastern Wine from continuing to display the
infringing red diagonal stripe, since legal action was “essential to the preservation of the principal’s
property.”

[3]

The rule that a person’s position can carry with it implied authority is fundamental to American business
practice. But outside the United States this rule is not applicable, and the business executive traveling
abroad should be aware that in civil-law countries it is customary to present proof of authority to transact
corporate business—usually in the form of a power of attorney. This is not always an easy task. Not only
must the power of the traveling executive be shown but the right of the corporate officer back in the
United States to delegate authority must also be proven.

Apparent Authority
In the agency relationship, the agent’s actions in dealing with third parties will affect the legal rights of the
principal. What the third party knows about the agency agreement is irrelevant to the agent’s legal
authority to act. That authority runs from principal to agent. As long as an agent has authorization, either
express or implied, she may bind the principal legally. Thus the seller of a house may be ignorant of the
buyer’s true identity; the person he supposes to be the prospective purchaser might be the agent of an
undisclosed principal. Nevertheless, if the agent is authorized to make the purchase, the seller’s ignorance
is not a ground for either seller or principal to void the deal.
But if a person has no authority to act as an agent, or an agent has no authority to act in a particular way,
is the principal free from all consequences? The answer depends on whether or not the agent
has apparent authority—that is, on whether or not the third person reasonably believes from the
principal’s words, written or spoken, or from his conduct that he has in fact consented to the agent’s
actions. Apparent authority is a manifestation of authority communicated to the third person; it runs from
principal to third party, not to the agent.
Apparent authority is sometimes said to be based on the principle of estoppel. Estoppel is the doctrine
that a person will not now be allowed to deny a promise or assertion she previously made where there has

Saylor URL: http://www.saylor.org/books

Saylor.org
817

been detrimental reliance on that promise or assertion. Estoppel is commonly used to avoid injustice. It
may be a substitute for the requirement of consideration in contract (making the promise of a gift
enforceable where the donee has relied upon the promise), and it is sometimes available to circumvent the
requirement of a writing under the Statute of Frauds.
Apparent authority can arise from prior business transactions. On July 10, Meggs sold to Buyer his
business, the right to use the trade name Rose City Sheet Metal Works, and a list of suppliers he had used.
Three days later, Buyer began ordering supplies from Central Supply Company, which was on Meggs’s list
but with which Meggs had last dealt four years before. On September 3, Central received a letter from
Meggs notifying it of Meggs’s sale of the business to Buyer. Buyer failed to pay Central, which sued Meggs.
The court held that Rose City Sheet Metal Works had apparent authority to buy on Meggs’s credit; Meggs
was liable for supplies purchased between July 10 and September 3.

[4]

In such cases, and in cases

involving the firing of a general manager, actual notice should be given promptly to all customers. See the
discussion of Kanavos v. Hancock Bank & Trust Company in Section 21.4.1 "Implied Authority".

Ratification
Even if the agent possessed no actual authority and there was no apparent authority on which the third
person could rely, the principal may still be liable if he ratifies or adopts the agent’s acts before the third
person withdraws from the contract. Ratification usually relates back to the time of the undertaking,
creating authority after the fact as though it had been established initially. Ratification is a voluntary act
by the principal. Faced with the results of action purportedly done on his behalf but without authorization
and through no fault of his own, he may affirm or disavow them as he chooses. To ratify, the principal may
tell the parties concerned or by his conduct manifest that he is willing to accept the results as though the
act were authorized. Or by his silence he may find under certain circumstances that he has ratified. Note
that ratification does not require the usual consideration of contract law. The principal need be promised
nothing extra for his decision to affirm to be binding on him. Nor does ratification depend on the position
of the third party; for example, a loss stemming from his reliance on the agent’s representations is not
required. In most situations, ratification leaves the parties where they expected to be, correcting the
agent’s errors harmlessly and giving each party what was expected.

KEY TAKEAWAY
Saylor URL: http://www.saylor.org/books

Saylor.org
818

The principal is liable on an agent’s contract only if the agent was authorized by the principal to make the
contract. Such authority is express, implied, or apparent.Express means made in words, orally or in
writing; implied means the agent has authority to perform acts incidental to or reasonably necessary to
carrying out the transaction for which she has express authority. Apparent authority arises where the principal
gives the third party reason to believe that the agent had authority. The reasonableness of the third party’s
belief is based on all the circumstances—all the facts. Even if the agent has no authority, the principal may,
after the fact, ratify the contract made by the agent.

EXERCISES
1.

Could express authority be established by silence on the part of the principal?

2.

Why is the concept of implied authority very important in business situations?

3.

What is the rationale for the doctrine of apparent authority—that is, why would the law impose a
contract on a “principal” when in fact there was no principal-agent relationship with the “agent” at all?

[1] Allen A. Funt Productions, Inc. v. Chemical Bank, 405 N.Y.S.2d 94 (1978).
[2] Allen Funt (1914–99) was an American television producer, director, and writer, best known as the creator and
host of Candid Camera from the 1940s to 1980s, which was broadcast as either a regular show or a series of
specials. Its most notable run was from 1960 to 1967 on CBS.
[3] G. H. Mumm Champagne v. Eastern Wine Corp., 52 F.Supp. 167 (S.D.N.Y. 1943).
[4] Meggs v. Central Supply Co., 307 N.E.2d 288 (Ind. App. 1974).

Saylor URL: http://www.saylor.org/books

Saylor.org
819

21.2 Principal’s Tort and Criminal Liability
LEARNING OBJECTIVES
1.

Understand in what circumstances a principal will be vicariously liable for torts committed by
employees.

2.

Recognize the difference between agents whose tort and criminal liability may be imputed to the
employer and those whose liability will not be so imputed.

3.

Know when the principal will be vicariously liable for intentional torts committed by the agent.

4.

Explain what is meant by “the scope of employment,” within which the agent’s actions may be
attributed to the principal and without which they will not.

5.

Name special cases of vicarious liability.

6.

Describe the principal’s liability for crimes committed by the agent.

Principal’s Tort Liability
The Distinction between Direct and Vicarious Liability
When is the principal liable for injuries that the agent causes another to suffer?

Direct Liability
There is a distinction between torts prompted by the principal himself and torts of which the principal
was innocent. If the principal directed the agent to commit a tort or knew that the consequences of the
agent’s carrying out his instructions would bring harm to someone, the principal is liable. This is an
application of the general common-law principle that one cannot escape liability by delegating an
unlawful act to another. The syndicate that hires a hitman is as culpable of murder as the man who pulls
the trigger. Similarly, a principal who is negligent in his use of agents will be held liable for their
negligence. This rule comes into play when the principal fails to supervise employees adequately, gives
faulty directions, or hires incompetent or unsuitable people for a particular job. Imposing liability on the
principal in these cases is readily justifiable since it is the principal’s own conduct that is the underlying
fault; the principal here is directly liable.

Vicarious Liability
Saylor URL: http://www.saylor.org/books

Saylor.org
820

But the principle of liability for one’s agent is much broader, extending to acts of which the principal had
no knowledge, that he had no intention to commit nor involvement in, and that he may in fact have
expressly prohibited the agent from engaging in. This is the principle of respondeat superior (“let the
master answer”) or the master-servant doctrine, which imposes on the
principalvicarious liability (vicarious means “indirectly, as, by, or through a substitute”) under which the
principal is responsible for acts committed by the agent within the scope of the employment (see Figure
21.2 "Principal’s Tort Liability").
Figure 21.2 Principal’s Tort Liability

The modern basis for vicarious liability is sometimes termed the “deep pocket” theory: the principal
(usually a corporation) has deeper pockets than the agent, meaning that it has the wherewithal to pay for
the injuries traceable one way or another to events it set in motion. A million-dollar industrial accident is
within the means of a company or its insurer; it is usually not within the means of the agent—employee—
who caused it.
The “deep pocket” of the defendant-company is not always very deep, however. For many small
businesses, in fact, the principle of respondeat superior is one of life or death. One example was the
closing in San Francisco of the much-beloved Larraburu Brothers Bakery—at the time, the world’s second
largest sourdough bread maker. The bakery was held liable for $2 million in damages after one of its

Saylor URL: http://www.saylor.org/books

Saylor.org
821

delivery trucks injured a six-year-old boy. The bakery’s insurance policy had a limit of $1.25 million, and
the bakery could not absorb the excess. The Larraburus had no choice but to cease operations.
(Seehttp://www.outsidelands.org/larraburu.php.)
Respondeat superior raises three difficult questions: (1) What type of agents can create tort liability for
the principal? (2) Is the principal liable for the agent’s intentional torts? (3) Was the agent acting within
the scope of his employment? We will consider these questions in turn.

Agents for Whom Principals Are Vicariously Liable
In general, the broadest liability is imposed on the master in the case of tortious physical conduct by a
servant, as discussed in Chapter 20 "Relationships between Principal and Agent". If the servant acted
within the scope of his employment—that is, if the servant’s wrongful conduct occurred while performing
his job—the master will be liable to the victim for damages unless, as we have seen, the victim was another
employee, in which event the workers’ compensation system will be invoked. Vicarious tort liability is
primarily a function of the employment relationship and not agency status.
Ordinarily, an individual or a company is not vicariously liable for the tortious acts of independent
contractors. The plumber who rushes to a client’s house to repair a leak and causes a traffic accident does
not subject the homeowner to liability. But there are exceptions to the rule. Generally, these exceptions
fall into a category of duties that the law deems nondelegable. In some situations, one person is obligated
to provide protection to or care for another. The failure to do so results in liability whether or not the
harm befell the other because of an independent contractor’s wrongdoing. Thus a homeowner has a duty
to ensure that physical conditions in and around the home are not unreasonably dangerous. If the owner
hires an independent contracting firm to dig a sewer line and the contractor negligently fails to guard
passersby against the danger of falling into an open trench, the homeowner is liable because the duty of
care in this instance cannot be delegated. (The contractor is, of course, liable to the homeowner for any
damages paid to an injured passerby.)

Liability for Agent’s Intentional Torts

Saylor URL: http://www.saylor.org/books

Saylor.org
822

In the nineteenth century, a principal was rarely held liable for intentional wrongdoing by the agent if the
principal did not command the act complained of. The thought was that one could never infer authority to
commit a willfully wrongful act. Today, liability for intentional torts is imputed to the principal if the
agent is acting to further the principal’s business. See the very disturbingLyon v. Carey in Section 21.4.2
"Employer’s Liability for Employee’s Intentional Torts: Scope of Employment".

Deviations from Employment
The general rule is that a principal is liable for torts only if the servant committed them “in the scope of
employment.” But determining what this means is not easy.

The “Scope of Employment” Problem
It may be clear that the person causing an injury is the agent of another. But a principal cannot be
responsible for every act of an agent. If an employee is following the letter of his instructions, it will be
easy to determine liability. But suppose an agent deviates in some way from his job. The classic test of
liability was set forth in an 1833 English case, Joel v. Morrison.

[1]

The plaintiff was run over on a highway

by a speeding cart and horse. The driver was the employee of another, and inside was a fellow employee.
There was no question that the driver had acted carelessly, but what he and his fellow employee were
doing on the road where the plaintiff was injured was disputed. For weeks before and after the accident,
the cart had never been driven in the vicinity in which the plaintiff was walking, nor did it have any
business there. The suggestion was that the employees might have gone out of their way for their own
purposes. As the great English jurist Baron Parke put it, “If the servants, being on their master’s business,
took a detour to call upon a friend, the master will be responsible.…But if he was going on a frolic of his
own, without being at all on his master’s business, the master will not be liable.” In applying this test, the
court held the employer liable.
The test is thus one of degree, and it is not always easy to decide when a detour has become so great as to
be transformed into a frolic. For a time, a rather mechanical rule was invoked to aid in making the
decision. The courts looked to the servant’s purposes in “detouring.” If the servant’s mind was fixed on
accomplishing his own purposes, then the detour was held to be outside the scope of employment; hence
the tort was not imputed to the master. But if the servant also intended to accomplish his master’s

Saylor URL: http://www.saylor.org/books

Saylor.org
823

purposes during his departure from the letter of his assignment, or if he committed the wrong while
returning to his master’s task after the completion of his frolic, then the tort was held to be within the
scope of employment.
This test is not always easy to apply. If a hungry deliveryman stops at a restaurant outside the normal
lunch hour, intending to continue to his next delivery after eating, he is within the scope of employment.
But suppose he decides to take the truck home that evening, in violation of rules, in order to get an early
start the next morning. Suppose he decides to stop by the beach, which is far away from his route. Does it
make a difference if the employer knows that his deliverymen do this?

The Zone of Risk Test
Court decisions in the last forty years have moved toward a different standard, one that looks to the
foreseeability of the agent’s conduct. By this standard, an employer may be held liable for his employee’s
conduct even when devoted entirely to the employee’s own purposes, as long as it was foreseeable that the
agent might act as he did. This is the “zone of risk” test. The employer will be within the zone of risk for
vicarious liability if the employee is where she is supposed to be, doing—more or less—what she is
supposed to be doing, and the incident arose from the employee’s pursuit of the employer’s interest
(again, more or less). That is, the employer is within the zone of risk if the servant is in the place within
which, if the master were to send out a search party to find a missing employee, it would be reasonable to
look. See Section 4, Cockrell v. Pearl River Valley Water Supply Dist.

Special Cases of Vicarious Liability
Vicarious liability is not limited to harm caused in the course of an agency relationship. It may also be
imposed in other areas, including torts of family members, and other torts governed by statute or
regulation. We will examine each in turn.

Use of Automobiles
A problem commonly arises when an automobile owner lends his vehicle to a personal friend, someone
who is not an agent, and the borrower injures a third person. Is the owner liable? In many states, the
owner is not liable; in other states, however, two approaches impose liability on the owner.

Saylor URL: http://www.saylor.org/books

Saylor.org
824

The first approach is legislative: owner’s consent statutes make the owner liable when the automobile is
being driven with his consent or knowledge. The second approach to placing liability on the owner is
judicial and known as thefamily purpose doctrine. Under this doctrine, a family member who negligently
injures someone with the car subjects the owner to liability if the family member was furthering family
purposes. These are loosely defined to include virtually every use to which a child, for example, might put
a car. In a Georgia case, Dixon v. Phillips, the father allowed his minor son to drive the car but expressly
forbade him from letting anyone else do so.

[2]

Nevertheless, the son gave the wheel to a friend and a

collision occurred while both were in the car. The court held the father liable because he made the car
available for the pleasure and convenience of his son and other family members.

Torts of Family Members
At common law, the husband was liable for the torts of his wife, not because she was considered an agent
but because she was considered to be an extension of him. “Husband and wife were only one person in
law,”

[3]

says Holmes, and any act of the wife was supposed to have been done at the husband’s direction

(to which Mr. Dickens’s Mr. Bumble responded, in the memorable line, “If the law supposes that, the law
[4]

is a ass—a idiot” ). This ancient view has been abrogated by statute or by court ruling in all the states, so
that now a wife is solely responsible for her own torts unless she in fact serves as her husband’s agent.
Unlike wives, children are not presumed at common law to be agents or extensions of the father so that
normally parents are not vicariously liable for their children’s torts. However, they can be held liable for
failing to control children known to be dangerous.
Most states have statutorily changed the common-law rule, making parents responsible for willful or
malicious tortious acts of their children whether or not they are known to be mischief-makers. Thus the
Illinois Parental Responsibility Law provides the following: “The parent or legal guardian of an
unemancipated minor who resides with such parent or legal guardian is liable for actual damages for the
willful or malicious acts of such minor which cause injury to a person or property.”

[5]

Several other states

impose a monetary limit on such liability.

Other Torts Governed by Statute or Regulation

Saylor URL: http://www.saylor.org/books

Saylor.org
825

There are certain types of conduct that statutes or regulation attempt to control by placing the burden of
liability on those presumably in a position to prevent the unwanted conduct. An example is the
“Dramshop Act,” which in many states subjects the owner of a bar to liability if the bar continues to serve
an intoxicated patron who later is involved in an accident while intoxicated. Another example involves the
sale of adulterated or short-weight foodstuffs: the employer of one who sells such may be liable, even if
the employer did not know of the sales.

Principal’s Criminal Liability
As a general proposition, a principal will not be held liable for an agent’s unauthorized criminal acts if the
crimes are those requiring specific intent. Thus a department store proprietor who tells his chief buyer to
get the “best deal possible” on next fall’s fashions is not liable if the buyer steals clothes from the
manufacturer. A principal will, however, be liable if the principal directed, approved, or participated in
the crime. Cases here involve, for example, a corporate principal’s liability for agents’ activity in antitrust
violations—price-fixing is one such violation.
There is a narrow exception to the broad policy of immunity. Courts have ruled that under certain
regulatory statutes and regulations, an agent’s criminality may be imputed to the principal, just as civil
liability is imputed under Dramshop Acts. These include pure food and drug acts, speeding ordinances,
building regulations, child labor rules, and minimum wage and maximum hour legislation. Misdemeanor
criminal liability may be imposed upon corporations and individual employees for the sale or shipment of
adulterated food in interstate commerce, notwithstanding the fact that the defendant may have had no
actual knowledge that the food was adulterated at the time the sale or shipment was made.

KEY TAKEAWAY
The principal will be liable for the employee’s torts in two circumstances: first, if the principal was directly
responsible, as in hiring a person the principal knew or should have known was incompetent or dangerous;
second, if the employee committed the tort in the scope of business for the principal. This is the masterservant doctrine or respondeat superior. It imposes vicarious liability on the employer: the master (employer)
will be liable if the employee was in the zone of activity creating a risk for the employer (“zone of risk” test),
that is—generally—if the employee was where he was supposed to be, when he was supposed to be there,

Saylor URL: http://www.saylor.org/books

Saylor.org
826

and the incident arose out of the employee’s interest (however perverted) in promoting the employer’s
business.
Special cases of vicarious liability arise in several circumstances. For example, the owner of an automobile may
be liable for torts committed by one who borrows it, or if it is—even if indirectly—used for family purposes.
Parents are, by statute in many states, liable for their children’s torts. Similarly by statute, the sellers and
employers of sellers of alcohol or adulterated or short-weight foodstuffs may be liable. The employer of one
who commits a crime is not usually liable unless the employer put the employee up to the crime or knew that
a crime was being committed. But some prophylactic statutes impose liability on the employer for the
employee’s crime—even if the employee had no intention to commit it—as a means to force the employer to
prevent such actions.

EXERCISES
1.

What is the difference between direct and vicarious employer tort liability?

2.

What is meant by the “zone of risk” test?

3.

Under what circumstances will an employer be liable for intentional torts of the employee?

4.

When will the employer be liable for an employee’s criminal acts?

[1] Joel v. Morrison, 6 Carrington & Payne 501.
[2] Dixon v. Phillips, 217 S.E.2d 331 (Ga. 1975).
[3] O.W. Holmes, Agency, 4 Harvard Law Rev. 353 (1890–91).
[4] Charles Dickens, Oliver Twist, (London: 1838), chap 51.
[5] Ill. Rev. Stat. (2005), chapter 70, paragraph 51.http://law.justia.com/illinois/codes/2005/chapter57/2045.html.

Saylor URL: http://www.saylor.org/books

Saylor.org
827

21.3 Agent’s Personal Liability for Torts and Contracts;
Termination of Agency
LEARNING OBJECTIVES
1.

Understand the agent’s personal liability for tort.

2.

Understand the agent’s personal liability for contract.

3.

Recognize the ways the agency relationship is terminated.

Agent’s Personal Liability for Torts and Contracts
Tort Liability
That a principal is held vicariously liable and must pay damages to an injured third person does not
excuse the agent who actually committed the tortious acts. A person is always liable for his or her own
torts (unless the person is insane, involuntarily intoxicated, or acting under extreme duress). The agent is
personally liable for his wrongful acts and must reimburse the principal for any damages the principal was
forced to pay, as long as the principal did not authorize the wrongful conduct. The agent directed to
commit a tort remains liable for his own conduct but is not obliged to repay the principal. Liability as an
agent can be burdensome, sometimes perhaps more burdensome than as a principal. The latter normally
purchases insurance to cover against wrongful acts of agents, but liability insurance policies frequently do
not cover the employee’s personal liability if the employee is named in a lawsuit individually. Thus
doctors’ and hospitals’ malpractice policies protect a doctor from both her own mistakes and those of
nurses and others that the doctor would be responsible for; nurses, however, might need their own
coverage. In the absence of insurance, an agent is at serious risk in this lawsuit-conscious age. The risk is
not total. The agent is not liable for torts of other agents unless he is personally at fault—for example, by
negligently supervising a junior or by giving faulty instructions. For example, an agent, the general
manager for a principal, hires Brown as a subordinate. Brown is competent to do the job but by failing to
exercise proper control over a machine negligently injures Ted, a visitor to the premises. The principal
and Brown are liable to Ted, but the agent is not.

Contract Liability
Saylor URL: http://www.saylor.org/books

Saylor.org
828

It makes sense that an agent should be liable for her own torts; it would be a bad social policy indeed if a
person could escape tort liability based on her own fault merely because she acted in an agency capacity. It
also makes sense that—as is the general rule—an agent is not liable on contracts she makes on the
principal’s behalf; the agent is not a party to a contract made by the agent on behalf of the principal. No
public policy would be served by imposing liability, and in many cases it would not make sense. Suppose
an agent contracts to buy $25 million of rolled aluminum for a principal, an airplane manufacturer. The
agent personally could not reasonably perform such contract, and it is not intended by the parties that she
should be liable. (Although the rule is different in England, where an agent residing outside the country is
liable even if it is clear that he is signing in an agency capacity.) But there are three exceptions to this rule:
(1) if the agent is undisclosed or partially disclosed, (2) if the agent lacks authority or exceeds it, or (3) if
the agent entered into the contract in a personal capacity. We consider each situation.

Agent for Undisclosed or Partially Disclosed Principal
An agent need not, and frequently will not, inform the person with whom he is negotiating that he is
acting on behalf of a principal. The secret principal is usually called an “undisclosed principal.” Or the
agent may tell the other person that he is acting as an agent but not disclose the principal’s name, in
which event the principal is “partially disclosed.” To understand the difficulties that may occur, consider
the following hypothetical but common example. A real estate developer known for building amusement
parks wants to acquire several parcels of land to construct a new park. He wants to keep his identity secret
to hold down the land cost. If the landowners realized that a major building project was about to be
launched, their asking price would be quite high. So the developer obtains two options to purchase land by
using two secret agents—Betty and Clem.
Betty does not mention to sellers that she is an agent; therefore, to those sellers the developer is an
undisclosed principal. Clem tells those with whom he is dealing that he is an agent but refuses to divulge
the developer’s name or his business interest in the land. Thus the developer is, to the latter sellers, a
partially disclosed principal. Suppose the sellers get wind of the impending construction and want to back
out of the deal. Who may enforce the contracts against them?

Saylor URL: http://www.saylor.org/books

Saylor.org
829

The developer and the agents may sue to compel transfer of title. The undisclosed or partially disclosed
principal may act to enforce his rights unless the contract specifically prohibits it or there is a
representation that the signatories are not signing for an undisclosed principal. The agents may also bring
suit to enforce the principal’s contract rights because, as agents for an undisclosed or partially disclosed
principal, they are considered parties to their contracts.
Now suppose the developer attempts to call off the deal. Whom may the sellers sue? Both the developer
and the agents are liable. That the sellers had no knowledge of the developer’s identity—or even that there
was a developer—does not invalidate the contract. If the sellers first sue agent Betty (or Clem), they may
still recover the purchase price from the developer as long as they had no knowledge of his identity prior
to winning the first lawsuit. The developer is discharged from liability if, knowing his identity, the
plaintiffs persist in a suit against the agents and recover a judgment against them anyway. Similarly, if the
seller sues the principal and recovers a judgment, the agents are relieved of liability. The seller thus has a
“right of election” to sue either the agent or the undisclosed principal, a right that in many states may be
exercised any time before the seller collects on the judgment.

Lack of Authority in Agent
An agent who purports to make a contract on behalf of a principal, but who in fact has no authority to do
so, is liable to the other party. The theory is that the agent has warranted to the third party that he has the
requisite authority. The principal is not liable in the absence of apparent authority or ratification. But the
agent does not warrant that the principal has capacity. Thus an agent for a minor is not liable on a
contract that the minor later disavows unless the agent expressly warranted that the principal had
attained his majority. In short, the implied warranty is that the agent has authority to make a deal, not
that the principal will necessarily comply with the contract once the deal is made.

Agent Acting on Own Account
An agent will be liable on contracts made in a personal capacity—for instance, when the agent personally
guarantees repayment of a debt. The agent’s intention to be personally liable is often difficult to determine
on the basis of his signature on a contract. Generally, a person signing a contract can avoid personal
liability only by showing that he was in fact signing as an agent. If the contract is signed “Jones, Agent,”

Saylor URL: http://www.saylor.org/books

Saylor.org
830

Jones can introduce evidence to show that there was never an intention to hold him personally liable. But
if he signed “Jones” and neither his agency nor the principal’s name is included, he will be personally
liable. This can be troublesome to agents who routinely indorse checks and notes. There are special rules
governing these situations.

Termination of Agency
The agency relationship is not permanent. Either by action of the parties or by law, the relationship will
eventually terminate.

By Act of the Parties
Certainly the parties to an agency contract can terminate the agreement. As with the creation of the
relationship, the agreement may be terminated either expressly or implicitly.

Express Termination
Many agreements contain specified circumstances whose occurrence signals the end of the agency. The
most obvious of these circumstances is the expiration of a fixed period of time (“agency to terminate at the
end of three months” or “on midnight, December 31”). An agreement may also terminate on the
accomplishment of a specified act (“on the sale of the house”) or following a specific event (“at the
conclusion of the last horse race”).
Mutual consent between the parties will end the agency. Moreover, the principal may revoke the agency or
the agent may renounce it; such a revocation orrenunciation of agency would be an express termination.
Even a contract that states the agreement is irrevocable will not be binding, although it can be the basis
for a damage suit against the one who breached the agreement by revoking or renouncing it. As with any
contract, a person has the power to breach, even in absence of the right to do so. If the agency is coupled
with an interest, however, so that the authority to act is given to secure an interest that the agent has in
the subject matter of the agency, then the principal lacks the power to revoke the agreement.

Implied Termination

Saylor URL: http://www.saylor.org/books

Saylor.org
831

There are a number of other circumstances that will spell the end of the relationship by implication.
Unspecified events or changes in business conditions or the value of the subject matter of the agency
might lead to a reasonable inference that the agency should be terminated or suspended; for example, the
principal desires the agent to buy silver but the silver market unexpectedly rises and silver doubles in
price overnight. Other circumstances that end the agency include disloyalty of the agent (e.g., he accepts
an appointment that is adverse to his first principal or embezzles from the principal), bankruptcy of the
agent or of the principal, the outbreak of war (if it is reasonable to infer that the principal, knowing of the
war, would not want the agent to continue to exercise authority), and a change in the law that makes a
continued carrying out of the task illegal or seriously interferes with it.

By Operation of Law
Aside from the express termination (by agreement of both or upon the insistence of one), or the necessary
or reasonable inferences that can be drawn from their agreements, the law voids agencies under certain
circumstances. The most frequent termination by operation of law is the death of a principal or an agent.
The death of an agent also terminates the authority of subagents he has appointed, unless the principal
has expressly consented to the continuing validity of their appointment. Similarly, if the agent or principal
loses capacity to enter into an agency relationship, it is suspended or terminated. The agency terminates if
its purpose becomes illegal.
Even though authority has terminated, whether by action of the parties or operation of law, the principal
may still be subject to liability. Apparent authority in many instances will still exist; this is
called lingering authority. It is imperative for a principal on termination of authority to notify all those
who may still be in a position to deal with the agent. The only exceptions to this requirement are when
termination is effected by death, loss of the principal’s capacity, or an event that would make it impossible
to carry out the object of the agency.

KEY TAKEAWAY
A person is always liable for her own torts, so an agent who commits a tort is liable; if the tort was in the
scope of employment the principal is liable too. Unless the principal put the agent up to committing the tort,
the agent will have to reimburse the principal. An agent is not generally liable for contracts made; the

Saylor URL: http://www.saylor.org/books

Saylor.org
832

principal is liable. But the agent will be liable if he is undisclosed or partially disclosed, if the agent lacks
authority or exceeds it, or, of course, if the agent entered into the contract in a personal capacity.
Agencies terminate expressly or impliedly or by operation of law. An agency terminates expressly by the terms
of the agreement or mutual consent, or by the principal’s revocation or the agent’s renunciation. An agency
terminates impliedly by any number of circumstances in which it is reasonable to assume one or both of the
parties would not want the relationship to continue. An agency will terminate by operation of law when one
or the other party dies or becomes incompetent, or if the object of the agency becomes illegal. However, an
agent may have apparent lingering authority, so the principal, upon termination of the agency, should notify
those who might deal with the agent that the relationship is severed.

EXERCISES
1.

Pauline, the owner of a large bakery business, wishes to expand her facilities by purchasing the adjacent
property. She engages Alice as an agent to negotiate the deal with the property owner but instructs her
not to tell the property owner that she—Alice—is acting as an agent because Pauline is concerned that
the property owner would demand a high price. A reasonable contract is made. When the economy
sours, Pauline decides not to expand and cancels the plan. Who is liable for the breach?

2.

Peter, the principal, instructs his agent, Alice, to tour England and purchase antique dining room furniture
for Peter’s store. Alice buys an antique bed set. Who is liable, Peter or Alice? Suppose the seller did not
know of the limit on Alice’s authority and sells the bed set to Alice in good faith. What happens when
Peter discovers he owes the seller for the set?

3.

Under what circumstances will the agency terminate expressly?

4.

Agent is hired by Principal to sell a new drug, Phobbot. Six months later, as it becomes apparent that
Phobbot has nasty side effects (including death), the Food and Drug Administration orders the drug pulled
from the shelves. Agent’s agency is terminated; what terminology is appropriate to describe how?

5.

Principal engages Agent to buy lumber, and in that capacity Agent deals with several large timber owners.
Agent’s contract ends on July 31; on August 1, Agent buys $150,000 worth of lumber from a seller with
whom he had dealt previously on Principal’s behalf. Who is liable and why?

Saylor URL: http://www.saylor.org/books

Saylor.org
833

21.4 Cases
Implied Authority
Kanavos v. Hancock Bank & Trust Company
439 N.E.2d 311 (Mass. 1982)
KASS, J.
At the close of the plaintiff’s evidence, the defendant moved for a directed verdict, which the trial judge
allowed. The judge’s reason for so doing was that the plaintiff, in his contract action, failed to introduce
sufficient evidence tending to prove that the bank officer who made the agreement with which the plaintiff
sought to charge the bank had any authority to make it. Upon review of the record we are of opinion that
there was evidence which, if believed, warranted a finding that the bank officer had the requisite authority
or that the bank officer had apparent authority to make the agreement in controversy. We therefore
reverse the judgment.
For approximately ten years prior to 1975, Harold Kanavos and his brother borrowed money on at least
twenty occasions from the Hancock Bank & Trust Company (the Bank), and, during that period, the loan
officer with whom Kanavos always dealt was James M. Brown. The aggregate loans made by the Bank to
Kanavos at any given time went as high as $800,000.
Over that same decade, Brown’s responsibilities at the Bank grew, and he had become executive vicepresident. Brown was also the chief loan officer for the Bank, which had fourteen or fifteen branches in
addition to its head office. Physically, Brown’s office was at the head office, toward the rear of the main
banking floor, opposite the office of the president—whose name was Kelley. Often Brown would tell
Kanavos that he had to check an aspect of a loan transaction with Kelley, but Kelley always backed Brown
up on those occasions.…
[The plaintiff, Harold Kanavos, entered into an agreement with the defendant Bank whereby stock owned
by the Kanavos brothers was sold to the Bank and the plaintiff was given an option to repurchase the
stock. Kanavos’ suit against the Bank was based on an amendment to the agreement offered by Brown.]

Saylor URL: http://www.saylor.org/books

Saylor.org
834

Kanavos was never permitted to introduce in evidence the terms of the offer Brown made. That offer was
contained in a writing, dated July 16, 1976, on bank letterhead, which read as follows: “This letter is to
confirm our conversation regarding your option to re-purchase the subject property. In lieu of your not
exercising your option, we agree to pay you $40,000 representing a commission upon our sale of the
subject property, and in addition, will give you the option to match the price of sale of said property to
extend for a 60 day period from the time our offer is received.” Brown signed the letter as executive vicepresident. The basis of exclusion was that the plaintiff had not established the authority of Brown to make
with Kanavos the arrangement memorialized in the July 16, 1976, letter.
Whether Brown’s job description impliedly authorized the right of last refusal or cash payment
modification is a question of how, in the circumstances, a person in Brown’s position could reasonably
interpret his authority. Whether Brown had apparent authority to make the July 16, 1976, modification is
a question of how, in the circumstances, a third person, e.g., a customer of the Bank such as Kanavos,
would reasonably interpret Brown’s authority in light of the manifestations of his principal, the Bank.
Titles of office generally do not establish apparent authority. Brown’s status as executive vice-president
was not, therefore, a badge of apparent authority to modify agreements to which the Bank was a party.
Trappings of office, e.g., office and furnishing, private secretary, while they may have some tendency to
suggest executive responsibility, do not without other evidence provide a basis for finding apparent
authority. Apparent authority is drawn from a variety of circumstances. Thus in Federal Nat. Bank v.
O’Connell…(1940), it was held apparent authority could be found because an officer who was a director,
vice-president and treasurer took an active part in directing the affairs of the bank in question and was
seen by third parties talking with customers and negotiating with them. In Costonis v. Medford Housing
Authy.…(1961), the executive director of a public housing authority was held to have apparent authority to
vary specifications on the basis of the cumulative effect of what he had done and what the authority
appeared to permit him to do.
In the instant case there was evidence of the following variety of circumstances: Brown’s title of executive
vice-president; the location of his office opposite the president; his frequent communications with the
president; the long course of dealing and negotiations; the encouragement of Kanavos by the president to

Saylor URL: http://www.saylor.org/books

Saylor.org
835

deal with Brown; the earlier amendment of the agreement by Brown on behalf of the Bank on material
points, namely the price to be paid by the Bank for the shares and the repurchase price; the size of the
Bank (fourteen or fifteen branches in addition to the main office); the secondary, rather than
fundamental, nature of the change in the terms of the agreement now repudiated by the Bank, measured
against the context of the overall transaction; and Brown’s broad operating authority…all these added
together would support a finding of apparent authority. When a corporate officer, as here, is allowed to
exercise general executive responsibilities, the “public expectation is that the corporation should be bound
to engagements made on its behalf by those who presume to have, and convincingly appear to have, the
power to agree.” [Citation] This principle does not apply, of course, where in the business context, the
requirement of specific authority is presumed, e.g., the sale of a major asset by a corporation or a
transaction which by its nature commits the corporation to an obligation outside the scope of its usual
activity. The modification agreement signed by Brown and dated July 16, 1976, should have been admitted
in evidence, and a verdict should not have been directed.
Judgment reversed.

CASE QUESTIONS
1.

Why are “titles of office” insufficient to establish apparent authority?

2.

Why are “trappings of office” insufficient to establish apparent authority?

3.

What is the relationship between apparent authority and estoppel? Who is estopped to do what, and
why?

Employer’s Liability for Employee’s Intentional Torts: Scope of Employment
Lyon v. Carey
533 F.2d 649 (Cir. Ct. App. DC 1976)
McMillan, J.:
Corene Antoinette Lyon, plaintiff, recovered a $33,000.00 verdict [about $142,000 in 2010 dollars] in the
United States District Court for the District of Columbia before Judge Barrington T. Parker and a jury,
against the corporate defendants, George’s Radio and Television Company, Inc., and Pep Line Trucking

Saylor URL: http://www.saylor.org/books

Saylor.org
836

Company, Inc. The suit for damages arose out of an assault, including rape, committed with a knife and
other weapons upon the plaintiff on May 9, 1972, by Michael Carey, a nineteen-year-old deliveryman for
Pep Line Trucking Company, Inc. Three months after the trial, Judge Parker set aside the verdict and
rendered judgment for both defendants notwithstanding the verdict. Plaintiff appealed.…
Although the assault was perhaps at the outer bounds of respondeat superior, the case was properly one
for the jury. Whether the assault in this case was the outgrowth of a job-related controversy or simply a
personal adventure of the deliveryman, was a question for the jury. This was the import of the trial judge’s
instructions. The verdict as to Pep Line should not have been disturbed.
Irene Lyon bought a mattress and springs for her bed from the defendant George’s Radio and Television
Company, Inc. The merchandise was to be delivered on May 9, 1972. Irene Lyon had to be at work and the
plaintiff [Irene’s sister] Corene Lyon, had agreed to wait in her sister’s apartment to receive the delivery.
A C.O.D. balance of $13.24 was due on the merchandise, and Irene Lyon had left a check for $13.24 to
cover that balance. Plaintiff had been requested by her sister to “wait until the mattress and the springs
came and to check and make sure they were okay.”
Plaintiff, fully clothed, answered the door. Her description of what happened is sufficiently brief and
unqualified that it will bear repeating in full. She testified, without objection, as follows:
I went to the door, and I looked in the peephole, and I asked who was there. The young man told me he
was a delivery man from George’s. He showed me a receipt, and it said, ‘George’s.’ He said he [needed
cash on delivery—COD], so I let him in, and I told him to bring the mattress upstairs and he said, ‘No,’
that he wasn’t going to lug them upstairs, and he wanted the COD first, and I told him I wanted to see the
mattress and box springs to make sure they were okay, and he said no, he wasn’t going to lug them
upstairs [until he got the check].
So this went back and forwards and so he was getting angry, and I told him to wait right here while I go
get the COD. I went to the bedroom to get the check, and I picked it up, and I turned around and he was
right there.

Saylor URL: http://www.saylor.org/books

Saylor.org
837

And then I was giving him the check and then he told me that his boss told him not to accept a check, that
he wanted cash money, and that if I didn’t give him cash money, he was going to take it on my ass, and he
told me that he was no delivery man, he was a rapist and then he threw me on the bed.
[The Court] Talk louder, young lady, the jury can’t hear you.
[The witness] And then he threw me on the bed, and he had a knife to my throat.
[Plaintiff’s attorney] Then what happened?
And then he raped me.
Plaintiff’s pre-trial deposition was a part of the record on appeal, and it shows that Carey raped plaintiff at
knife point; that then he chased her all over the apartment with a knife and scissors and cut plaintiff in
numerous places on her face and body, beat and otherwise attacked her. All of the physical injury other
than the rape occurred after rather than before the rape had been accomplished.…
[Carey was convicted of rape and sent to prison. The court determined that George’s was properly
dismissed because Pep Line, Carey’s employer, was an independent contractor over which George’s had
no control.]
The principal question, therefore, is whether the evidence discloses any other basis upon which a jury
could reasonably find Pep Line, the employer of Carey, liable for the assault.
Michael Carey was in the employment of the defendant Pep Line as a deliveryman. He was authorized to
make the delivery of the mattress and springs plaintiff’s sister had bought. He gained access to the
apartment only upon a showing of the delivery receipt for the merchandise. His employment
contemplated that he visit and enter that particular apartment. Though the apartment was not owned by
nor in the control of his employer, it was nevertheless a place he was expected by his employer to enter.
After Carey entered, under the credentials of his employment and the delivery receipt, a dispute arose
naturally and immediately between him and the plaintiff about two items of great significance in
connection with his job. These items were the request of the plaintiff, the customer’s agent, to inspect the

Saylor URL: http://www.saylor.org/books

Saylor.org
838

mattress and springs before payment (which would require their being brought upstairs before the
payment was made), and Carey’s insistence on getting cash rather than a check.
The dispute arose out of the very transaction which had brought Carey to the premises, and, according to
the plaintiff’s evidence, out of the employer’s instructions to get cash only before delivery.
On the face of things, Pep Line Trucking Company, Inc. is liable, under two previous decisions of the
Court of Appeals for the District of Columbia Circuit. [Citation (1953)] held a taxi owner liable for
damages (including a broken leg) sustained by a customer who had been run over by the taxi in pursuit of
a dispute between the driver and the customer about a fare. [Citation (1939)], held a restaurant owner
liable to a restaurant patron who was beaten with a stick by a restaurant employee, after a disagreement
over the service. The theory was that:
It is well established that an employer may be held responsible in tort for assaults committed by an
employee while he is acting within the scope of his employment, even though he may act wantonly and
contrary to his employer’s instructions. [Citations] “…having placed [the employee] in charge and
committed the management of the business to his care, defendants may not escape liability either on the
ground of his infirmity of temperament or because, under the influence of passion aroused by plaintiff’s
threat to report the circumstances, he went beyond the ordinary line of duty and inflicted the injury
shown in this case. [Citations]”
Munick v. City of Durham ([Citation], Supreme Court of North Carolina, 1921), though not a binding
precedent, is informative and does show that the theory of liability advanced by the plaintiff is by no
means recent in origin. The plaintiff, Munick, a Russian born Jew, testified that he went to the Durham,
North Carolina city water company office on April 17, 1919, and offered to pay his bill with “three paper
dollars, one silver dollar, and fifty cents in pennies.” The pennies were in a roll “like the bank fixes them.”
The clerk gave a receipt and the plaintiff prepared to leave the office. The office manager came into the
room, saw the clerk counting the pennies, became enraged at the situation, shoved the pennies onto the
floor and ordered Munick to pick them up. Bolton, the manager, “locked the front door and took me by
the jacket and called me ‘God damned Jew,’ and said, ‘I want only bills.’ I did not say anything and he hit
me in the face. I did not resist, and the door was locked and I could not get out.…” With the door locked,

Saylor URL: http://www.saylor.org/books

Saylor.org
839

Bolton then repeatedly choked and beat the plaintiff, finally extracted a bill in place of the pennies, and
ordered him off the premises with injuries including finger marks on his neck that could be seen for eight
or ten days. Bolton was convicted of unlawful assault [but the case against the water company was
dismissed].
The North Carolina Supreme Court (Clark, C. J.) reversed the trial court’s dismissal and held that the case
should have gone to the jury. The court…said [Citation]:
“‘It is now fully established that corporations may be held liable for negligent and malicious torts, and that
responsibility will be imputed whenever such wrongs are committed by their employees and agents in the
course of their employment and within its scope * * * in many of the cases, and in reliable textbooks * * *
‘course of employment’ is stated and considered as sufficiently inclusive; but, whether the one or the other
descriptive term is used, they have the same significance in importing liability on the part of the principal
when the agent is engaged in the work that its principal has employed or directed him to do and * * * in
the effort to accomplish it. When such conduct comes within the description that constitutes an actionable
wrong, the corporation principal, as in other cases of principal and agent, is liable not only for ‘the act
itself, but for the ways and means employed in the performance thereof.’
“In 1 Thompson, Negligence, s 554, it is pointed out that, unless the above principle is maintained:
“‘It will always be more safe and profitable for a man to conduct his business vicariously than in his own
person. He would escape liability for the consequences of many acts connected with his business,
springing from the imperfections of human nature, because done by another, for which he would be
responsible if done by himself. Meanwhile, the public, obliged to deal or come in contact with his agent,
for injuries done by them must be left wholly without redress. He might delegate to persons pecuniarily
irresponsible the care of large factories, of extensive mines, of ships at sea, or of railroad trains on land,
and these persons, by the use of the extensive power thus committed to them, might inflict wanton and
malicious injuries on third persons, without other restraint than that which springs from the imperfect
execution of the criminal laws. A doctrine so fruitful of mischief could not long stand unshaken in an
enlightened jurisprudence.’ This court has often held the master liable, even if the agent was willful,
provided it was committed in the course of his employment. [Citation]”

Saylor URL: http://www.saylor.org/books

Saylor.org
840

“The act of a servant done to effect some independent purpose of his own and not with reference to the
service in which he is employed, or while he is acting as his own master for the time being, is not within
the scope of his employment so as to render the master liable therefor. In these circumstances the servant
alone is liable for the injury inflicted.” [Citation].…”The general idea is that the employee at the time of
doing the wrongful act, in order to fix liability on the employer, must have been acting in behalf of the
latter and not on his own account [Citation].”
The principal physical (as opposed to psychic) damage to the plaintiff is a number of disfiguring knife
wounds on her head, face, arms, breasts and body. If the instrumentalities of assault had not included
rape, the case would provoke no particular curiosity nor interest because it comes within all the classic
requirements for recovery against the master. The verdict is not attacked as excessive, and could not be
excessive in light of the physical injuries inflicted.
It may be suggested that [some of the cases discussed] are distinguishable because in each of those cases
the plaintiff was a business visitor on the defendant’s “premises.”…Home delivery customers are usually
in their homes, sometimes alone; and deliveries of merchandise may expose householders to one-on-one
confrontations with deliverymen. It would be a strange rule indeed which, while allowing recovery for
assaults committed in “the store,” would deny a master’s liability for an assault committed on a lone
woman in her own home, by a deliveryman required by his job to enter the home.…
If, as in [one case discussed], the assault was not motivated or triggered off by anything in the
employment activity but was the result of only propinquity and lust, there should be no liability. However,
if the assault, sexual or otherwise, was triggered off or motivated or occasioned by a dispute over the
conduct then and there of the employer’s business, then the employer should be liable.
It is, then, a question of fact for the trier of fact, rather than a question of law for the court, whether the
assault stemmed from purely and solely personal sources or arose out of the conduct of the employer’s
business; and the trial judge so instructed the jury.
It follows that, under existing decisions of the District of Columbia Circuit, plaintiff has made out a case
for the jury against Pep Line Trucking, Inc. unless the sexual character of one phase of the assault bars her
from recovery for damages from all phases of the assault.

Saylor URL: http://www.saylor.org/books

Saylor.org
841

We face, then, this question: Should the entire case be taken from the jury because, instead of a rod of
wood (as in [one case]), in addition to weapons of steel (as in [one case, a knife]); and in addition to his
hands (as in [the third case, regarding the dispute about the pennies]), Carey also employed a sexual
weapon, a rod of flesh and blood in the pursuit of a job-related controversy?
The answer is, No. It is a jury’s job to decide how much of plaintiff’s story to believe, and how much if any
of the damages were caused by actions, including sexual assault, which stemmed from job-related sources
rather than from purely personal origins.…
The judgment is affirmed as to the defendant George’s and reversed as to the defendant Pep Line
Trucking Company, Inc.

CASE QUESTIONS
1.

What triggered the dispute here?

2.

The court observes, “On the face of things, Pep Line Trucking Company, Inc. is liable.” But there are two
issues that give the court cause for more explanation. (1) Why does the court discuss the point that the
assault did not occur on the employer’s premises? (2) Why does the court mention that the knife assault
happened after the rape?

3.

It is difficult to imagine that a sexual assault could be anything other than some “purely and solely
personal” gratification, unrelated to the employer’s business. How did the court address this?

4.

What is the controlling rule of law as to the employer’s liability for intentional torts here?

5.

What does the court mean when it says, “the assault was perhaps at the outer bounds of respondeat
superior”?

6.

Would the jury think about who had the “deep pocket” here? Who did have it?

Employer’s Liability for Employee’s Intentional Torts: Scope of Employment
Cockrell v. Pearl River Valley Water Supply Dist.
865 So.2d 357 (Miss. 2004)
The Pearl River Valley Water Supply District (“District”) was granted summary judgment pursuant to the
Mississippi Tort Claims Act (MTCA) dismissing with prejudice all claims asserted against it by Sandra

Saylor URL: http://www.saylor.org/books

Saylor.org
842

Cockrell. Cockrell appeals the ruling of the circuit court citing numerous errors. Finding the motion for
summary judgment was properly granted in favor of the District, this Court affirms the final judgment
entered by the Circuit Court of Rankin County.

Facts and Proceedings in the Trial Court
On June 28, 1998, Sandra Cockrell was arrested for suspicion of driving under the influence of alcohol by
Officer Joey James who was employed as a security patrol officer with the Reservoir Patrol of the Pearl
River Valley Water Supply District. Officer James then transported Cockrell to the Reservoir Patrol office
and administered an intoxilyzer test. The results of the test are not before us; however, we do know that
after the test was administered, Officer James apologized to Cockrell for arresting her, and he assured her
that he would prepare her paperwork so that she would not have to spend much time in jail. As they were
leaving the Reservoir Patrol office, Officer James began asking Cockrell personal questions such as where
she lived, whether she was dating anyone and if she had a boyfriend. Officer James then asked Cockrell
for her cell phone number so that he could call and check on her. As they were approaching his patrol car
for the trip to the Rankin County jail, Officer James informed Cockrell that she should be wearing
handcuffs; however, he did not handcuff Cockrell, and he allowed her to ride in the front seat of the patrol
car with him. In route to the jail, Cockrell became emotional and started crying. As she was fixing her
makeup using the mirror on the sun visor, Officer James pulled his patrol car into a church parking lot
and parked the car. He then pulled Cockrell towards him in an embrace and began stroking her back and
hair telling her that things would be fine. Cockrell told Officer James to release her, but he continued to
embrace her for approximately five minutes before continuing on to the jail.
On June 30, 1998, Cockrell returned to the Reservoir Patrol office to retrieve her driver’s license. Officer
James called Cockrell into his office and discussed her DUI charge with her. As she was leaving, Officer
James grabbed her from behind, turned her around, pinned both of her arms behind her and pulled her to
his chest. When Officer James bent down to kiss her, she ducked her head, thus causing Officer James to
instead kiss her forehead. When Officer James finally released Cockrell, she ran out of the door and drove
away. [Subsequently, Cockrell’s attorney threatened civil suit against Patrol; James was fired in October
1998.]

Saylor URL: http://www.saylor.org/books

Saylor.org
843

On September 22, 1999, Cockrell filed a complaint for damages against the District alleging that on the
nights of June 28 and June 30, 1998, Officer James was acting within the course and scope of his
employment with the District and that he acted with reckless disregard for her emotional well-being and
safety.…On April 2, 2002, the District filed its motion for summary judgment alleging that there was no
genuine issue of material fact regarding Cockrell’s claim of liability. The motion alleged that the conduct
described by Cockrell was outside the course and scope of Officer James’s public employment as he was
intending to satisfy his lustful urges. Cockrell responded to the motion arguing that the misconduct did
occur in the course and scope of Officer James’s employment with the District and also that the
misconduct did not reach the level of a criminal offense such that the District could be found not liable
under the MTCA.
The trial court entered a final judgment granting the District’s motion for summary judgment and
dismissing the complaint with prejudice. The trial court found that the District could not be held liable
under the MTCA for the conduct of Officer James which was both criminal and outside the course and
scope of his employment. Cockrell…appeal[ed].

Discussion
Summary judgment is granted in cases where there is “no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter of law.”…
Cockrell contends there is a genuine issue of material of fact regarding whether Officer James was acting
in the course and scope of his employment with the District during the incidents which occurred on the
nights of June 28 and June 30, 1998. Cockrell argues Officer James’s conduct, although inappropriate,
did not rise to the level of criminal conduct. Cockrell contends Officer James’s action of hugging Cockrell
was similar to an officer consoling a victim of a crime. Cockrell does admit that Officer James’s action of
kissing her is more difficult to view as within the course and scope of his employment…
The District argues that although Officer James acted within the course and scope of his duties when he
arrested Cockrell, his later conduct, which was intended to satisfy his lustful desires, was outside the
scope of his employment with it.…

Saylor URL: http://www.saylor.org/books

Saylor.org
844

“Mississippi law provides that an activity must be in furtherance of the employer’s business to be within
the scope and course of employment.” [Citation] To be within the course and scope of employment, an
activity must carry out the employer’s purpose of the employment or be in furtherance of the employer’s
business. [Citations] Therefore, if an employee steps outside his employer’s business for some reason
which is not related to his employment, the relationship between the employee and the employer “is
temporarily suspended and this is so ‘no matter how short the time and the [employer] is not liable for
[the employee’s] acts during such time.’” “An employee’s personal unsanctioned recreational endeavors
are beyond the course and scope of his employment.” [Citation]
[In one case cited,] Officer Kerry Collins, a Jackson Police officer, was on duty when he came upon the
parked car of L.T., a minor, and her boyfriend, who were about to engage in sexual activity. [Citation]
Officer Collins instructed L.T. to take her boyfriend home, and he would follow her to make sure she
followed his orders. After L.T. dropped off her boyfriend, Officer Collins continued to follow her until he
pulled L.T. over. Officer Collins then instructed L.T. to follow him to his apartment or else he would
inform L.T.’s parents of her activities. L.T. followed Officer Collins to his apartment where they engaged
in sexual activity. Upon returning home, L.T. told her parents everything that had happened. L.T. and her
parents filed suit against Officer Collins, the City of Jackson and the Westwood Apartments, where Officer
Collins lived rent free in return for his services as a security guard.…The district court granted summary
judgment in favor of the City finding that Officer Collins acted outside the course and scope of his
employment with the Jackson Police Department. [Citation]
In [Citation] the plaintiff sued the Archdiocese of New Orleans for damages that allegedly resulted from
his sexual molestation by a Catholic priest. The Fifth Circuit found that the priest was not acting within
the course and scope of his employment. The Fifth Circuit held that “smoking marijuana and engaging in
sexual acts with minor boys” in no way furthered the interests of his employer.
The Southern District of Mississippi and the Fifth Circuit, applying Mississippi law, have held that sexual
misconduct falls outside the course and scope of employment. There is no question that Officer James was
within the course and scope of his employment when he first stopped Cockrell for suspicion of driving
under the influence of alcohol. However, when Officer James diverted from his employment for personal
reasons, he was no longer acting in the furtherance of his employer’s interests…Therefore, the District

Saylor URL: http://www.saylor.org/books

Saylor.org
845

cannot be held liable…for the misconduct of Officer James which occurred outside the course and scope of
his employment.
Affirmed.

CASE QUESTIONS
1.

How can this case and Lyon v. Carey (Section 21.4.2 "Employer’s Liability for Employee’s Intentional Torts:
Scope of Employment") be reconciled? Both involve an agent’s unacceptable behavior—assault—but
in Lyon the agent’s actions were imputed to the principal, and in Cockrell the agent’s actions were not
imputed to the principal.

2.

What is the controlling rule of law governing the principal’s liability for the agent’s actions?

3.

The law governing the liability of principals for acts of their agents is well settled. Thus the cases turn on
the facts. Who decides what the facts are in a lawsuit?

Saylor URL: http://www.saylor.org/books

Saylor.org
846

21.5 Summary and Exercises
Summary
A contract made by an agent on behalf of the principal legally binds the principal. Three types of authority
may bind the principal: (1) express authority—that which is actually given and spelled out, (2) implied
authority—that which may fairly be inferred from the parties’ relationship and which is incidental to the
agent’s express authority, and (3) apparent authority—that which reasonably appears to a third party
under the circumstances to have been given by the principal. Even in the absence of authority, a principal
may ratify the agent’s acts.
The principal may be liable for tortious acts of the agent but except under certain regulatory statutes may
not be held criminally liable for criminal acts of agents not prompted by the principal. Under the doctrine
of respondeat superior, a principal is generally liable for acts by a servant within the scope of employment.
A principal usually will not be held liable for acts of nonservant agents that cause physical damage,
although he will be held liable for nonphysical torts, such as misrepresentation. The principal will not be
held liable for tortious acts of independent contractors, although the principal may be liable for injuries
resulting from his failure to act in situations in which he was not legally permitted to delegate a duty to
act. Whenever an agent is acting to further the principal’s business interests, the principal will be held
vicariously liable for the agent’s intentional torts. What constitutes scope of employment is not easy to
determine; the modern trend is to hold a principal liable for the conduct of an agent if it was foreseeable
that the agent might act as he did.
Most states have special rules of vicarious liability for special situations; for example, liability of an
automobile owner for use by another. Spouses are not vicariously liable for each other, nor are parents for
children, except for failing to control children known to be dangerous.
In general, an agent is not personally liable on contracts he has signed on behalf of a principal. This
general rule has several exceptions recognized in most states: (1) when the agent is serving an undisclosed
or partially disclosed principal, (2) when the agent lacks authority or exceeds his authority, and (3) if the
agent entered into the contract in a personal capacity.

Saylor URL: http://www.saylor.org/books

Saylor.org
847

The agency relationship may be terminated by mutual consent, by express agreement of the parties that
the agency will end at a certain time or on the occurrence of a certain event, or by an implied agreement
arising out of the circumstances in each case. The agency may also be unilaterally revoked by the
principal—unless the agency is coupled with an interest—or renounced by the agent. Finally, the agency
will terminate by operation of law under certain circumstances, such as death of the principal or agent.

EXERCISES
1.

Parke-Bernet Galleries, acting as agent for an undisclosed principal, sold a painting to Weisz. Weisz later
discovered that the painting was a forgery and sued Parke-Bernet for breach of contract. In defense,
Parke-Bernet argued that as a general rule, agents are not liable on contracts made for principals. Is this a
good defense? Explain.

2.

Lynch was the loan officer at First Bank. Patterson applied to borrow $25,000. Bank policy required that
Lynch obtain a loan guaranty from Patterson’s employer, a milk company. The manager of the milk
company visited the bank and signed a guaranty on behalf of the company. The last paragraph of the
guaranty stated, “This guaranty is signed by an officer having legal right to bind the company through
authorization of the Board of Directors.” Should Lynch be satisfied with this guaranty? Would he be
satisfied if the president of the milk company, who was also a director, affirmed that the manager had
authority to sign the guaranty? Explain.

3.

Ralph owned a retail meat market. Ralph’s agent Sam, without authority but purporting to act on Ralph’s
behalf, borrowed $7,500 from Ted. Although he never received the money, Ralph repaid $700 of the
alleged loan and promised to repay the rest. If Sam had no authority to make the loan, is Ralph liable?
Why?

4.

A guest arrived early one morning at the Hotel Ohio. Clemens, a person in the hotel office who appeared
to be in charge, walked behind the counter, registered the guest, gave him a key, and took him to his
room. The guest also checked valuables (a diamond pin and money) with Clemens, who signed a receipt
on behalf of the hotel. Clemens in fact was a roomer at the hotel, not an employee, and had no authority
to act on behalf of the hotel. When Clemens absconded with the valuables, the guest sued the hotel. Is
the hotel liable? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
848

5.

A professional basketball player punched an opposing player in the face during the course of a game. The
opponent, who was seriously injured, sued the owner of the team for damages. A jury awarded the player
$222,000 [about $800,000 in 2010 dollars] for medical expenses, $200,000 [$700,000] for physical pain,
$275,000 [$963,000] for mental anguish, $1,000,000 [$3.5 million] for lost earnings, and $1,500,000 [$5.2
million] in punitive damages (which was $500,000 more than requested by the player). The jury also
awarded $50,000 [$150,000] to the player’s wife for loss of companionship. If we assume that the player
who threw the punch acted out of personal anger and had no intention to further the business, how
could the damage award against his principal be legally justified?

6.

A doctor in a University of Chicago hospital seriously assaulted a patient in an examining room. The
patient sued the hospital on the theory that the doctor was an agent or employee of the hospital and the
assault occurred within the hospital. Is the hospital liable for the acts of its agent? Why?

7.

Hector was employed by a machine shop. One day he made a delivery for his employer and proceeded
back to the shop. When he was four miles from the shop and on the road where it was located, he turned
left onto another road to visit a friend. The friend lived five miles off the turnoff. On the way to the
friend’s house, Hector caused an accident. The injured person sued Hector’s employer. Is the employer
liable? Discuss.

8.

A fourteen-year-old boy, who had no driver’s license, took his parents’ car without permission and caused
an automobile accident. A person injured in the accident sued the boy’s parents under the relevant
state’s Parental Responsibility Law (mentioned in Section 21.2.1 "Principal’s Tort Liability"). Are the
parents liable? Discuss.

9.

In the past decades the Catholic Church has paid out hundreds of millions of dollars in damage awards to
people—mostly men—who claimed that when they were boys and teenagers they were sexually abused
by their local parish priests, often on Church premises. That is, the men claimed they had been victims of
child rape. Obviously, such behavior is antithetical to any reasonable standard of clergy behavior: the
priests could not have been in the scope of employment. How is the Church liable?

SELF-TEST QUESTIONS
1.

Authority that legally may bind the principal includes

a.

implied authority

b.

express authority

Saylor URL: http://www.saylor.org/books

Saylor.org
849

c.

apparent authority

d.

all of the above
As a general rule, a principal is not

a.

liable for tortious acts of an agent, even when the principal is negligent

b.

liable for acts of a servant within the scope of employment

c.

criminally liable for acts of the agent

d.

liable for nondelegable duties performed by independent contractors
An agent may be held personally liable on contracts signed on behalf of a principal when

a.

the agent is serving an undisclosed or partially disclosed principal

b.

the agent exceeds his authority

c.

the agent entered into the contract in a personal capacity

d.

all of the above are true
An agency relationship may be terminated by

a.

an implied agreement arising out of the circumstances

b.

mutual consent of parties

c.

death of the principal or agent

d.

all of the above
The principal’s liability for the agent’s acts of which the principal had no knowledge or intention
to commit is called

a.

contract liability

b.

implied liability

c.

respondeat superior

d.

all of the above

SELF-TEST ANSWERS
1.

d

2.

c

3.

d

4.

c

Saylor URL: http://www.saylor.org/books

Saylor.org
850

5.

b

Saylor URL: http://www.saylor.org/books

Saylor.org
851

Chapter 22

Partnerships: General Characteristics and Formation
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The importance of partnership and the present status of partnership law

2.

The extent to which a partnership is an entity

3.

The tests that determine whether a partnership exists

4.

Partnership by estoppel

5.

Partnership formation

Saylor URL: http://www.saylor.org/books

Saylor.org
852

22.1 Introduction to Partnerships and Entity Theory
LEARNING OBJECTIVES
1.

Describe the importance of partnership.

2.

Understand partnership history.

3.

Identify the entity characteristics of partnerships.

Importance of Partnership Law
It would be difficult to conceive of a complex society that did not operate its businesses through
organizations. In this chapter we study partnerships, limited partnerships, and limited liability
companies, and we touch on joint ventures and business trusts.
When two or more people form their own business or professional practice, they usually consider
becoming partners. Partnership law defines a partnership as “the association of two or more persons to
carry on as co-owners a business for profit…whether or not the persons intend to form a
partnership.”

[1]

In 2011, there were more than three million business firms in the United States as

partnerships (see Table 22.1 "Selected Data: Number of US Partnerships, Limited Partnerships, and
Limited Liability Companies", showing data to 2006), and partnerships are a common form of
organization among accountants, lawyers, doctors, and other professionals. When we use the
word partnership, we are referring to the general business partnership. There are also limited
partnerships and limited liability partnerships, which are discussed in Chapter 24 "Hybrid Business
Forms".
Table 22.1 Selected Data: Number of US Partnerships, Limited Partnerships, and Limited Liability
Companies

2003

2004

2005

2006

Total number of active partnerships

2,375,375

2,546,877

2,763,625

2,947,116

Number of partners

14,108,458 15,556,553 16,211,908 16,727,803

Number of limited partnerships

378,921

402,238

413,712

432,550

Number of partners

6,262,103

7,023,921

6,946,986

6,738,737

Saylor URL: http://www.saylor.org/books

Saylor.org
853

2003

2004

2005

2006

Number of limited liability companies 1,091,502

1,270,236

1,465,223

1,630,161

Number of partners

4,949,808

5,640,146

6,361,958

4,226,099

Source: IRS, http://www.irs.gov/pub/irs-soi/09sprbul.pdf.
Partnerships are also popular as investment vehicles. Partnership law and tax law permit an investor to
put capital into a limited partnership and realize tax benefits without liability for the acts of the general
partners.
Even if you do not plan to work within a partnership, it can be important to understand the law that
governs it. Why? Because it is possible to become someone’s partner without intending to or even
realizing that a partnership has been created. Knowledge of the law can help you avoid partnership
liability.

History of Partnership Law
Through the Twentieth Century
Partnership is an ancient form of business enterprise, and special laws governing partnerships date as far
back as 2300 BC, when the Code of Hammurabi explicitly regulated the relations between partners.
Partnership was an important part of Roman law, and it played a significant role in the law merchant, the
international commercial law of the Middle Ages.
In the nineteenth century, in both England and the United States, partnership was a popular vehicle for
business enterprise. But the law governing it was jumbled. Common-law principles were mixed with
equitable standards, and the result was considerable confusion. Parliament moved to reduce the
uncertainty by adopting the Partnership Act of 1890, but codification took longer in the United States. The
Commissioners on Uniform State Laws undertook the task at the turn of the twentieth century. The
Uniform Partnership Act (UPA), completed in 1914, and the Uniform Limited Partnership Act (ULPA),
completed in 1916, were the basis of partnership law for many decades. UPA and ULPA were adopted by
all states except Louisiana.

The Current State of Partnership Law
Saylor URL: http://www.saylor.org/books

Saylor.org
854

Despite its name, UPA was not enacted uniformly among the states; moreover, it had some shortcomings.
So the states tinkered with it, and by the 1980s, the National Conference of Commissioners on Uniform
Laws (NCCUL) determined that a revised version was in order. An amended UPA appeared in 1992, and
further amendments were promulgated in 1993, 1994, 1996, and 1997. The NCCUL reports that thirtynine states have adopted some version of the revised act. This chapter will discuss the Revised Uniform
Partnership Act (RUPA) as promulgated in 1997, but because not all jurisdictions have not adopted it,
where RUPA makes significant changes, the original 1914 UPA will also be considered.

[2]

The NCCUL

observes in its “prefatory note” to the 1997 act: “The Revised Act is largely a series of ‘default rules’ that
govern the relations among partners in situations they have not addressed in a partnership agreement.
The primary focus of RUPA is the small, often informal, partnership. Larger partnerships generally have a
partnership agreement addressing, and often modifying, many of the provisions of the partnership act.”

[3]

Entity Theory
Meaning of “Legal Entity”
A significant difference between a partnership and most other kinds of business organization relates to
whether, and the extent to which, the business is a legal entity. A legal entity is a person or group that the
law recognizes as having legal rights, such as the right to own and dispose of property, to sue and be sued,
and to enter into contracts; the entity theory is the concept of a business firm as a legal person, with
existence and accountability separate from its owners. When individuals carry out a common enterprise
as partners, a threshold legal question is whether the partnership is a legal entity. The common law said
no. In other words, under the common-law theory, a partnership was but a convenient name for an
aggregate of individuals, and the rights and duties recognized and imposed by law are those of the
individual partners. By contrast, the mercantile theory of the law merchant held that a partnership is a
legal entity that can have rights and duties independent of those of its members.
During the drafting of the 1914 UPA, a debate raged over which theory to adopt. The drafters resolved the
debate through a compromise. In Section 6(1), UPA provides a neutral definition of partnership (“an
association of two or more persons to carry on as co-owners a business for profit”) and retained the
common-law theory that a partnership is an aggregation of individuals—theaggregate theory.

Saylor URL: http://www.saylor.org/books

Saylor.org
855

RUPA moved more toward making partnerships entities. According to the NCCUL, “The Revised Act
enhances the entity treatment of partnerships to achieve simplicity for state law purposes, particularly in
matters concerning title to partnership property. RUPA does not, however, relentlessly apply the entity
approach. The aggregate approach is retained for some purposes, such as partners’ joint and several
liability.”

[4]

Section 201(a) provides, “A partnership is an entity distinct from its partners.”

[5]

Entity Characteristics of a Partnership
Under RUPA, then, a partnership has entity characteristics, but the partners remain guarantors of
partnership obligations, as always—that is the partners’ joint and several liability noted in the previous
paragraph (and discussed further in Chapter 23 "Partnership Operation and Termination"). This is a very
important point and a primary weakness of the partnership form: all partners are, and each one of them
is, ultimately personally liable for the obligations of the partnership, without limit, which includes
personal and unlimited liability. This personal liability is very distasteful, and it has been abolished,
subject to some exceptions, with limited partnerships and limited liability companies, as discussed
in Chapter 24 "Hybrid Business Forms". And, of course, the owners of corporations are also not generally
liable for the corporation’s obligations, which is a major reason for the corporate form’s popularity.

For Accounting Purposes
Under both versions of the law, the partnership may keep business records as if it were a separate entity,
and its accountants may treat it as such for purposes of preparing income statements and balance sheets.

For Purposes of Taxation
Under both versions of the law, partnerships are not taxable entities, so they do not pay income taxes.
Instead, each partner’s distributive share, which includes income or other gain, loss, deductions, and
credits, must be included in the partner’s personal income tax return, whether or not the share is actually
distributed.

For Purposes of Litigation

Saylor URL: http://www.saylor.org/books

Saylor.org
856

In litigation, the aggregate theory causes some inconvenience in naming and serving partnership
defendants: under UPA, lawsuits to enforce a partnership contract or some other right must be filed in the
name of all the partners. Similarly, to sue a partnership, the plaintiff must name and sue each of the
partners. This cumbersome procedure was modified in many states, which enacted special statutes
expressly permitting suits by and against partnerships in the firm name. In suits on a claim in federal
court, a partnership may sue and be sued in its common name. The move by RUPA to make partnerships
entities changed very little. Certainly it provides that “a partnership may sue and be sued in the name of
the partnership”—that’s handy where the plaintiff hopes for a judgment against the partnership, without
recourse to the individual partners’ personal assets.

[6]

But a plaintiff must still name the partnership and

the partners individually to have access to both estates, the partnership and the individuals’: “A judgment
against a partnership is not by itself a judgment against a partner. A judgment against a partnership may
not be satisfied from a partner’s assets unless there is also a judgment against the partner.”

[7]

For Purposes of Owning Real Estate
Aggregate theory concepts bedeviled property co-ownership issues, so UPA finessed the issue by stating
that partnership property, real or personal, could be held in the name of the partners as “tenants in
partnership”—a type of co-ownership—or it could be held in the name of the partnership.

[8]

Under RUPA,

“property acquired by the partnership is property of the partnership and not of the partners.”

[9]

But RUPA

is no different from UPA in practical effect. The latter provides that “property originally brought into the
partnership stock or subsequently acquired by purchase…on account of the partnership, is partnership
property.”

[10]

Under either law, a partner may bring onto the partnership premises her own property, not

acquired in the name of the partnership or with its credit, and it remains her separate property. Under
neither law can a partner unilaterally dispose of partnership property, however labeled, for the obvious
reason that one cannot dispose of another’s property or property rights without permission.

[11]

And keep

in mind that partnership law is the default: partners are free to make up partnership agreements as they
like, subject to some limitations. They are free to set up property ownership rules as they like.

For Purposes of Bankruptcy

Saylor URL: http://www.saylor.org/books

Saylor.org
857

Under federal bankruptcy law—state partnership law is preempted—a partnership is an entity that may
voluntarily seek the haven of a bankruptcy court or that may involuntarily be thrust into a bankruptcy
proceeding by its creditors. The partnership cannot discharge its debts in a liquidation proceeding under
Chapter 7 of the bankruptcy law, but it can be rehabilitated under Chapter 11 (see Chapter 35
"Bankruptcy").

KEY TAKEAWAY
Partnership law is very important because it is the way most small businesses are organized and because it is
possible for a person to become a partner without intending to. Partnership law goes back a long way, but in
the United States, most states—but not all—have adopted the Revised Uniform Partnership Act (RUPA, 1997)
over the previous Uniform Partnership Act, originally promulgated in 1914. One salient change made by RUPA
is to directly announce that a partnership is an entity: it is like a person for purposes of accounting, litigation,
bankruptcy, and owning real estate. Partnerships do not pay taxes; the individual partners do. But in practical
terms, what RUPA does is codify already-existing state law on these matters, and partners are free to organize
their relationship as they like in the partnership agreement.

EXERCISES
1.

When was UPA set out for states to adopt? When was RUPA promulgated for state adoption?

2.

What does it mean to say that the partnership act is the “default position”? For what types of partnership
is UPA (or RUPA) likely to be of most importance?

3.

What is the aggregate theory of partnership? The entity theory?

[1] Revised Uniform Partnership Act, Section 202(a).
[2] NCCUSL, Uniform Law Commission, “Acts: Partnership
Act,”http://www.nccusl.org/Act.aspx?title=Partnership%20Act. The following states haveadopted the RUPA:
Alabama, Alaska, Arizona, Arkansas, California, Colorado, Delaware, District of Columbia, Florida, Hawaii, Idaho,
Illinois, Iowa, Kansas, Kentucky, Maine, Maryland, Minnesota, Mississippi, Montana, Nebraska, Nevada, New
Jersey, New Mexico, North Dakota, Oklahoma, Oregon, Puerto Rico, South Dakota (substantially similar),
Tennessee, Texas (substantially similar), US Virgin Islands, Vermont, Virginia, and Washington. Connecticut, West
Virginia, and Wyoming adopted the 1992 or 1994 version. Here are the states that have not adopted RUPA

Saylor URL: http://www.saylor.org/books

Saylor.org
858

(Louisiana never adopted UPA at all): Georgia, Indiana, Massachusetts, Michigan, Mississippi, New Hampshire,
New York, North Carolina, Ohio, Pennsylvania, Rhode Island, and Wisconsin.
[3] University of Pennsylvania Law School, Biddle Law Library, “Uniform Partnership Act (1997),” NCCUSL
Archives,http://www.law.upenn.edu/bll/archives/ulc/fnact99/1990s/upa97fa.pdf.
[4] University of Pennsylvania Law School, Biddle Law Library, “Uniform Partnership Act (1997),” NCCUSL
Archives,http://www.law.upenn.edu/bll/archives/ulc/fnact99/1990s/upa97fa.pdf.
[5] RUPA, Section 201(a).
[6] RUPA, Section 307(a).
[7] RUPA, Section 307(c).
[8] Uniform Partnership Act, Section 25(1); UPA, Section 8(3).
[9] RUPA, Section 203.
[10] UPA, Section 8(1).
[11] UPA, Sections 9(3)(a) and 25; RUPA, Section 302.

Saylor URL: http://www.saylor.org/books

Saylor.org
859

22.2 Partnership Formation
LEARNING OBJECTIVES
1.

Describe the creation of an express partnership.

2.

Describe the creation of an implied partnership.

3.

Identify tests of partnership existence.

4.

Understand partnership by estoppel.

Creation of an Express Partnership
Creation in General
The most common way of forming a partnership is expressly—that is, in words, orally or in writing. Such a
partnership is called an express partnership. If parties have an express partnership with no partnership
agreement, the relevant law—the Uniform Partnership Act (UPA) or the Revised Uniform Partnership Act
(RUPA)—applies the governing rules.
Assume that three persons have decided to form a partnership to run a car dealership. Able contributes
$250,000. Baker contributes the building and space in which the business will operate. Carr contributes
his services; he will manage the dealership.
The first question is whether Able, Baker, and Carr must have a partnership agreement. As should be clear
from the foregoing discussion, no agreement is necessary as long as the tests of partnership are met.
However, they ought to have an agreement in order to spell out their rights and duties among themselves.
The agreement itself is a contract and should follow the principles and rules spelled out in Chapter 8
"Introduction to Contract Law" through Chapter 16 "Remedies" of this book. Because it is intended to
govern the relations of the partners toward themselves and their business, every partnership contract
should set forth clearly the following terms: (1) the name under which the partners will do business; (2)
the names of the partners; (3) the nature, scope, and location of the business; (4) the capital contributions
of each partner; (5) how profits and losses are to be divided; (6) how salaries, if any, are to be determined;
(7) the responsibilities of each partner for managing the business; (8) limitations on the power of each
partner to bind the firm; (9) the method by which a given partner may withdraw from the partnership;

Saylor URL: http://www.saylor.org/books

Saylor.org
860

(10) continuation of the firm in the event of a partner’s death and the formula for paying a partnership
interest to his heirs; and (11) method of dissolution.

Specific Issues of Concern
In forming a partnership, three of these items merit special attention. And note again that if the parties do
not provide for these in their agreement, RUPA will do it for them as the default.

Who Can Be a Partner?
As discussed earlier in this chapter, a partnership is not limited to a direct association between human
beings but may also include an association between other entities, such as corporations or even
partnerships themselves.

[1]

Family members can be partners, and partnerships between parents and

minor children are lawful, although a partner who is a minor may disaffirm the agreement.

Written versus Oral Agreements
If the business cannot be performed within one year from the time that the agreement is entered into, the
partnership agreement should be in writing to avoid invalidation under the Statute of Frauds. Most
partnerships have no fixed term, however, and are partnerships “at will” and therefore not covered by the
Statute of Frauds.

Validity of the Partnership Name
Able, Baker, and Carr decide that it makes good business sense to choose an imposing, catchy, and wellknown name for their dealership—General Motors Corporation. There are two reasons why they cannot
do so. First, their business is a partnership, not a corporation, and should not be described as one.
Second, the name is deceptive because it is the name of an existing business. Furthermore, if not
registered, the name would violate the assumed or fictitious name statutes of most states. These require
that anyone doing business under a name other than his real name register the name, together with the
names and addresses of the proprietors, in some public office. (Often, the statutes require the proprietors
to publish this information in the newspapers when the business is started.) As Loomis v.

Saylor URL: http://www.saylor.org/books

Saylor.org
861

Whitehead in Section 22.3.2 "Creation of a Partnership: Registering the Name" shows, if a business fails
to comply with the statute, it could find that it will be unable to file suit to enforce its contracts.

Creation of Implied Partnership
An implied partnership exists when in fact there are two or more persons carrying on a business as coowners for profit. For example, Carlos decides to paint houses during his summer break. He gathers some
materials and gets several jobs. He hires Wally as a helper. Wally is very good, and pretty soon both of
them are deciding what jobs to do and how much to charge, and they are splitting the profits. They have
an implied partnership, without intending to create a partnership at all.

Tests of Partnership Existence
But how do we know whether an implied partnership has been created? Obviously, we know if there is an
express agreement. But partnerships can come into existence quite informally, indeed, without any
formality—they can be created accidentally. In contrast to the corporation, which is the creature of
statute, partnership is a catchall term for a large variety of working relationships, and frequently,
uncertainties arise about whether or not a particular relationship is that of partnership. The law can
reduce the uncertainty in advance only at the price of severely restricting the flexibility of people to
associate. As the chief drafter of the Uniform Partnership Act (UPA, 1914) explained,
All other business associations are statutory in origin. They are formed by the happening of an event
designated in a statute as necessary to their formation. In corporations this act may be the issuing of a
charter by the proper officer of the state; in limited partnerships, the filing by the associates of a specified
document in a public office. On the other hand, an infinite number of combinations of circumstances may
result in co-ownership of a business. Partnership is the residuum, including all forms of co-ownership, of
a business except those business associations organized under a specific statute.

[2]

Figure 22.1 Partnership Tests

Saylor URL: http://www.saylor.org/books

Saylor.org
862

Because it is frequently important to know whether a partnership exists (as when a creditor has dealt with
only one party but wishes to also hold others liable by claiming they were partners, see Section 22.3.1
"Tests of Partnership Existence", Chaiken v. Employment Security Commission), a number of tests have
been established that are clues to the existence of a partnership (see Figure 22.1 "Partnership Tests"). We
return to the definition of a partnership: “the association of two or more persons to carry on as co-owners
a business for profit[.]” The three elements are (1) the association of persons, (2) as co-owners, (3) for
profit.

Association of Persons
This element is pretty obvious. A partnership is a contractual agreement among persons, so the persons
involved need to have capacity to contract. But RUPA does not provide that only natural persons can be
partners; it defines person as follows: “‘Person’ means an individual, corporation, business trust, estate,
trust, partnership, association, joint venture, government, governmental subdivision, agency, or
instrumentality, or any other legal or commercial entity.”

[3]

Thus unless state law precludes it, a

corporation can be a partner in a partnership. The same is true under UPA.

Co-owners of a Business
If what two or more people own is clearly a business—including capital assets, contracts with employees
or agents, an income stream, and debts incurred on behalf of the operation—a partnership exists. A
tougher question arises when two or more persons co-own property. Do they automatically become

Saylor URL: http://www.saylor.org/books

Saylor.org
863

partners? The answer can be important: if one of the owners while doing business pertinent to the
property injures a stranger, the latter could sue the other owners if there is a partnership.
Co-ownership comes in many guises. The four most common are joint tenancy, tenancy in common,
tenancy by the entireties, and community property. In joint tenancy, the owners hold the property under a
single instrument, such as a deed, and if one dies, the others automatically become owners of the
deceased’s share, which does not descend to his heirs. Tenancy in common has the reverse rule: the
survivor tenants do not take the deceased’s share. Each tenant in common has a distinct estate in the
property. The tenancy by the entirety and community property (in community-property states) forms of
ownership are limited to spouses, and their effects are similar to that of joint tenancy.
Suppose a husband and wife who own their home as tenants by the entirety (or community property)
decide to spend the summer at the seashore and rent their home for three months. Is their co-ownership
sufficient to establish that they are partners? The answer is no. By UPA Section 7(2) and RUPA Section
202(b)(1), the various forms of joint ownership by themselves do not establish partnership, whether or
not the co-owners share profits made by the use of the property. To establish a partnership, the ownership
must be of a business, not merely of property.

Sharing of Profits
There are two aspects to consider with regard to profits: first, whether the business is for-profit, and
second, whether there is a sharing of the profit.

Business for Profit
Unincorporated nonprofit organizations (UNAs) cannot be partnerships. The paucity of coherent law
governing these organizations gave rise in 2005 to the National Conference of Commissioners of Uniform
Laws’ promulgation of the Revised Uniform Unincorporated Nonprofit Association Act (RUUNAA). The
prefatory note to this act says, “RUUNAA was drafted with small informal associations in mind. These
informal organizations are likely to have no legal advice and so fail to consider legal and organizational
questions, including whether to incorporate. The act provides better answers than the common law for a
limited number of legal problems…There are probably hundreds of thousands of UNAs in the United

Saylor URL: http://www.saylor.org/books

Saylor.org
864

States including unincorporated nonprofit philanthropic, educational, scientific and literary clubs,
sporting organizations, unions, trade associations, political organizations, churches, hospitals, and
condominium and neighborhood associations.”

[4]

At least twelve states have adopted RUUNAA or its

predecessor.

Sharing the Profit
While co-ownership does not establish a partnership unless there is a business, a business by itself is not a
partnership unless co-ownership is present. Of the tests used by courts to determine co-ownership,
perhaps the most important is sharing of profits. Section 202(c) of RUPA provides that “a person who
receives a share of the profits of a business is presumed to be a partner in the business,” but this
presumption can be rebutted by showing that the share of the profits paid out was (1) to repay a debt; (2)
wages or compensation to an independent contractor; (3) rent; (4) an annuity, retirement, or health
benefit to a representative of a deceased or retired partner; (5) interest on a loan, or rights to income,
proceeds, or increase in value from collateral; or (5) for the sale of the goodwill of a business or other
property. Section 7(4) of UPA is to the same effect.

Other Factors
Courts are not limited to the profit-sharing test; they also look at these factors, among others: the right to
participate in decision making, the duty to share liabilities, and the manner in which the business is
operated. Section 22.3.1 "Tests of Partnership Existence", Chaiken v. Employment Security Commission,
illustrates how these factors are weighed in court.

Creation of Partnership by Estoppel
Ordinarily, if two people are not legally partners, then third parties cannot so regard them. For example,
Mr. Tot and Mr. Tut own equal shares of a house that they rent but do not regard it as a business and are
not in fact partners. They do have a loose “understanding” that since Mr. Tot is mechanically adept, he
will make necessary repairs whenever the tenants call. On his way to the house one day to fix its boiler,
Mr. Tot injures a pedestrian, who sues both Mr. Tot and Mr. Tut. Since they are not partners, the
pedestrian cannot sue them as if they were; hence Mr. Tut has no partnership liability.

Saylor URL: http://www.saylor.org/books

Saylor.org
865

Suppose that Mr. Tot and Mr. Tut happened to go to a lumberyard together to purchase materials that Mr.
Tot intended to use to add a room to the house. Short of cash, Mr. Tot looks around and espies Mr. Tat,
who greets his two friends heartily by saying within earshot of the salesman who is debating whether to
extend credit, “Well, how are my two partners this morning?” Messrs. Tot and Tut say nothing but smile
faintly at the salesman, who mistakenly but reasonably believes that the two are acknowledging the
partnership. The salesman knows Mr. Tat well and assumes that since Mr. Tat is rich, extending credit to
the “partnership” is a “sure thing.” Messrs. Tot and Tut fail to pay. The lumberyard is entitled to collect
from Mr. Tat, even though he may have forgotten completely about the incident by the time suit is filed.
Under Uniform Partnership Act Section 16(1), Mr. Tat would be liable for the debt as being part of
a partnership by estoppel. The Revised Uniform Partnership Act is to the same effect:
Section 308. Liability of Purported Partner.
(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another
as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to
a person to whom the representation is made, if that person, relying on the representation, enters into a
transaction with the actual or purported partnership.
Partnership by estoppel has two elements: (1) a representation to a third party that there is in fact a
partnership and (2) reliance by the third party on the representation. See Section 22.3.3 "Partnership by
Estoppel", Chavers v. Epsco, Inc., for an example of partnership by estoppel.

KEY TAKEAWAY
A partnership is any two or more persons—including corporate persons—carrying on a business as co-owners
for profit. A primary test of whether a partnership exists is whether there is a sharing of profits, though other
factors such as sharing decision making, sharing liabilities, and how the business is operated are also
examined.
Most partnerships are expressly created. Several factors become important in the partnership agreement,
whether written or oral. These include the name of the business, the capital contributions of each partner,
profit sharing, and decision making. But a partnership can also arise by implication or by estoppel, where one
has held herself as a partner and another has relied on that representation.

Saylor URL: http://www.saylor.org/books

Saylor.org
866

EXERCISES
1.

Why is it necessary—or at least useful—to have tests to determine whether a partnership exists?

2.

What elements of the business organization are examined to make this determination?

3.

Jacob rents farmland from Davis and pays Davis a part of the profits from the crop in rent. Is Davis a
partner? What if Davis offers suggestions on what to plant and when? Now is he a partner?

4.

What elements should be included in a written partnership agreement?

5.

What is an implied partnership?

6.

What is a partnership by estoppel, and why are its “partners” estopped to deny its existence?

[1] A joint venture—sometimes known as a joint adventure, coadventure, joint enterprise, joint undertaking,
syndicate, group, or pool—is an association of persons to carry on a particular task until completed. In essence, a
joint venture is a “temporary partnership.” In the United States, the use of joint ventures began with the railroads
in the late 1800s. Throughout the middle part of the twentieth century joint ventures were common in the
manufacturing sector. By the late 1980s, they increasingly appeared in both manufacturing and service industries
as businesses looked for new, competitive strategies. They are aggressively promoted on the Internet: “Joint
Ventures are in, and if you’re not utilizing this strategic weapon, chances are your competition is, or will soon be,
using this to their advantage.…possibly against you!” (Scott Allen, “Joint Venturing 101,” About.com
Entrepreneurs,http://entrepreneurs.about.com/od/beyondstartup/a/jointventures.htm).As a risk-avoiding device,
the joint venture allows two or more firms to pool their differing expertise so that neither needs to “learn the
ropes” from the beginning; neither needs the entire capital to start the enterprise.Partnership rules generally
apply, although the relationship of the joint venturers is closer to that of special than general agency as discussed
in Chapter 20 "Relationships between Principal and Agent". Joint venturers are fiduciaries toward one another.
Although no formality is necessary, the associates will usually sign an agreement. The joint venture need have no
group name, though it may have one. Property may be owned jointly. Profits and losses will be shared, as in a
partnership, and each associate has the right to participate in management. Liability is unlimited.Sometimes two
or more businesses will form a joint venture to carry out a specific task—prospecting for oil, building a nuclear
reactor, doing basic scientific research—and will incorporate the joint venture. In that case, the resulting
business—known as a “joint venture corporation”—is governed by corporation law, not the law of partnership,
and is not a joint venture in the sense described here. Increasingly, companies are forming joint ventures to do

Saylor URL: http://www.saylor.org/books

Saylor.org
867

business abroad; foreign investors or governments own significant interests in these joint ventures. For example,
in 1984 General Motors entered into a joint venture with Toyota to revive GM’s shuttered Fremont, California,
assembly plant to create New United Motor Manufacturing, Inc. (NUMMI). For GM the joint venture was an
opportunity to learn about lean manufacturing from the Japanese company, while Toyota gained its first
manufacturing base in North America and a chance to test its production system in an American labor
environment. Until May 2010, when the copartnership ended and the plant closed, NUMMI built an average of six
thousand vehicles a week, or nearly eight million cars and trucks. These vehicles were the Chevrolet Nova (1984–
88), the Geo Prizm (1989–97), the Chevrolet Prizm (1998–2002), and the Hilux (1991–95, predecessor of the
Tacoma), as well as the Toyota Voltz, the Japanese right-hand-drive version of the Pontiac Vibe. The latter two
were based on the Toyota Matrix. Paul Stenquist, “GM and Toyota’s Joint Venture Ends in California,” New York
Times, April 2, 2010,http://wheels.blogs.nytimes.com/2010/04/02/g-m-and-toyotas-joint-venture-ends-incalifornia.
[2] W. D. Lewis, “The Uniform Partnership Act,” Yale Law Journal 24 (1915): 617, 622.
[3] RUPA, Section 101(10).
[4] Revised Uniform Unincorporated Nonprofit Associations
Act,http://www.abanet.org/intlaw/leadership/policy/RUUNAA_Final_08.pdf.

Saylor URL: http://www.saylor.org/books

Saylor.org
868

22.3 Cases
Tests of Partnership Existence
Chaiken v. Employment Security Commission
274 A.2d 707 (Del. 1971)
STOREY, J.
The Employment Security Commission, hereinafter referred to as the Commission, levied an involuntary
assessment against Richard K. Chaiken, complainant, hereinafter referred to as Chaiken, for not filing his
unemployment security assessment report. Pursuant to the same statutory section, a hearing was held
and a determination made by the Commission that Chaiken was the employer of two barbers in his barber
shop and that he should be assessed as an employer for his share of unemployment compensation
contributions. Chaiken appealed the Commission’s decision.…
Both in the administrative hearing and in his appeal brief Chaiken argues that he had entered into
partnership agreements with each of his barbers and, therefore, was and is not subject to unemployment
compensation assessment. The burden is upon the individual assessed to show that he is outside the
ambit of the statutory sections requiring assessment. If Chaiken’s partnership argument fails he has no
secondary position and he fails to meet his burden.
Chaiken contends that he and his “partners”:
1.

properly registered the partnership name and names of partners in the prothonotary’s office, in
accordance with [the relevant statute],

[1]

2. properly filed federal partnership information returns and paid federal taxes quarterly on an
estimated basis, and
3. duly executed partnership agreements.
Of the three factors, the last is most important. Agreements of “partnership” were executed between
Chaiken and Mr. Strazella, a barber in the shop, and between Chaiken and Mr. Spitzer, similarly situated.
The agreements were nearly identical. The first paragraph declared the creation of a partnership and the

Saylor URL: http://www.saylor.org/books

Saylor.org
869

location of business. The second provided that Chaiken would provide barber chair, supplies, and licenses,
while the other partner would provide tools of the trade. The paragraph also declared that upon
dissolution of the partnership, ownership of items would revert to the party providing them. The third
paragraph declared that the income of the partnership would be divided 30% for Chaiken, 70% for
Strazella; 20% for Chaiken and 80% for Spitzer. The fourth paragraph declared that all partnership policy
would be decided by Chaiken, whose decision was final. The fifth paragraph forbade assignment of the
agreement without permission of Chaiken. The sixth paragraph required Chaiken to hold and distribute
all receipts. The final paragraph stated hours of work for Strazella and Spitzer and holidays.
The mere existence of an agreement labeled “partnership” agreement and the characterization of
signatories as “partners” docs not conclusively prove the existence of a partnership. Rather, the intention
of the parties, as explained by the wording of the agreement, is paramount.
A partnership is defined as an association of two or more persons to carry on as co-owners a business for
profit. As co-owners of a business, partners have an equal right in the decision making process. But this
right may be abrogated by agreement of the parties without destroying the partnership concept, provided
other partnership elements are present.
Thus, while paragraph four reserves for Chaiken all right to determine partnership policy, it is not
standing alone, fatal to the partnership concept. Co-owners should also contribute valuable consideration
for the creation of the business. Under paragraph two, however, Chaiken provides the barber chair (and
implicitly the barber shop itself), mirror, licenses and linen, while the other partners merely provide their
tools and labor—nothing more than any barber-employee would furnish. Standing alone, however, mere
contribution of work and skill can be valuable consideration for a partnership agreement.
Partnership interests may be assignable, although it is not a violation of partnership law to prohibit
assignment in a partnership agreement. Therefore, paragraph five on assignment of partnership interests
does not violate the partnership concept. On the other hand, distribution of partnership assets to the
partners upon dissolution is only allowed after all partnership liabilities are satisfied. But paragraph two
of the agreement, in stating the ground rules for dissolution, makes no declaration that the partnership
assets will be utilized to pay partnership expenses before reversion to their original owners. This

Saylor URL: http://www.saylor.org/books

Saylor.org
870

deficiency militates against a finding in favor of partnership intent since it is assumed Chaiken would have
inserted such provision had he thought his lesser partners would accept such liability. Partners do accept
such liability, employees do not.
Most importantly, co-owners carry on “a business for profit.” The phrase has been interpreted to mean
that partners share in the profits and the losses of the business. The intent to divide the profits is an
indispensable requisite of partnership. Paragraph three of the agreement declares that each partner shall
share in the income of the business. There is no sharing of the profits, and as the agreement is drafted,
there are no profits. Merely sharing the gross returns does not establish a partnership. Nor is the sharing
of profits prima facie evidence of a partnership where the profits received are in payment of wages.
The failure to share profits, therefore, is fatal to the partnership concept here.
Evaluating Chaiken’s agreement in light of the elements implicit in a partnership, no partnership intent
can be found. The absence of the important right of decision making or the important duty to share
liabilities upon dissolution individually may not be fatal to a partnership. But when both are absent,
coupled with the absence of profit sharing, they become strong factors in discrediting the partnership
argument. Such weighing of the elements against a partnership finding compares favorably with Fenwick
v. Unemployment Compensation Commission, which decided against the partnership theory on similar
facts, including the filing of partnership income tax forms.
In addition, the total circumstances of the case taken together indicate the employer-employee
relationship between Chaiken and his barbers. The agreement set forth the hours of work and days off—
unusual subjects for partnership agreements. The barbers brought into the relationship only the
equipment required of all barber shop operators. And each barber had his own individual “partnership”
with Chaiken. Furthermore, Chaiken conducted all transactions with suppliers, and purchased licenses,
insurance, and the lease for the business property in his own name. Finally, the name “Richard’s Barber
Shop” continued to be used after the execution of the so-called partnership agreements. [The
Commission’s decision is affirmed.]

CASE QUESTIONS
1.

Why did the unemployment board sue Chaiken?

Saylor URL: http://www.saylor.org/books

Saylor.org
871

2.

Why did Chaiken set up this “partnership”?

3.

What factors did the court examine to determine whether there was a partnership here? Which one was
the most important?

4.

Why would it be unusual in a partnership agreement to set forth the hours of work and days off?

Creation of a Partnership: Registering the Name
Loomis v. Whitehead
183 P.3d 890 (Nev. 2008)
Per Curiam.
In this appeal, we address whether [Nevada Revised Statute] NRS 602.070 bars the partners of an
unregistered fictitious name partnership from bringing an action arising out of a business agreement that
was not made under the fictitious name. [The statute] prohibits persons who fail to file an assumed or
fictitious name certificate from suing on any contract or agreement made under the assumed or fictitious
name. We conclude that it does not bar the partners from bringing the action so long as the partners did
not conduct the business or enter into an agreement under the fictitious name or otherwise mislead the
other party into thinking that he was doing business with some entity other than the partners themselves.

Background Facts
Appellants Leroy Loomis and David R. Shanahan raised and sold cattle in Elko County, Nevada. Each of
the appellants had certain responsibilities relating to the cattle business. Loomis supplied the livestock
and paid expenses, while Shanahan managed the day-to-day care of the cattle. Once the cattle were
readied for market and sold, Loomis and Shanahan would share the profits equally. While Loomis and
Shanahan often called themselves the 52 Cattle Company, they had no formal partnership agreement and
did not file an assumed or fictitious name certificate in that name. Loomis and Shanahan bring this appeal
after an agreement entered into with respondent Jerry Carr Whitehead failed.
In the fall of 2003, Shanahan entered into a verbal agreement with Whitehead, a rancher, through
Whitehead’s ranch foreman to have their cattle wintered at Whitehead’s ranch. Neither Loomis nor

Saylor URL: http://www.saylor.org/books

Saylor.org
872

Whitehead was present when the ranch foreman made the deal with Shanahan, but the parties agree that
there was no mention of the 52 Cattle Company at the time they entered into the agreement or anytime
during the course of business thereafter. Shanahan and Loomis subsequently alleged that their cattle were
malnourished and that a number of their cattle died from starvation that winter at Whitehead’s ranch.
Whitehead denied these allegations.

Suit against Whitehead
The following summer, Shanahan and Loomis sued Whitehead, claiming negligence and breach of
contract. Later, well into discovery, Whitehead was made aware of the existence of the 52 Cattle Company
when Shanahan stated in his deposition that he did not actually own any of the cattle on Whitehead’s
ranch. In his deposition, he described the partnership arrangement. At about the same time, Whitehead
learned that the name “52 Cattle Company” was not registered with the Elko County Clerk.
Whitehead then filed a motion for partial summary judgment, asserting that, pursuant to NRS 602.070,
Loomis and Shanahan’s failure to register their fictitiously named partnership with the county clerk
barred them from bringing a legal action. The district court agreed with Whitehead, granted the motion,
and dismissed Loomis and Shanahan’s claims. Loomis and Shanahan timely appealed.

Discussion
The district court found that Loomis and Shanahan conducted business under a fictitious name without
filing a fictitious name certificate with the Elko County Clerk as required by NRS 602.010.

[2]

The district

court therefore concluded that, pursuant to NRS 602.070, they were barred from bringing an action
against Whitehead because they did not file a fictitious name certificate for the 52 Cattle Company.

[3]

Loomis and Shanahan contend that the district court erred in granting partial summary judgment
because they did not enter into a contract with Whitehead under the name of the 52 Cattle Company, and
they did not conduct business with Whitehead under that name. Loomis and Shanahan argue that NRS
602.070 is not applicable to their action against Whitehead because they did not mislead Whitehead into
thinking that he was doing business with anyone other than them. We agree.…

Saylor URL: http://www.saylor.org/books

Saylor.org
873

When looking at a statute’s language, this court is bound to follow the statute’s plain meaning, unless the
plain meaning was clearly not intended. Here, in using the phrase “under the assumed or fictitious name,”
the statute clearly bars bringing an action when the claims arise from a contract, transaction, or business
conducted beneath the banner of an unregistered fictitious name. However, NRS 602.070 does not apply
to individual partners whose transactions or business with another party were not performed under the
fictitious name.
Here, Whitehead knew that Shanahan entered into the oral contract under his own name. He initially
thought that Shanahan owned the cattle and Loomis had “some type of interest.” Shanahan did not enter
into the contract under the fictitious “52 Cattle Company” name. Moreover, Whitehead does not allege
that he was misled by either Loomis or Shanahan in any way that would cause him to think he was doing
business with the 52 Cattle Company. In fact, Whitehead did not know of the 52 Cattle Company until
Shanahan mentioned it in his deposition. Under these circumstances, when there simply was no
indication that Loomis and Shanahan represented that they were conducting business as the 52 Cattle
Company and no reliance by Whitehead that he was doing business with the 52 Cattle Company, NRS
602.070 does not bar the suit against Whitehead.
We therefore reverse the district court’s partial summary judgment in this instance and remand for trial
because, while the lawsuit between Loomis and Whitehead involved partnership business, the transaction
at issue was not conducted and the subsequent suit was not maintained under the aegis of the fictitiously
named partnership.

CASE QUESTIONS
1.

The purpose of the fictitious name statute might well be, as the court here describes it, “to prevent fraud
and to give the public information about those entities with which they conduct business.” But that’s not
what the statute says; it says nobody can sue on a cause of action arising out of business conducted under
a fictitious name if the name is not registered. The legislature determined the consequence of failure to
register. Should the court disregard the statute’s plain, unambiguous meaning?

2.

That was one of two arguments by the dissent in this case. The second one was based on this problem:
Shanahan and Loomis agreed that the cattle at issue were partnership cattle bearing the “52” brand. That
is, the cows werenot Shanahan’s; they were the partnership’s. When Whitehead moved to dismiss

Saylor URL: http://www.saylor.org/books

Saylor.org
874

Shanahan’s claim—again, because the cows weren’t Shanahan’s—Shanahan conceded that but for the
existence of the partnership he would have no claim against Whitehead. If there is no claim against the
defendant except insofar as he harmed the partnership business (the cattle), how could the majority
assert that claims against Whitehead did not arise out of “the business” conducted under 52 Cattle
Company? Who has the better argument, the majority or the dissent?
3.

Here is another problem along the same lines but with a different set of facts and a Uniform Partnership
Act (UPA) jurisdiction (i.e., pre–Revised Uniform Partnership Act [RUPA]). Suppose the plaintiffs had a
partnership (as they did here), but the claim by one was that the other partner had stolen several head of
cattle, and UPA was in effect so that the partnership property was owned as “tenant in partnership”—the
cattle would be owned by the partners as a whole. A person who steals his own property cannot be
criminally liable; therefore, a partner cannot be guilty of stealing (or misappropriating) firm property.
Thus under UPA there arise anomalous cases, for example, in People v. Zinke, 555 N.E.2d 263 (N.Y. 1990),
which is a criminal case, Zinke embezzled over a million dollars from his own investment firm but the
prosecutor’s case against him was dismissed because, the New York court said, “partners cannot be
prosecuted for stealing firm property.” If the partnership is a legal entity, as under RUPA, how is this
result changed?

Partnership by Estoppel
Chavers v. Epsco, Inc.
98 S.W.3d 421 (Ark. 2003)
Hannah, J.
Appellants Reggie Chavers and Mark Chavers appeal a judgment entered against them by the Craighead
County Circuit Court. Reggie and Mark argue that the trial court erred in holding them liable for a
company debt based upon partnership by estoppel because the proof was vague and insufficient and there
was no detrimental reliance on the part of a creditor. We hold that the trial court was not clearly
erroneous in finding liability based upon partnership by estoppel. Accordingly, we affirm.

Facts
Saylor URL: http://www.saylor.org/books

Saylor.org
875

Gary Chavers operated Chavers Welding and Construction (“CWC”), a construction and welding business,
in Jonesboro. Gary’s sons Reggie Chavers and Mark Chavers joined their father in the business after
graduating from high school. Gary, Mark, and Reggie maintain that CWC was a sole proprietorship owned
by Gary, and that Reggie and Mark served only as CWC employees, not as CWC partners.
In February 1999, CWC entered into an agreement with Epsco, Inc. (“Epsco”), a staffing service, to
provide payroll and employee services for CWC. Initially, Epsco collected payments for its services on a
weekly basis, but later, Epsco extended credit to CWC. Melton Clegg, President of Epsco, stated that his
decision to extend credit to CWC was based, in part, on his belief that CWC was a partnership.
CWC’s account with Epsco became delinquent, and Epsco filed a complaint against Gary, Reggie, and
Mark, individually, and doing business as CWC, to recover payment for the past due account. Gary
discharged a portion of his obligation to Epsco due to his filing for bankruptcy. Epsco sought to recover
CWC’s remaining debt from Reggie and Mark. After a hearing on March 7, 2002, the trial court issued a
letter opinion, finding that Reggie and Mark “represented themselves to [Epsco] as partners in an existing
partnership and operated in such a fashion to give creditors in general, and Epsco in particular, the
impression that such creditors/potential creditors were doing business with a partnership.…” On May 21,
2002, the trial court entered an order stating that Reggie and Mark were partners by estoppel as relates to
Epsco. The trial court found that Reggie and Mark were jointly and severally liable for the debt of CWC in
the amount of $80,360.92. In addition, the trial court awarded Epsco pre-judgment interest at the rate of
six percent, post-judgment interest at the rate of ten percent, and attorney’s fees in the amount of
$8,036.92.
[The relevant Arkansas statute provides]:
(1) When a person, by words spoken or written or by conduct, represents himself, or consents to another
representing him to any one, as a partner in an existing partnership or with one (1) or more persons not
actual partners, he is liable to any person to whom such representation has been made, who has, on the
faith of such representation, given credit to the actual or apparent partnership, and if he has made such
representation or consented to its being made in a public manner, he is liable to that person, whether the

Saylor URL: http://www.saylor.org/books

Saylor.org
876

representation has or has not been made or communicated to that person so giving credit by or with the
knowledge of the apparent partner making the representation or consenting to it being made.
(a) When a partnership liability results, he is liable as though he were an actual member of the
partnership.
We have long recognized the doctrine of partnership by estoppel. [Citation, 1840], the court stated that
they who hold themselves out to the world as partners in business or trade, are to be so regarded as to
creditors and third persons; and the partnership may be established by any evidence showing that they so
hold themselves out to the public, and were so regarded by the trading community.
Further, we have stated that “[p]artnerships may be proved by circumstantial evidence; and evidence will
sometimes fix a joint liability, where persons are charged as partners, in a suit by a third person, when
they are not, in fact, partners as between themselves.” [Citation, 1843.]
In [Citation, 1906], the court noted that
[a] person who holds himself out as a partner of a firm is estopped to deny such representation, not only
as to those as to whom the representation was directly made, but as to all others who had knowledge of
such holding out and in reliance thereon sold goods to the firm.…
In addition, “if the party himself puts out the report that he is a partner, he will be liable to all those
selling goods to the firm on the faith and credit of such report.” [Citation] When a person holds himself
out as a member of partnership, any one dealing with the firm on the faith of such representation is
entitled to assume the relation continues until notice of some kind is given of its discontinuance.
[Citations]
In [Citation, 1944], the court wrote:
It is a thoroughly well-settled rule that persons who are not as between themselves partners, or as
between whom there is in fact no legal partnership, may nevertheless become subject to the liabilities of
partners, either by holding themselves out as partners to the public and the world generally or to
particular individuals, or by knowingly or negligently permitting another person to do so. All persons who

Saylor URL: http://www.saylor.org/books

Saylor.org
877

hold themselves out, or knowingly permit others to hold them out, to the public as partners, although they
are not in partnership, become bound as partners to all who deal with them in their apparent relation.
The liability as a partner of a person who holds himself out as a partner, or permits others to do so, is
predicated on the doctrine of estoppel and on the policy of the law seeking to prevent frauds on those who
lend their money on the apparent credit of those who are held out as partners. One holding himself out as
a partner or knowingly permitting himself to be so held out is estopped from denying liability as a partner
to one who has extended credit in reliance thereon, although no partnership has in fact existed.
In the present case, the trial court cited specific examples of representations made by Reggie and Mark
indicating that they were partners of CWC, including correspondence to Epsco, checks written to Epsco,
business cards distributed to the public, and credit applications. We will discuss each in turn.

The Faxed Credit References
Epsco argues that Plaintiff’s Exhibit # 1, a faxed list of credit references, clearly indicates that Gary was
the owner and that Reggie and Mark were partners in the business. The fax lists four credit references,
and it includes CWC’s contact information. The contact information lists CWC’s telephone number, fax
number, and federal tax number. The last two lines of the contact information state: “Gary Chavers
Owner” and “Reggie Chavers and Mark Chavers Partners.”
Gary testified that he did not know that the list of credit references was faxed to Epsco. In addition, he
testified that his signature was not at the bottom of the fax. He testified that his former secretary might
have signed his name to the fax; however, he stated that he did not authorize his secretary to sign or fax a
list of credit references to Epsco. Moreover, Gary testified that the first time he saw the list of credit
references was at the bench trial.
This court gives deference to the superior position of the trial judge to determine the credibility of the
witnesses and the weight to be accorded their testimony. [Citations] Though there was a dispute
concerning whether Gary faxed the list to Epsco, the trial court found that Epsco received the faxed credit
references from CWC and relied on CWC’s statement that Reggie and Mark were partners. The trial
court’s finding is not clearly erroneous.

Saylor URL: http://www.saylor.org/books

Saylor.org
878

The Fax Cover Sheet
At trial, Epsco introduced Plaintiff’s Exhibit # 2, a fax cover sheet from “Chavers Construction” to Epsco.
The fax cover sheet was dated July 19, 2000. The fax cover sheet contained the address, telephone
number, and fax number of the business. Listed under this information was “Gary, Reggie, or Mark
Chavers.” Epsco argues that Gary, Reggie, and Mark are all listed on the fax cover sheet, and that this
indicates that they were holding themselves out to the public as partners of the business. The trial court’s
finding that the fax cover sheet indicated that Reggie and Mark were holding themselves out as partners
of CWC is not clearly erroneous.

The Epsco Personnel Credit Application
Epsco introduced Plaintiff’s Exhibit # 9, a personnel credit application, which was received from CWC.
Adams testified that the exhibit represented a completed credit application that she received from CWC.
The type of business checked on the credit application is “partnership.” Adams testified that the
application showed the company to be a partnership, and that this information was relied upon in
extending credit. Clegg testified that he viewed the credit application which indicated that CWC was a
partnership, and that his decision to extend credit to CWC was based, in part, on his belief that CWC was
a partnership. Gary denied filling out the credit application form.
It was within the trial court’s discretion to find Adams’s and Clegg’s testimony more credible than Gary’s
testimony and to determine that Epsco relied on the statement of partnership on the credit application
before extending credit to CWC. The trial court’s finding concerning the credit application is not clearly
erroneous.

The Checks to Epsco
Epsco argues that Plaintiff’s Exhibit # 3 and Plaintiff’s Exhibit # 11, checks written to Epsco showing the
CWC account to be in the name of “Gary A. or Reggie J. Chavers,” indicates that Reggie was holding
himself out to be a partner of CWC. Plaintiff’s Exhibit # 3 was signed by Gary, and Plaintiff’s Exhibit # 11
was signed by Reggie. The checks are evidence that Reggie was holding himself out to the public as a
partner of CWC, and Epsco could have detrimentally relied on the checks before extending credit to CWC.

Saylor URL: http://www.saylor.org/books

Saylor.org
879

The trial court was not clearly erroneous in finding that the checks supported a finding of partnership by
estoppel.

The Business Card
Epsco introduced Plaintiff’s Exhibit # 4, a business card that states “Chavers Welding, Construction &
Crane Service.” Listed on the card as “owners” are Gary Chavers and Reggie Chavers. Gary testified that
the business cards were printed incorrectly, and that Reggie’s name should not have been included as an
owner. He also testified that some of the cards might have been handed out, and that it was possible that
he might have given one of the cards to a business listed as one of CWC’s credit references on Plaintiff’s
Exhibit # 1.
The business card listing Reggie as an owner indicates that Reggie was holding himself out as a partner.
As we stated in [Citation] when a person holds himself out as a member of partnership, any one dealing
with the firm on the faith of such representation is entitled to assume the relation continues until notice of
some kind is given of its discontinuance. There is no indication that Reggie ever informed any person who
received a business card that the business relationship listed on the card was incorrect or had been
discontinued. The trial court’s finding concerning the business card is not clearly erroneous.

The Dealership Application
Epsco introduced Plaintiff’s Exhibit # 5, an application form from “Chavers Welding,” signed by Reggie,
seeking a dealership from Sukup Manufacturing. The application, dated January 23, 1997, lists “Gary &
Reggie Chavers” as owners of “Chavers Welding.” The application is signed by Reggie. Reggie admits that
he signed the dealership application and represented that he was an owner of “Chavers Welding,” but he
dismisses his statement of ownership as mere “puffery” on his part. Epsco argues that instead, the
application shows that Reggie was holding himself out to the public as being a partner. The trial court’s
determination that Reggie’s dealership application supports a finding of partnership by estoppel is not
clearly erroneous.
In sum, the trial court was not clearly erroneous in finding that Reggie and Mark held themselves out as
partners of CWC and that Epsco detrimentally relied on the existence of the partnership before extending

Saylor URL: http://www.saylor.org/books

Saylor.org
880

credit to CWC. The appellants argue that even if we find Reggie liable based upon partnership by estoppel,
there was scant proof of Mark being liable based upon partnership by estoppel. We disagree. We are
aware that some examples of holding out cited in the trial court’s order pertain only to Reggie. However,
the representations attributed to both Reggie and Mark are sufficient proof to support the trial court’s
finding that both Reggie and Mark are estopped from denying liability to Epsco.
Affirmed.

CASE QUESTIONS
1.

What is the rationale for the doctrine of partnership by estoppel?

2.

Gary and Reggie claimed the evidence brought forth to show the existence of a partnership was
unconvincing. How credible were their claims?

[1] The word prothonotary means first notary of the court. The prothonotary is the keeper of the civil records for
the court system. The office is responsible for the creation, maintenance, and certification of matters pending or
determined by the court. The office is also responsible for certain reporting and collection duties to state agencies.
[2] NRS 602.010(1): “Every person doing business in this state under an assumed or fictitious name that is in any
way different from the legal name of each person who owns an interest in the business must file with the county
clerk of each county in which the business is being conducted a certificate containing the information required by
NRS 602.020.”
[3] NRS 602.070: “No action may be commenced or maintained by any person…upon or on account of any contract
made or transaction had under the assumed or fictitious name, or upon or on account of any cause of action
arising or growing out of the business conducted under that name, unless before the commencement of the action
the certificate required by NRS 602.010 has been filed.”

Saylor URL: http://www.saylor.org/books

Saylor.org
881

22.4 Summary and Exercises
Summary
The basic law of partnership is found in the Uniform Partnership Act and Revised Uniform Partnership
Act. The latter has been adopted by thirty-five states. At common law, a partnership was not a legal entity
and could not sue or be sued in the partnership name. Partnership law defines a partnership as “an
association of two or more persons to carry on as co-owners a business for profit.” The Uniform
Partnership Act (UPA) assumes that a partnership is an aggregation of individuals, but it also applies a
number of rules characteristic of the legal entity theory. The Revised Uniform Partnership Act (RUPA)
assumes a partnership is an entity, but it applies one crucial rule characteristic of the aggregate theory:
the partners are ultimately liable for the partnership’s obligations. Thus a partnership may keep business
records as if it were a legal entity, may hold real estate in the partnership name, and may sue and be sued
in federal court and in many state courts in the partnership name.
Partnerships may be created informally. Among the clues to the existence of a partnership are (1) coownership of a business, (2) sharing of profits, (3) right to participate in decision making, (4) duty to
share liabilities, and (5) manner in which the business is operated. A partnership may also be formed by
implication; it may be formed by estoppel when a third party reasonably relies on a representation that a
partnership in fact exists.
No special rules govern the partnership agreement. As a practical matter, it should sufficiently spell out
who the partners are, under what name they will conduct their business, the nature and scope of the
business, capital contributions of each partner, how profits are to be divided, and similar pertinent
provisions. An oral agreement to form a partnership is valid unless the business cannot be performed
wholly within one year from the time that the agreement is made. However, most partnerships have no
fixed terms and hence are “at-will” partnerships not subject to the Statute of Frauds.

EXERCISES
1.

Able, Baker, and Carr own, as partners, a warehouse. The income from the warehouse during the current
year is $300,000, two-thirds of which goes to Able. Who must file a tax return listing this as income, the
partnership or Able? Who pays the tax, the partnership or Able?

Saylor URL: http://www.saylor.org/books

Saylor.org
882

2.

The Havana Club operated in Salt Lake City under a lease running to defendant Dale Bowen, who owned
the equipment, furnishings, and inventory. He did not himself work in operating the club. He made an
oral agreement with Frances Cutler, who had been working for him as a bartender, that she take over the
management of the club. She was to have the authority and the responsibility for the entire active
management and operation: to purchase the supplies, pay the bills, keep the books, hire and fire
employees, and do whatever else was necessary to run the business. As compensation, the arrangement
was for a down-the-middle split; each was to receive $300 per week plus one half of the net profits. This
went on for four years until the city took over the building for a redevelopment project. The city offered
Bowen $30,000 as compensation for loss of business while a new location was found for the club. Failing
to find a suitable location, the parties decided to terminate the business. Bowen then contended he was
entitled to the entire $30,000 as the owner, Cutler being an employee only. She sued to recover half as a
partner. What was the result? Decide and discuss.

3.

Raul, a business student, decided to lease and operate an ice cream stand during his summer vacation.
Because he could not afford rent payments, his lessor agreed to take 30 percent of the profits as rent and
provide the stand and the parcel of real estate on which it stood. Are the two partners?

4.

Able, Baker, and Carr formed the ABC Partnership in 2001. In 2002 Able gave her three sons, Duncan,
Eldon, and Frederick, a gift of her 41 percent interest in the partnership to provide money to pay for their
college expenses. The sons reported income from the partnership on their individual tax returns, and the
partnership reported the payment to them on its information return. The sons were listed as partners on
unaudited balance sheets in 2003, and the 2004 income statement listed them as partners. The sons
never requested information about the management of the firm, never attended any meetings or voted,
and never attempted to withdraw the firm’s money or even speak with the other partners about the firm.
Two of the sons didn’t know where the firm was located, but they all once received “management fees”
totaling $3,000, without any showing of what the “fees” were for. In 2005, the partnership incurred
liability for pension-fund contributions to an employee, and a trustee for the fund asserted that Able's
sons were personally liable under federal law for the money owing because they were partners. The sons
moved for summary judgment denying liability. How should the court rule?

5.

The Volkmans wanted to build a house and contacted David McNamee for construction advice. He told
them that he was doing business with Phillip Carroll. Later the Volkmans got a letter from McNamee on

Saylor URL: http://www.saylor.org/books

Saylor.org
883

stationery that read “DP Associates,” which they assumed was derived from the first names of David and
Phillip. At the DP Associates office McNamee introduced Mr. Volkman to Carroll, who said to Volkman, “I
hope we’ll be working together.” At one point during the signing process a question arose and McNamee
said, “I will ask Phil.” He returned with the answer to the question. After the contract was signed but
before construction began, Mr. Volkman visited the DP Associates office where the two men chatted;
Carroll said to him, “I am happy that we will be working with you.” The Volkmans never saw Carroll on the
construction site and knew of no other construction supervised by Carroll. They understood they were
purchasing Carroll’s services and construction expertise through DP Associates. During construction, Mr.
Volkman visited the DP offices several times and saw Carroll there. During one visit, Mr. Volkman
expressed concerns about delays and expressed the same to Carroll, who replied, “Don’t worry. David will
take care of it.” But David did not, and the Volkmans sued DP Associates, McNamee, and Carroll. Carroll
asserted he could not be liable because he and McNamee were not partners. The trial court dismissed
Carroll on summary judgment; the Volkmans appealed. How should the court rule on appeal?
6.

Wilson and VanBeek want to form a partnership. Wilson is seventeen and VanBeek is twenty-two. May
they form a partnership? Explain.

7.

Diane and Rachel operate a restaurant at the county fair every year to raise money for the local 4-H Club.
They decide together what to serve, what hours to operate, and generally how to run the business. Do
they have a partnership?

SELF-TEST QUESTIONS
1.

The basic law of partnership is currently found in
a.

common law

b.

constitutional law

c.

statutory law

d.

none of the above
Existence of a partnership may be established by

a.

co-ownership of a business for profit

b.

estoppel

c.

a formal agreement

d.

all of the above

Saylor URL: http://www.saylor.org/books

Saylor.org
884

Which is false?
a.

An oral agreement to form a partnership is valid.

b.

Most partnerships have no fixed terms and are thus not subject to the Statute of Frauds.

c.

Strict statutory rules govern partnership agreements.

d.

A partnership may be formed by estoppel.
Partnerships

a.

are not taxable entities

b.

may buy, sell, or hold real property in the partnership name

c.

may file for bankruptcy

d.

have all of the above characteristics
Partnerships

a.

are free to select any name not used by another partnership

b.

must include the partners’ names in the partnership name

c.

can be formed by two corporations

d.

cannot be formed by two partnerships

SELF-TEST ANSWERS
1.

c

2.

d

3.

c

4.

d

5.

c

Saylor URL: http://www.saylor.org/books

Saylor.org
885

Chapter 23

Partnership Operation and Termination
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The operation of a partnership, including the relations among partners and relations between
partners and third parties

2.

The dissolution and winding up of a partnership

Saylor URL: http://www.saylor.org/books

Saylor.org
886

23.1 Operation: Relations among Partners
LEARNING OBJECTIVES
1.

Recognize the duties partners owe each other: duties of service, loyalty, care, obedience,
information, and accounting.

2.

Identify the rights that partners have, including the rights to distributions of money, to management,
to choice of copartners, to property of the partnership, to assign partnership interest, and to enforce
duties and rights.

Most of the rules discussed in this section apply unless otherwise agreed, and they are really intended for
the small firm.

[1]

The Uniform Partnership Act (UPA) and the Revised Uniform Partnership Act (RUPA)

do not dictate what the relations among partners must be; the acts supply rules in the event that the
partners have not done so for themselves. In this area, it is especially important for the partners to
elaborate their agreement in writing. If the partners should happen to continue their business beyond the
term fixed for it in their agreement, the terms of the agreement continue to apply.

Duties Partners Owe Each Other
Among the duties partners owe each other, six may be called out here: (1) the duty to serve, (2) the duty of
loyalty, (3) the duty of care, (4) the duty of obedience, (5) the duty to inform copartners, and (6) the duty
to account to the partnership. These are all very similar to the duty owed by an agent to the principal, as
partnership law is based on agency concepts.

[2]

Duty to Serve
Unless otherwise agreed, expressly or impliedly, a partner is expected to work for the firm. The
partnership, after all, is a profit-making co-venture, and it would not do for one to loaf about and still
expect to get paid. For example, suppose Joan takes her two-week vacation from the horse-stable
partnership she operates with Sarah and Sandra. Then she does not return for four months because she
has gone horseback riding in the Southwest. She might end up having to pay if the partnership hired a
substitute to do her work.

Duty of Loyalty
Saylor URL: http://www.saylor.org/books

Saylor.org
887

In general, this requires partners to put the firm’s interests ahead of their own. Partners are fiduciaries as
to each other and as to the partnership, and as such, they owe a fiduciary duty to each other and the
partnership. Judge Benjamin Cardozo, in an often-quoted phrase, called the fiduciary duty “something
stricter than the morals of the market place. Not honesty alone, but the punctilio of an honor the most
sensitive, is then the standard of behavior.”

[3]

Breach of the fiduciary duty gives rise to a claim for

compensatory, consequential, and incidental damages; recoupment of compensation; and—rarely—
punitive damages. See Section 23.4.1 "Breach of Partnership Fiduciary Duty", Gilroy v. Conway, for an
example of breach of fiduciary duty.

Application of the Fiduciary Standard to Partnership Law
Under UPA, all partners are fiduciaries of each other—they are all principals and agents of each other—
though the word fiduciary was not used except in theheading to Section 21. The section reads, “Every
partner must account to the partnership for any benefit, and hold as trustee for it any profits derived by
him without the consent of the other partners from any transaction connected with the formation,
conduct, or liquidation of the partnership or from any use by him of its property.”
Section 404 of RUPA specifically provides that a partner has a fiduciary duty to the partnership and other
partners. It imposes the fiduciary standard on the duty of loyalty in three circumstances:
(1) to account to the partnership and hold as trustee for it any property, profit, or benefit derived by the
partner in the conduct and winding up of the partnership business or derived from a use by the partner of
partnership property, including the appropriation of a partnership opportunity;
(2) to refrain from dealing with the partnership in the conduct or winding up of the partnership business
as or on behalf of a party having an interest adverse to the partnership; and
(3) to refrain from competing with the partnership in the conduct of the partnership business before the
dissolution of the partnership.

Limits on the Reach of the Fiduciary Duty

Saylor URL: http://www.saylor.org/books

Saylor.org
888

This sets out a fairly limited scope for application of the fiduciary standard, which is reasonable because
partners do not delegate open-ended control to their copartners. Further, there are some specific limits on
how far the fiduciary duty reaches (which means parties are held to the lower standard of “good faith”).
Here are two examples. First, RUPA—unlike UPA—does not extend to theformation of the partnership;
Comment 2 to RUPA Section 404 says that would be inappropriate because then the parties are “really
dealing at arm’s length.” Second, fiduciary duty doesn’t apply to a dissociated partner (one who leaves the
firm—discussed in Section 23 "Dissociation") who can immediately begin competing without the others’
consent; and it doesn’t apply if a partner violates the standard “merely because the partner’s conduct
furthers the partner’s own interest.”

[4]

Moreover, the partnership agreement may eliminate the duty of

loyalty so long as that is not “manifestly unreasonable.”

[5]

Activities Affected by the Duty of Loyalty
The duty of loyalty means, again, that partners must put the firm’s interest above their own. Thus it is
held that a partner
•

may not compete with the partnership,

•

may not make a secret profit while doing partnership business,

•

must maintain the confidentiality of partnership information.

This is certainly not a comprehensive list, and courts will determine on a case-by-case basis whether the
duty of loyalty has been breached.

Duty of Care
Stemming from its roots in agency law, partnership law also imposes a duty of care on partners. Partners
are to faithfully serve to the best of their ability. Section 404 of RUPA imposes the fiduciary standard on
the duty of care, but rather confusingly: how does the “punctilio of an honor the most sensitive”—as Judge
Cardozo described that standard—apply when under RUPA Section 404(c) the “the duty of care…is
limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a
knowing violation of law”? Recognize that a person can attend to business both loyally and negligently.
For example, Alice Able, a partner in a law firm who is not very familiar with the firm’s computerized

Saylor URL: http://www.saylor.org/books

Saylor.org
889

bookkeeping system, attempts to trace a missing check and in so doing erases a month’s worth of records.
She has not breached her duty of care: maybe she was negligent, but not grossly negligent under RUPA
Section 404(c). The partnership agreement may reduce the duty of care so long as it is not “unreasonably
reduce[d]”; it may increase the standard too.

[6]

Duty of Obedience
The partnership is a contractual relationship among the partners; they are all agents and principals of
each other. Expressly or impliedly that means no partner can disobey the partnership agreement or fail to
follow any properly made partnership decision. This includes the duty to act within the authority
expressly or impliedly given in the partnership agreement, and a partner is responsible to the other
partners for damages or losses arising from unauthorized activities.

Duty to Inform Copartners
As in the agency relationship, a partner is expected to inform copartners of notices and matters coming to
her attention that would be of interest to the partnership.

Duty to Account
The partnership—and necessarily the partners—have a duty to allow copartners and their agents access to
the partnership’s books and records and to provide “any information concerning the partnership’s
business and affairs reasonably required for the proper exercise of the partner’s rights and duties under
the partnership agreement [or this Act].”

[7]

The fiduciary standard is imposed upon the duty to account

for “it any property, profit, or benefit derived by [a] partner,” as noted in RUPA Section 404.

[8]

The Rights That Partners Have in a Partnership
Necessarily, for every duty owed there is a correlative right. So, for example, if a partner has a duty to
account, the other partners and the partnership have a right to an accounting. Beyond that, partners have
recognized rights affecting the operation of the partnership.

Saylor URL: http://www.saylor.org/books

Saylor.org
890

Here we may call out the following salient rights: (1) to distributions of money, (2) to management, (3) to
choose copartners, (4) to property of the partnership, (5) to assign partnership interest, and (6) to enforce
duties and rights.

Rights to Distributions
The purpose of a partnership is ultimately to distribute “money or other property from a partnership to a
partner in the partner’s capacity.”

[9]

There are, however, various types of money distributions, including

profits (and losses), indemnification, capital, and compensation.

Right to Profits (and Losses)
Profits and losses may be shared according to any formula on which the partners agree. For example, the
partnership agreement may provide that two senior partners are entitled to 35 percent each of the profit
from the year and the two junior partners are entitled to 15 percent each. The next year the percentages
will be adjusted based on such things as number of new clients garnered, number of billable hours, or
amount of income generated. Eventually, the senior partners might retire and each be entitled to 2
percent of the firm’s income, and the previous junior partners become senior, with new junior partners
admitted.
If no provision is stated, then under RUPA Section 401(b), “each partner is entitled to an equal share of
the partnership profits and is chargeable with a share of the partnership losses in proportion to the
partner’s share of the profits.” Section 18(a) of the Uniform Partnership Act is to the same effect. The right
to share in the profits is the reason people want to “make partner”: a partner will reap the benefits of
other partners’ successes (and pay for their failures too). A person working for the firm who is not a
partner is an associate and usually only gets only a salary.

Right to Indemnification
A partner who incurs liabilities in the normal course of business or to preserve its business or property is
entitled to indemnification (UPA Section 18(b), RUPA Section 401(c)). The liability is a loan owing to the
partner by the firm.

Saylor URL: http://www.saylor.org/books

Saylor.org
891

Right to Return of Capital Contribution
When a partner joins a partnership, she is expected to make a capital contribution to the firm; this may be
deducted from her share of the distributed profit and banked by the firm in its capital account. The law
provides that “the partnership must reimburse a partner for an advance of funds beyond the amount of
the partner’s agreed capital contribution, thereby treating the advance as a loan.”

[10]

A partner may get a

return of capital under UPA after creditors are paid off if the business is wound down and terminated.

[11]

Right to Compensation
Section 401(d) of RUPA provides that “a partner is not entitled to remuneration for services performed for
the partnership, except for reasonable compensation for services rendered in winding up the business of
the partnership”; UPA Section 18(f) is to the same effect. A partner gets his money from the firm by
sharing the profits, not by a salary or wages.

Right to Management
All partners are entitled to share equally in the management and conduct of the business, unless the
partnership agreement provides otherwise.

[12]

The partnership agreement could be structured to delegate

more decision-making power to one class of partners (senior partners) than to others (junior partners), or
it may give more voting weight to certain individuals. For example, perhaps those with the most
experience will, for the first four years after a new partner is admitted, have more voting weight than the
new partner.

Right to Choose Partners
A business partnership is often analogized to a marriage partnership. In both there is a relationship of
trust and confidence between (or among) the parties; in both the poor judgment, negligence, or
dishonesty of one can create liabilities on the other(s). In a good marriage or good partnership, the
partners are friends, whatever else the legal relationship imposes. Thus no one is compelled to accept a
partner against his or her will. Section 401(i) of RUPA provides, “A person may become a partner only
with the consent of all of the partners.” UPA Section 18(g) is to the same effect; the doctrine is
called delectus personae. The freedom to select new partners, however, is not absolute. In 1984, the

Saylor URL: http://www.saylor.org/books

Saylor.org
892

Supreme Court held that Title VII of the Civil Rights Act of 1964—which prohibits discrimination in
employment based on race, religion, national origin, or sex—applies to partnerships.

[13]

Right to Property of the Partnership
Partners are the owners of the partnership, which might not include any physical property; that is, one
partner could contribute the building, furnishings, and equipment and rent those to the partnership (or
those could count as her partnership capital contribution and become the partnership’s). But partnership
property consists of all property originally advanced or contributed to the partnership or subsequently
acquired by purchase or contribution. Unless a contrary intention can be shown, property acquired with
partnership funds is partnership property, not an individual partner’s: “Property acquired by a
partnership is property of the partnership and not of the partners individually.”

[14]

Rights in Specific Partnership Property: UPA Approach
Suppose that Able, who contributed the building and grounds on which the partnership business is
conducted, suddenly dies. Who is entitled to her share of the specific property, such as inventory, the
building, and the money in the cash register—her husband and children, or the other partners, Baker and
Carr? Section 25(1) of UPA declares that the partners hold the partnership property
astenants in partnership. As spelled out in Section 25(2), the specific property interest of a tenant in
partnership vests in the surviving partners, not in the heirs. But the heirs are entitled to the deceased
partner’s interest in the partnership itself, so that while Baker and Carr may use the partnership property
for the benefit of the partnership without consulting Able’s heirs, they must account to her heirs for her
proper share of the partnership’s profits.

Rights in Specific Property: RUPA Approach
Section 501 of RUPA provides, “A partner is not a co-owner of partnership property and has no interest in
partnership property which can be transferred, either voluntarily or involuntarily.” Partnership property
is owned by the entity; UPA’s concept of tenants in partnership is abolished in favor of adoption of the
entity theory. The result, however, is not different.

Right to Assign Partnership Interest
Saylor URL: http://www.saylor.org/books

Saylor.org
893

One of the hallmarks of the capitalistic system is that people should be able to dispose of their property
interests more or less as they see fit. Partnership interests may be assigned to some extent.

Voluntary Assignment
At common law, assignment of a partner’s interest in the business—for example, as a mortgage in return
for a loan—would result in a legal dissolution of the partnership. Thus in the absence of UPA, which
changed the law, Baker’s decision to mortgage his interest in the car dealership in return for a $20,000
loan from his bank would mean that the three—Able, Baker, and Carr—were no longer partners. Section
27 of UPA declares that assignment of an interest in the partnership neither dissolves the partnership nor
entitles the assignee “to interfere in the management or administration of the partnership business or
affairs, or to require any information or account of partnership transactions, or to inspect the partnership
books.” The assignment merely entitles the assignee to receive whatever profits the assignor would have
received—this is the assignor’s transferable interest.

[15]

Under UPA, this interest is assignable.

[16]

Under RUPA, the same distinction is made between a partner’s interest in the partnership and a partner’s
transferable interest. The Official Comment to Section 101 reads as follows: “‘Partnership interest’ or
‘partner’s interest in the partnership’ is defined to mean all of a partner’s interests in the partnership,
including the partner’s transferable interest and all management and other rights. A partner’s
‘transferable interest’ is a more limited concept and means only his share of the profits and losses and
right to receive distributions, that is, the partner’s economic interests.”

[17]

This transferable interest is assignable under RUPA 503 (unless the partners agree to restrict transfers,
Section 103(a)). It does not, by itself, cause the dissolution of the partnership; it does not entitle the
transferee to access to firm information, to participate in running the firm, or to inspect or copy the
books. The transferee is entitled to whatever distributions the transferor partner would have been entitled
to, including, upon dissolution of the firm, the net amounts the transferor would have received had there
been no assignment.
RUPA Section 101(b)(3) confers standing on a transferee to seek a judicial dissolution and winding up of
the partnership business as provided in Section 801(6), thus continuing the rule of UPA Section 32(2).
But under RUPA 601(4)(ii), the other partners may by unanimous vote expel a partner who has made “a

Saylor URL: http://www.saylor.org/books

Saylor.org
894

transfer of all or substantially all of that partner’s transferable interest in the partnership, other than a
transfer for security purposes [as for a loan].” Upon a creditor foreclosure of the security interest, though,
the partner may be expelled.

Involuntary Assignment
It may be a misnomer to describe an involuntary assignment as a “right”; it might better be thought of as a
consequence of the right to own property. In any event, if a partner is sued in his personal capacity and a
judgment is rendered against him, the question arises: may the judgment creditor seize partnership
property? Section 28 of UPA and RUPA Section 504 permit a judgment creditor to obtain
a charging order, which charges the partner’s interest in the partnership with obligation to satisfy the
judgment. The court may appoint a receiver to ensure that partnership proceeds are paid to the judgment
creditor. But the creditor is not entitled to specific partnership property. The partner may always pay off
the debt and redeem his interest in the partnership. If the partner does not pay off the debt, the holder of
the charging order may acquire legal ownership of the partner’s interest. That confers upon the judgment
creditor an important power: he may, if the partnership is one at will, dissolve the partnership and claim
the partner’s share of the assets. For that reason, the copartners might wish to redeem the interest—pay
off the creditor—in order to preserve the partnership. As with the voluntary assignment, the assignee of an
involuntary assignment does not become a partner. See Figure 23.1 "Property Rights".
Figure 23.1 Property Rights

Right to Enforce Partnership Rights
The rights and duties imposed by partnership law are, of course, valueless unless they can be enforced.
Partners and partnerships have mechanisms under the law to enforce them.

Saylor URL: http://www.saylor.org/books

Saylor.org
895

Right to Information and Inspection of Books
We noted in Section 23.1.1 "Duties Partners Owe Each Other" of this chapter that partners have a duty to
account; the corollary right is the right to access books and records, which is usually very important in
determining partnership rights. Section 403(b) of RUPA provides, “A partnership shall provide partners
and their agents and attorneys access to its books and records. It shall provide former partners and their
agents and attorneys access to books and records pertaining to the period during which they were
partners. The right of access provides the opportunity to inspect and copy books and records during
ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and
material, for copies of documents furnished.”

[18]

Section 19 of UPA is basically in accord. This means that without demand—and for any purpose—the
partnership must provide any information concerning its business and affairs reasonably required for the
proper exercise of the partner’s rights and duties under the partnership agreement or the act; and on
demand, it must provide any other information concerning the partnership’s business and affairs, unless
the demand is unreasonable or improper.

[19]

Generally, the partnership agreement cannot deny the right

to inspection.
The duty to account mentioned in Section 23.1.1 "Duties Partners Owe Each Other" of this chapter
normally means that the partners and the partnership should keep reasonable records so everyone can tell
what is going on. A formal accounting under UPA is different.
Under UPA Section 22, any partner is entitled to a formal account (or accounting) of the partnership
affairs under the following conditions:
1.

If he is wrongfully excluded from the partnership business or possession of its property by his
copartners;

2. If the right exists under the terms of any agreement;
3. If a partner profits in violation of his fiduciary duty (as per UPA 22); and
4. Whenever it is otherwise just and reasonable.

Saylor URL: http://www.saylor.org/books

Saylor.org
896

At common law, partners could not obtain an accounting except in the event of dissolution. But from an
early date, equity courts would appoint a referee, auditor, or special master to investigate the books of a
business when one of the partners had grounds to complain, and UPA broadened considerably the right to
an accounting. The court has plenary power to investigate all facets of the business, evaluate claims,
declare legal rights among the parties, and order money judgments against any partner in the wrong.
Under RUPA Section 405, this “accounting” business is somewhat modified. Reflecting the entity theory,
the partnership can sue a partner for wrongdoing, which is not allowed under UPA. Moreover, to quote
from the Official Comment, RUPA “provides that, during the term of the partnership, partners may
maintain a variety of legal or equitable actions, including an action for an accounting, as well as a final
action for an accounting upon dissolution and winding up. It reflects a new policy choice that partners
should have access to the courts during the term of the partnership to resolve claims against the
partnership and the other partners, leaving broad judicial discretion to fashion appropriate remedies[,
and] an accounting is not a prerequisite to the availability of the other remedies a partner may have
against the partnership or the other partners.”

[20]

KEY TAKEAWAY
Partners have important duties in a partnership, including (1) the duty to serve—that is, to devote herself to
the work of the partnership; (2) the duty of loyalty, which is informed by the fiduciary standard: the obligation
to act always in the best interest of the partnership and not in one’s own best interest; (3) the duty of care—
that is, to act as a reasonably prudent partner would; (4) the duty of obedience not to breach any aspect of
the agreement or act without authority; (5) the duty to inform copartners; and (6) the duty to account to the
partnership.
Partners also have rights. These include the rights (1) to distributions of money, including profits (and losses),
indemnification, and return of capital contribution (but not a right to compensation); (2) to management; (3)
to choose copartners; (4) to property of the partnership, and no partner has any rights to specific property; (5)
to assign (voluntarily or involuntarily) the partnership interest; and (6) to enforce duties and rights by suits in
law or equity. (Under RUPA, a formal accounting is not first required.)

EXERCISES
1.

What is the “fiduciary duty,” and why is it imposed on some partners’ actions with the partnership?

Saylor URL: http://www.saylor.org/books

Saylor.org
897

2.

Distinguish between ownership of partnership property under UPA as opposed to under RUPA.

3.

Carlos obtained a judgment against Pauline, a partner in a partnership, for negligently crashing her car
into Carlos’s while she was not in the scope of partnership business. Carlos wants to satisfy the judgment
from her employer. How can Carlos do that?

4.

What is the difference between the duty to account and a formal partnership accounting?

5.

What does it mean to say a partnership interest has been involuntarily assigned?

[1] “The basic mission of RUPA is to serve the small firm. Large partnerships can fend for themselves by drafting
partnership agreements that suit their special needs.” Donald J. Weidner, “RUPA and Fiduciary Duty: The Texture
of Relationship,” Law and Contemporary Problems 58, no. 2 (1995): 81, 83.
[2] Revised Uniform Partnership Act, Section 404, Comment 3: “Indeed, the law of partnership reflects the broader
law of principal and agent, under which every agent is a fiduciary.”
[3] Meinhard v. Salmon, 164 N.E. 545 (N.Y. 1928).
[4] RUPA, Section 503(b)(2); RUPA, Section 404 (e).
[5] RUPA, Section 103(2)(c).
[6] RUPA, Section 103(2)(d); RUPA, Section 103.
[7] UPA, Sections 19 and 20; RUPA, Section 403.
[8] RUPA, Section 404(1).
[9] RUPA, Section 101(3).
[10] UPA, Section 18(c); RUPA, Section 401(d).
[11] UPA, Section 40(b); RUPA, Section 807(b).
[12] UPA, Section 18(e); RUPA, Section 401(f).
[13] Hishon v. King & Spalding, 467 U.S. 69 (1984).
[14] RUPA, Section 203; UPA, Sections 8(1) and 25.
[15] UPA, Section 26.
[16] UPA, Section 27.
[17] RUPA, Official Comment to Section 101.
[18] RUPA Section 403(b).
[19] RUPA, Section 403(c)(1); RUPA, Section 403(c)(2).

Saylor URL: http://www.saylor.org/books

Saylor.org
898

[20] RUPA Official Comment 2, Section 405(b).

Saylor URL: http://www.saylor.org/books

Saylor.org
899

23.2 Operation: The Partnership and Third Parties
LEARNING OBJECTIVES
1.

Understand the partners’ and partnership’s contract liability.

2.

Understand the partners’ and partnership’s tort and criminal liability.

3.

Describe the partners’ and partnership’s tax liability.

By express terms, the law of agency applies to partnership law. Every partner is an agent of the
partnership for the purpose of its business. Consequently, the following discussion will be a review of
agency law, covered in Chapter 22 "Partnerships: General Characteristics and Formation" as it applies to
partnerships. The Revised Uniform Partnership Act (RUPA) adds a few new wrinkles to the liability issue.

Contract Liability
Liability of the Partnership
Recall that an agent can make contracts on behalf of a principal under three types of authority: express,
implied, and apparent. Express authority is that explicitly delegated to the agent, implied authority is
that necessary to the carrying out of the express authority, and apparent authority is that which a third
party is led to believe has been conferred by the principal on the agent, even though in fact it was not or it
was revoked. When a partner has authority, the partnership is bound by contracts the partner makes on
its behalf. Section 23.4.2 "Partnership Authority, Express or Apparent", Hodge v. Garrett, discusses all
three types of authority.

The General Rule
Section 305 of RUPA restates agency law: “A partnership is liable for loss or injury, or for a penalty
incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the
ordinary course”

[1]

of partnership business or with its authority. The ability of a partner to bind the

partnership to contract liability is problematic, especially where the authority is apparent: the firm denies
liability, lawsuits ensue, and unhappiness generally follows.

Saylor URL: http://www.saylor.org/books

Saylor.org
900

But the firm is not liable for an act not apparently in the ordinary course of business, unless the act was
authorized by the others.

[2]

Section 401(j) of RUPA requires the unanimous consent of the partners for a

grant of authority outside the ordinary course of business, unless the partnership agreement provides
otherwise.
Under the Uniform Partnership Act (UPA) Section 9(3), the firm is not liable for five actions that no single
partner has implied or apparent authority to do, because they are not “in the ordinary course of
partnership.” These actions are: (1) assignment of partnership property for the benefit of creditors, (2)
disposing of the firm’s goodwill (selling the right to do business with the firm’s clients to another
business), (3) actions that make it impossible to carry on the business, (4) confessing a judgment against
the partnership, and (5) submitting a partnership claim or liability. RUPA omits that section, leaving it to
the courts to decide the outer limits of the agency power of a partner. In any event, unauthorized actions
by a partner may be ratified by the partnership.

Partnership “Statements”
New under RUPA is the ability of partnerships, partners, or even nonpartners to issue and file
“statements” that announce to the world the establishment or denial of authority. The goal here is to
control the reach of apparent authority. There are several kinds of statements authorized.
A statement of partnership authority is allowed by RUPA Section 303. It specifies the names of the
partners authorized, or not authorized, to enter into transactions on behalf of the partnership and any
other matters. The most important goal of the statement of authority is to facilitate the transfer of real
property held in the name of the partnership. A statement must specify the names of the partners
authorized to execute an instrument transferring that property.
A statement of denial, RUPA Section 304, operates to allow partners (and persons named as partners) an
opportunity to deny any fact asserted in a statement of partnership authority.
A statement of dissociation, RUPA Section 704, may be filed by a partnership or a dissociated partner,
informing the world that the person is no longer a partner. This tells the world that the named person is
no longer in the partnership.

Saylor URL: http://www.saylor.org/books

Saylor.org
901

There are three other statements authorized: a statement of qualificationestablishes that the partnership
has satisfied all conditions precedent to the qualification of the partnership as a limited liability
partnership; a statement of foreign qualification means a limited liability partnership is qualified and
registered to do business in a state other than that in which it is originally registered; and a statement of
amendment or cancellation of any of the foregoing.

[3]

Limited liability partnerships are taken up

in Chapter 24 "Hybrid Business Forms".
Generally, RUPA Section 105 allows partnerships to file these statements with the state secretary of state’s
office; those affecting real estate need to be filed with (or also with) the local county land recorder’s office.
The notices bind those who know about them right away, and they are constructive notice to the world
after ninety days as to authority to transfer real property in the partnership’s name, as to dissociation, and
as to dissolution. However, as to other grants or limitations of authority, “only a third party who knows or
has received a notification of a partner’s lack of authority in an ordinary course transaction is bound.”

[4]

Since RUPA is mostly intended to provide the rules for the small, unsophisticated partnership, it is
questionable whether these arcane “statements” are very often employed.

Personal Liability of Partners, in General
It is clear that the partnership is liable for contracts by authorized partners, as discussed in the preceding
paragraphs. The bad thing about the partnership as a form of business organization is that it imposes
liability on the partnerspersonally and without limit. Section 306 of RUPA provides that “all partners are
liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or
provided by law.”

[5]

Section 13 of UPA is in accord.

Liability of Existing Partners
Contract liability is joint and several: that is, all partners are liable (“joint”) and each is “several.” (We
usually do not use several in modern English to mean “each”; it’s an archaic usage.) But—and here’s the
intrusion of entity theory—generally RUPA requires the judgment creditor to exhaust the partnership’s
assets before going after the separate assets of a partner. Thus under RUPA the partners
are guarantors of the partnership’s liabilities.

Saylor URL: http://www.saylor.org/books

[6]

Saylor.org
902

Under UPA, contract liability is joint only, not also several. This means the partners must be sued in a
joint action brought against them all. A partner who is not named cannot later be sued by a creditor in a
separate proceeding, though the ones who were named could see a proportionate contribution from the
ones who were not.

Liability of Incoming Partners
Under RUPA Section 306(b), a new partner has no personal liability to existing creditors of the
partnership, and only her capital investment in the firm is at risk for the satisfaction of existing
partnership debts. Sections 17 and 41(7) of UPA are in accord. But, again, under either statute a new
partner’s personal assets are at risk with respect to partnership liabilities incurred after her admission as a
partner. This is a daunting prospect, and it is the reason for the invention of hybrid forms of business
organization: limited partnerships, limited liability companies, and limited liability partnerships. The
corporate form, of course, also (usually) obviates the owners’ personal liability.

Tort and Criminal Liability
Partnership Liability for Torts
The rules affecting partners’ tort liability (discussed in Section 23.2.1 "Contract Liability") and those
affecting contract liability are the same. Section 13 of UPA says the partnership is liable for “any wrongful
act or omission of any partner acting in the ordinary course of the business of the partnership or with the
[7]

authority of his co-partners.” A civil “wrongful act” is necessarily either a tort or a breach of contract, so
no distinction is made between them. (Section 305 of RUPA changed the phraseology slightly by adding
after any wrongful act or omission the words or other actionable conduct; this makes the partnership
liable for its partner’s no-fault torts.) That the principal should be liable for its agents’ wrongdoings is of
course basic agency law. RUPA does expand liability by allowing a partner to sue during the term of the
partnership without first having to get out of it, as is required under UPA.
For tortious acts, the partners are said to be jointly and severally liable under both UPA and RUPA, and
the plaintiff may separately sue one or more partners. Even after winning a judgment, the plaintiff may
sue other partners unnamed in the original action. Each and every partner is separately liable for the

Saylor URL: http://www.saylor.org/books

Saylor.org
903

entire amount of the debt, although the plaintiff is not entitled to recover more than the total of his
damages. The practical effect of the rules making partners personally liable for partnership contracts and
torts can be huge. In his classic textbook Economics, Professor Paul Samuelson observed that unlimited
liability “reveals why partnerships tend to be confined to small, personal enterprises.…When it becomes a
question of placing their personal fortunes in jeopardy, people are reluctant to put their capital into
complex ventures over which they can exercise little control.…In the field of investment banking, concerns
like JPMorgan Chase used to advertise proudly ‘not incorporated’ so that their creditors could have extra
assurance. But even these concerns have converted themselves into corporate entities.”

[8]

Partners’ Personal Liability for Torts
Of course, a person is always liable for his own torts. All partners are also liable for any partner’s tort
committed in the scope of partnership business under agency law, and this liability is—again—personal
and unlimited, subject to RUPA’s requirement that the judgment creditor exhaust the partnership’s assets
before going after the separate assets of the partners. The partner who commits a tort or breach of trust
must indemnify the partnership for losses paid to the third party.

[9]

Liability for Crimes
Criminal liability is generally personal to the miscreant. Nonparticipating copartners are ordinarily not
liable for crimes if guilty intent is an element. When guilty intent is not an element, as in certain
regulatory offenses, all partners may be guilty of an act committed by a partner in the course of the
business.

Liability for Taxes
Corporate income gets taxed twice under federal law: once to the corporation and again to the
shareholders who receive income as dividends. However, the partnership’s income “passes through” the
partnership and is distributed to the partners under the conduit theory. When partners get income from
the firm they have to pay tax on it, but the partnership pays no tax (it files an information return). This is
perceived to be a significant advantage of the partnership form.

KEY TAKEAWAY
Saylor URL: http://www.saylor.org/books

Saylor.org
904

The partnership is generally liable for any contract made by a partner with authority express, implied, or
apparent. Under RUPA the firm, partners, or even nonpartners may to some extent limit their liability by filing
“statements” with the appropriate state registrar; such statements only affect those who know of them,
except that a notice affecting the right of a partner to sell real estate or regarding dissociation or dissolution is
effective against the world after ninety days.
All partners are liable for contracts entered into and torts committed by any partner acting in or apparently in
the normal course of business. This liability is personal and unlimited, joint and several (although under UPA
contract liability it is only joint). Incoming partners are not liable, in contract or in tort, for activities predating
their arrival, but their capital contribution is at risk. Criminal liability is generally personal unless the crime
requires no intention.

EXERCISES
1.

What is the partnership’s liability for contracts entered into by its partners?

2.

What is the personal liability of partners for breach of a contract made by one of the partnership’s
members?

3.

Why would people feel more comfortable knowing that JPMorgan Bank—Morgan was at one time the
richest man in the United States—was a partnership and not a corporation?

4.

What is the point of RUPA’s “statements”? How can they be of use to a partner who has, for example,
retired and is no longer involved in the firm?

5.

Under what circumstances is the partnership liable for crimes committed by its partners?

6.

How is a partnership taxed more favorably than a corporation?

[1] RUPA Section 305.
[2] RUPA, Section 301(2); UPA, Section 9(2).
[3] RUPA, Section 1001(d); RUPA, Section 1102.
[4] RUPA, Section 303, Comment 3.
[5] RUPA, Section 306.
[6] RUPA Section 306.
[7] UPA, Section 13.

Saylor URL: http://www.saylor.org/books

Saylor.org
905

[8] Paul A. Samuelson, Economics (New York: McGraw-Hill, 1973), 106.
[9] RUPA, Section 405(a).

Saylor URL: http://www.saylor.org/books

Saylor.org
906

23.3 Dissolution and Winding Up
LEARNING OBJECTIVES
1.

Understand the dissolution of general partnerships under the Uniform Partnership Act (UPA).

2.

Understand the dissociation and dissolution of general partnerships under the Revised Uniform
Partnership Act (RUPA).

3.

Explain the winding up of partnerships under UPA and RUPA.

It is said that a partnership is like a marriage, and that extends to its ending too. It’s easier to get into a
partnership than it is to get out of it because legal entanglements continue after a person is no longer a
partner. The rules governing “getting out” of a partnership are different under the Revised Uniform
Partnership Act (RUPA) than under the Uniform Partnership Act (UPA). We take up UPA first.

Dissolution of Partnerships under UPA
Dissolution, in the most general sense, means a separation into component parts.

Meaning of Dissolution under UPA
People in business are sometimes confused about the meaning of dissolution. It does not mean the
termination of a business. It has a precise legal definition, given in UPA Section 29: “The dissolution of a
partnership is the change in the relation of the partners caused by any partner ceasing to be associated in
the carrying on as distinguished from the winding up of the business.” The partnership is not necessarily
terminated on dissolution; rather, it continues until the winding up of partnership affairs is completed,
and the remaining partners may choose to continue on as a new partnership if they want.

[1]

But, again,

under UPA the partnership dissolves upon the withdrawal of any partner.

Causes of Dissolution
Partnerships can dissolve for a number of reasons.

[2]

In Accordance with the Agreement

Saylor URL: http://www.saylor.org/books

Saylor.org
907

The term of the partnership agreement may have expired or the partnership may be at will and one of the
partners desires to leave it. All the partners may decide that it is preferable to dissolve rather than to
continue. One of the partners may have been expelled in accordance with a provision in the agreement. In
none of these circumstances is the agreement violated, though its spirit surely might have been. Professor
Samuelson calls to mind the example of William Dean Howells’s Silas Lapham, who forces his partner to
sell out by offering him an ultimatum: “You may buy me out or I’ll buy you out.” The ultimatum was given
at a time when the partner could not afford to buy Lapham out, so the partner had no choice.

In Violation of the Agreement
Dissolution may also result from violation of the agreement, as when the partners decide to discharge a
partner though no provision permits them to do so, or as when a partner decides to quit in violation of a
term agreement. In the former case, the remaining partners are liable for damages for wrongful
dissolution, and in the latter case, the withdrawing partner is liable to the remaining partners the same
way.

By Operation of Law
A third reason for dissolution is the occurrence of some event, such as enactment of a statute, that makes
it unlawful to continue the business. Or a partner may die or one or more partners or the entire
partnership may become bankrupt. Dissolution under these circumstances is said to be by operation of
law.

[3]

By Court Order
Finally, dissolution may be by court order. Courts are empowered to dissolve partnerships when “on
application by or for a partner” a partner is shown to be a lunatic, of unsound mind, incapable of
performing his part of the agreement, “guilty of such conduct as tends to affect prejudicially the carrying
on of the business,” or otherwise behaves in such a way that “it is not reasonably practicable to carry on
the business in partnership with him.” A court may also order dissolution if the business can only be
carried on at a loss or whenever equitable. In some circumstances, a court will order dissolution upon the
application of a purchaser of a partner’s interest.

Saylor URL: http://www.saylor.org/books

[4]

Saylor.org
908

Effect of Dissolution on Authority
For the most part, dissolution terminates the authority of the partners to act for the partnership. The only
significant exceptions are for acts necessary to wind up partnership affairs or to complete transactions
begun but not finished at the time of dissolution.

[5]

Notwithstanding the latter exception, no partner can

bind the partnership if it has dissolved because it has become unlawful to carry on the business or if the
partner seeking to exercise authority has become bankrupt.

After Dissolution
After a partnership has dissolved, it can follow one of two paths. It can carry on business as a new
partnership, or it can wind up the business and cease operating (see Figure 23.2 "Alternatives Following
UPA Dissolution").
Figure 23.2 Alternatives Following UPA Dissolution

Forming a New Partnership
Saylor URL: http://www.saylor.org/books

Saylor.org
909

In order to carry on the business as a new partnership, there must be an agreement—preferably as part of
the original partnership agreement but maybe only after dissolution (and maybe oral)—that upon
dissolution (e.g., if a partner dies, retires, or quits) the others will regroup and carry on.
Under UPA the remaining partners have the right to carry on when (1) the dissolution was in
contravention of the agreement, (2) a partner was expelled according to the partnership agreement, or (3)
all partners agree to carry on.

[6]

Whether the former partner dies or otherwise quits the firm, the noncontinuing one or his, her, or its legal
representative is entitled to an accounting and to be paid the value of the partnership interest, less
[7]

damages for wrongful dissolution. The firm may need to borrow money to pay the former partner or her
estate; or, in the case of a deceased partner, the money to pay the former partner is obtained through a life
insurance buyout policy.
Partnerships routinely insure the lives of the partners, who have no ownership interests in the insurance
policies. The policies should bear a face amount equal to each partner’s interest in the partnership and
should be adjusted as the fortunes of the partnership change. Proceeds of the insurance policy are used on
death to pay the purchase price of the interest inherited by the deceased’s estate. If the insurance policy
pays out more than the interest at stake, the partnership retains the difference. If the policy pays out less,
the partnership agrees to pay the difference in installments.
Another set of issues arises when the partnership changes because an old partner departs and a new one
joins. Suppose that Baker leaves the car dealership business and his interest is purchased by Alice, who is
then admitted to the partnership. Assume that when Baker left, the business owed Mogul Parts Company
$5,000 and Laid Back Upholsterers $4,000. After Baker left and Alice joined, Mogul sells another $5,000
worth of parts to the firm on credit, and Sizzling Radiator Repair, a new creditor, advances $3,000 worth
of radiator repair parts. These circumstances pose four questions.
First, do creditors of the old partnership remain creditors of the new partnership? Yes.

[8]

Second, does Baker, the old partner, remain liable to the creditors of the old partnership? Yes.

[9]

That

could pose uncomfortable problems for Baker, who may have left the business because he lost interest in

Saylor URL: http://www.saylor.org/books

Saylor.org
910

it and wished to put his money elsewhere. The last thing he wants is the threat of liability hanging over his
head when he can no longer profit from the firm’s operations. That is all the more true if he had a falling
out with his partners and does not trust them. The solution is given in UPA Section 36(2), which says that
an old partner is discharged from liability if the creditors and the new partnership agree to discharge him.
Third, is Alice, the new partner, liable to creditors of the old partnership? Yes, but only to the extent of her
capital contribution.

[10]

Fourth, is Baker, the old partner, liable for debts incurred after his withdrawal from the partnership?
Surprisingly, yes, unless Baker takes certain action toward old and new creditors. He must provide actual
notice that he has withdrawn to anyone who has extended credit in the past. Once he has done so, he has
no liability to these creditors for credit extended to the partnership thereafter. Of course, it would be
difficult to provide notice to future creditors, since at the time of withdrawal they would not have had a
relationship with the partnership. To avoid liability to new creditors who knew of the partnership, the
solution required under UPA Section 35(l)(b)(II) is to advertise Baker’s departure in a general circulation
newspaper in the place where the partnership business was regularly carried on.

Winding Up and Termination
Because the differences between UPA’s and RUPA’s provisions for winding up and termination are not as
significant as those between their provisions for dissolution, the discussion for winding up and
termination will cover both acts at once, following the discussion of dissociation and dissolution under
RUPA.

Dissociation and Dissolution of Partnerships under RUPA
Comment 1 to RUPA Section 601 is a good lead-in to this section. According to the comment, RUPA
dramatically changes the law governing partnership breakups and dissolution. An entirely new concept,
“dissociation,” is used in lieu of UPA term “dissolution” to denote the change in the relationship caused by
a partner’s ceasing to be associated in the carrying on of the business. “Dissolution” is retained but with a
different meaning. The entity theory of partnership provides a conceptual basis for continuing the firm
itself despite a partner’s withdrawal from the firm.

Saylor URL: http://www.saylor.org/books

Saylor.org
911

Under UPA, the partnership is an aggregate, a collection of individuals; upon the withdrawal of any
member from the collection, the aggregate dissolves. But because RUPA conforms the partnership as an
entity, there is no conceptual reason for it to dissolve upon a member’s withdrawal. “Dissociation” occurs
when any partner ceases to be involved in the business of the firm, and “dissolution” happens when RUPA
requires the partnership to wind up and terminate; dissociation does not necessarily cause dissolution.

Dissociation
Dissociation, as noted in the previous paragraph, is the change in relations caused by a partner’s
withdrawal from the firm’s business.

Causes of Dissociation
Dissociation is caused in ten possible ways: (1) a partner says she wants out; (2) an event triggers
dissociation as per the partnership agreement; (3) a partner is expelled as per the agreement; (4) a
partner is expelled by unanimous vote of the others because it is unlawful to carry on with that partner,
because that partner has transferred to a transferee all interest in the partnership (except for security
purposes), or because a corporate partner’s or partnership partner’s existence is effectively terminated;
(5) by a court order upon request by the partnership or another partner because the one expelled has been
determined to have misbehaved (engaged in serious wrongful conduct, persists in abusing the agreement,
acts in ways making continuing the business impracticable); (6) the partner has declared bankruptcy; (7)
the partner has died or had a guardian appointed, or has been adjudicated as incompetent; (8) the partner
is a trust whose assets are exhausted; (9) the partner is an estate and the estate’s interest in the
partnership has been entirely transferred; (10) the partner dies or, if the partner is another partnership or
a corporation trust or estate, that entity’s existence is terminated.

[11]

Effect of Dissociation
After a partner dissociates, the partner’s right to participate in management terminates. (However, if the
dissociation goes on to dissolution and winding up, partners who have not wrongfully caused the
dissociation may participate in winding-up activities.)

Saylor URL: http://www.saylor.org/books

[12]

The dissociated partner’s duty of loyalty and

Saylor.org
912

care terminates; the former partner may compete with the firm, except for matters arising before the
dissociation.

[13]

When partners come and go, as they do, problems may arise. What power does the dissociated partner
have to bind the partnership? What power does the partnership have to impose liability on the dissociated
one? RUPA provides that the dissociated partner loses any actual authority upon dissociation, and his or
her apparent authority lingers for not longer than two years if the dissociated one acts in a way that would
have bound the partnership before dissociation, provided the other party (1) reasonably believed the
dissociated one was a partner, (2) did not have notice of the dissociation, and (3) is not deemed to have
constructive notice from a filed “statement of dissociation.”

[14]

The dissociated partner, of course, is liable

for damages to the partnership if third parties had cause to think she was still a partner and the
partnership became liable because of that; she is liable to the firm as an unauthorized agent.

[15]

A partner’s dissociation does nothing to change that partner’s liability for predissociation
obligations.

[16]

For postdissociation liability, exposure is for two years if at the time of entering into the

transaction the other party (1) reasonably believed the dissociated one was a partner, (2) didn’t have
notice of the dissociation, and (3) is not deemed to have constructive notice from a filed “statement of
dissociation.” For example, Baker withdraws from the firm of Able, Baker, and Carr. Able contracts with
HydroLift for a new hydraulic car lift that costs $25,000 installed. HydroLift is not aware at the time of
contracting that Baker is disassociated and believes she is still a partner. A year later, the firm not having
been paid, HydroLift sues Able, Baker, and Carr and the partnership. Baker has potential liability. Baker
could have protected herself by filing a “statement of dissociation,” or—better—the partnership agreement
should provide that the firm would file such statements upon the dissociation of any partner (and if it
does not, it would be liable to her for the consequences).

Dissolution
Dissociation does not necessarily cause dissolution (see the discussion later in this section of how the firm
continues after a dissociation); dissolution and winding up happen only for the causes stated in RUPA
Section 801, discussed in the following paragraphs.

Causes of Dissolution
Saylor URL: http://www.saylor.org/books

Saylor.org
913

There are three causes of dissolution: (1) by act of the partners—some dissociations do trigger dissolution;
(2) by operation of law; or (3) by court order. The partnership agreement may change or eliminate the
dissolution trigger as to (1); dissolution by the latter two means cannot be tinkered with.

[17]

(1) Dissolution by act of the partners may occur as follows:
•

Any member of an at-will partnership can dissociate at any time, triggering dissolution and
liquidation. The partners who wish to continue the business of a term partnership, though, cannot be
forced to liquidate the business by a partner who withdraws prematurely in violation of the
partnership agreement. In any event, common agreement formats for dissolution will provide for
built-in dispute resolution, and enlightened partners often agree to such mechanisms in advance to
avoid the kinds of problems listed here.

•

Any partnership will dissolve upon the happening of an event the partners specified would cause
dissolution in their agreement. They may change their minds, of course, agree to continue, and amend
the partnership agreement accordingly.

•

A term partnership may be dissolved before its term expires in three ways. First, if a partner
dissociated by death, declaring bankruptcy, becoming incapacitated, or wrongfully dissociates, the
partnership will dissolve if within ninety days of that triggering dissociation at least half the
remaining partners express their will to wind it up. Second, the partnership may be dissolved if the
term expires. Third, it may be dissolved if all the partners agree to amend the partnership agreement
by expressly agreeing to dissolve.

(2) Dissolution will happen in some cases by operation of law if it becomes illegal to continue the
business, or substantially all of it. For example, if the firm’s business was the manufacture and
distribution of trans fats and it became illegal to do that, the firm would dissolve.

[18]

This cause of

dissolution is not subject to partnership agreement.
(3) Dissolution by court order can occur on application by a partner. A court may declare that it is, for
various reasons specified in RUPA Section 801(5), no longer reasonably practicable to continue operation.
Also, a court may order dissolution upon application by a transferee of a partner’s transferable interest or
by a purchaser at a foreclosure of a charging order if the court determines it is equitable. For example, if

Saylor URL: http://www.saylor.org/books

Saylor.org
914

Creditor gets a charging order against Paul Partner and the obligation cannot reasonably be paid by the
firm, a court could order dissolution so Creditor would get paid from the liquidated assets of the firm.

Effect of Dissolution
A partnership continues after dissolution only for the purpose of winding up its business. The partnership
is terminated when the winding up of its business is completed.

[19]

However, before winding up is

completed, the partners—except any wrongfully dissociating—may agree to carry on the partnership, in
which case it resumes business as if dissolution never happened.

[20]

Continuing after Dissociation
Dissociation, again, does not necessarily cause dissolution. In an at-will partnership, the death (including
termination of an entity partner), bankruptcy, incapacity, or expulsion of a partner will not cause
dissolution.

[21]

In a term partnership, the firm continues if, within ninety days of an event triggering

dissociation, fewer than half the partners express their will to wind up. The partnership agreement may
provide that RUPA’s dissolution-triggering events, including dissociation, will not trigger dissolution.
However, the agreement cannot change the rules that dissolution is caused by the business becoming
illegal or by court order. Creditors of the partnership remain as before, and the dissociated partner is
liable for partnership obligations arising before dissociation.
Section 701 of RUPA provides that if the firm continues in business after a partner dissociates, without
winding up, then the partnership must purchase the dissociated partner’s interest; RUPA Section 701(b)
explains how to determine the buyout price. It is the amount that would have been distributed to the
dissociated partner if, on the date of dissociation, the firm’s assets were sold “at a price equal to the
greater of the liquidation value or the value based on a sale of the entire business as a going concern,”
minus damages for wrongful dissociation. A wrongful dissociater may have to wait a while to get paid in
full, unless a court determines that immediate payment “will not cause an undue hardship to the
partnership,” but the longest nonwrongful dissociaters need to wait is 120 days.

[22]

A dissociated partner

can sue the firm to determine the buyout price and the court may assess attorney’s, appraiser’s, and
expert’s fees against a party the court finds “acted arbitrarily, vexatiously, or in bad faith.”

Saylor URL: http://www.saylor.org/books

[23]

Saylor.org
915

Winding Up the Partnership under UPA and RUPA
If the partners decide not to continue the business upon dissolution, they are obliged to wind up the
business. The partnership continues after dissolution only for the purpose of winding up its business,
after which it is terminated.

[24]

Winding up entails concluding all unfinished business pending at the date

of dissolution and payment of all debts. The partners must then settle accounts among themselves in
order to distribute the remaining assets. At any time after dissolution and before winding up is completed,
the partners (except a wrongfully dissociated one) can stop the process and carry on the business.
UPA and RUPA are not significantly different as to winding up, so they will be discussed together. Two
issues are discussed here: who can participate in winding up and how the assets of the firm are distributed
on liquidation.

Who Can Participate in Winding Up
The partners who have not wrongfully dissociated may participate in winding up the partnership
business. On application of any partner, a court may for good cause judicially supervise the winding up.

[25]

Settlement of Accounts among Partners
Determining the priority of liabilities can be problematic. For instance, debts might be incurred to both
outside creditors and partners, who might have lent money to pay off certain accounts or for working
capital.
An agreement can spell out the order in which liabilities are to be paid, but if it does not, UPA Section
40(a) and RUPA Section 807(1) rank them in this order: (1) to creditors other than partners, (2) to
partners for liabilities other than for capital and profits, (3) to partners for capital contributions, and
finally (4) to partners for their share of profits (see Figure 23.3 "Priority Partnership Liabilities under
RUPA"). However, RUPA eliminates the distinction between capital and profits when the firm pays
partners what is owed to them; RUPA Section 807(b) speaks simply of the right of a partner to a
liquidating distribution.
Figure 23.3 Priority Partnership Liabilities under RUPA

Saylor URL: http://www.saylor.org/books

Saylor.org
916

Partners are entitled to share equally in the profits and surplus remaining after all liabilities, including
those owed to partners, are paid off, although the partnership agreement can state a different share—for
example, in proportion to capital contribution. If after winding up there is a net loss, whether capital or
otherwise, each partner must contribute toward it in accordance with his share in the profits, had there
been any, unless the agreement states otherwise. If any of the partners is insolvent or refuses to contribute
and cannot be sued, the others must contribute their own share to pay off the liabilities and in addition
must contribute, in proportion to their share of the profits, the additional amount necessary to pay the
liabilities of their defaulting partners.
In the event of insolvency, a court may take possession of both partnership property and individual assets
of the partners; this again is a big disadvantage to the partnership form.
The estate of a deceased partner is credited or liable as that partner would have been if she were living at
the time of the distribution.

KEY TAKEAWAY
Under UPA, the withdrawal of any partner from the partnership causes dissolution; the withdrawal may be
caused in accordance with the agreement, in violation of the agreement, by operation of law, or by court
order. Dissolution terminates the partners’ authority to act for the partnership, except for winding up, but
remaining partners may decide to carry on as a new partnership or may decide to terminate the firm. If they
continue, the old creditors remain as creditors of the new firm, the former partner remains liable for
obligations incurred while she was a partner (she may be liable for debts arising after she left, unless proper

Saylor URL: http://www.saylor.org/books

Saylor.org
917

notice is given to creditors), and the former partner or her estate is entitled to an accounting and payment for
the partnership interest. If the partners move to terminate the firm, winding up begins.
Under RUPA, a partner who ceases to be involved in the business is dissociated, but dissociation does not
necessarily cause dissolution. Dissociation happens when a partner quits, voluntarily or involuntarily; when a
partner dies or becomes incompetent; or on request by the firm or a partner upon court order for a partner’s
wrongful conduct, among other reasons. The dissociated partner loses actual authority to bind the firm but
remains liable for predissociation obligations and may have lingering authority or lingering liability for two
years provided the other party thought the dissociated one was still a partner; a notice of dissociation will,
after ninety days, be good against the world as to dissociation and dissolution. If the firm proceeds to
termination (though partners can stop the process before its end), the next step is dissolution, which occurs
by acts of partners, by operation of law, or by court order upon application by a partner if continuing the
business has become untenable. After dissolution, the only business undertaken is to wind up affairs.
However, the firm may continue after dissociation; it must buy out the dissociated one’s interest, minus
damages if the dissociation was wrongful.
If the firm is to be terminated, winding up entails finishing the business at hand, paying off creditors, and
splitting the remaining surplus or liabilities according the parties’ agreement or, absent any, according to the
relevant act (UPA or RUPA).

EXERCISES
1.

Under UPA, what is the effect on the partnership of a partner’s ceasing to be involved in the business?

2.

Can a person no longer a partner be held liable for partnership obligations after her withdrawal? Can such
a person incur liability to the partnership?

3.

What obligation does a partnership or its partners owe to a partner who wrongfully terminates the
partnership agreement?

4.

What bearing does RUPA’s use of the term dissociate have on the entity theory that informs the revised
act?

5.

When a partnership is wound up, who gets paid first from its assets? If the firm winds up toward
termination and has inadequate assets to pay its creditors, what recourse, if any, do the creditors have?

Saylor URL: http://www.saylor.org/books

Saylor.org
918

[1] UPA, Section 30.
[2] UPA, Section 31.
[3] UPA, Section 31.
[4] UPA, Section 32.
[5] UPA, Section 33.
[6] UPA, Sections 37 and 38.
[7] UPA, Section 38.
[8] UPA, Section 41(1).
[9] UPA, Section 36(1).
[10] UPA, Section 17.
[11] RUPA, Section 601.
[12] RUPA. Sections 603(b) and 804(a).
[13] RUPA, Section 603(b)(3).
[14] RUPA, Section 603(b)(1).
[15] RUPA, Section 702.
[16] RUPA, Section 703(a).
[17] RUPA, Section 103.
[18] Trans fats are hydrogenated vegetable oils; the process of hydrogenation essentially turns the oils into
semisolids, giving them a higher melting point and extending their shelf life but, unfortunately, also clogging
consumers’ arteries and causing heart disease. California banned their sale effective January 1, 2010; other
jurisdictions have followed suit.
[19] RUPA, Section 802.
[20] RUPA, Section 802(b).
[21] RUPA, Sections 601 and 801.
[22] RUPA, Section 701(e).
[23] RUPA, Section 701(h)(4)(i).
[24] UPA, Section 30; RUPA, Section 802(a).
[25] UPA, Section 37; RUPA, Section 803(a).

Saylor URL: http://www.saylor.org/books

Saylor.org
919

23.4 Cases
Breach of Partnership Fiduciary Duty
Gilroy v. Conway
391 N.W. 2d 419 (Mich. App. 1986)
PETERSON, J.
Defendant cheated his partner and appeals from the trial court’s judgment granting that partner a
remedy.
Plaintiff was an established commercial photographer in Kalamazoo who also had a partnership interest
in another photography business, Colonial Studios, in Coldwater. In 1974, defendant became plaintiff’s
partner in Colonial Studios, the name of which was changed to Skylight Studios. Under the partnership
agreement, defendant was to be the operating manager of the partnership, in return for which he would
have a guaranteed draw. Except for the guaranteed draw, the partnership was equal in ownership and the
sharing of profits.
Prior to defendant’s becoming a partner, the business had acquired a small contractual clientele of schools
for which the business provided student portrait photographs. The partners agreed to concentrate on this
type of business, and both partners solicited schools with success. Gross sales, which were $40,000 in
1974, increased every year and amounted to $209,085 in 1980 [about $537,000 in 2011 dollars].
In the spring of 1981, defendant offered to buy out plaintiff and some negotiations followed. On June 25,
1981, however, plaintiff was notified by the defendant that the partnership was dissolved as of July 1,
1981. Plaintiff discovered that defendant: had closed up the partnership’s place of business and opened up
his own business; had purchased equipment and supplies in preparation for commencing his own
business and charged them to the partnership; and had taken with him the partnership employees and
most of its equipment.
Defendant had also stolen the partnership’s business. He had personally taken over the business of some
customers by telling them that the partnership was being dissolved; in other cases he simply took over

Saylor URL: http://www.saylor.org/books

Saylor.org
920

partnership contracts without telling the customers that he was then operating on his own. Plaintiff also
learned that defendant’s deceit had included the withdrawal, without plaintiff’s knowledge, of partnership
funds for defendant’s personal use in 1978 in an amount exceeding $11,000 [about $36,000 in 2011
dollars].
The trial judge characterized the case as a “classic study of greed” and found that defendant had in effect
appropriated the business enterprise, holding that defendant had “knowingly and willfully violated his
fiduciary relationship as a partner by converting partnership assets to his use and, in doing so, literally
destroying the partnership.” He also found that the partnership could have been sold as a going business
on June 30, 1981, and that after a full accounting, it had a value on that date of $94,596 less accounts
payable of $17,378.85, or a net value of $77,217.15. The division thereof after adjustments for plaintiff’s
positive equity or capital resulted in an award to plaintiff for his interest in the business of $53,779.46
[about $126,000 in 2011 dollars].…
Plaintiff also sought exemplary [punitive] damages. Count II of the complaint alleged that defendant’s
conduct constituted a breach of defendant’s fiduciary duty to his partner under §§ 19-22 of the Uniform
Partnership Act, and Count III alleged conversion of partnership property. Each count contained
allegations that defendant’s conduct was willful, wanton and in reckless disregard of plaintiff’s rights and
that such conduct had caused injury to plaintiff’s feelings, including humiliation, indignity and a sense of
moral outrage. The prayer for relief sought exemplary damages therefore.
Plaintiff’s testimony on the point was brief. He said:
The effect of really the whole situation, and I think it was most apparent when I walked into the empty
building, was extreme disappointment and really total outrage at the fact that something that I had given
the utmost of my talent and creativity, energy, and whatever time was necessary to build, was totally
destroyed and there was just nothing of any value that was left.…My business had been stolen and there
wasn’t a thing that I could do about it. And to me, that was very humiliating that one day I had something
that I had worked 10 years on, and the next day I had absolutely nothing of any value.
As noted above, the trial judge found that defendant had literally destroyed the partnership by knowingly
and willfully converting partnership assets in violation of his fiduciary duty as a partner. He also found

Saylor URL: http://www.saylor.org/books

Saylor.org
921

that plaintiff had suffered a sense of outrage, indignity and humiliation and awarded him $10,000
[$23,000 in 2011 dollars] as exemplary damages.
Defendant appeals from that award, asserting that plaintiff’s cause of action arises from a breach of the
partnership contract and that exemplary damages may not be awarded for breach of that contract.…
If it were to be assumed that a partner’s breach of his fiduciary duty or appropriation of partnership
equipment and business contract to his own use and profit are torts, it is clear that the duty breached
arises from the partnership contract. One acquires the property interest of a co-tenant in partnership only
by the contractual creation of a partnership; one becomes a fiduciary in partnership only by the
contractual undertaking to become a partner. There is no tortious conduct here existing independent of
the breach of the partnership contract.
Neither do we see anything in the Uniform Partnership Act to suggest that an aggrieved partner is entitled
to any remedy other than to be made whole economically. The act defines identically the partnership
fiduciary duty and the remedy for its breach, i.e., to account:
Sec. 21. (1) Every partner must account to the partnership for any benefit, and hold as trustee for it any
profits derived by him without the consent of the other partners from any transaction connected with the
formation, conduct, or liquidation of the partnership or from any use by him of its property.
So, the cases involving a partner’s breach of the fiduciary duty to their partners have been concerned
solely with placing the wronged partners in the economic position that they would have enjoyed but for
the breach.
[Judgment for plaintiff affirmed, as modified with regard to damages.]

CASE QUESTIONS
1.

For what did the court award the plaintiff $53,000?

2.

The court characterizes the defendant as having “cheated his partner”—that is, Conway committed
fraud. (Gilroy said his business had been “stolen.”) Fraud is a tort. Punitive damages may be awarded
against a tortfeasor, even in a jurisdiction that generally disallows punitive damages in contract. In
fact, punitive damages are sometimes awarded for breach of the partnership fiduciary duty. In

Saylor URL: http://www.saylor.org/books

Saylor.org
922

Cadwalader, Wickersham & Taft v. Beasley, 728 So.2d 253 (Florida Ct. App., 1998), a New York law
firm was found to have wrongfully expelled a partner lawyer, Beasley, from membership in its Palm
Beach, Florida, offices. New York law controlled. The trial court awarded Beasley $500,000 in punitive
damages. The appeals court, construing the same UPA as the court construed in Gilroy, said:
Under New York law, the nature of the conduct which justifies an award of punitive damages is
conduct having a high degree of moral culpability, or, in other words, conduct which shows a
“conscious disregard of the rights of others or conduct so reckless as to amount to such
disregard.”…[S]ince the purpose of punitive damages is to both punish the wrongdoer and deter
others from such wrongful behavior, as a matter of policy, courts have the discretion to award
punitive damages[.]…[The defendant] was participating in a clandestine plan to wrongfully expel
some partners for the financial gain of other partners. Such activity cannot be said to be
honorable, much less to comport with the “punctilio of an honor.” Because these findings
establish that [the defendant] consciously disregarded the rights of Beasley, we affirm the award
of punitive damages.
As a matter of social policy, which is the better ruling, the Michigan court’s in Gilroy or the Florida
court’s in Cadwalader?

Partnership Authority, Express or Apparent
Hodge v Garrett
614 P.2d 420 (Idaho 1980)
Bistline, J.
[Plaintiff] Hodge and defendant-appellant Rex E. Voeller, the managing partner of the Pay-Ont Drive-In
Theatre, signed a contract for the sale of a small parcel of land belonging to the partnership. That parcel,
although adjacent to the theater, was not used in theater operations except insofar as the east 20 feet were
necessary for the operation of the theater’s driveway. The agreement for the sale of land stated that it was
between Hodge and the Pay-Ont Drive-In Theatre, a partnership. Voeller signed the agreement for the
partnership, and written changes as to the footage and price were initialed by Voeller. (The trial court

Saylor URL: http://www.saylor.org/books

Saylor.org
923

found that Hodge and Voeller had orally agreed that this 20 foot strip would be encumbered by an
easement for ingress and egress to the partnership lands.)
Voeller testified that he had told Hodge prior to signing that Hodge would have to present him with a plat
plan which would have to be approved by the partners before the property could be sold. Hodge denied
that a plat plan had ever been mentioned to him, and he testified that Voeller did not tell him that the
approval of the other partners was needed until after the contract was signed. Hodge also testified that he
offered to pay Voeller the full purchase price when he signed the contract, but Voeller told him that that
was not necessary.
The trial court found that Voeller had actual and apparent authority to execute the contract on behalf of
the partnership, and that the contract should be specifically enforced. The partners of the Pay-Ont DriveIn Theatre appeal, arguing that Voeller did not have authority to sell the property and that Hodge knew
that he did not have that authority.
At common law one partner could not, “without the concurrence of his copartners, convey away the real
estate of the partnership, bind his partners by a deed, or transfer the title and interest of his copartners in
the firm real estate.” [Citation] This rule was changed by the adoption of the Uniform Partnership
Act.…[citing the statute].
The meaning of these provisions was stated in one text as follows:
“If record title is in the partnership and a partner conveys in the partnership name, legal title passes. But
the partnership may recover the property (except from a bona fide purchaser from the grantee) if it can
show (A) that the conveying partner was not apparently carrying on business in the usual way or (B) that
he had in fact no authority and the grantee had knowledge of that fact. The burden of proof with respect to
authority is thus on the partnership.” [Citation]
Thus this contract is enforceable if Voeller had the actual authority to sell the property, or, even if Voeller
did not have such authority, the contract is still enforceable if the sale was in the usual way of carrying on
the business and Hodge did not know that Voeller did not have this authority.

Saylor URL: http://www.saylor.org/books

Saylor.org
924

As to the question of actual authority, such authority must affirmatively appear, “for the authority of one
partner to make and acknowledge a deed for the firm will not be presumed.…” [Citation] Although such
authority may be implied from the nature of the business, or from similar past transactions [Citation],
nothing in the record in this case indicates that Voeller had express or implied authority to sell real
property belonging to the partnership. There is no evidence that Voeller had sold property belonging to
the partnership in the past, and obviously the partnership was not engaged in the business of buying and
selling real estate.
The next question, since actual authority has not been shown, is whether Voeller was conducting the
partnership business in the usual way in selling this parcel of land such that the contract is binding under
[the relevant section of the statute] i.e., whether Voeller had apparent authority. Here the evidence
showed, and the trial court found:
1.

“That the defendant, Rex E. Voeller, was one of the original partners of the Pay-Ont Drive In Theatre;
that the other defendants obtained their partnership interest by inheritance upon the death of other
original partners; that upon the death of a partner the partnership affairs were not wound up, but
instead, the partnership merely continued as before, with the heirs of the deceased partner owning
their proportionate share of the partnership interest.

2. “That at the inception of the partnership, and at all times thereafter, Rex E. Voeller was the exclusive,
managing partner of the partnership and had the full authority to make all decisions pertaining to the
partnership affairs, including paying the bills, preparing profit and loss statements, income tax
returns and the ordering of any goods or services necessary to the operation of the business.”
The court made no finding that it was customary for Voeller to sell real property, or even personal
property, belonging to the partnership. Nor was there any evidence to this effect. Nor did the court discuss
whether it was in the usual course of business for the managing partner of a theater to sell real property.
Yet the trial court found that Voeller had apparent authority to sell the property. From this it must be
inferred that the trial court believed it to be in the usual course of business for a partner who has exclusive
control of the partnership business to sell real property belonging to the partnership, where that property
is not being used in the partnership business. We cannot agree with this conclusion. For a theater,
“carrying on in the usual way the business of the partnership,” [Citation to relevant section of the statute]

Saylor URL: http://www.saylor.org/books

Saylor.org
925

means running the operations of the theater; it does not mean selling a parcel of property adjacent to the
theater. Here the contract of sale stated that the land belonged to the partnership, and, even if Hodge
believed that Voeller as the exclusive manager had authority to transact all business for the firm, Voeller
still could not bind the partnership through a unilateral act which was not in the usual business of the
partnership. We therefore hold that the trial court erred in holding that this contract was binding on the
partnership.
Judgment reversed. Costs to appellant.

CASE QUESTIONS
1.

What was the argument that Voeller had actual authority? What did the court on appeal say about that
argument?

2.

What was the argument that Voeller had apparent authority? What did the court on appeal say about
that argument? To rephrase the question, what facts would have been necessary to confer on Voeller
apparent authority?

Partnership Bound by Contracts Made by a Partner on Its Behalf; Partners’
Duties to Each Other; Winding Up
Long v. Lopez
115 S.W.3d 221 (Texas App. 2003)
Holman, J.
Wayne A. Long [plaintiff at the trial court] sued Appellee Sergio Lopez to recover from him, jointly and
severally, his portion of a partnership debt that Long had paid. After a bench trial, the trial court ruled
that Long take nothing from Appellee. We reverse and render, and remand for calculation of attorney’s
fees in this suit and pre- and post-judgment interest.
Long testified that in September 1996, Long, Lopez, and Don Bannister entered into an oral partnership
agreement in which they agreed to be partners in Wood Relo (“the partnership”), a trucking business
located in Gainesville, Texas. Wood Relo located loads for and dispatched approximately twenty trucks it
leased from owner-operators.…

Saylor URL: http://www.saylor.org/books

Saylor.org
926

The trial court found that Long, Lopez, and Bannister formed a partnership, Wood Relo, without a written
partnership agreement. Lopez does not contest these findings.
Long testified that to properly conduct the partnership’s business, he entered into an office equipment
lease with IKON Capital Corporation (“IKON”) on behalf of the partnership. The lease was a thirty-month
contract under which the partnership leased a telephone system, fax machine, and photocopier at a rate of
$577.91 per month. The lease agreement was between IKON and Wood Relo; the “authorized signer” was
listed as Wayne Long, who also signed as personal guarantor.
Long stated that all three partners were authorized to buy equipment for use by the partnership. He
testified that the partners had agreed that it was necessary for the partnership to lease the equipment and
that on the day the equipment was delivered to Wood Relo’s office, Long was the only partner at the
office; therefore, Long was the only one available to sign the lease and personal guaranty that IKON
required. [The partnership disintegrated when Bannister left and he later filed for bankruptcy.]…Long
testified that when Bannister left Wood Relo, the partnership still had “quite a few” debts to pay,
including the IKON lease.…
Eventually, IKON did repossess all the leased equipment. Long testified that he received a demand letter
from IKON, requesting payment by Wood Relo of overdue lease payments and accelerating payment of
the remaining balance of the lease. IKON sought recovery of past due payments in the amount of
$2,889.55 and accelerated future lease payments in the amount of $11,558.20, for a total of $14,447.75,
plus interest, costs, and attorney’s fees, with the total exceeding $16,000. Long testified that he advised
Lopez that he had received the demand letter from IKON.
Ultimately, IKON filed a lawsuit against Long individually and d/b/a Wood Relo, but did not name Lopez
or Bannister as parties to the suit. Through his counsel, Long negotiated a settlement with IKON for a
total of $9,000. An agreed judgment was entered in conjunction with the settlement agreement providing
that if Long did not pay the settlement, Wood Relo and Long would owe IKON $12,000.
After settling the IKON lawsuit, Long’s counsel sent a letter to Lopez and Bannister regarding the
settlement agreement, advising them that they were jointly and severally liable for the $9,000 that
extinguished the partnership’s debt to IKON, plus attorney’s fees.…

Saylor URL: http://www.saylor.org/books

Saylor.org
927

The trial court determined that Long was not entitled to reimbursement from Lopez because Long was not
acting for the partnership when he settled IKON’s claim against the partnership. The court based its
conclusion on the fact that Long had no “apparent authority with respect to lawsuits” and had not notified
Lopez of the IKON lawsuit.

Analysis
To the extent that a partnership agreement does not otherwise specify, the provisions of the Texas Revised
Partnership Act govern the relations of the partners and between the partners and the partnership.
[Citations] Under the Act, each partner has equal rights in the management and conduct of the business
of a partnership. With certain inapplicable exceptions, all partners are liable jointly and severally for all
debts and obligations of the partnership unless otherwise agreed by the claimant or provided by law. A
partnership may be sued and may defend itself in its partnership name. Each partner is an agent of the
partnership for the purpose of its business; unless the partner does not have authority to act for the
partnership in a particular matter and the person with whom the partner is dealing knows that the
partner lacks authority, an act of a partner, including the execution of an instrument in the partnership
name, binds the partnership if “the act is for apparently carrying on in the ordinary course: (1) the
partnership business.” [Citation] If the act of a partner is not apparently for carrying on the partnership
business, an act of a partner binds the partnership only if authorized by the other partners. [Citation]
The extent of authority of a partner is determined essentially by the same principles as those measuring
the scope of the authority of an agent. [Citation] As a general rule, each partner is an agent of the
partnership and is empowered to bind the partnership in the normal conduct of its business. [Citation]
Generally, an agent’s authority is presumed to be coextensive with the business entrusted to his care.
[Citations] An agent is limited in his authority to such contracts and acts as are incident to the
management of the particular business with which he is entrusted. [Citation]

Winding Up the Partnership
A partner’s duty of care to the partnership and the other partners is to act in the conduct and winding up
of the partnership business with the care an ordinarily prudent person would exercise in similar
circumstances. [Citation] During the winding up of a partnership’s business, a partner’s fiduciary duty to

Saylor URL: http://www.saylor.org/books

Saylor.org
928

the other partners and the partnership is limited to matters relating to the winding up of the partnership’s
affairs. [Citation]
Long testified that he entered into the settlement agreement with IKON to save the partnership a
substantial amount of money. IKON’s petition sought over $16,000 from the partnership, and the
settlement agreement was for $9,000; therefore, Long settled IKON’s claim for 43% less than the amount
for which IKON sued the partnership.
Both Long and Lopez testified that the partnership “fell apart,” “virtually was dead,” and had to move
elsewhere.…The inability of the partnership to continue its trucking business was an event requiring the
partners to wind up the affairs of the partnership. See [Citation]…
The Act provides that a partner winding up a partnership’s business is authorized, to the extent
appropriate for winding up, to perform the following in the name of and for and on behalf of the
partnership:
(1) prosecute and defend civil, criminal, or administrative suits;
(2) settle and close the partnership’s business;
(3) dispose of and convey the partnership’s property;
(4) satisfy or provide for the satisfaction of the partnership’s liabilities;
(5) distribute to the partners any remaining property of the partnership; and
(6) perform any other necessary act. [Citation]
Long accrued the IKON debt on behalf of the partnership when he secured the office equipment for
partnership operations, and he testified that he entered into the settlement with IKON when the
partnership was in its final stages and the partners were going their separate ways. Accordingly, Long was
authorized by the Act to settle the IKON lawsuit on behalf of the partnership.…

Lopez’s Liability for the IKON Debt

Saylor URL: http://www.saylor.org/books

Saylor.org
929

If a partner reasonably incurs a liability in excess of the amount he agreed to contribute in properly
conducting the business of the partnership or for preserving the partnership’s business or property, he is
entitled to be repaid by the partnership for that excess amount. [Citation] A partner may sue another
partner for reimbursement if the partner has made such an excessive payment. [Citation]
With two exceptions not applicable to the facts of this case, all partners are liable jointly and severally for
all debts and obligations of the partnership unless otherwise agreed by the claimant or provided by law.
Because Wood Relo was sued for a partnership debt made in the proper conduct of the partnership
business, and Long settled this claim in the course of winding up the partnership, he could maintain an
action against Lopez for reimbursement of Long’s disproportionate payment. [Citations]

Attorneys’ Fees
Long sought to recover the attorney’s fees expended in defending the IKON claim, and attorney’s fees
expended in the instant suit against Lopez. Testimony established that it was necessary for Long to
employ an attorney to defend the action brought against the partnership by IKON; therefore, the
attorney’s fees related to defending the IKON lawsuit on behalf of Wood Relo are a partnership debt for
which Lopez is jointly and severally liable. As such, Long is entitled to recover from Lopez one-half of the
attorney’s fees attributable to the IKON lawsuit. The evidence established that reasonable and necessary
attorney’s fees to defend the IKON lawsuit were $1725. Therefore, Long is entitled to recover from Lopez
$862.50.
Long also seeks to recover the attorney’s fees expended pursuing the instant lawsuit. See [Texas statute
citation] (authorizing recovery of attorney’s fees in successful suit under an oral contract); see also
[Citation] (holding attorney’s fees are recoverable by partner under because action against other partner
was founded on partnership agreement, which was a contract). We agree that Long is entitled to recover
reasonable and necessary attorney’s fees incurred in bringing the instant lawsuit. Because we are
remanding this case so the trial court can determine the amount of pre- and post-judgment interest to be
awarded to Long, we also remand to the trial court the issue of the amount of attorney’s fees due to Long
in pursuing this lawsuit against Lopez for collection of the amount paid to IKON on behalf of the
partnership.

Saylor URL: http://www.saylor.org/books

Saylor.org
930

Conclusion
We hold the trial court erred in determining that Long did not have authority to act for Wood Relo in
defending, settling, and paying the partnership debt owed by Wood Relo to IKON. Lopez is jointly and
severally liable to IKON for $9,000, which represents the amount Long paid IKON to defend and
extinguish the partnership debt. We hold that Lopez is jointly and severally liable to Long for $1725,
which represents the amount of attorney’s fees Long paid to defend against the IKON claim. We further
hold that Long is entitled to recover from Lopez reasonable and necessary attorney’s fees in pursuing the
instant lawsuit.
We reverse the judgment of the trial court. We render judgment that Lopez owes Long $5362.50 (one-half
of the partnership debt to IKON plus one-half of the corresponding attorney’s fees). We remand the case
to the trial court for calculation of the amount of attorney’s fees owed by Lopez to Long in the instant
lawsuit, and calculation of pre- and post-judgment interest.

CASE QUESTIONS
1.

Why did the trial court determine that Lopez owed Long nothing?

2.

Absent a written partnership agreement, what rules control the operation and winding up of the
partnership?

3.

Why did the appeals court determine that Long did have authority to settle the lawsuit with IKON?

4.

Lopez was not named by IKON when it sued Long and the partnership. Why did the court determine that
did not matter, that Lopez was still liable for one-half the costs of settling that case?

5.

Why was Long awarded compensation for the attorneys’ fees expended in dealing with the IKON matter
and in bringing this case?

Dissolution under RUPA
Horizon/CMS Healthcare Corp. v. Southern Oaks Health Care, Inc.
732 So.2d 1156 (Fla. App. 1999)
Goshorn, J.

Saylor URL: http://www.saylor.org/books

Saylor.org
931

Horizon is a large, publicly traded provider of both nursing home facilities and management for nursing
home facilities. It wanted to expand into Osceola County in 1993. Southern Oaks was already operating in
Osceola County[.]…Horizon and Southern Oaks decided to form a partnership to own the proposed [new]
facility, which was ultimately named Royal Oaks, and agreed that Horizon would manage both the
Southern Oaks facility and the new Royal Oaks facility. To that end, Southern Oaks and Horizon entered
into several partnership and management contracts in 1993.
In 1996, Southern Oaks filed suit alleging numerous defaults and breaches of the twenty-year
agreements.…[T]he trial court found largely in favor of Southern Oaks, concluding that Horizon breached
its obligations under two different partnership agreements [and that] Horizon had breached several
management contracts. Thereafter, the court ordered that the partnerships be dissolved, finding that “the
parties to the various agreements which are the subject of this lawsuit are now incapable of continuing to
operate in business together” and that because it was dissolving the partnerships, “there is no entitlement
to future damages.…” In its cross appeal, Southern Oaks asserts that because Horizon unilaterally and
wrongfully sought dissolution of the partnerships, Southern Oaks should receive a damage award for the
loss of the partnerships’ seventeen remaining years’ worth of future profits. We reject its argument.
Southern Oaks argues Horizon wrongfully caused the dissolution because the basis for dissolution cited
by the court is not one of the grounds for which the parties contracted. The pertinent contracts provided
in section 7.3 “Causes of Dissolution”: “In addition to the causes for dissolution set forth in Section 7.2(c),
the Partnership shall be dissolved in the event that:…(d) upon thirty (30) days prior written notice to the
other Partner, either Partner elects to dissolve the Partnership on account of an Irreconcilable Difference
which arises and cannot, after good faith efforts, be resolved.…”
Southern Oaks argues that what Horizon relied on at trial as showing irreconcilable differences—the
decisions of how profits were to be determined and divided—were not “good faith differences of opinion,”
nor did they have “a material and adverse impact on the conduct of the Partnerships’ Business.” Horizon’s
refusal to pay Southern Oaks according to the terms of the contracts was not an “irreconcilable difference”
as defined by the contract, Southern Oaks asserts, pointing out that Horizon’s acts were held to be
breaches of the contracts. Because there was no contract basis for dissolution, Horizon’s assertion of
dissolution was wrongful, Southern Oaks concludes.

Saylor URL: http://www.saylor.org/books

Saylor.org
932

Southern Oaks contends further that not only were there no contractual grounds for dissolution,
dissolution was also wrongful under the Florida Statutes. Southern Oaks argues that pursuant to section
[of that statute] Horizon had the power to dissociate from the partnership, but, in the absence of contract
grounds for the dissociation, Horizon wrongfully dissociated. It asserts that it is entitled to lost future
profits under Florida’s partnership law.…
We find Southern Oaks’ argument without merit. First, the trial court’s finding that the parties are
incapable of continuing to operate in business together is a finding of “irreconcilable differences,” a
permissible reason for dissolving the partnerships under the express terms of the partnership agreements.
Thus, dissolution was not “wrongful,” assuming there can be “wrongful” dissolutions, and Southern Oaks
was not entitled to damages for lost future profits. Additionally, the partnership contracts also permit
dissolution by “judicial decree.” Although neither party cites this provision, it appears that pursuant
thereto, the parties agreed that dissolution would be proper if done by a trial court for whatever reason
the court found sufficient to warrant dissolution.
Second, even assuming the partnership was dissolved for a reason not provided for in the partnership
agreements, damages were properly denied. Under RUPA, it is clear that wrongful dissociation triggers
liability for lost future profits. See[RUPA:] “A partner who wrongfully dissociates is liable to the
partnership and to the other partners for damages caused by the dissociation. The liability is in addition
to any other obligation of the partner to the partnership or to the other partners.” However, RUPA
does not contain a similar provision for dissolution; RUPA does not refer to the dissolutions as rightful or
wrongful. [RUPA sets out] “Events causing dissolution and winding up of partnership business,” [and]
outlines the events causing dissolution without any provision for liability for damages.…[RUPA]
recognizes judicial dissolution:
A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the
following events:…
(5) On application by a partner, a judicial determination that:
(a) The economic purpose of the partnership is likely to be unreasonably frustrated;

Saylor URL: http://www.saylor.org/books

Saylor.org
933

(b) Another partner has engaged in conduct relating to the partnership business which makes it not
reasonably practicable to carry on the business in partnership with such partner; or
(c) It is not otherwise reasonably practicable to carry on the partnership business in conformity with the
partnership agreement[.]…
Paragraph (5)(c) provides the basis for the trial court’s dissolution in this case. While “reasonably
practicable” is not defined in RUPA, the term is broad enough to encompass the inability of partners to
continue working together, which is what the court found.
Certainly the law predating RUPA allowed for recovery of lost profits upon the wrongful dissolution of a
partnership. See e.g., [Citation]: “A partner who assumes to dissolve the partnership before the end of the
term agreed on in the partnership articles is liable, in an action at law against him by his co-partner for
the breach of the agreement, to respond in damages for the value of the profits which the plaintiff would
otherwise have received.”
However, RUPA brought significant changes to partnership law, among which was the adoption of the
term “dissociation.” Although the term is undefined in RUPA, dissociation appears to have taken the place
of “dissolution” as that word was used pre-RUPA. “Dissolution” under RUPA has a different meaning,
although the term is undefined in RUPA. It follows that the pre-RUPA cases providing for future damages
upon wrongful dissolution are no longer applicable to a partnership dissolution. In other words a
“wrongful dissolution” referred to in the pre-RUPA case law is now, under RUPA, known as “wrongful
dissociation.” Simply stated, under [RUPA], only when a partner dissociates and the dissociation is
wrongful can the remaining partners sue for damages. When a partnership is dissolved, RUPA…provides
the parameters of liability of the partners upon dissolution.…
[Citation]: “Dissociation is not a condition precedent to dissolution.…Most dissolution events are
dissociations. On the other hand, it is not necessary to have a dissociation to cause a dissolution and
winding up.”
Southern Oaks’ attempt to bring the instant dissolution under the statute applicable to dissociation is
rejected. The trial court ordered dissolution of the partnership, not the dissociation of Horizon for

Saylor URL: http://www.saylor.org/books

Saylor.org
934

wrongful conduct. There no longer appears to be “wrongful” dissolution—either dissolution is provided
for by contract or statute or the dissolution was improper and the dissolution order should be reversed. In
the instant case, because the dissolution either came within the terms of the partnership agreements or
[RUPA] (judicial dissolution where it is not reasonably practicable to carry on the partnership business),
Southern Oaks’ claim for lost future profits is without merit. Affirmed.

CASE QUESTIONS
1.

Under RUPA, what is a dissociation? What is a dissolution?

2.

Why did Southern Oaks claim there was no contractual basis for dissolution, notwithstanding the
determination that Horizon had breached the partnership agreement and the management contract?

3.

Given those findings, what did Southern Oaks not get at the lower-court trial that it wanted on this
appeal?

4.

Why didn’t Southern Oaks get what it wanted on this appeal?

Saylor URL: http://www.saylor.org/books

Saylor.org
935

23.5 Summary and Exercises
Summary
Most of the Uniform Partnership Act (UPA) and Revised Uniform Partnership Act (RUPA) rules apply
only in the absence of agreement among the partners. Under both, unless the agreement states otherwise,
partners have certain duties: (1) the duty to serve—that is, to devote themselves to the work of the
partnership; (2) the duty of loyalty, which is informed by the fiduciary standard: the obligation to act
always in the best interest of the partnership and not in one’s own best interest; (3) the duty of care—that
is, to act as a reasonably prudent partner would; (4) the duty of obedience not to breach any aspect of the
agreement or act without authority; (5) the duty to inform copartners; and (6) the duty to account to the
partnership. Ordinarily, partners operate through majority vote, but no act that contravenes the
partnership agreement itself can be undertaken without unanimous consent.
Partners’ rights include rights (1) to distributions of money, including profits (and losses) as per the
agreement or equally, indemnification, and return of capital contribution (but not a right to
compensation); (2) to management as per the agreement or equally; (3) to choose copartners; (4) to
property of the partnership, but no partner has any rights to specific property (under UPA the partners
own property as tenants in partnership; under RUPA the partnership as entity owns property, but it will
be distributed upon liquidation); (5) to assign (voluntarily or involuntarily) the partnership interest; the
assignee does not become a partner or have any management rights, but a judgment creditor may obtain a
charging order against the partnership; and (6) to enforce duties and rights by suits in law or equity
(under RUPA a formal accounting is not required).
Under UPA, a change in the relation of the partners dissolves the partnership but does not necessarily
wind up the business. Dissolution may be voluntary, by violation of the agreement, by operation of law, or
by court order. Dissolution terminates the authority of the partners to act for the partnership. After
dissolution, a new partnership may be formed.
Under RUPA, a change in the relation of the partners is a dissociation, leaving the remaining partners
with two options: continue on; or wind up, dissolve, and terminate. In most cases, a partnership may buy

Saylor URL: http://www.saylor.org/books

Saylor.org
936

out the interest of a partner who leaves without dissolving the partnership. A term partnership also will
not dissolve so long as at least one-half of the partners choose to remain. When a partner’s dissociation
triggers dissolution, partners are allowed to vote subsequently to continue the partnership.
When a dissolved partnership is carried on as a new one, creditors of the old partnership remain creditors
of the new one. A former partner remains liable to the creditors of the former partnership. A new partner
is liable to the creditors of the former partnership, bur only to the extent of the new partner’s capital
contribution. A former partner remains liable for debts incurred after his withdrawal unless he gives
proper notice of his withdrawal; his actual authority terminates upon dissociation and apparent authority
after two years.
If the firm is to be terminated, it is wound up. The assets of the partnership include all required
contributions of partners, and from the assets liabilities are paid off (1) to creditors and (2) to partners on
their accounts. Under RUPA, nonpartnership creditors share equally with unsatisfied partnership
creditors in the personal assets of their debtor-partners.

EXERCISES
1.

Anne and Barbara form a partnership. Their agreement specifies that Anne will receive two-thirds of the
profit and Barbara will get one-third. The firm suffers a loss of $3,000 the first year. How are the losses
divided?

2.

Two lawyers, Glenwood and Higgins, formed a partnership. Glenwood failed to file Client’s paperwork on
time in a case, with adverse financial consequences to Client. Is Higgins liable for Glenwood’s
malpractice?

3.

When Client in Exercise 2 visited the firm’s offices to demand compensation from Glenwood, the two got
into an argument. Glenwood became very agitated; in an apparent state of rage, he threw a law book at
Client, breaking her nose. Is Higgins liable?

4.

Assume Glenwood from Exercise 2 entered into a contract on behalf of the firm to buy five computer
games. Is Higgins liable?

5.

Grosberg and Goldman operated the Chatham Fox Hills Shopping Center as partners. They agreed that
Goldman would deposit the tenants’ rental checks in an account in Grosberg’s name at First Bank.

Saylor URL: http://www.saylor.org/books

Saylor.org
937

Without Grosberg’s knowledge or permission, Goldman opened an account in both their names at Second
Bank, into which Goldman deposited checks payable to the firm or the partners. He indorsed each check
by signing the name of the partnership or the partners. Subsequently, Goldman embezzled over $100,000
of the funds. Second Bank did not know Grosberg and Goldman were partners. Grosberg then sued
Second Bank for converting the funds by accepting checks on which Grosberg’s or the partnership’s
indorsement was forged. Is Second Bank liable? Discuss.
6.

Pearson Collings, a partner in a criminal defense consulting firm, used the firm’s phones and computers to
operate a side business cleaning carpets. The partnership received no compensation for the use of its
equipment. What claim would the other partners have against Collings?

7.

Follis, Graham, and Hawthorne have a general partnership, each agreeing to split losses 20 percent, 20
percent, and 60 percent, respectively. While on partnership business, Follis negligently crashes into a
victim, causing $100,000 in damages. Follis declares bankruptcy, and the firm’s assets are inadequate to
pay the damages. Graham says she is liable for only $20,000 of the obligation, as per the agreement. Is
she correct?

8.

Ingersoll and Jackson are partners; Kelly, after much negotiation, agreed to join the firm effective
February 1. But on January 15, Kelly changed his mind. Meanwhile, however, the other two had already
arranged for the local newspaper to run a notice that Kelly was joining the firm. The notice ran on
February 1. Kelly did nothing in response. On February 2, Creditor, having seen the newspaper notice,
extended credit to the firm. When the firm did not pay, Creditor sought to have Kelly held liable as a
partner. Is Kelly liable?

SELF-TEST QUESTIONS
1.

Under UPA, a partner is generally entitled to a formal accounting of partnership affairs
a.

whenever it is just and reasonable

b.

if a partner is wrongfully excluded from the business by copartners

c.

if the right exists in the partnership agreement

d.

all of the above

Donners, Inc., a partner in CDE Partnership, applies to Bank to secure a loan and assigns to Bank
its partnership interest. After the assignment, which is true?
a.

Bank steps into Donners’s shoes as a partner.

Saylor URL: http://www.saylor.org/books

Saylor.org
938

b.

Bank does not become a partner but has the right to participate in the management of the firm
to protect its security interest until the loan is paid.

c.

Bank is entitled to Donners’s share of the firm’s profits.

d.

Bank is liable for Donners’s share of the firm’s losses.

e.

None of these is true.
Which of these requires unanimous consent of the partners in a general partnership?

a.

the assignment of a partnership interest

b.

the acquisition of a partnership debt

c.

agreement to be responsible for the tort of one copartner

d.

admission of a new partner

e.

agreement that the partnership should stand as a surety for a third party’s obligation
Paul Partner (1) bought a computer and charged it to the partnership’s account; (2) cashed a
firm check and used the money to buy a computer in his own name; (3) brought from home a
computer and used it at the office. In which scenario does the computer become partnership
property?

a.

1 only

b.

1 and 2

c.

1, 2, and 3
That partnerships are entities under RUPA means they have to pay federal income tax in their
own name.

a.

true

b.

false
That partnerships are entities under RUPA means the partners are not personally liable for the
firm’s debts beyond their capital contributions.

a.

true

b.

false

SELF-TEST ANSWERS
1.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
939

2.

c

3.

d

4.

b

5.

a

6.

b

Saylor URL: http://www.saylor.org/books

Saylor.org
940

Chapter 24

Hybrid Business Forms
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The limited partnership

2.

The limited liability company

3.

Other hybrid business forms: the sub-S corporation, limited liability partnerships, and limited
liability limited partnerships

This chapter provides a bridge between the partnership and the corporate form. It explores several
types of associations that are hybrid forms—that is, they share some aspects of partnerships and
some of corporations. Corporations afford the inestimable benefit of limited liability, partnerships
the inestimable benefit of limited taxation. Businesspeople always seek to limit their risk and their
taxation.
At base, whether to allow businesspeople and investors to grasp the holy grail of limited liability is a
political issue. When we say a person is “irresponsible,” it means he (or she, or it) does not take
responsibility for his harmful actions; the loss is borne by others. Politically speaking, there is an
incentive to allow businesspeople insulation from liability: it encourages them to take risks and
invest, thus stimulating economic activity and forestalling unemployment. So the political trade-off
with allowing various inventive forms of business organization is between providing business actors
with the security that they will lose only their calculable investment, thus stimulating the economy,
versus the “moral hazard” of allowing them to emerge mostly unscathed from their own harmful or
foolish activities, thus externalizing resulting losses upon others. Some people feel that during the
run-up to the “Great Recession” of 2007–09, the economic system allowed too much risk taking.
When the risky investments collapsed, though, instead of forcing the risk takers to suffer loss, the

Saylor URL: http://www.saylor.org/books

Saylor.org
941

government intervened—it “bailed them out,” as they say, putting the consequences of the failed
risks on the taxpayer.
The risk-averseness and inventiveness of businesspeople is seemingly unlimited, as is investors’ urge
to make profits through others’ efforts with as little risk as possible. The rationale for the invention of
these hybrid business forms, then, is (1) risk reduction and (2) tax reduction. Here we take up the
most common hybrid types first: limited partnerships and limited liability companies. Then we cover
them in the approximate chronological order of their invention: sub-S corporations, limited liability
partnerships, and limited liability limited partnerships. All these forms are entities.

Saylor URL: http://www.saylor.org/books

Saylor.org
942

24.1 Limited Partnerships
LEARNING OBJECTIVES
Understand the following aspects of the limited partnership:
1.

Governing law and definition

2.

Creation and capitalization

3.

Control and compensation

4.

Liabilities

5.

Taxation

6.

Termination

Governing Law and Definition
The limited partnership is attractive because of its treatment of taxation and its imposition of limited
liability on its limited partners.

Governing Law
The original source of limited partnership law is the Uniform Limited Partnership Act (ULPA), which was
drafted in 1916. A revised version, the Revised Uniform Limited Partnership Act (RULPA), was adopted
by the National Conference of Commissioners on Uniform Laws in 1976 and further amended in 1985 and
in 2001.
The 2001 act was
drafted for a world in which limited liability partnerships and limited liability companies can meet many
of the needs formerly met by limited partnerships. This Act therefore targets two types of enterprises that
seem largely beyond the scope of LLPs and LLCs: (i) sophisticated, manager-entrenched commercial deals
whose participants commit for the long term, and (ii) estate planning arrangements (family limited
partnerships). The Act accordingly assumes that, more often than not, people utilizing it will want (1)
strong centralized management, strongly entrenched, and (2) passive investors with little control over or
right to exit the entity. The Act’s rules, and particularly its default rules, have been designed to reflect
these assumptions.

[1]

Saylor URL: http://www.saylor.org/books

Saylor.org
943

All states except Louisiana adopted the 1976 or 1985 act—most opting for the 1985 version—and sixteen
states have adopted the 2001 version. The acts may be properly referred to with a hyphen: “ULPA-1985,”
or “ULPA-2001”; the wordrevised has been dropped. Here, we mainly discuss ULPA-1985. The Uniform
Partnership Act (UPA) or the Revised Uniform Partnership Act (RUPA) also applies to limited
partnerships except where it is inconsistent with the limited partnership statutes. The ULPA-2001 is not
so much related to UPA or RUPA as previous versions were.

Definition
A limited partnership (LP) is defined as “a partnership formed by two or more persons under the laws of a
State and having one or more general partners and one or more limited partners.”

[2]

The form tends to be

attractive in business situations that focus on a single or limited-term project, such as making a movie or
developing real estate; it is also widely used by private equity firms.

Creation and Capitalization
Unlike a general partnership, a limited partnership is created in accordance with the state statute
authorizing it. There are two categories of partners: limited and general. The limited partners capitalize
the business and the general partners run it.

Creation
The act requires that the firm’s promoters file acertificate of limited partnership with the secretary of
state; if they do not, or if the certificate is substantially defective, a general partnership is created. The
certificate must be signed by all general partners. It must include the name of the limited partnership
(which must include the words limited partnership so the world knows there are owners of the firm who
are not liable beyond their contribution) and the names and business addresses of the general partners. If
there are any changes in the general partners, the certificate must be amended. The general partner may
be, and often is, a corporation. Having a general partner be a corporation achieves the goal of limited
liability for everyone, but it is somewhat of a “clunky” arrangement. That problem is obviated in the
limited liability company, discussed in Section 24.2 "Limited Liability Companies". Here is an example of

Saylor URL: http://www.saylor.org/books

Saylor.org
944

a limited partnership operating
agreement:http://www.wyopa.com/Articles%20of%20limited%20partnership.htm.
Any natural person, partnership, limited partnership (domestic or foreign), trust, estate, association, or
corporation may become a partner of a limited partnership.

Capitalization
The money to capitalize the business typically comes mostly from thelimited partners, who may
themselves be partnerships or corporations. That is, the limited partners use the business as an
investment device: they hope the managers of the firm (the general partners) will take their contributions
and give them a positive return on it. The contributions may be money, services, or property, or promises
to make such contributions in the future.

Control and Compensation
Control
Control is not generally shared by both classes of partners.

General Partners
The control of the limited partnership is in the hands of the general partners, which may—as noted—be
partnerships or corporations.

Limited Partners
Under ULPA-1985 and its predecessors, a limited partner who exercised any significant control would
incur liability like a general partner as to third parties who believed she was one (the “control rule”).
However, among the things a limited partner could do that would not risk the loss of insulation from
personal liability were these “safe harbors”:
•

Acting as an agent, employee, or contractor for the firm; or being an officer, director, or shareholder
of a corporate general partner

•

Consulting with the general partner of the firm

Saylor URL: http://www.saylor.org/books

Saylor.org
945

•

Requesting or attending a meeting of partners

•

Being a surety for the firm

•

Voting on amendments to the agreement, on dissolution or winding up the partnership, on loans to
the partnership, on a change in its nature of business, on removing or admitting a general or limited
partner

However, see Section 24.3.3 "Limited Liability Limited Partnerships" for how this “control rule” has been
abolished under ULPA-2001.
General partners owe fiduciary duties to other general partners, the firm, and the limited partners; limited
partners who do not exercise control do not owe fiduciary duties. See Figure 24.1 "The Limited
Partnership under ULPA-1985".
Figure 24.1 The Limited Partnership under ULPA-1985

The partnership agreement may specify which general or limited partners have the right to vote on any
matter, but if the agreement grants limited partners voting rights beyond the “safe harbor,” a court may
abolish that partner’s limited liability.

Assignment of Partnership Rights

Saylor URL: http://www.saylor.org/books

Saylor.org
946

Limited partnership interests may be assigned in whole or in part; if in whole, the assignor ceases to be a
partner unless otherwise agreed. An assignment is usually made as security for a loan. The assignee
becomes a new limited partner only if all the others consent or if provided for in the certificate; the
assignment does not cause dissolution. The happy ease with which a limited partner can divest himself of
the partnership interest makes the investment in the firm here more like that in a corporation than in a
general partnership.

Inspection of Books
Limited partners have the right to inspect the firm’s books and records, they may own competing
interests, they may be creditors of the firm, and they may bring derivative suits on the firm’s behalf. They
may not withdraw their capital contribution if that would impair creditors’ rights.

Addition of New Partners
Unless the partnership agreement provides otherwise (it usually does), the admission of additional
limited partners requires the written consent of all. A general partner may withdraw at any time with
written notice; if withdrawal is a violation of the agreement, the limited partnership has a right to claim of
damages. A limited partner can withdraw any time after six months’ notice to each general partner, and
the withdrawing partner is entitled to any distribution as per the agreement or, if none, to the fair value of
the interest based on the right to share in distributions.

Compensation
We noted in discussing partnerships that the partners are not entitled to “compensation,” that is, payment
for their work; they are entitled to a share of the profits. For limited partnerships, the rule is a bit
different.

General Partners
Often, general partners are paid for their management work on a sliding scale, receiving a greater share of
each dollar of cash flow as the limited partners’ cash distributions rise, thus giving the general partner an
incentive to increase limited-partner distributions.

Saylor URL: http://www.saylor.org/books

Saylor.org
947

Limited Partners
Profits or losses are shared as agreed in the certificate or, if there is no agreement, in accordance with the
percentages of capital contributions made.

Liabilities
Liability is not shared.

General Partners
The general partners are liable as in a general partnership, and they have the same fiduciary duty and
duty of care as partners in a general partnership. However, see the discussion in Section 24.3.3 "Limited
Liability Limited Partnerships" of the newest type of LP, the limited liability limited partnership (triple
LP), where the general partner is also afforded limited liability under ULPA-2001.

Limited Partners
The limited partners are only liable up to the amount of their capital contribution, provided the surname
of the limited partner does not appear in the partnership name (unless his name is coincidentally the
same as that of one of the general partners whose name does appear) and provided the limited partner
does not participate in control of the firm. See Section 24.4.1 "Limited Partnerships: Limited Partners’
Liability for Managing Limited Partnership" for a case that highlights liability issues for partners.
We have been discussing ULPA-1985 here. But in a world of limited liability companies, limited liability
partnerships, and limited liability limited partnerships, “the control rule has become an anachronism”;
ULPA-2001 “provides a full, status-based liability shield for each limited partner, ‘even if the limited
partner participates in the management and control of the limited partnership.’

[3]

The section thus

eliminates the so-called control rule with respect to personal liability for entity obligations and brings
[4]

limited partners into parity with LLC members, LLP partners and corporate shareholders.” And as will
be noted in Section 24.3.3 "Limited Liability Limited Partnerships"under ULPA-2001 the general partner
is also shielded from liability.

Taxation
Saylor URL: http://www.saylor.org/books

Saylor.org
948

Assuming the limited partnership meets a minimum number of criteria related to limited liability,
centralized management, duration, and transferability of ownership, it can enjoy the benefits of passthrough taxation; otherwise it will be taxed as a corporation. Pass-through (“conduit”) taxation is usually
very important to partners.

Termination
The limited partnership’s termination involves the same three steps as in a general partnership: (1)
dissolution, (2) winding up, and (3) termination.

Dissolution
Dissolution of a limited partnership is the first step toward termination (but termination does not
necessarily follow dissolution). The limited partners have no power to dissolve the firm except on court
order, and the death or bankruptcy of a limited partner does not dissolve the firm. The following events
may cause dissolution: (1) termination of the partnership as per the certificate’s provisions; (2)
termination upon an event specified in the partnership agreement; (3) the unanimous written consent of
the partners; (4) the withdrawal of a general partner, unless at least one remains and the agreement says
one is enough, or if within ninety days all partners agree to continue; (5) an event that causes the business
to be illegal; and (6) judicial decree of dissolution when it is not reasonable to carry on. If the agreement
has no term, its dissolution is not triggered by some agreed-to event, and none of the other things listed
cause dissolution.
Dissolution requires the filing of a certificate of cancellation with the state if winding up commences.

Winding Up
General partners who have not wrongfully dissolved the partnership may wind it up, and so may the
limited partners if all the general partners have wrongfully dissolved the firm. Any partner or that
person’s legal representative can petition a court for winding up, with cause.
Upon winding up, the assets are distributed (1) to creditors, including creditor-partners, not including
liabilities for distributions of profit; (2) to partners and ex-partners to pay off unpaid distributions; (3) to

Saylor URL: http://www.saylor.org/books

Saylor.org
949

partners as return of capital contributions, unless otherwise agreed; and (4) to partners for partnership
interests in proportion as they share in distributions, unless otherwise agreed. No distinction is made
between general and limited partners—they share equally, unless otherwise agreed. When winding up is
completed, the firm is terminated.
It is worth reiterating the part about “unless otherwise agreed”: people who form any kind of a business
organization—partnership, a hybrid form, or corporations—can to a large extent choose to structure their
relationship as they see fit. Any aspect of the company’s formation, operation, or ending that is not
included in an agreement flops into the default provisions of the relevant law.

KEY TAKEAWAY
A limited partnership is a creature of statute: it requires filing a certificate with the state because it confers on
some of its members the marvel of limited liability. It is an investment device composed of one or more
general partners and one or more limited partners; limited partners may leave with six months’ notice and are
entitled to an appropriate payout. The general partner is liable as a partner is a general partnership; the
limited partners’ liability is limited to the loss of their investment, unless they exercise so much control of the
firm as to become general partners. The general partner is paid, and the general and limited partners split
profit as per the agreement or, if none, in the proportion as they made capital contributions. The firm is
usually taxed like a general partnership: it is a conduit for the partners’ income. The firm is dissolved upon the
end of its term, upon an event specified in the agreement, or in several other circumstances, but it may have
indefinite existence.

EXERCISES
1.

Why does the fact that the limited liability company provides limited liability for some of its members
mean that a state certificate must be filed?

2.

What liability has the general partner? The limited partner?

3.

How easy is it for the limited partner to dispose of (sell) her partnership interest?

[1] “Uniform Limited Partnership Act (2001), Prefatory Note,” NCCUSL
Archives,http://www.law.upenn.edu/bll/archives/ulc/ulpa/final2001.pdf.
[2] ULPA, Section 102(11).

Saylor URL: http://www.saylor.org/books

Saylor.org
950

[3] ULPA-2001, Section 303.
[4] Official Comment to Uniform Limited Partnership Act 2001, Section 303.

Saylor URL: http://www.saylor.org/books

Saylor.org
951

24.2 Limited Liability Companies
LEARNING OBJECTIVES
1.

Understand the history and law governing limited liability companies (LLCs).

2.

Identify the creation and capitalization of an LLC.

3.

Understand control and compensation of a firm.

4.

Recognize liabilities in the LLC form.

5.

Explain the taxation of an LLC.

6.

Identify how LLCs are terminated.

History and Law Governing Limited Liability Companies
History of the Limited Liability Company
The limited liability company (LLC) gained sweeping popularity in the late twentieth century because it
combines the best aspects of partnership and the best aspects of corporations: it allows all its owners
(members) insulation from personal liability and pass-through (conduit) taxation. The first efforts to form
LLCs were thwarted by IRS rulings that the business form was too much like a corporation to escape
corporate tax complications. Tinkering by promoters of the LLC concept and flexibility by the IRS solved
those problems in interesting and creative ways.
Corporations have six characteristics: (1) associates, (2) an objective to carry on a business and divide the
gains, (3) continuity of life, (4) centralized management, (5) limited liability, and (6) free transferability of
interests. Partnerships also, necessarily, have the first two corporate characteristics; under IRS rulings, if
the LLC is not to be considered a corporation for tax purposes, it must lack at least one-half of the
remaining four characteristics of a corporation: the LLC, then, must lack two of these corporate
characteristics (otherwise it will be considered a corporation): (1) limited liability, (2) centralized
management, (3) continuity of life, or (4) free transferability of interests. But limited liability is essential
and centralized management is necessary for passive investors who don’t want to be involved in decision
making, so pass-through taxation usually hinges on whether an LLC has continuity of life and free
transferability of accounts. Thus it is extremely important that the LLC promoters avoid the corporate
characteristics of continuity of life and free transferability of interests.

Saylor URL: http://www.saylor.org/books

Saylor.org
952

We will see how the LLC can finesse these issues.

Governing Law
All states have statutes allowing the creation of LLCs, and while a Uniform Limited Liability Company Act
has been promulgated, only eight states have adopted it as of January 2011. That said, the LLC has
become the entity of choice for many businesses.

Creation and Capitalization
Creation of the LLC
An LLC is created according to the statute of the state in which it is formed. It is required that the LLC
members file a “certificate of organization” with the secretary of state, and the name must indicate that it
is a limited liability company. Partnerships and limited partnerships may convert to LLCs; the partners’
previous liability under the other organizational forms is not affected, but going forward, limited liability
is provided. The members’ operating agreement spells out how the business will be run; it is subordinate
to state and federal law. Unless otherwise agreed, the operating agreement can be amended only by
unanimous vote. The LLC is an entity. Foreign LLCs must register with the secretary of state before doing
business in a “foreign” state, or they cannot sue in state courts.
As compared with corporations, the LLC is not a good form if the owners expect to have multiple investors
or to raise money from the public. The typical LLC has relatively few members (six or seven at most), all of
whom usually are engaged in running the firm.
Most early LLC statutes, at least, prohibited their use by professionals. That is, practitioners who need
professional licenses, such as certified public accountants, lawyers, doctors, architects, chiropractors, and
the like, could not use this form because of concern about what would happen to the standards of practice
if such people could avoid legitimate malpractice claims. For that reason, the limited liability partnership
was invented.

Capitalization

Saylor URL: http://www.saylor.org/books

Saylor.org
953

Capitalization is like a partnership: members contribute capital to the firm according to their agreement.
As in a partnership, the LLC property is not specific to any member, but each has a personal property
interest in general. Contributions may be in the form of cash, property or services rendered, or a promise
to render them in the future.

Control and Compensation
Control
The LLC operating agreement may provide for either a member-managed LLC or a manager-managed
(centralized) LLC. If the former, all members have actual and apparent authority to bind the LLC to
contracts on its behalf, as in a partnership, and all members’ votes have equal weight unless otherwise
agreed. Member-managers have duty of care and a fiduciary duty, though the parameters of those duties
vary from state to state. If the firm is manager managed, only managers have authority to bind the firm;
the managers have the duty of care and fiduciary duty, but the nonmanager members usually do not.
Some states’ statutes provide that voting is based on the financial interests of the members. Most statutes
provide that any extraordinary firm decisions be voted on by all members (e.g., amend the agreement,
admit new members, sell all the assets prior to dissolution, merge with another entity). Members can
make their own rules without the structural requirements (e.g., voting rights, notice, quorum, approval of
major decisions) imposed under state corporate law.
If the firm has a centralized manager system, it gets a check in its “corporate-like” box, so it will need to
make sure there are enough noncorporate-like attributes to make up for this one. If it looks too much like
a corporation, it will be taxed like one.
One of the real benefits of the LLC as compared with the corporation is that no annual meetings are
required, and no minutes need to be kept. Often, owners of small corporations ignore these formalities to
their peril, but with the LLC there are no worries about such record keeping.

Compensation
Distributions are allocated among members of an LLC according to the operating agreement; managing
partners may be paid for their services. Absent an agreement, distributions are allocated among members

Saylor URL: http://www.saylor.org/books

Saylor.org
954

in proportion to the values of contributions made by them or required to be made by them. Upon a
member’s dissociation that does not cause dissolution, a dissociating member has the right to distribution
as provided in the agreement, or—if no agreement—the right to receive the fair value of the member’s
interest within a reasonable time after dissociation. No distributions are allowed if making them would
cause the LLC to become insolvent.

Liability
The great accomplishment of the LLC is, again, to achieve limited liability for all its members: no general
partner hangs out with liability exposure.

Liability to Outsiders
Members are not liable to third parties for contracts made by the firm or for torts committed in the scope
of business (but of course a person is always liable for her own torts), regardless of the owner’s level of
participation—unlike a limited partnership, where the general partner is liable. Third parties’ only
recourse is as against the firm’s property. See Puleo v. Topel, (see Section 24.4.2 "Liability Issues in
LLCs"), for an analysis of owner liability in an LLC.

Internal Liabilities
Unless the operating agreement provides otherwise, members and managers of the LLC are generally not
liable to the firm or its members except for acts or omissions constituting gross negligence, intentional
misconduct, or knowing violations of the law. Members and managers, though, must account to the firm
for any personal profit or benefit derived from activities not consented to by a majority of disinterested
members or managers from the conduct of the firm’s business or member’s or managers use of firm
property—which is the same as in partnership law.

Taxation
Assuming the LLC is properly formed so that it is not too much like a corporation, it will—upon its
members’ election—be treated like a partnership for tax purposes.

Termination
Saylor URL: http://www.saylor.org/books

Saylor.org
955

Termination, loosely speaking, refers either to how the entity’s life as a business ends (continuity of life)
or to how a member’s interest in the firm ends—that is, how freely the interest is transferable.

Continuity of Life
The first step in the termination of the LLC is dissolution, though dissolution is not necessarily followed
by termination.

Dissolution and Winding Up
The IRS has determined that continuity of life does not exist “if the death, insanity, bankruptcy,
retirement, resignation, or expulsion of any member will cause a dissolution of the organization,”

[1]

and

that if one of these events occurs, the entity may continue only with the members’ unanimous consent.
Dissolution may occur even if the business is continued by the remaining members.
The typical LLC statute provides that an LLC will dissolve upon (1) expiration of the LLC’s term as per its
agreement; (2) events specified in the agreement; (3) written consent of all members; (4) an “event of
dissociation” of a member, unless within ninety days of the event all remaining members agree to
continue, or the right to continue is stated in the LLC; (5) the entry of a judicial decree of dissolution; (6) a
change in membership that results in there being fewer than two members; or (7) the expiration of two
years after the effective date of administrative dissolution.
And an “event of dissociation” is typically defined as (1) a member’s voluntary withdrawal, (2) her
assignment of the entire LLC interest, (3) her expulsion, (4) her bankruptcy, (5) her becoming
incompetent, (6) dissolution of an entity member (as an LLC, limited partnership, or corporation), or (7)
any other event specified in the agreement.
Thus under most statutes’ default position, if a member dies, becomes insane or bankrupt, retires, resigns,
or is expelled, the LLC will dissolve unless within ninety days the rest of the members unanimously agree
to continue. And by this means the firm does not have continuity of life. Some states provide
opportunities for even more flexibility regarding the “unanimous” part. In the mid-1990s, the IRS issued
revenue rulings (as opposed to regulations) that it would be enough if a “majority in interest” of
remaining partners agreed to continue the business, and the “flexible” statute states adopted this

Saylor URL: http://www.saylor.org/books

Saylor.org
956

possibility (the ones that did not are called “bulletproof” statutes). “Majority in interests” means a
majority of profits and capital.
If the firm does dissolve, some states require public filings to that effect. If dissolution leads to winding
up, things progress as in a general partnership: the business at hand is finished, accounts are rendered,
bills paid, assets liquidated, and remaining assets are distributed to creditors (including member and
manager creditors, but not for their shares in profits); to members and past members for unpaid
distributions; to members for capital contributions; and to members as agreed or in proportion to
contributions made. Upon dissolution, actual authority of members or managers terminates except as
needed to wind up; members may have apparent authority, though, unless the third party had notice of
the dissolution.

Free Transferability of Interest
Again, the problem here is that if a member’s interest in the LLC is as freely transferable as a
shareholder’s interest in a corporation (an owner can transfer all attributes of his interest without the
others’ consent), the LLC will probably be said to have a check mark in the “corporate-like” box: too many
of those and the firm will not be allowed pass-through taxation. Thus the trick for the LLC promoters is to
limit free transferability enough to pass the test of not being a corporation, but not limit so much as to
make it really difficult to divest oneself of the interest (then it’s not a very liquid or desirable investment).
Some states’ LLC statutes have as the default rule that the remaining members must unanimously consent
to allow an assignee or a transferee of a membership interest to participate in managing the LLC. Since
this prevents a member from transferring all attributes of the interest (the right to participate in
management isn’t transferred or assigned), the LLC formed under the default provision will not have “free
transferability of interest.” But if the LLC agreement allowsmajority consent for the transfer of all
attributes, that also would satisfy the requirement that there not be free transferability of interests. Then
we get into the question of how to define “majority”: by number of members or by value of their
membership? And what if only the managing partners need to consent? Or if there are two classes of
membership and the transfer of interests in one class requires the consent of the other? The point is that

Saylor URL: http://www.saylor.org/books

Saylor.org
957

people keep pushing the boundaries to see how close their LLC can come to corporation-like status
without being called a corporation.
Statutes for LLCs allow other business entities to convert to this form upon application.

KEY TAKEAWAY
The limited liability company has become the entity of choice for many businesspeople. It is created by state
authority that, upon application, issues the “certificate of organization.” It is controlled either by managers or
by members, it affords its members limited liability, and it is taxed like a partnership. But these happy results
are obtained only if the firm lacks enough corporate attributes to escape being labeled as a corporation. To
avoid too much “corporateness,” the firm’s certificate usually limits its continuity of life and the free
transferability of interest. The ongoing game is to finesse these limits: to make them as nonconstraining as
possible, to get right up to the line to preserve continuity, and to make the interest as freely transferable as
possible.

EXERCISES
1.

What are the six attributes of a corporation? Which are automatically relevant to the LLC? Which two
corporate attributes are usually dropped in an LLC?

2.

Why does the LLC not want to be treated like a corporation?

3.

Why does the name of the LLC have to include an indication that it is an LLC?

4.

How did LLCs finesse the requirement that they not allow too-free transferability of the interest?

[1] Treasury Regulation, § 301.7701-2(b)(1).

Saylor URL: http://www.saylor.org/books

Saylor.org
958

24.3 Other Forms
LEARNING OBJECTIVE
1.

Recognize other business forms: sub-S corporations, limited liability partnerships, and limited liability
limited partnerships.

Sub-S Corporation
History
The sub-S corporation or the S corporation gets its name from the IRS Code, Chapter 1, Subchapter S. It
was authorized by Congress in 1958 to help small corporations and to stem the economic and cultural
influence of the relatively few, but increasingly powerful, huge multinational corporations. According to
the website of an S corporation champion, “a half century later, S corporations are the most popular
corporate structure in America. The IRS estimates that there were 4.5 million S corporation owners in the
United States in 2007—about twice the number of C [standard] corporations.”

[1]

Creation and Capitalization
The S corporation is a regular corporation created upon application to the appropriate secretary of state’s
office and operated according to its bylaws and shareholders’ agreements. There are, however, some limits
on how the business is set up, among them the following:
•

It must be incorporated in the United States.

•

It cannot have more than one hundred shareholders (a married couple counts as one shareholder).

•

The only shareholders are individuals, estates, certain exempt organizations, or certain trusts.

•

Only US citizens and resident aliens may be shareholders.

•

The corporation has only one class of stock.

•

With some exceptions, it cannot be a bank, thrift institution, or insurance company.

•

All shareholders must consent to the S corporation election.

•

It is capitalized as is a regular corporation.

Liability
Saylor URL: http://www.saylor.org/books

Saylor.org
959

The owners of the S corporation have limited liability.

Taxation
Taxation is the crux of the matter. The S corporation pays no corporate income tax (unless it has a lot of
passive income). The S corporation’s shareholders include on their personal income statements, and pay
tax on, their share of the corporation’s separately stated items of income, deduction, and loss. That is, the
S corporation avoids the dreaded double taxation of corporate income.

Transferability of Ownership
S corporations’ shares can be bought or sold via share purchase agreements, and all changes in the
ownership are reflected in the share ledger in the corporate minute book.

Limited Liability Partnerships
Background
In 1991, Texas enacted the first limited liability partnership (LLP) statute, largely in response to the
liability that had been imposed on partners in partnerships sued by government agencies in relation to
massive savings and loan failures in the 1980s.

[2]

(Here we see an example of the legislature allowing

business owners to externalize the risks of business operation.) More broadly, the success of the limited
liability company attracted the attention of professionals like accountants, lawyers, and doctors who
sought insulation from personal liability for the mistakes or malpractice of their partners. Their wish was
granted with the adoption in all states of statutes authorizing the creation of the limited liability
partnership in the early 1990s. Most partnership law under the Revised Uniform Partnership Act applies
to LLPs.

Creation
Members of a partnership (only a majority is required) who want to form an LLP must file with the
secretary of state; the name of the firm must include “limited liability partnership” or “LLP” to notify the
public that its members will not stand personally for the firm’s liabilities.

Saylor URL: http://www.saylor.org/books

Saylor.org
960

Liability
As noted, the purpose of the LLP form of business is to afford insulation from liability for its members. A
typical statute provides as follows: “Any obligation of a partnership incurred while the partnership is a
limited liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the
partnership. A partner is not personally liable, directly or indirectly, by way of indemnification,
contribution, assessment or otherwise, for such an obligation solely by reason of being or so acting as a
partner.”

[3]

However, the statutes vary. The early ones only allowed limited liability for negligent acts and retained
unlimited liability for other acts, such as malpractice, misconduct, or wrongful acts by partners,
employees, or agents. The second wave eliminated all these as grounds for unlimited liability, leaving only
breaches of ordinary contract obligation. These two types of legislation are called partial shield statutes.
The third wave of LLP legislation offered full shieldprotection—no unlimited liability at all. Needless to
say, the full-shield type has been most popular and most widely adopted. Still, however, many statutes
require specified amounts of professional malpractice insurance, and partners remain fully liable for their
own negligence or for wrongful acts of those in the LLP whom they supervise.
In other respects, the LLP is like a partnership.

Limited Liability Limited Partnerships
The progress toward achieving limited liability continues. Alimited liability limited partnership (LLLP, or
triple LP) is the latest invention. It is a limited partnership that has invoked the LLLP provisions of its
state partnership law by filing with a specified public official the appropriate documentation to become an
LLLP. This form completely eliminates the automatic personal liability of the general partner for
partnership obligations and, under most statutes, also eliminates the “control rule” liability exposure for
all limited partners. It is noteworthy that California law does not allow for an LLLP to be formed in
California; however, it does recognize LLLPs formed in other states. A “foreign” LLLP doing business in
California must register with the secretary of state. As of February 2011, twenty-one states allow the
formation of LLLPs.

Saylor URL: http://www.saylor.org/books

Saylor.org
961

The 2001 revision of the Uniform Limited Partnership Act (ULPA) provides this definition of an LLLP:
“‘Limited liability limited partnership’…means a limited partnership whose certificate of limited
partnership states that the limited partnership is a limited liability limited partnership.”

[4]

Section 404(c)

gets to the point: “An obligation of a limited partnership incurred while the limited partnership is a
limited liability limited partnership, whether arising in contract, tort, or otherwise, is solely the obligation
of the limited partnership. A general partner is not personally liable, directly or indirectly, by way of
contribution or otherwise, for such an obligation solely by reason of being or acting as a general partner.
This subsection applies despite anything inconsistent in the partnership agreement that existed
immediately before the consent required to become a limited liability limited partnership[.]”

[5]

In the discussion of limited partnerships, we noted that ULPA-2001 eliminates the “control rule” so that
limited partners who exercise day-to-day control arenot thereby liable as general partners. Now, in the
section quoted in the previous paragraph, the general partner’s liability for partnership obligations is
vaporized too. (Of course, the general partner is liable for its, his, or her own torts.) The preface to ULPA2001 explains, “In a limited liability limited partnership (‘LLLP’), no partner—whether general or
limited—is liable on account of partner status for the limited partnership’s obligations. Both general and
limited partners benefit from a full, status-based liability shield that is equivalent to the shield enjoyed by
corporate shareholders, LLC members, and partners in an LLP.”
Presumably, most existing limited partnerships will switch over to LLLPs. The ULPA-2001 provides that
“the Act makes LLLP status available through a simple statement in the certificate of limited partnership.”

Ethical Concerns
There was a reason that partnership law imposed personal liability on the partners: people tend to be
more careful when they are personally liable for their own mistakes and bad judgment. Many government
programs reflect peoples’ interest in adverting risk: federal deposit insurance, Social Security, and
bankruptcy, to name three. And of course corporate limited liability has existed for two hundred
years.

[6]

Whether the movement to allow almost anybody the right to a business organization that affords

limited liability will encourage entrepreneurship and business activity or whether it will usher in a new

Saylor URL: http://www.saylor.org/books

Saylor.org
962

era of moral hazard—people being allowed to escape the consequences of their own irresponsibility—is yet
to be seen.

KEY TAKEAWAY
Businesspeople always prefer to reduce their risks. The partnership form imposes serious potential risk:
unlimited personal liability. The corporate form eliminates that risk but imposes some onerous formalities and
double taxation. Early on, then, the limited partnership form was born, but it still imposed unlimited liability
on the general partner and on the limited partner if she became too actively involved. Congress was induced
in the mid-1950s to allow certain small US corporations the right to single taxation, but the sub-S corporation
still suffered from various limitations on its structure. In the 1980s, the limited liability company was invented;
it has become the entity of choice for many businesspeople, but its availability for professionals was limited.
In the late 1980s, the limited liability partnership form gained favor, and in the early 2000s, the limited liability
limited partnership finished off unlimited liability for limited partnerships.

EXERCISES
1.

The principal disadvantage of the general partnership is that it imposes unlimited personal liability on the
partners. What is the disadvantage of the corporate form?

2.

Why isn’t the limited partnership an entirely satisfactory solution to the liability problem of the
partnership?

3.

Explain the issue of “moral hazard” and the business organization form.

[1] “The History and Challenges of America’s Dominant Business Structure,” S Corp: Defending America’s Small and
Family-Owned Businesses, http://www.s-corp.org/our-history.
[2] Christine M. Przybysz, “Shielded Beyond State Limits: Examining Conflict-Of-Law Issues In Limited Liability
Partnerships,” Case Western Reserve Law Review 54, no. 2 (2003): 605.
[3] Revised Code of Washington (RCW), Section 25.05.130.
[4] “Uniform Limited Partnership Act (2001),” NCCUSL
Archives,http://www.law.upenn.edu/bll/archives/ulc/ulpa/final2001.htm; ULPA Section, 102(9).
[5] ULPA Section, 404(c).
[6] See, for example, David A. Moss, “Risk, Responsibility, and the Role of Government,” Drake Law Review 56, no.
2 (2008): 541.

Saylor URL: http://www.saylor.org/books

Saylor.org
963

24.4 Cases
Limited Partnerships: Limited Partners’ Liability for Managing Limited
Partnership
Frigidaire Sales Corp. v. Union Properties, Inc.
562 P.2d 244 (Wash. 1977)
Plaintiff [Frigidaire] entered into a contract with Commercial Investors (Commercial), a limited
partnership. Defendants, Leonard Mannon and Raleigh Baxter, were limited partners of Commercial.
Defendants were also officers, directors, and shareholders of Union Properties, Inc., the only general
partner of Commercial. Defendants controlled Union Properties, and through their control of Union
Properties they exercised the day-to-day control and management of Commercial. Commercial breached
the contract, and Plaintiff brought suit against Union Properties and Defendants. The trial court
concluded that Defendants did not incur general liability for Commercial’s obligations by reason of their
control of Commercial, and the Court of Appeals affirmed.
[Plaintiff] does not contend that Defendants acted improperly by setting up the limited partnership with a
corporation as the sole general partner. Limited partnerships are a statutory form of business
organization, and parties creating a limited partnership must follow the statutory requirements. In
Washington, parties may form a limited partnership with a corporation as the sole general partner.
[Citations]
Plaintiff’s sole contention is that Defendants should incur general liability for the limited partnership’s
obligations under RCW 25.08.070, because they exercised the day-to-day control and management of
Commercial. Defendants, on the other hand, argue that Commercial was controlled by Union Properties, a
separate legal entity, and not by Defendants in their individual capacities. [RCW 25.08.070 then read: “A
limited partner shall not become liable as a general partner unless, in addition to the exercise of his rights
and powers as limited partner, he takes part in the control of the business.”]
…The pattern of operation of Union Properties was to investigate and conceive of real estate investment
opportunities and, when it found such opportunities, to cause the creation of limited partnerships with

Saylor URL: http://www.saylor.org/books

Saylor.org
964

Union Properties acting as the general partner. Commercial was only one of several limited partnerships
so conceived and created. Defendants did not form Union Properties for the sole purpose of operating
Commercial. Hence, their acts on behalf of Union Properties were not performed merely for the benefit of
Commercial.…
[P]etitioner was never led to believe that Defendants were acting in any capacity other than in their
corporate capacities. The parties stipulated at the trial that Defendants never acted in any direct, personal
capacity. When the shareholders of a corporation, who are also the corporation’s officers and directors,
conscientiously keep the affairs of the corporation separate from their personal affairs, and no fraud or
manifest injustice is perpetrated upon third persons who deal with the corporation, the corporation’s
separate entity should be respected. [Citations]
For us to find that Defendants incurred general liability for the limited partnership’s obligations under
RCW 25.08.070 would require us to apply a literal interpretation of the statute and totally ignore the
corporate entity of Union Properties, when Plaintiff knew it was dealing with that corporate entity. There
can be no doubt that Defendants, in fact, controlled the corporation. However, they did so only in their
capacities as agents for their principal, the corporate general partner. Although the corporation was a
separate entity, it could act only through its board of directors, officers, and agents. [Citations] Plaintiff
entered into the contract with Commercial. Defendants signed the contract in their capacities as president
and secretary-treasurer of Union Properties, the general partner of Commercial. In the eyes of the law it
was Union Properties, as a separate corporate entity, which entered into the contract with Plaintiff and
controlled the limited partnership.
Further, because Defendants scrupulously separated their actions on behalf of the corporation from their
personal actions, Plaintiff never mistakenly assumed that Defendants were general partners with general
liability. [Citations] Plaintiff knew Union Properties was the sole general partner and did not rely on
Defendants’ control by assuming that they were also general partners. If Plaintiff had not wished to rely
on the solvency of Union Properties as the only general partner, it could have insisted that Defendants
personally guarantee contractual performance. Because Plaintiff entered into the contract knowing that
Union Properties was the only party with general liability, and because in the eyes of the law it was Union

Saylor URL: http://www.saylor.org/books

Saylor.org
965

Properties, a separate entity, which controlled the limited partnership, there is no reason for us to find
that Defendants incurred general liability for their acts done as officers of the corporate general partner.
The decision of the Court of Appeals is affirmed.

CASE QUESTIONS
1.

Frigidaire entered into a contract with Commercial Investors, a limited partnership. The general partner in
the limited partnership was Union Properties, Inc., a corporation. Who were the limited partners in the
limited partnership? Who were the controlling principals of the corporate general partner?

2.

Why is it common for the general partner in a limited partnership to be a corporation?

3.

Why does the court reiterate that the plaintiff knew it was dealing with a limited partnership that had a
corporate general partner?

4.

What could the plaintiff have done in this case to protect itself?

5.

The court ruled in favor of the defendants, but is this setup kind of a scam? What is the “moral hazard”
problem lurking in this case?

Liability Issues in LLCs
Puleo v. Topel
856 N.E.2d 1152 (Ill. App. 2006)
Plaintiffs Philip Puleo [and others]…appeal the order of the circuit court dismissing their claims against
defendant Michael Topel.
The record shows that effective May 30, 2002, Thinktank, a limited liability company (LLC) primarily
involved in web design and web marketing, was involuntarily dissolved by the Illinois Secretary of
State…due to Thinktank’s failure to file its 2001 annual report as required by the Illinois Limited Liability
Company Act (the Act) [Citation].
[In December 2002], plaintiffs, independent contractors hired by Topel, filed a complaint against Topel
and Thinktank in which they alleged breach of contract, unjust enrichment, and claims under the account
stated theory. Those claims stemmed from plaintiffs’ contention that Topel, who plaintiffs alleged was the
sole manager and owner of Thinktank, knew or should have known of Thinktank’s involuntary

Saylor URL: http://www.saylor.org/books

Saylor.org
966

dissolution, but nonetheless continued to conduct business as Thinktank from May 30, 2002, through the
end of August 2002. They further contended that on or about August 30, 2002, Topel informed Thinktank
employees and independent contractors, including plaintiffs, that the company was ceasing operations
and that their services were no longer needed. Thinktank then failed to pay plaintiffs for work they had
performed.…
On September 2, 2003, the circuit granted plaintiffs’ motion for judgment on the pleadings against
Thinktank. Thereafter, on October 16, 2003, plaintiffs filed a separate motion for summary judgment
against Topel [personally]. Relying on [Citation], plaintiffs contended that Topel, as a principal of
Thinktank, an LLC, had a legal status similar to a shareholder or director of a corporation, who courts
have found liable for a dissolved corporation’s debts. Thus, plaintiffs argued that Topel was personally
liable for Thinktank’s debts.…
…The circuit court denied plaintiffs’ motion for summary judgment against Topel.…In doing so, the
circuit court acknowledged that Topel continued to do business as Thinktank after its dissolution and that
the contractual obligations at issue were incurred after the dissolution.
However…the court entered a final order dismissing all of plaintiffs’ claims against Topel with
prejudice.…The court stated in pertinent part:
Based upon the Court’s…finding that the Illinois Legislature did not intend to hold a member of a Limited
Liability Company liable for debts incurred after the Limited Liability Company had been involuntarily
dissolved, the Court finds that all of Plaintiffs’ claims against Defendant Topel within the Complaint fail as
a matter of law, as they are premised upon Defendant Topel’s alleged personal liability for obligations
incurred in the name of Thinktank LLC after it had been involuntarily dissolved by the Illinois Secretary
of State.
Plaintiffs now appeal that order…[contending] that…the circuit court erred in dismissing their claims
against Topel. In making that argument, plaintiffs acknowledge that the issue as to whether a member or
manager of an LLC may be held personally liable for obligations incurred by an involuntarily dissolved
LLC appears to be one of first impression under the Act. That said, plaintiffs assert that it has long been
the law in Illinois that an officer or director of a dissolved corporation has no authority to exercise

Saylor URL: http://www.saylor.org/books

Saylor.org
967

corporate powers and thus is personally liable for any debts he incurs on behalf of the corporation after its
dissolution. [Citations] Plaintiffs reason that Topel, as managing member of Thinktank, similarly should
be held liable for debts the company incurred after its dissolution.
We first look to the provisions of the Act as they provided the trial court its basis for its ruling.…
(a) Except as otherwise provided in subsection (d) of this Section, the debts, obligations, and liabilities of
a limited liability company, whether arising in contract, tort, or otherwise, are solely the debts,
obligations, and liabilities of the company. A member or manager is not personally liable for a debt,
obligation, or liability of the company solely by reason of being or acting as a member or manager.…
(c) The failure of a limited liability company to observe the usual company formalities or requirements
relating to the exercise of its company powers or management of its business is not a ground for imposing
personal liability on the members or managers for liabilities of the company.
(d) All or specified members of a limited liability company are liable in their capacity as members for all
or specified debts, obligations, or liabilities of the company if:
(1) a provision to that effect is contained in the articles of organization; and
(2) a member so liable has consented in writing to the adoption of the provision or to be bound by the
provision.
[Another relevant section provides]:
(a) A limited liability company is bound by a member or manager’s act after dissolution that:
(1) is appropriate for winding up the company’s business; or
(2) would have bound the company before dissolution, if the other party to the transaction did not have
notice of the dissolution.
(b) A member or manager who, with knowledge of the dissolution, subjects a limited liability company to
liability by an act that is not appropriate for winding up the company’s business is liable to the company
for any damage caused to the company arising from the liability.

Saylor URL: http://www.saylor.org/books

Saylor.org
968

[The statute] clearly indicates that a member or manager of an LLC is not personally liable for debts the
company incurs unless each of the provisions in subsection (d) is met. In this case, plaintiffs cannot
establish either of the provisions in subsection (d). They have not provided this court with Thinktank’s
articles of organization, much less a provision establishing Topel’s personal liability, nor have they
provided this court with Topel’s written adoption of such a provision. As such, under the express language
of the Act, plaintiffs cannot establish Topel’s personal liability for debts that Thinktank incurred after its
dissolution.…
In 1998…the legislature amended [the LLC statute]…and in doing so removed…language which explicitly
provided that a member or manager of an LLC could be held personally liable for his or her own actions or
for the actions of the LLC to the same extent as a shareholder or director of a corporation could be held
personally liable [which would include post-dissolution acts undertaken without authority]. As we have
not found any legislative commentary regarding that amendment, we presume that by removing the noted
statutory language, the legislature meant to shield a member or manager of an LLC from personal
liability. [Citation] “When a statute is amended, it is presumed that the legislature intended to change the
law as it formerly existed.”
Nonetheless, plaintiffs ask this court to disregard the 1998 amendment and to imply a provision into the
Act similar to…the Business Corporation Act. We cannot do so.…When the legislature amended section
[the relevant section] it clearly removed the provision that allowed a member or manager of an LLC to be
held personally liable in the same manner as provided in section 3.20 of the Business Corporation Act.
Thus, the Act does not provide for a member or manager’s personal liability to a third party for an LLC’s
debts and liabilities, and no rule of construction authorizes this court to declare that the legislature did
not mean what the plain language of the statute imports.
We, therefore, find that the circuit court did not err in concluding that the Act did not permit it to find
Topel personally liable to plaintiffs for Thinktank’s debts and liabilities. We agree with plaintiff that the
circuit court’s ruling does not provide an equitable result. However, the circuit court, like this court, was
bound by the statutory language.
Accordingly, we affirm the judgment of the circuit court of Cook County.

Saylor URL: http://www.saylor.org/books

Saylor.org
969

CASE QUESTIONS
1.

Is it possible the defendant did not know his LLC had been involuntarily dissolved because it failed to file
its required annual report? Should he have known it was dissolved?

2.

If Topel’s business had been a corporation, he would not have had insulation from liability for
postdissolution contracts—he would have been liable. Is the result here equitable? Is it fraud?

3.

Seven months after the LLC’s existence was terminated by the state, the defendant hired a number of
employees, did not pay them, and then avoided liability under the LLC shield. How else could the court
have ruled here? It is possible that the legislature’s intent was simply to eliminate compulsory piercing
(see Chapter 25 "Corporation: General Characteristics and Formation" under corporate law principles and
leave the question of LLC piercing to the courts. If so was the court’s decision was correct? The current
LLC act language is similar to the Model Business Corporation Act, which surely permits piercing
(see Chapter 25 "Corporation: General Characteristics and Formation").

Defective Registration as a Limited Liability Partnership
Campbell v. Lichtenfels
2007 WL 447919 (Conn. Super. 2007)
This case concerns the aftermath of the dissolution of the parties’ law practice. Following a hearing on
January 2 and 3, 2007, this court issued a memorandum of decision on January 5, 2007 granting the
plaintiff a prejudgment remedy in the amount of $15,782.01. The plaintiff has now moved for reargument,
contending that the court improperly considered as a setoff one-half of a malpractice settlement paid
personally by the defendant, which sum the court found to be a debt of a partnership. [The defendant was
sued for malpractice by a third party; he paid the entire claim personally and when the law firm dissolved,
the plaintiff’s share from the liquidated assets was reduced by one-half to account for the amount the
defendant had paid.]
In support of his motion to reargue, the plaintiff relies on General Statutes Sec. 34-427(c) and, in that
motion, italicizes those portions which he believes apply to his request for reargument. That section states
(with emphasis as supplied in the plaintiff’s motion) that:

Saylor URL: http://www.saylor.org/books

Saylor.org
970

a partner in a registered limited liability partnership is not liable directly or indirectly, including by way
of indemnification, contribution or otherwise, for any debts, obligations and liabilities of or chargeable to
the partnership or another partner or partners, whether arising in contract, tort, or otherwise, arising in
the course of the partnership business while the partnership is a registered limited liability partnership.
(emphasis in original)
While italicizing the phases that appear to suit his purposes, the plaintiff completely ignores the most
important phrase: “a partner in a registered limited liability partnership.” At the hearing, neither party
presented any evidence at the hearing that tended to prove that the nature of the business relationship
between the parties was that of a “registered limited liability partnership.” To the contrary, the testimony
presented at the hearing revealed that the parties had a general partnership in which they had orally
agreed to share profits and losses equally and that they never signed a partnership agreement. There was
certainly no testimony or tangible evidence to the effect that the partnership had filed “a certificate of
limited liability partnership with the Secretary of the State, stating the name of the partnership, which
shall conform to the requirements of [the statute]; the address of its principal office;…a brief statement of
the business in which the partnership engages; any other matters the partnership may determine to
include; and that the partnership therefore applies for status as a registered limited liability partnership.”
[Citation]
It is true that certain of the exhibits, such as copies of checks and letters written on the law firm
letterhead, refer to the firm as “Campbell and Lichtenfels, LLP.” These exhibits, however, were not offered
for the purpose of establishing the partnership’s character, and merely putting the initials “LLP” on
checks and letterhead is not, in and of itself, proof of having met the statutory requirements for
registration as a limited liability partnership. The key to establishing entitlement to the protections
offered by [the limited liability partnership statute] is proof that the partnership has filed “a certificate of
limited liability partnership with the Secretary of the State,” and the plaintiff presented no such evidence
to the court.
Because the evidence presented at the hearing does not support a claim that the nature of the relationship
between the parties to this case was that of partners in a registered limited liability partnership, the
provisions of [the limited liability partnership statute] do not apply. Rather, this partnership is governed

Saylor URL: http://www.saylor.org/books

Saylor.org
971

by the provisions of [the Uniform Partnership Act] which states: “Except as otherwise provided…all
partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by
the claimant or provided by law.” Because there has been no evidence that this partnership falls within
[any exceptions] the court finds Campbell and Lichtenfels to have been a general partnership in which the
plaintiff shares the liability for the malpractice claim, even if he was not the partner responsible for the
alleged negligence that led to that claim.
The plaintiff correctly points out that reargument is appropriate when the court has “overlooked” a
“…principle of law which would have a controlling effect…” on the outcome of the case at hand. [Citation]
The principle of law now raised by the plaintiff was “overlooked” by the court at the time of the hearing for
two good reasons. First, it was not brought to the court’s attention at the time of the hearing. Second, and
more importantly, the plaintiff presented no evidence that would have supported the claim that the
principle of law in question, namely the provisions of [the limited liability partnership] was applicable to
the facts of this case. Because the provisions of [that statute] are inapplicable, they are quite obviously not
“controlling.” The principle of law which does control this issue is found in [general partnership law] and
that principle makes the plaintiff liable for his share of the malpractice settlement, as the court has
previously found. The motion for reargument is therefore denied.

CASE QUESTIONS
1.

If the parties had been operating as a limited liability partnership, how would that have changed the
result?

2.

Why did the court find that there was no limited liability partnership?

3.

How does general partnership law treat a debt by one partner incurred in the course of partnership
business?

4.

Here, as in the case in Section 24.4.2 "Liability Issues in LLCs", there really is no inequitable result. Why is
this true?

Saylor URL: http://www.saylor.org/books

Saylor.org
972

24.5 Summary and Exercises
Summary
Between partnerships and corporations lie a variety of hybrid business forms: limited partnerships, sub-S
corporations, limited liability companies, limited liability partnerships, and limited liability limited
partnerships. These business forms were invented to achieve, as much as possible, the corporate benefits
of limited liability, centralized control, and easy transfer of ownership interest with the tax treatment of a
partnership.
Limited partnerships were recognized in the early twentieth century and today are governed mostly by the
Uniform Limited Partnership Act (ULPA-1985 or ULPA-2001). These entities, not subject to double
taxation, are composed of one or more general partners and one or more limited partners. The general
partner controls the firm and is liable like a partner in a general partnership (except under ULPA-2001
liability is limited); the limited partners are investors and have little say in the daily operations of the
firm. If they get too involved, they lose their status as limited partners (except this is not so under ULPA2001). The general partner, though, can be a corporation, which finesses the liability problem. A limited
partnership comes into existence only when a certificate of limited partnership is filed with the state.
In the mid-twentieth century, Congress was importuned to allow small corporations the benefit of passthrough taxation. It created the sub-S corporation (referring to a section of the IRS code). It affords the
benefits of taxation like a partnership and limited liability for its members, but there are several
inconvenient limitations on how sub-S corporations can be set up and operate.
The 1990s saw the limited liability company become the entity of choice for many businesspeople. It deftly
combines limited liability for all owners—managers and nonmanagers—with pass-through taxation and
has none of the restrictions perceived to hobble the sub-S corporate form. Careful crafting of the firm’s
bylaws and operating certificate allow it to combine the best of all possible business forms. There
remained, though, one fly in the ointment: most states did not allow professionals to form limited liability
companies (LLCs).

Saylor URL: http://www.saylor.org/books

Saylor.org
973

This last barrier was hurtled with the development of the limited liability partnership. This form, though
mostly governed by partnership law, eschews the vicarious liability of nonacting partners for another’s
torts, malpractice, or partnership breaches of contract. The extent to which such exoneration from
liability presents a moral hazard—allowing bad actors to escape their just liability—is a matter of concern.
Having polished off liability for all owners with the LLC and the LLP, the next logical step occurred when
eyes returned to the venerable limited partnership. The invention of the limited liability limited
partnership in ULPA-2001 not only abolished the “control test” that made limited partners liable if they
got too involved in the firm’s operations but also eliminated the general partner’s liability.
Table 24.1 Comparison of Business Organization Forms

Type of
Business
Form

Formation
and
Ownership
Rules

Limited
partnership

Formal filing
of articles of
partnership;
unlimited
number of
general and
limited partners

Formal filing
of articles of
incorporation;
up to 100
shareholders
allowed but
only one class
S
corporation of stock

Limited
liability
company
Limited
liability
partnership
(LLP)

Funding

Management Liability

Taxes

Dissolution

Flowthrough as
in
partnership

Death or
termination
of general
partner,
unless
otherwise
agreed

Only if
limited
duration or
shareholders
vote to
dissolve

General
partner

General partner
personally
liable; limited
partners to
extent of
contribution[1]

Equity (sell
stock) or debt
funding (issue
bonds);
members share Board of
directors,
profits and
losses
officers

Owners not
personally liable
absent piercing
corporate veil
(see Chapter 25
"Corporation:
General
Characteristics
and Formation")

Flowthrough as
in
partnership

General and
limited
partners
contribute
capital

Formal filing
of articles of
organization;
unlimited
“members”

Members
make capital
contributions,
share profits
and losses

Member
managed or
manager
managed

Limited liability

Upon death
or
Flowbankruptcy,
through as unless
in
otherwise
partnership. agreed

Formal filing
of articles of
LLP

Members
make capital
contributions,
share profits
and losses

All partners or
delegated to
managing
partner

Varies, but
liability is
generally on
partnership;
nonacting

Flowthrough as
in
partnership

Saylor URL: http://www.saylor.org/books

Upon death
or
bankruptcy,
unless
otherwise

Saylor.org
974

Type of
Business
Form

Formation
and
Ownership
Rules

Funding

Management Liability

Taxes

partners have
limited liability
Limited
liability
limited
partnership
(LLLP)

Formal filing
of articles of
LLP; choosing
LLLP form

Same as
Same as above above

Liability on
general partner
abolished: all
members have
limited liability

Dissolution
agreed

Flowthrough as
in
partnership

Same as
above

EXERCISES
1.

Yolanda and Zachary decided to restructure their small bookstore as a limited partnership, called “Y to
Z’s Books, LP.” Under their new arrangement, Yolanda contributed a new infusion of $300; she was
named the general partner. Zachary contributed $300 also, and he was named the limited partner:
Yolanda was to manage the store on Monday, Wednesday, and Friday, and Zachary to manage it on
Tuesday, Thursday, and Saturday. Y to Z Books, LP failed to pay $800 owing to Vendor. Moreover, within
a few weeks, Y to Z’s Books became insolvent. Who is liable for the damages to Vendor?

2.

What result would be obtained in Exercise 1 if Yolanda and Zachary had formed a limited liability
company?

3.

Suppose Yolanda and Zachary had formed a limited liability partnership. What result would be obtained
then?

4.

Jacobsen and Kelly agreed to form an LLC. They filled out the appropriate paperwork and mailed it with
their check to the secretary of state’s office. However, they made a mistake: instead of sending it to
“Boston, MA”—Boston, Massachusetts—they sent it to “Boston, WA”—Boston, Washington. There is a
town in Washington State called “Little Boston” that is part of an isolated Indian reservation. The
paperwork got to Little Boston but then was much delayed. After two weeks, Jacobsen and Kelly figured
the secretary of state in Boston, MA, was simply slow to respond. They began to use their checks,
business cards, and invoices labeled “Jacobsen and Kelly, LLC.” They made a contract to construct a
wind turbine for Pablo; Kelly did the work but used guy wires that were too small to support the
turbine. During a modest wind a week after the turbine’s erection, it crashed into Pablo’s house. The

Saylor URL: http://www.saylor.org/books

Saylor.org
975

total damages exceeded $35,000. Pablo discovered Jacobsen and Kelly’s LLC was defectively created
and sought judgment against them personally. May Pablo proceed against them both personally?
5.

Holden was the manager of and a member of Frost LLLP, an investment firm. In that capacity, he
embezzled $30,000 from one of the firm’s clients, Backus. Backus sued the firm and Holden personally,
but the latter claimed he was shielded from liability by the firm. Is Holden correct?

6.

Bellamy, Carlisle, and Davidson formed a limited partnership. Bellamy and Carlisle were the general
partners and Davidson the limited partner. They contributed capital in the amounts of $100,000,
$100,000, and $200,000, respectively, but then could not agree on a profit-sharing formula. At the end
of the first year, how should they divide their profits?

SELF-TEST QUESTIONS
1.

Peron and Quinn formed P and Q Limited Partnership. Peron made a capital contribution of
$20,000 and became a general partner. Quinn made a capital contribution of $10,000 and
became a limited partner. At the end of the first year of operation, a third party sued the
partnership and both partners in a tort action. What is the potential liability of Peron and Quinn,
respectively?
a.

$20,000 and $10,000

b.

$20,000 and $0

c.

unlimited and $0

d.

unlimited and $10,000

e.

unlimited and unlimited

A limited partnership
a.

comes into existence when a certificate of partnership is filed

b.

always provides limited liability to an investor

c.

gives limited partners a say in the daily operation of the firm

d.

is not likely to be the business form of choice if a limited liability limited partnership option is
available

e.

two of these (specify)

Saylor URL: http://www.saylor.org/books

Saylor.org
976

Puentes is a limited partner of ABC, LP. He paid $30,000 for his interest and he also loaned the
firm $20,000. The firm failed. Upon dissolution and liquidation,
a.

Puentes will get his loan repaid pro rata along with other creditors.

b.

Puentes will get repaid, along with other limited partners, in respect to his capital and loan
after all other creditors have been paid.

c.

if any assets remain, the last to be distributed will be the general partners’ profits.

d.

if Puentes holds partnership property as collateral, he can resort to it to satisfy his claim if
partnership assets are insufficient to meet creditors’ claims.
Reference to “moral hazard” in conjunction with hybrid business forms gets to what concern?

a.

that general partners in a limited partnership will run the firm for their benefit, not the limited
partners’ benefit

b.

that the members of a limited liability company or limited liability partnership will engage in
activities that expose themselves to potential liability

c.

that the trend toward limited liability gives bad actors little incentive to behave ethically
because the losses caused by their behavior are mostly not borne by them

d.

that too few modern professional partnerships will see any need for malpractice insurance
One of the advantages to the LLC form over the sub-S form is

a.

in the sub-S form, corporate profits are effectively taxed twice.

b.

the sub-S form does not provide “full-shield” insulation of liability for its members.

c.

the LLC cannot have a “manager-manager” form of control, whereas that is common for sub-S
corporations.

d.

the LLC form requires fewer formalities in its operation (minutes, annual meetings, etc.).

SELF-TEST ANSWERS
1.

d

2.

e (that is, a and d)

3.

d (Choice a is wrong because as a secured creditor Puentes can realize on the collateral without regard
to other creditors’ payment.)

4.

c

Saylor URL: http://www.saylor.org/books

Saylor.org
977

5.

d

[1] Under ULPA-2001, the general partner has limited liability.

Saylor URL: http://www.saylor.org/books

Saylor.org
978

Chapter 25

Corporation: General Characteristics and Formation
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The historical background of the corporation

2.

How partnerships compare with corporations

3.

What the corporation is as a legal entity, and how corporate owners can lose limited liability by
certain actions

4.

How corporations are classified

The corporation is the dominant form of the business enterprise in the modern world. As a legal
entity, it is bound by much of the law discussed in the preceding chapters. However, as a significant
institutional actor in the business world, the corporation has a host of relationships that have called
forth a separate body of law.

Saylor URL: http://www.saylor.org/books

Saylor.org
979

25.1 Historical Background
LEARNING OBJECTIVES
1.

Comprehend the historical significance of corporate formation.

2.

Learn about key court decisions and their effect on interstate commerce and corporate formation.

3.

Become acquainted with how states formed their corporate laws.

A Fixture of Every Major Legal System
Like partnership, the corporation is an ancient concept, recognized in the Code of Hammurabi, and to
some degree a fixture in every other major legal system since then. The first corporations were not
business enterprises; instead, they were associations for religious and governmental ends in which
perpetual existence was a practical requirement. Thus until relatively late in legal history, kings, popes,
and jurists assumed that corporations could be created only by political or ecclesiastical authority and that
corporations were creatures of the state or church. By the seventeenth century, with feudalism on the
wane and business enterprise becoming a growing force, kings extracted higher taxes and intervened
more directly in the affairs of businesses by refusing to permit them to operate in corporate form except
by royal grant. This came to be known as the concession theory, because incorporation was a concession
from the sovereign.
The most important concessions, or charters, were those given to the giant foreign trading companies,
including the Russia Company (1554), the British East India Company (1600), Hudson’s Bay Company
(1670, and still operating in Canada under the name “the Bay”), and the South Sea Company (1711). These
were joint-stock companies—that is, individuals contributed capital to the enterprise, which traded on
behalf of all the stockholders. Originally, trading companies were formed for single voyages, but the
advantages of a continuing fund of capital soon became apparent. Also apparent was the legal
characteristic that above all led shareholders to subscribe to the stock: limited liability. They risked only
the cash they put in, not their personal fortunes.
Some companies were wildly successful. The British East India Company paid its original investors a
fourfold return between 1683 and 1692. But perhaps nothing excited the imagination of the British more
than the discovery of gold bullion aboard a Spanish shipwreck; 150 companies were quickly formed to

Saylor URL: http://www.saylor.org/books

Saylor.org
980

salvage the sunken Spanish treasure. Though most of these companies were outright frauds, they ignited
the search for easy wealth by a public unwary of the risks. In particular, the South Sea Company promised
the sun and the moon: in return for a monopoly over the slave trade to the West Indies, it told an
enthusiastic public that it would retire the public debt and make every person rich.
In 1720, a fervor gripped London that sent stock prices soaring. Beggars and earls alike speculated from
January to August; and then the bubble burst. Without considering the ramifications, Parliament had
enacted the highly restrictive Bubble Act, which was supposed to do away with unchartered jointstock companies. When the government prosecuted four companies under the act for having fraudulently
obtained charters, the public panicked and stock prices came tumbling down, resulting in history’s first
modern financial crisis.
As a consequence, corporate development was severely retarded in England. Distrustful of the chartered
company, Parliament issued few corporate charters, and then only for public or quasi-public
undertakings, such as transportation, insurance, and banking enterprises. Corporation law languished:
William Blackstone devoted less than 1 percent of his immensely influentialCommentaries on the Law of
England (1765) to corporations and omitted altogether any discussion of limited liability. In The Wealth
of Nations (1776), Adam Smith doubted that the use of corporations would spread. England did not repeal
the Bubble Act until 1825, and then only because the value of true incorporation had become apparent
from the experience of its former colonies.

US Corporation Formation
The United States remained largely unaffected by the Bubble Act. Incorporation was granted only by
special acts of state legislatures, even well into the nineteenth century, but many such acts were passed.
Before the Revolution, perhaps fewer than a dozen business corporations existed throughout the thirteen
colonies. During the 1790s, two hundred businesses were incorporated, and their numbers swelled
thereafter. The theory that incorporation should not be accomplished except through special legislation
began to give way. As industrial development accelerated in the mid-1800s, it was possible in many states
to incorporate by adhering to the requirements of a general statute. Indeed, by the late nineteenth

Saylor URL: http://www.saylor.org/books

Saylor.org
981

century, all but three states constitutionallyforbade their legislatures from chartering companies through
special enactments.
The US Supreme Court contributed importantly to the development of corporate law. In Gibbons v.
Ogden,

[1]

a groundbreaking case, the Court held that the Commerce Clause of the US Constitution (Article

I, Section 8, Clause 3) granted Congress the power to regulate interstate commerce. However, in Paul v.
Virginia,

[2]

the Court said that a state could prevent corporations not chartered there—that is, out-of-

state or foreign corporations—from engaging in what it considered the local, and not interstate, business
of issuing insurance policies. The inference made by many was that states could not bar foreign
corporations engaged in interstate business from their borders.
This decision brought about a competition in corporation laws. The early general laws had imposed
numerous restrictions. The breadth of corporate enterprise was limited, ceilings were placed on total
capital and indebtedness, incorporators were required to have residence in the state, the duration of the
company often was not perpetual but was limited to a term of years or until a particular undertaking was
completed, and the powers of management were circumscribed. These restrictions and limitations were
thought to be necessary to protect the citizenry of the chartering legislature’s own state. But once it
became clear that companies chartered in one state could operate in others, states began in effect to “sell”
incorporation for tax revenues.
New Jersey led the way in 1875 with a general incorporation statute that greatly liberalized the powers of
management and lifted many of the former restrictions. The Garden State was ultimately eclipsed by
Delaware, which in 1899 enacted the most liberal corporation statute in the country, so that to the present
day there are thousands of “Delaware corporations” that maintain no presence in the state other than an
address on file with the secretary of state in Dover.
During the 1920s, the National Conference of Commissioners on Uniform State Laws drafted a Uniform
Business Corporation Act, the final version of which was released in 1928. It was not widely adopted, but
it did provide the basis during the 1930s for revisions of some state laws, including those in California,
Illinois, Michigan, Minnesota, and Pennsylvania. By that time, in the midst of the Great Depression, the
federal government for the first time intruded into corporate law in a major way by creating federal

Saylor URL: http://www.saylor.org/books

Saylor.org
982

agencies, most notably the Securities and Exchange Commission in 1934, with power to regulate the
interstate issuance of corporate stock.

Corporate Law Today
Following World War II, most states revised their general corporation laws. A significant development for
states was the preparation of the Model Business Corporation Act by the American Bar Association’s
Committee on Corporate Laws. About half of the states have adopted all or major portions of the act. The
2005 version of this act, the Revised Model Business Corporation Act (RMBCA), will be referred to
throughout our discussion of corporation law.

KEY TAKEAWAY
Corporations have their roots in political and religious authority. The concept of limited liability and visions of
financial rewards fueled the popularity of joint-stock companies, particularly trading companies, in lateseventeenth- and early eighteenth-century England. The English Parliament successfully enacted the Bubble
Act in 1720 to curb the formation of these companies; the restrictions weren’t loosened until over one
hundred years later, after England viewed the success of corporations in its former colonies. Although early
corporate laws in the United States were fairly restrictive, once states began to “sell” incorporation for tax
revenues, the popularity of liberal and corporate-friendly laws caught on, especially in Delaware beginning in
1899. A corporation remains a creature of the state—that is, the state in which it is incorporated. Delaware
remains the state of choice because more corporations are registered there than in any other state.

EXERCISES
1.

If the English Parliament had not enacted the Bubble Act in 1720, would the “bubble” have burst? If so,
what would have been the consequences to corporate development?

2.

What were some of the key components of early US corporate laws? What was the rationale behind
these laws?

3.

In your opinion, what are some of the liberal laws that attract corporations to Delaware?

[1] Gibbons v. Ogden, 22 U.S. 1 (1824).
[2] Paul v. Virginia, 75 U.S. 168 (1868).

Saylor URL: http://www.saylor.org/books

Saylor.org
983

25.2 Partnerships versus Corporations
LEARNING OBJECTIVES
1.

Distinguish basic aspects of partnership formation from those of corporate formation.

2.

Explain ownership and control in partnerships and in publicly held and closely held corporations.

3.

Know how partnerships and corporations are taxed.

Let us assume that three people have already formed a partnership to run a bookstore business. Bob
has contributed $80,000. Carol has contributed a house in which the business can lawfully operate.
Ted has contributed his services; he has been managing the bookstore, and the business is showing a
slight profit. A friend has been telling them that they ought to incorporate. What are the major
factors they should consider in reaching a decision?

Ease of Formation
Partnerships are easy to form. If the business is simple enough and the partners are few, the agreement
need not even be written down. Creating a corporation is more complicated because formal documents
must be placed on file with public authorities.

Ownership and Control
All general partners have equal rights in the management and conduct of the business. By contrast,
ownership and control of corporations are, in theory, separated. In the publicly held corporation, which
has many shareholders, the separation is real. Ownership is widely dispersed because millions of shares
are outstanding and it is rare that any single shareholder will own more than a tiny percentage of stock. It
is difficult under the best of circumstances for shareholders to exert any form of control over corporate
operations. However, in the closely held corporation, which has few shareholders, the officers or senior
managers are usually also the shareholders, so the separation of ownership and control may be less
pronounced or even nonexistent.

Transferability of Interests

Saylor URL: http://www.saylor.org/books

Saylor.org
984

Transferability of an interest in a partnership is a problem because a transferee cannot become a member
unless all partners consent. The problem can be addressed and overcome in the partnership
agreement. Transfer of interestin a corporation, through a sale of stock, is much easier; but for the stock
of a small corporation, there might not be a market or there might be contractual restrictions on transfer.

Financing
Partners have considerable flexibility in financing. They can lure potential investors by offering interests
in profits and, in the case of general partnerships, control. Corporations can finance by selling freely
transferable stock to the public or by incurring debt. Different approaches to the financing of corporations
are discussed in Chapter 26 "Legal Aspects of Corporate Finance".

Taxation
The partnership is a conduit for income and is not taxed as a separate entity. Individual partners are
taxed, and although limited by the 1986 Tax Reform Act, they can deduct partnership losses. Corporate
earnings, on the other hand, are subject to double taxation. The corporation is first taxed on its own
earnings as an entity. Then, when profits are distributed to shareholders in the form of dividends, the
shareholders are taxed again. (A small corporation, with no more than one hundred shareholders, can
elect S corporation status. Because S corporations are taxed as partnerships, they avoid double taxation.)
However, incorporating brings several tax benefits. For example, the corporation can take deductions for
life, medical, and disability insurance coverage for its employees, whereas partners or sole proprietors
cannot.

KEY TAKEAWAY
Partnerships are easier to form than corporations, especially since no documents are required. General
partners share both ownership and control, but in publicly held corporations, these functions are separated.
Additional benefits for a partnership include flexibility in financing, single taxation, and the ability to deduct
losses. Transfer of interest in a partnership can be difficult if not addressed in the initial agreement, since all
partners must consent to the transfer.

EXERCISES
Saylor URL: http://www.saylor.org/books

Saylor.org
985

1.

Provide an example of when it would be best to form a partnership, and cite the advantages and
disadvantages of doing so.

2.

Provide an example of when it would be best to form a corporation, and cite the advantages and
disadvantages of doing so.

Saylor URL: http://www.saylor.org/books

Saylor.org
986

25.3 The Corporate Veil: The Corporation as a Legal Entity
LEARNING OBJECTIVES
1.

Know what rights a corporate “person” and a natural person have in common.

2.

Recognize when a corporate “veil” is pierced and shareholder liability is imposed.

3.

Identify other instances when a shareholder will be held personally liable.

In comparing partnerships and corporations, there is one additional factor that ordinarily tips the balance
in favor of incorporating: the corporation is a legal entity in its own right, one that can provide a “veil”
that protects its shareholders from personal liability.
Figure 25.1 The Corporate Veil

This crucial factor accounts for the development of much of corporate law. Unlike the individual actor in
the legal system, the corporation is difficult to deal with in conventional legal terms. The business of the
sole proprietor and the sole proprietor herself are one and the same. When a sole proprietor makes a
decision, she risks her own capital. When the managers of a corporation take a corporate action, they are
risking the capital of others—the shareholders. Thus accountability is a major theme in the system of law
constructed to cope with legal entities other than natural persons.

The Basic Rights of the Corporate “Person”
To say that a corporation is a “person” does not automatically describe what its rights are, for the courts
have not accorded the corporation every right guaranteed a natural person. Yet the Supreme Court
recently affirmed inCitizens United v. Federal Election Commission (2010) that the government may not
suppress the First Amendment right of political speech because the speaker is a corporation rather than a

Saylor URL: http://www.saylor.org/books

Saylor.org
987

natural person. According to the Court, “No sufficient governmental interest justifies limits on the
political speech of nonprofit or for-profit corporations.”

[1]

The courts have also concluded that corporations are entitled to the essential constitutional protections of
due process and equal protection. They are also entitled to Fourth Amendment protection against
unreasonable search and seizure; in other words, the police must have a search warrant to enter corporate
premises and look through files. Warrants, however, are not required for highly regulated industries, such
as those involving liquor or guns. The Double Jeopardy Clause applies to criminal prosecutions of
corporations: an acquittal cannot be appealed nor can the case be retried. For purposes of the federal
courts’ diversity jurisdiction, a corporation is deemed to be a citizen of both the state in which it is
incorporated and the state in which it has its principal place of business (often, the corporate
“headquarters”).
Until relatively recently, few cases had tested the power of the state to limit the right of corporations to
spend their own funds to speak the “corporate mind.” Most cases involving corporate free speech address
advertising, and few states have enacted laws that directly impinge on the freedom of companies to
advertise. But those states that have done so have usually sought to limit the ability of corporations to
sway voters in public referenda. In 1978, the Supreme Court finally confronted the issue head on in First
National Bank of Boston v. Bellotti (Section 25.7.1 "Limiting a Corporation’s First Amendment Rights").
The ruling in Bellotti was reaffirmed by the Supreme Court in Citizens United v. Federal Election
Commission. In Citizens United, the Court struck down the part of the McCain-Feingold Act

[2]

that

prohibited all corporations, both for-profit and not-for-profit, and unions from broadcasting
“electioneering communications.”

Absence of Rights
Corporations lack certain rights that natural persons possess. For example, corporations do not have the
privilege against self-incrimination guaranteed for natural persons by the Fifth and Fourteenth
Amendments. In any legal proceeding, the courts may force a corporation to turn over incriminating
documents, even if they also incriminate officers or employees of the corporation. As we explore
in Chapter 29 "Corporate Expansion, State and Federal Regulation of Foreign Corporations, and

Saylor URL: http://www.saylor.org/books

Saylor.org
988

Corporate Dissolution", corporations are not citizens under the Privileges and Immunities Clause of the
Constitution, so that the states can discriminate between domestic and foreign corporations. And the
corporation is not entitled to federal review of state criminal convictions, as are many individuals.

Piercing the Corporate Veil
Given the importance of the corporate entity as a veil that limits shareholder liability, it is important to
note that in certain circumstances, the courts may reach beyond the wall of protection that divides a
corporation from the people or entities that exist behind it. This is known as piercing the corporate veil,
and it will occur in two instances: (1) when the corporation is used to commit a fraud or an injustice and
(2) when the corporation does not act as if it were one.

Fraud
The Felsenthal Company burned to the ground. Its president, one of the company’s largest creditors and
also virtually its sole owner, instigated the fire. The corporation sued the insurance company to recover
the amount for which it was insured. According to the court in the Felsenthal case, “The general rule of
law is that the willful burning of property by a stockholder in a corporation is not a defense against the
collection of the insurance by the corporation, and…the corporation cannot be prevented from collecting
the insurance because its agents willfully set fire to the property without the participation or authority of
the corporation or of all of the stockholders of the corporation.”

[3]

But because the fire was caused by the

beneficial owner of “practically all” the stock, who also “has the absolute management of [the
corporation’s] affairs and its property, and is its president,” the court refused to allow the company to
recover the insurance money; allowing the company to recover would reward fraud.

[4]

Failure to Act as a Corporation
In other limited circumstances, individual stockholders may also be found personally liable. Failure to
follow corporate formalities, for example, may subject stockholders to personal liability. This is a special
risk that small, especially one-person, corporations run. Particular factors that bring this rule into play
include inadequate capitalization, omission of regular meetings, failure to record minutes of meetings,
failure to file annual reports, and commingling of corporate and personal assets. Where these factors

Saylor URL: http://www.saylor.org/books

Saylor.org
989

exist, the courts may look through the corporate veil and pluck out the individual stockholder or
stockholders to answer for a tort, contract breach, or the like. The classic case is the taxicab operator who
incorporates several of his cabs separately and services them through still another corporation. If one of
the cabs causes an accident, the corporation is usually “judgment proof” because the corporation will have
few assets (practically worthless cab, minimum insurance). The courts frequently permit plaintiffs to
proceed against the common owner on the grounds that the particular corporation was inadequately
financed.
Figure 25.2 The Subsidiary as a Corporate Veil

When a corporation owns a subsidiary corporation, the question frequently arises whether the subsidiary
is acting as an independent entity (see Figure 25.2 "The Subsidiary as a Corporate Veil"). The Supreme
Court addressed this question of derivative versus direct liability of the corporate parent vis-à-vis its
subsidiary in United States v. Bestfoods, (see Section 25.7.2 "Piercing the Corporate Veil").

Other Types of Personal Liability
Even when a corporation is formed for a proper purpose and is operated as a corporation, there are
instances in which individual shareholders will be personally liable. For example, if a shareholder
involved in company management commits a tort or enters into a contract in a personal capacity, he will
remain personally liable for the consequences of his actions. In some states, statutes give employees
special rights against shareholders. For example, a New York statute permits employees to recover wages,
salaries, and debts owed them by the company from the ten largest shareholders of the corporation.
(Shareholders of public companies whose stock is traded on a national exchange or over the counter are

Saylor URL: http://www.saylor.org/books

Saylor.org
990

exempt.) Likewise, federal law permits the IRS to recover from the “responsible persons” any withholding
taxes collected by a corporation but not actually paid over to the US Treasury.

KEY TAKEAWAY
Corporations have some of the legal rights of a natural person. They are entitled to the constitutional
protections of due process and equal protection, Fourth Amendment protection against unreasonable search
and seizure, and First Amendment protection of free speech and expression. For purposes of the federal
courts’ diversity jurisdiction, a corporation is deemed to be a citizen of both the state in which it is
incorporated and the state in which it has its principal place of business. However, corporations do not have
the privilege against self-incrimination guaranteed for natural persons by the Fifth and Fourteenth
Amendments. Further, corporations are not free from liability. Courts will pierce the corporate veil and hold a
corporation liable when the corporation is used to perpetrate fraud or when it fails to act as a corporation.

EXERCISES
1.

Do you think that corporations should have rights similar to those of natural persons? Should any of these
rights be curtailed?

2.

What is an example of speaking the “corporate mind”?

3.

If Corporation BCD’s president and majority stockholder secretly sells all of his stock before resigning a
few days later, and the corporation’s unexpected change in majority ownership causes the share price to
plummet, do corporate stockholders have a cause of action? If so, under what theory?

[1] Citizens United v. Federal Election Commission, 558 U.S. ___ (2010).
[2] The Bipartisan Campaign Reform Act of 2002 (BCRA, McCain–Feingold Act, Pub.L. 107-155, 116 Stat. 81,
enacted March 27, 2002, H.R. 2356).
[3] D. I. Felsenthal Co. v. Northern Assurance Co., Ltd., 284 Ill. 343, 120 N.E. 268 (1918).
[4] Felsenthal Co. v. Northern Assurance Co., Ltd., 120 N.E. 268 (Ill. 1918).

Saylor URL: http://www.saylor.org/books

Saylor.org
991

25.4 Classifications of Corporations
LEARNING OBJECTIVES
1.

Distinguish the “public,” or municipal, corporation from the publicly held corporation.

2.

Explain how the tax structure for professional corporations evolved.

3.

Define the two types of business corporations.

Nonprofit Corporations
One of the four major classifications of corporations is the nonprofit corporation (also called not-forprofit corporation). It is defined in the American Bar Association’s Model Non-Profit Corporation Act as
“a corporation no part of the income of which is distributable to its members, directors or officers.”
Nonprofit corporations may be formed under this law for charitable, educational, civil, religious, social,
and cultural purposes, among others.

Public Corporations
The true public corporation is a governmental entity. It is often called a municipal corporation, to
distinguish it from the publicly held corporation, which is sometimes also referred to as a “public”
corporation, although it is in fact private (i.e., it is not governmental). Major cities and counties, and many
towns, villages, and special governmental units, such as sewer, transportation, and public utility
authorities, are incorporated. These corporations are not organized for profit, do not have shareholders,
and operate under different statutes than do business corporations.

Professional Corporations
Until the 1960s, lawyers, doctors, accountants, and other professionals could not practice their
professions in corporate form. This inability, based on a fear of professionals’ being subject to the
direction of the corporate owners, was financially disadvantageous. Under the federal income tax laws
then in effect, corporations could establish far better pension plans than could the self-employed. During
the 1960s, the states began to let professionals incorporate, but the IRS balked, denying them many tax
benefits. In 1969, the IRS finally conceded that it would tax a professional corporation just as it would any
other corporation, so that professionals could, from that time on, place a much higher proportion of tax-

Saylor URL: http://www.saylor.org/books

Saylor.org
992

deductible income into a tax-deferred pension. That decision led to a burgeoning number of professional
corporations.

Business Corporations
The Two Types
It is the business corporation proper that we focus on in this unit. There are two broad types of business
corporations: publicly held (or public) and closely held (or close or private) corporations. Again, both
types are private in the sense that they are not governmental.
The publicly held corporation is one in which stock is widely held or available for wide public distribution
through such means as trading on a national or regional stock exchange. Its managers, if they are also
owners of stock, usually constitute a small percentage of the total number of shareholders and hold a
small amount of stock relative to the total shares outstanding. Few, if any, shareholders of public
corporations know their fellow shareholders.
By contrast, the shareholders of the closely held corporation are fewer in number. Shares in a closely held
corporation could be held by one person, and usually by no more than thirty. Shareholders of the closely
held corporation often share family ties or have some other association that permits each to know the
others.
Though most closely held corporations are small, no economic or legal reason prevents them from being
large. Some are huge, having annual sales of several billion dollars each. Roughly 90 percent of US
corporations are closely held.
The giant publicly held companies with more than $1 billion in assets and sales, with initials such as IBM
and GE, constitute an exclusive group. Publicly held corporations outside this elite class fall into two
broad (nonlegal) categories: those that are quoted on stock exchanges and those whose stock is too widely
dispersed to be called closely held but is not traded on exchanges.

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
993

There are four major classifications of corporations: (1) nonprofit, (2) municipal, (3) professional, and (4)
business. Business corporations are divided into two types, publicly held and closely held corporations.

EXERCISES
1.

Why did professionals, such as doctors, lawyers, and accountants, wait so long to incorporate?

2.

Distinguish a publicly held corporation from a closely held one.

3.

Are most corporations in the US publicly or closely held? Are closely held corporations subject to different
provisions than publicly held ones?

Saylor URL: http://www.saylor.org/books

Saylor.org
994

25.5 Corporate Organization
LEARNING OBJECTIVES
1.

Recognize the steps to issue a corporate charter.

2.

Know the states’ rights in modifying a corporate charter.

3.

Discuss factors to consider in selecting a state in which to incorporate.

4.

Explain the functions and liability of a promoter.

5.

Understand the business and legal requirements in executing and filing the articles of incorporation.

As discussed in Section 25.4 "Classifications of Corporations", corporate status offers companies many
protections. If the owners of a business decide to incorporate after weighing the pros and cons of
incorporation, they need to take the steps explained in this section.

The Corporate Charter
Function of the Charter
The ultimate goal of the incorporation process is issuance of acorporate charter. The term used for the
document varies from state to state. Most states call the basic document filed in the appropriate public
office the “articles of incorporation” or “certificate of incorporation,” but there are other variations. There
is no legal significance to these differences in terminology.
Chartering is basically a state prerogative. Congress has chartered several enterprises, including national
banks (under the National Banking Act), federal savings and loan associations, national farm loan
associations, and the like, but virtually all business corporations are chartered at the state level.
Originally a legislative function, chartering is now an administrative function in every state. The secretary
of state issues the final indorsement to the articles of incorporation, thus giving them legal effect.

Charter as a Contract
The charter is a contract between the state and the corporation. Under the Contracts Clause of Article I of
the Constitution, no state can pass any law “impairing the obligation of contracts.” In 1816, the question

Saylor URL: http://www.saylor.org/books

Saylor.org
995

arose whether a state could revoke or amend a corporate charter once granted. The corporation in
question was Dartmouth College. The New Hampshire legislature sought to turn the venerable private
college, operating under an old royal charter, into a public institution by changing the membership of its
board. The case wound up in the Supreme Court. Chief Justice John Marshall ruled that the legislature’s
attempt was unconstitutional, because to amend a charter is to impair a contract.

[1]

This decision pleased incorporators because it implied that once a corporation had been created, the state
could never modify the powers it had been granted. But, in addition, the ruling seemed to favor
monopolies. The theory was that by granting a charter to, say, a railroad corporation, the state was barred
from creating any further railroad corporations. Why? Because, the lawyers argued, a competitor would
cut into the first company’s business, reducing the value of the charter, hence impairing the contract.
Justice Joseph Story, concurring in the Dartmouth case, had already suggested the way out for the states:
“If the legislature mean to claim such an authority [to alter or amend the charter], it must be reserved in
the grant. The charter of Dartmouth College contains no such reservation.…” The states quickly picked up
on Justice Story’s suggestion and wrote into the charter explicit language giving legislatures the authority
to modify corporations’ charters at their pleasure. So the potential immutability of corporate charters had
little practical chance to develop.

Selection of a State
Where to Charter
Choosing the particular venue in which to incorporate is the first critical decision to be made after
deciding to incorporate. Some corporations, though headquartered in the United States, choose to
incorporate offshore to take advantage of lenient taxation laws. Advantages of an offshore corporation
include not only lenient tax laws but also a great deal of privacy as well as certain legal protections. For
example, the names of the officers and directors can be excluded from documents filed. In the United
States, over half of theFortune 500 companies hold Delaware charters for reasons related to Delaware’s
having a lower tax structure, a favorable business climate, and a legal system—both its statutes and its
courts—seen as being up to date, flexible, and often probusiness. Delaware’s success has led other states to
compete, and the political realities have caused the Revised Model Business Corporation Act (RMBCA),

Saylor URL: http://www.saylor.org/books

Saylor.org
996

which was intentionally drafted to balance the interests of all significant groups (management,
shareholders, and the public), to be revised from time to time so that it is more permissive from the
perspective of management.

Why Choose Delaware?
Delaware remains the most popular state in which to incorporate for several reasons, including the
following: (1) low incorporation fees; (2) only one person is needed to serve the incorporator of the
corporation; the RMBC requires three incorporators; (3) no minimum capital requirement; (4) favorable
tax climate, including no sales tax; (5) no taxation of shares held by nonresidents; and (5) no corporate
income tax for companies doing business outside of Delaware. In addition, Delaware’s Court of Chancery,
a court of equity, is renowned as a premier business court with a well-established body of corporate law,
thereby affording a business a certain degree of predictability in judicial decision making.

The Promoter
Functions
Once the state of incorporation has been selected, it is time for promoters, the midwives of the enterprise,
to go to work. Promoters are the individuals who take the steps necessary to form the corporation, and
they often will receive stock in exchange for their efforts. They have four principal functions: (1) to seek
out or discover business opportunities, (2) to raise capital by persuading investors to sign stock
subscriptions, (3) to enter into contracts on behalf of the corporation to be formed, (4) and to prepare the
articles of incorporation.
Promoters have acquired an unsavory reputation as fast talkers who cajole investors out of their money.
Though some promoters fit this image, it is vastly overstated. Promotion is difficult work often carried out
by the same individuals who will manage the business.

Contract Liability
Promoters face two major legal problems. First, they face possible liability on contracts made on behalf of
the business before it is incorporated. For example, suppose Bob is acting as promoter of the proposed

Saylor URL: http://www.saylor.org/books

Saylor.org
997

BCT Bookstore, Inc. On September 15, he enters into a contract with Computogram Products to purchase
computer equipment for the corporation to be formed. If the incorporation never takes place, or if the
corporation is formed but the corporation refuses to accept the contract, Bob remains liable.
Now assume that the corporation is formed on October 15, and on October 18 it formally accepts all the
contracts that Bob signed prior to October 15. Does Bob remain liable? In most states, he does. The
ratification theory of agency law will not help in many states that adhere strictly to agency rules, because
there was no principal (the corporation) in existence when the contract was made and hence the promoter
must remain liable. To avoid this result, Bob should seek an express novation (see Chapter 15 "Discharge
of Obligations"), although in some states, a novation will be implied. The intention of the parties should
be stated as precisely as possible in the contract, as the promoters learned in RKO-Stanley Warner
Theatres, Inc. v. Graziano, (see Section 25.7.3 "Corporate Promoter").
The promoters’ other major legal concern is the duty owed to the corporation. The law is clear that
promoters owe a fiduciary duty. For example, a promoter who transfers real estate worth $250,000 to the
corporation in exchange for $750,000 worth of stock would be liable for $500,000 for breach of fiduciary
duty.

Preincorporation Stock Subscriptions
One of the promoter’s jobs is to obtainpreincorporation stock subscriptions to line up offers by would-be
investors to purchase stock in the corporation to be formed. These stock subscriptions are agreements to
purchase, at a specified price, a certain number of shares of stock of a corporation, which is to be formed
at some point in the future. The contract, however, actually comes into existence after formation, once the
corporation itself accepts the offer to subscribe. Alice agrees with Bob to invest $10,000 in the BCT
Bookstore, Inc. for one thousand shares. The agreement is treated as an offer to purchase. The offer is
deemed accepted at the moment the bookstore is incorporated.
The major problem for the corporation is an attempt by subscribers to revoke their offers. A basic rule of
contract law is that offers are revocable before acceptance. Under RMBCA, Section 6.20, however, a
subscription for shares is irrevocable for six months unless the subscription agreement itself provides

Saylor URL: http://www.saylor.org/books

Saylor.org
998

otherwise or unless all the subscribers consent to revocation. In many states that have not adopted the
model act, the contract rule applies and the offer is always revocable. Other states use various commonlaw devices to prevent revocation. For example, the subscription by one investor is held as consideration
for the subscription of another, so that a binding contract has been formed.

Execution and Filing of the Articles of Incorporation
Once the business details are settled, the promoters, now known as incorporators, must sign and deliver
the articles of incorporation to the secretary of state. The articles of incorporation typically include the
following: the corporate name; the address of the corporation’s initial registered office; the period of the
corporation’s duration (usually perpetual); the company’s purposes; the total number of shares, the
classes into which they are divided, and the par value of each; the limitations and rights of each class of
shareholders; the authority of the directors to establish preferred or special classes of stock; provisions for
preemptive rights; provisions for the regulation of the internal affairs of the corporation, including any
provision restricting the transfer of shares; the number of directors constituting the initial board of
directors and the names and addresses of initial members; and the name and address of each
incorporator. Although compliance with these requirements is largely a matter of filling in the blanks, two
points deserve mention.
First, the choice of a name is often critical to the business. Under RMBCA, Section 4.01, the name must
include one of the following words (or abbreviations): corporation, company, incorporated, or limited
(Corp., Co., Inc., or Ltd.). The name is not allowed to deceive the public about the corporation’s purposes,
nor may it be the same as that of any other company incorporated or authorized to do business in the
state.
These legal requirements are obvious; the business requirements are much harder. If the name is not
descriptive of the business or does not anticipate changes in the business, it may have to be changed, and
the change can be expensive. For example, when Standard Oil Company of New Jersey changed its name
to Exxon in 1972, the estimated cost was over $100 million. (And even with this expenditure, some
shareholders grumbled that the new name sounded like a laxative.)

Saylor URL: http://www.saylor.org/books

Saylor.org
999

The second point to bear in mind about the articles of incorporation is that drafting the clause stating
corporate purposes requires special care, because the corporation will be limited to the purposes set forth.
In one famous case, the charter of Cornell University placed a limit on the amount of contributions it
could receive from any one benefactor. When Jennie McGraw died in 1881, leaving to Cornell the carillon
that still plays on the Ithaca, New York, campus to this day, she also bequeathed to the university her
residuary estate valued at more than $1 million. This sum was greater than the ceiling placed in Cornell’s
charter. After lengthy litigation, the university lost in the US Supreme Court, and the money went to her
family.

[2]

The dilemma is how to draft a clause general enough to allow the corporation to expand, yet

specific enough to prevent it from engaging in undesirable activities.
Some states require the purpose clauses to be specific, but the usual approach is to permit a broad
statement of purposes. Section 3.01 of the RMBCA goes one step further in providing that a corporation
automatically “has the purpose of engaging in any lawful business” unless the articles specify a more
limited purpose. Once completed, the articles of incorporation are delivered to the secretary of state for
filing. The existence of a corporation begins once the articles have been filed.

Organizational Meeting of Directors
The first order of business, once the certificate of incorporation is issued, is a meeting of the board of
directors named in the articles of incorporation. They must adopt bylaws, elect officers, and transact any
other business that may come before the meeting (RMBCA, Section 2.05). Other business would include
accepting (ratifying) promoters’ contracts, calling for the payment of stock subscriptions, and adopting
bank resolution forms, giving authority to various officers to sign checks drawn on the corporation.
Section 10.20 of the RMBCA vests in the directors the power to alter, amend, or repeal the bylaws adopted
at the initial meeting, subject to repeal or change by the shareholders. The articles of incorporation may
reserve the power to modify or repeal exclusively to the shareholders. The bylaws may contain any
provisions that do not conflict with the articles of incorporation or the law of the state.
Typical provisions in the bylaws include fixing the place and time at which annual stockholders’ meetings
will be held, fixing a quorum, setting the method of voting, establishing the method of choosing directors,

Saylor URL: http://www.saylor.org/books

Saylor.org
1000

creating committees of directors, setting down the method by which board meetings may be called and
the voting procedures to be followed, determining the offices to be filled by the directors and the powers
with which each officer shall be vested, fixing the method of declaring dividends, establishing a fiscal year,
setting out rules governing issuance and transfer of stock, and establishing the method of amending the
bylaws.
Section 2.07 of the RMBCA provides that the directors may adopt bylaws that will operate during an
emergency. An emergency is a situation in which “a quorum of the corporation’s directors cannot readily
be assembled because of some catastrophic event.”

KEY TAKEAWAY
Articles of incorporation represent a corporate charter—that is, a contract between the corporation and the
state. Filing these articles, or “chartering,” is accomplished at the state level. The secretary of state’s final
approval gives these articles legal effect. A state cannot change a charter unless it reserves the right when
granting the charter.
In selecting a state in which to incorporate, a corporation looks for a favorable corporate climate. Delaware
remains the state of choice for incorporation, particularly for publicly held companies. Most closely held
companies choose to incorporate in their home states.
Following the state selection, the promoter commences his or her functions, which include entering into
contracts on behalf of the corporation to be formed (for which he or she can be held liable) and preparing the
articles of incorporation.
The articles of incorporation must include the corporation’s name and its corporate purpose, which can be
broad. Finally, once the certificate of incorporation is issued, the corporation’s board of directors must hold an
organizational meeting.

EXERCISES
1.

Does the Contracts Clause of the Constitution, which forbids a state from impeding a contract, apply to
corporations?

2.

What are some of the advantages of selecting Delaware as the state of incorporation?

Saylor URL: http://www.saylor.org/books

Saylor.org
1001

3.

What are some of the risks that a promoter faces for his or her actions on behalf of the corporation? Can
he or she limit these risks?

4.

What are the dangers of limiting a corporation’s purpose?

5.

What is the order of business at the first board of directors’ meeting?

[1] Trustees of Dartmouth College v. Woodward, 17 U.S. 518 (1819).
[2] Cornell University v. Fiske, 136 U.S. 152 (1890).

Saylor URL: http://www.saylor.org/books

Saylor.org
1002

25.6 Effect of Organization
LEARNING OBJECTIVES
1.

Distinguish between a de jure and a de facto corporation.

2.

Define the doctrine of corporation by estoppel.

De Jure and De Facto Corporations
If promoters meet the requirements of corporate formation, ade jure corporation, considered a legal
entity, is formed. Because the various steps are complex, the formal prerequisites are not always met.
Suppose that a company, thinking its incorporation has taken place when in fact it hasn’t met all
requirements, starts up its business. What then? Is everything it does null and void? If three conditions
exist, a court might decide that ade facto corporation has been formed; that is, the business will be
recognized as a corporation. The state then has the power to force the de facto corporation to correct the
defect(s) so that a de jure corporation will be created.
The three traditional conditions are the following: (1) a statute must exist under which the corporation
could have been validly incorporated, (2) the promoters must have made a bona fide attempt to comply
with the statute, and (3) corporate powers must have been used or exercised.
A frequent cause of defective incorporation is the promoters’ failure to file the articles of incorporation in
the appropriate public office. The states are split on whether a de facto corporation results if every other
legal requirement is met.

Corporation by Estoppel
Even if the incorporators omit important steps, it is still possible for a court, under estoppel principles, to
treat the business as a corporation. Assume that Bob, Carol, and Ted have sought to incorporate the BCT
Bookstore, Inc., but have failed to file the articles of incorporation. At the initial directors’ meeting, Carol
turns over to the corporation a deed to her property. A month later, Bob discovers the omission and
hurriedly submits the articles of incorporation to the appropriate public office. Carol decides she wants
her land back. It is clear that the corporation was not de jure at the time she surrendered her deed, and it

Saylor URL: http://www.saylor.org/books

Saylor.org
1003

was probably not de facto either. Can she recover the land? Under equitable principles, the answer is no.
She is estopped from denying the existence of the corporation, because it would be inequitable to permit
one who has conducted herself as though there were a corporation to deny its existence in order to defeat
a contract into which she willingly entered. As Cranson v. International Business Machines Corp.
indicates (Section 25.7.4 "De Jure and De Facto Corporations"), the doctrine
of corporation by estoppel can also be used by the corporation against one of its creditors.

KEY TAKEAWAY
A court will find that a corporation might exist under fact (de facto), and not under law (de jure) if the
following conditions are met: (1) a statute exists under which the corporation could have been validly
incorporated, (2) the promoters must have made a bona fide attempt to comply with the statute, and (3)
corporate powers must have been used or exercised. A de facto corporation may also be found when a
promoter fails to file the articles of incorporation. In the alternative, the court may look to estoppel principles
to find a corporation.

EXERCISES
1.

What are some of the formal prerequisites to forming a de jure corporation?

2.

Are states in agreement over what represents a de facto corporation if a promoter fails to file the articles
of incorporation?

3.

What is the rationale for corporation by estoppel?

Saylor URL: http://www.saylor.org/books

Saylor.org
1004

25.7 Cases
Limiting a Corporation’s First Amendment Rights
First National Bank of Boston v. Bellotti
435 U.S. 765 (1978)
MR. JUSTICE POWELL delivered the opinion of the Court.
In sustaining a state criminal statute that forbids certain expenditures by banks and business corporations
for the purpose of influencing the vote on referendum proposals, the Massachusetts Supreme Judicial
Court held that the First Amendment rights of a corporation are limited to issues that materially affect its
business, property, or assets. The court rejected appellants’ claim that the statute abridges freedom of
speech in violation of the First and Fourteenth Amendments. The issue presented in this context is one of
first impression in this Court. We postponed the question of jurisdiction to our consideration of the
merits. We now reverse.
The statute at issue, Mass. Gen. Laws Ann., Ch. 55, § 8 (West Supp. 1977), prohibits appellants, two
national banking associations and three business corporations, from making contributions or
expenditures “for the purpose of…influencing or affecting the vote on any question submitted to the
voters, other than one materially affecting any of the property, business or assets of the corporation.” The
statute further specifies that “[no] question submitted to the voters solely concerning the taxation of the
income, property or transactions of individuals shall be deemed materially to affect the property, business
or assets of the corporation.” A corporation that violates § 8 may receive a maximum fine of $50,000; a
corporate officer, director, or agent who violates the section may receive a maximum fine of $10,000 or
imprisonment for up to one year, or both. Appellants wanted to spend money to publicize their views on a
proposed constitutional amendment that was to be submitted to the voters as a ballot question at a
general election on November 2, 1976. The amendment would have permitted the legislature to impose a
graduated tax on the income of individuals. After appellee, the Attorney General of Massachusetts,
informed appellants that he intended to enforce § 8 against them, they brought this action seeking to have
the statute declared unconstitutional.

Saylor URL: http://www.saylor.org/books

Saylor.org
1005

The court below framed the principal question in this case as whether and to what extent corporations
have First Amendment rights. We believe that the court posed the wrong question. The Constitution often
protects interests broader than those of the party seeking their vindication. The First Amendment, in
particular, serves significant societal interests. The proper question therefore is not whether corporations
“have” First Amendment rights and, if so, whether they are coextensive with those of natural persons.
Instead, the question must be whether § 8 abridges expression that the First Amendment was meant to
protect. We hold that it does. The speech proposed by appellants is at the heart of the First Amendment’s
protection.
The freedom of speech and of the press guaranteed by the Constitution embraces at the least the liberty to
discuss publicly and truthfully all matters of public concern without previous restraint or fear of
subsequent punishment. Freedom of discussion, if it would fulfill its historic function in this nation, must
embrace all issues about which information is needed or appropriate to enable the members of society to
cope with the exigencies of their period. Thornhill v. Alabama, 310 U.S. 88, 101-102 (1940).
The referendum issue that appellants wish to address falls squarely within this description. In appellants’
view, the enactment of a graduated personal income tax, as proposed to be authorized by constitutional
amendment, would have a seriously adverse effect on the economy of the State. The importance of the
referendum issue to the people and government of Massachusetts is not disputed. Its merits, however, are
the subject of sharp disagreement.
We thus find no support in the First or Fourteenth Amendment, or in the decisions of this Court, for the
proposition that speech that otherwise would be within the protection of the First Amendment loses that
protection simply because its source is a corporation that cannot prove, to the satisfaction of a court, a
material effect on its business or property. The “materially affecting” requirement is not an identification
of the boundaries of corporate speech etched by the Constitution itself. Rather, it amounts to an
impermissible legislative prohibition of speech based on the identity of the interests that spokesmen may
represent in public debate over controversial issues and a requirement that the speaker have a sufficiently
great interest in the subject to justify communication.

Saylor URL: http://www.saylor.org/books

Saylor.org
1006

Section 8 permits a corporation to communicate to the public its views on certain referendum subjects—
those materially affecting its business—but not others. It also singles out one kind of ballot question—
individual taxation as a subject about which corporations may never make their ideas public. The
legislature has drawn the line between permissible and impermissible speech according to whether there
is a sufficient nexus, as defined by the legislature, between the issue presented to the voters and the
business interests of the speaker.
In the realm of protected speech, the legislature is constitutionally disqualified from dictating the subjects
about which persons may speak and the speakers who may address a public issue. If a legislature may
direct business corporations to “stick to business,” it also may limit other corporations—religious,
charitable, or civic—to their respective “business” when addressing the public. Such power in government
to channel the expression of views is unacceptable under the First Amendment. Especially where, as here,
the legislature’s suppression of speech suggests an attempt to give one side of a debatable public question
an advantage in expressing its views to the people, the First Amendment is plainly offended.
Because that portion of § 8 challenged by appellants prohibits protected speech in a manner unjustified by
a compelling state interest, it must be invalidated. The judgment of the Supreme Judicial Court is
reversed.

CASE QUESTIONS
1.

According to the court, does § 8 abridge a freedom that the First Amendment is intended to protect? If
so, which freedom(s)?

2.

Must a corporation prove a material effect on its business or property to maintain protection under the
First Amendment?

3.

Can a state legislature dictate the subjects on which a corporation may “speak”?

Piercing the Corporate Veil
United States v. Bestfoods
113 F.3d 572 (1998)

Saylor URL: http://www.saylor.org/books

Saylor.org
1007

SOUTER, JUSTICE
The United States brought this action under §107(a)(2) of the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (CERCLA) against, among others, respondent CPC International,
Inc., the parent corporation of the defunct Ott Chemical Co. (Ott II), for the costs of cleaning up industrial
waste generated by Ott II’s chemical plant. Section 107(a)(2) authorizes suits against, among others, “any
person who at the time of disposal of any hazardous substance owned or operated any facility.” The trial
focused on whether CPC, as a parent corporation, had “owned or operated” Ott II’s plant within the
meaning of §107(a)(2). The District Court said that operator liability may attach to a parent corporation
both indirectly, when the corporate veil can be pierced under state law, and directly, when the parent has
exerted power or influence over its subsidiary by actively participating in, and exercising control over, the
subsidiary’s business during a period of hazardous waste disposal. Applying that test, the court held CPC
liable because CPC had selected Ott II’s board of directors and populated its executive ranks with CPC
officials, and another CPC official had played a significant role in shaping Ott II’s environmental
compliance policy.
The Sixth Circuit reversed. Although recognizing that a parent company might be held directly liable
under §107(a)(2) if it actually operated its subsidiary’s facility in the stead of the subsidiary, or alongside
of it as a joint venturer, that court refused to go further. Rejecting the District Court’s analysis, the Sixth
Circuit explained that a parent corporation’s liability for operating a facility ostensibly operated by its
subsidiary depends on whether the degree to which the parent controls the subsidiary and the extent and
manner of its involvement with the facility amount to the abuse of the corporate form that will warrant
piercing the corporate veil and disregarding the separate corporate entities of the parent and subsidiary.
Applying Michigan veil-piercing law, the court decided that CPC was not liable for controlling Ott II’s
actions, since the two corporations maintained separate personalities and CPC did not utilize the
subsidiary form to perpetrate fraud or subvert justice.
Held:
1. When (but only when) the corporate veil may be pierced, a parent corporation may be charged with
derivative CERCLA liability for its subsidiary’s actions in operating a polluting facility. It is a general

Saylor URL: http://www.saylor.org/books

Saylor.org
1008

principle of corporate law that a parent corporation (so-called because of control through ownership of
another corporation’s stock) is not liable for the acts of its subsidiaries. CERCLA does not purport to reject
this bedrock principle, and the Government has indeed made no claim that a corporate parent is liable as
an owner or an operator under §107(a)(2) simply because its subsidiary owns or operates a polluting
facility. But there is an equally fundamental principle of corporate law, applicable to the parent-subsidiary
relationship as well as generally, that the corporate veil may be pierced and the shareholder held liable for
the corporation’s conduct when, inter alia, the corporate form would otherwise be misused to accomplish
certain wrongful purposes, most notably fraud, on the shareholder’s behalf. CERCLA does not purport to
rewrite this well-settled rule, either, and against this venerable common-law backdrop, the congressional
silence is audible. Cf. Edmonds v. Compagnie Generale Transatlantique, 443 U.S. 256, 266-267.
CERCLA’s failure to speak to a matter as fundamental as the liability implications of corporate ownership
demands application of the rule that, to abrogate a common-law principle, a statute must speak directly to
the question addressed by the common law. United States v. Texas, 507 U.S. 529, 534.
2. A corporate parent that actively participated in, and exercised control over, the operations of its
subsidiary’s facility may be held directly liable in its own right under §107(a)(2) as an operator of the
facility.
(a) Derivative liability aside, CERCLA does not bar a parent corporation from direct liability for its own
actions. Under the plain language of §107(a)(2), any person who operates a polluting facility is directly
liable for the costs of cleaning up the pollution, and this is so even if that person is the parent corporation
of the facility’s owner. Because the statute does not define the term “operate,” however, it is difficult to
define actions sufficient to constitute direct parental “operation.” In the organizational sense obviously
intended by CERCLA, to “operate” a facility ordinarily means to direct the workings of, manage, or
conduct the affairs of the facility. To sharpen the definition for purposes of CERCLA’s concern with
environmental contamination, an operator must manage, direct, or conduct operations specifically related
to the leakage or disposal of hazardous waste, or decisions about compliance with environmental
regulations.

Saylor URL: http://www.saylor.org/books

Saylor.org
1009

(b) The Sixth Circuit correctly rejected the direct liability analysis of the District Court, which mistakenly
focused on the relationship between parent and subsidiary, and premised liability on little more than
CPC’s ownership of Ott II and its majority control over Ott II’s board of directors. Because direct liability
for the parent’s operation of the facility must be kept distinct from derivative liability for the subsidiary’s
operation of the facility, the analysis should instead have focused on the relationship between CPC and
the facility itself, i.e., on whether CPC “operated” the facility, as evidenced by its direct participation in the
facility’s activities. That error was compounded by the District Court’s erroneous assumption that actions
of the joint officers and directors were necessarily attributable to CPC, rather than Ott II, contrary to timehonored common-law principles. The District Court’s focus on the relationship between parent and
subsidiary (rather than parent and facility), combined with its automatic attribution of the actions of dual
officers and directors to CPC, erroneously, even if unintentionally, treated CERCLA as though it displaced
or fundamentally altered common-law standards of limited liability. The District Court’s analysis created
what is in essence a relaxed, CERCLA-specific rule of derivative liability that would banish traditional
standards and expectations from the law of CERCLA liability. Such a rule does not arise from
congressional silence, and CERCLA’s silence is dispositive.
(c) Nonetheless, the Sixth Circuit erred in limiting direct liability under CERCLA to a parent’s sole or joint
venture operation, so as to eliminate any possible finding that CPC is liable as an operator on the facts of
this case. The ordinary meaning of the word “operate” in the organizational sense is not limited to those
two parental actions, but extends also to situations in which, e.g., joint officers or directors conduct the
affairs of the facility on behalf of the parent, or agents of the parent with no position in the subsidiary
manage or direct activities at the subsidiary’s facility. Norms of corporate behavior (undisturbed by any
CERCLA provision) are crucial reference points, both for determining whether a dual officer or director
has served the parent in conducting operations at the facility, and for distinguishing a parental officer’s
oversight of a subsidiary from his control over the operation of the subsidiary’s facility. There is, in fact,
some evidence that an agent of CPC alone engaged in activities at Ott II’s plant that were eccentric under
accepted norms of parental oversight of a subsidiary’s facility: The District Court’s opinion speaks of such
an agent who played a conspicuous part in dealing with the toxic risks emanating from the plant’s
operation. The findings in this regard are enough to raise an issue of CPC’s operation of the facility,

Saylor URL: http://www.saylor.org/books

Saylor.org
1010

though this Court draws no ultimate conclusion, leaving the issue for the lower courts to reevaluate and
resolve in the first instance.
113 F.3d 572, vacated and remanded.

CASE QUESTIONS
1.

In what ways can operator liability attach to a parent corporation? How did the Sixth Circuit Court
disagree with the district court’s analysis?

2.

Is direct liability for a parent company’s operation of the facility distinct from derivative liability for the
subsidiary’s operation of the facility? Should the focus be on parent and subsidiary or on parent and
facility?

3.

What norms of corporate behavior does the court look to in determining whether an officer or a director
is involved in the operation of a facility?

Corporate Promoter
RKO-Stanley Warner Theatres, Inc. v. Graziano
355 A.2d. 830 (1976)
EAGEN, JUSTICE.
On April 30, 1970, RKO-Stanley Warner Theatres, Inc. [RKO], as seller, entered into an agreement of sale
with Jack Jenofsky and Ralph Graziano, as purchasers. This agreement contemplated the sale of the Kent
Theatre, a parcel of improved commercial real estate located at Cumberland and Kensington Avenues in
Philadelphia, for a total purchase price of $70,000. Settlement was originally scheduled for September
30, 1970, and, at the request of Jenofsky and Graziano, continued twice, first to October 16, 1970, and
then to October 21, 1970. However, Jenofsky and Graziano failed to complete settlement on the last
scheduled date.
Subsequently, on November 13, 1970, RKO filed a complaint in equity seeking judicial enforcement of the
agreement of sale. Although Jenofsky, in his answer to the complaint, denied personal liability for the

Saylor URL: http://www.saylor.org/books

Saylor.org
1011

performance of the agreement, the chancellor, after a hearing, entered a decree nisi granting the
requested relief sought by RKO.…This appeal ensued.
At the time of the execution of this agreement, Jenofsky and Graziano were engaged in promoting the
formation of a corporation to be known as Kent Enterprises, Inc. Reflecting these efforts, Paragraph 19 of
the agreement, added by counsel for Jenofsky and Graziano, recited:
It is understood by the parties hereto that it is the intention of the Purchaser to incorporate. Upon
condition that such incorporation be completed by closing, all agreements, covenants, and warranties
contained herein shall be construed to have been made between Seller and the resultant corporation and
all documents shall reflect same.
In fact, Jenofsky and Graziano did file Articles of Incorporation for Kent Enterprises, Inc., with the State
Corporation Bureau on October 9, 1971, twelve days prior to the scheduled settlement date. Jenofsky now
contends the inclusion of Paragraph 19 in the agreement and the subsequent filing of incorporation
papers, released him from any personal liability resulting from the non-performance of the agreement.
The legal relationship of Jenofsky to Kent Enterprises, Inc., at the date of the execution of the agreement
of sale was that of promoter. As such, he is subject to the general rule that a promoter, although he may
assume to act on behalf of a projected corporation and not for himself, will be held personally liable on
contracts made by him for the benefit of a corporation he intends to organize. This personal liability will
continue even after the contemplated corporation is formed and has received the benefits of the contract,
unless there is a novation or other agreement to release liability.
The imposition of personal liability upon a promoter where that promoter has contracted on behalf of a
corporation is based upon the principle that one who assumes to act for a nonexistent principal is himself
liable on the contract in the absence of an agreement to the contrary.
[T]here [are] three possible understandings that parties may have when an agreement is executed by a
promoter on behalf of a proposed corporation:

Saylor URL: http://www.saylor.org/books

Saylor.org
1012

When a party is acting for a proposed corporation, he cannot, of course, bind it by anything he does, at the
time, but he may (1) take on its behalf an offer from the other which, being accepted after the formation of
the company, becomes a contract; (2) make a contract at the time binding himself, with the stipulation or
understanding, that if a company is formed it will take his place and that then he shall be relieved of
responsibility; or (3) bind himself personally without more and look to the proposed company, when
formed, for indemnity.
Both RKO and Jenofsky concede the applicability of alternative No. 2 to the instant case. That is, they
both recognize that Jenofsky (and Graziano) was to be initially personally responsible with this personal
responsibility subsequently being released. Jenofsky contends the parties, by their inclusion of Paragraph
19 in the agreement, manifested an intention to release him from personal responsibility upon the mere
formation of the proposed corporation, provided the incorporation was consummated prior to the
scheduled closing date. However, while Paragraph 19 does make provision for recognition of the resultant
corporation as to the closing documents, it makes no mention of any release of personal liability. Indeed,
the entire agreement is silent as to the effect the formation of the projected corporation would have upon
the personal liability of Jenofsky and Graziano. Because the agreement fails to provide expressly for the
release of personal liability, it is, therefore, subject to more than one possible construction.
In Consolidated Tile and Slate Co. v. Fox, 410 Pa. 336,339,189 A.2d 228, 229 (1963), we stated that where
an agreement is ambiguous and reasonably susceptible of two interpretations, “it must be construed most
strongly against those who drew it.”…Instantly, the chancellor determined that the intent of the parties to
the agreement was to hold Jenofsky personally responsible until such time as a corporate entity was
formed and until such time as that corporate entity adopted the agreement. We believe this construction
represents the only rational and prudent interpretation of the parties’ intent.
As found by the court below, this agreement was entered into on the financial strength of Jenofsky and
Graziano, alone as individuals. Therefore, it would have been illogical for RKO to have consented to the
release of their personal liability upon the mere formation of a resultant corporation prior to closing. For
it is a well-settled rule that a contract made by a promoter, even though made for and in the name of a
proposed corporation, in the absence of a subsequent adoption (either expressly or impliedly) by the

Saylor URL: http://www.saylor.org/books

Saylor.org
1013

corporation, will not be binding upon the corporation. If, as Jenofsky contends, the intent was to release
personal responsibility upon the mere incorporation prior to closing, the effect of the agreement would
have been to create the possibility that RKO, in the event of non-performance, would be able to hold no
party accountable: there being no guarantee that the resultant corporation would ratify the agreement.
Without express language in the agreement indicating that such was the intention of the parties, we may
not attribute this intention to them.
Therefore, we hold that the intent of the parties in entering into this agreement was to have Jenofsky and
Graziano personally liable until such time as the intended corporation was formed and ratified the
agreement. [And there is no evidence that Kent Enterprises ratified the agreement. The decree is
affirmed.]

CASE QUESTIONS
1.

Does a promoter’s personal liability continue even after the corporation is formed? Can he or she look to
the corporation for indemnity after the corporation is formed?

2.

In what instance(s) is a contract made by a promoter not binding on a corporation?

3.

In whose favor does a court construe an ambiguous agreement?

De Jure and De Facto Corporations
Cranson v. International Business Machines Corp.
234 Md. 477, 200 A.2d 33 (1964)
HORNEY, JUDGE
On the theory that the Real Estate Service Bureau was neither a de jure nor a de facto corporation and
that Albion C. Cranson, Jr., was a partner in the business conducted by the Bureau and as such was
personally liable for its debts, the International Business Machines Corporation brought this action
against Cranson for the balance due on electric typewriters purchased by the Bureau. At the same time it
moved for summary judgment and supported the motion by affidavit. In due course, Cranson filed a

Saylor URL: http://www.saylor.org/books

Saylor.org
1014

general issue plea and an affidavit in opposition to summary judgment in which he asserted in effect that
the Bureau was a de facto corporation and that he was not personally liable for its debts.
The agreed statement of facts shows that in April 1961, Cranson was asked to invest in a new business
corporation which was about to be created. Towards this purpose he met with other interested individuals
and an attorney and agreed to purchase stock and become an officer and director. Thereafter, upon being
advised by the attorney that the corporation had been formed under the laws of Maryland, he paid for and
received a stock certificate evidencing ownership of shares in the corporation, and was shown the
corporate seal and minute book. The business of the new venture was conducted as if it were a
corporation, through corporate bank accounts, with auditors maintaining corporate books and records,
and under a lease entered into by the corporation for the office from which it operated its business.
Cranson was elected president and all transactions conducted by him for the corporation, including the
dealings with I.B.M., were made as an officer of the corporation. At no time did he assume any personal
obligation or pledge his individual credit to I.B.M. Due to an oversight on the part of the attorney, of
which Cranson was not aware, the certificate of incorporation, which had been signed and acknowledged
prior to May 1, 1961, was not filed until November 24, 1961. Between May 17 and November 8, the Bureau
purchased eight typewriters from I.B.M., on account of which partial payments were made, leaving a
balance due of $4,333.40, for which this suit was brought.
Although a question is raised as to the propriety of making use of a motion for summary judgment as the
means of determining the issues presented by the pleadings, we think the motion was appropriate. Since
there was no genuine dispute as to the material facts, the only question was whether I.B.M. was entitled to
judgment as a matter of law. The trial court found that it was, but we disagree.
The fundamental question presented by the appeal is whether an officer of a defectively incorporated
association may be subjected to personal liability under the circumstances of this case. We think not.
Traditionally, two doctrines have been used by the courts to clothe an officer of a defectively incorporated
association with the corporate attribute of limited liability. The first, often referred to as the doctrine of de
facto corporations, has been applied in those cases where there are elements showing: (1) the existence of
law authorizing incorporation; (2) an effort in good faith to incorporate under the existing law; and (3)

Saylor URL: http://www.saylor.org/books

Saylor.org
1015

actual use or exercise of corporate powers. The second, the doctrine of estoppel to deny the corporate
existence, is generally employed where the person seeking to hold the officer personally liable has
contracted or otherwise dealt with the association in such a manner as to recognize and in effect admit its
existence as a corporate body.
***
There is, as we see it, a wide difference between creating a corporation by means of the de facto doctrine
and estopping a party, due to his conduct in a particular case, from setting up the claim of no
incorporation. Although some cases tend to assimilate the doctrines of incorporation de facto and by
estoppel, each is a distinct theory and they are not dependent on one another in their application. Where
there is a concurrence of the three elements necessary for the application of the de facto corporation
doctrine, there exists an entity which is a corporation de jure against all persons but the state.
On the other hand, the estoppel theory is applied only to the facts of each particular case and may be
invoked even where there is no corporation de facto. Accordingly, even though one or more of the
requisites of a de factocorporation are absent, we think that this factor does not preclude the application
of the estoppel doctrine in a proper case, such as the one at bar.
I.B.M. contends that the failure of the Bureau to file its certificate of incorporation debarred all corporate
existence. But, in spite of the fact that the omission might have prevented the Bureau from being either a
corporation de jure or de facto, Jones v. Linden Building Ass’n, we think that I.B.M. having dealt with the
Bureau as if it were a corporation and relied on its credit rather than that of Cranson, is estopped to assert
that the Bureau was not incorporated at the time the typewriters were purchased. In 1 Clark and Marshall,
Private Corporations, § 89, it is stated:
The doctrine in relation to estoppel is based upon the ground that it would generally be inequitable to
permit the corporate existence of an association to be denied by persons who have represented it to be a
corporation, or held it out as a corporation, or by any persons who have recognized it as a corporation by
dealing with it as such; and by the overwhelming weight of authority, therefore, a person may be estopped
to deny the legal incorporation of an association which is not even a corporation de facto.

Saylor URL: http://www.saylor.org/books

Saylor.org
1016

In cases similar to the one at bar, involving a failure to file articles of incorporation, the courts of other
jurisdictions have held that where one has recognized the corporate existence of an association, he is
estopped to assert the contrary with respect to a claim arising out of such dealings.
Since I.B.M. is estopped to deny the corporate existence of the Bureau, we hold that Cranson was not
liable for the balance due on account of the typewriters.
Judgment reversed; the appellee to pay the costs.

CASE QUESTIONS
1.

What is the fundamental question presented by the case?

2.

What are the differences between creating a corporation de facto and by estoppel?

Saylor URL: http://www.saylor.org/books

Saylor.org
1017

25.8 Summary and Exercises
Summary
The hallmark of the corporate form of business enterprise is limited liability for its owners. Other features
of corporations are separation of ownership and management, perpetual existence, and easy
transferability of interests. In the early years of the common law, corporations were thought to be
creatures of sovereign power and could be created only by state grant. But by the late nineteenth century,
corporations could be formed by complying with the requirements of general corporation statutes in
virtually every state. Today the standard is the Revised Model Business Corporation Act.
The corporation, as a legal entity, has many of the usual rights accorded natural persons. The principle of
limited liability is broad but not absolute: when the corporation is used to commit a fraud or an injustice
or when the corporation does not act as if it were one, the courts will pierce the corporate veil and pin
liability on stockholders.
Besides the usual business corporation, there are other forms, including not-for-profit corporations and
professional corporations. Business corporations are classified into two types: publicly held and closely
held corporations.
To form a corporation, the would-be stockholders must choose the state in which they wish to
incorporate. The goal of the incorporation process is issuance of a corporate charter. The charter is a
contract between the state and the corporation. Although the Constitution prohibits states from impairing
the obligation of contracts, states reserve the right to modify corporate charters.
The corporation is created by the incorporators (or promoters), who raise capital, enter into contracts on
behalf of the corporation to be formed, and prepare the articles of incorporation. The promoters are
personally liable on the contracts they enter into before the corporation is formed. Incorporators owe a
fiduciary duty to each other, to investors, and to the corporation.
The articles of incorporation typically contain a number of features, including the corporate name,
corporate purposes, total number of shares and classes into which they are divided, par value, and the

Saylor URL: http://www.saylor.org/books

Saylor.org
1018

like. The name must include one of the following words (or abbreviations): corporation, company,
incorporated, or limited (Corp., Co., Inc., or Ltd.). The articles of incorporation must be filed with the
secretary of state. Once they have been filed, the board of directors named in the articles must adopt
bylaws, elect officers, and conduct other necessary business. The directors are empowered to alter the
bylaws, subject to repeal or change by the shareholders.
Even if the formal prerequisites to incorporation are lacking, a de facto corporation will be held to have
been formed if (1) a statute exists under which the corporation could have been validly incorporated, (2)
the promoters made a bona fide attempt to comply with the statute, and (3) a corporate privilege was
exercised. Under appropriate circumstances, a corporation will be held to exist by estoppel.

EXERCISES
1.

Two young business school graduates, Laverne and Shirley, form a consulting firm. In deciding between
the partnership and corporation form of organization, they are especially concerned about personal
liability for giving bad advice to their clients; that is, in the event they are sued, they want to prevent
plaintiffs from taking their personal assets to satisfy judgments against the firm. Which form of
organization would you recommend? Why?

2.

Assume that Laverne and Shirley in Exercise 1 must negotiate a large loan from a local bank in order to
finance their firm. A friend advises them that they should incorporate in order to avoid personal liability
for the loan. Is this good advice? Why?

3.

Assume that Laverne and Shirley decide to form a corporation. Before the incorporation process is
complete, Laverne enters into a contract on behalf of the corporation to purchase office furniture and
equipment for $20,000. After the incorporation process has been completed, the corporation formally
accepts the contract made by Laverne. Is Laverne personally liable on the contract before corporate
acceptance? After corporate acceptance? Why?

4.

Assume that Laverne and Shirley have incorporated their business. One afternoon, an old college friend
visits Shirley at the office. Shirley and her friend decide to go out for dinner to discuss old times. Shirley,
being short of cash, takes money from a petty cash box to pay for dinner. (She first obtains permission
from Laverne, who has done the same thing many times in the past.) Over dinner, Shirley learns that her

Saylor URL: http://www.saylor.org/books

Saylor.org
1019

friend is now an IRS agent and is investigating Shirley’s corporation. What problems does Shirley face in
the investigation? Why?
5.

Assume that Laverne and Shirley prepare articles of incorporation but forget to send the articles to the
appropriate state office. A few months after they begin to operate their consulting business as a
corporation, Laverne visits a client. After her meeting, in driving out of a parking lot, Laverne
inadvertently backs her car over the client, causing serious bodily harm. Is Shirley liable for the accident?
Why?

6.

Ralph, a resident of Oklahoma, was injured when using a consumer product manufactured by a
corporation whose principal offices were in Tulsa. Since his damages exceeded $10,000, he filed a
products-liability action against the company, which was incorporated in Delaware, in federal court. Does
the federal court have jurisdiction? Why?

7.

Alice is the president and only shareholder of a corporation. The IRS is investigating Alice and demands
that she produce her corporate records. Alice refuses, pleading the Fifth Amendment privilege against
self-incrimination. May the IRS force Alice to turn over her corporate records? Why?

SELF-TEST QUESTIONS
1.

In comparing partnerships with corporations, the major factor favoring the corporate form is

a.

ease of formation

b.

flexible financing

c.

limited liability

d.

control of the business by investors
A corporation with no part of its income distributable to its members, directors, or officers is
called

a.

a publicly held corporation

b.

a closely held corporation

c.

a professional corporation

d.

a nonprofit corporation
A corporation in which stock is widely held or available through a national or regional stock
exchange is called

Saylor URL: http://www.saylor.org/books

Saylor.org
1020

a.

a publicly held corporation

b.

a closely held corporation

c.

a public corporation

d.

none of the above
Essential to the formation of a de facto corporation is

a.

a statute under which the corporation could have been validly incorporated

b.

promoters who make a bona fide attempt to comply with the corporation statute

c.

the use or exercise of corporate powers

d.

each of the above
Even when incorporators miss important steps, it is possible to create

a.

a corporation by estoppel

b.

a de jure corporation

c.

an S corporation

d.

none of the above

SELF-TEST ANSWERS
1.

c

2.

d

3.

a

4.

d

5.

a

Saylor URL: http://www.saylor.org/books

Saylor.org
1021

Chapter 26

Legal Aspects of Corporate Finance
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The general sources of corporate funds

2.

The basics of corporate bonds and other debt leveraging

3.

What the various types of stocks are

4.

Initial public offerings and consideration for stock

5.

What dividends are

6.

Some of the modern trends in corporate finance

A corporation requires money for many reasons. In this chapter, we look at the methods available to
a corporation for raising funds, focusing on how firms generate large amounts of funds and finance
large projects, such as building a new factory.
One major method of finance is the sale of stock. A corporation sells shares of stock, often in an
initial public offering. In exchange for consideration—usually cash—the purchaser acquires stock in
the corporation. This stock may give the owner a share in earnings, the right to transfer the stock,
and, depending on the size of the corporation and the number of shares, power to exercise control.
Other methods of corporate finance include bank financing and bonds. We also discuss some more
modern financing methods, such as private equity and venture capital.

Saylor URL: http://www.saylor.org/books

Saylor.org
1022

26.1 General Sources of Corporate Funds
LEARNING OBJECTIVES
1.

Discuss the main sources for raising corporate funds.

2.

Examine the reinvestment of earnings to finance growth.

3.

Review debt and equity as methods of raising funds.

4.

Consider private equity and venture capital, and compare their utility to other forms of financing.

Sources
To finance growth, any ongoing business must have a source of funds. Apart from bank and trade debt,
the principal sources are plowback, debt securities, equity securities, and private equity.

Plowback
A significant source of new funds that corporations spend on capital projects is earnings. Rather than
paying out earnings to shareholders, the corporation plows those earnings back into the
business. Plowback is simply reinvesting earnings in the corporation. It is an attractive source of capital
because it is subject to managerial control. No approval by governmental agencies is necessary for its
expenditure, as it is when a company seeks to sell securities, or stocks and bonds. Furthermore, stocks
and bonds have costs associated with them, such as the interest payments on bonds (discussed in Section
26.1.3 "Debt Securities"), while retaining profits avoids these costs.

Debt Securities
A second source of funds is borrowing through debt securities. A corporation may take out a debt security
such as a loan, commonly evidenced by a note and providing security to the lender. This is covered
in Chapter 33 "Secured Transactions and Suretyship" and Chapter 34 "Mortgages and Nonconsensual
Liens". A common type of corporate debt security is a bond, which is a promise to repay the face value of
the bond at maturity and make periodic interest payments called the coupon rate. For example, a bond
may have a face value of $1,000 (the amount to be repaid at maturity) and a coupon rate of 7 percent paid
annually; the corporation pays $70 interest on such a bond each year. Bondholders have priority over

Saylor URL: http://www.saylor.org/books

Saylor.org
1023

stockholders because a bond is a debt, and in the event of bankruptcy, creditors have priority over equity
holders.

Equity Securities
The third source of new capital funds is equity securities—namely, stock.Equity is an ownership interest in
property or a business. Stock is the smallest source of new capital but is of critical importance to the
corporation in launching the business and its initial operations. Stock gives the investor a bundle of legal
rights—ownership, a share in earnings, transferability and, to some extent, the power to exercise control
through voting. The usual way to acquire stock is by paying cash or its equivalent as consideration. Both
stock and consideration are discussed in more detail in Section 26.3.2 "Par Value and No-Par
Stock" and Section 26.4 "Initial Public Offerings and Consideration for Stock".

Other Forms of Finance
While stock, debt securities, and reinvested profits are the most common types of finance for major
corporations (particularly publicly traded corporations), smaller corporations or start-ups cannot or do
not want to avail themselves of these financing options. Instead, they seek to raise funds
throughprivate equity, which involves private investors providing funds to a company in exchange for an
interest in the company. A private equity firm is a group of investors who pool their money together for
investment purposes, usually to invest in other companies. Looking to private equity firms is an option for
start-ups—companies newly formed or in the process of being formed—that cannot raise funds through
the bond market or that wish to avoid debt or a public stock sale. Start-ups need money to begin
operations, expand, or conduct further research and development. A private equity firm might
provideventure capital financing for these start-ups. Generally, private equity firms that provide a lot of
venture capital must be extremely savvy about the start-up plans of new businesses and must ask the
start-up entrepreneurs numerous challenging and pertinent questions. Such private equity firms expect a
higher rate of return on their investment than would be available from established companies. Today,
venture capital is often used to finance entrepreneurial start-ups in biotechnology and clean technology.

Saylor URL: http://www.saylor.org/books

Saylor.org
1024

Sometimes, a private equity firm will buy all the publicly traded shares of a company—a process
commonly termed “going private.” Private equity may also be involved in providing financing to
established firms.
Another source of private equity is angel investors, affluent individuals who operate like venture
capitalists, providing capital for a business to get started in exchange for repayment with interest or an
ownership interest. The main difference between an angel investor and a venture capitalist is the source of
funds: an angel investor invests his or her own money, while venture capitalists use pooled funds.
Private equity firms may also use a leveraged buyout (LBO) to finance the acquisition of another firm.
Discussed further in Chapter 29 "Corporate Expansion, State and Federal Regulation of Foreign
Corporations, and Corporate Dissolution" on Corporate Expansion, in the realm of private equity, an LBO
is a financing option using debt to acquire another firm. In an LBO, private equity investors use the assets
of the target corporation as collateral for a loan to purchase that target corporation. Such investors may
pursue an LBO as a debt acquisition option since they do not need to use much—or even any—of their own
money in order to finance the acquisition.
A major drawback to private equity, whether through a firm or through venture capital, is the risk versus
return trade-off. Private equity investors may demand a significant interest in the firm, or a high return,
to compensate them for the riskiness of their investment. They may demand a say in how the firm is
operated or a seat on the board of directors.

KEY TAKEAWAY
There are four main sources of corporate finance. The first is plowback, or reinvesting profits in the
corporation. The second is borrowing, commonly through a bond issue. A corporation sells a bond, agreeing to
periodic interest payments and repayment of the face value of the bond at maturity. The third source is
equity, usually stock, whereby a corporation sells an ownership interest in the corporation. The fourth source
is private equity and venture capital.

EXERCISES
1.

What are the main sources of corporate finance?

2.

What are some of the legal rights associated with stock ownership?

Saylor URL: http://www.saylor.org/books

Saylor.org
1025

3.

Describe private equity. What are some similarities and differences between private equity and venture
capital?

Saylor URL: http://www.saylor.org/books

Saylor.org
1026

26.2 Bonds
LEARNING OBJECTIVES
1.

Discuss the basics of corporate bonds.

2.

Review the advantages and disadvantages to the corporation of issuing bonds.

Basics of Corporate Bonds
Corporations often raise money through debt. This can be done through loans or bank financing but is
often accomplished through the sale of bonds. Large corporations, in particular, use the bond market.
Private equity is not ideal for established firms because of the high cost to them, both monetarily and in
terms of the potential loss of control.
For financing, many corporations sell corporate bonds to investors. A bond is like an IOU. When a
corporation sells a bond, it owes the bond purchaser periodic interest payments as well as a lump sum at
the end of the life of the bond (the maturity date). A typical bond is issued with a face value, also called the
par value, of $1,000 or some multiple of $1,000. The face value is the amount that the corporation must
pay the purchaser at the end of the life of the bond. Interest payments, also called coupon payments, are
usually made on a biannual basis but could be of nearly any duration. There are even zero coupon bonds,
which pay only the face value at maturity.

Advantages and Disadvantages of Bonds
One advantage of issuing bonds is that the corporation does not give away ownership interests. When a
corporation sells stock, it changes the ownership interest in the firm, but bonds do not alter the ownership
structure. Bonds provide flexibility for a corporation: it can issue bonds of varying durations, value,
payment terms, convertibility, and so on. Bonds also expand the number of investors available to the
corporation. From an investor standpoint, bonds are generally less risky than stock. Most corporate bonds
are given ratings—a measurement of the risk associated with holding a particular bond. Therefore, riskaverse investors who would not purchase a corporation’s stock could seek lower-risk returns in highly
rated corporate bonds. Investors are also drawn to bonds because the bond market is much larger than
the stock market and bonds are highly liquid and less risky than many other types of investments.

Saylor URL: http://www.saylor.org/books

Saylor.org
1027

Another advantage to the corporation is the ability to make bonds “callable”—the corporation can force
the investor to sell bonds back to the corporation before the maturity date. Often, there is an additional
cost to the corporation (a call premium) that must be paid to the bondholder, but the call provision
provides another level of flexibility for the corporation. Bonds may also be convertible; the corporation
can include a provision that permits bondholders to convert their bonds into equity shares in the firm.
This would permit the corporation to decrease the cost of the bonds, because bondholders would
ordinarily accept lower coupon payments in exchange for the option to convert the bonds into equity.
Perhaps the most important advantage to issuing bonds is from a taxation standpoint: the interest
payments made to the bondholders may be deductible from the corporation’s taxes.
A key disadvantage of bonds is that they are debt. The corporation must make its bond interest payments.
If a corporation cannot make its interest payments, the bondholders can force it into bankruptcy. In
bankruptcy, the bondholders have a liquidation preference over investors with ownership—that is, the
shareholders. Additionally, being highly leveraged can be risky: a corporation could load itself up with too
much debt and not be able to make its interest payments or face-value payments. Another major
consideration is the “cost” of debt. When interest rates are high, corporations must offer higher interest
rates to attract investors.

KEY TAKEAWAY
Corporations often raise capital and finance operations through debt. Bank loans are one source of debt, but
large corporations often turn to bonds for financing. Bonds are an IOU, whereby the corporation sells a bond
to an investor; agrees to make periodic interest payments, such as 5 percent of the face value of the bond
annually; and at the maturity date, pays the face value of the bond to the investor. There are several
advantages to the corporation in using bonds as a financial instrument: the corporation does not give up
ownership in the firm, it attracts more investors, it increases its flexibility, and it can deduct the interest
payments from corporate taxes. Bonds do have some disadvantages: they are debt and can hurt a highly
leveraged company, the corporation must pay the interest and principal when they are due, and the
bondholders have a preference over shareholders upon liquidation.

EXERCISES
1.

Describe a bond.

Saylor URL: http://www.saylor.org/books

Saylor.org
1028

2.

What are some advantages to the corporation in issuing bonds?

3.

What are some disadvantages to the corporation in using bonds?

Saylor URL: http://www.saylor.org/books

Saylor.org
1029

26.3 Types of Stock
LEARNING OBJECTIVES
1.

Understand the basic features of corporate stock.

2.

Be familiar with the basic terminology of corporate stock.

3.

Discuss preferred shares and the rights of preferred shareholders.

4.

Compare common stock with preferred stock.

5.

Describe treasury stock, and explain its function.

6.

Analyze whether debt or equity is a better financing option.

Stocks, or shares, represent an ownership interest in a corporation. Traditionally, stock was the original
capital paid into a business by its founders. This stock was then divided into shares, or fractional
ownership of the stock. In modern usage, the two terms are used interchangeably, as we will do here.
Shares in closely held corporations are often identical: each share of stock in BCT Bookstore, Inc. carries
with it the same right to vote, to receive dividends, and to receive a distribution of the net assets of the
company upon liquidation. Many large corporations do not present so simple a picture. Large
corporations may have many different types of stock: different classes of common stock, preferred stock,
stock with par value and no-par stock, voting and nonvoting stock, outstanding stock, and treasury stock.
To find out which types of stock a company has issued, look at the shareholders’ (or stockholders’) equity
section of the company’s balance sheet.

Authorized, Issued, and Outstanding Stock
Stocks have different designations depending on who holds them. The articles of incorporation spell out
how many shares of stock the corporation may issue: these are its authorized shares. The corporation is
not obliged to issue all authorized shares, but it may not issue more than the total without amending the
articles of incorporation. The total of stock sold to investors is the issued stock of the corporation; the
issued stock in the hands of all shareholders is called outstanding stock.

Par Value and No-Par Stock
Saylor URL: http://www.saylor.org/books

Saylor.org
1030

Par value is the face value of stock. Par value, though, is not the market value; it is a value placed on the
stock by the corporation but has little to do with the buying and selling value of that stock on the open
market.
When a value is specified on a stock certificate, it is said to be par value. Par value is established in the
articles of incorporation and is the floor price of the stock; the corporation may not accept less than par
value for the stock.
Companies in most states can also issue no-par shares. No-par stock may be sold for whatever price is set
by the board of directors or by the market—unless the shareholders themselves are empowered to
establish the price. But many states permit (and some states require) no-par stock to have a stated value.
Corporations issue no-par stock to reduce their exposure to liability: if the par value is greater than the
market value, the corporation may be liable for that difference.
Once the universal practice, issuance of par value common stock is now limited. However, preferred stock
usually has a par value, which is useful in determining dividend and liquidation rights.
The term stated capital describes the sum of the par value of the issued par value stock and the
consideration received (or stated value) for the no-par stock. The excess of net assets of a corporation over
stated capital is its surplus. Surplus is divided into earned surplus (essentially the company’s retained
earnings) and capital surplus (all surpluses other than earned surplus). We will return to these concepts in
our discussion of dividends.

Preferred Stock
The term preferred has no set legal meaning, but shareholders of preferred stock often have different
rights than shareholders of common stock. Holders of preferred stock must look to the articles of
incorporation to find out what their rights are. Preferred stock has elements of both stock (equity) and
bonds (debt). Thus corporations issue preferred stock to attract more conservative investors: common
stock is riskier than preferred stock, so corporations can attract more investors if they have both preferred
and common stock.

Saylor URL: http://www.saylor.org/books

Saylor.org
1031

Preference to Dividends
A dividend is a payment made to stockholders from corporate profits. Assume that one class of preferred
stock is entitled to a 7 percent dividend. The percentage applies to the par value; if par value is $100, each
share of preferred is entitled to a dividend of $7 per year. Assuming the articles of incorporation say so,
this 7 percent preferred stock has preference over other classes of shares for dividend payments.

Liquidation Preference
An additional right of preferred shareholders is the right to share in the distribution of assets in the event
of liquidation, after having received assets under a liquidation preference—that is, a preference, according
to a predetermined formula, to receive the assets of the company on liquidation ahead of other classes of
shareholders.

Convertible Shares
With one exception, the articles of incorporation may grant the right to convert any class of stock into any
other at the holder’s option according to a fixed ratio. Alternatively, the corporation may force a
conversion of a shareholder’s convertible stock. Thus if permitted, a preferred shareholder may convert
his or her preferred shares into common stock, or vice versa. The exception bars conversion of stock into a
class with an asset liquidation preference, although some states permit even that type of so-called
upstream conversion to a senior security. Convertible preferred shares can be used as a poison pill (a
corporate strategy to avoid a hostile takeover): when an outsider seeks to gain control, convertible
shareholders may elect to convert their preferred shares into common stock, thus increasing the number
of common shares and increasing the number of shares the outsider must purchase in order to gain
control.

Redeemable Shares
The articles of incorporation may provide for the redemption of shares, unless in doing so the corporation
would become insolvent. Redemption may be either at an established price and time or by election of the
corporation or the shareholder. Redeemed stock is called cancelled stock. Unless the articles of

Saylor URL: http://www.saylor.org/books

Saylor.org
1032

incorporation prohibit it, the shares are considered authorized but unissued and can be reissued as the
need arises. If the articles of incorporation specifically make the cancellation permanent, then the total
number of authorized shares is reduced, and new shares cannot be reissued without amending the articles
of incorporation. In this case, the redeemed shares cannot be reissued and must be marked as cancelled
stock.

Voting Rights
Ordinarily, the articles of incorporation provide that holders of preferred shares do not have a voting
right. Or they may provide for contingent voting rights, entitling preferred shareholders to vote on the
happening of a particular event—for example, the nonpayment of a certain number of dividends. The
articles may allow class voting for directors, to ensure that the class of preferred stockholders has some
representation on the board.

Common Stock
Common stock is different from preferred stock. Common stock represents an ownership interest in a
corporation. Unless otherwise provided in the articles of incorporation, common stockholders have the
following rights:
1.

Voting rights. This is a key difference: preferred shareholders usually do not have the right to vote.
Common shareholders express their ownership interest in the corporation by voting. Votes are cast at
meetings, typically the annual meetings, and the shareholders can vote for directors and on other
important corporate decisions (e.g., there has been a recent push to allow shareholders to vote on
executive compensation).

2. The right to ratable participation in earnings (i.e., in proportion to the total shares) and/or the right
to ratable participation in the distribution of net assets on liquidation. Bondholders and other
creditors have seniority upon liquidation, but if they have been satisfied, or the corporation has no
debt, the common shareholders may ratably recover from what is left over in liquidation.
3. Some shares may give holders preemptive rights to purchase additional shares. This right is often
invoked in two instances. First, if a corporation is going to issue more shares, a shareholder may

Saylor URL: http://www.saylor.org/books

Saylor.org
1033

invoke this right so that his or her total percentage ownership is not diluted. Second, the right to
purchase additional shares can be invoked to prevent a hostile takeover (a poison pill, discussed
in Section 26.3.3 "Preferred Stock").
Corporations may issue different classes of shares (including both common and preferred stock). This
permits a corporation to provide different rights to shareholders. For example, one class of common stock
may give holders more votes than another class of common stock. Stock is a riskier investment for its
purchasers compared with bonds and preferred stock. In exchange for this increased risk and junior
treatment, common stockholders have the rights noted here.

Treasury Shares
Treasury shares are those that were originally issued and then reacquired by the company (such as in a
buyback, discussed next) or, alternatively, never sold to the public in the first place and simply retained by
the corporation. Thus treasury shares are shares held or owned by the corporation. They are considered to
be issued shares but not outstanding shares.

Buyback
Corporations often reacquire their shares, for a variety of reasons, in a process sometimes called
a buyback. If the stock price has dropped so far that the shares are worth considerably less than book
value, the corporation might wish to buy its shares to prevent another company from taking it over. The
company might decide that investing in itself is a better strategic decision than making other potential
expenditures or investments. And although it is essentially an accounting trick, buybacks improve a
company’s per-share earnings because profits need to be divided into fewer outstanding shares.
Buybacks can also be used to go private. Private equity may play a role in going-private transactions, as
discussed in Section 26.1.5 "Other Forms of Finance". The corporation may not have sufficient equity to
buy out all its public shareholders and thus will partner with private equity to finance the stock buyback to
go private. For example, in early 2011, Playboy Enterprises, Inc., publisher of Playboy magazine, went
private. Hugh Hefner, the founder of Playboy, teamed up with private equity firm Rizvi Traverse
Management to buy back the public shares. Hefner said that the transaction “will give us the resources

Saylor URL: http://www.saylor.org/books

Saylor.org
1034

and flexibility to return Playboy to its unique position and to further expand our business around the
world.”

[1]

Corporations may go private to consolidate control, because of a belief that the shares are undervalued, to
increase flexibility, or because of a tender offer or hostile takeover. Alternatively, an outside investor may
think that a corporation is not being managed properly and may use a tender offer to buy all the public
shares.

Stocks and Bonds and Bears, Oh My!
Suppose that BCT Bookstore, Inc. has become a large, well-established corporation after a round of
private equity and bank loans (since repaid) but needs to raise capital. What is the best method? There is
no one right answer. Much of the decision will depend on the financial and accounting standing of the
corporation: if BCT already has a lot of debt, it might be better to issue stock rather than bring on more
debt. Alternatively, BCT could wish to remain a privately held corporation, and thus a stock sale would
not be considered, as it would dilute the ownership. The economy in general could impact the decision: a
bear market could push BCT more toward using debt, while a bull market could push BCT more toward an
initial public offering (discussed in Section 26.4.1 "Sale of stock") or stock sale. Interest rates could be low,
increasing the bang-for-the-buck factor of debt. Additionally, public stock sales can be risky for the
corporation: the corporation could undervalue its stock in the initial sale, selling the stock for less than
what the marketplace thinks it is worth, missing out on additional funds because of this undervaluation.
Debt may also be beneficial because of the tax treatment of interest payments—the corporation can deduct
the interest payments from corporate profits. Thus there are many factors a corporation must consider
when deciding whether to finance through debt or equity.

KEY TAKEAWAY
Stock, or shares (equity), express an ownership interest in a corporation. Shares have different designations,
depending on who holds the shares. The two main types of stock are preferred stock and common stock, each
with rights that often differ from the rights of the other. Preferred stock has elements of both debt and
equity. Holders of preferred shares have a dividend preference and have a right to share in the distribution of
assets in liquidation. Holders of common stock have a different set of rights, namely, the right to vote on

Saylor URL: http://www.saylor.org/books

Saylor.org
1035

important corporate decisions such as the election of directors. A corporation may purchase some of its
shares from its shareholders in a process called a buyback. Stock in the hands of the corporation is called
treasury stock. There are a variety of factors that a corporation must consider in determining whether to raise
capital through bonds or through stock issuance.

EXERCISES
1.

What are some key rights of holders of preferred shares?

2.

What is the major difference between preferred stock and common stock?

3.

Why would a corporation buy back its own shares?

4.

What are some factors a corporation must consider in deciding whether to issue stock or bonds?

[1] Dawn C. Chmielewski and Robert Channick, “Hugh Hefner Reaches Deal to Take Playboy Private,” Los Angeles
Times, January 11, 2011.http://articles.latimes.com/2011/jan/11/business/la-fi-ct-playboy-hefner-20110111.

Saylor URL: http://www.saylor.org/books

Saylor.org
1036

26.4 Initial Public Offerings and Consideration for Stock
LEARNING OBJECTIVES
1.

Understand what an initial public offering is and under what circumstances one is usually done.

2.

Examine the various requirements of selling stock.

3.

Discuss what adequate and valid consideration is in exchange for stock.

Sale of stock
Rather than using debt to finance operations, a corporation may instead sell stock. This is most often
accomplished through an initial public offering (IPO), or the first time a corporation offers stock for sale
to the public. The sale of securities, such as stock, is governed by the Securities Act of 1933. In particular,
Section 5 of the 1933 act governs the specifics of the sale of securities. To return to BCT Bookstore, Inc.,
suppose the company wishes to sell stock on the New York Stock Exchange (NYSE) for the first time. That
would be an IPO. The company would partner with securities lawyers and investment banks to
accomplish the sale. The banks underwrite the sale of the securities: in exchange for a fee, the bank will
buy the shares from BCT and then sell them. The company and its team prepare a registration statement,
which contains required information about the IPO and is submitted to the Securities and Exchange
Commission (SEC). The SEC reviews the registration statement and makes the decision whether to permit
or prohibit BCT’s IPO. Once the SEC approves the IPO, BCT’s investment banks purchase the shares in
the primary market and then resell them to investors on the secondary market on the NYSE. (For a
further discussion of these two markets, see Chapter 28 "Securities Regulation"). Stock sales are not
limited to an IPO—publicly traded corporations may sell stock several times after going public. The
requirements of the 1933 act remain but are loosened for well-known corporations (well-known seasoned
issuers).
An IPO or stock sale has several advantages. A corporation may have too much debt and would prefer to
raise funds through a sale of stock rather than increasing its debt. The total costs of selling stock are often
lower than financing through debt: the IPO may be expensive, but debt costs can vastly exceed the IPO
cost because of the interest payments on the debt. Also, IPOs are a popular method of increasing a firm’s

Saylor URL: http://www.saylor.org/books

Saylor.org
1037

exposure, bringing the corporation many more investors and increasing its public image. Issuing stock is
also beneficial for the corporation because the corporation can use shares as compensation; for example,
employment compensation may be in the form of stock, such as in an employee stock ownership plan.
Investors also seek common stock, whether in an IPO or in the secondary market. While common stock is
a riskier investment than a bond, stock ownership can have tremendous upside—after all, the sky is the
limit on the price of a stock. On the other hand, there is the downside: the price of the stock can plummet,
causing the shareholder significant monetary loss.
Certainly, an IPO has some disadvantages. Ownership is diluted: BCT had very few owners before its IPO
but may have millions of owners after the IPO. As mentioned, an IPO can be expensive. An IPO can also
be undervalued: the corporation and its investment banks may undervalue the IPO stock price, causing
the corporation to lose out on the difference between its determined price and the market price. Being a
public corporation also places the corporation under the purview of the SEC and requires ongoing
disclosures. Timing can be problematic: the registration review process can take several weeks. The stock
markets can change drastically over that waiting period. Furthermore, the offering could have insufficient
purchasers to raise sufficient funds; that is, the public might not have enough interest in purchasing the
company’s stock to bring in sufficient funds to the corporation. Finally, a firm that goes public releases
information that is available to the public, which could be useful to competitors (trade secrets,
innovations, new technology, etc.).
As mentioned, one of the main disadvantages of going public is the SEC review and disclosure
requirements. The Securities Exchange Act of 1934 governs most secondary market transactions. The
1934 act places certain requirements on corporations that have sold securities. Both the 1933 and 1934
acts require corporations to disseminate information to the public and/or its investors. These
requirements were strengthened after the collapse of Enron in 2001. The SEC realized that its disclosure
requirements were not strong enough, as demonstrated by the accounting tricks and downfall of Enron
and its accountant, Arthur Andersen.

[1]

As a result of Enron’s accounting scandal, as well as problems with other corporations, Congress
tightened the noose by passing the Sarbanes-Oxley Act of 2002.

Saylor URL: http://www.saylor.org/books

[2]

This act increased the disclosure of

Saylor.org
1038

financial information, increased transparency, and required the dissemination of information about what
a corporation was doing. For example, Section 302 of Sarbanes-Oxley requires that a corporation’s chief
executive officer and chief financial officer certify annual and quarterly reports and state that the report
does not contain any material falsehoods and that the financial data accurately reflect the corporation’s
condition.

Nature of the Consideration
Consideration is property or services exchanged for stock. While cash is commonly used to purchase
stock, a stock purchaser may pay with something other than cash, such as property, whether tangible or
intangible, or services or labor performed for the corporation. In most states, promissory notes and
contracts for future services are not lawful forms of consideration. The caseUnited Steel Industries, Inc. v.
Manhart, (see Section 26.7.1 "Consideration in Exchange for Stock"), illustrates the problems that can
arise when services or promises of future delivery are intended as payment for stock.

Evaluating the Consideration: Watered Stock
In United Steel Industries (Section 26.7.1 "Consideration in Exchange for Stock"), assume that Griffitts’s
legal services had been thought by the corporation to be worth $6,000 but in fact were worth $1,000, and
that he had received stock with par value of $6,000 (i.e., 6,000 shares of $1 par value stock) in exchange
for his services. Would Griffitts be liable for the $5,000 difference between the actual value of his services
and the stock’s par value? This is the problem of watered stock: the inflated consideration is in fact less
than par value. The term itself comes from the ancient fraud of farmers and ranchers who increased the
weight of their cattle (also known as stock) by forcing them to ingest excess water.
The majority of states follow the good-faith rule. As noted near the end of theUnited Steel Industries case,
in the absence of fraud, “the judgment of the board of directors ‘as to the value of consideration received
for shares’ is conclusive.” In other words, if the directors or shareholders conclude in good faith that the
consideration does fairly reflect par value, then the stock is not watered and the stock buyer cannot be
assessed for the difference. This is in line with the business judgment rule, discussed in Chapter 27
"Corporate Powers and Management". If the directors concluded in good faith that the consideration

Saylor URL: http://www.saylor.org/books

Saylor.org
1039

provided by Griffitts’s services accurately reflected the value of the shares, they would not be liable. The
minority approach is the true value rule: the consideration must in fact equal par value by an objective
standard at the time the shares are issued, regardless of the board’s good-faith judgment.
A shareholder may commence a derivative lawsuit (a suit by a shareholder, on behalf of the corporation,
often filed against the corporation; see Chapter 27 "Corporate Powers and Management"). In a watered
stock lawsuit, the derivative suit is filed against a shareholder who has failed to pay full consideration
under either rule to recover the difference between the value received by the corporation and the par
value.

KEY TAKEAWAY
Corporations may raise funds through the sale of stock. This can be accomplished through an initial public
offering (IPO)—the first time a corporation sells stock—or through stock sales after an IPO. The SEC is the
regulatory body that oversees the sale of stock. A sale of stock has several benefits for the corporation, such
as avoiding the use of debt, which can be much more expensive than selling stock. Stock sales also increase
the firm’s exposure and attract investors who prefer more risk than bonds. On the other hand, stock sales
have some disadvantages, namely, the dilution of ownership of the corporation. Also, the corporation may
undervalue its shares, thus missing out on additional capital because of the undervaluation. Being a publicly
traded company places the corporation under the extensive requirements of the SEC and the 1933 and 1934
securities acts, such as shareholder meetings and annual financial reports. The Sarbanes-Oxley Act adds yet
more requirements that a corporation may wish to avoid.
Consideration is property or services exchanged for stock. Most investors will exchange money for stock.
Certain forms of consideration are not permitted. Finally, a corporation may be liable if it sells watered stock,
where consideration received by the corporation is less than the stock par value.

EXERCISES
1.

Describe the process of conducting an IPO.

2.

What are some advantages of selling stock?

3.

What are some disadvantages of selling stock?

4.

What is consideration? What are some types of consideration that may not be acceptable?

Saylor URL: http://www.saylor.org/books

Saylor.org
1040

[1] For a full discussion of Enron, see Bethany McLean and Peter Elkind, Enron: The Smartest Guys in the
Room (New York: Portfolio, 2004).
[2] Sarbanes-Oxley Act can be viewed at University of Cincinnati, “The Sarbanes-Oxley Act of 2002,” Securities
Lawyer’s Deskbook, http://taft.law.uc.edu/CCL/SOact/toc.html.

Saylor URL: http://www.saylor.org/books

Saylor.org
1041

26.5 Dividends
LEARNING OBJECTIVES
1.

Discuss several types of dividends.

2.

Review legal limitations on distributing dividends.

3.

Define the duties of directors when paying dividends.

Types of Dividends
A dividend is a share of profits, a dividing up of the company’s earnings. The law does not require a
corporation to give out a specific type of dividend.

Cash Dividend
If a company’s finances are such that it can declare a dividend to stockholders, a cash dividend always is
permissible. It is a payment (by check, ordinarily) to the stockholders of a certain amount of money per
share. Under current law, qualified dividends are taxed as a long-term capital gain (usually 15 percent, but
the figure can be as low as zero percent under current law). These rules are set to expire in 2013, when
dividends will be taxed as ordinary income (i.e., at the recipient’s ordinary income tax rate).

Stock Dividend
Next to cash, the most frequent type of dividend is stock itself. Normally, the corporation declares a small
percentage dividend (between 1 and 10 percent), so that a holder of one hundred shares would receive
four new shares on a 4 percent dividend share. Although each shareholder winds up with more stock, he
realizes no personal net gain at that moment, as he would with a cash dividend, because each stockholder
has the same relative proportion of shares and has not sold or otherwise transferred the shares or
dividend. The total outstanding stock represents no greater amount of assets than before. The corporation
may issue share dividends either from treasury stock or from authorized but unissued shares.

Property Dividend

Saylor URL: http://www.saylor.org/books

Saylor.org
1042

Rarely, corporations pay dividends in property rather than in cash. Armand Hammer, the legendary
financier and CEO of Occidental Petroleum Corporation, recounts how during World War II he founded a
liquor business by buying shares of the American Distilling Company. American Distilling was giving out
one barrel of whiskey per share as a dividend. Whiskey was in short supply during the war, so Hammer
bought five thousand shares and took five thousand barrels of whiskey as a dividend.

Stock Split
A stock dividend should be distinguished from a stock split. In a stock split, one share is divided into more
shares—for example, a two-for-one split means that for every one share the stockholder owned before the
split, he now has two shares. In a reverse stock split, shares are absorbed into one. In a one-for-two
reverse split, the stockholder will get one share in place of the two he held before the split.
The stock split has no effect on the assets of the company, nor is the interest of any shareholder diluted.
No transfer from surplus into stated capital is necessary. The only necessary accounting change is the
adjustment of par value and stated value. Because par value is being changed, many states require not
only the board of directors but also the shareholders to approve a stock split.
Why split? The chief reason is to reduce the current market price of the stock in order to make it
affordable to a much wider class of investors. For example, in 1978, IBM, whose stock was then selling for
around $284, split four for one, reducing the price to about $70 a share. That was the lowest IBM’s stock
had been since 1932. Stock need not sell at stratospheric prices to be split, however; for example,
American Telnet Corporation, whose stock had been selling at $0.4375 a share, declared a five-for-one
split in 1980. Apparently the company felt that the stock would be more affordable at $0.0875 a share. At
the opposite end of the spectrum are Class A shares of Warren Buffett’s Berkshire Hathaway, which
routinely trade for more than $100,000 a share. Buffett has rebuffed efforts to split the Class A shares, but
in 2010, shareholders approved a fifty-for-one split of Class B shares.

[1]

Legal Limitations on Dividends
The law imposes certain limitations on cash or property dividends a corporation may disburse. Dividends
may not be paid if (1) the business is insolvent (i.e., unable to pay its debts as they become due), (2)

Saylor URL: http://www.saylor.org/books

Saylor.org
1043

paying dividends would make it insolvent, or (3) payment would violate a restriction in the articles of
incorporation. Most states also restrict the funds available for distribution to those available in earned
surplus. Under this rule, a corporation that ran a deficit in the current year could still declare a dividend
as long as the total earned surplus offset the deficit.
A few states—significantly, Delaware is one of them—permit dividends to be paid out of the net of current
earnings and those of the immediately preceding year, both years taken as a single period, even if the
balance sheet shows a negative earned surplus. Such dividends are known as nimble dividends.
See Weinberg v. Baltimore Brick Co.

[2]

Distribution from Capital Surplus
Assets in the form of cash or property may be distributed from capital surplus if the articles of
incorporation so provide or if shareholders approve the distribution. Such distributions must be identified
to the shareholders as coming from capital surplus.

Record Date, Payment Date, Rights of Stockholders
Under the securities exchange rules, the board of directors cannot simply declare a dividend payable on
the date of the board meeting and instruct the treasurer to hand out cash. The board must fix two dates: a
record date and a payment date. By the first, the board declares a dividend for shareholders of record as of
a certain future date—perhaps ten days hence. Actual payment of the dividend is postponed until the
payment date, which could be a month after the record date.
The board’s action creates a debtor-creditor relationship between the corporation and its shareholders.
The company may not revoke a cash dividend unless the shareholders consent. It may revoke a share
dividend as long as the shares have not been issued.

Discretion of Directors to Pay Dividends
When Directors Are Too Stingy

Saylor URL: http://www.saylor.org/books

Saylor.org
1044

In every state, dividends are normally payable only at the discretion of the directors. Courts will order
distribution only if they are expressly mandatory or if it can be shown that the directors abused their
discretion by acting fraudulently or in a manner that was manifestly unreasonable. Dodge v. Ford Motor
Co., (see Section 26.7.2 "Payment of Dividends"), involves Henry Ford’s refusal in 1916 to pay dividends in
order to reinvest profits; it is often celebrated in business annals because of Ford’s testimony at trial,
although, as it turned out, the courts held his refusal to be an act of miserliness and an abuse of discretion.
Despite this ruling, many corporations today do not pay dividends. Corporations may decide to reinvest
profits in the corporation rather than pay a dividend to its shareholders, or to just sit on the cash. For
example, Apple Computer, Inc., maker of many popular computers and consumer electronics, saw its
share price skyrocket in the late 2000s. Apple also became one of the most valuable corporations in the
world. Despite an immense cash reserve, Apple has refused to pay a dividend, choosing instead to reinvest
in the business, stating that they require a large cash reserve as a security blanket for acquisitions or to
develop new products. Thus despite the ruling in Dodge v. Ford Motor Co., courts will usually not
intercede in a corporation’s decision not to pay dividends, following the business judgment rule and the
duties of directors. (For further discussion of the duties of directors, see Chapter 27 "Corporate Powers
and Management").

When Directors Are Too Generous
Directors who vote to declare and distribute dividends in excess of those allowed by law or by provisions
in the articles of incorporation personally may become jointly and severally liable to the corporation (but
liability may be reduced or eliminated under the business judgment rule). Shareholders who receive a
dividend knowing it is unlawful must repay any directors held liable for voting the illegal dividend. The
directors are said to be entitled to contribution from such shareholders. Even when directors have not
been sued, some courts have held that shareholders must repay dividends received when the corporation
is insolvent or when they know that the dividends are illegal.

KEY TAKEAWAY
A dividend is a payment made from the corporation to its shareholders. A corporation may pay dividends
through a variety of methods, although money and additional shares are the most common. Corporations may
increase or decrease the total number of shares through either a stock split or a reverse stock split. A

Saylor URL: http://www.saylor.org/books

Saylor.org
1045

corporation may decide to pay dividends but is not required to do so and cannot issue dividends if the
corporation is insolvent. Directors may be liable to the corporation for dividend payments that violate the
articles of incorporation or are illegal.

EXERCISES
1.

What is a dividend, and what are the main types of dividends?

2.

Is a corporation required to pay dividends? Under what circumstances is a corporation barred from
paying dividends?

3.

You have ten shares of BCT, valued at $10 each. The company engages in a two-for-one stock split. How
many shares do you now have? What is the value of each share, and what is the total value of all of your
BCT shares?

[1] BusinessWeek covers many stock splits and reverse splits in its finance section, available
at http://www.businessweek.com/finance.
[2] Weinberg v. Baltimore Brick Co., 35 Del. Ch. 225; 114 A.2d 812 (Del. 1955).

Saylor URL: http://www.saylor.org/books

Saylor.org
1046

26.6 The Winds of Change
LEARNING OBJECTIVES
1.

Know the modern changes to corporate finance terminology and specific requirements imposed by
states.

2.

Compare the application of the Uniform Commercial Code to corporate finance with the applicability
of the 1933 and 1934 federal securities acts.

Changes in the Revised Model Business Corporation Act
Perhaps the most dramatic innovations incorporated into the Revised Model Business Corporation Act
(RMBCA) are the financial provisions. The revisions recommend eliminating concepts such as par value
stock, no-par stock, stated capital, capital surplus, earned surplus, and treasury shares. It was felt that
these concepts—notably par value and stated capital—no longer serve their original purpose of protecting
creditors.
A key definition under the revisions is that of distributions—that is, any transfer of money or property to
the shareholders. In order to make distributions, a corporation must meet the traditional insolvency test
and balance sheet tests. Under the balance sheet test, corporate assets must be greater than or equal to
liabilities and liquidation preferences on senior equity. The RMBCA also provides that promissory notes
and contracts for future services may be used in payment for shares.
It is important to note that the RMBCA is advisory. Not every state has abandoned par value or the other
financial terms. For example, Delaware is quite liberal with its requirements:
Every corporation may issue 1 or more classes of stock or 1 or more series of stock within any class
thereof, any or all of which classes may be of stock with par value or stock without par value and which
classes or series may have such voting powers, full or limited, or no voting powers, and such designations,
preferences and relative, participating, optional or other special rights, and qualifications, limitations or
restrictions thereof, as shall be stated and expressed in the certificate of incorporation or of any
amendment thereto, or in the resolution or resolutions providing for the issue of such stock adopted by

Saylor URL: http://www.saylor.org/books

Saylor.org
1047

the board of directors pursuant to authority expressly vested in it by the provisions of its certificate of
incorporation.

[1]

Therefore, although the modern trend is to move away from par value as well as some other previously
discussed terms—and despite the RMBCA’s abandonment of these concepts—they still, in large measure,
persist.

Introduction to Article 8 of the Uniform Commercial Code
Partial ownership of a corporation would be an awkward investment if there were no ready means of
transfer. The availability of paper certificates as tangible evidence of the ownership of equity securities
solves the problem of what to transfer, but since a corporation must maintain records of its owners, a set
of rules is necessary to spell out how transfers are to be made. That set of rules is Article 8 of the Uniform
Commercial Code (UCC). Article 8 governs certificated securities, uncertificated securities, registration
requirements, transfer, purchase, and other specifics of securities. Article 8 can be viewed
athttp://www.law.cornell.edu/ucc/8/overview.html.

The UCC and the 1933 and 1934 Securities Acts
The Securities Act of 1933 requires the registration of securities that are sold or offered to be sold using
interstate commerce. The Securities Exchange Act of 1934 governs the secondary trading of securities,
such as stock market sales. The UCC also governs securities, through Articles 8 and 9. The key difference
is that the 1933 and 1934 acts are federal law, while the UCC operates at the state level. The UCC was
established to standardize state laws governing sales and commercial transactions. There are some
substantial differences, however, between the two acts and the UCC. Without going into exhaustive detail,
it is important to note a few of them. For one, the definition of security in the UCC is different from the
definition in the 1933 and 1934 acts. Thus a security may be governed by the securities acts but not by the
UCC. The definition of a private placement of securities also differs between the UCC and the securities
acts. Other differences exist.

[2]

The UCC, as well as state-specific laws, and the federal securities laws

should all be considered in financial transactions.

KEY TAKEAWAY
Saylor URL: http://www.saylor.org/books

Saylor.org
1048

The RMBCA advises doing away with financial concepts such as stock par value. Despite this suggestion, these
concepts persist. Corporate finance is regulated through a variety of mechanisms, most notably Articles 8 and
9 of the Uniform Commercial Code and the 1933 and 1934 securities acts.

EXERCISES
1.

What suggested changes are made by the RMBCA?

2.

What does UCC Article 8 govern?

[1] Del. Code Ann. tit. 8, § 151 (2011).
[2] See Lynn Soukup, “Securities Law and the UCC: When Godzilla Meets Bambi,” Uniform Commercial Code Law
Journal 38, no. 1 (Summer 2005): 3–28.

Saylor URL: http://www.saylor.org/books

Saylor.org
1049

26.7 Cases
Consideration in Exchange for Stock
United Steel Industries, Inc. v. Manhart
405 S.W.2d 231 (Tex. 1966)
MCDONALD, CHIEF JUSTICE
This is an appeal by defendants, United Steel Industries, Inc., J. R. Hurt and W. B. Griffitts, from a
judgment declaring void and cancelling 5000 shares of stock in United Steel Industries, Inc. issued to
Hurt, and 4000 shares of stock in such corporation issued to Griffitts.
Plaintiffs Manhart filed this suit individually and as major stockholders against defendants United Steel
Industries, Inc., Hurt, and Griffitts, alleging the corporation had issued Hurt 5000 shares of its stock in
consideration of Hurt agreeing to perform CPA and bookkeeping services for the corporation for one year
in the future; and had issued Griffitts 4000 shares of its stock in consideration for the promised
conveyance of a 5 acre tract of land to the Corporation, which land was never conveyed to the
Corporation. Plaintiffs assert the 9000 shares of stock were issued in violation of Article 2.16 Business
Corporation Act, and prayed that such stock be declared void and cancelled.
Trial was before the Court without a jury which, after hearing, entered judgment declaring the 5000
shares of stock issued to Hurt, and the 4000 shares issued to Griffitts, issued without valid consideration,
void, and decreeing such stock cancelled.
***
The trial court found (on ample evidence) that the incorporators of the Corporation made an agreement
with Hurt to issue him 5000 shares in consideration of Hurt’s agreement to perform bookkeeping and
accounting services for the Corporation for the first year of its operation. The Corporation minutes reflect
the 5000 shares issued to Hurt “in consideration of labor done, services in the incorporation and
organization of the Corporation.” The trial court found (on ample evidence) that such minutes do not

Saylor URL: http://www.saylor.org/books

Saylor.org
1050

reflect the true consideration agreed upon, and that Hurt performed no services for the Corporation prior
to February 1, 1965. The Articles of Incorporation were filed on January 28, 1965, and the 5000 shares
were issued to Hurt on May 29, 1965. There is evidence that Hurt performed some services for the
Corporation between January and May 29, 1965; but Hurt himself testified the “5000 (shares) were
issued to me for services rendered or to be rendered for the first year in keeping the books.…”
The situation is thus one where the stock was issued to Hurt both for services already performed and for
services to be rendered in the future.
The trial court concluded the promise of future services was not a valid consideration for the issuance of
stock under Article 2.16 Business Corporation Act; that the issuance was void; and that since there was no
apportionment of the value of future services from the value of services already rendered, the entire 5000
shares were illegally issued and void.
Article 12, Section 6, Texas Constitution, provides: “No corporation shall issue stock…except for money
paid, labor done, or property actually received.…” And Article 2.16 Texas Business Corporation Act
provides: “Payment for Shares.
“A. The consideration paid for the issuance of shares shall consist of money paid, labor done, or property
actually received. Shares may not be issued until the full amount of the consideration, fixed as provided by
law, has been paid.…
“B. Neither promissory notes nor the promise of future services shall constitute payment or part payment
for shares of a corporation.
“C. In the absence of fraud in the transaction, the judgment of the board of directors…as to the value of
the consideration received for shares shall be conclusive.”
The Fifth Circuit in Champion v. CIR, 303 Fed. 2d 887 construing the foregoing constitutional provision
and Article 2.16 of the Business Corporation Act, held:
Where it is provided that stock can be issued for labor done, as in Texas…the requirement is not met
where the consideration for the stock is work or services to be performed in the future.…The situation is

Saylor URL: http://www.saylor.org/books

Saylor.org
1051

not changed by reason of the provision that the stock was to be given…for services rendered as well as to
be rendered, since there was no allocation or apportionment of stock between services performed and
services to be performed.”
The 5000 shares were issued before the future services were rendered. Such stock was illegally issued and
void.
Griffitts was issued 10,000 shares partly in consideration for legal services to the Corporation and partly
in exchange for the 5 acres of land. The stock was valued at $1 per share and the land had an agreed value
of $4000. The trial court found (upon ample evidence) that the 4000 shares of stock issued to Griffitts
was in consideration of his promise to convey the land to the Corporation; that Griffitts never conveyed
the land; and the issuance of the stock was illegal and void.
The judgment of the board of directors “as to the value of consideration received for shares” is conclusive,
but such does not authorize the board to issue shares contrary to the Constitution, for services to be
performed in the future (as in the case of Hurt), or for property not received (as in the case of Griffitts).
The judgment is correct. Defendants’ points and contentions are overruled.
AFFIRMED.

CASE QUESTIONS
1.

What was wrong with the consideration in the transaction between United Steel and Hurt?

2.

What if Hurt had completed one year of bookkeeping prior to receiving his shares?

3.

What was wrong with the consideration Griffitts provided for the 4,000 shares he received?

Payment of Dividends
Dodge v. Ford Motor Co.
204 Mich. 459, 170 N.W. 668 (Mich. 1919)

Saylor URL: http://www.saylor.org/books

Saylor.org
1052

[Action by plaintiffs John F. Dodge and Horace E. Dodge against defendant Ford Motor Company and its
directors. The lower court ordered the directors to declare a dividend in the amount of $19,275,385.96.
The court also enjoined proposed expansion of the company. The defendants appealed.]
[T]he case for plaintiffs must rest upon the claim, and the proof in support of it, that the proposed
expansion of the business of the corporation, involving the further use of profits as capital, ought to be
enjoined because it is inimical to the best interests of the company and its shareholders, and upon the
further claim that in any event the withholding of the special dividend asked for by plaintiffs is arbitrary
action of the directors requiring judicial interference.
The rule which will govern courts in deciding these questions is not in dispute. It is, of course, differently
phrased by judges and by authors, and, as the phrasing in a particular instance may seem to lean for or
against the exercise of the right of judicial interference with the actions of corporate directors, the context,
or the facts before the court, must be considered.
***
In 1 Morawetz on Corporations (2d Ed.), § 447, it is stated:
Profits earned by a corporation may be divided among its shareholders; but it is not a violation of the
charter if they are allowed to accumulate and remain invested in the company’s business. The managing
agents of a corporation are impliedly invested with a discretionary power with regard to the time and
manner of distributing its profits. They may apply profits in payment of floating or funded debts, or in
development of the company’s business; and so long as they do not abuse their discretionary powers, or
violate the company’s charter, the courts cannot interfere.
But it is clear that the agents of a corporation, and even the majority, cannot arbitrarily withhold profits
earned by the company, or apply them to any use which is not authorized by the company’s charter.…
Mr. Henry Ford is the dominant force in the business of the Ford Motor Company. No plan of operations
could be adopted unless he consented, and no board of directors can be elected whom he does not favor.
One of the directors of the company has no stock. One share was assigned to him to qualify him for the

Saylor URL: http://www.saylor.org/books

Saylor.org
1053

position, but it is not claimed that he owns it. A business, one of the largest in the world, and one of the
most profitable, has been built up. It employs many men, at good pay.
“My ambition,” said Mr. Ford, “is to employ still more men, to spread the benefits of this industrial system
to the greatest possible number, to help them build up their lives and their homes. To do this we are
putting the greatest share of our profits back in the business.”
“With regard to dividends, the company paid sixty per cent on its capitalization of two million dollars, or
$1,200,000, leaving $58,000,000 to reinvest for the growth of the company. This is Mr. Ford’s policy at
present, and it is understood that the other stockholders cheerfully accede to this plan.”
He had made up his mind in the summer of 1916 that no dividends other than the regular dividends
should be paid, “for the present.”
“Q. For how long? Had you fixed in your mind any time in the future, when you were going to pay—
“A. No.
“Q. That was indefinite in the future?
“A. That was indefinite, yes, sir.”
The record, and especially the testimony of Mr. Ford, convinces that he has to some extent the attitude
towards shareholders of one who has dispensed and distributed to them large gains and that they should
be content to take what he chooses to give. His testimony creates the impression, also, that he thinks the
Ford Motor Company has made too much money, has had too large profits, and that although large profits
might be still earned, a sharing of them with the public, by reducing the price of the output of the
company, ought to be undertaken. We have no doubt that certain sentiments, philanthropic and altruistic,
creditable to Mr. Ford, had large influence in determining the policy to be pursued by the Ford Motor
Company—the policy which has been herein referred to.
***

Saylor URL: http://www.saylor.org/books

Saylor.org
1054

The difference between an incidental humanitarian expenditure of corporate funds for the benefit of the
employees, like the building of a hospital for their use and the employment of agencies for the betterment
of their condition, and a general purpose and plan to benefit mankind at the expense of others, is obvious.
There should be no confusion (of which there is evidence) of the duties which Mr. Ford conceives that he
and the stockholders owe to the general public and the duties which in law he and his codirectors owe to
protesting, minority stockholders. A business corporation is organized and carried on primarily for the
profit of the stockholders. The powers of the directors are to be employed for that end. The discretion of
directors is to be exercised in the choice of means to attain that end and does not extend to a change in the
end itself, to the reduction of profits or to the nondistribution of profits among stockholders in order to
devote them to other purposes.
***
We are not, however, persuaded that we should interfere with the proposed expansion of the business of
the Ford Motor Company. In view of the fact that the selling price of products may be increased at any
time, the ultimate results of the larger business cannot be certainly estimated. The judges are not business
experts. It is recognized that plans must often be made for a long future, for expected competition, for a
continuing as well as an immediately profitable venture. The experience of the Ford Motor Company is
evidence of capable management of its affairs. It may be noticed, incidentally, that it took from the public
the money required for the execution of its plan and that the very considerable salaries paid to Mr. Ford
and to certain executive officers and employees were not diminished. We are not satisfied that the alleged
motives of the directors, in so far as they are reflected in the conduct of the business, menace the interests
of shareholders. It is enough to say, perhaps, that the court of equity is at all times open to complaining
shareholders having a just grievance.
[The court affirmed the lower court’s order that the company declare a dividend and reversed the lower
court’s decision that halted company expansion].

CASE QUESTIONS
1.

What basis does the court use to order the payment of dividends?

2.

Does the court have a positive view of Mr. Ford?

Saylor URL: http://www.saylor.org/books

Saylor.org
1055

3.

How do you reconcile 1 Morawetz on Corporations (2d Ed.), § 447 (“Profits earned by a corporation may
be divided among its shareholders; but it is not a violation of the charter if they are allowed to
accumulate and remain invested in the company’s business”) with the court’s decision?

4.

Would the business judgment rule have changed the outcome of this case? Note: The business judgment
rule, generally summarized, is that the directors are presumed to act in the best interest of the
corporation and its shareholders and to fulfill their fiduciary duties of good faith, loyalty, and due care.
The burden is on the plaintiff to prove that a transaction was so one sided that no business person of
ordinary judgment would conclude that the transaction was proper and/or fair.

Saylor URL: http://www.saylor.org/books

Saylor.org
1056

26.8 Summary and Exercises
Summary
Corporations finance through a variety of mechanisms. One method is to reinvest profits in the
corporation. Another method is to use private equity. Private equity involves financing from private
investors, whether individuals (angel investors) or a private equity firm. Venture capital is often used as a
fundraising mechanism by businesses that are just starting operations.
A third method is to finance through debt, such as a loan or a bond. A corporation sells a bond and agrees
to make interest payments over the life of the bond and to pay the face value of the bond at the bond’s
maturity.
The final important method of raising capital is by the sale of stock. The articles of incorporation govern
the total number of shares of stock that the corporation may issue, although it need not issue the
maximum. Stock in the hands of shareholders is said to be authorized, issued, and outstanding. Stock may
have a par value, which is usually the floor price of the stock. No-par shares may be sold for any price set
by the directors.
Preferred stock (1) may have a dividend preference, (2) takes preference upon liquidation, and (3) may be
convertible. Common stock normally has the right to (1) ratable participation in earnings, (2) ratable
participation in the distribution of net assets on liquidation, and (3) ratable vote.
Ordinarily, the good-faith judgment of the directors concerning the fair value of the consideration
received for stock is determinative. A minority of states adhere to a true value rule that holds to an
objective standard.
A corporation that sells shares for the first time engages in an initial public offering (IPO). The Securities
Act of 1933 governs most IPOs and initial stock sales. A corporation that has previously issued stock may
do so many times afterward, depending on the corporation’s needs. The Securities Exchange Act of 1934
governs most secondary market stock sales. The Sarbanes-Oxley Act of 2002 adds another layer of
regulation to the financial transactions discussed in this chapter.

Saylor URL: http://www.saylor.org/books

Saylor.org
1057

A dividend is a share of a corporation’s profits. Dividends may be distributed as cash, property, or stock.
The law imposes certain limitations on the amount that the corporation may disburse; most states restrict
the cash or property available for distribution to earned surplus. However, a few states, including
Delaware, permit dividends to be paid out of the net of current earnings and those of the immediately
preceding year, both years taken as a single period; these are known as nimble dividends. The directors
have discretion, within broad limits, to set the level of dividends; however, they will be jointly and
severally liable if they approve dividends higher than allowed by law or under the articles of
incorporation.
With several options available, corporations face many factors to consider in deciding how to raise funds.
Each option is not available to every corporation. Additionally, each option has advantages and
disadvantages. A corporation must carefully weigh the pros and cons of each before making a decision to
proceed on a particular financing path.

EXERCISES
1.

Ralph and Alice have decided to incorporate their sewer cleaning business under the name R & A, Inc.
Their plans call for the authorization and issuance of 5,000 shares of par value stock. Ralph argues that
par value must be set at the estimated market value of the stock, while Alice feels that par value is the
equivalent of book value—that is, assets divided by the number of shares. Who is correct? Why?

2.

In Exercise 1, Ralph feels that R & A should have an IPO of 1 million shares of common stock, to be sold on
the New York Stock Exchange (NYSE). What are the pros and cons of conducting an IPO?

3.

Assume that Ralph and Alice decide to issue preferred stock. What does this entail from R & A’s
standpoint? From the standpoint of a preferred stock purchaser?

4.

Alice changes her mind and wants to sell bonds in R & A. What are the pros and cons of selling bonds?

5.

Assume that Ralph and Alice go on to consider options other than financing through an IPO or through
the sale of bonds. They want to raise $5 million to get their business up and running, to purchase a
building, and to acquire machines to clean sewers. What are some other options Ralph and Alice should
consider? What would you suggest they do? Would your suggestion be different if Ralph and Alice wanted
to raise $500 million? $50,000?

SELF-TEST QUESTIONS
Saylor URL: http://www.saylor.org/books

Saylor.org
1058

1.

Corporate funds that come from earnings are called

a.

equity securities

b.

depletion

c.

debt securities

d.

plowback
When a value is specified on a stock certificate, it is said to be

a.

par value

b.

no-par

c.

an authorized share

d.

none of the above
Common stockholders normally

a.

have the right to vote ratably

b.

do not have the right to vote ratably

c.

never have preemptive rights

d.

hold all of the company’s treasury shares
Preferred stock may be

a.

entitled to cumulative dividends

b.

convertible

c.

redeemable

d.

all of the above
When a corporation issues stock to the public for the first time, the corporation engages in

a.

a distribution

b.

an initial public offering

c.

underwriting

d.

a stock split

SELF-TEST ANSWERS
1.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
1059

2.

a

3.

a

4.

d

5.

b

Saylor URL: http://www.saylor.org/books

Saylor.org
1060

Chapter 27

Corporate Powers and Management
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The powers of a corporation to act

2.

The rights of shareholders

3.

The duties, powers, and liability of officers and directors

Power within a corporation is present in many areas. The corporation itself has powers, although
with limitations. There is a division of power between shareholders, directors, and officers. Given
this division of power, certain duties are owed amongst the parties. We focus this chapter upon these
powers and upon the duties owed by shareholders, directors, and officers. In , we will continue
discussion of officers’ and directors’ liability within the context of securities regulation and insider
trading.

Saylor URL: http://www.saylor.org/books

Saylor.org
1061

27.1 Powers of a Corporation
LEARNING OBJECTIVES
1.

Understand the two types of corporate power.

2.

Consider the ramifications when a corporation acts outside its prescribed powers.

3.

Review legal issues surrounding corporate actions.

Two Types of Corporate Powers
A corporation generally has three parties sharing power and control: directors, officers, and shareholders.
Directors are the managers of the corporation, and officers control the day-to-day decisions and work
more closely with the employees. The shareholders are the owners of the corporation, but they have little
decision-making authority. The corporation itself has powers; while a corporation is not the same as a
person (e.g., a corporation cannot be put in prison), it is allowed to conduct certain activities and has been
granted certain rights.

Express Powers
The corporation may exercise all powers expressly given it by statute and by its articles of incorporation.
Section 3.02 of the Revised Model Business Corporation Act (RMBCA) sets out a number
of express powers, including the following: to sue and be sued in the corporate name; to purchase, use,
and sell land and dispose of assets to the same extent a natural person can; to make contracts, borrow
money, issue notes and bonds, lend money, invest funds, make donations to the public welfare, and
establish pension plans; and to join in partnerships, joint ventures, trusts, or other enterprises. The
powers set out in this section need not be included in the articles of incorporation.

Implied Powers
Corporate powers beyond those explicitly established are implied powers. For example, suppose BCT
Bookstore, Inc.’s statement of purpose reads simply, “to operate a bookstore.” The company may lawfully
conduct all acts that are necessary or appropriate to running a bookstore—hiring employees, advertising
special sales, leasing trucks, and so forth. Could Ted, its vice president and general manager, authorize the

Saylor URL: http://www.saylor.org/books

Saylor.org
1062

expenditure of funds to pay for a Sunday afternoon lecture on the perils of nuclear war or the adventures
of a professional football player? Yes—if the lectures are relevant to current books on sale or serve to bring
people into the store, they comply with the corporation’s purpose.

The Ultra Vires Doctrine
The law places limitations upon what acts a corporation may undertake. Corporations cannot do anything
they wish, but rather, must act within the prescribed rules as laid out in statute, case law, their articles of
incorporation, and their bylaws. Sometimes, though, a corporation will step outside its permitted power
(literally “beyond the powers). The ultra vires doctrine holds that certain legal consequences attach to an
attempt by a corporation to carry out acts that are outside its lawful powers. Ultra vires (literally “beyond
the powers”) is not limited to illegal acts, although it encompasses actions barred by statute as well as by
the corporate charter. Under the traditional approach, either the corporation or the other party could
assert ultra vires as a defense when refusing to abide by a wholly executory contract. The ultra vires
doctrine loses much of its significance when corporate powers are broadly stated in a corporation’s
articles. Furthermore, RMBCA Section 3.04 states that “the validity of corporate action may not be
challenged on the ground that the corporation lacks or lacked power to act.”
Nonetheless, ultra vires acts are still challenged in courts today. For example, particularly in the area of
environmental law, plaintiffs are challenging corporate environmental actions as ultra vires. Delaware
corporation law states that the attorney general shall revoke the charter of a corporation for illegal acts.
Additionally, the Court of Chancery of Delaware has jurisdiction to forfeit or revoke a corporate charter
for abuse of corporate powers.

[1]

See Adam Sulkowski’s “Ultra Vires Statutes: Alive, Kicking, and a Means

of Circumventing the Scalia Standing Gauntlet.”

[2]

In essence, ultra vires retains force in three circumstances:
1.

Shareholders may bring suits against the corporation to enjoin it from acting beyond its powers.

2. The corporation itself, through receivers, trustees, or shareholders, may sue incumbent or former
officers or directors for causing the corporation to act ultra vires.

Saylor URL: http://www.saylor.org/books

Saylor.org
1063

3. The state attorney general may assert the doctrine in a proceeding to dissolve the corporation or to
enjoin it from transacting unauthorized business (see Figure 27.1 "Attacks on Ultra Vires Acts").
Figure 27.1 Attacks on Ultra Vires Acts

Suppose an incorporated luncheon club refuses to admit women as club members or guests. What
happens if this action is ultra vires? Cross v. The Midtown Club, Inc. (see Section 27.5.1 "Ultra Vires
Acts"), focuses on this issue. An ultra vires act is not necessarily criminal or tortious. However, every
crime and tort is in some sense ultra vires because a corporation never has legal authority to commit
crimes or torts. They raise special problems, to which we now turn.

Criminal, Tortious, and Other Illegal Acts
The early common law held that a corporation could not commit a crime because it did not have a mind
and could not therefore have the requisite intent. An additional dilemma was that society could not
literally imprison a corporation. Modern law is not so constricting. Illegal acts of its agents may be
imputed to the corporation. Thus if the board of directors specifically authorizes the company to carry out
a criminal scheme, or the president instructs his employees to break a regulatory law for the benefit of the
company, the corporation itself may be convicted. Of course, it is rare for people in a corporate setting to
avow their criminal intentions, so in most cases courts determine the corporation’s liability by deciding

Saylor URL: http://www.saylor.org/books

Saylor.org
1064

whether an employee’s crime was part of a job-related activity. The individuals within the corporation are
much more likely to be held legally liable, but the corporation may be as well. For example, in extreme
cases, a court could order the dissolution of the corporation; revoke some or all of its ability to operate,
such as by revoking a license the corporation may hold; or prevent the corporation from engaging in a
critical aspect of its business, such as acting as a trustee or engaging in securities transactions. But these
cases are extremely rare.
That a corporation is found guilty of a violation of the law does not excuse company officials who
authorized or carried out the illegal act. They, too, can be prosecuted and sent to jail. Legal punishments
are being routinely added to the newer regulatory statutes, such as the Occupational Safety and Health
Act, and the Toxic Substances Control Act—although prosecution depends mainly on whether and where a
particular administration wishes to spend its enforcement dollars. Additionally, state prosecuting
attorneys have become more active in filing criminal charges against management when employees are
injured or die on the job. For instance, a trial court judge in Chicago sentenced a company president,
plant manager, and foreman to twenty-five years in prison after they were convicted of murder following
the death of a worker as a result of unsafe working conditions at a plant;

[3]

the punishments were later

overturned, but the three pled guilty several years later and served shorter sentences of varying duration.
More recently, prosecutors have been expanding their prosecutions of corporations and developing
methodologies to evaluate whether a corporation has committed a criminal act; for example, US Deputy
Attorney General Paul McNulty revised “Principles of Federal Prosecutions of Business Organizations” in
2006 to further guide prosecutors in indicting corporations. The Securities and Exchange Commission,
the Department of Justice, other regulatory bodies, and legal professionals have increasingly sought legal
penalties against both corporations and its employees. See Exercise 2 at the end of this section to consider
the legal ramifications of a corporation and its employees for the drunk-driving death of one of its
patrons.
In certain cases, the liability of an executive can be vicarious. The Supreme Court affirmed the conviction
of a chief executive who had no personal knowledge of a violation by his company of regulations
promulgated by the Food and Drug Administration. In this case, an officer was held strictly liable for his

Saylor URL: http://www.saylor.org/books

Saylor.org
1065

corporation’s violation of the regulations, regardless of his knowledge, or lack thereof, of the actions
(see Chapter 6 "Criminal Law").

[4]

This stands in contrast to the general rule that an individual must

know, or should know, of a violation of the law in order to be liable. Strict liability does not require
knowledge. Thus a corporation’s top managers can be found criminally responsible even if they did not
directly participate in the illegal activity. Employees directly responsible for violation of the law can also
be held liable, of course. In short, violations of tort law, criminal law, and regulatory law can result in
negative consequences for both the corporation and its employees.

KEY TAKEAWAY
A corporation has two types of powers: express powers and implied powers. When a corporation is acting
outside its permissible power, it is said to be acting ultra vires. A corporation engages in ultra vires acts
whenever it engages in illegal activities, such as criminal acts.

EXERCISES
1.

What is an ultra vires act?

2.

A group of undergraduate students travel from their university to a club. The club provides dinner and an
open bar. One student becomes highly intoxicated and dies as the result of an automobile collision
caused by the student. Can the club be held liable for the student’s death? SeeCommonwealth v. Penn
Valley Resorts.

[5]

[1] Del. Code Ann., Title 8, Section 284 (2011).
[2] Adam Sulkowski, “Ultra Vires Statutes: Alive, Kicking, and a Means of Circumventing the Scalia Standing
Gauntlet,” Journal of Environmental Law and Litigation 14, no. 1 (2009): 75.
[3] People v. O’Neil, 550 N.E.2d 1090 (Ill. App. 1990).
[4] United States v. Park, 421 U.S. 658 (1975).
[5] Commonwealth v. Penn Valley Resorts, 494 A.2d 1139 (Pa. Super. 1985).

Saylor URL: http://www.saylor.org/books

Saylor.org
1066

27.2 Rights of Shareholders
LEARNING OBJECTIVES
1.

Explain the various parts of the corporate management structure and how they relate to one another.

2.

Describe the processes and practices of typical corporate meetings, including annual meetings.

3.

Explain the standard voting process in most US corporations and what the respective roles of
management and shareholders are.

4.

Understand what corporate records can be reviewed by a shareholder and under what circumstances.

General Management Functions
In the modern publicly held corporation, ownership and control are separated. The shareholders “own”
the company through their ownership of its stock, but power to manage is vested in the directors. In a
large publicly traded corporation, most of the ownership of the corporation is diluted across its numerous
shareholders, many of whom have no involvement with the corporation other than through their stock
ownership. On the other hand, the issue of separation and control is generally irrelevant to the closely
held corporation, since in many instances the shareholders are the same people who manage and work for
the corporation.
Shareholders do retain some degree of control. For example, they elect the directors, although only a
small fraction of shareholders control the outcome of most elections because of the diffusion of ownership
and modern proxy rules; proxy fights are extremely difficult for insurgents to win. Shareholders also may
adopt, amend, and repeal the corporation’s bylaws; they may adopt resolutions ratifying or refusing to
ratify certain actions of the directors. And they must vote on certain extraordinary matters, such as
whether to amend the articles of incorporation, merge, or liquidate.

Meetings
In most states, the corporation must hold at least one meeting of shareholders each year. The board of
directors or shareholders representing at least 10 percent of the stock may call a special shareholders’
meeting at any time unless a different threshold number is stated in the articles or bylaws. Timely notice

Saylor URL: http://www.saylor.org/books

Saylor.org
1067

is required: not more than sixty days nor less than ten days before the meeting, under Section 7.05 of the
Revised Model Business Corporation Act (RMBCA). Shareholders may take actions without a meeting if
every shareholder entitled to vote consents in writing to the action to be taken. This option is obviously
useful to the closely held corporation but not to the giant publicly held companies.

Right to Vote
Who Has the Right to Vote?
Through its bylaws or by resolution of the board of directors, a corporation can set a “record date.” Only
the shareholders listed on the corporate records on that date receive notice of the next shareholders’
meeting and have the right to vote. Every share is entitled to one vote unless the articles of incorporation
state otherwise.
The one-share, one-vote principle, commonly called regular voting or statutory voting, is not required,
and many US companies have restructured their voting rights in an effort to repel corporate raiders. For
instance, a company might decide to issue both voting and nonvoting shares (as we discussed in Chapter
27 "Corporate Powers and Management"), with the voting shares going to insiders who thereby control
the corporation. In response to these new corporate structures, the Securities and Exchange Commission
(SEC) adopted a one-share, one-vote rule in 1988 that was designed to protect a shareholder’s right to
vote. In 1990, however, a federal appeals court overturned the SEC rule on the grounds that voting rights
are governed by state law rather than by federal law.

[1]

Quorum
When the articles of incorporation are silent, a shareholder quorum is a simple majority of the shares
entitled to vote, whether represented in person or by proxy, according to RMBCA Section 7.25. Thus if
there are 1 million shares, 500,001 must be represented at the shareholder meeting. A simple majority of
those represented shares is sufficient to carry any motion, so 250,001 shares are enough to decide upon a
matter other than the election of directors (governed by RMBCA, Section 7.28). The articles of
incorporation may decree a different quorum but not less than one-third of the total shares entitled to
vote.

Saylor URL: http://www.saylor.org/books

Saylor.org
1068

Cumulative Voting
Cumulative voting means that a shareholder may distribute his total votes in any manner that he
chooses—all for one candidate or several shares for different candidates. With cumulative voting, each
shareholder has a total number of votes equal to the number of shares he owns multiplied by the number
of directors to be elected. Thus if a shareholder has 1,000 shares and there are five directors to be elected,
the shareholder has 5,000 votes, and he may vote those shares in a manner he desires (all for one
director, or 2,500 each for two directors, etc.). Some states permit this right unless the articles of
incorporation deny it. Other states deny it unless the articles of incorporation permit it. Several states
have constitutional provisions requiring cumulative voting for corporate directors.
Cumulative voting is meant to provide minority shareholders with representation on the board. Assume
that Bob and Carol each owns 2,000 shares, which they have decided to vote as a block, and Ted owns
6,000 shares. At their annual shareholder meeting, they are to elect five directors. Without cumulative
voting, Ted’s slate of directors would win: under statutory voting, each share represents one vote available
for each director position. With this method, by placing as many votes as possible for each director, Ted
could cast 6,000 votes for each of his desired directors. Thus each of Ted’s directors would receive 6,000
votes, while each of Bob and Carol’s directors would receive only 4,000. Under cumulative voting,
however, each shareholder has as many votes as there are directors to be elected. Hence with cumulative
voting Bob and Carol could strategically distribute their 20,000 votes (4,000 votes multiplied by five
directors) among the candidates to ensure representation on the board. By placing 10,000 votes each on
two of their candidates, they would be guaranteed two positions on the board. (The candidates from the
two slates are not matched against each other on a one-to-one basis; instead, the five candidates with the
highest number of votes are elected.) Various formulas and computer programs are available to determine
how votes should be allocated, but the principle underlying the calculations is this: cumulative voting is
democratic in that it allows the shareholders who own 40 percent of the stock—Bob and Carol—to elect 40
percent of the board.
RMBCA Section 8.08 provides a safeguard against attempts to remove directors. Ordinarily, a director
may be removed by a majority vote of the shareholders. Cumulative voting will not aid a given single

Saylor URL: http://www.saylor.org/books

Saylor.org
1069

director whose ouster is being sought because the majority obviously can win on a straight vote. So
Section 8.08 provides, “If cumulative voting is authorized, a director may not be removed if the number of
votes sufficient to elect him under cumulative voting is voted against his removal.”

Voting Arrangements to Concentrate Power
Shareholders use three types of arrangements to concentrate their power: proxies, voting agreements, and
voting trusts.

Proxies
A proxy is the representative of the shareholder. A proxy may be a person who stands in for the
shareholder or may be a written instrument by which the shareholder casts her votes before the
shareholder meeting. Modern proxy voting allows shareholders to vote electronically through the
Internet, such as at http://www.proxyvoting.com. Proxies are usually solicited by and given to
management, either to vote for proposals or people named in the proxy or to vote however the proxy
holder wishes. Through the proxy device, management of large companies can maintain control over the
election of directors. Proxies must be signed by the shareholder and are valid for eleven months from the
time they are received by the corporation unless the proxy explicitly states otherwise. Management may
use reasonable corporate funds to solicit proxies if corporate policy issues are involved, but
misrepresentations in the solicitation can lead a court to nullify the proxies and to deny reimbursement
for the solicitation cost. Only the last proxy given by a particular shareholder can be counted.
Proxy solicitations are regulated by the SEC. For instance, SEC rules require companies subject to the
Securities Exchange Act of 1934 to file proxy materials with the SEC at least ten days before proxies are
mailed to shareholders. Proxy statements must disclose all material facts, and companies must use a
proxy form on which shareholders can indicate whether they approve or disapprove of the proposals.
Dissident groups opposed to management’s position are entitled to solicit their own proxies at their own
expense. The company must either furnish the dissidents with a list of all shareholders and addresses or
mail the proxies at corporate expense. Since management usually prefers to keep the shareholder list
private, dissidents can frequently count on the corporation to foot the mailing bill.

Saylor URL: http://www.saylor.org/books

Saylor.org
1070

Voting Agreements
Unless they intend to commit fraud on a minority of stockholders, shareholders may agree in advance to
vote in specific ways. Such a voting agreement, often called a shareholder agreement, is generally legal.
Shareholders may agree in advance, for example, to vote for specific directors; they can even agree to vote
for the dissolution of the corporation in the event that a predetermined contingency occurs. A voting
agreement is easier to enter into than a voting trust (discussed next) and can be less expensive, since a
trustee is not paid to administer a voting agreement. A voting agreement also permits shareholders to
retain their shares rather than turning the shares over to a trust, as would be required in a voting trust.

Voting Trusts
To ensure that shareholder agreements will be honored, shareholders in most states can create
a voting trust. By this device, voting shares are given to voting trustees, who are empowered to vote the
shares in accordance with the objectives set out in the trust agreement. Section 7.30 of the RMBCA limits
the duration of voting trusts to ten years. The voting trust is normally irrevocable, and the shareholders’
stock certificates are physically transferred to the voting trustees for the duration of the trust. The voting
trust agreement must be on file at the corporation, open for inspection by any shareholder.

Inspection of Books and Records
Shareholders are legally entitled to inspect the records of the corporation in which they hold shares. These
records include the articles of incorporation, bylaws, and corporate resolutions. As a general rule,
shareholders who want certain records (such as minutes of a board of directors’ meeting or accounting
records) must also have a “proper purpose,” such as to determine the propriety of the company’s dividend
policy or to ascertain the company’s true financial worth. Improper purposes include uncovering trade
secrets for sale to a competitor or compiling mailing lists for personal business purposes. A shareholder’s
motivation is an important factor in determining whether the purpose is proper, as the courts attempt to
balance the rights of both the shareholders and the corporation. For example, a Minnesota court applied
Delaware law in finding that a shareholder’s request to view the corporation’s shareholder ledger to
identify shareholders and communicate with them about the corporation’s involvement in the Vietnam

Saylor URL: http://www.saylor.org/books

Saylor.org
1071

War was improper. A desire to communicate with the other corporate shareholders was found to be
insufficient to compel inspection.

[2]

Contrast that finding with a Delaware court’s finding that a

shareholder had a proper purpose in requesting a corporation’s shareholder list in order to communicate
with them about the economic risks of the firm’s involvement in Angola.

[3]

Preemptive Rights
Assume that BCT Bookstore has outstanding 5,000 shares with par value of ten dollars and that Carol
owns 1,000. At the annual meeting, the shareholders decide to issue an additional 1,000 shares at par and
to sell them to Alice. Carol vehemently objects because her percentage of ownership will decline. She goes
to court seeking an injunction against the sale or an order permitting her to purchase 200 of the shares
(she currently has 20 percent of the total). How should the court rule?
The answer depends on the statutory provision dealing withpreemptive rights—that is, the right of a
shareholder to be protected from dilution of her percentage of ownership. In some states, shareholders
have no preemptive rights unless expressly declared in the articles of incorporation, while other states
give shareholders preemptive rights unless the articles of incorporation deny it. Preemptive rights were
once strongly favored, but they are increasingly disappearing, especially in large publicly held companies
where ownership is already highly diluted.

Derivative Actions
Suppose Carol discovers that Ted has been receiving kickbacks from publishers and has been splitting the
proceeds with Bob. When at a directors’ meeting, Carol demands that the corporation file suit to recover
the sums they pocketed, but Bob and Ted outvote her. Carol has another remedy. She can file
aderivative action against them. A derivative lawsuit is one brought on behalf of the corporation by a
shareholder when the directors refuse to act. Although the corporation is named as a defendant in the
suit, the corporation itself is the so-called real party in interest—the party entitled to recover if the
plaintiff wins.
While derivative actions are subject to abuse by plaintiffs’ attorneys seeking settlements that pay their
fees, safeguards have been built into the law. At least ninety days before starting a derivative action, for

Saylor URL: http://www.saylor.org/books

Saylor.org
1072

instance, shareholders must demand in writing that the corporation take action. Shareholders may not
commence derivative actions unless they were shareholders at the time of the wrongful act. Derivative
actions may be dismissed if disinterested directors decide that the proceeding is not in the best interests
of the corporation. (A disinterested director is a director who has no interest in the disputed transaction.)
Derivative actions are discussed further in Chapter 27 "Corporate Powers and Management".

KEY TAKEAWAY
In large publicly traded corporations, shareholders own the corporation but have limited power to affect
decisions. The board of directors and officers exercise much of the power. Shareholders exercise their power
at meetings, typically through voting for directors. Statutes, bylaws, and the articles of incorporation
determine how voting occurs—such as whether a quorum is sufficient to hold a meeting or whether voting is
cumulative. Shareholders need not be present at a meeting—they may use a proxy to cast their votes or set
up voting trusts or voting agreements. Shareholders may view corporate documents with proper demand and
a proper purpose. Some corporations permit shareholders preemptive rights—the ability to purchase
additional shares to ensure that the ownership percentage is not diluted. A shareholder may also file suit on
behalf of the corporation—a legal proceeding called a derivative action.

EXERCISES
1.

Explain cumulative voting. What is the different between cumulative voting and regular voting? Who
benefits from cumulative voting?

2.

A shareholder will not be at the annual meeting. May that shareholder vote? If so, how?

3.

The BCT Bookstore is seeking an additional store location. Ted, a director of BCT, knows of the ideal
building that would be highly profitable for BCT and finds out that it is for sale. Unbeknownst to BCT, Ted
is starting a clothing retailer. He purchases the building for his clothing business, thereby usurping a
corporate opportunity for BCT. Sam, a BCT shareholder, finds out about Ted’s business deal. Does Sam
have any recourse? See RMBCA Section 8.70.

[1] Business Roundtable v. SEC, 905 F.2d 406 (D.C. Cir. 1990).
[2] Pillsbury v. Honeywell, 291 Minn. 322; 191 N.W.2d 406 (Minn. 1971).

Saylor URL: http://www.saylor.org/books

Saylor.org
1073

[3] The Conservative Caucus Research, Analysis & Education Foundation, Inc. v. Chevron, 525 A.2d 569 (Del. 1987).
See Del. Code Ann., Title 8, Section 220 (2011).

Saylor URL: http://www.saylor.org/books

Saylor.org
1074

27.3 Duties and Powers of Directors and Officers
LEARNING OBJECTIVES
1.

Examine the responsibility of directors and the delegation of decisions.

2.

Discuss the qualifications, election, and removal of directors.

3.

Determine what requirements are placed on directors for meetings and compensation.

General Management Responsibility of the Directors
Directors derive their power to manage the corporation from statutory law. Section 8.01 of the Revised
Model Business Corporation Act (RMBCA) states that “all corporate powers shall be exercised by or under
the authority of, and the business and affairs of the corporation managed under the direction of, its board
of directors.” A director is a fiduciary, a person to whom power is entrusted for another’s benefit, and as
such, as the RMBCA puts it, must perform his duties “in good faith, with the care an ordinarily prudent
person in a like position would exercise under similar circumstances” (Section 8.30). A director’s main
responsibilities include the following: (1) to protect shareholder investments, (2) to select and remove
officers, (3) to delegate operating authority to the managers or other groups, and (4) to supervise the
company as a whole.

Delegation to Committees
Under RMBCA Section 8.25, the board of directors, by majority vote, may delegate its powers to various
committees. This authority is limited to some degree. For example, only the full board can determine
dividends, approve a merger, and amend the bylaws. The delegation of authority to a committee does not,
by itself, relieve a director from the duty to exercise due care.

Delegation to Officers
Figure 27.2 The Corporate Governance Model

Saylor URL: http://www.saylor.org/books

Saylor.org
1075

The directors often delegate to officers the day-to-day authority to execute the policies established by the
board and to manage the firm (see Figure 27.2 "The Corporate Governance Model"). Normally, the
president is the chief executive officer (CEO) to whom all other officers and employees report, but
sometimes the CEO is also the chairman of the board.

Number and Election of Directors
Section 8.03 of the RMBCA provides that there must be one director, but there may be more, the precise
number to be fixed in the articles of incorporation or bylaws. The initial members of the board hold office
until the first annual meeting, when elections occur. (The initial board members are permitted to succeed
themselves.) Directors are often chosen to serve one-year terms and must be elected or reelected by the
shareholders annually, unless there are nine or more directors. In that case, if the articles of incorporation
so provide, the board may be divided into two or three roughly equal classes and their terms staggered, so
that the second class is elected at the second annual meeting and the third at the third annual meeting. A
staggered board allows for the continuity of directors or as a defense against a hostile takeover.

Directors’ Qualifications and Characteristics
The statutes do not catalog qualifications that directors are expected to possess. In most states, directors
need not be residents of the state or shareholders of the corporation unless required by the articles of
incorporation or bylaws, which may also set down more precise qualifications if desired.

Saylor URL: http://www.saylor.org/books

Saylor.org
1076

Until the 1970s, directors tended to be a homogeneous lot: white male businessmen or lawyers. Political
change—rising consumer, environmental, and public interest consciousness—and embarrassment
stemming from disclosures made in the wake of Securities and Exchange Commission (SEC)
investigations growing out of Watergate prompted companies to diversify their boardrooms. Today,
members of minority groups and women are being appointed in increasing numbers, although their
proportion to the total is still small. Outside directors (directors who are not employees, officers, or
otherwise associated with the corporation; they are also called nonexecutive directors) are becoming a
potent force on corporate boards. The trend to promote the use of outside directors has continued—the
Sarbanes-Oxley Act of 2002 places emphasis on the use of outside directors to provide balance to the
board and protect the corporation’s investors.

Removal of Directors and Officers
In 1978, one week before he was scheduled to unveil the 1979 Mustang to trade journalists in person, Lee
Iacocca, president of the Ford Motor Company, was summarily fired by unanimous vote of the board of
directors, although his departure was billed as a resignation. Iacocca was reported to have asked company
chairman Henry Ford II, “What did I do wrong?” To which Ford was said to have replied, “I just don’t like
you.”

[1]

To return to our usual example: BCT Bookstore is set to announce its acquisition of Borders

Group, Inc., a large book retailer that is facing bankruptcy. Alice, one of BCT’s directors, was instrumental
in the acquisition. One day prior to the announcement of the acquisition, BCT’s board relieved Alice of her
directorship, providing no reason for the decision. The story raises this question: May a corporate officer,
or director for that matter, be fired without cause?
Yes. Many state statutes expressly permit the board to fire an officer with or without cause. However,
removal does not defeat an officer’s rights under an employment contract. Shareholders may remove
directors with or without cause at any meeting called for the purpose. A majority of the shares entitled to
vote, not a majority of the shares represented at the meeting, are required for removal.

Meetings

Saylor URL: http://www.saylor.org/books

Saylor.org
1077

Directors must meet, but the statutes themselves rarely prescribe how frequently. More often, rules
prescribing time and place are set out in the bylaws, which may permit members to participate in any
meeting by conference telephone. In practice, the frequency of board meetings varies.
The board or committees of the board may take action without meeting if all members of the board or
committee consent in writing. A majority of the members of the board constitutes a quorum, unless the
bylaws or articles of incorporation specify a larger number. Likewise, a majority present at the meeting is
sufficient to carry any motion unless the articles or bylaws specify a larger number.

Compensation
In the past, directors were supposed to serve without pay, as shareholder representatives. The modern
practice is to permit the board to determine its own pay unless otherwise fixed in the articles of
incorporation. Directors’ compensation has risen sharply in recent years. The Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, however, has made significant changes to compensation,
allowing shareholders a “say on pay,” or the ability to vote on compensation.

KEY TAKEAWAY
The directors exercise corporate powers. They must exercise these powers with good faith. Certain decisions
may be delegated to a committee or to corporate officers. There must be at least one director, and directors
may be elected at once or in staggered terms. No qualifications are required, and directors may be removed
without cause. Directors, just like shareholders, must meet regularly and may be paid for their involvement on
the board.

EXERCISES
1.

What are the fiduciary duties required of a director? What measuring comparison is used to evaluate
whether a director is meeting these fiduciary duties?

2.

How would a staggered board prevent a hostile takeover?

[1] “Friction Triggers Iacocca Ouster,” Michigan Daily, July 15, 1978.

Saylor URL: http://www.saylor.org/books

Saylor.org
1078

27.4 Liability of Directors and Officers
LEARNING OBJECTIVES
1.

Examine the fiduciary duties owed by directors and officers.

2.

Consider constituency statutes.

3.

Discuss modern trends in corporate compliance and fiduciary duties.

Nature of the Problem
Not so long ago, boards of directors of large companies were quiescent bodies, virtual rubber stamps for
their friends among management who put them there. By the late 1970s, with the general increase in the
climate of litigiousness, one out of every nine companies on the Fortune 500 list saw its directors or
officers hit with claims for violation of their legal responsibilities.

[1]

In a seminal case, the Delaware

Supreme Court found that the directors of TransUnion were grossly negligent in accepting a buyout price
of $55 per share without sufficient inquiry or advice on the adequacy of the price, a breach of their duty of
care owed to the shareholders. The directors were held liable for $23.5 million for this breach.

[2]

Thus

serving as a director or an officer was never free of business risks. Today, the task is fraught with legal risk
as well.
Two main fiduciary duties apply to both directors and officers: one is a duty of loyalty, the other the duty
of care. These duties arise from responsibilities placed upon directors and officers because of their
positions within the corporation. The requirements under these duties have been refined over time.
Courts and legislatures have both narrowed the duties by defining what is or is not a breach of each duty
and have also expanded their scope. Courts have further refined the duties, such as laying out tests such
as in the Caremark case, outlined in Section 27.4.3 "Duty of Care". Additionally, other duties have been
developed, such as the duties of good faith and candor.

Duty of Loyalty
As a fiduciary of the corporation, the director owes his primary loyalty to the corporation and its
stockholders, as do the officers and majority shareholders. This responsibility is called the duty of loyalty.
When there is a conflict between a director’s personal interest and the interest of the corporation, he is

Saylor URL: http://www.saylor.org/books

Saylor.org
1079

legally bound to put the corporation’s interest above his own. This duty was mentioned in Exercise 3
of Section 27.2 "Rights of Shareholders" when Ted usurped a corporate opportunity and will be discussed
later in this section.
Figure 27.3 Common Conflict Situations

Two situations commonly give rise to the director or officer’s duty of loyalty: (1) contracts with the
corporation and (2) corporate opportunity (see Figure 27.3 "Common Conflict Situations").

Contracts with the Corporation
The law does not bar a director from contracting with the corporation he serves. However, unless the
contract or transaction is “fair to the corporation,” Sections 8.61, 8.62, and 8.63 of the Revised Model
Business Corporation Act (RMBCA) impose on him a stringent duty of disclosure. In the absence of a fair
transaction, a contract between the corporation and one of its directors is voidable. If the transaction is
unfair to the corporation, it may still be permitted if the director has made full disclosure of his personal
relationship or interest in the contract and if disinterested board members or shareholders approve the
transaction.

Saylor URL: http://www.saylor.org/books

Saylor.org
1080

Corporate Opportunity
Whenever a director or officer learns of an opportunity to engage in a variety of activities or transactions
that might be beneficial to the corporation, his first obligation is to present the opportunity to the
corporation. The rule encompasses the chance of acquiring another corporation, purchasing property, and
licensing or marketing patents or products. This duty of disclosure was placed into legal lexicon by Judge
Cardozo in 1928 when he stated that business partners owe more than a general sense of honor among
one another; rather, they owe “the punctilio of honor most sensitive.”

[3]

Thus when a corporate

opportunity arises, business partners must disclose the opportunity, and a failure to disclose is
dishonest—a breach of the duty of loyalty.
Whether a particular opportunity is a corporate opportunity can be a delicate question. For example, BCT
owns a golf course and a country club. A parcel of land adjacent to their course comes on the market for
sale, but BCT takes no action. Two BCT officers purchase the land personally, later informing the BCT
board about the purchase and receiving board ratification of their purchase. Then BCT decides to
liquidate and enters into an agreement with the two officers to sell both parcels of land. A BCT
shareholder brings a derivative suit against the officers, alleging that purchasing the adjacent land stole a
corporate opportunity. The shareholder would be successful in his suit. In consideringFarber v. Servan
Land Co., Inc.,

[4]

a case just like the one described, the Farbercourt laid out four factors in considering

whether a corporate opportunity has been usurped:
1.

Whether there is an actual corporate opportunity that the firm is considering

2. Whether the corporation’s shareholders declined to follow through on the opportunity
3. Whether the board or its shareholders ratified the purchase and, specifically, whether there were a
sufficient number of disinterested voters
4. What benefit was missed by the corporation
In considering these factors, the Farber court held that the officers had breached a duty of loyalty to the
corporation by individually purchasing an asset that would have been deemed a corporate opportunity.

Saylor URL: http://www.saylor.org/books

Saylor.org
1081

When a director serves on more than one board, the problem of corporate opportunity becomes even
more complex, because he may be caught in a situation of conflicting loyalties. Moreover, multiple board
memberships pose another serious problem. A direct interlock occurs when one person sits on the boards
of two different companies; an indirect interlock happens when directors of two different companies serve
jointly on the board of a third company. The Clayton Act prohibits interlocking directorates between
direct competitors. Despite this prohibition, as well as public displeasure, corporate board member
overlap is commonplace. According to an analysis by USA Today and The Corporate Library, eleven of the
fifteen largest companies have at least two board members who also sit together on the board of another
corporation. Furthermore, CEOs of one corporation often sit on the boards of other corporations. Bank
board members may sit on the boards of other corporations, including the bank’s own clients. This web of
connections has both pros and cons.

[5]

Duty of Care
The second major aspect of the director’s responsibility is that of duty of care. Section 8.30 of RMBCA
calls on the director to perform his duties “with the care an ordinarily prudent person in a like position
would exercise under similar circumstances.” An “ordinarily prudent person” means one who directs his
intelligence in a thoughtful way to the task at hand. Put another way, a director must make a reasonable
effort to inform himself before making a decision, as discussed in the next paragraph. The director is not
held to a higher standard required of a specialist (finance, marketing) unless he is one. A director of a
small, closely held corporation will not necessarily be held to the same standard as a director who is given
a staff by a large, complex, diversified company. The standard of care is that which an ordinarily prudent
person would use who is in “a like position” to the director in question. Moreover, the standard is not a
timeless one for all people in the same position. The standard can depend on the circumstances: a fastmoving situation calling for a snap decision will be treated differently later, if there are recriminations
because it was the wrong decision, than a situation in which time was not of the essence.
What of the care itself? What kind of care would an ordinarily prudent person in any situation be required
to give? Unlike the standard of care, which can differ, the care itself has certain requirements. At a
minimum, the director must pay attention. He must attend meetings, receive and digest information

Saylor URL: http://www.saylor.org/books

Saylor.org
1082

adequate to inform him about matters requiring board action, and monitor the performance of those to
whom he has delegated the task of operating the corporation. Of course, documents can be misleading,
reports can be slanted, and information coming from self-interested management can be distorted. To
what heights must suspicion be raised? Section 8.30 of the RMBCA forgives directors the necessity of
playing detective whenever information, including financial data, is received in an apparently reliable
manner from corporate officers or employees or from experts such as attorneys and public accountants.
Thus the director does not need to check with another attorney once he has received financial data from
one competent attorney.
A New Jersey Supreme Court decision considered the requirements of fiduciary duties, particularly the
duty of care. Pritchard & Baird was a reissuance corporation owned by Pritchard and having four
directors: Pritchard, his wife, and his two sons. Pritchard and his sons routinely took loans from the
accounts of the firm’s clients. After Pritchard died, his sons increased their borrowing, eventually sending
the business into bankruptcy. During this time, Mrs. Pritchard developed a fondness for alcohol, drinking
heavily and paying little attention to her directorship responsibilities. Creditors sued Mrs. Pritchard for
breaches of her fiduciary duties, essentially arguing that the bankruptcy would not have occurred had she
been acting properly. After both the trial court and appellate court found for the creditors, the New Jersey
Supreme Court took up the case. The court held that a director must have a basic understanding of the
business of the corporation upon whose board he or she sits. This can be accomplished by attending
meetings, reviewing and understanding financial documents, investigating irregularities, and generally
being involved in the corporation. The court found that Mrs. Pritchard’s being on the board because she
was the spouse was insufficient to excuse her behavior, and that had she been performing her duties, she
could have prevented the bankruptcy.

[6]

Despite the fiduciary requirements, in reality a director does not spend all his time on corporate affairs, is
not omnipotent, and must be permitted to rely on the word of others. Nor can directors be infallible in
making decisions. Managers work in a business environment, in which risk is a substantial factor. No
decision, no matter how rigorously debated, is guaranteed. Accordingly, courts will not second-guess
decisions made on the basis of good-faith judgment and due care. This is the business judgment rule,
mentioned in previous chapters. The business judgment rule was coming into prominence as early as 1919

Saylor URL: http://www.saylor.org/books

Saylor.org
1083

in Dodge v. Ford, discussed in Chapter 26 "Legal Aspects of Corporate Finance". It has been a pillar of
corporate law ever since. As described by the Delaware Supreme Court: “The business judgment rule is an
acknowledgment of the managerial prerogatives of Delaware directors.…It is a presumption that in
making a business decision the directors of a corporation acted on an informed basis, in good faith and in
the honest belief that the action taken was in the best interests of the company.”

[7]

Under the business judgment rule, the actions of directors who fulfill their fiduciary duties will not be
second-guessed by a court. The general test is whether a director’s decision or transaction was so one
sided that no businessperson of ordinary judgment would reach the same decision. The business
judgment rule has been refined over time. While the business judgment rule may seem to provide blanket
protection for directors (the rule was quite broad as outlined by the court in Dodge v. Ford), this is not the
case. The rule does not protect every decision made by directors, and they may face lawsuits, a topic to
which we now turn. For further discussions of the business judgment rule, see Cede & Co. v. Technicolor,
Inc.,

[8]

In re The Walt Disney Co. Derivative Litigation,

[9]

and Smith v. Van Gorkom.

[10]

If a shareholder is not pleased by a director’s decision, that shareholder may file a derivative suit. The
derivative suit may be filed by a shareholder on behalf of the corporation against directors or officers of
the corporation, alleging breach of their fiduciary obligations. However, a shareholder, as a prerequisite to
filing a derivative action, must first demand that the board of directors take action, as the actual party in
interest is the corporation, not the shareholder (meaning that if the shareholder is victorious in the
lawsuit, it is actually the corporation that “wins”). If the board refuses, is its decision protected by the
business judgment rule? The general rule is that the board may refuse to file a derivative suit and will be
protected by the business judgment rule. And even when a derivative suit is filed, directors can be
protected by the business judgment rule for decisions even the judge considers to have been poorly made.
See In re The Walt Disney Co. Derivative Litigation, (see Section 27.5.2 "Business Judgment Rule").
In a battle for control of a corporation, directors (especially “inside” directors, who are employees of the
corporation, such as officers) often have an inherent self-interest in preserving their positions, which can
lead them to block mergers that the shareholders desire and that may be in the firm’s best interest. As a
result, Delaware courts have modified the usual business judgment presumption in this situation.

Saylor URL: http://www.saylor.org/books

Saylor.org
1084

In Unocal Corp. v. Mesa Petroleum,

[11]

for instance, the court held that directors who adopt a defensive

mechanism “must show that they had reasonable grounds for believing that a danger to corporate policy
and effectiveness existed.…[T]hey satisfy that burden ‘by showing good faith and reasonable
investigation.’” The business judgment rule clearly does not protect every decision of the board.
The Unocal court developed a test for the board: the directors may only work to prevent a takeover when
they can demonstrate a threat to the policies of the corporation and that any defensive measures taken to
prevent the takeover were reasonable and proportional given the depth of the threat. The Unocal test was
modified further by requiring a finding, before a court steps in, that the actions of a board were coercive, a
step back toward the business judgment rule.

[12]

In a widely publicized case, the Delaware Supreme Court held that the board of Time, Inc. met
the Unocal test—that the board reasonably concluded that a tender offer by Paramount constituted a
threat and acted reasonably in rejecting Paramount’s offer and in merging with Warner
Communications.

[13]

The specific elements of the fiduciary duties are not spelled out in stone. For example, the Delaware
courts have laid out three factors to examine when determining whether a duty of care has been
breached:
1.

[14]

The directors knew, or should have known, that legal breaches were occurring.

2. The directors took no steps to prevent or resolve the situation.
3. This failure caused the losses about which the shareholder is complaining in a derivative suit.
Thus the court expanded the duty of oversight (which is included under the umbrella of the duty of care;
these duties are often referred to as the Caremark duties). Furthermore, courts have recognized
a duty of good faith—a duty to act honestly and avoid violations of corporate norms and business
[15]

practices.

Therefore, the split in ownership and decision making within the corporate structure causes

rifts, and courts are working toward balancing the responsibilities of the directors to their shareholders
with their ability to run the corporation.

Constituency Statutes and Corporate Social Responsibility
Saylor URL: http://www.saylor.org/books

Saylor.org
1085

Until the 1980s, the law in all the states imposed on corporate directors the obligation to advance
shareholders’ economic interests to ensure the long-term profitability of the corporation. Other groups—
employees, local communities and neighbors, customers, suppliers, and creditors—took a back seat to this
primary responsibility of directors. Of course, directors could consider the welfare of these other groups if
in so doing they promoted the interests of shareholders. But directors were not legally permitted to favor
the interests of others over shareholders. The prevailing rule was, and often still is, that maximizing
shareholder value is the primary duty of the board. Thus in Revlon, Inc. v. MacAndrews & Forbes
Holdings, Inc.,

[16]

the Delaware Supreme Court held that Revlon’s directors had breached their fiduciary

duty to the company’s shareholders in response to a hostile tender offer from Pantry Pride. While the facts
of the case are intricate, the general gist is that the Revlon directors thwarted the hostile tender by
adopting a variation of a poison pill involving a tender offer for their own shares in exchange for debt,
effectively eliminating Pantry Pride’s ability to take over the firm. Pantry Pride upped its offer price, and
in response, Revlon began negotiating with a leveraged buyout by a third party, Forstmann Little. Pantry
Pride publicly announced it would top any bid made by Forstmann Little. Despite this, the Revlon board
negotiated a deal with Forstmann Little. The court noted an exception to the general rule that permitted
directors to consider the interests of other groups as long as “there are rationally related benefits accruing
to the stockholders.” But when a company is about to be taken over, the object must be to sell it to the
highest bidder, Pantry Pride in this case. It is then, said the court, in situations where the corporation is to
be sold, that “concern for nonstockholder interests is inappropriate,” thus giving rise to what are
commonly called the Revlon duties.
Post-Revlon, in response to a wave of takeovers in the late 1980s, some states have enacted laws to give
directors legal authority to take account of interests other than those of shareholders in deciding how to
defend against hostile mergers and acquisitions. These laws are known as constituency statutes, because
they permit directors to take account of the interests of other constituencies of corporations. These do not
permit a corporation to avoid its Revlon duties (that when a corporation is up for sale, it must be sold to
the highest bidder) but will allow a corporation to consider factors other than shareholder value in
determining whether to make charitable donations or reinvest profits. This ability has been further
expanding as the concept of corporate social responsibility has grown, as discussed later in this section.

Saylor URL: http://www.saylor.org/books

Saylor.org
1086

Although the other constituency statutes are not identically worded, they are all designed to release
directors from their formal legal obligation to keep paramount the interests of shareholders. The
Pennsylvania and Indiana statutes make this clear; statutes in other states are worded a bit more
ambiguously, but the intent of the legislatures in enacting these laws seems clear: directors may give voice
to employees worried about the loss of jobs or to communities worried about the possibility that an outof-state acquiring company may close down a local factory to the detriment of the local economy. So
broadly worded are these laws that although the motive for enacting them was to give directors a weapon
in fighting hostile tender offers, in some states the principle applies to any decision by a board of
directors. So, for example, it is possible that a board might legally decide to give a large charitable grant to
a local community—a grant so large that it would materially decrease an annual dividend, contrary to the
general rule that at some point the interests of shareholders in dividends clearly outweighs the board’s
power to spend corporate profits on “good works.”
Critics have attacked the constituency statutes on two major grounds: first, they substitute a clear
principle of conduct for an amorphous one, because they give no guidance on how directors are supposed
to weigh the interests of a corporation’s various constituencies. Second, they make it more difficult for
shareholders to monitor the performance of a company’s board; measuring decisions against the single
goal of profit maximization is far easier than against the subjective goal of “balancing” a host of competing
interests. Constituency statutes run contrary to the concept of shareholders as owners, and of the
fiduciary duties owed to them, effectively softening shareholder power. Nevertheless, since many states
now have constituency statutes, it is only reasonable to expect that the traditional doctrine holding
shareholder interests paramount will begin to give way, even as the shareholders challenge new decisions
by directors that favor communities, employees, and others with an important stake in the welfare of the
corporations with which they deal. For a more complete discussion of constituency statutes, see
“Corporate Governance and the Sarbanes-Oxley Act: Corporate Constituency Statutes and Employee
Governance.”

[17]

Many modern corporations have begun to promote socially responsible behavior. While dumping toxic
waste out the back door of the manufacturing facility rather than expending funds to properly dispose of
the waste may result in an increase in value, the consequences of dumping the waste can be quite severe,

Saylor URL: http://www.saylor.org/books

Saylor.org
1087

whether from fines from regulatory authorities or from public backlash. Corporate social responsibility
results from internal corporate policies that attempt to self-regulate and fulfill legal, ethical, and social
obligations. Thus under corporate social responsibility, corporations may make donations to charitable
organizations or build environmentally friendly or energy-efficient buildings. Socially irresponsible
behavior can be quite disastrous for a corporation. Nike, for example, was hit by consumer backlash due
to its use of child labor in other countries, such as India and Malaysia. British Petroleum (BP) faced public
anger as well as fines and lawsuits for a massive oil spill in the Gulf of Mexico. This spill had serious
consequences for BP’s shareholders—BP stopped paying dividends, its stock price plummeted, and it had
to set aside significant amounts of money to compensate injured individuals and businesses.
Many businesses try to fulfill what is commonly called the triple bottom line, which is a focus on profits,
people, and the planet. For example, Ben and Jerry’s, the ice cream manufacturer, had followed a triple
bottom line practice for many years. Nonetheless, when Ben and Jerry’s found itself the desired
acquisition of several other businesses, it feared that a takeover of the firm would remove this focus, since
for some firms, there is only one bottom line—profits. Unilever offered $43.60 per share for Ben and
Jerry’s. Several Ben and Jerry’s insiders made a counteroffer at $38 per share, arguing that a lower price
was justified given the firm’s focus. Ultimately, in a case like this, the Revlon duties come into play: when
a corporation is for sale, corporate social responsibility goes out the window and only one bottom line
exists—maximum shareholder value. In the case of Ben and Jerry’s, the company was acquired in 2000
for $326 million by Unilever, the Anglo-Dutch corporation that is the world’s largest consumer products
company.

Sarbanes-Oxley and Other Modern Trends
The Sarbanes-Oxley Act of 2002, enacted following several accounting scandals, strengthens the duties
owed by the board and other corporate officers. In particular, Title III contains corporate responsibility
provisions, such as requiring senior executives to vouch for the accuracy and completeness of their
corporation’s financial disclosures. While the main goal of Sarbanes-Oxley is to decrease the incidents of
financial fraud and accounting tricks, its operative goal is to strengthen the fiduciary duties of loyalty and
care as well as good faith.

Saylor URL: http://www.saylor.org/books

Saylor.org
1088

The modern trend has been to impose more duties. Delaware has been adding to the list of fiduciary
responsibilities other than loyalty and care. As mentioned previously, the Delaware judicial system
consistently recognizes a duty of good faith. The courts have further added a duty of candor with
shareholders when the corporation is disseminating information to its investors. Particular duties arise in
the context of mergers, acquisitions, and tender offers. As mentioned previously in the Revlon case, the
duty owed to shareholders in situations of competing tender offers is that of maximum value. Other duties
may arise, such as when directors attempt to retain their positions on the board in the face of a hostile
tender offer. Trends in fiduciary responsibilities, as well as other changes in the business legal field, are
covered extensively by the American Bar Association
at http://www.americanbar.org/groups/business_law.html.

Liability Prevention and Insurance
Alice, the director of BCT, has been charged with breaching her duty of care. Is she personally liable for a
breach of the duty of care? How can a director avoid liability? Of course, she can never avoid defending a
lawsuit, for in the wake of any large corporate difficulty—from a thwarted takeover bid to a bankruptcy—
some group of shareholders will surely sue. But the director can immunize herself ultimately by carrying
out her duties of loyalty and care. In practice, this often means that she should be prepared to document
the reasonableness of her reliance on information from all sources considered. Second, if the director
dissents from action that she considers mistaken or unlawful, she should ensure that her negative vote is
recorded. Silence is construed as assent to any proposition before the board, and assent to a woefully
mistaken action can be the basis for staggering liability.
Corporations, however, are permitted to limit or eliminate the personal liability of its directors. For
example, Delaware law permits the articles of incorporation to contain a provision eliminating or limiting
the personal liability of directors to the corporation, with some limitations.

[18]

Beyond preventive techniques, another measure of protection from director liability
is indemnification (reimbursement). In most states, the corporation may agree under certain
circumstances to indemnify directors, officers, and employees for expenses resulting from litigation when
they are made party to suits involving the corporation. In third-party actions (those brought by outsiders),

Saylor URL: http://www.saylor.org/books

Saylor.org
1089

the corporation may reimburse the director, officer, or employee for all expenses (including attorneys’
fees), judgments, fines, and settlement amounts. In derivative actions, the corporation’s power to
indemnify is more limited. For example, reimbursement for litigation expenses of directors adjudged
liable for negligence or misconduct is allowed only if the court approves. In both third-party and
derivative actions, the corporation must provide indemnification expenses when the defense is successful.
Whether or not they have the power to indemnify, corporations may purchase liability insurance for
directors, officers, and employees (for directors and officers, the insurance is commonly referred to as
D&O insurance). But insurance policies do not cover every act. Most exclude “willful negligence” and
criminal conduct in which intent is a necessary element of proof. Furthermore, the cost of liability
insurance has increased dramatically in recent years, causing some companies to cancel their coverage.
This, in turn, jeopardizes the recent movement toward outside directors because many directors might
prefer to leave or decline to serve on boards that have inadequate liability coverage. As a result, most
states have enacted legislation that allows a corporation, through a charter amendment approved by
shareholders, to limit the personal liability of its outside directors for failing to exercise due care. In 1990,
Section 2.02 of the RMBCA was amended to provide that the articles of incorporation may include “a
provision eliminating or limiting the liability of a director to the corporation or its shareholders for money
damages.…” This section includes certain exceptions; for example, the articles may not limit liability for
intentional violations of criminal law. Delaware Code Section 102(b)(7), as mentioned previously, was
enacted after Smith v. Van Gorkom (discussed in Section 27.4.3 "Duty of Care") and was prompted by an
outcry about the court’s decision. As a result, many corporations now use similar provisions to limit
director liability. For example, Delaware and California permit the limitation or abolition of liability for
director’s breach of the duty of care except in instances of fraud, bad faith, or willful misconduct.

KEY TAKEAWAY
Directors and officers have two main fiduciary duties: the duty of loyalty and the duty of care. The duty of
loyalty is a responsibility to act in the best interest of the corporation, even when that action may conflict with
a personal interest. This duty commonly arises in contracts with the corporation and with corporate
opportunities. The duty of care requires directors and officers to act with the care of an ordinarily prudent
person in like circumstances. The business judgment rule may protect directors and officers, since courts give

Saylor URL: http://www.saylor.org/books

Saylor.org
1090

a presumption to the corporation that its personnel are informed and act in good faith. A shareholder may file
a derivative lawsuit on behalf of the corporation against corporate insiders for breaches of these fiduciary
obligations or other actions that harm the corporation. While directors and officers have obligations to the
corporation and its shareholders, they may weigh other considerations under constituency statutes. In
response to recent debacles, state and federal laws, such as Sarbanes-Oxley, have placed further
requirements on officers and directors. Director and officer expenses in defending claims of wrongful acts may
be covered through indemnification or insurance.

EXERCISES
1.

What are the two major fiduciary responsibilities that directors and officers owe to the corporation and
its shareholders?

2.

What are some benefits of having interlocking directorates? What are some disadvantages?

3.

Is there any connection between the business judgment rule and constituency statutes?

[1] “D & O Claims Incidence Rises,” Business Insurance, November 12, 1979, 18.
[2] Smith v. Van Gorkom, 488 A.2d 858 (Del. 1985).
[3] Meinhard v. Salmon, 164 N.W. 545 (N.Y. 1928).
[4] Farber v. Servan Land Co., Inc., 662 F.2d 371 (5th Cir. 1981).
[5] For a further discussion of board member connectedness, see Matt Krant, “Web of Board Members Ties
Together Corporation America,” athttp://www.usatoday.com/money/companies/management/2002-11-24interlock_x.htm.
[6] Francis v. United Jersey Bank, 87 N.J. 15, 432 A.2d 814 (N.J. 1981).
[7] Aronson v. Lewis, 473 A.2d 805, 812 (Del. 1984).
[8] Cede & Co. v. Technicolor, Inc., 634 A.2d 345 (Del. 1993).
[9] In re The Walt Disney Co. Derivative Litigation, 906 A.2d 27 (Del. 2006).
[10] Smith v. Van Gorkom, 488 A.2d 858 (Del. 1985).
[11] Unocal Corp. v. Mesa Petroleum, 493 A.2d 946 (Del. 1985).
[12] Unitrin v. American General Corp., 651 A.2d 1361 (Del. 1995).
[13] Paramount Communications, Inc. v. Time, Inc., 571 A.2d 1140 (Del. 1989).
[14] In re Caremark International Inc. Derivative Litigation, 698 A.2d 959 (Del. Ch. 1996).

Saylor URL: http://www.saylor.org/books

Saylor.org
1091

[15] For more information, see Melvin Eisenberg, “The Duty of Good Faith in Corporate Law,” 31 Delaware Journal
of Corporate Law, 1 (2005).
[16] Revlon, Inc. v. MacAndrews & Forbes Holdings, Inc., 506 A.2d 173 (Del. 1986).
[17] Brett H. McDonnell, “Corporate Governance and the Sarbanes-Oxley Act: Corporate Constituency Statutes and
Employee Governance,” William Mitchell Law Review 30 (2004): 1227.
[18] Del. Code Ann., Title 8, Section 102(b)(7) (2011).

Saylor URL: http://www.saylor.org/books

Saylor.org
1092

27.5 Cases
Ultra Vires Acts
Cross v. The Midtown Club, Inc.
33 Conn. Supp. 150; 365 A.2d 1227 (Conn. 1976)
STAPLETON, JUDGE.
The following facts are admitted or undisputed: The plaintiff is a member in good standing of the
defendant nonstock Connecticut corporation. Each of the individual defendants is a director of the
corporation, and together the individual defendants constitute the entire board of directors. The
certificate of incorporation sets forth that the sole purpose of the corporation is “to provide facilities for
the serving of luncheon or other meals to members.” Neither the certificate of incorporation nor the
bylaws of the corporation contain any qualifications for membership, nor does either contain any
restrictions on the luncheon guests members may bring to the club. The plaintiff sought to bring a female
to lunch with him, and both he and his guest were refused seating at the luncheon facility. The plaintiff
wrote twice to the president of the corporation to protest the action, but he received no reply to either
letter. On three different occasions, the plaintiff submitted applications for membership on behalf of a
different female, and only on the third of those occasions did the board process the application, which it
then rejected. Shortly after both of the above occurrences, the board of directors conducted two separate
pollings of its members, one by mail, the other by a special meeting held to vote on four alternative
proposals for amending the bylaws of corporation concerning the admission of women members and
guests. None of these proposed amendments to the bylaws received the required number of votes for
adoption. Following that balloting, the plaintiff again wrote to the president of the corporation and asked
that the directors stop interfering with his rights as a member to bring women guests to the luncheon
facility and to propose women for membership. The president’s reply was that “the existing bylaws, house
rules and customs continue in effect, and therefore [the board] consider[s] the matter closed.”
***

Saylor URL: http://www.saylor.org/books

Saylor.org
1093

In addition to seeking a declaratory judgment which will inform him of his rights vis-à-vis the corporation
and its directors, the plaintiff is also seeking injunctive relief, orders directing the admission of the
plaintiff’s candidate to membership and denying indemnity to the directors, money damages, and costs
and expenses including reasonable attorney’s fees. It should be noted at the outset that the plaintiff is not
making a claim under either the federal or state civil rights or equal accommodations statutes, but that he
is solely asserting his membership rights under the certificate of incorporation, the bylaws, and the
statutes governing the regulation of this nonstock corporation. As such, this is a case of first impression in
Connecticut.
***
Connecticut has codified the common-law right of a member to proceed against his corporation or its
directors in the event of an ultra vires act. In fact, it has been done specifically under the Nonstock
Corporation Act.
No powers were given to the defendant corporation in its certificate of incorporation, only a purpose, and
as a result the only incidental powers which the defendant would have under the common law are those
which are necessary to effect its purpose, that being to serve lunch to its members. Since the club was not
formed for the purpose of having an exclusively male luncheon club, it cannot be considered necessary to
its stated purpose for the club to have the implied power at common law to exclude women members.
Under the Connecticut Nonstock Corporation Act, the corporation could have set forth in its certificate of
incorporation that its purpose was to engage in any lawful activity permitted that corporation. That was
not done. Its corporate purposes were very narrowly stated to be solely for providing “facilities for the
serving of luncheon or other meals to members.” The certificate did not restrict the purpose to the serving
of male members. Section 33-428 of the General Statutes provides that the corporate powers of a
nonstock corporation are those set forth in the Nonstock Corporation Act, those specifically stated in the
certificate of incorporation, neither of which includes the power to exclude women members, and the
implied power to “exercise all legal powers necessary or convenient to effect any or all of the purposes
stated in its certificate of incorporation.…”

Saylor URL: http://www.saylor.org/books

Saylor.org
1094

We come, thus, to the nub of this controversy and the basic legal question raised by the facts in this case:
Is it necessary or convenient to the purpose for which this corporation was organized for it to exclude
women members? This court concludes that it is not. While a corporation might be organized for the
narrower purpose of providing a luncheon club for men only, this one was not so organized. Its stated
purpose is broader and this court cannot find that it is either necessary or convenient to that purpose for
its membership to be restricted to men. It should be borne in mind that this club is one of the principal
luncheon clubs for business and professional people in Stamford. It is a gathering place where a great
many of the civic, business, and professional affairs of the Stamford community are discussed in an
atmosphere of social intercourse. Given the scope of the entry of women today into the business and
professional life of the community and the changing status of women before the law and in society, it
would be anomalous indeed for this court to conclude that it is either necessary or convenient to the
stated purpose for which it was organized for this club to exclude women as members or guests.
While the bylaws recognize the right of a member to bring guests to the club, the exclusion of women
guests is nowhere authorized and would not appear to be any more necessary and convenient to the
purpose of the club than the exclusion of women members. The bylaws at present contain no restrictions
against female members or guests and even if they could be interpreted as authorizing those restrictions,
they would be of no validity in light of the requirement of § 33-459 (a) of the General Statutes, that the
bylaws must be “reasonable [and] germane to the purposes of the corporation.…”
The court therefore concludes that the actions and policies of the defendants in excluding women as
members and guests solely on the basis of sex is ultra vires and beyond the power of the corporation and
its management under its certificate of incorporation and the Nonstock Corporation Act, and in
derogation of the rights of the plaintiff as a member thereof. The plaintiff is entitled to a declaratory
judgment to that effect and one may enter accordingly.

CASE QUESTIONS
1.

What is the basis of the plaintiff’s claim?

2.

Would the club have had a better defense against the plaintiff’s claim if its purpose was “to provide
facilities for the serving of luncheon or other meals to male members”?

Saylor URL: http://www.saylor.org/books

Saylor.org
1095

3.

Had the corporation’s purpose read as it does in Question 2, would the plaintiff have had other bases for
a claim?

Business Judgment Rule
In re The Walt Disney Co. Derivative Litigation
907 A.2d 693 (Del. Ch. 2005)
JACOBS, Justice:
[The Walt Disney Company hired Ovitz as its executive president and as a board member for five years
after lengthy compensation negotiations. The negotiations regarding Ovitz’s compensation were
conducted predominantly by Eisner and two of the members of the compensation committee (a fourmember panel). The terms of Ovitz’s compensation were then presented to the full board. In a meeting
lasting around one hour, where a variety of topics were discussed, the board approved Ovitz’s
compensation after reviewing only a term sheet rather than the full contract. Ovitz’s time at Disney was
tumultuous and short-lived.]…In December 1996, only fourteen months after he commenced
employment, Ovitz was terminated without cause, resulting in a severance payout to Ovitz valued at
approximately $ 130 million. [Disney shareholders then filed derivative actions on behalf of Disney
against Ovitz and the directors of Disney at the time of the events complained of (the “Disney
defendants”), claiming that the $130 million severance payout was the product of fiduciary duty and
contractual breaches by Ovitz and of breaches of fiduciary duty by the Disney defendants and a waste of
assets. The Chancellor found in favor of the defendants. The plaintiff appealed.]
We next turn to the claims of error that relate to the Disney defendants. Those claims are subdivisible into
two groups: (A) claims arising out of the approval of the OEA [Ovitz employment agreement] and of
Ovitz’s election as President; and (B) claims arising out of the NFT [nonfault termination] severance
payment to Ovitz upon his termination. We address separately those two categories and the issues that
they generate.…

Saylor URL: http://www.saylor.org/books

Saylor.org
1096

…[The due care] argument is best understood against the backdrop of the presumptions that cloak
director action being reviewed under the business judgment standard. Our law presumes that “in making
a business decision the directors of a corporation acted on an informed basis, in good faith, and in the
honest belief that the action taken was in the best interests of the company.” Those presumptions can be
rebutted if the plaintiff shows that the directors breached their fiduciary duty of care or of loyalty or acted
in bad faith. If that is shown, the burden then shifts to the director defendants to demonstrate that the
challenged act or transaction was entirely fair to the corporation and its shareholders.…
The appellants’ first claim is that the Chancellor erroneously (i) failed to make a “threshold
determination” of gross negligence, and (ii) “conflated” the appellants’ burden to rebut the business
judgment presumptions, with an analysis of whether the directors’ conduct fell within the 8 Del. C. §
102(b)(7) provision that precludes exculpation of directors from monetary liability “for acts or omissions
not in good faith.” The argument runs as follows: Emerald Partners v. Berlin required the Chancellor first
to determine whether the business judgment rule presumptions were rebutted based upon a showing that
the board violated its duty of care, i.e., acted with gross negligence. If gross negligence were established,
the burden would shift to the directors to establish that the OEA was entirely fair. Only if the directors
failed to meet that burden could the trial court then address the directors’ Section 102(b)(7) exculpation
defense, including the statutory exception for acts not in good faith.
This argument lacks merit. To make the argument the appellants must ignore the distinction between (i) a
determination of bad faith for the threshold purpose of rebutting the business judgment rule
presumptions, and (ii) a bad faith determination for purposes of evaluating the availability of charterauthorized exculpation from monetary damage liability after liability has been established. Our law clearly
permits a judicial assessment of director good faith for that former purpose. Nothing in Emerald
Partners requires the Court of Chancery to consider only evidence of lack of due care (i.e. gross
negligence) in determining whether the business judgment rule presumptions have been rebutted.…
The appellants argue that the Disney directors breached their duty of care by failing to inform themselves
of all material information reasonably available with respect to Ovitz’s employment agreement.…[but the]
only properly reviewable action of the entire board was its decision to elect Ovitz as Disney’s President. In

Saylor URL: http://www.saylor.org/books

Saylor.org
1097

that context the sole issue, as the Chancellor properly held, is “whether [the remaining members of the old
board] properly exercised their business judgment and acted in accordance with their fiduciary duties
when they elected Ovitz to the Company’s presidency.” The Chancellor determined that in electing Ovitz,
the directors were informed of all information reasonably available and, thus, were not grossly negligent.
We agree.
…[The court turns to good faith.] The Court of Chancery held that the business judgment rule
presumptions protected the decisions of the compensation committee and the remaining Disney
directors, not only because they had acted with due care but also because they had not acted in bad faith.
That latter ruling, the appellants claim, was reversible error because the Chancellor formulated and then
applied an incorrect definition of bad faith.
…Their argument runs as follows: under the Chancellor’s 2003 definition of bad faith, the directors must
have “consciously and intentionally disregarded their responsibilities, adopting a ‘we don’t care about
the risks’ attitude concerning a material corporate decision.” Under the 2003 formulation, appellants say,
“directors violate their duty of good faith if they are making material decisions without adequate
information and without adequate deliberation[,]” but under the 2005 post-trial definition, bad faith
requires proof of a subjective bad motive or intent. This definitional change, it is claimed, was
procedurally prejudicial because appellants relied on the 2003 definition in presenting their evidence of
bad faith at the trial.…
Second, the appellants claim that the Chancellor’s post-trial definition of bad faith is erroneous
substantively. They argue that the 2003 formulation was (and is) the correct definition, because it is
“logically tied to board decision-making under the duty of care.” The post-trial formulation, on the other
hand, “wrongly incorporated substantive elements regarding the rationality of the decisions under review
rather than being constrained, as in a due care analysis, to strictly procedural criteria.” We conclude that
both arguments must fail.
The appellants’ first argument—that there is a real, significant difference between the Chancellor’s pretrial and post-trial definitions of bad faith—is plainly wrong. We perceive no substantive difference
between the Court of Chancery’s 2003 definition of bad faith—a “conscious and intentional disregard [of]

Saylor URL: http://www.saylor.org/books

Saylor.org
1098

responsibilities, adopting a we don’t care about the risks’ attitude…”—and its 2005 post-trial definition—
an “intentional dereliction of duty, a conscious disregard for one’s responsibilities.” Both formulations
express the same concept, although in slightly different language.
The most telling evidence that there is no substantive difference between the two formulations is that the
appellants are forced to contrive a difference. Appellants assert that under the 2003 formulation,
“directors violate their duty of good faith if they are making material decisions without adequate
information and without adequate deliberation.” For that ipse dixit they cite no legal authority. That
comes as no surprise because their verbal effort to collapse the duty to act in good faith into the duty to act
with due care, is not unlike putting a rabbit into the proverbial hat and then blaming the trial judge for
making the insertion.
…The precise question is whether the Chancellor’s articulated standard for bad faith corporate fiduciary
conduct—intentional dereliction of duty, a conscious disregard for one’s responsibilities—is legally
correct. In approaching that question, we note that the Chancellor characterized that definition as
“anappropriate (although not the only) standard for determining whether fiduciaries have acted in good
faith.” That observation is accurate and helpful, because as a matter of simple logic, at least three different
categories of fiduciary behavior are candidates for the “bad faith” pejorative label.
The first category involves so-called “subjective bad faith,” that is, fiduciary conduct motivated by an
actual intent to do harm. That such conduct constitutes classic, quintessential bad faith is a proposition so
well accepted in the liturgy of fiduciary law that it borders on axiomatic.…The second category of conduct,
which is at the opposite end of the spectrum, involves lack of due care—that is, fiduciary action taken
solely by reason of gross negligence and without any malevolent intent. In this case, appellants assert
claims of gross negligence to establish breaches not only of director due care but also of the directors’ duty
to act in good faith. Although the Chancellor found, and we agree, that the appellants failed to establish
gross negligence, to afford guidance we address the issue of whether gross negligence (including a failure
to inform one’s self of available material facts), without more, can also constitute bad faith. The answer is
clearly no.

Saylor URL: http://www.saylor.org/books

Saylor.org
1099

…”issues of good faith are (to a certain degree) inseparably and necessarily intertwined with the duties of
care and loyalty.…” But, in the pragmatic, conduct-regulating legal realm which calls for more precise
conceptual line drawing, the answer is that grossly negligent conduct, without more, does not and cannot
constitute a breach of the fiduciary duty to act in good faith. The conduct that is the subject of due care
may overlap with the conduct that comes within the rubric of good faith in a psychological sense, but from
a legal standpoint those duties are and must remain quite distinct.…
The Delaware General Assembly has addressed the distinction between bad faith and a failure to exercise
due care (i.e., gross negligence) in two separate contexts. The first is Section 102(b)(7) of the DGCL, which
authorizes Delaware corporations, by a provision in the certificate of incorporation, to exculpate their
directors from monetary damage liability for a breach of the duty of care. That exculpatory provision
affords significant protection to directors of Delaware corporations. The statute carves out several
exceptions, however, including most relevantly, “for acts or omissions not in good faith.…” Thus, a
corporation can exculpate its directors from monetary liability for a breach of the duty of care, but not for
conduct that is not in good faith. To adopt a definition of bad faith that would cause a violation of the duty
of care automatically to become an act or omission “not in good faith,” would eviscerate the protections
accorded to directors by the General Assembly’s adoption of Section 102(b)(7).
A second legislative recognition of the distinction between fiduciary conduct that is grossly negligent and
conduct that is not in good faith, is Delaware’s indemnification statute, found at 8 Del. C. § 145. To
oversimplify, subsections (a) and (b) of that statute permit a corporation to indemnify (inter alia) any
person who is or was a director, officer, employee or agent of the corporation against expenses…where
(among other things): (i) that person is, was, or is threatened to be made a party to that action, suit or
proceeding, and (ii) that person “acted in good faith and in a manner the person reasonably believed to be
in or not opposed to the best interests of the corporation.…” Thus, under Delaware statutory law a
director or officer of a corporation can be indemnified for liability (and litigation expenses) incurred by
reason of a violation of the duty of care, but not for a violation of the duty to act in good faith.
Section 145, like Section 102(b)(7), evidences the intent of the Delaware General Assembly to afford
significant protections to directors (and, in the case of Section 145, other fiduciaries) of Delaware

Saylor URL: http://www.saylor.org/books

Saylor.org
1100

corporations. To adopt a definition that conflates the duty of care with the duty to act in good faith by
making a violation of the former an automatic violation of the latter, would nullify those legislative
protections and defeat the General Assembly’s intent. There is no basis in policy, precedent or common
sense that would justify dismantling the distinction between gross negligence and bad faith.
That leaves the third category of fiduciary conduct, which falls in between the first two categories of (1)
conduct motivated by subjective bad intent and (2) conduct resulting from gross negligence. This third
category is what the Chancellor’s definition of bad faith—intentional dereliction of duty, a conscious
disregard for one’s responsibilities—is intended to capture. The question is whether such misconduct is
properly treated as a non-exculpable, non-indemnifiable violation of the fiduciary duty to act in good
faith. In our view it must be, for at least two reasons.
First, the universe of fiduciary misconduct is not limited to either disloyalty in the classic sense (i.e.,
preferring the adverse self-interest of the fiduciary or of a related person to the interest of the
corporation) or gross negligence. Cases have arisen where corporate directors have no conflicting selfinterest in a decision, yet engage in misconduct that is more culpable than simple inattention or failure to
be informed of all facts material to the decision. To protect the interests of the corporation and its
shareholders, fiduciary conduct of this kind, which does not involve disloyalty (as traditionally defined)
but is qualitatively more culpable than gross negligence, should be proscribed. A vehicle is needed to
address such violations doctrinally, and that doctrinal vehicle is the duty to act in good faith. The
Chancellor implicitly so recognized in his Opinion, where he identified different examples of bad faith as
follows:
The good faith required of a corporate fiduciary includes not simply the duties of care and loyalty, in the
narrow sense that I have discussed them above, but all actions required by a true faithfulness and
devotion to the interests of the corporation and its shareholders. A failure to act in good faith may be
shown, for instance, where the fiduciary intentionally acts with a purpose other than that of advancing the
best interests of the corporation, where the fiduciary acts with the intent to violate applicable positive law,
or where the fiduciary intentionally fails to act in the face of a known duty to act, demonstrating a

Saylor URL: http://www.saylor.org/books

Saylor.org
1101

conscious disregard for his duties. There may be other examples of bad faith yet to be proven or alleged,
but these three are the most salient.
…Second, the legislature has also recognized this intermediate category of fiduciary misconduct, which
ranks between conduct involving subjective bad faith and gross negligence. Section 102(b)(7)(ii) of the
DGCL expressly denies money damage exculpation for “acts or omissions not in good faith or which
involve intentional misconduct or a knowing violation of law.” By its very terms that provision
distinguishes between “intentional misconduct” and a “knowing violation of law” (both examples of
subjective bad faith) on the one hand, and “acts…not in good faith,” on the other. Because the statute
exculpates directors only for conduct amounting to gross negligence, the statutory denial of exculpation
for “acts…not in good faith” must encompass the intermediate category of misconduct captured by the
Chancellor’s definition of bad faith.
For these reasons, we uphold the Court of Chancery’s definition as a legally appropriate, although not the
exclusive, definition of fiduciary bad faith. We need go no further. To engage in an effort to craft (in the
Court’s words) “a definitive and categorical definition of the universe of acts that would constitute bad
faith” would be unwise and is unnecessary to dispose of the issues presented on this appeal.…
For the reasons stated above, the judgment of the Court of Chancery is affirmed.

CASE QUESTIONS
1.

How did the court view the plaintiff’s argument that the Chancellor had developed two different types of
bad faith?

2.

What are the three types of bad faith that the court discusses?

3.

What two statutory provisions has the Delaware General Assembly passed that address the distinction
between bad faith and a failure to exercise due care (i.e., gross negligence)?

Saylor URL: http://www.saylor.org/books

Saylor.org
1102

27.6 Summary and Exercises
Summary
A corporation may exercise two types of powers: (1) express powers, set forth by statute and in the articles
of incorporation, and (2) implied powers, necessary to carry out its stated purpose. The corporation may
always amend the articles of incorporation to change its purposes. Nevertheless, shareholders may enjoin
their corporation from acting ultra vires, as may the state attorney general. However, an individual
stockholder, director, or officer (except in rare instances under certain regulatory statutes) may not be
held vicariously liable if he did not participate in the crime or tort.
Because ownership and control are separated in the modern publicly held corporation, shareholders
generally do not make business decisions. Shareholders who own voting stock do retain the power to elect
directors, amend the bylaws, ratify or reject certain corporate actions, and vote on certain extraordinary
matters, such as whether to amend the articles of incorporation, merge, or liquidate.
In voting for directors, various voting methodologies may be used, such as cumulative voting, which
provides safeguards against removal of minority-shareholder-supported directors. Shareholders may use
several voting arrangements that concentrate power, including proxies, voting agreements, and voting
trusts. Proxies are regulated under rules promulgated by the Securities and Exchange Commission (SEC).
Corporations may deny preemptive rights—the rights of shareholders to prevent dilution of their
percentage of ownership—by so stating in the articles of incorporation. Some states say that in the
absence of such a provision, shareholders do have preemptive rights; others say that there are no
preemptive rights unless the articles specifically include them.
Directors have the ultimate authority to run the corporation and are fiduciaries of the firm. In large
corporations, directors delegate day-to-day management to salaried officers, whom they may fire, in most
states, without cause. The full board of directors may, by majority, vote to delegate its authority to
committees.

Saylor URL: http://www.saylor.org/books

Saylor.org
1103

Directors owe the company a duty of loyalty and of care. A contract between a director and the company is
voidable unless fair to the corporation or unless all details have been disclosed and the disinterested
directors or shareholders have approved. Any director or officer is obligated to inform fellow directors of
any corporate opportunity that affects the company and may not act personally on it unless he has
received approval. The duty of care is the obligation to act “with the care an ordinarily prudent person in a
like position would exercise under similar circumstances.” Other fiduciary duties have also been
recognized, and constituency statutes permit the corporation to consider factors other than shareholders
in making decisions. Shareholders may file derivative suits alleging breaches of fiduciary responsibilities.
The duties have been expanded. For example, when the corporation is being sold, the directors have a
duty to maximize shareholder value. Duties of oversight, good faith, and candor have been applied.
The corporation may agree, although not in every situation, to indemnify officers, directors, and
employees for litigation expenses when they are made party to suits involving the corporation. The
corporation may purchase insurance against legal expenses of directors and officers, but the policies do
not cover acts of willful negligence and criminal conduct in which intent is a necessary element of proof.
Additionally, the business judgment rule may operate to protect the decisions of the board.
The general rule is to maximize shareholder value, but over time, corporations have been permitted to
consider other factors in decision making. Constituency statutes, for example, allow the board to consider
factors other than maximizing shareholder value. Corporate social responsibility has increased, as firms
consider things such as environmental impact and consumer perception in making decisions.

EXERCISES
1.

First Corporation, a Massachusetts company, decides to expend $100,000 to publicize its support of a
candidate in an upcoming presidential election. A Massachusetts statute forbids corporate expenditures
for the purpose of influencing the vote in elections. Chauncey, a shareholder in First Corporation, feels
that the company should support a different presidential candidate and files suit to stop the company’s
publicizing efforts. What is the result? Why?

2.

Assume in Exercise 1 that Chauncey is both an officer and a director of First Corporation. At a duly called
meeting of the board, the directors decide to dismiss Chauncey as an officer and a director. If they had no
cause for this action, is the dismissal valid? Why?

Saylor URL: http://www.saylor.org/books

Saylor.org
1104

3.

A book publisher that specializes in children’s books has decided to publish pornographic literature for
adults. Amanda, a shareholder in the company, has been active for years in an antipornography
campaign. When she demands access to the publisher’s books and records, the company refuses. She
files suit. What arguments should Amanda raise in the litigation? Why?

4.

A minority shareholder brought suit against the Chicago Cubs, a Delaware corporation, and their directors
on the grounds that the directors were negligent in failing to install lights in Wrigley Field. The
shareholder specifically alleged that the majority owner, Philip Wrigley, failed to exercise good faith in
that he personally believed that baseball was a daytime sport and felt that night games would cause the
surrounding neighborhood to deteriorate. The shareholder accused Wrigley and the other directors of
not acting in the best financial interests of the corporation. What counterarguments should the directors
assert? Who will win? Why?

5.

The CEO of First Bank, without prior notice to the board, announced a merger proposal during a two-hour
meeting of the directors. Under the proposal, the bank was to be sold to an acquirer at $55 per share. (At
the time, the stock traded at $38 per share.) After the CEO discussed the proposal for twenty minutes,
with no documentation to support the adequacy of the price, the board voted in favor of the proposal.
Although senior management strongly opposed the proposal, it was eventually approved by the
stockholders, with 70 percent in favor and 7 percent opposed. A group of stockholders later filed a class
action, claiming that the directors were personally liable for the amount by which the fair value of the
shares exceeded $55—an amount allegedly in excess of $100 million. Are the directors personally liable?
Why or why not?

SELF-TEST QUESTIONS
1.

Acts that are outside a corporation’s lawful powers are considered

a.

ultra vires

b.

express powers

c.

implied powers

d.

none of the above
Powers set forth by statute and in the articles of
incorporation are called

Saylor URL: http://www.saylor.org/books

Saylor.org
1105

a.

implied powers

b.

express powers

c.

ultra vires

d.

incorporation by estoppel
The principle that mistakes made by directors on
the basis of good-faith judgment can be forgiven

a.

is called the business judgment rule

b.

depends on whether the director has exercised due care

c.

involves both of the above

d.

involves neither of the above
A director of a corporation owes

a.

a duty of loyalty

b.

a duty of care

c.

both a duty of loyalty and a duty of care

d.

none of the above
A corporation may purchase indemnification
insurance

a.

to cover acts of simple negligence

b.

to cover acts of willful negligence

c.

to cover acts of both simple and willful negligence

d.

to cover acts of criminal conduct

SELF-TEST ANSWERS
1.

a

2.

b

3.

c

4.

c

5.

a

Saylor URL: http://www.saylor.org/books

Saylor.org
1106

Chapter 28

Securities Regulation
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The nature of securities regulation

2.

The Securities Act of 1933 and the Securities Exchange Act of 1934

3.

Liability under securities laws

4.

What insider trading is and why it’s unlawful

5.

Civil and criminal penalties for violations of securities laws

In Chapter 26 "Legal Aspects of Corporate Finance", we examined state law governing a
corporation’s issuance and transfer of stock. In Chapter 27 "Corporate Powers and Management", we
covered the liability of directors and officers. This chapter extends and ties together the themes
raised in Chapter 26 "Legal Aspects of Corporate Finance" and Chapter 27 "Corporate Powers and
Management" by examining government regulation of securities and insider trading. Both the
registration and the trading of securities are highly regulated by the Securities and Exchange
Commission (SEC). A violation of a securities law can lead to severe criminal and civil penalties. But
first we examine the question, Why is there a need for securities regulation?

Saylor URL: http://www.saylor.org/books

Saylor.org
1107

28.1 The Nature of Securities Regulation
LEARNING OBJECTIVES
1.

Recognize that the definition of security encompasses a broad range of interests.

2.

Understand the functions of the Securities and Exchange Commission and the penalties for violations
of the securities laws.

3.

Understand which companies the Securities Exchange Act of 1934 covers.

4.

Explore the purpose of state Blue Sky Laws.

5.

Know the basic provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

What we commonly refer to as “securities” are essentially worthless pieces of paper. Their inherent
value lies in the interest in property or an ongoing enterprise that they represent. This disparity between
the tangible property—the stock certificate, for example—and the intangible interest it represents gives
rise to several reasons for regulation. First, there is need for a mechanism to inform the buyer accurately
what it is he is buying. Second, laws are necessary to prevent and provide remedies for deceptive and
manipulative acts designed to defraud buyers and sellers. Third, the evolution of stock trading on a
massive scale has led to the development of numerous types of specialists and professionals, in dealings
with whom the public can be at a severe disadvantage, and so the law undertakes to ensure that they do
not take unfair advantage of their customers.
The Securities Act of 1933 and the Securities Exchange Act of 1934 are two federal statutes that
are vitally important, having virtually refashioned the law governing corporations during the past half
century. In fact, it is not too much to say that although they deal with securities, they have become the
general federal law of corporations. This body of federal law has assumed special importance in recent
years as the states have engaged in a race to the bottom in attempting to compete with Delaware’s
permissive corporation law (see Chapter 25 "Corporation: General Characteristics and Formation").

What Is a Security?
Securities law questions are technical and complex and usually require professional counsel. For the
nonlawyer, the critical question on which all else turns is whether the particular investment or document

Saylor URL: http://www.saylor.org/books

Saylor.org
1108

is a security. If it is, anyone attempting any transaction beyond the routine purchase or sale through a
broker should consult legal counsel to avoid the various civil and criminal minefields that the law has
strewn about.
The definition of security, which is set forth in the Securities Act of 1933, is comprehensive, but it does
not on its face answer all questions that financiers in a dynamic market can raise. Under Section 2(1) of
the act, “security” includes “any note, stock, treasury stock, bond, debenture, evidence of indebtedness,
certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate,
preorganization certificate or subscription, transferable share, investment contract, voting-trust
certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral
rights, or, in general, any interest or instrument commonly known as a ‘security,’ or any certificate of
interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or
right to subscribe to or purchase, any of the foregoing.”
Under this definition, an investment may not be a security even though it is so labeled, and it may actually
be a security even though it is called something else. For example, does a service contract that obligates
someone who has sold individual rows in an orange orchard to cultivate, harvest, and market an orange
crop involve a security subject to regulation under federal law? Yes, said the Supreme Court in Securities
& Exchange Commission v. W. J. Howey Co.

[1]

The Court said the test is whether “the person invests his

money in a common enterprise and is led to expect profits solely from the efforts of the promoter or a
third party.” Under this test, courts have liberally interpreted “investment contract” and “certificate of
interest or participation in any profit-sharing agreement” to be securities interests in such property as real
estate condominiums and cooperatives, commodity option contracts, and farm animals.
The Supreme Court ruled that notes that are not “investment contracts” under the Howey test can still be
considered securities if certain factors are present, as discussed in Reves v. Ernst & Young, (see Section
28.3.1 "What Is a Security?"). These factors include (1) the motivations prompting a reasonable seller and
buyer to enter into the transaction, (2) the plan of distribution and whether the instruments are
commonly traded for speculation or investment, (3) the reasonable expectations of the investing public,

Saylor URL: http://www.saylor.org/books

Saylor.org
1109

and (4) the presence of other factors that significantly reduce risk so as to render the application of the
Securities Act unnecessary.

The Securities and Exchange Commission
Functions
The Securities and Exchange Commission (SEC) is over half a century old, having been created by
Congress in the Securities Exchange Act of 1934. It is an independent regulatory agency, subject to the
rules of the Administrative Procedure Act (see Chapter 5 "Administrative Law"). The commission is
composed of five members, who have staggered five-year terms. Every June 5, the term of one of the
commissioners expires. Although the president cannot remove commissioners during their terms of
office, he does have the power to designate the chairman from among the sitting members. The SEC is
bipartisan: not more than three commissioners may be from the same political party.
The SEC’s primary task is to investigate complaints or other possible violations of the law in securities
transactions and to bring enforcement proceedings when it believes that violations have occurred. It is
empowered to conduct information inquiries, interview witnesses, examine brokerage records, and review
trading data. If its requests are refused, it can issue subpoenas and seek compliance in federal court. Its
usual leads come from complaints of investors and the general public, but it has authority to conduct
surprise inspections of the books and records of brokers and dealers. Another source of leads is price
fluctuations that seem to have been caused by manipulation rather than regular market forces.
Among the violations the commission searches out are these: (1) unregistered sale of securities subject to
the registration requirement of the Securities Act of 1933, (2) fraudulent acts and practices, (3)
manipulation of market prices, (4) carrying out of a securities business while insolvent, (5)
misappropriation of customers’ funds by brokers and dealers, and (4) other unfair dealings by brokers
and dealers.
When the commission believes that a violation has occurred, it can take one of three courses. First, it can
refer the case to the Justice Department with a recommendation for criminal prosecution in cases of fraud
or other willful violation of law.

Saylor URL: http://www.saylor.org/books

Saylor.org
1110

Second, the SEC can seek a civil injunction in federal court against further violations. As a result of
amendments to the securities laws in 1990 (the Securities Enforcement Remedies and Penny Stock
Reform Act), the commission can also ask the court to impose civil penalties. The maximum penalty is
$100,000 for each violation by a natural person and $500,000 for each violation by an entity other than a
natural person. Alternatively, the defendant is liable for the gain that resulted from violating securities law
if the gain exceeds the statutory penalty. The court is also authorized to bar an individual who has
committed securities fraud from serving as an officer or a director of a company registered under the
securities law.
Third, the SEC can proceed administratively—that is, hold its own hearing, with the usual due process
rights, before an administrative law judge. If the commissioners by majority vote accept the findings of
the administrative law judge after reading briefs and hearing oral argument, they can impose a variety of
sanctions: suspend or expel members of exchanges; deny, suspend, or revoke the registrations of brokerdealers; censure individuals for misconduct; and bar censured individuals (temporarily or permanently)
from employment with a registered firm. The 1990 securities law amendments allow the SEC to impose
civil fines similar to the court-imposed fines described. The amendments also authorize the SEC to order
individuals to cease and desist from violating securities law.

Fundamental Mission
The SEC’s fundamental mission is to ensure adequate disclosure in order to facilitate informed
investment decisions by the public. However, whether a particular security offering is worthwhile or
worthless is a decision for the public, not for the SEC, which has no legal authority to pass on the merits of
an offering or to bar the sale of securities if proper disclosures are made.
One example of SEC’s regulatory mandate with respect to disclosures involved the 1981 sale of $274
million in limited partnership interests in a company called Petrogene Oil & Gas Associates, New York.
The Petrogene offering was designed as a tax shelter. The company’s filing with the SEC stated that the
offering involved “a high degree of risk” and that only those “who can afford the complete loss of their
investment” should contemplate investing. Other disclosures included one member of the controlling
group having spent four months in prison for conspiracy to commit securities fraud; that he and another

Saylor URL: http://www.saylor.org/books

Saylor.org
1111

principal were the subject of a New Mexico cease and desist order involving allegedly unregistered taxsheltered securities; that the general partner, brother-in-law of one of the principals, had no experience in
the company’s proposed oil and gas operations (Petrogene planned to extract oil from plants by using
radio frequencies); that one of the oils to be produced was potentially carcinogenic; and that the
principals “stand to benefit substantially” whether or not the company fails and whether or not
purchasers of shares recovered any of their investment. The prospectus went on to list specific risks.
Despite this daunting compilation of troublesome details, the SEC permitted the offering because all
disclosures were made (Wall Street Journal, December 29, 1981). It is the business of the marketplace,
not the SEC, to determine whether the risk is worth taking.
The SEC enforces securities laws through two primary federal acts: The Securities Act of 1933 and The
Securities Exchange Act of 1934.

Securities Act of 1933
Goals
The Securities Act of 1933 is the fundamental “truth in securities” law. Its two basic objectives, which are
written in its preamble, are “to provide full and fair disclosure of the character of securities sold in
interstate and foreign commerce and through the mails, and to prevent frauds in the sale thereof.”

Registration
The primary means for realizing these goals is the requirement of registration. Before securities subject to
the act can be offered to the public, the issuer must file a registration statement and prospectus with the
SEC, laying out in detail relevant and material information about the offering as set forth in various
schedules to the act. If the SEC approves the registration statement, the issuer must then provide any
prospective purchaser with the prospectus. Since the SEC does not pass on the fairness of price or other
terms of the offering, it is unlawful to state or imply in the prospectus that the commission has the power
to disapprove securities for lack of merit, thereby suggesting that the offering is meritorious.

Saylor URL: http://www.saylor.org/books

Saylor.org
1112

The SEC has prepared special forms for registering different types of issuing companies. All call for a
description of the registrant’s business and properties and of the significant provisions of the security to
be offered, facts about how the issuing company is managed, and detailed financial statements certified by
independent public accountants.
Once filed, the registration and prospectus become public and are open for public inspection. Ordinarily,
the effective date of the registration statement is twenty days after filing. Until then, the offering may not
be made to the public. Section 2(10) of the act defines prospectus as any “notice, circular, advertisement,
letter, or communication, written or by radio or television, which offers any security for sale or confirms
the sale of any security.” (An exception: brief notes advising the public of the availability of the formal
prospectus.) The import of this definition is that any communication to the public about the offering of a
security is unlawful unless it contains the requisite information.
The SEC staff examines the registration statement and prospectus, and if they appear to be materially
incomplete or inaccurate, the commission may suspend or refuse the effectiveness of the registration
statement until the deficiencies are corrected. Even after the securities have gone on sale, the agency has
the power to issue a stop order that halts trading in the stock.
Section 5(c) of the act bars any person from making any sale of any security unless it is first registered.
Nevertheless, there are certain classes of exemptions from the registration requirement. Perhaps the most
important of these is Section 4(3), which exempts “transactions by any person other than an issuer,
underwriter or dealer.” Section 4(3) also exempts most transactions of dealers. So the net is that trading
in outstanding securities (the secondary market) is exempt from registration under the Securities Act of
1933: you need not file a registration statement with the SEC every time you buy or sell securities through
a broker or dealer, for example. Other exemptions include the following: (1) private offerings to a limited
number of persons or institutions who have access to the kind of information registration would disclose
and who do not propose to redistribute the securities; (2) offerings restricted to the residents of the state
in which the issuing company is organized and doing business; (3) securities of municipal, state, federal
and other government instrumentalities, of charitable institutions, of banks, and of carriers subject to the
Interstate Commerce Act; (4) offerings not in excess of certain specified amounts made in compliance

Saylor URL: http://www.saylor.org/books

Saylor.org
1113

with regulations of the Commission…: and (5) offerings of “small business investment companies” made
in accordance with rules and regulations of the Commission.

Penalties
Section 24 of the Securities Act of 1933 provides for fines not to exceed $10,000 and a prison term not to
exceed five years, or both, for willful violations of any provisions of the act. This section makes these
criminal penalties specifically applicable to anyone who “willfully, in a registration statement filed under
this title, makes any untrue statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.”
Sections 11 and 12 provide that anyone injured by false declarations in registration statements,
prospectuses, or oral communications concerning the sale of the security—as well as anyone injured by
the unlawful failure of an issuer to register—may file a civil suit to recover the net consideration paid for
the security or for damages if the security has been sold.
Although these civil penalty provisions apply only to false statements in connection with the registration
statement, prospectus, or oral communication, the Supreme Court held, in Case v. Borak,

[2]

that there is

an “implied private right of action” for damages resulting from a violation of SEC rules under the act. The
Court’s ruling in Borak opened the courthouse doors to many who had been defrauded but were
previously without a practical remedy.

Securities Exchange Act of 1934
Companies Covered
The Securities Act of 1933 is limited, as we have just seen, to new securities issues—that is
the primary market. The trading that takes place in thesecondary market is far more significant, however.
In a normal year, trading in outstanding stock totals some twenty times the value of new stock issues.
To regulate the secondary market, Congress enacted theSecurities Exchange Act of 1934. This law, which
created the SEC, extended the disclosure rationale to securities listed and registered for public trading on
the national securities exchanges. Amendments to the act have brought within its ambit every corporation

Saylor URL: http://www.saylor.org/books

Saylor.org
1114

whose equity securities are traded over the counter if the company has at least $10 million in assets and
five hundred or more shareholders.

Reporting Proxy Solicitation
Any company seeking listing and registration of its stock for public trading on a national exchange—or
over the counter, if the company meets the size test—must first submit a registration application to both
the exchange and the SEC. The registration statement is akin to that filed by companies under the
Securities Act of 1933, although the Securities Exchange Act of 1934 calls for somewhat fewer disclosures.
Thereafter, companies must file annual and certain other periodic reports to update information in the
original filing.
The Securities Exchange Act of 1934 also covers proxy solicitation. Whenever management, or a dissident
minority, seeks votes of holders of registered securities for any corporate purpose, disclosures must be
made to the stockholders to permit them to vote yes or no intelligently.

Penalties
The logic of the Borak case (discussed in Section 28.1.3 "Securities Act of 1933") also applies to this act, so
that private investors may bring suit in federal court for violations of the statute that led to financial
injury. Violations of any provision and the making of false statements in any of the required disclosures
subject the defendant to a maximum fine of $5 million and a maximum twenty-year prison sentence, but a
defendant who can show that he had no knowledge of the particular rule he was convicted of violating
may not be imprisoned. The maximum fine for a violation of the act by a person other than a natural
person is $25 million. Any issuer omitting to file requisite documents and reports is liable to pay a fine of
$100 for each day the failure continues.

Blue Sky Laws
Long before congressional enactment of the securities laws in the 1930s, the states had legislated
securities regulations. Today, every state has enacted ablue sky law, so called because its purpose is to
prevent “speculative schemes which have no more basis than so many feet of ‘blue sky.’”

Saylor URL: http://www.saylor.org/books

[3]

The federal

Saylor.org
1115

Securities Act of 1933, discussed in Section 28.1.3 "Securities Act of 1933", specifically preserves the
jurisdiction of states over securities.
Blue sky laws are divided into three basic types of regulation. The simplest is that which prohibits fraud in
the sale of securities. Thus at a minimum, issuers cannot mislead investors about the purpose of the
investment. All blue sky laws have antifraud provisions; some have no other provisions. The second type
calls for registration of broker-dealers, and the third type for registration of securities. Some state laws
parallel the federal laws in intent and form of proceeding, so that they overlap; other blue sky laws
empower state officials (unlike the SEC) to judge the merits of the offerings, often referred to
asmerit review laws. As part of a movement toward deregulation, several states have recently modified or
eliminated merit provisions.
Many of the blue sky laws are inconsistent with each other, making national uniformity difficult. In 1956,
the National Conference of Commissioners on Uniform State Laws approved the Uniform Securities Act.
It has not been designed to reconcile the conflicting philosophies of state regulation but to take them into
account and to make the various forms of regulation as consistent as possible. States adopt various
portions of the law, depending on their regulatory philosophies. The Uniform Securities Act has antifraud,
broker-dealer registration, and securities registration provisions. More recent acts have further increased
uniformity. These include the National Securities Markets Improvement Act of 1996, which preempted
differing state philosophies with regard to registration of securities and regulation of brokers and
advisors, and the Securities Litigation Uniform Standards Act of 1998, which preempted state law
securities fraud claims from being raised in class action lawsuits by investors.

Dodd-Frank Wall Street Reform and Consumer Protection Act
In 2010, Congress passed the Dodd-Frank Wall Street Reform and Consumer Protection Act, which is the
largest amendment to financial regulation in the United States since the Great Depression. This
amendment was enacted in response to the economic recession of the late 2000s for the following
purposes: (1) to promote the financial stability of the United States by improving accountability and
transparency in the financial system, (2) to end “too big to fail” institutions, (3) to protect the American
taxpayer by ending bailouts, and (4) to protect consumers from abusive financial services practices. The

Saylor URL: http://www.saylor.org/books

Saylor.org
1116

institutions most affected by the regulatory changes include those involved in monitoring the financial
system, such as the Federal Deposit Insurance Corporation (FDIC) and the SEC. Importantly, the
amendment ended the exemption for investment advisors who previously were not required to register
with the SEC because they had fewer than fifteen clients during the previous twelve months and did not
hold out to the public as investment advisors. This means that in practice, numerous investment advisors,
as well as hedge funds and private equity firms, are now subject to registration requirements.

[4]

KEY TAKEAWAY
The SEC administers securities laws to prevent the fraudulent practices in the sales of securities. The definition
of security is intentionally broad to protect the public from fraudulent investments that otherwise would
escape regulation. The Securities Act of 1933 focuses on the issuance of securities, and the Securities
Exchange Act of 1934 deals predominantly with trading in issued securities. Numerous federal and state
securities laws are continuously created to combat securities fraud, with penalties becoming increasingly
severe.

EXERCISES
1.

What differentiates an ordinary investment from a security? List all the factors.

2.

What is the main objective of the SEC?

3.

What are the three courses of action that the SEC may take against one who violates a securities law?

4.

What is the difference between the Securities Act of 1933 and the Securities Exchange Act of 1934?

5.

What do blue sky laws seek to protect?

[1] Securities & Exchange Commission v. W. J. Howey Co., 328 U.S. 293 (1946).
[2] Case v. Borak, 377 U.S. 426 (1964).
[3] Hall v. Geiger-Jones Co., 242 U.S. 539 (1917).
[4] For more information on the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub.L. 111-203,
H.R. 4173), see Thomas, “Major Actions,” Bill Summary & Status 111th Congress (2009–2010)
H.R.4173, http://thomas.loc.gov/cgi-bin/bdquery/z?d111:HR04173:@@@L&summ2=m&#major%20actions.

Saylor URL: http://www.saylor.org/books

Saylor.org
1117

28.2 Liability under Securities Law
LEARNING OBJECTIVES
1.

Understand how the Foreign Corrupt Practices Act prevents American companies from using bribes to
enter into contracts or gain licenses from foreign governments.

2.

Understand the liability for insider trading for corporate insiders, “tippees,” and secondary actors
under Sections 16(b) and 10(b) of the 1934 Securities Exchange Act.

3.

Recognize how the Sarbanes-Oxley Act has amended the 1934 act to increase corporate regulation,
transparency, and penalties.

Corporations may be found liable if they engage in certain unlawful practices, several of which we explore
in this section.

The Foreign Corrupt Practices Act
Investigations by the Securities and Exchange Commission (SEC) and the Watergate Special Prosecutor in
the early 1970s turned up evidence that hundreds of companies had misused corporate funds, mainly by
bribing foreign officials to induce them to enter into contracts with or grant licenses to US companies.
Because revealing the bribes would normally be self-defeating and, in any event, could be expected to stir
up immense criticism, companies paying bribes routinely hid the payments in various accounts. As a
result, one of many statutes enacted in the aftermath of Watergate,
theForeign Corrupt Practices Act (FCPA) of 1977, was incorporated into the 1934 Securities Exchange Act.
The SEC’s legal interest in the matter is not premised on the morality of bribery but rather on the falsity of
the financial statements that are being filed.
Congress’s response to abuses of financial reporting, the FCPA, was much broader than necessary to treat
the violations that were uncovered. The FCPA prohibits an issuer (i.e., any US business enterprise), a
stockholder acting on behalf of an issuer, and “any officer, director, employee, or agent” of an issuer from
using either the mails or interstate commerce corruptly to offer, pay, or promise to pay anything of value
to foreign officials, foreign political parties, or candidates if the purpose is to gain business by inducing

Saylor URL: http://www.saylor.org/books

Saylor.org
1118

the foreign official to influence an act of the government to render a decision favorable to the US
corporation.
But not all payments are illegal. Under 1988 amendments to the FCPA, payments may be made to
expedite routine governmental actions, such as obtaining a visa. And payments are allowed if they are
lawful under the written law of a foreign country. More important than the foreign-bribe provisions, the
act includes accounting provisions, which broaden considerably the authority of the SEC. These
provisions are discussed in SEC v. World-Wide Coin Investments, Ltd.,

[1]

the first accounting provisions

case brought to trial.

Insider Trading
Corporate insiders—directors, officers, or important shareholders—can have a substantial trading
advantage if they are privy to important confidential information. Learning bad news (such as financial
loss or cancellation of key contracts) in advance of all other stockholders will permit the privileged few to
sell shares before the price falls. Conversely, discovering good news (a major oil find or unexpected
profits) in advance gives the insider a decided incentive to purchase shares before the price rises.
Because of the unfairness to those who are ignorant of inside information, federal law
prohibits insider trading. Two provisions of the 1934 Securities Exchange Act are
paramount: Section 16(b) and 10(b).

Recapture of Short-Swing Profits: Section 16(b)
The Securities Exchange Act assumes that any director, officer, or shareholder owning 10 percent or more
of the stock in a corporation is using inside information if he or any family member makes a profit from
trading activities, either buying and selling or selling and buying, during a six-month period. Section 16(b)
penalizes any such person by permitting the corporation or a shareholder suing on its behalf to recover
the short-swing profits. The law applies to any company with more than $10 million in assets and at least
five hundred or more shareholders of any class of stock.

Saylor URL: http://www.saylor.org/books

Saylor.org
1119

Suppose that on January 1, Bob (a company officer) purchases one hundred shares of stock in BCT
Bookstore, Inc., for $60 a share. On September 1, he sells them for $100 a share. What is the result? Bob
is in the clear, because his $4,000 profit was not realized during a six-month period. Now suppose that
the price falls, and one month later, on October 1, he repurchases one hundred shares at $30 a share and
holds them for two years. What is the result? He will be forced to pay back $7,000 in profits even if he had
no inside information. Why? In August, Bob held one hundred shares of stock, and he did again on
October 1—within a six-month period. His net gain on these transactions was $7,000 ($10,000 realized
on the sale less the $3,000 cost of the purchase).
As a consequence of Section 16(b) and certain other provisions, trading in securities by directors, officers,
and large stockholders presents numerous complexities. For instance, the law requires people in this
position to make periodic reports to the SEC about their trades. As a practical matter, directors, officers,
and large shareholders should not trade in their own company stock in the short run without legal advice.

Insider Trading: Section 10(b) and Rule 10b-5
Section 10(b) of the Securities Exchange Act of 1934 prohibits any person from using the mails or facilities
of interstate commerce “to use or employ, in connection with the purchase or sale of any security…any
manipulative or deceptive device or contrivance in contravention of such rules and regulations as the
Commission may prescribe as necessary or appropriate in the public interest or for the protection of
investors.” In 1942, the SEC learned of a company president who misrepresented the company’s financial
condition in order to buy shares at a low price from current stockholders. So the commission adopted a
rule under the authority of Section 10(b). Rule 10b-5, as it was dubbed, has remained unchanged for more
than forty years and has spawned thousands of lawsuits and SEC proceedings. It reads as follows:
It shall be unlawful for any person, directly or indirectly, by the use of any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange,
(1) to employ any device, scheme, or artifice to defraud,
(2) to make any untrue statement of a material fact or to omit to state a material fact necessary in order to
make the statements made, in the light of circumstances under which they were made, not misleading, or

Saylor URL: http://www.saylor.org/books

Saylor.org
1120

(3) to engage in any act, practice, or course of business which operates or would operate as a fraud or
deceit upon any person, in connection with the purchase or sale of any security.
Rule 10b-5 applies to any person who purchases or sells any security. It is not limited to securities
registered under the 1934 Securities Exchange Act. It is not limited to publicly held companies. It applies
to any security issued by any company, including the smallest closely held company. In substance, it is an
antifraud rule, enforcement of which seems, on its face, to be limited to action by the SEC. But over the
years, the courts have permitted people injured by those who violate the statute to file private damage
suits. This sweeping rule has at times been referred to as the “federal law of corporations” or the “catch
everybody” rule.
Insider trading ran headlong into Rule 10b-5 beginning in 1964 in a series of cases involving Texas Gulf
Sulphur Company (TGS). On November 12, 1963, the company discovered a rich deposit of copper and
zinc while drilling for oil near Timmins, Ontario. Keeping the discovery quiet, it proceeded to acquire
mineral rights in adjacent lands. By April 1964, word began to circulate about TGS’s find.
Newspapers printed rumors, and the Toronto Stock Exchange experienced a wild speculative spree. On
April 12, an executive vice president of TGS issued a press release downplaying the discovery, asserting
that the rumors greatly exaggerated the find and stating that more drilling would be necessary before
coming to any conclusions. Four days later, on April 16, TGS publicly announced that it had uncovered a
strike of 25 million tons of ore. In the months following this announcement, TGS stock doubled in value.
The SEC charged several TGS officers and directors with having purchased or told their friends, socalled tippees, to purchase TGS stock from November 12, 1963, through April 16, 1964, on the basis of
material inside information. The SEC also alleged that the April 12, 1964, press release was deceptive. The
US Court of Appeals, in SEC v. Texas Gulf Sulphur Co.,

[2]

decided that the defendants who purchased the

stock before the public announcement had violated Rule 10b-5. According to the court, “anyone in
possession of material inside information must either disclose it to the investing public, or, if he is
disabled from disclosing to protect a corporate confidence, or he chooses not to do so, must abstain from
trading in or recommending the securities concerned while such inside information remains undisclosed.”

Saylor URL: http://www.saylor.org/books

Saylor.org
1121

On remand, the district court ordered certain defendants to pay $148,000 into an escrow account to be
used to compensate parties injured by the insider trading.
The court of appeals also concluded that the press release violated Rule 10b-5 if “misleading to the
reasonable investor.” On remand, the district court held that TGS failed to exercise “due diligence” in
issuing the release. Sixty-nine private damage actions were subsequently filed against TGS by
shareholders who claimed they sold their stock in reliance on the release. The company settled most of
these suits in late 1971 for $2.7 million.
Following the TGS episode, the Supreme Court refined Rule 10b-5 on several fronts. First, in Ernst &
Ernst v. Hochfelder,

[3]

the Court decided that proof ofscienter—defined as “mental state embracing intent

to deceive, manipulate, or defraud”—is required in private damage actions under Rule 10b-5. In other
words, negligence alone will not result in Rule 10b-5 liability. The Court also held that scienter, which is
an intentional act, must be established in SEC injunctive actions.

[4]

The Supreme Court has placed limitations on the liability of tippees under Rule 10b-5. In 1980, the Court
reversed the conviction of an employee of a company that printed tender offer and merger prospectuses.
Using information obtained at work, the employee had purchased stock in target companies and later sold
it for a profit when takeover attempts were publicly announced. In Chiarella v. United States, the Court
held that the employee was not an insider or a fiduciary and that “a duty to disclose under Section 10(b)
does not arise from the mere possession of nonpublic market information.”

[5]

Following Chiarella, the

Court ruled in Dirks v. Securities and Exchange Commission (see Section 28.3.2 "Tippee Liability"), that
tippees are liable if they had reason to believe that the tipper breached a fiduciary duty in disclosing
confidential information and the tipper received a personal benefit from the disclosure.
The Supreme Court has also refined Rule 10b-5 as it relates to the duty of a company to
disclose material information, as discussed in Basic, Inc. v. Levinson (see Section 28.3.3 "Duty to Disclose
Material Information"). This case is also important in its discussion of the degree of reliance investors
must prove to support a Rule 10b-5 action.

Saylor URL: http://www.saylor.org/books

Saylor.org
1122

In 2000, the SEC enacted Rule 10b5-1, which defines trading “on the basis of” inside information as any
time a person trades while aware of material nonpublic information. Therefore, a defendant is not saved
by arguing that the trade was made independent of knowledge of the nonpublic information. However,
the rule also creates an affirmative defense for trades that were planned prior to the person’s receiving
inside information.
In addition to its decisions relating to intent (Ernst & Ernst), tippees (Dirks), materiality (Basic), and
awareness of nonpublic information (10b5-1), the Supreme Court has considered
the misappropriation theory, under which a person who misappropriates information from an employer
faces insider trading liability. In a leading misappropriation theory case, the Second Circuit Court of
Appeals reinstated an indictment against employees who traded on the basis of inside information
obtained through their work at investment banking firms. The court concluded that the employees’
violation of their fiduciary duty to the firms violated securities law.
misappropriation theory in United States v. O’Hagan,

[7]

[6]

The US Supreme Court upheld the

and the SEC adopted the theory as

new Rule 10b5-2. Under this new rule, the duty of trust or confidence exists when (1) a person agrees to
maintain information in confidence; (2) the recipient knows or should have known through history,
pattern, or practice of sharing confidences that the person communicating the information expects
confidentiality; and (3) a person received material nonpublic information from his or her spouse, parent,
child, or sibling.
In 1987, in Carpenter v. United States,

[8]

the Supreme Court affirmed the conviction of a Wall Street

Journal reporter who leaked advanced information about the contents of his “Heard on the Street”
column. The reporter, who was sentenced to eighteen months in prison, had been convicted on both mail
and wire fraud and securities law charges for misappropriating information. The Court upheld the mail
and wire fraud conviction by an 8–0 vote and the securities law conviction by a 4–4 vote. (In effect, the tie
vote affirmed the conviction.)

[9]

Beyond these judge-made theories of liability, Congress had been concerned about insider trading, and in
1984 and 1988, it substantially increased the penalties. A person convicted of insider trading now faces a
maximum criminal fine of $1 million and a possible ten-year prison term. A civil penalty of up to three

Saylor URL: http://www.saylor.org/books

Saylor.org
1123

times the profit made (or loss avoided) by insider trading can also be imposed. This penalty is in addition
to liability for profits made through insider trading. For example, financier Ivan Boesky, who was
sentenced in 1987 to a three-year prison term for insider trading, was required to disgorge $50 million of
profits and was liable for another $50 million as a civil penalty. In 2003, Martha Stewart was indicted on
charges of insider trading but was convicted for obstruction of justice, serving only five months. More
recently, in 2009, billionaire founder of the Galleon Group, Raj Rajaratnam, was arrested for insider
trading; he was convicted in May 2011 of all 14 counts of insider trading. For the SEC release on the
Martha Stewart case, seehttp://www.sec.gov/news/press/2003-69.htm.
Companies that knowingly and recklessly fail to prevent insider trading by their employees are subject to
a civil penalty of up to three times the profit gained or loss avoided by insider trading or $1 million,
whichever is greater. Corporations are also subject to a criminal fine of up to $2.5 million.

Secondary Actor
In Stoneridge Investment Partners v. Scientific-Atlanta,

[10]

the US Supreme Court held that “aiders and

abettors” of fraud cannot be held secondarily liable under 10(b) for a private cause of action. This means
that secondary actors, such as lawyers and accountants, cannot be held liable unless their conduct
satisfies all the elements for 10(b) liability.
For an overview of insider trading, go tohttp://www.sec.gov/answers/insider.htm.

Sarbanes-Oxley Act
Congress enacted the Sarbanes-Oxley Act in 2002 in response to major corporate and accounting
scandals, most notably those involving Enron, Tyco International, Adelphia, and WorldCom. The act
created the Public Company Accounting Oversight Board, which oversees, inspects, and regulates
accounting firms in their capacity as auditors of public companies. As a result of the act, the SEC may
include civil penalties to a disgorgement fund for the benefit of victims of the violations of the Securities
Act of 1933 and the Securities Exchange Act of 1934.

KEY TAKEAWAY
Saylor URL: http://www.saylor.org/books

Saylor.org
1124

Corrupt practices, misuse of corporate funds, and insider trading unfairly benefit the minority and cost the
public billions. Numerous federal laws have been enacted to create liability for these bad actors in order to
prevent fraudulent trading activities. Both civil and criminal penalties are available to punish those actors who
bribe officials or use inside information unlawfully.

EXERCISES
1.

Why is the SEC so concerned with bribery? What does the SEC really aim to prevent through the FCPA?

2.

What are short-swing profits?

3.

To whom does Section 16(b) apply?

4.

Explain how Rule 10b-5 has been amended “on the basis of” insider information.

5.

Can a secondary actor (attorney, accountant) be liable for insider trading? What factors must be present?

[1] SEC v. World-Wide Coin Investments, Ltd., 567 F.Supp. 724 (N.D. Ga. 1983).
[2] SEC v. Texas Gulf Sulphur Co., 401 F.2d 833 (2d Cir. 1968).
[3] Ernst & Ernst v. Hochfelder, 425 U.S. 185 (1976).
[4] Aaron v. SEC, 446 U.S. 680 (1980).
[5] Chiarella v. United States, 445 U.S. 222 (1980).
[6] United States v. Newman, 664 F.2d 12 (2d Cir. 1981).
[7] United States v. O’Hagan, 521 U.S. 642 (1997).
[8] Carpenter v. United States, 484 U.S. 19 (1987).
[9] Carpenter v. United States, 484 U.S. 19 (1987).
[10] Stoneridge Investment Partners v. Scientific-Atlanta, 552 U.S. 148 (2008).

Saylor URL: http://www.saylor.org/books

Saylor.org
1125

28.3 Cases
What Is a Security?
Reves v. Ernst & Young
494 U.S. 56, 110 S.Ct. 945 (1990)
JUSTICE MARSHALL delivered the opinion of the Court.
This case presents the question whether certain demand notes issued by the Farmer’s Cooperative of
Arkansas and Oklahoma are “securities” within the meaning of § 3(a)(10) of the Securities and Exchange
Act of 1934. We conclude that they are.
The Co-Op is an agricultural cooperative that, at the same time relevant here, had approximately 23,000
members. In order to raise money to support its general business operations, the Co-Op sold promissory
notes payable on demand by the holder. Although the notes were uncollateralized and uninsured, they
paid a variable rate of interest that was adjusted monthly to keep it higher than the rate paid by local
financial institutions. The Co-Op offered the notes to both members and nonmembers, marketing the
scheme as an “Investment Program.” Advertisements for the notes, which appeared in each Co-Op
newsletter, read in part: “YOUR CO-OP has more than $11,000,000 in assets to stand behind your
investments. The Investment is not Federal [sic] insured but it is…Safe…Secure…and available when you
need it.” App. 5 (ellipses in original). Despite these assurances, the Co-Op filed for bankruptcy in 1984. At
the time of the filing, over 1,600 people held notes worth a total of $10 million.
After the Co-Op filed for bankruptcy, petitioners, a class of holders of the notes, filed suit against Arthur
Young & Co., the firm that had audited the Co-Op’s financial statements (and the predecessor to
respondent Ernst & Young). Petitioners alleged, inter alia, that Arthur Young had intentionally failed to
follow generally accepted accounting principles in its audit, specifically with respect to the valuation of
one of the Co-Op’s major assets, a gasohol plant. Petitioners claimed that Arthur Young violated these
principles in an effort to inflate the assets and net worth of the Co-Op. Petitioners maintained that, had
Arthur Young properly treated the plant in its audits, they would not have purchased demand notes

Saylor URL: http://www.saylor.org/books

Saylor.org
1126

because the Co-Op’s insolvency would have been apparent. On the basis of these allegations, petitioners
claimed that Arthur Young had violated the antifraud provisions of the 1934 Act as well as Arkansas’
securities laws.
Petitioners prevailed at trial on both their federal and state claims, receiving a $6.1 million judgment.
Arthur Young appealed, claiming that the demand notes were not “securities” under either the 1934 Act or
Arkansas law, and that the statutes’ antifraud provisions therefore did not apply. A panel of the Eighth
Circuit, agreeing with Arthur Young on both the state and federal issues, reversed. Arthur Young & Co. v.
Reves, 856 F.2d 52 (1988). We granted certiorari to address the federal issue, 490 U.S. 1105, 109 S.Ct.
3154, 104 L.Ed.2d 1018 (1989), and now reverse the judgment of the Court of Appeals.
***
The fundamental purpose undergirding the Securities Acts is “to eliminate serious abuses in a largely
unregulated securities market.” United Housing Foundation, Inc. v. Forman, 421 U.S. 837, 849, 95 S.Ct.
2051, 2059, 44 L.Ed.2d 621 (1975). In defining the scope of the market that it wished to regulate, Congress
painted with a broad brush. It recognized the virtually limitless scope of human ingenuity, especially in
the creation of “countless and variable schemes devised by those who seek the use of the money of others
on the promise of profits,” SEC v. W.J. Howey Co., 328 U.S. 293, 299, 66 S.Ct. 1100, 1103, 90 L.Ed. 1244
(1946), and determined that the best way to achieve its goal of protecting investors was “to define ‘the
term “security” in sufficiently broad and general terms so as to include within that definition the many
types of instruments that in our commercial world fall within the ordinary concept of a security.’” Forman,
supra, 421 U.S., at 847-848, 95 S.Ct., at 2058-2059 (quoting H.R.Rep. No. 85, 73d Cong., 1st Sess., 11
(1933)). Congress therefore did not attempt precisely to cabin the scope of the Securities Acts. Rather, it
enacted a definition of “security” sufficiently broad to encompass virtually any instrument that might be
sold as an investment.
***
[In deciding whether this transaction involves a “security,” four factors are important.] First, we examine
the transaction to assess the motivations that would prompt a reasonable seller and buyer to enter into it.

Saylor URL: http://www.saylor.org/books

Saylor.org
1127

If the seller’s purpose is to raise money for the general use of a business enterprise or to finance
substantial investments and the buyer is interested primarily in the profit the note is expected to generate,
the instrument is likely to be a “security.” If the note is exchanged to facilitate the purchase and sale of a
minor asset or consumer good, to correct for the seller’s cash-flow difficulties, or to advance some other
commercial or consumer purpose, on the other hand, the note is less sensibly described as a “security.”
Second, we examine the “plan of distribution” of the instrument to determine whether it is an instrument
in which there is “common trading for speculation or investment.” Third, we examine the reasonable
expectations of the investing public: The Court will consider instruments to be “securities” on the basis of
such public expectations, even where an economic analysis of the circumstances of the particular
transaction might suggest that the instruments are not “securities” as used in that transaction. Finally, we
examine whether some factor such as the existence of another regulatory scheme significantly reduces the
risk of the instrument, thereby rendering application of the Securities Acts unnecessary.
***
[We] have little difficulty in concluding that the notes at issue here are “securities.”

CASE QUESTIONS
1.

What are the four factors the court uses to determine whether or not the transaction involves a security?

2.

How does the definition of security in this case differ from the definition inSecurities & Exchange
Commission v. W. J. Howey?

Tippee Liability
Dirks v. Securities and Exchange Commission
463 U.S. 646 (1983)
[A] tippee assumes a fiduciary duty to the shareholders of a corporation not to trade on material
nonpublic information only when the insider has breached his fiduciary duty to the shareholders by
disclosing the information to the tippee and the tippee knows or should know that there has been a
breach.

Saylor URL: http://www.saylor.org/books

Saylor.org
1128

***
Whether disclosure is a breach of duty therefore depends in large part on the purpose of the disclosure.
This standard was identified by the SEC itself in Cady, Roberts: a purpose of the securities laws was to
eliminate “use of inside information for personal advantage.” Thus, the test is whether the insider
personally will benefit, directly or indirectly, from his disclosure. Absent some personal gain, there has
been no breach of duty to stockholders. And absent a breach by the insider, there is no derivative breach.
***
Under the inside-trading and tipping rules set forth above, we find that there was no actionable violation
by Dirks. It is undisputed that Dirks himself was a stranger to Equity Funding, with no preexisting
fiduciary duty to its shareholders. He took no action, directly, or indirectly, that induced the shareholders
or officers of Equity Funding to repose trust or confidence in him. There was no expectation by Dirk’s
sources that he would keep their information in confidence. Nor did Dirks misappropriate or illegally
obtain the information about Equity Funding. Unless the insiders breached their Cady, Roberts duty to
shareholders in disclosing the nonpublic information to Dirks, he breached no duty when he passed it on
to investors as well as to the Wall Street Journal.
***
It is clear that neither Secrist nor the other Equity Funding employees violated their Cady, Roberts duty to
the corporation’s shareholders by providing information to Dirks. The tippers received no monetary or
personal benefit for revealing Equity Funding’s secrets, nor was their purpose to make a gift of valuable
information to Dirks. As the facts of this case clearly indicate, the tippers were motivated by a desire to
expose the fraud. In the absence of a breach of duty to shareholders by the insiders, there was no
derivative breach by Dirks. Dirks therefore could not have been “a participant after the fact in [an]
insider’s breach of a fiduciary duty.” Chiarella, 445 U.S., at 230, n. 12.
***

Saylor URL: http://www.saylor.org/books

Saylor.org
1129

We conclude that Dirks, in the circumstances of this case, had no duty to abstain from the use of the
inside information that he obtained. The judgment of the Court of Appeals therefore is reversed.

CASE QUESTIONS
1.

When does a tippee assume a fiduciary duty to shareholders of a corporation?

2.

Did Dirks violate any insider trading laws? Why or why not?

3.

How does this case refine Rule 10b-5?

Duty to Disclose Material Information
Basic Inc v. Levinson
485 U.S. 224 (1988)
[In December 1978, Basic Incorporated agreed to merge with Consolidated Engineering. Prior to the
merger, Basic made three public statements denying it was involved in merger negotiations. Shareholders
who sold their stock after the first of these statements and before the merger was announced sued Basic
and its directors under Rule 10b-5, claiming that they sold their shares at depressed prices as a result of
Basic’s misleading statements. The district court decided in favor of Basic on the grounds that Basic’s
statements were not material and therefore were not misleading. The court of appeals reversed, and the
Supreme Court granted certiorari.]
JUSTICE BLACKMUN.
We granted certiorari to resolve the split among the Courts of Appeals as to the standard of materiality
applicable to preliminary merger discussions, and to determine whether the courts below properly applied
a presumption of reliance in certifying the class, rather than requiring each class member to show direct
reliance on Basic’s statements.
***
The Court previously has addressed various positive and common-law requirements for a violation of §
10(b) or of Rule 10b-5. The Court also explicitly has defined a standard of materiality under the securities

Saylor URL: http://www.saylor.org/books

Saylor.org
1130

laws, see TSC Industries, Inc. v. Northway, Inc., 426 U.S. 438 (1976), concluding in the proxy-solicitation
context that “[a]n omitted fact is material if there is a substantial likelihood that a reasonable shareholder
would consider it important in deciding how to vote.”…We now expressly adopt the TSC Industries
standard of materiality for the 5 10(b) and Rule 10b-5 context.
The application of this materiality standard to preliminary merger discussions is not self-evident. Where
the impact of the corporate development on the target’s fortune is certain and clear, the TSC Industries
materiality definition admits straight-forward application. Where, on the other hand, the event is
contingent or speculative in nature, it is difficult to ascertain whether the “reasonable investor” would
have considered the omitted information significant at the time. Merger negotiations, because of the everpresent possibility that the contemplated transaction will not be effectuated, fall into the latter category.
***
Even before this Court’s decision in TSC Industries, the Second Circuit had explained the role of the
materiality requirement of Rule 10b-5, with respect to contingent or speculative information or events, in
a manner that gave that term meaning that is independent of the other provisions of the Rule. Under such
circumstances, materiality “will depend at any given time upon a balancing of both the indicated
probability that the event will occur and the anticipated magnitude of the event in light of the totality of
the company activity.” SEC v. Texas Gulf Sulphur Co., 401 F.2d, at 849.
***
Whether merger discussions in any particular case are material therefore depends on the facts. Generally,
in order to assess the probability that the event will occur, a factfinder will need to look to indicia of
interest in the transactions at the highest corporate levels. Without attempting to catalog all such possible
factors, we note by way of example that board resolutions, instructions to investment bankers, and actual
negotiations between principals or their intermediaries may serve as indicia of interest. To assess the
magnitude of the transaction to the issuer of the securities allegedly manipulated, a factfinder will need to
consider such facts as the size of the two corporate entities and of the potential premiums over market

Saylor URL: http://www.saylor.org/books

Saylor.org
1131

value. No particular event or factor short of closing the transaction need to be either necessary or
sufficient by itself to render merger discussions material.
As we clarify today, materiality depends on the significance the reasonable investor would place on the
withheld or misrepresented information. The fact-specific inquiry we endorse here is consistent with the
approach a number of courts have taken in assessing the materiality of merger negotiations. Because the
standard of materiality we have adopted differs from that used by both courts below, we remand the case
for reconsideration of the question whether a grant of summary judgment is appropriate on this record.
We turn to the question of reliance and the fraud on-the-market theory. Succinctly put:
The fraud on the market theory is based on the hypothesis that, in an open and developed securities
market, the price of a company’s stock is determined by the available information regarding the company
and its business.…Misleading statements will therefore defraud purchasers of stock even if the purchasers
do not directly rely on the misstatements.…The causal connection between the defendants’ fraud and the
plaintiff’s purchase of stock in such a case is no less significant than in a case of direct reliance on
misrepresentations. Peil v. Speiser, 806 F.2d 1154, 1160-1161 (CA3 1986).
***
We agree that reliance is an element of a Rule 10b-5 cause of action. Reliance provides the requisite causal
connection between a defendant’s misrepresentation and a plaintiff’s misrepresentation and a plaintiff’s
injury. There is, however, more than one way to demonstrate the causal connection.
***
Presumptions typically serve to assist courts in managing circumstances in which direct proof, for one
reason or another, is rendered difficult. The courts below accepted a presumption, created by the fraudon-the-market theory and subject to rebuttal by petitioners, that persons who had traded Basic shares had
done so in reliance on the integrity of the price set by the market, but because of petitioners’ material
misrepresentations that price had been fraudulently depressed. Requiring a plaintiff to show a speculative
state of facts, i.e., how he would have acted if omitted material information had been disclosed, or if the

Saylor URL: http://www.saylor.org/books

Saylor.org
1132

misrepresentation had not been made, would place an unnecessarily unrealistic evidentiary burden on the
Rule 10b-5 plaintiff who has traded on an impersonal market.
Arising out of considerations of fairness, public policy, and probability, as well as judicial economy,
presumptions are also useful devices for allocating the burdens of proof between parties. The presumption
of reliance employed in this case is consistent with, and, by facilitating Rule 10b-5 litigation, supports, the
congressional policy embodied in the 1934 Act.…
The presumption is also supported by common sense and probability. Recent empirical studies have
tended to confirm Congress’ premise that the market price of shares traded on well-developed markets
reflects all publicly available information, and, hence, any material misrepresentations. It has been noted
that “it is hard to imagine that there ever is a buyer or seller who does not rely on market integrity. Who
would knowingly roll the dice in a crooked crap game?” Schlanger v. Four-Phase Systems, Inc., 555
F.Supp. 535, 538 (SDNY 1982).…An investor who buys or sells stock at the price set by the market does so
in reliance on the integrity of that price. Because most publicly available information is reflected in
market price, an investor’s reliance on any public material misrepresentations, therefore, may be
presumed for purposes of a Rule 10b-5 action.
***
The judgment of the Court of Appeals is vacated and the case is remanded to that court for further
proceedings consistent with this opinion.

CASE QUESTIONS
1.

How does the court determine what is or is not material information? How does this differ from its
previous rulings?

2.

What is the fraud-on-the-market theory?

Saylor URL: http://www.saylor.org/books

Saylor.org
1133

28.4 Summary and Exercises
Summary
Beyond state corporation laws, federal statutes—most importantly, the Securities Act of 1933 and the
Securities Exchange Act of 1934—regulate the issuance and trading of corporate securities. The federal
definition ofsecurity is broad, encompassing most investments, even those called by other names.
The law does not prohibit risky stock offerings; it bans only those lacking adequate disclosure of risks. The
primary means for realizing this goal is the registration requirement: registration statements,
prospectuses, and proxy solicitations must be filed with the Securities and Exchange Commission (SEC).
Penalties for violation of securities law include criminal fines and jail terms, and damages may be
awarded in civil suits by both the SEC and private individuals injured by the violation of SEC rules. A 1977
amendment to the 1934 act is the Foreign Corrupt Practices Act, which prohibits an issuer from paying a
bribe or making any other payment to foreign officials in order to gain business by inducing the foreign
official to influence his government in favor of the US company. This law requires issuers to keep accurate
sets of books reflecting the dispositions of their assets and to maintain internal accounting controls to
ensure that transactions comport with management’s authorization.
The Securities Exchange Act of 1934 presents special hazards to those trading in public stock on the basis
of inside information. One provision requires the reimbursement to the company of any profits made
from selling and buying stock during a six-month period by directors, officers, and shareholders owning
10 percent or more of the company’s stock. Under Rule 10b-5, the SEC and private parties may sue
insiders who traded on information not available to the general public, thus gaining an advantage in
either selling or buying the stock. Insiders include company employees.
The Sarbanes-Oxley Act amended the 1934 act, creating more stringent penalties, increasing corporate
regulation, and requiring greater transparency.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
1134

1.

Anne operated a clothing store called Anne’s Rags, Inc. She owned all of the stock in the company. After
several years in the clothing business, Anne sold her stock to Louise, who personally managed the
business. Is the sale governed by the antifraud provisions of federal securities law? Why?

2.

While waiting tables at a campus-area restaurant, you overhear a conversation between two corporate
executives who indicate that their company has developed a new product that will revolutionize the
computer industry. The product is to be announced in three weeks. If you purchase stock in the company
before the announcement, will you be liable under federal securities law? Why?

3.

Eric was hired as a management consultant by a major corporation to conduct a study, which took him
three months to complete. While working on the study, Eric learned that someone working in research
and development for the company had recently made an important discovery. Before the discovery was
announced publicly, Eric purchased stock in the company. Did he violate federal securities law? Why?

4.

While working for the company, Eric also learned that it was planning a takeover of another corporation.
Before announcement of a tender offer, Eric purchased stock in the target company. Did he violate
securities law? Why?

5.

The commercial lending department of First Bank made a substantial loan to Alpha Company after
obtaining a favorable confidential earnings report from Alpha. Over lunch, Heidi, the loan officer who
handled the loan, mentioned the earnings report to a friend who worked in the bank’s trust department.
The friend proceeded to purchase stock in Alpha for several of the bank’s trusts. Discuss the legal
implications.

6.

In Exercise 5, assume that a week after the loan to Alpha, First Bank financed Beta Company’s takeover of
Alpha. During the financing negotiations, Heidi mentioned the Alpha earnings report to Beta officials;
furthermore, the report was an important factor in Heidi’s decision to finance the takeover. Discuss the
legal implications.

7.

In Exercise 6, assume that after work one day, Heidi told her friend in the trust department that Alpha
was Beta’s takeover target. The friend proceeded to purchase additional stock in Alpha for a bank trust he
administered. Discuss the legal implications.

SELF-TEST QUESTIONS
1.

The issuance of corporate securities is governed by

a.

various federal statutes

Saylor URL: http://www.saylor.org/books

Saylor.org
1135

b.

state law

c.

both of the above

d.

neither of the above
The law that prohibits the payment of a bribe to foreign officials to gain business is called

a.

the Insider Trading Act

b.

the blue sky law

c.

the Foreign Corrupt Practices Act

d.

none of the above
The primary means for banning stock offerings that inadequately disclose risks is

a.

the registration requirement

b.

SEC prohibition of risky stock offerings

c.

both of the above

d.

neither of the above
To enforce its prohibition under insider trading, the SEC requires reimbursement to the company
of any profits made from selling and buying stock during any six-month period by directors owing

a.

60 percent or more of company stock

b.

40 percent or more of company stock

c.

10 percent or more of company stock

d.

none of the above
Under Rule 10b-5, insiders include

a.

all company employees

b.

any person who possesses nonpublic information

c.

all tippees

d.

none of the above
The purpose of the Dodd-Frank Act is to

a.

promote financial stability

b.

end “too big to fail”

Saylor URL: http://www.saylor.org/books

Saylor.org
1136

c.

end bailouts

d.

protect against abusive financial services practices

e.

all of the above

SELF-TEST ANSWERS
1.

c

2.

c

3.

a

4.

d

5.

a

6.

e

Saylor URL: http://www.saylor.org/books

Saylor.org
1137

Chapter 29

Corporate Expansion, State and Federal Regulation of
Foreign Corporations, and Corporate Dissolution
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How a corporation can expand by purchasing assets of another company without purchasing
stock or otherwise merging with the company whose assets are purchased

2.

The benefits of expanding through a purchase of assets rather than stock

3.

Both the benefits and potential detriments of merging with another company

4.

How a merger differs from a stock purchase or a consolidation

5.

Takeovers and tender offers

6.

Appraisal rights

7.

Foreign corporations and the requirements of the US Constitution

8.

The taxation of foreign corporations

9.

Corporate dissolution and its various types

This chapter begins with a discussion of the various ways a corporation can expand. We briefly
consider successor liability—whether a successor corporation, such as a corporation that purchases
all of the assets of another corporation, is liable for debts, lawsuits, and other liabilities of the
purchased corporation. We then turn to appraisal rights, which are a shareholder’s right to dissent
from a corporate expansion. Next, we look at several aspects, such as jurisdiction and taxation, of
foreign corporations—corporations that are incorporated in a state that is different from the one in
which they do business. We conclude the chapter with dissolution of the corporation.

Saylor URL: http://www.saylor.org/books

Saylor.org
1138

29.1 Corporate Expansion
LEARNING OBJECTIVE
1.

Understand the four methods of corporate expansion: purchase of assets other than in the regular
course of business, merger, consolidation, and purchase of stock in another corporation.

In popular usage, “merger” often is used to mean any type of expansion by which one corporation acquires
part or all of another corporation. But in legal terms, merger is only one of four methods of achieving
expansion other than by internal growth.

Purchase of Assets
One method of corporate expansion is the purchase of assets of another corporation. At the most basic
level, ABC Corporation wishes to expand, and the assets of XYZ Corporation are attractive to ABC. So ABC
purchases the assets of XYZ, resulting in the expansion of ABC. After the purchase, XYZ may remain in
corporate form or may cease to exist, depending on how many of its assets were purchased by ABC.
There are several advantages to an asset purchase, most notably, that the acquiring corporation can pick
what assets and liabilities (with certain limitations, discussed further on in this section) it wishes to
acquire. Furthermore, certain transactions may avoid a shareholder vote. If the selling corporation does
not sell substantially all of its assets, then its shareholders may not get a vote to approve the sale.
For example, after several years of successful merchandising, a corporation formed by Bob, Carol, and Ted
(BCT Bookstore, Inc.) has opened three branch stores around town and discovered its transportation
costs mounting. Inventory arrives in trucks operated by the Flying Truckman Co., Inc. The BCT
corporation concludes that the economics of delivery do not warrant purchasing a single truck dedicated
to hauling books for its four stores alone. Then Bob learns that the owners of Flying Truckman might be
willing to part with their company because it has not been earning money lately. If BCT could reorganize
Flying Truckman’s other routes, it could reduce its own shipping costs while making a profit on other lines
of business.

Saylor URL: http://www.saylor.org/books

Saylor.org
1139

Under the circumstances, the simplest and safest way to acquire Flying Truckman is by purchasing its
assets. That way BCT would own the trucks and whatever routes it chooses, without taking upon itself the
stigma of the association. It could drop the name Flying Truckman.
In most states, the board of directors of both the seller and the buyer must approve a transfer of assets.
Shareholders of the selling corporation must also consent by majority vote, but shareholders of the
acquiring company need not be consulted, so Ted’s opposition can be effectively mooted; see Figure 29.1
"Purchase of Assets". (When inventory is sold in bulk, the acquiring company must also comply with the
law governing bulk transfers.) By purchasing the assets—trucks, truck routes, and the trademark Flying
Truckman (to prevent anyone else from using it)—the acquiring corporation can carry on the functions of
the acquired company without carrying on its business as such.

[1]

Figure 29.1 Purchase of Assets

Successor Liability
One of the principal advantages of this method of expansion is that the acquiring company generally is not
liable for the debts and/or lawsuits of the corporation whose assets it purchased, generally known
as successor liability. Suppose BCT paid Flying Truckman $250,000 for its trucks, routes, and name. With
that cash, Flying Truckman paid off several of its creditors. Its shareholders then voted to dissolve the
corporation, leaving one creditor unsatisfied. The creditor can no longer sue Flying Truckman since it
does not exist. So he sues BCT. Unless certain circumstances exist, as discussed in Ray v. Alad
Corporation (see Section 29.4.1 "Successor Liability"), BCT is not liable for Flying Truckman’s debts.

Saylor URL: http://www.saylor.org/books

Saylor.org
1140

Several states, although not a majority, have adopted the Ray product-line exception approach to
successor liability. The general rule is that the purchasing corporation does not take the liabilities of the
acquired corporation. Several exceptions exist, as described in Ray, the principal exception being the
product-line approach. This minority exception has been further limited in several jurisdictions by
applying it solely to cases involving products liability. Other jurisdictions also permit a continuity-ofenterprise exception, whereby the court examines how closely the acquiring corporation’s business is to
the acquired corporation’s business (e.g., see Turner v. Bituminous Casualty Co.).

[2]

Merger
When the assets of a company are purchased, the selling company itself may or may not go out of
existence. By contrast, in a merger, the acquired company goes out of existence by being absorbed into the
acquiring company. In the example in Section 29.1.2 "Merger", Flying Truck would merge into BCT,
resulting in Flying Truckman losing its existence. The acquiring company receives all of the acquired
company’s assets, including physical property and intangible property such as contracts and goodwill. The
acquiring company also assumes all debts of the acquired company.
A merger begins when two or more corporations negotiate an agreement outlining the specifics of a
merger, such as which corporation survives and the identities of management personnel. There are two
main types of merger: a cash merger and a noncash merger. In a cash merger, the shareholders of the
disappearing corporation surrender their shares for cash. These shareholders retain no interest in the
surviving corporation, having been bought out. This is often called a freeze-out merger, since the
shareholders of the disappearing corporation are frozen out of an interest in the surviving corporation.
In a noncash merger, the shareholders of the disappearing corporation retain an interest in the surviving
corporation. The shareholders of the disappearing corporation trade their shares for shares in the
surviving corporation; thus they retain an interest in the surviving corporation when they become
shareholders of that surviving corporation.
Unless the articles of incorporation state otherwise, majority approval of the merger by both boards of
directors and both sets of shareholders is necessary (see Figure 29.2 "Merger"). The shareholder majority

Saylor URL: http://www.saylor.org/books

Saylor.org
1141

must be of the total shares eligible to vote, not merely of the total actually represented at the special
meeting called for the purpose of determining whether to merge.
Figure 29.2 Merger

Consolidation
Consolidation is virtually the same as a merger. The companies merge, but the resulting entity is a new
corporation. Returning to our previous example, BCT and Flying Truckman could consolidate and form a
new corporation. As with mergers, the boards and shareholders must approve the consolidation by
majority votes (see Figure 29.3 "Consolidation"). The resulting corporation becomes effective when the
secretary of state issues a certificate of merger or incorporation.
Figure 29.3Consolidation

For more information on mergers and consolidation under Delaware law, see Del. Code Ann., Title 8,
Sections 251–267 (2011), athttp://delcode.delaware.gov/title8/index.shtml#TopOfPage.

Saylor URL: http://www.saylor.org/books

Saylor.org
1142

Purchase of Stock
Takeovers
The fourth method of expanding, purchase of a company’s stock, is more complicated than the other
methods. The takeover has become a popular method for gaining control because it does not require an
affirmative vote by the target company’s board of directors. In a takeover, the acquiring company appeals
directly to the target’s shareholders, offering either money or other securities, often at a premium over
market value, in exchange for their shares. The acquiring company usually need not purchase 100 percent
of the shares. Indeed, if the shares are numerous and widely enough dispersed, control can be achieved by
acquiring less than half the outstanding stock. In our example, if Flying Truckman has shareholders, BCT
would make an offer directly to those shareholders to acquire their shares.

Tender Offers
In the case of closely held corporations, it is possible for a company bent on takeover to negotiate with
each stockholder individually, making a direct offer to purchase his or her shares. That is impossible in
the case of large publicly held companies since it is impracticable and/or too expensive to reach each
individual shareholder. To reach all shareholders, the acquiring company must make a tender offer, which
is a public offer to purchase shares. In fact, the tender offer is not really an offer at all in the technical
sense; the tender offer is an invitation to shareholders to sell their shares at a stipulated price. The tender
offer might express the price in cash or in shares of the acquiring company. Ordinarily, the offeror will
want to purchase only a controlling interest, so it will limit the tender to a specified number of shares and
reserve the right not to purchase any above that number. It will also condition the tender offer on
receiving a minimum number of shares so that it need buy none if stockholders do not offer a threshold
number of shares for purchase.

Leveraged Buyouts
A tender offer or other asset purchase can be financed as a leveraged buyout (LBO), a purchase financed
by debt. A common type of LBO involves investors who are members of the target corporation and/or
outsiders who wish to take over the target or retain a controlling interest. These purchasers use the assets

Saylor URL: http://www.saylor.org/books

Saylor.org
1143

of the target corporation, such as its real estate or a manufacturing plant, as security for a loan to
purchase the target. The purchasers also use other types of debt, such as the issuance of bonds or a loan,
to implement the LBO.
[3]

For more information about tender offers and mergers, see Unocal v. Mesa and Revlon v. MacAndrews
& Forbes.

[4]

The Wall Street Journal provides comprehensive coverage of tender offers, mergers, and

LBOs, athttp://www.wsj.com.

State versus Federal Regulation of Takeovers
Under the federal Williams Act, upon commencement of a tender offer for more than 5 percent of the
target’s stock, the offeror must file a statement with the Securities and Exchange Commission (SEC)
stating the source of funds to be used in making the purchase, the purpose of the purchase, and the extent
of its holdings in the target company. Even when a tender offer has not been made, the Williams Act
requires any person who acquires more than 5 percent ownership of a corporation to file a statement with
the SEC within ten days. The Williams Act, which made certain amendments to the Securities Exchange
Act of 1934, can be viewed at http://taft.law.uc.edu/CCL/34Act/. The US Constitution is also implicated
in the regulation of foreign corporations. The Commerce Clause of Article I, Section 8, of the Constitution
provides that Congress has power “to regulate Commerce…among the several States.”
Because officers and directors of target companies have no legal say in whether stockholders will tender
their shares, many states began, in the early 1970s, to enact takeover laws. The first generation of these
laws acted as delaying devices by imposing lengthy waiting periods before a tender offer could be put into
effect. Many of the laws expressly gave management of the target companies a right to a hearing, which
could be dragged out for weeks or months, giving the target time to build up a defense. The political
premise of the laws was the protection of incumbent managers from takeover by out-of-state
corporations, although the “localness” of some managers was but a polite fiction. One such law was
enacted in Illinois. It required notifying the Illinois secretary of state and the target corporation of the
intent to make a tender offer twenty days prior to the offer. During that time, the corporation seeking to
make the tender offer could not spread information about the offer. Finally, the secretary of state could
delay the tender offer by ordering a hearing and could even deny the offer if it was deemed inequitable. In

Saylor URL: http://www.saylor.org/books

Saylor.org
1144

1982, the Supreme Court, in Edgar v. Mite Corp., struck down the Illinois takeover law because it violated
the Commerce Clause, which prohibits states from unduly burdening the flow of interstate commerce, and
also was preempted by the Williams Act.

[5]

Following the Mite decision, states began to enact a second generation of takeover laws. In 1987, in CTS
Corporation v. Dynamics Corporation of America, the Supreme Court upheld an Indiana secondgeneration statute that prevents an offeror who has acquired 20 percent or more of a target’s stock from
voting unless other shareholders (not including management) approve. The vote to approve can be
delayed for up to fifty days from the date the offeror files a statement reporting the acquisition. The Court
concluded that the Commerce Clause was not violated nor was the Williams Act, because the Indiana law,
unlike the Illinois law in Mite, was consistent with the Williams Act, since it protects shareholders, does
not unreasonably delay the tender offer, and does not discriminate against interstate commerce.

[6]

Emboldened by the CTS decision, almost half the states have adopted a third-generation law that requires
a bidder to wait several years before merging with the target company unless the target’s board agrees in
advance to the merger. Because in many cases a merger is the reason for the bid, these laws are especially
powerful. In 1989, the Seventh Circuit Court of Appeals upheld Wisconsin’s third-generation law, saying
that it did not violate the Commerce Clause and that it was not preempted by the Williams Act. The
Supreme Court decided not to review the decision.

[7]

Short-Form Mergers
If one company acquires 90 percent or more of the stock of another company, it can merge with the target
company through the so-called short-form merger. Only the parent company’s board of directors need
approve the merger; consent of the shareholders of either company is unnecessary.

Appraisal Rights
If a shareholder has the right to vote on a corporate plan to merge, consolidate, or sell all or substantially
all of its assets, that shareholder has the right to dissent and invoke appraisal rights. Returning again to
BCT, Bob and Carol, as shareholders, are anxious to acquire Flying Truckman, but Ted is not sure of the
wisdom of doing that. Ted could invoke his appraisal rights to dissent from an expansion involving Flying

Saylor URL: http://www.saylor.org/books

Saylor.org
1145

Truckman. The law requires the shareholder to file with the corporation, before the vote, a notice of
intention to demand the fair value of his shares. If the plan is approved and the shareholder does not vote
in favor, the corporation must send a notice to the shareholder specifying procedures for obtaining
payment, and the shareholder must demand payment within the time set in the notice, which cannot be
less than thirty days. Fair value means the value of shares immediately before the effective date of the
corporate action to which the shareholder has objected. Appreciation and depreciation in anticipation of
the action are excluded, unless the exclusion is unfair.
If the shareholder and the company cannot agree on the fair value, the shareholder must file a petition
requesting a court to determine the fair value. The method of determining fair value depends on the
circumstances. When there is a public market for stock traded on an exchange, fair value is usually the
price quoted on the exchange. In some circumstances, other factors, especially net asset value and
investment value—for example, earnings potential—assume greater importance.
See Hariton v. Arco Electronics, Inc.

[8]

[9]

and M.P.M. Enterprises, Inc. v. Gilbert for further discussion of

appraisal rights and when they may be invoked.

KEY TAKEAWAY
There are four main methods of corporate expansion. The first involves the purchase of assets not in the
ordinary course of business. Using this method, the purchase expands the corporation. The second and third
methods, merger and consolidation, are very similar: two or more corporations combine. In a merger, one of
the merging companies survives, and the other ceases to exist. In a consolidation, the merging corporations
cease to exist when they combine to form a new corporation. The final method is a stock purchase,
accomplished via a tender offer, takeover, or leveraged buyout. Federal and state regulations play a significant
role in takeovers and tender offers, particularly the Williams Act. A shareholder who does not wish to
participate in a stock sale may invoke his appraisal rights and demand cash compensation for his shares.

EXERCISES
1.

What are some dangers in purchasing the assets of another corporation?

2.

What are some possible rationales behind statutes such as the Williams Act and state antitakeover
statutes?

Saylor URL: http://www.saylor.org/books

Saylor.org
1146

3.

When may a shareholder invoke appraisal rights?

[1] For a discussion of asset purchases see Airborne Health v. Squid Soap, 984 A.2d 126 (Del. 2010).
[2] Turner v. Bituminous Casualty Co., 244 N.W.2d 873 (Mich. 1976).
[3] Unocal Corp. v. Mesa Petroleum, 493 A.2d 946 (Del. 1985).
[4] Revlon, Inc. v. MacAndrews & Forbes Holdings, Inc., 506 A.2d 173 (Del. 1985).
[5] Edgar v. Mite Corp., 457 U.S. 624 (1982).
[6] CTS Corporation v. Dynamics Corporation of America, 481 U.S. 69 (1987).
[7] Amanda Acquisition Corp. v. Universal Foods Corp., 877 F.2d 496 (7th Cir. 1989).
[8] Hariton v. Arco Electronics, Inc., 40 Del. Ch. 326; 182 A.2d 22 (Del. 1962).
[9] M.P.M. Enterprises, Inc. v. Gilbert, 731 A.2d 790 (Del. 1999).

Saylor URL: http://www.saylor.org/books

Saylor.org
1147

29.2 Foreign Corporations
LEARNING OBJECTIVES
1.

Discuss state-imposed conditions on the admission of foreign corporations.

2.

Discuss state court jurisdiction over foreign corporations.

3.

Explain how states may tax foreign corporations.

4.

Apply the US Constitution to foreign corporations.

A foreign corporation is a company incorporated outside the state in which it is doing business. A
Delaware corporation, operating in all states, is a foreign corporation in forty-nine of them.

Conditions on Admission to Do Business
States can impose on foreign corporations conditions on admission to do business if certain constitutional
barriers are surmounted. One potential problem is the Privileges and Immunities Clause in Article IV,
Section 2, of the Constitution, which provides that “citizens shall be entitled to all privileges and
immunities of citizens in the several states.” The Supreme Court has interpreted this murky language to
mean that states may not discriminate between their own citizens and those of other states. For example,
the Court voided a tax New Hampshire imposed on out-of-state commuters on the grounds that “the tax
falls exclusively on the incomes of nonresidents.”

[1]

However, corporations are uniformly held not to be

citizens for purposes of this clause, so the states may impose burdens on foreign corporations that they do
not put upon companies incorporated under their laws. But these burdens may only be imposed on
companies that conduct intrastate business, having some level of business transactions within that state.
Other constitutional rights of the corporation or its members may also come into play when states attempt
to license foreign corporations. Thus when Arkansas sought to revoke the license of a Missouri
construction company to do business within the state, the Supreme Court held that the state had acted
unconstitutionally (violating Article III, Section 2, of the US Constitution) in conditioning the license on a
waiver of the right to remove a case from the state courts to the federal courts.

[2]

Typical Requirements for Foreign Corporations
Saylor URL: http://www.saylor.org/books

Saylor.org
1148

Certain preconditions for doing business are common to most states. Foreign corporations are required to
obtain from the secretary of state a certificate of authority to conduct business. The foreign corporation
also must maintain a registered office with a registered agent who works there. The registered agent may
be served with all legal process, demands, or notices required by law to be served on the corporation.
Foreign corporations are generally granted every right and privilege enjoyed by domestic corporations.
These requirements must be met whenever the corporation transacts business within the state. As
mentioned previously, some activities do not fall within the definition of transacting business and may be
carried on even if the foreign corporation has not obtained a certificate of authority. These include filing
or defending a lawsuit, holding meetings of directors or shareholders, maintaining bank accounts,
maintaining offices for the transfer of the company’s own securities, selling through independent
contractors, soliciting orders through agents or employees (but only if the orders become binding
contracts upon acceptance outside the state), creating or acquiring security interests in real or personal
property, securing or collecting debts, transacting any business in interstate commerce, and “conducting
an isolated transaction that is completed within 30 days and that is not one in the course of repeated
transactions of a like nature” (Revised Model Business Corporation Act, Section 15.01).

Penalties for Failure to Comply with a Statute
A corporation may not sue in the state courts to enforce its rights until it obtains a certificate of authority.
It may defend any lawsuits brought against it, however. The state attorney general has authority to collect
civil penalties that vary from state to state. Other sanctions in various states include fines and penalties on
taxes owed; fines and imprisonment of corporate agents, directors, and officers; nullification of corporate
contracts; and personal liability on contracts by officers and directors. In some states, contracts made by a
corporation that has failed to qualify are void.

Jurisdiction over Foreign Corporations
Whether corporations are subject to state court jurisdiction depends on the extent to which they are
operating within the state. If the corporation is qualified to do business within the state and has a
certificate of authority or license, then state courts have jurisdiction and process may be served on the

Saylor URL: http://www.saylor.org/books

Saylor.org
1149

corporation’s registered agent. If the corporation has failed to name an agent or is doing business without
a certificate, the plaintiff may serve the secretary of state on the corporation’s behalf.
Even if the corporation is not transacting enough business within the state to be required to qualify for a
certificate or license, it may still be subject to suit in state courts under long-arm statutes. These laws
permit state courts to exercise personal jurisdiction over a corporation that has sufficient contacts with
the state.
The major constitutional limitation on long-arm statutes is the Due Process Clause. The Supreme Court
upheld the validity of long-arm statutes applied to corporations in International Shoe Co. v.
Washington.

[3]

But the long-arm statute will only be constitutionally valid where there are minimum

contacts—that is, for a state to exercise personal jurisdiction over a foreign corporation, the foreign
corporation must have at least “minimum contacts” the state. That jurisdictional test is still applied many
years after the International Shoedecision was handed down.

[4]

Since International Shoe, the

nationalization of commerce has given way to the internationalization of commerce. This change has
resulted in difficult jurisdictional questions that involve conflicting policy considerations.

[5]

Taxing Authority
May states tax foreign corporations? Since a state may obviously tax its domestic corporations, the
question might seem surprising. Why should a state ever be barred from taxing foreign corporations
licensed to do business in the state? If the foreign corporation was engaged in purely local, intrastate
business, no quarrel would arise. The constitutional difficulty is whether the tax constitutes an
unreasonable burden on the company’s interstate business, in violation of the Commerce Clause. The
basic approach, illustrated in D. H. Holmes Co., Ltd. v. McNamara (see Section 29.4.2 "Constitutional
Issues Surrounding Taxation of a Foreign Corporation"), is that a state can impose a tax on activities for
which the state gives legal protection, so long as the tax does not unreasonably burden interstate
commerce.
State taxation of corporate income raises special concerns. In the absence of ground rules, a company
doing business in many states could be liable for paying income tax to several different states on the basis

Saylor URL: http://www.saylor.org/books

Saylor.org
1150

of its total earnings. A company doing business in all fifty states, for example, would pay five times its
earnings in income taxes if each state were to charge a 10 percent tax on those earnings. Obviously, such a
result would seriously burden interstate commerce. The courts have long held, therefore, that the states
may only tax that portion of the company’s earnings attributable to the business carried on in the state. To
compute the proportion of a company’s total earnings subject to tax within the state, most states have
adopted a formula based on the local percentage of the company’s total sales, property, and payroll.

KEY TAKEAWAY
A foreign corporation is a company incorporated outside of the state in which it is doing business. States can
place reasonable limitations upon foreign corporations subject to constitutional requirements. A foreign
corporation must do something that is sufficient to rise to the level of transacting business within a state in
order to fall under the jurisdiction of that state. These transactions must meet the minimum-contacts
requirement for jurisdiction under long-arm statutes. A state may tax a foreign corporation as long as it does
not burden interstate commerce.

EXERCISES
1.

What are some typical requirements that a corporation must meet in order to operate in a foreign state?

2.

Provide examples of business activities that rise to the level of minimum contacts such as that a state may
exercise jurisdiction over a foreign corporation.

3.

What are some possible jurisdictional problems that arise from increasing globalization and from many
corporations providing input for a particular product? For more information, see the Asahi
Metal and Pavlovich court cases, cited in endnotes 13 and 14 below.

[1] Austin v. New Hampshire, 420 U.S. 656 (1975).
[2] Terral v. Burke Construction Co., 257 U.S. 529 (1922).
[3] International Shoe Co. v. Washington, 326 U.S. 310 (1945).
[4] Judas Priest v. District Court, 104 Nev. 424; 760 P.2d 137 (Nev. 1988); Pavlovich v. Superior Court, 29 Cal. 4th
262; 58 P.3d 2 (Cal. 2002).
[5] Asahi Metal Industry v. Superior Court of California, 480 U.S. 102, 107 S.Ct. 1026, 94 L. Ed. 92 (1987).

Saylor URL: http://www.saylor.org/books

Saylor.org
1151

29.3 Dissolution
LEARNING OBJECTIVES
1.

Define and distinguish dissolution and liquidation.

2.

Discuss the different types of dissolution and liquidation.

3.

Discuss claims against a dissolved corporation.

Dissolution is the end of the legal existence of the corporation, basically “corporate death.” It is not the
same as liquidation, which is the process of paying the creditors and distributing the assets. Until
dissolved, a corporation endures, despite the vicissitudes of the economy or the corporation’s internal
affairs. As Justice Cardozo said while serving as chief judge of the New York court of appeals: “Neither
bankruptcy…nor cessation of business…nor dispersion of stockholders, nor the absence of directors…nor
all combined, will avail without more to stifle the breath of juristic personality. The corporation abides as
an ideal creation, impervious to the shocks of these temporal vicissitudes. Not even the sequestration of
the assets at the hands of a receiver will terminate its being.”

[1]

See http://www.irs.gov/businesses/small/article/0,,id=98703,00.html for the Internal Revenue Service’s
checklist of closing and dissolving a business. State and local government regulations may also apply.

Voluntary Dissolution
Any corporation may be dissolved with the unanimous written consent of the shareholders; this is
a voluntary dissolution. This provision is obviously applicable primarily to closely held corporations.
Dissolution can also be accomplished even if some shareholders dissent. The directors must first adopt a
resolution by majority vote recommending the dissolution. The shareholders must then have an
opportunity to vote on the resolution at a meeting after being notified of its purpose. A majority of the
outstanding voting shares is necessary to carry the resolution. Although this procedure is most often used
when a company has been inactive, nothing bars its use by large corporations. In 1979, UV Industries,
357th on the Fortune 500 list, with profits of $40 million annually, voted to dissolve and to distribute
some $500 million to its stockholders, in part as a means of fending off a hostile
takeover. Fortunemagazine referred to it as “a company that’s worth more dead than alive.”

Saylor URL: http://www.saylor.org/books

[2]

Saylor.org
1152

Once dissolution has been approved, the corporation may dissolve by filing a certificate or articles of
dissolution with the secretary of state. The certificate may be filed as the corporation begins to wind up its
affairs or at any time thereafter. The process of winding up is liquidation. The company must notify all
creditors of its intention to liquidate. It must collect and dispose of its assets, discharge all obligations,
and distribute any remainder to its stockholders.

Involuntary Dissolution
In certain cases, a corporation can face involuntary dissolution. A state may bring an action to dissolve a
corporation on one of five grounds: failure to file an annual report or pay taxes, fraud in procuring
incorporation, exceeding or abusing authority conferred, failure for thirty days to appoint and maintain a
registered agent, and failure to notify the state of a change of registered office or agent. State-specific
differences exist as well. Delaware permits its attorney general to involuntarily dissolve a corporation for
abuse, misuse, or nonuse of corporate powers, privileges, or franchise.

[3]

California, on the other hand,

permits involuntary dissolution for abandonment of a business, board deadlocks, internal strife and
deadlocked shareholders, mismanagement, fraud or abuse of authority, expiration of term of corporation,
[4]

or protection of a complaining shareholder if there are fewer than thirty-five shareholders. California
permits the initiation of involuntary dissolution by either half of the directors in office or by a third of
shareholders.

Judicial Liquidation
Action by Shareholder
A shareholder may file suit to have a court dissolve the company on a showing that the company is being
irreparably injured because the directors are deadlocked in the management of corporate affairs and the
shareholders cannot break the deadlock. Shareholders may also sue for liquidation if corporate assets are
being misapplied or wasted, or if directors or those in control are acting illegally, oppressively, or
fraudulently.

Claims against a Dissolved Corporation
Saylor URL: http://www.saylor.org/books

Saylor.org
1153

Under Sections 14.06 and 14.07 of the Revised Model Business Corporation Act, a dissolved corporation
must provide written notice of the dissolution to its creditors. The notice must state a deadline, which
must be at least 120 days after the notice, for receipt of creditors’ claims. Claims not received by the
deadline are barred. The corporation may also publish a notice of the dissolution in a local newspaper.
Creditors who do not receive written notice or whose claim is not acted on have five years to file suit
against the corporation. If the corporate assets have been distributed, shareholders are personally liable,
although the liability may not exceed the assets received at liquidation.

Bankruptcy
As an alternative to dissolution, a corporation in financial trouble may look to federal bankruptcy law for
relief. A corporation may use liquidation proceedings under Chapter 7 of the Bankruptcy Reform Act or
may be reorganized under Chapter 11 of the act. Both remedies are discussed in detail in Chapter 35
"Bankruptcy".

KEY TAKEAWAY
Dissolution is the end of the legal existence of a corporation. It usually occurs after liquidation, which is the
process of paying debts and distributing assets. There are several methods by which a corporation may be
dissolved. The first is voluntary dissolution, which is an elective decision to dissolve the entity. A second is
involuntary dissolution, which occurs upon the happening of statute-specific events such as a failure to pay
taxes. Last, a corporation may be dissolved judicially, either by shareholder or creditor lawsuit. A dissolved
corporation must provide notice to its creditors of upcoming dissolution.

EXERCISES
1.

What are the main types of dissolution?

2.

What is the difference between dissolution and liquidation?

3.

What are the rights of a stockholder to move for dissolution?

[1] Petrogradsky Mejdunarodny Kommerchesky Bank v. National City Bank, 170 N.E. 479, 482 (N.Y. 1930).
[2] Fortune, February 26, 1979, 42–44.
[3] Del. Code Ann. tit. 8, § 282 (2011).

Saylor URL: http://www.saylor.org/books

Saylor.org
1154

[4] Cal. Corp. Code § 1800 et seq. (West 2011).

Saylor URL: http://www.saylor.org/books

Saylor.org
1155

29.4 Cases
Successor Liability
Ray v. Alad Corporation
19 Cal. 3d 22; 560 P2d 3; 136 Cal. Rptr. 574 (Cal. 1977)
Claiming damages for injury from a defective ladder, plaintiff asserts strict tort liability against defendant
Alad Corporation (Alad II) which neither manufactured nor sold the ladder but prior to plaintiff’s injury
succeeded to the business of the ladder’s manufacturer, the now dissolved “Alad Corporation” (Alad I),
through a purchase of Alad I’s assets for an adequate cash consideration. Upon acquiring Alad I’s plant,
equipment, inventory, trade name, and good will, Alad II continued to manufacture the same line of
ladders under the “Alad” name, using the same equipment, designs, and personnel, and soliciting Alad I’s
customers through the same sales representatives with no outward indication of any change in the
ownership of the business. The trial court entered summary judgment for Alad II and plaintiff appeals.…
Our discussion of the law starts with the rule ordinarily applied to the determination of whether a
corporation purchasing the principal assets of another corporation assumes the other’s liabilities. As
typically formulated, the rule states that the purchaser does not assume the seller’s liabilities unless (1)
there is an express or implied agreement of assumption, (2) the transaction amounts to a consolidation or
merger of the two corporations, (3) the purchasing corporation is a mere continuation of the seller, or (4)
the transfer of assets to the purchaser is for the fraudulent purpose of escaping liability for the seller’s
debts.
If this rule were determinative of Alad II’s liability to plaintiff it would require us to affirm the summary
judgment. None of the rule’s four stated grounds for imposing liability on the purchasing corporation is
present here. There was no express or implied agreement to assume liability for injury from defective
products previously manufactured by Alad I. Nor is there any indication or contention that the transaction
was prompted by any fraudulent purpose of escaping liability for Alad I’s debts.

Saylor URL: http://www.saylor.org/books

Saylor.org
1156

With respect to the second stated ground for liability, the purchase of Alad I’s assets did not amount to a
consolidation or merger. This exception has been invoked where one corporation takes all of another’s
assets without providing any consideration that could be made available to meet claims of the other’s
creditors or where the consideration consists wholly of shares of the purchaser’s stock which are promptly
distributed to the seller’s shareholders in conjunction with the seller’s liquidation. In the present case the
sole consideration given for Alad I’s assets was cash in excess of $ 207,000. Of this amount Alad I was
paid $ 70,000 when the assets were transferred and at the same time a promissory note was given to Alad
I for almost $ 114,000. Shortly before the dissolution of Alad I the note was assigned to the Hamblys, Alad
I’s principal stockholders, and thereafter the note was paid in full. The remainder of the consideration
went for closing expenses or was paid to the Hamblys for consulting services and their agreement not to
compete. There is no contention that this consideration was inadequate or that the cash and promissory
note given to Alad I were not included in the assets available to meet claims of Alad I’s creditors at the
time of dissolution. Hence the acquisition of Alad I’s assets was not in the nature of a merger or
consolidation for purposes of the aforesaid rule.
Plaintiff contends that the rule’s third stated ground for liability makes Alad II liable as a mere
continuation of Alad I in view of Alad II’s acquisition of all Alad I’s operating assets, its use of those assets
and of Alad I’s former employees to manufacture the same line of products, and its holding itself out to
customers and the public as a continuation of the same enterprise. However, California decisions holding
that a corporation acquiring the assets of another corporation is the latter’s mere continuation and
therefore liable for its debts have imposed such liability only upon a showing of one or both of the
following factual elements: (1) no adequate consideration was given for the predecessor corporation’s
assets and made available for meeting the claims of its unsecured creditors; (2) one or more persons were
officers, directors, or stockholders of both corporations.…
We therefore conclude that the general rule governing succession to liabilities does not require Alad II to
respond to plaintiff’s claim.…

Saylor URL: http://www.saylor.org/books

Saylor.org
1157

[However], we must decide whether the policies underlying strict tort liability for defective products call
for a special exception to the rule that would otherwise insulate the present defendant from plaintiff’s
claim.
The purpose of the rule of strict tort liability “is to insure that the costs of injuries resulting from defective
products are borne by the manufacturers that put such products on the market rather than by the injured
persons who are powerless to protect themselves.” However, the rule “does not rest on the analysis of the
financial strength or bargaining power of the parties to the particular action. It rests, rather, on the
proposition that ‘The cost of an injury and the loss of time or health may be an overwhelming misfortune
to the person injured, and a needless one, for the risk of injury can be insured by the manufacturer and
distributed among the public as a cost of doing business. (Escola v. Coca Cola Bottling Co., 24 Cal.2d 453,
462 [150 P.2d 436] [concurring opinion]) Thus, “the paramount policy to be promoted by the rule is the
protection of otherwise defenseless victims of manufacturing defects and thespreading throughout
society of the cost of compensating them.” Justification for imposing strict liability upon a successor to a
manufacturer under the circumstances here presented rests upon (1) the virtual destruction of the
plaintiff’s remedies against the original manufacturer caused by the successor’s acquisition of the
business, (2) the successor’s ability to assume the original manufacturer’s risk-spreading role, and (3) the
fairness of requiring the successor to assume a responsibility for defective products that was a burden
necessarily attached to the original manufacturer’s good will being enjoyed by the successor in the
continued operation of the business.
We therefore conclude that a party which acquires a manufacturing business and continues the output of
its line of products under the circumstances here presented assumes strict tort liability for defects in units
of the same product line previously manufactured and distributed by the entity from which the business
was acquired.
The judgment is reversed.

CASE QUESTIONS
1.

What is the general rule regarding successor liability?

2.

How does the Ray court deviate from this general rule?

Saylor URL: http://www.saylor.org/books

Saylor.org
1158

3.

What is the court’s rationale for this deviation?

4.

What are some possible consequences for corporations considering expansion?

Constitutional Issues Surrounding Taxation of a Foreign Corporation
D. H. Holmes Co. Ltd. V. McNamara
486 U.S. 24; 108 S.Ct. 1619, 100 L. Ed. 2d 21 (1988)
Appellant D. H. Holmes Company, Ltd., is a Louisiana corporation with its principal place of business and
registered office in New Orleans. Holmes owns and operates 13 department stores in various locations
throughout Louisiana that employ about 5,000 workers. It has approximately 500,000 credit card
customers and an estimated 1,000,000 other customers within the State.
In 1979–1981, Holmes contracted with several New York companies for the design and printing of
merchandise catalogs. The catalogs were designed in New York, but were actually printed in Atlanta,
Boston, and Oklahoma City. From these locations, 82% of the catalogs were directly mailed to residents of
Louisiana; the remainder of the catalogs was mailed to customers in Alabama, Mississippi, and Florida, or
was sent to Holmes for distribution at its flagship store on Canal Street in New Orleans. The catalogs were
shipped free of charge to the addressee, and their entire cost (about $ 2 million for the 3-year period),
including mailing, was borne by Holmes. Holmes did not, however, pay any sales tax where the catalogs
were designed or printed.
Although the merchandise catalogs were mailed to selected customers, they contained instructions to the
postal carrier to leave them with the current resident if the addressee had moved, and to return
undeliverable catalogs to Holmes’ Canal Street store. Holmes freely concedes that the purpose of the
catalogs was to promote sales at its stores and to instill name recognition in future buyers. The catalogs
included inserts which could be used to order Holmes’ products by mail.
The Louisiana Department of Revenue and Taxation, of which appellee is the current Secretary,
conducted an audit of Holmes’ tax returns for 1979–1981 and determined that it was liable for delinquent
use taxes on the value of the catalogs. The Department of Revenue and Taxation assessed the use tax

Saylor URL: http://www.saylor.org/books

Saylor.org
1159

pursuant to La. Rev. Stat. Ann. §§ 47:302 and 47:321 (West 1970 and Supp. 1988), which are set forth in
the margin. Together, §§ 47:302(A)(2) and 47:321(A)(2) impose a use tax of 3% on all tangible personal
property used in Louisiana. “Use,” as defined elsewhere in the statute, is the exercise of any right or power
over tangible personal property incident to ownership, and includes consumption, distribution, and
storage. The use tax is designed to compensate the State for sales tax that is lost when goods are
purchased out-of-state and brought for use into Louisiana, and is calculated on the retail price the
property would have brought when imported.
When Holmes refused to pay the use tax assessed against it, the State filed suit in Louisiana Civil District
Court to collect the tax. [The lower courts held for the State.]…
The Commerce Clause of the Constitution, Art. I, § 8, cl. 3, provides that Congress shall have the power
“to regulate Commerce with foreign Nations, and among the several States, and with the Indian Tribes.”
Even where Congress has not acted affirmatively to protect interstate commerce, the Clause prevents
States from discriminating against that commerce. The “distinction between the power of the State to
shelter its people from menaces to their health or safety and from fraud, even when those dangers
emanate from interstate commerce, and its lack of power to retard, burden or constrict the flow of such
commerce for their economic advantage, is one deeply rooted in both our history and our law.” H. P.
Hood & Sons v. Du Mond, 336 U.S. 525, 533, 93 L. Ed. 865, 69 S.Ct. 657 (1949).
One frequent source of conflict of this kind occurs when a State seeks to tax the sale or use of goods within
its borders. This recurring dilemma is exemplified in what has come to be the leading case in the
area. Complete Auto Transit, Inc. v. Brady, 430 U.S. 274, 51 L. Ed. 2d 326, 97 S.Ct. 1076
(1977). In Complete Auto, Mississippi imposed a tax on appellant’s business of in-state transportation of
motor vehicles manufactured outside the State. We found that the State’s tax did not violate the
Commerce Clause, because appellant’s activity had a substantial nexus with Mississippi, and the tax was
fairly apportioned, did not discriminate against interstate commerce, and was fairly related to benefits
provided by the State.
Complete Auto abandoned the abstract notion that interstate commerce “itself” cannot be taxed by the
States. We recognized that, with certain restrictions, interstate commerce may be required to pay its fair

Saylor URL: http://www.saylor.org/books

Saylor.org
1160

share of state taxes. Accordingly, in the present case, it really makes little difference for Commerce Clause
purposes whether Holmes’ catalogs “came to rest” in the mailboxes of its Louisiana customers or whether
they were still considered in the stream of interstate commerce.…
In the case before us, then, the application of Louisiana’s use tax to Holmes’ catalogs does not violate the
Commerce Clause if the tax complies with the four prongs of Complete Auto. We have no doubt that the
second and third elements of the test are satisfied. The Louisiana taxing scheme is fairly apportioned, for
it provides a credit against its use tax for sales taxes that have been paid in other States. Holmes paid no
sales tax for the catalogs where they were designed or printed; if it had, it would have been eligible for a
credit against the use tax exacted. Similarly, Louisiana imposed its use tax only on the 82% of the catalogs
distributed in-state; it did not attempt to tax that portion of the catalogs that went to out-of-state
customers.
The Louisiana tax structure likewise does not discriminate against interstate commerce. The use tax is
designed to compensate the State for revenue lost when residents purchase out-of-state goods for use
within the State. It is equal to the sales tax applicable to the same tangible personal property purchased
in-state; in fact, both taxes are set forth in the same sections of the Louisiana statutes.
Complete Auto requires that the tax be fairly related to benefits provided by the State, but that condition
is also met here. Louisiana provides a number of services that facilitate Holmes’ sale of merchandise
within the State: It provides fire and police protection for Holmes’ stores, runs mass transit and maintains
public roads which benefit Holmes’ customers, and supplies a number of other civic services from which
Holmes profits. To be sure, many others in the State benefit from the same services; but that does not
alter the fact that the use tax paid by Holmes, on catalogs designed to increase sales, is related to the
advantages provided by the State which aid Holmes’ business.
Finally, we believe that Holmes’ distribution of its catalogs reflects a substantial nexus with Louisiana. To
begin with, Holmes’ contention that it lacked sufficient control over the catalogs’ distribution in Louisiana
to be subject to the use tax verges on the nonsensical. Holmes ordered and paid for the catalogs and
supplied the list of customers to whom the catalogs were sent; any catalogs that could not be delivered
were returned to it. Holmes admits that it initiated the distribution to improve its sales and name

Saylor URL: http://www.saylor.org/books

Saylor.org
1161

recognition among Louisiana residents. Holmes also has a significant presence in Louisiana, with 13
stores and over $100 million in annual sales in the State. The distribution of catalogs to approximately
400,000 Louisiana customers was directly aimed at expanding and enhancing its Louisiana business.
There is “nexus” aplenty here. [Judgment affirmed.]

CASE QUESTIONS
1.

What is the main constitutional issue in this case?

2.

What are the four prongs to test whether a tax violates the Constitution, as laid out in Complete Auto?

3.

Does this case hold for the proposition that a state may levy any tax upon a foreign corporation?

Saylor URL: http://www.saylor.org/books

Saylor.org
1162

29.5 Summary and Exercises
Summary
Beyond the normal operations of business, a corporation can expand in one of four ways: (1) purchase of
assets, (2) merger, (3) consolidation, and (4) purchase of another corporation’s stock.
A purchase of assets occurs when one corporation purchases some or all of the assets of another
corporation. When assets are purchased, the purchasing corporation is not generally liable for the debts of
the corporation whose assets were sold. There are several generally recognized exceptions, such as when
the asset purchase is fraudulent or to avoid creditors. Some states have added additional exceptions, such
as in cases involving products liability.
In a merger, the acquired company is absorbed into the acquiring company and goes out of business. The
acquiring corporation assumes the other company’s debts. Unless the articles of incorporation say
otherwise, a majority of directors and shareholders of both corporations must approve the merger. There
are two main types of merger: a cash merger and a noncash merger. A consolidation is virtually the same
as a merger, except that the resulting entity is a new corporation.
A corporation may take over another company by purchasing a controlling interest of its stock, commonly
referred to as a takeover. This is accomplished by appealing directly to the target company’s shareholders.
In the case of a large publicly held corporation, the appeal is known as a tender offer, which is not an offer
but an invitation to shareholders to tender their stock at a stated price. A leveraged buyout involves using
the target corporation’s assets as security for a loan used to purchase the target.
A shareholder has the right to fair value for his stock if he dissents from a plan to merge, consolidate, or
sell all or substantially all of the corporate assets, referred to as appraisal rights. If there is disagreement
over the value, the shareholder has the right to a court appraisal. When one company acquires 90 percent
of the stock of another, it may merge with the target through a short-form merger, which eliminates the
requirement of consent of shareholders and the target company’s board.

Saylor URL: http://www.saylor.org/books

Saylor.org
1163

Certain federal regulations are implicated in corporate expansion, particularly the Williams Act. States
may impose conditions on admission of a foreign corporation to do business of a purely local nature but
not if its business is exclusively interstate in character, which would violate the Commerce Clause. Among
the requirements are obtaining a certificate of authority from the secretary of state and maintaining a
registered office with a registered agent. But certain activities do not constitute doing business, such as
filing lawsuits and collecting debts, and may be carried on even if the corporation is not licensed to do
business in a state. Under long-arm statutes, state courts have jurisdiction over foreign corporations as
long as the corporations have minimum contacts in the state. States may also tax corporate activities as
long as the tax does not unduly burden interstate commerce.
Dissolution is the legal termination of a corporation’s existence, as distinguished from liquidation, the
process of paying debts and distributing assets. A corporation may be dissolved by shareholders if they
unanimously agree in writing, or by majority vote of the directors and shareholders. A corporation may
also be dissolved involuntarily on one of five grounds, including failure to file an annual report or to pay
taxes. Shareholders may sue for judicial liquidation on a showing that corporate assets are being wasted
or directors or officers are acting illegally or fraudulently.

EXERCISES
1.

Preston Corporation sold all of its assets to Adam Corporation in exchange for Adam stock. Preston then
distributed the stock to its shareholders, without paying a debt of $150,000 owed to a major supplier,
Corey. Corey, upon discovery that Preston is now an empty shell, attempts to recover the debt from
Adam. What is the result? Why?

2.

Would the result in Exercise 1 be different if Adam and Preston had merged? Why?

3.

Would the result in Exercise 1 be different if Gorey had a products-liability claim against Preston? Why?
What measures might you suggest to Adam to prevent potential losses from such claims?

4.

In Exercise 1, assuming that Preston and Adam had merged, what are the rights of Graham, a shareholder
who opposed the merger? Explain the procedure for enforcing his rights.

5.

A bus driver from Massachusetts was injured when his seat collapsed while he was driving his bus through
Maine. He brought suit in Massachusetts against the Ohio corporation that manufactured the seat. The
Ohio corporation did not have an office in Massachusetts but occasionally sent a sales representative

Saylor URL: http://www.saylor.org/books

Saylor.org
1164

there and delivered parts to the state. Assuming that process was served on the company at its Ohio
office, would a Massachusetts court have jurisdiction over the Ohio corporation? Why?

SELF-TEST QUESTIONS
1.

In a merger, the acquired company

a.

goes out of existence

b.

stays in existence

c.

is consolidated into a new corporation

d.

does none of the above
An offer by an acquiring company to buy shareholders’ stock at a stipulated price is called

a.

an appraisal

b.

a short-form merger

c.

a tender offer

d.

none of the above
The legal termination of a corporation’s existence is called

a.

liquidation

b.

bankruptcy

c.

extinguishment

d.

dissolution
The most important constitutional provision relating to a state’s ability to tax foreign
corporations is

a.

the Commerce Clause

b.

the First Amendment

c.

the Due Process Clause

d.

the Privileges and Immunities Clause
An act that is considered to be a corporation’s “transacting business” in a state is

a.

collecting debts

b.

holding directors’ meetings

Saylor URL: http://www.saylor.org/books

Saylor.org
1165

c.

filing lawsuits

d.

none of the above

SELF-TEST ANSWERS
1.

a

2.

c

3.

d

4.

a

5.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
1166

Chapter 30

Employment Law
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How common-law employment at will is modified by common-law doctrine, federal statutes, and
state statutes

2.

Various kinds of prohibited discrimination under Title VII and examples of each kind

3.

The various other protections for employees imposed by federal statute, including the Age
Discrimination in Employment Act (ADEA) and the Americans with Disabilities Act (ADA)

In the next chapter, we will examine the laws that govern the relationship between the employer and
the employee who belongs, or wants to belong, to a union. Although federal labor law is confined to
that relationship, laws dealing with the employment relationship—both state and federal—are far
broader than that. Because most employees do not belong to unions, a host of laws dealing with the
many faces of discrimination shapes employers’ power over and duties to their employees. Beyond
the issue of discrimination, the law also governs a number of other issues, such as the extent to
which an employer may terminate the relationship itself. We examine these issues later in this
chapter.
Even before statutes governing collective bargaining and various state and federal discrimination
laws, the common law set the boundaries for employer-employee relationships. The basic rule that
evolved prior to the twentieth century was “employment at will.” We will look at employment at will
toward the end of this chapter. But as we go through the key statutes on employment law and
employment discrimination, bear in mind that these statutes stand as an important set of exceptions
to the basic common-law rule of employment at will. That rule holds that in the absence of a
contractual agreement otherwise, an employee is free to leave employment at any time and for any
reason; similarly, an employer is free to fire employees at any time and for any reason.

Saylor URL: http://www.saylor.org/books

Saylor.org
1167

30.1 Federal Employment Discrimination Laws
LEARNING OBJECTIVES
1.

Know the various federal discrimination laws and how they are applied in various cases.

2.

Distinguish between disparate impact and disparate treatment cases.

3.

Understand the concept of affirmative action and its limits in employment law.

As we look at federal employment discrimination laws, bear in mind that most states also have laws that
prohibit various kinds of discriminatory practices in employment. Until the 1960s, Congress had intruded
but little in the affairs of employers except in union relationships. A company could refuse to hire
members of racial minorities, exclude women from promotions, or pay men more than women for the
same work. But with the rise of the civil rights movement in the early 1960s, Congress (and many states)
began to legislate away the employer’s frequently exercised power to discriminate. The most important
statutes are Title VII of the Civil Rights Act of 1964, the Equal Pay Act of 1963, the Age Discrimination in
Employment Act of 1967, and the Americans with Disabilities Act of 1990.

Title VII of the Civil Rights Act of 1964
The most basic antidiscrimination law in employment is in Title VII of the federal Civil Rights Act of 1964.
The key prohibited discrimination is that based on race, but Congress also included sex, religion, national
origin, and color as prohibited bases for hiring, promotion, layoff, and discharge decisions. To put the
Civil Rights Act in its proper context, a short history of racial discrimination in the United States follows.
The passage of the Civil Rights Act of 1964 was the culmination of a long history that dated back to
slavery, the founding of the US legal system, the Civil War, and many historical and political
developments over the ninety-nine years from the end of the Civil War to the passage of the act. The years
prior to 1964 had seen a remarkable rise of civil disobedience, led by many in the civil rights movement
but most prominently by Dr. Martin Luther King Jr. Peaceful civil disobedience was sometimes met with
violence, and television cameras were there to record most of it.

Saylor URL: http://www.saylor.org/books

Saylor.org
1168

While the Civil War had addressed slavery and the secession of Southern states, the Thirteenth,
Fourteenth, and Fifteenth Amendments, ratified just after the war, provided for equal protection under
the law, guaranteed citizenship, and protected the right to vote for African Americans. The amendments
also allowed Congress to enforce these provisions by enacting appropriate, specific legislation.
But during the Reconstruction Era, many of the Southern states resisted the laws that were passed in
Washington, DC, to bolster civil rights. To a significant extent, decisions rendered by the US Supreme
Court in this era—such as Plessy v. Ferguson, condoning “separate but equal” facilities for different
races—restricted the utility of these new federal laws. The states effectively controlled the public
treatment of African Americans, and a period of neglect set in that lasted until after World War II. The
state laws essentially mandated segregated facilities (restaurants, hotels, schools, water fountains, public
bathrooms) that were usually inferior for blacks.
Along with these Jim Crow laws in the South, the Ku Klux Klan was very strong, and lynchings (hangings
without any sort of public due process) by the Klan and others were designed to limit the civil and
economic rights of the former slaves. The hatred of blacks from that era by many whites in America has
only gradually softened since 1964. Even as the civil rights bill was being debated in Congress in 1964,
some Young Americans for Freedom in the right wing of the GOP would clandestinely chant “Be a man,
join the Klan” and sing “We will hang Earl Warren from a sour apple tree,” to the tune of “Battle Hymn of
the Republic,” in anger over the Chief Justice’s presiding over Brown v. Board of Education, which
reversed Plessy v. Ferguson.
But just a few years earlier, the public service and heroism of many black military units and individuals in
World War II had created a perceptual shift in US society; men of many races who had served together in
the war against the Axis powers (fascism in Europe and the Japanese emperor’s rule in the Pacific) began
to understand their common humanity. Major migrations of blacks from the South to industrial cities of
the North also gave impetus to the civil rights movement.
Bills introduced in Congress regarding employment policy brought the issue of civil rights to the attention
of representatives and senators. In 1945, 1947, and 1949, the House of Representatives voted to abolish
the poll tax. The poll tax was a method used in many states to confine voting rights to those who could pay

Saylor URL: http://www.saylor.org/books

Saylor.org
1169

a tax, and often, blacks could not. The Senate did not go along, but these bills signaled a growing interest
in protecting civil rights through federal action. The executive branch of government, by presidential
order, likewise became active by ending discrimination in the nation’s military forces and in federal
employment and work done under government contract.
The Supreme Court gave impetus to the civil rights movement in its reversal of the “separate but equal”
doctrine in the Brown v. Board of Education decision. In its 1954 decision, the Court said, “To separate
black children from others of similar age and qualifications solely because of their race generates a feeling
of inferiority as to their status in the community that may affect their hearts and minds in a way never to
be undone.…We conclude that in the field of public education the doctrine of separate but equal has no
place. Separate educational facilities are inherently unequal.”
This decision meant that white and black children could not be forced to attend separate public schools.
By itself, however, this decision did not create immediate gains, either in public school desegregation or in
the desegregation of other public facilities. There were memorable standoffs between federal agents and
state officials in Little Rock, Arkansas, for example; the Democratic governor of Arkansas personally
blocked young black students from entering Little Rock’s Central High School, and it was only President
Eisenhower’s order to have federal marshals accompany the students that forced integration. The year
was 1957.
But resistance to public school integration was widespread, and other public facilities were not governed
by the Brown ruling. Restaurants, hotels, and other public facilities were still largely segregated.
Segregation kept blacks from using public city buses, park facilities, and restrooms on an equal basis with
whites. Along with inferior schools, workplace practices throughout the South and also in many Northern
cities sharply limited African Americans’ ability to advance economically. Civil disobedience began to
grow.
The bus protests in Montgomery, Alabama, were particularly effective. Planned by civil rights leaders,
Rosa Parks’s refusal to give up her seat to a white person and sit at the back of the public bus led to a
boycott of the Montgomery bus system by blacks and, later, a boycott of white businesses in Montgomery.

Saylor URL: http://www.saylor.org/books

Saylor.org
1170

There were months of confrontation and some violence; finally, the city agreed to end its long-standing
rules on segregated seating on buses.
There were also protests at lunch counters and other protests on public buses, where groups of Northern
protesters—Freedom Riders—sometimes met with violence. In 1962, James Meredith’s attempt to enroll
as the first African American at the University of Mississippi generated extreme hostility; two people were
killed and 375 were injured as the state resisted Meredith’s admission. The murders of civil rights workers
Medgar Evers and William L. Moore added to the inflamed sentiments, and whites in Birmingham,
Alabama, killed four young black girls who were attending Sunday school when their church was bombed.
These events were all covered by the nation’s news media, whose photos showed beatings of protesters
and the use of fire hoses on peaceful protesters. Social tensions were reaching a postwar high by 1964.
According to the government, there were nearly one thousand civil rights demonstrations in 209 cities in
a three-month period beginning May 1963. Representatives and senators could not ignore the impact of
social protest. But the complicated political history of the Civil Rights Act of 1964 also tells us that the
legislative result was anything but a foregone conclusion.

[1]

In Title VII of the Civil Rights Act of 1964, Congress for the first time outlawed discrimination in
employment based on race, religion, sex, or national origin:. Title VII declares: “It shall be an unlawful
employment practice for an employer to fail or refuse to hire or to discharge any individual, or otherwise
to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual’s race, color, religion, sex, or national origin.” Title VII applies to
(1) employers with fifteen or more employees whose business affects interstate commerce, (2) all
employment agencies, (3) labor unions with fifteen or more members, (4) state and local governments
and their agencies, and (5) most federal government employment.
In 1984, the Supreme Court said that Title VII applies to partnerships as well as corporations when ruling
that it is illegal to discriminatorily refuse to promote a female lawyer to partnership status in a law firm.
This applies, by implication, to other fields, such as accounting.

[2]

The remedy for unlawful discrimination

is back pay and hiring, reinstatement, or promotion.

Saylor URL: http://www.saylor.org/books

Saylor.org
1171

Title VII established the Equal Employment Opportunity Commission (EEOC) to investigate violations of
the act. A victim of discrimination who wishes to file suit must first file a complaint with the EEOC to
permit that agency to attempt conciliation of the dispute. The EEOC has filed a number of lawsuits to
prove statistically that a company has systematically discriminated on one of the forbidden bases. The
EEOC has received perennial criticism for its extreme slowness in filing suits and for failure to handle the
huge backlog of complaints with which it has had to wrestle.
The courts have come to recognize two major types of Title VII cases:
1.

Cases of disparate treatment

•

In this type of lawsuit, the plaintiff asserts that because of race, sex, religion, or national origin, he or
she has been treated less favorably than others within the organization. To prevail in a disparate
treatment suit, the plaintiff must show that the company intended to discriminate because of one of
the factors the law forbids to be considered. Thus inMcDonnell Douglas Corp. v. Green, the Supreme
Court held that the plaintiff had shown that the company intended to discriminate by refusing to
rehire him because of his race.

[3]

In general, there are two types of disparate treatment cases: (1)

pattern-and-practice cases, in which the employee asserts that the employer systematically
discriminates on the grounds of race, religion, sex, or national origin; and (2) reprisal or retaliation
cases, in which the employee must show that the employer discriminated against him or her because
that employee asserted his or her Title VII rights.
2. Cases of disparate impact
•

In this second type of Title VII case, the employee need not show that the employer intended to
discriminate but only that the effect, or impact, of the employer’s action was discriminatory. Usually,
this impact will be upon an entire class of employees. The plaintiff must demonstrate that the reason
for the employer’s conduct (such as refusal to promote) was not job related. Disparate impact cases
often arise out of practices that appear to be neutral or nondiscriminatory on the surface, such as
educational requirements and tests administered to help the employer choose the most qualified
candidate. In the seminal case of Griggs v. Duke Power Co., the Supreme Court held that under Title

Saylor URL: http://www.saylor.org/books

Saylor.org
1172

VII, an employer is not free to use any test it pleases; the test must bear a genuine relationship to job
performance.

[4]

Griggs stands for the proposition that Title VII “prohibits employment practices that

have discriminatory effects as well as those that are intended to discriminate.”
Figure 30.1 A Checklist of Employment Law

Discrimination Based on Religion
An employer who systematically refuses to hire Catholics, Jews, Buddhists, or members of any other
religious group engages in unlawful disparate treatment under Title VII. But refusal to deal with someone
because of his or her religion is not the only type of violation under the law. Title VII defines religion as
including religious observances and practices as well as belief and requires the employer to “reasonably
accommodate to an employee’s or prospective employee’s religious observance or practice” unless the

Saylor URL: http://www.saylor.org/books

Saylor.org
1173

employer can demonstrate that a reasonable accommodation would work an “undue hardship on the
conduct of the employer’s business.” Thus a company that refused even to consider permitting a devout
Sikh to wear his religiously prescribed turban on the job would violate Title VII.
But the company need not make an accommodation that would impose more than a minimal cost. For
example, an employee in an airline maintenance department, open twenty-four hours a day, wished to
avoid working on his Sabbath. The employee belonged to a union, and under the collective bargaining
agreement, a rotation system determined by seniority would have put the worker into a work shift that fell
on his Sabbath. The Supreme Court held that the employer was not required to pay premium wages to
someone whom the seniority system would not require to work on that day and could discharge the
employee if he refused the assignment.

[5]

Title VII permits religious organizations to give preference in employment to individuals of the same
religion. Obviously, a synagogue looking for a spiritual leader would hire a rabbi and not a priest.

Sex Discrimination
A refusal to hire or promote a woman simply because she is female is a clear violation of Title VII. Under
the Pregnancy Act of 1978, Congress declared that discrimination because of pregnancy is a form of sex
discrimination. Equal pay for equal or comparable work has also been an issue in sex (or gender)
discrimination. Barbano v. Madison County (see Section 30.4.1 "Disparate Treatment: Burdens of
Proof"), presents a straightforward case of sex discrimination. In that case, notice how the plaintiff has the
initial burden of proving discriminatory intent and how the burden then shifts to the defendant to show a
plausible, nondiscriminatory reason for its hiring decision.
The late 1970s brought another problem of sex discrimination to the fore:sexual harassment. There is
much fear and ignorance about sexual harassment among both employers and employees. Many men
think they cannot compliment a woman on her appearance without risking at least a warning by the
human resources department. Many employers have spent significant time and money trying to train
employees about sexual harassment, so as to avoid lawsuits. Put simply, sexual harassment involves

Saylor URL: http://www.saylor.org/books

Saylor.org
1174

unwelcome sexual advances, requests for sexual favors, and other verbal or physical conduct of a sexual
nature.
There are two major categories of sexual harassment: (1) quid pro quo and (2) hostile work environment.
Quid pro quo comes from the Latin phrase “one thing in return for another.” If any part of a job is made
conditional on sexual activity, there is quid pro quo sexual harassment. Here, one person’s power over
another is essential; a coworker, for example, is not usually in a position to make sexual demands on
someone at his same level, unless he has special influence with a supervisor who has power to hire, fire,
promote, or change work assignments. A supervisor, on the other hand, typically has those powers or the
power to influence those kinds of changes. For example, when the male foreman says to the female line
worker, “I can get you off of the night shift if you’ll sleep with me,” there is quid pro quo sexual
harassment.
In Harris v. Forklift Systems, Inc.

[6]

and in Meritor v. Vinson,

[7]

we see examples of hostile work

environment. Hostile work environment claims are more frequent than quid pro quo claims and so are
more worrisome to management. An employee has a valid claim of sexual harassment if sexual talk,
imagery, or behavior becomes so pervasive that it interferes with the employee’s ability to work to her best
capacity. On occasion, courts have found that offensive jokes, if sufficiently frequent and pervasive in the
workplace, can create a hostile work environment. Likewise, comments about body parts or public
displays of pornographic pictures can also create a hostile work environment. In short, the plaintiff can be
detrimentally offended and hindered in the workplace even if there are no measurable psychological
injuries.
In the landmark hostile work environment case of Meritor v. Vinson, the Supreme Court held that Title
VII’s ban on sexual harassment encompasses more than the trading of sexual favors for employment
benefits. Unlawful sexual harassment also includes the creation of a hostile or offensive working
environment, subjecting both the offending employee and the company to damage suits even if the victim
was in no danger of being fired or of losing a promotion or raise.

Saylor URL: http://www.saylor.org/books

Saylor.org
1175

In recalling Harris v. Forklift Systems (Chapter 1 "Introduction to Law and Legal Systems", Section 1.6 "A
Sample Case"), we see that the “reasonable person” standard is declared by the court as follows: “So long
as the environment would reasonably be perceived, and is perceived, as hostile or abusive there is no need
for it also to be psychologically injurious.” In Duncan v. General Motors Corporation (see Section 30.4.2
"Title VII and Hostile Work Environment"),Harris is used as a precedent to deny relief to a woman who
was sexually harassed, because the court believed the conditions were not severe or pervasive enough to
unreasonably interfere with her work.
Sex discrimination in terms of wages and benefits is common enough that a number of sizeable class
action lawsuits have been brought. A class action lawsuit is generally initiated by one or more people who
believe that they, along with a group of other people, have been wronged in similar ways. Class actions for
sexual harassment have been successful in the past. On June 11, 1998, the EEOC reached a $34 million
settlement with Mitsubishi over allegations of widespread sexual harassment at the Normal, Illinois, auto
plant. The settlement involved about five hundred women who split the $34 million, although only seven
received the maximum $300,000 allowed by law. The others received amounts ranging from $8,000 to
$225,000.
Class action lawsuits involve specific plaintiffs (called class plaintiffs or class representatives) who are
named in the class action lawsuit to assert the claims of the unnamed or absent members of the class; thus
all those with a common complaint need not file their own separate lawsuit. From the point of view of
plaintiffs who may have lost only a few thousand dollars annually as a result of the discrimination, a class
action is advantageous: almost no lawyer would take a complicated civil case that had a potential gain of
only a few thousand dollars. But if there are thousands of plaintiffs with very similar claims, the judgment
could be well into the millions. Defendants can win the procedural battle by convincing a court that the
proposed class of plaintiffs does not present common questions of law or of fact.
In the Wal-Mart class action case decided by the Supreme Court in 2011, three named plaintiffs (Dukes,
Arana, and Kwapnoski) represented a proposed class of 1.5 million current or former Wal-Mart
employees. The plaintiffs’ attorneys asked the trial court in 2001 to certify as a class all women employed
at any Wal-Mart domestic retail store at any time since December of 1998. As the case progressed through

Saylor URL: http://www.saylor.org/books

Saylor.org
1176

the judicial system, the class grew in size. If the class was certified, and discrimination proven, Wal-Mart
could have been liable for over $1 billion in back pay. So Wal-Mart argued that as plaintiffs, the cases of
the 1.5 million women did not present common questions of law or of fact—that is, that the claims were
different enough that the Court should not allow a single class action lawsuit to present such differing
kinds of claims. Initially, a federal judge disagreed, finding the class sufficiently coherent for purposes of
federal civil procedure. The US Court of Appeals for the Ninth Circuit upheld the trial judge on two
occasions.
But the US Supreme Court agreed with Wal-Mart. In the majority opinion, Justice Scalia discussed the
commonality condition for class actions.
Quite obviously, the mere claim by employees of the same company that they have suffered a Title VII
injury, or even a disparate impact Title VII injury, gives no cause to believe that all their claims can
productively be litigated at once. Their claims must depend upon a common contention—for example, the
assertion of discriminatory bias on the part of the same supervisor. That common contention, moreover,
must be of such a nature that it is capable of classwide resolution—which means that determination of its
truth or falsity will resolve an issue that is central to the validity of each one of the claims in one stroke.

[8]

Finding that there was no common contention, the Supreme Court reversed the lower courts. Many
commentators, and four dissenting Justices, believed that the majority opinion has created an
unnecessarily high hurdle for class action plaintiffs in Title VII cases.

Discrimination Based on Race, Color, and National Origin
Title VII was primarily enacted to prohibit employment discrimination based on race, color, and national
origin. Race refers to broad categories such as black, Caucasian, Asian, and Native American. Color simply
refers to the color of a person’s skin, and national origin refers to the country of the person’s ancestry.

Exceptions to Title VII
Merit

Saylor URL: http://www.saylor.org/books

Saylor.org
1177

Employers are allowed to select on merit and promote on merit without offending title VII’s requirements.
Merit decisions are usually based on work, educational experience, and ability tests. All requirements,
however, must be job related. For example, the ability to lift heavy cartons of sixty pounds or more is
appropriate for certain warehouse jobs but is not appropriate for all office workers. The ability to do
routine maintenance (electrical, plumbing, construction) is an appropriate requirement for maintenance
work but not for a teaching position. Requiring someone to have a high school degree, as in Griggs vs.
Duke Power Co., is not appropriate as a qualification for common labor.

Seniority
Employers may also maintain seniority systems that reward workers who have been with the company for
a long time. Higher wages, benefits, and choice of working hours or vacation schedules are examples of
rewards that provide employees with an incentive to stay with the company. If they are not the result of
intentional discrimination, they are lawful. Where an employer is dealing with a union, it is typical to see
seniority systems in place.

Bona Fide Occupational Qualification (BFOQ)
For certain kinds of jobs, employers may imposebona fide occupational qualifications (BFOQs). Under the
express terms of Title VII, however, a bona fide (good faith) occupational qualification of race or color is
never allowed. In the area of religion, as noted earlier, a group of a certain religious faith that is searching
for a new spiritual leader can certainly limit its search to those of the same religion. With regard to sex
(gender), allowing women to be locker-room attendants only in a women’s gym is a valid BFOQ. One
important test that the courts employ in evaluating an employer’s BFOQ claims is the “essence of the
business” test.
In Diaz v. Pan American World Airways, Inc., the airline maintained a policy of exclusively hiring
females for its flight attendant positions.

[9]

The essence of the business test was established with the

court’s finding that “discrimination based on sex is valid only when the essence of the business operation
would be undermined by not hiring members of one sex exclusively.” Although the court acknowledged

Saylor URL: http://www.saylor.org/books

Saylor.org
1178

that females might be better suited to fulfill the required duties of the position, this was not enough to
fulfill the essence of the business test:
The primary function of an airline is to transport passengers safely from one point to another. While a
pleasant environment, enhanced by the obvious cosmetic effect that female stewardesses provide as well
as…their apparent ability to perform the non-mechanical functions of the job in a more effective manner
than most men, may all be important, they are tangential to the essence of the business involved. No one
has suggested that having male stewards will so seriously affect the operation of an airline as to jeopardize
or even minimize its ability to provide safe transportation from one place to another.

[10]

The reason that airlines now use the gender-neutral term flight attendant is a direct result of Title VII. In
the 1990s, Hooters had some difficulty convincing the EEOC and certain male plaintiffs that only women
could be hired as waitstaff in its restaurants. With regard to national origin, directors of movies and
theatrical productions would be within their Title VII BFOQ rights to restrict the roles of fictional Asians
to those actors whose national origin was Asian, but could also permissibly hire Caucasian actors made up
in “yellow face.”

Defenses in Sexual Harassment Cases
In the 1977 term, the US Supreme Court issued two decisions that provide an affirmative defense in some
sexual harassment cases. In Faragher v. City of Boca Raton
Ellerth,

[12]

[11]

and in Burlington Industries, Inc. v.

female employees sued for sexual harassment. In each case, they proved that their supervisors

had engaged in unconsented-to touching as well as verbal sexual harassment. In both cases, the plaintiff
quit her job and, after going through the EEOC process, got a right-to-sue letter and in fact sued for sexual
harassment. InFaragher, the employer had never disseminated the policy against sexual harassment to its
employees. But in the second case, Burlington Industries, the employer had a policy that was made
known to employees. Moreover, a complaints system had been established that was not used by the
female employee.
Both opinions rejected the notion of strict or automatic liability for employers when agents (employees)
engage in sexual harassment. But the employer can have a valid defense to liability if it can prove (1) that

Saylor URL: http://www.saylor.org/books

Saylor.org
1179

it exercised reasonable care to prevent and correct any sexual harassment behaviors and (2) that the
plaintiff employee unreasonably failed to take advantage of any preventive or corrective opportunities
provided by the employer or to otherwise avoid harm. As with all affirmative defenses, the employer has
the burden of proving this defense.

Affirmative Action
Affirmative action is mentioned in the statutory language of Title VII, as courts have the power to order
affirmative action as a remedy for the effects of past discriminatory actions. In addition to court-ordered
affirmative action, employers may voluntarily use an affirmative action plan to remedy the effects of past
practices or to achieve diversity within the workforce to reflect the diversity in their community.
In Johnson v. Santa Clara County Transportation Agency,

[13]

the agency had an affirmative action plan.

A woman was promoted from within to the position of dispatcher, even though a male candidate had a
slightly higher score on a test that was designed to measure aptitude for the job. The man brought a
lawsuit alleging sex discrimination. The Court found that voluntary affirmative action was not reverse
discrimination in this case, but employers should be careful in hiring and firing and layoff decisions
versus promotion decisions. It is in the area of promotions that affirmative action is more likely to be
upheld.
In government contracts, President Lyndon Johnson’s Executive Order 11246 prohibits private
discrimination by federal contractors. This is important, because one-third of all US workers are
employed by companies that do business with the federal government. Because of this executive order,
many companies that do business with the government have adopted voluntary affirmative action
programs. In 1995, the Supreme Court limited the extent to which the government could require
contractors to establish affirmative action programs. The Court said that such programs are permissible
only if they serve a “compelling national interest” and are “narrowly tailored” so that they minimize the
harm to white males. To make a requirement for contractors, the government must show that the
programs are needed to remedy past discrimination, that the programs have time limits, and that
nondiscriminatory alternatives are not available.

[14]

The Age Discrimination in Employment Act
Saylor URL: http://www.saylor.org/books

Saylor.org
1180

The Age Discrimination in Employment Act (ADEA) of 1967 (amended in 1978 and again in 1986)
prohibits discrimination based on age, and recourse to this law has been growing at a faster rate than any
other federal antibias employment law. In particular, the act protects workers over forty years of age and
prohibits forced retirement in most jobs because of age. Until 1987, federal law had permitted mandatory
retirement at age seventy, but the 1986 amendments that took effect January 1, 1987, abolished the age
ceiling except for a few jobs, such as firefighters, police officers, tenured university professors, and
executives with annual pensions exceeding $44,000. Like Title VII, the law has a BFOQ exception—for
example, employers may set reasonable age limitations on certain high-stress jobs requiring peak physical
condition.
There are important differences between the ADEA and Title VII, as Gross v. FBL Financial Services,
Inc. (Section 30.4.3 "Age Discrimination: Burden of Persuasion") makes clear. It is now more difficult to
prove an age discrimination claim than a claim under Title VII.

Disabilities: Discrimination against the Handicapped
The 1990 Americans with Disabilities Act (ADA) prohibits employers from discriminating on the basis of
disability. A disabled person is someone with a physical or mental impairment that substantially limits a
major life activity or someone who is regarded as having such an impairment. This definition includes
people with mental illness, epilepsy, visual impairment, dyslexia, and AIDS. It also covers anyone who has
recovered from alcoholism or drug addiction. It specifically does not cover people with sexual disorders,
pyromania, kleptomania, exhibitionism, or compulsive gambling.
Employers cannot disqualify an employee or job applicant because of disability as long as he or she can
perform the essential functions of the job, with reasonable accommodation. Reasonable accommodation
might include installing ramps for a wheelchair, establishing more flexible working hours, creating or
modifying job assignments, and the like.
Reasonable accommodation means that there is no undue hardship for the employer. The law does not
offer uniform standards for identifying what may be an undue hardship other than the imposition on the
employer of a “significant difficulty or expense.” Cases will differ: the resources and situation of each

Saylor URL: http://www.saylor.org/books

Saylor.org
1181

particular employer relative to the cost or difficulty of providing the accommodation will be considered;
relative cost, rather than some definite dollar amount, will be the issue.
As with other areas of employment discrimination, job interviewers cannot ask questions about an
applicant’s disabilities before making a job offer; the interviewer may only ask whether the applicant can
perform the work. Requirements for a medical exam are a violation of the ADA unless the exam is job
related and required of all applicants for similar jobs. Employers may, however, use drug testing, although
public employers are to some extent limited by the Fourth Amendment requirements of reasonableness.
The ADA’s definition of disability is very broad. However, the Supreme Court has issued several important
decisions that narrow the definition of what constitutes a disability under the act.
Two kinds of narrowing decisions stand out: one deals with “correctable conditions,” and the other deals
with repetitive stress injuries. In 1999, the Supreme Court reviewed a case that raised an issue of whether
severe nearsightedness (which can be corrected with lenses) qualifies as a disability under the
ADA.

[15]

The Supreme Court ruled that disability under the ADA will be measured according to how a

person functions with corrective drugs or devices and not how the person functions without them. In Orr
v. Wal-Mart Stores, Inc., a federal appellate court held that a pharmacist who suffered from diabetes did
not have a cause of action against Wal-Mart under the ADA as long as the condition could be corrected by
insulin.

[16]

The other narrowing decision deals with repetitive stress injuries. For example, carpal tunnel syndrome—
or any other repetitive stress injury—could constitute a disability under the ADA. By compressing a nerve
in the wrist through repetitive use, carpal tunnel syndrome causes pain and weakness in the hand. In
2002, the Supreme Court determined that while an employee with carpal tunnel syndrome could not
perform all the manual tasks assigned to her, her condition did not constitute a disability under the ADA
because it did not “extensively limit” her major life activities. (See Section 30.4.4 "Disability
Discrimination".)

Equal Pay Act

Saylor URL: http://www.saylor.org/books

Saylor.org
1182

The Equal Pay Act of 1963 protects both men and women from pay discrimination based on sex. The act
covers all levels of private sector employees and state and local government employees but not federal
workers. The act prohibits disparity in pay for jobs that require equal skill and equal effort. Equal skill
means equal experience, and equal effort means comparable mental and/or physical exertion. The act
prohibits disparity in pay for jobs that require equal responsibility, such as equal supervision and
accountability, or similar working conditions.
In making their determinations, courts will look at the stated requirements of a job as well as the actual
requirements of the job. If two jobs are judged to be equal and similar, the employer cannot pay disparate
wages to members of different sexes. Along with the EEOC enforcement, employees can also bring private
causes of action against an employer for violating this act. There are four criteria that can be used as
defenses in justifying differentials in wages: seniority, merit, quantity or quality of product, and any factor
other than sex. The employer will bear the burden of proving any of these defenses.
A defense based on merit will require that there is some clearly measurable standard that justifies the
differential. In terms of quantity or quality of product, there may be a commission structure, piecework
structure, or quality-control-based payment system that will be permitted. Factors “other than sex” do not
include so-called market forces. In Glenn v. General Motors Corp., the US Court of Appeals for the
Eleventh Circuit rejected General Motor’s argument that it was justified in paying three women less than
their male counterparts on the basis of “the market force theory” that women will work for less than a
man.

[17]

KEY TAKEAWAY
Starting with employment at will as a common-law doctrine, we see many modifications by statute,
particularly after 1960. Title VII of the Civil Rights Act of 1964 is the most significant, for it prohibits employers
engaged in interstate commerce from discriminating on the basis of race, color, sex, religion, or national
origin.
Sex discrimination, especially sexual harassment, has been a particularly fertile source of litigation. There are
many defenses to Title VII claims: the employer may have a merit system or a seniority system in place, or

Saylor URL: http://www.saylor.org/books

Saylor.org
1183

there may be bona fide occupational qualifications in religion, gender, or national origin. In addition to Title
VII, federal statutes limiting employment discrimination are the ADEA, the ADA, and the Equal Pay Act.

EXERCISES
1.

Go to the EEOC website. Describe the process by which an employee or ex-employee who wants to make
a Title VII claim obtains a right-to-sue letter from the EEOC.

2.

Again, looking at the EEOC website, find the statistical analysis of Title VII claims brought to the EEOC.
What kind of discrimination is most frequent?

3.

According to the EEOC website, what is “retaliation”? How frequent are retaliation claims relative to
other kinds of claims?

4.

Greg Connolly is a member of the Church of God and believes that premarital sex and abortion are sinful.
He works as a pharmacist for Wal-Mart, and at many times during the week, he is the only pharmacist
available to fill prescriptions. One product sold at his Wal-Mart is the morning-after pill (RU 468). Based
on his religious beliefs, he tells his employer that he will refuse to fill prescriptions for the morning-after
pill. Must Wal-Mart make a reasonable accommodation to his religious beliefs?

[1] See CongressLink, “Major Features of the Civil Rights Act of 1964,”
athttp://www.congresslink.org/print_basics_histmats_civilrights64text.htm.
[2] Hishon v. King & Spalding, 467 U.S. 69 (1984).
[3] McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
[4] Griggs v. Duke Power Co., 401 U.S. 424 (1971).
[5] Trans World Airlines v. Hardison, 432 U.S. 63 (1977).
[6] Harris v. Forklift Systems, Inc., 510 U.S. 17 (1993).
[7] Meritor v. Vinson, 477 U.S. 57 (1986).
[8] 564 U.S. ___ (2011).
[9] Diaz v. Pan American World Airways, Inc., 442 F.2d 385 (5th Cir. 1971).
[10] Diaz v. Pan American World Airways, Inc., 442 F.2d 385 (5th Cir. 1971).
[11] Faragher v. City of Boca Raton, 524 U.S. 775 (1998).
[12] Burlington Industries v. Ellerth, 524 U.S. 742 (1988).
[13] Johnson v. Santa Clara County Transportation Agency, 480 U.S. 616 (1987).

Saylor URL: http://www.saylor.org/books

Saylor.org
1184

[14] Adarand Constructors, Inc. v. Pena, 515 U.S. 200 (1995).
[15] Sutton v. United Airlines, Inc., 527 U.S. 471 (1999).
[16] Orr v. Wal-Mart Stores, Inc., 297 F.3d 720 (8th Cir. 2002).
[17] Glenn v. General Motors Corp., 841 F.2d 1567 (1988).

Saylor URL: http://www.saylor.org/books

Saylor.org
1185

30.2 Employment at Will
LEARNING OBJECTIVES
1.

Understand what is meant by employment at will under common law.

2.

Explain the kinds of common-law (judicially created) exceptions to the employment-at-will doctrine,
and provide examples.

At common law, an employee without a contract guaranteeing a job for a specific period was an employee
at will and could be fired at any time and for any reason, or even for no reason at all. The various federal
statutes we have just examined have made inroads on the at-will doctrine. Another federal statute, the
Occupational Safety and Health Act, prohibits employers from discharging employees who exercise their
rights under that law.
The courts and legislatures in more than forty states have made revolutionary changes in the at-will
doctrine. They have done so under three theories: tort, contract, and duty of good faith and fair dealing.
We will first consider the tort of wrongful discharge.
Courts have created a major exception to the employment-at-will rule by allowing the tort of wrongful
discharge. Wrongful discharge means firing a worker for a bad reason. What is a bad reason? A bad
reason can be (1) discharging an employee for refusing to violate a law, (2) discharging an employee for
exercising a legal right, (3) discharging an employee for performing a legal duty, and (4) discharging an
employee in a way that violates public policy.

Discharging an Employee for Refusing to Violate a Law
Some employers will not want employees to testify truthfully at trial. In one case, a nurse refused a
doctor’s order to administer a certain anesthetic when she believed it was wrong for that particular
patient; the doctor, angry at the nurse for refusing to obey him, then administered the anesthetic himself.
The patient soon stopped breathing. The doctor and others could not resuscitate him soon enough, and he
suffered permanent brain damage. When the patient’s family sued the hospital, the hospital told the nurse
she would be in trouble if she testified. She did testify according to her oath in the court of law (i.e.,

Saylor URL: http://www.saylor.org/books

Saylor.org
1186

truthfully), and after several months of harassment, was finally fired on a pretext. The hospital was held
liable for the tort of wrongful discharge. As a general rule, you should not fire an employee for refusing to
break the law.

Discharging an Employee for Exercising a Legal Right
Suppose Bob Berkowitz files a claim for workers’ compensation for an accident at Pacific Gas & Electric,
where he works and where the accident that injured him took place. He is fired for doing so, because the
employer does not want to have its workers’ comp premiums increased. In this case, the right exercised by
Berkowitz is supported by public policy: he has a legal right to file the claim, and if he can establish that
his discharge was caused by his filing the claim, he will prove the tort of wrongful discharge.

Discharging an Employee for Performing a Legal Duty
Courts have long held that an employee may not be fired for serving on a jury. This is so even though
courts do recognize that many employers have difficulty replacing employees called for jury duty. Jury
duty is an important civic obligation, and employers are not permitted to undermine it.

Discharging an Employee in a Way That Violates Public Policy
This is probably the most controversial basis for a tort of wrongful discharge. There is an inherent
vagueness in the phrase “basic social rights, duties, or responsibilities.” This is similar to the exception in
contract law: the courts will not enforce contract provisions that violate public policy. (For the most part,
public policy is found in statutes and in cases.) But what constitutes public policy is an important decision
for state courts. In Wagenseller v. Scottsdale Memorial Hospital,

[1]

for example, a nurse who refused to

“play along” with her coworkers on a rafting trip was discharged. The group of coworkers had socialized at
night, drinking alcohol; when the partying was near its peak, the plaintiff refused to be part of a group
that bared their buttocks to the tune of “Moon River” (a composition by Henry Mancini that was popular
in the 1970s). The court, at great length, considered that “mooning” was a misdemeanor under Arizona
law and that therefore her employer could not discharge her for refusing to violate a state law.

Saylor URL: http://www.saylor.org/books

Saylor.org
1187

Other courts have gone so far as to include professional oaths and codes as part of public policy. In Rocky
Mountain Hospital and Medical Services v. Diane Mariani, the Colorado Supreme Court reviewed a trial
court decision to refuse relief to a certified public accountant who was discharged when she refused to
violate her professional code.

[2]

(Her employer had repeatedly required her to come up with numbers and

results that did not reflect the true situation, using processes that were not in accord with her training and
the code.) The court of appeals had reversed the trial court, and the Supreme Court had to decide if the
professional code of Colorado accountants could be considered to be part of public policy. Given that
accountants were licensed by the state on behalf of the public, and that the Board of Accountancy had
published a code for accounting professionals and required an oath before licensing, the court noted the
following:
The Colorado State Board of Accountancy is established pursuant to section 12-2-103, 5A C.R.S. (1991).
The Board has responsibility for making appropriate rules of professional conduct, in order to establish
and maintain a high standard of integrity in the profession of public accounting. § 12-2-104, 5A C.R.S.
(1991). These rules of professional conduct govern every person practicing as a certified public
accountant. Id. Failure to abide by these rules may result in professional discipline. § 12-2-123, 5A C.R.S.
(1991). The rules of professional conduct for accountants have an important public purpose. They ensure
the accurate reporting of financial information to the public. They allow the public and the business
community to rely with confidence on financial reporting. Rule 7.1, 3 C.C.R. 705-1 (1991). In addition, they
ensure that financial information will be reported consistently across many businesses. The legislature
has endorsed these goals in section 12-2-101, 5A C.R.S.
The court went on to note that the stated purpose of the licensing and registration of certified public
accountants was to “provide for the maintenance of high standards of professional conduct by those so
licensed and registered as certified public accountants.” Further, the specific purpose of Rule 7.1 provided
a clear mandate to support an action for wrongful discharge. Rule 7.1 is entitled “Integrity and
Objectivity” and states, “A certificate holder shall not in the performance of professional services
knowingly misrepresent facts, nor subordinate his judgment to others.” The fact that Mariani’s employer
asked her to knowingly misrepresent facts was a sufficient basis in public policy to make her discharge
wrongful.

Saylor URL: http://www.saylor.org/books

Saylor.org
1188

Contract Modification of Employment at Will
Contract law can modify employment at will. Oral promises made in the hiring process may be
enforceable even though the promises are not approved by top management. Employee handbooks may
create implied contracts that specify personnel processes and statements that the employees can be fired
only for a “just cause” or only after various warnings, notice, hearing, or other procedures.

Good Faith and Fair Dealing Standard
A few states, among them Massachusetts and California, have modified the at-will doctrine in a farreaching way by holding that every employer has entered into an implied covenant of good faith and fair
dealing with its employees. That means, the courts in these states say, that it is “bad faith” and therefore
unlawful to discharge employees to avoid paying commissions or pensions due them. Under this implied
covenant of fair dealing, any discharge without good cause—such as incompetence, corruption, or habitual
tardiness—is actionable. This is not the majority view, as the case in Section 30.4.4 "Disability
Discrimination"makes clear.

KEY TAKEAWAY
Although employment at will is still the law, numerous exceptions have been established by judicial decision.
Employers can be liable for the tort of wrongful discharge if they discharge an employee for refusing to violate
a law, for exercising a legal right or performing a legal duty, or in a way that violates basic public policy.

EXERCISES
1.

Richard Mudd, an employee of Compuserve, is called for jury duty in Wayne County, Michigan. His
immediate supervisor, Harvey Lorie, lets him know that he “must” avoid jury duty at all costs. Mudd tells
the judge of his circumstances and his need to be at work, but the judge refuses to let Mudd avoid jury
duty. Mudd spends the next two weeks at trial. He sends regular e-mails and texts to Lorie during this
time, but on the fourth day gets a text message from Lorie that says, “Don’t bother to come back.” When
he does return, Lorie tells him he is fired. Does Mudd have a cause of action for the tort of wrongful
discharge?

2.

Olga Monge was a schoolteacher in her native Costa Rica. She moved to New Hampshire and attended
college in the evenings to earn US teaching credentials. At night, she worked at the Beebe Rubber

Saylor URL: http://www.saylor.org/books

Saylor.org
1189

Company after caring for her husband and three children during the day. When she applied for a better
job at the plant, the foreman offered to promote her if she would be “nice” and go out on a date with
him. She refused, and he assigned her to a lower-wage job, took away her overtime, made her clean the
washrooms, and generally ridiculed her. She finally collapsed at work, and he fired her. Does Monge have
any cause of action?

[1] Wagenseller v. Scottsdale Memorial Hospital, 147 Ariz. 370; 710 P.2d 1025 (1085).
[2] Rocky Mountain Hospital and Medical Services v. Diane Mariani, 916 P.2d 519 (Colo. 1996).

Saylor URL: http://www.saylor.org/books

Saylor.org
1190

30.3 Other Employment-Related Laws
LEARNING OBJECTIVE
1.

Understand the various federal and state statutes that affect employers in the areas of plant closings,
pensions, workers’ compensation, use of polygraphs, and worker safety.

The Federal Plant-Closing Act
A prime source of new jobs across the United States is the opening of new industrial plants—which
accounted for millions of jobs a year during the 1970s and 1980s. But for every 110 jobs thus created,
nearly 100 were lost annually in plant closings during that period. In the mid-1980s alone, 2.2 million
plant jobs were lost each year. As serious as those losses were for the national economy, they were no less
serious for the individuals who were let go. Surveys in the 1980s showed that large numbers of companies
provided little or no notice to employees that their factories were to be shut down and their jobs
eliminated. Nearly a quarter of businesses with more than 100 employees provided no specific notice to
their employees that their particular work site would be closed or that they would suffer mass layoffs.
More than half provided two weeks’ notice or less.
Because programs to support dislocated workers depend heavily on the giving of advance notice, a
national debate on the issue in the late 1980s culminated in 1988 in Congress’s enactment of the Worker
Adjustment and Retraining Notification (WARN) Act, the formal name of the federal plant-closing act.
Under this law, businesses with 100 or more employees must give employees or their local bargaining
unit, along with the local city or county government, at least sixty days’ notice whenever (1) at least 50
employees in a single plant or office facility would lose their jobs or face long-term layoffs or a reduction
of more than half their working hours as the result of a shutdown and (2) a shutdown would require longterm layoffs of 500 employees or at least a third of the workforce. An employer who violates the act is
liable to employees for back pay that they would have received during the notice period and may be liable
to other fines and penalties.
An employer is exempted from having to give notice if the closing is caused by business circumstances
that were not reasonably foreseeable as of the time the notice would have been required. An employer is

Saylor URL: http://www.saylor.org/books

Saylor.org
1191

also exempted if the business is actively seeking capital or business that if obtained, would avoid or
postpone the shutdown and the employer, in good faith, believes that giving notice would preclude the
business from obtaining the needed capital or business.

The Employee Polygraph Protection Act
Studies calling into question the reliability of various forms of lie detectors have led at least half the states
and, in 1988, Congress to legislate against their use by private businesses. The Employee Polygraph
Protection Act forbids private employers from using lie detectors (including such devices as voice stress
analyzers) for any reason. Neither employees nor applicants for jobs may be required or even asked to
submit to them. (The act has some exceptions for public employers, defense and intelligence businesses,
private companies in the security business, and manufacturers of controlled substances.)
Use of polygraphs, machines that record changes in the subject’s blood pressure, pulse, and other
physiological phenomena, is strictly limited. They may be used in conjunction with an investigation into
such crimes as theft, embezzlement, and industrial espionage, but in order to require the employee to
submit to polygraph testing, the employer must have “reasonable suspicion” that the employee is involved
in the crime, and there must be supporting evidence for the employer to discipline or discharge the
employee either on the basis of the polygraph results or on the employee’s refusal to submit to testing.
The federal polygraph law does not preempt state laws, so if a state law absolutely bars an employer from
using one, the federal law’s limited authorization will be unavailable.

Occupational Safety and Health Act
In a heavily industrialized society, workplace safety is a major concern. Hundreds of studies for more than
a century have documented the gruesome toll taken by hazardous working conditions in mines, on
railroads, and in factories from tools, machines, treacherous surroundings, and toxic chemicals and other
substances. Studies in the late 1960s showed that more than 14,000 workers were killed and 2.2 million
were disabled annually—at a cost of more than $8 billion and a loss of more than 250 million worker days.
Congress responded in 1970 with the Occupational Safety and Health Act, the primary aim of which is “to

Saylor URL: http://www.saylor.org/books

Saylor.org
1192

assure so far as possible every working man and woman in the Nation safe and healthful working
conditions.”
The act imposes on each employer a general duty to furnish a place of employment free from recognized
hazards likely to cause death or serious physical harm to employees. It also gives the secretary of labor the
power to establish national health and safety standards. The standard-making power has been delegated
to the Occupational Safety and Health Administration (OSHA), an agency within the US Department of
Labor. The agency has the authority to inspect workplaces covered by the act whenever it receives
complaints from employees or reports about fatal or multiple injuries. The agency may assess penalties
and proceed administratively to enforce its standards. Criminal provisions of the act are enforced by the
Justice Department.
During its first two decades, OSHA was criticized for not issuing standards very quickly: fewer than thirty
national workplace safety standards were issued by 1990. But not all safety enforcement is in the hands of
the federal government: although OSHA standards preempt similar state standards, under the act the
secretary may permit the states to come up with standards equal to or better than federal standards and
may make grants to the states to cover half the costs of enforcement of the state safety standards.

Employee Retirement Income Security Act
More than half the US workforce is covered by private pension plans for retirement. One 1988 estimate
put the total held in pension funds at more than $1 trillion, costing the federal Treasury nearly $60 billion
annually in tax write-offs. As the size of the private pension funds increased dramatically in the 1960s,
Congress began to hear shocking stories of employees defrauded out of pension benefits, deprived of a
lifetime’s savings through various ruses (e.g., by long vesting provisions and by discharges just before
retirement). To put an end to such abuses, Congress, in 1974, enacted the Employee Retirement Income
Security Act (ERISA).
In general, ERISA governs the vesting of employees’ pension rights and the funding of pension plans.
Within five years of beginning employment, employees are entitled to vested interests in retirement
benefits contributed on their behalf by individual employers. Multiemployer pension plans must vest their

Saylor URL: http://www.saylor.org/books

Saylor.org
1193

employees’ interests within ten years. A variety of pension plans must be insured through a federal
agency, the Pension Benefit Guaranty Corporation, to which employers must pay annual premiums. The
corporation may assume financial control of underfunded plans and may sue to require employers to
make up deficiencies. The act also requires pension funds to disclose financial information to
beneficiaries, permits employees to sue for benefits, governs the standards of conduct of fund
administrators, and forbids employers from denying employees their rights to pensions. The act largely
preempts state law governing employee benefits.

Fair Labor Standards Act
In the midst of the Depression, Congress enacted at President Roosevelt’s urging a national minimum
wage law, the Fair Labor Standards Act of 1938 (FLSA). The act prohibits most forms of child labor and
established a scale of minimum wages for the regular workweek and a higher scale for overtime. (The
original hourly minimum was twenty-five cents, although the administrator of the Wage and Hour
Division of the US Department of Labor, a position created by the act, could raise the minimum rate
industry by industry.) The act originally was limited to certain types of work: that which was performed in
transporting goods in interstate commerce or in producing goods for shipment in interstate commerce.
Employers quickly learned that they could limit the minimum wage by, for example, separating the
interstate and intrastate components of their production. Within the next quarter century, the scope of
the FLSA was considerably broadened, so that it now covers all workers in businesses that do a particular
dollar-volume of goods that move in interstate commerce, regardless of whether a particular employee
actually works in the interstate component of the business. It now covers between 80 and 90 percent of all
persons privately employed outside of agriculture, and a lesser but substantial percentage of agricultural
workers and state and local government employees. Violations of the act are investigated by the
administrator of the Wage and Hour Division, who has authority to negotiate back pay on the employee’s
behalf. If no settlement is reached, the Labor Department may sue on the employee’s behalf, or the
employee, armed with a notice of the administrator’s calculations of back wages due, may sue in federal or
state court for back pay. Under the FLSA, a successful employee will receive double the amount of back
wages due.

Saylor URL: http://www.saylor.org/books

Saylor.org
1194

Workers’ Compensation Laws
Since the beginning of the twentieth century, work-related injuries or illnesses have been covered under
state workers’ compensation laws that provide a set amount of weekly compensation for disabilities
caused by accidents and illnesses suffered on the job. The compensation plans also pay hospital and
medical expenses necessary to treat workers who are injured by, or become ill from, their work. In
assuring workers of compensation, the plans eliminate the hazards and uncertainties of lawsuits by
eliminating the need to prove fault. Employers fund the compensation plans by paying into statewide
plans or purchasing insurance.

Other State Laws
Although it may appear that most employment law is federal, employment discrimination is largely
governed by state law because Congress has so declared it. The Civil Rights Act of 1964 tells federal courts
to defer to state agencies to enforce antidiscrimination provisions of parallel state statutes with remedies
similar to those of the federal law. Moreover, many states have gone beyond federal law in banning certain
forms of discrimination. Thus well before enactment of the Americans with Disabilities Act, more than
forty states prohibited such discrimination in private employment. More than a dozen states ban
employment discrimination based on marital status, a category not covered by federal law. Two states
have laws that protect those that may be considered “overweight.” Two states and more than seventy
counties or municipalities ban employment discrimination on the basis of sexual orientation; most large
companies have offices or plants in at least one of these jurisdictions. By contrast, federal law has no
statutory law dealing with sexual orientation.

KEY TAKEAWAY
There are a number of important federal employment laws collective bargaining or discrimination. These
include the federal plant-closing act, the Employee Polygraph Protection Act, the Occupational Safety and
Health Act, the Employee Retirement Income Security Act, and the Fair Labor Standards Act. At the state level,
workers’ compensation laws preempt common-law claims against employers for work-related injuries, and
state equal opportunity employment laws provide remedies for certain kinds of workplace discrimination that
have no parallel at the federal level.

Saylor URL: http://www.saylor.org/books

Saylor.org
1195

EXERCISES
1.

United Artists is a corporation doing business in Texas. United Pension Fund is a defined-contribution
employee pension benefit plan sponsored by United Artists for employees. Each employee has his or her
own individual pension account, but plan assets are pooled for investment purposes. The plan is
administered by the board of trustees. From 1977 to 1986, seven of the trustees made a series of loans to
themselves from the plan. These trustees did not (1) require the borrowers to submit a written
application for the loans, (2) assess the prospective borrower’s ability to repay loans, (3) specify a period
in which the loans were to be repaid, or (4) call the loans when they remained unpaid. The trustees also
charged less than fair-market-value interest for the loans. The secretary of labor sued the trustees,
alleging that they had breached their fiduciary duty in violation of ERISA. Who won?

2.

[1]

Arrow Automotive Industries remanufactures and distributes automobile and truck parts. Its operating
plants produce identical product lines. The company is planning to open a new facility in Santa Maria,
California. The employees at the Arrow plant in Hudson, Massachusetts, are represented by a union, the
United Automobile, Aerospace, and Agricultural Implement Workers of America. The Hudson plant has a
history of unprofitable operations. The union called a strike when the existing collective bargaining
agreement expired and a new agreement could not be reached. After several months, the board of
directors of the company voted to close the striking plant. The closing would give Arrow a 24 percent
increase in gross profits and free capital and equipment for the new Santa Maria plant. In addition, the
existing customers of the Hudson plant could be serviced by the Spartanburg, South Carolina, plant, which
is currently being underutilized. What would have to be done if the plant-closing act applied to the
situation?

[2]

[1] Mc Laughlin v. Rowley, 69 F.Supp. 1333 (N.D. Tex. 1988).
[2] Arrow Automotive Industries, Inc. v. NLRB, 853 F.2d 233 (4th Cir. 1989).

Saylor URL: http://www.saylor.org/books

Saylor.org
1196

30.4 Cases
Disparate Treatment: Burdens of Proof
Barbano v. Madison County
922 F.2d 139 (2d Cir. 1990)

Factual Background
At the Madison County (New York State) Veterans Service Agency, the position of director became vacant.
The County Board of Supervisors created a committee of five men to hold interviews for the position. The
committee interviewed Maureen E. Barbano and four others. When she entered the interview room, she
heard someone say, “Oh, another woman.” At the beginning of the interview, Donald Greene said he
would not consider “some woman” for the position. Greene also asked Barbano some personal questions
about her family plans and whether her husband would mind if she transported male veterans. Ms.
Barbano answered that the questions were irrelevant and discriminatory. However, Greene replied that
the questions were relevant because he did not want to hire a woman who would get pregnant and quit.
Another committee member, Newbold, agreed that the questions were relevant, and no committee
member said the questions were not relevant.
None of the interviewers rebuked Greene or objected to the questions, and none of them told Barbano
that she need not answer them. Barbano did state that if she decided to have a family she would take no
more time off than medically necessary. Greene once again asked whether Barbano’s husband would
object to her “running around the country with men” and said he would not want his wife to do it.
Barbano said she was not his wife. The interview concluded after Barbano asked some questions about
insurance.
After interviewing several other candidates, the board hired a man. Barbano sued the county for sex
discrimination in violation of Title VII, and the district court held in her favor. She was awarded $55,000
in back pay, prejudgment interest, and attorney’s fees. Madison County appealed the judgment of Federal
District Judge McAvoy; Barbano cross-appealed, asking for additional damages.

Saylor URL: http://www.saylor.org/books

Saylor.org
1197

The court then found that Barbano had established a prima facie case of discrimination under Title VII,
thus bringing into issue the appellants’ purported reasons for not hiring her. The appellants provided four
reasons why they chose Wagner over Barbano, which the district court rejected either as unsupported by
the record or as a pretext for discrimination in light of Barbano’s interview. The district court then found
that because of Barbano’s education and experience in social services, the appellants had failed to prove
that absent the discrimination, they still would not have hired Barbano. Accordingly, the court awarded
Barbano back pay, prejudgment interest, and attorney’s fees. Subsequently, the court denied Barbano’s
request for front pay and a mandatory injunction ordering her appointment as director upon the next
vacancy. This appeal and cross-appeal followed.

From the Opinion of FEINBERG, CIRCUIT JUDGE
Appellants argue that the district court erred in finding that Greene’s statements during the interview
showed that the Board discriminated in making the hiring decision, and that there was no direct evidence
of discrimination by the Board, making it improper to require that appellants prove that they would not
have hired Barbano absent the discrimination. Barbano in turn challenges the adequacy of the relief
awarded to her by the district court.

A. Discrimination
At the outset, we note that Judge McAvoy’s opinion predated Price Waterhouse v. Hopkins, 490 U.S. 228,
109 S. Ct. 1775, 104 L. Ed. 2d 268 (1990), in which the Supreme Court made clear that a “pretext” case
should be analyzed differently from a “mixed motives” case. Id. 109 S. Ct. at 1788-89. Judge McAvoy, not
having the benefit of the Court’s opinion in Price Waterhouse, did not clearly distinguish between the two
types of cases in analyzing the alleged discrimination. For purposes of this appeal, we do not think it is
crucial how the district court categorized the case. Rather, we need only concern ourselves with whether
the district court’s findings of fact are supported by the record and whether the district court applied the
proper legal standards in light of its factual findings.
Whether the case is one of pretext or mixed motives, the plaintiff bears the burden of persuasion on the
issue of whether gender played a part in the employment decision. Price Waterhouse v. Hopkins, at 1788.

Saylor URL: http://www.saylor.org/books

Saylor.org
1198

Appellants contend that Barbano did not sustain her burden of proving discrimination because the only
evidence of discrimination involved Greene’s statements during the interview, and Greene was an elected
official over whom the other members of the Board exercised no control. Thus, appellants maintain, since
the hiring decision was made by the 19-member board, evidence of discrimination by one member does
not establish that the Board discriminated in making the hiring decision.
We agree that discrimination by one individual does not necessarily imply that a collective decisionmaking body of which the individual is a member also discriminated. However, the record before us
supports the district court’s finding that the Board discriminated in making the hiring decision.
First, there is little doubt that Greene’s statements during the interview were discriminatory. He said he
would not consider “some woman” for the position. His questioning Barbano about whether she would get
pregnant and quit was also discriminatory, since it was unrelated to a bona fide occupational
qualification. King v. Trans World Airlines, 738 F.2d 255, 258 n.2 (8th Cir. 1984). Similarly, Greene’s
questions about whether Barbano’s husband would mind if she had to “run around the country with men,”
and that he would not want his wife to do it, were discriminatory, since once again the questions were
unrelated to bona fide occupational qualifications. Hopkins, at 1786.
Moreover, the import of Greene’s discriminatory questions was substantial, since apart from one question
about her qualifications, none of the interviewers asked Barbano about other areas that allegedly formed
the basis for selecting a candidate. Thus, Greene’s questioning constituted virtually the entire interview,
and so the district court properly found that the interview itself was discriminatory.
Next, given the discriminatory tenor of the interview, and the acquiescence of the other Committee
members to Greene’s line of questioning, it follows that the judge could find that those present at the
interview, and not merely Greene, discriminated against Barbano. Judge McAvoy pointed out that the
Chairman of the Committee, Newbold, thought Greene’s discriminatory questions were relevant.
Significantly, Barbano protested that Greene’s questions were discriminatory, but no one agreed with her
or told her that she need not answer. Indeed, no one even attempted to steer the interview in another
direction. This knowing and informed toleration of discriminatory statements by those participating in
the interview constitutes evidence of discrimination by all those present. That each member was

Saylor URL: http://www.saylor.org/books

Saylor.org
1199

independently elected to the Board does not mean that the Committee itself was unable to control the
course of the interview. The Committee had a choice of how to conduct the interview, and the court could
find that the Committee exercised that choice in a plainly discriminatory fashion.
This discrimination directly affected the hiring decision. At the end of the interviewing process, the
interviewers evaluated the candidates, and on that basis submitted a recommendation as to which
candidate to hire for the position. “Evaluation does not occur in a vacuum. By definition, when evaluating
a candidate to fill a vacant position, one compares that candidate against other eligible candidates.” Berl v.
County of Westchester, 849 F.2d 712, 715 (2d Cir. 1988). Appellants stipulated that Barbano was qualified
for the position. Again, because Judge McAvoy could find that the evaluation of Barbano was biased by
gender discrimination, the judge could also find that the Committee’s recommendation to hire Wagner,
which was the result of a weighing of the relative merits of Barbano, Wagner and the other eligible
candidates, was necessarily tainted by discrimination.
The Board in turn unanimously accepted the Committee’s recommendation to hire Wagner, and so the
Board’s hiring decision was made in reliance upon a discriminatory recommendation. The Supreme Court
in Hopkins v. Price Waterhouse found that a collective decision-making body can discriminate by relying
upon discriminatory recommendations, and we are persuaded that the reasoning in that case applies here
as well.
In Hopkins’ case against Price Waterhouse, Ann Hopkins, a candidate for partnership at the accounting
firm of Price Waterhouse, alleged that she was refused admission as a partner because of sex
discrimination. Hopkins’s evidence of discrimination consisted largely of evaluations made by various
partners. Price Waterhouse argued that such evidence did not prove that its internal Policy Board, which
was the effective decision-maker as to partnership in that case, had discriminated. The Court rejected that
argument and found the evidence did establish discrimination:
Hopkins showed that the partnership solicited evaluations from all of the firm’s partners; that it generally
relied very heavily on such evaluations in making its decision; that some of the partners’ comments were
the product of [discrimination]; and that the firm in no way disclaimed reliance on those particular
comments, either in Hopkins’ case or in the past. Certainly, a plausible—and, one might say, inevitable—

Saylor URL: http://www.saylor.org/books

Saylor.org
1200

conclusion to draw from this set of circumstances is that the Policy Board in making its decision did in
fact take into account all of the partners’ comments, including the comments that were motivated by
[discrimination].
Hopkins, at 1794.
In a very significant sense, Barbano presents an even stronger case of discrimination because the only
recommendation the Board relied upon here was discriminatory, whereas in Price Waterhouse, not all of
the evaluations used in the decision-making process were discriminatory. On the other hand, it is true
that the discriminatory content of some of the evaluations in Price Waterhouse was apparent from
reading them, whereas here, the recommendation was embodied in a resolution to the Board and a
reading of the resolution would not reveal that it was tainted by discrimination. Nonetheless, the facts in
this case show that the Board was put on notice before making the appointment that the Committee’s
recommendation was biased by discrimination.
Barbano was a member of the public in attendance at the Board meeting in March 1980 when the Board
voted to appoint Wagner. Before the Board adopted the resolution appointing Wagner, Barbano objected
and asked the Board if male applicants were asked the questions she was asked during the interview. At
this point, the entire Board membership was alerted to the possibility that the Committee had
discriminated against Barbano during her interview. The Committee members did not answer the
question, except for Newbold, who evaded the issue by stating that he did not ask such questions. The
Board’s ability to claim ignorance at this point was even further undermined by the fact that the Chairman
of the Board, Callahan, was present at many of the interviews, including Barbano’s, in his role as
Chairman of the Board. Callahan did not refute Barbano’s allegations, implying that they were worthy of
credence, and none of the Board members even questioned Callahan on the matter.
It is clear that those present understood Barbano was alleging that she had been subjected to
discrimination during her interview. John Patane, a member of the Board who had not interviewed
Barbano, asked Barbano whether she was implying that Madison County was not an equal opportunity
employer. Barbano said yes. Patane said the County already had their “token woman.” Callahan
apologized to Barbano for “any improper remarks that may have been made,” but an apology for

Saylor URL: http://www.saylor.org/books

Saylor.org
1201

discrimination does not constitute an attempt to eliminate the discrimination from the hiring decision.
Even though the Board was aware of possible improprieties, it made no investigation whatsoever into the
allegations and did not disclaim any reliance upon the discrimination. In short, the circumstances show
the Board was willing to rely on the Committee’s recommendation even if Barbano had been
discriminated against during her interview. On these facts, it was not clearly erroneous for the district
court to conclude that Barbano sustained her burden of proving discrimination by the Board.

B. The Employer’s Burden
Having found that Barbano carried her burden of proving discrimination, the district court then placed
the burden on appellants to prove by a preponderance of the evidence that, absent the discrimination,
they would not have hired Barbano for the position. Appellants argue that this burden is only placed on an
employer if the plaintiff proves discrimination by direct evidence, and since Barbano’s evidence of
discrimination was merely circumstantial, the district court erred by placing the burden of proof on them.
Appellants, however, misapprehend the nature of Barbano’s proof and thus the governing legal standard.
The burden is properly placed on the defendant “once the plaintiff establishes by direct evidence that an
illegitimate factor played a motivating or substantial role in an employment decision.” Grant v. Hazelett
Strip-Casting Corp., 880 F.2d 1564, 1568 (2d Cir. 1989). Thus, the key inquiry on this aspect of the case is
whether the evidence is direct, that is, whether it shows that the impermissible criterion played some part
in the decision-making process. See Hopkins, at 1791; Grant, 880 F.2d at 1569. If plaintiff provides such
evidence, the fact-finder must then determine whether the evidence shows that the impermissible
criterion played a motivating or substantial part in the hiring decision. Grant, 880 F.2d at 1569.
As we found above, the evidence shows that Barbano’s gender was clearly a factor in the hiring decision.
That the discrimination played a substantial role in that decision is shown by the importance of the
recommendation to the Board. As Rafte testified, the Board utilizes a committee system, and so the Board
“usually accepts” a committee’s recommendation, as it did here when it unanimously voted to appoint
Wagner. Had the Board distanced itself from Barbano’s allegations of discrimination and attempted to
ensure that it was not relying upon illegitimate criteria in adopting the Committee’s recommendation, the
evidence that discrimination played a substantial role in the Board’s decision would be significantly

Saylor URL: http://www.saylor.org/books

Saylor.org
1202

weakened. The Board showed no inclination to take such actions, however, and in adopting the
discriminatory recommendation allowed illegitimate criteria to play a substantial role in the hiring
decision.
The district court thus properly required appellants to show that the Board would not have hired Barbano
in the absence of discrimination. “The employer has not yet been shown to be a violator, but neither is it
entitled to the…presumption of good faith concerning its employment decisions. At this point the
employer may be required to convince the fact-finder that, despite the smoke, there is no fire.” Hopkins,
at 1798-99 (O’Connor, J., concurring).
Judge McAvoy noted in his opinion that appellants claimed they chose Wagner over Barbano because he
was better qualified in the following areas: (1) interest in veterans’ affairs; (2) experience in the military;
(3) tactfulness; and (4) experience supervising an office. The judge found that the evidence before him
supported only appellants’ first and second reasons for refusing to hire Barbano, but acknowledged that
the Committee members “were enamored with Wagner’s military record and involvement with veterans’
organizations.” However, neither of these is listed as a job requirement in the job description, although
the district court found that membership in a veterans’ organization may indicate an interest in veterans’
affairs. Nonetheless, the district court found that given Barbano’s “education and experience in social
services,” appellants failed to carry their burden of proving by a preponderance of the evidence that,
absent discrimination, they would not have hired Barbano.
The district court properly held appellants to a preponderance of the evidence standard. Hopkins, 109 S.
Ct. at 1795.…
At the time of the hiring decision in 1980, Barbano had been a Social Welfare Examiner for Madison
County for the three previous years. In this position, she determined the eligibility of individuals for
public assistance, medicaid or food stamps, and would then issue or deny the individual’s application
based on all federal, state and local regulations pertaining to the program from which the individual was
seeking assistance. Barbano was thus familiar with the operation of public assistance programs, knew how
to fill out forms relating to benefits and had become familiar with a number of welfare agencies that could
be of use to veterans. Barbano was also working towards an Associate Degree in Human Services at the

Saylor URL: http://www.saylor.org/books

Saylor.org
1203

time. Rafte testified that Barbano’s resume was “very impressive.” Moreover, Barbano, unlike Wagner,
was a resident of Madison County, and according to Rafte, a candidate’s residency in the county was
considered to be an advantage. Finally, Barbano had also enlisted in the United States Marine Corps in
1976, but during recruit training had been given a vaccine that affected her vision. She had received an
honorable discharge shortly thereafter.
Wagner had nine years experience as an Air Force Personnel Supervisor, maintaining personnel records,
had received a high school equivalency diploma and took several extension classes in management. He
had been honorably discharged from the Air Force in 1965 with the rank of Staff Sergeant. Wagner was a
member of the American Legion, and his application for the position included recommendations from two
American Legion members. However, for the six years prior to his appointment as Director, Wagner’s sole
paid employment was as a school bus driver and part-time bartender at the American Legion. Wagner
admitted that before he was hired he had no knowledge of federal, state and local laws, rules and
regulations pertaining to veterans’ benefits and services, or knowledge of the forms, methods and
procedures used to process veteran benefits claims. Wagner also had not maintained liaison with welfare
agencies and was unfamiliar with the various welfare agencies that existed in the county.
To be sure, both candidates were qualified for the Director’s position, and it is not our job—nor was it the
district court’s—to decide which one was preferable. However, there is nothing to indicate that Judge
McAvoy misconceived his function in this phase of the case, which was to decide whether appellants failed
to prove by a preponderance of the evidence that they would not have hired Barbano even if they had not
discriminated against her. The judge found that defendants had not met that burden. We must decide
whether that finding was clearly erroneous, and we cannot say that it was.

CASE QUESTIONS
1.

Madison County contended that Barbano needed to provide “direct evidence” of discrimination that had
played a motivating or substantial part in the decision. What would such evidence look like? Is it likely
that most plaintiffs who are discriminated against because of their gender would be able to get “direct
evidence” that gender was a motivating or substantial factor?

Saylor URL: http://www.saylor.org/books

Saylor.org
1204

2.

The “clearly erroneous” standard is applied here, as it is in many cases where appellate courts review trial
court determinations. State the test, and say why the appellate court believed that the trial judge’s ruling
was not “clearly erroneous.”

Title VII and Hostile Work Environment
Duncan v. General Motors Corporation
300 F.3d 928 (8th Cir. 2002)
OPINION BY HANSEN, Circuit Judge.
The Junior College District of St. Louis (the College) arranged for Diana Duncan to provide in-house
technical training at General Motors Corporation’s (GMC) manufacturing facility in Wentzville, Missouri.
Throughout her tenure at GMC, Duncan was subjected to unwelcome attention by a GMC employee,
James Booth, which culminated in Duncan’s resignation. Duncan subsequently filed this suit under Title
VII of the Civil Rights Act and the Missouri Human Rights Act, see 42 U.S.C. §§ 2000e-2000e-17; Mo.
Rev. Stat. §§ 213.010-213.137,2 alleging that she was sexually harassed and constructively discharged. A
jury found in favor of Duncan and awarded her $4600 in back pay, $700,000 in emotional distress
damages on her sexual harassment claim, and $300,000 in emotional distress damages on her
constructive discharge claim. GMC appeals from the district court’s denial of its post trial motion for
judgment as a matter of law, and the district court’s award of attorneys’ fees attendant to the post trial
motion. We reverse.

I.
Diana Duncan worked as a technical training clerk in the high-tech area at GMC as part of the College’s
Center for Business, Industry, and Labor program from August 1994 until May 1997. Duncan provided inhouse training support to GMC employees.
Duncan first learned about the College’s position at GMC from Booth, a United Auto Workers Union
technology training coordinator for GMC. Booth frequented the country club where Duncan worked as a

Saylor URL: http://www.saylor.org/books

Saylor.org
1205

waitress and a bartender. Booth asked Duncan if she knew anyone who had computer and typing skills
and who might be interested in a position at GMC. Duncan expressed interest in the job. Booth brought
the pre-employment forms to Duncan at the country club, and he forwarded her completed forms to Jerry
Reese, the manager of operations, manufacturing, and training for the College. Reese arranged to
interview Duncan at GMC. Reese, Booth, and Ed Ish, who was Booth’s management counterpart in the
high-tech area of the GMC plant, participated in the interview. Duncan began work at GMC in August
1994.
Two weeks after Duncan began working at GMC, Booth requested an off-site meeting with her at a local
restaurant. Booth explained to Duncan that he was in love with a married coworker and that his own
marriage was troubled. Booth then propositioned Duncan by asking her if she would have a relationship
with him. Duncan rebuffed his advance and left the restaurant. The next day Duncan mentioned the
incident to the paint department supervisor Joe Rolen, who had no authority over Booth. Duncan did not
report Booth’s conduct to either Reese (her supervisor) at the College or Ish (Booth’s management
counterpart) at GMC. However, she did confront Booth, and he apologized for his behavior. He made no
further such “propositions.” Duncan stated that Booth’s manner toward her after she declined his advance
became hostile, and he became more critical of her work. For example, whenever she made a
typographical error, he told her that she was incompetent and that he should hire a “Kelly Services”
person to replace her. Duncan admitted that Booth’s criticisms were often directed at other employees as
well, including male coworkers.
Duncan testified to numerous incidents of Booth’s inappropriate behavior. Booth directed Duncan to
create a training document for him on his computer because it was the only computer with the necessary
software. The screen saver that Booth had selected to use on his computer was a picture of a naked
woman. Duncan testified to four or five occasions when Booth would unnecessarily touch her hand when
she handed him the telephone. In addition, Booth had a planter in his office that was shaped like a
slouched man wearing a sombrero. The planter had a hole in the front of the man’s pants that allowed for
a cactus to protrude. The planter was in plain view to anyone entering Booth’s office. Booth also kept a
child’s pacifier that was shaped like a penis in his office that he occasionally showed to his coworkers and
specifically to Duncan on two occasions.

Saylor URL: http://www.saylor.org/books

Saylor.org
1206

In 1995, Duncan requested a pay increase and told Booth that she would like to be considered for an
illustrator’s position. Booth said that she would have to prove her artistic ability by drawing his planter.
Duncan objected, particularly because previous applicants for the position were required to draw
automotive parts and not his planter. Ultimately, Duncan learned that she was not qualified for the
position because she did not possess a college degree.
Additionally in 1995, Booth and a College employee created a “recruitment” poster that was posted on a
bulletin board in the high-tech area. The poster portrayed Duncan as the president and CEO of the Man
Hater’s Club of America. It listed the club’s membership qualifications as: “Must always be in control of:
(1) Checking, Savings, all loose change, etc.; (2) (Ugh) Sex; (3) Raising children our way!; (4) Men must
always do household chores; (5) Consider T.V. Dinners a gourmet meal.”…
On May 5, 1997, Booth asked Duncan to type a draft of the beliefs of the “He-Men Women Hater’s Club.”
The beliefs included the following:
—Constitutional Amendment, the 19th, giving women [the] right to vote should be repealed. Real He-Men
indulge in a lifestyle of cursing, using tools, handling guns, driving trucks, hunting and of course, drinking
beer.
—Women really do have coodies [sic] and they can spread.
—Women [are] the cause of 99.9 per cent of stress in men.
—Sperm has a right to live.
—All great chiefs of the world are men.
—Prostitution should be legalized.
Duncan refused to type the beliefs and resigned two days later.
Duncan testified that she complained to anyone who would listen to her about Booth’s behavior,
beginning with paint department supervisor Joe Rolen after Booth propositioned her in 1994. Duncan

Saylor URL: http://www.saylor.org/books

Saylor.org
1207

testified that between 1994 and 1997 she complained several times to Reese at the College about Booth’s
behavior, which would improve at least in the short term after she spoke with Reese.…
Duncan filed a charge of sex discrimination with the Equal Employment Opportunity Commission
(EEOC) on October 30, 1997. The EEOC issued Duncan a right to sue notice on April 17, 1998. Alleging
sexual harassment and constructive discharge, Duncan filed suit against the College and GMC under both
Title VII of the Civil Rights Act and the Missouri Human Rights Act. Duncan settled with the College prior
to trial. After the jury found in Duncan’s favor on both counts against GMC, GMC filed a post-trial motion
for judgment as a matter of law or, alternatively, for a new trial. The district court denied the motion. The
district court also awarded Duncan attorneys’ fees in conjunction with GMC’s post-trial motion. GMC
appeals.

II.
A. Hostile Work Environment
GMC argues that it was entitled to judgment as a matter of law on Duncan’s hostile work environment
claim because she failed to prove a prima facie case. We agree.…
It is undisputed that Duncan satisfies the first two elements of her prima facie case: she is a member of a
protected group and Booth’s attention was unwelcome. We also conclude that the harassment was based
on sex.…Although there is some evidence in the record that indicates some of Booth’s behavior, and the
resulting offensive and disagreeable atmosphere, was directed at both male and female employees, GMC
points to ten incidents when Booth’s behavior was directed at Duncan alone. GMC concedes that five of
these ten incidents could arguably be based on sex: (1) Booth’s proposition for a “relationship”; (2)
Booth’s touching of Duncan’s hand; (3) Booth’s request that Duncan sketch his planter; (4) the Man
Hater’s Club poster; and (5) Booth’s request that Duncan type the He-Men Women Haters beliefs. “A
plaintiff in this kind of case need not show…that only women were subjected to harassment, so long as she
shows that women were the primary target of such harassment.” We conclude that a jury could reasonably
find that Duncan and her gender were the overriding themes of these incidents. The evidence is sufficient
to support the jury finding that the harassment was based on sex.

Saylor URL: http://www.saylor.org/books

Saylor.org
1208

We agree, however, with GMC’s assertion that the alleged harassment was not so severe or pervasive as to
alter a term, condition, or privilege of Duncan’s employment.…To clear the high threshold of actionable
harm, Duncan has to show that “the workplace is permeated with discriminatory intimidation, ridicule,
and insult.” Harris v. Forklift Systems, Inc., 510 U.S. 17, 21, 126 L. Ed. 2d 295, 114 S. Ct. 367 (1993)
(internal quotations omitted). “Conduct that is not severe or pervasive enough to create an objectively
hostile or abusive work environment—an environment that a reasonable person would find hostile or
abusive—is beyond Title VII’s purview.” Oncale, 523 U.S. at 81 (internal quotation omitted). Thus, the
fourth part of a hostile environment claim includes both objective and subjective components: an
environment that a reasonable person would find hostile and one that the victim actually perceived as
abusive. Harris, 510 U.S. at 21-22. In determining whether the conduct is sufficiently severe or pervasive,
we look to the totality of the circumstances, including the “frequency of the discriminatory conduct; its
severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it
unreasonably interferes with an employee’s work performance.”…These standards are designed to “filter
out complaints attacking the ordinary tribulations of the workplace, such as the sporadic use of abusive
language, gender-related jokes, and occasional teasing.” Faragher v. City of Boca Raton, 524 U.S. 775, 788,
141 L. Ed. 2d 662, 118 S. Ct. 2275 (1998) (internal quotations omitted).
The evidence presented at trial illustrates that Duncan was upset and embarrassed by the posting of the
derogatory poster and was disturbed by Booth’s advances and his boorish behavior; but, as a matter of
law, she has failed to show that these occurrences in the aggregate were so severe and extreme that a
reasonable person would find that the terms or conditions of Duncan’s employment had been
altered.…Numerous cases have rejected hostile work environment claims premised upon facts equally or
more egregious than the conduct at issue here. See, e.g., Shepherd v. Comptroller of Pub. Accounts, 168
F.3d 871, 872, 874 (5th Cir.) (holding that several incidents over a two-year period, including the
comment “your elbows are the same color as your nipples,” another comment that plaintiff had big thighs,
repeated touching of plaintiff’s arm, and attempts to look down the plaintiff’s dress, were insufficient to
support hostile work environment claim), cert. denied, 528 U.S. 963, 145 L. Ed. 2d 308, 120 S. Ct. 395
(1999); Adusumilli v. City of Chicago, 164 F.3d 353, 357, 361-62 (7th Cir. 1998) (holding conduct
insufficient to support hostile environment claim when employee teased plaintiff, made sexual jokes

Saylor URL: http://www.saylor.org/books

Saylor.org
1209

aimed at her, told her not to wave at police officers “because people would think she was a prostitute,”
commented about low-necked tops, leered at her breasts, and touched her arm, fingers, or buttocks on
four occasions), cert. denied, 528 U.S. 988, 145 L. Ed. 2d 367, 120 S. Ct. 450 (1999); Black v. Zaring
Homes,, Inc., 104 F.3d 822, 823-24, 826 (6th Cir.) (reversing jury verdict and holding behavior merely
offensive and insufficient to support hostile environment claim when employee reached across plaintiff,
stating “nothing I like more in the morning than sticky buns” while staring at her suggestively; suggested
to plaintiff that parcel of land be named “Hootersville,” “Titsville,” or “Twin Peaks”; and asked “weren’t
you there Saturday night dancing on the tables?” while discussing property near a biker bar), cert. denied,
522 U.S. 865, 139 L. Ed. 2d 114, 118 S. Ct. 172 (1997); Weiss v. Coca-Cola Bottling Co., 990 F.2d 333, 337
(7th Cir. 1993) (holding no sexual harassment when plaintiff’s supervisor asked plaintiff for dates, asked
about her personal life, called her a “dumb blond,” put his hand on her shoulder several times, placed “I
love you” signs at her work station, and attempted to kiss her twice at work and once in a bar).
Booth’s actions were boorish, chauvinistic, and decidedly immature, but we cannot say they created an
objectively hostile work environment permeated with sexual harassment. Construing the evidence in the
light most favorable to Duncan, she presented evidence of four categories of harassing conduct based on
her sex: a single request for a relationship, which was not repeated when she rebuffed it, four or five
isolated incidents of Booth briefly touching her hand, a request to draw a planter, and teasing in the form
of a poster and beliefs for an imaginary club. It is apparent that these incidents made Duncan
uncomfortable, but they do not meet the standard necessary for actionable sexual harassment. It is worth
noting that Duncan fails to even address this component of her prima facie case in her brief. We conclude
as a matter of law that she did not show a sexually harassing hostile environment sufficiently severe or
pervasive so as to alter the conditions of her employment, a failure that dooms Duncan’s hostile work
environment claim. See Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67, 91 L. Ed. 2d 49, 106 S. Ct. 2399
(1986).
For the foregoing reasons, we reverse the district court’s denial of judgment as a matter of law. Because
GMC should have prevailed on its post-trial motion, the award of attorneys’ fees is likewise vacated.
RICHARD S. ARNOLD, Circuit Judge, dissenting.

Saylor URL: http://www.saylor.org/books

Saylor.org
1210

The Court concludes that the harassment suffered by Ms. Duncan was not so severe or pervasive as to
alter a term, condition, or privilege of her employment, and that, therefore, GMC is entitled to judgment
as a matter of law on her hostile-work environment and constructive-discharge claims. I respectfully
disagree.
Ms. Duncan was subjected to a long series of incidents of sexual harassment in her workplace, going far
beyond “gender-related jokes and occasional teasing.” Faragher v. City of Boca Raton, 524 U.S. 775, 788
(1988). When the evidence is considered in the light most favorable to her, and she is given the benefit of
all reasonable inferences, there is “substantial evidence to sustain the cause of action.” Stockmen’s
Livestock Market, Inc. v. Norwest Bank of Sioux City, 135 F.3d 1236, 1240 (8th Cir. 1998) In Ms. Duncan’s
case, a jury reached the conclusion that Mr. Booth’s offensive behavior created a hostile work
environment. I believe this determination was reasonable and supported by ample evidence.
Ms. Duncan was subjected to a sexual advance by her supervisor within days of beginning her job. This
proposition occurred during work hours and was a direct request for a sexual relationship. The Court
characterizes this incident as a “single request,” (but) [t]his description minimizes the effect of the sexual
advance on Ms. Duncan’s working conditions. During the months immediately following this incident,
Mr. Booth became hostile to Ms. Duncan, increased his criticism of her work, and degraded her
professional capabilities in front of her peers. Significantly, there is no suggestion that this hostile
behavior occurredbefore Ms. Duncan refused his request for sex. From this evidence, a jury could easily
draw the inference that Mr. Booth changed his attitude about Ms. Duncan’s work because she rejected his
sexual advance.
Further, this sexual overture was not an isolated incident. It was only the beginning of a string of
degrading actions that Mr. Booth directed toward Ms. Duncan based on her sex. This inappropriate
behavior took many forms, from physical touching to social humiliation to emotional intimidation. For
example, Mr. Booth repeatedly touched Ms. Duncan inappropriately on her hand. He publicly singled her
out before her colleagues as a “Man Hater” who “must always be in control of” sex. He required her to
choose between drawing a vulgar planter displayed in his office or not being considered for a promotion,

Saylor URL: http://www.saylor.org/books

Saylor.org
1211

an unfair choice that would likely intimidate a reasonable person from seeking further career
advancement.
The Court cites cases in which our sister Circuits have rejected hostile-work environment claims premised
upon facts that the Court determines to be “equally or more egregious” than the conduct at issue here. I do
not agree that Ms. Duncan experienced less severe harassment than those plaintiffs. For example, in
Weiss v. Coca-Cola Bottling Co., 990 F.2d 333 (7th Cir. 1993), the plaintiff did not allege that her work
duties or evaluations were different because of her sex. This is not the situation Ms. Duncan faced. She
was given specific tasks of a sexually charged nature, such as typing up the minutes of the “He-Man
Women Hater’s Club.” Performing this “function” was presented to her as a required duty of her job.
Also Ms. Duncan was subjected to allegations that she was professionally “incompetent because of her
sex.”…She adduced evidence of this factor when she testified that after she rejected his sexual advance,
Mr. Booth became more critical of her work. With the request for her to draw the planter for a promotion,
Ms. Duncan also faced “conduct that would prevent her from succeeding in the workplace,” a fact that Ms.
Shepherd could not point to in her case. Additionally, Ms. Duncan was “propositioned” to sleep with her
employer…a claim not made by Ms. Shepherd.
Finally, we note that in Ms. Duncan’s case the harassing acts were directed specifically at her. The Court
in Black v. Zaring Homes, 104 F.3d 822, 826 (6th Cir.), cert. denied, 522 U.S. 865, 139 L. Ed. 2d 114, 118
S. Ct. 172 (1997), stated that the lack of specific comments to the plaintiff supported the conclusion that
the defendant’s conduct was not severe enough to create actionable harm. By contrast, in the present case,
a jury could reasonably conclude that Ms. Duncan felt particularly humiliated and degraded by Mr.
Booth’s behavior because she alone was singled out for this harassment.
Our own Court’s Title VII jurisprudence suggests that Ms. Duncan experienced enough offensive conduct
to constitute sexual harassment. For example, in Breeding v. Arthur J. Gallagher and Co. we reversed a
grant of summary judgment to an employer, stating that a supervisor who “fondled his genitals [**25] in
front of” a female employee and “used lewd and sexually inappropriate language” could create an
environment severe enough to be actionable under Title VII. 164 F.3d 1151, 1159 (8th Cir. 1999). In Rorie
v. United Parcel Service, we concluded that a work environment in which “a supervisor pats a female

Saylor URL: http://www.saylor.org/books

Saylor.org
1212

employee on the back, brushes up against her, and tells her she smells good” could be found by a jury to
be a hostile work environment. 151 F.3d 757, 762 (8th Cir. 1998). Is it clear that the women in these cases
suffered harassment greater than Ms. Duncan? I think not.
We have acknowledged that “there is no bright line between sexual harassment and merely unpleasant
conduct, so a jury’s decision must generally stand unless there is trial error.” Hathaway v. Runyon, 132
F.3d 1214, 1221 (8th Cir. 1998). We have also ruled that “once there is evidence of improper conduct and
subjective offense, the determination of whether the conduct rose to the level of abuse is largely in the
hands of the jury.” Howard v. Burns Bros., Inc., 149 F.3d 835, 840 (8th Cir. 1998). The Court admits that
Ms. Duncan took subjective offense to Mr. Booth’s behavior and characterizes Mr. Booth’s behavior as
“boorish, chauvinistic, and decidedly immature.” Thus, the Court appears to agree that Mr. Booth’s
behavior was “improper conduct.” I believe the Court errs in deciding as a matter of law that the jury did
not act reasonably in concluding that Ms. Duncan faced severe or pervasive harassment that created a
hostile work environment.
Therefore, I dissent from the Court’s conclusion that Ms. Duncan did not present sufficient evidence to
survive judgment as a matter of law on her hostile work-environment and constructive-discharge claims.

CASE QUESTIONS
1.

Which opinion is more persuasive to you—the majority opinion or the dissenting opinion?

2.

“Numerous cases have rejected hostile work environment claims premised upon facts equally or more
egregious than the conduct at issue here.” By what standard or criteria does the majority opinion
conclude that Duncan’s experiences were no worse than those mentioned in the other cases?

3.

Should the majority on the appeals court substitute its judgment for that of the jury?

Age Discrimination: Burden of Persuasion
Gross v. FBL Financial Services, Inc.
557 U.S. ___ (2009)
JUSTICE CLARENCE THOMAS delivered the opinion of the court.

Saylor URL: http://www.saylor.org/books

Saylor.org
1213

I
Petitioner Jack Gross began working for respondent FBL Financial Group, Inc. (FBL), in 1971. As of 2001,
Gross held the position of claims administration director. But in 2003, when he was 54 years old, Gross
was reassigned to the position of claims project coordinator. At that same time, FBL transferred many of
Gross’ job responsibilities to a newly created position—claims administration manager. That position was
given to Lisa Kneeskern, who had previously been supervised by Gross and who was then in her early
forties. Although Gross (in his new position) and Kneeskern received the same compensation, Gross
considered the reassignment a demotion because of FBL’s reallocation of his former job responsibilities to
Kneeskern.
In April 2004, Gross filed suit in District Court, alleging that his reassignment to the position of claims
project coordinator violated the ADEA, which makes it unlawful for an employer to take adverse action
against an employee “because of such individual’s age.” 29 U. S. C. §623(a). The case proceeded to trial,
where Gross introduced evidence suggesting that his reassignment was based at least in part on his age.
FBL defended its decision on the grounds that Gross’ reassignment was part of a corporate restructuring
and that Gross’ new position was better suited to his skills.
At the close of trial, and over FBL’s objections, the District Court instructed the jury that it must return a
verdict for Gross if he proved, by a preponderance of the evidence, that FBL “demoted [him] to claims
projec[t] coordinator” and that his “age was a motivating factor” in FBL’s decision to demote him. The
jury was further instructed that Gross’ age would qualify as a “‘motivating factor,’ if [it] played a part or a
role in [FBL]’s decision to demote [him].” The jury was also instructed regarding FBL’s burden of proof.
According to the District Court, the “verdict must be for [FBL]…if it has been proved by the
preponderance of the evidence that [FBL] would have demoted [Gross] regardless of his age.” Ibid. The
jury returned a verdict for Gross, awarding him $46,945 in lost compensation. FBL challenged the jury
instructions on appeal. The United States Court of Appeals for the Eighth Circuit reversed and remanded
for a new trial, holding that the jury had been incorrectly instructed under the standard established
inPrice Waterhouse v. Hopkins, 490 U. S. 228 (1989). In Price Waterhouse, this Court addressed the
proper allocation of the burden of persuasion in cases brought under Title VII of the Civil Rights Act of

Saylor URL: http://www.saylor.org/books

Saylor.org
1214

1964, when an employee alleges that he suffered an adverse employment action because of both
permissible and impermissible considerations—i.e., a “mixed-motives” case. 490 U. S., at 232, 244–247
(plurality opinion). The Price Waterhouse decision was splintered. Four Justices joined a plurality
opinion, and three Justices dissented. Six Justices ultimately agreed that if a Title VII plaintiff shows that
discrimination was a “motivating” or a “ ‘substantial’ “ factor in the employer’s action, the burden of
persuasion should shift to the employer to show that it would have taken the same action regardless of
that impermissible consideration. Justice O’Connor further found that to shift the burden of persuasion to
the employer, the employee must present “direct evidence that an illegitimate criterion was a substantial
factor in the [employment] decision.”…
Because Gross conceded that he had not presented direct evidence of discrimination, the Court of Appeals
held that the District Court should not have given the mixed-motives instruction. Ibid. Rather, Gross
should have been held to the burden of persuasion applicable to typical, non-mixed-motives claims; the
jury thus should have been instructed only to determine whether Gross had carried his burden of
“prov[ing] that age was the determining factor in FBL’s employment action.”
We granted certiorari, 555 U.S. ___ (2008), and now vacate the decision of the Court of Appeals.

II
The parties have asked us to decide whether a plaintiff must “present direct evidence of discrimination in
order to obtain a mixed-motive instruction in a non-Title VII discrimination case.” Before reaching this
question, however, we must first determine whether the burden of persuasion ever shifts to the party
defending an alleged mixed-motives discrimination claim brought under the ADEA. We hold that it does
not.

A
Petitioner relies on this Court’s decisions construing Title VII for his interpretation of the ADEA. Because
Title VII is materially different with respect to the relevant burden of persuasion, however, these decisions
do not control our construction of the ADEA.

Saylor URL: http://www.saylor.org/books

Saylor.org
1215

In Price Waterhouse, a plurality of the Court and two Justices concurring in the judgment determined
that once a “plaintiff in a Title VII case proves that [the plaintiff’s membership in a protected class] played
a motivating part in an employment decision, the defendant may avoid a finding of liability only by
proving by a preponderance of the evidence that it would have made the same decision even if it had not
taken [that factor] into account.” 490 U. S., at 258; see also id., at 259–260 (opinion of White, J.); id., at
276 (opinion of O’Connor, J.). But as we explained in Desert Palace, Inc. v. Costa, 539 U. S. 90, 94–95
(2003), Congress has since amended Title VII by explicitly authorizing discrimination claims in which an
improper consideration was “a motivating factor” for an adverse employment decision. See 42 U. S. C.
§2000e–2(m) (providing that “an unlawful employment practice is established when the complaining
party demonstrates that race, color, religion, sex, or national origin was a motivating factor for any
employment practice, even though other factors also motivated the practice” (emphasis added))…
This Court has never held that this burden-shifting framework applies to ADEA claims. And, we decline to
do so now. When conducting statutory interpretation, we “must be careful not to apply rules applicable
under one statute to a different statute without careful and critical examination.” Unlike Title VII, the
ADEA’s text does not provide that a plaintiff may establish discrimination by showing that age was simply
a motivating factor. Moreover, Congress neglected to add such a provision to the ADEA when it amended
Title VII to add §§2000e–2(m) and 2000e–5(g)(2)(B), even though it contemporaneously amended the
ADEA in several ways.…
We cannot ignore Congress’ decision to amend Title VII’s relevant provisions but not make similar
changes to the ADEA. When Congress amends one statutory provision but not another, it is presumed to
have acted intentionally.…As a result, the Court’s interpretation of the ADEA is not governed by Title VII
decisions such as Desert Palace and Price Waterhouse.

B
Our inquiry therefore must focus on the text of the ADEA to decide whether it authorizes a mixed-motives
age discrimination claim. It does not. “Statutory construction must begin with the language employed by
Congress and the assumption that the ordinary meaning of that language accurately expresses the
legislative purpose.”…The ADEA provides, in relevant part, that “[i]t shall be unlawful for an employer…to

Saylor URL: http://www.saylor.org/books

Saylor.org
1216

fail or refuse to hire or to discharge any individual or otherwise discriminate against any individual with
respect to his compensation, terms, conditions, or privileges of employment, because of such individual’s
age.” 29 U. S. C. §623(a)(1) (emphasis added).
The words “because of” mean “by reason of: on account of.” Webster’s Third New International Dictionary
194 (1966); see also Oxford English Dictionary 746 (1933) (defining “because of” to mean “By reason of,
on account of” (italics in original)); The Random House Dictionary of the English Language 132 (1966)
(defining “because” to mean “by reason; on account”). Thus, the ordinary meaning of the ADEA’s
requirement that an employer took adverse action “because of” age is that age was the “reason” that the
employer decided to act.…To establish a disparate-treatment claim under the plain language of the ADEA,
therefore, a plaintiff must prove that age was the “but-for” cause of the employer’s adverse decision.…
It follows, then, that under §623(a)(1), the plaintiff retains the burden of persuasion to establish that age
was the “but-for” cause of the employer’s adverse action. Indeed, we have previously held that the burden
is allocated in this manner in ADEA cases. See Kentucky Retirement Systems v. EEOC, 554 U. S. ____.
And nothing in the statute’s text indicates that Congress has carved out an exception to that rule for a
subset of ADEA cases. Where the statutory text is “silent on the allocation of the burden of persuasion,”
we “begin with the ordinary default rule that plaintiffs bear the risk of failing to prove their
claims.”Schaffer v. Weast, 546 U. S. 49, 56 (2005)…
Hence, the burden of persuasion necessary to establish employer liability is the same in alleged mixedmotives cases as in any other ADEA disparate-treatment action. A plaintiff must prove by a
preponderance of the evidence (which may be direct or circumstantial), that age was the “but-for” cause of
the challenged employer decision.

III
Finally, we reject petitioner’s contention that our interpretation of the ADEA is controlled by Price
Waterhouse, which initially established that the burden of persuasion shifted in alleged mixed-motives
Title VII claims. In any event, it is far from clear that the Court would have the same approach were it to
consider the question today in the first instance.

Saylor URL: http://www.saylor.org/books

Saylor.org
1217

Whatever the deficiencies of Price Waterhouse in retrospect, it has become evident in the years since that
case was decided that its burden-shifting framework is difficult to apply. For example, in cases tried to a
jury, courts have found it particularly difficult to craft an instruction to explain its burden-shifting
framework.…Thus, even if Price Waterhouse was doctrinally sound, the problems associated with its
application have eliminated any perceivable benefit to extending its framework to ADEA claims.

IV
We hold that a plaintiff bringing a disparate-treatment claim pursuant to the ADEA must prove, by a
preponderance of the evidence, that age was the “but-for” cause of the challenged adverse employment
action. The burden of persuasion does not shift to the employer to show that it would have taken the
action regardless of age, even when a plaintiff has produced some evidence that age was one motivating
factor in that decision. Accordingly, we vacate the judgment of the Court of Appeals and remand the case
for further proceedings consistent with this opinion.
It is so ordered.

CASE QUESTIONS
1.

What is the practical effect of this decision? Will plaintiffs with age-discrimination cases find it harder to
win after Gross?

2.

As Justice Thomas writes about it, does “but-for” cause here mean the “sole cause”? Must plaintiffs now
eliminate any other possible cause in order to prevail in an ADEA lawsuit?

3.

Based on this opinion, if the employer provides a nondiscriminatory reason for the change in the
employee’s status (such as “corporate restructuring” or “better alignment of skills”), does the employer
bear any burden of showing that those are not just words but that, for example, the restructuring really
does make sense or that the “skills” really do line up better in the new arrangement?

4.

If the plaintiff was retained at the same salary as before, how could he have a “discrimination” complaint,
since he still made the same amount of money?

5.

The case was decided by a 5-4 majority. A dissent was filed by Justice Stevens, and a separate dissent by
Justice Breyer, joined by Justices Ginsburg and Souter. You can access those
at http://www.law.cornell.edu/supct/pdf/08-441P.ZD1.

Saylor URL: http://www.saylor.org/books

Saylor.org
1218

Disability Discrimination
Toyota v. Williams
534 U.S. 184 (2000)

Factual Background
Ella Williams’s job at the Toyota manufacturing plant involved using pneumatic tools. When her hands
and arms began to hurt, she consulted a physician and was diagnosed with carpal tunnel syndrome. The
doctor advised her not to work with any pneumatic tools or lift more than twenty pounds. Toyota shifted
her to a different position in the quality control inspection operations (QCIO) department, where
employees typically performed four different tasks. Initially, Williams was given two tasks, but Toyota
changed its policy to require all QCIO employees to rotate through all four tasks. When she performed the
“shell body audit,” she had to hold her hands and arms up around shoulder height for several hours at a
time.
She soon began to experience pain in her neck and shoulders. When she asked permission to do only the
two tasks that she could perform without difficulty, she was refused. According to Toyota, Williams then
began missing work regularly.
In 1997, Toyota Motor Manufacturing, Kentucky, Inc. terminated Ella Williams, citing her poor
attendance record. Subsequently, claiming to be disabled from performing her automobile assembly line
job by carpal tunnel syndrome and related impairments, Williams sued Toyota for failing to provide her
with a reasonable accommodation as required by the Americans with Disabilities Act (ADA) of 1990.
Granting Toyota summary judgment, the district court held that Williams’s impairment did not qualify as
a disability under the ADA because it had not substantially limited any major life activity and that there
was no evidence that Williams had had a record of a substantially limiting impairment. In reversing, the
court of appeals found that the impairments substantially limited Williams in the major life activity of
performing manual tasks. Because her ailments prevented her from doing the tasks associated with

Saylor URL: http://www.saylor.org/books

Saylor.org
1219

certain types of manual jobs that require the gripping of tools and repetitive work with hands and arms
extended at or above shoulder levels for extended periods of time, the appellate court concluded that
Williams demonstrated that her manual disability involved a class of manual activities affecting the ability
to perform tasks at work.
JUSTICE SANDRA DAY O’CONNOR delivered the unanimous opinion of the court.
When it enacted the ADA in 1990, Congress found that some 43 million Americans have one or more
physical or mental disabilities. If Congress intended everyone with a physical impairment that precluded
the performance of some isolated, unimportant, or particularly difficult manual task to qualify as
disabled, the number of disabled Americans would surely have been much higher. We therefore hold that
to be substantially limited in performing manual tasks, an individual must have an impairment that
prevents or severely restricts the individual from doing activities that are of central importance to most
people’s daily lives. The impairments impact must also be permanent or long-term.
When addressing the major life activity of performing manual tasks, the central inquiry must be whether
the claimant is unable to perform the variety of tasks central to most people’s daily lives, not whether the
claimant is unable to perform the tasks associated with her specific job. In this case, repetitive work with
hands and arms extended at or above shoulder levels for extended periods of time is not an important part
of most people’s daily lives. The court, therefore, should not have considered respondent’s inability to do
such manual work in or specialized assembly line job as sufficient proof that she was substantially limited
in performing manual tasks.
At the same time, the Court of Appeals appears to have disregarded the very type of evidence that it
should have focused upon. It treated as irrelevant “[t]he fact that [respondent] can…ten[d] to her personal
hygiene [and] carr[y]out personal or household chores.” Yet household chores, bathing, and brushing
one’s teeth are among the types of manual tasks of central importance to people’s daily lives, and should
have been part of the assessment of whether respondent was substantially limited in performing manual
tasks.

Saylor URL: http://www.saylor.org/books

Saylor.org
1220

The District Court noted that at the time respondent sought an accommodation from petitioner, she
admitted that she was able to do the manual tasks required by her original two jobs in QCIO. In addition,
according to respondent’s deposition testimony, even after her condition worsened, she could still brush
her teeth, wash her face, bathe, tend her flower garden, fix breakfast, do laundry, and pick up around the
house. The record also indicates that her medical conditions caused her to avoid sweeping, to quit
dancing, to occasionally seek help dressing, and to reduce how often she plays with her children, gardens,
and drives long distances. But these changes in her life did not amount to such severe restrictions in the
activities that are of central importance to most people’s daily lives that they establish a manual task
disability as a matter of law. On this record, it was therefore inappropriate for the Court of Appeals to
grant partial summary judgment to respondent on the issue of whether she was substantially limited in
performing manual tasks, and its decision to do so must be reversed.
Accordingly, we reverse the Court of Appeals’ judgment granting partial summary judgment to
respondent and remand the case for further proceedings consistent with this opinion.

CASE QUESTIONS
1.

What is the court’s most important “finding of fact” relative to hands and arms? How does this relate to
the statutory language that Congress created in the ADA?

2.

The case is remanded to the lower courts “for further proceedings consistent with this opinion.” In
practical terms, what does that mean for this case?

Saylor URL: http://www.saylor.org/books

Saylor.org
1221

30.5 Summary and Exercises
Summary
For the past forty-eight years, Title VII of the Civil Rights Act of 1964 has prohibited employment
discrimination based on race, religion, sex, or national origin. Any employment decision, including hiring,
promotion, and discharge, based on one of these factors is unlawful and subjects the employer to an
award of back pay, promotion, or reinstatement. The Equal Employment Opportunity Commission
(EEOC) may file suits, as may the employee—after the commission screens the complaint.
Two major types of discrimination suits are those for disparate treatment (in which the employer
intended to discriminate) and disparate impact (in which, regardless of intent, the impact of a particular
non-job-related practice has a discriminatory effect). In matters of religion, the employer is bound not
only to refrain from discrimination based on an employee’s religious beliefs or preferences but also to
accommodate the employee’s religious practices to the extent that the accommodation does not impose an
undue hardship on the business.
Sex discrimination, besides refusal to hire a person solely on the basis of sex, includes discrimination
based on pregnancy. Sexual harassment is a form of sex discrimination, and it includes the creation of a
hostile or offensive working environment. A separate statute, the Equal Pay Act, mandates equal pay for
men and women assigned to the same job.
One major exception to Title VII permits hiring people of a particular religion, sex, or nationality if that
feature is a bona fide occupational qualification. There is no bona fide occupational qualification (BFOQ)
exception for race, nor is a public stereotype a legitimate basis for a BFOQ.
Affirmative action plans, permitting or requiring employers to hire on the basis of race to make up for
past discrimination or to bring up the level of minority workers, have been approved, even though the
plans may seem to conflict with Title VII. But affirmative action plans have not been permitted to
overcome bona fide seniority or merit systems.

Saylor URL: http://www.saylor.org/books

Saylor.org
1222

The Age Discrimination in Employment Act protects workers over forty from discharge solely on the basis
of age. Amendments to the law have abolished the age ceiling for retirement, so that most people working
for employers covered by the law cannot be forced to retire.
The Americans with Disabilities Act of 1990 prohibits discrimination based on disability and applies to
most jobs in the private sector.
At common law, an employer was free to fire an employee for any reason or for no reason at all. In recent
years, the employment-at-will doctrine has been seriously eroded. Many state courts have found against
employers on the basis of implied contracts, tortious violation of public policy, or violations of an implied
covenant of good faith and fair dealing.
Beyond antidiscrimination law, several other statutes have an impact on the employment relationship.
These include the plant-closing law, the Employee Polygraph Protection Act, the Occupational Safety and
Health Act, the Employee Retirement Income Security Act, and the Fair Labor Standards Act.

EXERCISES
1.

Rainbow Airlines, a new air carrier headquartered in Chicago with routes from Rome to Canberra,
extensively studied the psychology of passengers and determined that more than 93 percent of its
passengers felt most comfortable with female flight attendants between the ages of twenty-one and
thirty-four. To increase its profitability, the company issued a policy of hiring only such people for jobs in
the air but opened all ground jobs to anyone who could otherwise qualify. The policy made no racial
distinction, and, in fact, nearly 30 percent of the flight attendants hired were black. What violations of
federal law has Rainbow committed, if any?

2.

Tex Olafson worked for five years as a messenger for Pressure Sell Advertising Agency, a company without
a unionized workforce. On his fifth anniversary with the company, Tex was called in to the president’s
office, was given a 10 percent raise, and was complimented on his diligence. The following week, a new
head of the messenger department was hired. He wanted to appoint his nephew to a messenger job but
discovered that a company-wide hiring freeze prevented him from adding another employee to the
messenger ranks. So he fired Tex and hired his nephew. What remedy, if any, does Tex have? What
additional facts might change the result?

Saylor URL: http://www.saylor.org/books

Saylor.org
1223

3.

Ernest lost both his legs in combat in Vietnam. He has applied for a job with Excelsior Products in the
company’s quality control lab. The job requires inspectors to randomly check products coming off the
assembly line for defects. Historically, all inspectors have stood two-hour shifts. Ernest proposes to sit in
his wheelchair. The company refuses to hire him because it says he will be less efficient. Ernest’s previous
employment record shows him to be a diligent, serious worker. Does Ernest have a legal right to be hired?
What additional facts might you want to know in deciding?

4.

Marlene works for Frenzied Traders, a stockbrokerage with a seat on the New York Stock Exchange. For
several years, Marlene has been a floor trader, spending all day in the hurly-burly of stock trading, yelling
herself hoarse. Each year, she has received a large bonus from the company. She has just told the
company that she is pregnant. Citing a company policy, she is told she can no longer engage in trading
because it is too tiring for pregnant women. Instead, she may take a backroom job, though the company
cannot guarantee that the floor job will be open after she delivers. Marlene also wants to take six months
off after her child is born. The company says it cannot afford to give her that time. It has a policy of
granting paid leave to anyone recuperating from a stay in the hospital and unpaid leave for four months
thereafter. What legal rights does Marlene have, and what remedies is she entitled to?

5.

Charlie Goodfellow works for Yum-burger and has always commanded respect at the local franchise for
being the fastest server. One day, he undergoes a profound religious experience, converts to Sikhism, and
changes his name to Sanjay Singh. The tenets of his religion require him to wear a beard and a turban. He
lets his beard grow, puts on a turban, and his fellow workers tease him. When a regional vice president
sees that Sanjay is not wearing the prescribed Yum-Burger uniform, he fires him. What rights of Sanjay, if
any, has Yum-burger violated? What remedies are available to him?

SELF-TEST QUESTIONS
1.

Affirmative action in employment

a.

is a requirement of Title VII of the Civil Rights Act of 1964

b.

is prohibited by Title VII of the Civil Rights Act of 1964

c.

is a federal statute enacted by Congress

d.

depends on the circumstances of each case for validity
The Age Discrimination in Employment Act protects

Saylor URL: http://www.saylor.org/books

Saylor.org
1224

a.

all workers of any age

b.

all workers up to age seventy

c.

most workers over forty

d.

no workers over seventy
Federal laws barring discrimination against the handicapped
and disabled

a.

apply to all disabilities

b.

apply to most disabilities in private employment

c.

apply to all disabilities in public employment

d.

apply to most disabilities in public employment
Under Title VII, a bona fide occupational qualification
exception may never apply to cases involving

a.

racial discrimination

b.

religious discrimination

c.

sex discrimination

d.

age discrimination
The employment-at-will doctrine derives from

a.

Title VII of the Civil Rights Act of 1964

b.

employment contracts

c.

the common law

d.

liberty of contract under the Constitution

SELF-TEST ANSWERS
1.

d

2.

c

3.

b

4.

a

5.

c

Saylor URL: http://www.saylor.org/books

Saylor.org
1225

Chapter 31

Labor-Management Relations
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How collective bargaining was resisted for many years in the United States, and how political and
economic changes resulted in legalization of labor unions

2.

The four major federal labor laws in the United States

3.

The process by which bargaining units are recognized by the National Labor Relations Board

4.

The various kinds of unfair labor practices that employers might engage in, and those that unions
and their members might engage in

Over half a century, the federal law of labor relations has developed out of four basic statutes into an
immense body of cases and precedent regulating the formation and governance of labor unions and
the relationships among employers, unions, and union members. Like antitrust law, labor law is a
complex subject that has spawned a large class of specialized practitioners. Though specialized, it is a
subject that no employer of any size can ignore, for labor law has a pervasive influence on how
business is conducted throughout the United States. In this chapter, we examine the basic statutory
framework and the activities that it regulates.
It is important to note at the outset that legal rights for laborers in the United States came about
through physical and political struggles. The right of collective bargaining and the right to strike (and
corresponding rights for employers, such as the lockout) were hard-won and incremental. The
legislation described in this chapter began only after many years of labor-management strife,
including judicial opposition to unions and violent and deadly confrontations between prounion
workers and management.
In 1806, the union of Philadelphia Journeymen Cordwainers was convicted of and bankrupted by
charges of criminal conspiracy after a strike for higher wages, setting a precedent by which the US

Saylor URL: http://www.saylor.org/books

Saylor.org
1226

government would combat unions for years to come. Andrew Jackson became a strikebreaker in
1834 when he sent troops to the construction sites of the Chesapeake and Ohio Canal. In 1877, a
general strike halted the movement of US railroads. In the following days, strike riots spread across
the United States. The next week, federal troops were called out to force an end to the nationwide
strike. At the Battle of the Viaduct in Chicago, federal troops (recently returned from an Indian
massacre) killed thirty workers and wounded over one hundred. Numerous other violent
confrontations marked the post–Civil War period in America, including the violent rail strikes of
1877, when President Rutherford B. Hayes sent troops to prevent obstruction of the mails. President
Grover Cleveland used soldiers to break the Pullman strike of 1894. Not until the anthracite coal
strikes in Pennsylvania in 1902 did the US government become a mediator between labor and
management rather than an enforcer for industry.
Many US labor historians see the first phase of the labor movement in terms of the struggles in the
private sector that led to the labor legislation of the New Deal, described in Section 31.1 "A Brief
History of Labor Legislation". The second phase of the movement, post–World War II, saw less
violent confrontation and more peaceful resolution of labor issues in collective bargaining. Yet rightto-work states in the southern part of the United States and globalization weakened the
attractiveness of unions in the private sector. Right-to-work states provided a haven for certain kinds
of manufacturing operations that wanted no part of bargaining with unions. Globalization meant
that companies could (realistically) threaten to relocate outside the United States entirely. Unions in
the public sector of the United States began to grow stronger relative to unions in the private sector:
governments could not relocate as companies could, and over the last half century, there has been a
gradual decline in private sector unionism and growth in public sector unionism.

Saylor URL: http://www.saylor.org/books

Saylor.org
1227

31.1 A Brief History of Labor Legislation
LEARNING OBJECTIVES
1.

Understand and explain the rise of labor unions in the United States.

2.

Explain what common-law principles were used by employers and courts to resist legalized collective
bargaining.

3.

Be able to put US labor law in its historical context.

Labor and the Common Law in the Nineteenth Century
Labor unions appeared in modern form in the United States in the 1790s in Boston, New York, and
Philadelphia. Early in the nineteenth century, employers began to seek injunctions against union
organizing and other activities. Two doctrines were employed: (1) common-law conspiracy and
(2) common-law restraint of trade. The first doctrine held that workers who joined together were acting
criminally as conspirators, regardless of the means chosen or the objectives sought.
The second doctrine—common-law restraint of trade—was also a favorite theory used by the courts to
enjoin unionizing and other joint employee activities. Workers who banded together to seek better wages
or working conditions were, according to this theory, engaged in concerted activity that restrained trade in
their labor. This theory made sense in a day in which conventional wisdom held that an employer was
entitled to buy labor as cheaply as possible—the price would obviously rise if workers were allowed to
bargain jointly rather than if they were required to offer their services individually on the open market.

Labor under the Antitrust Laws
The Sherman Act did nothing to change this basic judicial attitude. A number of cases decided early in the
act’s history condemned labor activities as violations of the antitrust law. In particular, in the Danbury
Hatters’ case (Loewe v. Lawlor) the Supreme Court held that a “secondary boycott” against a
nonunionized company violated the Sherman Act. The hatters instigated a boycott of retail stores that
sold hats manufactured by a company whose workers had struck. The union was held liable for treble
damages.

[1]

Saylor URL: http://www.saylor.org/books

Saylor.org
1228

By 1912, labor had organized widely, and it played a pivotal role in electing Woodrow Wilson and giving
him a Democratic Congress, which responded in 1914 with the Clayton Act’s “labor exemption.” Section 6
of the Clayton Act says that labor unions are not “illegal combinations or conspiracies in restraint of trade,
under the antitrust laws.” Section 20 forbids courts from issuing injunctions in cases involving strikes,
boycotts, and other concerted union activities (which were declared to be lawful) as long as they arose out
of disputes between employer and employees over the terms of employment.
But even the Clayton Act proved of little lasting value to the unions. In 1921, the Supreme Court again
struck out against a secondary boycott that crippled the significance of the Clayton Act provisions. In the
case, a machinists’ union staged a boycott against an employer (by whom the members were not
employed) in order to pressure the employer into permitting one of its factories to be unionized. The
Court ruled that the Clayton Act exemptions applied only in cases involving an employer and its own
employees.

[2]

Without the ability to boycott under those circumstances, and with the threat of antitrust

prosecutions or treble-damage actions, labor would be hard-pressed to unionize many companies. More
antiunion decisions followed.

Moves toward Modern Labor Legislation
Collective bargaining appeared on the national scene for the first time in 1918 with the creation of the War
Labor Conference Board. The National War Labor Board was empowered to mediate or reconcile labor
disputes that affected industries essential to the war, but after the war, the board was abolished.
In 1926, Congress enacted the Railway Labor Act. This statute imposed a duty on railroads to bargain in
good faith with their employees’ elected representatives. The act also established the National Mediation
Board to mediate disputes that were not resolved in contract negotiations. The stage was set for more
comprehensive national labor laws. These would come with the Great Depression.

The Norris–La Guardia Act
The first labor law of the Great Depression was the Norris–La Guardia Act of 1932. It dealt with the
propensity of federal courts to issue preliminary injunctions, often ex parte (i.e., after hearing only the
plaintiff’s argument), against union activities. Even though the permanent injunction might later have

Saylor URL: http://www.saylor.org/books

Saylor.org
1229

been denied, the effect of the vaguely worded preliminary injunction would have been sufficient to destroy
the attempt to unionize. The Norris–La Guardia Act forbids federal courts from temporarily or
permanently enjoining certain union activities, such as peaceful picketing and strikes. The act is
applicable is any “labor dispute,” defined as embracing “any controversy concerning terms or conditions
of employment, or concerning the association or representation of persons in negotiating, fixing,
maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether or
not the disputants stand in the proximate relation of employer and employee.” This language thus
permitted the secondary boycott that had been held a violation of the antitrust laws in Duplex Printing
Press v. Deering. The act also bars the courts from enforcing so-called yellow-dog contracts—agreements
that employees made with their employer not to join unions.

The National Labor Relations Act (the Wagner Act)
In 1935, Congress finally enacted a comprehensive labor statute. The National Labor Relations Act
(NLRA), often called the Wagner Act after its sponsor, Senator Robert F. Wagner, declared in Section 7
that workers in interstate commerce “have the right to self-organization, to form, join or assist labor
organizations, to bargain collectively through representatives of their own choosing, and to engage in
concerted activities for the purpose of collective bargaining or other mutual aid or protection.” Section 8
sets out five keyunfair labor practices:
1.

Interference with the rights guaranteed by Section 7

2. Interference with the organization of unions, or dominance by the employer of union administration
(this section thus outlaws “company unions”)
3. Discrimination against employees who belong to unions
4. Discharging or otherwise discriminating against employees who seek relief under the act
5.

Refusing to bargain collectively with union representatives

The procedures for forming a union to represent employees in an appropriate “bargaining unit” are set
out in Section 9. Finally, the Wagner Act established the National Labor Relations Board (NLRB) as an
independent federal administrative agency, with power to investigate and remedy unfair labor practices.

Saylor URL: http://www.saylor.org/books

Saylor.org
1230

The Supreme Court upheld the constitutionality of the act in 1937 in a series of five cases. In the
first, NLRB v. Jones & Laughlin Steel Corp., the Court ruled that congressional power under the
Commerce Clause extends to activities that might affect the flow of interstate commerce, as labor relations
[3]

certainly did. Through its elaborate mechanisms for establishing collective bargaining as a basic national
policy, the Wagner Act has had a profound effect on interstate commerce during the last half-century.

The Taft-Hartley Act (Labor-Management Relations Act)
The Wagner Act did not attempt to restrict union activities in any way. For a dozen years, opponents of
unions sought some means of curtailing the breadth of opportunity opened up to unions by the Wagner
Act. After failing to obtain relief in the Supreme Court, they took their case to Congress and finally
succeeded after World War II when, in 1947, Congress, for the first time since 1930, had Republican
majorities in both houses. Congress responded to critics of “big labor” with the Taft-Hartley Act, passed
over President Truman’s veto. Taft-Hartley—known formally as the Labor-Management Relations Act—
did not repeal the protections given employees and unions under the NLRA. Instead, it balanced union
power with a declaration of rights of employers. In particular, Taft-Hartley lists six unfair labor practices
of unions, including secondary boycotts, strikes aimed at coercing an employer to fire an employee who
refuses to join a union, and so-called jurisdictional strikes over which union should be entitled to do
specified jobs at the work site.
In addition to these provisions, Taft-Hartley contains several others that balance the rights of unions and
employers. For example, the act guarantees both employers and unions the right to present their views on
unionization and collective bargaining. Like employers, unions became obligated to bargain in good faith.
The act outlaws the closed shop (a firm in which a worker must belong to a union), gives federal courts the
power to enforce collective bargaining agreements, and permits private parties to sue for damages arising
out of a secondary boycott. The act also created the Federal Mediation and Conciliation Service to cope
with strikes that create national emergencies, and it declared strikes by federal employees to be unlawful.
It was this provision that President Reagan invoked in 1981 to fire air traffic controllers who walked off
the job for higher pay.

The Landrum-Griffin Act
Saylor URL: http://www.saylor.org/books

Saylor.org
1231

Congressional hearings in the 1950s brought to light union corruption and abuses and led in 1959 to the
last of the major federal labor statutes, the Landrum-Griffin Act (Labor-Management Reporting and
Disclosure Act). It established a series of controls on internal union procedures, including the method of
electing union officers and the financial controls necessary to avoid the problems of corruption that had
been encountered. Landrum-Griffin also restricted union picketing under various circumstances,
narrowed the loopholes in Taft-Hartley’s prohibitions against secondary boycotts, and banned “hot cargo”
agreements (see Section 31.3.6 "Hot Cargo Agreement").

KEY TAKEAWAY
Common-law doctrines were used in the early history of the labor movement to enjoin unionizing and other
joint employee activities. These were deemed to be restraints of trade that violated antitrust laws. In addition,
common-law conspiracy charges provided criminal enforcement against joint employee actions and
agreements. Politically, the labor movement gained some traction in 1912 and got an antitrust-law exemption
in the Clayton Act. But it was not until the Great Depression and the New Deal that the right of collective
bargaining was recognized by federal statute in the National Labor Relations Act. Subsequent legislation (TaftHartley and Landrum-Griffin) added limits to union activities and controls over unions in their internal
functions.

EXERCISES
1.

Use the Internet to find stories of government-sponsored violence against union activities in the late
1900s and early part of the twentieth century. What were some of the most violent confrontations, and
what caused them? Discuss why business and government were so opposed to collective bargaining.

2.

Use the Internet to find out which countries in the world have legal systems that support collective
bargaining. What do these countries have in common with the United States? Does the People’s Republic
of China support collective bargaining?

[1] Loewe v. Lawlor, 208 U.S. 274 (1908).
[2] Duplex Printing Press Co. v. Deering, 254 U.S. 443 (1921).
[3] NLRB v. Jones & Laughlin Steel Corp., 301 U.S. 1 (1937).

Saylor URL: http://www.saylor.org/books

Saylor.org
1232

31.2 The National Labor Relations Board: Organization and
Functions
LEARNING OBJECTIVE
1.

Explain the process that leads to recognition of bargaining units by the National Labor Relations
Board.

The National Labor Relations Board (NLRB) consists of five board members, appointed by the
president and confirmed by the Senate, who serve for five-year, staggered terms. The president
designates one of the members as chairman. The president also appoints the general counsel, who is
in charge of the board’s investigatory and prosecutorial functions and who represents the NLRB
when it goes (or is taken) to court. The general counsel also oversees the thirty-three regional offices
scattered throughout the country, each of which is headed by a regional director.
The NLRB serves two primary functions: (1) it investigates allegations of unfair labor practices and
provides remedies in appropriate cases, and (2) it decides in contested cases which union should
serve as the exclusive bargaining agent for a particular group of employees.

Unfair Labor Practice Cases
Unfair labor practice cases are fairly common; some twenty-two thousand unfair labor practice claims
were filed in 2008. Volume was considerably higher thirty years ago; about forty thousand a year was
typical in the early 1980s. A charge of an unfair labor practice must be presented to the board, which has
no authority to initiate cases on its own. Charges are investigated at the regional level and may result in a
complaint by the regional office. A regional director’s failure to issue a complaint may be appealed to the
general counsel, whose word is final (there is no possible appeal).
A substantial number of charges are dismissed or withdrawn each year—sometimes as many as 70
percent. Once issued, the complaint is handled by an attorney from the regional office. Most cases, usually
around 80 percent, are settled at this level. If not settled, the case will be tried before an administrative
law judge, who will take evidence and recommend a decision and an order. If no one objects, the decision

Saylor URL: http://www.saylor.org/books

Saylor.org
1233

and order become final as the board’s opinion and order. Any party may appeal the decision to the board
in Washington. The board acts on written briefs, rarely on oral argument. The board’s order may be
appealed to the US court of appeals, although its findings of fact are not reviewable “if supported by
substantial evidence on the record considered as a whole.” The board may also go to the court of appeals
to seek enforcement of its orders.

Representation Cases
The NLRB is empowered to oversee representative elections—that is, elections by employees to determine
whether or not to be represented by a union. The board becomes involved if at least 30 percent of the
members of a potential bargaining unit petition it to do so or if an employer petitions on being faced with
a claim by a union that it exclusively represents the employees. The board determines which bargaining
unit is appropriate and which employees are eligible to vote. A representative of the regional office will
conduct the election itself, which is by secret ballot. The regional director may hear challenges to the
election procedure to determine whether the election was valid.

KEY TAKEAWAY
The NLRB has two primary functions: (1) it investigates allegations of unfair labor practices and provides
remedies in appropriate cases, and (2) it decides in contested cases which union should serve as the exclusive
bargaining agent for a particular group of employees.

EXERCISES
1.

Go to the website for the NLRB. Find out how many unfair labor practice charges are filed each year. Also
find out how many “have merit” according to the NLRB.

2.

How many of these unfair labor practice charges that “have merit” are settled through the auspices of the
NLRB?

Saylor URL: http://www.saylor.org/books

Saylor.org
1234

31.3 Labor and Management Rights under the Federal Labor
Laws
LEARNING OBJECTIVES
1.

Describe and explain the process for the National Labor Relations Board to choose a particular union
as the exclusive bargaining representative.

2.

Describe and explain the various duties that employers have in bargaining.

3.

Indicate the ways in which employers may commit unfair labor practice by interfering with union
activity.

4.

Explain the union’s right to strike and the difference between an economic strike and a strike over an
unfair labor practice.

5.

Explain secondary boycotts and hot cargo agreements and why they are controversial.

Choosing the Union as the Exclusive Bargaining Representative
Determining the Appropriate Union
As long as a union has a valid contract with the employer, no rival union may seek an election to oust it
except within sixty to ninety days before the contract expires. Nor may an election be held if an election
has already been held in the bargaining unit during the preceding twelve months.
Whom does the union represent? In companies of even moderate size, employees work at different tasks
and have different interests. Must the secretaries, punch press operators, drivers, and clerical help all
belong to the same union in a small factory? The National Labor Relations Board (NLRB) has the
authority to determine which group of employees will constitute the appropriate bargaining unit. To make
its determination, the board must look at the history of collective bargaining among similar workers in the
industry; the employees’ duties, wages, skills, and working conditions; the relationship between the
proposed unit and the structure of the employer’s organization; and the desires of the employees
themselves.

Saylor URL: http://www.saylor.org/books

Saylor.org
1235

Two groups must be excluded from any bargaining unit—supervisory employees and independent
contractors. Determining whether or not a particular employee is a supervisor is left to the discretion of
the board.

Interfering with Employee Communication
To conduct an organizing drive, a union must be able to communicate with the employees. But the
employer has valid interests in seeing that employees and organizers do not interfere with company
operations. Several different problems arise from the need to balance these interests.
One problem is the protection of the employer’s property rights. May nonemployee union organizers come
onto the employer’s property to distribute union literature—for example, by standing in the company’s
parking lots to hand out leaflets when employees go to and from work? May organizers, whether
employees or not, picket or hand out literature in private shopping centers in order to reach the public—
for example, to protest a company’s policies toward its nonunion employees? The interests of both
employees and employers under the NLRB are twofold: (1) the right of the employees (a) to communicate
with each other or the public and (b) to hear what union organizers have to say, and (2) the employers’ (a)
property rights and (b) their interest in managing the business efficiently and profitably.
The rules that govern in these situations are complex, but in general they appear to provide these answers:
(1) If the persons doing the soliciting are not employees, the employer may bar them from entering its
private property, even if they are attempting to reach employees—assuming that the employer does not
[1]

discriminate and applies a rule against use of its property equally to everyone. (2) If the solicitors are not
employees and they are trying to reach the public, they have no right to enter the employer’s private
property. (3) If the solicitors are employees who are seeking to reach the public, they have the right to
distribute on the employer’s property—in a common case, in a shopping center—unless they have a
convenient way to reach their audience on public property off the employer’s premises.

[2]

(4) If the

solicitors are employees seeking to reach employees, the employer is permitted to limit the distribution of
literature or other solicitations to avoid litter or the interruption of work, but it cannot prohibit
solicitation on company property altogether.

Saylor URL: http://www.saylor.org/books

Saylor.org
1236

In the leading case of Republic Aviation Corp. v. NLRB, the employer, a nonunion plant, had a standing
rule against any kind of solicitation on the premises.

[3]

Thereafter, certain employees attempted to

organize the plant. The employer fired one employee for soliciting on behalf of the union and three others
for wearing union buttons. The Supreme Court upheld the board’s determination that the discharges
constituted an unfair labor practice under Section 8(a) of the NLRA. It does not matter, the Court said,
whether the employees had other means of communicating with each other or that the employer’s rule
against solicitation may have no effect on the union’s attempt to organize the workers. In other words, the
employer’s intent or motive is irrelevant. The only question is whether the employer’s actions might tend
to interfere with the employees’ exercise of their rights under the NLRB.

Regulating Campaign Statements
A union election drive is not like a polite conversation over coffee; it is, like political campaigns, full of
charges and countercharges. Employers who do not want their employees unionized may warn darkly of
the effect of the union on profitability; organizers may exaggerate the company’s financial position. In a
1982 NLRB case, NLRB v. Midland National Life Ins. Co., the board said it would not set aside an election
if the parties misrepresented the issues or facts but that it would do so if the statements were made in a
deceptive manner—for example, through forged documents.

[4]

The board also watches for threats and

promises of rewards; for example, the employer might threaten to close the plant if the union succeeds.
In NLRB v. Gissel Packing Co., the employer stated his worries throughout the campaign that a union
would prompt a strike and force the plant to close.

[5]

The board ruled that the employer’s statements were

an impermissible threat. To the employer’s claim that he was simply exercising his First Amendment
rights, the Supreme Court held that although employers do enjoy freedom of speech, it is an unfair labor
practice to threaten consequences that are not rooted in economic realities.
A union campaign has become an intricate legal duel, heavily dependent on strategic considerations of law
and public relations. Neither management nor labor can afford to wage a union campaign without
specialized advisers who can guide the thrust and parry of the antagonists. Labor usually has such
advisers because very few organizational drives are begun without outside organizers who have access to
union lawyers. A business person who attempts to fight a union, like a labor organizer or an employee

Saylor URL: http://www.saylor.org/books

Saylor.org
1237

who attempts to organize one, takes a sizeable risk when acting alone, without competent advice. For
example, an employer’s simple statement like “We will get the heating fixed” in response to a seemingly
innocent question about the “drafty old building” at a meeting with employees can lead to an NLRB
decision to set aside an election if the union loses, because the answer can easily be construed as a
promise, and under Section 8(c) of the National Labor Relations Act (NLRA), a promise of reward or
benefit during an organization campaign is an unfair labor practice by management. Few union election
campaigns occur without questions, meetings, and pamphleteering carefully worked out in advance.
The results of all the electioneering are worth noting. In the 1980s, some 20 percent of the total US
workforce was unionized. As of 2009, the union membership rate was 12.3 percent, and more union
members were public employees than private sector employees. Fairly or unfairly, public employee unions
were under attack as of 2010, as their wages generally exceeded the average wages of other categories of
workers.

Exclusivity
Once selected as the bargaining representative for an appropriate group of employees, the union has
the exclusive right to bargain. Thereafter, individual employees may not enter into separate contracts with
the employer, even if they voted against the particular union or against having a union at all. The principle
of exclusivity is fundamental to the collective bargaining process. Just how basic it is can be seen
in Emporium Capwell Co. v. Western Addition Community Organization (Section 31.4.1 "Exclusivity"),
in which one group of employees protested what they thought were racially discriminatory work
assignments, barred under the collective bargaining agreement (the contract between the union and the
employer). Certain of the employees filed grievances with the union, which looked into the problem more
slowly than the employees thought necessary. They urged that the union permit them to picket, but the
union refused. They picketed anyway, calling for a consumer boycott. The employer warned them to
desist, but they continued and were fired. The question was whether they were discharged for engaging in
concerted activity protected under Section 7 of the NLRA.

The Duty to Bargain

Saylor URL: http://www.saylor.org/books

Saylor.org
1238

The Duty to Bargain in Good Faith
The NLRA holds both employer and union to a duty to “bargain in good faith.” What these words mean
has long been the subject of controversy. Suppose Mr. Mardian, a company’s chief negotiator, announces
to Mr. Ulasewicz, the company’s chief union negotiator, “I will sit down and talk with you, but be damned
if I will agree to a penny more an hour than the people are getting now.” That is not a refusal to bargain: it
is a statement of the company’s position, and only Mardian’s actual conduct during the negotiations will
determine whether he was bargaining in good faith. Of course, if he refused to talk to Ulasewicz, he would
have been guilty of a failure to bargain in good faith.
Suppose Mardian has steadily insisted during the bargaining sessions that the company must have
complete control over every aspect of the labor relationship, including the right to hire and fire exactly as
it saw fit, the right to raise or lower wages whenever it wanted, and the right to determine which employee
was to do which job. The Supreme Court has said that an employer is not obligated to accept any
particular term in a proposed collective bargaining agreement and that the NLRB may not second-guess
any agreement eventually reached.

[6]

However, the employer must actually engage in bargaining, and a

stubborn insistence on leaving everything entirely to the discretion of management has been construed as
a failure to bargain.

[7]

Suppose Mardian had responded to Ulasewicz’s request for a ten-cent-an-hour raise: “If we do that, we’ll
go broke.” Suppose further that Ulasewicz then demanded, on behalf of the union, that Mardian prove his
contention but that Mardian refused. Under these circumstances, the Supreme Court has ruled, the NLRB
is entitled to hold that management has failed to bargain in good faith, for once having raised the issue,
the employer must in good faith demonstrate veracity.

[8]

Mandatory Subjects of Bargaining
The NLRB requires employers and unions to bargain over “terms and condition of employment.” Wages,
hours, and working conditions—whether workers must wear uniforms, when the lunch hour begins, the
type of safety equipment on hand—are well-understood terms and conditions of employment. But the
statutory phrase is vague, and the cases abound with debates over whether a term insisted on by union or

Saylor URL: http://www.saylor.org/books

Saylor.org
1239

management is within the statutory phrase. No simple rule can be stated for determining whether a desire
of union or management is mandatory or nonmandatory. The cases do suggest that management retains
the right to determine the scope and direction of the enterprise, so that, for example, the decision to invest
in labor-saving machinery is a nonmandatory subject—meaning that a union could not insist that an
employer bargain over it, although the employer may negotiate if it desires. Once a subject is incorporated
in a collective bargaining agreement, neither side may demand that it be renegotiated during the term of
the agreement.

The Board’s Power to Compel an Agreement
A mere refusal to agree, without more, is not evidence of bad-faith bargaining. That may seem a difficult
conclusion to reach in view of what has just been said. Nevertheless, the law is clear that a company may
refuse to accede to a union’s demand for any reason other than an unwillingness to consider the matter in
the first place. If a union negotiator cannot talk management into accepting his demand, then the union
may take other actions—including strikes to try to force management to bow. It follows from this
conclusion that the NLRB has no power to compel agreement—even if management is guilty of
negotiating in bad faith. The federal labor laws are premised on the fundamental principle that the parties
are free to bargain.

Interference and Discrimination by the Employer
Union Activity on Company Property
The employer may not issue a rule flatly prohibiting solicitation or distribution of literature during
“working time” or “working hours”—a valid rule against solicitation or distribution must permit these
activities during employees’ free time, such as on breaks and at meals. A rule that barred solicitation on
the plant floor during actual work would be presumptively valid. However, the NLRB has the power to
enjoin its enforcement if the employer used the rule to stop union soliciting but permitted employees
during the forbidden times to solicit for charitable and other causes.

“Runaway Shop”

Saylor URL: http://www.saylor.org/books

Saylor.org
1240

A business may lawfully decide to move a factory for economic reasons, but it may not do so to discourage
a union or break it apart. The removal of a plant from one location to another is known as a runaway
shop. An employer’s representative who conceals from union representatives that a move is contemplated
commits an unfair labor practice because the union is deprived of the opportunity to negotiate over an
important part of its members’ working conditions. If a company moves a plant and it is later determined
that the move was to interfere with union activity, the board may order the employer to offer affected
workers employment at the new site and the cost of transportation.

Other Types of Interference
Since “interference” is not a precise term but descriptive of a purpose embodied in the law, many activities
lie within its scope. These include hiring professional strikebreakers to disrupt a strike, showing
favoritism toward a particular union to discourage another one, awarding or withholding benefits to
encourage or discourage unionization, engaging in misrepresentations and other acts during election
campaigns, spying on workers, making employment contracts with individual members of a union,
blacklisting workers, attacking union activists physically or verbally, and disseminating various forms of
antiunion propaganda.

Discrimination against Union Members
Under Section 8(a)(3) of the NLRA, an employer may not discriminate against employees in hiring or
tenure to encourage or discourage membership in a labor organization. Thus an employer may not refuse
to hire a union activist and may not fire an employee who is actively supporting the union or an
organizational effort if the employee is otherwise performing adequately on the job. Nor may an employer
discriminate among employees seeking reinstatement after a strike or discriminatory layoff or lockout (a
closing of the job site to prevent employees from coming to work), hiring only those who were less vocal in
their support of the union.
The provision against employer discrimination in hiring prohibits certain types of compulsory unionism.
Four basic types of compulsory unionism are possible: the closed shop, the union shop, maintenance-ofmembership agreements, and preferential hiring agreements. In addition, a fifth arrangement—the

Saylor URL: http://www.saylor.org/books

Saylor.org
1241

agency shop—while not strictly compulsory unionism, has characteristics similar to it. Section 8(a)(3)
prohibits the closed shop and preferential hiring. But Section 14 permits states to enact more stringent
standards and thus to outlaw the union shop, the agency shop, and maintenance of membership as well.
1.

Closed shop. This type of agreement requires a potential employee to belong to the union before
being hired and to remain a member during employment. It is unlawful, because it would require an
employer to discriminate on the basis of membership in deciding whether to hire.

2. Union shop. An employer who enters into a union shop agreement with the union may hire a
nonunion employee, but all employees who are hired must then become members of the union and
remain members so long as they work at the job. Because the employer may hire anyone, a union or
nonunion member, the union shop is lawful unless barred by state law.
3. Maintenance-of-membership agreements. These agreements require employees who are
members of the union before being hired to remain as members once they are hired unless they take
advantage of an “escape clause” to resign within a time fixed in the collective bargaining agreement.
Workers who were not members of the union before being hired are not required to join once they are
on the job. This type of agreement is lawful unless barred by state law.
4. Preferential hiring. An employer who accepts a preferential hiring clause agrees to hire only union
members as long as the union can supply him with a sufficient number of qualified workers. These
clauses are unlawful.
5.

Agency shop. The agency shop is not true compulsory unionism, for it specifically permits an
employee not to belong to the union. However, it does require the employee to pay into the union the
same amount required as dues of union members. The legality of an agency shop is determined by
state law. If permissible under state law, it is permissible under federal law.

The Right to Strike
Section 13 of the NLRA says that “nothing in this Act, except as specifically provided for herein, shall be
construed so as either to interfere with or impede or diminish in any way the right to strike, or to affect
the limitations or qualifications on that right.” The labor statutes distinguish between two types of strikes:
the economic strike and the strike over an unfair labor practice. In the former, employees go on strike to

Saylor URL: http://www.saylor.org/books

Saylor.org
1242

try to force the employer to give in to the workers’ demands. In the latter, the strikers are protesting the
employer’s committing an unfair labor practice. The importance of the distinction lies in whether the
employees are entitled to regain their jobs after the strike is over. In either type of strike, an employer may
hire substitute employees during the strike. When it concludes, however, a difference arises. In NLRB v.
International Van Lines, the Supreme Court said that an employer may hire permanent employees to take
over during an economic strike and need not discharge the substitute employees when it is done.

[9]

That is

not true for a strike over an unfair labor practice: an employee who makes an unconditional offer to
return to his job is entitled to it, even though in the meantime the employer may have replaced him.
These rules do not apply to unlawful strikes. Not every walkout by workers is permissible. Their collective
bargaining agreement may contain a no-strike clause barring strikes during the life of the contract. Most
public employees—that is, those who work for the government—are prohibited from striking. Sit-down
strikes, in which the employees stay on the work site, precluding the employer from using the facility, are
unlawful. So are wildcat strikes, when a faction within the union walks out without authorization. Also
unlawful are violent strikes, jurisdictional strikes, secondary strikes and boycotts, and strikes intended to
force the employer to sign “hot cargo” agreements (see Section 31.3.6 "Hot Cargo Agreement").
To combat strikes, especially when many employers are involved with a single union trying to bargain for
better conditions throughout an industry, an employer may resort to a lockout. Typically, the union will
call a whipsaw strike, striking some of the employers but not all. The whipsaw strike puts pressure on the
struck employers because their competitors are still in business. The employers who are not struck may
lawfully respond by locking out all employees who belong to the multiemployer union. This is known as a
defensive lockout. In several cases, the Supreme Court has ruled that an offensive lockout, which occurs
when the employer, anticipating a strike, locks the employees out, is also permissible.

Secondary Boycotts
Section 8(b)(4), added to the NLRA by the Taft-Hartley Act, prohibits workers from engaging
in secondary boycotts—strikes, refusals to handle goods, threats, coercion, restraints, and other actions
aimed at forcing any person to refrain from performing services for or handling products of any producer
other than the employer, or to stop doing business with any other person. Like the Robinson-Patman Act,

Saylor URL: http://www.saylor.org/books

Saylor.org
1243

this section of the NLRA is extremely difficult to parse and has led to many convoluted interpretations.
However, its essence is to prevent workers from picketing employers not involved in the primary labor
dispute.
Suppose that the Amalgamated Widget Workers of America puts up a picket line around the Ace Widget
Company to force the company to recognize the union as the exclusive bargaining agent for Ace’s
employees. The employees themselves do not join in the picketing, but when a delivery truck shows up at
the plant gates and discovers the pickets, it turns back because the driver’s policy is never to cross a picket
line. This activity falls within the literal terms of Section (8)(b)(4): it seeks to prevent the employees of
Ace’s suppliers from doing business with Ace. But in NLRB v. International Rice Milling Co., the Supreme
Court declared that this sort of primary activity—aimed directly at the employer involved in the primary
dispute—is not unlawful.

[10]

So it is permissible to throw up a picket line to attempt to stop anyone from

doing business with the employer—whether suppliers, customers, or even the employer’s other employees
(e.g., those belonging to other unions). That is why a single striking union is so often successful in closing
down an entire plant: when the striking union goes out, the other unions “honor the picket line” by
refusing to cross it and thus stay out of work as well. The employer might have been able to replace the
striking workers if they were only a small part of the plant’s labor force, but it becomes nearly impossible
to replace all the workers within a dozen or more unions.
Suppose the United Sanders Union strikes the Ace Widget Company. Nonunion sanders refuse to cross
the picket line. So Ace sends out its unsanded widgets to Acme Sanders, a job shop across town, to do the
sanding job. When the strikers learn what Ace has done, they begin to picket Acme, at which point Acme’s
sanders honor the picket line and refuse to enter the premises. Acme goes to court to enjoin the pickets—
an exception to the Norris–La Guardia Act permits the federal courts to enjoin picketing in cases of
unlawful secondary boycotts. Should the court grant the injunction? It might seem so, but under the socalled ally doctrine, the court will not. Since Acme is joined with Ace to help it finish the work, the courts
deem the second employer an ally (or extension) of the first. The second picket line, therefore, is not
secondary.

Saylor URL: http://www.saylor.org/books

Saylor.org
1244

Suppose that despite the strike, Ace manages to ship its finished product to the Dime Store, which sells a
variety of goods, including widgets. The union puts up a picket around the store; the picketers bear signs
that urge shoppers to refrain from buying any Ace widgets at the Dime Store. Is this an unlawful
secondary boycott? Again, the answer is no. A proviso to Section 8(b)(4) permits publicity aimed at
truthfully advising the public that products of a primary employer with whom the union is on strike are
being distributed by a secondary employer.
Now suppose that the picketers carried signs and orally urged shoppers not to enter the Dime Store at all
until it stopped carrying Ace’s widgets. That would be unlawful: a union may not picket a secondary site to
persuade consumers to refrain from purchasing any of the secondary employer’s products. Likewise, the
union may not picket in order to cause the secondary employees (the salesclerks at the Dime Store) to
refuse to go to work at the secondary employer. The latter is a classic example of inducing a secondary
work stoppage, and it is barred by Section 8(b)(4). However, in DeBartolo Corp. v. Florida Gulf Coast
Building and Construction Trades Council, the Supreme Court opened what may prove to be a significant
loophole in the prohibition against secondary boycotts.

[11]

Instead of picketing, the union distributed

handbills at the entrance to a shopping mall, asking customers not to patronize any stores in the mall
until the mall owner, in building new stores, promised to deal only with contractors paying “fair wages.”
The Court approved the handbilling, calling it “only an attempt to persuade customers not to shop in the
mall,” distinguishing it from picketing, which the Court said would constitute a secondary boycott.

Hot Cargo Agreement
A union might find it advantageous to include in a collective bargaining agreement a provision under
which the employer agrees to refrain from dealing with certain people or from purchasing their products.
For example, suppose the Teamsters Union negotiates a contract with its employers that permits truckers
to refuse to carry goods to an employer being struck by the Teamsters or any other union. The struck
employer is the primary employer; the employer who has agreed to the clause—known as a hot cargo
clause—is the secondary employer. The Supreme Court upheld these clauses in United Brotherhood of
Carpenters and Joiners, Local 1976 v. NLRB, but the following year, Congress outlawed them in Section

Saylor URL: http://www.saylor.org/books

Saylor.org
1245

8(e), with a partial exemption for the construction industry and a full exemption for garment and apparel
workers.

[12]

Discrimination by Unions
A union certified as the exclusive bargaining representative in the appropriate bargaining unit is obligated
to represent employees within that unit, even those who are not members of the union. Various provisions
of the labor statutes prohibit unions from entering into agreements with employers to discriminate
against nonmembers. The laws also prohibit unions from treating employees unfairly on the basis of race,
creed, color, or national origin.

Jurisdictional Disputes
Ace Widget, a peaceful employer, has a distinguished labor history. It did not resist the first union, which
came calling in 1936, just after the NLRA was enacted; by 1987, it had twenty-three different unions
representing 7,200 workers at forty-eight sites throughout the United States. Then, because of
increasingly more powerful and efficient machinery, United Widget Workers realized that it was losing
jobs throughout the industry. It decided to attempt to bring within its purview jobs currently performed
by members of other unions. United Widget Workers asked Ace to assign all sanding work to its members.
Since sanding work was already being done by members of the United Sanders, Ace management refused.
United Widget Workers decided to go on strike over the issue. Is the strike lawful? Under Section
8(b)(4)(D), regulating jurisdictional disputes, it is not. It is an unfair labor practice for a union to strike or
engage in other concerted actions to pressure an employer to assign or reassign work to one union rather
than another.

Bankruptcy and the Collective Bargaining Agreement
An employer is bound by a collective bargaining agreement to pay the wages of unionized workers
specified in the agreement. But obviously, no paper agreement can guarantee wages when an insolvent
company goes out of business. Suppose a company files for reorganization under the bankruptcy laws
(see Chapter 35 "Bankruptcy"). May it then ignore its contractual obligation to pay wages previously
bargained for? In the early 1980s, several major companies—for example, Continental Airlines and

Saylor URL: http://www.saylor.org/books

Saylor.org
1246

Oklahoma-based Wilson Foods Corporation—sought the protection of federal bankruptcy law in part to
cut union wages. Alarmed, Congress, in 1984, amended the bankruptcy code to require companies to
attempt to negotiate a modification of their contracts in good faith. In Bankruptcy Code Section 1113,
Congress set forth several requirements for a debtor to extinguish its obligations under a collective
bargaining agreement (CBA). Among other requirements, the debtor must make a proposal to the union
modifying the CBA based on accurate and complete information, and meet with union leaders and confer
in good faith after making the proposal and before the bankruptcy judge would rule.
If negotiations fail, a bankruptcy judge may approve the modification if it is necessary to allow the debtor
to reorganize, and if all creditors, the debtor, and affected parties are treated fairly and equitably. If the
union rejects the proposal without good cause, and the debtor has met its obligations of fairness and
consultation from section 1113, the bankruptcy judge can accept the proposed modification to the CBA. In
1986, the US court of appeals in Philadelphia ruled that Wheeling-Pittsburgh Steel Corporation could not
modify its contract with the United Steelworkers simply because it was financially distressed. The court
pointed to the company’s failure to provide a “snap-back” clause in its new agreement. Such a clause
would restore wages to the higher levels of the original contract if the company made a comeback faster
than anticipated.

[13]

But in the 2006 case involving Northwest Airlines Chapter 11 reorganization,

[14]

the

court found that Northwest had to reduce labor costs if it were going to successfully reorganize, that it had
made an equitable proposal and consulted in good faith with the union, but that the union had rejected
the proposed modification without good cause. Section 1113 was satisfied, and Northwest was allowed to
modify its CBA with the union.

KEY TAKEAWAY
The NLRB determines the appropriate bargaining unit and also supervises union organizing drives. It must
balance protecting the employer’s rights, including property rights and the right to manage the business
efficiently, with the right of employees to communicate with each other. The NLRB will select a union and give
it the exclusive right to bargain, and the result will usually be a collective bargaining unit. The employer should
not interfere with the unionizing process or interfere once the union is in place. The union has the right to
strike, subject to certain very important restrictions.

EXERCISES
Saylor URL: http://www.saylor.org/books

Saylor.org
1247

1.

Suppose that employees of the Shop Rite chain elect the Allied Food Workers Union as their exclusive
bargaining agent. Negotiations for an initial collective bargaining agreement begin, but after six months,
no agreement has been reached. The company finds excess damage to merchandise in its warehouse and
believes that this was intentional sabotage by dissident employees. The company notifies the union
representative that any employees doing such acts will be terminated, and the union, in turn, notifies the
employees. Soon thereafter, a Shop Rite manager notices an employee in the flour section—where he has
no right to be—making quick motions with his hands. The manager then finds several bags of flour that
have been cut. The employee is fired, whereupon a fellow employee and union member leads more than
two dozen employees in an immediate walkout. The company discharges these employees and refuses to
rehire them. The employees file a grievance with the NLRB. Are they entitled to get their jobs back?

2.

[15]

American Shipbuilding Company has a shipyard in Chicago, Illinois. During winter months, it repairs ships
operating on the Great Lakes, and the workers at the shipyard are represented by several different
unions. In 1961, the unions notified the company of their intention to seek a modification of the current
collective bargaining agreement. On five previous occasions, agreements had been preceded by strikes
(including illegal strikes) that were called just after ships arrived in the shipyard for repairs. In this way,
the unions had greatly increased their leverage in bargaining with the company. Because of this history,
the company was anxious about the unions’ strike plans. In August 1961, after extended negotiations, the
company and the unions reached an impasse. The company then decided to lay off most of the workers
and sent the following notice: “Because of the labor dispute which has been unresolved since August of
1961, you are laid off until further notice.” The unions filed unfair labor practice charges with the NLRB.
Did the company engage in an unfair labor practice?

[16]

[1] NLRB v. Babcock Wilcox Co., 351 U.S. 105 (1956).
[2] Hudgens v. NLRB, 424 U.S. 507 (1976).
[3] Republic Aviation Corp. v. NLRB, 324 U.S. 793 (1945).
[4] Midland National Life Ins. Co., 263 N.L.R.B. 130 (1982).
[5] NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).
[6] NLRB v. American National Insurance Co., 343 U.S. 395 (1962).
[7] NLRB v. Reed St Prince Manufacturing Co., 205 F.2d 131 (1st Cir. 1953).

Saylor URL: http://www.saylor.org/books

Saylor.org
1248

[8] NLRB v. Truitt Manufacturer Co., 351 U.S. 149 (1956).
[9] NLRB v. International Van Lines, 409 U.S. 48 (1972).
[10] NLRB v. International Rice Milling Co., 341 U.S. 665 (1951).
[11] DeBartolo Corp. v. Florida Gulf Coast Building and Construction Trades Council, 485 U.S. 568 (1988).
[12] United Brotherhood of Carpenters and Joiners, Local 1976 v. NLRB, 357 U.S. 93 (1958).
[13] Wheeling-Pittsburgh Steel Corp. v. United Steelworkers of America, 791 F.2d 1071 (3d Cir. 1986).
[14] In re Northwest Airlines Corp., 2006 Bankr. LEXIS 1159 (So. District N.Y.).
[15] NLRB v. Shop Rite Foods, 430 F.2d 786 (5th Cir. 1970).
[16] American Shipbuilding Company v. NLRB, 380 U.S. 300 (1965).

Saylor URL: http://www.saylor.org/books

Saylor.org
1249

31.4 Case
Exclusivity
Emporium Capwell Co. v. Western Addition Community Organization
420 U.S. 50 (1975)
The Emporium Capwell Company (Company) operates a department store in San Francisco. At all times
relevant to this litigation it was a party to the collective-bargaining agreement negotiated by the San
Francisco Retailer’s Council, of which it was a member, and the Department Store Employees Union
(Union), which represented all stock and marketing area employees of the Company. The agreement, in
which the Union was recognized as the sole collective-bargaining agency for all covered employees,
prohibited employment discrimination by reason of race, color, creed, national origin, age, or sex, as well
as union activity. It had a no-strike or lockout clause, and it established grievance and arbitration
machinery for processing any claimed violation of the contract, including a violation of the antidiscrimination clause.
On April 3, 1968, a group of Company employees covered by the agreement met with the secretarytreasurer of the Union, Walter Johnson, to present a list of grievances including a claim that the Company
was discriminating on the basis of race in making assignments and promotions. The Union official agreed
to certain of the grievances and to investigate the charge of racial discrimination. He appointed an
investigating committee and prepared a report on the employees’ grievances, which he submitted to the
Retailer’s Council and which the Council in turn referred to the Company. The report described “the
possibility of racial discrimination” as perhaps the most important issue raised by the employees and
termed the situation at the Company as potentially explosive if corrective action were not taken. It offers
as an example of the problem the Company’s failure to promote a Negro stock employee regarded by other
employees as an outstanding candidate but a victim of racial discrimination.
Shortly after receiving the report, the Company’s labor relations director met representatives and agreed
to “look into the matter” of discrimination, and see what needed to be done. Apparently unsatisfied with
these representations, the Union held a meeting in September attended by Union officials, Company

Saylor URL: http://www.saylor.org/books

Saylor.org
1250

employees, and representatives of the California Fair Employment Practices Committee (FEPC) and the
local anti-poverty agency. The secretary-treasurer of the Union announced that the Union had concluded
that the Company was discriminating, and that it would process every such grievance through to
arbitration if necessary. Testimony about the Company’s practices was taken and transcribed by a court
reporter, and the next day the Union notified the Company of its formal charge and demanded that the
union-management Adjustment Board be convened “to hear the entire case.”
At the September meeting some of the Company’s employees had expressed their view that the contract
procedures were inadequate to handle a systemic grievance of this sort; they suggested that the Union
instead begin picketing the store in protest. Johnson explained that the collective agreement bound the
Union to its processes and expressed his view that successful grievants would be helping not only
themselves but all others who might be the victims of invidious discrimination as well. The FEPC and
anti-poverty agency representatives offered the same advice. Nonetheless, when the Adjustment Board
meeting convened on October 16, James Joseph Hollins, Torn Hawkins, and two other employees whose
testimony the Union had intended to elicit refused to participate in the grievance procedure. Instead,
Hollins read a statement objecting to reliance on correction of individual inequities as an approach to the
problem of discrimination at the store and demanding that the president of the Company meet with the
four protestants to work out a broader agreement for dealing with the issue as they saw it. The four
employees then walked out of the hearing.
…On Saturday, November 2, Hollins, Hawkins, and at least two other employees picketed the store
throughout the day and distributed at the entrance handbills urging consumers not to patronize the store.
Johnson encountered the picketing employees, again urged them to rely on the grievance process, and
warned that they might be fired for their activities. The pickets, however, were not dissuaded, and they
continued to press their demand to deal directly with the Company president.
On November 7, Hollins and Hawkins were given written warnings that a repetition of the picketing or
public statements about the Company could lead to their discharge. When the conduct was repeated the
following Saturday, the two employees were fired.

Saylor URL: http://www.saylor.org/books

Saylor.org
1251

[T]he NLRB Trial Examiner found that the discharged employees had believed in good faith that the
Company was discriminating against minority employees, and that they had resorted to concerted activity
on the basis of that belief. He concluded, however, that their activity was not protected by § 7 of the Act
and that their discharges did not, therefore, violate S 8(a)(1).
The Board, after oral argument, adopted the findings and conclusions of its Trial Examiner and dismissed
the complaint. Among the findings adopted by the Board was that the discharged employees’ course of
conduct was no mere presentation of a grievance but nothing short of a demand that the [Company]
bargain with the picketing employees for the entire group of minority employees.
The Board concluded that protection of such an attempt to bargain would undermine the statutory system
of bargaining through an exclusive, elected representative, impede elected unions’ efforts at bettering the
working conditions of minority employees, “and place on the Employer an unreasonable burden of
attempting to placate self-designated representatives of minority groups while abiding by the terms of a
valid bargaining agreement and attempting in good faith to meet whatever demands the bargaining
representative put forth under that agreement.”
On respondent’s petition for review the Court of Appeals reversed and remanded. The court was of the
view that concerted activity directed against racial discrimination enjoys a “unique status” by virtue of the
national labor policy against discrimination.…The issue, then, is whether such attempts to engage in
separate bargaining are protected by 7 of the Act or proscribed by § 9(a).
Central to the policy of fostering collective bargaining, where the employees elect that course, is the
principle of majority rule. If the majority of a unit chooses union representation, the NLRB permits it to
bargain with its employer to make union membership a condition of employment, thus, imposing its
choice upon the minority.
In vesting the representatives of the majority with this broad power, Congress did not, of course,
authorize a tyranny of the majority over minority interests. First, it confined the exercise of these powers
to the context of a “unit appropriate” for the purposes of collective bargaining, i.e., a group of employees
with a sufficient commonality of circumstances to ensure against the submergence of a minority with

Saylor URL: http://www.saylor.org/books

Saylor.org
1252

distinctively different interests in the terms and conditions of their employment. Second, it undertook in
the 1959 Landrum-Griffin amendments to assure that minority voices are heard as they are in the
functioning of a democratic institution. Third, we have held, by the very nature of the exclusive bargaining
representative’s status as representative of all unit employees, Congress implicitly imposed upon it a duty
fairly and in good faith to represent the interests of minorities within the unit. And the Board has taken
the position that a union’s refusal to process grievances against racial discrimination in violation of that
duty is an unfair labor practice.…
***
The decision by a handful of employees to bypass a grievance procedure in favor of attempting to bargain
with their employer…may or may not be predicated upon the actual existence of discrimination. An
employer confronted with bargaining demands from each of several minority groups who would not
necessarily, or even probably, be able to agree to remain real steps satisfactory to all at once. Competing
claims on the employer’s ability to accommodate each group’s demands, e.g., for reassignments and
promotions to a limited number of positions, could only set one group against the other even if it is not
the employer’s intention to divide and overcome them.…In this instance we do not know precisely what
form the demands advanced by Hollins, Hawkins, et al, would take, but the nature of the grievance that
motivated them indicates that the demands would have included the transfer of some minority employees
to sales areas in which higher commissions were paid. Yet the collective-bargaining agreement provided
that no employee would be transferred from a higher-paying to a lower-paying classification except by
consent or in the course of a layoff or reduction in force. The potential for conflict between the minority
and other employees in this situation is manifest. With each group able to enforce its conflicting
demands—the incumbent employees by resort to contractual processes and minority employees by
economic coercion—the probability of strife and deadlock is high; the making headway against
discriminatory practices would be minimal.
***
Accordingly, we think neither aspect of respondent’s contention in support of a right to short-circuit
orderly, established processes eliminating discrimination in employment is well-founded. The policy of

Saylor URL: http://www.saylor.org/books

Saylor.org
1253

industrial self-determination as expressed in § 7 does not require fragmentation of the bargaining unit
along racial or other lines in order to consist with the national labor policy against discrimination. And in
the face of such fragmentation, whatever its effect on discriminatory practices, the bargaining process that
the principle of exclusive representation is meant to lubricate could not endure unhampered.
***
Reversed.

CASE QUESTIONS
1.

Why did the picketers think that the union’s response had been inadequate?

2.

In becoming members of the union, which had a contract that included an antidiscrimination clause along
with a no-strike clause and a no-lockout clause, did the protesting employees waive all right to pursue
discrimination claims in court?

Saylor URL: http://www.saylor.org/books

Saylor.org
1254

31.5 Summary and Exercises
Summary
Federal labor law is grounded in the National Labor Relations Act, which permits unions to organize and
prohibits employers from engaging in unfair labor practices. Amendments to the National Labor
Relations Act (NLRA), such as the Taft-Hartley Act and the Landrum-Griffin Act, declare certain acts of
unions and employees also to be unfair labor practices.
The National Labor Relations Board supervises union elections and decides in contested cases which
union should serve as the exclusive bargaining unit, and it also investigates allegations of unfair labor
practices and provides remedies in appropriate cases.
Once elected or certified, the union is the exclusive bargaining unit for the employees it represents.
Because the employer is barred from interfering with employee communications when the union is
organizing for an election, he may not prohibit employees from soliciting fellow employees on company
property but may limit the hours or spaces in which this may be done. The election campaign itself is an
intricate legal duel; rewards, threats, and misrepresentations that affect the election are unfair labor
practices.
The basic policy of the labor laws is to foster good-faith collective bargaining over wages, hours, and
working conditions. The National Labor Relations Board (NLRB) may not compel agreement: it may not
order the employer or the union to adopt particular provisions, but it may compel a recalcitrant company
or union to bargain in the first place.
Among the unfair labor practices committed by employers are these:
1.

Discrimination against workers or prospective workers for belonging to or joining unions. Under
federal law, the closed shop and preferential hiring are unlawful. Some states outlaw the union shop,
the agency shop, and maintenance-of-membership agreements.

Saylor URL: http://www.saylor.org/books

Saylor.org
1255

2. Interference with strikes. Employers may hire replacement workers during a strike, but in a strike
over an unfair labor practice, as opposed to an economic strike, the replacement workers may be
temporary only; workers are entitled to their jobs back at the strike’s end.
Among the unfair labor practices committed by unions are these:
1.

Secondary boycotts. Workers may not picket employers not involved in the primary labor dispute.

2. Hot cargo agreements. An employer’s agreement, under union pressure, to refrain from dealing with
certain people or purchasing their products is unlawful.

EXERCISES
1.

After years of working without a union, employees of Argenta Associates began organizing for a
representation election. Management did not try to prevent the employees from passing out leaflets or
making speeches on company property, but the company president did send out a notice to all employees
stating that in his opinion, they would be better off without a union. A week before the election, he sent
another notice, stating that effective immediately, each employee would be entitled to a twenty-fivecents-an-hour raise. The employees voted the union down. The following day, several employees began
agitating for another election. This time management threatened to fire anyone who continued talking
about an election on the ground that the union had lost and the employees would have to wait a year.
The employees’ organizing committee filed an unfair labor practice complaint with the NLRB. What was
the result?

2.

Palooka Industries sat down with Local 308, which represented its telephone operators, to discuss
renewal of the collective bargaining agreement. Palooka pressed its case for a no-strike clause in the next
contract, but Local 308 refused to discuss it at all. Exasperated, Palooka finally filed an unfair labor
practice claim with the NLRB. What was the result?

3.

Union organizers sought to organize the punch press operators at Dan’s Machine Shop. The shop was
located on a lot surrounded by heavily forested land from which access to employees was impossible. The
only practical method of reaching employees on the site was in the company parking lot. When the
organizers arrived to distribute handbills, the shop foreman, under instructions from Dan, ordered them
to leave. At a hearing before the NLRB, the company said that it was not antiunion but that its policy,
which it had always strictly adhered to, forbade nonemployees from being on the property if not on

Saylor URL: http://www.saylor.org/books

Saylor.org
1256

company business. Moreover, company policy barred any activities that would lead to littering. The
company noted that the organizers could reach the employees in many other ways—meeting the
employees personally in town after hours, calling them at home, writing them letters, or advertising a
public meeting. The organizers responded that these methods were far less effective means of reaching
the employees. What was the result? Why?

SELF-TEST QUESTIONS
1.

Which of the following is not a subject of mandatory bargaining?

a.

rate of pay per hour

b.

length of the workweek

c.

safety equipment

d.

new products to manufacture
Under a union shop agreement,

a.

an employer may not hire a nonunion member

b.

an employer must hire a nonunion member

c.

an employee must join the union after being hired

d.

an employee must belong to the union before being hired
Which of the following is always unlawful under federal law?

a.

union shop

b.

agency shop

c.

closed shop

d.

runaway shop
An employer’s agreement with its union to refrain from dealing with companies being struck by
other unions is a

a.

secondary boycott agreement

b.

hot cargo agreement

c.

lockout agreement

d.

maintenance-of-membership agreement

Saylor URL: http://www.saylor.org/books

Saylor.org
1257

Striking employees are entitled to their jobs back when they are engaged in
a.

economic strikes

b.

jurisdictional strikes

c.

both economic and jurisdictional strikes

d.

neither economic nor jurisdictional strikes

SELF-TEST ANSWERS
1.

d

2.

c

3.

c

4.

b

5.

a

Saylor URL: http://www.saylor.org/books

Saylor.org
1258

Chapter 32

Consumer Credit Transactions
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

How consumers enter into credit transactions and what protections they are afforded when they
do

2.

What rights consumers have after they have entered into a consumer transaction

3.

What debt collection practices third-party collectors may pursue

This chapter and the three that follow are devoted to debtor-creditor relations. In this chapter, we focus
on the consumer credit transaction. Chapter 33 "Secured Transactions and Suretyship" and Chapter 34
"Mortgages and Nonconsensual Liens" explore different types of security that a creditor might
require. Chapter 35 "Bankruptcy" examines debtors’ and creditors’ rights under bankruptcy law.
The amount of consumer debt, or household debt, owed by Americans to mortgage lenders, stores,
automobile dealers, and other merchants who sell on credit is difficult to ascertain. One reads that the
average household credit carddebt (not including mortgages, auto loans, and student loans) in 2009 was
almost $16,000.

[1]

Or maybe it was $10,000.

[2]

[3]

Or maybe it was $7,300. But probably focusing on

the average household debt is not very helpful: 55 percent of households have no credit card debt at all,
and the median debt is $1,900.

[4]

In 2007, the total household debt owed by Americans was $13.3 trillion, according to the Federal Reserve
Board. That is really an incomprehensible number: suffice it to say, then, that the availability of credit is
an important factor in the US economy, and not surprisingly, a number of statutes have been enacted over
the years to protect consumers both before and after signing credit agreements.
The statutes tend to fall within three broad categories. First, several statutes are especially important
when a consumer enters into a credit transaction. These include laws that regulate credit costs, the credit
application, and the applicant’s right to check a credit record. Second, after a consumer has contracted for

Saylor URL: http://www.saylor.org/books

Saylor.org
1259

credit, certain statutes give a consumer the right to cancel the contract and correct billing mistakes. Third,
if the consumer fails to pay a debt, the creditor has several traditional debt collection remedies that today
are tightly regulated by the government.

[1] Ben Woolsey and Matt Schulz, Credit Card Statistics, Industry Statistics, Debt Statistics, August 24,
2010, http://www.creditcards.com/credit-card-news/credit-card-industry-facts-personal-debt-statistics-1276.php.
This is “calculated by dividing the total revolving debt in the U.S. ($852.6 billion as of March 2010 data, as listed in
the Federal Reserve’s May 2010 report on consumer credit) by the estimated number of households carrying
credit card debt (54 million).”
[2] Deborah Fowles, “Your Monthly Credit Card Minimum Payments May Double,” About.com Financial
Planning,http://financialplan.about.com/od/creditcarddebt/a/CCMinimums.htm.
[3] Index Credit Cards, Credit Card Debt, February 9, 2010,http://www.indexcreditcards.com/creditcarddebt.
[4] Liz Pulliam Weston, “The Big Lie about Credit Card Debt,” MSN Money, July 30, 2007.

Saylor URL: http://www.saylor.org/books

Saylor.org
1260

32.1 Entering into a Credit Transaction
LEARNING OBJECTIVES
1.

Understand what statutes regulate the cost of credit, and the exceptions.

2.

Know how the cost of credit is expressed in the Truth in Lending Act.

3.

Recognize that there are laws prohibiting discrimination in credit granting.

4.

Understand how consumers’ credit records are maintained and may be corrected.

The Cost of Credit
Lenders, whether banks or retailers, are not free to charge whatever they wish for credit. Usury laws
establish a maximum rate of lawful interest. The penalties for violating usury laws vary from state to state.
The heaviest penalties are loss of both principal and interest, or loss of a multiple of the interest the
creditor charged. The courts often interpret these laws stringently, so that even if the impetus for a
usurious loan comes from the borrower, the contract can be avoided, as demonstrated in Matter of Dane’s
Estate (Section 32.3 "Cases").
Some states have eliminated interest rate limits altogether. In other states, usury law is riddled with
exceptions, and indeed, in many cases, the exceptions have pretty much eaten up the general rule. Here
are some common exceptions:
•

Business loans. In many states, businesses may be charged any interest rate, although some states
limit this exception to incorporated businesses.

•

Mortgage loans. Mortgage loans are often subject to special usury laws. The allowable interest rates
vary, depending on whether a first mortgage or a subordinate mortgage is given, or whether the loan
is insured or provided by a federal agency, among other variables.

•

Second mortgages and home equity loans by licensed consumer loan companies.

•

Credit card and other retail installment debt. The interest rate for these is governed by the law of the
state where the credit card company does business. (That’s why the giant Citibank, otherwise
headquartered in New York City, runs its credit card division out of South Dakota, which has no usury
laws for credit cards.)

Saylor URL: http://www.saylor.org/books

Saylor.org
1261

•

Consumer leasing.

•

“Small loans” such as payday loans and pawnshop loans.

•

Lease-purchases on personal property. This is the lease-to-own concept.

•

Certain financing of mobile homes that have become real property or where financing is insured by
the federal government.

•

Loans a person takes from her tax-qualified retirement plan.

•

Certain loans from stockbrokers and dealers.

•

Interest and penalties on delinquent property taxes.

•

Deferred payment of purchase price (layaway loans).

•

Statutory interest on judgments.

And there are others. Moreover, certain charges are not considered interest, such as fees to record
documents in a public office and charges for services such as title examinations, deed preparation, credit
reports, appraisals, and loan processing. But a creditor may not use these devices to cloak what is in fact a
usurious bargain; it is not the form but the substance of the agreement that controls.
As suggested, part of the difficulty here is that governments at all levels have for a generation attempted to
promote consumption to promote production; production is required to maintain politically acceptable
levels of employment. If consumers can get what they want on credit, consumerism increases. Also,
certainly, tight limits on interest rates cause creditors to deny credit to the less creditworthy, which may
not be helpful to the lower classes. That’s the rationale for the usury exceptions related to pawnshop and
payday loans.

Disclosure of Credit Costs
Setting limits on what credit costs—as usury laws do—is one thing. Disclosing the cost of credit is another.

The Truth in Lending Act
Until 1969, lenders were generally free to disclose the cost of money loaned or credit extended in any way
they saw fit—and they did. Financing and credit terms varied widely, and it was difficult and sometimes
impossible to understand what the true cost was of a particular loan, much less to comparison shop. After

Saylor URL: http://www.saylor.org/books

Saylor.org
1262

years of failure, consumer interests finally persuaded Congress to pass a national law requiring disclosure
of credit costs in 1968. Officially called the Consumer Credit Protection Act, Title I of the law is more
popularly known as the Truth in Lending Act (TILA). The act only applies to consumer credit
transactions, and it only protects natural-person debtors—it does not protect business organization
debtors.
The act provides what its name implies: lenders must inform borrowers about significant terms of the
credit transaction. The TILA does not establish maximum interest rates; these continue to be governed by
state law. The two key terms that must be disclosed are the finance charge and the annual percentage rate.
To see why, consider two simple loans of $1,000, each carrying interest of 10 percent, one payable at the
end of twelve months and the other in twelve equal installments. Although the actual charge in each is the
same—$100—the interest rate is not. Why? Because with the first loan you will have the use of the full
$1,000 for the entire year; with the second, for much less than the year because you must begin repaying
part of the principal within a month. In fact, with the second loan you will have use of only about half the
money for the entire year, and so the actual rate of interest is closer to 15 percent. Things become more
complex when interest is compounded and stated as a monthly figure, when different rates apply to
various portions of the loan, and when processing charges and other fees are stated separately. The act
regulates open-end credit (revolving credit, like charge cards) and closed-end credit (like a car loan—
extending for a specific period), and—as amended later—it regulates consumer leases and credit card
transactions, too.
Figure 32.1 Credit Disclosure Form

Saylor URL: http://www.saylor.org/books

Saylor.org
1263

By requiring that the finance charge and the annual percentage rate be disclosed on a uniform basis, the
TILA makes understanding and comparison of loans much easier. The finance charge is the total of all
money paid for credit; it includes the interest paid over the life of the loan and all processing charges. The
annual percentage rate is the true rate of interest for money or credit actually available to the borrower.
The annual percentage rate must be calculated using the total finance charge (including all extra fees).
See Figure 32.1 "Credit Disclosure Form" for an example of a disclosure form used by creditors.

Consumer Leasing Act of 1988
The Consumer Leasing Act (CLA) amends the TILA to provide similar full disclosure for consumers who
lease automobiles or other goods from firms whose business it is to lease such goods, if the goods are
valued at $25,000 or less and the lease is for four months or more. All material terms of the lease must be
disclosed in writing.

Saylor URL: http://www.saylor.org/books

Saylor.org
1264

Fair Credit and Charge Card Disclosure
In 1989, the Fair Credit and Charge Card Disclosure Act went into effect. This amends the TILA by
requiring credit card issuers to disclose in a uniform manner the annual percentage rate, annual fees,
grace period, and other information on credit card applications.

Credit Card Accountability, Responsibility, and Disclosure Act of 2009
The 1989 act did make it possible for consumers to know the costs associated with credit card use, but the
card companies’ behavior over 20 years convinced Congress that more regulation was required. In 2009,
Congress passed and President Obama signed the Credit Card Accountability, Responsibility, and
Disclosure Act of 2009 (the Credit Card Act). It is a further amendment of the TILA. Some of the salient
parts of the act are as follows:
•

Restricts all interest rate increases during the first year, with some exceptions. The purpose is to
abolish “teaser” rates.

•

Increases notice for rate increase on future purchases to 45 days.

•

Preserves the ability to pay off on the old terms, with some exceptions.

•

Limits fees and penalty interest and requires statements to clearly state the required due date and late
payment penalty.

•

Requires fair application of payments. Amounts in excess of the minimum payment must be applied
to the highest interest rate (with some exceptions).

•

Provides sensible due dates and time to pay.

•

Protects young consumers. Before issuing a card to a person under the age of twenty-one, the card
issuer must obtain an application that contains either the signature of a cosigner over the age of
twenty-one or information indicating an independent means of repaying any credit extended.

•

Restricts card issuers from providing tangible gifts to students on college campuses in exchange for
filling out a credit card application.

•

Requires colleges to publicly disclose any marketing contracts made with a card issuer.

•

Requires enhanced disclosures.

Saylor URL: http://www.saylor.org/books

Saylor.org
1265

•

Requires issuers to disclose the period of time and the total interest it will take to pay off the card
balance if only minimum monthly payments are made.

•

Establishes gift card protections.

[1]

The Federal Reserve Board is to issue implementing rules.
Creditors who violate the TILA are subject to both criminal and civil sanctions. Of these, the most
important are the civil remedies open to consumers. If a creditor fails to disclose the required
information, a customer may sue to recover twice the finance charge, plus court costs and reasonable
attorneys’ fees, with some limitations. As to the Credit Card Act of 2009, the issuing companies were not
happy with the reforms. Before the law went into effect, the companies—as one commentator put it—
[2]

unleashed a “frenzy of retaliation,” by repricing customer accounts, changing fixed rates to variable
rates, lowering credit limits, and increasing fees.

State Credit Disclosure Laws
The federal TILA is not the only statute dealing with credit disclosures. A uniform state act, the Uniform
Consumer Credit Code, as amended in 1974, is now on the books in twelve US jurisdictions,

[3]

though its

effect on the development of modern consumer credit law has been significant beyond the number of
states adopting it. It is designed to protect consumers who buy goods and services on credit by
simplifying, clarifying, and updating legislation governing consumer credit and usury.

Getting Credit
Disclosure of credit costs is a good thing. After discovering how much credit will cost, a person might
decide to go for it: get a loan or a credit card. The potential creditor, of course, should want to know if the
applicant is a good risk; that requires a credit check. And somebody who knows another person’s
creditworthiness has what is usually considered confidential information, the possession of which is
subject to abuse, and thus regulation.

Equal Credit Opportunity Act

Saylor URL: http://www.saylor.org/books

Saylor.org
1266

Through the 1960s, banks and other lending and credit-granting institutions regularly discriminated
against women. Banks told single women to find a cosigner for loans. Divorced women discovered that
they could not open store charge accounts because they lacked a prior credit history, even though they had
contributed to the family income on which previous accounts had been based. Married couples found that
the wife’s earnings were not counted when they sought credit; indeed, families planning to buy homes
were occasionally even told that the bank would grant a mortgage if the wife would submit to a
hysterectomy! In all these cases, the premise of the refusal to treat women equally was the unstated—and
usually false—belief that women would quit work to have children or simply to stay home.
By the 1970s, as women became a major factor in the labor force, Congress reacted to the manifest
unfairness of the discrimination by enacting (as part of the Consumer Credit Protection Act) the Equal
Credit Opportunity Act (ECOA) of 1974. The act prohibits any creditor from discriminating “against any
applicant on the basis of sex or marital status with respect to any aspect of a credit transaction.” In 1976,
Congress broadened the law to bar discrimination (1) on the basis of race, color, religion, national origin,
and age; (2) because all or a part of an applicant’s income is from a public assistance program; or (3)
because an applicant has exercised his or her rights under the Consumer Credit Protection Act.
Under the ECOA, a creditor may not ask a credit applicant to state sex, race, national origin, or religion.
And unless the applicant is seeking a joint loan or account or lives in a community-property state, the
creditor may not ask for a statement of marital status or, if you have voluntarily disclosed that you are
married, for information about your spouse, nor may one spouse be required to cosign if the other is
deemed independently creditworthy. All questions concerning plans for children are improper. In
assessing the creditworthiness of an applicant, the creditor must consider all sources of income, including
regularly received alimony and child support payments. And if credit is refused, the creditor must, on
demand, tell you the specific reasons for rejection. SeeRosa v. Park West Bank & Trust Co. in Section 32.3
"Cases" for a case involving the ECOA.
The Home Mortgage Disclosure Act, 1975, and the Community Reinvestment Act (CRA), 1977, get at
another type of discrimination: redlining. This is the practice by a financial institution of refusing to grant
home loans or home-improvement loans to people living in low-income neighborhoods. The act requires

Saylor URL: http://www.saylor.org/books

Saylor.org
1267

that financial institutions within its purview report annually by transmitting information from their Loan
Application Registers to a federal agency. From these reports it is possible to determine what is happening
to home prices in a particular area, whether investment in one neighborhood lags compared with that in
others, if the racial or economic composition of borrowers changed over time, whether minorities or
women had trouble accessing mortgage credit, in what kinds of neighborhoods subprime loans are
concentrated, and what types of borrowers are most likely to receive subprime loans, among others.
“Armed with hard facts, users of all types can better execute their work: Advocates can launch consumer
education campaigns in neighborhoods being targeted by subprime lenders, planners can better tailor
housing policy to market conditions, affordable housing developers can identify gentrifying
neighborhoods, and activists can confront banks with poor lending records in low income
communities.”

[4]

Under the CRA, federal regulatory agencies examine banking institutions for CRA

compliance and take this information into consideration when approving applications for new bank
branches or for mergers or acquisitions.

Fair Credit Reporting Act of 1970: Checking the Applicant’s Credit Record
It is in the interests of all consumers that people who would be bad credit risks not get credit: if they do
and they default (fail to pay their debts), the rest of us end up paying for their improvidence. Because
credit is such a big business, a number of support industries have grown up around it. One of the most
important is the credit-reporting industry, which addresses this issue of checking creditworthiness.
Certain companies—credit bureaus—collect information about borrowers, holders of credit cards, store
accounts, and installment purchasers. For a fee, this information—currently held on tens of millions of
Americans—is sold to companies anxious to know whether applicants are creditworthy. If the information
is inaccurate, it can lead to rejection of a credit application that should be approved, and it can wind up in
other files where it can live to do more damage. In 1970, Congress enacted, as part of the Consumer Credit
Protection Act, the Fair Credit Reporting Act (FCRA) to give consumers access to their credit files in order
to correct errors.
Under this statute, an applicant denied credit has the right to be told the name and address of the credit
bureau (called “consumer reporting agency” in the act) that prepared the report on which the denial was

Saylor URL: http://www.saylor.org/books

Saylor.org
1268

based. (The law covers reports used to screen insurance and job applicants as well as to determine
creditworthiness.) The agency must list the nature and substance of the information (except medical
information) and its sources (unless they contributed to an investigative-type report). A credit report lists
such information as name, address, employer, salary history, loans outstanding, and the like. An
investigative-type report is one that results from personal interviews and may contain nonfinancial
information, like drinking and other personal habits, character, or participation in dangerous sports.
Since the investigators rely on talks with neighbors and coworkers, their reports are usually subjective and
can often be misleading and inaccurate.
The agency must furnish the consumer the information free if requested within thirty days of rejection
and must also specify the name and address of anyone who has received the report within the preceding
six months (two years if furnished for employment purposes).
If the information turns out to be inaccurate, the agency must correct its records; if investigative material
cannot be verified, it must be removed from the file. Those to whom it was distributed must be notified of
the changes. When the agency and the consumer disagree about the validity of the information, the
consumer’s version must be placed in the file and included in future distributions of the report. After
seven years, any adverse information must be removed (ten years in the case of bankruptcy). A person is
entitled to one free copy of his or her credit report from each of the three main national credit bureaus
every twelve months. If a reporting agency fails to correct inaccurate information in a reasonable time, it
is liable to the consumer for $1,000 plus attorneys’ fees.
Under the FCRA, any person who obtains information from a credit agency under false pretenses is
subject to criminal and civil penalties. The act is enforced by the Federal Trade Commission. See Rodgers
v. McCullough inSection 32.3 "Cases" for a case involving use of information from a credit report.

KEY TAKEAWAY
Credit is an important part of the US economy, and there are various laws regulating its availability and
disclosure. Usury laws prohibit charging excessive interest rates, though the laws are riddled with exceptions.
The disclosure of credit costs is regulated by the Truth in Lending Act of 1969, the Consumer Leasing Act of
1988, the Fair Credit and Charge Card Disclosure Act of 1989, and the Credit Card Accountability,

Saylor URL: http://www.saylor.org/books

Saylor.org
1269

Responsibility, and Disclosure Act of 2009 (these latter three are amendments to the TILA). Some states have
adopted the Uniform Consumer Credit Code as well. Two major laws prohibit invidious discrimination in the
granting of credit: the Equal Credit Opportunity Act of 1974 and the Home Mortgage Disclosure Act of 1975
(addressing the problem of redlining). The Fair Credit Reporting Act of 1970 governs the collection and use of
consumer credit information held by credit bureaus.

EXERCISES
1.

The penalty for usury varies from state to state. What are the two typical penalties?

2.

What has the TILA done to the use of interest as a term to describe how much credit costs, and why?

3.

What is redlining?

4.

What does the Fair Credit Reporting Act do, in general?

[1] Consumers Union, “Upcoming Credit Card Protections,”http://www.creditcardreform.org/pdf/dodd-summary509.pdf.
[2] Liz Pulliam Weston, “Credit Card Lenders Go on a Rampage,” MSN Money, November 25, 2009.
[3] States adopting the Uniform Consumer Credit Code are the following: Colorado, Idaho, Indiana, Iowa, Kansas,
Maine, Oklahoma, South Carolina, Utah, Wisconsin, Wyoming, and Guam. Cornell University Law School, “Uniform
Laws.”http://www.law.cornell.edu/uniform/vol7.html#concc.
[4] Kathryn L.S. Pettit and Audrey E. Droesch, “A Guide to Home Mortgage Disclosure Act Data,” The Urban
Institute, December 2008,http://www.urban.org/uploadedpdf/1001247_hdma.pdf.

Saylor URL: http://www.saylor.org/books

Saylor.org
1270

32.2 Consumer Protection Laws and Debt Collection Practices
LEARNING OBJECTIVES
1.

Understand that consumers have the right to cancel some purchases made on credit.

2.

Know how billing mistakes may be corrected.

3.

Recognize that professional debt collectors are governed by some laws restricting certain practices.

Cancellation Rights
Ordinarily, a contract is binding when signed. But consumer protection laws sometimes provide an escape
valve. For example, a Federal Trade Commission (FTC) regulation gives consumers three days to cancel
contracts made with door-to-door salespersons. Under this cooling-off provision, the cancellation is
effective if made by midnight of the third business day after the date of the purchase agreement. The
salesperson must notify consumers of this right and supply them with two copies of a cancellation form,
and the sales agreement must contain a statement explaining the right. The purchaser cancels by
returning one copy of the cancellation form to the seller, who is obligated either to pick up the goods or to
pay shipping costs. The three-day cancellation privilege applies only to sales of twenty-five dollars or more
made either in the home or away from the seller’s place of business; it does not apply to sales made by
mail or telephone, to emergency repairs and certain other home repairs, or to real estate, insurance, or
securities sales.
The Truth in Lending Act (TILA) protects consumers in a similar way. For certain big-ticket purchases
(such as installations made in the course of major home improvements), sellers sometimes require a
mortgage (which is subordinate to any preexisting mortgages) on the home. The law gives such customers
three days to rescind the contract. Many states have laws similar to the FTC’s three-day cooling-off period,
and these may apply to transactions not covered by the federal rule (e.g., to purchases of less than twentyfive dollars and even to certain contracts made at the seller’s place of business).

Correcting Billing Mistakes
Billing Mistakes
Saylor URL: http://www.saylor.org/books

Saylor.org
1271

In 1975, Congress enacted the Fair Credit Billing Act as an amendment to the Consumer Credit Protection
Act. It was intended to put to an end the phenomenon, by then a standard part of any comedian’s
repertoire, of the many ways a computer could insist that you pay a bill, despite errors and despite letters
you might have written to complain. The act, which applies only to open-end credit and not to installment
sales, sets out a procedure that creditors and customers must follow to rectify claimed errors. The
customer has sixty days to notify the creditor of the nature of the error and the amount. Errors can
include charges not incurred or those billed with the wrong description, charges for goods never delivered,
accounting or arithmetic errors, failure to credit payments or returns, and even charges for which you
simply request additional information, including proof of sale. During the time the creditor is replying,
you need not pay the questioned item or any finance charge on the disputed amount.
The creditor has thirty days to respond and ninety days to correct your account or explain why your belief
that an error has been committed is incorrect. If you do turn out to be wrong, the creditor is entitled to all
back finance charges and to prompt payment of the disputed amount. If you persist in disagreeing and
notify the creditor within ten days, it is obligated to tell all credit bureaus to whom it sends notices of
delinquency that the bill continues to be disputed and to tell you to whom such reports have been sent;
when the dispute has been settled, the creditor must notify the credit bureaus of this fact. Failure of the
creditor to follow the rules, an explanation of which must be provided to each customer every six months
and when a dispute arises, bars it from collecting the first fifty dollars in dispute, plus finance charges,
even if the creditor turns out to be correct.

Disputes about the Quality of Goods or Services Purchased
While disputes over the quality of goods are not “billing errors,” the act does apply to unsatisfactory goods
or services purchased by credit card (except for store credit cards); the customer may assert against the
credit card company any claims or defenses he or she may have against the seller. This means that under
certain circumstances, the customer may withhold payments without incurring additional finance
charges. However, this right is subject to three limitations: (1) the value of the goods or services charged
must be in excess of fifty dollars, (2) the goods or services must have been purchased either in the home
state or within one hundred miles of the customer’s current mailing address, and (3) the consumer must

Saylor URL: http://www.saylor.org/books

Saylor.org
1272

make a good-faith effort to resolve the dispute before refusing to pay. If the consumer does refuse to pay,
the credit card company would acquiesce: it would credit her account for the disputed amount, pass the
loss down to the merchant’s bank, and that bank would debit the merchant’s account. The merchant
would then have to deal with the consumer directly.

Debt Collection Practices
Banks, financial institutions, and retailers have different incentives for extending credit—for some, a loan
is simply a means of making money, and for others, it is an inducement to buyers. But in either case,
credit is a risk because the consumer may default; the creditor needs a means of collecting when the
customer fails to pay. Open-end credit is usually given without collateral. The creditor can, of course, sue,
but if the consumer has no assets, collection can be troublesome. Historically, three different means of
recovering the debt have evolved: garnishment, wage assignment, and confession of judgment.

Garnishment
Garnishment is a legal process by which a creditor obtains a court order directing the debtor’s employer
(or any party who owes money to the debtor) to pay directly to the creditor a certain portion of the
employee’s wages until the debt is paid. Until 1970, garnishment was regulated by state law, and its effects
could be devastating—in some cases, even leading to suicide. In 1970, Title III of the Consumer Credit
Protection Act asserted federal control over garnishment proceedings for the first time. The federal wagegarnishment law limits the amount of employee earnings that may be withheld in any one pay date to the
lesser of 25 percent of disposable (after-tax) earnings or the amount by which disposable weekly earnings
exceed thirty times the highest current federal minimum wage. The federal law covers everyone who
receives personal earnings, including wages, salaries, commissions, bonuses, and retirement income
(though not tips), but it allows courts to garnish above the federal maximum in cases involving support
payments (e.g., alimony), in personal bankruptcy cases, and in cases where the debt owed is for state or
federal tax.
The federal wage-garnishment law also prohibits an employer from firing any worker solely because the
worker’s pay has been garnished for one debt (multiple garnishments may be grounds for discharge). The

Saylor URL: http://www.saylor.org/books

Saylor.org
1273

penalty for violating this provision is a $1,000 fine, one-year imprisonment, or both. But the law does not
say that an employee fired for having one debt garnished may sue the employer for damages. In a 1980
case, the Fifth Circuit Court of Appeals denied an employee the right to sue, holding that the statute places
enforcement exclusively in the hands of the federal secretary of labor.

[1]

The l970 federal statute is not the only limitation on the garnishment process. Note that the states can
also still regulate garnishment so long as the state regulation is not in conflict with federal law: North
Carolina, Pennsylvania, South Carolina, and Texas prohibit most garnishments, unless it is the
government doing the garnishment. And there is an important constitutional limitation as well. Many
states once permitted a creditor to garnish the employee’s wage even before the case came to court: a
simple form from the clerk of the court was enough to freeze a debtor’s wages, often before the debtor
knew a suit had been brought. In 1969, the US Supreme Court held that this prejudgment garnishment
procedure was unconstitutional.

[2]

Wage Assignment
A wage assignment is an agreement by an employee that a creditor may take future wages as security for a
loan or to pay an existing debt. With a wage assignment, the creditor can collect directly from the
employer. However, in some states, wage assignments are unlawful, and an employer need not honor the
agreement (indeed, it would be liable to the employee if it did). Other states regulate wage assignments in
various ways—for example, by requiring that the assignment be a separate instrument, not part of the
loan agreement, and by specifying that no wage assignment is valid beyond a certain period of time (two
or three years).

Confession of Judgment
Because suing is at best nettlesome, many creditors have developed forms that allow them to sidestep the
courthouse when debtors have defaulted. As part of the original credit agreement, the consumer or
borrower waives his right to defend himself in court by signing a confession of judgment. This written
instrument recites the debtor’s agreement that a court order be automatically entered against him in the
event of default. The creditor’s lawyer simply takes the confession of judgment to the clerk of the court,

Saylor URL: http://www.saylor.org/books

Saylor.org
1274

who enters it in the judgment book of the court without ever consulting a judge. Entry of the judgment
entitles the creditor to attach the debtor’s assets to satisfy the debt. Like prejudgment garnishment, a
confession of judgment gives the consumer no right to be heard, and it has been banned by statute or
court decisions in many states.

Fair Debt Collection Practices Act of 1977
Many stores, hospitals, and other organizations attempt on their own to collect unpaid bills, but
thousands of merchants, professionals, and small businesses rely on collection agencies to recover
accounts receivable. The debt collection business employed some 216,000 people in 2007 and collected
over $40 billion in debt.

[3]

For decades, some of these collectors used harassing tactics: posing as

government agents or attorneys, calling at the debtor’s workplace, threatening physical harm or loss of
property or imprisonment, using abusive language, publishing a deadbeats list, misrepresenting the size
of the debt, and telling friends and neighbors about the debt. To provide a remedy for these abuses,
Congress enacted, as part of the Consumer Credit Protection Act, the Fair Debt Collection Practices Act
(FDCPA) in 1977.
This law regulates the manner by which third-party collection agencies conduct their business. It covers
collection of all personal, family, and household debts by collection agencies. It does not deal with
collection by creditors themselves; the consumer’s remedy for abusive debt collection by the creditor is in
tort law.
Under the FDCPA, the third-party collector may contact the debtor only during reasonable hours and not
at work if the debtor’s employer prohibits it. The debtor may write the collector to cease contact, in which
case the agency is prohibited from further contact (except to confirm that there will be no further contact).
A written denial that money is owed stops the bill collector for thirty days, and he can resume again only
after the debtor is sent proof of the debt. Collectors may no longer file suit in remote places, hoping for
default judgments; any suit must be filed in a court where the debtor lives or where the underlying
contract was signed. The use of harassing and abusive tactics, including false and misleading
representations to the debtor and others (e.g., claiming that the collector is an attorney or that the debtor
is about to be sued when that is not true), is prohibited. Unless the debtor has given the creditor her cell

Saylor URL: http://www.saylor.org/books

Saylor.org
1275

phone number, calls to cell phones (but not to landlines) are not allowed.

[4]

In any mailings sent to the

debtor, the return address cannot indicate that it is from a debt collection agency (so as to avoid
embarrassment from a conspicuous name on the envelope that might be read by third parties).
Communication with third parties about the debt is not allowed, except when the collector may need to
talk to others to trace the debtor’s whereabouts (though the collector may not tell them that the inquiry
concerns a debt) or when the collector contacts a debtor’s attorney, if the debtor has an attorney. The
federal statute gives debtors the right to sue the collector for damages for violating the statute and for
causing such injuries as job loss or harm to reputation.

KEY TAKEAWAY
Several laws regulate practices after consumer credit transactions. The FTC provides consumers with a threeday cooling-off period for some in-home sales, during which time the consumer-purchaser may cancel the
sale. The TILA and some state laws also have some cancellation provisions. Billing errors are addressed by the
Fair Credit Billing Act, which gives consumers certain rights. Debt collection practices such as garnishment,
wage assignments, and confessions of judgment are regulated (and in some states prohibited) by federal and
state law. Debt collection practices for third-party debt collectors are constrained by the Fair Debt Collection
Practices Act.

EXERCISES
1.

Under what circumstances may a consumer have three days to avoid a contract?

2.

How does the Fair Credit Billing Act resolve the problem that occurs when a consumer disputes a bill and
“argues” with a computer about it?

3.

What is the constitutional problem with garnishment as it was often practiced before 1969?

4.

If Joe of Joe’s Garage wants to collect on his own the debts he is owed, he is not constrained by the
FDCPA. What limits are there on his debt collection practices?

[1] Smith v. Cotton Brothers Baking Co., Inc., 609 F.2d 738 (5th Cir. 1980).
[2] Sniadach v. Family Finance Corp., 395 U.S. 337 (1969).
[3] PricewaterhouseCoopers LLP, Value of Third-Party Debt Collection to the U.S. Economy in 2007: Survey And
Analysis, June 2008, http://www.acainternational.org/files.aspx?p=/images/12546/pwc2007-final.pdf.

Saylor URL: http://www.saylor.org/books

Saylor.org
1276

[4] Federal Communications Commission, “In the Matter of Rules and Regulations Implementing the Telephone
Consumer Protection Act of 1991,”http://fjallfoss.fcc.gov/edocs_public/attachmatch/FCC-07-232A1.txt. (This
document shows up best with Adobe Acrobat.)

Saylor URL: http://www.saylor.org/books

Saylor.org
1277

32.3 Cases
Usury
Matter of Dane’s Estate
390 N.Y.S.2d 249 (N.Y.A.D. 1976)
MAHONEY, J.
On December 17, 1968, after repeated requests by decedent [Leland Dane] that appellant [James Rossi]
loan him $10,500 [about $64,000 in 2010 dollars] the latter drew a demand note in that amount and with
decedent’s consent fixed the interest rate at 7 1/2% Per annum, the then maximum annual interest
permitted being 7 1/4%. Decedent executed the note and appellant gave him the full amount of the note in
cash.…[The estate] moved for summary judgment voiding the note on the ground that it was a usurious
loan, the note having been previously rejected as a claim against the estate. The [lower court] granted the
motion, voided the note and enjoined any prosecution on it thereafter. Appellant’s cross motion to enforce
the claim was denied.
New York’s usury laws are harsh, and courts have been reluctant to extend them beyond cases that fall
squarely under the statutes [Citation]. [New York law] makes any note for which more than the legal rate
of interests is ‘reserved or taken’ or ‘agreed to be reserved or taken’ void. [The law] commands
cancellation of a note in violation of [its provisions]. Here, since both sides concede that the note
evidences the complete agreement between the parties, we cannot aid appellant by reliance upon the
presumption that he did not make the loan at a usurious rate [Citation]. The terms of the loan are not in
dispute. Thus, the note itself establishes, on its face, clear evidence of usury. There is no requirement of a
specific intent to violate the usury statute. A general intent to charge more than the legal rate as evidenced
by the note, is all that is needed. If the lender intends to take and receive a rate in excess of the legal
percentage at the time the note is made, the statute condemns the act and mandates its cancellation
[Citation]. The showing, as here, that the note reserves to the lender an illegal rate of interest satisfies
respondents’ burden of proving a usurious loan.

Saylor URL: http://www.saylor.org/books

Saylor.org
1278

Next, where the rate of interest on the face of a note is in excess of the legal rate, it cannot be argued that
such a loan may be saved because the borrower prompted the loan or even set the rate. The usury statutes
are for the protection of the borrower and [their] purpose would be thwarted if the lender could avoid its
consequences by asking the borrower to set the rate. Since the respondents herein asserted the defense of
usury, it cannot be said that the decedent waived the defense by setting or agreeing to the 7 1/2% Rate of
interest.
Finally, equitable considerations cannot be indulged when, as here, a statute specifically condemns an act.
The statute fixes the law, and it must be followed.
The order should be affirmed, without costs.

CASE QUESTIONS
1.

What is the consequence to the lender of charging usurious rates in New York?

2.

The rate charged here was one-half of one percent in excess of the allowable limit. Who made the note,
the borrower or the lender? That makes no difference, but should it?

3.

What “equitable considerations” were apparently raised by the creditor?

Discrimination under the ECOA
Rosa v. Park West Bank & Trust Co.
214 F.3d 213, C.A.1 (Mass. 2000)
Lynch, J.
Lucas Rosa sued the Park West Bank & Trust Co. under the Equal Credit Opportunity Act (ECOA), 15
U.S.C. §§ 1691–1691f, and various state laws. He alleged that the Bank refused to provide him with a loan
application because he did not come dressed in masculine attire and that the Bank’s refusal amounted to
sex discrimination under the Act. The district court granted the Bank’s motion to dismiss the ECOA
claim…

I.
Saylor URL: http://www.saylor.org/books

Saylor.org
1279

According to the complaint, which we take to be true for the purpose of this appeal, on July 21, 1998, Mr.
Lucas Rosa came to the Bank to apply for a loan. A biological male, he was dressed in traditionally
feminine attire. He requested a loan application from Norma Brunelle, a bank employee. Brunelle asked
Rosa for identification. Rosa produced three forms of photo identification: (1) a Massachusetts
Department of Public Welfare Card; (2) a Massachusetts Identification Card; and (3) a Money Stop Check
Cashing ID Card. Brunelle looked at the identification cards and told Rosa that she would not provide him
with a loan application until he “went home and changed.” She said that he had to be dressed like one of
the identification cards in which he appeared in more traditionally male attire before she would provide
him with a loan application and process his loan request.

II.
Rosa sued the Bank for violations of the ECOA and various Massachusetts antidiscrimination statutes.
Rosa charged that “[b]y requiring [him] to conform to sex stereotypes before proceeding with the credit
transaction, [the Bank] unlawfully discriminated against [him] with respect to an aspect of a credit
transaction on the basis of sex.” He claims to have suffered emotional distress, including anxiety,
depression, humiliation, and extreme embarrassment. Rosa seeks damages, attorney’s fees, and injunctive
relief.
Without filing an answer to the complaint, the Bank moved to dismiss.…The district court granted the
Bank’s motion. The court stated:
[T]he issue in this case is not [Rosa’s] sex, but rather how he chose to dress when applying for a loan.
Because the Act does not prohibit discrimination based on the manner in which someone dresses, Park
West’s requirement that Rosa change his clothes does not give rise to claims of illegal discrimination.
Further, even if Park West’s statement or action were based upon Rosa’s sexual orientation or perceived
sexual orientation, the Act does not prohibit such discrimination.
Price Waterhouse v. Hopkins (U.S. Supreme Court, 1988), which Rosa relied on, was not to the contrary,
according to the district court, because that case “neither holds, nor even suggests, that discrimination
based merely on a person’s attire is impermissible.”

Saylor URL: http://www.saylor.org/books

Saylor.org
1280

On appeal, Rosa says that the district court “fundamentally misconceived the law as applicable to the
Plaintiff’s claim by concluding that there may be no relationship, as a matter of law, between telling a
bank customer what to wear and sex discrimination.” …The Bank says that Rosa loses for two reasons.
First, citing cases pertaining to gays and transsexuals, it says that the ECOA does not apply to
crossdressers. Second, the Bank says that its employee genuinely could not identify Rosa, which is why
she asked him to go home and change.

III.
…In interpreting the ECOA, this court looks to Title VII case law, that is, to federal employment
discrimination law.…The Bank itself refers us to Title VII case law to interpret the ECOA.
The ECOA prohibits discrimination, “with respect to any aspect of a credit transaction[,] on the basis of
race, color, religion, national origin, sex or marital status, or age.” 15 U.S.C. § 1691(a). Thus to prevail, the
alleged discrimination against Rosa must have been “on the basis of…sex.” See [Citation.] The ECOA’s sex
discrimination prohibition “protects men as well as women.”
While the district court was correct in saying that the prohibited bases of discrimination under the ECOA
do not include style of dress or sexual orientation, that is not the discrimination alleged. It is alleged that
the Bank’s actions were taken, in whole or in part, “on the basis of… [the appellant’s] sex.” The Bank, by
seeking dismissal under Rule 12(b)(6), subjected itself to rigorous standards. We may affirm dismissal
“only if it is clear that no relief could be granted under any set of facts that could be proved consistent with
the allegations.” [Citations] Whatever facts emerge, and they may turn out to have nothing to do with sexbased discrimination, we cannot say at this point that the plaintiff has no viable theory of sex
discrimination consistent with the facts alleged.
The evidence is not yet developed, and thus it is not yet clear why Brunelle told Rosa to go home and
change. It may be that this case involves an instance of disparate treatment based on sex in the denial of
credit. See [Citation]; (“‘Disparate treatment’…is the most easily understood type of discrimination. The
employer simply treats some people less favorably than others because of their…sex.”); [Citation]
(invalidating airline’s policy of weight limitations for female “flight hostesses” but not for similarly

Saylor URL: http://www.saylor.org/books

Saylor.org
1281

situated male “directors of passenger services” as impermissible disparate treatment); [Citation]
(invalidating policy that female employees wear uniforms but that similarly situated male employees need
wear only business dress as impermissible disparate treatment); [Citation] (invalidating rule requiring
abandonment upon marriage of surname that was applied to women, but not to men). It is reasonable to
infer that Brunelle told Rosa to go home and change because she thought that Rosa’s attire did not accord
with his male gender: in other words, that Rosa did not receive the loan application because he was a
man, whereas a similarly situated woman would have received the loan application. That is, the Bank may
treat, for credit purposes, a woman who dresses like a man differently than a man who dresses like a
woman. If so, the Bank concedes, Rosa may have a claim. Indeed, under Price Waterhouse, “stereotyped
remarks [including statements about dressing more ‘femininely’] can certainly be evidence that gender
played a part.” [Citation.] It is also reasonable to infer, though, that Brunelle refused to give Rosa the loan
application because she thought he was gay, confusing sexual orientation with cross-dressing. If so, Rosa
concedes, our precedents dictate that he would have no recourse under the federal Act. See [Citation]. It is
reasonable to infer, as well, that Brunelle simply could not ascertain whether the person shown in the
identification card photographs was the same person that appeared before her that day. If this were the
case, Rosa again would be out of luck. It is reasonable to infer, finally, that Brunelle may have had mixed
motives, some of which fall into the prohibited category.
It is too early to say what the facts will show; it is apparent, however, that, under some set of facts within
the bounds of the allegations and non-conclusory facts in the complaint, Rosa may be able to prove a
claim under the ECOA.…
We reverse and remand for further proceedings in accordance with this opinion.

CASE QUESTIONS
1.

Could the bank have denied Mr. Rosa a loan because he was gay?

2.

If a woman had applied for loan materials dressed in traditionally masculine attire, could the bank have
denied her the materials?

3.

The Court offers up at least three possible reasons why Rosa was denied the loan application. What were
those possible reasons, and which of them would have been valid reasons to deny him the application?

4.

To what federal law does the court look in interpreting the application of the ECOA?

Saylor URL: http://www.saylor.org/books

Saylor.org
1282

5.

Why did the court rule in Mr. Rosa’s favor when the facts as to why he was denied the loan application
could have been interpreted in several different ways?

Uses of Credit Reports under the FCRA
Rodgers v. McCullough
296 F.Supp.2d 895 (W.D. Tenn. 2003)

Background
This case concerns Defendants’ receipt and use of Christine Rodgers’ consumer report. The material facts
do not seem to be disputed. The parties agree that Ms. Rodgers gave birth to a daughter, Meghan, on May
4, 2001. Meghan’s father is Raymond Anthony. Barbara McCullough, an attorney, represented Mr.
Anthony in a child custody suit against Ms. Rodgers in which Mr. Anthony sought to obtain custody and
child support from Ms. Rodgers. Ms. McCullough received, reviewed, and used Ms. Rodgers’ consumer
report in connection with the child custody case.
On September 25, 2001, Ms. McCullough instructed Gloria Christian, her secretary, to obtain Ms.
Rodgers’ consumer report. Ms. McCullough received the report on September 27 or 28 of 2001. She
reviewed the report in preparation for her examination of Ms. Rodgers during a hearing to be held in
juvenile court on October 23, 2001. She also used the report during the hearing, including attempting to
move the document into evidence and possibly handing it to the presiding judge.
The dispute in this case centers around whether Ms. McCullough obtained and used Ms. Rodgers’
consumer report for a purpose permitted under the Fair Credit Reporting Act (the “FCRA”). Plaintiff
contends that Ms. McCullough, as well as her law firm, Wilkes, McCullough & Wagner, a partnership, and
her partners, Calvin J. McCullough and John C. Wagner, are liable for the unlawful receipt and use of Ms.
Rodgers’ consumer report in violation 15 U.S.C. §§ 1681 o(negligent failure to comply with the FCRA) and
1681n (willful failure to comply with the FCRA or obtaining a consumer report under false pretenses).
Plaintiff has also sued Defendants for the state law tort of unlawful invasion of privacy.…

Saylor URL: http://www.saylor.org/books

Saylor.org
1283

Analysis
Plaintiff has moved for summary judgment on the questions of whether Defendants failed to comply with
the FCRA (i.e. whether Defendants had a permissible purpose to obtain Ms. Rodgers’ credit report),
whether Defendants’ alleged failure to comply was willful, and whether Defendants’ actions constituted
unlawful invasion of privacy. The Court will address the FCRA claims followed by the state law claim for
unlawful invasion of privacy.

A. Permissible Purpose under the FCRA
Pursuant to the FCRA, “A person shall not use or obtain a consumer report for any purpose unless (1) the
consumer report is obtained for a purpose for which the consumer report is authorized to be furnished
under this section.…” [Citation.] Defendants do not dispute that Ms. McCullough obtained and used Ms.
Rodgers’ consumer report.
[The act] provides a list of permissible purposes for the receipt and use of a consumer report, of which the
following subsection is at issue in this case:
[A]ny consumer reporting agency may furnish a consumer report under the following circumstances and
no other:…
(3) To a person which it has reason to believe(A) intends to use the information in connection with a credit transaction involving the consumer on
whom the information is to be furnished and involving the extension of credit to, or review or collection of
an account of, the consumer…
[Citation.] Defendants concede that Ms. McCullough’s receipt and use of Ms. Rodgers’ consumer report
does not fall within any of the other permissible purposes enumerated in [the act].
Ms. Rodgers requests summary judgment in her favor on this point, relying on the plain text of the
statute, because she was not in arrears on any child support obligation at the time Ms. McCullough
requested the consumer report, nor did she owe Ms. McCullough’s client any debt. She notes that Mr.

Saylor URL: http://www.saylor.org/books

Saylor.org
1284

Anthony did not have custody of Meghan Rodgers and that an award of child support had not even been
set at the time Ms. McCullough obtained her consumer report.
Defendants maintain that Ms. McCullough obtained Ms. Rodgers’ consumer report for a permissible
purpose, namely to locate Ms. Rodgers’ residence and set and collect child support obligations.
Defendants argue that 15 U.S.C. § 1681b(a)(3)(A) permits the use of a credit report in connection with
“collection of an account” and, therefore, Ms. McCullough was permitted to use Ms. Rodgers’ credit report
in connection with the collection of child support.

[1]

The cases Defendants have cited in response to the motion for summary judgment are inapplicable to the
present facts. In each case cited by Defendants, the person who obtained a credit report did so in order to
collect on anoutstanding judgment or an outstanding debt. See, e.g., [Citation] (finding that collection of
a judgment of arrears in child support is a permissible purpose under [the act]; [Citation] (holding that
defendant had a permissible purpose for obtaining a consumer report where plaintiff owed an
outstanding debt to the company).
However, no such outstanding debt or judgment existed in this case. At the time Ms. McCullough
obtained Ms. Rodgers’ consumer report, Ms. Rodgers’ did not owe money to either Ms. McCullough or her
client, Mr. Anthony. Defendants have provided no evidence showing that Ms. McCullough believed Ms.
Rodgers owed money to Mr. Anthony at the time she requested the credit report. Indeed, Mr. Anthony
had not even been awarded custody of Meghan Rodgers at the time Ms. McCullough obtained and used
the credit report. Ms. McCullough acknowledged each of the facts during her deposition. Moreover, in
response to Plaintiff’s request for admissions, Ms. McCullough admitted that she did not receive the credit
report for the purpose of collecting on an account from Ms. Rodgers.
The evidence before the Court makes clear that Ms. McCullough was actually attempting, on behalf of Mr.
Anthony, to secure custody of Meghan Rodgers and obtain a future award of child support payments from
Ms. Rodgers by portraying Ms. Rodgers as irresponsible to the court. These are not listed as permissible
purposes under [FCRA]. Defendants have offered the Court no reason to depart from the plain language
of the statute, which clearly does not permit an individual to obtain a consumer report for the purposes of
obtaining child custody and instituting child support payments. Moreover, the fact that the Juvenile Court

Saylor URL: http://www.saylor.org/books

Saylor.org
1285

later awarded custody and child support to Mr. Anthony does not retroactively provide Ms. McCullough
with a permissible purpose for obtaining Ms. Rodgers’ consumer report. Therefore, the Court GRANTS
Plaintiff’s motion for partial summary judgment on the question of whether Defendants had a permissible
purpose to obtain Ms. Rodgers’ credit report.

B. Willful Failure to Comply with the FCRA
Pursuant to [the FCRA], “Any person who willfully fails to comply with any requirement imposed under
this subchapter with respect to any consumer is liable to that consumer” for the specified damages.
“To show willful noncompliance with the FCRA, [the plaintiff] must show that [the defendant] ‘knowingly
and intentionally committed an act in conscious disregard for the rights of others,’ but need not show
‘malice or evil motive.’” [Citation.] “Under this formulation the defendant must commit the act that
violates the Fair Credit Reporting Act with knowledge that he is committing the act and with intent to do
so, and he must also be conscious that his act impinges on the rights of others.” “The statute’s use of the
word ‘willfully’ imports the requirement that the defendant know his or her conduct is unlawful.”
[Citation.] A defendant can not be held civilly liable under [the act] if he or she obtained the plaintiff’s
credit report “under what is believed to be a proper purpose under the statute but which a court…later
rules to be impermissible legally under [Citation].
Ms. McCullough is an attorney who signed multiple service contracts with Memphis Consumer Credit
Association indicating that the primary purpose for which credit information would be ordered was “to
collect judgments.” Ms. McCullough also agreed in these service contracts to comply with the FCRA. Her
deposition testimony indicates that she had never previously ordered a consumer report for purposes of
calculating child support. This evidence may give rise to an inference that Ms. McCullough was aware that
she did not order Ms. Rodgers’ consumer report for a purpose permitted under the FCRA.
Defendants argue in their responsive memorandum that if Ms. McCullough had suspected that she had
obtained Ms. Rodgers’ credit report in violation of the FCRA, it is unlikely that she would have attempted
to present the report to the Juvenile Court as evidence during the custody hearing for Meghan Rodgers.

Saylor URL: http://www.saylor.org/books

Saylor.org
1286

Ms. McCullough also testified that she believed she had a permissible purpose for obtaining Ms. Rodgers’
consumer report (i.e. to set and collect child support obligations).
Viewing the evidence in the light most favorable to the nonmoving party, Defendants have made a
sufficient showing that Ms. McCullough may not have understood that she lacked a permissible purpose
under the FCRA to obtain and use Ms. Rodgers’ credit report.
If Ms. McCullough was not aware that her actions might violate the FCRA at the time she obtained and
used Ms. Rodgers’ credit report, she would not have willfully failed to comply with the FCRA. The
question of Ms. McCullough’s state of mind at the time she obtained and used Ms. Rodgers’ credit report
is an issue best left to a jury. [Citation] (“state of mind is typically not a proper issue for resolution on
summary judgment”). The Court DENIES Plaintiff’s motion for summary judgment on the question of
willfulness under [the act].

C. Obtaining a Consumer Report under False Pretenses or Knowingly without a Permissible
Purpose
…For the same reasons the Court denied Plaintiff’s motion for summary judgment on the question of
willfulness, the Court also DENIES Plaintiff’s motion for summary judgment on the question of whether
Ms. McCullough obtained and used Ms. Rodgers’ credit report under false pretenses or knowingly without
a permissible purpose.
[Discussion of the invasion of privacy claim omitted.]
Conclusion
For the foregoing reasons, the Court GRANTS Plaintiff’s Motion for Partial Summary Judgment
Regarding Defendants’ Failure to Comply with the Fair Credit Reporting Act [having no permissible
purpose]. The Court DENIES Plaintiff’s remaining motions for partial summary judgment.

CASE QUESTIONS
1.

Why did the defendant, McCullough, order her secretary to obtain Ms. Rodgers’s credit report? If Ms.
McCullough is found liable, why would her law firm partners also be liable?

Saylor URL: http://www.saylor.org/books

Saylor.org
1287

2.

What “permissible purpose” did the defendants contend they had for obtaining the credit report? Why
did the court determine that purpose was not permissible?

3.

Why did the court deny the plaintiff’s motion for summary judgment on the question of whether the
defendant “willfully” failed to comply with the act? Is the plaintiff out of luck on that question, or can it be
litigated further?

[1] Defendants also admit that Ms. McCullough used the credit report to portray Ms. Rodgers as irresponsible,
financially unstable, and untruthful about her residence and employment history to the Juvenile Court. Defendants
do not allege that these constitute permissible purposes under the FCRA.

Saylor URL: http://www.saylor.org/books

Saylor.org
1288

32.4 Summary and Exercises
Summary
Consumers who are granted credit have long received protection through usury laws (laws that establish a
maximum interest rate). The rise in consumer debt in recent years has been matched by an increase in
federal regulation of consumer credit transactions. The Truth in Lending Act requires disclosure of credit
terms; the Equal Credit Opportunity Act prohibits certain types of discrimination in the granting of credit;
the Fair Credit Reporting Act gives consumers access to their credit dossiers and prohibits unapproved
use of credit-rating information. After entering into a credit transaction, a consumer has certain
cancellation rights and may use a procedure prescribed by the Fair Credit Billing Act to correct billing
errors. Traditional debt collection practices—garnishment, wage assignments, and confession of judgment
clauses—are now subject to federal regulation, as are the practices of collection agencies under the Fair
Debt Collection Practices Act.

EXERCISES
1.

Carlene Consumer entered into an agreement with Rent to Buy, Inc., to rent a computer for $20 per
week. The agreement also provided that if Carlene chose to rent the computer for fifty consecutive
weeks, she would own it. She then asserted that the agreement was not a lease but a sale on credit
subject to the Truth in Lending Act, and that Rent to Buy, Inc., violated the act by failing to state the
annual percentage rate. Is Carlene correct?

2.

Carlos, a resident of Chicago, was on a road trip to California when he heard a noise under the hood of his
car. He took the car to a mechanic for repair. The mechanic overhauled the power steering unit and billed
Carlos $600, which he charged on his credit card. Later that day—Carlos having driven about fifty miles—
the car made the same noise, and Carlos took it to another mechanic, who diagnosed the problem as a
loose exhaust pipe connection at the manifold. Carlos was billed $300 for this repair, with which he was
satisfied. Carlos returned to Chicago and examined his credit card statement. What rights has he as to the
$600 charge on his card?

3.

Ken was the owner of Scrimshaw, a company that manufactured and sold carvings made on fossilized
ivory. He applied for a loan from Bank. Bank found him creditworthy, but seeking additional security for
repayment, it required his wife, Linda, to sign a guaranty as well. During a subsequent recession, demand

Saylor URL: http://www.saylor.org/books

Saylor.org
1289

for scrimshaw fell, and Ken’s business went under. Bank filed suit against both Ken and Linda. What
defense has Linda?
4.

The FCRA requires that credit-reporting agencies “follow reasonable procedures to assure maximum
possible accuracy of the information.” In October of 1989, Renie Guimond became aware of, and notified
the credit bureau Trans Union about, inaccuracies in her credit report: that she was married (and it listed
a Social Security number for this nonexistent spouse), that she was also known as Ruth Guimond, and that
she had a Saks Fifth Avenue credit card. About a month later, Trans Union responded to Guimond’s letter,
stating that the erroneous information had been removed. But in March of 1990, Trans Union again
published the erroneous information it purportedly had removed. Guimond then requested the source of
the erroneous information, to which Trans Union responded that it could not disclose the identity of the
source because it did not know its source. The disputed information was eventually removed from
Guimond’s file in October 1990. When Guimond sued, Trans Union defended that she had no claim
because no credit was denied to her as a result of the inaccuracies in her credit file. The lower court
dismissed her case; she appealed. To what damages, if any, is Guimond entitled?

5.

Plaintiff incurred a medical debt of $160. She received two or three telephone calls from Defendant,
the collection agency; each time she denied any money owing. Subsequently she received this letter:
You have shown that you are unwilling to work out a friendly settlement with us to clear the
above debt. Our field investigator has now been instructed to make an investigation in your
neighborhood and to personally call on your employer.
The immediate payment of the full amount, or a personal visit to this office, will spare you this
embarrassment.
The top of the letter notes the creditor’s name and the amount of the alleged debt. The letter was
signed by a “collection agent.” The envelope containing that letter presented a return address
that included Defendant’s full name: “Collection Accounts Terminal, Inc.” What violations of the
Fair Debt Collection Practices Act are here presented?

6.

Eric and Sharaveen Rush filed a claim alleging violations of the Fair Credit Reporting Act arising out of an
allegedly erroneous credit report prepared by a credit bureau from information, in part, from Macy’s, the

Saylor URL: http://www.saylor.org/books

Saylor.org
1290

department store. The error causes the Rushes to be denied credit. Macy’s filed a motion to dismiss. Is
Macy’s liable? Discuss.

SELF-TEST QUESTIONS
1.

An example of a loan that is a common exception to usury law is

a.

a business loan

b.

a mortgage loan

c.

an installment loan

d.

all of the above
Under the Fair Credit Reporting Act, an applicant denied credit

a.

has a right to a hearing

b.

has the right to be told the name and address of the credit bureau that prepared the credit
report upon which denial was based

c.

always must pay a fee for information regarding credit denial

d.

none of the above
Garnishment of wages

a.

is limited by federal law

b.

involves special rules for support cases

c.

is a legal process where a creditor obtains a court order directing the debtor’s employer to pay a
portion of the debtor’s wages directly to the creditor

d.

involves all of the above
A wage assignment is

a.

an example of garnishment

b.

an example of confession of judgment

c.

an exception to usury law

d.

an agreement that a creditor may take future wages as security for a loan
The Truth-in-Truth in Lending Act requires disclosure of

a.

the annual percentage rate

Saylor URL: http://www.saylor.org/books

Saylor.org
1291

b.

the borrower’s race

c.

both of the above

d.

neither of the above

SELF-TEST ANSWERS
1.

d

2.

b

3.

d

4.

d

5.

a

Saylor URL: http://www.saylor.org/books

Saylor.org
1292

Chapter 33

Secured Transactions and Suretyship
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The basic concepts of secured transactions

2.

The property subject to the security interest

3.

Creation and perfection of the security interest

4.

Priorities for claims on the security interest

5.

Rights of creditors on default

6.

The basic concepts of suretyship

7.

The relationship between surety and principal

8.

Rights among cosureties

Saylor URL: http://www.saylor.org/books

Saylor.org
1293

33.1 Introduction to Secured Transactions
LEARNING OBJECTIVES
1.

Recognize, most generally, the two methods by which debtors’ obligations may be secured.

2.

Know the source of law for personal property security.

3.

Understand the meaning of security interest and other terminology necessary to discuss the issues.

4.

Know what property is subject to the security interest.

5.

Understand how the security interest is created—”attached”—and perfected.

The Problem of Security
Creditors want assurances that they will be repaid by the debtor. An oral promise to pay is no security at
all, and—as it is oral—it is difficult to prove. Asignature loan is merely a written promise by the debtor to
repay, but the creditor stuck holding a promissory note with a signature loan only—while he may sue a
defaulting debtor—will get nothing if the debtor is insolvent. Again, that’s no security at all. Real security
for the creditor comes in two forms: by agreement with the debtor or by operation of law without an
agreement.

By Agreement with the Debtor
Security obtained through agreement comes in three major types: (1) personal property security (the most
common form of security); (2) suretyship—the willingness of a third party to pay if the primarily obligated
party does not; and (3) mortgage of real estate.

By Operation of Law
Security obtained through operation of law is known as a lien. Derived from the French for “string” or
“tie,” a lien is the legal hold that a creditor has over the property of another in order to secure payment or
discharge an obligation.
In this chapter, we take up security interests in personal property and suretyship. In the next chapter, we
look at mortgages and nonconsensual liens.

Saylor URL: http://www.saylor.org/books

Saylor.org
1294

Basics of Secured Transactions
The law of secured transactions consists of five principal components: (1) the nature of property that can
be the subject of a security interest; (2) the methods of creating the security interest; (3) the perfection of
the security interest against claims of others; (4) priorities among secured and unsecured creditors—that
is, who will be entitled to the secured property if more than one person asserts a legal right to it; and (5)
the rights of creditors when the debtor defaults. After considering the source of the law and some key
terminology, we examine each of these components in turn.
Here is the simplest (and most common) scenario: Debtor borrows money or obtains credit from Creditor,
signs a note and security agreement putting up collateral, and promises to pay the debt or, upon Debtor’s
default, let Creditor (secured party) take possession of (repossess) the collateral and sell it. Figure 33.1
"The Grasping Hand" illustrates this scenario—the grasping hand is Creditor’s reach for the collateral, but
the hand will not close around the collateral and take it (repossess) unless Debtor defaults.
Figure 33.1 The Grasping Hand

Source of Law and Definitions
Saylor URL: http://www.saylor.org/books

Saylor.org
1295

Source of Law
Article 9 of the Uniform Commercial Code (UCC) governs security interests in personal property. The
UCC defines the scope of the article (here slightly truncated):

[1]

This chapter applies to the following:
1.

A transaction, regardless of its form, that creates a security interest in personal property or fixtures by
contract;

2. An agricultural lien;
3. A sale of accounts, chattel paper, payment intangibles, or promissory notes;
4. A consignment…

Definitions
As always, it is necessary to review some definitions so that communication on the topic at hand is
possible. The secured transaction always involves a debtor, a secured party, a security agreement, a
security interest, and collateral.
Article 9 applies to any transaction “that creates a security interest.” The UCC in Section 1-201(35)
defines security interest as “an interest in personal property or fixtures which secures payment or
performance of an obligation.”
Security agreement is “an agreement that creates or provides for a security interest.” It is the contract that
sets up the debtor’s duties and the creditor’s rights in event the debtor defaults.

[2]

Collateral “means the property subject to a security interest or agricultural lien.”

[3]

Purchase-money security interest (PMSI) is the simplest form of security interest. Section 9-103(a) of the
UCC defines “purchase-money collateral” as “goods or software that secures a purchase-money obligation
with respect to that collateral.” A PMSI arises where the debtor gets credit to buy goods and the creditor
takes a secured interest in those goods. Suppose you want to buy a big hardbound textbook on credit at
your college bookstore. The manager refuses to extend you credit outright but says she will take back a

Saylor URL: http://www.saylor.org/books

Saylor.org
1296

PMSI. In other words, she will retain a security interest in the book itself, and if you don’t pay, you’ll have
to return the book; it will be repossessed. Contrast this situation with a counteroffer you might make:
because she tells you not to mark up the book (in the event that she has to repossess it if you default), you
would rather give her some other collateral to hold—for example, your gold college signet ring. Her
security interest in the ring is not a PMSI but a pledge; a PMSI must be an interest in the particular goods
purchased. A PMSI would also be created if you borrowed money to buy the book and gave the lender a
security interest in the book.
Whether a transaction is a lease or a PMSI is an issue that frequently arises. The answer depends on the
facts of each case. However, a security interest is created if (1) the lessee is obligated to continue payments
for the term of the lease; (2) the lessee cannot terminate the obligation; and (3) one of several economic
tests, which are listed in UCC Section 1-201 (37), is met. For example, one of the economic tests is that
“the lessee has an option to become owner of the goods for no additional consideration or nominal
additional consideration upon compliance with the lease agreement.”
The issue of lease versus security interest gets litigated because of the requirements of Article 9 that a
security interest be perfected in certain ways (as we will see). If the transaction turns out to be a security
interest, a lessor who fails to meet these requirements runs the risk of losing his property to a third party.
And consider this example. Ferrous Brothers Iron Works “leases” a $25,000 punch press to Millie’s
Machine Shop. Under the terms of the lease, Millie’s must pay a yearly rental of $5,000 for five years,
after which time Millie’s may take title to the machine outright for the payment of $1. During the period of
the rental, title remains in Ferrous Brothers. Is this “lease” really a security interest? Since ownership
comes at nominal charge when the entire lease is satisfied, the transaction would be construed as one
creating a security interest. What difference does this make? Suppose Millie’s goes bankrupt in the third
year of the lease, and the trustee in bankruptcy wishes to sell the punch press to satisfy debts of the
machine shop. If it were a true lease, Ferrous Brothers would be entitled to reclaim the machine (unless
the trustee assumed the lease). But if the lease is really intended as a device to create a security interest,
then Ferrous Brothers can recover its collateral only if it has otherwise complied with the obligations of
Article 9—for example, by recording its security interest, as we will see.

Saylor URL: http://www.saylor.org/books

Saylor.org
1297

Now we return to definitions.
Debtor is “a person (1) having an interest in the collateral other than a security interest or a lien; (2) a
seller of accounts, chattel paper, payment intangibles, or promissory notes; or (3) a consignee.”

[4]

Obligor is “a person that, with respect to an obligation secured by a security interest in or an agricultural
lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property
other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise
accountable in whole or in part for payment or other performance of the obligation.”

[5]

Here is example 1

from the Official Comment to UCC Section 9-102: “Behnfeldt borrows money and grants a security
interest in her Miata to secure the debt. Behnfeldt is a debtor and an obligor.”
Behnfeldt is a debtor because she has an interest in the car—she owns it. She is an obligor because she
owes payment to the creditor. Usually the debtor is the obligor.
A secondary obligor is “an obligor to the extent that: (A) [the] obligation is secondary; or (b) [the person]
has a right of recourse with respect to an obligation secured by collateral against the debtor, another
obligor, or property of either.”

[6]

The secondary obligor is a guarantor (surety) of the debt, obligated to

perform if the primary obligor defaults. Consider example 2 from the Official Comment to Section 9-102:
“Behnfeldt borrows money and grants a security interest in her Miata to secure the debt. Bruno cosigns a
negotiable note as maker. As before, Behnfeldt is the debtor and an obligor. As an accommodation party,
Bruno is a secondary obligor. Bruno has this status even if the note states that her obligation is a primary
obligation and that she waives all suretyship defenses.”
Again, usually the debtor is the obligor, but consider example 3 from the same Official Comment:
“Behnfeldt borrows money on an unsecured basis. Bruno cosigns the note and grants a security interest in
her Honda to secure her [Behnfeldt’s] obligation. Inasmuch as Behnfeldt does not have a property interest
in the Honda, Behnfeldt is not a debtor. Having granted the security interest, Bruno is the debtor. Because
Behnfeldt is a principal obligor, she is not a secondary obligor. Whatever the outcome of enforcement of
the security interest against the Honda or Bruno’s secondary obligation, Bruno will look to Behnfeldt for
her losses. The enforcement will not affect Behnfeldt’s aggregate obligations.”

Saylor URL: http://www.saylor.org/books

Saylor.org
1298

Secured party is “a person in whose favor a security interest is created or provided for under a security
agreement,” and it includes people to whom accounts, chattel paper, payment intangibles, or promissory
notes have been sold; consignors; and others under Section 9-102(a)(72).
Chattel mortgage means “a debt secured against items of personal property rather than against land,
buildings and fixtures.”

[7]

Property Subject to the Security Interest
Now we examine what property may be put up as security—collateral. Collateral is—again—property that
is subject to the security interest. It can be divided into four broad categories: goods, intangible property,
indispensable paper, and other types of collateral.

Goods
Tangible property as collateral is goods. Goods means “all things that are movable when a security interest
attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a
conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be
grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term
also includes a computer program embedded in goods.”

[8]

Goods are divided into several subcategories;

six are taken up here.

Consumer Goods
These are “goods used or bought primarily for personal, family, or household purposes.”

[9]

Inventory
“Goods, other than farm products, held by a person for sale or lease or consisting of raw materials, works
in progress, or material consumed in a business.”

[10]

Farm Products

Saylor URL: http://www.saylor.org/books

Saylor.org
1299

“Crops, livestock, or other supplies produced or used in farming operations,” including aquatic goods
produced in aquaculture.

[11]

Equipment
This is the residual category, defined as “goods other than inventory, farm products, or consumer
goods.”

[12]

Fixtures
These are “goods that have become so related to particular real property that an interest in them arises
under real property law.”

[13]

Examples would be windows, furnaces, central air conditioning, and

plumbing fixtures—items that, if removed, would be a cause for significant reconstruction.

Accession
These are “goods that are physically united with other goods in such a manner that the identity of the
original goods is lost.”

[14]

A new engine installed in an old automobile is an accession.

Intangible Property
Two types of collateral are neither goods nor indispensible paper: accounts and general intangibles.

Accounts
This type of intangible property includes accounts receivable (the right to payment of money), insurance
policy proceeds, energy provided or to be provided, winnings in a lottery, health-care-insurance
receivables, promissory notes, securities, letters of credit, and interests in business entities.

[15]

Often there

is something in writing to show the existence of the right—such as a right to receive the proceeds of
somebody else’s insurance payout—but the writing is merely evidence of the right. The paper itself doesn’t
have to be delivered for the transfer of the right to be effective; that’s done by assignment.

General Intangibles

Saylor URL: http://www.saylor.org/books

Saylor.org
1300

General intangibles refers to “any personal property, including things in action, other than accounts,
commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-ofcredit rights, letters of credit, money, and oil, gas, or other minerals before extraction.” General
intangibles include payment intangibles and software.

[16]

Indispensable Paper
This oddly named category is the middle ground between goods—stuff you can touch—and intangible
property. It’s called “indispensable” because although the right to the value—such as a warehouse
receipt—is embodied in a written paper, the paper itself is indispensable for the transferee to access the
value. For example, suppose Deborah Debtor borrows $3,000 from Carl Creditor, and Carl takes a
security interest in four designer chairs Deborah owns that are being stored in a warehouse. If Deborah
defaults, Carl has the right to possession of the warehouse receipt: he takes it to the warehouser and is
entitled to take the chairs and sell them to satisfy the obligation. The warehouser will not let Carl have the
chairs without the warehouse receipt—it’s indispensable paper. There are four kinds of indispensable
paper.

Chattel Paper
Chattel is another word for goods. Chattel paper is a record (paper or electronic) that demonstrates both
“a monetary obligation and a security interest either in certain goods or in a lease on certain
goods.”

[17]

The paper represents a valuable asset and can itself be used as collateral. For example, Creditor

Car Company sells David Debtor an automobile and takes back a note and security agreement (this is a
purchase-money security agreement; the note and security agreement is chattel paper). The chattel paper
is not yet collateral; the automobile is. Now, though, Creditor Car Company buys a new hydraulic lift from
Lift Co., and grants Lift Co. a security interest in Debtor’s chattel paper to secure Creditor Car’s debt to
Lift Co. The chattel paper is now collateral. Chattel paper can be tangible (actual paper) or electronic.

Documents
This category includes documents of title—bills of lading and warehouse receipts are examples.

Saylor URL: http://www.saylor.org/books

Saylor.org
1301

Instruments
An “instrument” here is “a negotiable instrument (checks, drafts, notes, certificates of deposit) or any
other writing that evidences a right to the payment of a monetary obligation, is not itself a security
agreement or lease, and is of a type that in the ordinary course of business is transferred by delivery with
any necessary indorsement or assignment.” “Instrument” does not include (i) investment property, (ii)
letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or
charge card or information contained on or for use with the card.

[18]

Investment Property
This includes securities (stock, bonds), security accounts, commodity accounts, and commodity
contracts.

[19]

certificate).

Securities may be certified (represented by a certificate) or uncertified (not represented by a

[20]

Other Types of Collateral
Among possible other types of collateral that may be used as security is thefloating lien. This is a security
interest in property that was not in the possession of the debtor when the security agreement was
executed. The floating lien creates an interest that floats on the river of present and future collateral and
proceeds held by—most often—the business debtor. It is especially useful in loans to businesses that sell
their collateralized inventory. Without the floating lien, the lender would find its collateral steadily
depleted as the borrowing business sells its products to its customers. Pretty soon, there’d be no security
at all. The floating lien includes the following:
•

After-acquired property. This is property that the debtor acquires after the original deal was set up. It
allows the secured party to enhance his security as the debtor (obligor) acquires more property
subject to collateralization.

•

Sale proceeds. These are proceeds from the disposition of the collateral. Carl Creditor takes a secured
interest in Deborah Debtor’s sailboat. She sells the boat and buys a garden tractor. The secured
interest attaches to the garden tractor.

Saylor URL: http://www.saylor.org/books

Saylor.org
1302

•

Future advances. Here the security agreement calls for the collateral to stand for both present and
future advances of credit without any additional paperwork.

Here are examples of future advances:
•

Example 1: A debtor enters into a security agreement with a creditor that contains a future advances
clause. The agreement gives the creditor a security interest in a $700,000 inventory-picking robot to
secure repayment of a loan made to the debtor. The parties contemplate that the debtor will, from
time to time, borrow more money, and when the debtor does, the machine will stand as collateral to
secure the further indebtedness, without new paperwork.

•

Example 2: A debtor signs a security agreement with a bank to buy a car. The security agreement
contains a future advances clause. A few years later, the bank sends the debtor a credit card. Two
years go by: the car is paid for, but the credit card is in default. The bank seizes the car. “Whoa!” says
the debtor. “I paid for the car.” “Yes,” says the bank, “but it was collateral for all future indebtedness
you ran up with us. Check out your loan agreement with us and UCC Section 9-204(c), especially
Comment 5.”

See Figure 33.2 "Tangibles and Intangibles as Collateral".
Figure 33.2 Tangibles and Intangibles as Collateral

Saylor URL: http://www.saylor.org/books

Saylor.org
1303

Attachment of the Security Interest
In General
Attachment is the term used to describe when a security interest becomes enforceable against the debtor
with respect to the collateral. In Figure 33.1 "The Grasping Hand", ”Attachment” is the outreached hand
that is prepared, if the debtor defaults, to grasp the collateral.

[21]

Requirements for Attachment

Saylor URL: http://www.saylor.org/books

Saylor.org
1304

There are three requirements for attachment: (1) the secured party gives value; (2) the debtor has rights in
the collateral or the power to transfer rights in it to the secured party; (3) the parties have a security
agreement “authenticated” (signed) by the debtor, or the creditor has possession of the collateral.

Creditor Gives Value
The creditor, or secured party, must give “value” for the security interest to attach. The UCC, in Section 1204, provides that
a person gives ‘value’ for rights if he acquires them
(1) in return for a binding commitment to extend credit or for the extension of immediately available
credit whether or not drawn upon and whether or not a charge-back is provided for in the event of
difficulties in collection; or
(2) as security for or in total or partial satisfaction of a pre-existing claim; or
(3) by accepting delivery pursuant to a pre-existing contract for purchase; or
(4) generally, in return for any consideration sufficient to support a simple contract.
Suppose Deborah owes Carl $3,000. She cannot repay the sum when due, so she agrees to give Carl a
security interest in her automobile to the extent of $3,000 in return for an extension of the time to pay.
That is sufficient value.

Debtor’s Rights in Collateral
The debtor must have rights in the collateral. Most commonly, the debtor owns the collateral (or has some
ownership interest in it). The rights need not necessarily be the immediate right to possession, but they
must be rights that can be conveyed.

[22]

A person can’t put up as collateral property she doesn’t own.

Security Agreement (Contract) or Possession of Collateral by Creditor

Saylor URL: http://www.saylor.org/books

Saylor.org
1305

The debtor most often signs the written security agreement, or contract. The UCC says that “the debtor
[must have] authenticated a security agreement that provides a description of the collateral.…”
“Authenticating” (or “signing,” “adopting,” or “accepting”) means to sign or, in recognition of electronic
commercial transactions, “to execute or otherwise adopt a symbol, or encrypt or similarly process a
record…with the present intent of the authenticating person to identify the person and adopt or accept a
record.” The “record” is the modern UCC’s substitution for the term “writing.” It includes information
electronically stored or on paper.

[23]

The “authenticating record” (the signed security agreement) is not required in some cases. It is not
required if the debtor makes a pledge of the collateral—that is, delivers it to the creditor for the creditor to
possess. For example, upon a creditor’s request of a debtor for collateral to secure a loan of $3,000, the
debtor offers up his stamp collection. The creditor says, “Fine, have it appraised (at your expense) and
show me the appraisal. If it comes in at $3,000 or more, I’ll take your stamp collection and lock it in my
safe until you’ve repaid me. If you don’t repay me, I’ll sell it.” A creditor could take possession of any
goods and various kinds of paper, tangible or intangible. In commercial transactions, it would be common
for the creditor to have possession of—actually or virtually—certified securities, deposit accounts,
electronic chattel paper, investment property, or other such paper or electronic evidence of value.

[24]

Again, Figure 33.1 "The Grasping Hand" diagrams the attachment, showing the necessary elements: the
creditor gives value, the debtor has rights in collateral, and there is a security agreement signed
(authenticated) by the debtor. If the debtor defaults, the creditor’s “hand” will grab (repossess) the
collateral.

Perfection of the Security Interest
As between the debtor and the creditor, attachment is fine: if the debtor defaults, the creditor will
repossess the goods and—usually—sell them to satisfy the outstanding obligation. But unless an additional
set of steps is taken, the rights of the secured party might be subordinated to the rights of other secured
parties, certain lien creditors, bankruptcy trustees, and buyers who give value and who do not know of the
security interest. Perfection is the secured party’s way of announcing the security interest to the rest of the
world. It is the secured party’s claim on the collateral.

Saylor URL: http://www.saylor.org/books

Saylor.org
1306

There are five ways a creditor may perfect a security interest: (1) by filing a financing statement, (2) by
taking or retaining possession of the collateral, (3) by taking control of the collateral, (4) by taking control
temporarily as specified by the UCC, or (5) by taking control automatically.

Perfection by Filing
“Except as otherwise provided…a financing statement must be filed to perfect all security agreements.”

[25]

The Financing Statement
A financing statement is a simple notice showing the creditor’s general interest in the collateral. It is
what’s filed to establish the creditor’s “dibs.”

Contents of the Financing Statement
It may consist of the security agreement itself, as long as it contains the information required by the UCC,
but most commonly it is much less detailed than the security agreement: it “indicates merely that a person
may have a security interest in the collateral[.]…Further inquiry from the parties concerned will be
necessary to disclose the full state of affairs.”

[26]

The financing statement must provide the following

information:
•

The debtor’s name. Financing statements are indexed under the debtor’s name, so getting that correct
is important. Section 9-503 of the UCC describes what is meant by “name of debtor.”

•

The secured party’s name.

•

An “indication” of what collateral is covered by the financing statement.

[27]

It may describe the

collateral or it may “indicate that the financing statement covers all assets or all personal property”
(such generic references are not acceptable in the security agreement but are OK in the financing
statement).

[28]

If the collateral is real-property-related, covering timber to be cut or fixtures, it must

include a description of the real property to which the collateral is related.

[29]

The form of the financing statement may vary from state to state, but see Figure 33.3 "UCC-1 Financing
Statement" for a typical financing statement. Minor errors or omissions on the form will not make it

Saylor URL: http://www.saylor.org/books

Saylor.org
1307

ineffective, but the debtor’s signature is required unless the creditor is authorized by the debtor to make
the filing without a signature, which facilitates paperless filing.

[30]

Figure 33.3 UCC-1 Financing Statement

Duration of the Financing Statement
Generally, the financing statement is effective for five years; acontinuation statement may be filed within
six months before the five-year expiration date, and it is good for another five years.

[31]

Manufactured-

home filings are good for thirty years. When the debtor’s obligation is satisfied, the secured party files
a termination statement if the collateral was consumer goods; otherwise—upon demand—the secured
party sends the debtor a termination statement.

Saylor URL: http://www.saylor.org/books

[32]

Saylor.org
1308

Debtor Moves out of State
The UCC also has rules for continued perfection of security interests when the debtor—whether an
individual or an association (corporation)—moves from one state to another. Generally, an interest
remains perfected until the earlier of when the perfection would have expired or for four months after the
debtor moves to a new jurisdiction.

[33]

Where to File the Financing Statement
For most real-estate-related filings—ore to be extracted from mines, agricultural collateral, and fixtures—
the place to file is with the local office that files mortgages, typically the county auditor’s office.

[34]

For

other collateral, the filing place is as duly authorized by the state. In some states, that is the office of the
Secretary of State; in others, it is the Department of Licensing; or it might be a private party that
maintains the state’s filing system.

[35]

The filing should be made in the state where the debtor has his or

her primary residence for individuals, and in the state where the debtor is organized if it is a registered
organization.

[36]

The point is, creditors need to know where to look to see if the collateral offered up is

already encumbered. In any event, filing the statement in more than one place can’t hurt. The filing office
will provide instructions on how to file; these are available online, and electronic filing is usually available
for at least some types of collateral.

Exemptions
Some transactions are exempt from the filing provision. The most important category of exempt collateral
is that covered by state certificate of title laws. For example, many states require automobile owners to
obtain a certificate of title from the state motor vehicle office. Most of these states provide that it is not
necessary to file a financing statement in order to perfect a security interest in an automobile. The reason
is that the motor vehicle regulations require any security interests to be stated on the title, so that anyone
attempting to buy a car in which a security interest had been created would be on notice when he took the
actual title certificate.

[37]

Temporary Perfection

Saylor URL: http://www.saylor.org/books

Saylor.org
1309

The UCC provides that certain types of collateral are automatically perfected but only for a while: “A
security interest in certificated securities, or negotiable documents, or instruments is perfected without
filing or the taking of possession for a period of twenty days from the time it attaches to the extent that it
arises for new value given under an authenticated security agreement.”

[38]

Similar temporary perfection

covers negotiable documents or goods in possession of a bailee, and when a security certificate or
instrument is delivered to the debtor for sale, exchange, presentation, collection, enforcement, renewal, or
registration.

[39]

After the twenty-day period, perfection would have to be by one of the other methods

mentioned here.

Perfection by Possession
A secured party may perfect the security interest by possession where the collateral is negotiable
documents, goods, instruments, money, tangible chattel paper, or certified securities.

[40]

This is a pledge

of assets (mentioned in the example of the stamp collection). No security agreement is required for
perfection by possession.
A variation on the theme of pledge is field warehousing. When the pawnbroker lends money, he takes
possession of the goods—the watch, the ring, the camera. But when large manufacturing concerns wish to
borrow against their inventory, taking physical possession is not necessarily so easy. The bank does not
wish to have shipped to its Wall Street office several tons of copper mined in Colorado. Bank employees
perhaps could go west to the mine and take physical control of the copper, but banks are unlikely to
employ people and equipment necessary to build a warehouse on the spot. Thus this so-called field pledge
is rare.
More common is the field warehouse. The field warehouse can take one of two forms. An independent
company can go to the site and put up a temporary structure—for example, a fence around the copper—
thus establishing physical control of the collateral. Or the independent company can lease the warehouse
facilities of the debtor and post signs indicating that the goods inside are within its sale custody. Either
way, the goods are within the physical possession of the field warehouse service. The field warehouse then
segregates the goods secured to the particular bank or finance company and issues a warehouse receipt to
the lender for those goods. The lender is thus assured of a security interest in the collateral.

Saylor URL: http://www.saylor.org/books

Saylor.org
1310

Perfection by Control
“A security interest in investment property, deposit accounts, letter-of-credit rights, or electronic chattel
paper may be perfected by control of the collateral.”

[41]

“Control” depends on what the collateral is. If it’s a

checking account, for example, the bank with which the deposit account is maintained has “control”: the
bank gets a security interest automatically because, as Official Comment 3 to UCC Section 9-104 puts it,
“all actual and potential creditors of the debtor are always on notice that the bank with which the debtor’s
deposit account is maintained may assert a claim against the deposit account.” “Control” of electronic
chattel paper of investment property, and of letter-of-credit rights is detailed in Sections 9-105, 9-106,
and 9-107. Obtaining “control” means that the creditor has taken whatever steps are necessary, given the
manner in which the items are held, to place itself in a position where it can have the items sold, without
further action by the owner.

[42]

Automatic Perfection
The fifth mechanism of perfection is addressed in Section 9-309 of the UCC: there are several
circumstances where a security interest is perfected upon mere attachment. The most important here
is automatic perfection of a purchase-money security interest given in consumer goods. If a seller of
consumer goods takes a PMSI in the goods sold, then perfection of the security interest is automatic. But
the seller may file a financial statement and faces a risk if he fails to file and the consumer debtor sells the
goods. Under Section 9-320(b), a buyer of consumer goods takes free of a security interest, even though
perfected, if he buys without knowledge of the interest, pays value, and uses the goods for his personal,
family, or household purposes—unless the secured party had first filed a financing statement covering the
goods.
Figure 33.4 Attachment and Perfection

Saylor URL: http://www.saylor.org/books

Saylor.org
1311

KEY TAKEAWAY
A creditor may be secured—allowed to take the debtor’s property upon debtor’s default—by agreement
between the parties or by operation of law. The law governing agreements for personal property security is
Article 9 of the UCC. The creditor’s first step is to attach the security interest. This is usually accomplished
when the debtor, in return for value (a loan or credit) extended from the creditor, puts up as collateral some
valuable asset in which she has an interest and authenticates (signs) a security agreement (the contract) giving
the creditor a security interest in collateral and allowing that the creditor may take it if the debtor defaults.
The UCC lists various kinds of assets that can be collateralized, ranging from tangible property (goods), to
assets only able to be manifested by paper (indispensable paper), to intangible assets (like patent rights).
Sometimes no security agreement is necessary, mostly if the creditor takes possession of the collateral. After
attachment, the prudent creditor will want to perfect the security interest to make sure no other creditors
claim an interest in the collateral. Perfection is most often accomplished by filing a financing statement in the
appropriate place to put the world on notice of the creditor’s interest. Perfection can also be achieved by a
pledge (possession by the secured creditor) or by “control” of certain assets (having such control over them as
to be able to sell them if the debtor defaults). Perfection is automatic temporarily for some items (certified
securities, instruments, and negotiable documents) but also upon mere attachment to purchase-money
security interests in consumer goods.

EXERCISES
1.

Why is a creditor ill-advised to be unsecured?

2.

Elaine bought a computer for her use as a high school teacher, the school contributing one-third of its
cost. Elaine was compelled to file for bankruptcy. The computer store claimed it had perfected its interest

Saylor URL: http://www.saylor.org/books

Saylor.org
1312

by mere attachment, and the bankruptcy trustee claimed the computer as an asset of Elaine’s bankruptcy
estate. Who wins, and why?
3.

What is the general rule governing where financing statements should be filed?

4.

If the purpose of perfection is to alert the world to the creditor’s claim in the collateral, why is perfection
accomplishable by possession alone in some cases?

5.

Contractor pawned a power tool and got a $200 loan from Pawnbroker. Has there been a perfection of a
security interest?

[1] Uniform Commercial Code, Section 9-109.
[2] Uniform Commercial Code, Section 9-102(a)(73).
[3] Uniform Commercial Code, Section 9-102(12).
[4] Uniform Commercial Code, Section 9-102(a)(28).
[5] Uniform Commercial Code, Section 9-102 (59).
[6] Uniform Commercial Code, Section 9-102(a)(71).
[7] Commercial Brokers, Inc., “Glossary of Real Estate
Terms,”http://www.cbire.com/index.cfm/fuseaction/terms.list/letter/C/contentid/32302EC3-81D5-47DFA9CBA32FAE38B22A.
[8] Uniform Commercial Code, Section 9-102(44).
[9] Uniform Commercial Code, Section 9-102(a)(48).
[10] Uniform Commercial Code, Section 9-102(a)(48).
[11] Uniform Commercial Code, Section 9-102(a)(34).
[12] Uniform Commercial Code, Section 9-102(a)(33).
[13] Uniform Commercial Code, Section 9-102(a)(41).
[14] Uniform Commercial Code, Section 9-102(a)(1).
[15] Uniform Commercial Code, Section 9-102(a)(2).
[16] Uniform Commercial Code, Section 9-102(42).
[17] Uniform Commercial Code, Section 9-102(11).
[18] Uniform Commercial Code, Section 9-102(a)(47).
[19] Uniform Commercial Code, Section 9-102(a)(49).

Saylor URL: http://www.saylor.org/books

Saylor.org
1313

[20] Uniform Commercial Code, Section 8-102(a)(4) and (a)(18).
[21] Uniform Commercial Code, Section 9-203(a).
[22] Uniform Commercial Code, Section 9-203(b)(2).
[23] Uniform Commercial Code, Section 9-102, Official Comment 9. Here is a free example of a security agreement
online: Docstoc, “Free Business Templates—Sample Open-Ended Security
Agreement,” http://www.docstoc.com/docs/271920/Free-Business-Templates—-Sample-Open-Ended-SecurityAgreement.
[24] Uniform Commercial Code, Section 9-203(b)(3)(B-D).
[25] Uniform Commercial Code, Section 9-310(a).
[26] Uniform Commercial Code, Section 9-502, Official Comment 2.
[27] Uniform Commercial Code, Section 9-502(a).
[28] Uniform Commercial Code, Section 9-504.
[29] Uniform Commercial Code, Section 9-502(b).
[30] Uniform Commercial Code, Section 9-506; Uniform Commercial Code, Section, 9-502, Comment 3.
[31] Uniform Commercial Code, Section 9-515.
[32] Uniform Commercial Code, Section 9-513.
[33] Uniform Commercial Code, Section 9-316.
[34] Uniform Commercial Code, Section 9-501.
[35] Uniform Commercial Code, Section 9-501(a)(2).
[36] Uniform Commercial Code, Section 9-307(b).
[37] Uniform Commercial Code, Section 9-303.
[38] Uniform Commercial Code, Section 9-312(e).
[39] Uniform Commercial Code, Section 9-312(f) and (g).
[40] Uniform Commercial Code, Section 9-313.
[41] Uniform Commercial Code, Section 9-314.
[42] Uniform Commercial Code, Section 8-106, Official Comment 1.

Saylor URL: http://www.saylor.org/books

Saylor.org
1314

33.2 Priorities
LEARNING OBJECTIVES
1.

Understand the general rule regarding who gets priority among competing secured parties.

2.

Know the immediate exceptions to the general rule—all involving PMSIs.

3.

Understand the basic ideas behind the other exceptions to the general rule.

Priorities: this is the money question. Who gets what when a debtor defaults? Depending on how the
priorities in the collateral were established, even a secured creditor may walk away with the collateral or
with nothing. Here we take up the general rule and the exceptions.

General Rule
The general rule regarding priorities is, to use a quotation attributed to a Southern Civil War general, the
one who wins “gets there firstest with the mostest.” The first to do the best job of perfecting wins. The
Uniform Commercial Code (UCC) creates a race of diligence among competitors.

Application of the Rule
If both parties have perfected, the first to perfect wins. If one has perfected and one attached, the
perfected party wins. If both have attached without perfection, the first to attach wins. If neither has
attached, they are unsecured creditors. Let’s test this general rule against the following situations:
1.

Rosemary, without having yet lent money, files a financing statement on February 1 covering certain
collateral owned by Susan—Susan’s fur coat. Under UCC Article 9, a filing may be made before the
security interest attaches. On March 1, Erika files a similar statement, also without having lent any
money. On April 1, Erika loans Susan $1,000, the loan being secured by the fur coat described in the
statement she filed on March 1. On May 1, Rosemary also loans Susan $1,000, with the same fur coat
as security. Who has priority? Rosemary does, since she filed first, even though Erika actually first
extended the loan, which was perfected when made (because she had already filed). This result is
dictated by the rule even though Rosemary may have known of Erika’s interest when she subsequently
made her loan.

Saylor URL: http://www.saylor.org/books

Saylor.org
1315

2. Susan cajoles both Rosemary and Erika, each unknown to the other, to loan her $1,000 secured by the
fur coat, which she already owns and which hangs in her coat closet. Erika gives Susan the money a
week after Rosemary, but Rosemary has not perfected and Erika does not either. A week later, they
find out they have each made a loan against the same coat. Who has priority? Whoever perfects first:
the rule creates a race to the filing office or to Susan’s closet. Whoever can submit the financing
statement or actually take possession of the coat first will have priority, and the outcome does not
depend on knowledge or lack of knowledge that someone else is claiming a security interest in the
same collateral. But what of the rule that in the absence of perfection, whichever security interest first
attached has priority? This is “thought to be of merely theoretical interest,” says the UCC
commentary, “since it is hard to imagine a situation where the case would come into litigation without
[either party] having perfected his interest.” And if the debtor filed a petition in bankruptcy, neither
unperfected security interest could prevail against the bankruptcy trustee.
To rephrase: An attached security interest prevails over other unsecured creditors (unsecured creditors
lose to secured creditors, perfected or unperfected). If both parties are secured (have attached the
interest), the first to perfect wins.

[1]

If both parties have perfected, the first to have perfected wins.

[2]

Exceptions to the General Rule
There are three immediate exceptions to the general rule, and several other exceptions, all of which—
actually—make some straightforward sense even if it sounds a little complicated to explain them.

Immediate Exceptions
We call the following three exceptions “immediate” ones because they allow junior filers immediate
priority to take their collateral before the debtor’s other creditors get it. They all involve purchase-money
security interests (PMSIs), so if the debtor defaults, the creditor repossesses the very goods the creditor
had sold the debtor.
(1) Purchase-money security interest in goods (other than inventory or livestock). The UCC provides that
“a perfected purchase-money security interest in goods other than inventory or livestock has priority over
a conflicting security interest in the same goods…if the purchase-money security interest is perfected

Saylor URL: http://www.saylor.org/books

Saylor.org
1316

when debtor receives possession of the collateral or within 20 days thereafter.”

[3]

The Official Comment to

this UCC section observes that “in most cases, priority will be over a security interest asserted under an
after-acquired property clause.”
Suppose Susan manufactures fur coats. On February 1, Rosemary advances her $10,000 under a security
agreement covering all Susan’s machinery and containing an after-acquired property clause. Rosemary
files a financing statement that same day. On March 1, Susan buys a new machine from Erika for $5,000
and gives her a security interest in the machine; Erika files a financing statement within twenty days of
the time that the machine is delivered to Susan. Who has priority if Susan defaults on her loan payments?
Under the PMSI rule, Erika has priority, because she had a PMSI. Suppose, however, that Susan had not
bought the machine from Erika but had merely given her a security interest in it. Then Rosemary would
have priority, because her filing was prior to Erika’s.
What would happen if this kind of PMSI in noninventory goods (here, equipment) did not get priority
status? A prudent Erika would not extend credit to Susan at all, and if the new machine is necessary for
Susan’s business, she would soon be out of business. That certainly would not inure to the benefit of
Rosemary. It is, mostly, to Rosemary’s advantage that Susan gets the machine: it enhances Susan’s ability
to make money to pay Rosemary.
(2) Purchase-money security interest in inventory. The UCC provides that a perfected PMSI in inventory
has priority over conflicting interests in the same inventory, provided that the PMSI is perfected when the
debtor receives possession of the inventory, the PMSI-secured party sends an authenticated notification
to the holder of the conflicting interest and that person receives the notice within five years before the
debtor receives possession of the inventory, and the notice states that the person sending it has or expects
to acquire a PMSI in the inventory and describes the inventory.

[4]

The notice requirement is aimed at

protecting a secured party in the typical situation in which incoming inventory is subject to a prior
agreement to make advances against it. If the original creditor gets notice that new inventory is subject to
a PMSI, he will be forewarned against making an advance on it; if he does not receive notice, he will have
priority. It is usually to the earlier creditor’s advantage that her debtor is able to get credit to “floor”
(provide) inventory, without selling which, of course, the debtor cannot pay back the earlier creditor.

Saylor URL: http://www.saylor.org/books

Saylor.org
1317

(3) Purchase-money security interest in fixtures. Under UCC Section 9-334(e), a perfected security in
fixtures has priority over a mortgage if the security interest is a PMSI and the security interest is perfected
by a fixture filing before the goods become fixtures or within twenty days after. A mortgagee is usually a
bank (the mortgagor is the owner of the real estate, subject to the mortgagee’s interest). The bank’s
mortgage covers the real estate and fixtures, even fixtures added after the date of the mortgage (afteracquired property clause). In accord with the general rule, then, the mortgagee/bank would normally have
priority if the mortgage is recorded first, as would a fixture filing if made before the mortgage was
recorded. But with the exception noted, the bank’s interest is subordinate to the fixture-seller’s laterperfected PMSI. Example: Susan buys a new furnace from Heating Co. to put in her house. Susan gave a
bank a thirty-year mortgage on the house ten years before. Heating Co. takes back a PMSI and files the
appropriate financing statement before or within twenty days of installation. If Susan defaults on her loan
to the bank, Heating Co. would take priority over the bank. And why not? The mortgagee has, in the long
run, benefited from the improvement and modernization of the real estate. (Again, there are further
nuances in Section 9-334 beyond our scope here.) A non-PMSI in fixtures or PMSIs perfected more than
twenty days after goods become a fixture loses out to prior recorded interests in the realty.

Other Exceptions
We have noted the three immediate exceptions to the general rule that “the firstest with the mostest”
prevails. There are some other exceptions.
Think about how these other exceptions might arise: who might want to take property subject to a security
agreement (not including thieves)? That is, Debtor gives Creditor a security interest in, say, goods, while
retaining possession. First, buyers of various sorts might want the goods if they paid for them; they
usually win. Second, lien creditors might want the goods (a lien creditor is one whose claim is based on
operation of law—involuntarily against Debtor, and including a trustee in bankruptcy—as opposed to one
whose claim is based on agreement); lien creditors may be statutory (landlords, mechanics, bailees) or
judicial. Third, a bankruptcy trustee representing Debtor’s creditors (independent of the trustee’s role as
a lien creditor) might want to take the goods to sell and satisfy Debtor’s obligations to the creditors.
Fourth, unsecured creditors; fifth, secured creditors; and sixth, secured and perfected creditors. We will

Saylor URL: http://www.saylor.org/books

Saylor.org
1318

examine some of the possible permutations but are compelled to observe that this area of law has many
fine nuances, not all of which can be taken up here.
First we look at buyers who take priority over, or free of, unperfected security interests. Buyers who take
delivery of many types of collateral covered by anunperfected security interest win out over the hapless
secured party who failed to perfect if they give value and don’t know of the security interest or agricultural
lien.

[5]

A buyer who doesn’t give value or who knows of the security interest will not win out, nor will a

buyer prevail if the seller’s creditor files a financing statement before or within twenty days after the
debtor receives delivery of the collateral.
Now we look at buyers who take priority over perfected security interests. Sometimes people who buy
things even covered by a perfected security interest win out (the perfected secured party loses).
•

Buyers in the ordinary course of business. “A buyer in the ordinary course of business, other than
[one buying farm products from somebody engaged in farming] takes free of a security interest
created by the buyer’s seller, even if the security interest is perfected and the buyer knows
[it].”

[6]

Here the buyer is usually purchasing inventory collateral, and it’s OK if he knows the inventory

is covered by a security interest, but it’s not OK if he knows “that the sale violates a term in an
agreement with the secured party.”

[7]

It would not be conducive to faith in commercial transactions if

buyers of inventory generally had to worry whether their seller’s creditors were going to repossess the
things the buyers had purchased in good faith. For example (based on example 1 to the same
comment, UCC 9-320, Official Comment 3), Manufacturer makes appliances and owns
manufacturing equipment covered by a perfected security agreement in favor of Lender.
Manufacturer sells the equipment to Dealer, whose business is buying and selling used equipment;
Dealer, in turn, sells the stuff to Buyer, a buyer in the ordinary course. Does Buyer take free of the
security interest? No, because Dealer didn’t create it; Manufacturer did.
•

Buyers of consumer goods purchased for personal, family, or household use take free of security
interests, even if perfected, so long as they buy without knowledge of the security interest, for value,
for their own consumer uses, and before the filing of a financing statement covering the goods. This—
again—is the rub when a seller of consumer goods perfects by “mere attachment” (automatic

Saylor URL: http://www.saylor.org/books

Saylor.org
1319

perfection) and the buyer of the goods turns around and sells them. For example, Tom buys a new
refrigerator from Sears, which perfects by mere attachment. Tom has cash flow problems and sells the
fridge to Ned, his neighbor. Ned doesn’t know about Sears’s security interest and pays a reasonable
amount for it. He puts it in his kitchen for home use. Sears cannot repossess the fridge from Ned. If it
wanted to protect itself fully, Sears would have filed a financing statement; then Ned would be out the
fridge when the repo men came.

[8]

The “value” issue is interestingly presented in theNicolosi case

(Section 33.5 "Cases").
•

Buyers of farm products. The UCC itself does not protect buyers of farm products from security
interests created by “the person engaged in farming operations who is in the business of selling farm
products,” and the result was that sometimes the buyer had to pay twice: once to the farmer and again
to the lender whom the farmer didn’t pay. As a result, Congress included in its 1985 Farm Security
Act, 7 USC 1631, Section 1324, this language: “A buyer who in the ordinary course of business buys a
farm product from a seller engaged in farming operations shall take free of a security interest created
by the seller, even though the security interest is perfected; and the buyer knows of the existence of
such interest.”

There are some other exceptions, beyond our scope here.

Lien Creditors
Persons (including bankruptcy trustees) who become lien creditors before the security interest is
perfected win out—the unperfected security interest is subordinate to lien creditors. Persons who become
lien creditors after the security interest is perfected lose (subject to some nuances in situations where the
lien arises between attachment by the creditor and the filing, and depending upon the type of security
interest and the type of collateral).

[9]

More straightforwardly, perhaps, a lien securing payment or

performance of an obligation for services or materials furnished with respect to goods by a person in the
ordinary course of business has priority over other security interests (unless a statute provides
otherwise).

[10]

This is the bailee or “material man” (one who supplies materials, as to build a house) with a

lien situation. Garage Mechanic repairs a car in which Owner has previously given a perfected security
interest to Bank. Owner doesn’t pay Bank. Bank seeks to repossess the car from Mechanic. It will have to

Saylor URL: http://www.saylor.org/books

Saylor.org
1320

pay the Mechanic first. And why not? If the car was not running, Bank would have to have it repaired
anyway.

Bankruptcy Trustee
To what extent can the bankruptcy trustee take property previously encumbered by a security interest? It
depends. If the security interest was not perfected at the time of filing for bankruptcy, the trustee can take
[11]

the collateral.

If it was perfected, the trustee can’t take it, subject to rules on preferential transfers: the

Bankruptcy Act provides that the trustee can avoid a transfer of an interest of the debtor in property—
including a security interest—(1) to or for the benefit of a creditor, (2) on or account of an antecedent debt,
(3) made while the debtor was insolvent, (4) within ninety days of the bankruptcy petition date (or one
year, for “insiders”—like relatives or business partners), (5) which enables the creditor to receive more
than it would have in the bankruptcy.

[12]

There are further bankruptcy details beyond our scope here, but

the short of it is that sometimes creditors who think they have a valid, enforceable security interest find
out that the bankruptcy trustee has snatched the collateral away from them.
Deposit accounts perfected by control. A security interest in a deposit account (checking account, savings
account, money-market account, certificate of deposit) takes priority over security interests in the account
perfected by other means, and under UCC Section 9-327(3), a bank with which the deposit is made takes
priority over all other conflicting security agreements.

[13]

For example, a debtor enters into a security

agreement with his sailboat as collateral. The creditor perfects. The debtor sells the sailboat and deposits
the proceeds in his account with a bank; normally, the creditor’s interest would attach to the proceeds.
The debtor next borrows money from the bank, and the bank takes a security interest in the debtor’s
account by control. The debtor defaults. Who gets the money representing the sailboat’s proceeds? The
bank does. The rationale: “this…enables banks to extend credit to their depositors without the need to
examine [records] to determine whether another party might have a security interest in the deposit
account.”

[14]

KEY TAKEAWAY
Who among competing creditors gets the collateral if the debtor defaults? The general rule on priorities is
that the first to secure most completely wins: if all competitors have perfected, the first to do so wins. If one

Saylor URL: http://www.saylor.org/books

Saylor.org
1321

has perfected and the others have not, the one who perfects wins. If all have attached, the first to attach wins.
If none have attached, they’re all unsecured creditors. To this general rule there are a number of exceptions.
Purchase-money security interests in goods and inventory prevail over previously perfected secured parties in
the same goods and inventory (subject to some requirements); fixture financers who file properly have
priority over previously perfected mortgagees. Buyers in the ordinary course of business take free of a security
interest created by their seller, so long as they don’t know their purchase violates a security agreement.
Buyers of consumer goods perfected by mere attachment win out over the creditor who declined to file.
Buyers in the ordinary course of business of farm products prevail over the farmer’s creditors (under federal
law, not the UCC). Lien creditors who become such before perfection win out; those who become such after
perfection usually lose. Bailees in possession and material men have priority over previous perfected
claimants. Bankruptcy trustees win out over unperfected security interests and over perfected ones if they are
considered voidable transfers from the debtor to the secured party. Deposit accounts perfected by control
prevail over previously perfected secured parties in the same deposit accounts.

EXERCISES
1.

What is the general rule regarding priorities for the right to repossess goods encumbered by a security
interest when there are competing creditors clamoring for that right?

2.

Why does it make good sense to allow purchase-money security creditors in (1) inventory, (2) equipment,
and (3) fixtures priority over creditors who perfected before the PMSI was perfected?

3.

A buyer in the ordinary course of business is usually one buying inventory. Why does it make sense that
such a buyer should take free of a security interest created by his seller?

[1] Uniform Commercial Code, Section 9-322(a)(2).
[2] Uniform Commercial Code, Section 9-322(a)(1).
[3] Uniform Commercial Code, Section 9-324(a).
[4] Uniform Commercial Code, Section 9-324(b).
[5] Uniform Commercial Code, Section 9-317(b).
[6] Uniform Commercial Code, Section 9-320(a).
[7] Uniform Commercial Code, Section 9-320, Comment 3.
[8] Uniform Commercial Code, Section 9-320(b).

Saylor URL: http://www.saylor.org/books

Saylor.org
1322

[9] Uniform Commercial Code, Section 9-317(a)(2)(B) and 9-317(e).
[10] Uniform Commercial Code, Section 9-333.
[11] 11 United States Code, Section 544 (Bankruptcy Act).
[12] United States Code, Section 547.
[13] Uniform Commercial Code, Section 9-327(1).
[14] Uniform Commercial Code, Section 9-328, Official Comment 3 and 4.

Saylor URL: http://www.saylor.org/books

Saylor.org
1323

33.3 Rights of Creditor on Default and Disposition after
Repossession
LEARNING OBJECTIVES
1.

Understand that the creditor may sue to collect the debt.

2.

Recognize that more commonly the creditor will realize on the collateral—repossess it.

3.

Know how collateral may be disposed of upon repossession: by sale or by strict foreclosure.

Rights of Creditor on Default
Upon default, the creditor must make an election: to sue, or to repossess.

Resort to Judicial Process
After a debtor’s default (e.g., by missing payments on the debt), the creditor could ignore the security
interest and bring suit on the underlying debt. But creditors rarely resort to this remedy because it is timeconsuming and costly. Most creditors prefer to repossess the collateral and sell it or retain possession in
satisfaction of the debt.

Repossession
Section 9-609 of the Uniform Commercial Code (UCC) permits the secured party to take possession of the
collateral on default (unless the agreement specifies otherwise):
(a) After default, a secured party may (1) take possession of the collateral; and (2) without removal, may
render equipment unusable and dispose of collateral on a debtor’s premises.
(b) A secured party may proceed under subsection (a): (1) pursuant to judicial process; or (2) without
judicial process, if it proceeds without breach of the peace.
This language has given rise to the flourishing business of professional “repo men” (and women). “Repo”
companies are firms that specialize in repossession collateral. They have trained car-lock pickers, inhouse locksmiths, experienced repossession teams, damage-free towing equipment, and the capacity to

Saylor URL: http://www.saylor.org/books

Saylor.org
1324

deliver repossessed collateral to the client’s desired destination. Some firms advertise that they have 360degree video cameras that record every aspect of the repossession. They have “skip chasers”—people
whose business it is to track down those who skip out on their obligations, and they are trained not to
breach the peace.

[1]

See Pantoja-Cahue v. Ford Motor Credit Co., a case discussing repossession,

in Section 33.5 "Cases".
The reference in Section 9-609(a)(2) to “render equipment unusable and dispose of collateral on a
debtor’s premises” gets to situations involving “heavy equipment [when] the physical removal from the
debtor’s plant and the storage of collateral pending disposition may be impractical or unduly
[2]

expensive.…Of course…all aspects of the disposition must be commercially reasonable.” Rendering the
equipment unusable would mean disassembling some critical part of the machine—letting it sit there until
an auction is set up on the premises.
The creditor’s agents—the repo people—charge for their service, of course, and if possible the cost of
repossession comes out of the collateral when it’s sold. A debtor would be better off voluntarily delivering
the collateral according to the creditor’s instructions, but if that doesn’t happen, “self-help”—
repossession—is allowed because, of course, the debtor said it would be allowed in the security agreement,
so long as the repossession can be accomplished without breach of peace. “Breach of peace” is language
that can cover a wide variety of situations over which courts do not always agree. For example, some
courts interpret a creditor’s taking of the collateral despite the debtor’s clear oral protest as a breach of the
peace; other courts do not.

Disposition after Repossession
After repossession, the creditor has two options: sell the collateral or accept it in satisfaction of the debt
(see Figure 33.5 "Disposition after Repossession").
Figure 33.5 Disposition after Repossession

Saylor URL: http://www.saylor.org/books

Saylor.org
1325

Sale
Sale is the usual method of recovering the debt. Section 9-610 of the UCC permits the secured creditor to
“sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following
any commercially reasonable preparation or processing.” The collateral may be sold as a whole or in
parcels, at one time or at different times. Two requirements limit the creditor’s power to resell: (1) it must
send notice to the debtor and secondary obligor, and (unless consumer goods are sold) to other secured
parties; and (2) all aspects of the sale must be “commercially reasonable.”

[3]

Most frequently the collateral

is auctioned off.
Section 9-615 of the UCC describes how the proceeds are applied: first, to the costs of the repossession,
including reasonable attorney’s fees and legal expenses as provided for in the security agreement (and it
will provide for that!); second, to the satisfaction of the obligation owed; and third, to junior creditors.
This again emphasizes the importance of promptly perfecting the security interest: failure to do so
frequently subordinates the tardy creditor’s interest to junior status. If there is money left over from
disposing of the collateral—a surplus—the debtor gets that back. If there is still money owing—a
deficiency—the debtor is liable for that. In Section 9-616, the UCC carefully explains how the surplus or
deficiency is calculated; the explanation is required in a consumer goods transaction, and it has to be sent
to the debtor after the disposition.

Strict Foreclosure

Saylor URL: http://www.saylor.org/books

Saylor.org
1326

Because resale can be a bother (or the collateral is appreciating in value), the secured creditor may wish
simply to accept the collateral in full satisfaction or partial satisfaction of the debt, as permitted in UCC
Section 9-620(a). This is known as strict foreclosure. The debtor must consent to letting the creditor take
the collateral without a sale in a “record authenticated after default,” or after default the creditor can send
the debtor a proposal for the creditor to accept the collateral, and the proposal is effective if not objected
to within twenty days after it’s sent.
The strict foreclosure provisions contain a safety feature for consumer goods debtors. If the debtor has
paid at least 60 percent of the debt, then the creditor may not use strict foreclosure—unless the debtor
signs a statement after default renouncing his right to bar strict foreclosure and to force a sale.

[4]

A

consumer who refuses to sign such a statement thus forces the secured creditor to sell the collateral under
Section 9-610. Should the creditor fail to sell the goods within ninety days after taking possession of the
goods, he is liable to the debtor for the value of the goods in a conversion suit or may incur the liabilities
set forth in Section 9-625, which provides for minimum damages for the consumer debtor. Recall that the
UCC imposes a duty to act in good faith and in a commercially reasonable manner, and in most cases with
reasonable notification.

[5]

SeeFigure 33.5 "Disposition after Repossession".

Foreclosure on Intangible Collateral
A secured party’s repossession of inventory or equipment can disrupt or even close a debtor’s business.
However, when the collateral is intangible—such as accounts receivable, general intangibles, chattel
paper, or instruments—collection by a secured party after the debtor’s default may proceed without
interrupting the business. Section 9-607 of the UCC provides that on default, the secured party is entitled
to notify the third party—for example, a person who owes money on an account—that payment should be
made to him. The secured party is accountable to the debtor for any surplus, and the debtor is liable for
any deficiency unless the parties have agreed otherwise.
As always in parsing the UCC here, some of the details and nuances are necessarily omitted because of
lack of space or because a more detailed analysis is beyond this book’s scope.

KEY TAKEAWAY

Saylor URL: http://www.saylor.org/books

Saylor.org
1327

Upon default, the creditor may bring a lawsuit against the debtor to collect a judgment. But the whole
purpose of secured transactions is to avoid this costly and time-consuming litigation. The more typical
situation is that the creditor repossesses the collateral and then either auctions it off (sale) or keeps it in
satisfaction of the debt (strict foreclosure). In the former situation, the creditor may then proceed against the
debtor for the deficiency. In consumer cases, the creditor cannot use strict foreclosure if 60 percent of the
purchase price has been paid.

EXERCISES
1.

Although a creditor could sue the debtor, get a judgment against it, and collect on the judgment, usually
the creditor repossesses the collateral. Why is repossession the preferred method of realizing on the
security?

2.

Why is repossession allowed so long as it can be done without a breach of the peace?

3.

Under what circumstances is strict foreclosure not allowed?

[1] Here is an example of sophisticated online advertising for a repossession firm: SSR, “Southern & Central Coast
California Repossession Services,”http://www.simonsrecovery.com/index.htm.
[2] Uniform Commercial Code, Section 9-609(a)(2), Official Comment 6.
[3] Uniform Commercial Code, Section 9-611; Uniform Commercial Code, Section 9-610.
[4] Uniform Commercial Code, 9-620(e); Uniform Commercial Code, Section 9-624.
[5] Uniform Commercial Code, Section 1-203.

Saylor URL: http://www.saylor.org/books

Saylor.org
1328

33.4 Suretyship
LEARNING OBJECTIVES
1.

Understand what a surety is and why sureties are used in commercial transactions.

2.

Know how suretyships are created.

3.

Recognize the general duty owed by the surety to the creditor, and the surety’s defenses.

4.

Recognize the principal obligor’s duty to the surety, and the surety’s rights against the surety.

5.

Understand the rights among cosureties.

Definition, Types of Sureties, and Creation of the Suretyship
Definition
Suretyship is the second of the three major types of consensual security arrangements noted at the
beginning of this chapter (personal property security, suretyship, real property security)—and a common
one. Creditors frequently ask the owners of small, closely held companies to guarantee their loans to the
company, and parent corporations also frequently are guarantors of their subsidiaries’ debts. The earliest
sureties were friends or relatives of the principal debtor who agreed—for free—to lend their guarantee.
Today most sureties in commercial transaction are insurance companies (but insurance is not the same as
suretyship).
A surety is one who promises to pay or perform an obligation owed by theprincipal debtor, and, strictly
speaking, the surety is primarily liable on the debt: the creditor can demand payment from the surety
when the debt is due. The creditor is the person to whom the principal debtor (and the surety, strictly
speaking) owes an obligation. Very frequently, the creditor requires first that the debtor put up collateral
to secure indebtedness, and—in addition—that the debtor engage a surety to make extra certain the
creditor is paid or performance is made. For example, David Debtor wants Bank to loan his corporation,
David Debtor, Inc., $100,000. Bank says, “Okay, Mr. Debtor, we’ll loan the corporation money, but we
want its computer equipment as security, and we want you personally to guarantee the debt if the
corporation can’t pay.” Sometimes, though, the surety and the principal debtor may have no agreement

Saylor URL: http://www.saylor.org/books

Saylor.org
1329

between each other; the surety might have struck a deal with the creditor to act as surety without the
consent or knowledge of the principal debtor.
A guarantor also is one who guarantees an obligation of another, and for practical purposes,
therefore, guarantor is usually synonymous with surety—the terms are used pretty much
interchangeably. But here’s the technical difference: a surety is usually a party to the original contract and
signs her (or his, or its) name to the original agreement along with the surety; the consideration for the
principal’s contract is the same as the surety’s consideration—she is bound on the contract from the very
start, and she is also expected to know of the principal debtor’s default so that the creditor’s failure to
inform her of it does not discharge her of any liability. On the other hand, a guarantor usually does not
make his agreement with the creditor at the same time the principal debtor does: it’s a separate contract
requiring separate consideration, and if the guarantor is not informed of the principal debtor’s default, the
guarantor can claim discharge on the obligation to the extent any failure to inform him prejudices him.
But, again, as the terms are mostly synonymous, surety is used here to encompass both.
Figure 33.6 Defenses of Principal Debtor and Surety

Types of Suretyship

Saylor URL: http://www.saylor.org/books

Saylor.org
1330

Where there is an interest, public or private, that requires protection from the possibility of a default,
sureties are engaged. For example, a landlord might require that a commercial tenant not only put up a
security deposit but also show evidence that it has a surety on line ready to stand for three months’ rent if
the tenant defaults. Often, a municipal government will want its road contractor to show it has a surety
available in case, for some reason, the contractor cannot complete the project. Many states require general
contractors to have bonds, purchased from insurance companies, as a condition of getting a contractor’s
license; the insurance company is the surety—it will pay out if the contractor fails to complete work on the
client’s house. These are types of aperformance bond. A judge will often require that a criminal defendant
put up a bond guaranteeing his appearance in court—that’s a type of suretyship where the bail-bonder is
the surety—or that a plaintiff put up a bond indemnifying the defendant for the costs of delays caused by
the lawsuit—ajudicial bond. A bank will take out a bond on its employees in case they steal money from
the bank—the bank teller, in this case, is the principal debtor (afidelity bond). However, as we will see,
sureties do not anticipate financial loss like insurance companies do: the surety expects, mostly, to be
repaid if it has to perform. The principal debtor goes to an insurance company and buys the bond—the
suretyship policy. The cost of the premium depends on the surety company, the type of bond applied for,
and the applicant’s financial history. A sound estimate of premium costs is 1 percent to 4 percent, but if a
surety company classifies an applicant as high risk, the premium falls between 5 percent and 20 percent of
the bond amount. When the purchaser of real estate agrees to assume the seller’s mortgage (promises to
pay the mortgage debt), the seller then becomes a surety: unless the mortgagee releases the seller (not
likely), the seller has to pay if the buyer defaults.

Creation of the Suretyship
Suretyship can arise only through contract. The general principles of contract law apply to suretyship.
Thus a person with the general capacity to contract has the power to become a surety. Consideration is
required for a suretyship contract: if Debtor asks a friend to act as a surety to induce Creditor to make
Debtor a loan, the consideration Debtor gives Creditor also acts as the consideration Friend gives. Where
the suretyship arises after Creditor has already extended credit, new consideration would be required
[1]

(absent application of the doctrine of promissory estoppel ). You may recall from the chapters on

Saylor URL: http://www.saylor.org/books

Saylor.org
1331

contracts that the promise by one person to pay or perform for the debts or defaults of another must be
evidenced by a writing under the statute of frauds (subject to the “main purpose” exception).
Suretyship contracts are affected to some extent by government regulation. Under a 1985 Federal Trade
Commission Credit Practices Rule, creditors are prohibited from misrepresenting a surety’s liability.
Creditors must also give the surety a notice that explains the nature of the obligation and the potential
liability that can arise if a person cosigns on another’s debt.

[2]

Duties and Rights of the Surety
Duties of the Surety
Upon the principal debtor’s default, the surety is contractually obligated to perform unless the principal
herself or someone on her behalf discharges the obligation. When the surety performs, it must do so in
good faith. Because the principal debtor’s defenses are generally limited, and because—as will be noted—
the surety has the right to be reimbursed by the debtor, debtors not infrequently claim the surety acted in
bad faith by doing things like failing to make an adequate investigation (to determine if the debtor really
defaulted), overpaying claims, interfering with the contact between the surety and the debtor, and making
unreasonable refusals to let the debtor complete the project. The case Fidelity and Deposit Co. of
Maryland v. Douglas Asphalt Co., in Section 33.5 "Cases", is typical.

Rights of the Surety
The surety has four main rights stemming from its obligation to answer for the debt or default of the
principal debtor.

Exoneration
If, at the time a surety’s obligation has matured, the principal can satisfy the obligation but refuses to do
so, the surety is entitled to exoneration—a court order requiring the principal to perform. It would be
inequitable to force the surety to perform and then to have to seek reimbursement from the principal if all
along the principal is able to perform.

Saylor URL: http://www.saylor.org/books

Saylor.org
1332

Reimbursement
If the surety must pay the creditor because the principal has defaulted, the principal is obligated to
reimburse the surety. The amount required to be reimbursed includes the surety’s reasonable, good-faith
outlays, including interest and legal fees.

Subrogation
Suppose the principal’s duty to the creditor is fully satisfied and that the surety has contributed to this
satisfaction. Then the surety is entitled to be subrogated to the rights of the creditor against the principal.
In other words, the surety stands in the creditor’s shoes and may assert against the principal whatever
rights the creditor could have asserted had the duty not been discharged. The right
of subrogation includes the right to take secured interests that the creditor obtained from the principal to
cover the duty. Sarah’s Pizzeria owes Martha $5,000, and Martha has taken a security interest in Sarah’s
Chevrolet. Eva is surety for the debt. Sarah defaults, and Eva pays Martha the $5,000. Eva is entitled to
have the security interest in the car transferred to her.

Contribution
Two or more sureties who are bound to answer for the principal’s default and who should share between
them the loss caused by the default are known ascosureties. A surety who in performing its own obligation
to the creditor winds up paying more than its proportionate share is entitled to contribution from the
cosureties.

Defenses of the Parties
The principal and the surety may have defenses to paying.

Defenses of the Principal
The principal debtor may avail itself of any standard contract defenses as against the creditor, including
impossibility, illegality, incapacity, fraud, duress, insolvency, or bankruptcy discharge. However, the
surety may contract with the creditor to be liable despite the principal’s defenses, and a surety who has

Saylor URL: http://www.saylor.org/books

Saylor.org
1333

undertaken the suretyship with knowledge of the creditor’s fraud or duress remains obligated, even
though the principal debtor will be discharged. When the surety turns to the principal debtor and
demands reimbursement, the latter may have defenses against the surety—as noted—for acting in bad
faith.
One of the main reasons creditors want the promise of a surety is to avoid the risk that the principal
debtor will go bankrupt: the debtor’s bankruptcy is a defense to the debtor’s liability, certainly, but that
defense cannot be used by the surety. The same is true of the debtor’s incapacity: it is a defense available
to the principal debtor but not to the surety.

Defenses of the Surety
Generally, the surety may exercise defenses on a contract that would have been available to the principal
debtor (e.g., creditor’s breach; impossibility or illegality of performance; fraud, duress, or
misrepresentation by creditor; statute of limitations; refusal of creditor to accept tender or performance
from either debtor or surety.) Beyond that, the surety has some defenses of its own. Common defenses
raised by sureties include the following:
•

Release of the principal. Whenever a creditor releases the principal, the surety is discharged, unless
the surety consents to remain liable or the creditor expressly reserves her rights against the surety.
The creditor’s release of the surety, though, does not release the principal debtor because the debtor is
liable without regard to the surety’s liability.

•

Modification of the contract. If the creditor alters the instrument sufficiently to discharge the
principal, the surety is discharged as well. Likewise, when the creditor and principal modify their
contract, a surety who has not consented to the modification is discharged if the surety’s risk is
materially increased (but not if it is decreased). Modifications include extension of the time of
payment, release of collateral (this releases the surety to the extent of the impairment), change in
principal debtor’s duties, and assignment or delegation of the debtor’s obligations to a third party.
The surety may consent to modifications.

Saylor URL: http://www.saylor.org/books

Saylor.org
1334

•

Creditor’s failure to perfect. A creditor who fails to file a financing statement or record a mortgage
risks losing the security for the loan and might also inadvertently release a surety, but the failure of
the creditor to resort first to collateral is no defense.

•

Statute of frauds. Suretyship contracts are among those required to be evidenced by some writing
under the statute of frauds, and failure to do so may discharge the surety from liability.

•

Creditor’s failure to inform surety of material facts within creditor’s knowledge affecting debtor’s
ability to perform (e.g., that debtor has defaulted several times before).

•

General contract defenses. The surety may raise common defenses like incapacity (infancy), lack of
consideration (unless promissory estoppel can be substituted or unless no separate consideration is
necessary because the surety’s and debtor’s obligations arise at the same time), and creditor’s fraud or
duress on surety. However, fraud by the principal debtor on the surety to induce the suretyship will
not release the surety if the creditor extended credit in good faith; if the creditor knows of the fraud
perpetrated by the debtor on the surety, the surety may avoid liability. See Figure 33.6 "Defenses of
Principal Debtor and Surety".

The following are defenses of principal debtor only:
•

Death or incapacity of principal debtor

•

Bankruptcy of principal debtor

•

Principal debtor’s setoffs against creditor

The following are defenses of both principal debtor and surety:
•

Material breach by creditor

•

Lack of mutual assent, failure of consideration

•

Creditor’s fraud, duress, or misrepresentation of debtor

•

Impossibility or illegality of performance

•

Material and fraudulent alteration of the contract

•

Statute of limitations

The following are defenses of surety only:

Saylor URL: http://www.saylor.org/books

Saylor.org
1335

•

Fraud or duress by creditor on surety
o

Illegality of suretyship contract

o

Surety’s incapacity

o

Failure of consideration for surety contract (unless excused)

o

Statute of frauds

o

Acts of creditor or debtor materially affecting surety’s obligations:


Refusal by creditor to accept tender of performance



Release of principal debtor without surety’s consent



Release of surety



Release, surrender, destruction, or impairment of collateral



Extension of time on principal debtor’s obligation



Modification of debtor’s duties, place, amount, or manner of debtor’s obligations

KEY TAKEAWAY
Creditors often require not only the security of collateral from the debtor but also that the debtor engage a
surety. A contract of suretyship is a type of insurance policy, where the surety (insurance company) promises
the creditor that if the principal debtor fails to perform, the surety will undertake good-faith performance
instead. A difference between insurance and suretyship, though, is that the surety is entitled to
reimbursement by the principal debtor if the surety pays out. The surety is also entitled, where appropriate,
to exoneration, subrogation, and contribution. The principal debtor and the surety both have some defenses
available: some are personal to the debtor, some are joint defenses, and some are personal to the surety.

EXERCISES
1.

Why isn’t collateral put up by the debtor sufficient security for the creditor—why is a surety often
required?

2.

How can it be said that sureties do not anticipate financial losses like insurance companies do? What’s the
difference, and how does the surety avoid losses?

3.

Why does the creditor’s failure to perfect a security interest discharge the surety from liability? Why
doesn’t failure of the creditor to resort first to perfected collateral discharge the surety?

Saylor URL: http://www.saylor.org/books

Saylor.org
1336

4.

What is the difference between a guarantor and a surety?

[1] American Druggists’ Ins. Co. v. Shoppe, 448 N.W.2d 103, Minn. App. (1989).
[2] Here is an example of the required notice: Federal Trade Commission, “Facts for Consumers: The Credit
Practices Rule,”http://www.ftc.gov/bcp/edu/pubs/consumer/credit/cre12.shtm.

Saylor URL: http://www.saylor.org/books

Saylor.org
1337

33.5 Cases
Perfection by Mere Attachment; Priorities
In re NICOLOSI
4 UCC Rep. 111 (Ohio 1966)

Preliminary Statement and Issues
This matter is before the court upon a petition by the trustee to sell a diamond ring in his possession free
of liens.…Even though no pleadings were filed by Rike-Kumler Company, the issue from the briefs is
whether or not a valid security interest was perfected in this chattel as consumer goods, superior to the
statutory title and lien of the trustee in bankruptcy.

Findings of Fact
The [debtor] purchased from the Rike-Kumler Company, on July 7, 1964, the diamond ring in question,
for $1237.35 [about $8,500 in 2010 dollars], as an engagement ring for his fiancée. He executed a
purchase money security agreement, which was not filed. Also, no financing statement was filed. The
chattel was adequately described in the security agreement.
The controversy is between the trustee in bankruptcy and the party claiming a perfected security interest
in the property. The recipient of the property has terminated her relationship with the [debtor], and
delivered the property to the trustee.

Conclusion of Law, Decision, and Order
If the diamond ring, purchased as an engagement ring by the bankrupt, cannot be categorized as
consumer goods, and therefore exempted from the notice filing requirements of the Uniform Commercial
Code as adopted in Ohio, a perfected security interest does not exist.
No judicial precedents have been cited in the briefs.

Saylor URL: http://www.saylor.org/books

Saylor.org
1338

Under the commercial code, collateral is divided into tangible, intangible, and documentary categories.
Certainly, a diamond ring falls into the tangible category. The classes of tangible goods are distinguished
by the primary use intended. Under [the UCC] the four classes [include] “consumer goods,” “equipment,”
“farm products” and “inventory.”
The difficulty is that the code provisions use terms arising in commercial circles which have different
semantical values from legal precedents. Does the fact that the purchaser bought the goods as a special
gift to another person signify that it was not for his own “personal, family or household purposes”? The
trustee urges that these special facts control under the express provisions of the commercial code.
By a process of exclusion, a diamond engagement ring purchased for one’s fiancée is not “equipment”
bought or used in business, “farm products” used in farming operations, or “inventory” held for sale, lease
or service contracts. When the [debtor] purchased the ring, therefore, it could only have been “consumer
goods” bought “primarily for personal use.” There could be no judicial purpose to create a special class of
property in derogation of the statutory principles.
Another problem is implicit, although not covered by the briefs.
By the foregoing summary analysis, it is apparent that the diamond ring, when the interest of the debtor
attached, was consumer goods since it could have been no other class of goods. Unless the fiancée had a
special status under the code provision protecting a bona fide buyer, without knowledge, for value, of
consumer goods, the failure to file a financing statement is not crucial. No evidence has been adduced
pertinent to the scienter question.
Is a promise, as valid contractual consideration, included under the term “value”? In other words, was the
ring given to his betrothed in consideration of marriage (promise for a promise)? If so, and “value” has
been given, the transferee is a “buyer” under traditional concepts.
The Uniform Commercial Code definition of “value”…very definitely covers a promise for a promise. The
definition reads that “a person gives ‘value’ for rights if he acquires them…generally in return for any
consideration sufficient to support a simple contract.”

Saylor URL: http://www.saylor.org/books

Saylor.org
1339

It would seem unrealistic, nevertheless, to apply contract law concepts historically developed into the law
of marriage relations in the context of new concepts developed for uniform commercial practices. They
are not, in reality, the same juristic manifold. The purpose of uniformity of the code should not be
defeated by the obsessions of the code drafters to be all inclusive for secured creditors.
Even if the trustee, in behalf of the unsecured creditors, would feel inclined to insert love, romance and
morals into commercial law, he is appearing in the wrong era, and possibly the wrong court.
Ordered, that the Rike-Kumler Company holds a perfected security interest in the diamond engagement
ring, and the security interest attached to the proceeds realized from the sale of the goods by the trustee in
bankruptcy.

CASE QUESTIONS
1.

Why didn’t the jewelry store, Rike-Kumler, file a financing statement to protect its security interest in the
ring?

2.

How did the bankruptcy trustee get the ring?

3.

What argument did the trustee make as to why he should be able to take the ring as an asset belonging to
the estate of the debtor? What did the court determine on this issue?

Repossession and Breach of the Peace
Pantoja-Cahue v. Ford Motor Credit Co.
872 N.E.2d 1039 (Ill. App. 2007)
Plaintiff Mario Pantoja-Cahue filed a six-count complaint seeking damages from defendant Ford Motor
Credit Company for Ford’s alleged breach of the peace and “illegal activities” in repossessing plaintiff’s
automobile from his locked garage.…
In August 2000, plaintiff purchased a 2000 Ford Explorer from auto dealer Webb Ford. Plaintiff, a native
Spanish speaker, negotiated the purchase with a Spanish-speaking salesperson at Webb. Plaintiff signed
what he thought was a contract for the purchase and financing of the vehicle, with monthly installment

Saylor URL: http://www.saylor.org/books

Saylor.org
1340

payments to be made to Ford. The contract was in English. Some years later, plaintiff discovered the
contract was actually a lease, not a purchase agreement. Plaintiff brought suit against Ford and Webb on
August 22, 2003, alleging fraud. Ford brought a replevin action against plaintiff asserting plaintiff was in
default on his obligations under the lease. In the late night/early morning hours of March 11–12, 2004,
repossession agents [from Doe Repossession Services] entered plaintiff’s locked garage and removed the
car…
Plaintiff sought damages for Ford and Doe’s “unlawful activities surrounding the wrongful repossession of
Plaintiff’s vehicle.” He alleged Ford and Doe’s breaking into plaintiff’s locked garage to effectuate the
repossession and Ford’s repossession of the vehicle knowing that title to the car was the subject of
ongoing litigation variously violated section 2A-525(3) of the [Uniform Commercial] Code (count I against
Ford), the [federal] Fair Debt Collection Practices Act (count II against Doe),…Ford’s contract with
plaintiff (count V against Ford) and section 2A-108 of the Code (count VI against Ford and Doe).…

Uniform Commercial Code Section 2A-525(3)
In count I, plaintiff alleged “a breach of the peace occurred as [Ford]’s repossession agent broke into
Plaintiff’s locked garage in order to take the vehicle” and Ford’s agent “repossessed the subject vehicle by,
among other things, breaking into Plaintiff’s locked garage and causing substantial damage to Plaintiff’s
personal property in violation of [section 2A-525(3)]”:
“After a default by the lessee under the lease contract * * * or, if agreed, after other default by the lessee,
the lessor has the right to take possession of the goods. * * *
The lessor may proceed under subsection (2) without judicial process if it can be done without breach of
the peace or the lessor may proceed by action.” [emphasis added.]
[U]pon a lessee’s default, a lessor has the right to repossess the leased goods in one of two ways: by using
the judicial process or, if repossession could be accomplished without a breach of the peace, by self-help
[UCC Section 2A-525(3)]. “If a breach of the peace is likely, a properly instituted civil action is the
appropriate remedy.” [Citation] (interpreting the term “breach of the peace” in the context of section 9-

Saylor URL: http://www.saylor.org/books

Saylor.org
1341

503 of the Code, which provides for the same self-help repossession as section 2A-525 but for secured
creditors rather than lessors).
Taking plaintiff’s well-pleaded allegations as true, Ford resorted to self-help, by employing an agent to
repossess the car and Ford’s agent broke into plaintiff’s locked garage to effectuate the repossession.
Although plaintiff’s count I allegations are minimal, they are sufficient to plead a cause of action for a
violation of section 2A-525(3) if breaking into a garage to repossess a car is, as plaintiff alleged, a breach
of the peace. Accordingly, the question here is whether breaking into a locked garage to effectuate a
repossession is a breach of the peace in violation of section 2A-525(3).
There are no Illinois cases analyzing the meaning of the term “breach of the peace” as used in the lessor
repossession context in section 2A-525(3). However, there are a few Illinois cases analyzing the term as
used in section 9-503 of the Code, which contains a similar provision providing that a secured creditor
may, upon default by a debtor, repossess its collateral either “(1) pursuant to judicial process; or (2)
without judicial process, if it proceeds without breach of the peace.” The seminal case, and the only one of
any use in resolving the issue, is Chrysler Credit Corp. v. Koontz, 277 Ill.App.3d 1078, 214 Ill.Dec. 726,
661 N.E.2d 1171 (1996).
In Koontz, Chrysler, the defendant creditor, sent repossession agents to repossess the plaintiff’s car after
the plaintiff defaulted on his payments. The car was parked in the plaintiff’s front yard. The plaintiff heard
the repossession in progress and ran outside in his underwear shouting “Don’t take it” to the agents. The
agents did not respond and proceeded to take the car. The plaintiff argued the repossession breached the
peace and he was entitled to the statutory remedy for violation of section 9-503, denial of a deficiency
judgment to the secured party, Chrysler.…
After a thorough analysis of the term “breach of the peace,” the court concluded the term “connotes
conduct which incites or is likely to incite immediate public turbulence, or which leads to or is likely to
lead to an immediate loss of public order and tranquility. Violent conduct is not a necessary element. The
probability of violence at the time of or immediately prior to the repossession is
sufficient.”…[The Koontz court] held the circumstances of the repossession did not amount to a breach
the peace.

Saylor URL: http://www.saylor.org/books

Saylor.org
1342

The court then considered the plaintiff’s argument that Chrysler breached the peace by repossessing the
car under circumstances constituting criminal trespass to property. Looking to cases in other
jurisdictions, the court determined that, “in general, a mere trespass, standing alone, does not
automatically constitute a breach of the peace.” [Citation] (taking possession of car from private driveway
does not, without more, constitute breach of the peace), [Citation] (no breach of the peace occurred where
car repossessed from debtor’s driveway without entering “any gates, doors, or other barricades to reach”
car), [Citation] (no breach of the peace occurred where car was parked partially under carport and
undisputed that no door, “not even one to a garage,” on the debtor’s premises was opened, much less
broken, to repossess the car), [Citation] (although secured party may not break into or enter homes or
buildings or enclosed spaces to effectuate a repossession, repossession of vehicle from parking lot of
debtor’s apartment building was not breach of the peace), [Citation] (repossession of car from debtor’s
driveway without entering any gates, doors or other barricades was accomplished without breach of the
peace).…
Although the evidence showed the plaintiff notified Chrysler prior to the repossession that it was not
permitted onto his property, the court held Chrysler’s entry onto the property to take the car did not
constitute a breach of the peace because there was no evidence Chrysler entered through a barricade or
did anything other than drive the car away. [Citation] “Chrysler enjoyed a limited privilege to enter [the
plaintiff’s] property for the sole and exclusive purpose of effectuating the repossession. So long as the
entry was limited in purpose (repossession), and so long as no gates, barricades, doors, enclosures,
buildings, or chains were breached or cut, no breach of the peace occurred by virtue of the entry onto his
property.”
…[W]e come to essentially the same conclusion: where a repossession is effectuated by an actual breaking
into the lessee/debtor’s premises or breaching or cutting of chains, gates, barricades, doors or other
barriers designed to exclude trespassers, the likelihood that a breach of the peace occurred is high.
Davenport v. Chrysler Credit Corp., [Citation] (Tenn.App.1991), a case analyzing Tennessee’s version of
section 9-503 is particularly helpful, holding that “‘[a] breach of the peace is almost certain to be found if
the repossession is accompanied by the unauthorized entry into a closed or locked garage.’”…This is so

Saylor URL: http://www.saylor.org/books

Saylor.org
1343

because “public policy favors peaceful, non-trespassory repossessions when the secured party has a free
right of entry” and “forced entries onto the debtor’s property or into the debtor’s premises are viewed as
seriously detrimental to the ordinary conduct of human affairs.” Davenport held that the creditor’s
repossession of a car by entering a closed garage and cutting a chain that would have prevented it from
removing the car amounted to a breach of the peace, “[d]espite the absence of violence or physical
confrontation” (because the debtor was not at home when the repossession
occurred). Davenport recognized that the secured creditors’ legitimate interest in obtaining possession of
collateral without having to resort to expensive and cumbersome judicial procedures must be balanced
against the debtors’ legitimate interest in being free from unwarranted invasions of their property and
privacy interests.
“Repossession is a harsh procedure and is, essentially, a delegation of the State’s exclusive prerogative to
resolve disputes. Accordingly, the statutes governing the repossession of collateral should be construed in
a way that prevents abuse and discourages illegal conduct which might otherwise go unchallenged
because of the debtor’s lack of knowledge of legally proper repossession techniques” [Citation].
We agree with [this] analysis of the term “breach of the peace” in the context of repossession and hold,
with regard to section 2A-525(3) of the Code, that breaking into a locked garage to effectuate a
repossession may constitute a breach of the peace.
Here, plaintiff alleges more than simply a trespass. He alleges Ford, through Doe, broke into his garage to
repossess the car. Given our determination that breaking into a locked garage to repossess a car may
constitute a breach of the peace, plaintiff’s allegation is sufficient to state a cause of action under section
2A-525(3) of the Code. The court erred in dismissing count I of plaintiff’s second amended complaint and
we remand for further proceedings.

Uniform Commercial Code Section 2A-108
In count VI, plaintiff alleged the lease agreement was unconscionable because it was formed in violation
of [the Illinois Consumer Fraud Statute, requiring that the customer verify that the negotiations were
conducted in the consumer’s native language and that the document was translated so the customer

Saylor URL: http://www.saylor.org/books

Saylor.org
1344

understood it.]…Plaintiff does not quote [this] or explain how the agreement violates [it]. Instead, he
quotes UCC section 2A-108 of the Code, as follows:
“With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause
of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has
occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.
Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or
that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting,
purpose, and effect of the lease contract or clause thereof, or of the conduct.”
He then, in “violation one” under count VI, alleges the lease was made in violation of [the Illinois
Consumer Fraud Statute] because it was negotiated in Spanish but he was only given a copy of the
contract in English; he could not read the contract and, as a result, Webb Ford was able to trick him into
signing a lease, rather than a purchase agreement; such contract was induced by unconscionable conduct;
and, because it was illegal, the contract was unenforceable.
This allegation is insufficient to state a cause of action against Ford under section 2A-108.…First, Ford is
an entirely different entity than Webb Ford and plaintiff does not assert otherwise. Nor does plaintiff
assert that Webb Ford was acting as Ford’s agent in inducing plaintiff to sign the lease. Plaintiff asserts no
basis on which Ford can be found liable for something Webb Ford did. Second, there is no allegation as to
how the contract violates [the statute], merely the legal conclusion that it does, as well as the unsupported
legal conclusion that a violation of [it] is necessarily unconscionable.…[Further discussion omitted.]
For the reasons stated above, we affirm the trial court’s dismissal of counts IV, V and VI of plaintiff’s
second amended complaint. We reverse the court’s dismissal of count I and remand for further
proceedings. Affirmed in part and reversed in part; cause remanded.

CASE QUESTIONS
1.

Under what circumstances, if any, would breaking into a locked garage to repossess a car not be
considered a breach of the peace?

Saylor URL: http://www.saylor.org/books

Saylor.org
1345

2.

The court did not decide that a breach of the peace had occurred. What would determine that such a
breach had occurred?

3.

Why did the court dismiss the plaintiff’s claim (under UCC Article 2A) that it was unconscionable of Ford
to trick him into signing a lease when he thought he was signing a purchase contract? Would that section
of Article 2A make breaking into his garage unconscionable?

4.

What alternatives had Ford besides taking the car from the plaintiff’s locked garage?

5.

If it was determined on remand that a breach of the peace had occurred, what happens to Ford?

Defenses of the Principal Debtor as against Reimbursement to Surety
Fidelity and Deposit Co. of Maryland v. Douglas Asphalt Co.
338 Fed.Appx. 886, 11th Cir. Ct. (2009)

Per Curium: [1]
The Georgia Department of Transportation (“GDOT”) contracted with Douglas Asphalt Company to
perform work on an interstate highway. After Douglas Asphalt allegedly failed to pay its suppliers and
subcontractors and failed to perform under the contract, GDOT defaulted and terminated Douglas
Asphalt. Fidelity and Deposit Company of Maryland and Zurich American Insurance Company had
executed payment and performance bonds in connection with Douglas Asphalt’s work on the interstate,
and after Douglas Asphalt’s default, Fidelity and Zurich spent $15,424,798 remedying the default.
Fidelity and Zurich, seeking to recover their losses related to their remedy of the default, brought this suit
against Douglas Asphalt, Joel Spivey, and Ronnie Spivey. The Spiveys and Douglas Asphalt had executed
a General Indemnity Agreement in favor of Fidelity and Zurich.

[2]

After a bench trial, the district court entered judgment in favor of Fidelity and Zurich for $16,524,798.
Douglas Asphalt and the Spiveys now appeal.
Douglas Asphalt and the Spiveys argue that the district court erred in entering judgment in favor of
Fidelity and Zurich because Fidelity and Zurich acted in bad faith in three ways.

Saylor URL: http://www.saylor.org/books

Saylor.org
1346

First, Douglas Asphalt and the Spiveys argue that the district court erred in not finding that Fidelity and
Zurich acted in bad faith because they claimed excessive costs to remedy the default. Specifically, Douglas
Asphalt and the Spiveys argue that they introduced evidence that the interstate project was 98% complete,
and that only approximately $3.6 million was needed to remedy any default. But, the district court found
that the interstate project was only 90%–92% complete and that approximately $2 million needed to be
spent to correct defective work already done by Douglas Asphalt. Douglas Asphalt and the Spiveys have
not shown that the district court’s finding was clearly erroneous, and accordingly, their argument that
Fidelity and Zurich showed bad faith in claiming that the project was only 90% complete and therefore
required over $15 million to remedy the default fails.
Second, Douglas Asphalt and the Spiveys argue that Fidelity and Zurich acted in bad faith by failing to
contest the default. However, the district court concluded that the indemnity agreement required Douglas
Asphalt and the Spiveys to request a contest of the default, and to post collateral security to pay any
judgment rendered in the course of contesting the default. The court’s finding that Douglas Asphalt and
the Spiveys made no such request and posted no collateral security was not clearly erroneous, and the
sureties had no independent duty to investigate a default. Accordingly, Fidelity and Zurich’s failure to
contest the default does not show bad faith.
Finally, Douglas Asphalt and the Spiveys argue that Fidelity and Zurich’s refusal to permit them to remain
involved with the interstate project, either as a contractor or consultant, was evidence of bad faith. Yet,
Douglas Asphalt and the Spiveys did not direct the district court or this court to any case law that holds
that the refusal to permit a defaulting contractor to continue working on a project is bad faith. As the
district court concluded, Fidelity and Zurich had a contractual right to take possession of all the work
under the contract and arrange for its completion. Fidelity and Zurich exercised that contractual right,
and, as the district court noted, the exercise of a contractual right is not evidence of bad faith.
Finding no error, we affirm the judgment of the district court.

CASE QUESTIONS
1.

Why were Douglas Asphalt and the Spiveys supposed to pay the sureties nearly $15.5 million?

Saylor URL: http://www.saylor.org/books

Saylor.org
1347

2.

What did the plaintiffs claim the defendant sureties did wrong as relates to how much money they spent
to cure the default?

3.

What is a “contest of the default”?

4.

Why would the sureties probably not want the principal involved in the project?

[1] Latin for “by the court.” A decision of an appeals court as a whole in which no judge is identified as the specific
author.
[2] They promised to reimburse the surety for its expenses and hold it harmless for further liability.

Saylor URL: http://www.saylor.org/books

Saylor.org
1348

33.6 Summary and Exercises
Summary
The law governing security interests in personal property is Article 9 of the UCC, which defines a security
interest as an interest in personal property or fixtures that secures payment or performance of an
obligation. Article 9 lumps together all the former types of security devices, including the pledge, chattel
mortgage, and conditional sale.
Five types of tangible property may serve as collateral: (1) consumer goods, (2) equipment, (3) farm
products, (4) inventory, and (5) fixtures. Five types of intangibles may serve as collateral: (1) accounts, (2)
general intangibles (e.g., patents), (3) documents of title, (4) chattel paper, and (5) instruments. Article 9
expressly permits the debtor to give a security interest in after-acquired collateral.
To create an enforceable security interest, the lender and borrower must enter into an agreement
establishing the interest, and the lender must follow steps to ensure that the security interest first attaches
and then is perfected. There are three general requirements for attachment: (1) there must be an
authenticated agreement (or the collateral must physically be in the lender’s possession), (2) the lender
must have given value, and (3) the debtor must have some rights in the collateral. Once the interest
attaches, the lender has rights in the collateral superior to those of unsecured creditors. But others may
defeat his interest unless he perfects the security interest. The three common ways of doing so are (1)
filing a financing statement, (2) pledging collateral, and (3) taking a purchase-money security interest
(PMSI) in consumer goods.
A financing statement is a simple notice, showing the parties’ names and addresses, the signature of the
debtor, and an adequate description of the collateral. The financing statement, effective for five years,
must be filed in a public office; the location of the office varies among the states.
Security interests in instruments and negotiable documents can be perfected only by the secured party’s
taking possession, with twenty-one-day grace periods applicable under certain circumstances. Goods may
also be secured through pledging, which is often done through field warehousing. If a seller of consumer

Saylor URL: http://www.saylor.org/books

Saylor.org
1349

goods takes a PMSI in the goods sold, then perfection is automatic and no filing is required, although the
lender may file and probably should, to avoid losing seniority to a bona fide purchaser of consumer goods
without knowledge of the security interest, if the goods are used for personal, family, or household
purposes.
The general priority rule is “first in time, first in right.” Priority dates from the earlier of two events: (1)
filing a financing statement covering the collateral or (2) other perfection of the security interest. Several
exceptions to this rule arise when creditors take a PMSI, among them, when a buyer in the ordinary
course of business takes free of a security interest created by the seller.
On default, a creditor may repossess the collateral. For the most part, self-help private repossession
continues to be lawful but risky. After repossession, the lender may sell the collateral or accept it in
satisfaction of the debt. Any excess in the selling price above the debt amount must go to the debtor.
Suretyship is a legal relationship that is created when one person contracts to be responsible for the
proper fulfillment of another’s obligation, in case the latter (the principal debtor) fails to fulfill it. The
surety may avail itself of the principal’s contract defenses, but under various circumstances, defenses may
be available to the one that are not available to the other. One general defense often raised by sureties is
alteration of the contract. If the surety is required to perform, it has rights for reimbursement against the
principal, including interest and legal fees; and if there is more than one surety, each standing for part of
the obligation, one who pays a disproportionate part may seek contribution from the others.

EXERCISES
1.

Kathy Knittle borrowed $20,000 from Bank to buy inventory to sell in her knit shop and signed a security
agreement listing as collateral the entire present and future inventory in the shop, including proceeds
from the sale of inventory. Bank filed no financing statement. A month later, Knittle borrowed $5,000
from Creditor, who was aware of Bank’s security interest. Knittle then declared bankruptcy. Who has
priority, Bank or Creditor?

2.

Assume the same facts as in Exercise 1, except Creditor—again, aware of Bank’s security interest—filed a
financing statement to perfect its interest. Who has priority, Bank or Creditor?

Saylor URL: http://www.saylor.org/books

Saylor.org
1350

3.

Harold and Wilma are married. First Bank has a mortgage on their house, and it covers after-acquired
property. Because Harold has a new job requiring travel to neighboring cities, they purchase a second car
for Wilma’s normal household use, financed by Second Bank. They sign a security agreement; Second
Bank files nothing. If they were to default on their house payments, First Bank could repossess the house;
could it repossess the car, too?

4.
a.

Kathy Knittle borrowed $20,000 from Bank to buy inventory to sell in her knit shop and signed a
security agreement listing her collateral—present and future—as security for the loan. Carlene
Customer bought yarn and a tabletop loom from Knittle. Shortly thereafter, Knittle declared
bankruptcy. Can Bank get the loom from Customer?

b.

Assume that the facts are similar to those in Exercise 4a, except that the loom that Knittle sold
had been purchased from Larry Loomaker, who had himself given a secured interest in it (and the
other looms he manufactured) from Fine Lumber Company (FLC) to finance the purchase of the
lumber to make the looms. Customer bought the loom from Knittle (unaware of Loomaker’s
situation); Loomaker failed to pay FLC. Why can FLC repossess the loom from Customer?

c.

What recourse does Customer have now?
Creditor loaned Debtor $30,000 with the provision that the loan was callable by Creditor with sixty

days’ notice to Debtor. Debtor, having been called for repayment, asked for a ninety-day extension, which
Creditor assented to, provided that Debtor would put up a surety to secure repayment. Surety agreed to
serve as surety. When Debtor defaulted, Creditor turned to Surety for payment. Surety asserted that
Creditor had given no consideration for Surety’s promise, and therefore Surety was not bound. Is Surety
correct?

a.

Mrs. Ace said to University Bookstore: “Sell the books to my daughter. I’ll pay for them.” When
University Bookstore presented Mrs. Ace a statement for $900, she refused to pay, denying she’d
ever promised to do so, and she raised the statute of frauds as a defense. Is this a good defense?
b.

Defendant ran a stop sign and crashed into Plaintiff’s car, causing $8,000 damage. Plaintiff’s
attorney orally negotiated with Defendant’s insurance company, Goodhands Insurance, to settle
the case. Subsequently, Goodhands denied liability and refused to pay, and it raised the statute of

Saylor URL: http://www.saylor.org/books

Saylor.org
1351

frauds as a defense, asserting that any promise by it to pay for its insured’s negligence would have
to be in writing to be enforceable under the statute’s suretyship clause. Is Goodhands’s defense
valid?

a.

First Bank has a security interest in equipment owned by Kathy Knittle in her Knit Shop. If Kathy
defaults on her loan and First Bank lawfully repossesses, what are the bank’s options? Explain.
b.

Suppose, instead, that First Bank had a security interest in Kathy’s home knitting machine, worth
$10,000. She paid $6,200 on the machine and then defaulted. Now what are the bank’s options?

SELF-TEST QUESTIONS
1.

Creditors may obtain security

a.

by agreement with the debtor

b.

through operation of law

c.

through both of the above

d.

through neither of the above
Under UCC Article 9, when the debtor has pledged collateral to the creditor, what other
condition is required for attachment of the security interest?

a.

A written security agreement must be authenticated by the debtor.

b.

There must be a financing statement filed by or for the creditor.

c.

The secured party received consideration.

d.

The debtor must have rights in the collateral.
To perfect a security interest, one may

a.

file a financing statement

b.

pledge collateral

c.

take a purchase-money security interest in consumer goods

d.

do any of the above
Perfection benefits the secured party by

a.

keeping the collateral out of the debtor’s reach

b.

preventing another creditor from getting a secured interest in the collateral

Saylor URL: http://www.saylor.org/books

Saylor.org
1352

c.

obviating the need to file a financing statement

d.

establishing who gets priority if the debtor defaults
Creditor filed a security interest in inventory on June 1, 2012. Creditor’s interest takes priority
over which of the following?

a.

a purchaser in the ordinary course of business who bought on June 5

b.

mechanic’s lien filed on May 10

c.

purchase-money security interest in after-acquired property who filed on May 15

d.

judgment lien creditor who filed the judgment on June 10

SELF-TEST ANSWERS
1.

c

2.

d

3.

d

4.

d

5.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
1353

Chapter 34

Mortgages and Nonconsensual Liens
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The basic concepts of mortgages

2.

How the mortgage is created

3.

Priorities with mortgages as security devices

4.

Termination of the mortgage

5.

Other methods of using real estate as security

6.

Nonconsensual liens

Saylor URL: http://www.saylor.org/books

Saylor.org
1354

34.1 Uses, History, and Creation of Mortgages
LEARNING OBJECTIVES
1.

Understand the terminology used in mortgage transactions, and how mortgages are used as security
devices.

2.

Know a bit about the history of mortgages.

3.

Understand how the mortgage is created.

Having discussed in Chapter 33 "Secured Transactions and Suretyship" security interests in personal
property and suretyship—two of the three common types of consensual security arrangements—we turn
now to the third type of consensual security arrangement, the mortgage. We also discuss briefly various
forms of nonconsensual liens (see Figure 34.1 "Security Arrangements").
Figure 34.1 Security Arrangements

Definitions
Saylor URL: http://www.saylor.org/books

Saylor.org
1355

A mortgage is a means of securing a debt with real estate. A long time ago, the mortgage was considered
an actual transfer of title, to become void if the debt was paid off. The modern view, held in most states, is
that the mortgage is but a lien, giving the holder, in the event of default, the right to sell the property and
repay the debt from the proceeds. The person giving the mortgage is themortgagor, or borrower. In the
typical home purchase, that’s the buyer. The buyer needs to borrow to finance the purchase; in exchange
for the money with which to pay the seller, the buyer “takes out a mortgage” with, say, a bank. The lender
is the mortgagee, the person or institution holding the mortgage, with the right to foreclose on the
property if the debt is not timely paid. Although the law of real estate mortgages is different from the set
of rules in Article 9 of the Uniform Commercial Code (UCC) that we examined in Chapter 33 "Secured
Transactions and Suretyship", the circumstances are the same, except that the security is real estate rather
than personal property (secured transactions) or the promise of another (suretyship).

The Uses of Mortgages
Most frequently, we think of a mortgage as a device to fund a real estate purchase: for a homeowner to
buy her house, or for a commercial entity to buy real estate (e.g., an office building), or for a person to
purchase farmland. But the value in real estate can be mortgaged for almost any purpose (a home equity
loan): a person can take out a mortgage on land to fund a vacation. Indeed, during the period leading up
to the recession in 2007–08, a lot of people borrowed money on their houses to buy things: boats, new
cars, furniture, and so on. Unfortunately, it turned out that some of the real estate used as collateral was
overvalued: when the economy weakened and people lost income or their jobs, they couldn’t make the
mortgage payments. And, to make things worse, the value of the real estate sometimes sank too, so that
the debtors owed more on the property than it was worth (that’s called being underwater). They couldn’t
sell without taking a loss, and they couldn’t make the payments. Some debtors just walked away, leaving
the banks with a large number of houses, commercial buildings, and even shopping centers on their
hands.

Short History of Mortgage Law
The mortgage has ancient roots, but the form we know evolved from the English land law in the Middle
Ages. Understanding that law helps to understand modern mortgage law. In the fourteenth century, the

Saylor URL: http://www.saylor.org/books

Saylor.org
1356

mortgage was a deed that actually transferred title to the mortgagee. If desired, the mortgagee could move
into the house, occupy the property, or rent it out. But because the mortgage obligated him to apply to the
mortgage debt whatever rents he collected, he seldom ousted the mortgagor. Moreover, the mortgage set a
specific date (the “law day”) on which the debt was to be repaid. If the mortgagor did so, the mortgage
became void and the mortgagor was entitled to recover the property. If the mortgagor failed to pay the
debt, the property automatically vested in the mortgagee. No further proceedings were necessary.
This law was severe. A day’s delay in paying the debt, for any reason, forfeited the land, and the courts
strictly enforced the mortgage. The only possible relief was a petition to the king, who over time referred
these and other kinds of petitions to the courts of equity. At first fitfully, and then as a matter of course
(by the seventeenth century), the equity courts would order the mortgagee to return the land when the
mortgagor stood ready to pay the debt plus interest. Thus a new right developed: the equitable right of
redemption, known for short as the equity of redemption. In time, the courts held that this equity of
redemption was a form of property right; it could be sold and inherited. This was a powerful right: no
matter how many years later, the mortgagor could always recover his land by proffering a sum of money.
Understandably, mortgagees did not warm to this interpretation of the law, because their property rights
were rendered insecure. They tried to defeat the equity of redemption by having mortgagors waive and
surrender it to the mortgagees, but the courts voided waiver clauses as a violation of public policy. Hence
a mortgage, once a transfer of title, became a security for debt. A mortgage as such can never be converted
into a deed of title.
The law did not rest there. Mortgagees won a measure of relief in the development of the foreclosure. On
default, the mortgagee would seek a court order giving the mortgagor a fixed time—perhaps six months or
a year—within which to pay off the debt; under the court decree, failure meant that the mortgagor was
forever foreclosed from asserting his right of redemption. Thisstrict foreclosure gave the mortgagee
outright title at the end of the time period.
In the United States today, most jurisdictions follow a somewhat different approach: the mortgagee
forecloses by forcing a public sale at auction. Proceeds up to the amount of the debt are the mortgagee’s to
keep; surplus is paid over to the mortgagor. Foreclosure by sale is the usual procedure in the United

Saylor URL: http://www.saylor.org/books

Saylor.org
1357

States. At bottom, its theory is that a mortgage is a lien on land. (Foreclosure issues are further discussed
in Section 34.2 "Priority, Termination of the Mortgage, and Other Methods of Using Real Estate as
Security".)
Under statutes enacted in many states, the mortgagor has one last chance to recover his property, even
after foreclosure. This statutoryright of redemption extends the period to repay, often by one year.

Creation of the Mortgage
Statutory Regulation
The decision whether to lend money and take a mortgage is affected by several federal and state
regulations.

Consumer Credit Statutes Apply
Statutes dealing with consumer credit transactions (as discussed in Chapter 32 "Consumer Credit
Transactions") have a bearing on the mortgage, including state usury statutes, and the federal Truth in
Lending Act and Equal Credit Opportunity Act.

Real Estate Settlement Procedures Act
Other federal statutes are directed more specifically at mortgage lending. One, enacted in 1974, is the Real
Estate Settlement Procedures Act (RESPA), aimed at abuses in the settlement process—the process of
obtaining the mortgage and purchasing a residence. The act covers all federally related first mortgage
loans secured by residential properties for one to four families. It requires the lender to disclose
information about settlement costs in advance of the closing day: it prohibits the lender from “springing”
unexpected or hidden costs onto the borrower. The RESPA is a US Department of Housing and Urban
Development (HUD) consumer protection statute designed to help home buyers be better shoppers in the
home-buying process, and it is enforced by HUD. It also outlaws what had been a common practice of
giving and accepting kickbacks and referral fees. The act prohibits lenders from requiring mortgagors to
use a particular company to obtain insurance, and it limits add-on fees the lender can demand to cover
future insurance and tax charges.

Saylor URL: http://www.saylor.org/books

Saylor.org
1358

Redlining. Several statutes are directed to the practice of redlining—the refusal of lenders to make loans
on property in low-income neighborhoods or impose stricter mortgage terms when they do make loans
there. (The term derives from the supposition that lenders draw red lines on maps around ostensibly
marginal neighborhoods.) The most important of these is the Community Reinvestment Act (CRA) of
1977.

[1]

The act requires the appropriate federal financial supervisory agencies to encourage regulated

financial institutions to meet the credit needs of the local communities in which they are chartered,
consistent with safe and sound operation. To enforce the statute, federal regulatory agencies examine
banking institutions for CRA compliance and take this information into consideration when approving
applications for new bank branches or for mergers or acquisitions. The information is compiled under the
authority of the Home Mortgage Disclosure Act of 1975, which requires financial institutions within its
purview to report annually by transmitting information from their loan application registers to a federal
agency.

The Note and the Mortgage Documents
The note and the mortgage documents are the contracts that set up the deal: the mortgagor gets credit,
and the mortgagee gets the right to repossess the property in case of default.

The Note
If the lender decides to grant a mortgage, the mortgagor signs two critical documents at the closing: the
note and the mortgage. It is enough here to recall that in a note (really a type of IOU), the mortgagor
promises to pay a specified principal sum, plus interest, by a certain date or dates. The note is the
underlying obligation for which the mortgage serves as security. Without the note, the mortgagee would
have an empty document, since the mortgage would secure nothing. Without a mortgage, a note is still
quite valid, evidencing the debtor’s personal obligation.
One particular provision that usually appears in both mortgages and the underlying notes is
the acceleration clause. This provides that if a debtor should default on any particular payment, the entire
principal and interest will become due immediately at the lender’s option. Why an acceleration clause?
Without it, the lender would be powerless to foreclose the entire mortgage when the mortgagor defaulted

Saylor URL: http://www.saylor.org/books

Saylor.org
1359

but would have to wait until the expiration of the note’s term. Although the acceleration clause is routine,
it will not be enforced unless the mortgagee acts in an equitable and fair manner. The problem arises
where the mortgagor’s default was the result of some unconscionable conduct of the mortgagee, such as
representing to the mortgagee that she might take a sixty-day “holiday” from having to make payments.
In Paul H. Cherry v. Chase Manhattan Mortgage Group (Section 34.4 "Cases"), the equitable powers of
the court were invoked to prevent acceleration.

The Mortgage
Under the statute of frauds, the mortgage itself must be evidenced by some writing to be enforceable. The
mortgagor will usually make certain promises and warranties to the mortgagee and state the amount and
terms of the debt and the mortgagor’s duties concerning taxes, insurance, and repairs. A sample mortgage
form is presented in Figure 34.2 "Sample Mortgage Form".
Figure 34.2 Sample Mortgage Form

Saylor URL: http://www.saylor.org/books

Saylor.org
1360

KEY TAKEAWAY
As a mechanism of security, a mortgage is a promise by the debtor (mortgagor) to repay the creditor
(mortgagee) for the amount borrowed or credit extended, with real estate put up as security. If the mortgagor
doesn’t pay as promised, the mortgagee may repossess the real estate. Mortgage law has ancient roots and
brings with it various permutations on the theme that even if the mortgagor defaults, she may nevertheless
have the right to get the property back or at least be reimbursed for any value above that necessary to pay
the debt and the expenses of foreclosure. Mortgage law is regulated by state and federal statute.

EXERCISES
1.

What role did the right of redemption play in courts of equity changing the substance of a mortgage from
an actual transfer of title to the mortgagee to a mere lien on the property?

2.

What abuses did the federal RESPA address?

3.

What are the two documents most commonly associated with mortgage transactions?

[1] 12 United States Code, Section 2901.

Saylor URL: http://www.saylor.org/books

Saylor.org
1361

34.2 Priority, Termination of the Mortgage, and Other Methods
of Using Real Estate as Security
LEARNING OBJECTIVES
1.

Understand why it is important that the mortgagee (creditor) record her interest in the debtor’s real
estate.

2.

Know the basic rule of priority—who gets an interest in the property first in case of default—and the
exceptions to the rule.

3.

Recognize the three ways mortgages can be terminated: payment, assumption, and foreclosure.

4.

Be familiar with other methods (besides mortgages) by which real property can be used as security
for a creditor.

Priorities in Real Property Security
You may recall from Chapter 33 "Secured Transactions and Suretyship" how important it is for a creditor
to perfect its secured interest in the goods put up as collateral. Absent perfection, the creditor stands a
chance of losing out to another creditor who took its interest in the goods subsequent to the first creditor.
The same problem is presented in real property security: the mortgagee wants to make sure it has first
claim on the property in case the mortgagor (debtor) defaults.

The General Rule of Priorities
The general rule of priority is the same for real property security as for personal property security: the
first in time to give notice of the secured interest is first in right. For real property, the notice is
by recording the mortgage. Recording is the act of giving public notice of changes in interests in real
estate. Recording was created by statute; it did not exist at common law. The typical recording statute
calls for a transfer of title or mortgage to be placed in a particular county office, usually the auditor,
recorder, or register of deeds.

Saylor URL: http://www.saylor.org/books

Saylor.org
1362

A mortgage is valid between the parties whether or not it is recorded, but a mortgagee might lose to a
third party—another mortgagee or a good-faith purchaser of the property—unless the mortgage is
recorded.

Exceptions to the General Rule
There are exceptions to the general rule; two are taken up here.

Fixture Filing
The fixture-filing provision in Article 9 of the UCC is one exception to the general rule. As noted
in Chapter 33 "Secured Transactions and Suretyship", the UCC gives priority to purchase-money security
interests in fixtures if certain requirements are met.

Future Advances
A bank might make advances to the debtor after accepting the mortgage. If the future advances are
obligatory, then the first-in-time rule applies. For example: Bank accepts Debtor’s mortgage (and records
it) and extends a line of credit on which Debtor draws, up to a certain limit. (Or, as in the construction
industry, Bank might make periodic advances to the contractors as work progresses, backed by the
mortgage.) Second Creditor loans Debtor money—secured by the same property—before Debtor began to
draw against the first line of credit. Bank has priority: by searching the mortgage records, Second Creditor
should have been on notice that the first mortgage was intended as security for the entire line of credit,
although the line was doled out over time.
However, if the future advances are not obligatory, then priority is determined by notice. For example, a
bank might take a mortgage as security for an original loan and for any future loans that the bank chooses
to make. A later creditor can achieve priority by notifying the bank with the first mortgage that it is
making an advance. Suppose Jimmy mortgages his property to a wealthy dowager, Mrs. Calabash, in
return for an immediate loan of $20,000 and they agree that the mortgage will serve as security for future
loans to be arranged. The mortgage is recorded. A month later, before Mrs. Calabash loans him any more
money, Jimmy gives a second mortgage to Louella in return for a loan of $10,000. Louella notifies Mrs.

Saylor URL: http://www.saylor.org/books

Saylor.org
1363

Calabash that she is loaning Jimmy the money. A month later, Mrs. Calabash loans Jimmy another
$20,000. Jimmy then defaults, and the property turns out to be worth only $40,000. Whose claims will
be honored and in what order? Mrs. Calabash will collect her original $20,000, because it was recited in
the mortgage and the mortgage was recorded. Louella will collect her $10,000 next, because she notified
the first mortgage holder of the advance. That leaves Mrs. Calabash in third position to collect what she
can of her second advance. Mrs. Calabash could have protected herself by refusing the second loan.

Termination of the Mortgage
The mortgagor’s liability can terminate in three ways: payment, assumption (with a novation), or
foreclosure.

Payment
Unless they live in the home for twenty-five or thirty years, the mortgagors usually pay off the mortgage
when the property is sold. Occasionally, mortgages are paid off in order to refinance. If the mortgage was
taken out at a time of high interest rates and rates later drop, the homeowner might want to obtain a new
mortgage at the lower rates. In many mortgages, however, this entails extra closing costs and penalties for
prepaying the original mortgage. Whatever the reason, when a mortgage is paid off, the discharge should
be recorded. This is accomplished by giving the mortgagor a copy of, and filing a copy of, a Satisfaction of
Mortgage document. In the Paul H. Cherry v. Chase Manhattan Mortgage Group case (Section 34.4
"Cases"), the bank mistakenly filed the Satisfaction of Mortgage document, later discovered its mistake,
retracted the satisfaction, accelerated the loan because the mortgagor stopped making payments (the
bank, seeing no record of an outstanding mortgage, refused to accept payments), and then tried to
foreclose on the mortgage, meanwhile having lost the note and mortgage besides.

Assumption
The property can be sold without paying off the mortgage if the mortgage is assumed by the new buyer,
who agrees to pay the seller’s (the original mortgagor’s) debt. This is a novation if, in approving the
assumption, the bank releases the old mortgagor and substitutes the buyer as the new debtor.

Saylor URL: http://www.saylor.org/books

Saylor.org
1364

The buyer need not assume the mortgage. If the buyer purchases the property without agreeing to be
personally liable, this is a sale “subject to” the mortgage (see Figure 34.3 "“Subject to” Sales versus
Assumption"). In the event of the seller’s subsequent default, the bank can foreclose the mortgage and sell
the property that the buyer has purchased, but the buyer is not liable for any deficiency.
Figure 34.3 “Subject to” Sales versus Assumption

What if mortgage rates are high? Can buyers assume an existing low-rate mortgage from the seller rather
than be forced to obtain a new mortgage at substantially higher rates? Banks, of course, would prefer not
to allow that when interest rates are rising, so they often include in the mortgage a due-on-sale clause, by
which the entire principal and interest become due when the property is sold, thus forcing the purchaser
to get financing at the higher rates. The clause is a device for preventing subsequent purchasers from
assuming loans with lower-than-market interest rates. Although many state courts at one time refused to
enforce the due-on-sale clause, Congress reversed this trend when it enacted the Garn–St. Germain

Saylor URL: http://www.saylor.org/books

Saylor.org
1365

[1]

Depository Institutions Act in 1982. The act preempts state laws and upholds the validity of due-on-sale
clauses. When interest rates are low, banks have no interest in enforcing such clauses, and there are ways
to work around the due-on-sale clause.

Foreclosure
The third method of terminating the mortgage is by foreclosure when a mortgagor defaults. Even after
default, the mortgagor has the right to exercise his equity of redemption—that is, to redeem the property
by paying the principal and interest in full. If he does not, the mortgagee may foreclose the equity of
redemption. Although strict foreclosure is used occasionally, in most cases the mortgagee forecloses by
one of two types of sale (see Figure 34.4 "Foreclosure").
The first type is judicial sale. The mortgagee seeks a court order authorizing the sale to be conducted by a
public official, usually the sheriff. The mortgagor is entitled to be notified of the proceeding and to a
hearing. The second type of sale is that conducted under a clause called a power of sale, which many
lenders insist be contained in the mortgage. This clause permits the mortgagee to sell the property at
public auction without first going to court—although by custom or law, the sale must be advertised, and
typically a sheriff or other public official conducts the public sale or auction.
Figure 34.4 Foreclosure

Once the property has been sold, it is deeded to the new purchaser. In about half the states, the mortgagor
still has the right to redeem the property by paying up within six months or a year—the statutory

Saylor URL: http://www.saylor.org/books

Saylor.org
1366

redemption period. Thereafter, the mortgagor has no further right to redeem. If the sale proceeds exceed
the debt, the mortgagor is entitled to the excess unless he has given second and third mortgages, in which
case the junior mortgagees are entitled to recover their claims before the mortgagor. If the proceeds are
less than the debt, the mortgagee is entitled to recover the deficiency from the mortgagor. However, some
states have statutorily abolished deficiency judgments.

Other Methods of Using Real Estate as Security
Besides the mortgage, there are other ways to use real estate as security. Here we take up two: the deed of
trust and the installment or land contract.

Deed of Trust
The deed of trust is a device for securing a debt with real property; unlike the mortgage, it requires three
parties: the borrower, the trustee, and the lender. Otherwise, it is at base identical to a mortgage. The
borrower conveys the land to a third party, the trustee, to hold in trust for the lender until the borrower
pays the debt. (The trustee’s interest is really a kind of legal fiction: that person is expected to have no
interest in the property.) The primary benefit to the deed of trust is that it simplifies the foreclosure
process by containing a provision empowering the trustee to sell the property on default, thus doing away
with the need for any court filings. The disinterested third party making sure things are done properly
becomes the trustee, not a judge. In thirty states and the District of Columbia—more than half of US
jurisdictions—the deed of trust is usually used in lieu of mortgages.

[2]

But the deed of trust may have certain disadvantages as well. For example, when the debt has been fully
paid, the trustee will not release the deed of trust until she sees that all notes secured by it have been
marked canceled. Should the borrower have misplaced the canceled notes or failed to keep good records,
he will need to procure a surety bond to protect the trustee in case of a mistake. This can be an expensive
procedure. In many jurisdictions, the mortgage holder is prohibited from seeking a deficiency judgment if
the holder chooses to sell the property through nonjudicial means.
Alpha Imperial Building, LLC v. Schnitzer Family Investment, LLC, Section 34.4 "Cases", discusses
several issues involving deeds of trust.

Saylor URL: http://www.saylor.org/books

Saylor.org
1367

Installment or Land Contract
Under the installment contract or land contract, the purchaser takes possession and agrees to pay the
seller over a period of years. Until the final payment, title belongs to the seller. The contract will specify
the type of deed to be conveyed at closing, the terms of payment, the buyer’s duty to pay taxes and insure
the premises, and the seller’s right to accelerate on default. The buyer’s particular concern in this type of
sale is whether the seller in fact has title. The buyers can protect themselves by requiring proof of title and
title insurance when the contract is signed. Moreover, the buyer should record the installment contract to
protect against the seller’s attempt to convey title to an innocent third-party purchaser while the contract
is in effect.
The benefit to the land contract is that the borrower need not bank-qualify, so the pool of available buyers
is larger, and buyers who have inadequate resources at the time of contracting but who have the
expectation of a rising income in the future are good candidates for the land contract. Also, the seller gets
all the interest paid by the buyer, instead of the bank getting it in the usual mortgage. The obvious
disadvantage from the seller’s point is that she will not get a big lump sum immediately: the payments
trickle in over years (unless she can sell the contract to a third party, but that would be at a discount).

KEY TAKEAWAY
The general rule on priority in real property security is that the first creditor to record its interest prevails over
subsequent creditors. There are some exceptions; the most familiar is that the seller of a fixture on a
purchase-money security interest has priority over a previously recorded mortgagee. The mortgage will
terminate by payment, assumption by a new buyer (with a novation releasing the old buyer), and foreclosure.
In a judicial-sale foreclosure, a court authorizes the property’s sale; in a power-of-sale foreclosure, no court
approval is required. In most states, the mortgagor whose property was foreclosed is given some period of
time—six months or a year—to redeem the property; otherwise, the sale is done, but the debtor may be liable
for the deficiency, if any. The deed of trust avoids any judicial involvement by having the borrower convey the
land to a disinterested trustee for the benefit of the lender; the trustee sells it upon default, with the
proceeds (after expenses) going to the lender. Another method of real property security is a land contract:
title shifts to the buyer only at the end of the term of payments.

Saylor URL: http://www.saylor.org/books

Saylor.org
1368

EXERCISES
1.

A debtor borrowed $350,000 to finance the purchase of a house, and the bank recorded its interest on
July 1. On July 15, the debtor bought $10,000 worth of replacement windows from Window Co.; Window
Co. recorded its purchase-money security interest that day, and the windows were installed. Four years
later, the debtor, in hard financial times, declared bankruptcy. As between the bank and Windows Co.,
who will get paid first?

2.

Under what interest rate circumstances would banks insist on a due-on-sale clause? Under what interest
rate circumstance would banks not object to a new person assuming the mortgage?

3.

What is the primary advantage of the deed of trust? What is the primary advantage of the land contract?

4.

A debtor defaulted on her house payments. Under what circumstances might a court not allow the bank’s
foreclosure on the property?

[1] 12 United States Code, Section 1701-j.
[2] The states using the deed of trust system are as follows: Alabama, Alaska, Arkansas, Arizona, California,
Colorado, District of Columbia, Georgia, Hawaii, Idaho, Iowa, Michigan, Minnesota, Mississippi, Missouri, Montana,
Nevada, New Hampshire, North Carolina, Oklahoma, Oregon, Rhode Island, South Dakota, Tennessee, Texas, Utah,
Virginia, Washington, West Virginia, Wisconsin, and Wyoming.

Saylor URL: http://www.saylor.org/books

Saylor.org
1369

34.3 Nonconsensual Lien
LEARNING OBJECTIVES
1.

Understand the nonconsensual liens issued by courts—attachment liens and judgment liens—and
how they are created.

2.

Recognize other types of nonconsensual liens: mechanic’s lien, possessory lien, and tax lien.

The security arrangements discussed so far—security interests, suretyship, mortgages—are all
obtained by the creditor with the debtor’s consent. A creditor may obtain certain liens without the
debtor’s consent.

Court-Decreed Liens
Some nonconsensual liens are issued by courts.

Attachment Lien
An attachment lien is ordered against a person’s property—real or personal—to prevent him from
disposing of it during a lawsuit. To obtain an attachment lien, the plaintiff must show that the defendant
likely will dispose of or hide his property; if the court agrees with the plaintiff, she must post a bond and
the court will issue a writ of attachment to the sheriff, directing the sheriff to seize the property.
Attachments of real property should be recorded. Should the plaintiff win her suit, the court issues a writ
of execution, directing the sheriff to sell the property to satisfy the judgment.

Judgment Lien
A judgment lien may be issued when a plaintiff wins a judgment in court if an attachment lien has not
already been issued. Like the attachment lien, it provides a method by which the defendant’s property
may be seized and sold.

Mechanic’s Lien
Overview
Saylor URL: http://www.saylor.org/books

Saylor.org
1370

The most common nonconsensual lien on real estate is the mechanic’s lien. A mechanic’s lien can be
obtained by one who furnishes labor, services, or materials to improve real estate: this is statutory, and
the statute must be carefully followed. The “mechanic” here is one who works with his or her hands, not
specifically one who works on machines. An automobile mechanic could not obtain a mechanic’s lien on a
customer’s house to secure payment of work he did on her car. (The lien to which the automobile
mechanic is entitled is a “possessory lien” or “artisan’s lien,” considered in Section 34.3.3 "Possessory
Lien") To qualify for a mechanic’s lien, the claimant must file a sworn statement describing the work
done, the contract made, or the materials furnished that permanently improved the real estate.
A particularly difficult problem crops up when the owner has paid the contractor, who in turn fails to pay
his subcontractors. In many states, the subcontractors can file a lien on the owner’s property, thus forcing
the owner to pay them (see Figure 34.5 "Subcontractors’ Lien")—and maybe twice. To protect themselves,
owners can demand a sworn statement from general contractors listing the subcontractors used on the
job, and from them, owners can obtain a waiver of lien rights before paying the general contractor.
Figure 34.5Subcontractors’ Lien

Procedure for Obtaining a Mechanic’s Lien

Saylor URL: http://www.saylor.org/books

Saylor.org
1371

Anyone claiming a lien against real estate must record a lien statement stating the amount due and the
nature of the improvement. The lienor has a specified period of time (e.g., ninety days) to file from the
time the work is finished. Recording as such does not give the lienor an automatic right to the property if
the debt remains unpaid. All states specify a limited period of time, usually one year, within which the
claimant must file suit to enforce the lien. Only if the court decides the lien is valid may the property be
sold to satisfy the debt. Difficult questions sometimes arise when a lien is filed against a landlord’s
property as a result of improvements and services provided to a tenant, as discussed in F & D Elec.
Contractors, Inc. v. Powder Coaters, Inc.,Section 34.4 "Cases".

Mechanic’s Liens Priorities
A mechanic’s lien represents a special risk to the purchaser of real estate or to lenders who wish to take a
mortgage. In most states, the mechanic’s lien is given priority not from the date when the lien is recorded
but from an earlier date—either the date the contractor was hired or the date construction began. Thus a
purchaser or lender might lose priority to a creditor with a mechanic’s lien who filed after the sale or
mortgage. A practical solution to this problem is to hold back part of the funds (purchase price or loan) or
place them in escrow until the period for recording liens has expired.

Possessory Lien
The most common nonconsensual lien on personal property (not real estate) is the possessory lien. This is
the right to continue to keep the goods on which work has been performed or for which materials have
been supplied until the owner pays for the labor or materials. The possessory lien arises both under
common law and under a variety of statutes. Because it is nonconsensual, the possessory lien is not
covered by Article 9 of the UCC, which is restricted to consensual security interests. Nor is it governed by
the law of mechanic’s liens, which are nonpossessory and relate only to work done to improve real
property.
The common-law rule is that anyone who, under an express or implied contract, adds value to another’s
chattel (personal property) by labor, skill, or materials has a possessory lien for the value of the services.
Moreover, the lienholder may keep the chattel until her services are paid. For example, the dry cleaner

Saylor URL: http://www.saylor.org/books

Saylor.org
1372

shop is not going to release the wool jacket that you took in for cleaning unless you make satisfactory
arrangements to pay for it, and the chain saw store won’t let you take the chain saw that you brought in
for a tune-up until you pay for the labor and materials for the tune-up.

Tax Lien
An important statutory lien is the federal tax lien. Once the government assesses a tax, the amount due
constitutes a lien on the owner’s property, whether real or personal. Until it is filed in the appropriate
state office, others take priority, including purchasers, mechanics’ lienors, judgment lien creditors, and
holders of security interests. But once filed, the tax lien takes priority over all subsequently arising liens.
Federal law exempts some property from the tax lien; for example, unemployment benefits, books and
tools of a trade, workers’ compensation, judgments for support of minor children, minimum amounts of
wages and salary, personal effects, furniture, fuel, and provisions are exempt.
Local governments also can assess liens against real estate for failure to pay real estate taxes. After some
period of time, the real estate may be sold to satisfy the tax amounts owing.

KEY TAKEAWAY
There are four types of nonconsensual liens: (1) court-decreed liens are attachment liens, which prevent a
person from disposing of assets pending a lawsuit, and judgment liens, which allow the prevailing party in a
lawsuit to take property belonging to the debtor to satisfy the judgment; (2) mechanics’ liens are authorized
by statute, giving a person who has provided labor or material to a landowner the right to sell the property to
get paid; (3) possessory liens on personal property allow one in possession of goods to keep them to satisfy a
claim for work done or storage of them; and (4) tax liens are enforced by the government to satisfy
outstanding tax liabilities and may be assessed against real or personal property.

EXERCISES
1.

The mortgagor’s interests are protected in a judicial foreclosure by a court’s oversight of the process; how
is the mortgagor’s interest protected when a deed of trust is used?

2.

Why is the deed of trust becoming increasingly popular?

3.

What is the rationale for the common-law possessory lien?

Saylor URL: http://www.saylor.org/books

Saylor.org
1373

4.

Mike Mechanic repaired Alice Ace’s automobile in his shop, but Alice didn’t have enough money to pay
for the repairs. May Mike have a mechanic’s lien on the car? A possessory lien?

5.

Why does federal law exempt unemployment benefits, books and tools of a trade, workers’
compensation, minimum amounts of wages and salary, personal effects, furniture, fuel, and other such
items from the sweep of a tax lien?

Saylor URL: http://www.saylor.org/books

Saylor.org
1374

34.4 Cases
Denial of Mortgagee’s Right to Foreclose; Erroneous Filings; Lost Instruments
Paul H. Cherry v. Chase Manhattan Mortgage Group
190 F.Supp.2d 1330 (Fed. Dist. Ct. FL 2002)
Background
[Paul Cherry filed a complaint suing Chase for Fair Debt Collection Practices Act violations and slander of
credit.]…Chase counter-claimed for foreclosure and reestablishment of the lost note.…
…Chase held a mortgage on Cherry’s home to which Cherry made timely payments until August 2000.
Cherry stopped making payments on the mortgage after he received a letter from Chase acknowledging
his satisfaction of the mortgage. Cherry notified Chase of the error through a customer service
representative. Cherry, however, received a check dated August 15, 2000, as an escrow refund on the
mortgage. Chase subsequently recorded a Satisfaction of Mortgage into the Pinellas County public records
on October 19, 2000. On November 14, 2000, Chase sent Cherry a “Loan Reactivation” letter with a new
loan number upon which to make the payments. During this time, Cherry was placing his mortgage
payments into a bank account, which subsequently were put into an escrow account maintained by his
attorney. These payments were not, and have not, been tendered to Chase. As a result of the failure to
tender, Chase sent Cherry an acceleration warning on November 17, 2000, and again on March 16, 2001.
Chase notified the credit bureaus as to Cherry’s default status and moved for foreclosure. In a letter
addressed to Cherry’s attorney, dated April 24, 2001, Chase’s attorney advised Cherry to make the
mortgage payments to Chase. Chase recorded a “vacatur, revocation, and cancellation of satisfaction of
mortgage” (vacatur) [vacatur: an announcement filed in court that something is cancelled or set aside; an
annulment] in the Pinellas County public records on May 3, 2001. Chase signed the vacatur on March 21,
2001, and had it notarized on March 27, 2001. Chase has also been unable to locate the original note,
dated October 15, 1997, and deems it to be lost.…
Foreclosure

Saylor URL: http://www.saylor.org/books

Saylor.org
1375

Chase accelerated Cherry’s mortgage debt after determining he was in a default status under the mortgage
provisions. Chase claims that the right to foreclose under the note and mortgage is “absolute,” [Citation],
and that this Court should enforce the security interest in the mortgage though Chase made an
administrative error in entering a Satisfaction of Mortgage into the public records.…
Mortgage
…Chase relies on the Florida Supreme Court decision in United Service Corp. v. Vi-An Const. Corp.,
[Citation] (Fla.1955), which held that a Satisfaction of Mortgage “made through a mistake may be
canceled” and a mortgage reestablished as long as no other innocent third parties have “acquired an
interest in the property.” Generally the court looks to the rights of any innocent third parties, and if none
exist, equity will grant relief to a mortgagee who has mistakenly satisfied a mortgage before fully paid.
[Citation]. Both parties agree that the mortgage was released before the debt was fully paid. Neither party
has presented any facts to this Court that implies the possibility nor existence of a third party interest.
Although Cherry argues under Biggs v. Smith, 184 So. 106, 107 (1938), that a recorded satisfaction of
mortgage is “prima facie evidence of extinguishment of a mortgage lien,” Biggs does not apply this
standard to mortgage rights affected by a mistake in the satisfaction.
Therefore, on these facts, this Court acknowledges that a vacatur is a proper remedy for Chase to correct
its unilateral mistake since “equity will grant relief to those who have through mistake released a
mortgage.” [Citation.] Accordingly, this Court holds that an equity action is required to make a vacatur
enforceable unless the parties consent to the vacatur or a similar remedy during the mortgage
negotiation.…
Tender
Cherry has not made a mortgage payment to Chase since August 2000, but claims to have made these
payments into an escrow account, which he claims were paid to the escrow account because Chase
recorded a satisfaction of his mortgage and, therefore, no mortgage existed. Cherry also claims that
representatives of Chase rejected his initial attempts to make payments because of a lack of a valid loan
number. Chase, however, correctly argues that payments made to an escrow account are not a proper

Saylor URL: http://www.saylor.org/books

Saylor.org
1376

tender of payment. Matthews v. Lindsay, [Citation] (1884) (requiring tender to be made to the court).
Nor did Cherry make the required mortgage payments to the court as provided by [relevant court rules],
allowing for a “deposit with the court all or any part of such sum or thing, whether that party claims all or
any part of the sum or thing.” Further, Chase also correctly argues that Cherry’s failure to tender the
payments from the escrow account or make deposits with the court is more than just a “technical breach”
of the mortgage and note. [Citation.]
Chase may, therefore, recover the entire amount of the mortgage indebtedness, unless the court finds a
“limited circumstance” upon which the request may be denied. [Citation.] Although not presented by
Chase in its discussion of this case, the Court may refuse foreclosure, notwithstanding that the defendant
established a foreclosure action, if the acceleration was unconscionable and the “result would be
inequitable and unjust.” This Court will analyze the inequitable result test and the limited circumstances
by which the court may deny foreclosure.
First, this Court does not find the mortgage acceleration unconscionable by assuming arguendo [for the
purposes of argument] that the mortgage was valid during the period that the Satisfaction of Mortgage
was entered into the public records. Chase did not send the first acceleration warning until November 14,
2000, the fourth month of non-payment, followed by the second acceleration letter on March 16, 2001,
the eighth month of non-payment. Although Cherry could have argued that a foreclosure action was an
“inequitable” and “unjust” result after the Satisfaction of Mortgage was entered on his behalf, the result
does not rise to an unconscionable level since Cherry could have properly tendered the mortgage
payments to the court.
Second, the following “limited circumstances” will justify a court’s denial of foreclosure: 1) waiver of right
to accelerate; 2) mortgagee estopped from asserting foreclosure because mortgagor reasonably assumed
the mortgagee would not foreclose; 3) mortgagee failed to perform a condition precedent for acceleration;
4) payment made after default but prior to receiving intent to foreclose; or, 5) where there was intent to
make to make timely payment, and it was attempted, or steps taken to accomplish it, but nevertheless the
payment was not made due to a misunderstanding or excusable neglect, coupled with some conduct of the

Saylor URL: http://www.saylor.org/books

Saylor.org
1377

mortgagee which in a measure contributed to the failure to pay when due or within the grace period.
[Citations.]
Chase fails to address this fifth circumstance in its motion, an apparent obfuscation of the case law before
the court. This Court acknowledges that Cherry’s facts do not satisfy the first four limited circumstances.
Chase at no time advised Cherry that the acceleration right was being waived; nor is Chase estopped from
asserting foreclosure on the mortgage because of the administrative error, and Cherry has not relied on
this error to his detriment; and since Chase sent the acceleration letter to Cherry and a request for
payment to his attorney, there can be no argument that Cherry believed Chase would not foreclose. Chase
has performed all conditions precedent required by the mortgage provisions prior to notice of the
acceleration; sending acceleration warnings on November 17, 2000, and March 16, 2001. Cherry also has
no argument for lack of notice of intent to accelerate after default since he has not tendered a payment
since July 2000, thus placing him in default of the mortgage provisions, and he admits receiving the
acceleration notices.
This Court finds, however, that this claim fails squarely into the final limited circumstance regarding
intent to make timely payments. Significant factual issues exist as to the intent of Cherry to make or
attempt to make timely mortgage payments to Chase. Cherry claims that he attempted to make the
payments, but was told by a representative of Chase that there was no mortgage loan number upon which
to apply the payments. As a result, the mortgage payments were placed into an account and later into his
counsel’s trust account as a mortgage escrow. Although these payments should have, at a minimum, been
placed with the court to ensure tender during the resolution of the mortgage dispute, Cherry did take
steps to accomplish timely mortgage payments. Although Cherry, through excusable neglect or a
misunderstanding as to what his rights were after the Satisfaction of Mortgage was entered, failed to
tender the payments, Chase is also not without fault; its conduct in entering a Satisfaction of Mortgage
into the Pinellas County public records directly contributed to Cherry’s failure to tender timely payments.
Cherry’s attempt at making the mortgage payments, coupled with Chase’s improper satisfaction of
mortgage fits squarely within the limited circumstance created to justify a court’s denial of a foreclosure.
Equity here requires a balancing between Chase’s right to the security interest encumbered by the
mortgage and Cherry’s attempts to make timely payments. As such, these limited circumstances exist to

Saylor URL: http://www.saylor.org/books

Saylor.org
1378

ensure that a foreclosure remains an action in equity. In applying this analysis, this Court finds that equity
requires that Chase’s request for foreclosure be denied at this juncture.…
Reestablishment of the Lost Note and Mortgage
Chase also requests, as part of the foreclosure counterclaim, the reestablishment of the note initially
associated with the mortgage, as it is unable to produce the original note and provide by affidavit evidence
of its loss. Chase has complied with the [necessary statutory] requirements[.]…This Court holds the note
to be reestablished and that Chase has the lawful right to enforce the note upon the issuance of this order.
This Court also agrees that Chase may reestablish the mortgage through a vacatur, revocation, and
cancellation of satisfaction of mortgage. [Citation] (allowing the Equity Court to reestablish a mortgage
that was improperly canceled due to a mistake). However, this Court will deem the vacatur effective as of
the date of this order. This Court leaves the status of the vacatur during the disputed period, and
specifically since May 3, 2001, to be resolved in subsequent proceedings.…Accordingly, it is:
ORDERED that [Chase cannot foreclose and] the request to reestablish the note and mortgage is hereby
granted and effective as of the date of this order. Cherry will tender all previously escrowed mortgage
payments to the Court, unless the parties agree otherwise, within ten days of this order and shall
henceforth, tender future monthly payments to Chase as set out in the reestablished note and mortgage.

CASE QUESTIONS
1.

When Chase figured out that it had issued a Satisfaction of Mortgage erroneously, what did it file to
rectify the error?

2.

Cherry had not made any mortgage payments between the time Chase sent the erroneous Satisfaction of
Mortgage notice to him and the time of the court’s decision in this case. The court listed five
circumstances in which a mortgagee (Chase here) might be denied the right to foreclose on a delinquent
account: which one applied here? The court said Chase had engaged in “an apparent obfuscation of the
case law before the court”? What obfuscation did it engage in?

3.

What did Cherry do with the mortgage payments after Chase erroneously told him the mortgage was
satisfied? What did the court say he should have done with the payments?

Saylor URL: http://www.saylor.org/books

Saylor.org
1379

Mechanic’s Lien Filed against Landlord for Payment of Tenant’s Improvements
F & D Elec. Contractors, Inc. v. Powder Coaters, Inc.
567 S.E.2d 842 (S.C. 2002)
Factual/ Procedural Background
BG Holding f/k/a Colite Industries, Inc. (“BG Holding”) is a one-third owner of about thirty acres of real
estate in West Columbia, South Carolina. A warehouse facility is located on the property. In September
1996, Powder Coaters, Inc. (“Powder Coaters”) agreed to lease a portion of the warehouse to operate its
business. Powder Coaters was engaged in the business of electrostatically painting machinery parts and
equipment and then placing them in an oven to cure. A signed lease was executed between Powder
Coaters and BG Holding. Prior to signing the lease, Powder Coaters negotiated the terms with Mark
Taylor, (“Taylor”) who was the property manager for the warehouse facility and an agent of BG Holding.
The warehouse facility did not have a sufficient power supply to support Powder Coaters’ machinery.
Therefore, Powder Coaters contracted with F & D Electrical (“F & D”) to perform electrical work which
included installing two eight foot strip light fixtures and a two hundred amp load center. Powder Coaters
never paid F & D for the services. Powder Coaters was also unable to pay rent to BG Holding and was
evicted in February 1997. Powder Coaters is no longer a viable company.
In January 1997, F & D filed a Notice and Certificate of Mechanic’s Lien and Affidavit of Mechanic’s Lien.
In February 1997, F & D filed this action against BG Holding foreclosing on its mechanic’s lien pursuant to
S.C. [statute].…
A jury trial was held on September 2nd and 3rd, 1998. At the close of F & D’s evidence, and at the close of
all evidence, BG Holding made motions for directed verdicts, which were denied. The jury returned a
verdict for F & D in the amount of $8,264.00. The court also awarded F & D attorneys’ fees and cost in the
amount of $8,264.00, for a total award of $16,528.00.
BG Holding appealed. The Court of Appeals, in a two to one decision, reversed the trial court, holding a
directed verdict should have been granted to BG Holding on the grounds BG Holding did not consent to

Saylor URL: http://www.saylor.org/books

Saylor.org
1380

the electrical upgrade, as is required by the Mechanic’s Lien Statute. This Court granted F & D’s petition
for certiorari, and the issue before this Court is:
Did the trial court err in denying BG Holding’s motion for directed verdict because the record was devoid
of any evidence of owner’s consent to materialman’s performance of work on its property as required by
[the S.C. statute]?

Law/Analysis
F & D argues the majority of the Court of Appeals erred in holding the facts of the case failed to establish
that BG Holding consented to the work performed by F & D, as is required by the [South Carolina]
Mechanic’s Lien Statute. We agree.…
South Carolina’s Mechanic’s Lien Statute provides:
A person to whom a debt is due for labor performed or furnished or for materials furnished and actually
used in the erection, alteration, or repair of a building…by virtue of an agreement with, or by consent of,
the owner of the building or structure, or a person having authority from, or rightfully acting for, the
ownerin procuring or furnishing the labor or materials shall have a lien upon the building or structure
and upon the interest of the owner of the building or structure …to secure the payment of the debt due.
[emphasis added.]
Both parties in this case concede there was no express “agreement” between F & D and BG Holding.
Therefore, the issue in this appeal turns on the meaning of the word “consent” in the statute, as applied in
the landlord-tenant context. This is a novel issue in South Carolina.
This Court must decide who must give the consent, who must receive consent, and what type of consent
(general, specific, oral, written) must be given in order to satisfy the statute. Finally, the Court must
decide whether the evidence in this case shows BG Holding gave the requisite consent.

A. Who Must Receive the Consent.

Saylor URL: http://www.saylor.org/books

Saylor.org
1381

The Court of Appeals’ opinion in this case contemplates the consent must be between the materialman
(lien claimant) and the landlord (owner). “It is only logical…that consent under [the relevant section]
must…be between the owner and the entity seeking the lien…” [Citation from Court of Appeals]. As stated
previously, applying the Mechanic’s Lien Statute in the landlord-tenant context presents a novel issue. We
find the consent required by the statute does not have to be between the landlord/owner and the
materialman, as the Court of Appeals’ opinion indicates. A determination that the required consent must
come from the owner to the materialman means the materialman can only succeed if he can prove an
agreement with the owner. Such an interpretation would render meaningless the language of the statute
that provides: “…by virtue of an agreement with, or by consent of the owner.…"
Therefore, it is sufficient for the landlord/owner or his agent to give consent to his tenant. The
landlord/owner should be able to delegate to his tenant the responsibility for making the requested
improvements. The landlord/owner may not want to have direct involvement with the materialman or
sub-contractors, but instead may wish to allow the tenant to handle any improvements or upgrades
himself. In addition, the landlord/owner may be located far away and may own many properties, making
it impractical for him to have direct involvement with the materialman. We find the landlord/owner or his
agent is free to enter into a lease or agreement with a tenant which allows the tenant to direct the
modifications to the property which have been specifically consented to by the landlord/owner or his
agent.
We hold a landlord/owner or his agent can give his consent to the lessee/tenant, as well as directly to the
lien claimant, to make modifications to the leased premises.

B. What Kind of Consent Is Necessary.
This Court has already clearly held the consent required by [the relevant section] is “something more than
a mere acquiescence in a state of things already in existence. It implies an agreement to that which, but for
the consent, could not exist, and which the party consenting has a right to forbid.” [Citations.] However,
our Mechanics Lien Statute has never been applied in the landlord-tenant context where a third party is
involved.

Saylor URL: http://www.saylor.org/books

Saylor.org
1382

Other jurisdictions have addressed this issue. The Court of Appeals cited [a Connecticut case, 1987] in
support of its holding. We agree with the Court of Appeals that the Connecticut court’s reasoning is
persuasive, especially since Connecticut has a similar mechanics lien statute.…
The Connecticut courts have stated “the consent required from the owner or one acting under the owner’s
authority is more than the mere granting of permission for work to be conducted on one’s property; or the
mere knowledge that work was being performed on one’s land.” Furthermore, although the Connecticut
courts have stated the statute does not require an express contract, the courts have required “consent that
indicates an agreement that the owner of…the land shall be, or may be, liable for the materials or labor.”…
The reasoning of [Connecticut and other states that have decided this issue] is persuasive. F & D’s brief
appears to argue that mere knowledge by the landowner that the work needed to be done, coupled with
the landlord’s general “permission” to perform the work, is enough to establish consent under the statute.
Under this interpretation, a landlord who knew a tenant needed to improve, upgrade, or add to the leased
premises would be liable to any contractor and/or subcontractor who performed work on his land. Under
F & D’s interpretation the landlord would not be required to know the scope, cost, etc. of the work, but
would only need to give the tenant general permission to perform upgrades or improvements.
Clearly, if the landlord/owner or his agent gives consent directly to the materialman, a lien can be
established. Consent can also be given to the tenant, but the consent needs to be specific. The
landlord/owner or his agent must know the scope of the project (for instance, as the lease provided in the
instant case, the landlord could approve written plans submitted by the tenant). The consent needs to be
more than “mere knowledge” that the tenant will perform work on the property. There must be some kind
of express or implied agreement that the landlord may be held liable for the work or material. The
landlord/owner or his agent may delegate the project or work to his tenant, but there must be an express
or implied agreement about the specific work to be done. A general provision in a lease which allows
tenant to make repairs or improvements is not enough.

C. Evidence There Was No Consent

Saylor URL: http://www.saylor.org/books

Saylor.org
1383

•

The record is clear that no contract, express or implied, existed between BG Holding and F & G.
BG Holding had no knowledge F & G would be performing the work.

•

F & G’s supervisor, David Weatherington, and Ray Dutton, the owner of F & D, both testified they
never had a conversation with anyone from BG Holding. In fact, until Powder Coaters failed to
pay under the contract, F & D did not know BG Holding was the owner of the building.

•

Mark Taylor, BG Holding’s agent, testified he never authorized any work by F & D, nor did he see
any work being performed by them on the site.

•

The lease specifically provided that all work on the property was to be approved in writing by BG
Holding.

•

David Weatherington of F & D testified he was looking to Powder Coaters, not BG Holding, for
payment.

•

Powder Coaters acknowledged it was not authorized to bind BG Holding to pay for the
modifications.

•

The lease states, “[i]f the Lessee should make any [alterations, modification, additions, or
installations], the Lessee hereby agrees to indemnify, defend, and save harmless the Lessor from
any liability…”

D. Evidence There Was Consent
•

Bruce Houston, owner of Powder Coaters testified that during the lease negotiations, he informed
Mark Taylor, BG Holding’s property manager and agent, that electrical and gas upgrading would
be necessary for Powder Coaters to perform their work.

•

Houston testified Mark Taylor was present at the warehouse while F & D performed their work.
[However, Taylor testified he did not see F & D performing any work on the premises.]

•

Houston testified he would not have entered into the lease if he was not authorized to upgrade the
electrical since the existing power source was insufficient to run the machinery needed for Powder
Coaters to operate.

•

Houston testified Mark Taylor, BG Holding’s agent, showed him the power source for the building
so Taylor could understand the extent of the work that was going to be required.

Saylor URL: http://www.saylor.org/books

Saylor.org
1384

•

Houston testified Paragraph 5 of the addendum to the lease was specifically negotiated. He
testified the following language granted him the authority to perform the electrical upfit, so that
he was not required to submit the plans to BG Holding as required by a provision in the lease:
“Lessor shall allow Lessee to put Office Trailer in Building. All Utilities necessary to handle
Lessee’s equipment shall be paid for by the Lessee including, but not limited to electricity, water,
sewer, and gas.” (We note that BG Holding denies this interpretation, but insists it just requires
the Lessee to pay for all utility bills.)

•

Powder Coaters no longer occupies the property, and BG Holding possibly benefits from the work
done.

In the instant case, there is some evidence of consent. However, it does not rise to the level required under
the statute.…
Viewing the evidence in the light most favorable to F & D, whether BG Holding gave their consent is a
close question. However, we agree with the Court of Appeals, that F & D has not presented enough
evidence to show: (1) BG Holding gave anything more than general consent to make improvements (as the
lease could be interpreted to allow); or (2) BG Holding had anything more that “mere knowledge” that the
work was to be done. Powder Coaters asserted the lease’s addendum evidenced BG Holding’s consent to
perform the modifications; however, there is no evidence BG Holding expressly or implicitly agreed that it
might be liable for the work. In fact, the lease between Powder Coaters and BG Holding expressly
provided Powder Coaters was responsible for any alterations made to the property. Even Powder Coaters
acknowledged it was not authorized to bind BG Holding.…Therefore, it is impossible to see how the very
general provision requiring Powder Coaters to pay for water, sewer, and gas can be interpreted to
authorize Powder Coaters to perform an electrical upgrade. Furthermore, we agree with the Court of
Appeals that the mere presence of BG Holding’s agent at the work site is not enough to establish consent.

Conclusion
We hold consent, as required by the Mechanic’s Lien Statute, is something more than mere knowledge
work will be or could be done on the property. The landlord/owner must do more than grant the tenant
general permission to make repairs or improvements to the leased premises. The landlord/owner or his

Saylor URL: http://www.saylor.org/books

Saylor.org
1385

agent must give either his tenant or the materialman express or implied consent acknowledging he may be
held liable for the work.
The Court of Appeals’ opinion is affirmed as modified.

CASE QUESTIONS
1.

Why did the lienor want to go after the landlord instead of the tenant?

2.

Did the landlord here know that there were electrical upgrades needed by the tenant?

3.

What kind of knowledge or acceptance did the court determine the landlord-owner needed to have or
give before a material man could have a lien on the real estate?

4.

What remedy has F & D (the material man) now?

Deeds of Trust; Duties of Trustee
Alpha Imperial Building, LLC v. Schnitzer Family Investment, LLC, II (SFI).
2005 WL 715940, (Wash. Ct. App. 2005)
Applewick, J.
Alpha Imperial LLC challenges the validity of a non-judicial foreclosure sale on multiple grounds. Alpha
was the holder of a third deed of trust on the building sold, and contests the location of the sale and the
adequacy of the sale price. Alpha also claims that the trustee had a duty to re-open the sale, had a duty to
the junior lienholder, chilled the bidding, and had a conflict of interest. We find that the location of the
sale was proper, the price was adequate, bidding was not chilled, and that the trustee had no duty to reopen the sale, [and] no duty to the junior lienholder.…We affirm.

Facts
Mayur Sheth and another individual formed Alpha Imperial Building, LLC in 1998 for the purpose of
investing in commercial real estate. In February 2000 Alpha sold the property at 1406 Fourth Avenue in
Seattle (the Property) to Pioneer Northwest, LLC (Pioneer). Pioneer financed this purchase with two loans

Saylor URL: http://www.saylor.org/books

Saylor.org
1386

from [defendant Schnitzer Family Investment, LLC, II (SFI)]. Pioneer also took a third loan from Alpha at
the time of the sale for $1.3 million. This loan from Alpha was junior to the two [other] loans[.]
Pioneer defaulted and filed for bankruptcy in 2002.…In October 2002 defendant Blackstone Corporation,
an entity created to act as a non-judicial foreclosure trustee, issued a Trustee’s Notice of Sale. Blackstone
is wholly owned by defendant Witherspoon, Kelley, Davenport & Toole (Witherspoon). Defendant
Michael Currin, a shareholder at Witherspoon, was to conduct the sale on January 10, 2003. Currin and
Witherspoon represented SFI and 4th Avenue LLC. Sheth received a copy of the Notice of Sale through his
attorney.
On January 10, 2003, Sheth and his son Abhi arrived at the Third Avenue entrance to the King County
courthouse between 9:30 and 9:45 a.m. They waited for about ten minutes. They noticed two signs posted
above the Third Avenue entrance. One sign said that construction work was occurring at the courthouse
and ‘all property auctions by the legal and banking communities will be moved to the 4th Avenue entrance
of the King County Administration Building.’ The other sign indicated that the Third Avenue entrance
would remain open during construction. Sheth and Abhi asked a courthouse employee about the sign, and
were told that all sales were conducted at the Administration Building.
Sheth and Abhi then walked to the Administration Building, and asked around about the sale of the
Property. [He was told Michael Currin, one of the shareholders of Blackstone—the trustee—was holding
the sale, and was advised] to call Currin’s office in Spokane. Sheth did so, and was told that the sale was at
the Third Avenue entrance. Sheth and Abhi went back to the Third Avenue entrance.
In the meantime, Currin had arrived at the Third Avenue entrance between 9:35 and 9:40 a.m. The head
of SFI, Danny Schnitzer (Schnitzer), and his son were also present. Currin was surprised to notice that no
other foreclosure sales were taking place, but did not ask at the information desk about it. Currin did not
see the signs directing auctions to occur at the Administration Building. Currin conducted the auction,
Schnitzer made the only bid, for $2.1 million, and the sale was complete. At this time, the debt owed on
the first two deeds of trust totaled approximately $4.1 million. Currin then left the courthouse, but when
he received a call from his assistant telling him about Sheth, he arranged to meet Sheth back at the Third
Avenue entrance. When they met, Sheth told Currin that the sales were conducted at the Administration

Saylor URL: http://www.saylor.org/books

Saylor.org
1387

Building. Currin responded that the sale had already been conducted, and he was not required to go to the
Administration Building. Currin told Sheth that the notice indicated the sale was to be at the Third
Avenue entrance, and that the sale had been held at the correct location. Sheth did not ask to re-open the
bidding.…
Sheth filed the current lawsuit, with Alpha as the sole plaintiff, on February 14, 2003. The lawsuit asked
for declaratory relief, restitution, and other damages. The trial court granted the defendants’ summary
judgment motion on August 8, 2003. Alpha appeals.
Location of the Sale
Alpha argues that the sale was improper because it was at the Third Avenue entrance, not the
Administration Building. Alpha points to a letter from a King County employee stating that auctions are
held at the Administration Building. The letter also stated that personnel were instructed to direct bidders
and trustees to that location if asked. In addition, Alpha argues that the Third Avenue entrance was not a
‘public’ place, as required by [the statute], since auction sales were forbidden there. We disagree. Alpha
has not shown that the Third Avenue entrance was an improper location. The evidence shows that the
county had changed its policy as to where auctions would be held and had posted signs to that effect.
However, the county did not exclude people from the Third Avenue entrance or prevent auctions from
being held there. Street, who frequented sales, stated that auctions were being held in both locations. The
sale was held where the Notice of Sale indicated it would be. In addition, Alpha has not introduced any
evidence to show that the Third Avenue entrance was not a public place at the time of the sale. The public
was free to come and go at that location, and the area was ‘open and available for all to use.’ Alpha relies
onMorton v. Resolution Trust (S.D. Miss. 1995) to support its contention that the venue of the sale was
improper. [But] Morton is not on point.

Duty to Re-Open Sale
Alpha argues that Currin should have re-opened the sale. However, it is undisputed that Sheth did not
request that Currin re-open it. The evidence indicates that Currin may have known about Sheth’s interest
in bidding prior to the day of the sale, due to a conversation with Sheth’s attorney about Sheth’s desire to

Saylor URL: http://www.saylor.org/books

Saylor.org
1388

protect his interest in the Property. But, this knowledge did not create in Currin any affirmative duty to
offer to re-open the sale.
In addition, Alpha cites no Washington authority to support the contention that Currin would have been
obligated to re-open the sale if Sheth had asked him to. The decision to continue a sale appears to be fully
within the discretion of the trustee: “[t]he trustee may for any cause the trustee deems advantageous,
continue the sale.” [Citation.] Alpha’s citation to Peterson v. Kansas City Life Ins. Co., Missouri (1936) to
support its contention that Currin should have re-opened the sale is unavailing. In Peterson, the Notice of
Sale indicated that the sale would be held at the ‘front’ door of the courthouse. But, the courthouse had
four doors, and the customary door for sales was the east door. The sheriff, acting as the trustee,
conducted the sale at the east door, and then re-opened the sale at the south door, as there had been some
sales at the south door. Alpha contends this shows that Currin should have re-opened the sale when
learning of the Administration Building location, akin to what the sheriff did in Peterson. However,
Peterson does not indicate that the sheriff had an affirmative duty to re-sell the property at the south
door. This case is not on point.

Chilled Bidding
Alpha contends that Currin chilled the bidding on the Property by telling bidders that he expected a full
credit sale price and by holding the sale at the courthouse. Chilled bidding can be grounds for setting
aside a sale. Country Express Stores, Inc. v. Sims, [Washington Court of Appeals] (1997). The Country
Express court explained the two types of chilled bidding:
The first is intentional, occurring where there is collusion for the purpose of holding down the bids. The
second consists of inadvertent and unintentional acts by the trustee that have the effect of suppressing the
bidding. To establish chilled bidding, the challenger must establish the bidding was actually suppressed,
which can sometimes be shown by an inadequate sale price.
We hold that there was no chilling. Alpha has not shown that Currin engaged in intentional chilling. There
is no evidence that Currin knew about the signs indicating auctions were occurring at the Administration
Building when he prepared the Notice of Sale, such that he intentionally held the sale at a location from

Saylor URL: http://www.saylor.org/books

Saylor.org
1389

which he knew bidders would be absent. Additionally, Currin’s statement to [an interested person who
might bid on the property] that a full credit sale price was expected and that the opening bid would be
$4.1 million did not constitute intentional chilling. SFI was owed $4.1 million on the Property. SFI could
thus bid up to that amount at no cost to itself, as the proceeds would go back to SFI. Currin confirmed that
SFI was prepared to make a full-credit bid. [It is common for trustees to] disclose the full-credit bid
amount to potential third party bidders, and for investors to lose interest when they learn of the amount
of indebtedness on property. It was therefore not a misrepresentation for Currin to state $4.1 million as
the opening bid, due to the indebtedness on the Property. Currin’s statements had no chilling effect—they
merely informed [interested persons] of the minimum amount necessary to prevail against SFI. Thus,
Currin did not intentionally chill the bidding by giving Street that information.
Alpha also argues that the chilled bidding could have been unintended by Currin.… [But the evidence is
that] Currin’s actions did not intentionally or unintentionally chill the bidding, and the sale will not be set
aside.

Adequacy of the Sale Price
Alpha claims that the sale price was ‘greatly inadequate’ and that the sale should thus be set aside. Alpha
submitted evidence that the property had an ‘as is’ value of $4.35 million in December 2002, and an
estimated 2004 value of $5.2 million. The debt owed to SFI on the property was $4.1 million. SFI bought
the property for $2.1 million. These facts do not suggest that the sale must be set aside.
Washington case law suggests that the price the property is sold for must be ‘grossly inadequate’ for a
trustee’s sale to be set aside on those grounds alone. InCox [Citation, 1985], the property was worth
between $200,000 and $300,000, and was sold to the beneficiary for $11,873. The Court held that
amount to be grossly inadequate In Steward [Citation, 1988] the property had been purchased for
approximately $64,000, and then was sold to a third party at a foreclosure sale for $4,870. This court
held that $4,870 was not grossly inadequate. In Miebach [Citation] (1984), the Court noted that a sale for
less than two percent of the property’s fair market value was grossly inadequate. The Court
in Miebach also noted prior cases where the sale had been voided due to grossly inadequate purchase
price; the properties in those cases had been sold for less than four percent of the value and less than

Saylor URL: http://www.saylor.org/books

Saylor.org
1390

three percent of the value. In addition, the Restatement indicates that gross inadequacy only exists when
the sale price is less than 20 percent of the fair market value—without other defects, sale prices over 20
percent will not be set aside. [Citation.] The Property was sold for between 40 and 48 percent of its value.
These facts do not support a grossly inadequate purchase price.
Alpha cites Miebach for the proposition that ‘where the inadequacy of price is great the sale will be set
aside with slight indications of fraud or unfairness,’ arguing that such indications existed here. However,
the cases cited by the Court in Miebach to support this proposition involved properties sold for less than
three and four percent of their value. Alpha has not demonstrated the slightest indication of fraud, nor
shown that a property that sold for 40 to 48 percent of its value sold for a greatly inadequate price.

Duty to a Junior Lienholder
Alpha claims that Currin owed a duty to Alpha, the junior lienholder. Alpha cites no case law for this
proposition, and, indeed, there is none—Division Two specifically declined to decide this issue in Country
Express [Citation]. Alpha acknowledges the lack of language in RCW 61.24 (the deed of trust statute)
regarding fiduciary duties of trustees to junior lienholders. But Alpha argues that since RCW 61.24
requires that the trustee follow certain procedures in conducting the sale, and allows for sales to be
restrained by anyone with an interest, a substantive duty from the trustee to a junior lienholder can be
inferred.
Alpha’s arguments are unavailing. The procedural requirements in RCW 61.24 do not create implied
substantive duties. The structure of the deed of trust sale illustrates that no duty is owed to the junior
lienholder. The trustee and the junior lienholder have no relationship with each other. The sale is
pursuant to a contract between the grantor, the beneficiary and the trustee. The junior lienholder is not a
party to that contract. The case law indicates only that the trustee owes a fiduciary duty to the debtor and
beneficiary: “a trustee of a deed of trust is a fiduciary for both the mortgagee and mortgagor and must act
impartially between them.” Cox [Citation]. The fact that a sale in accordance with that contract can
extinguish the junior lienholder’s interest further shows that the grantor’s and beneficiary’s interest in the
deed of trust being foreclosed is adverse to the junior lienholder. We conclude the trustee, while having

Saylor URL: http://www.saylor.org/books

Saylor.org
1391

duties as fiduciary for the grantor and beneficiary, does not have duties to another whose interest is
adverse to the grantor or beneficiary. Thus, Alpha’s claim of a special duty to a junior lienholder fails.…

Attorney Fees
…Defendants claim they are entitled to attorney fees for opposing a frivolous claim, pursuant to [the
Washington statute]. An appeal is frivolous ‘if there are no debatable issues upon which reasonable minds
might differ and it is so totally devoid of merit that there was no reasonable possibility of reversal.’
[Citation] Alpha has presented several issues not so clearly resolved by case law as to be frivolous,
although Alpha’s arguments ultimately fail. Thus, Respondents’ request for attorney fees under [state law]
is denied.
Affirmed.

CASE QUESTIONS
1.

Why did the plaintiff (Alpha) think the sale should have been set aside because of the location problems?

2.

Why did the court decide the trustee had no duty to reopen bidding?

3.

What is meant by “chilling bidding”? What argument did the plaintiff make to support its contention that
bidding was chilled?

4.

The court notes precedent to the effect that a “grossly inadequate” bid price has some definition. What is
the definition? What percentage of the real estate’s value in this case was the winning bid?

5.

A trustee is one who owes a fiduciary duty of the utmost loyalty and good faith to another, the
beneficiary. Who was the beneficiary here? What duty is owed to the junior lienholder (Alpha here)—any
duty?

6.

Why did the defendants not get the attorneys’ fee award they wanted?

Saylor URL: http://www.saylor.org/books

Saylor.org
1392

34.5 Summary and Exercises
Summary
A mortgage is a means of securing a debt with real estate. The mortgagor, or borrower, gives the
mortgage. The lender is the mortgagee, who holds the mortgage. On default, the mortgagee may foreclose
the mortgage, convening the security interest into title. In many states, the mortgagor has a statutory
right of redemption after foreclosure.
Various statutes regulate the mortgage business, including the Truth in Lending Act, the Equal Credit
Opportunity Act, the Real Estate Settlement Procedures Act, and the Home Mortgage Disclosure Act,
which together prescribe a code of fair practices and require various disclosures to be made before the
mortgage is created.
The mortgagor signs both a note and the mortgage at the closing. Without the note, the mortgage would
secure nothing. Most notes and mortgages contain an acceleration clause, which calls for the entire
principal and interest to be due, at the mortgagee’s option, if the debtor defaults on any payment.
In most states, mortgages must be recorded for the mortgagee to be entitled to priority over third parties
who might also claim an interest in the land. The general rule is “First in time, first in right,” although
there are exceptions for fixture filings and nonobligatory future advances. Mortgages are terminated by
repayment, novation, or foreclosure, either through judicial sale or under a power-of-sale clause.
Real estate may also be used as security under a deed of trust, which permits a trustee to sell the land
automatically on default, without recourse to a court of law.
Nonconsensual liens are security interests created by law. These include court-decreed liens, such as
attachment liens and judgment liens. Other liens are mechanic’s liens (for labor, services, or materials
furnished in connection with someone’s real property), possessory liens (for artisans working with
someone else’s personal properly), and tax liens.

EXERCISES

Saylor URL: http://www.saylor.org/books

Saylor.org
1393

1.

Able bought a duplex from Carr, who had borrowed from First Bank for its purchase. Able took title
subject to Carr’s mortgage. Able did not make mortgage payments to First Bank; the bank foreclosed
and sold the property, leaving a deficiency. Which is correct?
a.

Carr alone is liable for the deficiency.

b.

Able alone is liable for the deficiency because he assumed the mortgage.

c.

First Bank may pursue either Able or Carr.

d.

Only if Carr fails to pay will Able be liable.
Harry borrowed $175,000 from Judith, giving her a note for that amount and a mortgage on his

condo. Judith did not record the mortgage. After Harry defaulted on his payments, Judith began
foreclosure proceedings. Harry argued that the mortgage was invalid because Judith had failed to record
it. Judith counterargues that because a mortgage is not an interest in real estate, recording is not
necessary. Who is correct? Explain.
Assume in Exercise 2 that the documents did not contain an acceleration clause and that Harry
missed three consecutive payments. Could Judith foreclose? Explain.
Rupert, an automobile mechanic, does carpentry work on weekends. He built a detached garage for
Clyde for $20,000. While he was constructing the garage, he agreed to tune up Clyde’s car for an
additional $200. When the work was completed, Clyde failed to pay him the $20,200, and Rupert claimed
a mechanic’s lien on the garage and car. What problems, if any, might Rupert encounter in enforcing his
lien? Explain.
In Exercise 4, assume that Clyde had borrowed $50,000 from First Bank and had given the bank a
mortgage on the property two weeks after Rupert commenced work on the garage but several weeks
before he filed the lien. Assuming that the bank immediately recorded its mortgage and that Rupert’s lien
is valid, does the mortgage take priority over the lien? Why?
Defendant purchased a house from Seller and assumed the mortgage indebtedness to Plaintiff. All
monthly payments were made on time until March 25, 1948, when no more were made. On October 8,
1948, Plaintiff sued to foreclose and accelerate the note. In February of 1948, Plaintiff asked to obtain a
loan elsewhere and pay him off; he offered a discount if she would do so, three times, increasing the
amount offered each time. Plaintiff understood that Defendant was getting a loan from the Federal
Housing Administration (FHA), but she was confronted with a number of requirements, including

Saylor URL: http://www.saylor.org/books

Saylor.org
1394

significant property improvements, which—because they were neighbors—Plaintiff knew were ongoing.
While the improvements were being made, in June or July, he said to her, “Just let the payments go and
we’ll settle everything up at the same time,” meaning she need not make monthly payments until the
FHA was consummated, and he’d be paid from the proceeds. But then “he changed his tune” and sought
foreclosure. Should the court order it?

SELF-TEST QUESTIONS
1.

The person or institution holding a mortgage is called

a.

the mortgagor

b.

the mortgagee

c.

the debtor

d.

none of the above
Mortgages are regulated by

a.

the Truth in Lending Act

b.

the Equal Credit Opportunity Act

c.

the Real Estate Settlement Procedures Act

d.

all of the above
At the closing, a mortgagor signs

a.

only a mortgage

b.

only a note

c.

either a note or the mortgage

d.

both a note and the mortgage
Mortgages are terminated by

a.

repayment

b.

novation

c.

foreclosure

d.

any of the above
A lien ordered against a person’s property to prevent its disposal during a lawsuit is called

Saylor URL: http://www.saylor.org/books

Saylor.org
1395

a.

a judgment lien

b.

an attachment lien

c.

a possessory lien

d.

none of the above

SELF-TEST ANSWERS
1.

b

2.

d

3.

d

4.

d

5.

b

Saylor URL: http://www.saylor.org/books

Saylor.org
1396

Chapter 35

Bankruptcy
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

A short history of US bankruptcy law

2.

An overview of key provisions of the 2005 bankruptcy act

3.

The basic operation of Chapter 7 bankruptcy

4.

The basic operation of Chapter 11 bankruptcy

5.

The basic operation of Chapter 13 bankruptcy

6.

What debtor’s relief is available outside of bankruptcy

Saylor URL: http://www.saylor.org/books

Saylor.org
1397

35.1 Introduction to Bankruptcy and Overview of the 2005
Bankruptcy Act
LEARNING OBJECTIVES
1.

Understand what law governs bankruptcy in the United States.

2.

Know the key provisions of the law.

The Purpose of Bankruptcy Law
Bankruptcy law governs the rights of creditors and insolvent debtors who cannot pay their debts. In
broadest terms, bankruptcy deals with the seizure of the debtor’s assets and their distribution to the
debtor’s various creditors. The term derives from the Renaissance custom of Italian traders, who did their
trading from benches in town marketplaces. Creditors literally “broke the bench” of a merchant who failed
to pay his debts. The term banco rotta (broken bench) thus came to apply to business failures.
In the Victorian era, many people in both England and the United States viewed someone who became
bankrupt as a wicked person. In part, this attitude was prompted by the law itself, which to a greater
degree in England and to a lesser degree in the United States treated the insolvent debtor as a sort of
felon. Until the second half of the nineteenth century, British insolvents could be imprisoned; jail for
insolvent debtors was abolished earlier in the United States. And the entire administration of bankruptcy
law favored the creditor, who could with a mere filing throw the financial affairs of the alleged insolvent
into complete disarray.
Today a different attitude prevails. Bankruptcy is understood as an aspect of financing, a system that
permits creditors to receive an equitable distribution of the bankrupt person’s assets and promises new
hope to debtors facing impossible financial burdens. Without such a law, we may reasonably suppose that
the level of economic activity would be far less than it is, for few would be willing to risk being personally
burdened forever by crushing debt. Bankruptcy gives the honest debtor a fresh start and resolves disputes
among creditors.

History of the Bankruptcy System; Bankruptcy Courts and Judges
Saylor URL: http://www.saylor.org/books

Saylor.org
1398

Constitutional Basis
The US Constitution prohibits the states from impairing the “obligation of a contract.” This means that no
state can directly provide a means for discharging a debtor unless the debt has been entirely paid. But the
Constitution in Article I, Section 8, does give the federal government such a power by providing that
Congress may enact a uniform bankruptcy law.

Bankruptcy Statutes
Congress passed bankruptcy laws in 1800, 1841, and 1867. These lasted only a few years each. In 1898,
Congress enacted the Bankruptcy Act, which together with the Chandler Act amendments in 1938, lasted
until 1978. In 1978, Congress passed the Bankruptcy Reform Act, and in 2005, it adopted the current law,
the Bankruptcy Abuse Prevention and Consumer Protection Act (BAPCPA). This law is the subject of our
chapter.
At the beginning of the twentieth century, bankruptcies averaged fewer than 20,000 per year. Even in
1935, at the height of the Great Depression, bankruptcy filings in federal court climbed only to 69,000. At
the end of World War II, in 1945, they stood at 13,000. From 1950 on, the statistics show a steep increase.
During the decade before the 1978 changes, bankruptcy filings in court averaged 181,000 a year—reaching
a high of 254,000 in 1975. They soared to over 450,000 filings per year in the 1980s and mostly
maintained that pace until just before the 2005 law took effect (see Figure 35.1 "US Bankruptcies, 1980–
[1]

2009"). The 2005 act—preceded by “massive lobbying largely by banks and credit card companies” —
was intended by its promoters to restore personal responsibility and integrity in the bankruptcy system.
The law’s critics said it was simply a way for the credit card industry to extract more money from
consumers before their debts were wiped away.

Bankruptcy Courts, Judges, and Costs
Each federal judicial district has a US Bankruptcy Court, whose judges are appointed by US Courts of
Appeal. Unless both sides agree otherwise, bankruptcy judges are to hear only bankruptcy matters (called

Saylor URL: http://www.saylor.org/books

Saylor.org
1399

core proceedings). Bankruptcy trustees are government lawyers appointed by the US Attorney General.
They have administrative responsibilities in overseeing the proceedings.
The filing fee for a bankruptcy is about $200, depending upon the type of bankruptcy, and the typical
lawyer’s fee for uncomplicated cases is about $1,200–$1,400.

Overview of Bankruptcy Provisions
The BAPCPA provides for six different kinds of bankruptcy proceedings. Each is covered by its own
chapter in the act and is usually referred to by its chapter number (see Figure 35.2 "Bankruptcy Options").
Figure 35.2 Bankruptcy Options

The bankruptcy statute (as opposed to case law interpreting it) is usually referred to as the
bankruptcy code. The types of bankruptcies are as follows:
•

Chapter 7, Liquidation: applies to all debtors except railroads, insurance companies, most banks
and credit unions, and homestead associations.

[2]

A liquidation is a “straight” bankruptcy

proceeding. It entails selling the debtor’s nonexempt assets for cash and distributing the cash to
the creditors, thereby discharging the insolvent person or business from any further liability for
the debt. About 70 percent of all bankruptcy filings are Chapter 7.

Saylor URL: http://www.saylor.org/books

Saylor.org
1400

•

Chapter 9, Adjustment of debts of a municipality: applies to municipalities that are insolvent and
want to adjust their debts.

[3]

(The law does not suppose that a town, city, or county will go out of

existence in the wake of insolvency.)
•

Chapter 11, Reorganization: applies to anybody who could file Chapter 7, plus railroads. It is the
means by which a financially troubled company can continue to operate while its financial affairs
are put on a sounder basis. A business might liquidate following reorganization but will probably
take on new life after negotiations with creditors on how the old debt is to be paid off. A company
may voluntarily decide to seek Chapter 11 protection in court, or it may be forced involuntarily
into a Chapter 11 proceeding.

•

Chapter 12, Adjustment of debts of a family farmer or fisherman with regular annual
income.

[4]

Many family farmers cannot qualify for reorganization under Chapter 13 because of the

low debt ceiling, and under Chapter 11, the proceeding is often complicated and expensive. As a
result, Congress created Chapter 12, which applies only to farmers whose total debts do not
exceed $1.5 million.
•

Chapter 13, Adjustment of debts of an individual with regular income: applies only to individuals
(no corporations or partnerships) with debt not exceeding about $1.3 million.

[5]

This chapter

permits an individual with regular income to establish a repayment plan, usually either a
composition (an agreement among creditors, discussed in Section 35.5 "Alternatives to
Bankruptcy", “Alternatives to Bankruptcy”) or an extension (a stretch-out of the time for paying
the entire debt).
•

Chapter 15, Ancillary and other cross-border cases: incorporates the United Nations’ Model Law
on Cross-Border Insolvency to promote cooperation among nations involved in cross-border
cases and is intended to create legal certainty for trade and investment. “Ancillary” refers to the
possibility that a US debtor might have assets or obligations in a foreign country; those non-US
aspects of the case are “ancillary” to the US bankruptcy case.

The BAPCPA includes three chapters that set forth the procedures to be applied to the various
proceedings. Chapter 1, “General Provisions,” establishes who is eligible for relief under the act. Chapter
3, “Case Administration,” spells out the powers of the various officials involved in the bankruptcy

Saylor URL: http://www.saylor.org/books

Saylor.org
1401

proceedings and establishes the methods for instituting bankruptcy cases. Chapter 5, “Creditors, the
Debtor, and the Estate,” deals with the debtor’s “estate”—his or her assets. It lays down ground rules for
determining which property is to be included in the estate, sets out the powers of the bankruptcy trustee
to “avoid” (invalidate) transactions by which the debtor sought to remove property from the estate, orders
the distribution of property to creditors, and sets forth the duties and benefits that accrue to the debtor
under the act.
To illustrate how these procedural chapters (especially Chapter 3 and Chapter 5) apply, we focus on the
most common proceeding: liquidation (Chapter 7). Most of the principles of bankruptcy law discussed in
connection with liquidation apply to the other types of proceedings as well. However, some principles
vary, and we conclude the chapter by noting special features of two other important proceedings—Chapter
13 and Chapter 11.

KEY TAKEAWAY
Bankruptcy law’s purpose is to give the honest debtor a fresh start and to resolve disputes among creditors.
The most recent amendments to the law were effective in 2005. Bankruptcy law provides relief to six kinds of
debtors: (1) Chapter 7, straight bankruptcy—liquidation—applies to most debtors (except banks and
railroads); (2) Chapter 9 applies to municipalities; (3) Chapter 11 is business reorganization; (4) Chapter 12
applies to farmers; (5) Chapter 13 is for wage earners; and (6) Chapter 15 applies to cross-border
bankruptcies. The bankruptcy statutes also have several chapters that cover procedures of bankruptcy
proceedings.

EXERCISES
1.

Why is bankruptcy law required in a modern capitalistic society?

2.

Who does the bankruptcy trustee represent?

3.

The three most commonly filed bankruptcies are Chapter 7, 11, and 13. Who gets relief under those
chapters?

[1] CCH Bankruptcy Reform Act Briefing, “Bankruptcy Abuse Prevention and Consumer Protection Act of 2005,”
April 2005, http://www.cch.com/bankruptcy/bankruptcy_04-21.pdf.
[2] 11 United States Code, Section 109(b).

Saylor URL: http://www.saylor.org/books

Saylor.org
1402

[3] 11 United States Code, Section 109(c).
[4] 11 United States Code, Section 109(f).
[5] 11 United States Code, Section 109(e).

Saylor URL: http://www.saylor.org/books

Saylor.org
1403

35.2 Case Administration; Creditors’ Claims; Debtors’
Exemptions and Dischargeable Debts; Debtor’s Estate
LEARNING OBJECTIVES
1.

Understand the basic procedures involved in administering a bankruptcy case.

2.

Recognize the basic elements of creditors’ rights under the bankruptcy code.

3.

Understand the fundamentals of what property is included in the debtor’s estate.

4.

Identify some of the debtor’s exemptions—what property can be kept by the debtor.

5.

Know some of the debts that cannot be discharged in bankruptcy.

6.

Know how an estate is liquidated under Chapter 7.

Case Administration (Chapter 3 of the Bankruptcy Code)
Recall that the purpose of liquidation is to convert the debtor’s assets—except those exempt under the
law—into cash for distribution to the creditors and thereafter to discharge the debtor from further
liability. With certain exceptions, any person may voluntarily file a petition to liquidate under Chapter 7. A
“person” is defined as any individual, partnership, or corporation. The exceptions are railroads and
insurance companies, banks, savings and loan associations, credit unions, and the like.
For a Chapter 7 liquidation proceeding, as for bankruptcy proceedings in general, the various aspects of
case administration are covered by the bankruptcy code’s Chapter 3. These include the rules governing
commencement of the proceedings, the effect of the petition in bankruptcy, the first meeting of the
creditors, and the duties and powers of trustees.

Commencement
The bankruptcy begins with the filing of a petition in bankruptcy with the bankruptcy court.

Voluntary and Involuntary Petitions
The individual, partnership, or corporation may file a voluntary petition in bankruptcy; 99 percent of
bankruptcies are voluntary petitions filed by the debtor. But involuntary bankruptcy is possible, too,

Saylor URL: http://www.saylor.org/books

Saylor.org
1404

under Chapter 7 or Chapter 11. To put anyone into bankruptcy involuntarily, the petitioning creditors
must meet three conditions: (1) they must have claims for unsecured debt amounting to at least $13,475;
(2) three creditors must join in the petition whenever twelve or more creditors have claims against the
particular debtor—otherwise, one creditor may file an involuntary petition, as long as his claim is for at
least $13,475; (3) there must be no bona fide dispute about the debt owing. If there is a dispute, the debtor
can resist the involuntary filing, and if she wins the dispute, the creditors who pushed for the involuntary
petition have to pay the associated costs. Persons owing less than $13,475, farmers, and charitable
organizations cannot be forced into bankruptcy.

The Automatic Stay
The petition—voluntary or otherwise—operates as a stay against suits or other actions against the debtor
to recover claims, enforce judgments, or create liens (but not alimony collection). In other words, once the
petition is filed, the debtor is freed from worry over other proceedings affecting her finances or property.
No more debt collection calls! Anyone with a claim, secured or unsecured, must seek relief in the
bankruptcy court. This provision in the act can have dramatic consequences. Beset by tens of thousands of
products-liability suits for damages caused by asbestos, UNR Industries and Manville Corporation, the
nation’s largest asbestos producers, filed (separate) voluntary bankruptcy petitions in 1982; those filings
automatically stayed all pending lawsuits.

First Meeting of Creditors
Once a petition in bankruptcy is filed, the court issues an order of relief, which determines that the
debtor’s property is subject to bankruptcy court control and creates the stay. The Chapter 7 case may be
dismissed by the court if, after a notice and hearing, it finds that among other things (e.g., delay,
nonpayment of required bankruptcy fees), the debts are primarily consumer debts and the debtor could
pay them off—that’s the 2005 act’s famous “means test,” discussed in Section 35.3 "Chapter 7
Liquidation".

Saylor URL: http://www.saylor.org/books

Saylor.org
1405

Assuming that the order of relief has been properly issued, the creditors must meet within a reasonable
time. The debtor is obligated to appear at the meeting and submit to examination under oath. The judge
does not preside and, indeed, is not even entitled to attend the meeting.
When the judge issues an order for relief, an interim trustee is appointed who is authorized initially to
take control of the debtor’s assets. The trustee is required to collect the property, liquidate the debtor’s
estate, and distribute the proceeds to the creditors. The trustee may sue and be sued in the name of the
estate. Under every chapter except Chapter 7, the court has sole discretion to name the trustee. Under
Chapter 7, the creditors may select their own trustee as long as they do it at the first meeting of creditors
and follow the procedures laid down in the act.

Trustee’s Powers and Duties
The act empowers the trustee to use, sell, or lease the debtor’s property in the ordinary course of business
or, after notice and a hearing, even if not in the ordinary course of business. In all cases, the trustee must
protect any security interests in the property. As long as the court has authorized the debtor’s business to
continue, the trustee may also obtain credit in the ordinary course of business. She may invest money in
the estate to yield the maximum, but reasonably safe, return. Subject to the court’s approval, she may
employ various professionals, such as attorneys, accountants, and appraisers, and may, with some
exceptions, assume or reject executory contracts and unexpired leases that the debtor has made. The
trustee also has the power to avoid many prebankruptcy transactions in order to recover property of the
debtor to be included in the liquidation.

Creditors’ Claims, the Debtor, and the Estate (Chapter 5 of the Bankruptcy Code)
We now turn to the major matters covered in Chapter 5 of the bankruptcy act: creditors’ claims, debtors’
exemptions and discharge, and the property to be included in the estate. We begin with the rules
governing proof of claims by creditors and the priority of their claims.

Claims and Creditors

Saylor URL: http://www.saylor.org/books

Saylor.org
1406

A claim is defined as a right to payment, whether or not it is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured. A creditor is defined as a person or entity with a claim that arose no later than when the court
issues the order for relief. These are very broad definitions, intended to give the debtor the broadest
possible relief when finally discharged.

Proof of Claims
Before the trustee can distribute proceeds of the estate, unsecured creditors must file a proof of claim,
prima facie evidence that they are owed some amount of money. They must do so within six months after
the first date set for the first meeting of creditors. A creditor’s claim is disallowed, even though it is valid,
if it is not filed in a timely manner. A party in interest, such as the trustee or creditor, may object to a
proof of claim, in which case the court must determine whether to allow it. In the absence of objection, the
claim is “deemed allowed.” The court will not allow some claims. These include unenforceable claims,
claims for unmatured interest, claims that may be offset by debts the creditor owes the debtor, and
unreasonable charges by an insider or an attorney. If it’s a “no asset” bankruptcy—most are—creditors are
in effect told by the court not to waste their time filing proof of claim.

Claims with Priority
The bankruptcy act sets out categories of claimants and establishes priorities among them. The law is
complex because it sets up different orders of priorities.
First, secured creditors get their security interests before anyone else is satisfied, because the security
interest is not part of the property that the trustee is entitled to bring into the estate. This is why being a
secured creditor is important (as discussed in Chapter 33 "Secured Transactions and
Suretyship"and Chapter 34 "Mortgages and Nonconsensual Liens"). To the extent that secured creditors
have claims in excess of their collateral, they are considered unsecured or general creditors and are
lumped in with general creditors of the appropriate class.
Second, of the six classes of claimants (see Figure 35.3 "Distribution of the Estate"), the first is known as
that of “priority claims.” It is subdivided into ten categories ranked in order of priority. The highest-

Saylor URL: http://www.saylor.org/books

Saylor.org
1407

priority class within the general class of priority claims must be paid off in full before the next class can
share in a distribution from the estate, and so on. Within each class, members will share pro rata if there
are not enough assets to satisfy everyone fully. The priority classes, from highest to lowest, are set out in
the bankruptcy code (11 USC Section 507) as follows:
(1) Domestic support obligations (“DSO”), which are claims for support due to the spouse, former spouse,
child, or child’s representative, and at a lower priority within this class are any claims by a governmental
unit that has rendered support assistance to the debtor’s family obligations.
(2) Administrative expenses that are required to administer the bankruptcy case itself. Under former law,
administrative expenses had the highest priority, but Congress elevated domestic support obligations
above administrative expenses with the passage of the BAPCPA. Actually, though, administrative
expenses have a de facto priority over domestic support obligations, because such expenses are deducted
before they are paid to DSO recipients. Since trustees are paid from the bankruptcy estate, the courts have
allowed de facto top priority for administrative expenses because no trustee is going to administer a
bankruptcy case for nothing (and no lawyer will work for long without getting paid, either).
(3) Gap creditors. Claims made by gap creditors in an involuntary bankruptcy petition under Chapter 7 or
Chapter 11 are those that arise between the filing of an involuntary bankruptcy petition and the order for
relief issued by the court. These claims are given priority because otherwise creditors would not deal with
the debtor, usually a business, when the business has declared bankruptcy but no trustee has been
appointed and no order of relief issued.
(4) Employee wages up to $10,950 for each worker, for the 180 days previous to either the bankruptcy
filing or when the business ceased operations, whichever is earlier (180-day period).
(5) Unpaid contributions to employee benefit plans during the 180-day period, but limited by what was
already paid by the employer under subsection (4) above plus what was paid on behalf of the employees
by the bankruptcy estate for any employment benefit plan.
(6) Any claims for grain from a grain producer or fish from a fisherman for up to $5,400 each against a
storage or processing facility.

Saylor URL: http://www.saylor.org/books

Saylor.org
1408

(7) Consumer layaway deposits of up to $2,425 each.
(8) Taxes owing to federal, state, and local governments for income, property, employment and excise
taxes. Outside of bankruptcy, taxes usually have a higher priority than this, which is why many times
creditors—not tax creditors—file an involuntary bankruptcy petition against the debtor so that they have a
higher priority in bankruptcy than they would outside it.
(9) Allowed claims based on any commitment by the debtor to a federal depository institution to
maintain the capital of an insured depository institution.
(10) Claims for death or personal injury from a motor vehicle or vessel that occurred while the debtor
was legally intoxicated.
Third through sixth (after secured creditors and priority claimants), other claimants are attended to, but
not immediately. The bankruptcy code (perhaps somewhat awkwardly) deals with who gets paid when in
more than one place. Chapter 5 sets out priority claims as just noted; that order applies
to allbankruptcies. Chapter 7, dealing with liquidation (as opposed to Chapter 11 and Chapter 13, wherein
the debtor pays most of her debt), then lists the order ofdistribution. Section 726 of 11 United States Code
provides: “Distribution of property of the estate. (1) First, in payment of claims of the kind specified in,
and in the order specified in section 507…” (again, the priority of claims just set out). Following the order
specified in the bankruptcy code, our discussion of the order of distribution is taken up in Section 35.3
"Chapter 7 Liquidation".

Debtor's Duties and Exemptions
The act imposes certain duties on the debtor, and it exempts some property that the trustee can
accumulate and distribute from the estate.

Debtor’s Duties
The debtor, reasonably enough, is supposed to file a list of creditors, assets, liabilities, and current
income, and a statement of financial affairs. The debtor must cooperate with the trustee and be an “honest
debtor” in general; the failure to abide by these duties is grounds for a denial of discharge.

Saylor URL: http://www.saylor.org/books

Saylor.org
1409

The individual debtor (not including partnerships or corporations) also must show evidence that he or she
attended an approved nonprofit budget and counseling agency within 180 days before the filing. The
counseling may be “an individual or group briefing (including a briefing conducted by telephone or on the
Internet) that outline[s] the opportunities for available credit counseling and assisted such individual in
performing a related budget analysis.”

[1]

In Section 111, the 2005 act describes who can perform this

counseling, and a host of regulations and enforcement mechanisms are instituted, generally applying to
persons who provide goods or services related to bankruptcy work for consumer debtors whose
nonexempt assets are less than $150,000, in order to improve the professionalism of attorneys and others
who work with debtors in, or contemplating, bankruptcy. A debtor who is incapacitated, disabled, or on
active duty in a military zone doesn’t have to go through the counseling.

Debtor’s Exemptions
The bankruptcy act exempts certain property of the estate of an individual debtor so that he or she will not
be impoverished upon discharge. Exactly what is exempt depends on state law.
Notwithstanding the Constitution’s mandate that Congress establish “uniform laws on the subject of
bankruptcies,” bankruptcy law is in fact not uniform because the states persuaded Congress to allow
nonuniform exemptions. The concept makes sense: what is necessary for a debtor in Maine to live a
nonimpoverished postbankruptcy life might not be the same as what is necessary in southern California.
The bankruptcy code describes how a person’s residence is determined for claiming state exemptions:
basically, where the debtor lived for 730 days immediately before filing or where she lived for 180 days
immediately preceding the 730-day period. For example, if the debtor resided in the same state, without
interruption, in the two years leading up to the bankruptcy, he can use that state’s exemptions. If not, the
location where he resided for a majority of the half-year preceding the initial two years will be used. The
point here is to reduce “exemption shopping”—to reduce the incidences in which a person moves to a
generous exemption state only to declare bankruptcy there.
Unless the state has opted out of the federal exemptions (a majority have), a debtor can choose which
exemptions to claim.

[2]

There are also some exemptions not included in the bankruptcy code: veteran’s,

Saylor URL: http://www.saylor.org/books

Saylor.org
1410

Social Security, unemployment, and disability benefits are outside the code, and alimony payments are
also exempt under federal law. The federal exemptions can be doubled by a married couple filing together.
Here are the federal exemptions:

[3]

Homestead:
•

Real property, including mobile homes and co-ops, or burial plots up to $20,200. Unused portion of
homestead, up to $10,125, may be used for other property.

Personal Property:
•

Motor vehicle up to $3,225.

•

Animals, crops, clothing, appliances and furnishings, books, household goods, and musical
instruments up to $525 per item, and up to $10,775 total.

•

Jewelry up to $1,350.

•

$1,075 of any property, and unused portion of homestead up to $10,125.

•

Health aids.

•

Wrongful death recovery for person you depended upon.

•

Personal injury recovery up to $20,200 except for pain and suffering or for pecuniary loss.

•

Lost earnings payments.

Pensions:
•

Tax exempt retirement accounts; IRAs and Roth IRAs up to $1,095,000 per person.

Public Benefits:
•

Public assistance, Social Security, Veteran’s benefits, Unemployment Compensation.

•

Crime victim’s compensation.

Tools of Trade:
•

Implements, books, and tools of trade, up to $2,025.

Saylor URL: http://www.saylor.org/books

Saylor.org
1411

Alimony and Child Support:
•

Alimony and child support needed for support.

Insurance:
•

Unmatured life insurance policy except credit insurance.

•

Life insurance policy with loan value up to $10,775.

•

Disability, unemployment, or illness benefits.

•

Life insurance payments for a person you depended on, which you need for support.

In the run-up to the 2005 changes in the bankruptcy law, there was concern that some states—especially
[4]

Florida —had gone too far in giving debtors’ exemptions. The BAPCPA amended Section 522 to limit the
amount of equity a debtor can exempt, even in a state with unlimited homestead exemptions, in certain
circumstances. (Section 522(o) and (p) set out the law’s changes.)

Secured Property
As already noted, secured creditors generally have priority, even above the priority claims. That’s why
banks and lending institutions almost always secure the debtor’s obligations. But despite the general rule,
the debtor can avoid certain types of security interests. Liens that attach to assets that the debtor is
entitled to claim as exempt can be avoided to the extent the lien impairs the value of the exemption in
both Chapter 13 and Chapter 7. To be avoidable, the lien must be a judicial lien (like a judgment or a
garnishment), or a nonpossessory, non-purchase-money security interest in household goods or tools of
the trade.
Tax liens (which are statutory liens, not judicial liens) aren’t avoidable in Chapter 7 even if they impair
exemptions; tax liens can be avoided in Chapter 13 to the extent the lien is greater than the asset’s value.

Dischargeable and Nondischargeable Debts
The whole point of bankruptcy, of course, is for debtors to get relief from the press of debt that they
cannot reasonably pay.

Saylor URL: http://www.saylor.org/books

Saylor.org
1412

Dischargeable Debts
Once discharged, the debtor is no longer legally liable to pay any remaining unpaid debts (except
nondischargeable debts) that arose before the court issued the order of relief. The discharge operates to
void any money judgments already rendered against the debtor and to bar the judgment creditor from
seeking to recover the judgment.

Nondischargeable Debts
Some debts are not dischargeable in bankruptcy. A bankruptcy discharge varies, depending on the type of
bankruptcy the debtor files (Chapter 7, 11, 12, or 13). The most common nondischargeable debts listed in
Section 523 include the following:
•

All debts not listed in the bankruptcy petition

•

Student loans—unless it would be an undue hardship to repay them (seeSection 35.6 "Cases", In
re Zygarewicz)

•

Taxes—federal, state, and municipal

•

Fines for violating the law, including criminal fines and traffic tickets

•

Alimony and child support, divorce, and other property settlements

•

Debts for personal injury caused by driving, boating, or operating an aircraft while intoxicated

•

Consumer debts owed to a single creditor and aggregating more than $550 for luxury goods or
services incurred within ninety days before the order of relief

•

Cash advances aggregating more than $825 obtained by an individual debtor within ninety days
before the order for relief

•

Debts incurred because of fraud or securities law violations

•

Debts for willful injury to another’s person or his or her property

•

Debts from embezzlement

This is not an exhaustive list, and as noted in Section 35.3 "Chapter 7 Liquidation", there are some
circumstances in which it is not just certain debts that aren’t dischargeable: sometimes a discharge is
denied entirely.

Saylor URL: http://www.saylor.org/books

Saylor.org
1413

Reaffirmation
A debtor may reaffirm a debt that was discharged. Section 524 of the bankruptcy code provides important
protection to the debtor intent on doing so. Noreaffirmation is binding unless the reaffirmation was
made prior to the granting of the discharge; the reaffirmation agreement must contain a clear and
conspicuous statement that advises the debtor that the agreement is not required by bankruptcy or
nonbankruptcy law and that the agreement may be rescinded by giving notice of rescission to the holder
of such claim at any time prior to discharge or within sixty days after the agreement is filed with the court,
whichever is later.
A written agreement to reaffirm a debt must be filed with the bankruptcy court. The attorney for the
debtor must file an affidavit certifying that the agreement represents a fully informed and voluntary
agreement, that the agreement does not impose an undue hardship on the debtor or a dependent of the
debtor, and that the attorney has fully advised the debtor of the legal consequences of the agreement and
of a default under the agreement. Where the debtor is an individual who was not represented by an
attorney during the course of negotiating the agreement, the reaffirmation agreement must be approved
by the court, after disclosures to the debtor, and after the court finds that it is in the best interest of the
debtor and does not cause an undue hardship on the debtor or a dependent.

Property Included in the Estate
When a bankruptcy petition is filed, a debtor’s estate is created consisting of all the debtor’s then-existing
property interests, whether legal or equitable. In addition, the estate includes any bequests, inheritances,
and certain other distributions of property that the debtor receives within the next 180 days. It also
includes property recovered by the trustee under certain powers granted by the law. What is not exempt
property will be distributed to the creditors.
The bankruptcy code confers on the trustee certain powers to recover property for the estate that the
debtor transferred before bankruptcy.
One such power (in Section 544) is to act as a hypothetical lien creditor. This power is best explained by
an example. Suppose Dennis Debtor purchases equipment on credit from Acme Supply Company. Acme

Saylor URL: http://www.saylor.org/books

Saylor.org
1414

fails to perfect its security interest, and a few weeks later Debtor files a bankruptcy petition. By virtue of
the section conferring on the trustee the status of a hypothetical lien creditor, the trustee can act as
though she had a lien on the equipment, with priority over Acme’s unperfected security interest. Thus the
trustee can avoid Acme’s security interest, with the result that Acme would be treated as an unsecured
creditor.
Another power is to avoid transactions known as voidable preferences—transactions highly favorable to
particular creditors.

[5]

A transfer of property is voidable if it was made (1) to a creditor or for his benefit,

(2) on account of a debt owed before the transfer was made, (3) while the debtor was insolvent, (4) on or
within ninety days before the filing of the petition, and (5) to enable a creditor to receive more than he
would have under Chapter 7. If the creditor was an “insider”—one who had a special relationship with the
debtor, such as a relative or general partner of the debtor or a corporation that the debtor controls or
serves in as director or officer—then the trustee may void the transaction if it was made within one year of
the filing of the petition, assuming that the debtor was insolvent at the time the transaction was made.
Some prebankruptcy transfers that seem to fall within these provisions do not. The most important
exceptions are (1) transfers made for new value (the debtor buys a refrigerator for cash one week before
filing a petition; this is an exchange for new value and the trustee may not void it); (2) a transfer that
creates a purchase-money security interest securing new value if the secured party perfects within ten
days after the debtor receives the goods; (3) payment of a debt incurred in the ordinary course of
business, on ordinary business terms; (4) transfers totaling less than $600 by an individual whose debts
are primarily consumer debts; (5) transfers totaling less than $5,475 by a debtor whose debts are not
primarily consumer debts; and (6) transfers to the extent the transfer was a bona fide domestic support
obligation.
A third power of the trustee is to avoid fraudulent transfers made within two years before the date that the
bankruptcy petition was filed.

[6]

This provision contemplates various types of fraud. For example, while

insolvent, the debtor might transfer property to a relative for less than it was worth, intending to recover
it after discharge. This situation should be distinguished from the voidable preference just discussed, in

Saylor URL: http://www.saylor.org/books

Saylor.org
1415

which the debtor pays a favored creditor what he actually owes but in so doing cannot then pay other
creditors.

KEY TAKEAWAY
A bankruptcy commences with the filing of a petition of bankruptcy. Creditors file proofs of claim and are
entitled to certain priorities: domestic support obligations and the costs of administration are first. The debtor
has an obligation to file full and truthful schedules and to attend a credit counseling session, if applicable. The
debtor has a right to claim exemptions, federal or state, that leave her with assets sufficient to make a fresh
start: some home equity, an automobile, and clothing and personal effects, among others. The honest debtor
is discharged of many debts, but some are nondischargeable, among them taxes, debt from illegal behavior
(embezzlement, drunk driving), fines, student loans, and certain consumer debt. A debtor may, after proper
counseling, reaffirm debt, but only before filing. The bankruptcy trustee takes over the nonexempt property
of the debtor; he may act as a hypothetical lien creditor (avoiding unperfected security interests) and avoid
preferential and fraudulent transfers that unfairly diminish the property of the estate.

EXERCISES
1.

What is the automatic stay, and when does it arise?

2.

Why are the expenses of claimants administering the bankruptcy given top priority (notwithstanding the
nominal top priority of domestic support obligations)?

3.

Why are debtor’s exemptions not uniform? What sorts of things are exempt from being taken by the
bankruptcy trustee, and why are such exemptions allowed?

4.

Some debts are nondischargeable; give three examples. What is the rationale for disallowing some debts
from discharge?

5.

How does the law take care that the debtor is fully informed of the right not to reaffirm debts, and why is
such care taken?

6.

What is a hypothetical lien creditor? What is the difference between a preferential transfer and a
fraudulent one? Why is it relevant to discuss these three things in the same paragraph?

[1] 11 United States Code, Section 109(h).

Saylor URL: http://www.saylor.org/books

Saylor.org
1416

[2] These are the states that allow residents to chose either federal or state exemptions (the other states mandate
the use of state exemptions only): Arkansas, Connecticut, District of Columbia, Hawaii, Kentucky, Massachusetts,
Michigan, Minnesota, New Hampshire, New Jersey, New Mexico, Pennsylvania, Rhode Island, Texas, Vermont,
Washington, and Wisconsin.
[3] 11 United States Code, Section 522.
[4] The Florida homestead exemption is “[r]eal or personal property, including mobile or modular home and
condominium, to unlimited value. Property cannot exceed: 1/2 acre in a municipality, or 160 acres elsewhere.” The
2005 act limits the state homestead exemptions, as noted.
[5] 11 United States Code, Section 547.
[6] 11 United States Code, Section 548.

Saylor URL: http://www.saylor.org/books

Saylor.org
1417

35.3 Chapter 7 Liquidation
LEARNING OBJECTIVES
1.

Recognize the grounds for a Chapter 7 case to be dismissed.

2.

Be familiar with the BAPCPA’s means-testing requirements before Chapter 7 discharge is granted.

3.

Know under what circumstances a debtor will be denied discharge.

4.

Understand the order of distribution of the debtor’s estate under Chapter 7.

Trustee’s Duties under Chapter 7; Grounds for Dismissal: The Means Test
Except as noted, the provisions discussed up until now apply to each type of bankruptcy proceeding. The
following discussion is limited to certain provisions under Chapter 7.

Trustee’s Duties
In addition to the duties already noted, the trustee has other duties under Chapter 7. He must sell the
property for money, close up the estate “as expeditiously as is compatible with the best interests of parties
in interest,” investigate the debtor’s financial affairs, examine proofs of claims, reject improper ones,
oppose the discharge of the debtor where doing so is advisable in the trustee’s opinion, furnish a creditor
with information about the estate and his administration (unless the court orders otherwise), file tax
reports if the business continues to be operated, and make a final report and file it with the court.

Conversion
Under Section 706 of the bankruptcy code, the debtor may convert a Chapter 7 case to Chapter 11, 12, or
13 at any time. The court may order a conversion to Chapter 11 at any time upon request of a party in
interest and after notice and hearing. And, as discussed next, a case may be converted from Chapter 7 to
Chapter 13 if the debtor agrees, or be dismissed if he does not, in those cases where the debtor makes too
much money to be discharged without it being an “abuse” under the 2005 act.

Dismissal

Saylor URL: http://www.saylor.org/books

Saylor.org
1418

The court may dismiss a case for three general reasons.
The first reason is “for cause,” after notice and a hearing for cause, including (1) unreasonable delay by the
debtor that prejudices creditors, (2) nonpayment of any fees required, (3) failure to file required
documents and schedules.
The second reason for dismissal (or, with the debtor’s permission, conversion to Chapter 11 or 13) applies
to debtors whose debt is primarily consumer debt: the court may—after notice and a hearing—dismiss a
case if granting relief would be “an abuse of the provisions” of the bankruptcy code.
The third reason for dismissal is really the crux of the 2005 law: under it, the court will find that granting
relief under Chapter 7 to a debtor whose debt is primarily consumer debt is “an abuse” if the debtor makes
too much money. The debtor must pass a means test: If he’s poor enough, he can go Chapter 7. If he is not
poor enough (or if they are not, in case of a married couple), Chapter 13—making payments to creditors—
is the way to go. Here is one practitioner’s explanation of the means test:
To apply the means test, the courts will look at the debtor’s average income for the 6 months prior to filing
[not the debtor’s income at the time of filing, when—say—she just lost her job] and compare it to the
median income for that state. For example, the median annual income for a single wage-earner in
California is $42,012. If the income is below the median, then Chapter 7 remains open as an option. If the
income exceeds the median, the remaining parts of the means test will be applied.
The next step in the calculation takes monthly income less reasonable living expenses [“reasonable living
expenses” are strictly calculated based on IRS standards; the figure excludes payments on the debts
included in the bankruptcy], and multiplies that figure times 60. This represents the amount of income
available over a 5-year period for repayment of the debt obligations.
If the income available for debt repayment over that 5-year period is $10,000 or more, then Chapter 13
will be required. In other words, anyone earning above the state median, and with at least $166.67 per
month ($10,000 divided by 60) of available income, will automatically be denied Chapter 7. So for
example, if the court determines that you have $200 per month income above living expenses, $200 times
60 is $12,000. Since $12,000 is above $10,000, you’re stuck with Chapter 13.

Saylor URL: http://www.saylor.org/books

Saylor.org
1419

What happens if you are above the median income but do NOT have at least $166.67 per month to pay
toward your debts? Then the final part of the means test is applied. If the available income is less than
$100 per month, then Chapter 7 again becomes an option. If the available income is between $100 and
$166.66, then it is measured against the debt as a percentage, with 25% being the benchmark.
In other words, let’s say your income is above the median, your debt is $50,000, and you only have $125
of available monthly income. We take $125 times 60 months (5 years), which equals $7,500 total. Since
$7,500 is less than 25% of your $50,000 debt, Chapter 7 is still a possible option for you. If your debt was
only $25,000, then your $7,500 of available income would exceed 25% of your debt and you would be
required to file under Chapter 13.
To sum up, first figure out whether you are above or below the median income for your state—median
income figures are available at http://www.new-bankruptcy-law-info.com. Be sure to account for your
spouse’s income if you are a two-income family. Next, deduct your average monthly living expenses from
your monthly income and multiply by 60. If the result is above $10,000, you’re stuck with Chapter 13. If
the result is below $6,000, you may still be able to file Chapter 7. If the result is between $6,000 and
$10,000, compare it to 25% of your debt. Above 25%, you’re looking at Chapter 13 for sure.

[1]

The law also requires that attorneys sign the petition (as well as the debtor); the attorney’s signature
certifies that the petition is well-grounded in fact and that the attorney has no knowledge after reasonable
inquiry that the schedules and calculations are incorrect. Attorneys thus have an incentive to err in favor
of filing Chapter 13 instead of Chapter 7 (perhaps that was part of Congress’s purpose in this section of the
law).
If there’s been a dismissal, the debtor and creditors have the same rights and remedies as they had prior
to the case being commenced—as if the case had never been filed (almost). The debtor can refile
immediately, unless the court orders a 120-day penalty (for failure to appear). In most cases, a debtor can
file instantly for a Chapter 13 following a Chapter 7 dismissal.

Distribution of the Estate and Discharge; Denying Discharge
Distribution of the Estate
Saylor URL: http://www.saylor.org/books

Saylor.org
1420

The estate includes all his or her assets or all their assets (in the case of a married couple) broadly defined.
From the estate, the debtor removes property claimed exempt; the trustee may recapture some assets
improperly removed from the estate (preferential and fraudulent transfers), and what’s left is the
distributable estate. It is important to note that the vast majority of Chapter 7 bankruptcies are noasset cases—90–95 percent of them, according to one longtime bankruptcy trustee.

[2]

That means

creditors get nothing. But in those cases where there are assets, the trustee must distribute the estate to
the remaining classes of claimants in this order:
1.

Secured creditors, paid on their security interests

2. Claims with priority
3. Unsecured creditors who filed their claims on time
4. Unsecured creditors who were tardy in filing, if they had no notice of the bankruptcy
5.

Unsecured creditors who were tardy and had notice, real or constructive

6. Claims by creditors for fines, penalties, and exemplary or punitive damages
7.

Interest for all creditors at the legal rate

8. The debtor
Figure 35.3 Distribution of the Estate

Discharge

Saylor URL: http://www.saylor.org/books

Saylor.org
1421

Once the estate is distributed, the court will order the debtor discharged (except for nondischargeable
debts) unless one of the following overall exceptions applies for denying discharge (i.e., relief from the
debt). This list is not exhaustive:
1.

The debtor is not an individual. In a Chapter 7 case, a corporation or partnership does not receive a
bankruptcy discharge; instead, the entity is dissolved and its assets liquidated. The debts remain
theoretically valid but uncollectible until the statute of limitations on them has run. Only an
individual can receive a Chapter 7 discharge.

[3]

2. The debtor has concealed or destroyed property with intent to defraud, hinder, or delay within twelve
months preceding filing of the petition.
3. The debtor has concealed, destroyed, or falsified books and records
4. The debtor has lied under oath, knowingly given a false account, presented or used a false claim, given
or received bribes, refused to obey court orders.
5.

The debtor has failed to explain satisfactorily any loss of assets.

6. The debtor has declared Chapter 7 or Chapter 11 bankruptcy within eight years, or Chapter 13 within
six years (with some exceptions).
7.

The debtor failed to participate in “an instructional course concerning personal financial
management” (unless that’s excused).

8. An individual debtor has “abused” the bankruptcy process. A preferential transfer is not an “abuse,”
but it will be set aside. Making too much money to file Chapter 7 is “an abuse” that will deny
discharge.
A discharge may be revoked if the debtor committed fraud during the bankruptcy proceedings, but the
trustee or a creditor must apply for revocation within one year of the discharge.
Having the discharge denied does not affect the administration of the bankruptcy case. The trustee can
(and will) continue to liquidate any nonexempt assets of the debtor and pay the creditors, but the debtor
still has to pay the debts left over.
As to any consequence of discharge, bankruptcy law prohibits governmental units from discriminating
against a person who has gone through bankruptcy. Debtors are also protected from discrimination by

Saylor URL: http://www.saylor.org/books

Saylor.org
1422

private employers; for example, a private employer may not fire a debtor because of the bankruptcy.
Certainly, however, the debtor’s credit rating will be affected by the bankruptcy.

KEY TAKEAWAY
A Chapter 7 bankruptcy case may be dismissed for cause or because the debtor has abused the system. The
debtor is automatically considered to have abused the system if he makes too much money. With the debtor’s
permission, the Chapter 7 may be converted to Chapter 11, 12, or 13. The law requires that the debtor pass a
means test to qualify for Chapter 7. Assuming the debtor does qualify for Chapter 7, her nonexempt assets (if
there are any) are sold by the trustee and distributed to creditors according to a priority set out in the law. A
discharge may be denied, in general because the debtor has behaved dishonestly or—again—has abused the
system.

EXERCISES
1.

What is the difference between denial of a discharge for cause and denial for abuse?

2.

What is the difference between a dismissal and a denial of discharge?

3.

Which creditors get satisfied first in a Chapter 7 bankruptcy?

[1] Charles Phelan, “The New Bankruptcy Means Test Explained in Plain
English,”Buzzle.com, http://www.buzzle.com/editorials/1-10-2006-85999.asp.
[2] Eugene Crane, Hearing before the Subcommittee on Commercial and Administrative Law of the Committee on
the Judiciary, House of Representatives, One Hundred Tenth Congress, Second Session, Statement to the House
Judiciary Sub-Committee, September 16, 2008;http://judiciary.house.gov/hearings/printers/110th/44493.PDF.
[3] 11 United States Code, Section 727(a)(1).

Saylor URL: http://www.saylor.org/books

Saylor.org
1423

35.4 Chapter 11 and Chapter 13 Bankruptcies
LEARNING OBJECTIVES
1.

Understand the basic concepts of Chapter 11 bankruptcies.

2.

Understand the basic concepts of Chapter 13 bankruptcies.

Reorganization: Chapter 11 Bankruptcy
Overview
Chapter 11 provides a means by which corporations, partnerships, and other businesses, including sole
proprietorships, can rehabilitate themselves and continue to operate free from the burden of debts that
they cannot pay.
It is simple enough to apply for the protection of the court in Chapter 11 proceeding, and for many years,
large financially ailing companies have sought shelter in Chapter 11. Well-known examples include
General Motors, Texaco, K-Mart, Delta Airlines, and Northwest Airlines. An increasing number of
corporations have turned to Chapter 11 even though, by conventional terms, they were solvent. Doing so
enables them to negotiate with creditors to reduce debt. It also may even permit courts to snuff out
lawsuits that have not yet been filed. Chapters 3 and 5, discussed in Section 35.2 "Case Administration;
Creditors’ Claims; Debtors’ Exemptions and Dischargeable Debts; Debtor’s Estate", apply to Chapter 11
proceedings also. Our discussion, therefore, is limited to special features of Chapter 11.

How It Works
Eligibility
Any person eligible for discharge in Chapter 7 proceeding (plus railroads) is eligible for a Chapter 11
proceeding, except stockbrokers and commodity brokers. Individuals filing Chapter 11 must take credit
counseling; businesses do not. A company may voluntarily enter Chapter 11 or may be put there
involuntarily by creditors. Individuals can file Chapter 11 particularly if they have too much debt to qualify

Saylor URL: http://www.saylor.org/books

Saylor.org
1424

for Chapter 13 and make too much money to qualify for Chapter 7; under the 2005 act, individuals must
commit future wages to creditors, just as in Chapter 13.

[1]

Operation of Business
Unless a trustee is appointed, the debtor will retain possession of the business and may continue to
operate with its own management. The court may appoint a trustee on request of any party in interest
after notice and a hearing. The appointment may be made for cause—such as dishonesty, incompetence,
or gross mismanagement—or if it is otherwise in the best interests of the creditors. Frequently, the same
incompetent management that got the business into bankruptcy is left running it—that’s a criticism of
Chapter 11.

Creditors’ Committee
The court must appoint a committee of unsecured creditors as soon as practicable after issuing the order
for relief. The committee must consist of creditors willing to serve who have the seven largest claims,
unless the court decides to continue a committee formed before the filing, if the committee was fairly
chosen and adequately represents the various claims. The committee has several duties, including these:
(1) to investigate the debtor’s financial affairs, (2) to determine whether to seek appointment of a trustee
or to let the business continue to operate, and (3) to consult with the debtor or trustee throughout the
case.

The Reorganization Plan
The debtor may always file its own plan, whether in a voluntary or involuntary case. If the court leaves the
debtor in possession without appointing a trustee, the debtor has the exclusive right to file a
reorganization plan during the first 120 days. If it does file, it will then have another 60 days to obtain the
creditors’ acceptances. Although its exclusivity expires at the end of 180 days, the court may lengthen or
shorten the period for good cause. At the end of the exclusive period, the creditors’ committee, a single
creditor, or a holder of equity in the debtor’s property may file a plan. If the court does appoint a trustee,
any party in interest may file a plan at any time.

Saylor URL: http://www.saylor.org/books

Saylor.org
1425

The Bankruptcy Reform Act specifies certain features of the plan and permits others to be included.
Among other things, the plan must (1) designate classes of claims and ownership interests; (2) specify
which classes or interests are impaired—a claim or ownership interest is impaired if the creditor’s legal,
equitable, contractual rights are altered under the plan; (3) specify the treatment of any class of claims or
interests that is impaired under the plan; (4) provide the same treatment of each claim or interests of a
particular class, unless the holder of a particular claim or interest agrees to a less favorable treatment; and
(5) provide adequate means for carrying out the plan. Basically, what the plan does is provide a process
for rehabilitating the company’s faltering business by relieving it from repaying part of its debt and
initiating reforms so that the company can try to get back on its feet.

Acceptance of the Plan
The act requires the plan to be accepted by certain proportions of each impaired class of claims and
interests. A class of claims accepts the plan if creditors representing at least two-thirds of the dollar
amount of claims and more than one-half the number of allowed claims vote in favor. A class of property
interests accepts the plan if creditors representing two-thirds of the dollar amount of the allowed
ownership interests vote in favor. Unimpaired classes of claims and interest are deemed to have accepted
the plan; it is unnecessary to solicit their acceptance.

Confirmation of the Plan
The final act necessary under Chapter 11 is confirmation by the court. Once the court confirms the plan,
the plan is binding on all creditors. The rules governing confirmation are complex, but in essence, they
include the following requirements:
1.

The plan must have been proposed in good faith. Companies must also make a good-faith attempt to
negotiate modifications in their collective bargaining agreements (labor union contracts).

2. All provisions of the act must have been complied with.
3. The court must have determined that the reorganized business will be likely to succeed and be
unlikely to require further financial reorganization in the foreseeable future.

Saylor URL: http://www.saylor.org/books

Saylor.org
1426

4. Impaired classes of claims and interests must have accepted the plan, unless the plan treats them in a
“fair and equitable” manner, in which case consent is not required. This is sometimes referred to as
the cram-down provision.
5.

All members of every class must have received no less value than they would have in Chapter 7
liquidation.

Discharge, Conversion
The debtor gets discharged when all payments under the plan are completed. A Chapter 11 bankruptcy
may be converted to Chapter 7, with some restrictions, if it turns out the debtor cannot make the plan
work.

Adjustment of Debts of an Individual with Regular Income: Chapter 13
Bankruptcy
In General
Anyone with a steady income who is having difficulty paying off accumulated debts may seek the
protection of a bankruptcy court in Chapter 13 proceeding (often called the wage earner’s plan). Under
this chapter, the individual debtor presents a payment plan to creditors, and the court appoints a trustee.
If the creditors wind up with more under the plan presented than they would receive in Chapter 7
proceeding, then the court is likely to approve it. In general, a Chapter 13 repayment plan extends the
time to pay the debt and may reduce it so that the debtor need not pay it all. Typically, the debtor will pay
a fixed sum monthly to the trustee, who will distribute it to the creditors. The previously discussed
provisions of Chapters 3 and 5 apply also to this chapter; therefore, the discussion that follows focuses on
some unique features of Chapter 13.
People seek Chapter 13 discharges instead of Chapter 7 for various reasons: they make too much money to
pass the Chapter 7 means test; they are behind on their mortgage or car payments and want to make them
up over time and reinstate the original agreement; they have debts that can’t be discharged in Chapter 7;
they have nonexempt property they want to keep; they have codebtors on a personal debt who would be
liable if the debtor went Chapter 7; they have a real desire to pay their debts but cannot do so without

Saylor URL: http://www.saylor.org/books

Saylor.org
1427

getting the creditors to give them some breathing room. Chapter 7 cases may always be converted to
Chapter 13.

How It Works
Eligibility
Chapter 13 is voluntary only. Anyone—sole proprietorships included—who has a regular income,
unsecured debts of less than $336,000, and secured debts of less than $1,010,650 is eligible to seek its
protection. The debts must be unpaid and owing at the time the debtor applies for relief. If the person has
more debt than that, she will have to file Chapter 11. The debtor must attend a credit-counseling class, as
in Chapter 7.

The Plan
Plans are typically extensions or compositions—that is, they extend the time to pay what is owing, or they
are agreements among creditors each to accept something less than the full amount owed (so that all get
something). Under Chapter 13, the stretch-out period is three to five three years. The plan must provide
for payments of all future income or a sufficient portion of it to the trustee. Priority creditors are entitled
to be paid in full, although they may be paid later than required under the original indebtedness. As long
as the plan is being carried out, the debtor may enjoin any creditors from suing to collect the original debt.

Confirmation
Under Section 1325 of the bankruptcy code, the court must approve the plan if it meets certain
requirements. These include (1) distribution of property to unsecured creditors whose claims are allowed
in an amount no less than that which they would have received had the estate been liquidated under
Chapter 7; (2) acceptance by secured creditors, with some exceptions, such as when the debtor surrenders
the secured property to the creditor; and (3) proposal of the plan “in good faith.” If the trustee or an
unsecured creditor objects to confirmation, the plan must meet additional tests. For example, a plan will
be approved if all of the debtor’s disposable income (as defined in Section 1325) over the commitment
period (three to five years) will be used to make payments under the plan.

Saylor URL: http://www.saylor.org/books

Saylor.org
1428

Discharge
Once a debtor has made all payments called for in the plan, the court will discharge him from all
remaining debts except certain long-term debts and obligations to pay alimony, maintenance, and
support. Under former law, Chapter 13 was so broad that it permitted the court to discharge the debtor
from many debts considered nondischargeable under Chapter 7, but 1994 amendments and the 2005 act
made Chapter 13 less expansive. Debts dischargeable in Chapter 13, but not in Chapter 7, include debts for
willful and malicious injury to property, debts incurred to pay nondischargeable tax obligations, and debts
arising from property settlements in divorce or separation proceedings. (See Section 35.6 "Cases", In re
Ryan, for a discussion of what debts are dischargeable under Chapter 13 as compared with Chapter 7.)
Although a Chapter 13 debtor generally receives a discharge only after completing all payments required
by the court-approved (i.e., “confirmed”) repayment plan, there are some limited circumstances under
which the debtor may request the court to grant a “hardship discharge” even though the debtor has failed
to complete plan payments. Such a discharge is available only to a debtor whose failure to complete plan
payments is due to circumstances beyond the debtor’s control. A Chapter 13 discharge stays on the credit
record for up to ten years.
A discharge may be denied if the debtor previously went through a bankruptcy too soon before filing
Chapter 13, failed to act in good faith, or—with some exceptions—failed to complete a personal financial
management course.

KEY TAKEAWAY
Chapter 11—frequently referred to as “corporate reorganization”—is most often used by businesses whose
value as a going concern is greater than it would be if liquidated, but, with some exceptions, anyone eligible to
file Chapter 7 can file Chapter 11. The business owners, or in some cases the trustee or creditors, develop a
plan to pay the firm’s debts over a three- to five-year period; the plan must be approved by creditors and the
court. Chapter 13—frequently called the wage-earner’s plan—is a similar mechanism by which a person can
discharge some debt and have longer to pay debts off than originally scheduled. Under Chapter 13, people can
get certain relief from creditors that they cannot get in Chapter 7.

EXERCISES
Saylor URL: http://www.saylor.org/books

Saylor.org
1429

1.

David Debtor is a freelance artist with significant debt that he feels a moral obligation to pay. Why is
Chapter 11 his best choice of bankruptcy chapters to file under?

2.

What is the practical difference between debts arising from property settlements in divorce or separation
proceedings—which can be discharged under Chapter 13—and debts owing for alimony (maintenance)
and child support—which cannot be discharged under Chapter 13?

3.

Why would a person want to go through the long grind of Chapter 13 instead of just declaring straight
bankruptcy (Chapter 7) and being done with it?

[1] 11 United States Code, Sections 1115, 1123(a)(8), and 1129(a)(15).

Saylor URL: http://www.saylor.org/books

Saylor.org
1430

35.5 Alternatives to Bankruptcy
LEARNING OBJECTIVES
1.

Understand that there are nonbankruptcy alternatives for debtors who cannot pay their bills in a
timely way: assignment for benefit of creditors, compositions, and receiverships.

2.

Recognize the reasons why these alternatives might not work.

Alternatives to Bankruptcy: Overview
Bankruptcy is a necessary thing in a capitalist economic system. As already noted, without it, few people
would be willing to take business risks, and the economy would necessarily operate at a lower level
(something some people might not think so bad overall). But bankruptcy, however “enlightened” society
may have become about it since Victorian days, still carries a stigma. Bankruptcy filings are public
information; the lists of people and businesses who declare bankruptcy are regularly published in monthly
business journals. Bankruptcy is expensive, too, and both debtors and creditors become enmeshed in
significantly complex federal law. For these reasons, among others, both parties frequently determine it is
in their best interest to find an alternative to bankruptcy. Here we take up briefly three common
alternatives.
In other parts of this book, other nonbankruptcy creditors’ rights are discussed: under the Uniform
Commercial Code (UCC), creditors have rights to reclaim goods sold and delivered but not paid for; under
the UCC, too, creditors have a right to repossess personal property that has been put up as collateral for
the debtor’s loan or extension of credit; and mortgagees have the right to repossess real estate without
judicial assistance in many circumstances. These nonbankruptcy remedies are governed mostly by state
law.
The nonbankruptcy alternatives discussed here are governed by state law also.

Assignment for Benefit of Creditors; Compositions; Receivership
Assignment for Benefit of Creditors

Saylor URL: http://www.saylor.org/books

Saylor.org
1431

Under a common-law assignment for the benefit of creditors, the debtor transfers some or all of his assets
to a trustee—usually someone appointed by the adjustment bureau of a local credit managers’
association—who sells the assets and apportions the proceeds in some agreed manner, usually pro rata, to
the creditors. Of course, not every creditor need agree with such a distribution. Strictly speaking, the
common-law assignment does not discharge the balance of the debt. Many state statutes attempt to
address this problem either by prohibiting creditors who accept a partial payment of debt under an
assignment from claiming the balance or by permitting debtors to demand a release from creditors who
accept partial payment.

Composition
A composition is simply an agreement by creditors to accept less than the full amount of the debt and to
discharge the debtor from further liability. As a contract, composition requires consideration; the mutual
agreement among creditors to accept a pro rata share of the proceeds is held to be sufficient consideration
to support the discharge. The essential difference between assignment and composition lies in the
creditors’ agreement: an assignment implies no agreement among the creditors, whereas a composition
does. Not all creditors of the particular debtor need agree to the composition for it to be valid. A creditor
who does not agree to the composition remains free to attempt to collect the full sum owed; in particular,
a creditor not inclined to compose the debt could attach the debtor’s assets while other creditors are
bargaining over the details of the composition agreement.
One advantage of the assignment over the composition is that in the former the debtor’s assets—having
been assigned—are protected from attachment by hungry creditors. Also, the assignment does not require
creditors’ consent. However, an advantage to the debtor of the assignment (compared with the
composition) is that in the composition creditors cannot go after the debtor for any deficiency (because
they agreed not to).

Receivership
A creditor may petition the court to appoint a receiver; receivership is a long-established procedure in
equity whereby the receiver takes over the debtor’s property under instructions from the court. The

Saylor URL: http://www.saylor.org/books

Saylor.org
1432

receiver may liquidate the property, continue to operate the business, or preserve the assets without
operating the business until the court finally determines how to dispose of the debtor’s property.
The difficulty with most of the alternatives to bankruptcy lies in their voluntary character: a creditor who
refuses to go along with an agreement to discharge the debtor can usually manage to thwart the debtor
and her fellow creditors because, at the end of the day, the US Constitution forbids the states from
impairing private citizens’ contractual obligations. The only final protection, therefore, is to be found in
the federal bankruptcy law.

KEY TAKEAWAY
Bankruptcy is expensive and frequently convoluted. Nonbankruptcy alternatives include assignment for the
benefit of creditors (the debtor’s assets are assigned to a trustee who manages or disposes of them for
creditors), compositions (agreements by creditors to accept less than they are owed and to discharge the
debtor from further liability), and receivership (a type of court-supervised assignment).

EXERCISES
1.

What is an assignment for benefit of creditors?

2.

What is a composition?

3.

What is a receivership?

4.

Why are these alternatives to bankruptcy often unsatisfactory?

Saylor URL: http://www.saylor.org/books

Saylor.org
1433

35.6 Cases
Dischargeability of Student Loans under Chapter 7
In re Zygarewicz
423 B.R. 909 (Bkrtcy.E.D.Cal. 2010)
MCMANUS, BANKRUPTCY JUDGE.
Angela Zygarewicz, a chapter 7 debtor and the plaintiff in this adversary proceeding, borrowed 16
government-guaranteed student [sic] loans totaling $81,429. The loans have been assigned to Educational
Credit Management Corporation (“ECMC”). By September 2009, the accrual of interest on these student
loans had caused the debt to balloon to more than $146,000. The debtor asks the court to declare that
these student loans were discharged in bankruptcy.
The Bankruptcy Code provides financially distressed debtors with a fresh start by discharging most of
their pre-petition debts.…However, under 11 U.S.C. § 523(a)(8), there is a presumption that educational
loans extended by or with the aid of a governmental unit or nonprofit institution are nondischargeable
unless the debtor can demonstrate that their repayment would be an undue hardship. See [Citation]. This
exception to a bankruptcy discharge ensures that student loans, which are typically extended solely on the
basis of the student’s future earnings potential, cannot be discharged by recent graduates who then pocket
all of the future benefits derived from their education. See [Citation].
The debtor bears the burden of proving by a preponderance of the evidence that she is entitled to a
discharge of the student loan. See [Citation]. That is, the debtor must prove that repayment of student
loans will cause an undue hardship.
The Bankruptcy Code does not define “the undue hardship.” Courts interpreting section 523(a)(8),
however, have concluded that undue hardship [and] is something more than “garden-variety hardship.”
[Citation.] Only cases involving “real and substantial” hardship merit discharges. See [Citation.]

Saylor URL: http://www.saylor.org/books

Saylor.org
1434

The Ninth Circuit has adopted a three-part test to guide courts in their attempts to determine whether a
debtor will suffer an undue hardship is required to repay a student loan:
•

First, the debtor must establish “that she cannot maintain, based on current income and expenses, a
‘minimal’ standard of living for herself and her dependents if forced to repay the loans.”…

•

Second, the debtor must show “that additional circumstances exist indicating that this state of affairs
is likely to persist for a significant portion of the repayment period of the student loans.”…

•

The third prong requires “that the debtor has made good faith efforts to repay the loans.…”

(Pena, citing Brunner v. N.Y. State Higher Educ. Servs. Corp., [Citation]).
Debtor must satisfy all three parts of the Brunner test before her student loans can be discharged. Failure
to prove any of the three prongs will defeat a debtor’s case.
When this bankruptcy case was filed in September 2005, the debtor was a single woman and had no
dependents. She is 39 years old.
Schedule I reported that the debtor was unemployed. The debtor’s responses to the Statement of Financial
Affairs revealed that she had received $5,500 in income during 2005 prior to the filing of the petition.
Evidence at trial indicated that after the petition was filed, the debtor found work and earned a total of
$9,424 in 2005. In 2004 and 2003, she earned $13,994 and $17,339, respectively.
Despite this modest income, the debtor did not immediately file an adversary proceeding to determine the
dischargeability of her student loans. It was almost three years after the entry of her chapter 7 discharge
‘on January 3, 2006 that the debtor reopened her chapter 7 case in order to pursue this adversary
proceeding.’
In her complaint, the debtor admits that after she received a discharge, she found part-time work with a
church and later took a full-time job as a speech therapist. During 2006, the debtor earned $20,009 and
in 2007 she earned $37,314. Hence, while it is clear the debtor’s income was very modest in the time
period immediately prior to her bankruptcy petition, her financial situation improved during her
bankruptcy case.

Saylor URL: http://www.saylor.org/books

Saylor.org
1435

The court cannot conclude based on the evidence of the debtor’s financial circumstances up to the date of
the discharge, that she was unable to maintain a minimal standard of living if she was required to repay
her students [sic] loans.
However, in January 2007, the debtor was injured in an automobile accident. Her injuries eventually
halted the financial progress she had been making and eventually prevented her from working. She now
subsists on social security disability payments.
The circumstance creating the debtor’s hardship, the automobile accident, occurred after her chapter 7
petition was filed, indeed, approximately one year after her discharge was entered. The debtor is
maintaining that this post-petition, post-discharge circumstance warrants a declaration that her student
loans were discharged effective from the petition date.
When must the circumstances creating a debtor’s hardship arise: before the bankruptcy case is filed; after
the case if filed but prior to the entry of a discharge; or at anytime, including after the entry of a
discharge?
The court concludes that the circumstances causing a chapter 7 debtor’s financial hardship must arise
prior to the entry of the discharge. If the circumstances causing a debtor’s hardship arise after the entry of
a discharge, those circumstances cannot form the basis of a determination that repayment of a student
loan will be an undue hardship.…
[T]here is nothing in the Bankruptcy Code requiring that a complaint under section 523(a)(8) [to
discharge student loans] be filed at any particular point in a bankruptcy case, whether it is filed under
chapter 7 or 13. [Relevant Federal Rules of Bankruptcy Procedure] permits such dischargeability
complaints to be brought at any time, including after the entry of a discharge and the closing of the
bankruptcy case.…
While a debtor’s decision to file an action to determine the dischargeability of a student loan is not
temporally constrained, this does not mean that a debtor’s financial hardship may arise after a discharge
has been entered.

Saylor URL: http://www.saylor.org/books

Saylor.org
1436

[The] Coleman [case, cited by debtor] deals with the ripeness of a dispute concerning the dischargeability
of a student loan. [The Ninth Circuit held that it] is ripe for adjudication at any point during the case. The
Ninth Circuit did not conclude, however, that a debtor could rely upon post-discharge circumstances to
establish undue hardship. In fact, the court in Coleman made clear that the debtor could take a snapshot
of the hardship warranting a discharge of a student loan any time prior to discharge. [Coleman was a
Chapter 13 case.]
Here, the debtor was injured in an automobile accident on January 17, 2007, almost exactly one year after
her January 3, 2006 chapter 7 discharge. Because the accident had no causal link to the misfortune
prompting the debtor to seek bankruptcy relief in the first instance, the accident cannot be relied on to
justify the discharge of the student loans because repayment would be an undue hardship.
To hold otherwise would mean that a bankruptcy discharge is a perpetual license to discharge student
loans based on events that occur years after the bankruptcy discharge is granted. If a discharged debtor
suffers later financial misfortune, that debtor must consider seeking another discharge subject to the
limitations imposed by [the sections of the code stipulating how often a person can petition for
bankruptcy]. In the context of a second case, the debtor could then ask that the student loan be declared
dischargeable under section 523(a)(8).
In this instance, the debtor is now eligible for a discharge in a chapter 13 case. Her chapter 7 petition was
filed on September 19, 2005. Section 1328(f)(1) bars a chapter 13 discharge when the debtor has received
a chapter 7 discharge in a case commenced in the prior four years. She would not be eligible for a chapter
7 discharge until September 19, 2013.
This is not to say that post-discharge events are irrelevant. The second and third prongs of the Pena test
require the court to consider whether the circumstances preventing a debtor from repaying a student loan
are likely to persist, and whether the debtor has made good faith efforts to repay the student loan. Postdischarge events are relevant to these determinations because they require the court to look into the
debtor’s financial future.

Saylor URL: http://www.saylor.org/books

Saylor.org
1437

Unfortunately for the debtor, it is unnecessary to consider the second and third prongs because she
cannot satisfy the first prong.

CASE QUESTIONS
1.

What is the rationale for making the bankruptcy discharge of student loans very difficult?

2.

Petitioner argued that she should be able to use a postdischarge event (the auto accident) as a basis for
establishing that she could not maintain a “minimal” standard of living, and thus she should get a
retroactive discharge of her student loans. What benefit is there to her if she could successfully make the
argument, given that she could—as the court noted—file for Chapter 13?
3.

The court cites the Coleman case. That was a Chapter 13 proceeding. Here were the facts: Debtor
had not yet completed her payments under her five-year repayment plan, and no discharge order
had yet been entered; one year into the plan, she was laid off work. She had been trying to repay
her student loans for several years, and she claimed she would suffer hardship in committing to
the five-year repayment plan without any guarantee that her student loan obligations would be
discharged, since she was required to commit all of her disposable income to payments under the
plan and would likely be forced to pursue undue hardship issue pro se upon completion of the
plan.” In Coleman, the court held that Debtor could, postfiling but predischarge—one year into
the five-year plan—bring up the hardship issue.
Now, in the case here, after the auto accident, the petitioner “subsists” on Social Security
disability payments, and she has almost $150,000 in debt, yet the court prohibited her from
claiming a hardship discharge of student loans. Does this result really make sense? Is the court’s
concern that allowing this postdischarge relief would mean “that a bankruptcy discharge is a
perpetual license to discharge student loans based on events that occur years after the
bankruptcy discharge is granted” well founded? Suppose it is scheduled to take thirty years to pay
off student loans; in year 4, the student-borrower, now Debtor, declares Chapter 7 bankruptcy,
student loans not being discharged; in year 6, the person is rendered disabled. What public policy
is offended if the person is allowed to “reopen” the bankruptcy and use the postbankruptcy event
as a basis for claiming a hardship discharge of student loans?

Saylor URL: http://www.saylor.org/books

Saylor.org
1438

4.

The court suggests she file for Chapter 13. What if—because of timing—the petitioner was not eligible for
Chapter 13? What would happen then?

Chapter 11 Bankruptcy
In re Johns-Manville Corp.
36 B.R. 727 (Bkrtcy. N.Y. 1984)
Lifland, Bankruptcy Judge.
Whether an industrial enterprise in the United States is highly successful is often gauged by its
“membership” in what has come to be known as the “Fortune 500”. Having attained this measure of
financial achievement, Johns-Manville Corp. and its affiliated companies (collectively referred to as
“Manville”) were deemed a paradigm of success in corporate America by the financial community. Thus,
Manville’s filing for protection under Chapter 11 of Title 11 of the United States Code (“the Code or the
Bankruptcy Code”) on August 26, 1982 (“the filing date”) was greeted with great surprise and
consternation on the part of some of its creditors and other corporations that were being sued along with
Manville for injuries caused by asbestos exposure. As discussed at length herein, Manville submits that
the sole factor necessitating its filing is the mammoth problem of uncontrolled proliferation of asbestos
health suits brought against it because of its substantial use for many years of products containing
asbestos which injured those who came into contact with the dust of this lethal substance. According to
Manville, this current problem of approximately 16,000 lawsuits pending as of the filing date is
compounded by the crushing economic burden to be suffered by Manville over the next 20–30 years by
the filing of an even more staggering number of suits by those who had been exposed but who will not
manifest the asbestos-related diseases until some time during this future period (“the future asbestos
claimants”). Indeed, approximately 6,000 asbestos health claims are estimated to have arisen in only the
first 16 months since the filing date. This burden is further compounded by the insurance industry’s
general disavowal of liability to Manville on policies written for this very purpose.

Saylor URL: http://www.saylor.org/books

Saylor.org
1439

It is the propriety of the filing by Manville which is the subject of the instant decision. Four separate
motions to dismiss the petition pursuant to Section 1112(b) of the Code have been lodged before this
Court.…
Preliminarily, it must be stated that there is no question that Manville is eligible to be a debtor under the
Code’s statutory requirements. Moreover, it should also be noted that neither Section 109 nor any other
provision relating to voluntary petitions by companies contains any insolvency
requirement.…Accordingly, it is abundantly clear that Manville has met all of the threshold eligibility
requirements for filing a voluntary petition under the Code.…
A “principal goal” of the Bankruptcy Code is to provide “open access” to the “bankruptcy process.”
[Citation.] The rationale behind this “open access” policy is to provide access to bankruptcy relief which is
as “open” as “access to the credit economy.” Thus, Congress intended that “there should be no legal
barrier to voluntary petitions.” Another major goal of the Code, that of “rehabilitation of debtors,”
requires that relief for debtors must be “timely.” Congress declared that it is essential to both the “open
access” and “rehabilitation” goals that
[i]nitiating relief should not be a death knell. The process should encourage resort to it, by debtors and
creditors, that cuts short the dissipation of assets and the accumulation of debts. Belated commencement
of a case may kill an opportunity for reorganization or arrangement.
Accordingly, the drafters of the Code envisioned that a financially beleaguered debtor with real debt and
real creditors should not be required to wait until the economic situation is beyond repair in order to file a
reorganization petition. The “Congressional purpose” in enacting the Code was to encourage resort to the
bankruptcy process. This philosophy not only comports with the elimination of an insolvency
requirement, but also is a corollary of the key aim of Chapter 11 of the Code, that of avoidance of
liquidation. The drafters of the Code announced this goal, declaring that reorganization is more efficient
than liquidation because “assets that are used for production in the industry for which they were designed
are more valuable than those same assets sold for scrap.” [Citation.] Moreover, reorganization also fosters
the goals of preservation of jobs in the threatened entity. [Citation.]

Saylor URL: http://www.saylor.org/books

Saylor.org
1440

In the instant case, not only would liquidation be wasteful and inefficient in destroying the utility of
valuable assets of the companies as well as jobs, but, more importantly, liquidation would preclude just
compensation of some present asbestos victims and all future asbestos claimants. This unassailable reality
represents all the more reason for this Court to adhere to this basic potential liquidation avoidance aim of
Chapter 11 and deny the motions to dismiss. Manville must not be required to wait until its economic
picture has deteriorated beyond salvation to file for reorganization.
Clearly, none of the justifications for declaring an abuse of the jurisdiction of the bankruptcy court
announced by these courts [in various cases cited] are present in the Manville case. In Manville, it is
undeniable that there has been no sham or hoax perpetrated on the Court in that Manville is a real
business with real creditors in pressing need of economic reorganization. Indeed, the Asbestos Committee
has belied its own contention that Manville has no debt and no real creditors by quantifying a benchmark
settlement demand approaching one billion dollars for compensation of approximately 15,500 prepetition asbestos claimants, during the course of negotiations pitched toward achieving a consensual plan.
This huge asserted liability does not even take into account the estimated 6,000 new asbestos health
claims which have arisen in only the first 16 months since the filing date. The number of post-filing claims
increases each day as “future claims back into the present.” …
In short, Manville’s filing did not in the appropriate sense abuse the jurisdiction of this Court and it is
indeed, like the debtor in [Citation], a “once viable business supporting employees and unsecured
creditors [that] has more recently been burdened with judgments [and suits] that threaten to put it out of
existence.” Thus, its petition must be sustained.…
In sum, Manville is a financially besieged enterprise in desperate need of reorganization of its crushing
real debt, both present and future. The reorganization provisions of the Code were drafted with the aim of
liquidation avoidance by great access to Chapter 11. Accordingly, Manville’s filing does not abuse the
jurisdictional integrity of this Court, but rather presents the same kinds of reasons that were present in
[Citation], for awaiting the determination of Manville’s good faith until it is considered…as a prerequisite
to confirmation or as a part of the cadre of motions before me which are scheduled to be heard
subsequently.

Saylor URL: http://www.saylor.org/books

Saylor.org
1441

[A]ll four of the motions to dismiss the Manville petition are denied in their entirety.

CASE QUESTIONS
1.

What did Manville want to do here, and why?

2.

How does this case demonstrate the fundamental purpose of Chapter 11 as opposed to Chapter 7 filings?

3.

The historical background here is that Manville knew from at least 1930 that asbestos—used in many
industrial applications—was a deadly carcinogen, and it worked diligently for decades to conceal and
obfuscate the fact. What “good faith” argument was raised by the movants in this case?

Chapter 13: What Debts Are Dischargeable?
In re Ryan
389 B.R. 710 9th Cir. BAP, (Idaho, 2008)
On July 13, 1995, Ryan was convicted of possession of an unregistered firearm under 26 U.S.C. § 5861(d)
in the United States District Court for the District of Alaska. Ryan was sentenced to fifty-seven months in
prison followed by three years of supervised release. In addition, Ryan was ordered to pay a fine of
$7,500…, costs of prosecution in the amount of $83,420, and a special assessment of $50.00. Ryan served
his sentence. He also paid the $7,500 fine. The district court, following an appellate mandate, ultimately
eliminated the restitution obligation.
On April 25, 2003, Ryan filed a petition for bankruptcy relief under chapter 7 in the District of Idaho. He
received his chapter 7 discharge on August 11, 2003. Shortly thereafter, Ryan filed a case under chapter
13, listing as his only obligation the amount of unpaid costs of prosecution owed to the United States
(“Government”).…
Ryan completed payments under the plan, and an “Order of Discharge” was entered on October 5, 2006.
The chapter 13 trustee’s final report reflected that the Government received $2,774.89 from payments
made by Ryan under his plan, but a balance of $77,088.34 on the Government’s costs of prosecution
claim remained unpaid. Ryan then renewed his request for determination of dischargeability. The

Saylor URL: http://www.saylor.org/books

Saylor.org
1442

bankruptcy court held that the unpaid portion of the Government’s claim for costs of prosecution was
excepted from discharge by § 1328(a)(3). Ryan appealed.
Section 1328(a)(3) provides an exception to discharge in chapter 13 for “restitution, or a criminal fine.” It
states, in pertinent part:
[A]s soon as practicable after the completion by the debtor of all payments under the plan, the court shall
grant the debtor a discharge of all debts provided for by the plan or disallowed under section 502 of this
title except any debt…
(3) for restitution, or a criminal fine, included in a sentence on the debtor’s conviction of a crime [.]
[emphasis added].
The essential question, then, is whether these costs of prosecution constitute a “criminal fine.”
Statutory interpretation begins with a review of the particular language used by Congress in the relevant
version of the law. [Citation.]
The term “criminal fine” is not defined in [Chapter 13] or anywhere else in the Bankruptcy Code.
However, its use in § 1328(a)(3) implicates two important policies embedded in the Bankruptcy Code.
First, in light of the objective to provide a fresh start for debtors overburdened by debts that they cannot
pay, exceptions to discharge are interpreted strictly against objecting creditors and in favor of
debtors. See, e.g. [Citations]. In chapter 13, this principle is particularly important because Congress
adopted the liberal “superdischarge” provisions of § 1328 as an incentive to debtors to commit to a plan to
pay their creditors all of their disposable income over a period of years rather than simply discharging
their debts in a chapter 7 liquidation.
“[T]he dischargeability of debts in chapter 13 that are not dischargeable in chapter 7 represents a policy
judgment that [it] is preferable for debtors to attempt to pay such debts to the best of their abilities over
three years rather than for those debtors to have those debts hanging over their heads indefinitely,
perhaps for the rest of their lives.” [Citations.]

Saylor URL: http://www.saylor.org/books

Saylor.org
1443

A second, countervailing policy consideration is a historic deference, both in the Bankruptcy Code and in
the administration of prior bankruptcy law, to excepting criminal sanctions from discharge in bankruptcy.
Application of this policy is consistent with a general recognition that, “[t]he principal purpose of the
Bankruptcy Code is to grant a ‘fresh start’ to the ‘honest but unfortunate debtor.’” [Citation] (emphasis
added [in original]).
The legislative history is clear that [in its 1994 amendments to the bankruptcy law] Congress intended to
overrule the result in [of a 1990 Supreme Court case so that]:…“[N]o debtor with criminal restitution
obligations will be able to discharge them through any bankruptcy proceeding.”…
The imposition on a defendant of the costs of a special prosecutor is different from ordering a defendant
to pay criminal fines. Costs are paid to the entity incurring the costs; criminal fines are generally paid to a
special fund for victims’ compensation and assistance in the U.S. Treasury.…
To honor the principle that exceptions to discharge are to be construed narrowly in favor of debtors,
particularly in chapter 13, where a broad discharge was provided by Congress as an incentive for debtors
to opt for relief under that chapter rather than under chapter 7, it is not appropriate to expand the scope
of the [Chapter 13] exception beyond the terms of the statute. Congress could have adopted an exception
to discharge in chapter 13 that mirrored [the one in Chapter 7]. It did not do so. In contrast, under [the
2005] BAPCPA, when Congress wanted to limit the chapter 13 “superdischarge,” it incorporated
exceptions to discharge from [Chapter 7] wholesale.…
As a bottom line matter, Ryan served his time and paid in full the criminal fine that was imposed as part
of his sentence for conviction of possession of an unregistered firearm. The restitution obligation that was
included as part of his sentence was voided. Ryan paid the Government a total of $6,331.66 to be applied
to the costs of prosecution awarded as part of his criminal judgment, including $2,774.89 paid under his
chapter 13 plan, leaving a balance of $77,088.34. We determine that the unpaid balance of the costs of
prosecution award was covered by Ryan’s chapter 13 discharge.

Saylor URL: http://www.saylor.org/books

Saylor.org
1444

Based on the foregoing analysis, we conclude that the exception to discharge included in [Chapter 13] for
“restitution, or a criminal fine, included in a sentence on the debtor’s conviction of a crime” does not cover
costs of prosecution included in such a sentence, and we REVERSE.

CASE QUESTIONS
1.

What is the rationale for making some things dischargeable under Chapter 13 that are not dischargeable
under Chapter 7?

2.

What is the difference between “criminal restitution” (which in 1994 Congress said could not get
discharged at all) and “the costs of prosecution”?

3.

Why did the court decide that Ryan’s obligation to pay “costs of prosecution” was not precluded by the
limits on Chapter 13 bankruptcies imposed by Congress?

Saylor URL: http://www.saylor.org/books

Saylor.org
1445

35.7 Summary and Exercises
Summary
The Constitution gives Congress the power to legislate on bankruptcy. The current law is the Bankruptcy
Abuse Prevention and Consumer Protection Act of 2005, which provides for six types of proceedings: (1)
liquidation, Chapter 7; (2) adjustment of debts of a municipality, Chapter 9; (3) reorganization, Chapter
11; (4) family farmers with regular income, Chapter 12; (5) individuals with regular income, Chapter 13;
and (6) cross-border bankruptcies, Chapter 15.
With some exceptions, any individual, partnership, or corporation seeking liquidation may file a voluntary
petition in bankruptcy. An involuntary petition is also possible; creditors petitioning for that must meet
certain criteria.
A petition operates as a stay against the debtor for lawsuits to recover claims or enforce judgments or
liens. A judge will issue an order of relief and appoint a trustee, who takes over the debtor’s property and
preserves security interests. To recover monies owed, creditors must file proof of claims. The trustee has
certain powers to recover property for the estate that the debtor transferred before bankruptcy. These
include the power to act as a hypothetical lien creditor, to avoid fraudulent transfers and voidable
preferences.
The bankruptcy act sets out categories of claimants and establishes priority among them. After secured
parties take their security, the priorities are (1) domestic support obligations, (2) administrative expenses,
(3) gap creditor claims, (4) employees’ wages, salaries, commissions, (5) contributions to employee
benefit plans, (6) grain or fish producers’ claims against a storage facility, (7) consumer deposits, (8) taxes
owed to governments, (9) allowed claims for personal injury or death resulting from debtor’s driving or
operating a vessel while intoxicated. After these priority claims are paid, the trustee must distribute the
estate in this order: (a) unsecured creditors who filed timely, (b) unsecured creditors who filed late, (c)
persons claiming fines and the like, (d) all other creditors, (e) the debtor. Most bankruptcies are no-asset,
so creditors get nothing.

Saylor URL: http://www.saylor.org/books

Saylor.org
1446

Under Chapter 7’s 2005 amendments, debtors must pass a means test to be eligible for relief; if they make
too much money, they must file Chapter 13.
Certain property is exempt from the estate of an individual debtor. States may opt out of the federal list of
exemptions and substitute their own; most have.
Once discharged, the debtor is no longer legally liable for most debts. However, some debts are not
dischargeable, and bad faith by the debtor may preclude discharge. Under some circumstances, a debtor
may reaffirm a discharged debt. A Chapter 7 case may be converted to Chapter 11 or 13 voluntarily, or to
Chapter 11 involuntarily.
Chapter 11 provides for reorganization. Any person eligible for discharge in Chapter 7 is eligible for
Chapter 11, except stockbrokers and commodity brokers; those who have too much debt to file Chapter 13
and surpass the means test for Chapter 7 file Chapter 11. Under Chapter 11, the debtor retains possession
of the business and may continue to operate it with its own management unless the court appoints a
trustee. The court may do so either for cause or if it is in the best interests of the creditors. The court must
appoint a committee of unsecured creditors, who remain active throughout the proceeding. The debtor
may file its own reorganization plan and has the exclusive right to do so within 120 days if it remains in
possession. The plan must be accepted by certain proportions of each impaired class of claims and
interests. It is binding on all creditors, and the debtor is discharged from all debts once the court confirms
the plan.
Chapter 13 is for any individual with regular income who has difficulty paying debts; it is voluntary only;
the debtor must get credit counseling. The debtor presents a payment plan to creditors, and the court
appoints a trustee. The plan extends the time to pay and may reduce the size of the debt. If the creditors
wind up with more in this proceeding than they would have in Chapter 7, the court is likely to approve the
plan. The court may approve a stretch-out of five years. Some debts not dischargeable under Chapter 7
may be under Chapter 13.
Alternatives to bankruptcy are (1) composition (agreement by creditors to accept less than the face
amount of the debt), (2) assignment for benefit of creditors (transfer of debtor’s property to a trustee, who

Saylor URL: http://www.saylor.org/books

Saylor.org
1447

uses it to pay debts), and (3) receivership (a disinterested person is appointed by the court to preserve
assets and distribute them at the court’s direction). Because these are voluntary procedures, they are
ineffective if all parties do not agree to them.

EXERCISES
1.

David has debts of $18,000 and few assets. Because his debts are less than $25,000, he decides to file for
bankruptcy using the state court system rather than the federal system. Briefly describe the procedure he
should follow to file for bankruptcy at the state level.

2.

Assume that David in Exercise 1 is irregularly employed and has developed a plan for paying off his
creditors. What type of bankruptcy should he use, Chapter 7, 11, or 13? Why?

3.

Assume that David owns the following unsecured property: a $3,000 oboe, a $1,000 piano, a $2,000 car,
and a life insurance policy with a cash surrender value of $8,000. How much of this property is available
for distribution to his creditors in a bankruptcy? Explain.

4.

If David owes his ex-wife alimony (maintenance) payments and is obligated to pay $12,000 for an
educational loan, what effect will his discharge have on these obligations?

5.

Assume that David owns a corporation that he wants to liquidate under Chapter 7. After the corporate
assets are distributed to creditors, there is still money owing to many of them. What obstacle does David
face in obtaining a discharge for the corporation?

6.

The famous retired professional football player—with a pension from the NFL—Orenthal James “O.J.”
Simpson was convicted of wrongful death in a celebrated Santa Monica, California, trial in 1997 and
ordered to pay $33.5 million in damages to the families of the deceased. Mr. Simpson sold his California
house, moved to Florida, and, from occasional appearances in the press, seemed to be living a high-style
life with a big house, nice cars, and sharp clothing. He has never declared bankruptcy. Why hasn’t he been
forced into an involuntary Chapter 7 bankruptcy by his creditors?

7.
a.

A debtor has an automobile worth $5,000. The federal exemption applicable to her is $3,225. The
trustee sells the car and gives the debtor the amount of the exemption. The debtor, exhausted by
the bankruptcy proceedings, takes the $3,225 and spends it on a six-week vacation in Baja
California. Is this an “abuse” of the bankruptcy system?

Saylor URL: http://www.saylor.org/books

Saylor.org
1448

b.

A debtor has $500 in cash beyond what is exempt in bankruptcy. She takes the cash and buys new
tires for her car, which is worth about $2,000. Is this an “abuse” of the bankruptcy system?

SELF-TEST QUESTIONS
1.

Alternatives to bankruptcy include

a.

an assignment

b.

a composition

c.

receivership

d.

all of the above
A composition is

a.

a procedure where a receiver takes over the debtor’s property

b.

an agreement by creditors to take less than the face value of their debt

c.

basically the same as an assignment

d.

none of these
The highest-priority class set out by the 2005 act is for

a.

employees’ wages

b.

administrative expenses

c.

property settlements arising from divorce

d.

domestic support obligations
Darlene Debtor did the following within ninety days of filing for bankruptcy. Which could be set
aside as a preferential payment?

a.

paid water and electricity bills

b.

made a gift to the Humane Society

c.

prepaid an installment loan on inventory

d.

borrowed money from a bank secured by a mortgage on business property
Donald Debtor sold his 1957 Chevrolet to his brother for one-fifth its value sixty days before
filing for bankruptcy. The trustee wishes to avoid the transaction on the basis that it was

a.

a hypothetical lien

Saylor URL: http://www.saylor.org/books

Saylor.org
1449

b.

a lease disguised as a sale

c.

a preferential payment

d.

a voidable preference
Acme Co. filed for bankruptcy with the following debts; which is their correct priority from
highest to lowest?
i. wages of $15,000 owed to employees
ii. unpaid federal taxes
iii. balance owed to a creditor who claimed its security with a $5,000 deficiency owing

a.

i, ii, iii

b.

ii, iii, i

c.

iii, ii, i

d.

i, iii, ii

SELF-TEST ANSWERS
1.

d

2.

b

3.

d

4.

c

5.

d

6.

a

Saylor URL: http://www.saylor.org/books

Saylor.org
1450

Chapter 36

Introduction to Property: Personal Property and
Fixtures
LEARNING OBJECTIVES
After reading this chapter, you should understand the following:
1.

The difference between personal property and other types of property

2.

How rights in personal property are acquired and maintained

3.

How some kinds of personal property can become real property, and how to determine who has
rights in fixtures that are part of real property

In this chapter, we examine the general nature of property rights and the law relating to personal
property—with special emphasis on acquisition and fixtures. In Chapter 18 "Intellectual Property",
we discuss intellectual property, a kind of personal property that is increasingly profitable.

Saylor URL: http://www.saylor.org/books

Saylor.org
1451

36.1 The General Nature of Property Rights
LEARNING OBJECTIVES
1.

Understand the elastic and evolving boundaries of what the law recognizes as property that can be
bought or sold on the market.

2.

Distinguish real property from personal property.

Definition of Property
Property, which seems like a commonsense concept, is difficult to define in an intelligible way;
philosophers have been striving to define it for the past 2,500 years. To say that “property is what we
own” is to beg the question—that is, to substitute a synonym for the word we are trying to define.
Blackstone’s famous definition is somewhat wordy: “The right of property is that sole and despotic
dominion which one man claims and exercises over the external things of the world, in total exclusion of
the right of any other individual in the universe. It consists in the free use, enjoyment, and disposal of all a
person’s acquisitions, without any control or diminution save only by the laws of the land.” A more
concise definition, but perhaps too broad, comes from the Restatement of the Law of Property, which
defines property as the “legal relationship between persons with respect to a thing.”
The Restatement’s definition makes an important point: property is a legal relationship, the power of one
person to use objects in ways that affect others, to exclude others from the property, and to acquire and
transfer property. Still, this definition does not contain a specific list of those nonhuman “objects” that
could be in such a relationship. We all know that we can own personal objects like iPods and DVDs, and
even more complex objects like homes and minerals under the ground. Property also embraces objects
whose worth is representative or symbolic: ownership of stock in a corporation is valued not for the piece
of paper called a stock certificate but for dividends, the power to vote for directors, and the right to sell the
stock on the open market. Wholly intangible things or objects like copyrights and patents and bank
accounts are capable of being owned as property. But the list of things that can be property is not fixed,
for our concept of property continues to evolve. Collateralized debt obligations (CDOs) and structured

Saylor URL: http://www.saylor.org/books

Saylor.org
1452

investment vehicles (SIVs), prime players in the subprime mortgage crisis, were not on anyone’s list of
possible property even fifteen years ago.

The Economist’s View
Property is not just a legal concept, of course, and different disciplines express different philosophies
about the purpose of property and the nature of property rights. To the jurist, property rights should be
protected because it is just to do so. To an economist, the legal protection of property rights functions to
create incentives to use resources efficiently. For a truly efficient system of property rights, some
economists would require universality (everything is owned), exclusivity (the owners of each thing may
exclude all others from using it), and transferability (owners may exchange their property). Together,
these aspects of property would lead, under an appropriate economic model, to efficient production and
distribution of goods. But the law of property does not entirely conform to the economic conception of the
ownership of productive property by private parties; there remain many kinds of property that are not
privately owned and some parts of the earth that are considered part of “the commons.” For example,
large areas of the earth’s oceans are not “owned” by any one person or nation-state, and certain land areas
(e.g., Yellowstone National Park) are not in private hands.

Classification of Property
Property can be classified in various ways, including tangible versus intangible, private versus public, and
personal versus real. Tangible property is that which physically exists, like a building, a popsicle stand, a
hair dryer, or a steamroller. Intangible property is something without physical reality that entitles the
owner to certain benefits; stocks, bonds, and intellectual property would be common
examples. Public property is that which is owned by any branch of government; private property is that
which is owned by anyone else, including a corporation.
Perhaps the most important distinction is between real and personal property. Essentially, real property is
immovable; personal property is movable. At common law, personal property has been referred to as
“chattels.” When chattels become affixed to real property in a certain manner, they are called fixtures and
are treated as real property. (For example, a bathroom cabinet purchased at Home Depot and screwed

Saylor URL: http://www.saylor.org/books

Saylor.org
1453

into the bathroom wall may be converted to part of the real property when it is affixed.) Fixtures are
discussed in Section 36.3 "Fixtures" of this chapter.

Importance of the Distinction between Real and Personal Property
In our legal system, the distinction between real and personal property is significant in several ways. For
example, the sale of personal property, but not real property, is governed by Article 2 of the Uniform
Commercial Code (UCC). Real estate transactions, by contrast, are governed by the general law of
contracts. Suppose goods are exchanged for realty. Section 2-304 of the UCC says that the transfer of the
goods and the seller’s obligations with reference to them are subject to Article 2, but not the transfer of the
interests in realty nor the transferor’s obligations in connection with them.
The form of transfer depends on whether the property is real or personal. Real property is normally
transferred by a deed, which must meet formal requirements dictated by state law. By contrast, transfer of
personal property often can take place without any documents at all.
Another difference can be found in the law that governs the transfer of property on death. A person’s heirs
depend on the law of the state for distribution of his property if he dies intestate—that is, without a will.
Who the heirs are and what their share of the property will be may depend on whether the property is real
or personal. For example, widows may be entitled to a different percentage of real property than personal
property when their husbands die intestate.
Tax laws also differ in their approach to real and personal property. In particular, the rules of valuation,
depreciation, and enforcement depend on the character of the property. Thus real property depreciates
more slowly than personal property, and real property owners generally have a longer time than personal
property owners to make good unpaid taxes before the state seizes the property.

KEY TAKEAWAY
Property is difficult to define conclusively, and there are many different classifications of property. There can
be public property as well as private property, tangible property as well as intangible property, and, most
importantly, real property as well as personal property. These are important distinctions, with many legal
consequences.

Saylor URL: http://www.saylor.org/books

Saylor.org
1454

EXERCISES
1.

Kristen buys a parcel of land on Marion Street, a new and publicly maintained roadway. Her town’s
ordinances say that each property owner on a public street must also provide a sidewalk within ten feet
of the curb. A year after buying the parcel, Kristen commissions a house to be built on the land, and the
contractor begins by building a sidewalk in accordance with the town’s ordinance. Is the sidewalk public
property or private property? If it snows, and if Kristen fails to remove the snow and it melts and ices over
and a pedestrian slips and falls, who is responsible for the pedestrian’s injuries?

2.

When can private property become public property? Does public property ever become private property?

Saylor URL: http://www.saylor.org/books

Saylor.org
1455

36.2 Personal Property
LEARNING OBJECTIVE
1.

Explain the various ways that personal property can be acquired by means other than purchase.

Most legal issues about personal property center on its acquisition. Acquisition by purchase is the
most common way we acquire personal property, but there are at least five other ways to legally
acquire personal property: (1) possession, (2) finding lost or misplaced property, (3) gift, (4)
accession, and (5) confusion.

Possession
It is often said that “possession is nine-tenths of the law.” There is an element of truth to this, but it’s not
the whole truth. For our purposes, the more important question is, what is meant by “possession”? Its
meaning is not intuitively obvious, as a moment’s reflection will reveal. For example, you might suppose
than you possess something when it is physically within your control, but what do you say when a
hurricane deposits a boat onto your land? What if you are not even home when this happens? Do you
possess the boat? Ordinarily, we would say that you don’t, because you don’t have physical control when
you are absent. You may not even have the intention to control the boat; perhaps instead of a fancy
speedboat in relatively good shape, the boat is a rust bucket badly in need of repair, and you want it
removed from your front yard.
Even the element of physical domination of the object may not be necessary. Suppose you give your new
class ring to a friend to examine. Is it in the friend’s possession? No: the friend has custody, not
possession, and you retain the right to permit a second friend to take it from her hands. This is different
from the case of a bailment, in which the bailor gives possession of an object to the bailee. For example, a
garage (a bailee) entrusted with a car for the evening, and not the owner, has the right to exclude others
from the car; the owner could not demand that the garage attendants refrain from moving the car around
as necessary.

Saylor URL: http://www.saylor.org/books

Saylor.org
1456

From these examples, we can see that possession or physical control must usually be understood as the
power to exclude others from using the object. Otherwise, anomalies arise from the difficulty of physically
controlling certain objects. It is more difficult to exercise control over a one-hundred-foot television
antenna than a diamond ring. Moreover, in what sense do you possess your household furniture when you
are out of the house? Only, we suggest, in the power to exclude others. But this power is not purely a
physical one: being absent from the house, you could not physically restrain anyone. Thus the concept of
possession must inevitably be mixed with legal rules that do or could control others.
Possession confers ownership in a restricted class of cases only: when no person was the owner at the time
the current owner took the object into his possession. The most obvious categories of objects to which this
rule of possession applies are wild animals and abandoned goods. The rule requires that the would-be
owner actually take possession of the animal or goods; the hunter who is pursuing a particular wild
animal has no legal claim until he has actually captured it. Two hunters are perfectly free to pursue the
same animal, and whoever actually grabs it will be the owner.
But even this simple rule is fraught with difficulties in the case of both wild animals and abandoned
goods. We examine abandoned goods in Section 36.2.2 "Lost or Misplaced Property". In the case of wild
game, fish in a stream, and the like, the general rule is subject to the rights of the owner of the land on
which the animals are caught. Thus even if the animals caught by a hunter are wild, as long as they are on
another’s land, the landowner’s rights are superior to the hunter’s. Suppose a hunter captures a wild
animal, which subsequently escapes, and a second hunter thereafter captures it. Does the first hunter have
a claim to the animal? The usual rule is that he does not, for once an animal returns to the wild,
ownership ceases.

Lost or Misplaced Property
At common law, a technical distinction arose between lost and misplaced property. An object is lost if the
owner inadvertently and unknowingly lets it out of his possession. It is merely misplaced if the owner
intentionally puts it down, intending to recover it, even if he subsequently forgets to retrieve it. These
definitions are important in considering the old saying “Finders keepers, losers weepers.” This is a

Saylor URL: http://www.saylor.org/books

Saylor.org
1457

misconception that is, at best, only partially true, and more often false. The following hierarchy of
ownership claims determines the rights of finders and losers.
First, the owner is entitled to the return of the property unless he has intentionally abandoned it. The
finder is said to be a quasi-bailee for the true owner, and as bailee she owes the owner certain duties of
care. The finder who knows the owner or has reasonable means of discovering the owner’s identity
commits larceny if she holds on to the object with the intent that it be hers. This rule applies only if the
finder actually takes the object into her possession. For example, if you spot someone’s wallet on the street
you have no obligation to pick it up; but if you do pick it up and see the owner’s name in it, your legal
obligation is to return it to the rightful owner. The finder who returns the object is not automatically
entitled to a reward, but if the loser has offered a reward, the act of returning it constitutes performance of
a unilateral contract. Moreover, if the finder has had expenses in connection with finding the owner and
returning the property, she is entitled to reasonable reimbursement as a quasi-bailee. But the rights of the
owner are frequently subject to specific statutes, such as the one discussed in Bishop v.
Ellsworth in Section 36.4.1 "Lost or Misplaced Property".
Second, if the owner fails to claim the property within the time allowed by statute or has abandoned it,
then the property goes to the owner of the real estate on which it was found if (1) the finder was a
trespasser, (2) the goods are found in a private place (though what exactly constitutes a private place is
open to question: is the aisle of a grocery store a private place? the back of the food rack? the stockroom?),
(3) the goods are buried, or (4) the goods are misplaced rather than lost.
If none of these conditions apply, then the finder is the owner. These rules are considered in
the Bishop case, (see Section 36.4.1 "Lost or Misplaced Property").

Gift
A gift is a voluntary transfer of property without consideration or compensation. It is distinguished from a
sale, which requires consideration. It is distinguished from a promise to give, which is a declaration of an
intention to give in the future rather than a present transfer. It is distinguished from a testamentary
disposition (will), which takes effect only upon death, not upon the preparation of the documents. Two

Saylor URL: http://www.saylor.org/books

Saylor.org
1458

other distinctions are worth noting. Aninter vivos (enter VYE vos) gift is one made between living persons
without conditions attached. A causa mortis (KAW zuh mor duz) gift is made by someone contemplating
death in the near future.

Requirements
Figure 36.1 Gift Requirements

To make an effective gift inter vivos or causa mortis, the law imposes three requirements: (1) the donor
must deliver a deed or object to the donee; (2) the donor must actually intend to make a gift, and (3) the
donee must accept (seeFigure 36.1 "Gift Requirements").

Delivery
Although it is firmly established that the object be delivered, it is not so clear what constitutes delivery. On
the face of it, the requirement seems to be that the object must be transferred to the donee’s possession.
Suppose your friend tells you he is making a gift to you of certain books that are lying in a locked trunk. If
he actually gives you the trunk so that you can carry it away, a gift has been made. Suppose, however, that
he had merely given you the key, so that you could come back the next day with your car. If this were the
sole key, the courts would probably construe the transfer of the key as possession of the trunk. Suppose,
instead, that the books were in a bank vault and the friend made out a legal document giving both you and
him the power to take from the bank vault. This would not be a valid gift, since he retained power over the
goods.

Intent

Saylor URL: http://www.saylor.org/books

Saylor.org
1459

The intent to make a gift must be an intent to give the property at the present time, not later. For example,
suppose a person has her savings account passbook put in her name and a friend’s name, intending that
on her death the friend will be able to draw out whatever money is left. She has not made a gift, because
she did not intend to give the money when she changed the passbook. The intent requirement can
sometimes be sidestepped if legal title to the object is actually transferred, postponing to the donee only
the use or enjoyment of the property until later. Had the passbook been made out in the name of the
donee only and delivered to a third party to hold until the death of the donor, then a valid gift may have
been made. Although it is sometimes difficult to discern this distinction in practice, a more accurate
statement of the rule of intent is this: Intention to give in the future does not constitute the requisite
intent, whereas present gifts of future interests will be upheld.

Acceptance
In the usual case, the rule requiring acceptance poses no difficulties. A friend hands you a new book and
says, “I would like you to have this.” Your taking the book and saying “thank-you” is enough to constitute
your acceptance. But suppose that the friend had given you property without your knowing it. For
example, a secret admirer puts her stock certificates jointly in your name and hers without telling you.
Later, you marry someone else, and she asks you to transfer the certificates back to her name. This is the
first you have heard of the transaction. Has a gift been made? The usual answer is that even though you
had not accepted the stock when the name change was made, the transaction was a gift that took effect
immediately, subject to your right to repudiate when you find out about it. If you do not reject the gift, you
have joint rights in the stock. But if you expressly refuse to accept a gift or indicate in some manner that
you might not have accepted it, then the gift is not effective. For example, suppose you are running for
office. A lobbyist whom you despise gives you a donation. If you refuse the money, no gift has been made.

Gifts Causa Mortis
Even though the requirements of delivery, intent, and acceptance apply to gifts causa mortis as well as
inter vivos, a gift causa mortis (one made in contemplation of death) may be distinguished from a gift
inter vivos on other grounds. The difference between the two lies in the power of the donor to revoke the
gift before he dies; in other words, the gift is conditional on his death. Since the law does not permit gifts

Saylor URL: http://www.saylor.org/books

Saylor.org
1460

that take place in the future contingent on some happening, how can it be that a gift causa mortis is
effective? The answer lies in the nature of the transfer: the donee takes actual title when the gift is made;
should the donor not in fact die or should he revoke the gift before he dies, then and only then will the
donee lose title. The difference is subtle and amounts to the difference between saying “If I die, the watch
is yours” and “The watch is yours, unless I survive.” In the former case, known as a condition precedent,
there is no valid gift; in the latter case, known as a condition subsequent, the gift is valid.

Gifts to Minors
Every state has adopted either the Uniform Gifts to Minors Act (UGMA) or the Uniform Transfers to
Minors Act (UTMA), both of which establish the manner by which irrevocable gifts are made to minors.
Under these acts, a custodian holds the gifts until the minor reaches the age of eighteen, twenty-one, or
twenty-five, depending on state law. Gifts under UGMA are limited for the most part to money or
securities, while UTMA allows other types of gifts as well, such as real estate or tangible personal
property.

Gift Tax
The federal government and many states impose gift taxes on gifts above a certain dollar amount.

Accession
An accession is something that is added to what one already possesses. In general, the rule is that the
owner of the thing owns the additional thing that comes to be attached to it. For example, the owner of a
cow owns her calves when she gives birth. But when one person adds value to another person’s property,
either through labor alone or by adding new materials, the rule must be stated somewhat differently. The
general rule is this: when goods are added to goods, the owner of the principal goods becomes the owner
of the enhanced product. For example, a garage uses its paint to repaint its customer’s automobile. The
car owner, not the painter, is the owner of the finished product.
When someone has wrongfully converted—that is, taken as her own—the property of another, the owner
may sue for damages, either to recover his property or its value. But a problem arises when the converter

Saylor URL: http://www.saylor.org/books

Saylor.org
1461

has added to the value of that property. In general, the courts hold that when the conversion is willful, the
owner is entitled to the full value of the goods as enhanced by the converter. Suppose that a carpenter
enters a ten-acre forest that he knows belongs to his neighbor, cuts down one hundred trees, transports
them to his shop, and cuts them up into standard lumber, thus increasing their market value. The owner
is entitled to this full value, and the carpenter will get nothing for his trouble. Thus the willful converter
loses the value of his labor or materials. If, on the other hand, the conversion was innocent, or at most
negligent, the rule is somewhat more uncertain. Generally the courts will award the forest owner the value
of the standing timber, giving the carpenter the excess attributable to his labor and transportation. A
more favorable treatment of the owner is to give her the full value of the lumber as cut, remitting to the
carpenter the value of his expenses.

Confusion
In accession, the goods of one owner are transformed into a more valuable commodity or are inextricably
united with the goods of another to form a constituent part. Still another type of joining is known
as confusion, and it occurs when goods of different owners, while maintaining their original form, are
commingled. A common example is the intermingling of grain in a silo. But goods that are identifiable as
belonging to a particular person—branded cattle, for instance—are not confused, no matter how difficult it
may be to separate herds that have been put together.
When the goods are identical, no particular problem of division arises. Assuming that each owner can
show how much he has contributed to the confused mass, he is entitled to that quantity, and it does not
matter which particular grains or kernels he extracts. So if a person, seeing a container of grain sitting on
the side of the road, mistakes it for his own and empties it into a larger container in his truck, the remedy
is simply to restore a like quantity to the original owner. When owners of like substances consent to have
those substances combined (such as in a grain silo), they are said to be tenants in common, holding a
proportional share in the whole.
In the case of willful confusion of goods, many courts hold that the wrongdoer forfeits all his property
unless he can identify his particular property. Other courts have modified this harsh rule by shifting the
burden of proof to the wrongdoer, leaving it up to him to claim whatever he can establish was his. If he

Saylor URL: http://www.saylor.org/books

Saylor.org
1462

cannot establish what was his, then he will forfeit all. Likewise, when the defendant has confused the
goods negligently, without intending to do so, most courts will tend to shift to the defendant the burden of
proving how much of the mass belongs to him.

KEY TAKEAWAY
Other than outright purchase of personal property, there are various ways in which to acquire legal title.
Among these are possession, gift, accession, confusion, and finding property that is abandoned, lost, or
mislaid, especially if the abandoned, lost, or mislaid property is found on real property that you own.

EXERCISES
1.

Dan captures a wild boar on US Forest Service land. He takes it home and puts it in a cage, but the boar
escapes and runs wild for a few days before being caught by Romero, some four miles distant from Dan’s
house. Romero wants to keep the boar. Does he “own” it? Or does it belong to Dan, or to someone else?

2.

Harriet finds a wallet in the college library, among the stacks. The wallet has $140 in it, but no credit cards
or identification. The library has a lost and found at the circulation desk, and the people at the circulation
desk are honest and reliable. The wallet itself is unique enough to be identified by its owner. (a) Who
owns the wallet and its contents? (b) As a matter of ethics, should Harriet keep the money if the wallet is
“legally” hers?

Saylor URL: http://www.saylor.org/books

Saylor.org
1463

36.3 Fixtures
LEARNING OBJECTIVE
1.

Know the three tests for when personal property becomes a fixture and thus becomes real property.

Definition
A fixture is an object that was once personal property but that has become so affixed to land or structures
that it is considered legally a part of the real property. For example, a stove bolted to the floor of a kitchen
and connected to the gas lines is usually considered a fixture, either in a contract for sale, or for
testamentary transfer (by will). For tax purposes, fixtures are treated as real property.

Tests
Figure 36.2 Fixture Tests

Obviously, no clear line can be drawn between what is and what is not a fixture. In general, the courts look
to three tests to determine whether a particular object has become a fixture: annexation, adaptation, and
intention (see Figure 36.2 "Fixture Tests").

Annexation
The object must be annexed or affixed to the real property. A door on a house is affixed. Suppose the door
is broken and the owner has purchased a new door made to fit, but the house is sold before the new door
is installed. Most courts would consider that new door a fixture under a rule of constructive annexation.
Sometimes courts have said that an item is a fixture if its removal would damage the real property, but
this test is not always followed. Must the object be attached with nails, screws, glue, bolts, or some other

Saylor URL: http://www.saylor.org/books

Saylor.org
1464

physical device? In one case, the court held that a four-ton statue was sufficiently affixed merely by its
weight.

[1]

Adaptation
Another test is whether the object is adapted to the use or enjoyment of the real property. Examples are
home furnaces, power equipment in a mill, and computer systems in bank buildings.

Intention
Recent decisions suggest that the controlling test is whether the person who actually annexes the object
intends by so doing to make it a permanent part of the real estate. The intention is usually deduced from
the circumstances, not from what a person might later say her intention was. If an owner installs a heating
system in her house, the law will presume she intended it as a fixture because the installation was
intended to benefit the house; she would not be allowed to remove the heating system when she sold the
house by claiming that she had not intended to make it a fixture.

Fixture Disputes
Because fixtures have a hybrid nature (once personal property, subsequently real property), they generate
a large number of disputes. We have already examined disputes between mortgagees and secured parties
(Chapter 33 "Secured Transactions and Suretyship"). Two other types of disputes are discussed here.

Transfer of Real Estate
When a homeowner sells her house, the problem frequently crops up as to whether certain items in the
home have been sold or may be removed by the seller. Is a refrigerator, which simply plugs into the wall, a
fixture or an item of personal property? If a dispute arises, the courts will apply the three tests—
annexation, adaptation, and intention. Of course, the simplest way of avoiding the dispute is to
incorporate specific reference to questionable items in the contract for sale, indicating whether the buyer
or the seller is to keep them.

Tenant’s Fixtures
Saylor URL: http://www.saylor.org/books

Saylor.org
1465

Tenants frequently install fixtures in the buildings they rent or the property they occupy. A company may
install tens of thousands of dollars worth of equipment; a tenant in an apartment may bolt a bookshelf
into the wall or install shades over a window. Who owns the fixtures when the tenant’s lease expires? The
older rule was that any fixture, determined by the usual tests, must remain with the landlord. Today,
however, certain types of fixtures—known astenant’s fixtures—stay with the tenant. These fall into three
categories: (1) trade fixtures—articles placed on the premises to enable the tenant to carry on his or her
trade or business in the rented premises; (2) agricultural fixtures—devices installed to carry on farming
activities (e.g., milling plants and silos); (3) domestic fixtures—items that make a tenant’s personal life
more comfortable (carpeting, screens, doors, washing machines, bookshelves, and the like).
The three types of tenant’s fixtures remain personal property and may be removed by the tenant if the
following three conditions are met: (1) They must be installed for the requisite purposes of carrying on the
trade or business or the farming or agricultural pursuits or for making the home more comfortable, (2)
they must be removable without causing substantial damage to the landlord’s property, and (3) they must
be removed before the tenant turns over possession of the premises to the landlord. Again, any debatable
points can be resolved in advance by specifying them in the written lease.

KEY TAKEAWAY
Personal property is often converted to real property when it is affixed to real property. There are three tests
that courts use to determine whether a particular object has become a fixture and thus has become real
property: annexation, adaptation, and intention. Disputes over fixtures often arise in the transfer of real
property and in landlord-tenant relations.

EXERCISES
1.

Jim and Donna Stoner contract to sell their house in Rochester, Michigan, to Clem and Clara Hovenkamp.
Clara thinks that the decorative chandelier in the entryway is lovely and gives the house an immediate
appeal. The chandelier was a gift from Donna’s mother, “to enhance the entryway” and provide “a touch
of beauty” for Jim and Donna’s house. Clem and Clara assume that the chandelier will stay, and nothing
specific is mentioned about the chandelier in the contract for sale. Clem and Clara are shocked when they
move in and find the chandelier is gone. Have Jim and Donna breached their contract of sale?

Saylor URL: http://www.saylor.org/books

Saylor.org
1466

2.

Blaine Goodfellow rents a house from Associated Properties in Abilene, Texas. He is there for two years,
and during that time he installs a ceiling fan, custom-builds a bookcase for an alcove on the main floor,
and replaces the screening on the front and back doors, saving the old screening in the furnace room.
When his lease expires, he leaves, and the bookcase remains behind. Blaine does, however, take the new
screening after replacing it with the old screening, and he removes the ceiling fan and puts back the light.
He causes no damage to Associated Properties’ house in doing any of this. Discuss who is the rightful
owner of the screening, the bookcase, and the ceiling fan after the lease expires.

[1] Snedeker v. Warring, 12 N.Y. 170 (1854).

Saylor URL: http://www.saylor.org/books

Saylor.org
1467

36.4 Case
Lost or Misplaced Property
Bishop v. Ellsworth
91 Ill. App.2d 386, 234 N.E. 2d 50 (1968)
OPINION BY: STOUDER, Presiding Justice
Dwayne Bishop, plaintiff, filed a complaint alleging that on July 21, 1965, defendants, Mark and Jeff
Ellsworth and David Gibson, three small boys, entered his salvage yard premises at 427 Mulberry Street
in Canton, without his permission, and while there happened upon a bottle partially embedded in the
loose earth on top of a landfill, wherein they discovered the sum of $12,590 in US currency. It is further
alleged that said boys delivered the money to the municipal chief of police who deposited it with
defendant, Canton State Bank. The complaint also alleges defendants caused preliminary notices to be
given as required by Ill. Rev. Stats., chapter 50, subsections 27 and 28 (1965), but that such statute or
compliance therewith does not affect the rights of the plaintiff. [The trial court dismissed the plaintiff’s
complaint.]
…It is defendant’s contention that the provisions of Ill Rev Stats, chapter 50, subsections 27 and 28
govern this case. The relevant portions of this statute are as follows:
“27. Lost goods…If any person or persons shall hereafter find any lost goods, money, bank notes, or other
choses in action, of any description whatever, such person or persons shall inform the owner thereof, if
known, and shall make restitution of the same, without any compensation whatever, except the same shall
be voluntarily given on the part of the owner. If the owner be unknown, and if such property found is of
the value of $ 15 or upwards, the finder…shall, within five days after such finding…appear before some
judge or magistrate…and make affidavit of the description thereof, the time and place when and where the
same was found, that no alteration has been made in the appearance thereof since the finding of the same,
that the owner thereof is unknown to him and that he has not secreted, withheld or disposed of any part
thereof. The judge or magistrate shall enter the value of the property found as near as he can ascertain in

Saylor URL: http://www.saylor.org/books

Saylor.org
1468

his estray book together with the affidavit of the finder, and shall also, within ten days after the
proceedings have been entered on his estray book, transmit to the county clerk a certified copy thereof, to
be by him recorded in his estray book and to file the same in his office…28. Advertisement…If the value
thereof exceeds the sum of $ 15, the county clerk, within 20 days after receiving the certified copy of the
judge or magistrate’s estray record shall cause an advertisement to be set up on the court house door, and
in 3 other of the most public places in the county, and also a notice thereof to be published for 3 weeks
successively in some public newspaper printed in this state and if the owner of such goods, money, bank
notes, or other choses in action does not appear and claim the same and pay the finder’s charges and
expenses within one year after the advertisement thereof as aforesaid, the ownership of such property
shall vest in the finder.”
***
We think it apparent that the statute to which defendants make reference provides a means of vesting title
to lost property in the finder where the prescribed search for the owner proves fruitless. This statute does
not purport to provide for the disposition of property deemed mislaid or abandoned nor does it purport to
describe or determine the right to possession against any party other than the true owner. The plain
meaning of this statute does not support plaintiff’s position that common law is wholly abrogated thereby.
The provisions of the statute are designed to provide a procedure whereby the discoverer of “lost”
property may be vested with the ownership of said property even as against the true owner thereof, a right
which theretofore did not exist at common law. In the absence of any language in the statute from which
the contrary can be inferred it must be assumed that the term “lost” was used in its generally accepted
legal sense and no extension of the term was intended. Thus the right to possession of discovered property
still depends upon the relative rights of the discoverer and the owner of the locus in quo and the
distinctions which exist between property which is abandoned, mislaid, lost or is treasure trove. The
statute assumes that the discoverer is in the rightful possession of lost property and proceedings under
such statute is (sic) not a bar where the issue is a claim to the contrary. There is a presumption that the
owner or occupant of land or premises has custody of property found on it or actually imbedded in the
land. The ownership or possession of the locus in quo is related to the right to possession of property
discovered thereon or imbedded therein in two respects. First, if the premises on which the property is

Saylor URL: http://www.saylor.org/books

Saylor.org
1469

discovered are private it is deemed that the property discovered thereon is and always has been in the
constructive possession of the owner of said premises and in a legal sense the property can be neither
mislaid nor lost. Pyle v. Springfield Marine Bank, 330 Ill App 1, 70 NE2d 257. Second, the question of
whether the property is mislaid or lost in a legal sense depends upon the intent of the true owner. The
ownership or possession of the premises is an important factor in determining such intent. If the property
be determined to be mislaid, the owner of the premises is entitled to the possession thereof against the
discoverer. It would also appear that if the discoverer is a trespasser such trespasser can have no claim to
possession of such property even if it might otherwise be considered lost.
…The facts as alleged in substance are that the Plaintiff was the owner and in possession of real estate,
that the money was discovered in a private area of said premises in a bottle partially imbedded in the soil
and that such property was removed from the premises by the finders without any right or authority and
in effect as trespassers. We believe the averment of facts in the complaint substantially informs the
defendants of the nature of and basis for the claim and is sufficient to state a cause of action. [The trial
court’s dismissal of the Plaintiff’s complaint is reversed and the case is remanded.]

CASE QUESTIONS
1.

What is the actual result in this case? Do the young boys get any of the money that they found? Why or
why not?

2.

Who is Dwayne Bishop, and why is he a plaintiff here? Was it Bishop that put the $12,590 in US currency
in a bottle in the landfill at the salvage yard? If not, then who did?

3.

If Bishop is not the original owner of the currency, what are the rights of the original owner in this case?
Did the original owner “lose” the currency? Did the original owner “misplace” the currency? What
difference does it make whether the original owner “lost” or “misplaced” the currency? Can the original
owner, after viewing the legal advertisement, have a claim superior to Dwayne Bishop’s claim?

Saylor URL: http://www.saylor.org/books

Saylor.org
1470

36.5 Summary and Exercises
Summary
Property is the legal relationship between persons with respect to things. The law spells out what can be
owned and the degree to which one person can assert an interest in someone else’s things. Property is
classified in several ways: personal versus real, tangible versus intangible, private versus public. The first
distinction, between real and personal, is the most important, for different legal principles often apply to
each. Personal property is movable, whereas real property is immovable.
Among the ways personal property can be acquired are: by (1) possession, (2) finding, (3) gift, (4)
accession, and (5) confusion.
Possession means the power to exclude others from using an object. Possession confers ownership only
when there is no owner at the time the current owner takes possession. “Finders keepers, losers weepers”
is not a universal rule; the previous owner is entitled to return of his goods if it is reasonably possible to
locate him. If not, or if the owner does not claim his property, then it goes to the owner of the real estate
on which it was found, if the finder was a trespasser, or the goods were buried, were in a private place, or
were misplaced rather than lost. If none of these conditions applies, the property goes to the finder.
A gift is a voluntary transfer of property without consideration. Two kinds of gifts are possible: inter vivos
and causa mortis. To make an effective gift, (1) the donor must make out a deed or physically deliver the
object to the donee, (2) the donor must intend to make a gift, and (3) the donee must accept the gift.
Delivery does not always require physical transfer; sometimes, surrender of control is sufficient. The
donor must intend to give the gift now, not later.
Accession is an addition to that which is already owned—for example, the birth of calves to a cow owned
by a farmer. But when someone else, through labor or by supplying material, adds value, the accession
goes to the owner of the principal goods.

Saylor URL: http://www.saylor.org/books

Saylor.org
1471

Confusion is the intermingling of like goods so that each, while maintaining its form, becomes a part of a
larger whole, like grain mixed in a silo. As long as the goods are identical, they can easily enough be
divided among their owners.
A fixture is a type of property that ceases to be personal property and becomes real property when it is
annexed or affixed to land or buildings on the land and adapted to the use and enjoyment of the real
property. The common-law rules governing fixtures do not employ clear-cut tests, and sellers and buyers
can avoid many disputes by specifying in their contracts what goes with the land. Tenant’s fixtures remain
the property of the tenant if they are for the convenience of the tenant, do not cause substantial damage to
the property when removed, and are removed before possession is returned to the landlord.

EXERCISES
1.

Kate owns a guitar, stock in a corporation, and an antique bookcase that is built into the wall of her
apartment. How would you classify each kind of property?

2.

After her last business law class, Ingrid casually throws her textbook into a trash can and mutters to
herself, “I’m glad I don’t have to read that stuff anymore.” Tom immediately retrieves the book from the
can. Days later, Ingrid realizes that the book will come in handy, sees Tom with it, and demands that he
return the book. Tom refuses. Who is entitled to the book? Why?

3.

In Exercise 2, suppose that Ingrid had accidentally left the book on a table in a restaurant. Tom finds it,
and chanting “Finders keepers, losers weepers,” he refuses to return the book. Is Ingrid entitled to the
book? Why?

4.

In Exercise 3, if the owner of the book (Ingrid) is never found, who is entitled to the book—the owner of
the restaurant or Tom? Why?

5.

Matilda owned an expensive necklace. On her deathbed, Matilda handed the necklace to her best friend,
Sadie, saying, “If I die, I want you to have this.” Sadie accepted the gift and placed it in her safe-deposit
box. Matilda died without a will, and now her only heir, Ralph, claims the necklace. Is he entitled to it?
Why or why not?

SELF-TEST QUESTIONS
1.

Personal property is defined as property that is

a.

not a chattel

Saylor URL: http://www.saylor.org/books

Saylor.org
1472

b.

owned by an individual

c.

movable

d.

immovable
Personal property can be acquired by

a.

accession

b.

finding

c.

gift

d.

all of the above
A gift causa mortis is

a.

an irrevocable gift

b.

a gift made after death

c.

a gift made in contemplation of death

d.

none of the above
To make a gift effective,

a.

the donor must intend to make a gift

b.

the donor must either make out a deed or deliver the gift to the donee

c.

the donee must accept the gift

d.

all of the above are required
Tenant’s fixtures

a.

remain with the landlord in all cases

b.

remain the property of the tenant in all cases

c.

remain the property of the tenant if they are removable without substantial damage to the
landlord’s property

d.

refer to any fixture installed by a tenant

SELF-TEST ANSWERS
1.

c

2.

d

Saylor URL: http://www.saylor.org/books

Saylor.org
1473

3.

c

4.

d

5.

c

Saylor URL: http://www.saylor.org/books

Saylor.org
1474

